                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                            From   Description
   000001        9      000001.pdf      Final    2/27/2017                                                                           FEIS Errata List. [Posted on LTEMP Public
                                     Document                                                                                        Website]
  000010         2      000002.pdf     E‐mail    1/23/2017 Dawn Hubbs, THPO; Kerry Christensen, Kathy Callister                      The Hualapai Tribe: PA update
                                                           Dept. of Natural Resources

  000012         2      000003.pdf    E‐mail     1/23/2017 Charley Bulletts, CRD                          Kathy Callister, REC       Kaibab Band of Paiute Indians: PA update
  000014         2      000004.pdf    E‐mail     1/23/2017 Don Watahomigie, Chairman; Margaret            Kathy Callister, REC       The Havasupai Tribe: PA update
                                                           Vick, Atty
  000016         2      000005.pdf    E‐mail     1/23/2017 Kurt Dongoske, THPO                            Kathy Callister, REC       The Pueblo of Zuni: PA update
  000018         2      000006.pdf    E‐mail     1/23/2017 Melinda Ciocco‐Arviso, Perry Shirley           Kathy Callister, REC       The Navajo Nation: PA update
  000020         2      000007.pdf    E‐mail     1/23/2017 Mike Yeatts, THPO                              Kathy Callister, REC       Hopi: PA update
  000022         1      000008.pdf    E‐mail     1/19/2017 Charley Bulletts, CRD                          Bill Chada, REC            Kaibab Band of Paiute Indians: Seeking
                                                                                                                                     verification that Charley represents both the PITU
                                                                                                                                     and Kaibab Band of Paiute Indians. Relayed
                                                                                                                                     contact with President Yellowhair.
  000023         1      000009.pdf    E‐mail     1/19/2017 Bill Chada, REC                                Charley Bulletts, CRD      Kaibab Band of Paiute Indians: Charley confirmed
                                                                                                                                     he is the representative for both. Indicated
                                                                                                                                     Chairwoman Bow will sign for the Shivwits
                                                                                                                                     Paiute.
  000024         2      000010.pdf    E‐mail     1/18/2017 Bill Chada, REC                                Margaret Vic, Atty         The Havasupai Tribe: Margaret indicated there
                                                                                                                                     are no comments at this time. Asked is Havasupai
                                                                                                                                     would be able to sign at a later date.

  000026         2      000011.pdf    E‐mail     1/18/2017 Margaret Vic, Atty                             Bill Chada, REC            The Havasupai Tribe: Bill confirmed Havasupai
                                                                                                                                     could sign at a later date.
  000028         2      000012.pdf    E‐mail     1/18/2017 Dawn Hubbs, THPO                               Bill Chada, REC            The Hualapai Tribe: Request for approval for
                                                                                                                                     language change to a clause in the PA
  000030         3      000013.pdf    E‐mail     1/18/2017 Bill Chada, REC                                Dawn Hubbs, THPO           The Hualapai Tribe: Approval from Dean Suagee
                                                                                                                                     (Atty) and Dawn.
  000033         4      000014.pdf    E‐mail     1/18/2017 Dawn Hubbs, THPO                               Bill Chada, REC            The Hualapai Tribe: Will run by changes with
                                                                                                                                     Navajo as well.
  000037         1      000015.pdf    E‐mail     1/18/2017 Melinda Arviso‐Ciocco                          Bill Chada, REC            The Navajo Nation: Request for approval for
                                                                                                                                     language change to clause in PA.
  000038         2      000016.pdf    E‐mail     1/18/2017 Bill Chada, REC                                Melinda Arviso‐Ciocco      The Navajo Nation: Approval for language.
                                                                                                                                     Question about PA APE and request for PA
                                                                                                                                     signatory to be the president of the Navajo
                                                                                                                                     Nation.
  000040         3      000017.pdf    E‐mail     1/18/2017 Melinda Arviso‐Ciocco                          Bill Chada, REC            The Navajo Nation: Bill will make changes as
                                                                                                                                     requested; sent APE description.
  000043         1      000018.pdf    E‐mail     1/17/2017 Margaret Vic, Atty                             Bill Chada, REC            The Havasupai Tribe: Follow‐up to 1/10/2017 E‐
                                                                                                                                     mail
  000044         1      000019.pdf    E‐mail     1/10/2017 Margaret Vic, Atty                             Bill Chada, REC            The Havasupai Tribe: Inquiring about Havasupai
                                                                                                                                     PA involvement/comments/concerns.

                                                                                          1 of 1060
                                                                                                                                                                   EXHIBIT 3
                                          Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 2 of 1060
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                     Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type        Date                       To                                       From                 Description
   000045        3      000020.pdf      E‐Mail       12/18/2016 Hamilton, Lynn ‐ GCRG; Dillon, John ‐     Rist, Wally ‐ GCPBA (Grand Canyon      E‐mail and Letter re: HFE notes and concern from
                                                                GCROA;GCPBA Board; Vrymoed,               Private Boaters Association)           GCPBA
                                                                John;Lehnertz, Christine ‐ NPS;England,
                                                                Deborah ‐ NPS; Kirk Lagory ‐ Argonne;
                                                                Rob Billerbeck ‐ NPS; Beverly Heffernan ‐
                                                                USBR (BOR);Brent Rhees ‐ Upper
                                                                Colorado Regional Office (BOR)

  000048         5      000021.pdf   Press Release   12/15/2016                                                 U.S. Secretary of the Interior   Press Release: Secretary Jewell Celebrates
                                                                                                                                                 Milestones for Smart Western Water
                                                                                                                                                 Management [Posted on LTEMP Website]
  000053        196     000022.pdf      Final        12/15/2016                                                 DOI ‐ BOR, NPS                   U.S. Department of the Interior, Record of
                                      Document                                                                                                   Decision for the Glen Canyon Dam Long‐Term
                                                                                                                                                 Experimental and Management Plan Final
                                                                                                                                                 Environmental Impact Statement, December
                                                                                                                                                 2016. [Posted on the Public website]

  000249         8      000023.pdf      E‐Mail       12/14/2016 rgl97marty@rozellegroup.com;                    Mary Orton <tmocllc@gmail.com>   AMWG: FEEDBACK REQUESTED‐‐Revised draft
                                                                mcrawford@usbr.gov;                                                              February agenda
                                                                Capron@wapa.gov;
                                                                LWhetton@usbr.gov;
                                                                vkartha@azwater.gov;
                                                                svanderkooi@usgs.gov;
                                                                NWilliams@usbr.gov;
                                                                KGrantz@usbr.gov;
                                                                mariacamille_touton@ios.doi.gov;
                                                                kcallister@usbr.gov;
                                                                seth.shanahan@snwa.com;
                                                                mjmoran@usgs gov
  000257        15      000024.pdf      E‐Mail       12/13/2016 vkartha@azwater.gov;                            Duke, Marlon <mduke@usbr.gov>    Re: LTEMP EIS ROD news release
                                                                mamoreno@azwater.gov;
                                                                dmaceachern@azwater.gov;
                                                                aandreason@usbr.gov;
                                                                cwatt@usbr.gov; KGrantz@usbr.gov;
                                                                Rob P Billerbeck@nps.gov




                                                                                                2 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 3 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From                              Description
   000272        5      000025.pdf    E‐Mail     12/13/2016 benreeder@hotmail.com;              Whetton, Linda <lwhetton@usbr.gov>                ARM & TWG Meeting Information ‐‐> Jan 24‐26,
                                                            Billy_Shott@nps.gov;                                                                  2017
                                                            BRhees@usbr.gov; sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            carlee.brown@state.co.us;
                                                            carleton.bowekaty@ashiwi.org;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            chris_lehnertz@nps.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            cchandler@azwater.gov;
                                                            dpicard@usbr.gov; dbrown@swca.com;
                                                            dnimkin@npca.org;
                                                            dawn.hubbs101@gmail.com;
                                                            deborah.dixon@state.nm.us;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            eric.bobelu@ashiwi.org;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
  000277         5      000026.pdf    E‐Mail     12/13/2016 lagory@anl.gov; kcpicel@anl.gov;               Grantz, Katrina <kgrantz@usbr.gov>     LTEMP Peer Review Memo to File
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            bruce_peacock@nps.gov;
                                                            SWiser@usbr.gov; kcallister@usbr.gov

  000282         6      000027.pdf    E‐Mail     12/13/2016 Rob_P_Billerbeck@nps.gov;                      Chris Cantrell <CCantrell@azgfd.gov>   RE: LTEMP Final EIS response
                                                            KGrantz@usbr.gov;
                                                            DWeedman@azgfd.gov
  000288         3      000028.pdf    E‐Mail     12/13/2016 vkartha@azwater.gov;                           Duke, Marlon <mduke@usbr.gov>          Re: LTEMP EIS ROD news release
                                                            KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov
  000291         3      000029.pdf    E‐Mail     12/13/2016 KGrantz@usbr.gov; mduke@usbr.gov;              Vineetha Kartha                        RE: LTEMP EIS ROD news release
                                                            Rob_P_Billerbeck@nps.gov                       <vkartha@azwater.gov>

  000294         3      000030.pdf    E‐Mail     12/13/2016 mduke@usbr.gov;                                Grantz, Katrina <kgrantz@usbr.gov>     Fwd: LTEMP EIS ROD news release
                                                            vkartha@azwater.gov;
                                                            Rob_P_Billerbeck@nps.gov
                                                                                           3 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 4 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                             From               Description
   000297        2      000031.pdf    E‐Mail     12/13/2016 Rob_P_Billerbeck@nps.gov;                      Vineetha Kartha                      LTEMP EIS ROD news release
                                                            KGrantz@usbr.gov                               <vkartha@azwater.gov>
  000299         1      000032.pdf    E‐Mail     12/12/2016 Colby.Pellegrino@snwa.com;                     Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Press Stuff
                                                            Rob_P_Billerbeck@nps.gov;
                                                            mduke@usbr.gov
  000300         1      000033.pdf    E‐Mail     12/12/2016 KGrantz@usbr.gov;                              Colby Pellegrino                     LTEMP Press Stuff
                                                            Rob_P_Billerbeck@nps.gov                       <Colby.Pellegrino@snwa.com>
  000301         2      000034.pdf    E‐Mail     12/12/2016 lagory@anl.gov;                                Wally Rist <wrrist@sbcglobal.net>    Re: HFE down ramping rates.
                                                            Rob_P_Billerbeck@nps.gov;
                                                            KGrantz@usbr.gov
  000303        31      000035.pdf    E‐Mail     12/12/2016 kcallister@usbr.gov; KGrantz@usbr.gov;         Mary‐Ellen Walsh                     Re: LTEMP PA v11 2016 12‐08 for Review
                                                            Rodney.Smith@sol.doi.gov;                      <mwalsh@azstateparks.gov>
                                                            gherbst@usbr.gov; jkahler@usbr.gov;
                                                            jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Brian_Harmon@nps.gov;
                                                            Arellano@wapa.gov; jeka@wapa.gov;
                                                            lmmeyer@wapa.gov; creda@creda.cc;
                                                            ahoward@azstateparks.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            jabplanalp@anl.gov;
                                                            kdongoske@cableone.net;
                                                            htchair@havasupai‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            mjvick@gmail.com;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com;
  000334        32      000036.pdf    E‐mail     12/12/2016 Mike Yeatts, THPO                              Jennifer Abplanalp, ANL              Hopi: Copy of current version of PA with
                                                                                                                                                comments.
  000366        32      000037.pdf    E‐mail     12/12/2016 Kurt Dongoske, THPO                            Jennifer Abplanalp, ANL              The Pueblo of Zuni: Copy of current version of PA
                                                                                                                                                with comments.
  000398        32      000038.pdf    E‐mail     12/12/2016 Don Watahomigie, Chairman; Margaret Jennifer Abplanalp, ANL                         The Havasupai Tribe: Copy of current version of
                                                            Vick, Atty.                                                                         PA with comments.
  000430        32      000039.pdf    E‐mail     12/12/2016 Dawn Hubbs, THPO; Kerry Christensen, Jennifer Abplanalp, ANL                        The Hualapai Tribe: Copy of current version of PA
                                                            Dept. of Natural Resources                                                          with comments.
                                                                                           4 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 5 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                           From     Description
   000462       32      000040.pdf     E‐mail    12/12/2016 Charley Bulletts, CRD                           Jennifer Abplanalp, ANL   Kaibab Band of Paiute Indians: Copy of current
                                                                                                                                      version of PA with comments.
  000494        32      000041.pdf    E‐mail     12/12/2016 Melinda Ciocco‐Arviso                           Jennifer Abplanalp, ANL   The Navajo Nation: Copy of current version of PA
                                                                                                                                      with comments.
  000526        32      000042.pdf Meeting Notes 12/12/2016                                                                           The Hualapai Tribe: Meeting notes from
                                                                                                                                      12/12/2016. Dawn Hubbs and Kerry Christensen
                                                                                                                                      in attendance.
  000558        32      000043.pdf Meeting Notes 12/12/2016                                                                           Hopi: Meeting to discuss PA Stipulations. Mike
                                                                                                                                      Yeatts in attendance.
  000590        32      000044.pdf Meeting Notes 12/12/2016                                                                           The Navajo Nation: Meeting to discuss PA
                                                                                                                                      Stipulations. Melinda Ciocco in attendance.
  000622        30      000045.pdf    E‐Mail     12/9/2016 BChada@usbr.gov; kcallister@usbr.gov; Meyer, Lisa <LMMeyer@WAPA.GOV>       RE: LTEMP PA v11 2016 12‐08 for Review
                                                           KGrantz@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           gherbst@usbr.gov; jkahler@usbr.gov;
                                                           jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Arellano@WAPA.GOV; jeka@wapa.gov;
                                                           creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           jabplanalp@anl.gov;
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           mjvick@gmail.com;




                                                                                            5 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 6 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                 From               Description
   000652       21      000046.pdf    E‐Mail     12/9/2016 tkennedy@usgs.gov;                   David Rogowski                    RE: Brown trout Conference call
                                                           svanderkooi@usgs.gov;                <DRogowski@azgfd.gov>
                                                           jkorman@ecometric.com;
                                                           cyackulic@usgs.gov;
                                                           Brian_Healy@nps.gov;
                                                           jmuehlbauer@usgs.gov;
                                                           KGrantz@usbr.gov; dlward@usgs.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Shaula_Hedwall@fws.gov;
                                                           SRogers@azgfd.gov;
                                                           mcrawford@usbr.gov;
                                                           Emily_Omana@nps.gov;
                                                           Ken_Hyde@nps.gov;
                                                           kirk_young@fws.gov;
                                                           cbnelson@usgs.gov;
                                                           CCantrell@azgfd.gov; myard@usgs.gov;
                                                           Melissa_Trammell@nps.gov;
                                                           lbair@usgs.gov




                                                                                          6 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 7 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                              From            Description
   000673       99      000047.pdf    E‐Mail     12/9/2016 bidtahnbecker@navajo‐nsn.gov;                  LaGory, Kirk E. <lagory@anl.gov>   LTEMP Biological Opinion
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           JdeVos@azgfd.gov;
                                                           Ken_Hyde@nps.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;




                                                                                          7 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 8 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                 From                            Description
   000772       11      000048.pdf    E‐Mail     12/8/2016 svanderkooi@usgs.gov;                Kennedy, Theodore                              Re: Brown trout Conference call
                                                           jkorman@ecometric.com;               <tkennedy@usgs.gov>
                                                           cyackulic@usgs.gov;
                                                           Brian_Healy@nps.gov;
                                                           DRogowski@azgfd.gov;
                                                           jmuehlbauer@usgs.gov;
                                                           KGrantz@usbr.gov; dlward@usgs.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Shaula_Hedwall@fws.gov;
                                                           SRogers@azgfd.gov;
                                                           mcrawford@usbr.gov;
                                                           Emily_Omana@nps.gov;
                                                           Ken_Hyde@nps.gov;
                                                           kirk_young@fws.gov;
                                                           cbnelson@usgs.gov;
                                                           CCantrell@azgfd.gov; myard@usgs.gov;
                                                           Melissa_Trammell@nps.gov;
                                                           lbair@usgs.gov


  000783         9      000049.pdf    E‐Mail     12/8/2016 NWilliams@usbr.gov;                            Mary Orton <tmocllc@gmail.com>       AMWG: First draft February agenda
                                                           rgl97marty@rozellegroup.com;
                                                           mcrawford@usbr.gov;
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           KGrantz@usbr.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           kcallister@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           seth shanahan@snwa com
  000792         3      000050.pdf    E‐Mail     12/8/2016 Jenika.Raub@srpnet.com;                        Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Cooperating Agency Call‐‐December 7
                                                           lagory@anl.gov;                                                                     at 2 PM MST
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Doug.Milligan@srpnet.com




                                                                                          8 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 9 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From              Description
   000795        3      000051.pdf    E‐Mail     12/8/2016 lagory@anl.gov; bidtahnbecker@navajo‐ Raub Jenika H                    RE: Cooperating Agency Call November 2 at 2 pm
                                                           nsn.gov; Charles.Lewis@bia.gov;       <Jenika.Raub@srpnet.com>         MDT (1 pm PDT)
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           Dave.Slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           Doug.Milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           JdeVos@azgfd.gov;
                                                           Ken_Hyde@nps.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;




                                                                                          9 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 10 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From           Description
   000798        2      000052.pdf    E‐Mail     12/8/2016 creda@creda.cc; kcallister@usbr.gov;           Chada, Bill <bchada@usbr.gov>   Re: LTEMP PA v11 2016 12‐08 for Review
                                                           KGrantz@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           gherbst@usbr.gov; jkahler@usbr.gov;
                                                           jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Arellano@wapa.gov; jeka@wapa.gov;
                                                           lmmeyer@wapa.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           jabplanalp@anl.gov;
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           mjvick@gmail.com;




                                                                                         10 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 11 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                    From            Description
   000800        2      000053.pdf    E‐Mail     12/8/2016 BChada@usbr.gov; kcallister@usbr.gov; Leslie James <creda@creda.cc>    Re: LTEMP PA v11 2016 12‐08 for Review
                                                           KGrantz@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           gherbst@usbr.gov; jkahler@usbr.gov;
                                                           jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Arellano@wapa.gov; jeka@wapa.gov;
                                                           lmmeyer@wapa.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           jabplanalp@anl.gov;
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           mjvick@gmail.com;




                                                                                         11 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 12 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                             Description
   000802       28      000054.pdf    E‐Mail     12/8/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>                     LTEMP PA v11 2016 12‐08 for Review
                                                           Rodney.Smith@sol.doi.gov;
                                                           gherbst@usbr.gov; jkahler@usbr.gov;
                                                           jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Arellano@wapa.gov; jeka@wapa.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           jabplanalp@anl.gov;
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           mjvick@gmail.com;
                                                           Sarah_Rinkevich@fws.gov;
  000830         6      000055.pdf    E‐Mail     12/8/2016 Billerbeck, Robert ‐ NPS                        Peacock, Bruce ‐ NPS                     Letter re: Long‐Term Experimental and
                                                           Grantz, Katrina ‐ BOR                           Richardson, Leslie ‐ NPS                 Managemetn Plan Environmental Impact
                                                                                                           Simon, Benjamin ‐ DOI Office of Policy   Analysis.. Letter head is DOI, NPS, Washington,
                                                                                                           Analysis                                 DC
                                                                                                           Gaston, Todd ‐ BOR
                                                                                                           Bair, Lucas ‐ USGS
  000836        28      000056.pdf    E‐mail     12/8/2016 Mike Yeatts, THPO                               Bill Chada, REC                          Hopi: Copy of current version of PA.
  000864        28      000057.pdf    E‐mail     12/8/2016 Kurt Dongoske, THPO                             Bill Chada, REC                          The Pueblo of Zuni: Copy of current version of
                                                                                                                                                    PA.
  000892        28      000058.pdf    E‐mail     12/8/2016 Don Watahomigie, Chairman; Margaret Bill Chada, REC                                      The Havasupai Tribe: Copy of current version of
                                                           Vick, Atty.                                                                              PA.
  000920        28      000059.pdf    E‐mail     12/8/2016 Dawn Hubbs, THPO; Kerry Christensen, Bill Chada, REC                                     The Hualapai Tribe: Copy of current version of
                                                           Dept. of Natural Resources                                                               PA.

  000948        28      000060.pdf    E‐mail     12/8/2016 Charley Bulletts, CRD                           Bill Chada, REC                          Kaibab Band of Paiute Indians: Copy of current
                                                                                                                                                    version of PA.
  000976        28      000061.pdf    E‐mail     12/8/2016 Melinda Ciocco‐Arviso                           Bill Chada, REC                          The Navajo Nation: Copy of current version of PA.

                                                                                          12 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 13 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From         Description
   001004        1      000062.pdf    E‐Mail     12/7/2016 CCantrell@azgfd.gov;                           Billerbeck, Rob              Re: LTEMP Final EIS response
                                                           KGrantz@usbr.gov                               <rob_p_billerbeck@nps.gov>
  001005         3      000063.pdf    E‐Mail     12/7/2016 KGrantz@usbr.gov; lagory@anl.gov;              Raub Jenika H                RE: LTEMP Cooperating Agency Call‐‐December 7
                                                           Rob_P_Billerbeck@nps.gov;                      <Jenika.Raub@srpnet.com>     at 2 PM MST
                                                           Doug.Milligan@srpnet.com
  001008        99      000064.pdf    E‐Mail     12/7/2016 ccantrell@azgfd.gov; pep@azgfd.gov;            Hedwall, Shaula              Final Biological Opinion for the Glen Canyon Long‐
                                                           dweedman@azgfd.gov;                            <shaula_hedwall@fws.gov>     term Experimental & Management Plan
                                                           srogers@azgfd.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           thamidreek@yahoo.com;
                                                           htwild@havasupai‐nsn.gov;
                                                           htc4@havasupai‐nsn.gov;
                                                           htsec0@havasupai‐nsn.gov;
                                                           contact@lvpaiute.com;
                                                           sclow@utemountain.org;
                                                           hehonanie@hopi.nsn.us;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           myeatts@hopi.nsn.us;
                                                           scounts@hualapai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           rolandm@kaibabpaiute‐nsn.gov;
                                                           fjohnson@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           jettawood@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Val.Panteah@ashiwi.org;
                                                           kdongoske@cableone.net;
                                                           Bryan.Bowker@bia.gov;
                                                           chip.lewis@bia.gov; ccoder@yan‐
                                                           tribe.org; d_daboda@yahoo.com;
  001107         3      000065.pdf    E‐Mail     12/7/2016 KGrantz@usbr.gov;                    Chris Cantrell <CCantrell@azgfd.gov>   LTEMP Final EIS response
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Mark_Sturm@nps.gov
  001110         3      000066.pdf    E‐Mail     12/6/2016 mjmoran@usgs.gov;                    Seth Shanahan                          Draft TWG agenda for your review
                                                           Capron@WAPA.GOV;                     <seth.shanahan@snwa.com>
                                                           ellsworth@wapa.gov;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           larry@springstewardship.org;
                                                           LWhetton@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           proefer@crc.nv.gov;
                                                           svanderkooi@usgs.gov;
                                                           vkartha@azwater.gov
                                                                                         13 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 14 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                  Description
   001113        3      000067.pdf    E‐Mail     12/5/2016 Jenika.Raub@srpnet.com;             Grantz, Katrina <kgrantz@usbr.gov>      Re: LTEMP Cooperating Agency Call‐‐December 7
                                                           lagory@anl.gov;                                                             at 2 PM MST
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Doug.Milligan@srpnet.com
  001116         2      000068.pdf    E‐Mail     12/2/2016 benreeder@hotmail.com;              Whetton, Linda <lwhetton@usbr.gov>      REMINDER ‐‐> AMWG Agenda Items
                                                           Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carlee.brown@state.co.us;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           chris_lehnertz@nps.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           cchandler@azwater.gov;
                                                           dpicard@usbr.gov; dbrown@swca.com;
                                                           dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
  001118         2      000069.pdf    E‐Mail     12/1/2016 Glen Canyon Dam LTEMP FEIS, Argonne Voyles, Larry ‐ Arizona Game and Fish   Letter re: Glen Canyon Dam Long Term
                                                                                               Department                              Experimental and Management Plan Final EIS and
                                                                                                                                       Record of Decision (ROD)




                                                                                         14 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 15 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                 From                 Description
   001120        2      000070.pdf    E‐Mail     11/30/2016 jabplanalp@anl.gov;                    Dawn Hubbs                         Re: LTEMP PA ‐ Stipulations Discussion
                                                            ahoward@azstateparks.gov;              <dawn.hubbs101@gmail.com>
                                                            Arellano@wapa.gov; maciocco@navajo‐
                                                            nsn.gov; Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Brian_Harmon@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            BChada@usbr.gov;
                                                            cbulletts74@yahoo.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            gherbst@usbr.gov; creda@creda.cc;
                                                            jeka@wapa.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            jkahler@usbr.gov; jeddins@achp.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            kdongoske@cableone.net;
                                                            lmmeyer@wapa.gov;
                                                            mjvick@gmail.com;
                                                            mwalsh@azstateparks.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            trepasqual@gmail.com;
                                                            michael.yeatts@nau.edu
  001122         2      000071.pdf    E‐Mail     11/30/2016 lagory@anl.gov; KGrantz@usbr.gov;              Raub Jenika H              RE: LTEMP Cooperating Agency Call‐‐December 7
                                                            Rob_P_Billerbeck@nps.gov;                      <Jenika.Raub@srpnet.com>   at 2 PM MST
                                                            Doug.Milligan@srpnet.com
  001124         2      000072.pdf    E‐mail     11/30/2016 Mike Yeatts, THPO                              Jennifer Abplanalp, ANL    Hopi: Invite to December 12 meeting with log‐
                                                                                                                                      in/call‐in info.
  001126         2      000073.pdf    E‐mail     11/30/2016 Kurt Dongoske, THPO                            Jennifer Abplanalp, ANL    The Pueblo of Zuni: Invite to December 12
                                                                                                                                      meeting with log‐in/call‐in info.
  001128         2      000074.pdf    E‐mail     11/30/2016 Don Watahomigie, Chairman; Margaret Jennifer Abplanalp, ANL               The Havasupai Tribe: Invite to December 12
                                                            Vick, Atty.                                                               meeting with log‐in/call‐in info.
  001130         2      000075.pdf    E‐mail     11/30/2016 Dawn Hubbs, THPO; Kerry Christensen, Jennifer Abplanalp, ANL              The Hualapai Tribe: Invite to December 12
                                                            Dept. of Natural Resources                                                meeting with log‐in/call‐in info.

  001132         2      000076.pdf    E‐mail     11/30/2016 Charley Bulletts, CRD                          Jennifer Abplanalp, ANL    Kaibab Band of Paiute Indians: Invite to
                                                                                                                                      December 12 meeting with log‐in/call‐in info.

  001134         2      000077.pdf    E‐mail     11/30/2016 Melinda Ciocco‐Arviso                          Jennifer Abplanalp, ANL    The Navajo Nation: Invite to December 12
                                                                                                                                      meeting with log‐in/call‐in info.

                                                                                          15 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 16 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type      Date                       To                                              From           Description
   001136        1      000078.pdf   Phone Call   11/30/2016 Margaret Vick, Atty                            Bill Chada, REC                    The Havasupai Tribe: Bill spoke with Margaret
                                       Record                                                                                                  about PA participation. She will talk with Tribal
                                                                                                                                               reps and get back to REC.
  001137         1      000079.pdf    E‐Mail      11/28/2016 KGrantz@usbr.gov                               Ben Goldfarb                       Reporter hoping to discuss razorback suckers and
                                                                                                            <ben.a.goldfarb@gmail.com>         LTEMP EIS
  001138         2      000080.pdf    E‐Mail      11/28/2016 bidtahnbecker@navajo‐nsn.gov;                  LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Call‐‐December 7 at 2
                                                             Charles.Lewis@bia.gov;                                                            PM MST
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             csharris@crb.ca.gov;
                                                             bennion@wapa.gov;
                                                             dave.slick@srpnet.com;
                                                             dweedman@azgfd.gov;
                                                             dawn.hubbs101@gmail.com;
                                                             htchair@havasupai‐nsn.gov;
                                                             dostler@ucrcommission.com;
                                                             doug.milligan@srpnet.com;
                                                             Garry.Cantley@bia.gov;
                                                             jharkins@crc.nv.gov;
                                                             htvchair@havasupai‐nsn.gov;
                                                             jbird@ucrcommission.com;
                                                             jasonjohn@navajo‐nsn.gov;
                                                             htsec1@havasupai‐nsn.gov;
                                                             jcrandell@crc.nv.gov;
                                                             jess_newton@fws.gov;
                                                             jessica_gwinn@fws.gov;
                                                             jneuwerth@crb.ca.gov;
                                                             JdeVos@azgfd.gov;
                                                             Ken_Hyde@nps.gov;
                                                             Kimberly_Greenwood@nps.gov;
                                                             kirk_young@fws.gov;




                                                                                           16 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 17 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                  From                 Description
   001140        3      000081.pdf    E‐Mail     11/23/2016 kdongoske@cableone.net;               Theresa Pasqual                      Re: LTEMP Draft Biological Opinion
                                                            cuszhman@yahoo.com;                   <trepasqual@gmail.com>
                                                            dawn.hubbs101@gmail.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pshirley@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            gtom@nndfw.org;
                                                            Sarah_Rinkevich@fws.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Shaula_Hedwall@fws.gov;
                                                            mcrawford@usbr.gov;
                                                            kcallister@usbr.gov; BChada@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            svanderkooi@usgs.gov;
                                                            theresa_pasqual@ios.doi.gov;
                                                            KGrantz@usbr.gov
  001143         4      000082.pdf    E‐Mail     11/22/2016 kdongoske@cableone.net;               Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Draft Biological Opinion
                                                            trepasqual@gmail.com;
                                                            kcallister@usbr.gov
  001147         3      000083.pdf    E‐Mail     11/22/2016 trepasqual@gmail.com;                 Melinda Arviso‐Ciocco                RE: LTEMP Draft Biological Opinion
                                                            KGrantz@usbr.gov;                     <maciocco@navajo‐nsn.gov>
                                                            kdongoske@cableone.net;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pshirley@navajo‐nsn.gov;
                                                            gtom@nndfw.org;
                                                            Sarah_Rinkevich@fws.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Shaula_Hedwall@fws.gov;
                                                            mcrawford@usbr.gov;
                                                            kcallister@usbr.gov; BChada@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            svanderkooi@usgs.gov




                                                                                          17 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 18 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                  From               Description
   001150        2      000084.pdf    E‐Mail     11/22/2016 kdongoske@cableone.net;               Theresa Pasqual                    Re: LTEMP Draft Biological Opinion
                                                            cuszhman@yahoo.com;                   <trepasqual@gmail.com>
                                                            dawn.hubbs101@gmail.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pshirley@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            gtom@nndfw.org;
                                                            Sarah_Rinkevich@fws.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Shaula_Hedwall@fws.gov;
                                                            mcrawford@usbr.gov;
                                                            kcallister@usbr.gov; BChada@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            svanderkooi@usgs.gov;
                                                            KGrantz@usbr.gov
  001152         2      000085.pdf    E‐Mail     11/22/2016 KGrantz@usbr.gov;                     Kurt Dongoske                      RE: LTEMP Draft Biological Opinion
                                                            cuszhman@yahoo.com;                   <kdongoske@cableone.net>
                                                            dawn.hubbs101@gmail.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pshirley@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            gtom@nndfw.org;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Shaula_Hedwall@fws.gov;
                                                            mcrawford@usbr.gov;
                                                            kcallister@usbr.gov; BChada@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            svanderkooi@usgs.gov
  001154         3      000086.pdf    E‐mail     11/22/2016 Mike Yeatts, THPO                              Jennifer Abplanalp, ANL   Hopi: Doodle Poll link ‐ availability for December
                                                                                                                                     12 meeting to discuss stipulations. Mike Yeatts
                                                                                                                                     responded.
  001157         3      000087.pdf    E‐mail     11/22/2016 Kurt Dongoske, THPO                            Jennifer Abplanalp, ANL   The Pueblo of Zuni: Doodle Poll link ‐ availability
                                                                                                                                     for December 12 meeting to discuss stipulations.
                                                                                                                                     Kurt Dongoske responded.

  001160         3      000088.pdf    E‐mail     11/22/2016 Don Watahomigie, Chairman; Margaret Jennifer Abplanalp, ANL              The Havasupai Tribe: Doodle Poll link ‐ availability
                                                            Vick, Atty.                                                              for December 12 meeting to discuss stipulations.
                                                                                                                                     No response.
                                                                                          18 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 19 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                 From                 Description
   001163        3      000089.pdf     E‐mail    11/22/2016 Dawn Hubbs, THPO; Kerry Christensen, Jennifer Abplanalp, ANL               The Hualapai Tribe: Doodle Poll link ‐ availability
                                                            Dept. of Natural Resources                                                 for December 12 meeting to discuss stipulations.
                                                                                                                                       Mike Yeatts responded.
  001166         3      000090.pdf    E‐mail     11/22/2016 Charley Bulletts, CRD                          Jennifer Abplanalp, ANL     Kaibab Band of Paiute Indians: Doodle Poll link ‐
                                                                                                                                       availability for December 12 meeting to discuss
                                                                                                                                       stipulations. Charley Bulletts responded.

  001169         3      000091.pdf    E‐mail     11/22/2016 Melinda Ciocco‐Arviso                          Jennifer Abplanalp, ANL     The Navajo Nation: Doodle Poll link ‐ availability
                                                                                                                                       for December 12 meeting to discuss stipulations.
                                                                                                                                       Melinda Ciocco responded.

  001172         2      000092.pdf    E‐Mail     11/21/2016 kdongoske@cableone.net;               Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Draft Biological Opinion
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pshirley@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            gtom@nndfw.org;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Shaula_Hedwall@fws.gov;
                                                            mcrawford@usbr.gov;
                                                            kcallister@usbr.gov; BChada@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            svanderkooi@usgs.gov
  001174        93      000093.pdf    E‐Mail     11/18/2016 margaret.vick@mvicklaw.com;                    Crawford, Marianne          Fwd: LTEMP Draft Biological Opinion
                                                            KGrantz@usbr.gov                               <mcrawford@usbr.gov>
  001267         2      000094.pdf    E‐Mail     11/18/2016 KGrantz@usbr.gov;                              Crawford, Marianne          BO discussion with Tribal representatives
                                                            cuszhman@yahoo.com;                            <mcrawford@usbr.gov>
                                                            dawn.hubbs101@gmail.com;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            kcallister@usbr.gov;
                                                            kdongoske@cableone.net;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.Yeatts@nau.edu;
                                                            pshirley@navajo‐nsn.gov;
                                                            gtom@nndfw.org;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Shaula_Hedwall@fws.gov;
                                                            BChada@usbr gov          19 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 20 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                    From                Description
   001269       93      000095.pdf    E‐Mail     11/17/2016 kdongoske@cableone.net;               Grantz, Katrina <kgrantz@usbr.gov>    LTEMP Draft Biological Opinion
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pshirley@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            gtom@nndfw.org;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Shaula_Hedwall@fws.gov;
                                                            mcrawford@usbr.gov;
                                                            kcallister@usbr.gov; BChada@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            svanderkooi@usgs.gov
  001362         1      000096.pdf    E‐Mail     11/16/2016 carlee.brown@state.co.us;                      Billerbeck, Rob              LTEMP meeting with the States
                                                            chris.brown@wyo.gov;                           <rob_p_billerbeck@nps.gov>
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            ericmillis@utah.gov;
                                                            jbird@ucrcommission.com;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            karen.kwon@coag.gov;
                                                            kevin.flanigan@state.nm.us;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            proefer@crc.nv.gov;
                                                            robertking@utah.gov;
                                                            seaholmdr@gmail.com;
                                                            Shanti.Rosset@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            tbuschatzke@azwater.gov;
                                                            vkartha@azwater.gov;
                                                            seth.shanahan@snwa.com;
                                                            BENNION@wapa.gov;
  001363         2      000097.pdf    E‐Mail     11/15/2016 Rob_P_Billerbeck@nps.gov;                      Seth Shanahan                FW: LTEMP EIS States (No Power)
                                                            Colby.Pellegrino@snwa.com                      <seth.shanahan@snwa.com>
                                                                                          20 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 21 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                           From              Description
   001365        1      000098.pdf    E‐Mail     11/15/2016 Colby.Pellegrino@snwa.com;                     Billerbeck, Rob                   Re: FW: Colorado River Basin States
                                                            KGrantz@usbr.gov;                              <rob_p_billerbeck@nps.gov>        correspondence
                                                            Robert.Snow@sol.doi.gov
  001366         5      000099.pdf    E‐Mail     11/15/2016 KGrantz@usbr.gov;                              Colby Pellegrino                  FW: Colorado River Basin States correspondence
                                                            Rob_P_Billerbeck@nps.gov;                      <Colby.Pellegrino@snwa.com>
                                                            Robert.Snow@sol.doi.gov
  001371         5      000100.pdf    E‐Mail     11/14/2016 KGrantz@usbr.gov;                              Leslie James <creda@creda.cc>     RE: LTEMP Utility Cooperator meeting follow‐up
                                                            Jenika.Raub@srpnet.com;
                                                            akslaughter@crc.nv.gov;
                                                            Arellano@wapa.gov;
                                                            proefer@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov; jeka@wapa.gov;
                                                            Doug.Milligan@srpnet.com;
                                                            tedr@uamps.com;
                                                            mariacamille_touton@ios.doi.gov;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            BRhees@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            wdavis@ecoplanaz.com
  001376         1      000101.pdf    E‐Mail     11/14/2016 alicyn.gitlin@sierraclub.org;                  Sandy Bahr                        Re: LTEMP Appeal ‐ Sierra Club Grand Canyon
                                                            Rob_P_Billerbeck@nps.gov;                      <sandy.bahr@sierraclub.org>       Chapter
                                                            KGrantz@usbr.gov
  001377         3      000102.pdf    E‐Mail     11/14/2016 KGrantz@usbr.gov;                              Christine Costello                SNWA Comment on FEIS ‐ LTEMP
                                                            Rob_P_Billerbeck@nps.gov                       <Christine.Costello@lvvwd.com>
  001380         3      000103.pdf    E‐Mail     11/14/2016 ltemp@anl.gov;                                 Milligan Douglas W (Doug)         SRP comments to FEIS due 11‐14‐2016
                                                            Rob_P_Billerbeck@nps.gov;                      <Doug.Milligan@srpnet.com>
                                                            KGrantz@usbr.gov;
                                                            Dave.Slick@srpnet.com;
                                                            Jenika.Raub@srpnet.com
  001383         5      000104.pdf    E‐Mail     11/14/2016 sally_jewell@ios.doi.gov;                      John Entsminger                   Colorado River Basin States correspondence
                                                            KGrantz@usbr.gov;                              <john.entsminger@lvvwd.com>
                                                            Rob_P_Billerbeck@nps.gov
  001388        22      000105.pdf    E‐Mail     11/14/2016 Rob_P_Billerbeck@nps.gov;                      Alicyn Gitlin                     LTEMP Appeal ‐ Sierra Club Grand Canyon
                                                            KGrantz@usbr.gov;                              <alicyn.gitlin@sierraclub.org>    Chapter
                                                            sandy.bahr@sierraclub.org
  001410        18      000106.pdf    E‐Mail     11/14/2016 garywockner@comcast.net;                       Drevet Hunt                       LTEMP FEIS Comments
                                                            ltempeiswebmaster@anl.gov;                     <drev@lawyersforcleanwater.com>
                                                            ltemp@anl.gov; KGrantz@usbr.gov;
                                                            Rob P Billerbeck@nps.gov


                                                                                          21 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 22 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                         To                                         From                         Description
   001428       10      000107.pdf    E‐Mail     11/14/2016 KGrantz@usbr.gov;                                Karen Kwon <Karen.Kwon@coag.gov>            State of Colorado Comments to LTEMP FEIS
                                                            Rob_P_Billerbeck@nps.gov;
                                                            jmcclow@ugrwcd.org;
                                                            carlee.brown@state.co.us
  001438         4      000108.pdf    E‐Mail     11/14/2016 Jewell, Sally ‐ Secretary of the Interior        Buschatzke, Thomas ‐ Arizona Dept of        Letter Re: Basin States' Comments on and
                                                                                                             Water Resources                             Support for the Preferred Alternative in the Final
                                                                                                             Trujillo, Tanya ‐ Colorado River Board of   EIS on the Glen Canyon Dam Long‐Term
                                                                                                             California                                  Experimental and Management Plan
                                                                                                             McClow, John ‐ AMWG Rep for State of
                                                                                                             Colorado
                                                                                                             Haas, Amy ‐ New Mexico Interstate
                                                                                                             Stream Commission
                                                                                                             Entsminger, John ‐ Southern Nevada
                                                                                                             Water Authority
                                                                                                             Harkins, Jayne ‐ Colorado River
                                                                                                             Commission of Nevada
                                                                                                             Millis, Eric ‐ Utah Division of Water
                                                                                                             Resources
                                                                                                             Tyrrell, Patrick ‐ State of Wyoming
                                                                                                             Ostler, Don ‐ Upper Colorado River
                                                                                                             Commisson
  001442        10      000109.pdf    Letter     11/14/2016 Grantz, Katrina ‐ BOR                            James, Leslie ‐ CREDA (Colorado River       Letter: Comments on the FEIS
                                                            Billerbeck, Rob ‐ NPS                            Energy Distributors Association)

  001452         1      000110.pdf    Letter     11/14/2016 Rhees, Brent ‐ BOR                               Dunning, Connell ‐ EPA Region IX            Letter re: Final EIS for the Glen Canyon Dam Long
                                                                                                                                                         Term Experimental and Management Plan (CEQ #
                                                                                                                                                         20160232)
  001453         6      000111.pdf    E‐Mail     11/14/2016 "Grantz, Katrina" <kgrantz@usbr.gov>, Leslie James <creda@creda.cc>                          Email from Leslie James ‐ forwarded to K. LaGory
                                                            Raub Jenika H                                                                                from Rob Billerbeck. Subject: LTEMP Utility
                                                            <Jenika.Raub@srpnet.com>, Angela                                                             Cooperator Meeting follow‐up.
                                                            Slaughter
                                                            <akslaughter@crc.nv.gov>, "Arellano,
                                                            Jonathan Adam" <Arellano@wapa.gov>,
                                                            Peggy Roefer
                                                            <proefer@crc.nv.gov>, Jayne Harkins
                                                            <jharkins@crc.nv.gov>, Jennifer
                                                            Crandell <jcrandell@crc.nv.gov>,
                                                            Lynn Jeka <Jeka@wapa.gov>, "Milligan
                                                            Douglas W (Doug)"
                                                            <Doug.Milligan@srpnet.com>,
                                                            tedr@uamps.com
  001459        17      000112.pdf    Letter     11/14/2016 Glen Canyon Dam LTEMP FEIS, Argonne Wockner, Gary ‐ Save the Colorado                        Letter Re: Save the Colorado's Comments on the
                                                                                                                                                         Glen Canyon Dam LTEMP FEIS.
                                                                                            22 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 23 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                  From                  Description
   001476       21      000113.pdf     Letter    11/14/2016 Glen Canyon Dam LTEMP FEIS, Argonne Gitlin, Alicyn ‐ Sierra Club Grand Canyon Letter stating that the Sierra Club Grand Canyon
                                                                                                Chapter                                   Chapter is appealing the anlysis and decision of
                                                                                                                                          the LTEMP EIS because it 'violates the Grand
                                                                                                                                          Canyon Protection Act, the analysis in
                                                                                                                                          incomplete, and the decision is arbitrary and
                                                                                                                                          capricious.'
  001497         2      000114.pdf    Letter     11/14/2016 Grantz, Katrina ‐ BOR               Pellegrino, Colby ‐ Southern Nevada       Letter re: Southern Nevada Water Authority
                                                            Billerbeck, Rob ‐ NPS               Water Authority                           Comments on the FEIS on the Glen Canyon Dam
                                                                                                                                          Long‐Term Experimental and Management Plan

  001499         2      000115.pdf    Letter     11/14/2016 Grantz, Katrina ‐ BOR                           Milligan, Douglas ‐ Salt River Project   Letter re: SRP comments on the Long‐Term
                                                            Billerbeck, Rob ‐ NPS                                                                    Experimental and Management Plan (LTEMP)
                                                                                                                                                     FEIS for the Operation of Glen Canyon Dam ‐ 81
                                                                                                                                                     Federal Register 963
  001501         9      000116.pdf    Letter     11/14/2016 Jewell, Sally ‐ DOI                             McClow, John ‐ Colorado Water            Letter re: State of Colorado's Comments on and
                                                                                                            Conservation Board                       Support for the Preferred Alternative in the FEIS
                                                                                                                                                     on the Glen Canyon Dam Long‐Term
                                                                                                                                                     Experimental and Management Plan
  001510         2      000117.pdf    E‐Mail     11/10/2016 KGrantz@usbr.gov;                               Peggy Roefer <proefer@crc.nv.gov>        RE: Language for GHG and Reservoirs
                                                            Rob_P_Billerbeck@nps.gov
  001512         3      000118.pdf    E‐Mail     11/10/2016 vkartha@azwater.gov;                            Billerbeck, Rob                          Re: Corrections to LTEMP FEIS
                                                            KGrantz@usbr.gov;                               <rob_p_billerbeck@nps.gov>
                                                            cchandler@azwater.gov;
                                                            kbrown@azwater.gov
  001515         8      000119.pdf    E‐Mail     11/10/2016 dawn.hubbs101@gmail.com;                        mwalsh@azstateparks.gov                  Re: Fwd: FW: PA for the Glen Canyon Dam Long
                                                            cuszhman@yahoo.com;                                                                      Term Experimental and Management Program
                                                            dsuagee@hobbsstraus.com;
                                                            kdongoske@cableone.net;
                                                            cbulletts74@yahoo.com;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            Sarah_Rinkevich@fws.gov;
                                                            kcallister@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            BChada@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Ellen Brennan@nps gov




                                                                                           23 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 24 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                        From              Description
   001523        7      000120.pdf    E‐Mail     11/10/2016 dawn.hubbs101@gmail.com;                      mwalsh@azstateparks.gov         Re: Fwd: FW: PA for the Glen Canyon Dam Long
                                                            cuszhman@yahoo.com;                                                           Term Experimental and Management Program
                                                            dsuagee@hobbsstraus.com;
                                                            kdongoske@cableone.net;
                                                            cbulletts74@yahoo.com;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            Sarah_Rinkevich@fws.gov;
                                                            kcallister@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            BChada@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Ellen Brennan@nps gov
  001530         3      000121.pdf    E‐Mail     11/10/2016 KGrantz@usbr.gov;                             Vineetha Kartha                 Corrections to LTEMP FEIS
                                                            Rob_P_Billerbeck@nps.gov;                     <vkartha@azwater.gov>
                                                            cchandler@azwater.gov;
                                                            kbrown@azwater.gov
  001533         7      000122.pdf    E‐Mail     11/10/2016 dpicard@usbr.gov; BRhees@usbr.gov;            Leslie James <creda@creda.cc>   ghg/methane
                                                            KGrantz@usbr.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            tom_iseman@ios.doi.gov;
                                                            jeka@wapa.gov; Arellano@WAPA.GOV;
                                                            Jeff.Small@mail.house.gov;
                                                            MSpiker@usbr.gov;
                                                            jenika.raub@srpnet.com;
                                                            creda@creda.cc; jharkins@crc.nv.gov



  001540         5      000123.pdf    E‐Mail     11/10/2016 cuszhman@yahoo.com;                           Dawn Hubbs                      Re: Fwd: FW: PA for the Glen Canyon Dam Long
                                                            dsuagee@hobbsstraus.com;                      <dawn.hubbs101@gmail.com>       Term Experimental and Management Program
                                                            kdongoske@cableone.net;
                                                            cbulletts74@yahoo.com;
                                                            maciocco@navajo‐nsn.gov;
                                                            Michael.Yeatts@nau.edu;
                                                            Sarah_Rinkevich@fws.gov;
                                                            kcallister@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            BChada@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            mwalsh@azstateparks.gov;
                                                            Ellen Brennan@nps gov
                                                                                         24 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 25 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                             From               Description
   001545        5      000124.pdf    E‐Mail     11/10/2016 KGrantz@usbr.gov                              Raub Jenika H                        FW: LTEMP Utility Cooperator meeting follow‐up
                                                                                                          <Jenika.Raub@srpnet.com>
  001550         5      000125.pdf    E‐Mail     11/10/2016 KGrantz@usbr.gov                              Raub Jenika H                        RE: LTEMP Utility Cooperator meeting follow‐up
                                                                                                          <Jenika.Raub@srpnet.com>
  001555         4      000126.pdf    E‐Mail     11/10/2016 Jenika.Raub@srpnet.com                        Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Utility Cooperator meeting follow‐up

  001559         6      000127.pdf    E‐Mail     11/10/2016 KGrantz@usbr.gov                              Raub Jenika H                        Copy of Screening Tool Calculations of
                                                                                                          <Jenika.Raub@srpnet.com>             Fluctuation Options 11‐04‐16 JR edit.xlsx
  001565         9      000128.pdf    E‐Mail     11/10/2016 KGrantz@usbr.gov                              Raub Jenika H                        RE: LTEMP Utility Cooperator meeting follow‐up
                                                                                                          <Jenika.Raub@srpnet.com>
  001574        72      000129.pdf    Other      11/10/2016                                                                                    Includes the LTEMP web pages following
                                                                                                                                               publication of the FEIS
  001646        12      000130.pdf    E‐Mail     11/9/2016 Jenika.Raub@srpnet.com;                        Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Utility Cooperator meeting follow‐up
                                                           akslaughter@crc.nv.gov;
                                                           Arellano@wapa.gov;
                                                           proefer@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov; jeka@wapa.gov;
                                                           creda@creda.cc;
                                                           Doug.Milligan@srpnet.com;
                                                           tedr@uamps.com;
                                                           mariacamille_touton@ios.doi.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           BRhees@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           Rob P Billerbeck@nps gov




                                                                                         25 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 26 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From            Description
   001658        8      000131.pdf    E‐Mail     11/9/2016 LMMeyer@WAPA.GOV;                      Leslie James <creda@creda.cc>    RE: PA for the Glen Canyon Dam Long Term
                                                           jabplanalp@anl.gov;                                                     Experimental and Management Program
                                                           Arellano@WAPA.GOV;
                                                           maciocco@navajo‐nsn.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov; IMCEAEX‐
                                                           _O=ARGONNE+20NATIONAL+20LABORA
                                                           TORY_OU=EXCHANGE+20ADMINISTRAT
                                                           IVE+20GROUP+20+28FYDIBOHF23SPDLT
                                                           +29_CN=RECIPIENTS_CN=REMOTERECIP
                                                           IENTBADGE00222106@localhost;
                                                           Brian_Harmon@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           BChada@usbr.gov;
                                                           cbulletts74@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           gherbst@usbr.gov; jeka@wapa.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           jkahler@usbr.gov; jeddins@achp.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           kdongoske@cableone.net;
                                                           mjvick@gmail.com;
                                                           mwalsh@azstateparks.gov;




                                                                                          26 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 27 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From             Description
   001666        8      000132.pdf    E‐Mail     11/9/2016 jabplanalp@anl.gov;                    Meyer, Lisa <LMMeyer@WAPA.GOV>   RE: PA for the Glen Canyon Dam Long Term
                                                           Arellano@WAPA.GOV;                                                      Experimental and Management Program
                                                           maciocco@navajo‐nsn.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           BChada@usbr.gov;
                                                           cbulletts74@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           gherbst@usbr.gov; creda@creda.cc;
                                                           jeka@wapa.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           jkahler@usbr.gov; jeddins@achp.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           kdongoske@cableone.net;
                                                           mjvick@gmail.com;
                                                           mwalsh@azstateparks.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           'Sarah_Rinkevich@fws.gov';
                                                           Rosemary_Sucec@nps.gov;
                                                           trepasqual@gmail.com;
                                                           michael.yeatts@nau.edu




                                                                                         27 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 28 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From                Description
   001674        8      000133.pdf    E‐Mail     11/9/2016 jabplanalp@anl.gov;                    Meyer, Lisa <LMMeyer@WAPA.GOV>      RE: PA for the Glen Canyon Dam Long Term
                                                           Arellano@WAPA.GOV;                                                         Experimental and Management Program
                                                           maciocco@navajo‐nsn.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov; IMCEAEX‐
                                                           _O=ARGONNE+20NATIONAL+20LABORA
                                                           TORY_OU=EXCHANGE+20ADMINISTRAT
                                                           IVE+20GROUP+20+28FYDIBOHF23SPDLT
                                                           +29_CN=RECIPIENTS_CN=REMOTERECIP
                                                           IENTBADGE00222106@localhost;
                                                           Brian_Harmon@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           BChada@usbr.gov;
                                                           cbulletts74@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           gherbst@usbr.gov; creda@creda.cc;
                                                           jeka@wapa.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           jkahler@usbr.gov; jeddins@achp.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           kdongoske@cableone.net;
                                                           mjvick@gmail.com;
                                                           mwalsh@azstateparks.gov;
  001682         4      000134.pdf    E‐Mail     11/9/2016 DSuagee@hobbsstraus.com;                       Dawn Hubbs                  Re: FW: PA for the Glen Canyon Dam Long Term
                                                           Jennifer_Dierker@nps.gov;                      <dawn.hubbs101@gmail.com>   Experimental and Management Program
                                                           kcallister@usbr.gov;
                                                           mwalsh@azstateparks.gov;
                                                           ahoward@azstateparks.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           BChada@usbr.gov; jeddins@achp.gov




                                                                                         28 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 29 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                   From            Description
   001686       27      000135.pdf    E‐Mail       11/9/2016 michael.yeatts@nau.edu;               John Eddins <jeddins@achp.gov>   RE: PA F2F Meeting and Comments
                                                             BChada@usbr.gov; kcallister@usbr.gov;
                                                             KGrantz@usbr.gov;
                                                             Rodney.Smith@sol.doi.gov;
                                                             jkahler@usbr.gov; gherbst@usbr.gov;
                                                             jabplanalp@anl.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             Jan_Balsom@nps.gov;
                                                             Ellen_Brennan@nps.gov;
                                                             Jennifer_Dierker@nps.gov;
                                                             Rosemary_Sucec@nps.gov;
                                                             Thann_Baker@nps.gov;
                                                             Brian_Harmon@nps.gov;
                                                             ahoward@azstateparks.gov;
                                                             mwalsh@azstateparks.gov;
                                                             jeka@wapa.gov; lmmeyer@wapa.gov;
                                                             Arellano@wapa.gov; creda@creda.cc;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             cuszhman@yahoo.com;
                                                             dawn.hubbs101@gmail.com;
                                                             htchair@havasupai‐nsn.gov;
                                                             kdongoske@cableone.net;
                                                             maciocco@navajo‐nsn.gov;
                                                             mjvick@gmail.com;
                                                             Sarah_Rinkevich@fws.gov;
  001713         6      000136.pdf Meeting Notes   11/9/2016                                                                        The Hualapai Tribe: Meeting held in Flagstaff.
                                                                                                                                    Dawn Hubbs and Kerry Christensen in
                                                                                                                                    attendance. Meeting Notes and Attendance List.

  001719         6      000137.pdf Meeting Notes   11/9/2016                                                                        The Navajo Nation: Meeting held in Flagstaff.
                                                                                                                                    Melinda Arviso‐Ciocco in attendance.Julia
                                                                                                                                    Guarino on phone. Meeting Notes and
                                                                                                                                    Attendance List.
  001725         6      000138.pdf Meeting Notes   11/9/2016                                                                        Kaibab Band of Paiute Indians: Meeting held in
                                                                                                                                    Flagstaff. Charley Bulletts in attendance. Meeting
                                                                                                                                    Notes and Attendance List.
  001731         6      000139.pdf Meeting Notes   11/9/2016                                                                        The Pueblo of Zuni: Meeting held in Flagstaff.
                                                                                                                                    Kurt Dongoske in attendance. Meeting Notes and
                                                                                                                                    Attendance List.
  001737         6      000140.pdf     Other       11/9/2016                                                                        Includes Twitter messages from NPS and
                                                                                                                                    Reclamation regarding the LTEMP EIS process.


                                                                                           29 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 30 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                Description
   001743        2      000141.pdf    E‐Mail     11/8/2016 Karen.Kwon@coag.gov;                           Arellano, Jonathan Adam              Re: Meeting time tomorrow...
                                                           Colby.Pellegrino@snwa.com;                     <Arellano@WAPA.GOV>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           KGrantz@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov
  001745         4      000142.pdf    E‐Mail     11/8/2016 BChada@usbr.gov; KGrantz@usbr.gov;             Charley Bulletts                     Re: PA and phone call
                                                           kcallister@usbr.gov                            <cbulletts@kaibabpaiute‐nsn.gov>

  001749         3      000143.pdf    E‐Mail     11/8/2016 BRhees@usbr.gov;                      Hedwall, Shaula                               Transmittal Memo for Draft Biological Opinion for
                                                           hehonanie@hopi.nsn.us;                <shaula_hedwall@fws.gov>                      the Glen Canyon Long‐term Experimental and
                                                           lkuwanwisiwma@hopi.nsn.us;                                                          Management Plan
                                                           myeatts@hopi.nsn.us;
                                                           scounts@hualapai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           rolandm@kaibabpaiute‐nsn.gov;
                                                           fjohnson@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           jettawood@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Val.Panteah@ashiwi.org;
                                                           kdongoske@cableone.net;
                                                           Bryan.Bowker@bia.gov;
                                                           chip.lewis@bia.gov; KGrantz@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           John_Nystedt@fws.gov;
                                                           brenda_smith@fws.gov;
                                                           Steve_Spangle@fws.gov;
                                                           Mike_Martinez@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           pep@azgfd.gov; dweedman@azgfd.gov;
                                                           srogers@azgfd.gov;
                                                           Sarah_Rinkevich@fws.gov

  001752         2      000144.pdf    E‐Mail     11/8/2016 Colby.Pellegrino@snwa.com;                     Karen Kwon <Karen.Kwon@coag.gov>     Re: Meeting time tomorrow...
                                                           Rob_P_Billerbeck@nps.gov;
                                                           KGrantz@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           arellano@wapa.gov
  001754         2      000145.pdf    E‐Mail     11/8/2016 Colby.Pellegrino@snwa.com;                     Grantz, Katrina <kgrantz@usbr.gov>   Re: Meeting time tomorrow...
                                                           Rob_P_Billerbeck@nps.gov;
                                                           karen.kwon@coag.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           arellano@wapa.gov
                                                                                         30 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 31 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From         Description
   001756        3      000146.pdf    E‐Mail     11/8/2016 Rob_P_Billerbeck@nps.gov;                      Colby Pellegrino              RE: {EXTERNAL} Re: Meeting time tomorrow...
                                                           karen.kwon@coag.gov;                           <Colby.Pellegrino@snwa.com>
                                                           KGrantz@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           arellano@wapa.gov
  001759         2      000147.pdf    E‐Mail     11/8/2016 Colby.Pellegrino@snwa.com;                     Rob Billerbeck                Re: Meeting time tomorrow...
                                                           karen.kwon@coag.gov;                           <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           arellano@wapa.gov
  001761         2      000148.pdf    E‐Mail     11/8/2016 Rob_P_Billerbeck@nps.gov;                      Colby Pellegrino              Meeting time tomorrow...
                                                           karen.kwon@coag.gov;                           <Colby.Pellegrino@snwa.com>
                                                           KGrantz@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           arellano@wapa.gov
  001763         4      000149.pdf    E‐Mail     11/7/2016 seth.shanahan@snwa.com;                        Callister, Kathleen           Re: {EXTERNAL} Re: Fwd: FW: WebEx Discussion
                                                           mcrawford@usbr.gov;                            <kcallister@usbr.gov>         on Brown Trout ‐‐> Nov 10 @ 10AM (MST)
                                                           LWhetton@usbr.gov;
                                                           KGrantz@usbr.gov
  001767         4      000150.pdf    E‐Mail     11/7/2016 mcrawford@usbr.gov;                            Seth Shanahan                 RE: {EXTERNAL} Re: Fwd: FW: WebEx Discussion
                                                           kcallister@usbr.gov;                           <seth.shanahan@snwa.com>      on Brown Trout ‐‐> Nov 10 @ 10AM (MST)
                                                           LWhetton@usbr.gov;
                                                           KGrantz@usbr.gov
  001771         3      000151.pdf    E‐Mail     11/7/2016 seth.shanahan@snwa.com;                        Crawford, Marianne            Re: {EXTERNAL} Fwd: FW: WebEx Discussion on
                                                           kcallister@usbr.gov;                           <mcrawford@usbr.gov>          Brown Trout ‐‐> Nov 10 @ 10AM (MST)
                                                           LWhetton@usbr.gov;
                                                           KGrantz@usbr.gov
  001774         4      000152.pdf    E‐Mail     11/7/2016 kcallister@usbr.gov;                           Seth Shanahan                 RE: {EXTERNAL} Fwd: FW: WebEx Discussion on
                                                           mcrawford@usbr.gov;                            <seth.shanahan@snwa.com>      Brown Trout ‐‐> Nov 10 @ 10AM (MST)
                                                           LWhetton@usbr.gov;
                                                           KGrantz@usbr.gov
  001778         2      000153.pdf    E‐mail     11/6/2016 PA team                                        Dawn Hubbs, THPO              The Hualapai Tribe: Submition of Hualapai
                                                                                                                                        Whereas Clause




                                                                                         31 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 32 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                   From             Description
   001780       27      000154.pdf    E‐Mail     11/4/2016 BChada@usbr.gov; kcallister@usbr.gov; Mike <michael.yeatts@nau.edu>    Re: PA F2F Meeting and Comments
                                                           KGrantz@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           jeddins@achp.gov; jkahler@usbr.gov;
                                                           gherbst@usbr.gov; jabplanalp@anl.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeka@wapa.gov; lmmeyer@wapa.gov;
                                                           Arellano@wapa.gov; creda@creda.cc;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           mjvick@gmail.com;
                                                           Sarah_Rinkevich@fws.gov;
                                                           trepasqual@gmail.com




                                                                                         32 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 33 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From                            Description
   001807       29      000155.pdf    E‐Mail     11/4/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Ann V Howard                                 Re: LTEMP draft PA v9 2016 10‐22
                                                           gherbst@usbr.gov; jkahler@usbr.gov; <ahoward@azstateparks.gov>
                                                           jabplanalp@anl.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           jeddins@achp.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lmmeyer@wapa.gov; jeka@wapa.gov;
                                                           Arellano@wapa.gov; creda@creda.cc;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           maciocco@navajo‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com;
                                                           Sarah_Rinkevich@fws.gov;
                                                           trepasqual@gmail.com;
  001836         2      000156.pdf    E‐Mail     11/4/2016 KGrantz@usbr.gov                               Peggy Roefer <proefer@crc.nv.gov>    RE: LTEMP EIS
  001838         1      000157.pdf    E‐Mail     11/4/2016 proefer@crc.nv.gov                             Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP EIS
  001839         1      000158.pdf    E‐Mail     11/4/2016 KGrantz@usbr.gov                               Brown ‐ DNR, Carlee                  LTEMP question
                                                                                                          <carlee.brown@state.co.us>




                                                                                         33 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 34 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From           Description
   001840        4      000159.pdf    E‐Mail     11/4/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>   Re: LTEMP PA Face‐to‐face Meeting
                                                           jabplanalp@anl.gov; jkahler@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           gherbst@usbr.gov; jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeka@wapa.gov; lmmeyer@wapa.gov;
                                                           Arellano@wapa.gov; creda@creda.cc;
                                                           Brian_Harmon@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           mjvick@gmail.com;
                                                           Sarah_Rinkevich@fws.gov;
                                                           trepasqual@gmail.com
  001844         4      000160.pdf    E‐Mail     11/4/2016 jcjordan1@cox.net; KGrantz@usbr.gov; Christine Lehnertz                Re: LTEMP FEIS Recreational Fishing Comments
                                                           Rob_P_Billerbeck@nps.gov;            <chris_lehnertz@nps.gov>
                                                           lagory@anl.gov; Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov; Lvoyles@azgfd.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           Jan_Balsom@nps.gov



  001848        28      000161.pdf    E‐mail     11/4/2016 Bill Chada, REC                      Mike Yeatts, THPO                 Hopi: Comments on PA.
  001876        4       000162.pdf    E‐mail     11/4/2016 Mike Yeatts, THPO                    Bill Chada, REC                   Hopi: Meeting location.
  001880        4       000163.pdf    E‐mail     11/4/2016 Dawn Hubbs, THPO; Kerry Christensen, Bill Chada, REC                   The Hualapai Tribe: Meeting location.
                                                           Dept. of Natural Resources

  001884         4      000164.pdf    E‐mail     11/4/2016 Melinda Ciocco‐Arviso                          Bill Chada, REC         The Navajo Nation: Meeting location.
  001888         4      000165.pdf    E‐mail     11/4/2016 Kurt Dongoske, THPO                            Bill Chada, REC         The Pueblo of Zuni: Meeting location.
  001892         4      000166.pdf    E‐mail     11/4/2016 Charley Bulletts, CRD                          Bill Chada, REC         Kaibab Band of Paiute Indians: Meeting location.

                                                                                         34 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 35 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                           From      Description
   001896        5      000167.pdf     E‐mail      11/4/2016 Mike Yeatts, THPO                               Lisa Meyer, WAPA         Hopi: Suggested language. Responses from Ann
                                                                                                                                      Howard and Kathy Callister.
  001901         5      000168.pdf     E‐mail      11/4/2016 Dawn Hubbs, THPO; Kerry Christensen, Lisa Meyer, WAPA                    The Hualapai Tribe: Suggested language.
                                                             Dept. of Natural Resources                                               Responses from Ann Howard and Kathy Callister.

  001906         5      000169.pdf     E‐mail      11/4/2016 Melinda Ciocco‐Arviso                           Lisa Meyer, WAPA         The Navajo Nation: Suggested language.
                                                                                                                                      Responses from Ann Howard and Kathy Callister.

  001911         5      000170.pdf     E‐mail      11/4/2016 Kurt Dongoske, THPO                             Lisa Meyer, WAPA         The Pueblo of Zuni: Suggested language.
                                                                                                                                      Responses from Ann Howard and Kathy Callister.

  001916         5      000171.pdf     E‐mail      11/4/2016 Charley Bulletts, CRD                           Lisa Meyer, WAPA         Kaibab Band of Paiute Indians: Suggested
                                                                                                                                      language. Responses from Ann Howard and
                                                                                                                                      Kathy Callister.
  001921         1      000172.pdf     E‐mail      11/4/2016 Mike Yeatts, THPO                               Bill Chada, REC          Hopi: Notification ‐ REC will bring copies of PA to
                                                                                                                                      meeting.
  001922         1      000173.pdf     E‐mail      11/4/2016 Dawn Hubbs, THPO; Kerry Christensen, Bill Chada, REC                     The Hualapai Tribe: Notification ‐ REC will bring
                                                             Dept. of Natural Resources                                               copies of PA to meeting.

  001923         1      000174.pdf     E‐mail      11/4/2016 Melinda Ciocco‐Arviso                           Bill Chada, REC          The Navajo Nation: Notification ‐ REC will bring
                                                                                                                                      copies of PA to meeting.
  001924         1      000175.pdf     E‐mail      11/4/2016 Kurt Dongoske, THPO                             Bill Chada, REC          The Pueblo of Zuni: Notification ‐ REC will bring
                                                                                                                                      copies of PA to meeting.
  001925         1      000176.pdf     E‐mail      11/4/2016 Charley Bulletts, CRD                           Bill Chada, REC          Kaibab Band of Paiute Indians: Notification ‐ REC
                                                                                                                                      will bring copies of PA to meeting.
  001926         6      000177.pdf Meeting Notes   11/4/2016                                                                          Hopi: Meeting held in Flagstaff. Mike Yeatts in
                                                                                                                                      attendance. Meeting Notes and Attendance List.

  001932         6      000178.pdf     E‐Mail      11/3/2016 KGrantz@usbr.gov;                   John and Carol Jordan                LTEMP FEIS Recreational Fishing Comments
                                                             Rob_P_Billerbeck@nps.gov;           <jcjordan1@cox.net>
                                                             lagory@anl.gov;
                                                             chris_lehnertz@nps.gov;
                                                             Billy_Shott@nps.gov;
                                                             BRhees@usbr.gov; Lvoyles@azgfd.gov;
                                                             mariacamille_touton@ios.doi.gov

  001938         2      000179.pdf     E‐Mail      11/3/2016 Rob_P_Billerbeck@nps.gov;           LaGory, Kirk E. <lagory@anl.gov>     FW: LTEMP EIS and Climate Change Question
                                                             KGrantz@usbr.gov;
  001940         2      000180.pdf     E‐Mail      11/3/2016 DWeedman@azgfd.gov;                 Grantz, Katrina <kgrantz@usbr.gov>   Re: Commenting on the final LTEMP EIS
                                                             Rob_P_Billerbeck@nps.gov;
                                                             CCantrell@azgfd.gov;
                                                             SRogers@azgfd.gov; rmann@azgfd.gov;
                                                             jhamill@trcp.org

                                                                                            35 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 36 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                 From                                   Description
   001942       27      000181.pdf    E‐Mail       11/3/2016 BChada@usbr.gov; kcallister@usbr.gov; Kurt Dongoske                                        RE: PA F2F Meeting Agenda Nov 9‐10
                                                             KGrantz@usbr.gov;                     <kdongoske@cableone.net>
                                                             Rodney.Smith@sol.doi.gov;
                                                             jeddins@achp.gov; jkahler@usbr.gov;
                                                             gherbst@usbr.gov; jabplanalp@anl.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             Jan_Balsom@nps.gov;
                                                             Ellen_Brennan@nps.gov;
                                                             Jennifer_Dierker@nps.gov;
                                                             Rosemary_Sucec@nps.gov;
                                                             Thann_Baker@nps.gov;
                                                             Brian_Harmon@nps.gov;
                                                             ahoward@azstateparks.gov;
                                                             mwalsh@azstateparks.gov;
                                                             jeka@wapa.gov; lmmeyer@wapa.gov;
                                                             Arellano@wapa.gov; creda@creda.cc;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             cuszhman@yahoo.com;
                                                             dawn.hubbs101@gmail.com;
                                                             htchair@havasupai‐nsn.gov;
                                                             maciocco@navajo‐nsn.gov;
                                                             michael.yeatts@nau.edu;
                                                             mjvick@gmail.com;
                                                             Sarah_Rinkevich@fws.gov;
                                                             trepasqual@gmail.com
  001969         3      000182.pdf     Letter      11/3/2016 Glen Canyon Dam LTEMP Final EIS,                Jordan, John ‐ AMWG Representative,        Letter re: Glen Canyon Dam Long Term
                                                             Argonne                                         TU and IFFF                                Expermental and Management Final EIS.
                                                                                                             Hamill, John ‐ AMWG alternative, TU        Comments on the FEIS. Letterhead is Trout
                                                                                                             and IFFF; Theodore Roosevelt               Unlimited and International Federation of Fly
                                                                                                             Conservation Partnership                   Fishers.
                                                                                                             Budwig, Chris ‐ TWG Representative, TU
                                                                                                             and IFFF
                                                                                                             Miller, Joe ‐ TWG alternate, TU and IFFF

  001972        28      000183.pdf     E‐mail      11/3/2016 Kathy Callister, REC                            Dongoske, Kurt, THPO                       The Pueblo of Zuni: Sent copy of PA comments to
                                                                                                                                                        PA working group.
  002000        28      000184.pdf Meeting Notes   11/3/2016                                                                                            The Pueblo of Zuni: Government‐to‐Government
                                                                                                                                                        consultation meeting notes
  002028         7      000185.pdf     E‐mail      11/2/2016 Kathy Callister, REC                            Mike Yeatts, THPO                          Hopi: Kathy inquired about comments to the PA,
                                                                                                                                                        Mike responded.
  002035         3      000186.pdf     E‐mail      11/2/2016 Dawn Hubbs, THPO; Kerry Christensen, Kathy Callister, REC                                  The Hualapai Tribe: Requesting any
                                                             Dept. of Natural Resources                                                                 comments/suggestions for PA.

                                                                                            36 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 37 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                          To                                           From   Description
   002038        3      000187.pdf     E‐mail    11/2/2016 Charley Bulletts                                Kathy Callister, REC      Kaibab Band of Paiute Indians: Request for
                                                                                                                                     comments/suggestions on PA
  002041         3      000188.pdf    E‐mail     11/2/2016 Melinda Arviso‐Ciocco                           Kathy Callister, REC      The Navajo Nation: Request for
                                                                                                                                     comments/suggestions on PA
  002044         3      000189.pdf    E‐Mail     11/1/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>      PA F2F Meeting Agenda Nov 9‐10
                                                           Rodney.Smith@sol.doi.gov;
                                                           jeddins@achp.gov; jkahler@usbr.gov;
                                                           gherbst@usbr.gov; jabplanalp@anl.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeka@wapa.gov; lmmeyer@wapa.gov;
                                                           Arellano@wapa.gov; creda@creda.cc;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           mjvick@gmail.com;
                                                           Sarah_Rinkevich@fws.gov;
                                                           trepasqual@gmail.com
  002047         3      000190.pdf    E‐mail     11/1/2016 Mike Yeatts, THPO                               Bill Chada, REC           Hopi: Nov 9‐10 meeting reminder and agenda

  002050         3      000191.pdf    E‐mail     11/1/2016 Charley Bulletts, CRD                           Bill Chada, REC           Jicarilla Apache Nation: Nov 9‐10 meeting
                                                                                                                                     reminder and agenda
  002053         3      000192.pdf    E‐mail     11/1/2016 Kerry Christensen, Dept. of Natural Bill Chada, REC                       The Hualapai Tribe: Nov 9‐10 meeting reminder
                                                           Resources, Dawn Hubbs, THPO                                               and agenda
  002056         3      000193.pdf    E‐mail     11/1/2016 Don Watahomigie, Chairman; Margaret Bill Chada, REC                       The Havasupai Tribe: Nov 9‐10 meeting reminder
                                                           Vick, Atty                                                                and agenda
  002059         3      000194.pdf    E‐mail     11/1/2016 Kurt Dongoske, THPO                 Bill Chada, REC                       The Pueblo of Zuni: Nov 9‐10 meeting reminder
                                                                                                                                     and agenda
  002062         3      000195.pdf    E‐mail     11/1/2016 Melinda Ciocco‐Arviso                           Bill Chada, REC           The Navajo Nation: Nov 9‐10 meeting reminder
                                                                                                                                     and agenda


                                                                                          37 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 38 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                        From                    Description
   002065        1      000196.pdf    E‐Mail     10/31/2016 Rob_P_Billerbeck@nps.gov;                      Dave Weedman                         Commenting on the final LTEMP EIS
                                                            KGrantz@usbr.gov;                              <DWeedman@azgfd.gov>
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd.gov; rmann@azgfd.gov;
                                                            jhamill@trcp.org
  002066         1      000197.pdf    E‐Mail     10/28/2016 dnimkin@npca.org; ltemp@anl.gov;               Billerbeck, Rob                      Re: NPCA FEIS Comment Letter
                                                            kcallister@usbr.gov; vmazal@npca.org;          <rob_p_billerbeck@nps.gov>
                                                            kdahl@npca.org; KGrantz@usbr.gov

  002067        13      000198.pdf    E‐Mail     10/28/2016 ltemp@anl.gov;                                 David Nimkin <dnimkin@npca.org>      NPCA FEIS Comment Letter
                                                            Rob_P_Billerbeck@nps.gov;
                                                            kcallister@usbr.gov; vmazal@npca.org;
                                                            kdahl@npca.org
  002080         3      000199.pdf    E‐Mail     10/28/2016 gary@savethecolorado.org;                      Billerbeck, Rob                      Re: Comments on Glen Canyon Dam LTEMP FEIS
                                                            KGrantz@usbr.gov                               <rob_p_billerbeck@nps.gov>
  002083         3      000200.pdf    E‐Mail     10/28/2016 Rob_P_Billerbeck@nps.gov;                      Gary Wockner                         Re: Comments on Glen Canyon Dam LTEMP FEIS
                                                            KGrantz@usbr.gov                               <gary@savethecolorado.org>
  002086         4      000201.pdf    E‐Mail     10/27/2016 KGrantz@usbr.gov; jcjordan1@cox.net;           John Hamill <jhamill@trcp.org>       RE: LTEMP EIS process
                                                            jamiller101@gmail.com;
                                                            budwig@rocketmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Justin.Tade@sol.doi.gov

  002090         3      000202.pdf    E‐Mail     10/27/2016 DWeedman@azgfd.gov;                            Billerbeck, Rob                      Comments on LTEMP FEIS
                                                            lagory@anl.gov; kcpicel@anl.gov;               <rob_p_billerbeck@nps.gov>
                                                            KGrantz@usbr.gov
  002093         3      000203.pdf    E‐Mail     10/26/2016 jhamill@trcp.org; jcjordan1@cox.net;           Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP EIS process
                                                            jamiller101@gmail.com;
                                                            budwig@rocketmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Justin.Tade@sol.doi.gov




                                                                                          38 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 39 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                    From            Description
   002096        1      000204.pdf    E‐Mail     10/26/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>    Nov 9‐10 Face‐to‐face Meeting
                                                            jkahler@usbr.gov; jabplanalp@anl.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Brian_Harmon@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            creda@creda.cc; lmmeyer@wapa.gov;
                                                            jeka@wapa.gov; Arellano@wapa.gov;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            maciocco@navajo‐nsn.gov;
                                                            jeddins@achp.gov; htchair@havasupai‐
                                                            nsn.gov; mjvick@gmail.com;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com



  002097         1      000205.pdf    E‐Mail     10/26/2016 KGrantz@usbr.gov                    Peggy Roefer <proefer@crc.nv.gov>   FW: LTEMP Cooperating Agency Call
  002098         1      000206.pdf    E‐Mail     10/26/2016 KGrantz@usbr.gov                    Peggy Roefer <proefer@crc.nv.gov>   LTEMP Cooperating Agency Call
  002099         2      000207.pdf    E‐Mail     10/26/2016 BChada@usbr.gov; jabplanalp@anl.gov Mike <michael.yeatts@nau.edu>       Re: LTEMP PA Face‐to‐face Meeting

  002101         2      000208.pdf    E‐Mail     10/26/2016 BChada@usbr.gov; jabplanalp@anl.gov Mike <michael.yeatts@nau.edu>       Re: LTEMP PA Face‐to‐face Meeting




                                                                                          39 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 40 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                    From           Description
   002103        3      000209.pdf    E‐Mail     10/26/2016 Rosemary_Sucec@nps.gov;                Melinda Arviso‐Ciocco           RE: LTEMP PA Face‐to‐face Meeting
                                                            creda@creda.cc; BChada@usbr.gov;       <maciocco@navajo‐nsn.gov>
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            jabplanalp@anl.gov; jkahler@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            gherbst@usbr.gov; jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeka@wapa.gov; lmmeyer@wapa.gov;
                                                            Arellano@wapa.gov;
                                                            Brian_Harmon@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            mjvick@gmail.com;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com




                                                                                          40 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 41 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                   From            Description
   002106        2      000210.pdf    E‐Mail     10/26/2016 creda@creda.cc; BChada@usbr.gov;       Sucec, Rosemary                 Re: LTEMP PA Face‐to‐face Meeting
                                                            kcallister@usbr.gov; KGrantz@usbr.gov; <rosemary_sucec@nps.gov>
                                                            jabplanalp@anl.gov; jkahler@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            gherbst@usbr.gov; jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeka@wapa.gov; lmmeyer@wapa.gov;
                                                            Arellano@wapa.gov;
                                                            Brian_Harmon@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            mjvick@gmail.com;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com




                                                                                          41 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 42 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                   From            Description
   002108        2      000211.pdf    E‐Mail     10/26/2016 BChada@usbr.gov; kcallister@usbr.gov; Leslie James <creda@creda.cc>    Re: LTEMP PA Face‐to‐face Meeting
                                                            KGrantz@usbr.gov; jabplanalp@anl.gov;
                                                            jkahler@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            gherbst@usbr.gov; jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeka@wapa.gov; lmmeyer@wapa.gov;
                                                            Arellano@wapa.gov;
                                                            Brian_Harmon@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            mjvick@gmail.com;
                                                            Sarah_Rinkevich@fws.gov;




                                                                                          42 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 43 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                 From              Description
   002110        2      000212.pdf    E‐Mail     10/25/2016 BChada@usbr.gov; kcallister@usbr.gov; Brennan, Ellen                   Re: LTEMP PA Face‐to‐face Meeting
                                                            KGrantz@usbr.gov; jabplanalp@anl.gov; <ellen_brennan@nps.gov>
                                                            jkahler@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            gherbst@usbr.gov; jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeka@wapa.gov; lmmeyer@wapa.gov;
                                                            Arellano@wapa.gov; creda@creda.cc;
                                                            Brian_Harmon@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            mjvick@gmail.com;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com




                                                                                          43 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 44 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                    From                    Description
   002112        1      000213.pdf    E‐Mail     10/25/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>            LTEMP PA Face‐to‐face Meeting
                                                            jabplanalp@anl.gov; jkahler@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            gherbst@usbr.gov; jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeka@wapa.gov; lmmeyer@wapa.gov;
                                                            Arellano@wapa.gov; creda@creda.cc;
                                                            Brian_Harmon@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            mjvick@gmail.com;
                                                            Sarah_Rinkevich@fws.gov;
                                                            trepasqual@gmail.com
  002113        12      000214.pdf    Letter     10/25/2016 Glen Canyon Dam LTEMP, Argonne                 Nimkin, David ‐ National Parks   Letter: Comments on the LTEMP FEIS
                                                                                                           Conservation Association
  002125         2      000215.pdf    E‐mail     10/25/2016 Charley Bulletts, CRD                          Bill Chada, REC                  Kaibab Band of Paiute Indians: Invite to F2F
                                                                                                                                            meeting in Phoenix November 9‐10.
  002127         2      000216.pdf    E‐mail     10/25/2016 Kerry Christensen, Dept. of Natural Bill Chada, REC                             The Hualapai Tribe: Invite to F2F meeting in
                                                            Resources, Dawn Hubbs, THPO                                                     Phoenix November 9‐10.
  002129         2      000217.pdf    E‐mail     10/25/2016 Don Watahomigie, Chairman; Margaret Bill Chada, REC                             The Havasupai Tribe: Invite to F2F meeting in
                                                            Vick, Atty                                                                      Phoenix November 9‐10.
  002131         2      000218.pdf    E‐mail     10/25/2016 Kurt Dongoske, THPO                 Bill Chada, REC                             The Pueblo of Zuni: Invite to F2F meeting in
                                                                                                                                            Phoenix November 9‐10.
  002133         2      000219.pdf    E‐mail     10/25/2016 Melinda Arviso‐Ciocco                          Bill Chada, REC                  The Navajo Nation: Invite to F2F meeting in
                                                                                                                                            Phoenix November 9‐10.
  002135         2      000220.pdf    E‐mail     10/25/2016 Mike Yeatts, THPO                              Bill Chada, REC                  Hopi: Invite to F2F meeting in Phoenix November
                                                                                                                                            9‐10.




                                                                                          44 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 45 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                    From           Description
   002137       69      000221.pdf    E‐Mail     10/21/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>   LTEMP draft PA v9 2016 10‐22
                                                            gherbst@usbr.gov; jkahler@usbr.gov;
                                                            jabplanalp@anl.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Brian_Harmon@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            jeddins@achp.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            lmmeyer@wapa.gov; jeka@wapa.gov;
                                                            Arellano@wapa.gov; creda@creda.cc;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            maciocco@navajo‐nsn.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            mjvick@gmail.com;
                                                            Sarah_Rinkevich@fws.gov;




                                                                                          45 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 46 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                   From                   Description
   002206        1      000222.pdf    E‐Mail     10/21/2016 LMMeyer@wapa.gov;                   Callister, Kathleen                      Re: November Availability for Face‐to‐Face
                                                            maciocco@navajo‐nsn.gov;            <kcallister@usbr.gov>                    Meeting
                                                            creda@creda.cc;
                                                            dawn.hubbs101@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            jeka@wapa.gov; htchair@havasupai‐
                                                            nsn.gov; cuszhman@yahoo.com;
                                                            mjvick@gmail.com;
                                                            Arellano@wapa.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            jeddins@achp.gov;
                                                            trepasqual@gmail.com;
                                                            Rodney.Smith@sol.doi.gov;
                                                            mwalsh@azstateparks.gov;
                                                            cbulletts74@yahoo.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Brian_Harmon@nps.gov;
                                                            KGrantz@usbr.gov; BChada@usbr.gov;
                                                            gherbst@usbr.gov; jkahler@usbr.gov;
  002207         3      000223.pdf    E‐Mail     10/21/2016 Rob_P_Billerbeck@nps.gov;                       Gary Wockner                 Re: Comments on Glen Canyon Dam LTEMP FEIS
                                                            KGrantz@usbr.gov                                <gary@savethecolorado.org>
  002210        87      000224.pdf    E‐mail     10/21/2016 Charley Bulletts, CRD                           Bill Chada, REC              Kaibab Band of Paiute Indians: Updated copies of
                                                                                                                                         the LTEMP PA and comment matrix.

  002297        87      000225.pdf    E‐mail     10/21/2016 Kerry Christensen, Dept. of Natural             Bill Chada, REC              The Hualapai Tribe: Updated copies of the LTEMP
                                                            Resources, Dawn Hubbs, THPO                                                  PA and comment matrix.
  002384        87      000226.pdf    E‐mail     10/21/2016 Kurt Dongoske, THPO                             Bill Chada, REC              The Pueblo of Zuni: Updated copies of the LTEMP
                                                                                                                                         PA and comment matrix.
  002471        87      000227.pdf    E‐mail     10/21/2016 Mike Yeatts, THPO                               Bill Chada, REC              Hopi: Updated copies of the LTEMP PA and
                                                                                                                                         comment matrix.
  002558        87      000228.pdf    E‐mail     10/21/2016 Melinda Arviso‐Ciocco                           Bill Chada, REC              The Navajo Nation: Updated copies of the LTEMP
                                                                                                                                         PA and comment matrix.
  002645        87      000229.pdf    E‐mail     10/21/2016 Don Watahomigie, Chairman; Margaret Bill Chada, REC                          The Havasupai Tribe: Updated copies of the
                                                            Vick, Atty                                                                   LTEMP PA and comment matrix.




                                                                                           46 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 47 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                               From            Description
   002732        1      000230.pdf    E‐Mail     10/20/2016 bstewart@azgfd.gov;                             Picel, Kurt C. <kcpicel@anl.gov>   Cooperating Agency Call November 2 at 2 pm
                                                            Charles.Lewis@bia.gov;                                                             MDT
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jessica_gwinn@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            Ken_Hyde@nps.gov;
                                                            Kimberly_Greenwood@nps.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
  002733         4      000231.pdf    E‐Mail     10/20/2016 Rob_P_Billerbeck@nps.gov;                       Kevin Dahl <kdahl@npca.org>        RE: LTEMP FEIS comments
                                                            dnimkin@npca.org
  002737         1      000232.pdf    E‐Mail     10/20/2016 dnimkin@npca.org; kdahl@npca.org                Billerbeck, Rob                    LTEMP FEIS comments
                                                                                                            <rob_p_billerbeck@nps.gov>
  002738         2      000233.pdf    E‐Mail     10/20/2016 alicyn.gitlin@sierraclub.org;                   Billerbeck, Rob                    Re: LTEMP ROD
                                                            KGrantz@usbr.gov;                               <rob_p_billerbeck@nps.gov>
                                                            sandy.bahr@sierraclub.org
  002740         2      000234.pdf    E‐Mail     10/20/2016 gary@savethecolorado.org;                       Billerbeck, Rob                    Re: Comments on Glen Canyon Dam LTEMP FEIS
                                                            KGrantz@usbr.gov                                <rob_p_billerbeck@nps.gov>
  002742         2      000235.pdf    E‐Mail     10/20/2016 Rob_P_Billerbeck@nps.gov;                       Gary Wockner                       Re: Comments on Glen Canyon Dam LTEMP FEIS
                                                            KGrantz@usbr.gov                                <gary@savethecolorado.org>
  002744         5      000236.pdf    E‐Mail     10/19/2016 Rob_P_Billerbeck@nps.gov;                       Karen Kwon <Karen.Kwon@coag.gov>   Re: LTEMP
                                                            Colby.Pellegrino@snwa.com;
                                                            KGrantz@usbr.gov
  002749         5      000237.pdf    E‐Mail     10/19/2016 Colby.Pellegrino@snwa.com;                      Billerbeck, Rob                    Re: LTEMP
                                                            Karen.Kwon@coag.gov;                            <rob_p_billerbeck@nps.gov>
                                                            KGrantz@usbr.gov

                                                                                           47 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 48 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                         From               Description
   002754        1      000238.pdf    E‐Mail     10/19/2016 alicyn.gitlin@sierraclub.org;                  Billerbeck, Rob                    Re: LTEMP ROD
                                                            KGrantz@usbr.gov;                              <rob_p_billerbeck@nps.gov>
                                                            sandy.bahr@sierraclub.org
  002755         2      000239.pdf    E‐Mail     10/19/2016 Rob_P_Billerbeck@nps.gov;                      Gary Wockner                       Re: Comments on Glen Canyon Dam LTEMP FEIS
                                                            KGrantz@usbr.gov                               <gary@savethecolorado.org>
  002757         1      000240.pdf    E‐Mail     10/19/2016 gary@savethecolorado.org;                      Billerbeck, Rob                    Re: Comments on Glen Canyon Dam LTEMP FEIS
                                                            KGrantz@usbr.gov                               <rob_p_billerbeck@nps.gov>
  002758         6      000241.pdf    E‐Mail     10/19/2016 Karen.Kwon@coag.gov;                           Colby Pellegrino                   RE: LTEMP
                                                            Rob_P_Billerbeck@nps.gov;                      <Colby.Pellegrino@snwa.com>
                                                            KGrantz@usbr.gov
  002764         5      000242.pdf    E‐Mail     10/19/2016 Karen.Kwon@coag.gov;                           Billerbeck, Rob                    Re: LTEMP
                                                            Colby.Pellegrino@snwa.com;                     <rob_p_billerbeck@nps.gov>
                                                            KGrantz@usbr.gov
  002769         6      000243.pdf    E‐Mail     10/19/2016 Colby.Pellegrino@snwa.com;                     Karen Kwon <Karen.Kwon@coag.gov>   RE: LTEMP
                                                            Rob_P_Billerbeck@nps.gov;
                                                            KGrantz@usbr.gov
  002775         5      000244.pdf    E‐Mail     10/19/2016 Karen.Kwon@coag.gov;                           Colby Pellegrino                   RE: LTEMP
                                                            Rob_P_Billerbeck@nps.gov;                      <Colby.Pellegrino@snwa.com>
                                                            KGrantz@usbr.gov
  002780         5      000245.pdf    E‐Mail     10/19/2016 Rob_P_Billerbeck@nps.gov;                      Karen Kwon <Karen.Kwon@coag.gov>   RE: LTEMP
                                                            Colby.Pellegrino@snwa.com;
                                                            KGrantz@usbr.gov
  002785         4      000246.pdf    E‐Mail     10/19/2016 Karen.Kwon@coag.gov;                           Billerbeck, Rob                    Re: LTEMP
                                                            Colby.Pellegrino@snwa.com;                     <rob_p_billerbeck@nps.gov>
                                                            KGrantz@usbr.gov
  002789         1      000247.pdf    E‐Mail     10/18/2016 KGrantz@usbr.gov;                              Alicyn Gitlin                      LTEMP ROD
                                                            Rob_P_Billerbeck@nps.gov;                      <alicyn.gitlin@sierraclub.org>
                                                            sandy.bahr@sierraclub.org
  002790         2      000248.pdf    E‐Mail     10/17/2016 KGrantz@usbr.gov; jcjordan1@cox.net;           John Hamill <jhamill@trcp.org>     LTEMP EIS process
                                                            jamiller101@gmail.com;
                                                            budwig@rocketmail.com

  002792         1      000249.pdf    E‐Mail     10/17/2016 Rob_P_Billerbeck@nps.gov;                      Gary Wockner                       Comments on Glen Canyon Dam LTEMP FEIS
                                                            KGrantz@usbr.gov                               <gary@savethecolorado.org>




                                                                                          48 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 49 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                             From                 Description
   002793       24      000250.pdf    E‐Mail     10/17/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   Additional TWG Documents
                                                            science.org; Brian_Healy@nps.gov;
                                                            carlee.brown@state.co.us;
                                                            Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dawn.hubbs101@gmail.com;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jessica_gwinn@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net; kcallister@usbr.gov;
                                                            KGrantz@usbr.gov;
                                                            Ken_Hyde@nps.gov;




                                                                                         49 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 50 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                             From                             Description
   002817       21      000251.pdf    E‐Mail     10/17/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>               Fwd: {EXTERNAL} [CAUTION‐Document Attached]
                                                            science.org; Brian_Healy@nps.gov;                                                  draft LTEMP Science Plan
                                                            carlee.brown@state.co.us;
                                                            Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dawn.hubbs101@gmail.com;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jessica_gwinn@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net; kcallister@usbr.gov;
                                                            KGrantz@usbr.gov;
                                                            Ken_Hyde@nps.gov;
  002838        87      000252.pdf Meeting Notes 10/17/2016                                                                                    Kaibab Band of Paiute Indians: Meeting in
                                                                                                                                               Pheonix re: LTEMP PA. Notes and Sign‐in sheet.
                                                                                                                                               Charley Bulletts in attendance.
  002925        87      000253.pdf Meeting Notes 10/17/2016                                                                                    The Navajo Nation: Meeting in Pheonix re:
                                                                                                                                               LTEMP PA. Notes and Sign‐in sheet. Melinda
                                                                                                                                               Arviso‐Ciocco, Perry Shirley, and Gloria Tom in
                                                                                                                                               attendance.
  003012        87      000254.pdf Meeting Notes 10/17/2016                                                                                    The Hualapai Tribe: Meeting in Pheonix re:
                                                                                                                                               LTEMP PA. Notes and Sign‐in sheet. Kerry
                                                                                                                                               Christensen in attendance.
  003099        87      000255.pdf Meeting Notes 10/17/2016                                                                                    The Pueblo of Zuni: Meeting in Pheonix re:
                                                                                                                                               LTEMP PA. Notes and Sign‐in sheet. Kurt
                                                                                                                                               Dongoske in attendance.
  003186         2      000256.pdf    E‐Mail     10/16/2016 seth.shanahan@snwa.com;                       Grantz, Katrina <kgrantz@usbr.gov>   Re: draft LTEMP Science Plan
                                                            LWhetton@usbr.gov
  003188        20      000257.pdf    E‐Mail     10/16/2016 LWhetton@usbr.gov;                            Seth Shanahan                        Fwd: {EXTERNAL} [CAUTION‐Document Attached]
                                                            KGrantz@usbr.gov                              <seth.shanahan@snwa.com>             draft LTEMP Science Plan

                                                                                         50 of 1060
                                          Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 51 of 1060
                                                                       Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                       Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename       File Type         Date                    To                                               From           Description
   003208       19      000258.pdf       E‐Mail        10/14/2016 seth.shanahan@snwa.com;                         Vanderkooi, Scott               draft LTEMP Science Plan
                                                                  KGrantz@usbr.gov; davidb@sound‐                 <svanderkooi@usgs.gov>
                                                                  science.org
  003227         2      000259.pdf      Federal        10/14/2016                                                                                 EPA Environmental Impact Statements Notice of
                                     Register Notice                                                                                              Availability: EIS No. 20160232, Final, Long‐Term
                                                                                                                                                  Experimental and Management Plan (LTEMP) for
                                                                                                                                                  the Operation of Glen Canyon Dam FR
                                                                                                                                                  81(199):71095‐71096 [Posted on the Public
                                                                                                                                                  website]
  003229        18      000260.pdf       E‐Mail        10/13/2016 Capron@WAPA.GOV;                     Seth Shanahan                              Draft presentation for your review ‐ Annual
                                                                  ellsworth@wapa.gov;                  <seth.shanahan@snwa.com>                   Reporting Meeting Preparation
                                                                  jcjordan1@cox.net; KGrantz@usbr.gov;
                                                                  larry@springstewardship.org;
                                                                  LWhetton@usbr.gov;
                                                                  mcrawford@usbr.gov;
                                                                  svanderkooi@usgs.gov;
                                                                  vkartha@azwater.gov; davidb@sound‐
                                                                  science.org

  003247         3      000261.pdf       E‐Mail        10/12/2016 KGrantz@usbr.gov;                               Seth Shanahan                   Potential pathway for implementing LTEMP
                                                                  svanderkooi@usgs.gov;                           <seth.shanahan@snwa.com>
                                                                  Rob_P_Billerbeck@nps.gov;
                                                                  Rodney.Smith@sol.doi.gov;
                                                                  karen.kwon@coag.gov;
                                                                  Colby.Pellegrino@snwa.com
  003250        21      000262.pdf       E‐Mail        10/12/2016 Rob_P_Billerbeck@nps.gov;                       Seth Shanahan                   Draft presentation for your review
                                                                  Colby.Pellegrino@snwa.com                       <seth.shanahan@snwa.com>
  003271         1      000263.pdf       E‐Mail        10/11/2016 Rob_P_Billerbeck@nps.gov                        Roger Clark                     Re: LTEMP
                                                                                                                  <rclark@grandcanyontrust.org>
  003272         1      000264.pdf       E‐Mail        10/11/2016 capron@wapa.gov;                                John and Carol Jordan           FY 18‐20 BWP ??
                                                                  vkartha@azwater.gov;                            <jcjordan1@cox.net>
                                                                  svanderkooi@usgs.gov;
                                                                  KGrantz@usbr.gov;
                                                                  mcrawford@usbr.gov;
                                                                  seth.shanahan@snwa.com
  003273         4      000265.pdf       E‐Mail        10/11/2016 kdahl@npca.org                        Billerbeck, Rob                           Re: Media
                                                                                                        <rob_p_billerbeck@nps.gov>
  003277         4      000266.pdf       E‐Mail        10/11/2016   Rob_P_Billerbeck@nps.gov            Kevin Dahl <kdahl@npca.org>               RE: Media
  003281         1      000267.pdf       E‐Mail        10/11/2016   KGrantz@usbr.gov                    Peggy Roefer <proefer@crc.nv.gov>         LTEMP EIS
  003282         1      000268.pdf       E‐Mail        10/11/2016   rclark@grandcanyontrust.org         Billerbeck, Rob                           LTEMP
                                                                                                        <rob_p_billerbeck@nps.gov>
  003283         1      000269.pdf       E‐Mail        10/11/2016   dnimkin@npca.org; kdahl@npca.org;   Billerbeck, Rob                           Media
                                                                    vmazal@npca.org                     <rob_p_billerbeck@nps.gov>
  003284         1      000270.pdf       E‐mail        10/11/2016   Don Watahomigie, Chairman; Margaret Jennifer Abplanalp, ANL                   The Havasupai Tribe: Doodle Poll ‐ Face‐to‐Face
                                                                    Vick, Atty              51 of 1060                                            Meeting ‐ Nove 1 and 2 Availability
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 52 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                           From                Description
   003285        1      000271.pdf     E‐mail    10/11/2016 Melinda Arviso‐Ciocco, Cultural                 Jennifer Abplanalp, ANL              The Navajo Nation: Doodle Poll ‐ Face‐to‐Face
                                                            Specialist                                                                           Meeting ‐ Nove 1 and 2 Availability
  003286         1      000272.pdf    E‐mail     10/11/2016 Charley Bulletts, CRD                           Jennifer Abplanalp, ANL              Kaibab Band of Paiute Indians: Doodle Poll ‐ Face‐
                                                                                                                                                 to‐Face Meeting ‐ Nove 1 and 2 Availability

  003287         1      000273.pdf    E‐mail     10/11/2016 Dawn Hubbs, THPO                                Jennifer Abplanalp, ANL            The Hualapai Tribe: Doodle Poll ‐ Face‐to‐Face
                                                                                                                                               Meeting ‐ Nove 1 and 2 Availability
  003288         1      000274.pdf    E‐mail     10/11/2016 Mike Yeatts, THPO                               Jennifer Abplanalp, ANL            Hopi: Doodle Poll ‐ Face‐to‐Face Meeting ‐ Nov 1
                                                                                                                                               and 2 Availability
  003289         1      000275.pdf    E‐mail     10/11/2016 Kurt Dongoske, THPO                             Jennifer Abplanalp, ANL            The Pueblo of Zuni: Doodle Poll ‐ Face‐to‐Face
                                                                                                                                               Meeting ‐ Nove 1 and 2 Availability
  003290         1      000276.pdf    E‐Mail     10/8/2016 KGrantz@usbr.gov                                 henrik.andersson_8160@bredband.net LTEMP EIS correction

  003291         3      000277.pdf    E‐Mail     10/7/2016 Karen.Kwon@coag.gov;                             Colby Pellegrino                     Re: {EXTERNAL} RE: LTEMP
                                                           Rob_P_Billerbeck@nps.gov;                        <Colby.Pellegrino@snwa.com>
                                                           KGrantz@usbr.gov
  003294         3      000278.pdf    E‐Mail     10/7/2016 Rob_P_Billerbeck@nps.gov                         Colby Pellegrino                     Re: {EXTERNAL} Fwd: LTEMP Final EIS Is Now
                                                                                                            <Colby.Pellegrino@snwa.com>          Available
  003297         4      000279.pdf    E‐Mail     10/7/2016 Rob_P_Billerbeck@nps.gov;                        Karen Kwon <Karen.Kwon@coag.gov>     RE: LTEMP
                                                           Colby.Pellegrino@snwa.com;
                                                           KGrantz@usbr.gov
  003301         4      000280.pdf    E‐Mail     10/7/2016 Karen.Kwon@coag.gov;                             Billerbeck, Rob                      Fwd: LTEMP Final EIS Is Now Available
                                                           Colby.Pellegrino@snwa.com;                       <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov
  003305         3      000281.pdf    E‐Mail     10/7/2016 Karen.Kwon@coag.gov;                             Billerbeck, Rob                      Re: LTEMP
                                                           Colby.Pellegrino@snwa.com;                       <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov
  003308         3      000282.pdf    E‐Mail     10/7/2016 KGrantz@usbr.gov;                                Raub Jenika H                        RE: LTEMP Utility Cooperator meeting follow‐up
                                                           Arellano@wapa.gov;                               <Jenika.Raub@srpnet.com>
                                                           akslaughter@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           proefer@crc.nv.gov;
                                                           Doug.Milligan@srpnet.com;
                                                           jcrandell@crc.nv.gov; jeka@wapa.gov;
                                                           creda@creda.cc; tedr@uamps.com;
                                                           mariacamille_touton@ios.doi.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           BRhees@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           Rob_P_Billerbeck@nps.gov




                                                                                           52 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 53 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                          From        Description
   003311        3      000283.pdf    E‐Mail     10/7/2016 KGrantz@usbr.gov;                              Raub Jenika H              RE: LTEMP Utility Cooperator meeting follow‐up
                                                           Arellano@wapa.gov;                             <Jenika.Raub@srpnet.com>
                                                           akslaughter@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           proefer@crc.nv.gov;
                                                           Doug.Milligan@srpnet.com;
                                                           jcrandell@crc.nv.gov; jeka@wapa.gov;
                                                           creda@creda.cc; tedr@uamps.com;
                                                           mariacamille_touton@ios.doi.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           BRhees@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           Rob_P_Billerbeck@nps.gov

  003314         4      000284.pdf    E‐Mail     10/7/2016 proefer@crc.nv.gov                  Grantz, Katrina <kgrantz@usbr.gov>    Fwd: LTEMP Final EIS Is Now Available
  003318         4      000285.pdf    E‐Mail     10/7/2016 cbulletts@kaibabpaiute‐nsn.gov;     LaGory, Kirk E. <lagory@anl.gov>      LTEMP FEIS Is Now Available
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           mjvick@gmail.com; maciocco@navajo‐
                                                           nsn.gov; michael.yeatts@nau.edu;
                                                           rbenally@frontiernet.net;
                                                           robertkirk@navajo‐nsn.gov;
                                                           bidtahnbecker@navajo‐nsn.gov;
                                                           tbillie@navajo‐nsn.gov;
                                                           Angela_Boyers@nps.gov;
                                                           Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov;
                                                           Chris_Lehnertz@nps.gov;
                                                           dpicard@usbr.gov; KGrantz@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jane.lyder@gmail.com;
                                                           Janet_Cohen@nps.gov;
                                                           Justin.Tade@sol.doi.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kcallister@usbr.gov;
                                                           lizette_richardson@nps.gov;




                                                                                         53 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 54 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                      From                        Description
   003322        4      000286.pdf    E‐Mail     10/7/2016 Charles.Lewis@bia.gov;                 LaGory, Kirk E. <lagory@anl.gov>               LTEMP Final EIS Is Now Available
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Ken_Hyde@nps.gov;
                                                           kirk_young@fws.gov;
                                                           jenika.raub@srpnet.com;
                                                           Rosemary_Sucec@nps.gov;
                                                           capron@wapa.gov; ttrujillo@crb.ca.gov;
                                                           ted@uamps.com; wturkett@crc.nv.gov;
                                                           Brian_Wooldridge@fws.gov;
                                                           JdeVos@azgfd.gov;
                                                           steve_spangle@fws.gov;
                                                           arellano@wapa.gov; jeka@wapa.gov;
                                                           Angela_Boyers@nps.gov;
  003326        185     000287.pdf    E‐Mail     10/7/2016 kdongoske@cableone.net;                         Grantz, Katrina <kgrantz@usbr.gov>    LTMEP Section 7 Update, Biological Assessment ‐‐
                                                           cbulletts@kaibabpaiute‐nsn.gov;                                                       attached
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           Sarah_Rinkevich@fws.gov;
                                                           trepasqual@gmail.com;
                                                           mcrawford@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           kcallister@usbr.gov;
                                                           Shaula Hedwall@fws gov
  003511        76      000288.pdf     Final     10/7/2016                                                 U.S. DOI, Bureau of Reclamation and   Glen Canyon Dam Long‐Term Expeimental and
                                     Document                                                              National Park Service                 Management Plan Environmental Impact
                                                                                                                                                 Statement, Final, Executive Summary
  003587       1090     000289.pdf     Final     10/7/2016                                                 U.S. DOI, Bureau of Reclamation and   Glen Canyon Dam Long‐Term Expeimental and
                                     Document                                                              National Park Service                 Management Plan Environmental Impact
                                                                                                                                                 Statement, Final, Volume 1 Chapters 1‐8 [Posted
                                                                                          54 of 1060                                             on the Public website]
                                          Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 55 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                       To                                         From                 Description
   004677       970     000290.pdf        Final      10/7/2016                                              U.S. DOI, Bureau of Reclamation and   Glen Canyon Dam Long‐Term Expeimental and
                                       Document                                                             National Park Service                 Management Plan Environmental Impact
                                                                                                                                                  Statement, Final, Volume 2, Appendices A‐N
                                                                                                                                                  [Posted on the Public website]
  005647        412     000291.pdf       Final       10/7/2016                                              U.S. DOI, Bureau of Reclamation and   Glen Canyon Dam Long‐Term Expeimental and
                                       Document                                                             National Park Service                 Management Plan Environmental Impact
                                                                                                                                                  Statement, Final, Volume 3, Appendices O‐Q.
                                                                                                                                                  Appedix Q: Responses to Public comments
                                                                                                                                                  [Posted on the Public website]
  006059         4      000292.pdf      Federal      10/7/2016                                                                                    Notice of Availabilty for the Final Environmental
                                     Register Notice                                                                                              Impact Statement for the Long‐Term
                                                                                                                                                  Experimental and Management Plan for the
                                                                                                                                                  Operation of Glen Canyon Dam, Page, Arizona
                                                                                                                                                  FR81(195):69850‐69853 [Posted on the Public
                                                                                                                                                  website]
  006063         7      000293.pdf   Press Release   10/7/2016                                              U.S. Department of the Interior       Press Release: Interior Department Releases Final
                                                                                                                                                  Environmental Impact Statement for Glen
                                                                                                                                                  Canyon Dam Adaptive Management [Posted on
                                                                                                                                                  LTEMP Website]
  006070        68      000294.pdf      E‐Mail       10/6/2016 cuszhman@yahoo.com                           Grantz, Katrina <kgrantz@usbr.gov>    Fwd: draft PA version 7 dated 10/03/2016
                                                                                                                                                  WEBINAR THUR OCT 6 3:00 PM




                                                                                           55 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 56 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                   From             Description
   006138        2      000295.pdf    E‐Mail       10/6/2016 kcallister@usbr.gov; gherbst@usbr.gov; Meyer, Lisa <LMMeyer@WAPA.GOV>   RE: October 17th LTEMP PA Meeting
                                                             jeddins@achp.gov;
                                                             Sarah_Rinkevich@fws.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             Jan_Balsom@nps.gov;
                                                             Jennifer_Dierker@nps.gov;
                                                             Ellen_Brennan@nps.gov;
                                                             Rosemary_Sucec@nps.gov;
                                                             Thann_Baker@nps.gov;
                                                             Brian_Harmon@nps.gov;
                                                             ahoward@azstateparks.gov;
                                                             mwalsh@azstateparks.gov;
                                                             jeka@wapa.gov; creda@creda.cc;
                                                             kdongoske@cableone.net;
                                                             michael.yeatts@nau.edu;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             dawn.hubbs101@gmail.com;
                                                             cuszhman@yahoo.com;
                                                             maciocco@navajo‐nsn.gov;
                                                             mjvick@gmail.com; htchair@havasupai‐
                                                             nsn.gov; BChada@usbr.gov;
                                                             KGrantz@usbr.gov; jabplanalp@anl.gov;
                                                             jkahler@usbr.gov



  006140        31      000296.pdf Meeting Notes   10/6/2016                                                                         Kaibab Band of Paiute Indians: PA Meeting held.

  006171        31      000297.pdf Meeting Notes   10/6/2016                                                                         The Hualapai Tribe: PA Meeting held.

  006202        31      000298.pdf Meeting Notes   10/6/2016                                                                         The Navajo Nation: PA Meeting held.

  006233        31      000299.pdf Meeting Notes   10/6/2016                                                                         The Havasupai Tribe: PA Meeting held.

  006264        31      000300.pdf     E‐mail      10/6/2016 Don Watahomigie, Chairman; Margaret            Kathy Callister, REC     The Havasupai Tribe: Face‐to‐Face meeting
                                                             Vick, Atty                                                              logistics.
  006295        31      000301.pdf     E‐mail      10/6/2016 Don Watahomigie, Chairman; Margaret            Kathy Callister, REC     Kaibab Band of Paiute Indians: Face‐to‐Face
                                                             Vick, Atty                                                              meeting logistics.
  006326        31      000302.pdf     E‐mail      10/6/2016 Kerry Christensen, Dept. of Natural            Kathy Callister, REC     The Hualapai Tribe: Face‐to‐Face meeting
                                                             Resources, Dawn Hubbs, THPO                                             logistics.
  006357        31      000303.pdf     E‐mail      10/6/2016 Kurt Dongske                                   Kathy Callister, REC     The Pueblo of Zuni: Face‐to‐Face meeting
                                                                                                                                     logistics.
  006388        31      000304.pdf     E‐mail      10/6/2016 Melinda Arviso‐Ciocco                          Kathy Callister, REC     The Navajo Nation: Face‐to‐Face meeting
                                                                                                                                     logistics.
  006419        31      000305.pdf     E‐mail      10/6/2016 Mike Yeatts                   56 of 1060       Kathy Callister, REC     Hopi: Face‐to‐Face meeting logistics.
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 57 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                            From   Description
   006450       31      000306.pdf Meeting Notes   10/6/2016                                                                          Hopi: PA Meeting held.

  006481        31      000307.pdf Meeting Notes   10/6/2016                                                                          The Pueblo of Zuni: PA Meeting held.

  006512        13      000308.pdf     Other       10/6/2016                                                                          Description of the LTEMP EIS process, following
                                                                                                                                      publication of the FEIS.
  006525         7      000309.pdf     Other       10/6/2016                                                                          Description of public involvement in the EIS
                                                                                                                                      process, following publication of the FEIS.
  006532         2      000310.pdf     Other       10/6/2016                                                                          LTEMP website home page following publication
                                                                                                                                      of the FEIS.
  006534         2      000311.pdf     E‐Mail      10/5/2016 kcallister@usbr.gov;                 Dawn Hubbs                          Re: October 17th LTEMP PA Meeting
                                                             Brian_Harmon@nps.gov;                <dawn.hubbs101@gmail.com>
                                                             Rob_P_Billerbeck@nps.gov;
                                                             creda@creda.cc;
                                                             michael.yeatts@nau.edu;
                                                             Rosemary_Sucec@nps.gov;
                                                             mwalsh@azstateparks.gov;
                                                             jeka@wapa.gov;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             cuszhman@yahoo.com;
                                                             ahoward@azstateparks.gov;
                                                             jkahler@usbr.gov; lmmeyer@wapa.gov;
                                                             KGrantz@usbr.gov; mjvick@gmail.com;
                                                             jeddins@achp.gov; htchair@havasupai‐
                                                             nsn.gov; gherbst@usbr.gov;
                                                             Sarah_Rinkevich@fws.gov;
                                                             maciocco@navajo‐nsn.gov;
                                                             Jennifer_Dierker@nps.gov;
                                                             Thann_Baker@nps.gov;
                                                             jabplanalp@anl.gov;
                                                             kdongoske@cableone.net;
                                                             Jan_Balsom@nps.gov;
                                                             Ellen_Brennan@nps.gov;
                                                             BChada@usbr.gov




                                                                                          57 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 58 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                    From                 Description
   006536        1      000312.pdf    E‐Mail     10/5/2016 gherbst@usbr.gov; jeddins@achp.gov; Callister, Kathleen                     October 17th LTEMP PA Meeting
                                                           Sarah_Rinkevich@fws.gov;              <kcallister@usbr.gov>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lmmeyer@wapa.gov; jeka@wapa.gov;
                                                           creda@creda.cc;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           maciocco@navajo‐nsn.gov;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; BChada@usbr.gov;
                                                           KGrantz@usbr.gov; jabplanalp@anl.gov;
                                                           jkahler@usbr.gov



  006537         4      000313.pdf    E‐Mail     10/5/2016 kdahl@npca.org; vmazal@npca.org                Billerbeck, Rob              Information
                                                                                                          <rob_p_billerbeck@nps.gov>




                                                                                         58 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 59 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From              Description
   006541       66      000314.pdf    E‐Mail     10/4/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>      draft PA version 7 dated 10/03/2016 WEBINAR
                                                           jabplanalp@anl.gov; jkahler@usbr.gov;                                     THUR OCT 6 3:00 PM
                                                           gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           jeddins@achp.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           creda@creda.cc; jeka@wapa.gov;
                                                           lmmeyer@wapa.gov;
                                                           Arellano@wapa.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           maciocco@navajo‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com;
                                                           Sarah_Rinkevich@fws.gov;
  006607         2      000315.pdf    Letter     10/4/2016 Cooperating Agencies                            Grantz, Katrina, BOR      FEIS transmittal letter from joint leads to
                                                                                                           Billerbeck, Robert, NPS   cooperating agencies.
  006609         2      000316.pdf    Letter     10/4/2016 The public                                      Grantz, Katrina, BOR      FEIS transmittal letter from joint leads to
                                                                                                           Billerbeck, Robert, NPS   members of the public
  006611         2      000317.pdf    Letter     10/4/2016 Stakeholders                                    Grantz, Katrina, BOR      FEIS transmittal letter from joint leads to
                                                                                                           Billerbeck, Robert, NPS   stakeholders
  006613         2      000318.pdf    Letter     10/4/2016 Stakeholders                                    Grantz, Katrina, BOR      FEIS transmittal letter from joint leads to tribes
                                                                                                           Billerbeck, Robert, NPS
  006615        65      000319.pdf    E‐mail     10/4/2016 Charley Bulletts, CRD                           Bill Chada, REC           Kaibab Band of Paiute Indians: Meeting remider;
                                                                                                                                     change in meeting time, PA docs.
  006680        65      000320.pdf    E‐mail     10/4/2016 Kerry Christensen, Dept. of Natural             Bill Chada, REC           The Hualapai Tribe: Meeting remider; change in
                                                           Resources, Dawn Hubbs, THPO                                               meeting time, PA docs.
  006745        65      000321.pdf    E‐mail     10/4/2016 Kurt Dongoske, THPO                             Bill Chada, REC           The Pueblo of Zuni: Meeting reminder; change in
                                                                                                                                     meeting time, PA docs.
  006810        65      000322.pdf    E‐mail     10/4/2016 Mike Yeatts, THPO                               Bill Chada, REC           Hopi: Meeting reminder; change in meeting time,
                                                                                                                                     PA docs.
  006875        65      000323.pdf    E‐mail     10/4/2016 Melinda Arviso‐Ciocco                           Bill Chada, REC           The Navajo Nation: Meeting reminder; change in
                                                                                                                                     meeting time, PA docs.
                                                                                          59 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 60 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                                From      Description
   006940       65      000324.pdf     E‐mail    10/4/2016 Don Watahomigie, Chairman; Margaret            Bill Chada, REC               Hopi: Meeting reminder; change in meeting time,
                                                           Vick, Atty                                                                   PA docs.
  007005         5      000325.pdf    E‐Mail     10/3/2016 Rob_P_Billerbeck@nps.gov                       Kevin Dahl <kdahl@npca.org>   RE: LTEMP FEIS will be published this week!
  007010         4      000326.pdf    E‐Mail     10/3/2016 kdahl@npca.org; vmazal@npca.org;               Billerbeck, Rob               Re: LTEMP FEIS will be published this week!
                                                           dnimkin@npca.org                               <rob_p_billerbeck@nps.gov>
  007014         4      000327.pdf    E‐Mail     10/3/2016 Rob_P_Billerbeck@nps.gov;                      Kevin Dahl <kdahl@npca.org>   RE: LTEMP FEIS will be published this week!
                                                           vmazal@npca.org; dnimkin@npca.org

  007018         1      000328.pdf    E‐Mail     10/3/2016 vmazal@npca.org; kdahl@npca.org;               Billerbeck, Rob               LTEMP FEIS will be published this week!
                                                           dnimkin@npca.org                               <rob_p_billerbeck@nps.gov>
  007019         2      000329.pdf    E‐mail     10/3/2016 Kurt Dongoske, THPO                            Jennifer Abplanalp, ANL       The Pueblo of Zuni: REMINDER‐ Doodle Poll ‐
                                                                                                                                        Future PA Meeting Time
  007021         2      000330.pdf    E‐mail     10/3/2016 Kerry Christensen, Dept. of Natural     Jennifer Abplanalp, ANL              The Hualapai Tribe: REMINDER‐ Doodle Poll ‐
                                                           Resources, Dawn Hubbs, THPO                                                  Future PA Meeting Time
  007023         2      000331.pdf    E‐mail     10/3/2016 Don Watahomigie, Chairman; Margaret Jennifer Abplanalp, ANL                  The Havasupai Tribe: REMINDER‐ Doodle Poll ‐
                                                           Vick, Atty                                                                   Future PA Meeting Time
  007025         2      000332.pdf    E‐Mail     9/30/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>         REMINDER: TWG Meeting & Room Block Cutoff
                                                           science.org; Brian_Healy@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; kcallister@usbr.gov;
                                                           KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;



                                                                                         60 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 61 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   007027        1      000333.pdf   Meeting     9/29/2016 KGrantz@usbr.gov;                               Christine.Costello@lvvwd.com on   LTEMP Science Plan Concerns
                                                           karen.kwon@coag.gov;                            behalf of Colby Pellegrino
                                                           arellano@wapa.gov;                              <Colby.Pellegrino@snwa.com>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           krussell@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           svanderkooi@usgs.gov
  007028         2      000334.pdf    E‐mail     9/29/2016 Dawn Hubbs, THPO                                Jennifer Abplanalp, ANL           The Hualapai Tribe: REMINDER ‐ Doodle Poll ‐
                                                                                                                                             new PA meeting time
  007030         2      000335.pdf    E‐mail     9/29/2016 Kurt Donsgoske, THPO                            Jennifer Abplanalp, ANL           The Pueblo of Zuni: REMINDER ‐ Doodle Poll ‐
                                                                                                                                             new PA meeting time
  007032         2      000336.pdf    E‐mail     9/29/2016 Don Watahomigie, Chairman; Margaret Jennifer Abplanalp, ANL                       The Havasupai Tribe: REMINDER ‐ Doodle Poll ‐
                                                           Vick, Atty                                                                        new PA meeting time
  007034         1      000337.pdf    E‐mail     9/29/2016 Kurt Dongoske, THPO                 Jennifer Abplanalp, ANL                       The Pueblo of Zuni: Notice of Cancellation of
                                                                                                                                             October 17 meeting. Doodle Poll‐ availability
                                                                                                                                             October 12 & 13.
  007035         1      000338.pdf    E‐mail     9/29/2016 Charley Bulletts, CRD                           Jennifer Abplanalp, ANL           Kaibab Band of Paiute Indians: Notice of
                                                                                                                                             Cancellation of October 17 meeting. Doodle Poll‐
                                                                                                                                             availability October 12 & 13.
  007036         1      000339.pdf    E‐mail     9/29/2016 Kerry Christensen, Dept. of Natural             Jennifer Abplanalp, ANL           The Hualapai Tribe: Notice of Cancellation of
                                                           Resources, Dawn Hubbs, THPO                                                       October 17 meeting. Doodle Poll‐ availability
                                                                                                                                             October 12 & 13.
  007037         1      000340.pdf    E‐mail     9/29/2016 Melinda Arviso‐Ciocco, Cultural                 Jennifer Abplanalp, ANL           The Navajo Nation: Notice of Cancellation of
                                                           Specialist                                                                        October 17 meeting. Doodle Poll‐ availability
                                                                                                                                             October 12 & 13.
  007038         1      000341.pdf    E‐mail     9/29/2016 Mike Yeatts, THPo                               Jennifer Abplanalp, ANL           Hopi: Notice of Cancellation of October 17
                                                                                                                                             meeting. Doodle Poll‐ availability October 12 &
                                                                                                                                             13.
  007039         1      000342.pdf    E‐mail     9/29/2016 Don Watahomigie, Chairman; Margaret Jennifer Abplanalp, ANL                       The Havasupai Tribe: Notice of Cancellation of
                                                           Vick, Atty                                                                        October 17 meeting. Doodle Poll‐ availability
                                                                                                                                             October 12 & 13.




                                                                                          61 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 62 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From                            Description
   007040       30      000343.pdf    E‐Mail     9/28/2016 BChada@usbr.gov; kcallister@usbr.gov; Kurt Dongoske                                 RE: PA Face‐to‐Face Meeting October 17
                                                           KGrantz@usbr.gov; gherbst@usbr.gov; <kdongoske@cableone.net>
                                                           jkahler@usbr.gov; jabplanalp@anl.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           jeka@wapa.gov; lmmeyer@wapa.gov;
                                                           Arellano@wapa.gov; creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           michael.yeatts@nau.edu;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; jeddins@achp.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           trepasqual@gmail.com



  007070         1      000344.pdf    E‐Mail     9/28/2016 KGrantz@usbr.gov;                              Christine Costello                   LTEMP Science Plan Concerns Doodle Poll
                                                           karen.kwon@coag.gov;                           <Christine.Costello@lvvwd.com> on
                                                           arellano@wapa.gov;                             behalf of Colby Pellegrino
                                                           Rob_P_Billerbeck@nps.gov;                      <Colby.Pellegrino@snwa.com>
                                                           lori_caramanian@ios.doi.gov;
                                                           krussell@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           svanderkooi@usgs.gov
  007071         1      000345.pdf    E‐Mail     9/28/2016 Colby.Pellegrino@snwa.com;                     Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Science Plan Concerns
                                                           karen.kwon@coag.gov;
                                                           arellano@wapa.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           krussell@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           svanderkooi@usgs.gov
                                                                                         62 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 63 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From            Description
   007072        1      000346.pdf    E‐Mail     9/28/2016 Rob_P_Billerbeck@nps.gov;             Colby Pellegrino                 LTEMP Science Plan Concerns
                                                           KGrantz@usbr.gov;                     <Colby.Pellegrino@snwa.com>
                                                           karen.kwon@coag.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           krussell@usbr.gov; arellano@wapa.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Rodney.Smith@sol.doi.gov

  007073        62      000347.pdf    E‐Mail     9/27/2016 michael.yeatts@nau.edu;                Mary‐Ellen Walsh                Re: draft PA with notes from today
                                                           kcallister@usbr.gov; KGrantz@usbr.gov; <mwalsh@azstateparks.gov>
                                                           jabplanalp@anl.gov; jkahler@usbr.gov;
                                                           gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           creda@creda.cc; lmmeyer@wapa.gov;
                                                           jeka@wapa.gov;
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           BChada@usbr.gov




                                                                                         63 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 64 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                             From                 Description
   007135        5      000348.pdf    E‐Mail     9/27/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   Draft TWG Agenda
                                                           science.org; Brian_Healy@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; kcallister@usbr.gov;
                                                           KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
  007140         5      000349.pdf    E‐Mail     9/27/2016 LWhetton@usbr.gov;                   Seth Shanahan                     Revised draft TWG agenda
                                                           Capron@WAPA.GOV;                     <seth.shanahan@snwa.com>
                                                           ellsworth@wapa.gov;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           larry@springstewardship.org;
                                                           mcrawford@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           vkartha@azwater.gov




                                                                                        64 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 65 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From            Description
   007145        1      000350.pdf    E‐Mail     9/23/2016 cbulletts@kaibabpaiute‐nsn.gov;       Leslie James <creda@creda.cc>    Re: [Take care when opening attachments] draft
                                                           BChada@usbr.gov; kcallister@usbr.gov;                                  PA with notes from today
                                                           KGrantz@usbr.gov; jabplanalp@anl.gov;
                                                           jkahler@usbr.gov; gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           trepasqual@gmail.com;
                                                           lmmeyer@wapa.gov; jeka@wapa.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov




                                                                                         65 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 66 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                      Description
   007146        1      000351.pdf    E‐Mail     9/23/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Charley Bulletts                           Re: [Take care when opening attachments] draft
                                                           jabplanalp@anl.gov; jkahler@usbr.gov; <cbulletts@kaibabpaiute‐nsn.gov>            PA with notes from today
                                                           gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           trepasqual@gmail.com;
                                                           creda@creda.cc; lmmeyer@wapa.gov;
                                                           jeka@wapa.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           BChada@usbr.gov

  007147         3      000352.pdf    E‐Mail     9/23/2016 Karen.Kwon@coag.gov;                           Colby Pellegrino                   Re: {EXTERNAL} RE: LTEMP
                                                           Rob_P_Billerbeck@nps.gov;                      <Colby.Pellegrino@snwa.com>
                                                           KGrantz@usbr.gov
  007150         3      000353.pdf    E‐Mail     9/23/2016 Rob_P_Billerbeck@nps.gov;                      Karen Kwon <Karen.Kwon@coag.gov>   RE: LTEMP
                                                           KGrantz@usbr.gov;
                                                           Colby.Pellegrino@snwa.com
  007153         2      000354.pdf    E‐Mail     9/22/2016 Karen.Kwon@coag.gov;                           Billerbeck, Rob                    Re: LTEMP
                                                           KGrantz@usbr.gov;                              <rob_p_billerbeck@nps.gov>
                                                           Colby.Pellegrino@snwa.com




                                                                                         66 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 67 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                      Description
   007155       29      000355.pdf    E‐Mail     9/22/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>              draft PA with notes from today
                                                           jabplanalp@anl.gov; jkahler@usbr.gov;
                                                           gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           trepasqual@gmail.com;
                                                           creda@creda.cc; lmmeyer@wapa.gov;
                                                           jeka@wapa.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov

  007184         1      000356.pdf    E‐Mail     9/22/2016 Rob_P_Billerbeck@nps.gov;                      Karen Kwon <Karen.Kwon@coag.gov>   LTEMP
                                                           KGrantz@usbr.gov;
                                                           Colby.Pellegrino@snwa.com
  007185         1      000357.pdf    E‐mail     9/22/2016 Charley Bulletts, CRD                          Jennifer Abplanalp, ANL            Kaibab Band of Paiute Indians: Doodle Poll ‐ new
                                                                                                                                             PA meeting time
  007186         1      000358.pdf    E‐mail     9/22/2016 Kurt Donsgoske, THPO                           Jennifer Abplanalp, ANL            The Pueblo of Zuni: Doodle Poll ‐ new PA meeting
                                                                                                                                             time
  007187         1      000359.pdf    E‐mail     9/22/2016 Kerry Christensen, Dept. of Natural            Jennifer Abplanalp, ANL            The Hualapai Tribe: Doodle Poll ‐ new PA meeting
                                                           Resources, Dawn Hubbs, THPO                                                       time
  007188         1      000360.pdf    E‐mail     9/22/2016 Melinda Arviso‐Ciocco, Cultural                Jennifer Abplanalp, ANL            The Navajo Nation: Doodle Poll ‐ new PA meeting
                                                           Specialist                                                                        time
  007189         1      000361.pdf    E‐mail     9/22/2016 Don Watahomigie, Chairman; Margaret            Jennifer Abplanalp, ANL            The Havasupai Tribe: Doodle Poll ‐ new PA
                                                           Vick, Atty                                                                        meeting time
  007190         1      000362.pdf    E‐mail     9/22/2016 Mike Yeatts, THPO                              Jennifer Abplanalp, ANL            Hopi: Doodle Poll ‐ new PA meeting time
  007191         2      000363.pdf    E‐mail     9/22/2016 Kurt Donsgoske, THPO                           Jennifer Abplanalp, ANL            The Pueblo of Zuni: REMINDER ‐ Doodle Poll ‐
                                                                                                                                             new PA meeting time
  007193         2      000364.pdf    E‐mail     9/22/2016 Don Watahomigie, Chairman; Margaret Jennifer Abplanalp, ANL                       The Havasupai Tribe: REMINDER ‐ Doodle Poll ‐
                                                           Vick, Atty                                                                        new PA meeting time
                                                                                         67 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 68 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                            From     Description
   007195        2      000365.pdf     E‐mail      9/22/2016 Kerry Christensen, Dept. of Natural             Jennifer Abplanalp, ANL   The Hualapai Tribe: REMINDER ‐ Doodle Poll ‐
                                                             Resources, Dawn Hubbs, THPO                                               new PA meeting time
  007197        30      000366.pdf Meeting Notes   9/22/2016                                                                           Hopi: PA Meeting held. Mike Yeatts in
                                                                                                                                       Attendance.
  007227        30      000367.pdf Meeting Notes   9/22/2016                                                                           The Hualapai Tribe: PA Meeting held. Dawn
                                                                                                                                       Hubbs in Attendance.
  007257        30      000368.pdf Meeting Notes   9/22/2016                                                                           The Navajo Nation: PA Meeting held. Melinda
                                                                                                                                       Arviso‐Ciocco in Attendance.
  007287        30      000369.pdf     E‐Mail      9/21/2016 BChada@usbr.gov; kcallister@usbr.gov; Leslie James <creda@creda.cc>       RE: LTEMP draft PA agenda & webinar info
                                                             KGrantz@usbr.gov; gherbst@usbr.gov;
                                                             jkahler@usbr.gov; jabplanalp@anl.gov;
                                                             jeddins@achp.gov;
                                                             ahoward@azstateparks.gov;
                                                             mwalsh@azstateparks.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             Jan_Balsom@nps.gov;
                                                             Jennifer_Dierker@nps.gov;
                                                             Ellen_Brennan@nps.gov;
                                                             Brian_Harmon@nps.gov;
                                                             Sarah_Rinkevich@fws.gov;
                                                             Rosemary_Sucec@nps.gov;
                                                             Thann_Baker@nps.gov;
                                                             lmmeyer@wapa.gov; jeka@wapa.gov;
                                                             kdongoske@cableone.net;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             cuszhman@yahoo.com;
                                                             dawn.hubbs101@gmail.com;
                                                             maciocco@navajo‐nsn.gov;
                                                             michael.yeatts@nau.edu;
                                                             htchair@havasupai‐nsn.gov;
                                                             mjvick@gmail.com




                                                                                            68 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 69 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From           Description
   007317        3      000370.pdf    E‐Mail     9/21/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>   LTEMP draft PA agenda & webinar info
                                                           gherbst@usbr.gov; jkahler@usbr.gov;
                                                           jabplanalp@anl.gov; jeddins@achp.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           creda@creda.cc; lmmeyer@wapa.gov;
                                                           jeka@wapa.gov;
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com



  007320        32      000371.pdf    E‐Mail     9/21/2016 Melinda Arviso‐Ciocco                          Bill Chada, REC         The Navajo Nation: PA meeting reminder with
                                                                                                                                  call in information and PA docs.
  007352        32      000372.pdf    E‐Mail     9/21/2016 Dawn Hubbs, THPO and Don                       Bill Chada, REC         The Hualapai Tribe: PA meeting reminder with
                                                           Watahomigie, Chairman                                                  call in information and PA docs.
  007384        32      000373.pdf    E‐Mail     9/21/2016 Kurt Dongoske                                  Bill Chada, REC         The Pueblo of Zuni: PA meeting reminder with
                                                                                                                                  call in information and PA docs.
  007416        32      000374.pdf    E‐Mail     9/21/2016 Mike Yeatts, THPO                              Bill Chada, REC         Hopi: PA meeting reminder with call in
                                                                                                                                  information and PA docs.
  007448        32      000375.pdf    E‐Mail     9/21/2016 Don Watahomigie, Chairman; Margaret Bill Chada, REC                    The Havasupai Tribe: PA meeting reminder with
                                                           Vick, Atty                                                             call in information and PA docs.
  007480        32      000376.pdf    E‐Mail     9/21/2016 Charley Bulletts, CRD               Bill Chada, REC                    Kaibab Band of Paiute Indians: PA meeting
                                                                                                                                  reminder with call in information and PA docs.




                                                                                         69 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 70 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                              From            Description
   007512        2      000377.pdf    E‐Mail     9/20/2016 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   Cooperating Agency Call September 21 at 2 pm
                                                           Charles.Lewis@bia.gov;                                                            MD
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Ken_Hyde@nps.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  007514        21      000378.pdf    E‐Mail     9/20/2016 KGrantz@usbr.gov                               Seth Shanahan                      Integrating LTEMP into GCDAMP Processes.pptx
                                                                                                          <seth.shanahan@snwa.com>
  007535        10      000379.pdf    E‐Mail     9/16/2016 creda@creda.cc; jeka@wapa.gov;                 Bagwell, Amy <abagwell@usbr.gov>   Response to Questions/Comments Dated June 7,
                                                           jjw@krsaline.com;                                                                 2016 and August 11, 2016 ‐ Reclamation Work
                                                           john.hunter@srpnet.com;                                                           Program
                                                           hackett@wapa.gov;
                                                           dan.pellouchoud@srpnet.com




                                                                                         70 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 71 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                     From           Description
   007545       72      000380.pdf    E‐Mail     9/15/2016 KGrantz@usbr.gov; kcallister@usbr.gov; Chada, Bill <bchada@usbr.gov>   draft PA Version 6 dated 9/10/2016
                                                           gherbst@usbr.gov; jkahler@usbr.gov;
                                                           jabplanalp@anl.gov; jeddins@achp.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lmmeyer@wapa.gov; jeka@wapa.gov;
                                                           creda@creda.cc;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           maciocco@navajo‐nsn.gov;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov




                                                                                         71 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 72 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From           Description
   007617        1      000381.pdf    E‐Mail     9/13/2016 Jennifer_Dierker@nps.gov;              Chada, Bill <bchada@usbr.gov>   Re: LTEMP Monitoring Stipulation
                                                           michael.yeatts@nau.edu;
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jkahler@usbr.gov; gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           jeddins@achp.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lmmeyer@wapa.gov; jeka@wapa.gov;
                                                           creda@creda.cc; mjvick@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           maciocco@navajo‐nsn.gov




                                                                                         72 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 73 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From          Description
   007618        1      000382.pdf    E‐Mail     9/13/2016 michael.yeatts@nau.edu;                Dierker, Jennifer               Re: LTEMP Monitoring Stipulation
                                                           BChada@usbr.gov; KGrantz@usbr.gov; <jennifer_dierker@nps.gov>
                                                           kcallister@usbr.gov; jkahler@usbr.gov;
                                                           gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           jeddins@achp.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lmmeyer@wapa.gov; jeka@wapa.gov;
                                                           creda@creda.cc; mjvick@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           maciocco@navajo‐nsn.gov




                                                                                         73 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 74 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From           Description
   007619        1      000383.pdf    E‐Mail     9/13/2016 michael.yeatts@nau.edu;                Chada, Bill <bchada@usbr.gov>   Re: LTEMP Monitoring Stipulation
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jkahler@usbr.gov; gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           jeddins@achp.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lmmeyer@wapa.gov; jeka@wapa.gov;
                                                           creda@creda.cc; mjvick@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           maciocco@navajo‐nsn.gov




                                                                                         74 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 75 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                               From               Description
   007620        3      000384.pdf    E‐Mail     9/13/2016 BChada@usbr.gov; KGrantz@usbr.gov; Mike <michael.yeatts@nau.edu>      LTEMP Monitoring Stipulation
                                                           kcallister@usbr.gov; jkahler@usbr.gov;
                                                           gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           jeddins@achp.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lmmeyer@wapa.gov; jeka@wapa.gov;
                                                           creda@creda.cc; mjvick@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           maciocco@navajo‐nsn.gov




                                                                                        75 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 76 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                    From                 Description
   007623        2      000385.pdf    E‐Mail       9/8/2016   benreeder@hotmail.com;                  Whetton, Linda <lwhetton@usbr.gov>   AMWG Motions and One Action Item
                                                              Billy_Shott@nps.gov;
                                                              BRhees@usbr.gov; sadler@wapa.gov;
                                                              mariacamille_touton@ios.doi.gov;
                                                              carleton.bowekaty@ashiwi.org;
                                                              Charles.Lewis@bia.gov;
                                                              cbulletts@kaibabpaiute‐nsn.gov;
                                                              ccantrell@azgfd.gov;
                                                              csharris@crb.ca.gov; cibarre@q.com;
                                                              dpicard@usbr.gov; dbrown@swca.com;
                                                              dnimkin@npca.org;
                                                              dawn.hubbs101@gmail.com;
                                                              deborah.dixon@state.nm.us;
                                                              dostler@ucrcommission.com;
                                                              egerak@bwcdd.com;
                                                              eric.bobelu@ashiwi.org;
                                                              ericmillis@utah.gov;
                                                              Garry.Cantley@bia.gov;
                                                              Jan_Balsom@nps.gov;
                                                              jharkins@crc.nv.gov;
                                                              JdeVos@azgfd.gov;
                                                              jmcclow@ugrwcd.org;
                                                              hamilldsrt50@msn.com;
                                                              jcjordan1@cox.net; kcallister@usbr.gov;
                                                              KGrantz@usbr.gov;
  007625        30      000386.pdf Meeting Notes   9/8/2016                                                                                The Hualapai Tribe: PA Meeting held. Dawn
                                                                                                                                           Hubbs in attendance.
  007655        30      000387.pdf Meeting Notes   9/8/2016                                                                                Hopi: PA Meeting held. Mike Yeatts in
                                                                                                                                           attendance.
  007685        30      000388.pdf Meeting Notes   9/8/2016                                                                                The Pueblo of Zuni: PA Meeting held. Kurt
                                                                                                                                           Dongoske in attendance.
  007715        30      000389.pdf Meeting Notes   9/8/2016                                                                                The Havasupai Tribe: PA Meeting held.Don
                                                                                                                                           Watahomigie in attendance.




                                                                                           76 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 77 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                            From               Description
   007745        3      000390.pdf    E‐Mail     9/7/2016   Jenika.Raub@srpnet.com;                       Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Utility Cooperator meeting follow‐up
                                                            Arellano@wapa.gov;
                                                            akslaughter@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            proefer@crc.nv.gov;
                                                            Doug.Milligan@srpnet.com;
                                                            jcrandell@crc.nv.gov; jeka@wapa.gov;
                                                            creda@creda.cc; tedr@uamps.com;
                                                            mariacamille_touton@ios.doi.gov;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            BRhees@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Rob_P_Billerbeck@nps.gov

  007748        32      000391.pdf    E‐Mail     9/7/2016   kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>               draft PA, webinar, and Login information
                                                            jkahler@usbr.gov; gherbst@usbr.gov;
                                                            jabplanalp@anl.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Brian_Harmon@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            creda@creda.cc; lmmeyer@wapa.gov;
                                                            jeka@wapa.gov; maciocco@navajo‐
                                                            nsn.gov; dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov; jeddins@achp.gov




                                                                                         77 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 78 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                 Description
   007780        3      000392.pdf    E‐Mail     9/7/2016   Jenika.Raub@srpnet.com;                       Touton, Camille (Calimlim)            Re: LTEMP Utility Cooperator meeting follow‐up
                                                            KGrantz@usbr.gov;                             <mariacamille_touton@ios.doi.gov>
                                                            Arellano@wapa.gov;
                                                            akslaughter@crc.nv.gov;
                                                            proefer@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            Doug.Milligan@srpnet.com;
                                                            creda@creda.cc; jeka@wapa.gov;
                                                            tedr@uamps.com;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            BRhees@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            michelle brown@ios doi gov
  007783         3      000393.pdf    E‐Mail     9/7/2016   kdongoske@cableone.net                        Katrina Grantz <kgrantz@usbr.gov>  Re: Phone call to discuss LTEMP non‐native fish
                                                                                                                                             control MOA
  007786         3      000394.pdf    E‐Mail     9/7/2016   KGrantz@usbr.gov                              kdongoske <kdongoske@cableone.net> Re: Phone call to discuss LTEMP non‐native fish
                                                                                                                                             control MOA
  007789         8      000395.pdf    E‐Mail     9/7/2016   cbulletts@kaibabpaiute‐nsn.gov;               Grantz, Katrina <kgrantz@usbr.gov> Re: Phone call to discuss LTEMP non‐native fish
                                                            cuszhman@yahoo.com;                                                              control MOA
                                                            dawn.hubbs101@gmail.com;
                                                            kdongoske@cableone.net;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            kyazzie@nndfw.org; pshirley@navajo‐
                                                            nsn.gov; ahoward@azstateparks.gov;
                                                            jeddins@achp.gov;
                                                            trepasqual@gmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            BChada@usbr.gov; kcallister@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov


  007797        31      000396.pdf    E‐mail     9/7/2016                                                 Bill Chada, REC                       The Navajo Nation: PA Meeting reminder with
                                                            Melinda Arviso‐Ciocco, Cultural                                                     meeting connection info attached. PA documents
                                                            Specialist                                                                          included.
  007828        31      000397.pdf    E‐mail     9/7/2016   Dawn Hubbs, THPO                              Bill Chada, REC                       The Hualapai Tribe: PA Meeting reminder with
                                                                                                                                                meeting connection info attached. PA documents
                                                                                                                                                included.
  007859        31      000398.pdf    E‐mail     9/7/2016   Kurt Dongoske                                 Bill Chada, REC                       The Pueblo of Zuni: PA Meeting reminder with
                                                                                                                                                meeting connection info attached. PA documents
                                                                                                                                                included.

                                                                                         78 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 79 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                            From   Description
   007890       31      000399.pdf     E‐mail    9/7/2016   Mike Yeatts, THPO                             Bill Chada, REC            Hopi: PA Meeting reminder with meeting
                                                                                                                                     connection info attached. PA documents
                                                                                                                                     included.
  007921        31      000400.pdf    E‐mail     9/7/2016   Margaret Vick, Atty; Don Watahomigie, Bill Chada, REC                    The Havasupai Tribe: PA Meeting reminder with
                                                            Chairman                                                                 meeting connection info attached. PA documents
                                                                                                                                     included.
  007952        31      000401.pdf    E‐mail     9/7/2016   Chaley Bulletts, CRD                          Bill Chada, REC            Kaibab Band of Paiute Indians: PA Meeting
                                                                                                                                     reminder with meeting connection info attached.
                                                                                                                                     PA documents included.
  007983         4      000402.pdf    E‐Mail     9/6/2016   benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>     Draft TWG Agenda & Request for Items
                                                            science.org; Brian_Healy@nps.gov;
                                                            Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dawn.hubbs101@gmail.com;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jessica_gwinn@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net; KGrantz@usbr.gov;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;




                                                                                         79 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 80 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From                       Description
   007987        2      000403.pdf    E‐Mail     9/2/2016   cbulletts@kaibabpaiute‐nsn.gov;       Grantz, Katrina <kgrantz@usbr.gov>           Re: Phone call to discuss LTEMP non‐native fish
                                                            cuszhman@yahoo.com;                                                                control MOA
                                                            dawn.hubbs101@gmail.com;
                                                            kdongoske@cableone.net;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            trepasqual@gmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            BChada@usbr.gov; kcallister@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov

  007989         1      000404.pdf    E‐Mail     9/1/2016   cbulletts@kaibabpaiute‐nsn.gov;       Grantz, Katrina <kgrantz@usbr.gov>           Phone call to discuss LTEMP non‐native fish
                                                            cuszhman@yahoo.com;                                                                control MOA
                                                            dawn.hubbs101@gmail.com;
                                                            kdongoske@cableone.net;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            trepasqual@gmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            BChada@usbr.gov; kcallister@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov

  007990         5      000405.pdf    E‐Mail     9/1/2016   KGrantz@usbr.gov                              Kurt Dongoske                        RE: Are you available on Friday to discuss LTEMP
                                                                                                          <kdongoske@cableone.net>             non‐native fish control MOA?
  007995         4      000406.pdf    E‐Mail     9/1/2016   KGrantz@usbr.gov;                             Raub Jenika H                        RE: LTEMP Utility Cooperator meeting follow‐up
                                                            Arellano@wapa.gov;                            <Jenika.Raub@srpnet.com>
                                                            akslaughter@crc.nv.gov;
                                                            proefer@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            Doug.Milligan@srpnet.com;
                                                            creda@creda.cc; jeka@wapa.gov;
                                                            tedr@uamps.com;
                                                            mariacamille_touton@ios.doi.gov;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            BRhees@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Rob P Billerbeck@nps gov
  007999         4      000407.pdf    E‐Mail     9/1/2016   kdongoske@cableone.net                        Grantz, Katrina <kgrantz@usbr.gov>   Re: Are you available on Friday to discuss LTEMP
                                                                                                                                               non‐native fish control MOA?
  008003         3      000408.pdf    E‐Mail     8/31/2016 KGrantz@usbr.gov;                              Kurt Dongoske                        RE: Are you available on Friday to discuss LTEMP
                                                           Rob_P_Billerbeck@nps.gov                       <kdongoske@cableone.net>             non‐native fish control MOA?


                                                                                         80 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 81 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                        Description
   008006       74      000409.pdf    E‐Mail     8/31/2016 KGrantz@usbr.gov; kcallister@usbr.gov; Chada, Bill <bchada@usbr.gov>                LTEMP draft PA (version 5 [August 31, 2016])
                                                           jkahler@usbr.gov; gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           jeddins@achp.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lmmeyer@wapa.gov; jeka@wapa.gov;
                                                           creda@creda.cc; mjvick@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           maciocco@navajo‐nsn.gov



  008080         2      000410.pdf    E‐Mail     8/31/2016 kdongoske@cableone.net;                        Grantz, Katrina <kgrantz@usbr.gov>   Are you available on Friday to discuss LTEMP non‐
                                                           Rob_P_Billerbeck@nps.gov                                                            native fish control MOA?
  008082         4      000411.pdf    E‐Mail     8/31/2016 seth.shanahan@snwa.com;                        Whetton, Linda <lwhetton@usbr.gov>   Draft Agenda for TWG Oct 2016 Meeting
                                                           KGrantz@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           svanderkooi@usgs.gov;
                                                           mcrawford@usbr.gov
  008086         2      000412.pdf    E‐Mail     8/30/2016 KGrantz@usbr.gov;                              Rinkevich, Sarah                     Re: Request to schedule a meeting regarding
                                                           mcrawford@usbr.gov;                            <sarah_rinkevich@fws.gov>            LTEMP non‐native fish control MOA
                                                           trepasqual@gmail.com;
                                                           Rob P Billerbeck@nps.gov
  008088         2      000413.pdf    E‐Mail     8/30/2016 Sarah_Rinkevich@fws.gov;                       Grantz, Katrina <kgrantz@usbr.gov>   Re: Request to schedule a meeting regarding
                                                           trepasqual@gmail.com;                                                               LTEMP non‐native fish control MOA
                                                           Rob_P_Billerbeck@nps.gov




                                                                                         81 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 82 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                  From              Description
   008090        3      000414.pdf    E‐Mail     8/29/2016 maciocco@navajo‐nsn.gov;           Perry Shirley <pshirley@navajo‐     Re: Request to schedule a meeting regarding
                                                           cbulletts@kaibabpaiute‐nsn.gov;    nsn.gov>                            LTEMP non‐native fish control MOA
                                                           Sarah_Rinkevich@fws.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           trepasqual@gmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           kyazzie@nndfw.org; gtom@nndfw.org;
                                                           bidtahnbecker@navajo‐nsn.gov

  008093         2      000415.pdf    E‐Mail     8/29/2016 Jan_Balsom@nps.gov;                    Chada, Bill <bchada@usbr.gov>   Re: LTEMP PA meetings
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc




                                                                                         82 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 83 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                    From                    Description
   008095        2      000416.pdf    E‐Mail     8/29/2016 Jan_Balsom@nps.gov;                   Melinda Arviso‐Ciocco                    RE: LTEMP PA meetings
                                                           BChada@usbr.gov; kcallister@usbr.gov; <maciocco@navajo‐nsn.gov>
                                                           KGrantz@usbr.gov; gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc;
                                                           pshirley@navajo‐nsn.gov;
                                                           kyazzie@nndfw.org;
                                                           bidtahnbecker@navajo‐nsn.gov



  008097         2      000417.pdf    E‐Mail     8/29/2016 cbulletts@kaibabpaiute‐nsn.gov;    Melinda Arviso‐Ciocco                       RE: Request to schedule a meeting regarding
                                                           Sarah_Rinkevich@fws.gov;           <maciocco@navajo‐nsn.gov>                   LTEMP non‐native fish control MOA
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           trepasqual@gmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           pshirley@navajo‐nsn.gov;
                                                           kyazzie@nndfw.org; gtom@nndfw.org;
                                                           bidtahnbecker@navajo‐nsn.gov

  008099         1      000418.pdf    E‐Mail     8/29/2016 dbrown@swca.com                                Billerbeck, Rob                 Re: Msg from D Brown
                                                                                                          <rob_p_billerbeck@nps.gov>
  008100         1      000419.pdf    E‐Mail     8/29/2016 Rob_P_Billerbeck@nps.gov                       David Brown <dbrown@swca.com>   Msg from D Brown




                                                                                         83 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 84 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                    From                Description
   008101        2      000420.pdf    E‐Mail     8/26/2016 Sarah_Rinkevich@fws.gov;              Charley Bulletts                     Re: Request to schedule a meeting regarding
                                                           maciocco@navajo‐nsn.gov;              <cbulletts@kaibabpaiute‐nsn.gov>     LTEMP non‐native fish control MOA
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           trepasqual@gmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob P Billerbeck@nps.gov
  008103         2      000421.pdf    E‐Mail     8/26/2016 BChada@usbr.gov; kcallister@usbr.gov; Balsom, Janet <jan_balsom@nps.gov>   Re: LTEMP PA meetings
                                                           KGrantz@usbr.gov; gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc




  008105         2      000422.pdf    E‐Mail     8/26/2016 Sarah_Rinkevich@fws.gov;                       Kerry Christensen           Re: Fwd: Request to schedule a meeting
                                                           cbulletts@kaibabpaiute‐nsn.gov;                <cuszhman@yahoo.com>        regarding LTEMP non‐native fish control MOA
                                                           maciocco@navajo‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           trepasqual@gmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob P Billerbeck@nps.gov



                                                                                         84 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 85 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                            From                 Description
   008107        2      000423.pdf    E‐Mail     8/26/2016 Sarah_Rinkevich@fws.gov;                       Mike <michael.yeatts@nau.edu>        Re: Fwd: Request to schedule a meeting
                                                           cbulletts@kaibabpaiute‐nsn.gov;                                                     regarding LTEMP non‐native fish control MOA
                                                           maciocco@navajo‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           trepasqual@gmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob P Billerbeck@nps.gov
  008109         2      000424.pdf    E‐Mail     8/26/2016 Sarah_Rinkevich@fws.gov;                       Mike <michael.yeatts@nau.edu>        Re: Fwd: Request to schedule a meeting
                                                           cbulletts@kaibabpaiute‐nsn.gov;                                                     regarding LTEMP non‐native fish control MOA
                                                           maciocco@navajo‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           trepasqual@gmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob P Billerbeck@nps.gov
  008111         2      000425.pdf    E‐Mail     8/26/2016 cbulletts@kaibabpaiute‐nsn.gov;                Rinkevich, Sarah                     Fwd: Request to schedule a meeting regarding
                                                           maciocco@navajo‐nsn.gov;                       <sarah_rinkevich@fws.gov>            LTEMP non‐native fish control MOA
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           trepasqual@gmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob P Billerbeck@nps.gov
  008113         1      000426.pdf    E‐Mail     8/26/2016 Sarah_Rinkevich@fws.gov;                       Grantz, Katrina <kgrantz@usbr.gov>   Request to schedule a meeting regarding LTEMP
                                                           trepasqual@gmail.com;                                                               non‐native fish control MOA
                                                           Rob_P_Billerbeck@nps.gov




                                                                                         85 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 86 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                  From              Description
   008114        2      000427.pdf    E‐Mail     8/26/2016 avh2@azstateparks.gov;                Brennan, Ellen                   Re: LTEMP PA meetings
                                                           BChada@usbr.gov; kcallister@usbr.gov; <ellen_brennan@nps.gov>
                                                           KGrantz@usbr.gov; gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc




                                                                                         86 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 87 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                Description
   008116        1      000428.pdf    E‐Mail     8/26/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Ann Howard <avh2@azstateparks.gov> Re: LTEMP PA meetings
                                                           gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc;
                                                           BChada@usbr.gov




                                                                                         87 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 88 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                        Description
   008117        1      000429.pdf    E‐Mail     8/26/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>                LTEMP PA meetings
                                                           gherbst@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Brian_Harmon@nps.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           mjvick@gmail.com; htchair@havasupai‐
                                                           nsn.gov; ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc



  008118         6      000430.pdf    E‐Mail     8/23/2016 Arellano@wapa.gov;                             Grantz, Katrina <kgrantz@usbr.gov>   LTEMP Utility Cooperator meeting follow‐up
                                                           akslaughter@crc.nv.gov;
                                                           proefer@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           doug.milligan@srpnet.com;
                                                           Jenika.Raub@srpnet.com;
                                                           creda@creda.cc; jeka@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           BRhees@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           Rob P Billerbeck@nps gov




                                                                                         88 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 89 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                 Description
   008124       56      000431.pdf    E‐Mail     8/19/2016 benreeder@hotmail.com;                  Whetton, Linda <lwhetton@usbr.gov>   Additional AMWG Meeting Information
                                                           Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov; dbrown@swca.com;
                                                           dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; kcallister@usbr.gov;
                                                           KGrantz@usbr.gov;




                                                                                         89 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 90 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                 Description
   008180        3      000432.pdf    E‐Mail     8/18/2016 BRhees@usbr.gov; KGrantz@usbr.gov;             Hedwall, Shaula                      30‐Day Letter LTEMP Section 7 Consultation
                                                           mcrawford@usbr.gov;                            <shaula_hedwall@fws.gov>
                                                           Steve_Spangle@fws.gov;
                                                           brenda_smith@fws.gov;
                                                           John_Nystedt@fws.gov;
                                                           Brian_Wooldridge@fws.gov;
                                                           jess_newton@fws.gov;
                                                           kirk_young@fws.gov;
                                                           Mike_Martinez@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           pep@azgfd.gov;
                                                           CMcMullen@azgfd.gov;
                                                           srogers@azgfd.gov;
                                                           ccantrell@azgfd.gov;
                                                           dweedman@azgfd.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           hehonanie@hopi.nsn.us;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           myeatts@hopi.nsn.us;
                                                           scounts@hualapai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           rolandm@kaibabpaiute‐nsn.gov;
                                                           fjohnson@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           jettawood@yahoo.com;
  008183         1      000433.pdf    E‐Mail     8/17/2016 jharkins@crc.nv.gov;                           Grantz, Katrina <kgrantz@usbr.gov>   Re: Model data
                                                           Rob_P_Billerbeck@nps.gov
  008184        16      000434.pdf    E‐Mail     8/16/2016 bidtahnbecker@navajo‐nsn.gov       Billerbeck, Rob                                  Fwd: Navajo LTEMP Letters
                                                                                              <rob_p_billerbeck@nps.gov>
  008200        16      000435.pdf    E‐Mail     8/16/2016 KGrantz@usbr.gov; maciocco@navajo‐ Billerbeck, Rob                                  Navajo LTEMP Letters
                                                           nsn.gov; kyazzie@nndfw.gov         <rob_p_billerbeck@nps.gov>

  008216        106     000436.pdf    E‐Mail     8/16/2016 maciocco@navajo‐nsn.gov                        Grantz, Katrina <kgrantz@usbr.gov>   Fwd: IMPORTANT AMWG Information
  008322         1      000437.pdf    E‐Mail     8/16/2016 maciocco@navajo‐nsn.gov;                       Grantz, Katrina <kgrantz@usbr.gov>   LTEMP call this afternoon
                                                           Rob_P_Billerbeck@nps.gov
  008323         5      000438.pdf    E‐Mail     8/15/2016 Rob_P_Billerbeck@nps.gov;                      Rinkevich, Sarah                     Notes from July 27 G2G mtg with ZCRAT attached
                                                           KGrantz@usbr.gov;                              <sarah_rinkevich@fws.gov>
                                                           kdongoske@cableone.net




                                                                                         90 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 91 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                              From            Description
   008328        2      000439.pdf    E‐Mail     8/15/2016 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   LTEMP CA Call, August 17, 2 pm MDT (1 pm PDT)
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Ken_Hyde@nps.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  008330         5      000440.pdf    E‐Mail     8/12/2016 KGrantz@usbr.gov;                   Mary Orton <tmocllc@gmail.com>                AMWG: August meeting presentations questions
                                                           svanderkooi@usgs.gov;
                                                           vkartha@azwater.gov;
                                                           PDavidson@usbr.gov;
                                                           pgrams@usgs.gov;
                                                           Rob P Billerbeck@nps.gov
  008335         2      000441.pdf    E‐Mail     8/12/2016 gcrg@infomagic.net;                 David Brown <dbrown@swca.com>                 RE: LTEMP Query
                                                           lori_caramanian@ios.doi.gov;
                                                           dnimkin@npca.org; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           kdahl@npca.org




                                                                                         91 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 92 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                             From                 Description
   008337       104     000442.pdf    E‐Mail     8/11/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   RE‐SEND OF PREVIOUS MESSAGE ‐‐> AMWG
                                                           science.org; Brian_Healy@nps.gov;                                      Meeting Deta
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;




                                                                                        92 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 93 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                 Description
   008441       105     000443.pdf    E‐Mail     8/11/2016 benreeder@hotmail.com;                  Whetton, Linda <lwhetton@usbr.gov>   RE‐SEND OF PREVIOUS MESSAGE ‐‐> AMWG
                                                           Billy_Shott@nps.gov;                                                         Meeting Details
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov; dbrown@swca.com;
                                                           dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; kcallister@usbr.gov;
                                                           KGrantz@usbr.gov;




                                                                                         93 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 94 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                 Description
   008546       105     000444.pdf    E‐Mail     8/10/2016 benreeder@hotmail.com;                  Whetton, Linda <lwhetton@usbr.gov>   IMPORTANT AMWG Information
                                                           Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov; dbrown@swca.com;
                                                           dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; kcallister@usbr.gov;
                                                           KGrantz@usbr.gov;




                                                                                         94 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 95 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From             Description
   008651        1      000445.pdf    E‐Mail     8/9/2016   BChada@usbr.gov; kcallister@usbr.gov; Meyer, Lisa <LMMeyer@WAPA.GOV>   RE: LTEMP & Previous MOAs
                                                            KGrantz@usbr.gov; gherbst@usbr.gov;
                                                            jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            creda@creda.cc;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            mjvick@gmail.com; maciocco@navajo‐
                                                            nsn.gov; oramm@navajo‐nsn.gov



  008652         1      000446.pdf    E‐Mail     8/9/2016   BChada@usbr.gov; kcallister@usbr.gov; Melinda Arviso‐Ciocco            RE: LTEMP & Previous MOAs
                                                            KGrantz@usbr.gov; gherbst@usbr.gov; <maciocco@navajo‐nsn.gov>
                                                            jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            lmmeyer@wapa.gov; creda@creda.cc;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            mjvick@gmail.com


                                                                                         95 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 96 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                            Description
   008653        1      000447.pdf    E‐Mail     8/9/2016   BChada@usbr.gov;                     Dawn Hubbs                                    Re: LTEMP & Previous MOAs
                                                            dsuagee@hsdwdc.com;                  <dawn.hubbs101@gmail.com>
                                                            dsuagee@hobbsstraus.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            creda@creda.cc;
                                                            cuszhman@yahoo.com;
                                                            michael.yeatts@nau.edu;
                                                            ahoward@azstateparks.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            mwalsh@azstateparks.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            lmmeyer@wapa.gov;
                                                            KGrantz@usbr.gov; mjvick@gmail.com;
                                                            jeddins@achp.gov; htchair@havasupai‐
                                                            nsn.gov; gherbst@usbr.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            kdongoske@cableone.net;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            kcallister@usbr.gov

  008654         5      000448.pdf    E‐Mail     8/9/2016   lori_caramanian@ios.doi.gov;        Lynn Hamilton <gcrg@infomagic.net>             Re: LTEMP Query
                                                            dnimkin@npca.org; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            dbrown@swca.com; kdahl@npca.org

  008659         3      000449.pdf    E‐Mail     8/9/2016   KGrantz@usbr.gov;                             Billerbeck, Rob                      Re: LTEMP Query
                                                            lori_caramanian@ios.doi.gov;                  <rob_p_billerbeck@nps.gov>
                                                            dnimkin@npca.org;
                                                            gcrg@infomagic.net;
                                                            dbrown@swca.com; kdahl@npca.org
  008662         2      000450.pdf    E‐Mail     8/9/2016   lori_caramanian@ios.doi.gov;                  Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Query
                                                            dnimkin@npca.org;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            gcrg@infomagic.net;
                                                            dbrown@swca.com; kdahl@npca.org
  008664         2      000451.pdf    E‐Mail     8/9/2016   dnimkin@npca.org; KGrantz@usbr.gov;           Lori Caramanian                      Re: LTEMP Query
                                                            Rob_P_Billerbeck@nps.gov;                     <lori_caramanian@ios.doi.gov>
                                                            gcrg@infomagic.net;
                                                            dbrown@swca.com; kdahl@npca.org
                                                                                         96 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 97 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                     From               Description
   008666       15      000452.pdf    E‐Mail       8/9/2016   jcrandell@crc.nv.gov;                  Grantz, Katrina <kgrantz@usbr.gov>   Fwd: phone call this morning
                                                              Rob_P_Billerbeck@nps.gov
  008681        15      000453.pdf     E‐Mail      8/9/2016   jharkins@crc.nv.gov;                   Grantz, Katrina <kgrantz@usbr.gov>   phone call this morning
                                                              Rob_P_Billerbeck@nps.gov
  008696         2      000454.pdf     E‐Mail      8/9/2016   kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>        LTEMP EIS draft PA Today's Webinar agenda
                                                              Rodney.Smith@sol.doi.gov;
                                                              gherbst@usbr.gov;
                                                              Rob_P_Billerbeck@nps.gov;
                                                              Jan_Balsom@nps.gov;
                                                              Jennifer_Dierker@nps.gov;
                                                              Ellen_Brennan@nps.gov;
                                                              Rosemary_Sucec@nps.gov;
                                                              Thann_Baker@nps.gov;
                                                              jeddins@achp.gov;
                                                              ahoward@azstateparks.gov;
                                                              mwalsh@azstateparks.gov;
                                                              lmmeyer@wapa.gov; creda@creda.cc;
                                                              cbulletts@kaibabpaiute‐nsn.gov;
                                                              cuszhman@yahoo.com;
                                                              dawn.hubbs101@gmail.com;
                                                              htchair@havasupai‐nsn.gov;
                                                              mjvick@gmail.com; maciocco@navajo‐
                                                              nsn.gov; oramm@navajo‐nsn.gov;
                                                              kdongoske@cableone.net;
                                                              michael.yeatts@nau.edu



  008698         7      000455.pdf Meeting Notes   8/9/2016                                                                               Hopi: PA Meeting held. Mike Yeatts in
                                                                                                                                          attendance
  008705         7      000456.pdf Meeting Notes   8/9/2016                                                                               The Hualapai Tribe: PA Meeting held. Dawn
                                                                                                                                          Hubbs in attendance
  008712         1      000457.pdf     E‐Mail      8/8/2016   Lori_Caramanian@ios.doi.gov;          David Nimkin <dnimkin@npca.org>       LTEMP Query
                                                              KGrantz@usbr.gov;
                                                              Rob_P_Billerbeck@nps.gov;
                                                              gcrg@infomagic.net;
                                                              dbrown@swca.com; kdahl@npca.org
  008713         2      000458.pdf     E‐Mail      8/8/2016   jharkins@crc.nv.gov; KGrantz@usbr.gov Billerbeck, Rob                       Re: Phone meeting next week?
                                                                                                    <rob_p_billerbeck@nps.gov>
  008715         1      000459.pdf     E‐Mail      8/8/2016   Rob_P_Billerbeck@nps.gov;             Jayne Harkins <jharkins@crc.nv.gov>   Re: Phone meeting next week?
                                                              KGrantz@usbr.gov




                                                                                           97 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 98 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From           Description
   008716        3      000460.pdf    E‐Mail     8/8/2016   BChada@usbr.gov;                       Leslie James <creda@creda.cc>   Re: LTEMP draft PA Comment Documents 3 of 3
                                                            kdongoske@cableone.net;                                                emails
                                                            michael.yeatts@nau.edu;
                                                            lmmeyer@wapa.gov;
                                                            jeddins@achp.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            gherbst@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Jennifer_Dierker@nps.gov

  008719         3      000461.pdf    E‐Mail     8/8/2016   kdongoske@cableone.net;                Chada, Bill <bchada@usbr.gov>   Re: LTEMP draft PA Comment Documents 3 of 3
                                                            michael.yeatts@nau.edu;                                                emails
                                                            lmmeyer@wapa.gov; creda@creda.cc;
                                                            jeddins@achp.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            gherbst@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Jennifer_Dierker@nps.gov
                                                                                         98 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 99 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                             Description
   008722        2      000462.pdf    E‐Mail     8/8/2016   BChada@usbr.gov;                       Kurt Dongoske                                  RE: LTEMP draft PA Comment Documents 3 of 3
                                                            michael.yeatts@nau.edu;                <kdongoske@cableone.net>                       emails
                                                            lmmeyer@wapa.gov; creda@creda.cc;
                                                            jeddins@achp.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            gherbst@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Jennifer_Dierker@nps.gov


  008724         1      000463.pdf    E‐Mail     8/7/2016   Rob_P_Billerbeck@nps.gov                      Jayne Harkins <jharkins@crc.nv.gov>     RE: Phone meeting next week?

  008725         2      000464.pdf    E‐Mail     8/7/2016   Rob_P_Billerbeck@nps.gov                      Seth Shanahan                           Re: {EXTERNAL} Re: LTEMP meeting
                                                                                                          <seth.shanahan@snwa.com>
  008727         2      000465.pdf    E‐Mail     8/5/2016   seth.shanahan@snwa.com                        Rob Billerbeck                          Re: {EXTERNAL} LTEMP meeting
                                                                                                          <rob_p_billerbeck@nps.gov>
  008729         3      000466.pdf    E‐Mail     8/5/2016   Rob_P_Billerbeck@nps.gov                      Colby Pellegrino                        Re: {EXTERNAL} Re: RE: Quick check before I sent
                                                                                                          <Colby.Pellegrino@snwa.com>             out invite to Basin States
  008732         1      000467.pdf    E‐Mail     8/5/2016   Rob_P_Billerbeck@nps.gov                      Seth Shanahan                           Re: {EXTERNAL} LTEMP meeting
                                                                                                          <seth.shanahan@snwa.com>
  008733         1      000468.pdf    E‐Mail     8/5/2016   Rob_P_Billerbeck@nps.gov;                     Tanya Trujillo <ttrujillo@crb.ca.gov>   Re: Sorry about not connecting on the phone
                                                            KGrantz@usbr.gov
  008734         1      000469.pdf    E‐Mail     8/5/2016   ttrujillo@crb.ca.gov; KGrantz@usbr.gov Billerbeck, Rob                                Sorry about not connecting on the phone
                                                                                                   <rob_p_billerbeck@nps.gov>
  008735         3      000470.pdf    E‐Mail     8/5/2016   Colby.Pellegrino@snwa.com;             Billerbeck, Rob                                Re: {EXTERNAL} RE: Quick check before I sent out
                                                            KGrantz@usbr.gov;                      <rob_p_billerbeck@nps.gov>                     invite to Basin States
                                                            Karen.Kwon@coag.gov
  008738         2      000471.pdf    E‐Mail     8/5/2016   Arellano@WAPA.GOV;                     Colby Pellegrino                               Re: {EXTERNAL} RE: Quick check before I sent out
                                                            Rob_P_Billerbeck@nps.gov;              <Colby.Pellegrino@snwa.com>                    invite to Basin States
                                                            Karen.Kwon@coag.gov;
                                                            KGrantz@usbr.gov

                                                                                         99 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 100 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                               From                   Description
   008740        1      000472.pdf    E‐Mail     8/5/2016   dostler@ucrcommission.com;          Billerbeck, Rob                        LTEMP meeting
                                                            Karen.Kwon@coag.gov;                <rob_p_billerbeck@nps.gov>
                                                            Colby.Pellegrino@snwa.com;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            jharkins@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            jcrandell@crc.nv.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            wturkett@crc.nv.gov;
                                                            Arellano@wapa.gov;
                                                            tbuschatzke@azwater.gov;
                                                            seth.shanahan@snwa.com;
                                                            chris.brown@wyo.gov;
                                                            steve.wolff@wyo.gov;
                                                            vkartha@azwater.gov;
                                                            paul.harms@state.nm.us;
                                                            Carlee.brown@state.co.us;
                                                            skseaholm@gmail.com;
                                                            jeka@wapa.gov; robertking@utah.gov;
                                                            KGrantz@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov
  008741         2      000473.pdf    E‐Mail     8/5/2016   Rob_P_Billerbeck@nps.gov;                     Arellano, Jonathan Adam      RE: Quick check before I sent out invite to Basin
                                                            Colby.Pellegrino@snwa.com;                    <Arellano@WAPA.GOV>          States
                                                            Karen.Kwon@coag.gov;
                                                            KGrantz@usbr.gov
  008743         1      000474.pdf    E‐Mail     8/5/2016   Colby.Pellegrino@snwa.com;                    Billerbeck, Rob              Quick check before I sent out invite to Basin
                                                            Karen.Kwon@coag.gov;                          <rob_p_billerbeck@nps.gov>   States
                                                            KGrantz@usbr.gov; Arellano@wapa.gov

  008744         1      000475.pdf    E‐Mail     8/5/2016   ted@uamps.com;                                Billerbeck, Rob              LTEMP Meeting
                                                            doug.milligan@srpnet.com;                     <rob_p_billerbeck@nps.gov>
                                                            Jenika.Raub@srpnet.com;
                                                            Arellano@wapa.gov; jeka@wapa.gov;
                                                            creda@creda.cc; jharkins@crc.nv.gov;
                                                            akslaughter@crc.nv.gov;
                                                            Rodney.Smith@sol.doi.gov

  008745         1      000476.pdf    E‐Mail     8/5/2016   jharkins@crc.nv.gov; KGrantz@usbr.gov Billerbeck, Rob                      Phone meeting next week?
                                                                                                  <rob_p_billerbeck@nps.gov>
                                                                                        100 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 101 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From               Description
   008746       25      000477.pdf    E‐Mail     8/5/2016   michael.yeatts@nau.edu;                Ann V Howard                    Re: LTEMP draft PA Comment Documents 3 of 3
                                                            lmmeyer@wapa.gov; creda@creda.cc; <ahoward@azstateparks.gov>           emails
                                                            jeddins@achp.gov;
                                                            mwalsh@azstateparks.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            kdongoske@cableone.net;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            gherbst@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            BChada@usbr.gov


  008771        23      000478.pdf    E‐Mail     8/5/2016   BChada@usbr.gov;                       Mike <michael.yeatts@nau.edu>   Re: LTEMP draft PA Comment Documents 3 of 3
                                                            lmmeyer@wapa.gov; creda@creda.cc;                                      emails
                                                            jeddins@achp.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            kdongoske@cableone.net;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            gherbst@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Jennifer_Dierker@nps.gov


                                                                                        101 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 102 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From           Description
   008794       23      000479.pdf    E‐Mail     8/5/2016   michael.yeatts@nau.edu;                Chada, Bill <bchada@usbr.gov>   Re: LTEMP draft PA Comment Documents 3 of 3
                                                            lmmeyer@wapa.gov; creda@creda.cc;                                      emails
                                                            jeddins@achp.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            kdongoske@cableone.net;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            gherbst@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Jennifer_Dierker@nps.gov


  008817        155     000480.pdf    E‐Mail     8/4/2016   kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>   LTEMP draft PA Comment Documents
                                                            gherbst@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            creda@creda.cc; lmmeyer@wapa.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            jeddins@achp.gov;
                                                            kdongoske@cableone.net;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            mjvick@gmail.com; oramm@navajo‐
                                                            nsn.gov
                                                                                        102 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 103 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   008972        2      000481.pdf    E‐Mail     8/3/2016   BChada@usbr.gov; kcallister@usbr.gov; Brennan, Ellen                  Re: LTEMP EIS draft PA Webinar
                                                            KGrantz@usbr.gov; gherbst@usbr.gov; <ellen_brennan@nps.gov>
                                                            Rodney.Smith@sol.doi.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            lmmeyer@wapa.gov; creda@creda.cc;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov; jeddins@achp.gov




                                                                                        103 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 104 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From           Description
   008974        1      000482.pdf    E‐Mail     8/2/2016   kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>   LTEMP EIS draft PA Webinar
                                                            gherbst@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            lmmeyer@wapa.gov; creda@creda.cc;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov; jeddins@achp.gov




                                                                                        104 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 105 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From                          Description
   008975       47      000483.pdf    E‐Mail     8/1/2016   kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>                  LTEMP draft PA ‐ Requested Documents
                                                            gherbst@usbr.gov; jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            cuszhman@yahoo.com;
                                                            dawn.hubbs101@gmail.com;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            lmmeyer@wapa.gov; creda@creda.cc;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            mjvick@gmail.com; htchair@havasupai‐
                                                            nsn.gov



  009022        128     000484.pdf    Other      8/1/2016   National Park Service                         Duffield, John; Neher, Chris; Patterson, Report posted on public website: Colorado River
                                                                                                          David ‐ U. of Montana                    Total Value Study, August 2016, Final Report
                                                                                                                                                   [Posted on the public web site]
  009150         1      000485.pdf    Other      8/1/2016                                                                                          Document: Map of the project area showing
                                                                                                                                                   Indian Reservations; USFS Lands; and NPS
                                                                                                                                                   National Monuments, National Parks, and
                                                                                                                                                   National Recreation Areas. [Posted on public
                                                                                                                                                   Web site]
  009151         2      000486.pdf    E‐Mail     7/31/2016 Colby.Pellegrino@snwa.com                      Katrina Grantz <kgrantz@usbr.gov>        Re: Re: Confirming monday
  009153         2      000487.pdf    E‐Mail     7/31/2016 KGrantz@usbr.gov                               Colby Pellegrino                         Re: Re: Confirming monday
                                                                                                          <Colby.Pellegrino@snwa.com>
  009155         3      000488.pdf    E‐Mail     7/31/2016 Colby.Pellegrino@snwa.com;                     Grantz, Katrina <kgrantz@usbr.gov>       Re: {EXTERNAL} Confirming monday
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Karen.Kwon@coag.gov;
                                                           creda@creda.cc;
                                                           Rodney.Smith@sol.doi.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Arellano@wapa.gov;
                                                           jenika.raub@srpnet.com


                                                                                        105 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 106 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From              Description
   009158       96      000489.pdf    E‐Mail     7/29/2016 BChada@usbr.gov; kcallister@usbr.gov; Mike <michael.yeatts@nau.edu>     LTEMP EIS draft PA ‐ Old draft HPP and
                                                           KGrantz@usbr.gov;                                                       Monitoring Plans
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           jeddins@achp.gov;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com; tlewis@yan‐
                                                           tribe.org; steve_spangle@fws.gov

  009254         4      000490.pdf    E‐Mail     7/28/2016 dawn.hubbs101@gmail.com;               Meyer, Lisa <LMMeyer@WAPA.GOV>   FW: WebEx meeting invitation: LTemp PA
                                                           Rob_P_Billerbeck@nps.gov;
                                                           creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           cuszhman@yahoo.com;
                                                           ahoward@azstateparks.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           LMMeyer@WAPA.GOV;
                                                           KGrantz@usbr.gov; jeddins@achp.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           kdongoske@cableone.net;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           kcallister@usbr.gov; mjvick@gmail.com;
                                                           htchair@havasupai‐nsn.gov
                                                                                        106 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 107 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From            Description
   009258        3      000491.pdf    E‐Mail     7/27/2016 lmmeyer@wapa.gov;                     John Eddins <jeddins@achp.gov>   RE: LTEMP EIS draft PA and Agenda
                                                           BChada@usbr.gov; kcallister@usbr.gov;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com; tlewis@yan‐
                                                           tribe.org; steve_spangle@fws.gov




                                                                                        107 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 108 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                              From               Description
   009261        2      000492.pdf    E‐Mail     7/27/2016 jeddins@achp.gov; BChada@usbr.gov; Meyer, Lisa <LMMeyer@WAPA.GOV>     RE: LTEMP EIS draft PA and Agenda
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com; tlewis@yan‐
                                                           tribe.org; steve_spangle@fws.gov




                                                                                       108 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 109 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From            Description
   009263        2      000493.pdf    E‐Mail     7/27/2016 BChada@usbr.gov; kcallister@usbr.gov; John Eddins <jeddins@achp.gov>   RE: LTEMP EIS draft PA and Agenda
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com; tlewis@yan‐
                                                           tribe.org; steve_spangle@fws.gov




                                                                                        109 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 110 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   009265       23      000494.pdf    E‐Mail     7/26/2016 BChada@usbr.gov; kcallister@usbr.gov; Mike <michael.yeatts@nau.edu>    Re: LTEMP EIS draft PA and Agenda
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           jeddins@achp.gov;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com; tlewis@yan‐
                                                           tribe.org; steve_spangle@fws.gov;
                                                           lkuwanwisiwma@hopi.nsn.us




                                                                                        110 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 111 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From            Description
   009288        2      000495.pdf    E‐Mail     7/22/2016 BChada@usbr.gov; kcallister@usbr.gov; Leslie James <creda@creda.cc>    RE: LTEMP EIS draft PA and Agenda
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           jeddins@achp.gov;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com; tlewis@yan‐
                                                           tribe.org; steve_spangle@fws.gov




                                                                                        111 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 112 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                   From                   Description
   009290       56      000496.pdf    E‐Mail     7/22/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>           LTEMP EIS draft PA and Agenda
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           lmmeyer@wapa.gov; creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           jeddins@achp.gov;
                                                           kdongoske@cableone.net;
                                                           maciocco@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           htchair@havasupai‐nsn.gov;
                                                           mjvick@gmail.com; tlewis@yan‐
                                                           tribe.org; steve_spangle@fws.gov

  009346         3      000497.pdf    E‐Mail     7/22/2016 oramm@navajo‐nsn.gov;                  Melinda Arviso‐Ciocco                 Re: Gov‐to‐gov consultation on July 26th
                                                           KGrantz@usbr.gov; kcallister@usbr.gov; <melinda@navajohistoricpreservation.o
                                                           BChada@usbr.gov                        rg>

  009349         2      000498.pdf    E‐Mail     7/22/2016 KGrantz@usbr.gov;                               Kurt Dongoske                  Draft Agenda for 27 July 2016 Zuni Consultation
                                                           Rob_P_Billerbeck@nps.gov;                       <kdongoske@cableone.net>       Meeting
                                                           kcallister@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           BChada@usbr.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           eric.bobelu@ashiwi.org;
                                                           oct.seowtewa@gmail.com




                                                                                         112 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 113 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                 From                         Description
   009351        3      000499.pdf    E‐Mail     7/22/2016 avh2@azstateparks.gov;                 Ann V Howard                               Re: LTEMP EIS draft PA Meeting July 28‐29
                                                           dawn.hubbs101@gmail.com;               <ahoward@azstateparks.gov>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           cuszhman@yahoo.com;
                                                           Rosemary_Sucec@nps.gov;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           lmmeyer@wapa.gov;
                                                           KGrantz@usbr.gov; jeddins@achp.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           kdongoske@cableone.net;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           kcallister@usbr.gov; mjvick@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           BChada@usbr.gov

  009354         4      000500.pdf    E‐mail     7/22/2016 Jennifer Abplanalp                              Melinda Arviso‐Ciocco, Cultural   The Navajo Nation: Navajo reviewed, verified,
                                                                                                           Specialist                        and corrected spelling of Navajo words and
                                                                                                                                             phrases for Final EIS.
  009358         4      000501.pdf    E‐mail     7/22/2016 Melinda Arviso‐Ciocco, Cultural                 Kirk LaGory                       The Navajo Nation: ANL informed Navajo that
                                                           Specialist                                                                        corrections had been made to EIS.




                                                                                         113 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 114 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                 From              Description
   009362        3      000502.pdf    E‐Mail     7/21/2016 dawn.hubbs101@gmail.com;            Melinda Arviso‐Ciocco              RE: LTEMP EIS draft PA Meeting July 28‐29
                                                           BChada@usbr.gov;                    <maciocco@navajo‐nsn.gov>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           creda@creda.cc;
                                                           Rosemary_Sucec@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           cuszhman@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           lmmeyer@wapa.gov;
                                                           KGrantz@usbr.gov; mjvick@gmail.com;
                                                           jeddins@achp.gov;
                                                           avh2@azstateparks.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           kdongoske@cableone.net;
                                                           Ellen_Brennan@nps.gov;
                                                           kcallister@usbr.gov




                                                                                        114 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 115 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                              From                Description
   009365        2      000503.pdf    E‐Mail     7/21/2016 BChada@usbr.gov;                    Dawn Hubbs                        Re: LTEMP EIS draft PA Meeting July 28‐29
                                                           Rob_P_Billerbeck@nps.gov;           <dawn.hubbs101@gmail.com>
                                                           creda@creda.cc;
                                                           Rosemary_Sucec@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           cuszhman@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           lmmeyer@wapa.gov;
                                                           KGrantz@usbr.gov; mjvick@gmail.com;
                                                           jeddins@achp.gov;
                                                           avh2@azstateparks.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           Thann_Baker@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           kdongoske@cableone.net;
                                                           Ellen_Brennan@nps.gov;
                                                           kcallister@usbr.gov




                                                                                       115 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 116 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From              Description
   009367        2      000504.pdf    E‐Mail     7/21/2016 avh2@azstateparks.gov;                 Chada, Bill <bchada@usbr.gov>      Re: LTEMP EIS draft PA Meeting July 28‐29
                                                           dawn.hubbs101@gmail.com;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           cuszhman@yahoo.com;
                                                           ahoward@azstateparks.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           lmmeyer@wapa.gov;
                                                           KGrantz@usbr.gov; jeddins@achp.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           kdongoske@cableone.net;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           kcallister@usbr.gov; mjvick@gmail.com;
                                                           htchair@havasupai‐nsn.gov

  009369         2      000505.pdf    E‐Mail     7/21/2016 BChada@usbr.gov;                    Ann Howard <avh2@azstateparks.gov> Re: LTEMP EIS draft PA Meeting July 28‐29
                                                           Rob_P_Billerbeck@nps.gov;
                                                           creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           cuszhman@yahoo.com;
                                                           ahoward@azstateparks.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           lmmeyer@wapa.gov;
                                                           KGrantz@usbr.gov; jeddins@achp.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           kdongoske@cableone.net;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           kcallister@usbr.gov;
                                                           dawn.hubbs101@gmail.com
                                                                                        116 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 117 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                              From                         Description
   009371        2      000506.pdf    E‐Mail     7/21/2016 BChada@usbr.gov;                    Dawn Hubbs                                 Re: LTEMP EIS draft PA Meeting July 28‐29
                                                           Rob_P_Billerbeck@nps.gov;           <dawn.hubbs101@gmail.com>
                                                           creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           cuszhman@yahoo.com;
                                                           ahoward@azstateparks.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           lmmeyer@wapa.gov;
                                                           KGrantz@usbr.gov; jeddins@achp.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           kdongoske@cableone.net;
                                                           Jan_Balsom@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           kcallister@usbr.gov
  009373         2      000507.pdf    E‐Mail     7/20/2016 KGrantz@usbr.gov; kcallister@usbr.gov; Kurt Dongoske                           RE: Gov‐to‐gov consultation on July 27th
                                                           mcrawford@usbr.gov;                    <kdongoske@cableone.net>
                                                           sylviaquam@rocketmail.com

  009375         5      000508.pdf    E‐Mail     7/19/2016 mcrawford@usbr.gov;                            Marty Rozelle                   Draft AMWG Agenda as of July 19
                                                           svanderkooi@usgs.gov;                          <rgl97marty@rozellegroup.com>
                                                           KGrantz@usbr.gov;
                                                           LWhetton@usbr.gov;
                                                           vkartha@azwater.gov




                                                                                        117 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 118 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                              From            Description
   009380        2      000509.pdf    E‐Mail     7/19/2016 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   LTEMP CA Call, July 20, 2 pm MDT (1 pm PDT)
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Ken_Hyde@nps.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;




                                                                                        118 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 119 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                               From                              Description
   009382        2      000510.pdf    E‐Mail     7/19/2016 BChada@usbr.gov; jeddins@achp.gov; Meyer, Lisa <LMMeyer@WAPA.GOV>                    LTEMP EIS draft PA Meeting July 28‐29 at WAPA
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           creda@creda.cc;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu


  009384         2      000511.pdf    E‐mail     7/19/2016 Melinda Arviso‐Ciocco, Cultural                 Jennifer Abplanalp, ANL              The Navajo Nation: Request for Navajo to review
                                                           Specialist                                                                           inconsistencies and verify spelling of Navajo
                                                                                                                                                words and phrases for Final EIS.
  009386         1      000512.pdf    E‐Mail     7/15/2016 Arellano@wapa.gov; creda@creda.cc;              Billerbeck, Rob                      Re: LTEMP small group meeting
                                                           Jenika.Raub@srpnet.com;                         <rob_p_billerbeck@nps.gov>
                                                           Karen.kwon@state.co.us;
                                                           Colby.Pellegrino@snwa.com;
                                                           KGrantz@usbr.gov

  009387         1      000513.pdf    E‐Mail     7/8/2016   Arellano@wapa.gov; creda@creda.cc;             Billerbeck, Rob                      LTEMP small group meeting
                                                            Jenika.Raub@srpnet.com;                        <rob_p_billerbeck@nps.gov>
                                                            Karen.kwon@state.co.us;
                                                            Colby.Pellegrino@snwa.com;
                                                            KGrantz@usbr.gov

  009388         6      000514.pdf    E‐Mail     7/8/2016   Jenika.Raub@srpnet.com;                        Grantz, Katrina <kgrantz@usbr.gov>   Re: Proposed Agenda
                                                            Rob_P_Billerbeck@nps.gov




                                                                                         119 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 120 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                 Description
   009394        6      000515.pdf    E‐Mail     7/8/2016   benreeder@hotmail.com;                        Whetton, Linda <lwhetton@usbr.gov>   Fwd: Guidance and Good Bye
                                                            Billy_Shott@nps.gov;
                                                            BRhees@usbr.gov; sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            carleton.bowekaty@ashiwi.org;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dpicard@usbr.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dbrown@swca.com;
                                                            dnimkin@npca.org;
                                                            dawn.hubbs101@gmail.com;
                                                            deborah.dixon@state.nm.us;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            eric.bobelu@ashiwi.org;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;




                                                                                        120 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 121 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From           Description
   009400        1      000516.pdf    E‐Mail     7/8/2016   jeddins@achp.gov; kcallister@usbr.gov; Chada, Bill <bchada@usbr.gov>   LTEMP EIS draft PA Meeting July 28‐29
                                                            KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            lmmeyer@wapa.gov; creda@creda.cc;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu


  009401         4      000517.pdf    E‐Mail     7/8/2016   maciocco@navajo‐nsn.gov;               Chada, Bill <bchada@usbr.gov>   Re: LTEMP EIS draft PA and Area of Potential
                                                            ahoward@azstateparks.gov;                                              Effect
                                                            jeddins@achp.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc




                                                                                        121 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 122 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From                          Description
   009405        3      000518.pdf    E‐Mail     7/8/2016   ahoward@azstateparks.gov;              Melinda Arviso‐Ciocco                          RE: LTEMP EIS draft PA and Area of Potential
                                                            BChada@usbr.gov; jeddins@achp.gov; <maciocco@navajo‐nsn.gov>                          Effect
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc



  009408         4      000519.pdf    E‐Mail     7/8/2016   KGrantz@usbr.gov                              Melinda Arviso‐Ciocco                   Re: Navajo LTEMP comment letter and setting up
                                                                                                          <melinda@navajohistoricpreservation.o   gov‐to‐gov consultaiton
                                                                                                          rg>
  009412         3      000520.pdf    E‐Mail     7/8/2016   jeddins@achp.gov;                             Ann V Howard                            Re: LTEMP EIS draft PA and Area of Potential
                                                            mwalsh@azstateparks.gov;                      <ahoward@azstateparks.gov>              Effect
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc; BChada@usbr.gov




                                                                                        122 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 123 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   009415        4      000521.pdf    E‐Mail     7/8/2016   dawn.hubbs101@gmail.com;            Chada, Bill <bchada@usbr.gov>     Re: LTEMP EIS draft PA and Area of Potential
                                                            Rob_P_Billerbeck@nps.gov;                                             Effect
                                                            creda@creda.cc;
                                                            cuszhman@yahoo.com;
                                                            michael.yeatts@nau.edu;
                                                            Rosemary_Sucec@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            lmmeyer@wapa.gov;
                                                            KGrantz@usbr.gov; jeddins@achp.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            kdongoske@cableone.net;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            kcallister@usbr.gov
  009419         3      000522.pdf    E‐Mail     7/8/2016   dawn.hubbs101@gmail.com;            Chada, Bill <bchada@usbr.gov>     Re: LTEMP EIS draft PA and Area of Potential
                                                            Rob_P_Billerbeck@nps.gov;                                             Effect
                                                            creda@creda.cc;
                                                            cuszhman@yahoo.com;
                                                            michael.yeatts@nau.edu;
                                                            Rosemary_Sucec@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            lmmeyer@wapa.gov;
                                                            KGrantz@usbr.gov; jeddins@achp.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            kdongoske@cableone.net;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            kcallister@usbr.gov




                                                                                        123 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 124 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                   Description
   009422        3      000523.pdf    E‐Mail     7/8/2016   BChada@usbr.gov; jeddins@achp.gov; Mike <michael.yeatts@nau.edu>          Re: LTEMP EIS draft PA and Area of Potential
                                                            ahoward@azstateparks.gov;                                                 Effect
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc



  009425         2      000524.pdf    E‐Mail     7/8/2016   BChada@usbr.gov;                    Dawn Hubbs                            Re: LTEMP EIS draft PA and Area of Potential
                                                            Rob_P_Billerbeck@nps.gov;           <dawn.hubbs101@gmail.com>             Effect
                                                            creda@creda.cc;
                                                            cuszhman@yahoo.com;
                                                            michael.yeatts@nau.edu;
                                                            Rosemary_Sucec@nps.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            lmmeyer@wapa.gov;
                                                            KGrantz@usbr.gov; jeddins@achp.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            kdongoske@cableone.net;
                                                            Jan_Balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            kcallister@usbr.gov
  009427         3      000525.pdf    E‐Mail     7/8/2016   melinda@navajohistoricpreservation.or Katrina Grantz <kgrantz@usbr.gov>   Re: Navajo LTEMP comment letter and setting up
                                                            g                                                                         gov‐to‐gov consultaiton


                                                                                        124 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 125 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From            Description
   009430        3      000526.pdf    E‐Mail     7/8/2016   BChada@usbr.gov;                       John Eddins <jeddins@achp.gov>   RE: LTEMP EIS draft PA and Area of Potential
                                                            ahoward@azstateparks.gov;                                               Effect
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc


  009433         3      000527.pdf    E‐Mail     7/8/2016   mwalsh@azstateparks.gov;               Melinda Arviso‐Ciocco            RE: LTEMP EIS draft PA and Area of Potential
                                                            BChada@usbr.gov; jeddins@achp.gov; <maciocco@navajo‐nsn.gov>            Effect
                                                            ahoward@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc




                                                                                        125 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 126 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                   From                 Description
   009436        3      000528.pdf    E‐Mail       7/8/2016   jeddins@achp.gov;                      Mary‐Ellen Walsh                     Re: LTEMP EIS draft PA and Area of Potential
                                                              ahoward@azstateparks.gov;              <mwalsh@azstateparks.gov>            Effect
                                                              kcallister@usbr.gov; KGrantz@usbr.gov;
                                                              Rob_P_Billerbeck@nps.gov;
                                                              Jan_Balsom@nps.gov;
                                                              Jennifer_Dierker@nps.gov;
                                                              Ellen_Brennan@nps.gov;
                                                              Rosemary_Sucec@nps.gov;
                                                              Thann_Baker@nps.gov;
                                                              lmmeyer@wapa.gov; oramm@navajo‐
                                                              nsn.gov; maciocco@navajo‐nsn.gov;
                                                              michael.yeatts@nau.edu;
                                                              dawn.hubbs101@gmail.com;
                                                              cuszhman@yahoo.com;
                                                              cbulletts@kaibabpaiute‐nsn.gov;
                                                              kdongoske@cableone.net;
                                                              creda@creda.cc; BChada@usbr.gov


  009439         2      000529.pdf     E‐Mail      7/8/2016   jeddins@achp.gov;                      Charley Bulletts                     Re: LTEMP EIS draft PA and Area of Potential
                                                              ahoward@azstateparks.gov;              <cbulletts@kaibabpaiute‐nsn.gov>     Effect
                                                              mwalsh@azstateparks.gov;
                                                              kcallister@usbr.gov; KGrantz@usbr.gov;
                                                              Rob_P_Billerbeck@nps.gov;
                                                              Jan_Balsom@nps.gov;
                                                              Jennifer_Dierker@nps.gov;
                                                              Ellen_Brennan@nps.gov;
                                                              Rosemary_Sucec@nps.gov;
                                                              Thann_Baker@nps.gov;
                                                              lmmeyer@wapa.gov; oramm@navajo‐
                                                              nsn.gov; maciocco@navajo‐nsn.gov;
                                                              michael.yeatts@nau.edu;
                                                              dawn.hubbs101@gmail.com;
                                                              cuszhman@yahoo.com;
                                                              kdongoske@cableone.net;
                                                              creda@creda.cc; BChada@usbr.gov


  009441         3      000530.pdf     E‐Mail      7/8/2016   KGrantz@usbr.gov                      Melinda Arviso‐Ciocco                 Re: Navajo LTEMP comment letter and setting up
                                                                                                    <melinda@navajohistoricpreservation.o gov‐to‐gov consultaiton
                                                                                                    rg>
  009444         3      000531.pdf     E‐Mail      7/8/2016   melinda@navajohistoricpreservation.or Katrina Grantz <kgrantz@usbr.gov>     Re: Navajo LTEMP comment letter and setting up
                                                              g                                                                           gov‐to‐gov consultaiton
  009447        20      000532.pdf Meeting Notes   7/8/2016                                                                               Hopi: PA Meeting held. Mike Yeatts in
                                                                                      126 of 1060                                         attendance
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 127 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From   Description
   009467       20      000533.pdf Meeting Notes   7/8/2016                                                                            The Hualapai Tribe: PA Meeting held. Dawn
                                                                                                                                       Hubbs and kerry Christensen in in attendance

  009487        20      000534.pdf Meeting Notes   7/8/2016                                                                            The Navajo Nation: PA Meeting held. Melinda
                                                                                                                                       Arviso‐Ciocco in attendance
  009507        20      000535.pdf Meeting Notes   7/8/2016                                                                            The Pueblo of Zuni: PA Meeting held. Kurt
                                                                                                                                       Dongoske in attendance
  009527        20      000536.pdf Meeting Notes   7/8/2016                                                                            Kaibab Band of Paiute Indians: PA Meeting held.
                                                                                                                                       Charley Bullets in attendance
  009547         3      000537.pdf     E‐Mail      7/7/2016   BChada@usbr.gov; jeddins@achp.gov; Leslie James <creda@creda.cc>         RE: LTEMP EIS draft PA and Area of Potential
                                                              ahoward@azstateparks.gov;                                                Effect
                                                              mwalsh@azstateparks.gov;
                                                              kcallister@usbr.gov; KGrantz@usbr.gov;
                                                              Rob_P_Billerbeck@nps.gov;
                                                              Jan_Balsom@nps.gov;
                                                              Jennifer_Dierker@nps.gov;
                                                              Ellen_Brennan@nps.gov;
                                                              Rosemary_Sucec@nps.gov;
                                                              Thann_Baker@nps.gov;
                                                              lmmeyer@wapa.gov; oramm@navajo‐
                                                              nsn.gov; maciocco@navajo‐nsn.gov;
                                                              michael.yeatts@nau.edu;
                                                              dawn.hubbs101@gmail.com;
                                                              cuszhman@yahoo.com;
                                                              cbulletts@kaibabpaiute‐nsn.gov;
                                                              kdongoske@cableone.net




                                                                                          127 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 128 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From                        Description
   009550        2      000538.pdf    E‐Mail     7/7/2016   jeddins@achp.gov;                      Chada, Bill <bchada@usbr.gov>                Re: LTEMP EIS draft PA and Area of Potential
                                                            ahoward@azstateparks.gov;                                                           Effect
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc


  009552         2      000539.pdf    E‐Mail     7/7/2016   vkartha@azwater.gov;                          Whetton, Linda <lwhetton@usbr.gov>    Re: Draft TWG Minutes
                                                            mcrawford@usbr.gov;
                                                            KGrantz@usbr.gov
  009554         3      000540.pdf    E‐Mail     7/7/2016   LWhetton@usbr.gov;                            Vineetha Kartha                       RE: Draft TWG Minutes
                                                            mcrawford@usbr.gov;                           <vkartha@azwater.gov>
                                                            KGrantz@usbr.gov
  009557         2      000541.pdf    E‐Mail     7/7/2016   Rob_P_Billerbeck@nps.gov                      Seth Shanahan                         RE: {EXTERNAL} Re: help on a reference
                                                                                                          <seth.shanahan@snwa.com>
  009559         2      000542.pdf    E‐Mail     7/7/2016   seth.shanahan@snwa.com;                       Billerbeck, Rob                       Re: {EXTERNAL} help on a reference
                                                            lagory@anl.gov; KGrantz@usbr.gov              <rob_p_billerbeck@nps.gov>
  009561         1      000543.pdf    E‐Mail     7/7/2016   Rob_P_Billerbeck@nps.gov;                     Seth Shanahan                         RE: {EXTERNAL} help on a reference
                                                            lagory@anl.gov; KGrantz@usbr.gov              <seth.shanahan@snwa.com>
  009562         1      000544.pdf    E‐Mail     7/7/2016   seth.shanahan@snwa.com;                       Billerbeck, Rob                       help on a reference
                                                            lagory@anl.gov; KGrantz@usbr.gov              <rob_p_billerbeck@nps.gov>
  009563        19      000545.pdf    E‐Mail     7/7/2016   LWhetton@usbr.gov;                            Vineetha Kartha                       RE: Draft TWG Minutes
                                                            mcrawford@usbr.gov;                           <vkartha@azwater.gov>
                                                            KGrantz@usbr.gov
  009582         2      000546.pdf    E‐Mail     7/7/2016   KGrantz@usbr.gov                              Melinda Arviso‐Ciocco                 Re: Navajo LTEMP comment letter and setting up
                                                                                                          <melinda@navajohistoricpreservation.o gov‐to‐gov consultaiton
                                                                                                          rg>
  009584        19      000547.pdf    E‐Mail     7/6/2016   mcrawford@usbr.gov;                           Whetton, Linda <lwhetton@usbr.gov> Draft TWG Minutes
                                                            KGrantz@usbr.gov;
                                                            vkartha@azwater.gov
  009603         2      000548.pdf    E‐Mail     7/6/2016   melinda@navajohistoricpreservation.or Grantz, Katrina <kgrantz@usbr.gov>            Re: Navajo LTEMP comment letter and setting up
                                                            g                       128 of 1060                                                 gov‐to‐gov consultaiton
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 129 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From               Description
   009605        6      000549.pdf    E‐Mail     7/6/2016   melinda@navajohistoricpreservation.or Grantz, Katrina <kgrantz@usbr.gov>   Re: Clarificaiton requested on a few LTEMP
                                                            g                                                                          comments
  009611         1      000550.pdf    E‐mail     7/6/2016   Jennifer Abplanalp, ANL                Melinda Arviso‐Ciocco, Cultural     The Navajo Nation: Melinda sent the other
                                                                                                   Specialist                          reference.
  009612         1      000551.pdf    E‐Mail     7/5/2016   Karen.kwon@state.co.us                 Billerbeck, Rob                     This week
                                                                                                   <rob_p_billerbeck@nps.gov>
  009613         9      000552.pdf    E‐Mail     7/5/2016   ahoward@azstateparks.gov;              Chada, Bill <bchada@usbr.gov>       Re: LTEMP EIS draft PA and Area of Potential
                                                            creda@creda.cc;                                                            Effect
                                                            michael.yeatts@nau.edu;
                                                            LMMeyer@wapa.gov;
                                                            jeddins@achp.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net




                                                                                        129 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 130 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From              Description
   009622        9      000553.pdf    E‐Mail     7/1/2016   michael.yeatts@nau.edu;                Ann V Howard                    Re: LTEMP EIS draft PA and Area of Potential
                                                            LMMeyer@WAPA.GOV;                      <ahoward@azstateparks.gov>      Effect
                                                            jeddins@achp.gov; BChada@usbr.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc



  009631         6      000554.pdf    E‐Mail     7/1/2016   michael.yeatts@nau.edu;                Leslie James <creda@creda.cc>   RE: LTEMP EIS draft PA and Area of Potential
                                                            LMMeyer@WAPA.GOV;                                                      Effect
                                                            jeddins@achp.gov; BChada@usbr.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net




                                                                                        130 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 131 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                   From            Description
   009637        6      000555.pdf    E‐Mail     7/1/2016   creda@creda.cc;                        Mike <michael.yeatts@nau.edu>   Re: LTEMP EIS draft PA and Area of Potential
                                                            LMMeyer@WAPA.GOV;                                                      Effect
                                                            jeddins@achp.gov; BChada@usbr.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net



  009643         5      000556.pdf    E‐Mail     7/1/2016   LMMeyer@WAPA.GOV;                      Leslie James <creda@creda.cc>   RE: LTEMP EIS draft PA and Area of Potential
                                                            michael.yeatts@nau.edu;                                                Effect
                                                            jeddins@achp.gov; BChada@usbr.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net




                                                                                        131 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 132 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                   From             Description
   009648        5      000557.pdf    E‐Mail     7/1/2016   michael.yeatts@nau.edu;                Meyer, Lisa <LMMeyer@WAPA.GOV>   RE: LTEMP EIS draft PA and Area of Potential
                                                            jeddins@achp.gov; BChada@usbr.gov;                                      Effect
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc



  009653         5      000558.pdf    E‐Mail     7/1/2016   LMMeyer@WAPA.GOV;                      Mike <michael.yeatts@nau.edu>    Re: LTEMP EIS draft PA and Area of Potential
                                                            jeddins@achp.gov; BChada@usbr.gov;                                      Effect
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc




                                                                                        132 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 133 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                   From             Description
   009658        5      000559.pdf    E‐Mail     7/1/2016   michael.yeatts@nau.edu;                Meyer, Lisa <LMMeyer@WAPA.GOV>   RE: LTEMP EIS draft PA and Area of Potential
                                                            jeddins@achp.gov; BChada@usbr.gov;                                      Effect
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc



  009663         4      000560.pdf    E‐Mail     7/1/2016   LMMeyer@WAPA.GOV;                      Mike <michael.yeatts@nau.edu>    Re: LTEMP EIS draft PA and Area of Potential
                                                            jeddins@achp.gov; BChada@usbr.gov;                                      Effect
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc




                                                                                        133 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 134 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From              Description
   009667        2      000561.pdf    E‐Mail     7/1/2016   BChada@usbr.gov; jeddins@achp.gov; Leslie James <creda@creda.cc>      RE: LTEMP EIS draft PA and Area of Potential
                                                            ahoward@azstateparks.gov;                                             Effect
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net



  009669         3      000562.pdf    E‐Mail     7/1/2016   jeddins@achp.gov; BChada@usbr.gov; Meyer, Lisa <LMMeyer@WAPA.GOV>     RE: LTEMP EIS draft PA and Area of Potential
                                                            ahoward@azstateparks.gov;                                             Effect
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc




                                                                                        134 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 135 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                           Description
   009672        3      000563.pdf    E‐Mail     6/30/2016 jeddins@achp.gov; BChada@usbr.gov; Brennan, Ellen                                    Re: LTEMP EIS draft PA and Area of Potential
                                                           ahoward@azstateparks.gov;              <ellen_brennan@nps.gov>                       Effect
                                                           mwalsh@azstateparks.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           lmmeyer@wapa.gov; oramm@navajo‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           creda@creda.cc



  009675         2      000564.pdf    E‐Mail     6/30/2016 BChada@usbr.gov;                       John Eddins <jeddins@achp.gov>                RE: LTEMP EIS draft PA and Area of Potential
                                                           ahoward@azstateparks.gov;                                                            Effect
                                                           mwalsh@azstateparks.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           lmmeyer@wapa.gov; oramm@navajo‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           creda@creda.cc


  009677         1      000565.pdf    E‐Mail     6/30/2016 KGrantz@usbr.gov                               Melinda Arviso‐Ciocco                 Re: Navajo LTEMP comment letter and setting up
                                                                                                          <melinda@navajohistoricpreservation.o gov‐to‐gov consultaiton
                                                                                                          rg>

                                                                                        135 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 136 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                     From                   Description
   009678        5      000566.pdf    E‐Mail     6/30/2016 KGrantz@usbr.gov                       Melinda Arviso‐Ciocco                   Re: Clarificaiton requested on a few LTEMP
                                                                                                  <melinda@navajohistoricpreservation.o   comments
                                                                                                  rg>
  009683        15      000567.pdf    E‐Mail     6/30/2016 melinda@navajohistoricpreservation.or Grantz, Katrina <kgrantz@usbr.gov>       Navajo LTEMP comment letter and setting up gov‐
                                                           g                                                                              to‐gov consultaiton
  009698         5      000568.pdf    E‐Mail     6/30/2016 melinda@navajohistoricpreservation.or Grantz, Katrina <kgrantz@usbr.gov>       Fwd: Clarificaiton requested on a few LTEMP
                                                           g                                                                              comments
  009703         3      000569.pdf    E‐Mail     6/30/2016 michael.yeatts@nau.edu;                Chada, Bill <bchada@usbr.gov>           Re: LTEMP EIS draft PA and Area of Potential
                                                           jeddins@achp.gov;                                                              Effect
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           lmmeyer@wapa.gov; oramm@navajo‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           creda@creda.cc




                                                                                        136 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 137 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                               From               Description
   009706        2      000570.pdf    E‐Mail     6/30/2016 BChada@usbr.gov; jeddins@achp.gov; Mike <michael.yeatts@nau.edu>      Re: LTEMP EIS draft PA and Area of Potential
                                                           ahoward@azstateparks.gov;                                             Effect
                                                           mwalsh@azstateparks.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           lmmeyer@wapa.gov; oramm@navajo‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           creda@creda.cc



  009708         3      000571.pdf    E‐Mail     6/30/2016 michael.yeatts@nau.edu;                Dawn Hubbs                     Re: LTEMP EIS draft PA and Area of Potential
                                                           BChada@usbr.gov; jeddins@achp.gov; <dawn.hubbs101@gmail.com>          Effect
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           lmmeyer@wapa.gov; oramm@navajo‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           creda@creda.cc




                                                                                       137 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 138 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                               From               Description
   009711        2      000572.pdf    E‐Mail     6/30/2016 BChada@usbr.gov; jeddins@achp.gov; Mike <michael.yeatts@nau.edu>      Re: LTEMP EIS draft PA and Area of Potential
                                                           ahoward@azstateparks.gov;                                             Effect
                                                           mwalsh@azstateparks.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           lmmeyer@wapa.gov; oramm@navajo‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           creda@creda.cc



  009713         2      000573.pdf    E‐Mail     6/30/2016 BChada@usbr.gov; jeddins@achp.gov; Meyer, Lisa <LMMeyer@WAPA.GOV>     RE: LTEMP EIS draft PA and Area of Potential
                                                           ahoward@azstateparks.gov;                                             Effect
                                                           mwalsh@azstateparks.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov; oramm@navajo‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           creda@creda.cc




                                                                                       138 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 139 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                    From              Description
   009715        2      000574.pdf    E‐Mail       6/30/2016 jeddins@achp.gov;                      Chada, Bill <bchada@usbr.gov>      LTEMP EIS draft PA and Area of Potential Effect
                                                             ahoward@azstateparks.gov;
                                                             mwalsh@azstateparks.gov;
                                                             kcallister@usbr.gov; KGrantz@usbr.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             Jan_Balsom@nps.gov;
                                                             Jennifer_Dierker@nps.gov;
                                                             Ellen_Brennan@nps.gov;
                                                             Rosemary_Sucec@nps.gov;
                                                             Thann_Baker@nps.gov;
                                                             lmmeyer@wapa.gov; oramm@navajo‐
                                                             nsn.gov; maciocco@navajo‐nsn.gov;
                                                             michael.yeatts@nau.edu;
                                                             dawn.hubbs101@gmail.com;
                                                             cuszhman@yahoo.com;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             kdongoske@cableone.net;
                                                             creda@creda.cc


  009717         7      000575.pdf Meeting Notes   6/30/2016                                                                           The Navajo Nation: Meeting Notes from the
                                                                                                                                       Tribal comments meeting. Representative in
                                                                                                                                       attendance.
  009724         7      000576.pdf Meeting Notes   6/30/2016                                                                           The Pueblo of Zuni: Meeting Notes from the
                                                                                                                                       Tribal comments meeting. Representative in
                                                                                                                                       attendance.
  009731         7      000577.pdf Meeting Notes   6/30/2016                                                                           Hopi: Meeting Notes from the Tribal comments
                                                                                                                                       meeting. Representative in attendance.

  009738         2      000578.pdf     E‐mail      6/30/2016 Ora Marek‐Martinez, THPO                       Jennifer Abplanalp, ANL    The Navajo Nation: Sent follow‐up e‐mail to Ora
                                                                                                                                       requesting references.
  009740         1      000579.pdf     E‐mail      6/30/2016 Jennifer Abplanalp, ANL                        Ora Marek‐Martinez, THPO   The Navajo Nation: Ora sent one reference.




                                                                                          139 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 140 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                        Description
   009741        5      000580.pdf    E‐Mail     6/28/2016 jcjordan1@cox.net; jhamill@trcp.org; LaGory, Kirk E. <lagory@anl.gov>               RE: LTEMP Progress Call ‐ Request
                                                           jamiller101@gmail.com;
                                                           budwig@rocketmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           CCantrell@azgfd.gov;
                                                           dweedman@azgfd.gov;
                                                           JdeVos@azgfd.gov; SRogers@azgfd.gov;
                                                           drogowski@azgfd.gov; kcpicel@anl.gov;
                                                           Jan_Balsom@nps.gov;
                                                           krussell@usbr.gov



  009746         4      000581.pdf    E‐Mail     6/28/2016 lagory@anl.gov; jhamill@trcp.org;     John and Carol Jordan                         RE: LTEMP Progress Call ‐ Request
                                                           jamiller101@gmail.com;                <jcjordan1@cox.net>
                                                           budwig@rocketmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           CCantrell@azgfd.gov;
                                                           dweedman@azgfd.gov;
                                                           JdeVos@azgfd.gov; SRogers@azgfd.gov;
                                                           drogowski@azgfd.gov; kcpicel@anl.gov;
                                                           Jan_Balsom@nps.gov;
                                                           krussell@usbr.gov


  009750         2      000582.pdf    E‐Mail     6/28/2016 KGrantz@usbr.gov                               Peggy Roefer <proefer@crc.nv.gov>    RE: Lake Mead water quality LSF snippet
  009752         2      000583.pdf    E‐Mail     6/28/2016 proefer@crc.nv.gov                             Grantz, Katrina <kgrantz@usbr.gov>   Lake Mead water quality LSF snippet
  009754         2      000584.pdf    E‐mail     6/28/2016 Kirk LaGory, ANL                               Charley Bullets, CRD                 Kaibab Band of Paiute Indians: Charley indicated
                                                                                                                                               they sent some comments 3 months ago and
                                                                                                                                               they are still reviewing the DEIS.




                                                                                        140 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 141 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From               Description
   009756        4      000585.pdf    E‐Mail     6/27/2016 jcjordan1@cox.net; jhamill@trcp.org; LaGory, Kirk E. <lagory@anl.gov>      RE: LTEMP Progress Call ‐ Request
                                                           jamiller101@gmail.com;
                                                           budwig@rocketmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           CCantrell@azgfd.gov;
                                                           dweedman@azgfd.gov;
                                                           JdeVos@azgfd.gov; SRogers@azgfd.gov;
                                                           drogowski@azgfd.gov; kcpicel@anl.gov;
                                                           Jan_Balsom@nps.gov;
                                                           krussell@usbr.gov



  009760         1      000586.pdf   Meeting     6/27/2016 cbulletts@kaibabpaiute‐nsn.gov;         LaGory, Kirk E. <lagory@anl.gov>   Conference Call to Discuss LTEMP
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           mjvick@gmail.com; maciocco@navajo‐
                                                           nsn.gov; michael.yeatts@nau.edu;
                                                           oramm@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           robertkirk@navajo‐nsn.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           KGrantz@usbr.gov; kcpicel@anl.gov;
                                                           Jan_Balsom@nps.gov;
                                                           krussell@usbr.gov; kcallister@usbr.gov;
                                                           jabplanalp@anl.gov




                                                                                         141 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 142 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                      From                       Description
   009761        2      000587.pdf    E‐Mail     6/27/2016 cbulletts@kaibabpaiute‐nsn.gov;        LaGory, Kirk E. <lagory@anl.gov>              REMINDER: Conference Call to Discuss LTEMP
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           mjvick@gmail.com; maciocco@navajo‐
                                                           nsn.gov; michael.yeatts@nau.edu;
                                                           oramm@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           robertkirk@navajo‐nsn.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           KGrantz@usbr.gov; kcpicel@anl.gov;
                                                           Jan_Balsom@nps.gov;
                                                           krussell@usbr.gov; kcallister@usbr.gov


  009763         2      000588.pdf    E‐Mail     6/27/2016 KGrantz@usbr.gov                                Peggy Roefer <proefer@crc.nv.gov>    RE: Utility Cooperators LTEMP meeing on June
                                                                                                                                                28, 2016
  009765         1      000589.pdf    E‐Mail     6/27/2016 proefer@crc.nv.gov                              Grantz, Katrina <kgrantz@usbr.gov>   Re: Utility Cooperators LTEMP meeing on June
                                                                                                                                                28, 2016
  009766         2      000590.pdf    E‐Mail     6/27/2016 KGrantz@usbr.gov;                               Leslie James <creda@creda.cc>        Proposed Agenda
                                                           Arellano@WAPA.GOV; mgrantham‐
                                                           richards@tristategt.org;
                                                           DonovanR@prpa.org;
                                                           jenika.raub@srpnet.com;
                                                           dwmilligan@srpnet.com;
                                                           jcrandell@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           akslaughter@crc.nv.gov;
                                                           proefer@crc nv gov; creda@creda cc
  009768         1      000591.pdf    E‐mail     6/27/2016 Kurt Dongoske, THPO                             Kirk LaGory, ANL                     The Pueblo of Zuni: Tribal comments meeting
                                                                                                                                                reminder.
  009769         1      000592.pdf    E‐mail     6/27/2016 Jason John, NDWP; Robert Kirk, NDWP; Kirk LaGory, ANL                                The Navajo Nation: Tribal comments meeting
                                                           Melinda Arviso‐Ciocco, NCS; Ora Marek‐                                               reminder.
                                                           Martinez, THPO; Ray Benally

  009770         1      000593.pdf    E‐mail     6/27/2016 Mike Yeatts, THPO                     Kirk LaGory, ANL                               Hopi: Tribal comments meeting reminder.
  009771         1      000594.pdf    E‐mail     6/27/2016 Margaret Vick, Atty; Don Watahomigie, Kirk LaGory, ANL                               The Havasupai Tribe: Tribal comments meeting
                                                           Chairman; Tribal Secretary, Jaycee                                                   reminder.
                                                           Manakaja
                                                                                         142 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 143 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                    To                                                  From             Description
   009772        1      000595.pdf     E‐mail    6/27/2016 Dawn Hubbs, THPO                                Kirk LaGory, ANL                     The Hualapai Tribe: Tribal comments meeting
                                                                                                                                                reminder.
  009773         1      000596.pdf    E‐mail     6/27/2016 Charley Bulletts, CRD                           Kirk LaGory, ANL                     Kaibab Band of Paiute Indians: Tribal comments
                                                                                                                                                meeting reminder.
  009774         2      000597.pdf    E‐mail     6/27/2016 Charley Bullets, CRD                            Kirk LaGory, ANL                     Kaibab Band of Paiute Indians: Informed Charley
                                                                                                                                                we have not received any comments on the DEIS
                                                                                                                                                from the Kaiab.
  009776         5      000598.pdf    E‐Mail     6/25/2016 sryker@usgs.gov;                                Mary Orton <tmocllc@gmail.com>       AMWG: latest agenda
                                                           mcrawford@usbr.gov;
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           svanderkooi@usgs.gov;
                                                           NWilliams@usbr.gov;
                                                           KGrantz@usbr.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           kcallister@usbr.gov;
                                                           RGL97marty@rozellegroup com
  009781         3      000599.pdf    E‐Mail     6/24/2016 kdongoske@cableone.net                          Katrina Grantz <kgrantz@usbr.gov>  Re: time to chat tomorrow (Thursday)?
  009784         3      000600.pdf    E‐Mail     6/24/2016 kdongoske@cableone.net                          Katrina Grantz <kgrantz@usbr.gov>  Re: time to chat tomorrow (Thursday)?
  009787         2      000601.pdf    E‐Mail     6/23/2016 KGrantz@usbr.gov                                kdongoske <kdongoske@cableone.net> Re: time to chat tomorrow (Thursday)?

  009789         2      000602.pdf    E‐Mail     6/23/2016 kdongoske@cableone.net                          Grantz, Katrina <kgrantz@usbr.gov>   Re: time to chat tomorrow (Thursday)?
  009791         2      000603.pdf    E‐Mail     6/23/2016 kdongoske@cableone.net                          Grantz, Katrina <kgrantz@usbr.gov>   Re: time to chat tomorrow (Thursday)?
  009793         3      000604.pdf    E‐Mail     6/23/2016 DWeedman@azgfd.gov;                             Grantz, Katrina <kgrantz@usbr.gov>   Re: Draft Biological Assessment for the Long‐
                                                           CCantrell@azgfd.gov;                                                                 Term Experimental and Management Plan
                                                           mcrawford@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Shaula_Hedwall@fws.gov;
                                                           SRogers@azgfd.gov;
                                                           DRogowski@azgfd.gov
  009796         6      000605.pdf    E‐Mail     6/22/2016 mcrawford@usbr.gov;                             Mary Orton <tmocllc@gmail.com>       AMWG: draft agenda
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           svanderkooi@usgs.gov;
                                                           NWilliams@usbr.gov;
                                                           KGrantz@usbr.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           kcallister@usbr.gov; sryker@usgs.gov;
                                                           RGL97marty@rozellegroup.com


                                                                                         143 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 144 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                        From                    Description
   009802       188     000606.pdf    E‐Mail     6/22/2016 KGrantz@usbr.gov;                              Dave Weedman                         RE: Draft Biological Assessment for the Long‐
                                                           CCantrell@azgfd.gov;                           <DWeedman@azgfd.gov>                 Term Experimental and Management Plan
                                                           mcrawford@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Shaula_Hedwall@fws.gov;
                                                           SRogers@azgfd.gov;
                                                           DRogowski@azgfd.gov
  009990         1      000607.pdf    E‐Mail     6/22/2016 KGrantz@usbr.gov                               Kurt Dongoske                        RE: time to chat tomorrow (Thursday)?
                                                                                                          <kdongoske@cableone.net>
  009991         1      000608.pdf    E‐Mail     6/22/2016 kdongoske@cableone.net                         Grantz, Katrina <kgrantz@usbr.gov>   time to chat tomorrow (Thursday)?
  009992         1      000609.pdf    E‐Mail     6/22/2016 KGrantz@usbr.gov                               Peggy Roefer <proefer@crc.nv.gov>    Utility Cooperators LTEMP meeing on June 28,
                                                                                                                                               2016
  009993        189     000610.pdf    E‐Mail     6/22/2016 KGrantz@usbr.gov;                              Hedwall, Shaula                      Review of Draft LTEMP BA
                                                           Brian_Wooldridge@fws.gov;                      <shaula_hedwall@fws.gov>
                                                           kirk_young@fws.gov;
                                                           Randy_VanHaverbeke@fws.gov;
                                                           mcrawford@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Steve_Spangle@fws.gov;
                                                           Brian_Healy@nps.gov;
                                                           dweedman@azgfd.gov;
                                                           jessica gwinn@fws gov
  010182         5      000611.pdf    E‐Mail     6/22/2016 vkartha@azwater.gov;                           Mary Orton <tmocllc@gmail.com>       AMWG: Draft budget AIF for your review
                                                           seth.shanahan@snwa.com;
                                                           KGrantz@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           Capron@wapa.gov
  010187         1      000612.pdf    E‐mail     6/22/2016 Ora Marek‐Martinez, THPO                       Jennifer Abplanalp, ANL              The Navajo Nation: Requesting references used
                                                                                                                                               in text for inclusion in LTEMP EIS.
  010188         2      000613.pdf    E‐Mail     6/21/2016 DWeedman@azgfd.gov;                            Katrina Grantz <kgrantz@usbr.gov>    Re: Draft Biological Assessment for the Long‐
                                                           CCantrell@azgfd.gov;                                                                Term Experimental and Management Plan
                                                           mcrawford@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Shaula Hedwall@fws.gov




                                                                                        144 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 145 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From              Description
   010190        3      000614.pdf    E‐Mail     6/21/2016 lagory@anl.gov; jhamill@trcp.org;     John and Carol Jordan              RE: LTEMP Progress Call ‐ Request
                                                           jamiller101@gmail.com;                <jcjordan1@cox.net>
                                                           budwig@rocketmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           CCantrell@azgfd.gov;
                                                           dweedman@azgfd.gov;
                                                           JdeVos@azgfd.gov; SRogers@azgfd.gov;
                                                           drogowski@azgfd.gov; kcpicel@anl.gov;
                                                           Jan_Balsom@nps.gov;
                                                           krussell@usbr.gov


  010193         3      000615.pdf    E‐Mail     6/20/2016 jhamill@trcp.org;                     LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP Progress Call ‐ Request
                                                           jamiller101@gmail.com;
                                                           budwig@rocketmail.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           CCantrell@azgfd.gov;
                                                           dweedman@azgfd.gov;
                                                           JdeVos@azgfd.gov; SRogers@azgfd.gov;
                                                           drogowski@azgfd.gov; kcpicel@anl.gov;
                                                           Jan_Balsom@nps.gov;
                                                           krussell@usbr.gov



  010196         2      000616.pdf    E‐Mail     6/17/2016 DWeedman@azgfd.gov;                             Callister, Kathleen      Re: Draft Biological Assessment for the Long‐
                                                           KGrantz@usbr.gov;                               <kcallister@usbr.gov>    Term Experimental and Management Plan
                                                           CCantrell@azgfd.gov
  010198         2      000617.pdf    E‐Mail     6/16/2016 kcallister@usbr.gov; KGrantz@usbr.gov;          Dave Weedman             RE: Draft Biological Assessment for the Long‐
                                                           CCantrell@azgfd.gov                             <DWeedman@azgfd.gov>     Term Experimental and Management Plan




                                                                                         145 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 146 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                             From                 Description
   010200        5      000618.pdf    E‐Mail     6/16/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   Revised TWG Motions
                                                           science.org; Brian_Healy@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;




                                                                                       146 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 147 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                             From                 Description
   010205       11      000619.pdf    E‐Mail     6/16/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   TWG Motions & Reminders
                                                           science.org; Brian_Healy@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;




                                                                                       147 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 148 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   010216        2      000620.pdf    E‐Mail     6/15/2016 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Call, June 16, 3 pm
                                                           Charles.Lewis@bia.gov;                                                            MDT (2 pm PDT)
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           Lesley_Fitzpatrick@fws.gov;




                                                                                        148 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 149 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   010218        2      000621.pdf    E‐Mail     6/15/2016 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP Cooperating Agency Call, May 18, 2
                                                           Charles.Lewis@bia.gov;                                                            pm MDT (1 pm PDT)
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           Lesley_Fitzpatrick@fws.gov;
  010220         2      000622.pdf    E‐Mail     6/14/2016 KGrantz@usbr.gov;                    John and Carol Jordan                        RE: LTEMP Progress Call ‐ Request
                                                           Rob_P_Billerbeck@nps.gov;            <jcjordan1@cox.net>
                                                           lagory@anl.gov; jhamill@trcp.org;
                                                           jamiller101@gmail.com;
                                                           budwig@rocketmail.com;
                                                           CCantrell@azgfd.gov;
                                                           DWeedman@azgfd.gov;
                                                           JdeVos@azgfd.gov; SRogers@azgfd.gov;
                                                           drogowski@azgfd.gov




                                                                                        149 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 150 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From                 Description
   010222        2      000623.pdf    E‐Mail     6/14/2016 jcjordan1@cox.net;                   Grantz, Katrina <kgrantz@usbr.gov>     Re: LTEMP Progress Call ‐ Request
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov; jhamill@trcp.org;
                                                           jamiller101@gmail.com;
                                                           budwig@rocketmail.com;
                                                           CCantrell@azgfd.gov;
                                                           DWeedman@azgfd.gov;
                                                           JdeVos@azgfd.gov; SRogers@azgfd.gov;
                                                           drogowski@azgfd.gov

  010224         4      000624.pdf    E‐Mail     6/14/2016 jasonjohn@navajo‐nsn.gov;             LaGory, Kirk E. <lagory@anl.gov>      RE: Submitting Comments on LTEMP DEIS
                                                           bidtahnbecker@navajo‐nsn.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           KGrantz@usbr.gov; kcpicel@anl.gov;
                                                           ganast@anl.gov
  010228        14      000625.pdf    E‐Mail     6/14/2016 lagory@anl.gov; bidtahnbecker@navajo‐ Jason John <jasonjohn@navajo‐         RE: Submitting Comments on LTEMP DEIS
                                                           nsn.gov; Rob_P_Billerbeck@nps.gov;    nsn.gov>
                                                           KGrantz@usbr.gov; kcpicel@anl.gov;
                                                           ganast@anl.gov

  010242         2      000626.pdf    E‐Mail     6/14/2016 lagory@anl.gov;                        kdongoske <kdongoske@cableone.net> RE: Conference Call to Discuss LTEMP
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           mjvick@gmail.com; maciocco@navajo‐
                                                           nsn.gov; michael.yeatts@nau.edu;
                                                           oramm@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           robertkirk@navajo‐nsn.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           KGrantz@usbr.gov; kcpicel@anl.gov;
                                                           Jan_Balsom@nps.gov;
                                                           krussell@usbr.gov; kcallister@usbr.gov




                                                                                         150 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 151 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                      From            Description
   010244        1      000627.pdf    E‐Mail     6/14/2016 cbulletts@kaibabpaiute‐nsn.gov;        LaGory, Kirk E. <lagory@anl.gov>   Conference Call to Discuss LTEMP
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           mjvick@gmail.com; maciocco@navajo‐
                                                           nsn.gov; michael.yeatts@nau.edu;
                                                           oramm@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           robertkirk@navajo‐nsn.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           KGrantz@usbr.gov; kcpicel@anl.gov;
                                                           Jan_Balsom@nps.gov;
                                                           krussell@usbr.gov; kcallister@usbr.gov


  010245         1      000628.pdf    Other      6/14/2016                                                                           Excel: Includes a listing of documents available
                                                                                                                                     for download from the LTEMP website, post‐
                                                                                                                                     DEIS, and amount of visitor use.

  010246         4      000629.pdf    Other      6/14/2016                                                                           Excel: Includes information on the number of hits
                                                                                                                                     and visitor use of the LTEMP website during
                                                                                                                                     2016.
  010250         1      000630.pdf    E‐Mail     6/13/2016 KGrantz@usbr.gov;                    John and Carol Jordan                LTEMP Progress Call ‐ Request
                                                           Rob_P_Billerbeck@nps.gov;            <jcjordan1@cox.net>
                                                           lagory@anl.gov; jhamill@trcp.org;
                                                           jamiller101@gmail.com;
                                                           budwig@rocketmail.com;
                                                           CCantrell@azgfd.gov;
                                                           DWeedman@azgfd.gov;
                                                           JdeVos@azgfd.gov; SRogers@azgfd.gov;
                                                           drogowski@azgfd.gov




                                                                                         151 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 152 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                             From                 Description
   010251       18      000631.pdf    E‐Mail     6/6/2016   benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   TWG Meeting Documents
                                                            science.org; Brian_Healy@nps.gov;
                                                            Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dawn.hubbs101@gmail.com;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jessica_gwinn@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net; KGrantz@usbr.gov;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;




                                                                                        152 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 153 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   010269       21      000632.pdf    E‐Mail     6/3/2016   BChada@usbr.gov; KGrantz@usbr.gov; Dawn Hubbs                         Re: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                            kcallister@usbr.gov; gherbst@usbr.gov; <dawn.hubbs101@gmail.com>      MAY 30
                                                            jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            lmmeyer@wapa.gov;
                                                            ellsworth@wapa.gov; creda@creda.cc;
                                                            Sarah_Rinkevich@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            cuszhman@yahoo.com;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Charles.Lewis@bia.gov;
                                                            steve_spangle@fws.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            tlewis@yan‐tribe.org




                                                                                        153 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 154 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                         Description
   010290       19      000633.pdf    E‐Mail     6/3/2016   BChada@usbr.gov; KGrantz@usbr.gov; John Eddins <jeddins@achp.gov>                RE: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                            kcallister@usbr.gov; gherbst@usbr.gov;                                           MAY 30
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            lmmeyer@wapa.gov;
                                                            ellsworth@wapa.gov; creda@creda.cc;
                                                            Sarah_Rinkevich@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Charles.Lewis@bia.gov;
                                                            steve_spangle@fws.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            tlewis@yan‐tribe.org

  010309        90      000634.pdf    E‐Mail     6/1/2016   Rob_P_Billerbeck@nps.gov;                     Seth Shanahan                      RE: {EXTERNAL} Re: Checking in about WQ edits
                                                            KGrantz@usbr.gov;                             <seth.shanahan@snwa.com>
                                                            Karen.Kwon@coag.gov;
                                                            Colby.Pellegrino@snwa.com
  010399        11      000635.pdf    E‐Mail     6/1/2016   oramm@navajo‐nsn.gov;                         Billerbeck, Rob                    Fwd: Submitting Comments on LTEMP DEIS
                                                            Melinda_Martinez@nps.gov;                     <rob_p_billerbeck@nps.gov>
                                                            lagory@anl.gov; Jan_Balsom@nps.gov;
                                                            kcallister@usbr.gov

  010410        10      000636.pdf    E‐Mail     5/31/2016 jasonjohn@navajo‐nsn.gov;                      LaGory, Kirk E. <lagory@anl.gov>   RE: Submitting Comments on LTEMP DEIS
                                                           bidtahnbecker@navajo‐nsn.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           KGrantz@usbr.gov; kcpicel@anl.gov;
                                                           ganast@anl.gov




                                                                                        154 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 155 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                 Description
   010420        7      000637.pdf    E‐Mail     5/28/2016 benreeder@hotmail.com;                         Whetton, Linda <lwhetton@usbr.gov>   Fwd: Feb AMWG meeting feedback and
                                                           Billy_Shott@nps.gov;                                                                responses
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
  010427         4      000638.pdf    E‐Mail     5/26/2016 oramm@navajo‐nsn.gov;                          Grantz, Katrina <kgrantz@usbr.gov>   Clarificaiton requested on a few LTEMP
                                                           Rob_P_Billerbeck@nps.gov;                                                           comments
                                                           lagory@anl.gov




                                                                                        155 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 156 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From               Description
   010431        3      000639.pdf    E‐Mail     5/24/2016 KGrantz@usbr.gov; kcallister@usbr.gov; Ann V Howard                    Re: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                           gherbst@usbr.gov; jeddins@achp.gov; <ahoward@azstateparks.gov>         MAY 30
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ellsworth@wapa.gov; creda@creda.cc;
                                                           Sarah_Rinkevich@fws.gov;
                                                           mwalsh@azstateparks.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Charles.Lewis@bia.gov;
                                                           steve_spangle@fws.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           tlewis@yan‐tribe.org;
                                                           BChada@usbr.gov




                                                                                        156 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 157 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From             Description
   010434        3      000640.pdf    E‐Mail     5/24/2016 ahoward@azstateparks.gov;              Chada, Bill <bchada@usbr.gov>     Re: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;                                   MAY 30
                                                           gherbst@usbr.gov; jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ellsworth@wapa.gov; creda@creda.cc;
                                                           Sarah_Rinkevich@fws.gov;
                                                           mwalsh@azstateparks.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Charles.Lewis@bia.gov;
                                                           steve_spangle@fws.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           tlewis@yan‐tribe.org

  010437         2      000641.pdf    E‐mail     5/24/2016 Kurt Dongoske, THPO                            Jennifer Abplanalp, ANL   The Pueblo of Zuni: Follow‐up to e‐mail request.

  010439         2      000642.pdf    E‐mail     5/24/2016 Jennifer Abplanalp                             Kurt Dongoske, THPO       The Pueblo of Zuni: Kurt responded with
                                                                                                                                    references. Asked if he should sent hard copies,
                                                                                                                                    wasn't sure where some were.
  010441         2      000643.pdf    E‐mail     5/24/2016 Kurt Dongoske, THPO                            Jennifer Abplanalp, ANL   The Pueblo of Zuni: Jenn responded‐ will make
                                                                                                                                    note in the admin record. No need to send.




                                                                                        157 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 158 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From            Description
   010443       21      000644.pdf    E‐Mail     5/23/2016 michael.yeatts@nau.edu;                Mary‐Ellen Walsh                SHPO Comments ‐ GCD PA_draft 3
                                                           KGrantz@usbr.gov; kcallister@usbr.gov; <mwalsh@azstateparks.gov>
                                                           gherbst@usbr.gov; jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ellsworth@wapa.gov; creda@creda.cc;
                                                           Sarah_Rinkevich@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           kdongoske@cableone.net;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Charles.Lewis@bia.gov;
                                                           steve_spangle@fws.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           tlewis@yan‐tribe.org;
                                                           BChada@usbr.gov




                                                                                        158 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 159 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                             From                 Description
   010464        6      000645.pdf    E‐Mail     5/23/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   Request for Review/Comments ‐‐> TWG Agenda
                                                           science.org; Brian_Healy@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;




                                                                                       159 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 160 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                 Description
   010470        4      000646.pdf    E‐Mail     5/23/2016 benreeder@hotmail.com;                         Whetton, Linda <lwhetton@usbr.gov>   REMINDER: AMWG Webinar/Conference Call ‐‐>
                                                           Billy_Shott@nps.gov;                                                                May 25
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;




                                                                                        160 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 161 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                               From               Description
   010474       18      000647.pdf    E‐Mail     5/20/2016 BChada@usbr.gov; KGrantz@usbr.gov; Mike <michael.yeatts@nau.edu>      Re: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                           kcallister@usbr.gov; gherbst@usbr.gov;                                MAY 30
                                                           jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ellsworth@wapa.gov; creda@creda.cc;
                                                           Sarah_Rinkevich@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           kdongoske@cableone.net;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Charles.Lewis@bia.gov;
                                                           steve_spangle@fws.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           tlewis@yan‐tribe.org




                                                                                       161 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 162 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From             Description
   010492       17      000648.pdf    E‐Mail     5/20/2016 BChada@usbr.gov; creda@creda.cc;       Meyer, Lisa <LMMeyer@WAPA.GOV>   WAPA Comments on the Glen Canyon Dam
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;                                  LTEMP Programmatic Agreement
                                                           gherbst@usbr.gov; jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Ellsworth@WAPA.GOV;
                                                           Sarah_Rinkevich@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Charles.Lewis@bia.gov;
                                                           steve_spangle@fws.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           tlewis@yan‐tribe.org;
                                                           Carleton.Bowekaty@ashiwi.org;
                                                           Val.Panteah@ashiwi.org;




                                                                                        162 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 163 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From               Description
   010509        2      000649.pdf    E‐Mail     5/19/2016 KGrantz@usbr.gov; kcallister@usbr.gov; Ann V Howard                    Re: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                           gherbst@usbr.gov; jeddins@achp.gov; <ahoward@azstateparks.gov>         MAY 30
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ellsworth@wapa.gov; creda@creda.cc;
                                                           Sarah_Rinkevich@fws.gov;
                                                           mwalsh@azstateparks.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Charles.Lewis@bia.gov;
                                                           steve_spangle@fws.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           tlewis@yan‐tribe.org;
                                                           BChada@usbr.gov

  010511         8      000650.pdf    E‐Mail     5/19/2016 KGrantz@usbr.gov                               Vineetha Kartha         FW: "Planning Documents" agenda item
                                                                                                          <vkartha@azwater.gov>




                                                                                        163 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 164 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From                            Description
   010519       18      000651.pdf    E‐Mail     5/18/2016 BChada@usbr.gov; KGrantz@usbr.gov; Leslie James <creda@creda.cc>                    RE: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                           kcallister@usbr.gov; gherbst@usbr.gov;                                              MAY 30
                                                           jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ellsworth@wapa.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Charles.Lewis@bia.gov;
                                                           steve_spangle@fws.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           tlewis@yan‐tribe.org;
  010537         1      000652.pdf    E‐Mail     5/18/2016 jharkins@crc.nv.gov; creda@creda.cc;           Grantz, Katrina <kgrantz@usbr.gov>   LTEMP meeting with utility cooperators
                                                           ted@uamps.com;
                                                           Jenika.Raub@srpnet.com;
                                                           Arellano@wapa.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov
  010538         4      000653.pdf    E‐Mail     5/18/2016 ltraynham@usbr.gov;                            Grantz, Katrina <kgrantz@usbr.gov>   Deseret Power LTEMP comments
                                                           NWilliams@usbr.gov




                                                                                        164 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 165 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From              Description
   010542        2      000654.pdf    E‐Mail     5/17/2016 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>     LTEMP Cooperating Agency Call, May 18, 2 pm
                                                           Charles.Lewis@bia.gov;                                                              MDT (1 pm PDT)
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           Lesley_Fitzpatrick@fws.gov;
  010544        20      000655.pdf    E‐Mail     5/17/2016 KGrantz@usbr.gov;                              Colby Pellegrino                     Fwd: CRC ‐ SNWA LTEMP DEIS NV Comments and
                                                           Rob_P_Billerbeck@nps.gov                       <Colby.Pellegrino@snwa.com>          Table
  010564         7      000656.pdf    E‐Mail     5/11/2016 Karen.Kwon@coag.gov;                           Grantz, Katrina <kgrantz@usbr.gov>   Details for LTEMP meeting Thurs 12th and Tues
                                                           Colby.Pellegrino@snwa.com;                                                          17th
                                                           Arellano@wapa.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           KGrantz@usbr.gov




                                                                                        165 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 166 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                        From       Description
   010571        4      000657.pdf    E‐Mail     5/10/2016 KGrantz@usbr.gov;                              Dave Weedman            RE: Glen Canyon Dam LTEMP Bio. Assessment
                                                           Rosemary_Sucec@nps.gov;                        <DWeedman@azgfd.gov>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov; CCantrell@azgfd.gov;
                                                           Shaula_Hedwall@fws.gov;
                                                           Brian_Wooldridge@fws.gov;
                                                           BStewart@azgfd.gov;
                                                           mcrawford@usbr.gov;
                                                           Brian_Healy@nps.gov;
                                                           kcallister@usbr.gov

  010575        14      000658.pdf    E‐Mail     5/10/2016 lagory@anl.gov;                                Vineetha Kartha         RE: Submitting Comments on LTEMP DEIS
                                                           Rob_P_Billerbeck@nps.gov;                      <vkartha@azwater.gov>
                                                           KGrantz@usbr.gov
  010589         3      000659.pdf    E‐Mail     5/10/2016 lagory@anl.gov;                                Vineetha Kartha         RE: Submitting Comments on LTEMP DEIS
                                                           Rob_P_Billerbeck@nps.gov;                      <vkartha@azwater.gov>
                                                           KGrantz@usbr.gov
  010592         3      000660.pdf    E‐Mail     5/10/2016 vkartha@azwater.gov;                           Vineetha Kartha         RE: Submitting Comments on LTEMP DEIS
                                                           Rob_P_Billerbeck@nps.gov;                      <vkartha@azwater.gov>
                                                           KGrantz@usbr.gov




                                                                                        166 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 167 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                 Description
   010595       122     000661.pdf    E‐Mail     5/10/2016 benreeder@hotmail.com;                         Whetton, Linda <lwhetton@usbr.gov>   AMWG Meeting Materials
                                                           Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;




                                                                                        167 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 168 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                    Description
   010717        2      000662.pdf    E‐Mail     5/10/2016 benreeder@hotmail.com;                         Whetton, Linda <lwhetton@usbr.gov>      Fwd: PA Consultation
                                                           Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
  010719         2      000663.pdf    E‐Mail     5/10/2016 melinda@navajohistoricpreservation.or Billerbeck, Rob                                  Re: FW: Attached Glen Canyon Dam LTEMP Draft
                                                           g; lagory@anl.gov; KGrantz@usbr.gov; <rob_p_billerbeck@nps.gov>                        EIS
                                                           oramm@navajo‐nsn.gov

  010721         9      000664.pdf    E‐Mail     5/10/2016 lagory@anl.gov; KGrantz@usbr.gov;              Melinda Arviso‐Ciocco                   Fwd: FW: Attached Glen Canyon Dam LTEMP
                                                           Rob_P_Billerbeck@nps.gov;                      <melinda@navajohistoricpreservation.o   Draft EIS
                                                           oramm@navajo‐nsn.gov                           rg>
  010730         3      000665.pdf    E‐Mail     5/10/2016 kdahl@npca.org;                                Billerbeck, Rob                         Re: FYI: LTEMP DEIS comments from NPCA &
                                                           jennifer_gimbel@ios.doi.gov;                   <rob_p_billerbeck@nps.gov>              Grand Canyon Trust
                                                           KGrantz@usbr.gov; kcallister@usbr.gov

  010733         7      000666.pdf    E‐Mail     5/9/2016   dawn.hubbs101@gmail.com;                      Kevin Davidson <KDavidson@Hualapai‐ RE: Submitting Comments on LTEMP DEIS
                                                            Rob_P_Billerbeck@nps.gov;                     nsn.gov>
                                                            SCounts@Hualapai‐nsn.gov;
                                                            cuszhman@yahoo.com;
                                                            dsuagee@hobbsstraus.com;
                                                            dsuagee@hsdwdc.com

                                                                                        168 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 169 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                            From               Description
   010740        3      000667.pdf    E‐Mail     5/9/2016   DWeedman@azgfd.gov;                           Grantz, Katrina <kgrantz@usbr.gov>   Re: Glen Canyon Dam LTEMP Bio. Assessment
                                                            Rosemary_Sucec@nps.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            lagory@anl.gov; CCantrell@azgfd.gov;
                                                            Shaula_Hedwall@fws.gov;
                                                            Brian_Wooldridge@fws.gov;
                                                            BStewart@azgfd.gov;
                                                            mcrawford@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            kcallister@usbr.gov

  010743        13      000668.pdf    E‐Mail     5/9/2016   Rob_P_Billerbeck@nps.gov;              Dawn Hubbs                                  Re: Submitting Comments on LTEMP DEIS
                                                            scounts@hualapai‐nsn.gov;              <dawn.hubbs101@gmail.com>
                                                            cuszhman@yahoo.com;
                                                            KDavidson@hualapai‐nsn.gov;
                                                            dsuagee@hobbsstraus.com;
                                                            dsuagee@hsdwdc.com
  010756        13      000669.pdf    E‐Mail     5/9/2016   jennifer_gimbel@ios.doi.gov;           Kevin Dahl <kdahl@npca.org>                 FYI: LTEMP DEIS comments from NPCA & Grand
                                                            KGrantz@usbr.gov; kcallister@usbr.gov;                                             Canyon Trust
                                                            Rob_P_Billerbeck@nps.gov

  010769        13      000670.pdf    E‐Mail     5/9/2016   Rob_P_Billerbeck@nps.gov                      Kevin Dahl <kdahl@npca.org>          RE: Comment letter?
  010782        3       000671.pdf    E‐Mail     5/9/2016   Karen.Kwon@coag.gov;                          Grantz, Katrina <kgrantz@usbr.gov>   LTEMP meeting scheduling...
                                                            lori_caramanian@ios.doi.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Arellano@wapa.gov
  010785        13      000672.pdf    E‐Mail     5/9/2016   Rob_P_Billerbeck@nps.gov                      Kevin Dahl <kdahl@npca.org>          RE: Comment letter?
  010798        8       000673.pdf    E‐Mail     5/9/2016   Rob_P_Billerbeck@nps.gov;                     LaGory, Kirk E. <lagory@anl.gov>     Fwd: Glen Canyon Dam LTEMP DEIS comment
                                                            KGrantz@usbr.gov;




                                                                                        169 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 170 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                             Description
   010806        5      000674.pdf    E‐Mail     5/9/2016   lagory@anl.gov; bheffernan@usbr.gov; Wooldridge, Brian                                AESO LTEMP DEIS Comments
                                                            brenda_smith@fws.gov;                <brian_wooldridge@fws.gov>
                                                            Shaula_Hedwall@fws.gov;
                                                            John_Nystedt@fws.gov;
                                                            mike_martinez@fws.gov;
                                                            jessica_gwinn@fws.gov;
                                                            Marty_Tuegel@fws.gov;
                                                            dweedman@azgfd.gov;
                                                            bstewart@azgfd.gov;
                                                            srodgers@azgfd.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            kirk_young@fws.gov;
                                                            hehonanie@hopi.nsn.us;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            myeatts@hopi.nsn.us;
                                                            scounts@hualapai‐nsn.gov;
                                                            lorjac@frontiernet.net;
                                                            rolandm@kaibabpaiute‐nsn.gov;
                                                            fjohnson@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            jettawood@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            chleekya@ashiwi.org;
                                                            kdongoske@cableone.net;
                                                            Bryan.Bowker@bia.gov;
  010811        16      000675.pdf    Letter     5/9/2016                                                 Weisheit, John ‐ Living Rivers Colorado DEIS Comment Submittal ‐ too many characters
                                                                                                          Riverkeeper                             to display in Excel. Submitted by mail.
                                                                                                          Silver, Robin ‐ Center for Biological
                                                                                                          Diversity
                                                                                                          Martin, Tom ‐ River Runners for
                                                                                                          Wilderness
                                                                                                          Wockner, Gary ‐ Save the Colorado,
                                                                                                          Poudre Waterkeeper
  010827         2      000676.pdf    Letter     5/9/2016                                                 Thomas, Amy K. (American Public         DEIS Comment Submittal ‐ by mail copy
                                                                                                          Power Association; National Rural
                                                                                                          Electric Cooperative Association;
                                                                                                          National Hydropower Association;
                                                                                                          National Water Resources Association)

  010829         2      000677.pdf    Other      5/9/2016                                                 Reiter, Steve ‐ Old Pueblo Chapter of   DEIS Comment Submittal ‐ too many characters
                                                                                                          Trout Unlimited                         to display in Excel. Submitted through PEPC Web
                                                                                                                                                  site

                                                                                        170 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 171 of 1060
                                                            Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                            Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                        From                        Description
   010831       10      000678.pdf     Letter    5/9/2016                                              Buschatzke, Thomas ‐ Arizona                DEIS Comment Submittal ‐ too many characters
                                                                                                       Department of Water Resources               to display in Excel. Submitted by mail.

  010841        10      000679.pdf    Letter     5/9/2016                                              Nimkin, David ‐ National Parks              DEIS Comment Submittal ‐ too many characters
                                                                                                       Conservation Association                    to display in Excel. Submitted by mail.
                                                                                                       Clark, Roger ‐ Grand Canyon Trust
  010851         3      000680.pdf    Other      5/9/2016                                              Balken, Eric ‐ Glen Canyon Institute      DEIS Comment Submittal ‐ too many characters
                                                                                                                                                 to display in Excel. Submitted through PEPC Web
                                                                                                                                                 site
  010854        11      000681.pdf    Letter     5/9/2016                                              Trujillo, Tanya ‐ Colorado River Board of DEIS Comment Submittal ‐ too many characters
                                                                                                       California                                to display in Excel. Submitted by mail.

  010865        14      000682.pdf    Other      5/9/2016                                              George, Thomas ‐ State of Colorado,         DEIS Comment Submittal ‐ too many characters
                                                                                                       Colorado Water Conservation Board           to display in Excel. Submitted through PEPC Web
                                                                                                                                                   site by Thomas George; also by mail ‐ letter
                                                                                                                                                   signed by John H. McClow

  010879         6      000683.pdf    Other      5/9/2016                                              Colorado River Basin States; Upper          DEIS Comment Submittal ‐ too many characters
                                                                                                       Colorado River Commission                   to display in Excel. Submitted through PEPC Web
                                                                                                       Buschatzke, Thomas ‐ AZ Dept of Water       site by Thomas George; also by mail ‐ signed by
                                                                                                       Resources                                   members of the Basin States and the Upper
                                                                                                       McClow, John ‐ AMWG Rep for State of        Colorado River Commssion
                                                                                                       CO
                                                                                                       Entsminger, John ‐ Southern Nevada
                                                                                                       Water Authority
                                                                                                       Millis, Eric ‐ Utah Division of Water
                                                                                                       Resources
                                                                                                       Ostler, Don ‐ Upper Colorado River
                                                                                                       Commission
                                                                                                       Trujillo, Tanya ‐ Colorado River Board of
                                                                                                       California
                                                                                                       Haas, Amy ‐ New Mexico Interstate
                                                                                                       Stream Commission
                                                                                                       Harkins, Jayne ‐ Colorado River
                                                                                                       Commssion of Nevada
                                                                                                       T     ll P t i k St t f W        i
  010885         2      000684.pdf    Other      5/9/2016                                              Howell, Dorothy ‐ Payson Fly Casters        DEIS Comment Submittal ‐ too many characters
                                                                                                       Club                                        to display in Excel. Submitted through PEPC Web
                                                                                                       Hinkie, Ric                                 site
                                                                                                       Herman, Tom
  010887         7      000685.pdf    Other      5/9/2016                                              de Vos, James ‐ Arizona Game and Fish       DEIS Comment Submittal ‐ too many characters
                                                                                                       Department                                  to display in Excel. Submitted through PEPC Web
                                                                                                                                                   site and by mail

                                                                                     171 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 172 of 1060
                                                            Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                            Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                        From                   Description
   010894        4      000686.pdf     Other     5/9/2016                                              Hubbs, Dawn ‐ Hualapai Nation          DEIS Comment Submittal ‐ too many characters
                                                                                                                                              to display in Excel. Submitted through PEPC Web
                                                                                                                                              site
  010898        19      000687.pdf    Other      5/9/2016                                              Pellegrino, Colby ‐ Southern Nevada    DEIS Comment Submittal ‐ too many characters
                                                                                                       Water Authority                        to display in Excel. Submitted through PEPC Web
                                                                                                       Slaughter, Angela ‐ Colorado River     site and by mail
                                                                                                       Commission of Nevada
  010917         6      000688.pdf    Other      5/9/2016                                              Gitlin, Alicyn ‐ Sierra Club, Grand    DEIS Comment Submittal ‐ too many characters
                                                                                                       Canyon Chapter                         to display in Excel. Submitted through PEPC Web
                                                                                                                                              site
  010923         8      000689.pdf    Other      5/9/2016                                              Slaughter, Angela ‐ Colorado River     DEIS Comment Submittal ‐ too many characters
                                                                                                       Commission of Nevada                   to display in Excel. Submitted through PEPC Web
                                                                                                                                              site
  010931         3      000690.pdf    Other      5/9/2016                                              Phillips, Patrick ‐ Grand Canyon       DEIS Comment Submittal ‐ too many characters
                                                                                                       Commercial River Guide                 to display in Excel. Submitted through PEPC Web
                                                                                                                                              site
  010934         4      000691.pdf    Other      5/9/2016                                              Stevens, Lawrence ‐ Grand Canyon       DEIS Comment Submittal ‐ too many characters
                                                                                                       Wildlands Council                      to display in Excel. Submitted through PEPC Web
                                                                                                                                              site
  010938         2      000692.pdf    Other      5/9/2016                                              Potochnik, Andre ‐ Grand Canyon        DEIS Comment Submittal ‐ too many characters
                                                                                                       Assoc; Grand Canyon River Guides       to display in Excel. Submitted through PEPC Web
                                                                                                                                              site
  010940        20      000693.pdf    E‐Mail     5/9/2016                                              Nebergall, Bradford ‐ Tri State        DEIS Comment Submittal ‐ too many characters
                                                                                                       Generation and Transmission            to display in Excel. Submitted by mail.
                                                                                                       Association, Inc.
  010960         4      000694.pdf    E‐Mail     5/9/2016                                              Greenlee, Philip ‐ International       DEIS Comment Submittal ‐ too many characters
                                                                                                       Federation of Fly Fishers              to display in Excel. Submitted by mail.

  010964         8      000695.pdf    E‐Mail     5/9/2016                                              Wockner, Gary ‐ Save the Colorado      DEIS Comment Submittal ‐ too many characters
                                                                                                                                              to display in Excel. Submitted by mail.

  010972         4      000696.pdf    E‐Mail     5/9/2016                                              Western River Expeditions              DEIS Comment Submittal ‐ too many characters
                                                                                                                                              to display in Excel. Submitted by mail.

  010976        14      000697.pdf    E‐Mail     5/9/2016                                              McClow, John ‐ AMWG Rep, State of      DEIS Comment Submittal ‐ too many characters
                                                                                                       Colorado                               to display in Excel. Submitted by mail.

  010990        58      000698.pdf    E‐Mail     5/9/2016                                              Lynch, Robert ‐ Irrigation and Electrical DEIS Comment Submittal ‐ too many characters
                                                                                                       Districts Association of Arizona          to display in Excel. Submitted by mail.




                                                                                     172 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 173 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                          From                     Description
   011048       17      000699.pdf    E‐Mail     5/9/2016                                                 Hamill, John ‐ Trout Unlimited;            DEIS Comment Submittal ‐ too many characters
                                                                                                          International Federation of Fly Fishers    to display in Excel. Submitted by mail.
                                                                                                          Jordan, John
                                                                                                          Budwig, Chris
                                                                                                          Miller, Joe

  011065         4      000700.pdf    E‐Mail     5/9/2016                                                 LaFalce, Steve ‐ Grand Canyon Chapter DEIS Comment Submittal ‐ too many characters
                                                                                                          of Trout Unlimited                    to display in Excel. Submitted by mail.

  011069         2      000701.pdf   Comments    5/9/2016   NPS, REC, ANL                                 Margaret Vick, Atty                        The Havasupai Tribe: Submitted comments on
                                                                                                                                                     LTEMP Draft EIS
  011071         6      000702.pdf   Comments    5/9/2016   NPS, REC, ANL                                 Dawn Hubbs, THPO                           The Hualapai Tribe: Submitted comments on
                                                                                                                                                     LTEMP Draft EIS
  011077        17      000703.pdf    E‐Mail     5/8/2016   Rob_P_Billerbeck@nps.gov;           John Weisheit                                        Living Rivers' comments for LTEMP DEIS
                                                            KGrantz@usbr.gov;                   <john.weisheit@gmail.com>
                                                            BHeffernan@usbr.gov; lagory@anl.gov

  011094         2      000704.pdf    E‐Mail     5/8/2016   lagory@anl.gov;                       Joe A Miller <jamiller101@gmail.com>               Re: Submitting Comments on LTEMP DEIS
                                                            Rob_P_Billerbeck@nps.gov;
                                                            KGrantz@usbr.gov; jcjordan1@cox.net;
                                                            jhamill@trcp.org; jam@prairietriz.com


  011096         2      000705.pdf    Other      5/8/2016                                                 Miller, Joe A. ‐ Gila Trout Chapter 530,   DEIS Comment Submittal ‐ too many characters
                                                                                                          Trout Unlimited                            to display in Excel. Submitted through PEPC Web
                                                                                                                                                     site
  011098         4      000706.pdf    E‐Mail     5/8/2016                                                 LaFalce, Stephen ‐ Trout Unlimited,        DEIS Comment Submittal ‐ too many characters
                                                                                                          State Council Arizona                      to display in Excel. Submitted by mail.

  011102         4      000707.pdf    E‐Mail     5/7/2016                                                 Staveley, Laura ‐ Canyon Explorations      DEIS Comment Submittal ‐ too many characters
                                                                                                          Expeditions                                to display in Excel. Submitted by mail.

  011106         1      000708.pdf    E‐mail     5/7/2016   Kurt Dongoske, THPO                           Jennifer Abplanalp, ANL                    The Pueblo of Zuni: Requesting references used
                                                                                                                                                     in text for inclusion in LTEMP EIS.
  011107         1      000709.pdf    E‐Mail     5/6/2016   jbird@ucrcommission.com;                      Rob Billerbeck                             Re: LTEMP Public Draft Comments
                                                            KGrantz@usbr.gov;                             <rob_p_billerbeck@nps.gov>
                                                            dostler@ucrcommission.com
  011108         6      000710.pdf    E‐Mail     5/6/2016   Rob_P_Billerbeck@nps.gov;                     Dawn Hubbs                                 Re: Submitting Comments on LTEMP DEIS
                                                            cuszhman@yahoo.com;                           <dawn.hubbs101@gmail.com>
                                                            lagory@anl.gov; KGrantz@usbr.gov
  011114         6      000711.pdf    E‐Mail     5/6/2016   dawn.hubbs101@gmail.com;                      Billerbeck, Rob                            Fwd: Submitting Comments on LTEMP DEIS
                                                            cuszhman@yahoo.com;                           <rob_p_billerbeck@nps.gov>
                                                            lagory@anl.gov; KGrantz@usbr.gov

                                                                                        173 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 174 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                     From            Description
   011120        4      000712.pdf    E‐Mail     5/6/2016   aandreason@usbr.gov;                  LaGory, Kirk E. <lagory@anl.gov>   RE: Submitting Comments on LTEMP DEIS
                                                            akslaughter@crc.nv.gov;
                                                            amp.bdavis@ecoplanaz.com;
                                                            Angela_Boyers@nps.gov;
                                                            Arellano@wapa.gov; BChada@usbr.gov;
                                                            bennion@wapa.gov;
                                                            benreeder@hotmail.com;
                                                            Billy_Shott@nps.gov; bob@sound‐
                                                            science.org; BRhees@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            Brian_Wooldridge@fws.gov;
                                                            bstewart@azgfd.gov;
                                                            budwig@rocketmail.com;
                                                            capron@wapa.gov;
                                                            carleton.bowekaty@ashiwi.org;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            Charles.Lewis@bia.gov; cibarre@q.com;
                                                            cklane@azwater.gov;
                                                            colby.pellegrino@snwa.com;
                                                            creda@creda.cc; cschill@usgs.gov;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov;
                                                            cuszhman@yahoo.com;
                                                            cwatt@usbr.gov;




                                                                                        174 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 175 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                     From                     Description
   011124        2      000713.pdf    E‐Mail     5/6/2016   aandreason@usbr.gov;                  LaGory, Kirk E. <lagory@anl.gov>            Submitting Comments on LTEMP DEIS
                                                            akslaughter@crc.nv.gov;
                                                            amp.bdavis@ecoplanaz.com;
                                                            Angela_Boyers@nps.gov;
                                                            Arellano@wapa.gov; BChada@usbr.gov;
                                                            bennion@wapa.gov;
                                                            benreeder@hotmail.com;
                                                            Billy_Shott@nps.gov; bob@sound‐
                                                            science.org; BRhees@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            Brian_Wooldridge@fws.gov;
                                                            bstewart@azgfd.gov;
                                                            budwig@rocketmail.com;
                                                            capron@wapa.gov;
                                                            carleton.bowekaty@ashiwi.org;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            Charles.Lewis@bia.gov; cibarre@q.com;
                                                            cklane@azwater.gov;
                                                            colby.pellegrino@snwa.com;
                                                            creda@creda.cc; cschill@usgs.gov;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov;
                                                            cuszhman@yahoo.com;
                                                            cwatt@usbr.gov;
  011126         3      000714.pdf    E‐Mail     5/6/2016   Rob_P_Billerbeck@nps.gov;                     Donovan, Ryan <DonovanR@prpa.org> RE: LTEMP Comment Period
                                                            KGrantz@usbr.gov; lagory@anl.gov
  011129         5      000715.pdf    E‐Mail     5/6/2016   KGrantz@usbr.gov;                             Jane Bird <jbird@ucrcommission.com> LTEMP Public Draft Comments
                                                            Rob_P_Billerbeck@nps.gov;
                                                            dostler@ucrcommission.com
  011134         3      000716.pdf    E‐Mail     5/6/2016   DonovanR@prpa.org;                            Billerbeck, Rob                     Re: LTEMP Comment Period
                                                            KGrantz@usbr.gov; lagory@anl.gov              <rob_p_billerbeck@nps.gov>
  011137         1      000717.pdf    E‐Mail     5/6/2016   dnimkin@npca.org; kdahl@npca.org              Billerbeck, Rob                     Re: LTEMP call in for 1:30 mtg
                                                                                                          <rob_p_billerbeck@nps.gov>
  011138         1      000718.pdf    E‐Mail     5/6/2016   Rob_P_Billerbeck@nps.gov;                     David Nimkin <dnimkin@npca.org>     LTEMP call in for 1:30 mtg
                                                            kdahl@npca.org
  011139         2      000719.pdf    E‐Mail     5/6/2016   Rob_P_Billerbeck@nps.gov                      Donovan, Ryan <DonovanR@prpa.org> LTEMP Comment Period

  011141         4      000720.pdf    Letter     5/6/2016                                                 Gloeckler, Bill ‐ Grand Canyon      DEIS Comment Submittal ‐ too many characters
                                                                                                          Whitewater                          to display in Excel. Submitted by mail.

  011145         2      000721.pdf    Other      5/6/2016                                                 Jansen, Sam                         DEIS Comment Submittal ‐ too many characters
                                                                                                                                              to display in Excel. Submitted through PEPC Web
                                                                                        175 of 1060                                           site
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 176 of 1060
                                                            Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                            Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                  Description
   011147        2      000722.pdf     Letter    5/6/2016                                              Carlson, J. Tyler ‐ Mohave Electric       DEIS Comment Submittal ‐ by mail copy
                                                                                                       Cooperative
  011149         4      000723.pdf    Letter     5/6/2016                                              Arizona River Runners                     DEIS Comment Submittal ‐ too many characters
                                                                                                                                                 to display in Excel. Submitted by mail.

  011153         4      000724.pdf    Other      5/6/2016                                              Stoner, Jon F.                            DEIS Comment Submittal ‐ too many characters
                                                                                                                                                 to display in Excel. Submitted through PEPC Web
                                                                                                                                                 site
  011157         4      000725.pdf    Letter     5/6/2016                                              Spangle, Steven L. ‐ U.S. DOE, Fish and   DEIS Comment Submittal ‐ too many characters
                                                                                                       Wildlife Service, Arizona Ecological      to display in Excel. Submitted by mail.
                                                                                                       Services Office.
  011161         2      000726.pdf    Other      5/6/2016                                              Wykstra, Kyle E.                          DEIS Comment Submittal ‐ too many characters
                                                                                                                                                 to display in Excel. Submitted through PEPC Web
                                                                                                                                                 site
  011163         6      000727.pdf    E‐Mail     5/6/2016                                              Grand Canyon River Guides, Inc. ‐         DEIS Comment Submittal ‐ too many characters
                                                                                                       Hamilton, Lynn                            to display in Excel. Submitted by mail.

  011169        26      000728.pdf    E‐Mail     5/6/2016                                              James, Leslie ‐ CREDA (Colorado River     DEIS Comment Submittal ‐ too many characters
                                                                                                       Energy Distributors Association)          to display in Excel. Submitted byWeb form and by
                                                                                                                                                 mail (including a DVD).
  011195        12      000729.pdf    E‐Mail     5/6/2016                                              Sargent, Jackie ‐ Platte River Power      DEIS Comment Submittal ‐ too many characters
                                                                                                       Authority                                 to display in Excel. Submitted by mail.

  011207         4      000730.pdf    E‐Mail     5/6/2016                                              Ostler, Don ‐ Upper Colorado River        DEIS Comment Submittal ‐ too many characters
                                                                                                       Commission                                to display in Excel. Submitted by mail.

  011211        13      000731.pdf    E‐Mail     5/6/2016                                              Flanigan, Kevin ‐ New Mexico Interstate DEIS Comment Submittal ‐ too many characters
                                                                                                       Stream Commission                       to display in Excel. Submitted by mail.




                                                                                     176 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 177 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                       From                     Description
   011224        4      000732.pdf    E‐Mail     5/5/2016   lagory@anl.gov; bstewart@azgfd.gov;           Kurt Dongoske                          Pueblo of Zuni's Comments on the GCD LTEMP
                                                            Charles.Lewis@bia.gov;                        <kdongoske@cableone.net>               Public Draft EIS
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            Garry.Cantley@bia.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jenika.raub@srpnet.com;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jessica_gwinn@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            Kimberly_Greenwood@nps.gov;
                                                            kirk_young@fws.gov;
                                                            Lesley_Fitzpatrick@fws.gov;
  011228         2      000733.pdf    Other      5/5/2016                                                 Schmid, Genevieve                        DEIS Comment Submittal ‐ too many characters
                                                                                                                                                   to display in Excel. Submitted through PEPC Web
                                                                                                                                                   site.
  011230         2      000734.pdf    Other      5/5/2016                                                 Schmitt, Jeff G ‐ Trout Unlimited, Texas DEIS Comment Submittal ‐ too many characters
                                                                                                                                                   to display in Excel. Submitted through PEPC Web
                                                                                                                                                   site
  011232         3      000735.pdf    Letter     5/5/2016                                                 Walker, Jim ‐ Zane Grey Trout Unlimited DEIS Comment Submittal ‐ too many characters
                                                                                                                                                   to display in Excel. Submitted by mail.

  011235         7      000736.pdf    E‐Mail     5/5/2016                                                 Begaye, Russell ‐ The Navajo Nation    DEIS Comment Submittal ‐ too many characters
                                                                                                          Nez, Jonathan                          to display in Excel. Submitted by mail.

  011242         7      000737.pdf   Comments    5/5/2016   ANL, REC, NPS                                 Russell Begaye, President              The Navajo Nation: Submitted comments on
                                                                                                                                                 LTEMP Draft EIS




                                                                                        177 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 178 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                       Description
   011249        2      000738.pdf    E‐Mail     5/4/2016   BChada@usbr.gov; KGrantz@usbr.gov; Dawn Hubbs                                   Re: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                            kcallister@usbr.gov; gherbst@usbr.gov; <dawn.hubbs101@gmail.com>                MAY 30
                                                            jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            lmmeyer@wapa.gov;
                                                            ellsworth@wapa.gov; creda@creda.cc;
                                                            Sarah_Rinkevich@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            cuszhman@yahoo.com;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Charles.Lewis@bia.gov;
                                                            steve_spangle@fws.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            tlewis@yan‐tribe.org

  011251         4      000739.pdf    E‐Mail     5/4/2016   Rob_P_Billerbeck@nps.gov;                     Kurt Dongoske                     Zuni Comments on the GCD LTEMP Public Draft
                                                            lagory@anl.gov; KGrantz@usbr.gov;             <kdongoske@cableone.net>          EIS
                                                            kcallister@usbr.gov
  011255         7      000740.pdf    E‐Mail     5/4/2016   KGrantz@usbr.gov;                             David Nimkin <dnimkin@npca.org>   RE: NPCA's Action Alert and a Request
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Lori_Caramanian@ios.doi.gov




                                                                                        178 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 179 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From                Description
   011262        2      000741.pdf    E‐Mail     5/4/2016   KGrantz@usbr.gov; kcallister@usbr.gov; Ann Howard <avh2@azstateparks.gov> Re: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                            gherbst@usbr.gov; jeddins@achp.gov;                                       MAY 30
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            lmmeyer@wapa.gov;
                                                            ellsworth@wapa.gov; creda@creda.cc;
                                                            Sarah_Rinkevich@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Charles.Lewis@bia.gov;
                                                            steve_spangle@fws.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            tlewis@yan‐tribe.org;
                                                            BChada@usbr.gov




                                                                                        179 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 180 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From                         Description
   011264       36      000742.pdf    E‐Mail     5/4/2016   KGrantz@usbr.gov; kcallister@usbr.gov; Chada, Bill <bchada@usbr.gov>                 Re: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                            gherbst@usbr.gov; jeddins@achp.gov;                                                  MAY 30
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            lmmeyer@wapa.gov;
                                                            ellsworth@wapa.gov; creda@creda.cc;
                                                            Sarah_Rinkevich@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Charles.Lewis@bia.gov;
                                                            steve_spangle@fws.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            tlewis@yan‐tribe.org

  011300         5      000743.pdf    E‐Mail     5/4/2016   dnimkin@npca.org;                             Grantz, Katrina <kgrantz@usbr.gov>     Re: NPCA's Action Alert and a Request
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            kdahl@npca.org; vmazal@npca.org;
                                                            smdjansen@gmail.com
  011305         3      000744.pdf    Letter     5/4/2016                                                 Panteah, Val ‐ Pueblo of Zuni          DEIS Comment Submittal ‐ too many characters
                                                                                                                                                 to display in Excel. Submitted by mail.

  011308         8      000745.pdf    E‐Mail     5/4/2016                                                 Martinez, Ora Marek ‐ Navajo Nation    DEIS Comment Submittal ‐ too many characters
                                                                                                          Tribal Historic Preservation Officer   to display in Excel. Submitted by mail.

  011316         8      000746.pdf   Comments    5/4/2016   ANL, REC, NPS                                 Ora Marek‐ Martinez, THPO              The Navajo Nation: Submitted comments on
                                                                                                                                                 LTEMP Draft EIS
  011324         3      000747.pdf   Comments    5/4/2016   NPS, REC, ANL                                 Val Panteah, Sr., Govenor              The Pueblo of Zuni: Submitted comments on
                                                                                                                                                 LTEMP Draft EIS




                                                                                        180 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 181 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                  Description
   011327        5      000748.pdf    E‐Mail     5/3/2016   Rob_P_Billerbeck@nps.gov;                     David Nimkin <dnimkin@npca.org>       RE: NPCA's Action Alert and a Request
                                                            Lori_Caramanian@ios.doi.gov;
                                                            KGrantz@usbr.gov; kdahl@npca.org;
                                                            vmazal@npca.org;
                                                            smdjansen@gmail.com
  011332         3      000749.pdf    E‐Mail     5/3/2016   dnimkin@npca.org;                             Billerbeck, Rob                       Re: NPCA's Action Alert and a Request
                                                            Lori_Caramanian@ios.doi.gov;                  <rob_p_billerbeck@nps.gov>
                                                            KGrantz@usbr.gov; kdahl@npca.org;
                                                            vmazal@npca.org;
                                                            smdjansen@gmail.com
  011335         3      000750.pdf    E‐Mail     5/3/2016   dnimkin@npca.org;                             Billerbeck, Rob                       Re: NPCA's Action Alert and a Request
                                                            Lori_Caramanian@ios.doi.gov;                  <rob_p_billerbeck@nps.gov>
                                                            KGrantz@usbr.gov; kdahl@npca.org;
                                                            vmazal@npca.org;
                                                            smdjansen@gmail.com
  011338         2      000751.pdf    E‐Mail     5/3/2016   BChada@usbr.gov; KGrantz@usbr.gov;            Mike <michael.yeatts@nau.edu>         Re: LTEMP EIS draft PA FOR YOUR REVIEW BY
                                                            kcallister@usbr.gov; gherbst@usbr.gov;                                              MAY 30
                                                            jeddins@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            lmmeyer@wapa.gov;
                                                            ellsworth@wapa.gov; creda@creda.cc;
                                                            Sarah_Rinkevich@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kdongoske@cableone.net;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Charles.Lewis@bia.gov;
                                                            steve_spangle@fws.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            tlewis@yan‐tribe.org

  011340         9      000752.pdf    E‐Mail     5/3/2016                                                 Staveley, Gaylord ‐ Canyoneers, Inc   DEIS Comment Submittal ‐ too many characters
                                                                                                                                                to display in Excel. Submitted by mail.

                                                                                        181 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 182 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From                    Description
   011349        3      000753.pdf    E‐Mail     5/2/2016   Rob_P_Billerbeck@nps.gov;              David Nimkin <dnimkin@npca.org>          RE: NPCA's Action Alert and a Request
                                                            Lori_Caramanian@ios.doi.gov;
                                                            KGrantz@usbr.gov; kdahl@npca.org;
                                                            vmazal@npca.org;
                                                            smdjansen@gmail.com
  011352         2      000754.pdf    E‐Mail     5/2/2016   lagory@anl.gov;                        Gaston, Todd <tgaston@usbr.gov>          Re: Call to Discuss Utility Cooperating Agency
                                                            Rob_P_Billerbeck@nps.gov;                                                       Comments on LTEMP DEIS
                                                            drdharpman@gmail.com
  011354        77      000755.pdf    E‐Mail     5/2/2016   KGrantz@usbr.gov; kcallister@usbr.gov; Chada, Bill <bchada@usbr.gov>            LTEMP EIS draft PA FOR YOUR REVIEW BY MAY
                                                            gherbst@usbr.gov; jeddins@achp.gov;                                             30
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            lmmeyer@wapa.gov;
                                                            ellsworth@wapa.gov; creda@creda.cc;
                                                            Sarah_Rinkevich@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kdongoske@cableone.net;
                                                            michael.yeatts@nau.edu;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            oramm@navajo‐nsn.gov;
                                                            maciocco@navajo‐nsn.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Charles.Lewis@bia.gov;
                                                            steve_spangle@fws.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            tlewis@yan‐tribe.org

  011431         1      000756.pdf    E‐Mail     5/2/2016   lagory@anl.gov;                               Gaston, Todd <tgaston@usbr.gov>   Re: Call to Discuss Utility Cooperating Agency
                                                            Rob_P_Billerbeck@nps.gov;                                                       Comments on LTEMP DEIS
                                                            drdharpman@gmail.com




                                                                                        182 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 183 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                           From                Description
   011432        6      000757.pdf    E‐Mail     4/30/2016 mcrawford@usbr.gov;                            Mary Orton <tmocllc@gmail.com>     TWG: June agenda for your review
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           Larry@Springstewardship.org;
                                                           vkartha@azwater.gov;
                                                           jcjordan1@cox.net;
                                                           svanderkooi@usgs.gov;
                                                           KGrantz@usbr.gov;
                                                           ellsworth@wapa.gov
  011438         2      000758.pdf    E‐Mail     4/29/2016 dnimkin@npca.org;                              Billerbeck, Rob                    Re: NPCA's Action Alert and a Request
                                                           Lori_Caramanian@ios.doi.gov;                   <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov; kdahl@npca.org;
                                                           vmazal@npca.org
  011440         5      000759.pdf    E‐Mail     4/29/2016                                                Honanie, Herman ‐ The Hopi Tribe   DEIS Comment Submittal ‐ too many characters
                                                                                                                                             to display in Excel. Submitted by mail.

  011445         5      000760.pdf   Comments    4/29/2016 NPS, REC, ANL                                  Herman Honanie, Chairman           Hopi: Submitted comments on Draft LTEMP EIS.

  011450        10      000761.pdf    E‐Mail     4/27/2016 KGrantz@usbr.gov; creda@creda.cc               Raub Jenika H                      History on UCA Involvement
                                                                                                          <Jenika.Raub@srpnet.com>




                                                                                        183 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 184 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                             From                 Description
   011460       10      000762.pdf    E‐Mail     4/27/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   TWG Information and Another Doodle Poll
                                                           science.org; Brian_Healy@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dawn.hubbs101@gmail.com;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;
  011470         1      000763.pdf    E‐Mail     4/26/2016 Rob_P_Billerbeck@nps.gov;            David Nimkin <dnimkin@npca.org>   NPCA's Action Alert and a Request
                                                           Lori_Caramanian@ios.doi.gov;
                                                           KGrantz@usbr.gov; kdahl@npca.org;
                                                           vmazal@npca.org
  011471         1      000764.pdf    E‐Mail     4/26/2016 Rob_P_Billerbeck@nps.gov;            Snow, Robert                      Re: LTEMP thurs mtg
                                                           Karen.Kwon@coag.gov;                 <robert.snow@sol.doi.gov>
                                                           Colby.Pellegrino@snwa.com;
                                                           lori_caramanian@ios.doi.gov;
                                                           KGrantz@usbr.gov; krussell@usbr.gov;
                                                           Arellano@wapa.gov

  011472         1      000765.pdf    E‐Mail     4/26/2016 Karen.Kwon@coag.gov;                 Rob Billerbeck                    LTEMP thurs mtg
                                                           Colby.Pellegrino@snwa.com;           <rob_p_billerbeck@nps.gov>
                                                           lori_caramanian@ios.doi.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           KGrantz@usbr.gov; krussell@usbr.gov;
                                                           Arellano@wapa.gov

                                                                                        184 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 185 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                   From                  Description
   011473       428     000766.pdf    E‐Mail     4/26/2016 arellano@wapa.gov;                   Leslie James <creda@creda.cc>          Chapter 4 03‐16‐16 (2)
                                                           Rob_P_Billerbeck@nps.gov;
                                                           KGrantz@usbr.gov; proefer@crc.nv.gov

  011901         4      000767.pdf    E‐Mail     4/25/2016 proefer@crc.nv.gov; lagory@anl.gov;    Grantz, Katrina <kgrantz@usbr.gov>   Re: Utility Cooperators LTEMP meeting ‐ April
                                                           Rob_P_Billerbeck@nps.gov                                                    26th ‐ agenda items?
  011905        96      000768.pdf    E‐Mail     4/25/2016 BChada@usbr.gov;                       Dierker, Jennifer                    Re: Thank You
                                                           kdongoske@cableone.net;                <jennifer_dierker@nps.gov>
                                                           michael.yeatts@nau.edu;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ellsworth@wapa.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Jan_Balsom@nps.gov




                                                                                         185 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 186 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                              From                             Description
   012001        3      000769.pdf    E‐Mail     4/25/2016 KGrantz@usbr.gov; ted@uamps.com; Leslie James <creda@creda.cc>                     RE: Utility Cooperators LTEMP meeting ‐ April
                                                           Rob_P_Billerbeck@nps.gov;                                                          26th ‐ agenda items?
                                                           capron@wapa.gov; krussell@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           doug.milligan@srpnet.com;
                                                           Justin.Tade@sol.doi.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           arellano@wapa.gov; jeka@wapa.gov;
                                                           jenika.raub@srpnet.com;
                                                           kcallister@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           tdveselka@anl.gov;
                                                           jharkins@crc.nv.gov;
                                                           akslaughter@crc.nv.gov;
                                                           proefer@crc.nv.gov;
                                                           jcrandell@crc.nv.gov; creda@creda.cc




  012004         1      000770.pdf    E‐Mail     4/25/2016 kdongoske@cableone.net;                Chada, Bill <bchada@usbr.gov>               Thank You
                                                           michael.yeatts@nau.edu;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ellsworth@wapa.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Jan_Balsom@nps.gov
  012005         3      000771.pdf    E‐Mail     4/22/2016 KGrantz@usbr.gov                               Peggy Roefer <proefer@crc.nv.gov>   RE: Utility Cooperators LTEMP meeting ‐ April
                                                                                                                                              26th ‐ agenda items?


                                                                                        186 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 187 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                From               Description
   012008        3      000772.pdf    E‐Mail       4/22/2016 ted@uamps.com;                     Grantz, Katrina <kgrantz@usbr.gov>   Utility Cooperators LTEMP meeting ‐ April 26th ‐
                                                             Rob_P_Billerbeck@nps.gov;                                               agenda items?
                                                             KGrantz@usbr.gov; capron@wapa.gov;
                                                             krussell@usbr.gov;
                                                             Jan_Balsom@nps.gov;
                                                             Robert.Snow@sol.doi.gov;
                                                             doug.milligan@srpnet.com;
                                                             Justin.Tade@sol.doi.gov;
                                                             creda@creda.cc;
                                                             lori_caramanian@ios.doi.gov;
                                                             arellano@wapa.gov; jeka@wapa.gov;
                                                             jenika.raub@srpnet.com;
                                                             kcallister@usbr.gov;
                                                             Rodney.Smith@sol.doi.gov;
                                                             tdveselka@anl.gov;
                                                             jharkins@crc.nv.gov;
                                                             akslaughter@crc.nv.gov;
                                                             proefer@crc.nv.gov;
                                                             jcrandell@crc.nv.gov


  012011        13      000773.pdf Meeting Notes   4/21/2016                                                                         Hopi: PA meeting held. Mike Yeatts in
                                                                                                                                     attendance.
  012024        13      000774.pdf Meeting Notes   4/21/2016                                                                         The Hualapai Tribe: PA meeting held. Kerry
                                                                                                                                     Christensen and Dawn Hubbs in attendance.
  012037        13      000775.pdf Meeting Notes   4/21/2016                                                                         The Navajo Nation: PA meeting held. Melinda
                                                                                                                                     Arviso‐Ciocco and Dawn Hubbs in attendance.

  012050        13      000776.pdf Meeting Notes   4/21/2016                                                                         The Pueblo of Zuni: PA meeting held. Kurt
                                                                                                                                     Dongoske in attendance.
  012063        13      000777.pdf Meeting Notes   4/21/2016                                                                         Hopi: PA meeting held. Charley Bulletts in
                                                                                                                                     attendance.
  012076        13      000778.pdf Meeting Notes   4/21/2016                                                                         Kaibab Band of Paiute Indians: PA Meeting held.
                                                                                                                                     Charley Bulletts in attendance.




                                                                                          187 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 188 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                        Description
   012089        2      000779.pdf    E‐Mail     4/20/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>                LTEMP EIS draft PA Agenda
                                                           Jan_Balsom@nps.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           kdongoske@cableone.net;
                                                           lmmeyer@wapa.gov;
                                                           jeddins@achp.gov; maciocco@navajo‐
                                                           nsn.gov; michael.yeatts@nau.edu;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           Sarah_Rinkevich@fws.gov


  012091         2      000780.pdf    E‐Mail     4/19/2016 KGrantz@usbr.gov;                              Ora V. Marek‐Martinez                RE: LTEMP Biological Assessment update
                                                           melinda@navajohistoricpreservation.or          <oramm@navajo‐nsn.gov>
                                                           g; mcrawford@usbr.gov;
                                                           BHeffernan@usbr.gov
  012093        179     000781.pdf    E‐Mail     4/18/2016 cbulletts@kaibabpaiute‐nsn.gov;                Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Biological Assessment update
                                                           mcrawford@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           Brian_Healy@nps.gov;
                                                           Rob P Billerbeck@nps.gov
  012272        179     000782.pdf    E‐Mail     4/18/2016 dawn.hubbs101@gmail.com;                       Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Biological Assessment update
                                                           cuszhman@yahoo.com;
                                                           mcrawford@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Brian Healy@nps.gov
  012451        179     000783.pdf    E‐Mail     4/18/2016 oramm@navajo‐nsn.gov;                          Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Biological Assessment update
                                                           melinda@navajohistoricpreservation.or
                                                           g; mcrawford@usbr.gov;
                                                           BHeffernan@usbr.gov
  012630        179     000784.pdf    E‐Mail     4/18/2016 kdongoske@cableone.net;                        Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Biological Assessment update
                                                           oct.seowtewa@gmail.com;
                                                           eric.bobelu@ashiwi.org;
                                                           carleton.bowekaty@ashiwi.org;
                                                           mcrawford@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Brian Healy@nps.gov     188 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 189 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                 From               Description
   012809       179     000785.pdf    E‐Mail     4/18/2016 lkuwanwisiwma@hopi.nsn.us;         Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Biological Assessment update
                                                           Michael.Yeatts@nau.edu;
                                                           mcrawford@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           Brian_Healy@nps.gov;
                                                           Rob P Billerbeck@nps.gov
  012988         2      000786.pdf    E‐Mail     4/17/2016 vkartha@azwater.gov;               Vanderkooi, Scott                    Re: LTEMP discussion at TWG
                                                           Capron@wapa.gov; KGrantz@usbr.gov; <svanderkooi@usgs.gov>
                                                           Rob_P_Billerbeck@nps.gov

  012990        12      000787.pdf    E‐Mail     4/17/2016 kcallister@usbr.gov; KGrantz@usbr.gov; Chada, Bill <bchada@usbr.gov>    April 21‐22 PA meeting
                                                           Jan_Balsom@nps.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           lmmeyer@wapa.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           Sarah_Rinkevich@fws.gov
  013002         3      000788.pdf    E‐Mail     4/17/2016 Capron@WAPA.GOV;                               Vineetha Kartha          LTEMP discussion at TWG
                                                           KGrantz@usbr.gov;                              <vkartha@azwater.gov>
                                                           svanderkooi@usgs.gov;
                                                           Rob P Billerbeck@nps.gov




                                                                                        189 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 190 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From              Description
   013005        1      000789.pdf    E‐Mail     4/15/2016 kcallister@usbr.gov;                Chada, Bill <bchada@usbr.gov>      Status update for the LTEMP EIS draft PA
                                                           steve_spangle@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           BChada@usbr.gov;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dpicard@usbr.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           benjamin_tuggle@fws.gov;
                                                           Earlene_Havatone@grandcanyonresort.
                                                           com; Ellen_Brennan@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           jeddins@achp.gov;
                                                           Justin.Tade@sol.doi.gov;
                                                           krussell@usbr.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
                                                           creda@creda.cc; lmmeyer@wapa.gov;
                                                           jeka@wapa.gov;
                                                           mwalsh@azstateparks.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;




                                                                                        190 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 191 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   013006        2      000790.pdf   Meeting     4/15/2016 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Call
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           Lesley_Fitzpatrick@fws.gov;




                                                                                        191 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 192 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                             From                 Description
   013008       75      000791.pdf    E‐Mail     4/15/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   TWG Meeting Packet
                                                           science.org; Brian_Healy@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;
                                                           creda@creda.cc; mcrawford@usbr.gov;
  013083         2      000792.pdf    E‐Mail     4/15/2016 Rosemary_Sucec@nps.gov;                        Dave Weedman            Glen Canyon Dam LTEMP Bio. Assessment
                                                           KGrantz@usbr.gov;                              <DWeedman@azgfd.gov>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov; CCantrell@azgfd.gov;
                                                           Shaula_Hedwall@fws.gov;
                                                           Brian_Wooldridge@fws.gov;
                                                           BStewart@azgfd.gov




                                                                                        192 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 193 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                              From            Description
   013085        2      000793.pdf    E‐Mail     4/15/2016 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   Rescheduled Cooperating Agency Conference Call
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jenika.raub@srpnet.com;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  013087         2      000794.pdf    E‐Mail     4/15/2016 ted@uamps.com;                     Grantz, Katrina <kgrantz@usbr.gov>             Utility Cooperators LTEMP meeting ‐ follow up to
                                                           Rob_P_Billerbeck@nps.gov;                                                         April 1 meeting
                                                           KGrantz@usbr.gov; capron@wapa.gov;
                                                           krussell@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           doug.milligan@srpnet.com;
                                                           Justin.Tade@sol.doi.gov;
                                                           creda@creda.cc;
                                                           lori_caramanian@ios.doi.gov;
                                                           arellano@wapa.gov; jeka@wapa.gov;
                                                           jenika.raub@srpnet.com;
                                                           kcallister@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           tdveselka@anl.gov;
                                                           jharkins@crc.nv.gov;
                                                           akslaughter@crc.nv.gov

                                                                                        193 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 194 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                            From                 Description
   013089        2      000795.pdf    E‐Mail     4/14/2016 KGrantz@usbr.gov;                              John Weisheit                          Re: Call time
                                                           Rob_P_Billerbeck@nps.gov                       <john.weisheit@gmail.com>
  013091         2      000796.pdf    E‐Mail     4/14/2016 john@livingrivers.org;                         Billerbeck, Rob                        Re: Call time
                                                           KGrantz@usbr.gov                               <rob_p_billerbeck@nps.gov>
  013093         1      000797.pdf    E‐Mail     4/14/2016 KGrantz@usbr.gov;                              John Weisheit                          Re: Call time
                                                           Rob_P_Billerbeck@nps.gov                       <john.weisheit@gmail.com>
  013094         1      000798.pdf    E‐Mail     4/14/2016 john@livingrivers.org;                         Billerbeck, Rob                        Call time
                                                           KGrantz@usbr.gov                               <rob_p_billerbeck@nps.gov>
  013095         2      000799.pdf    E‐Mail     4/14/2016 CCantrell@azgfd.gov;                           Billerbeck, Rob                        Re: Meeting tomorrow
                                                           KGrantz@usbr.gov                               <rob_p_billerbeck@nps.gov>
  013097         1      000800.pdf    E‐Mail     4/13/2016 Rob_P_Billerbeck@nps.gov                       Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting tomorrow

  013098         1      000801.pdf    E‐Mail     4/13/2016 CCantrell@azgfd.gov                            Billerbeck, Rob                        Meeting tomorrow
                                                                                                          <rob_p_billerbeck@nps.gov>
  013099        30      000802.pdf    E‐Mail     4/13/2016 vkartha@azwater.gov;                           davidb@sound‐science.org               RE: AMWG minutes
                                                           mcrawford@usbr.gov;
                                                           pgrams@usgs.gov;
                                                           dostler@ucrcommission.com;
                                                           Sarah_Rinkevich@fws.gov;
                                                           mary@maryorton.com;
                                                           KGrantz@usbr.gov;
                                                           LWhetton@usbr.gov




                                                                                        194 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 195 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                   From            Description
   013129       10      000803.pdf    E‐Mail     4/13/2016 kdongoske@cableone.net;                Leslie James <creda@creda.cc>    RE: LTEMP EIS Draft Programmatic Agreement
                                                           jeddins@achp.gov; BChada@usbr.gov;                                      Update
                                                           Charles.Lewis@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           kirk_young@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
                                                           dave_uberuaga@nps.gov;
                                                           jeka@wapa.gov; oramm@navajo‐
                                                           nsn.gov; jeka@wapa.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           lmmeyer@wapa.gov;
                                                           hfairley@usgs.gov;
                                                           Val.Panteah@ashiwi.org;
                                                           Carleton.Bowekaty@ashiwi.org;
                                                           Eric.Bobelu@ashiwi.org; davidb@sound‐
                                                           science.org; Sarah_Rinkevich@fws.gov;
  013139        31      000804.pdf    E‐Mail     4/12/2016 mcrawford@usbr.gov;                             Vineetha Kartha         RE: AMWG minutes
                                                           pgrams@usgs.gov;                                <vkartha@azwater.gov>
                                                           dostler@ucrcommission.com;
                                                           Sarah_Rinkevich@fws.gov;
                                                           davidb@sound‐science.org;
                                                           mary@maryorton.com;
                                                           KGrantz@usbr.gov;
                                                           LWhetton@usbr.gov
  013170        30      000805.pdf    E‐Mail     4/12/2016 vkartha@azwater.gov;                            Crawford, Marianne      AMWG minutes
                                                           pgrams@usgs.gov;                                <mcrawford@usbr.gov>
                                                           dostler@ucrcommission.com;
                                                           Sarah_Rinkevich@fws.gov;
                                                           davidb@sound‐science.org;
                                                           mary@maryorton.com;
                                                           KGrantz@usbr.gov;
                                                           LWhetton@usbr.gov


                                                                                         195 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 196 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                 Description
   013200        5      000806.pdf    E‐Mail     4/12/2016 Rob_P_Billerbeck@nps.gov;            Karen Kwon <Karen.Kwon@coag.gov>     NM ‐ edits to draft
                                                           KGrantz@usbr.gov;
                                                           Arellano@WAPA.GOV;
                                                           Robert.Snow@sol.doi.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           lori_caramanian@ios.doi.gov;
                                                           krussell@usbr.gov
  013205         1      000807.pdf    E‐Mail     4/12/2016 akslaughter@crc.nv.gov;              Whetton, Linda <lwhetton@usbr.gov>   Message from TWG Chair Vineetha Kartha
                                                           benreeder@hotmail.com; bob@sound‐
                                                           science.org; Brian_Healy@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           gmyers12@msn.com;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
  013206         5      000808.pdf    E‐Mail     4/12/2016 jhamill@trcp.org; lbair@usgs.gov;     Kennedy, Theodore                   Re: cost of weekend bug flow
                                                           svanderkooi@usgs.gov; lagory@anl.gov; <tkennedy@usgs.gov>
                                                           cspalmer@wapa.gov; creda@creda.cc;
                                                           jcjordan1@cox.net;
                                                           jam@prairietriz.com;
                                                           budwig@rocketmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lapoch@anl.gov; tdveselka@anl.go


                                                                                        196 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 197 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                         From                Description
   013211        2      000809.pdf     Other     4/12/2016                                                Gerak, Ed ‐ Bucheye Water            DEIS Comment Submittal ‐ too many characters
                                                                                                          Conservation and Drainage District   to display in Excel. Submitted through PEPC Web
                                                                                                                                               site.
  013213         4      000810.pdf    E‐Mail     4/11/2016 jhamill@trcp.org; lbair@usgs.gov;     Kennedy, Theodore                             Re: cost of weekend bug flow
                                                           svanderkooi@usgs.gov; lagory@anl.gov; <tkennedy@usgs.gov>
                                                           cspalmer@wapa.gov; creda@creda.cc;
                                                           jcjordan1@cox.net;
                                                           jam@prairietriz.com;
                                                           budwig@rocketmail.com;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lapoch@anl.gov; tdveselka@anl.go

  013217         4      000811.pdf    E‐Mail     4/11/2016 BChada@usbr.gov;                       Meyer, Lisa <LMMeyer@WAPA.GOV>               RE: LTEMP EIS Draft Programmatic Agreement
                                                           Charles.Lewis@bia.gov;                                                              Update
                                                           creda@creda.cc; Jan_Balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           kirk_young@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           kdongoske@cableone.net;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
                                                           dave_uberuaga@nps.gov;
                                                           jeka@wapa.gov; oramm@navajo‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           hfairley@usgs.gov; jeddins@achp.gov



  013221         4      000812.pdf    E‐mail     4/11/2016 Don Watahomigie, Chairman; Margaret Bill Chada, REC                                 The Havasupai Tribe: Meeting location.
                                                           Vick, Atty
  013225         5      000813.pdf    E‐mail     4/11/2016 Don Watahomigie, Chairman; Margaret Lisa Meyer, WAPA                                The Havasupai Tribe: Suggested language.
                                                           Vick, Atty                                                                          Responses from Ann Howard and Kathy Callister.

  013230         1      000814.pdf    E‐mail     4/11/2016 Don Watahomigie, Chairman; Margaret Bill Chada, REC                                 The Havasupai Tribe: Notification ‐ REC will bring
                                                           Vick, Atty                                                                          copies of PA to meeting.


                                                                                        197 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 198 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From               Description
   013231        7      000815.pdf    E‐Mail     4/9/2016   Karen.Kwon@coag.gov;                 Robert Snow                       Re: Scheduling another LTEMP meeting
                                                            Rob_P_Billerbeck@nps.gov;            <robert.snow@sol.doi.gov>
                                                            lori_caramanian@ios.doi.gov;
                                                            krussell@usbr.gov; KGrantz@usbr.gov;
                                                            Arellano@wapa.gov;
                                                            Colby.Pellegrino@snwa.com

  013238         4      000816.pdf    E‐Mail     4/8/2016   Rob_P_Billerbeck@nps.gov;           LaGory, Kirk E. <lagory@anl.gov>   Analysis of 8K Fluctuation Cap
                                                            jharkins@crc.nv.gov;
                                                            bheffernan@usbr.gov;
                                                            capron@wapa.gov; krussell@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            doug.milligan@srpnet.com;
                                                            KGrantz@usbr.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            creda@creda.cc;
                                                            lori_caramanian@ios.doi.gov;
                                                            arellano@wapa.gov; jeka@wapa.gov;
                                                            ted@uamps.com;
                                                            jenika.raub@srpnet.com;
                                                            kcallister@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            tdveselka@anl.gov; kcpicel@anl.gov
  013242         2      000817.pdf    E‐Mail     4/8/2016   KGrantz@usbr.gov; ted@uamps.com; Leslie James <creda@creda.cc>         RE: LTEMP April 1 meeting Action Items list
                                                            Rob_P_Billerbeck@nps.gov;
                                                            capron@wapa.gov; krussell@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            doug.milligan@srpnet.com;
                                                            Justin.Tade@sol.doi.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            arellano@wapa.gov; jeka@wapa.gov;
                                                            jenika.raub@srpnet.com;
                                                            kcallister@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            tdveselka@anl.gov;
                                                            jharkins@crc.nv.gov;
                                                            akslaughter@crc.nv.gov




                                                                                        198 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 199 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                 Description
   013244       10      000818.pdf    E‐Mail     4/8/2016   mcrawford@usbr.gov;                           Whetton, Linda <lwhetton@usbr.gov>   Draft TWG Meeting Minutes
                                                            vkartha@azwater.gov;
                                                            KGrantz@usbr.gov
  013254        60      000819.pdf    E‐Mail     4/8/2016   bstewart@azgfd.gov;                           LaGory, Kirk E. <lagory@anl.gov>     Peer Review Responses Have Been Posted to the
                                                            Charles.Lewis@bia.gov;                                                             LTEMP Website
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jessica_gwinn@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            Kimberly_Greenwood@nps.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            Lesley_Fitzpatrick@fws.gov;




                                                                                        199 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 200 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From                 Description
   013314        2      000820.pdf    E‐Mail     4/8/2016   ted@uamps.com;                     Grantz, Katrina <kgrantz@usbr.gov>     LTEMP April 1 meeting Action Items list
                                                            Rob_P_Billerbeck@nps.gov;
                                                            KGrantz@usbr.gov; capron@wapa.gov;
                                                            krussell@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            doug.milligan@srpnet.com;
                                                            Justin.Tade@sol.doi.gov;
                                                            creda@creda.cc;
                                                            lori_caramanian@ios.doi.gov;
                                                            arellano@wapa.gov; jeka@wapa.gov;
                                                            jenika.raub@srpnet.com;
                                                            kcallister@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            tdveselka@anl.gov;
                                                            jharkins@crc.nv.gov;
                                                            akslaughter@crc.nv.gov


  013316         5      000821.pdf    E‐Mail     4/8/2016   akslaughter@crc.nv.gov;              Whetton, Linda <lwhetton@usbr.gov>   TWG Meeting Information
                                                            benreeder@hotmail.com; bob@sound‐
                                                            science.org; Brian_Healy@nps.gov;
                                                            Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov;
                                                            bennion@wapa.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            gmyers12@msn.com;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net; KGrantz@usbr.gov;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                                                     200 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 201 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From               Description
   013321        1      000822.pdf    E‐Mail     4/8/2016   ted@uamps.com;                     Grantz, Katrina <kgrantz@usbr.gov>   Scheduling a LTEMP meeting ‐ doodle poll
                                                            Rob_P_Billerbeck@nps.gov;
                                                            KGrantz@usbr.gov; capron@wapa.gov;
                                                            krussell@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            doug.milligan@srpnet.com;
                                                            Justin.Tade@sol.doi.gov;
                                                            creda@creda.cc;
                                                            lori_caramanian@ios.doi.gov;
                                                            arellano@wapa.gov; jeka@wapa.gov;
                                                            jenika.raub@srpnet.com;
                                                            kcallister@usbr.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            tdveselka@anl.gov;
                                                            jharkins@crc.nv.gov;
                                                            akslaughter@crc.nv.gov


  013322         3      000823.pdf    E‐Mail     4/8/2016   lbair@usgs.gov; svanderkooi@usgs.gov; John Hamill <jhamill@trcp.org>    Re: cost of weekend bug flow
                                                            tkennedy@usgs.gov; lagory@anl.gov;
                                                            cspalmer@wapa.gov; creda@creda.cc;
                                                            jcjordan1@cox.net;
                                                            jam@prairietriz.com;
                                                            budwig@rocketmail.com;
                                                            KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            lapoch@anl.gov; tdveselka@anl.go


  013325         3      000824.pdf    E‐Mail     4/8/2016   svanderkooi@usgs.gov;                Bair, Lucas <lbair@usgs.gov>       Re: cost of weekend bug flow
                                                            jhamill@trcp.org; tkennedy@usgs.gov;
                                                            lagory@anl.gov; cspalmer@wapa.gov;
                                                            creda@creda.cc; jcjordan1@cox.net;
                                                            jam@prairietriz.com;
                                                            budwig@rocketmail.com;
                                                            KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            lapoch@anl.gov; tdveselka@anl.go




                                                                                        201 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 202 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From            Description
   013328        3      000825.pdf    E‐Mail     4/8/2016   jhamill@trcp.org; tkennedy@usgs.gov; Vanderkooi, Scott                Re: cost of weekend bug flow
                                                            lagory@anl.gov; cspalmer@wapa.gov; <svanderkooi@usgs.gov>
                                                            creda@creda.cc; jcjordan1@cox.net;
                                                            jam@prairietriz.com;
                                                            budwig@rocketmail.com;
                                                            KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            lbair@usgs.gov


  013331        14      000826.pdf    E‐Mail     4/7/2016   Colby.Pellegrino@snwa.com;            Snow, Robert                    Re: Scheduling another LTEMP meeting
                                                            lori_caramanian@ios.doi.gov;          <robert.snow@sol.doi.gov>
                                                            krussell@usbr.gov; Arellano@wapa.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            KGrantz@usbr.gov;
                                                            Karen.Kwon@coag.gov

  013345         5      000827.pdf    E‐Mail     4/7/2016   jeddins@achp.gov; BChada@usbr.gov; Kurt Dongoske                      RE: LTEMP EIS Draft Programmatic Agreement
                                                            Charles.Lewis@bia.gov;                 <kdongoske@cableone.net>       Update
                                                            creda@creda.cc; Jan_Balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            kirk_young@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            michael.yeatts@nau.edu;
                                                            lkuwanwisiwma@hopi‐nsn.gov;
                                                            dave_uberuaga@nps.gov;
                                                            jeka@wapa.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            lmmeyer@wapa.gov;
                                                            hfairley@usgs.gov;
                                                            Val.Panteah@ashiwi.org;
                                                            Carleton.Bowekaty@ashiwi.org;
                                                            Eric.Bobelu@ashiwi.org; davidb@sound‐
                                                            science.org; Sarah_Rinkevich@fws.gov




                                                                                        202 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 203 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From               Description
   013350        8      000828.pdf    E‐Mail     4/7/2016   Colby.Pellegrino@snwa.com;            Snow, Robert                      Re: Scheduling another LTEMP meeting
                                                            krussell@usbr.gov; Arellano@wapa.gov; <robert.snow@sol.doi.gov>
                                                            Rob_P_Billerbeck@nps.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            KGrantz@usbr.gov;
                                                            Karen.Kwon@coag.gov

  013358         6      000829.pdf    E‐Mail     4/6/2016   Capron@WAPA.GOV;                     Vineetha Kartha                    April TWG meeting
                                                            ellsworth@wapa.gov;                  <vkartha@azwater.gov>
                                                            jcjordan1@cox.net; KGrantz@usbr.gov;
                                                            larry@springstewardship.org;
                                                            LWhetton@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            svanderkooi@usgs.gov

  013364         3      000830.pdf    E‐Mail     4/6/2016   BChada@usbr.gov;                       John Eddins <jeddins@achp.gov>   RE: LTEMP EIS Draft Programmatic Agreement
                                                            Charles.Lewis@bia.gov;                                                  Update
                                                            creda@creda.cc; Jan_Balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            kirk_young@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            kcallister@usbr.gov; KGrantz@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            kdongoske@cableone.net;
                                                            dawn.hubbs101@gmail.com;
                                                            cuszhman@yahoo.com;
                                                            michael.yeatts@nau.edu;
                                                            lkuwanwisiwma@hopi‐nsn.gov;
                                                            dave_uberuaga@nps.gov;
                                                            jeka@wapa.gov; oramm@navajo‐
                                                            nsn.gov; maciocco@navajo‐nsn.gov;
                                                            lmmeyer@wapa.gov; hfairley@usgs.gov



  013367         5      000831.pdf    E‐Mail     4/6/2016   lori_caramanian@ios.doi.gov;         Snow, Robert                       Re: Scheduling another LTEMP meeting
                                                            krussell@usbr.gov; KGrantz@usbr.gov; <robert.snow@sol.doi.gov>
                                                            Arellano@wapa.gov;
                                                            Karen.Kwon@coag.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Colby.Pellegrino@snwa.com

                                                                                        203 of 1060
                                         Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 204 of 1060
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                     Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename       File Type        Date                       To                                           From            Description
   013372        2      000832.pdf       E‐Mail        4/6/2016   svanderkooi@usgs.gov;                         John Hamill <jhamill@trcp.org>   cost of weekend bug flow
                                                                  tkennedy@usgs.gov; lagory@anl.gov;
                                                                  cspalmer@wapa.gov; creda@creda.cc;
                                                                  jcjordan1@cox.net;
                                                                  jam@prairietriz.com;
                                                                  budwig@rocketmail.com;
                                                                  KGrantz@usbr.gov;
                                                                  Rob_P_Billerbeck@nps.gov

  013374         4      000833.pdf       E‐Mail        4/6/2016   KGrantz@usbr.gov;                             Snow, Robert                     Re: Scheduling another LTEMP meeting
                                                                  Arellano@wapa.gov;                            <robert.snow@sol.doi.gov>
                                                                  Karen.Kwon@coag.gov;
                                                                  Rob_P_Billerbeck@nps.gov;
                                                                  Colby.Pellegrino@snwa.com;
                                                                  lori_caramanian@ios.doi.gov;
                                                                  krussell@usbr.gov
  013378         3      000834.pdf       E‐Mail        4/5/2016   russellbegaye@navajo‐nsn.gov;                 Charity K. Sam <cksam@navajo‐    Glen Canyon Dam LTEMP Draft EIS Meeting Sign‐
                                                                  jonathannez@navajo‐nsn.gov;                   nsn.gov>                         In Sheet 4/5/16
                                                                  pshirley@navajo‐nsn.gov;
                                                                  knbegaye@navajo‐nsn.gov;
                                                                  bidtahnbecker@navajo‐nsn.gov;
                                                                  sarah_rinkenvich@fws.gov;
                                                                  mcrawford@usbr.gov;
                                                                  Brian_Healy@nps.gov; oramm@navajo‐
                                                                  nsn.gov; gtom@nndfw.gov;
                                                                  Billy_Shott@nps.gov;
                                                                  Rob_P_Billerbeck@nps.gov;
                                                                  KGrantz@usbr.gov;
                                                                  jan_balson@nps.gov;
                                                                  dave_uberuaga@nps.gov;
                                                                  kcallister@usbr.gov; maciocco@navajo‐
                                                                  nsn.gov; rbenally@frontiernet.net;
                                                                  jasonjohn@navajo‐nsn.gov;
                                                                  brhaas@usbr.gov


  013381         1      000835.pdf      Federal        4/5/2016                                                                                  Notice of Extension of Public Comment Period for
                                     Register Notice                                                                                             the Draft Environmental Impact Statement for
                                                                                                                                                 Adoption of a Long‐Term Expermental and
                                                                                                                                                 Management Plan for the Operations of Glen
                                                                                                                                                 Canyon Dam, Page, Arizona FR 81(65):19638
                                                                                                                                                 [Posted on the Public website]


                                                                                              204 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 205 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From               Description
   013382        1      000836.pdf Meeting Notes   4/5/2016                                                                                        Cooperating Agency: Meeting notes; Attendees:
                                                                                                                                                   Reclamation, NPS, DOI, Tribal respresentatives;
                                                                                                                                                   Topic: Government to Government Consultation
                                                                                                                                                   with Navajo Nation
  013383        141     000837.pdf Meeting Notes   4/5/2016                                                                                        Cooperating Agency: Meeting sign in sheet;
                                                                                                                                                   Attendees: Reclamation, NPS, DOI, Tribal
                                                                                                                                                   respresentatives; Presentations; Topic:
                                                                                                                                                   Government to Government Consultation with
                                                                                                                                                   Navajo Nation
  013524        79      000838.pdf Meeting Notes   4/5/2016                                                                                        The Navajo Nation: Meeting notes: REC, NPS,
                                                                                                                                                   DOI, Navajo Nation reps, and President Begaye

  013603         5      000839.pdf     E‐Mail      4/4/2016   Capron@WAPA.GOV;                     Vineetha Kartha                                 April TWG agenda
                                                              ellsworth@wapa.gov;                  <vkartha@azwater.gov>
                                                              jcjordan1@cox.net; KGrantz@usbr.gov;
                                                              larry@springstewardship.org;
                                                              LWhetton@usbr.gov;
                                                              mcrawford@usbr.gov;
                                                              svanderkooi@usgs.gov

  013608         6      000840.pdf     E‐Mail      4/4/2016   bidtahnbecker@navajo‐nsn.gov;          Grantz, Katrina <kgrantz@usbr.gov>            DRAFT agenda ‐ LTEMP Navajo Consultation
                                                              oramm@navajo‐nsn.gov;                                                                Meeting April 5th
                                                              Rob_P_Billerbeck@nps.gov;
                                                              kcallister@usbr.gov; jasonjohn@navajo‐
                                                              nsn.gov; maciocco@navajo‐nsn.gov;
                                                              Sarah_Rinkevich@fws.gov;
                                                              Jan_Balsom@nps.gov;
                                                              Brian_Healy@nps.gov;
                                                              mcrawford@usbr.gov

  013614         3      000841.pdf     E‐Mail      4/4/2016  bidtahnbecker@navajo‐nsn.gov;                  Billerbeck, Rob                        Re: Planning for April 5th meeting
                                                             KGrantz@usbr.gov                               <rob_p_billerbeck@nps.gov>
  013617         2      000842.pdf     E‐Mail      4/1/2016 Rob_P_Billerbeck@nps.gov;                       Bidtah Becker <bidtahnbecker@navajo‐   RE: Planning for April 5th meeting
                                                             KGrantz@usbr.gov                               nsn.gov>
  013619         2      000843.pdf     E‐Mail      4/1/2016 bidtahnbecker@navajo‐nsn.gov;                   Rob Billerbeck                         Re: Planning for April 5th meeting
                                                             KGrantz@usbr.gov                               <rob_p_billerbeck@nps.gov>
  013621         4      000844.pdf     E‐Mail      3/31/2016 mcrawford@usbr.gov;                            Leslie James <creda@creda.cc>          15 12 04 LSF UCA Letter Final
                                                             RClayton@usbr.gov; KGrantz@usbr.gov




                                                                                          205 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 206 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                        Description
   013625        2      000845.pdf    E‐Mail     3/30/2016 lagory@anl.gov;                        Milligan Douglas W (Doug)                    Suggested revised Agenda for Friday's Meeting
                                                           Rob_P_Billerbeck@nps.gov;              <Doug.Milligan@srpnet.com>
                                                           KGrantz@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           capron@wapa.gov; krussell@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Justin.Tade@sol.doi.gov;
                                                           creda@creda.cc;
                                                           lori_caramanian@ios.doi.gov;
                                                           arellano@wapa.gov; jeka@wapa.gov;
                                                           ted@uamps.com;
                                                           Jenika.Raub@srpnet.com;
                                                           kcallister@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           tdveselka@anl.gov; jharkins@crc.nv.gov


  013627         2      000846.pdf    E‐Mail     3/30/2016 Charles.Lewis@bia.gov;                 Chada, Bill <bchada@usbr.gov>                LTEMP EIS Draft Programmatic Agreement
                                                           creda@creda.cc; Jan_Balsom@nps.gov;                                                 Update
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           kirk_young@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov; kcallister@usbr.gov;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           kdongoske@cableone.net;
                                                           dawn.hubbs101@gmail.com;
                                                           cuszhman@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
                                                           dave_uberuaga@nps.gov;
                                                           jeka@wapa.gov; oramm@navajo‐
                                                           nsn.gov; maciocco@navajo‐nsn.gov;
                                                           lmmeyer@wapa.gov; hfairley@usgs.gov



  013629         2      000847.pdf    Letter     3/30/2016                                                Gerak, Ed ‐ Bucheye Water            DEIS Comment Submittal ‐ too many characters
                                                                                                          Conservation and Drainage District   to display in Excel. Submitted by mail.


                                                                                        206 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 207 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                Description
   013631        2      000848.pdf    E‐Mail     3/29/2016 Rob_P_Billerbeck@nps.gov;              Bidtah Becker <bidtahnbecker@navajo‐ RE: Planning for April 5th meeting
                                                           oramm@navajo‐nsn.gov;                  nsn.gov>
                                                           maciocco@navajo‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           pshirley@navajo‐nsn.gov;
                                                           bheffernan@usbr.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Rosemary_Sucec@nps.gov

  013633         2      000849.pdf    E‐Mail     3/29/2016 Rob_P_Billerbeck@nps.gov;              LaGory, Kirk E. <lagory@anl.gov>       Agenda for Friday's Meeting
                                                           KGrantz@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           capron@wapa.gov; krussell@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           doug.milligan@srpnet.com;
                                                           Justin.Tade@sol.doi.gov;
                                                           creda@creda.cc;
                                                           lori_caramanian@ios.doi.gov;
                                                           arellano@wapa.gov; jeka@wapa.gov;
                                                           ted@uamps.com;
                                                           jenika.raub@srpnet.com;
                                                           kcallister@usbr.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           tdveselka@anl.gov; jharkins@crc.nv.gov


  013635         6      000850.pdf    E‐Mail     3/29/2016 Rob_P_Billerbeck@nps.gov;                       Dave Weedman                  RE: Meeting to walk through comments on
                                                           CCantrell@azgfd.gov;                            <DWeedman@azgfd.gov>          LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013641         5      000851.pdf    E‐Mail     3/29/2016 CCantrell@azgfd.gov;                            Billerbeck, Rob               Re: Meeting to walk through comments on
                                                           DWeedman@azgfd.gov;                             <rob_p_billerbeck@nps.gov>    LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013646         1      000852.pdf    E‐Mail     3/29/2016 bidtahnbecker@navajo‐nsn.gov;                   Billerbeck, Rob               Planning for April 5th meeting
                                                           oramm@navajo‐nsn.gov;                           <rob_p_billerbeck@nps.gov>
                                                           maciocco@navajo‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           bheffernan@usbr.gov;
                                                           kcallister@usbr.gov; KGrantz@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Rosemary_Sucec@nps.gov
                                                                                         207 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 208 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                             From                 Description
   013647        5      000853.pdf    E‐Mail     3/29/2016 Rob_P_Billerbeck@nps.gov;                      Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting to walk through comments on
                                                           DWeedman@azgfd.gov;                                                                   LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013652         4      000854.pdf    E‐Mail     3/29/2016 CCantrell@azgfd.gov;                           Billerbeck, Rob                        Re: Meeting to walk through comments on
                                                           DWeedman@azgfd.gov;                            <rob_p_billerbeck@nps.gov>             LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013656         4      000855.pdf    E‐Mail     3/28/2016 Rob_P_Billerbeck@nps.gov;                      Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting to walk through comments on
                                                           DWeedman@azgfd.gov;                                                                   LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013660         2      000856.pdf    E‐Mail     3/28/2016 bheffernan@usbr.gov;                           Milligan Douglas W (Doug)              RE: Proposed agenda for April 1, 2016 UCA
                                                           Rob_P_Billerbeck@nps.gov;                      <Doug.Milligan@srpnet.com>             meeting LTEMP EIS
                                                           jharkins@crc.nv.gov; creda@creda.cc;
                                                           ted@uamps.com;
                                                           Jenika.Raub@srpnet.com;
                                                           jeka@wapa.gov; KGrantz@usbr.gov
  013662         2      000857.pdf    E‐Mail     3/28/2016 Doug.Milligan@srpnet.com;                      Heffernan, Beverley                    Re: Proposed agenda for April 1, 2016 UCA
                                                           Rob_P_Billerbeck@nps.gov;                      <bheffernan@usbr.gov>                  meeting LTEMP EIS
                                                           jharkins@crc.nv.gov; creda@creda.cc;
                                                           ted@uamps.com;
                                                           Jenika.Raub@srpnet.com;
                                                           jeka@wapa.gov; KGrantz@usbr.gov
  013664        39      000858.pdf    E‐Mail     3/28/2016 stevenwesley@hotmail.com;                      Billerbeck, Rob                        Glen Canyon LTEMP EIS plan
                                                           bheffernan@usbr.gov;                           <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov




                                                                                        208 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 209 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                        Description
   013703       24      000859.pdf    E‐Mail     3/28/2016 akslaughter@crc.nv.gov;              Whetton, Linda <lwhetton@usbr.gov>          March 10 HFE Webinar File
                                                           benreeder@hotmail.com; bob@sound‐
                                                           science.org; Brian_Healy@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           gmyers12@msn.com;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
  013727         3      000860.pdf    E‐Mail     3/24/2016 mcrawford@usbr.gov;                             Mary Orton <tmocllc@gmail.com>   AMWG: Revised May webinar agenda
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           svanderkooi@usgs.gov;
                                                           NWilliams@usbr.gov;
                                                           KGrantz@usbr.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           kcallister@usbr.gov; sryker@usgs.gov;
                                                           rgl97marty@rozellegroup.com

  013730         2      000861.pdf    E‐Mail     3/24/2016 KGrantz@usbr.gov;                               Dawn Hubbs                       Re: LTEMP Biological Assessment update
                                                           cuszhman@yahoo.com;                             <dawn.hubbs101@gmail.com>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           BHeffernan@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           mcrawford@usbr.gov
                                                                                         209 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 210 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                             From               Description
   013732        2      000862.pdf    E‐Mail     3/24/2016 dawn.hubbs101@gmail.com;                       Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP Biological Assessment update
                                                           cuszhman@yahoo.com;
                                                           BHeffernan@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           Rob P Billerbeck@nps.gov
  013734         2      000863.pdf    E‐Mail     3/24/2016 kdongoske@cableone.net;                        Grantz, Katrina <kgrantz@usbr.gov>   Re: Rescheduled Cooperating Agency Conference
                                                           lagory@anl.gov;                                                                     Call
                                                           Rob_P_Billerbeck@nps.gov;
                                                           BChada@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           kcallister@usbr.gov;
                                                           Jan Balsom@nps.gov
  013736        11      000864.pdf    E‐Mail     3/24/2016 kcallister@usbr.gov;                           Ann V Howard                         Re: Information for your April 21‐22 Meeting
                                                           Rob_P_Billerbeck@nps.gov;                      <ahoward@azstateparks.gov>
                                                           Jan_Balsom@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           KGrantz@usbr.gov;
                                                           jgarrison@azstateparks.gov;
                                                           BChada@usbr gov
  013747         4      000865.pdf    E‐Mail     3/23/2016 Rob_P_Billerbeck@nps.gov;                      Dave Weedman                         RE: Meeting to walk through comments on
                                                           CCantrell@azgfd.gov;                           <DWeedman@azgfd.gov>                 LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013751         3      000866.pdf    E‐Mail     3/23/2016 rgl97marty@rozellegroup.com;                   Mary Orton <tmocllc@gmail.com>       AMWG planning meeting today
                                                           mcrawford@usbr.gov;
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           svanderkooi@usgs.gov;
                                                           NWilliams@usbr.gov;
                                                           KGrantz@usbr.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           kcallister@usbr gov

                                                                                        210 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 211 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                            Description
   013754        5      000867.pdf    E‐Mail     3/22/2016 akslaughter@crc.nv.gov;              Whetton, Linda <lwhetton@usbr.gov>              Draft TWG Agenda
                                                           benreeder@hotmail.com; bob@sound‐
                                                           science.org; Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           gmyers12@msn.com;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  013759         1      000868.pdf    E‐Mail     3/22/2016 bheffernan@usbr.gov                            Milligan Douglas W (Doug)             RE: Proposed agenda for April 1, 2016 UCA
                                                                                                          <Doug.Milligan@srpnet.com>            meeting LTEMP EIS
  013760         1      000869.pdf    E‐Mail     3/22/2016 Doug.Milligan@srpnet.com;                      Beverley Heffernan                    Re: Proposed agenda for April 1, 2016 UCA
                                                           Rob_P_Billerbeck@nps.gov;                      <bheffernan@usbr.gov>                 meeting LTEMP EIS
                                                           jharkins@crc.nv.gov; creda@creda.cc;
                                                           ted@uamps.com;
                                                           Jenika.Raub@srpnet.com;
                                                           jeka@wapa.gov; KGrantz@usbr.gov
  013761         2      000870.pdf    E‐Mail     3/22/2016 Rob_P_Billerbeck@nps.gov;                      Milligan Douglas W (Doug)             Proposed agenda for April 1, 2016 UCA meeting
                                                           bheffernan@usbr.gov;                           <Doug.Milligan@srpnet.com>            LTEMP EIS
                                                           jharkins@crc.nv.gov; creda@creda.cc;
                                                           ted@uamps.com;
                                                           Jenika.Raub@srpnet.com;
                                                           jeka@wapa.gov
  013763         6      000871.pdf    E‐Mail     3/22/2016 bidtahnbecker@navajo‐nsn.gov                   Billerbeck, Rob                      Re: LTEMP Navajo Consultation Meeting April 5th
                                                                                                          <rob_p_billerbeck@nps.gov>
  013769         5      000872.pdf    E‐Mail     3/22/2016 Rob_P_Billerbeck@nps.gov                       Bidtah Becker <bidtahnbecker@navajo‐ RE: LTEMP Navajo Consultation Meeting April 5th
                                                                                                          nsn.gov>
                                                                                        211 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 212 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                    To                                              From                  Description
   013774        5      000873.pdf    E‐Mail     3/22/2016 bidtahnbecker@navajo‐nsn.gov                   Billerbeck, Rob                        Re: LTEMP Navajo Consultation Meeting April 5th
                                                                                                          <rob_p_billerbeck@nps.gov>
  013779         5      000874.pdf    E‐Mail     3/22/2016 Rob_P_Billerbeck@nps.gov                       Bidtah Becker <bidtahnbecker@navajo‐   RE: LTEMP Navajo Consultation Meeting April 5th
                                                                                                          nsn.gov>
  013784        10      000875.pdf    E‐Mail     3/22/2016 kcallister@usbr.gov;                           Chada, Bill <bchada@usbr.gov>          Fwd: Information for your April 21‐22 Meeting
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           dawn.hubbs101@gmail.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           michael.yeatts@nau.edu;
                                                           KGrantz@usbr.gov; BChada@usbr.gov

  013794         1      000876.pdf    E‐Mail     3/22/2016 b.heffernan@att.net                            Heffernan, Beverley                    Fwd: LTEMP
                                                                                                          <bheffernan@usbr.gov>
  013795         3      000877.pdf    E‐Mail     3/21/2016 Colby.Pellegrino@snwa.com;                     Snow, Robert                           Re: Scheduling another LTEMP meeting
                                                           Rob_P_Billerbeck@nps.gov;                      <robert.snow@sol.doi.gov>
                                                           Karen.Kwon@coag.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           KGrantz@usbr.gov; Arellano@wapa.gov

  013798         1      000878.pdf    E‐Mail     3/21/2016 Karen.kwon@state.co.us                         Billerbeck, Rob                        LTEMP
                                                                                                          <rob_p_billerbeck@nps.gov>
  013799         3      000879.pdf    E‐Mail     3/21/2016 CCantrell@azgfd.gov;                           Billerbeck, Rob                        Re: Meeting to walk through comments on
                                                           DWeedman@azgfd.gov;                            <rob_p_billerbeck@nps.gov>             LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013802         2      000880.pdf    E‐Mail     3/21/2016 Colby.Pellegrino@snwa.com;          Snow, Robert                                      Re: Scheduling another LTEMP meeting
                                                           lori_caramanian@ios.doi.gov;        <robert.snow@sol.doi.gov>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Karen.Kwon@coag.gov;
                                                           KGrantz@usbr.gov; Arellano@wapa.gov

  013804         2      000881.pdf    E‐Mail     3/21/2016 Rob_P_Billerbeck@nps.gov;           Snow, Robert                                      Re: Scheduling another LTEMP meeting
                                                           lori_caramanian@ios.doi.gov;        <robert.snow@sol.doi.gov>
                                                           Karen.Kwon@coag.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           KGrantz@usbr.gov; Arellano@wapa.gov
                                                                                        212 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 213 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                              From                  Description
   013806        4      000882.pdf    E‐Mail     3/21/2016 bheffernan@usbr.gov                             John Hamill <jhamill@trcp.org>         RE: LTEMP EIS handouts
   013810        1      000883.pdf    E‐Mail     3/21/2016 KGrantz@usbr.gov;                               Colby Pellegrino                       Scheduling another LTEMP meeting
                                                           Rob_P_Billerbeck@nps.gov;                       <Colby.Pellegrino@snwa.com>
                                                           Lori_Caramanian@ios.doi.gov;
                                                           Arellano@wapa.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Karen.Kwon@coag.gov
  013811         3      000884.pdf    E‐Mail     3/21/2016 jhamill@trcp.org                                Heffernan, Beverley                    Re: LTEMP EIS handouts
                                                                                                           <bheffernan@usbr.gov>
  013814         2      000885.pdf    E‐Mail     3/21/2016 BHeffernan@usbr.gov                             John Hamill <jhamill@trcp.org>         LTEMP EIS handouts
  013816         2      000886.pdf    E‐Mail     3/18/2016 Rob_P_Billerbeck@nps.gov;                       Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting to walk through comments on
                                                           DWeedman@azgfd.gov;                                                                    LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013818         2      000887.pdf    E‐Mail     3/18/2016 CCantrell@azgfd.gov;                            Billerbeck, Rob                        Re: Meeting to walk through comments on
                                                           DWeedman@azgfd.gov;                             <rob_p_billerbeck@nps.gov>             LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013820         5      000888.pdf    E‐Mail     3/18/2016 Rob_P_Billerbeck@nps.gov;                       Melinda Arviso‐Ciocco                  RE: LTEMP Navajo Consultation Meeting April 5th
                                                           bidtahnbecker@navajo‐nsn.gov;                   <maciocco@navajo‐nsn.gov>
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov

  013825         5      000889.pdf    E‐Mail     3/18/2016 bidtahnbecker@navajo‐nsn.gov;          Billerbeck, Rob                                 Re: LTEMP Navajo Consultation Meeting April 5th
                                                           bheffernan@usbr.gov;                   <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov

  013830         5      000890.pdf    E‐Mail     3/18/2016 Rob_P_Billerbeck@nps.gov;              Bidtah Becker <bidtahnbecker@navajo‐ RE: LTEMP Navajo Consultation Meeting April 5th
                                                           bheffernan@usbr.gov;                   nsn.gov>
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           maciocco@navajo‐nsn.gov




                                                                                         213 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 214 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                 Description
   013835        1      000891.pdf    E‐Mail     3/18/2016 benreeder@hotmail.com;                         Whetton, Linda <lwhetton@usbr.gov>   LTEMP DEIS Comment Period Extended to May 9,
                                                           bheffernan@usbr.gov;                                                                2016
                                                           Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
  013836         4      000892.pdf    E‐Mail     3/18/2016 bidtahnbecker@navajo‐nsn.gov;          Billerbeck, Rob                              LTEMP Navajo Consultation Meeting April 5th
                                                           bheffernan@usbr.gov;                   <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov

  013840         1      000893.pdf    E‐Mail     3/18/2016 SargentJ@prpa.org;                             Billerbeck, Rob                      LTEMP EIS comment period extension
                                                           bheffernan@usbr.gov;                           <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov; lagory@anl.gov
  013841         1      000894.pdf    E‐Mail     3/18/2016 psolomon@deseretpower.com                      Billerbeck, Rob                      LTEMP EIS comment period extension
                                                                                                          <rob_p_billerbeck@nps.gov>
  013842         1      000895.pdf    E‐Mail     3/18/2016 dhelderlein@tristategt.org;                    Billerbeck, Rob                      LTEMP EIS comment period extension
                                                           bheffernan@usbr.gov;                           <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov; lagory@anl.gov
  013843         1      000896.pdf    E‐Mail     3/18/2016 doug.milligan@srpnet.com;                      Billerbeck, Rob                      LTEMP EIS comment period extension
                                                           bheffernan@usbr.gov;                           <rob_p_billerbeck@nps.gov>
                                                           KGrantz@usbr.gov; lagory@anl.gov

                                                                                        214 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 215 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                     To                                    From                          Description
   013844        2      000897.pdf      E‐Mail       3/18/2016 melinda@navajohistoricpreservation.or Heffernan, Beverley                            Re: LTEMP Biological Assessment update
                                                               g; KGrantz@usbr.gov; oramm@navajo‐ <bheffernan@usbr.gov>
                                                               nsn.gov; mcrawford@usbr.gov

  013846         2      000898.pdf      E‐Mail       3/18/2016 KGrantz@usbr.gov; oramm@navajo‐                Melinda Arviso‐Ciocco                 Re: LTEMP Biological Assessment update
                                                               nsn.gov; mcrawford@usbr.gov;                   <melinda@navajohistoricpreservation.o
                                                               BHeffernan@usbr.gov                            rg>
  013848         2      000899.pdf      E‐Mail       3/18/2016 bheffernan@usbr.gov                            Melinda Arviso‐Ciocco                 RE: Extension of the Public Comment Period
                                                                                                              <maciocco@navajo‐nsn.gov>
  013850         2      000900.pdf      E‐Mail       3/18/2016 lagory@anl.gov; bstewart@azgfd.gov;            Heffernan, Beverley                   Re: Extension of the Public Comment Period
                                                               Charles.Lewis@bia.gov;                         <bheffernan@usbr.gov>
                                                               cbulletts@kaibabpaiute‐nsn.gov;
                                                               csharris@crb.ca.gov;
                                                               bennion@wapa.gov;
                                                               dave.slick@srpnet.com;
                                                               dweedman@azgfd.gov;
                                                               dawn.hubbs101@gmail.com;
                                                               htchair@havasupai‐nsn.gov;
                                                               dostler@ucrcommission.com;
                                                               doug.milligan@srpnet.com;
                                                               Garry.Cantley@bia.gov;
                                                               htvchair@havasupai‐nsn.gov;
                                                               jbird@ucrcommission.com;
                                                               jasonjohn@navajo‐nsn.gov;
                                                               htsec1@havasupai‐nsn.gov;
                                                               jharkins@crc.nv.gov;
                                                               jenika.raub@srpnet.com;
                                                               jcrandell@crc.nv.gov;
                                                               jess_newton@fws.gov;
                                                               jessica_gwinn@fws.gov;
                                                               jneuwerth@crb.ca.gov;
                                                               Kimberly_Greenwood@nps.gov;
                                                               kirk_young@fws.gov;
                                                               kdongoske@cableone.net;
  013852         1      000901.pdf   Press Release   3/18/2016                                                Chris Watt (Reclamation)              Press Release: Public comment period extended
                                                                                                              Kirby‐Lynn Shedlowski (NPS)           for Glen Canyon Dam LTEMP Draft Environmental
                                                                                                                                                    Impact Statement




                                                                                            215 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 216 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                               From            Description
   013853        3      000902.pdf    E‐Mail     3/17/2016 bstewart@azgfd.gov;                             LaGory, Kirk E. <lagory@anl.gov>   Extension of the Public Comment Period
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jenika.raub@srpnet.com;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  013856         1      000903.pdf    E‐Mail     3/17/2016 Rob_P_Billerbeck@nps.gov                        Colby Pellegrino                   Re: LSF
                                                                                                           <Colby.Pellegrino@snwa.com>
  013857         1      000904.pdf    E‐Mail     3/17/2016 Colby.Pellegrino@snwa.com                       Billerbeck, Rob                    Re: LSF
                                                                                                           <rob_p_billerbeck@nps.gov>
  013858         1      000905.pdf    E‐Mail     3/17/2016 Rob_P_Billerbeck@nps.gov                        Colby Pellegrino                   LSF
                                                                                                           <Colby.Pellegrino@snwa.com>
  013859         4      000906.pdf    E‐Mail     3/17/2016 bidtahnbecker@navajo‐nsn.gov;                   Billerbeck, Rob                    Re: February 10, 2016 letter from President
                                                           bheffernan@usbr.gov;                            <rob_p_billerbeck@nps.gov>         Begaye
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov

  013863         3      000907.pdf    E‐Mail     3/16/2016 Rob_P_Billerbeck@nps.gov;              Bidtah Becker <bidtahnbecker@navajo‐ RE: February 10, 2016 letter from President
                                                           bheffernan@usbr.gov;                   nsn.gov>                             Begaye
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov

                                                                                         216 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 217 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                    To                                              From                  Description
   013866        6      000908.pdf    E‐Mail     3/16/2016 KGrantz@usbr.gov; krussell@usbr.gov            Leslie James <creda@creda.cc>          070412 GCMRC Scientist Meeting

  013872         1      000909.pdf    E‐Mail     3/16/2016 SRogers@azgfd.gov                              Heffernan, Beverley                    March 23 meeting at Marble Canyon
                                                                                                          <bheffernan@usbr.gov>
  013873         1      000910.pdf    E‐Mail     3/16/2016 Rob_P_Billerbeck@nps.gov;                      Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting to walk through comments on
                                                           DWeedman@azgfd.gov;                                                                   LTEMP
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  013874         3      000911.pdf    E‐Mail     3/15/2016 bidtahnbecker@navajo‐nsn.gov;          Billerbeck, Rob                                Re: February 10, 2016 letter from President
                                                           bheffernan@usbr.gov;                   <rob_p_billerbeck@nps.gov>                     Begaye
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov

  013877         1      000912.pdf    E‐Mail     3/14/2016 cbulletts@kaibabpaiute‐nsn.gov;                Grantz, Katrina <kgrantz@usbr.gov>     LTEMP Biological Assessment update
                                                           mcrawford@usbr.gov;
                                                           BHeffernan@usbr.gov
  013878         1      000913.pdf    E‐Mail     3/14/2016 KGrantz@usbr.gov;                              Mike <michael.yeatts@nau.edu>          Re: LTEMP Biological Assessment update
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           mcrawford@usbr.gov;
                                                           BHeffernan@usbr.gov
  013879         1      000914.pdf    E‐Mail     3/14/2016 KGrantz@usbr.gov;                              Dawn Hubbs                             Re: LTEMP Biological Assessment update
                                                           cuszhman@yahoo.com;                            <dawn.hubbs101@gmail.com>
                                                           BHeffernan@usbr.gov;
                                                           mcrawford@usbr.gov
  013880         1      000915.pdf    E‐Mail     3/14/2016 Cbulletts@kaibabpainute‐nsn.gov;               Grantz, Katrina <kgrantz@usbr.gov>     LTEMP Biological Assessment update
                                                           mcrawford@usbr.gov;
                                                           BHeffernan@usbr.gov
  013881         1      000916.pdf    E‐Mail     3/14/2016 dawn.hubbs101@gmail.com;                       Grantz, Katrina <kgrantz@usbr.gov>     LTEMP Biological Assessment update
                                                           cuszhman@yahoo.com;
                                                           BHeffernan@usbr.gov;
                                                           mcrawford@usbr.gov
  013882         1      000917.pdf    E‐Mail     3/14/2016 oramm@navajo‐nsn.gov;                          Grantz, Katrina <kgrantz@usbr.gov>     LTEMP Biological Assessment update
                                                           melinda@navajohistoricpreservation.or
                                                           g; mcrawford@usbr.gov;
                                                           BHeffernan@usbr.gov
  013883         1      000918.pdf    E‐Mail     3/14/2016 kdongoske@cableone.net;                        Grantz, Katrina <kgrantz@usbr.gov>     LTEMP Biological Assessment update
                                                           oct.seowtewa@gmail.com;
                                                           eric.bobelu@ashiwi.org;
                                                           carleton.bowekaty@ashiwi.org;
                                                           mcrawford@usbr.gov;
                                                           BHeffernan@usbr.gov


                                                                                        217 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 218 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                              From               Description
   013884        1      000919.pdf    E‐Mail     3/14/2016 lkuwanwisiwma@hopi.nsn.us;                     Grantz, Katrina <kgrantz@usbr.gov>   LTEMP Biological Assessment update
                                                           Michael.Yeatts@nau.edu;
                                                           mcrawford@usbr.gov;
                                                           BHeffernan@usbr.gov
  013885         5      000920.pdf    E‐Mail     3/10/2016 kdahl@npca.org;                                Vanderkooi, Scott                    Re: FW: Agenda ‐ HFEs & Accounting Periods
                                                           Rob_P_Billerbeck@nps.gov                       <svanderkooi@usgs.gov>               Webinar March 10th, 10am ‐ 12 Noon MT
  013890         5      000921.pdf    E‐Mail     3/10/2016 kdahl@npca.org                                 Billerbeck, Rob                      Re: FW: Agenda ‐ HFEs & Accounting Periods
                                                                                                          <rob_p_billerbeck@nps.gov>           Webinar March 10th, 10am ‐ 12 Noon MT
  013895         5      000922.pdf    E‐Mail     3/10/2016 svanderkooi@usgs.gov;                          Kevin Dahl <kdahl@npca.org>          FW: Agenda ‐ HFEs & Accounting Periods
                                                           Rob_P_Billerbeck@nps.gov                                                            Webinar March 10th, 10am ‐ 12 Noon MT
  013900         2      000923.pdf    E‐Mail     3/9/2016 bstewart@azgfd.gov;                             LaGory, Kirk E. <lagory@anl.gov>     Rescheduled Cooperating Agency Conference Call
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jenika.raub@srpnet.com;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jessica_gwinn@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;




                                                                                        218 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 219 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From               Description
   013902        2      000924.pdf    E‐Mail     3/9/2016   LWhetton@usbr.gov;                    Grantz, Katrina <kgrantz@usbr.gov>   Agenda ‐ HFEs & Accounting Periods Webinar
                                                            michelle_brown@ios.doi.gov;                                                March 10th, 10am ‐ 12 Noon MT
                                                            skseaholm@gmail.com;
                                                            vkartha@azwater.gov;
                                                            ejerlandsen@azwater.gov;
                                                            cspalmer@wapa.gov;
                                                            dnimkin@npca.org;
                                                            benreeder@hotmail.com;
                                                            wdavis@ecoplanaz.com;
                                                            Sarah_Rinkevich@fws.gov;
                                                            kdongoske@cableone.net;
                                                            rgl97marty@rozellegroup.com;
                                                            budwig@rocketmail.com;
                                                            davidb@sound‐science.org;
                                                            Mark_Anderson@nps.gov; jcarter@hkcf‐
                                                            law.com; gmyers12@msn.com;
                                                            paul.harms@state.nm.us;
                                                            jcole@nndfw.org; jharkins@crc.nv.gov;
                                                            dostler@ucrcommission.com;
                                                            cibarre@q.com; ellsworth@wapa.gov;
                                                            bob@sound‐science.org;
                                                            lmmeyer@wapa.gov;
                                                            Jan_Balsom@nps.gov;
                                                            bstewart@azgfd.gov;
                                                            mrunge@usgs.gov;
  013904         3      000925.pdf    E‐Mail     3/9/2016   bidtahnbecker@navajo‐nsn.gov;                 Billerbeck, Rob              Letter and dates
                                                            bheffernan@usbr.gov;                          <rob_p_billerbeck@nps.gov>
                                                            KGrantz@usbr.gov




                                                                                        219 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 220 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                 Description
   013907        2      000926.pdf    E‐Mail     3/9/2016   benreeder@hotmail.com;                        Whetton, Linda <lwhetton@usbr.gov>   Lees Ferry Trout Fishery Meeting ‐‐> March 23
                                                            bheffernan@usbr.gov;
                                                            Billy_Shott@nps.gov;
                                                            BRhees@usbr.gov; sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            carleton.bowekaty@ashiwi.org;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dpicard@usbr.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            eric.bobelu@ashiwi.org;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            hamilldsrt50@msn.com;
  013909         4      000927.pdf    E‐Mail     3/8/2016   jcjordan1@cox.net;                  John Hamill <jhamill@trcp.org>                 RE: Marble Canyon Community Meeting ‐ March
                                                            LWhetton@usbr.gov;                                                                 23
                                                            KGrantz@usbr.gov; JdeVos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd.gov;
                                                            vkartha@azwater.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            vcmaggie@mac.com;
                                                            tgunn@hughes.net;
                                                            dfoster520@aol.com




                                                                                        220 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 221 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From                           Description
   013913        3      000928.pdf    E‐Mail     3/8/2016   LWhetton@usbr.gov;                   John and Carol Jordan                           Marble Canyon Community Meeting ‐ March 23
                                                            KGrantz@usbr.gov; JdeVos@azgfd.gov; <jcjordan1@cox.net>
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd.gov; jhamill@trcp.org;
                                                            vkartha@azwater.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            vcmaggie@mac.com;
                                                            tgunn@hughes.net;
                                                            dfoster520@aol.com


  013916        10      000929.pdf    E‐Mail     3/7/2016   lori_caramanian@ios.doi.gov;                  Billerbeck, Rob                        LTEMP small group cooperator meeting ‐ Agenda
                                                            Arellano@wapa.gov; creda@creda.cc;            <rob_p_billerbeck@nps.gov>
                                                            Colby.Pellegrino@snwa.com;
                                                            bheffernan@usbr.gov;
                                                            KGrantz@usbr.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Karen.kwon@state.co.us;
                                                            Jenika.Raub@srpnet.com;
                                                            krussell@usbr.gov

  013926         1      000930.pdf    E‐Mail     3/7/2016   CCantrell@azgfd.gov;                          Billerbeck, Rob                        Re: Meeting to walk through comments on
                                                            bheffernan@usbr.gov;                          <rob_p_billerbeck@nps.gov>             LTEMP
                                                            KGrantz@usbr.gov
  013927         3      000931.pdf    E‐Mail     3/7/2016   bidtahnbecker@navajo‐nsn.gov;                 Billerbeck, Rob                        Re: February 10, 2016 letter from President
                                                            bheffernan@usbr.gov;                          <rob_p_billerbeck@nps.gov>             Begaye
                                                            KGrantz@usbr.gov; kcallister@usbr.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov

  013930         1      000932.pdf    E‐Mail     3/5/2016   bheffernan@usbr.gov;                          Chris Cantrell <CCantrell@azgfd.gov>   Meeting to walk through comments on LTEMP
                                                            Rob_P_Billerbeck@nps.gov;
                                                            lagory@anl.gov;
                                                            DWeedman@azgfd.gov;
                                                            jam@prairietriz.com;
                                                            jcjordan1@cox.net; jhamill@trcp.org
  013931         2      000933.pdf    E‐Mail     3/5/2016   b.heffernan@att.net                           Heffernan, Beverley                    Fwd: LTEMP EIS Comment Period Extension
                                                                                                          <bheffernan@usbr.gov>                  Request
  013933         3      000934.pdf    E‐Mail     3/5/2016   b.heffernan@att.net                           Heffernan, Beverley                    Fwd: Request for Extension for Review of LTEMP‐
                                                                                                          <bheffernan@usbr.gov>                  DEIS
  013936         3      000935.pdf    E‐Mail     3/5/2016   b.heffernan@att.net;                          Heffernan, Beverley                    Fwd: Request for Extension of time for comments
                                                            Rob_P_Billerbeck@nps.gov                      <bheffernan@usbr.gov>                  regarding the LTEMP EIS
  013939         2      000936.pdf    E‐Mail     3/5/2016   Rob_P_Billerbeck@nps.gov;                     Heffernan, Beverley                    Fwd: Glen Canyon Dam Long‐Term Experimental
                                                            b.heffernan@att.net                           <bheffernan@usbr.gov>                  and Management Plan Draft EIS...
                                                                                        221 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 222 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                      To                                            From          Description
   013941        2      000937.pdf     E‐Mail       3/5/2016   b.heffernan@att.net                           Heffernan, Beverley            Fwd: Glen Canyon Dam Long‐Term Experimental
                                                                                                             <bheffernan@usbr.gov>          and Management Plan Draft EIS...

  013943         4      000938.pdf      E‐Mail      3/5/2016   b.heffernan@att.net                           Heffernan, Beverley            Fwd: Letters re extension request
                                                                                                             <bheffernan@usbr.gov>
  013947         3      000939.pdf      E‐Mail      3/4/2016   bidtahnbecker@navajo‐nsn.gov;                 Billerbeck, Rob                Re: February 10, 2016 letter from President
                                                               bheffernan@usbr.gov;                          <rob_p_billerbeck@nps.gov>     Begaye
                                                               KGrantz@usbr.gov; kcallister@usbr.gov;
                                                               jasonjohn@navajo‐nsn.gov;
                                                               oramm@navajo‐nsn.gov

  013950         3      000940.pdf      E‐Mail      3/4/2016   bheffernan@usbr.gov;                   Bidtah Becker <bidtahnbecker@navajo‐ RE: February 10, 2016 letter from President
                                                               Rob_P_Billerbeck@nps.gov;              nsn.gov>                             Begaye
                                                               KGrantz@usbr.gov; kcallister@usbr.gov;
                                                               jasonjohn@navajo‐nsn.gov;
                                                               oramm@navajo‐nsn.gov

  013953         2      000941.pdf      E‐Mail      3/4/2016   Rob_P_Billerbeck@nps.gov              Ted Rampton <ted@uamps.com>            RE: scheduling
  013955         2      000942.pdf      E‐Mail      3/4/2016   ted@uamps.com                         Billerbeck, Rob                        Re: scheduling
                                                                                                     <rob_p_billerbeck@nps.gov>
  013957         1      000943.pdf      E‐Mail      3/4/2016   Rob_P_Billerbeck@nps.gov              Ted Rampton <ted@uamps.com>            RE: scheduling
  013958         1      000944.pdf      E‐Mail      3/4/2016   ted@uamps.com                         Billerbeck, Rob                        scheduling
                                                                                                     <rob_p_billerbeck@nps.gov>
  013959         5      000945.pdf      E‐Mail      3/1/2016   bheffernan@usbr.gov                   Dawn Hubbs                             Re: Conference Call to Discuss Comments
                                                                                                     <dawn.hubbs101@gmail.com>
  013964        11      000946.pdf      E‐Mail      3/1/2016   dawn.hubbs101@gmail.com;              Heffernan, Beverley                    Fwd: Conference Call to Discuss Comments
                                                               KGrantz@usbr.gov; kcallister@usbr.gov <bheffernan@usbr.gov>

  013975         1      000947.pdf   Presentation   3/1/2016                                                                                Project Managers Meeting: Handout; Topic:
                                                                                                                                            Instructions for Webinar for Public Meetings on
                                                                                                                                            DEIS
  013976        66      000948.pdf   Presentation   3/1/2016                                                                                Public Meeting on DEIS: Webinar instructions;
                                                                                                                                            LTEMP DEIS Presentation; HFE Presentation

  014042         8      000949.pdf      Other       3/1/2016                                                 Hayse, John ‐ Argonne          Response to Peer Review Comments on Aquatic
                                                                                                                                            Ecology Methodologies and Results Presented in
                                                                                                                                            the Glen Canyon Dam Long‐Term Environmental
                                                                                                                                            and Management Plan Draft Environmental
                                                                                                                                            Impact Statement [Posted on the public web
                                                                                                                                            site]




                                                                                           222 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 223 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                        From                     Description
   014050       13      000950.pdf     Other       3/1/2016                                                 Poch, Les and Tom Veselka ‐ Argonne      Response to Peer Review Comments on the
                                                                                                                                                     Hydropower Analysis Methodology for the Glen
                                                                                                                                                     Canyon Dam Long‐Term Environmental and
                                                                                                                                                     Management Plan Draft Environmental Impact
                                                                                                                                                     Statement [Posted on the public web site]

  014063        10      000951.pdf     Other       3/1/2016                                                 Poch, Les; Tom Veselka, and Ed Bodmer Response to Peer Review Comments on
                                                                                                            ‐ Argonne                             Hydropower and Retail Rate Results Presented in
                                                                                                                                                  the Glen Canyon Dam Long‐Term Environmental
                                                                                                                                                  and Management Plan Draft Environmental
                                                                                                                                                  Impact Statement [Posted on the public web
                                                                                                                                                  site]
  014073        13      000952.pdf     Other       3/1/2016                                                 Bodmer, Ed ‐ Argonne                  Response to Peer Review Comments on the
                                                                                                                                                  Retail Rate Analysis Methodology for the Glen
                                                                                                                                                  Canyon Dam Long‐Term Environmental and
                                                                                                                                                  Management Plan Draft Environmental Impact
                                                                                                                                                  Statement [Posted on the public web site]


  014086         9      000953.pdf     Other       3/1/2016                                                 Neher, Chris; John Duffield; and David   Response to Peer Review Comments on
                                                                                                            Patterson                                "Colorado River Total Value Survey: Draft Final
                                                                                                                                                     Report, August 2016". Response to comments of
                                                                                                                                                     Dr. John Loomis [Posted on the public web site]

  014095        12      000954.pdf     Other       3/1/2016                                                 Western Area Power Administration        Response to Peer Review Comments on
                                                                                                                                                     Western's SLCA/IP Firm Electric Service Rate
                                                                                                                                                     Impacts Presented in the Glen Canyon Dam Long‐
                                                                                                                                                     Term Environmental and Management Plan Draft
                                                                                                                                                     Environmental Impact Statement [Posted on the
                                                                                                                                                     public web site]

  014107         3      000955.pdf     Other       3/1/2016                                                 Van Lonkhuyzen, Robert ‐ Argonne         Response to Peer Review Comments on Riparian
                                                                                                                                                     Vegetation Results Presented in the Glen Canyon
                                                                                                                                                     Dam Long‐Term Environmental and Management
                                                                                                                                                     Plan Draft Environmental Impact Statement
                                                                                                                                                     [Posted on the public web site]

  014110        56      000956.pdf Meeting Notes   2/29/2016                                                                                         The Havasupai Tribe: Meeting Notes ‐ NPS, REC,
                                                                                                                                                     Havasupai Tribal Council
  014166         9      000957.pdf     E‐Mail      2/26/2016 KGrantz@usbr.gov; RClayton@usbr.gov; Leslie James <creda@creda.cc>                      info and question
                                                             jharkins@crc.nv.gov




                                                                                          223 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 224 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                From                           Description
   014175        1      000958.pdf     E‐Mail       2/25/2016 jharkins@crc.nv.gov; jeka@wapa.gov; Billerbeck, Rob                                 LTEMP meeting with Utility Cooperators
                                                              Arellano@wapa.gov;                   <rob_p_billerbeck@nps.gov>
                                                              doug.milligan@srpnet.com;
                                                              ted@uamps.com;
                                                              Jenika.Raub@srpnet.com;
                                                              Capron@wapa.gov;
                                                              lori_caramanian@ios.doi.gov;
                                                              bheffernan@usbr.gov; lagory@anl.gov;
                                                              KGrantz@usbr.gov;
                                                              Robert.Snow@sol.doi.gov;
                                                              krussell@usbr.gov;
                                                              Jan_Balsom@nps.gov;
                                                              Justin.Tade@sol.doi.gov

  014176        35      000959.pdf   Presentation   2/25/2016 Public                                         ANL                                  Presentation for Public Meetings on DEIS,
                                                                                                                                                  February and March 2016. [Posted on public
                                                                                                                                                  Web site.]
  014211         1      000960.pdf      E‐Mail      2/24/2016 lori_caramanian@ios.doi.gov;                   Billerbeck, Rob                      ! LTEMP small group meeting ‐ PLS REPLY !!
                                                              bheffernan@usbr.gov;                           <rob_p_billerbeck@nps.gov>
                                                              KGrantz@usbr.gov;
                                                              Robert.Snow@sol.doi.gov;
                                                              Karen.kwon@state.co.us;
                                                              Colby.Pellegrino@snwa.com;
                                                              Jenika.Raub@srpnet.com;
                                                              creda@creda.cc
  014212         2      000961.pdf      E‐Mail      2/21/2016 tmocllc@gmail.com; KGrantz@usbr.gov;           John and Carol Jordan                FW: The TWG motion
                                                              mcrawford@usbr.gov;                            <jcjordan1@cox.net>
                                                              vkartha@azwater.gov

  014214         2      000962.pdf      E‐Mail      2/20/2016 wupa200@yahoo.com;                             Balsom, Janet <jan_balsom@nps.gov>   Re: Fwd: LTEMP PA Discussion Agenda and
                                                              Rob_P_Billerbeck@nps.gov;                                                           PowerPoint
                                                              Rosemary_Sucec@nps.gov;
                                                              Jennifer Dierker@nps.gov
  014216         3      000963.pdf      E‐Mail      2/19/2016 bheffernan@usbr.gov                            Derek Roberts                        Re: Your question regarding the Glen Canyon
                                                                                                             <dcroberts@ucdavis.edu>              Dam Temperature Control Device (TCD)




                                                                                           224 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 225 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                 Description
   014219        1      000964.pdf    E‐Mail     2/19/2016 benreeder@hotmail.com;                         Whetton, Linda <lwhetton@usbr.gov>   Proposed Motion for AMWG Meeting
                                                           bheffernan@usbr.gov;
                                                           Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
  014220         2      000965.pdf    E‐Mail     2/19/2016 mary@maryorton.com;                            John and Carol Jordan                RE: The TWG motion
                                                           KGrantz@usbr.gov                               <jcjordan1@cox.net>
  014222         3      000966.pdf    E‐Mail     2/19/2016 dcroberts@ucdavis.edu                          Heffernan, Beverley                  Re: Your question regarding the Glen Canyon
                                                                                                          <bheffernan@usbr.gov>                Dam Temperature Control Device (TCD)
  014225         2      000967.pdf    E‐Mail     2/19/2016 bheffernan@usbr.gov                            Derek Roberts                        Re: Your question regarding the Glen Canyon
                                                                                                          <dcroberts@ucdavis.edu>              Dam Temperature Control Device (TCD)
  014227         2      000968.pdf    E‐Mail     2/19/2016 dcroberts@ucdavis.edu                          Heffernan, Beverley                  Your question regarding the Glen Canyon Dam
                                                                                                          <bheffernan@usbr.gov>                Temperature Control Device (TCD)
  014229         2      000969.pdf    E‐Mail     2/19/2016 bheffernan@usbr.gov;                           Bill Stewart <BStewart@azgfd.gov>    RE: LTEMP BA
                                                           Rob_P_Billerbeck@nps.gov
  014231         4      000970.pdf    E‐Mail     2/19/2016 kdongoske@cableone.net;                        Callister, Kathleen                  Re: BOR Meeting with ZCRAT on Afternoon of 16
                                                           BChada@usbr.gov;                               <kcallister@usbr.gov>                February
                                                           mcrawford@usbr.gov;
                                                           KGrantz@usbr.gov




                                                                                        225 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 226 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                    From                        Description
   014235        2      000971.pdf    E‐Mail     2/18/2016 mary@maryorton.com;                   John and Carol Jordan                        RE: Proposed message to AMWG
                                                           KGrantz@usbr.gov;                     <jcjordan1@cox.net>
                                                           mcrawford@usbr.gov; jhamill@trcp.org;
                                                           jamiller101@gmail.com;
                                                           budwig@rocketmail.com

  014237         1      000972.pdf    E‐Mail     2/18/2016 BStewart@azgfd.gov;                            Heffernan, Beverley                 Re: LTEMP BA
                                                           Rob_P_Billerbeck@nps.gov                       <bheffernan@usbr.gov>
  014238         1      000973.pdf    E‐Mail     2/18/2016 BHeffernan@usbr.gov;                           Bill Stewart <BStewart@azgfd.gov>   LTEMP BA
                                                           Rob_P_Billerbeck@nps.gov
  014239         6      000974.pdf    E‐Mail     2/18/2016 bidtahnbecker@navajo‐nsn.gov;                  Heffernan, Beverley                 Re: February 10, 2016 letter from President
                                                           Rob_P_Billerbeck@nps.gov;                      <bheffernan@usbr.gov>               Begaye
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov

  014245         4      000975.pdf    E‐Mail     2/17/2016 kcallister@usbr.gov; BChada@usbr.gov; Kurt Dongoske                                RE: BOR Meeting with ZCRAT on Afternoon of 16
                                                           mcrawford@usbr.gov;                   <kdongoske@cableone.net>                     February
                                                           KGrantz@usbr.gov




                                                                                        226 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 227 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                 Description
   014249        3      000976.pdf    E‐Mail     2/17/2016 benreeder@hotmail.com;                         Whetton, Linda <lwhetton@usbr.gov>   Response on LTEMP Comment Period Extension
                                                           bheffernan@usbr.gov;
                                                           Billy_Shott@nps.gov;
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
  014252         3      000977.pdf    E‐Mail     2/17/2016 kdongoske@cableone.net;                        Callister, Kathleen                  Re: BOR Meeting with ZCRAT on Afternoon of 16
                                                           BChada@usbr.gov;                               <kcallister@usbr.gov>                February
                                                           mcrawford@usbr.gov;
                                                           KGrantz@usbr.gov
  014255         1      000978.pdf    E‐Mail     2/17/2016 kdongoske@cableone.net;                        Crawford, Marianne                   BA presentation to tribes
                                                           KGrantz@usbr.gov; kcallister@usbr.gov;         <mcrawford@usbr.gov>
                                                           BChada@usbr.gov




                                                                                        227 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 228 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                         Description
   014256        3      000979.pdf    E‐Mail     2/17/2016 jcjordan1@cox.net;                   Scott Vanderkooi                              Re: Pre AMWG Webinar Request ‐ LTEMP EIS HFE
                                                           Larry@grandcanyonwildlands.org;      <svanderkooi@usgs.gov>                        Sediment Protocol
                                                           jerryleecox@durango.net;
                                                           smdjansen@gmail.com;
                                                           dnimkin@npca.org; kdahl@npca.org;
                                                           ellsworth@wapa.gov;
                                                           capron@wapa.gov; JdeVos@azgfd.gov;
                                                           CCantrell@azgfd.gov;
                                                           BStewart@azgfd.gov;
                                                           DWeedman@azgfd.gov;
                                                           dostler@ucrcommission.com;
                                                           creda@creda.cc; tmocllc@gmail.com;
                                                           vkartha@azwater.gov;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov; kcallister@usbr.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           budwig@rocketmail.com;
                                                           jamiller101@gmail.com;
                                                           jhamill@trcp.org; davidb@sound‐
                                                           science.org; dave_uberuaga@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           pgrams@usgs.gov; dtopping@usgs.gov;
                                                           krussell@usbr.gov;
  014259         4      000980.pdf    E‐Mail     2/16/2016 bheffernan@usbr.gov                            Christine Costello                  RE: Lake Powell Water Quality Monitoring
                                                                                                          <Christine.Costello@lvvwd.com> on   Program
                                                                                                          behalf of Colby Pellegrino
                                                                                                          <Colby.Pellegrino@snwa.com>
  014263         4      000981.pdf    E‐Mail     2/16/2016 bheffernan@usbr.gov                            Christine Costello                  RE: Lake Powell Water Quality Monitoring
                                                                                                          <Christine.Costello@lvvwd.com> on   Program
                                                                                                          behalf of Colby Pellegrino
                                                                                                          <Colby.Pellegrino@snwa.com>




                                                                                        228 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 229 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                 From             Description
   014267        2      000982.pdf     E‐Mail       2/16/2016 bstewart@azgfd.gov;                LaGory, Kirk E. <lagory@anl.gov>    Cooperating Agency Call, Thursday, February 18,
                                                              Charles.Lewis@bia.gov;                                                 2 pm MST
                                                              cbulletts@kaibabpaiute‐nsn.gov;
                                                              csharris@crb.ca.gov;
                                                              bennion@wapa.gov;
                                                              dave.slick@srpnet.com;
                                                              dweedman@azgfd.gov;
                                                              dawn.hubbs101@gmail.com;
                                                              htchair@havasupai‐nsn.gov;
                                                              dostler@ucrcommission.com;
                                                              doug.milligan@srpnet.com;
                                                              Garry.Cantley@bia.gov;
                                                              jharkins@crc.nv.gov;
                                                              htvchair@havasupai‐nsn.gov;
                                                              jbird@ucrcommission.com;
                                                              jasonjohn@navajo‐nsn.gov;
                                                              htsec1@havasupai‐nsn.gov;
                                                              jcrandell@crc.nv.gov;
                                                              jess_newton@fws.gov;
                                                              jneuwerth@crb.ca.gov;
                                                              Kimberly_Greenwood@nps.gov;
                                                              kirk_young@fws.gov;
                                                              kdongoske@cableone.net;
                                                              lesley_fitzpatrick@fws.gov;
                                                              mjvick@gmail.com; maciocco@navajo‐
  014269         3      000983.pdf      E‐Mail      2/16/2016 Rob_P_Billerbeck@nps.gov;           Jason John <jasonjohn@navajo‐      Navajo Nation LTEMP Letter Requesting
                                                              gknowles@usbr.gov;                  nsn.gov>                           Extension of Comment Period and Consultation
                                                              bidtahnbecker@navajo‐nsn.gov;                                          Meeting
                                                              robertkirk@navajo‐nsn.gov;
                                                              rbenally@frontiernet.net;
                                                              smpollack@nndoj.org; oramm@navajo‐
                                                              nsn.gov; arashm@ntua.com;
                                                              maciocco@navajo‐nsn.gov;
                                                              jbowman@nndfw.org;
                                                              wfwolfjr@aol.com; kyazzie@nndfw.org


  014272         1      000984.pdf   Presentation   2/16/2016                                                                        Project Managers Meeting: Handout; Topic:
                                                                                                                                     Instructions for Webinar for Public Meetings on
                                                                                                                                     DEIS
  014273         3      000985.pdf   Presentation   2/16/2016                                                                        Public Meeting ‐ Webinar: Notes; Attendees:
                                                                                                                                     ANL, Reclamation, NPS, Public; Topic: DEIS

                                                                                           229 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 230 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type      Date                         To                                            From      Description
   014276       66      000986.pdf   Presentation   2/16/2016                                                                              Public Meeting on DEIS: Webinar instructions;
                                                                                                                                           Power Point Presentation; HFE Power Point
                                                                                                                                           Presentation
  014342         3      000987.pdf      E‐Mail      2/15/2016 bheffernan@usbr.gov;                           Phil Solomon                  Request for Extension of time for comments
                                                              Rob_P_Billerbeck@nps.gov;                      <psolomon@deseretpower.com>   regarding the LTEMP EIS
                                                              kevinr@mwpower.org;
                                                              mike.avant@garkane.com;
                                                              colinj@dixiepower.com;
                                                              steveb@flowellelectric.com;
                                                              jmcdowell@bvea.coop;
                                                              jgriffiths@mleainc.com;
                                                              ahaslem@mleainc.com;
                                                              krasmussen@deseretpower.com;
                                                              Crabtree@deseretpower.com;
                                                              bdalley@deseretpower.com;
                                                              lbliss@deseretpower.com;
                                                              cmacarthur@deseretpower.com;
                                                              creda@creda cc
  014345         3      000988.pdf      E‐Mail      2/14/2016 svanderkooi@usgs.gov;                          John and Carol Jordan         RE: Pre AMWG Webinar Request ‐ LTEMP EIS HFE
                                                              Larry@grandcanyonwildlands.org;                <jcjordan1@cox.net>           Sediment Protocol
                                                              jerryleecox@durango.net;
                                                              smdjansen@gmail.com;
                                                              dnimkin@npca.org; kdahl@npca.org;
                                                              ellsworth@wapa.gov;
                                                              capron@wapa.gov; JdeVos@azgfd.gov;
                                                              CCantrell@azgfd.gov;
                                                              BStewart@azgfd.gov;
                                                              DWeedman@azgfd.gov;
                                                              dostler@ucrcommission.com;
                                                              creda@creda.cc; tmocllc@gmail.com;
                                                              vkartha@azwater.gov;
                                                              KGrantz@usbr.gov;
                                                              Rob_P_Billerbeck@nps.gov;
                                                              lagory@anl.gov; kcallister@usbr.gov;
                                                              jennifer_gimbel@ios.doi.gov;
                                                              mariacamille_touton@ios.doi.gov;
                                                              budwig@rocketmail.com;
                                                              jamiller101@gmail.com;
                                                              jhamill@trcp.org; davidb@sound‐
                                                              science.org; dave_uberuaga@nps.gov;
                                                              Jan_Balsom@nps.gov;
                                                              pgrams@usgs.gov; dtopping@usgs.gov;
                                                              krussell@usbr.gov;
                                                                                           230 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 231 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                           Description
   014348        2      000989.pdf    E‐Mail     2/12/2016 jcjordan1@cox.net;                   Vanderkooi, Scott                               Re: Pre AMWG Webinar Request ‐ LTEMP EIS HFE
                                                           Larry@grandcanyonwildlands.org;      <svanderkooi@usgs.gov>                          Sediment Protocol
                                                           jerryleecox@durango.net;
                                                           smdjansen@gmail.com;
                                                           dnimkin@npca.org; kdahl@npca.org;
                                                           ellsworth@wapa.gov;
                                                           capron@wapa.gov; JdeVos@azgfd.gov;
                                                           CCantrell@azgfd.gov;
                                                           BStewart@azgfd.gov;
                                                           DWeedman@azgfd.gov;
                                                           dostler@ucrcommission.com;
                                                           creda@creda.cc; tmocllc@gmail.com;
                                                           vkartha@azwater.gov;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov; kcallister@usbr.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           budwig@rocketmail.com;
                                                           jamiller101@gmail.com;
                                                           jhamill@trcp.org; davidb@sound‐
                                                           science.org; dave_uberuaga@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           pgrams@usgs.gov; dtopping@usgs.gov;
                                                           krussell@usbr.gov;
  014350         6      000990.pdf    E‐Mail     2/12/2016 bheffernan@usbr.gov;                           Sargent, Jackie <SargentJ@prpa.org>   Long‐Term Experimental and Management Plan
                                                           Rob_P_Billerbeck@nps.gov                                                             DEIS letter submitting comments
  014356         6      000991.pdf    E‐Mail     2/12/2016 bheffernan@usbr.gov;                           Walsh, Angela <WalshA@prpa.org>       Long‐Term Experimental and Management Plan
                                                           Rob_P_Billerbeck@nps.gov                                                             DEIS letter submitting comments




                                                                                        231 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 232 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                    Description
   014362        2      000992.pdf    E‐Mail     2/12/2016 svanderkooi@usgs.gov;                John and Carol Jordan                    Pre AMWG Webinar Request ‐ LTEMP EIS HFE
                                                           Larry@GrandCanyonWildlands.org;      <jcjordan1@cox.net>                      Sediment Protocol
                                                           jerryleecox@durango.net;
                                                           smdjansen@gmail.com;
                                                           dnimkin@npca.org; kdahl@npca.org;
                                                           ellsworth@wapa.gov;
                                                           capron@wapa.gov; JdeVos@azgfd.gov;
                                                           CCantrell@azgfd.gov;
                                                           BStewart@azgfd.gov;
                                                           DWeedman@azgfd.gov;
                                                           dostler@ucrcommission.com;
                                                           creda@creda.cc; tmocllc@gmail.com;
                                                           vkartha@azwater.gov;
                                                           KGrantz@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov; kcallister@usbr.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           budwig@rocketmail.com;
                                                           jamiller101@gmail.com;
                                                           jhamill@trcp.org; davidb@sound‐
                                                           science.org; dave_uberuaga@nps.gov;
                                                           Jan_Balsom@nps.gov



  014364         3      000993.pdf    E‐Mail     2/11/2016 Rob_P_Billerbeck@nps.gov;                      Helderlein, Duane              Request for Extension for Review of LTEMP‐DEIS
                                                           bheffernan@usbr.gov;                           <dhelderlein@tristategt.org>
                                                           bnebergall@tristategt.org;
                                                           rwolaver@tristategt.org
  014367         5      000994.pdf    E‐Mail     2/11/2016 KGrantz@usbr.gov;                              Vineetha Kartha                FW: Springtime HFEP revision request
                                                           mcrawford@usbr.gov                             <vkartha@azwater.gov>
  014372         1      000995.pdf    E‐Mail     2/11/2016 Jenika.Raub@srpnet.com;                        Heffernan, Beverley            Re: LTEMP EIS Comment Period Extension
                                                           Rob_P_Billerbeck@nps.gov;                      <bheffernan@usbr.gov>          Request
                                                           Doug.Milligan@srpnet.com;
                                                           Dave.Slick@srpnet.com
  014373         2      000996.pdf    E‐Mail     2/11/2016 bheffernan@usbr.gov;                           Raub Jenika H                  LTEMP EIS Comment Period Extension Request
                                                           Rob_P_Billerbeck@nps.gov;                      <Jenika.Raub@srpnet.com>
                                                           Doug.Milligan@srpnet.com;
                                                           Dave.Slick@srpnet.com




                                                                                        232 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 233 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                 Description
   014375        1      000997.pdf    E‐Mail     2/11/2016 Karen.Kwon@coag.gov;                            Lori Caramanian                      Re: ACP: LTEMP Meeting Invitation
                                                           Rob_P_Billerbeck@nps.gov;                       <lori_caramanian@ios.doi.gov>
                                                           Colby.Pellegrino@snwa.com;
                                                           Arellano@wapa.gov;
                                                           bheffernan@usbr.gov;
                                                           KGrantz@usbr.gov
  014376         4      000998.pdf    E‐Mail     2/10/2016 KGrantz@usbr.gov;                               Vineetha Kartha                      Fw: Springtime HFEs call 2‐3 pm Weds AZ time
                                                           mcrawford@usbr.gov                              <vkartha@azwater.gov>
  014380         7      000999.pdf    E‐Mail     2/10/2016 benreeder@hotmail.com;                          Whetton, Linda <lwhetton@usbr.gov>   AMWG Meeting Materials
                                                           bheffernan@usbr.gov;
                                                           BRhees@usbr.gov; sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           carleton.bowekaty@ashiwi.org;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov; cibarre@q.com;
                                                           dpicard@usbr.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           eric.bobelu@ashiwi.org;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; kcallister@usbr.gov;
  014387         4      001000.pdf    E‐Mail     2/10/2016 KGrantz@usbr.gov;                               Vineetha Kartha                      Fwd: Springtime HFEs call 2‐3 pm Weds AZ time
                                                           mcrawford@usbr.gov                              <vkartha@azwater.gov>




                                                                                         233 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 234 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From              Description
   014391       115     001001.pdf    E‐Mail     2/10/2016 mcrawford@usbr.gov;                   Mary Orton <tmocllc@gmail.com>   Re: RESPONSE REQUESTED: GCDAMP assessment
                                                           mariacamille_touton@ios.doi.gov;                                       report
                                                           rgl97marty@rozellegroup.com;
                                                           chip.lewis@bia.gov; dpicard@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           steve_spangle@fws.gov;
                                                           jess_newton@fws.gov;
                                                           kirk_young@fws.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           AnnejCastle@gmail.com;
                                                           lori_caramanian@ios.doi.gov;
                                                           janelyder@gmail.com;
                                                           JdeVos@azgfd.gov;
                                                           smdjansen@gmail.com;
                                                           Larry@Springstewardship.org;
                                                           jcjordan1@cox.net; dnimkin@npca.org;
                                                           kdahl@npca.org; creda@creda.cc;
                                                           ted@uamps.com; jeka@wapa.gov;
                                                           michael.yeatts@nau.edu;
                                                           cuszhman@yahoo.com;
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           tbuschatzke@azwater.gov;




                                                                                        234 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 235 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                From                   Description
   014506       115     001002.pdf    E‐Mail       2/10/2016 mcrawford@usbr.gov;                   Mary Orton <tmocllc@gmail.com> on     Re: RESPONSE REQUESTED: GCDAMP assessment
                                                             mariacamille_touton@ios.doi.gov;      behalf of mary@maryorton.com          report
                                                             rgl97marty@rozellegroup.com;
                                                             chip.lewis@bia.gov; dpicard@usbr.gov;
                                                             bheffernan@usbr.gov;
                                                             steve_spangle@fws.gov;
                                                             jess_newton@fws.gov;
                                                             kirk_young@fws.gov;
                                                             lesley_fitzpatrick@fws.gov;
                                                             Dave_Uberuaga@nps.gov;
                                                             jennifer_gimbel@ios.doi.gov;
                                                             AnnejCastle@gmail.com;
                                                             lori_caramanian@ios.doi.gov;
                                                             janelyder@gmail.com;
                                                             JdeVos@azgfd.gov;
                                                             smdjansen@gmail.com;
                                                             Larry@Springstewardship.org;
                                                             jcjordan1@cox.net; dnimkin@npca.org;
                                                             kdahl@npca.org; creda@creda.cc;
                                                             ted@uamps.com; jeka@wapa.gov;
                                                             michael.yeatts@nau.edu;
                                                             cuszhman@yahoo.com;
                                                             kdongoske@cableone.net;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             tbuschatzke@azwater.gov;
  014621        40      001003.pdf Meeting Notes   2/9/2016                                                                              The Hualapai Tribe: Meeting Notes‐ REC, NPA,
                                                                                                                                         Hualapai
  014661        39      001004.pdf Meeting Notes   2/9/2016                                                                              Cooperating Agency: Meeting sign in sheet;
                                                                                                                                         Attendees: Reclamation, NPS, Tribal
                                                                                                                                         respresentatives; Presentation; Topic:
                                                                                                                                         Consultation with Hualapai Tribe
  014700         1      001005.pdf     E‐Mail      2/8/2016   Doug.Milligan@srpnet.com                      Billerbeck, Rob              Re: LTEMP Public draft EIS
                                                                                                            <rob_p_billerbeck@nps.gov>
  014701         1      001006.pdf     E‐Mail      2/8/2016   Rob_P_Billerbeck@nps.gov;                     Milligan Douglas W (Doug)    LTEMP Public draft EIS
                                                              bheffernan@usbr.gov;                          <Doug.Milligan@srpnet.com>
                                                              lori_caramanian@ios.doi.gov;
                                                              Jenika.Raub@srpnet.com




                                                                                          235 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 236 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                         From              Description
   014702        7      001007.pdf    E‐Mail     2/7/2016   rgl97marty@rozellegroup.com;                  Mary Orton <tmocllc@gmail.com>   AMWG: Final draft February agenda
                                                            NWilliams@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            Capron@wapa.gov;
                                                            LWhetton@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            vkartha@azwater.gov;
                                                            svanderkooi@usgs.gov;
                                                            KGrantz@usbr.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            kcallister@usbr gov
  014709         1      001008.pdf    E‐Mail     2/5/2016   KGrantz@usbr.gov;                             Mary Orton <tmocllc@gmail.com>   Re: AMWG ‐ heads up
                                                            mcrawford@usbr.gov;
                                                            Capron@WAPA.GOV;
                                                            vkartha@azwater.gov
  014710         6      001009.pdf    E‐Mail     2/5/2016   vkartha@azwater.gov;                          Mary Orton <tmocllc@gmail.com>   AMWG: Revised TWG AIF
                                                            jcjordan1@cox.net;
                                                            mariacamille_touton@ios.doi.gov;
                                                            mcrawford@usbr.gov;
                                                            KGrantz@usbr.gov
  014716         2      001010.pdf    E‐Mail     2/5/2016   mary@maryorton.com;                           Vineetha Kartha                  AMWG ‐ heads up
                                                            KGrantz@usbr.gov;                             <vkartha@azwater.gov>
                                                            mcrawford@usbr.gov;
                                                            Capron@WAPA.GOV
  014718         1      001011.pdf    E‐Mail     2/3/2016   Karen.kwon@state.co.us;                       Billerbeck, Rob                  Fwd: ACP: LTEMP Meeting Invitation
                                                            Colby.Pellegrino@snwa.com;                    <rob_p_billerbeck@nps.gov>
                                                            Arellano@wapa.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            KGrantz@usbr.gov
  014719         3      001012.pdf    E‐Mail     2/3/2016   kdongoske@cableone.net;                       Callister, Kathleen              Re: BOR Meeting with ZCRAT on Afternoon of 16
                                                            mcrawford@usbr.gov;                           <kcallister@usbr.gov>            February
                                                            KGrantz@usbr.gov




                                                                                        236 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 237 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                            From            Description
   014722        1      001013.pdf    E‐Mail     2/3/2016   bstewart@azgfd.gov;                           LaGory, Kirk E. <lagory@anl.gov>   LTEMP DEIS Markup
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            Garry.Cantley@bia.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jenika.raub@srpnet.com;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            Kimberly_Greenwood@nps.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
  014723         1      001014.pdf    E‐Mail     2/3/2016   Doug.Milligan@srpnet.com                      Billerbeck, Rob                    Re: LTEMP EIS Public Draft
                                                                                                          <rob_p_billerbeck@nps.gov>
  014724         1      001015.pdf    E‐Mail     2/3/2016   Rob_P_Billerbeck@nps.gov                      Milligan Douglas W (Doug)          RE: LTEMP EIS Public Draft
                                                                                                          <Doug.Milligan@srpnet.com>
  014725         3      001016.pdf    E‐Mail     2/2/2016   kcallister@usbr.gov;                          Kurt Dongoske                      RE: BOR Meeting with ZCRAT on Afternoon of 16
                                                            mcrawford@usbr.gov;                           <kdongoske@cableone.net>           February
                                                            KGrantz@usbr.gov
  014728         2      001017.pdf    E‐Mail     2/2/2016   kdongoske@cableone.net;                       Callister, Kathleen                Re: BOR Meeting with ZCRAT on Afternoon of 16
                                                            mcrawford@usbr.gov;                           <kcallister@usbr.gov>              February
                                                            KGrantz@usbr.gov




                                                                                        237 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 238 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From               Description
   014730        3      001018.pdf    E‐Mail     2/1/2016   vkartha@azwater.gov;                 John and Carol Jordan               Trout Ad Hoc Group ‐ AMWG Motion
                                                            KGrantz@usbr.gov; tmocllc@gmail.com; <jcjordan1@cox.net>
                                                            BStewart@azgfd.gov;
                                                            Brian_Healy@nps.gov;
                                                            ellsworth@wapa.gov;
                                                            dostler@ucrcommission.com;
                                                            Jan_Balsom@nps.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            jhamill@trcp.org;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            Larry@GrandCanyonWildlands.org;
                                                            creda@qwest.net; LWhetton@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            Mark_Anderson@nps.gov;
                                                            MAnderson@azgfd.gov;
                                                            michael.yeatts@nau.edu;
                                                            SRogers@azgfd.gov;
                                                            svanderkooi@usgs.gov;
                                                            seth.shanahan@snwa.com;
                                                            capron@wapa.gov;
                                                            ted.kowalski@state.co.us;
  014733         2      001019.pdf    E‐Mail     2/1/2016   kcallister@usbr.gov;                          Kurt Dongoske              RE: BOR Meeting with ZCRAT on Afternoon of 16
                                                            mcrawford@usbr.gov;                           <kdongoske@cableone.net>   February
                                                            KGrantz@usbr.gov




                                                                                        238 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 239 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                             From                 Description
   014735        2      001020.pdf    E‐Mail     2/1/2016   benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   TWG Motion and Other Infomration
                                                            science.org; Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov;
                                                            bennion@wapa.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            gmyers12@msn.com;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net; KGrantz@usbr.gov;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            larry@grandcanyonwildlands.org;
  014737         5      001021.pdf    Other      2/1/2016                                                 LTEMP Staff              Alternatives Matrix posted on the LTEMP public
                                                                                                                                   Web site: Glen Canyon Dam Long Term
                                                                                                                                   Experimental and Management Plan Draft EIS
                                                                                                                                   Alternatives Key.Posted on the LTEMP public
                                                                                                                                   Web site [Posted on the public web site]

  014742        17      001022.pdf    Other      2/1/2016                                                 LTEMP Staff              Posters for DEIS public meetings [Posted on the
                                                                                                                                   public web site]
  014759         2      001023.pdf    E‐Mail     1/31/2016 tmocllc@gmail.com; KGrantz@usbr.gov John and Carol Jordan               AMWG Motion/Amendment by Recreational
                                                                                               <jcjordan1@cox.net>                 Fishing




                                                                                        239 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 240 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                          From              Description
   014761        6      001024.pdf    E‐Mail     1/30/2016 mariacamille_touton@ios.doi.gov;               Mary Orton <tmocllc@gmail.com>   AMWG final draft agenda
                                                           mcrawford@usbr.gov;
                                                           KGrantz@usbr.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           michael.yeatts@nau.edu;
                                                           vkartha@azwater.gov;
                                                           svanderkooi@usgs.gov;
                                                           valdezra@aol.com;
                                                           Tom_Czapla@fws.gov;
                                                           Tom_Chart@fws.gov;
                                                           dostler@ucrcommission.com;
                                                           jeka@wapa.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           davidb@sound‐science.org;
                                                           MMcKinstry@usbr gov
  014767         3      001025.pdf    E‐Mail     1/29/2016 LWhetton@usbr.gov;                             John and Carol Jordan            Trout Ad Hoc Group AMWG Motion
                                                           tmocllc@gmail.com; jhamill@trcp.org;           <jcjordan1@cox.net>
                                                           budwig@rocketmail.com;
                                                           jamiller101@gmail.com;
                                                           vkartha@azwater.gov;
                                                           KGrantz@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           ellsworth@wapa.gov;
                                                           capron@wapa.gov;
                                                           svanderkooi@usgs.gov;
                                                           BStewart@azgfd.gov;
                                                           Larry@GrandCanyonWildlands.org

  014770         2      001026.pdf    E‐Mail     1/29/2016 mcrawford@usbr.gov;                            Rinkevich, Sarah                 Agenda for Tribal ‐ Federal‐family meeting Feb 23
                                                           KGrantz@usbr.gov;                              <sarah_rinkevich@fws.gov>
                                                           dawn.hubbs101@gmail.com;
                                                           calisay17@hotmail.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           kdongoske@cableone.net;
                                                           melinda@navajohistoricpreservation.or
                                                           g; oramm@navajo‐nsn.gov;
                                                           timothy_begay@yahoo.com;
                                                           michael yeatts@nau edu
  014772         1      001027.pdf    E‐Mail     1/27/2016 Rob_P_Billerbeck@nps.gov;                      Milligan Douglas W (Doug)        LTEMP EIS Public Draft
                                                           bheffernan@usbr.gov; lagory@anl.gov            <Doug.Milligan@srpnet.com>




                                                                                        240 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 241 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                 Description
   014773       52      001028.pdf    E‐Mail     1/25/2016 chip.lewis@bia.gov; dpicard@usbr.gov; Mary Orton <tmocllc@gmail.com> on   Re: RESPONSE REQUESTED: GCDAMP assessment
                                                           steve_spangle@fws.gov;                behalf of mary@maryorton.com        report
                                                           jess_newton@fws.gov;
                                                           kirk_young@fws.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           AnnejCastle@gmail.com;
                                                           lori_caramanian@ios.doi.gov;
                                                           janelyder@gmail.com;
                                                           JdeVos@azgfd.gov;
                                                           smdjansen@gmail.com;
                                                           Larry@Springstewardship.org;
                                                           dnimkin@npca.org; kdahl@npca.org;
                                                           creda@creda.cc; ted@uamps.com;
                                                           jeka@wapa.gov;
                                                           michael.yeatts@nau.edu;
                                                           cuszhman@yahoo.com;
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           tbuschatzke@azwater.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           csharris@crb.ca.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jmcclow@ugrwcd.org;




                                                                                        241 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 242 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                             From                 Description
   014825       17      001029.pdf    E‐Mail     1/23/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   Draft TWG Minutes
                                                           science.org; Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           gmyers12@msn.com;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;




                                                                                       242 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 243 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                             From                 Description
   014842        8      001030.pdf     E‐Mail       1/22/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>   AR & TWG Meeting Documents
                                                              science.org; Charles.Lewis@bia.gov;
                                                              Cbulletts@kaibabpaiute‐nsn.gov;
                                                              budwig@rocketmail.com;
                                                              csharris@crb.ca.gov;
                                                              cspalmer@wapa.gov; cibarre@q.com;
                                                              ellsworth@wapa.gov;
                                                              drogowski@azgfd.gov;
                                                              bennion@wapa.gov; davidb@sound‐
                                                              science.org; dnimkin@npca.org;
                                                              dostler@ucrcommission.com;
                                                              ejerlandsen@azwater.gov;
                                                              Garry.Cantley@bia.gov;
                                                              Jan_Balsom@nps.gov;
                                                              jharkins@crc.nv.gov;
                                                              gmyers12@msn.com;
                                                              jess_newton@fws.gov;
                                                              jneuwerth@crb.ca.gov;
                                                              jamiller101@gmail.com;
                                                              hamilldsrt50@msn.com;
                                                              jcjordan1@cox.net; KGrantz@usbr.gov;
                                                              cuszhman@yahoo.com;
                                                              kdahl@npca.org; kirk_young@fws.gov;
                                                              kdongoske@cableone.net;
                                                              larry@grandcanyonwildlands.org;
  014850        36      001031.pdf   Presentation   1/21/2016                                                                        Kaibab Band of Paiute Indians: Meeting PDF ‐
                                                                                                                                     Face‐to‐Face meeting ‐REC, NPS, DOI, Kaibab
                                                                                                                                     Tribal Council




                                                                                          243 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 244 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From               Description
   014886       32      001032.pdf    E‐Mail     1/20/2016 KGrantz@usbr.gov;                     Vineetha Kartha                    TWG background documents
                                                           mcrawford@usbr.gov;                   <vkartha@azwater.gov>
                                                           Charles.Lewis@bia.gov;
                                                           kirk_young@fws.gov;
                                                           Michael.yeatts@nau.edu;
                                                           Paul.Harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           steve.wolff@wyo.gov;
                                                           cuszhman@yahoo.com;
                                                           Mark_Anderson@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           kdongoske@cableone.net;
                                                           jamiller101@gmail.com;
                                                           budwig@rocketmail.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdahl@npca.org; BStewart@azgfd.gov;
                                                           larry@springstewardship.org;
                                                           csharris@crb.ca.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           amp.bdavis@ecoplanaz.com;
                                                           creda@creda.cc; jcrandell@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           cibarre@q.com;
                                                           ted.kowalski@state.co.us;
  014918         2      001033.pdf    E‐Mail     1/20/2016 bheffernan@usbr.gov                            Ryan Heinsius             RE: Follow‐up to dam plan
                                                                                                          <Ryan.Heinsius@nau.edu>
  014920         2      001034.pdf    E‐Mail     1/20/2016 Ryan.Heinsius@nau.edu                          Heffernan, Beverley       Re: Follow‐up to dam plan
                                                                                                          <bheffernan@usbr.gov>




                                                                                        244 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 245 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   014922        2      001035.pdf    E‐Mail     1/19/2016 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   Cooperating Agency Conference Call Tomorrow
                                                           Charles.Lewis@bia.gov;                                                            (January 20) at 2 pm MST
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jenika.raub@srpnet.com;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
  014924        20      001036.pdf    E‐Mail     1/19/2016 LWhetton@usbr.gov; kfry@usgs.gov;              Vineetha Kartha                    RE: GCMRC Annual Reporting Agenda ‐‐ Final
                                                           KGrantz@usbr.gov;                              <vkartha@azwater.gov>
                                                           svanderkooi@usgs.gov
  014944         5      001037.pdf    E‐Mail     1/18/2016 Ryan.Heinsius@nau.edu                          Beverley Heffernan                 Re: Chris Watt out of office Re: Glen Canyon Dam
                                                                                                          <bheffernan@usbr.gov>              plan interview




                                                                                        245 of 1060
                                         Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 246 of 1060
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                     Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename       File Type        Date                       To                                  From                Description
   014949        1      001038.pdf       E‐Mail        1/15/2016 BChada@usbr.gov; kcallister@usbr.gov; Heffernan, Beverley                  Status of the LTEMP Programmatic Agreement
                                                                 Robert.Snow@sol.doi.gov;              <bheffernan@usbr.gov>
                                                                 Justin.Tade@sol.doi.gov;
                                                                 krussell@usbr.gov;
                                                                 Jan_Balsom@nps.gov;
                                                                 svanderkooi@usgs.gov;
                                                                 dawn.hubbs101@gmail.com;
                                                                 oramm@navajo‐nsn.gov;
                                                                 melinda@navajohistoricpreservation.or
                                                                 g; ahoward@azstateparks.gov;
                                                                 mwalsh@azstateparks.gov;
                                                                 jeddins@achp.gov;
                                                                 Rosemary_Sucec@nps.gov;
                                                                 Charles.Lewis@bia.gov;
                                                                 creda@creda.cc;
                                                                 cbulletts@kaibabpaiute‐nsn.gov;
                                                                 kirk_young@fws.gov;
                                                                 kdongoske@cableone.net;
                                                                 benjamin_tuggle@fws.gov;
                                                                 michael.yeatts@nau.edu;
                                                                 jeka@wapa.gov; LMMeyer@wapa.gov;
                                                                 Dave_Uberuaga@nps.gov;
                                                                 dpicard@usbr.gov;
                                                                 Sarah_Rinkevich@fws.gov;
                                                                 Ellen_Brennan@nps.gov;
  014950         2      001039.pdf       E‐Mail        1/15/2016 Sarah_Rinkevich@fws.gov;                       Dawn Hubbs                  Re: LTEMP
                                                                 Jan_Balsom@nps.gov;                            <dawn.hubbs101@gmail.com>
                                                                 earlene.havatone@grandcanyonresort.c
                                                                 om; Rob_P_Billerbeck@nps.gov;
                                                                 BChada@usbr.gov
  014952         2      001040.pdf       E‐Mail        1/15/2016 Jan_Balsom@nps.gov;                            Rinkevich, Sarah            Re: LTEMP
                                                                 earlene.havatone@grandcanyonresort.c           <sarah_rinkevich@fws.gov>
                                                                 om; dawn.hubbs101@gmail.com;
                                                                 Rob_P_Billerbeck@nps.gov;
                                                                 BChada@usbr.gov
  014954         1      001041.pdf      Federal        1/15/2016                                                                            EPA Environmental Impact Statements Notice of
                                     Register Notice                                                                                        Availability: EIS No. 20160005, Draft, Glen
                                                                                                                                            Canyon Dam Long‐Term Experimental and
                                                                                                                                            Management Plan FR 81(10):2214 [Posted on
                                                                                                                                            the Public website]




                                                                                              246 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 247 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                             From                          Description
   014955        7      001042.pdf    E‐Mail     1/13/2016 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>            AR and TWG Meeting Agendas
                                                           science.org; Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           gmyers12@msn.com;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net; KGrantz@usbr.gov;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;
  014962         4      001043.pdf    E‐Mail     1/11/2016 doug.milligan@srpnet.com;                      Billerbeck, Rob                  Fwd: LTEMP Public Draft EIS IS Available for
                                                           bheffernan@usbr.gov;                           <rob_p_billerbeck@nps.gov>       Review
                                                           kcallister@usbr.gov
  014966         4      001044.pdf    E‐Mail     1/8/2016 Ryan.Heinsius@nau.edu                           Shedlowski, Kirby‐Lynn           Re: FW: Interior Department Proposes Adaptive
                                                                                                          <kirbylynn_shedlowski@nps.gov>   Management Framework for Glen Canyon Dam




                                                                                        247 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 248 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From            Description
   014970        4      001045.pdf    E‐Mail     1/8/2016   bstewart@azgfd.gov;                LaGory, Kirk E. <lagory@anl.gov>   LTEMP Public Draft EIS IS Available for Review
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            Kimberly_Greenwood@nps.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            mjvick@gmail.com; maciocco@navajo‐




                                                                                        248 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 249 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From                 Description
   014974        3      001046.pdf    E‐Mail     1/8/2016   benreeder@hotmail.com;                  Whetton, Linda <lwhetton@usbr.gov>   Filing of LTEMP Draft EIS
                                                            bheffernan@usbr.gov;
                                                            BRhees@usbr.gov; sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            carleton.bowekaty@ashiwi.org;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dpicard@usbr.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            eric.bobelu@ashiwi.org;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net; kcallister@usbr.gov;
  014977         7      001047.pdf    E‐Mail     1/8/2016   dnimkin@npca.org; kdahl@npca.org;             Billerbeck, Rob                Fwd: LTEMP EIS
                                                            vmazal@npca.org                               <rob_p_billerbeck@nps.gov>




                                                                                        249 of 1060
                                         Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 250 of 1060
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                     Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename       File Type        Date                        To                                From                       Description
   014984       51      001048.pdf       E‐Mail        1/8/2016   mcrawford@usbr.gov;                   Mary Orton <tmocllc@gmail.com>            RESPONSE REQUESTED: GCDAMP assessment
                                                                  mariacamille_touton@ios.doi.gov;                                                report
                                                                  chip.lewis@bia.gov; dpicard@usbr.gov;
                                                                  bheffernan@usbr.gov;
                                                                  steve_spangle@fws.gov;
                                                                  jess_newton@fws.gov;
                                                                  kirk_young@fws.gov;
                                                                  lesley_fitzpatrick@fws.gov;
                                                                  Dave_Uberuaga@nps.gov;
                                                                  jennifer_gimbel@ios.doi.gov;
                                                                  AnnejCastle@gmail.com;
                                                                  lori_caramanian@ios.doi.gov;
                                                                  janelyder@gmail.com;
                                                                  JdeVos@azgfd.gov;
                                                                  smdjansen@gmail.com;
                                                                  Larry@Springstewardship.org;
                                                                  jcjordan1@cox.net; dnimkin@npca.org;
                                                                  kdahl@npca.org; creda@creda.cc;
                                                                  ted@uamps.com; jeka@wapa.gov;
                                                                  michael.yeatts@nau.edu;
                                                                  cuszhman@yahoo.com;
                                                                  kdongoske@cableone.net;
                                                                  cbulletts@kaibabpaiute‐nsn.gov;
                                                                  tbuschatzke@azwater.gov;
                                                                  ttrujillo@crb.ca.gov;
  015035         4      001049.pdf      Federal        1/8/2016                                                                                   Notice of Availability and Notice of Public
                                     Register Notice                                                                                              Meetings for the Draft EIS for the Long‐Term
                                                                                                                                                  Experimental and Management Planfor the
                                                                                                                                                  Operation of Glen Canyon Dam, Page, Arizona FR
                                                                                                                                                  81(5):963‐966 [Posted on the Public website]

  015039         6      001050.pdf   Press Release     1/8/2016                                                 U.S. Department of the Interior   Press Release: Interior Proposes Adaptive
                                                                                                                                                  Management Framework for Glen Canyon Dam
                                                                                                                                                  [Posted on LTEMP Website]
  015045         3      001051.pdf       E‐Mail        1/7/2016   melanie_stansbury@energy.senate.gov Heffernan, Beverley                         Department of the Interior Publication of Long
                                                                                                      <bheffernan@usbr.gov>                       Term Experimental and Management Plan Draft
                                                                                                                                                  Environmental Impact Statement
  015048         3      001052.pdf       E‐Mail        1/7/2016   christopher_kearney@energy.senate.go Heffernan, Beverley                        Department of the Interior Publication of Long
                                                                  v                                    <bheffernan@usbr.gov>                      Term Experimental and Management Plan Draft
                                                                                                                                                  Environmental Impact Statement
  015051         3      001053.pdf       Other         1/6/2016                                                                                   Web page announcing upcoming public
                                                                                                                                                  meetings, following publication of the DEIS, as
                                                                                                                                                  well as past meetings.
                                                                                              250 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 251 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                            From   Description
   015054       76      001054.pdf     Other      1/4/2016                                                                           Includes the LTEMP web pages following
                                                                                                                                     publication of the DEIS
  015130         3      001055.pdf    E‐Mail     12/30/2015 BHeffernan@usbr.gov                  UCScanner@usbr.gov                  Canon Copier Scan
  015133         3      001056.pdf    E‐Mail     12/30/2015 BHeffernan@usbr.gov                  UCScanner@usbr.gov                  Canon Copier Scan
  015136         3      001057.pdf    E‐Mail     12/23/2015 benreeder@hotmail.com; bob@sound‐ Whetton, Linda <lwhetton@usbr.gov>     Draft TWG Agenda
                                                            science.org; Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov;
                                                            bennion@wapa.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net; KGrantz@usbr.gov;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            larry@grandcanyonwildlands.org;




                                                                                        251 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 252 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                             From            Description
   015139        1      001058.pdf    E‐Mail     12/23/2015 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   Update on LTEMP Public Draft EIS
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            Garry.Cantley@bia.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jenika.raub@srpnet.com;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            Kimberly_Greenwood@nps.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;




                                                                                         252 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 253 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                    From                 Description
   015140       119     001059.pdf    E‐Mail     12/22/2015 benreeder@hotmail.com;                  Whetton, Linda <lwhetton@usbr.gov>   GCMRC Annual Report
                                                            bheffernan@usbr.gov;
                                                            BRhees@usbr.gov; sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dpicard@usbr.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net; kcallister@usbr.gov;
                                                            cuszhman@yahoo.com;
  015259         1      001060.pdf    Other      12/22/2015                                                                              Includes instructions for submitting public
                                                                                                                                         comments on the DEIS.
  015260        11      001061.pdf    Other      12/18/2015                                                                              Pre‐DEIS questions and answers regarding the
                                                                                                                                         LTEMP EIS.
  015271         5      001062.pdf    Other      12/18/2015                                                                              Pre‐DEIS description of public involvement in the
                                                                                                                                         EIS process.
  015276        70      001063.pdf     Final     12/17/2015                                                                              Glen Canyon Dam Long‐Term Expeimental and
                                     Document                                                                                            Management Plan Environmental Impact
                                                                                                                                         Statement, Public Draft, Executive Summary
                                                                                                                                         [Posted on the Public website]
  015346       1014     001064.pdf     Final     12/17/2015                                                                              Glen Canyon Dam Long‐Term Expeimental and
                                     Document                                                                                            Management Plan Environmental Impact
                                                                                                                                         Statement, Public Draft, Chapters 1‐8 [Posted on
                                                                                                                                         the Public website]
  016360        966     001065.pdf     Final     12/17/2015                                                                              Glen Canyon Dam Long‐Term Expeimental and
                                     Document                                                                                            Management Plan Environmental Impact
                                                                                                                                         Statement, Public Draft, Appendices A‐N [Posted
                                                                                                                                         on the Public website]
                                                                                         253 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 254 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                         To                                            From   Description
   017326       13      001066.pdf     Other     12/17/2015                                                                           Pre‐DEIS description of the LTEMP EIS process.

  017339         3      001067.pdf    Other      12/17/2015                                                                           Pre‐DEIS access to documents related to the
                                                                                                                                      LTEMP EIS.
  017342         2      001068.pdf    Other      12/17/2015                                                                           Includes instructions for subscribing for email
                                                                                                                                      announcements, news, and other LTEMP EIS
                                                                                                                                      information.
  017344         5      001069.pdf    Other      12/17/2015                                                                           Includes information about Reclamation, NPS,
                                                                                                                                      and Argonne, as well as contact information for
                                                                                                                                      Reclamation and NPS and the webmaster.

  017349         1      001070.pdf    Other      12/17/2015                                                                           Pre‐DEIS LTEMP website home page.
  017350         1      001071.pdf    Other      12/17/2015                                                                           Provided access to resources related to the
                                                                                                                                      LTEMP EIS.
  017351         2      001072.pdf    Other      12/17/2015                                                                           LTEMP EIS home page during the public scoping
                                                                                                                                      period.
  017353        63      001073.pdf    E‐Mail     12/16/2015 ahoward@azstateparks.gov;             Heffernan, Beverley                 Follow up to November 30 webinar and future
                                                            benjamin_tuggle@fws.gov;              <bheffernan@usbr.gov>               planning
                                                            BChada@usbr.gov;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            dpicard@usbr.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            Ellen_Brennan@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jeddins@achp.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            krussell@usbr.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            creda@creda.cc; LMMeyer@wapa.gov;
                                                            jeka@wapa.gov;
                                                            mwalsh@azstateparks.gov;
                                                            melinda@navajohistoricpreservation.or
                                                            g; michael.yeatts@nau.edu;
                                                            oramm@navajo‐nsn.gov;
                                                            rnelson@achp.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Rosemary_Sucec@nps.gov;
  017416         4      001074.pdf    E‐Mail     12/16/2015 camille_touton@ios.doi.gov;                    Vineetha Kartha            Draft January TWG agenda
                                                            BHeffernan@usbr.gov                            <vkartha@azwater.gov>
                                                                                         254 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 255 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                              From                        Description
   017420        4      001075.pdf    E‐Mail     12/15/2015 mariacamille_touton@ios.doi.gov;   Crawford, Marianne                          Call notes for science advisers call
                                                            KGrantz@usbr.gov;                  <mcrawford@usbr.gov>
                                                            bheffernan@usbr.gov; davidb@sound‐
                                                            science.org; vkartha@azwater.gov;
                                                            capron@wapa.gov;
                                                            svanderkooi@usgs.gov

  017424         2      001076.pdf    E‐Mail     12/8/2015 Capron@wapa.gov;                               Mary Orton <tmocllc@gmail.com>   Re: AMWG planning: "alternatives to HFEs"
                                                           LWhetton@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           svanderkooi@usgs.gov;
                                                           NWilliams@usbr.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           rgl97marty@rozellegroup.com;
                                                           mcrawford@usbr.gov
  017426         1      001077.pdf    E‐Mail     12/8/2015 mcrawford@usbr.gov;                            Mary Orton <tmocllc@gmail.com>   AMWG planning: "alternatives to HFEs"
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           svanderkooi@usgs.gov;
                                                           NWilliams@usbr.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           rgl97marty@rozellegroup.com
  017427         5      001078.pdf    E‐Mail     12/8/2015 vkartha@azwater.gov;                           Heffernan, Beverley              Re: Clarifying HFEP springtime HFEs
                                                           mariacamille_touton@ios.doi.gov;               <bheffernan@usbr.gov>
                                                           mcrawford@usbr.gov;
                                                           svanderkooi@usgs.gov
  017432         6      001079.pdf    E‐Mail     12/8/2015 mariacamille_touton@ios.doi.gov;               Vineetha Kartha                  RE: Clarifying HFEP springtime HFEs
                                                           BHeffernan@usbr.gov;                           <vkartha@azwater.gov>
                                                           mcrawford@usbr.gov;
                                                           svanderkooi@usgs.gov




                                                                                        255 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 256 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   017438       18      001080.pdf    E‐Mail     12/4/2015 bennion@wapa.gov;                              LaGory, Kirk E. <lagory@anl.gov>   RE: Yesterday's LTEMP Presentation
                                                           jbird@ucrcommission.com;
                                                           sadler@wapa.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           pbungart@circaculture.com;
                                                           mariacamille_touton@ios.doi.gov;
                                                           capron@wapa.gov;
                                                           Charles.Lewis@bia.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov;
                                                           dnimkin@npca.org;
                                                           deborah.dixon@state.nm.us;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           kdongoske@cableone.net;
                                                           egerak@bwcdd.com;
                                                           ericmillis@utah.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           Bruce_Peacock@nps.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;




                                                                                        256 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 257 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   017456       19      001081.pdf    E‐Mail     12/4/2015 bennion@wapa.gov;                              LaGory, Kirk E. <lagory@anl.gov>   Yesterday's LTEMP Presentation
                                                           jbird@ucrcommission.com;
                                                           sadler@wapa.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           pbungart@circaculture.com;
                                                           mariacamille_touton@ios.doi.gov;
                                                           capron@wapa.gov;
                                                           Charles.Lewis@bia.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov;
                                                           dnimkin@npca.org;
                                                           deborah.dixon@state.nm.us;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           kdongoske@cableone.net;
                                                           egerak@bwcdd.com;
                                                           ericmillis@utah.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jerryleecox@durango.net;
  017475         1      001082.pdf    E‐Mail     12/4/2015 Doug.Milligan@srpnet.com;                      Billerbeck, Rob                    Re: December 4, 2015 LTEMP EIS comment letter
                                                           bheffernan@usbr.gov;                           <rob_p_billerbeck@nps.gov>         (UAMPS/SRP)
                                                           lori_caramanian@ios.doi.gov;
                                                           ted@uamps.com;
                                                           Jenika.Raub@srpnet.com
  017476         4      001083.pdf    E‐Mail     12/4/2015 bheffernan@usbr.gov;                           Milligan Douglas W (Doug)          December 4, 2015 LTEMP EIS comment letter
                                                           Rob_P_Billerbeck@nps.gov;                      <Doug.Milligan@srpnet.com>         (UAMPS/SRP)
                                                           lori_caramanian@ios.doi.gov;
                                                           ted@uamps.com;
                                                           Jenika.Raub@srpnet.com




                                                                                        257 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 258 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                             From            Description
   017480        1      001084.pdf   Meeting       12/3/2015 bennion@wapa.gov;                              LaGory, Kirk E. <lagory@anl.gov>   Glen Canyon Dam LTEMP DEIS Briefing
                                                             jbird@ucrcommission.com;
                                                             sadler@wapa.gov;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             pbungart@circaculture.com;
                                                             mariacamille_touton@ios.doi.gov;
                                                             capron@wapa.gov;
                                                             Charles.Lewis@bia.gov;
                                                             ccantrell@azgfd.gov;
                                                             csharris@crb.ca.gov;
                                                             dnimkin@npca.org;
                                                             deborah.dixon@state.nm.us;
                                                             htchair@havasupai‐nsn.gov;
                                                             dostler@ucrcommission.com;
                                                             kdongoske@cableone.net;
                                                             egerak@bwcdd.com;
                                                             ericmillis@utah.gov;
                                                             lesley_fitzpatrick@fws.gov;
                                                             Garry.Cantley@bia.gov;
                                                             jharkins@crc.nv.gov;
                                                             htvchair@havasupai‐nsn.gov;
                                                             jasonjohn@navajo‐nsn.gov;
                                                             htsec1@havasupai‐nsn.gov;
                                                             jcrandell@crc.nv.gov;
                                                             jerryleecox@durango.net;
  017481         2      001085.pdf Meeting Notes   12/3/2015                                                                                   The Hualapai Tribe: Meeting LTEMP DEIS
                                                                                                                                               Debriefing ‐ No Notes ‐ Just A endance Sheets

                                                                                                                                               Hualapai Representative in attendance

  017483         2      001086.pdf Meeting Notes   12/3/2015                                                                                   The Navajo Nation: Meeting LTEMP DEIS
                                                                                                                                               Debriefing ‐ No Notes ‐ Just A endance Sheets

                                                                                                                                               Navajo Representative in attendance

  017485         2      001087.pdf Meeting Notes   12/3/2015                                                                                   Kaibab Band of Paiute Indians: Meeting LTEMP
                                                                                                                                               DEIS Debriefing ‐ No Notes ‐ Just Attendance
                                                                                                                                               Sheets

                                                                                                                                               Paiute Representative in attendance
  017487         2      001088.pdf Meeting Notes   12/3/2015                                                                                   The Hualapai Tribe: Glen Canyon Dam PA
                                                                                                                                               Meeting ‐ No Notes ‐ Just Attendance Sheets;
                                                                                                                                               Hualapai Representative in attendance
                                                                                          258 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 259 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                            From           Description
   017489        2      001089.pdf Meeting Notes   12/3/2015                                                                                    The Pueblo of Zuni: Glen Canyon Dam PA
                                                                                                                                                Meeting ‐ No Notes ‐ Just Attendance Sheets;
                                                                                                                                                Zuni Representative in attendance
  017491         2      001090.pdf Meeting Notes   12/3/2015                                                                                    The Navajo Nation: Glen Canyon Dam PA
                                                                                                                                                Meeting ‐ No Notes ‐ Just Attendance Sheets;
                                                                                                                                                Navajo Representative in attendance
  017493         2      001091.pdf Meeting Notes   12/3/2015                                                                                    Hopi: Glen Canyon Dam PA Meeting ‐ No Notes ‐
                                                                                                                                                Just Attendance Sheets; Hopi Representative in
                                                                                                                                                attendance
  017495         2      001092.pdf Meeting Notes   12/3/2015                                                                                    Kaibab Band of Paiute Indians: Glen Canyon Dam
                                                                                                                                                PA Meeting ‐ No Notes ‐ Just Attendance Sheets;
                                                                                                                                                Paiute Representative in attendance

  017497         8      001093.pdf     E‐Mail      12/2/2015 rgl97marty@rozellegroup.com;                    Mary Orton <tmocllc@gmail.com>     AMWG: Action Items and draft agenda
                                                             mcrawford@usbr.gov;
                                                             Capron@wapa.gov;
                                                             LWhetton@usbr.gov;
                                                             bheffernan@usbr.gov;
                                                             vkartha@azwater.gov;
                                                             svanderkooi@usgs.gov;
                                                             NWilliams@usbr.gov;
                                                             mariacamille touton@ios.doi.gov
  017505         2      001094.pdf     E‐Mail      12/2/2015 bheffernan@usbr.gov                             Kerry Christensen                  Re: Fwd: Updated Draft LTEMP Programmatic
                                                                                                             <cuszhman@yahoo.com>               Agreement
  017507         1      001095.pdf     E‐Mail      12/2/2015 Rob_P_Billerbeck@nps.gov                        Milligan Douglas W (Doug)          RE: Invitation: LTEMP Communications @ Wed
                                                                                                             <Doug.Milligan@srpnet.com>         Dec 2, 2015 1pm ‐ 2pm
                                                                                                                                                (rob_p_billerbeck@nps.gov)
  017508         7      001096.pdf     E‐Mail      11/30/2015 mcrawford@usbr.gov;                            Mary Orton <tmocllc@gmail.com>     Agenda for our meeting Wednesday
                                                              Capron@wapa.gov;
                                                              LWhetton@usbr.gov;
                                                              bheffernan@usbr.gov;
                                                              vkartha@azwater.gov;
                                                              svanderkooi@usgs.gov;
                                                              NWilliams@usbr.gov;
                                                              mariacamille_touton@ios.doi.gov;
                                                              rgl97marty@rozellegroup.com
  017515         1      001097.pdf     E‐Mail      11/27/2015 larry@grandcanyonwildlands.org                 Billerbeck, Rob                    Re: LTEMP
                                                                                                             <rob_p_billerbeck@nps.gov>
  017516         1      001098.pdf     E‐Mail      11/27/2015 Rob_P_Billerbeck@nps.gov                       Larry Stevens                      Re: LTEMP
                                                                                                             <larry@grandcanyonwildlands.org>
  017517         1      001099.pdf     E‐Mail      11/27/2015 larry@grandcanyonwildlands.org                 Billerbeck, Rob                    LTEMP
                                                                                                             <rob_p_billerbeck@nps.gov>


                                                                                           259 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 260 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                  From                        Description
   017518        3      001100.pdf    E‐Mail     11/27/2015 lagory@anl.gov; BHeffernan@usbr.gov; John and Carol Jordan                        RE: This week's LTEMP EIS call with AGFD ‐
                                                            Rob_P_Billerbeck@nps.gov;            <jcjordan1@cox.net>                          Request
                                                            mariacamille_touton@ios.doi.gov;
                                                            jamiller101@gmail.com;
                                                            jhamill@trcp.org;
                                                            budwig@rocketmail.com

  017521         3      001101.pdf    E‐Mail     11/26/2015 lagory@anl.gov; BHeffernan@usbr.gov; John and Carol Jordan                        FW: This week's LTEMP EIS call with AGFD ‐
                                                            Rob_P_Billerbeck@nps.gov;            <jcjordan1@cox.net>                          Request
                                                            mariacamille_touton@ios.doi.gov;
                                                            jamiller101@gmail.com;
                                                            jhamill@trcp.org;
                                                            budwig@rocketmail.com

  017524         7      001102.pdf    E‐Mail     11/23/2015 jam@prairietriz.com;                           Chris Budwig                       Re: This week's LTEMP EIS call with AGFD ‐
                                                            Rob_P_Billerbeck@nps.gov;                      <budwig@rocketmail.com>            Request (w call / link info)
                                                            ccantrell@azgfd.gov; lagory@anl.gov;
                                                            BHeffernan@usbr.gov;
                                                            jcjordanl@cox.net; jhamill@trcp.org

  017531         7      001103.pdf    E‐Mail     11/23/2015 jam@prairietriz.com;                           John Hamill <jhamill@trcp.org>     RE: Fwd: Re: This week's LTEMP EIS call with
                                                            Rob_P_Billerbeck@nps.gov;                                                         AGFD ‐ Request (w call / link info)
                                                            ccantrell@azgfd.gov; lagory@anl.gov;
                                                            BHeffernan@usbr.gov;
                                                            jcjordanl@cox.net;
                                                            budwig@rocketmail.com

  017538         5      001104.pdf    E‐Mail     11/23/2015 Rob_P_Billerbeck@nps.gov;                      Joe Miller <jam@prairietriz.com>   Fwd: Fwd: Re: This week's LTEMP EIS call with
                                                            ccantrell@azgfd.gov; lagory@anl.gov;                                              AGFD ‐ Request (w call / link info)
                                                            BHeffernan@usbr.gov;
                                                            jhamill@trcp.org; jcjordanl@cox.net;
                                                            budwig@rocketmail.com

  017543         4      001105.pdf    E‐Mail     11/23/2015 jcjordan1@cox.net;                             Billerbeck, Rob                    Re: This week's LTEMP EIS call with AGFD ‐
                                                            CCantrell@azgfd.gov; lagory@anl.gov;           <rob_p_billerbeck@nps.gov>         Request
                                                            BHeffernan@usbr.gov;
                                                            jhamill@trcp.org;
                                                            budwig@rocketmail.com;
                                                            jamiller101@gmail.com;
                                                            JdeVos@azgfd.gov;
                                                            BStewart@azgfd.gov;
                                                            Jennifer_Rebenack@nps.gov


                                                                                         260 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 261 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From                    Description
   017547        2      001106.pdf    E‐Mail     11/23/2015 bheffernan@usbr.gov;                Whetton, Linda <lwhetton@usbr.gov>      Reminder: AMWG Agenda Items Due COB Today
                                                            BRhees@usbr.gov; sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dpicard@usbr.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
  017549         4      001107.pdf    E‐Mail     11/23/2015 jcjordan1@cox.net                              Billerbeck, Rob              Re: This week's LTEMP EIS call with AGFD ‐
                                                                                                           <rob_p_billerbeck@nps.gov>   Request
  017553         4      001108.pdf    E‐Mail     11/23/2015 jcjordan1@cox.net                              Heffernan, Beverley          Re: This week's LTEMP EIS call with AGFD ‐
                                                                                                           <bheffernan@usbr.gov>        Request
  017557         4      001109.pdf    E‐Mail     11/22/2015 CCantrell@azgfd.gov; lagory@anl.gov;           John and Carol Jordan        This week's LTEMP EIS call with AGFD ‐ Request
                                                            BHeffernan@usbr.gov;                           <jcjordan1@cox.net>
                                                            Rob_P_Billerbeck@nps.gov;
                                                            jhamill@trcp.org;
                                                            budwig@rocketmail.com;
                                                            jamiller101@gmail.com;
                                                            JdeVos@azgfd.gov;
                                                            BStewart@azgfd.gov




                                                                                         261 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 262 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                 From               Description
   017561        4      001110.pdf    E‐Mail     11/20/2015 jcjordan1@cox.net;                   Rob Billerbeck                     Re: Pre Public Draft LTEMP EIS ‐ Concerns 2nd
                                                            bheffernan@usbr.gov; lagory@anl.gov; <rob_p_billerbeck@nps.gov>         Request
                                                            mariacamille_touton@ios.doi.gov;
                                                            jhamill@trcp.org;
                                                            jamiller101@gmail.com;
                                                            budwig@rocketmail.com;
                                                            kcpicel@anl.gov

  017565         3      001111.pdf    E‐Mail     11/20/2015 bheffernan@usbr.gov; lagory@anl.gov; John and Carol Jordan              RE: Pre Public Draft LTEMP EIS ‐ Concerns 2nd
                                                            Rob_P_Billerbeck@nps.gov;            <jcjordan1@cox.net>                Request
                                                            mariacamille_touton@ios.doi.gov;
                                                            jhamill@trcp.org;
                                                            jamiller101@gmail.com;
                                                            budwig@rocketmail.com;
                                                            kcpicel@anl.gov

  017568        19      001112.pdf    E‐Mail     11/20/2015   BHeffernan@usbr.gov                           UCScanner@usbr.gov      Canon Copier Scan
  017587        19      001113.pdf    E‐Mail     11/20/2015   BHeffernan@usbr.gov                           UCScanner@usbr.gov      Canon Copier Scan
  017606        19      001114.pdf    E‐Mail     11/20/2015   BHeffernan@usbr.gov                           UCScanner@usbr.gov      Canon Copier Scan
  017625        15      001115.pdf    E‐Mail     11/20/2015   BHeffernan@usbr.gov                           UCScanner@usbr.gov      Canon Copier Scan
  017640        21      001116.pdf    E‐Mail     11/20/2015   BHeffernan@usbr.gov                           UCScanner@usbr.gov      Canon Copier Scan




                                                                                          262 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 263 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                  From                       Description
   017661        2      001117.pdf    E‐Mail     11/20/2015 Robert.Snow@sol.doi.gov;              Heffernan, Beverley                         Agenda for November 30, 2015 Webinar, 10 a.m.
                                                            krussell@usbr.gov;                    <bheffernan@usbr.gov>                       to 1 p.m.
                                                            Justin.Tade@sol.doi.gov;
                                                            BChada@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jsankey@usgs.gov;
                                                            svanderkooi@usgs.gov;
                                                            aeast@usgs.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            oramm@navajo‐nsn.gov;
                                                            melinda@navajohistoricpreservation.or
                                                            g; ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeddins@achp.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            LMMeyer@wapa.gov;
                                                            hfairley@usgs.gov;
                                                            Charles.Lewis@bia.gov;
                                                            creda@creda.cc;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            benjamin_tuggle@fws.gov;
                                                            michael.yeatts@nau.edu;
                                                            jeka@wapa.gov;
  017663         1      001118.pdf    E‐Mail     11/20/2015 BChada@usbr.gov;                               Heffernan, Beverley                Action items from Zuni Participation Report
                                                            kdongoske@cableone.net;                        <bheffernan@usbr.gov>
                                                            Sarah_Rinkevich@fws.gov
  017664         3      001119.pdf    E‐Mail     11/19/2015 lagory@anl.gov; jcjordan1@cox.net;             Beverley Heffernan                 Re: Pre Public Draft LTEMP EIS ‐ Concerns 2nd
                                                            Rob_P_Billerbeck@nps.gov;                      <bheffernan@usbr.gov>              Request
                                                            mariacamille_touton@ios.doi.gov;
                                                            jhamill@trcp.org;
                                                            jamiller101@gmail.com;
                                                            budwig@rocketmail.com;
                                                            kcpicel@anl.gov
  017667         3      001120.pdf    E‐Mail     11/19/2015 jcjordan1@cox.net;                             LaGory, Kirk E. <lagory@anl.gov>   RE: Pre Public Draft LTEMP EIS ‐ Concerns 2nd
                                                            Rob_P_Billerbeck@nps.gov;                                                         Request
                                                            bheffernan@usbr.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            jhamill@trcp.org;
                                                            jamiller101@gmail.com;
                                                            budwig@rocketmail.com;
                                                            kcpicel@anl.gov
                                                                                         263 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 264 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                           From           Description
   017670        2      001121.pdf    E‐Mail     11/19/2015 lagory@anl.gov;                               John and Carol Jordan           RE: Pre Public Draft LTEMP EIS ‐ Concerns 2nd
                                                            Rob_P_Billerbeck@nps.gov;                     <jcjordan1@cox.net>             Request
                                                            BHeffernan@usbr.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            jhamill@trcp.org;
                                                            jamiller101@gmail.com;
                                                            budwig@rocketmail.com
  017672         2      001122.pdf    E‐Mail     11/18/2015 Jenika.Raub@srpnet.com;                       Lori Caramanian                 Re: Invitation to LTEMP webinar
                                                            Rob_P_Billerbeck@nps.gov;                     <lori_caramanian@ios.doi.gov>
                                                            bheffernan@usbr.gov;
                                                            Karen.kwon@state.co.us;
                                                            Robert.Snow@sol.doi.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            Arellano@wapa.gov;
                                                            Doug.Milligan@srpnet.com;
                                                            ted@uamps.com; jharkins@crc.nv.gov;
                                                            krussell@usbr.gov

  017674        11      001123.pdf    E‐Mail     11/18/2015 Rob_P_Billerbeck@nps.gov;           Raub Jenika H                             RE: Invitation to LTEMP webinar
                                                            bheffernan@usbr.gov;                <Jenika.Raub@srpnet.com>
                                                            Karen.kwon@state.co.us;
                                                            Robert.Snow@sol.doi.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            lori_caramanian@ios.doi.gov;
                                                            Arellano@wapa.gov;
                                                            Doug.Milligan@srpnet.com;
                                                            ted@uamps.com; jharkins@crc.nv.gov;
                                                            krussell@usbr.gov

  017685        40      001124.pdf Meeting Notes 11/18/2015                                                                               Hopi:

  017725        39      001125.pdf Meeting Notes 11/18/2015                                                                               Cooperating Agency: Meeting sign in sheet;
                                                                                                                                          Attendees: Reclamation, NPS, Tribal
                                                                                                                                          respresentatives; Presentation; Topic:
                                                                                                                                          Informational meeting for Hopi Tribe
  017764         2      001126.pdf Meeting Notes 11/18/2015                                                                               Cooperating Agency: Meeting Notes; Meeting
                                                                                                                                          sign in sheet; Attendees: Reclamation, NPS,
                                                                                                                                          Tribal respresentatives; Topic: Informational
                                                                                                                                          meeting for Hopi Tribe




                                                                                        264 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 265 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From                              Description
   017766        1      001127.pdf    E‐Mail     11/17/2015 Jenika.Raub@srpnet.com;             Billerbeck, Rob                                   Invitation to LTEMP webinar
                                                            bheffernan@usbr.gov;                <rob_p_billerbeck@nps.gov>
                                                            Karen.kwon@state.co.us;
                                                            Robert.Snow@sol.doi.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            lori_caramanian@ios.doi.gov;
                                                            Arellano@wapa.gov;
                                                            doug.milligan@srpnet.com;
                                                            ted@uamps.com; jharkins@crc.nv.gov;
                                                            krussell@usbr.gov

  017767         4      001128.pdf    E‐Mail     11/17/2015 Rob_P_Billerbeck@nps.gov;                      Snow, Robert                           Re: LTEMP Edits
                                                            Colby.Pellegrino@snwa.com;                     <robert.snow@sol.doi.gov>
                                                            Jenika.Raub@srpnet.com;
                                                            lori_caramanian@ios.doi.gov;
                                                            Karen.kwon@state.co.us;
                                                            bheffernan@usbr.gov;
                                                            Arellano@wapa.gov
  017771         3      001129.pdf    E‐Mail     11/17/2015 CCantrell@azgfd.gov                            Billerbeck, Rob                        Re: Meeting on Nov 19?
                                                                                                           <rob_p_billerbeck@nps.gov>
  017774         3      001130.pdf    E‐Mail     11/17/2015 Rob_P_Billerbeck@nps.gov                       Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting on Nov 19?




                                                                                         265 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 266 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From                   Description
   017777        2      001131.pdf    E‐Mail     11/17/2015 LWhetton@usbr.gov;                  Mike <michael.yeatts@nau.edu>          Re: Request for Agenda Items ‐‐> AMWG Feb
                                                            bheffernan@usbr.gov;                                                       2016 Meeting
                                                            BRhees@usbr.gov; sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dpicard@usbr.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
  017779         2      001132.pdf    E‐Mail     11/17/2015 CCantrell@azgfd.gov;                          Billerbeck, Rob              Re: Meeting on Nov 19?
                                                            bheffernan@usbr.gov;                          <rob_p_billerbeck@nps.gov>
                                                            Jan_Balsom@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Melissa_Trammell@nps.gov;
                                                            John Spence@nps.gov




                                                                                        266 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 267 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From              Description
   017781        3      001133.pdf    E‐Mail     11/17/2015 dostler@ucrcommission.com;          Crawford, Marianne                Re: Request for Agenda Items ‐‐> AMWG Feb
                                                            LWhetton@usbr.gov;                  <mcrawford@usbr.gov>              2016 Meeting
                                                            bheffernan@usbr.gov;
                                                            BRhees@usbr.gov; sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dpicard@usbr.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;




                                                                                        267 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 268 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                               From               Description
   017784        2      001134.pdf    E‐Mail     11/17/2015 LWhetton@usbr.gov;                  Don Ostler                        RE: Request for Agenda Items ‐‐> AMWG Feb
                                                            bheffernan@usbr.gov;                <dostler@ucrcommission.com>       2016 Meeting
                                                            BRhees@usbr.gov; sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dpicard@usbr.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;




                                                                                        268 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 269 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From                             Description
   017786        2      001135.pdf    E‐Mail     11/17/2015 bheffernan@usbr.gov;                Whetton, Linda <lwhetton@usbr.gov>               Request for Agenda Items ‐‐> AMWG Feb 2016
                                                            BRhees@usbr.gov; sadler@wapa.gov;                                                    Meeting
                                                            mariacamille_touton@ios.doi.gov;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dpicard@usbr.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
  017788         2      001136.pdf    E‐Mail     11/16/2015 CCantrell@azgfd.gov;                          Billerbeck, Rob                        Re: Meeting on Nov 19?
                                                            bheffernan@usbr.gov;                          <rob_p_billerbeck@nps.gov>
                                                            Jan_Balsom@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Melissa_Trammell@nps.gov;
                                                            John Spence@nps.gov
  017790         2      001137.pdf    E‐Mail     11/16/2015 CCantrell@azgfd.gov;                          Trammell, Melissa                      Re: Meeting on Nov 19?
                                                            Rob_P_Billerbeck@nps.gov;                     <melissa_trammell@nps.gov>
                                                            bheffernan@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            John Spence@nps.gov
  017792         2      001138.pdf    E‐Mail     11/16/2015 Rob_P_Billerbeck@nps.gov;                     Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting on Nov 19?
                                                            bheffernan@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Melissa_Trammell@nps.gov;
                                                            John Spence@nps.gov
                                                                                        269 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 270 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                          From               Description
   017794        2      001139.pdf    E‐Mail     11/16/2015 CCantrell@azgfd.gov;                           Billerbeck, Rob                    Re: Meeting on Nov 19?
                                                            bheffernan@usbr.gov;                           <rob_p_billerbeck@nps.gov>
                                                            Jan_Balsom@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Melissa_Trammell@nps.gov;
                                                            John Spence@nps.gov
  017796         1      001140.pdf   Meeting     11/13/2015 bennion@wapa.gov;                              LaGory, Kirk E. <lagory@anl.gov>   Glen Canyon Dam LTEMP DEIS Briefing
                                                            jbird@ucrcommission.com;
                                                            sadler@wapa.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            pbungart@circaculture.com;
                                                            mariacamille_touton@ios.doi.gov;
                                                            capron@wapa.gov;
                                                            Charles.Lewis@bia.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            kdongoske@cableone.net;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jerryleecox@durango.net;
  017797         1      001141.pdf    E‐Mail     11/13/2015 Colby.Pellegrino@snwa.com;                     Billerbeck, Rob                    LTEMP Edits
                                                            Karen.kwon@state.co.us;                        <rob_p_billerbeck@nps.gov>
                                                            Jenika.Raub@srpnet.com;
                                                            bheffernan@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            Arellano@wapa.gov




                                                                                         270 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 271 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From                 Description
   017798        1      001142.pdf    E‐Mail     11/13/2015 Sarah_Rinkevich@fws.gov;                       Melinda Arviso‐Ciocco                 Re: LTEMP PA meeting/webinar
                                                            kdongoske@cableone.net;                        <melinda@navajohistoricpreservation.o
                                                            cuszhman@yahoo.com;                            rg>
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            oramm@navajo‐nsn.gov;
                                                            dawn.hubbs101@gmail.com;
                                                            timothy_begay@yahoo.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            BChada@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            mariacamille touton@ios doi gov
  017799         1      001143.pdf    E‐Mail     11/13/2015 Sarah_Rinkevich@fws.gov;                       Dawn Hubbs                           Re: LTEMP PA meeting/webinar
                                                            kdongoske@cableone.net;                        <dawn.hubbs101@gmail.com>
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            oramm@navajo‐nsn.gov;
                                                            melinda@navajohistoricpreservation.or
                                                            g; timothy_begay@yahoo.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            BChada@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            mariacamille touton@ios doi gov
  017800         1      001144.pdf    E‐Mail     11/13/2015 Sarah_Rinkevich@fws.gov;                       Heffernan, Beverley                  Re: LTEMP PA meeting/webinar
                                                            kdongoske@cableone.net;                        <bheffernan@usbr.gov>
                                                            cuszhman@yahoo.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            oramm@navajo‐nsn.gov;
                                                            melinda@navajohistoricpreservation.or
                                                            g; dawn.hubbs101@gmail.com;
                                                            timothy_begay@yahoo.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            BChada@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            mariacamille touton@ios doi gov


                                                                                         271 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 272 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From                  Description
   017801        1      001145.pdf    E‐Mail     11/13/2015 kdongoske@cableone.net;                        Rinkevich, Sarah                       LTEMP PA meeting/webinar
                                                            cuszhman@yahoo.com;                            <sarah_rinkevich@fws.gov>
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            oramm@navajo‐nsn.gov;
                                                            melinda@navajohistoricpreservation.or
                                                            g; dawn.hubbs101@gmail.com;
                                                            timothy_begay@yahoo.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            BChada@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            mariacamille touton@ios doi gov
  017802         1      001146.pdf    E‐Mail     11/12/2015 Rob_P_Billerbeck@nps.gov;                      Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting on Nov 19?
                                                            bheffernan@usbr.gov
  017803         1      001147.pdf    E‐Mail     11/12/2015 CCantrell@azgfd.gov;                           Billerbeck, Rob                        Meeting on Nov 19?
                                                            bheffernan@usbr.gov                            <rob_p_billerbeck@nps.gov>
  017804         8      001148.pdf    E‐Mail     11/12/2015 Karen.Kwon@state.co.us;                        Colby Pellegrino                       RE: Thanks
                                                            lori_caramanian@ios.doi.gov;                   <Colby.Pellegrino@snwa.com>
                                                            Robert.Snow@sol.doi.gov;
                                                            krussell@usbr.gov; arellano@wapa.gov;
                                                            Rob_P_Billerbeck@nps.gov




                                                                                         272 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 273 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                              From            Description
   017812        2      001149.pdf    E‐Mail     11/12/2015 bstewart@azgfd.gov;                             LaGory, Kirk E. <lagory@anl.gov>   Cooperating Agency Call Today, November 12, at
                                                            Charles.Lewis@bia.gov;                                                             2 pm MST
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            Kimberly_Greenwood@nps.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
  017814         7      001150.pdf    E‐Mail     11/12/2015 Sally Jewell, DOI                               The Basin States                   The Basin States: Letter to Sally Jewell: Basin
                                                                                                                                               States’ Support for the Consensus‐based
                                                                                                                                               “Hybrid” Alternative
  017821         7      001151.pdf    E‐Mail     11/11/2015 lagory@anl.gov;                     Milligan Douglas W (Doug)                      Thoughts about this Friday's Webinar
                                                            Rob_P_Billerbeck@nps.gov;           <Doug.Milligan@srpnet.com>
                                                            bheffernan@usbr.gov;
                                                            Jenika.Raub@srpnet.com;
                                                            jharkins@crc.nv.gov; tedr@uamps.com




                                                                                          273 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 274 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                     From                    Description
   017828        1      001152.pdf   Meeting     11/10/2015 doug.milligan@srpnet.com;              LaGory, Kirk E. <lagory@anl.gov>           Discuss Changes to LTEMP DEIS
                                                            ted@uamps.com; Arellano@wapa.gov;
                                                            jharkins@crc.nv.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            RClayton@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            kcpicel@anl.gov; jcrandell@crc.nv.gov;
                                                            jenika.raub@srpnet.com;
                                                            bheffernan@usbr.gov


  017829         2      001153.pdf    E‐Mail     11/10/2015 Doug.Milligan@srpnet.com;            Rob Billerbeck                               Re: This Friday Webinar
                                                            lagory@anl.gov; bheffernan@usbr.gov; <rob_p_billerbeck@nps.gov>
                                                            jharkins@crc.nv.gov

  017831         2      001154.pdf    E‐Mail     11/10/2015 Rob_P_Billerbeck@nps.gov;            Milligan Douglas W (Doug)                    RE: This Friday Webinar
                                                            lagory@anl.gov; bheffernan@usbr.gov; <Doug.Milligan@srpnet.com>
                                                            jharkins@crc.nv.gov

  017833         1      001155.pdf    E‐Mail     11/10/2015 Doug.Milligan@srpnet.com;            Billerbeck, Rob                              Re: This Friday Webinar
                                                            lagory@anl.gov; bheffernan@usbr.gov; <rob_p_billerbeck@nps.gov>
                                                            jharkins@crc.nv.gov

  017834         1      001156.pdf    E‐Mail     11/10/2015 Doug.Milligan@srpnet.com                       Billerbeck, Rob                    Re: This Friday Webinar
                                                                                                           <rob_p_billerbeck@nps.gov>
  017835         1      001157.pdf    E‐Mail     11/10/2015 lagory@anl.gov;                                Milligan Douglas W (Doug)          This Friday Webinar
                                                            Rob_P_Billerbeck@nps.gov;                      <Doug.Milligan@srpnet.com>
                                                            bheffernan@usbr.gov;
                                                            jharkins@crc.nv.gov
  017836         2      001158.pdf    E‐Mail     11/10/2015 jcrandell@crc.nv.gov                           Billerbeck, Rob                    Re: Have a question for you
                                                                                                           <rob_p_billerbeck@nps.gov>
  017838         2      001159.pdf    E‐Mail     11/10/2015 Rob_P_Billerbeck@nps.gov                       Jennifer Crandell                  RE: Have a question for you
                                                                                                           <jcrandell@crc.nv.gov>
  017840         1      001160.pdf   Meeting     11/10/2015 doug.milligan@srpnet.com;                      LaGory, Kirk E. <lagory@anl.gov>   Discuss Changes to LTEMP DEIS
                                                            ted@uamps.com; Arellano@wapa.gov;
                                                            jharkins@crc.nv.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            RClayton@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            kcpicel@anl.gov


                                                                                         274 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 275 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                             From              Description
   017841        3      001161.pdf    E‐Mail     11/10/2015 bennion@wapa.gov;                              LaGory, Kirk E. <lagory@anl.gov>     RE: Glen Canyon Dam LTEMP DEIS Briefing
                                                            jbird@ucrcommission.com;
                                                            sadler@wapa.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            pbungart@circaculture.com;
                                                            mariacamille_touton@ios.doi.gov;
                                                            capron@wapa.gov;
                                                            Charles.Lewis@bia.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            kdongoske@cableone.net;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jerryleecox@durango.net;
  017844        13      001162.pdf    E‐Mail     11/10/2015 Jan_Balsom@nps.gov;                            Mike <michael.yeatts@nau.edu>        Re: LTEMP meeting?
                                                            Rob_P_Billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            Sarah Rinkevich@fws.gov
  017857        10      001163.pdf    E‐Mail     11/10/2015 michael.yeatts@nau.edu;                        Balsom, Janet <jan_balsom@nps.gov>   Re: LTEMP meeting?
                                                            Rob_P_Billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            Sarah Rinkevich@fws.gov
  017867         8      001164.pdf    E‐Mail     11/10/2015 Jan_Balsom@nps.gov;                            Mike <michael.yeatts@nau.edu>        Re: LTEMP meeting?
                                                            Rob_P_Billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            Sarah Rinkevich@fws.gov
  017875         6      001165.pdf    E‐Mail     11/9/2015 Jan_Balsom@nps.gov;                             Beverley Heffernan                   Re: LTEMP meeting?
                                                            michael.yeatts@nau.edu;                        <bheffernan@usbr.gov>
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Sarah Rinkevich@fws.gov


                                                                                         275 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 276 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                            From                 Description
   017881        6      001166.pdf    E‐Mail     11/9/2015 Jan_Balsom@nps.gov;                            Sarah Rinkevich                      Re: LTEMP meeting?
                                                           michael.yeatts@nau.edu;                        <sarah_rinkevich@fws.gov>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           bheffernan@usbr.gov
  017887         6      001167.pdf    E‐Mail     11/9/2015 michael.yeatts@nau.edu;                        Balsom, Janet <jan_balsom@nps.gov>   Re: LTEMP meeting?
                                                           Rob_P_Billerbeck@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Sarah Rinkevich@fws.gov
  017893         2      001168.pdf    E‐Mail     11/9/2015 Rob_P_Billerbeck@nps.gov                       Jennifer Crandell                    RE: Have a question for you
                                                                                                          <jcrandell@crc.nv.gov>
  017895         1      001169.pdf    E‐Mail     11/9/2015 jcrandell@crc.nv.gov                           Billerbeck, Rob                      Re: Have a question for you
                                                                                                          <rob_p_billerbeck@nps.gov>
  017896         1      001170.pdf    E‐Mail     11/9/2015 Rob_P_Billerbeck@nps.gov                       Jennifer Crandell                    RE: Have a question for you
                                                                                                          <jcrandell@crc.nv.gov>
  017897         1      001171.pdf    E‐Mail     11/7/2015 Rob_P_Billerbeck@nps.gov                       Jennifer Crandell                    Re: Have a question for you
                                                                                                          <jcrandell@crc.nv.gov>
  017898         9      001172.pdf    E‐Mail     11/6/2015 Rob_P_Billerbeck@nps.gov                       Milligan Douglas W (Doug)            RE: Utility Cooperating Agencies Power Systems
                                                                                                          <Doug.Milligan@srpnet.com>           Questions for August 28 meeting
  017907         6      001173.pdf    E‐Mail     11/5/2015 Rob_P_Billerbeck@nps.gov;                      Sarah Rinkevich                      Re: LTEMP meeting?
                                                           michael.yeatts@nau.edu;                        <sarah_rinkevich@fws.gov>
                                                           Jan_Balsom@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           BChada@usbr.gov
  017913        15      001174.pdf    E‐Mail     11/5/2015 colby.pellegrino@snwa.com;                     Grantz, Katrina <kgrantz@usbr.gov>   LTEMP Hybrind HFE discussion ‐ slides attached
                                                           jharkins@crc.nv.gov;
                                                           bheffernan@usbr.gov;
                                                           karen.kwon@state.co.us;
                                                           DVaryu@usbr.gov; krussell@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           lori.caramanian@sol.doi.gov;
                                                           christine.costello@lvvwd.com

  017928         6      001175.pdf    E‐Mail     11/5/2015 michael.yeatts@nau.edu;                        Billerbeck, Rob                      Re: LTEMP meeting?
                                                           Jan_Balsom@nps.gov;                            <rob_p_billerbeck@nps.gov>
                                                           bheffernan@usbr.gov;
                                                           Sarah Rinkevich@fws.gov




                                                                                        276 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 277 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From                            Description
   017934       36      001176.pdf    E‐Mail     11/5/2015 bob@sound‐science.org;              Whetton, Linda <lwhetton@usbr.gov>              Lees Ferry Fishery Documents
                                                           Charles.Lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           budwig@rocketmail.com;
                                                           csharris@crb.ca.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov; davidb@sound‐
                                                           science.org; dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           Garry.Cantley@bia.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jharkins@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           gmyers12@msn.com;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           jamiller101@gmail.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  017970         5      001177.pdf    E‐Mail     11/5/2015 Rob_P_Billerbeck@nps.gov;                      Mike <michael.yeatts@nau.edu>        Re: LTEMP meeting?
                                                           Jan_Balsom@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Sarah Rinkevich@fws.gov
  017975         9      001178.pdf    E‐Mail     11/5/2015 Doug.Milligan@srpnet.com                       Billerbeck, Rob                     Re: Utility Cooperating Agencies Power Systems
                                                                                                          <rob_p_billerbeck@nps.gov>          Questions for August 28 meeting
  017984         4      001179.pdf    E‐Mail     11/5/2015 colby.pellegrino@snwa.com                      Grantz, Katrina <kgrantz@usbr.gov>  Fwd: (Forward to others) Meeting invitation:
                                                                                                                                              LTEMP Hybrid Alternative
  017988         4      001180.pdf    E‐Mail     11/5/2015 Rob_P_Billerbeck@nps.gov;                      Karen Kwon <Karen.Kwon@state.co.us> RE: Following up on two items
                                                           bheffernan@usbr.gov;
                                                           lori_caramanian@ios.doi.gov
  017992         3      001181.pdf    E‐Mail     11/5/2015 Karen.Kwon@state.co.us;                        Rob Billerbeck                       Re: Following up on two items
                                                           bheffernan@usbr.gov;                           <rob_p_billerbeck@nps.gov>
                                                           lori_caramanian@ios.doi.gov
  017995         3      001182.pdf    E‐Mail     11/5/2015 Rob_P_Billerbeck@nps.gov                       Karen Kwon <Karen.Kwon@state.co.us> RE: Following up on two items




                                                                                        277 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 278 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                            From                Description
   017998       17      001183.pdf    E‐Mail       11/4/2015 lagory@anl.gov;                                John and Carol Jordan                Pre Public Draft LTEMP EIS Concerns
                                                             Rob_P_Billerbeck@nps.gov;                      <jcjordan1@cox.net>
                                                             BHeffernan@usbr.gov;
                                                             mariacamille_touton@ios.doi.gov;
                                                             jhamill@trcp.org;
                                                             jamiller101@gmail.com;
                                                             budwig@rocketmail.com
  018015         2      001184.pdf     E‐Mail      11/4/2015 Sarah_Rinkevich@fws.gov;                       Dawn Hubbs                           Re: Draft LTEMP Programmatic Agreement
                                                             BChada@usbr.gov;                               <dawn.hubbs101@gmail.com>
                                                             bheffernan@usbr.gov
  018017        66      001185.pdf Meeting Notes   11/4/2015                                                                                     The Navajo Nation: Meeting notes from G2G
                                                                                                                                                 meeting between DOI, NPS, REC, and Navajo.

  018083         3      001186.pdf     E‐Mail      11/3/2015 Rob_P_Billerbeck@nps.gov                       Karen Kwon <Karen.Kwon@state.co.us> RE: Following up on two items

  018086         6      001187.pdf     E‐Mail      11/3/2015 Karen.Kwon@state.co.us                         Billerbeck, Rob                     Re: Following up on two items
                                                                                                            <rob_p_billerbeck@nps.gov>
  018092         2      001188.pdf     E‐Mail      11/3/2015 Rob_P_Billerbeck@nps.gov                       Karen Kwon <Karen.Kwon@state.co.us> RE: Following up on two items

  018094         3      001189.pdf     E‐Mail      11/3/2015 bheffernan@usbr.gov;                           Charley Bulletts                     Re: Question on Paiute Comments
                                                             Rob_P_Billerbeck@nps.gov                       <cbulletts@kaibabpaiute‐nsn.gov>
  018097        23      001190.pdf     E‐Mail      11/3/2015 Karen.Kwon@state.co.us;                        Billerbeck, Rob                      Re: Following up on two items
                                                             bheffernan@usbr.gov                            <rob_p_billerbeck@nps.gov>
  018120         8      001191.pdf     E‐Mail      11/3/2015 Rob_P_Billerbeck@nps.gov                       Milligan Douglas W (Doug)            Re: Utility Cooperating Agencies Power Systems
                                                                                                            <Doug.Milligan@srpnet.com>           Questions for August 28 meeting




                                                                                          278 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 279 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From              Description
   018128        6      001192.pdf    E‐Mail     11/3/2015 lagory@anl.gov;                       Rob Billerbeck                    Re: Utility Cooperating Agencies Power Systems
                                                           doug.milligan@srpnet.com;             <rob_p_billerbeck@nps.gov>        Questions for August 28 meeting
                                                           ted@uamps.com; jharkins@crc.nv.gov;
                                                           dave.slick@srpnet.com;
                                                           bennion@wapa.gov;
                                                           CSPALMER@wapa.gov;
                                                           capron@wapa.gov;
                                                           jenika.raub@srpnet.com;
                                                           bheffernan@usbr.gov;
                                                           Jan_Balsom@nps.gov; kcpicel@anl.gov;
                                                           gknowles@usbr.gov; lapoch@anl.gov;
                                                           tdveselka@anl.gov; RClayton@usbr.gov;
                                                           JBlair@usbr.gov; lbair@usgs.gov;
                                                           dharpman@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           Bruce_Peacock@nps.gov;
                                                           jeka@wapa.gov; sadler@wapa.gov;
                                                           arianno@wapa.gov



  018134        10      001193.pdf    E‐Mail     11/3/2015 doug.milligan@srpnet.com;            LaGory, Kirk E. <lagory@anl.gov>   RE: Utility Cooperating Agencies Power Systems
                                                           ted@uamps.com; jharkins@crc.nv.gov;                                     Questions for August 28 meeting
                                                           dave.slick@srpnet.com;
                                                           bennion@wapa.gov;
                                                           CSPALMER@WAPA.GOV;
                                                           capron@wapa.gov;
                                                           jenika.raub@srpnet.com;
                                                           bheffernan@usbr.gov;
                                                           Jan_Balsom@nps.gov; kcpicel@anl.gov;
                                                           gknowles@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lapoch@anl.gov; tdveselka@anl.gov;
                                                           RClayton@usbr.gov; JBlair@usbr.gov;
                                                           lbair@usgs.gov; dharpman@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           Bruce_Peacock@nps.gov;
                                                           capron@wapa.gov; jeka@wapa.gov;
                                                           sadler@wapa.gov; arianno@wapa.gov




                                                                                        279 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 280 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   018144        3      001194.pdf    E‐Mail     11/3/2015 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   RE: Glen Canyon Dam LTEMP DEIS Briefing
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
  018147         7      001195.pdf    E‐Mail     11/3/2015 Rob_P_Billerbeck@nps.gov;                      Milligan Douglas W (Doug)          Re: 8/28 Hydropower Meeting Follow‐Up
                                                           lagory@anl.gov; bheffernan@usbr.gov            <Doug.Milligan@srpnet.com>

  018154         3      001196.pdf    E‐mail     11/3/2015 Beverly Heffernan, REC                         Charley Bulletts, CRD              Kaibab Band of Paiute Indians: Charley sent
                                                                                                                                             comments on Chapters 1 and 2.




                                                                                        280 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 281 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From                        Description
   018157        1      001197.pdf    E‐Mail     11/2/2015 sadler@wapa.gov;                    LaGory, Kirk E. <lagory@anl.gov>               Glen Canyon Dam LTEMP DEIS Briefing
                                                           mariacamille_touton@ios.doi.gov;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           ericmillis@utah.gov;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           JdeVos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;
                                                           lkuwanwisiwma@hopi.nsn.us;
  018158         5      001198.pdf    E‐Mail     11/2/2015 Doug.Milligan@srpnet.com;                      Billerbeck, Rob                     Re: 8/28 Hydropower Meeting Follow‐Up
                                                           lagory@anl.gov; bheffernan@usbr.gov            <rob_p_billerbeck@nps.gov>

  018163         4      001199.pdf    E‐Mail     11/2/2015 lagory@anl.gov; bheffernan@usbr.gov; Milligan Douglas W (Doug)                     RE: 8/28 Hydropower Meeting Follow‐Up
                                                           Rob_P_Billerbeck@nps.gov;            <Doug.Milligan@srpnet.com>
                                                           jharkins@crc.nv.gov; tedr@uamps.com;
                                                           Jenika.Raub@srpnet.com;
                                                           creda@creda.cc; jeka@wapa.gov;
                                                           arellano@wapa.gov


  018167         1      001200.pdf    E‐Mail     11/2/2015 Rob_P_Billerbeck@nps.gov                       Karen Kwon <Karen.Kwon@state.co.us> RE: Which section?

  018168         1      001201.pdf    E‐Mail     11/2/2015 Karen.kwon@state.co.us                         Billerbeck, Rob                     Which section?
                                                                                                          <rob_p_billerbeck@nps.gov>
  018169         1      001202.pdf    E‐mail     11/2/2015 Charley Bullets, CRD                           Beverly Heffernan, REC              Kaibab Band of Paiute Indians: Requesting
                                                                                                                                              comments on Chapter 1 and 2 referenced in
                                                                                                                                              September 30, 2015 letter.
                                                                                        281 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 282 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                            From        Description
   018170        2      001203.pdf    E‐Mail     10/30/2015 dawn.hubbs101@gmail.com;                      Heffernan, Beverley          Re: Hualapai Council Meeting
                                                            lagory@anl.gov;                               <bheffernan@usbr.gov>
                                                            Rob_P_Billerbeck@nps.gov
  018172         1      001204.pdf    E‐Mail     10/30/2015 bheffernan@usbr.gov                           Dawn Hubbs                   Re: Hualapai Council Meeting
                                                                                                          <dawn.hubbs101@gmail.com>
  018173         4      001205.pdf    E‐Mail     10/30/2015 Rob_P_Billerbeck@nps.gov;                     Trammell, Melissa            notes from today's AGFD/NPS fisheries discussion
                                                            CCantrell@azgfd.gov;                          <melissa_trammell@nps.gov>
                                                            Mark_Anderson@nps.gov;
                                                            Jennifer Rebenack@nps.gov
  018177        21      001206.pdf    E‐Mail     10/30/2015 jsankey@usgs.gov; BChada@usbr.gov; Meyer, Lisa <LMMeyer@WAPA.GOV>          RE: Draft GCMRC Monitoring Plan for Effects of
                                                            bheffernan@usbr.gov;                                                       Geomorphic Processes at Archaeological Sites
                                                            Ellen_Brennan@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            pbungart@circaculture.com;
                                                            creda@creda.cc;
                                                            michael.yeatts@nau.edu;
                                                            kdongoske@cableone.net;
                                                            lorjac@frontiernet.net;
                                                            Jennifer_Dierker@nps.gov;
                                                            Jane_Rodgers@nps.gov;
                                                            mbarger@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Charles.Lewis@bia.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Thann_Baker@nps.gov;
                                                            kirk_young@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeddins@achp.gov; rnelson@achp.gov;
                                                            lkuwanwisiwma@hopi‐nsn.gov;




                                                                                        282 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 283 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                          From                 Description
   018198        2      001207.pdf    E‐Mail     10/28/2015 Christiana_Admiral@nps.gov;                    Trammell, Melissa                    Re: Daily Media Inquiry Update
                                                            jlavista@usgs.gov;                             <Melissa_Trammell@nps.gov>
                                                            Jeff_Humphrey@fws.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            Katie_Wood@nps.gov;
                                                            cdouglas@usbr.gov;
                                                            NWalter@azgfd.gov;
                                                            Cynthia_Sequanna@nps.gov;
                                                            james_doyle@nps.gov;
                                                            Janet_Cohen@nps.gov;
                                                            kirbylynn_shedlowski@nps.gov;
                                                            chris_tincher@fws.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Mark Sturm@nps gov;
  018200        39      001208.pdf    E‐Mail     10/28/2015 karen.kwon@state.co.us;                        Colby Pellegrino                     Fwd: Comments on Appendix D
                                                            KGrantz@usbr.gov;                              <Colby.Pellegrino@snwa.com>
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Robert.Snow@sol.doi.gov
  018239         4      001209.pdf    E‐Mail     10/27/2015 bheffernan@usbr.gov;                           Kendra Russell <krussell@usbr.gov>   Re: logistics for tomorrow
                                                            Karen.Kwon@state.co.us;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            lori_caramanian@ios.doi.gov;
                                                            Arellano@wapa.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Jan Balsom@nps gov
  018243         3      001210.pdf    E‐Mail     10/27/2015 krussell@usbr.gov;                             Beverley Heffernan                   Re: logistics for tomorrow
                                                            Karen.Kwon@state.co.us;                        <bheffernan@usbr.gov>
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            lori_caramanian@ios.doi.gov;
                                                            Arellano@wapa.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Jan Balsom@nps gov




                                                                                         283 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 284 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                 From                           Description
   018246        3      001211.pdf    E‐Mail     10/27/2015 Karen.Kwon@state.co.us;             Kendra Russell <krussell@usbr.gov>               Re: logistics for tomorrow
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            lori_caramanian@ios.doi.gov;
                                                            Arellano@wapa.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            Jan Balsom@nps gov
  018249        12      001212.pdf    E‐Mail     10/27/2015 kirk_young@fws.gov;                 Healy, Brian <brian_healy@nps.gov>               Re: Latest and Last Version of Trout/Chub Action
                                                            DRogowski@azgfd.gov;                                                                 Trigger Document
                                                            Randy_VanHaverbeke@fws.gov;
                                                            cyackulic@usgs.gov;
                                                            svanderkooi@usgs.gov;
                                                            dlward@usgs.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            BStewart@azgfd.gov; myard@usgs.gov;
                                                            mcrawford@usbr.gov;
                                                            Melissa_Trammell@nps.gov;
                                                            steve_spangle@fws.gov;
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov

  018261         3      001213.pdf    E‐Mail     10/27/2015 Rob_P_Billerbeck@nps.gov;                      Karen Kwon <Karen.Kwon@state.co.us> RE: logistics for tomorrow
                                                            Colby.Pellegrino@snwa.com;
                                                            lori_caramanian@ios.doi.gov;
                                                            Arellano@wapa.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            krussell@usbr.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            Jan Balsom@nps gov
  018264         3      001214.pdf    E‐Mail     10/27/2015 Colby.Pellegrino@snwa.com;                     Billerbeck, Rob                       Re: logistics for tomorrow
                                                            lori_caramanian@ios.doi.gov;                   <rob_p_billerbeck@nps.gov>
                                                            Arellano@wapa.gov;
                                                            karen.kwon@state.co.us;
                                                            Robert.Snow@sol.doi.gov;
                                                            krussell@usbr.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            Jan Balsom@nps gov
                                                                                         284 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 285 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                           From         Description
   018267        2      001215.pdf    E‐Mail     10/27/2015 Rob_P_Billerbeck@nps.gov;                      Colby Pellegrino              RE: logistics for tomorrow
                                                            lori_caramanian@ios.doi.gov;                   <Colby.Pellegrino@snwa.com>
                                                            Arellano@wapa.gov;
                                                            karen.kwon@state.co.us;
                                                            Robert.Snow@sol.doi.gov;
                                                            krussell@usbr.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            Jan Balsom@nps gov
  018269         2      001216.pdf    E‐Mail     10/27/2015 Rob_P_Billerbeck@nps.gov;                      Heffernan, Beverley           Re: logistics for tomorrow
                                                            Colby.Pellegrino@snwa.com;                     <bheffernan@usbr.gov>
                                                            lori_caramanian@ios.doi.gov;
                                                            Arellano@wapa.gov;
                                                            karen.kwon@state.co.us;
                                                            Robert.Snow@sol.doi.gov;
                                                            krussell@usbr.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Jan Balsom@nps gov
  018271         2      001217.pdf    E‐Mail     10/27/2015 Colby.Pellegrino@snwa.com;                     Billerbeck, Rob               Re: logistics for tomorrow
                                                            lori_caramanian@ios.doi.gov;                   <rob_p_billerbeck@nps.gov>
                                                            Arellano@wapa.gov;
                                                            karen.kwon@state.co.us;
                                                            Robert.Snow@sol.doi.gov;
                                                            krussell@usbr.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            Jan Balsom@nps gov




                                                                                         285 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 286 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                            From              Description
   018273       14      001218.pdf    E‐Mail     10/27/2015 kirk_young@fws.gov;                            Bill Stewart <BStewart@azgfd.gov>   RE: Latest and Last Version of Trout/Chub Action
                                                            steve_spangle@fws.gov;                                                             Trigger Document
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            DRogowski@azgfd.gov;
                                                            Randy_VanHaverbeke@fws.gov;
                                                            cyackulic@usgs.gov;
                                                            svanderkooi@usgs.gov;
                                                            dlward@usgs.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            myard@usgs.gov;
                                                            mcrawford@usbr.gov;
                                                            Melissa_Trammell@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            JSorensen@azgfd.gov;
                                                            DWeedman@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd gov
  018287         3      001219.pdf    E‐Mail     10/26/2015 KGrantz@usbr.gov                               Don Ostler                          confidential review
                                                                                                           <dostler@ucrcommission.com>
  018290         1      001220.pdf    E‐Mail     10/26/2015 jcjordan1@cox.net                              Heffernan, Beverley                 Re: FW: LTEMP Cooperator Comment Review
                                                                                                           <bheffernan@usbr.gov>
  018291         1      001221.pdf    E‐Mail     10/26/2015 BHeffernan@usbr.gov                            John and Carol Jordan               FW: LTEMP Cooperator Comment Review
                                                                                                           <jcjordan1@cox.net>
  018292         1      001222.pdf   Meeting     10/23/2015 gknowles@usbr.gov;                             Seth Shanahan                       LTEMP States call (8‐9 am Pacific)
                                                            lori_caramanian@ios.doi.gov;                   <seth.shanahan@snwa.com>
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Rodney.Smith@sol.doi.gov




                                                                                         286 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 287 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                         From                 Description
   018293        1      001223.pdf   Meeting     10/23/2015 Rodney.Smith@sol.doi.gov;                      Seth Shanahan                       LTEMP States call (8‐9 am Pacific)
                                                            chris.brown@wyo.gov;                           <seth.shanahan@snwa.com>
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jbird@ucrcommission.com;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            gknowles@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            robertking@utah.gov;
                                                            Shanti.Rosset@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
                                                            Thomas.george@state.co.us;
                                                            vkartha@azwater.gov;
  018294         3      001224.pdf    E‐Mail     10/23/2015 Rob_P_Billerbeck@nps.gov                       Karen Kwon <Karen.Kwon@state.co.us> RE: chat?

  018297         2      001225.pdf    E‐Mail     10/23/2015 Karen.Kwon@state.co.us                         Billerbeck, Rob                     Re: chat?
                                                                                                           <rob_p_billerbeck@nps.gov>




                                                                                         287 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 288 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                               From                           Description
   018299        3      001226.pdf    E‐Mail     10/21/2015 mbarger@usbr.gov; bob@sound‐        Whetton, Linda <lwhetton@usbr.gov>             Salazar May 2012 HFE Memo
                                                            science.org; Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov;
                                                            bennion@wapa.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            gknowles@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            gmyers12@msn.com;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
  018302         9      001227.pdf    E‐Mail     10/21/2015 BHeffernan@usbr.gov                           UCScanner@usbr.gov                  Canon Copier Scan
  018311        11      001228.pdf    E‐Mail     10/20/2015 Rob_P_Billerbeck@nps.gov;                     Karen Kwon <Karen.Kwon@state.co.us> Hydropower Section ‐ Chapter 3
                                                            krussell@usbr.gov
  018322         2      001229.pdf    E‐Mail     10/19/2015 Rob_P_Billerbeck@nps.gov;                     Heffernan, Beverley                  Re: Hualapai Council meeting
                                                            pbungart@circaculture.com;                    <bheffernan@usbr.gov>
                                                            Jan_Balsom@nps.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            BChada@usbr.gov




                                                                                        288 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 289 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                             From            Description
   018324        2      001230.pdf    E‐Mail     10/16/2015 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   Cooperating Agency Call on Monday, October 19
                                                            Charles.Lewis@bia.gov;                                                            at 2 pm MDT (1 pm PDT)
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            Garry.Cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            htvchair@havasupai‐nsn.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            Kimberly_Greenwood@nps.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;




                                                                                         289 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 290 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                               From                 Description
   018326        6      001231.pdf    E‐Mail     10/15/2015 mbarger@usbr.gov; bob@sound‐        Whetton, Linda <lwhetton@usbr.gov>   Revised TWG Agenda
                                                            science.org; Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov;
                                                            bennion@wapa.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            gknowles@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            gmyers12@msn.com;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
  018332        59      001232.pdf    E‐Mail     10/14/2015 Rob_P_Billerbeck@nps.gov;             Snow, Robert                       Definition of CRE: DFCs at pg 2‐3
                                                            lori_caramanian@ios.doi.gov;          <robert.snow@sol.doi.gov>
                                                            krussell@usbr.gov; arellano@wapa.gov;
                                                            karen.kwon@state.co.us;
                                                            Colby.Pellegrino@snwa.com




                                                                                         290 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 291 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                               From                         Description
   018391        4      001233.pdf    E‐Mail     10/14/2015 mbarger@usbr.gov; bob@sound‐        Whetton, Linda <lwhetton@usbr.gov>           Reminder: TWG Meeting Oct 20‐21
                                                            science.org; Charles.Lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            budwig@rocketmail.com;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov;
                                                            bennion@wapa.gov; davidb@sound‐
                                                            science.org; dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            Garry.Cantley@bia.gov;
                                                            gknowles@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            gmyers12@msn.com;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            jamiller101@gmail.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
  018395         2      001234.pdf    E‐Mail     10/13/2015 pbungart@circaculture.com;                    Billerbeck, Rob                    Re: Hualapai Council meeting
                                                            Jan_Balsom@nps.gov;                           <rob_p_billerbeck@nps.gov>
                                                            bheffernan@usbr.gov;
                                                            Sarah Rinkevich@fws.gov
  018397         2      001235.pdf    E‐Mail     10/13/2015 Rob_P_Billerbeck@nps.gov                      Peter Bungart                      RE: Hualapai Council meeting
                                                                                                          <pbungart@circaculture.com>
  018399         3      001236.pdf    E‐Mail     10/13/2015 gknowles@usbr.gov                             Charley Bulletts                   Re: Kaibab Paiute comments on LTEMP EIS
                                                                                                          <cbulletts@kaibabpaiute‐nsn.gov>
  018402         1      001237.pdf    E‐Mail     10/13/2015 pbungart@circaculture.com;                    Billerbeck, Rob                    Re: Hualapai Council meeting
                                                            Sarah_Rinkevich@fws.gov                       <rob_p_billerbeck@nps.gov>




                                                                                        291 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 292 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                         From           Description
   018403        1      001238.pdf   Meeting     10/12/2015 chris.brown@wyo.gov;                           Seth Shanahan                 LTEMP DOI‐States call (8‐11 am Pacific)
                                                            csharris@crb.ca.gov;                           <seth.shanahan@snwa.com>
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jbird@ucrcommission.com;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            Shanti.Rosset@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
                                                            Thomas.george@state.co.us;
                                                            vkartha@azwater.gov;
                                                            wturkett@crc.nv.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            Rob_P_Billerbeck@nps.gov;
  018404         1      001239.pdf    E‐Mail     10/12/2015 Rob_P_Billerbeck@nps.gov                       Peter Bungart                 Hualapai Council meeting
                                                                                                           <pbungart@circaculture.com>
  018405         4      001240.pdf    E‐Mail     10/9/2015 pbungart@circaculture.com;                      Billerbeck, Rob               Re: FW: LTEMP Cooperating Agency Call
                                                           lagory@anl.gov                                  <rob_p_billerbeck@nps.gov>    September 23, 2015 @ 2 pm MDT
  018409        95      001241.pdf    E‐Mail     10/8/2015 lagory@anl.gov;                                 Peter Bungart                 FW: LTEMP Cooperating Agency Call September
                                                           Rob_P_Billerbeck@nps.gov                        <pbungart@circaculture.com>   23, 2015 @ 2 pm MDT
  018504         4      001242.pdf    E‐Mail     10/8/2015 lagory@anl.gov;                                 Peter Bungart                 RE: LTEMP Cooperating Agency Call September
                                                           Rob_P_Billerbeck@nps.gov                        <pbungart@circaculture.com>   23, 2015 @ 2 pm MDT
  018508        417     001243.pdf    E‐Mail     10/8/2015 lagory@anl.gov;                                 Peter Bungart                 RE: LTEMP Cooperating Agency Call September
                                                           Rob_P_Billerbeck@nps.gov                        <pbungart@circaculture.com>   23, 2015 @ 2 pm MDT
  018925        228     001244.pdf    E‐Mail     10/8/2015 lagory@anl.gov;                                 Peter Bungart                 RE: LTEMP Cooperating Agency Call September
                                                           Rob_P_Billerbeck@nps.gov                        <pbungart@circaculture.com>   23, 2015 @ 2 pm MDT




                                                                                         292 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 293 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From        Description
   019153       103     001245.pdf    E‐Mail     10/7/2015 csharris@crb.ca.gov;                          Jeka, Lynn <Jeka@WAPA.GOV>   Draft Western letters & Hybrid edits
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           jharkins@crc.nv.gov;
                                                           robertking@utah.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           ted.kowalski@state.co.us;
                                                           tbuschatzke@azwater.gov;
                                                           vkartha@azwater.gov;
                                                           seth.shanahan@snwa.com;
                                                           steve.wolff@wyo.gov;
                                                           jmcclow@ugrwcd.org;
                                                           Dave.Slick@srpnet.com;
                                                           ted@uamps.com;
                                                           jbird@ucrcommission.com;
                                                           Arellano@WAPA.GOV;
                                                           Capron@WAPA.GOV;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           G b i l@WAPA GOV




                                                                                       293 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 294 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                   Description
   019256       30      001246.pdf    E‐Mail     10/7/2015 BChada@usbr.gov;                    Sankey, Joel <jsankey@usgs.gov>          Draft GCMRC Monitoring Plan for Effects of
                                                           bheffernan@usbr.gov;                                                         Geomorphic Processes at Archaeological Sites
                                                           Ellen_Brennan@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           pbungart@circaculture.com;
                                                           creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           lorjac@frontiernet.net;
                                                           Jennifer_Dierker@nps.gov;
                                                           Jane_Rodgers@nps.gov;
                                                           mbarger@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Charles.Lewis@bia.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           Thann_Baker@nps.gov;
                                                           kirk_young@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov; rnelson@achp.gov;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
  019286         3      001247.pdf    E‐Mail     10/7/2015 cbulletts@kaibabpaiute‐nsn.gov;     Knowles, Glen <gknowles@usbr.gov>        Kaibab Paiute comments on LTEMP EIS
                                                           lori_caramanian@ios.doi.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov; BHeffernan@usbr.gov

  019289         1      001248.pdf    E‐Mail     10/7/2015 Beverley Heffernan, Rob Billerbeck              Lynn Jeka, CSRP              Cooperating Agencies: Letter: Western Area
                                                                                                                                        Power Administration Letter of support for
                                                                                                                                        Hybrid Alternative
  019290        42      001249.pdf    E‐Mail     10/6/2015 vkartha@azwater.gov                             Billerbeck, Rob              Fwd: AGFD Comments on LTEMP draft EIS
                                                                                                           <rob_p_billerbeck@nps.gov>
  019332         6      001250.pdf   Comments    10/6/2015 NPS, REC, ANL                                   Navajo Nation                The Navajo Nation: Submitted comments on
                                                                                                                                        Draft LTEMP EIS
  019338         2      001251.pdf    E‐Mail     10/5/2015 Rob_P_Billerbeck@nps.gov;                       Vineetha Kartha              Re: LTEMP aquatics discussion
                                                           gknowles@usbr.gov                               <vkartha@azwater.gov>




                                                                                         294 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 295 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From          Description
   019340        2      001252.pdf    E‐Mail     10/5/2015 Rob_P_Billerbeck@nps.gov;                      Vineetha Kartha               Re: LTEMP aquatics discussion
                                                           dweedman@azgfd.gov;                            <vkartha@azwater.gov>
                                                           ccantrell@azgfd.gov;
                                                           srogers@azgfd.gov;
                                                           bstewart@azgfd.gov;
                                                           gknowles@usbr.gov
  019342        15      001253.pdf    E‐Mail     10/1/2015 lagory@anl.gov; gknowles@usbr.gov;             Kurt Dongoske                 Pueblo of Zuni Comments on the Cooperating
                                                           Rob_P_Billerbeck@nps.gov;                      <kdongoske@cableone.net>      Agencies Draft of the LTEMP EIS
                                                           bheffernan@usbr.gov;
                                                           BRhees@usbr.gov;
                                                           Charles.Lewis@bia.gov;
                                                           dave_uberuaga@nps.gov;
                                                           donmagpie@hotmail.com;
                                                           griffinj@anl.gov; Jan_Balsom@nps.gov;
                                                           jane.lyder@gmail.com;
                                                           Janet_Cohen@nps.gov;
                                                           jcrandell@crc.nv.gov; JFALER@usbr.gov;
                                                           jess_newton@fws.gov;
                                                           Justin.Tade@sol.doi.gov;
                                                           Karen_Breslin@nps.gov;
                                                           karen_wurzburger@nps.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           Mark_Anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           Michael_J_Boyles@nps.gov;
                                                           mrunge@usgs.gov; Michael_Whiteman‐
                                                           Jones@nps.gov;
                                                           patrick_gubbins@nps.gov;
                                                           kcpicel@anl.gov;
                                                           Ray_Sauvajot@nps.gov;
  019357         4      001254.pdf    E‐Mail     10/1/2015 Rob_P_Billerbeck@nps.gov;                      Rebenack, Jennifer            Fwd: Reply requested: moving LTEMP aquatics
                                                           dweedman@azgfd.gov;                            <jennifer_rebenack@nps.gov>   discussion to 12mtn/11az?
                                                           BStewart@azgfd.gov;
                                                           SRogers@azgfd.gov;
                                                           CCantrell@azgfd.gov;
                                                           JdeVos@azgfd.gov
  019361        12      001255.pdf    E‐Mail     10/1/2015 gknowles@usbr.gov;                             Don Ostler                    LTEMP Cooperating Agency Comments
                                                           Rob_P_Billerbeck@nps.gov                       <dostler@ucrcommission.com>
  019373         2      001256.pdf    E‐Mail     10/1/2015 kdongoske@cableone.net                         Billerbeck, Rob               Re: LTEMP Cooperating Agency Call September
                                                                                                          <rob_p_billerbeck@nps.gov>    23, 2015 @ 2 pm MDT
  019375         3      001257.pdf    E‐Mail     10/1/2015 DWeedman@azgfd.gov;                            Rebenack, Jennifer            Re: Reply requested: moving LTEMP aquatics
                                                           Rob_P_Billerbeck@nps.gov                       <jennifer_rebenack@nps.gov>   discussion to 12mtn/11az?
                                                                                        295 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 296 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From                       Description
   019378        6      001258.pdf    E‐Mail     10/1/2015 michael.yeatts@nau.edu;               Rinkevich, Sarah                            Re: LTEMP meeting?
                                                           Rob_P_Billerbeck@nps.gov              <sarah_rinkevich@fws.gov>
  019384         5      001259.pdf    E‐Mail     10/1/2015 jasonjohn@navajo‐nsn.gov;             Billerbeck, Rob                             Re: LTEMP EIS Comments
                                                           gknowles@usbr.gov; robertkirk@navajo‐ <rob_p_billerbeck@nps.gov>
                                                           nsn.gov; rbenally@frontiernet.net;
                                                           smpollack@nndoj.org

  019389         3      001260.pdf    E‐Mail     9/30/2015 Rob_P_Billerbeck@nps.gov;             Jason John <jasonjohn@navajo‐               LTEMP EIS Comments
                                                           gknowles@usbr.gov; robertkirk@navajo‐ nsn.gov>
                                                           nsn.gov; rbenally@frontiernet.net;
                                                           smpollack@nndoj.org

  019392         5      001261.pdf    E‐Mail     9/30/2015 michael.yeatts@nau.edu;                        Rob Billerbeck                     Re: LTEMP meeting?
                                                           Jan_Balsom@nps.gov;                            <rob_p_billerbeck@nps.gov>
                                                           bheffernan@usbr.gov;
                                                           Sarah Rinkevich@fws.gov
  019397        5       001262.pdf    E‐Mail     9/30/2015 Rob_P_Billerbeck@nps.gov                       Mike <michael.yeatts@nau.edu>      Re: LTEMP meeting?
  019402        12      001263.pdf    E‐Mail     9/30/2015 gknowles@usbr.gov;                             Don Ostler                         Cooperating Agency comments on LTEMP EIS
                                                           Rob_P_Billerbeck@nps.gov;                      <dostler@ucrcommission.com>
                                                           Thomas.George@state.co.us;
                                                           jbird@ucrcommission.com
  019414         1      001264.pdf    E‐Mail     9/30/2015 clperone@crc.nv.gov;                           LaGory, Kirk E. <lagory@anl.gov>   RE: Colorado River Commission of Nevada
                                                           jharkins@crc.nv.gov;                                                              Comments on the Glen Canyon Dam Long‐Term
                                                           jcrandell@crc.nv.gov;                                                             Experimental and Management Plan
                                                           rob_p_billerbeck@nps.gov;                                                         Environmental Impact Statement Cooperating
                                                           gknowles@usbr.gov;                                                                Agency Review Draft
                                                           bheffernan@usbr.gov;
                                                           mrunge@usgs.gov; kcpicel@anl.gov;
                                                           jan balsom@nps.gov
  019415         1      001265.pdf    E‐Mail     9/30/2015 lagory@anl.gov; gknowles@usbr.gov;             Milligan Douglas W (Doug)          RE: UCA letter response to Cooperating Agency
                                                           rob_p_billerbeck@nps.gov;                      <Doug.Milligan@srpnet.com>         draft Glen Canyon Dam LTEMP EIS due 9‐30‐15
                                                           ted@uamps.com;
                                                           Dave.Slick@srpnet.com;
                                                           Jenika.Raub@srpnet.com

  019416        10      001266.pdf    E‐Mail     9/30/2015 gknowles@usbr.gov;                             Milligan Douglas W (Doug)          UCA letter response to Cooperating Agency draft
                                                           rob_p_billerbeck@nps.gov;                      <Doug.Milligan@srpnet.com>         Glen Canyon Dam LTEMP EIS due 9‐30‐15
                                                           lagory@anl.gov; ted@uamps.com;
                                                           Dave.Slick@srpnet.com;
                                                           Jenika.Raub@srpnet.com




                                                                                        296 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 297 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                  Description
   019426        1      001267.pdf    E‐Mail     9/30/2015 Mark_Anderson@nps.gov;                         Google Calendar <calendar‐            Reply requested: moving LTEMP aquatics
                                                           srogers@azgfd.gov;                             notification@google.com> on behalf of discussion to 12mtn/11az?
                                                           dweedman@azgfd.gov;                            jennifer_rebenack@nps.gov
                                                           bstewart@azgfd.gov;
                                                           tbuschatzke@azwater.gov;
                                                           John_Spence@nps.gov;
                                                           Melissa_Trammell@nps.gov;
                                                           ccantrell@azgfd.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           vkartha@azwater.gov;
                                                           bstewart@azgfd.gov;
                                                           Mark_Anderson@nps.gov;
                                                           vkartha@azwater.gov;
                                                           dweedman@azgfd.gov;
                                                           tbuschatzke@azwater.gov;
                                                           Melissa_Trammell@nps.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           ccantrell@azgfd.gov;
                                                           John_Spence@nps.gov;
                                                           srogers@azgfd.gov;
  019427         3      001268.pdf    E‐Mail               J   if R b
                                                 9/30/2015 lagory@anl.gov;  k@                 Charley Bulletts                                Southern Paiute Comments to LTEMP EIS
                                                           Rob_P_Billerbeck@nps.gov;           <cbulletts@kaibabpaiute‐nsn.gov>
                                                           gknowles@usbr.gov
  019430         3      001269.pdf    E‐Mail     9/30/2015 kdongoske@cableone.net;             LaGory, Kirk E. <lagory@anl.gov>                RE: LTEMP Cooperating Agency Call September
                                                           gknowles@usbr.gov;                                                                  23, 2015 @ 2 pm MDT
                                                           Rob_P_Billerbeck@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Jan_Balsom@nps.gov; kcpicel@anl.gov




                                                                                        297 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 298 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                        From                  Description
   019433        2      001270.pdf    E‐Mail     9/30/2015 lagory@anl.gov; bstewart@azgfd.gov;            Kurt Dongoske                       RE: LTEMP Cooperating Agency Call September
                                                           Charles.Lewis@bia.gov;                         <kdongoske@cableone.net>            23, 2015 @ 2 pm MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
  019435         3      001271.pdf    E‐Mail     9/30/2015 rob_p_billerbeck@nps.gov;                      Karen Kwon <Karen.Kwon@state.co.us> RE: Did we get revised text from you on
                                                           Colby.Pellegrino@snwa.com                                                          flexibility?
  019438         3      001272.pdf   Comments    9/30/2015 NPS, REC, ANL                                  Havasupai Tribal Council            The Havasupai Tribe: Submitted comments on
                                                                                                                                              Draft LTEMP EIS
  019441         3      001273.pdf   Comments    9/30/2015 NPS, REC, ANL                                  Mike Yeatts, Tribal Archaeologist   Hopi: Submitted comments on Draft LTEMP EIS

  019444        732     001274.pdf   Comments    9/30/2015 NPS/REC/ANL                                    Hualapai Tribe                      The Hualapai Tribe: Submitted comments on
                                                                                                                                              Draft LTEMP EIS
  020176         4      001275.pdf    E‐Mail     9/29/2015 Rob_P_Billerbeck@nps.gov;                      Mike <michael.yeatts@nau.edu>       Hopi Comments on Coop. Agency LTEMP Draft
                                                           lagory@ani.gov; gknowles@usbr.gov
  020180         3      001276.pdf    Letter     9/29/2015 Kirk LaGory, ANL                               Roland Maldonado, Chairman          Kaibab Band of Paiute Indians: Letter regarding
                                                                                                                                              Kaibab comments on Chapters 1,2, and 3.
                                                                                                                                              References a letter dated April 8, 2015 that was
                                                                                                                                              never received by joint‐lead or ANL staff.

  020183         2      001277.pdf    E‐Mail     9/28/2015 gknowles@usbr.gov;                             Jessica Neuwerth                    RE: Joint Lead Addresses
                                                           rob_p_billerbeck@nps.gov;                      <jneuwerth@crb.ca.gov>
                                                           BHeffernan@usbr.gov
                                                                                        298 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 299 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                            From                Description
   020185        2      001278.pdf    E‐Mail     9/28/2015 rob_p_billerbeck@nps.gov;                      Knowles, Glen <gknowles@usbr.gov>   Re: Joint Lead Addresses
                                                           jneuwerth@crb.ca.gov;
                                                           BHeffernan@usbr.gov
  020187         2      001279.pdf    E‐Mail     9/28/2015 jneuwerth@crb.ca.gov;                          Billerbeck, Rob                     Re: Joint Lead Addresses
                                                           gknowles@usbr.gov                              <rob_p_billerbeck@nps.gov>
  020189         1      001280.pdf    E‐Mail     9/28/2015 gknowles@usbr.gov;                             Jessica Neuwerth                    Joint Lead Addresses
                                                           rob_p_billerbeck@nps.gov                       <jneuwerth@crb.ca.gov>
  020190        13      001281.pdf    Letter     9/28/2015 Kirk LaGory, ANL                               Kurt Dongoske, THPO                 The Pueblo of Zuni: Hard copy of Comments on
                                                                                                                                              LTEMP DEIS.
  020203         3      001282.pdf    E‐Mail     9/24/2015 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>    RE: LTEMP Cooperating Agency Call September
                                                           Charles.Lewis@bia.gov;                                                             23, 2015 @ 2 pm MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
  020206         3      001283.pdf    E‐Mail     9/23/2015 CCantrell@azgfd.gov;                 Rebenack, Jennifer                            REMINDER: LTEMP and fisheries calls
                                                           gknowles@usbr.gov;                   <jennifer_rebenack@nps.gov>
                                                           tbuschatzke@azwater.gov;
                                                           jan_balsom@nps.gov;
                                                           john_spence@nps.gov; lagory@anl.gov;
                                                           SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov;
                                                           rob_p_billerbeck@nps.gov

                                                                                        299 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 300 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   020209        2      001284.pdf    E‐Mail     9/22/2015 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Call September 23,
                                                           Charles.Lewis@bia.gov;                                                            2015 @ 2 pm MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
  020211         2      001285.pdf    E‐Mail     9/22/2015 BStewart@azgfd.gov;                            Rebenack, Jennifer                 Fwd: REMINDER: LTEMP and fisheries calls
                                                           CCantrell@azgfd.gov;                           <jennifer_rebenack@nps.gov>
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           tbuschatzke@azwater.gov;
                                                           jan_balsom@nps.gov;
                                                           john_spence@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           mark_anderson@nps.gov;
                                                           lagory@anl.gov; SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov

  020213         2      001286.pdf    E‐Mail     9/21/2015 Rob_P_Billerbeck@nps.gov;                      Dave Weedman                       RE: Sharing AGFD Comments on the DEIS with TU
                                                           gknowles@usbr.gov;                             <DWeedman@azgfd.gov>
                                                           bheffernan@usbr.gov
  020215         1      001287.pdf    E‐Mail     9/21/2015 DWeedman@azgfd.gov;                            Billerbeck, Rob                    Re: Sharing AGFD Comments on the DEIS with TU
                                                           gknowles@usbr.gov;                             <rob_p_billerbeck@nps.gov>
                                                           bheffernan@usbr.gov    300 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 301 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From              Description
   020216        2      001288.pdf    E‐Mail     9/18/2015 bheffernan@usbr.gov;                           Rebenack, Jennifer                 REMINDER: LTEMP and fisheries calls
                                                           gknowles@usbr.gov;                             <jennifer_rebenack@nps.gov>
                                                           tbuschatzke@azwater.gov;
                                                           jan_balsom@nps.gov;
                                                           john_spence@nps.gov;
                                                           mark_anderson@nps.gov;
                                                           lagory@anl.gov
  020218         4      001289.pdf    E‐Mail     9/18/2015 michael.yeatts@nau.edu                         Billerbeck, Rob                    Re: LTEMP meeting?
                                                                                                          <rob_p_billerbeck@nps.gov>
  020222         4      001290.pdf    E‐Mail     9/18/2015 Rob_P_Billerbeck@nps.gov                       Mike <michael.yeatts@nau.edu>      Re: LTEMP meeting?
  020226         3      001291.pdf    E‐Mail     9/18/2015 michael.yeatts@nau.edu                         Billerbeck, Rob                    Re: LTEMP meeting?
                                                                                                          <rob_p_billerbeck@nps.gov>
  020229         2      001292.pdf    E‐Mail     9/18/2015 Rob_P_Billerbeck@nps.gov                       Mike <michael.yeatts@nau.edu>      Re: LTEMP meeting?
  020231         2      001293.pdf    E‐Mail     9/18/2015 michael.yeatts@nau.edu                         Billerbeck, Rob                    Re: LTEMP meeting?
                                                                                                          <rob_p_billerbeck@nps.gov>
  020233         2      001294.pdf    E‐Mail     9/18/2015 Rob_P_Billerbeck@nps.gov                       Mike <michael.yeatts@nau.edu>      Re: LTEMP meeting?
  020235         1      001295.pdf    E‐Mail     9/17/2015 michael.yeatts@nau.edu                         Billerbeck, Rob                    Re: LTEMP meeting?
                                                                                                          <rob_p_billerbeck@nps.gov>
  020236         3      001296.pdf    E‐Mail     9/17/2015 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP Cooperating Agency Draft EIS Review
                                                           Charles.Lewis@bia.gov;                                                            Comments
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           Garry.Cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           htvchair@havasupai‐nsn.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Kimberly_Greenwood@nps.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                                                        301 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 302 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From         Description
   020239        1      001297.pdf    E‐Mail     9/17/2015 BStewart@azgfd.gov;                             Billerbeck, Rob              LTEMP and fisheries calls
                                                           CCantrell@azgfd.gov;                            <rob_p_billerbeck@nps.gov>
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           tbuschatzke@azwater.gov;
                                                           jan_balsom@nps.gov;
                                                           john_spence@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           mark_anderson@nps.gov;
                                                           lagory@anl.gov;
                                                           jennifer rebenack@nps gov
  020240         3      001298.pdf    E‐Mail     9/17/2015 seth.shanahan@snwa.com;                         Billerbeck, Rob              Re: Yesterday
                                                           lori_caramanian@ios.doi.gov;                    <rob_p_billerbeck@nps.gov>
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           Arellano@wapa.gov;
                                                           justin.tade@sol.doi.gov;
                                                           Rodney.Smith@sol.doi.gov
  020243         3      001299.pdf    E‐Mail     9/15/2015 chris.brown@wyo.gov;                            Seth Shanahan                Draft Decision Framework Language
                                                           csharris@crb.ca.gov;                            <seth.shanahan@snwa.com>
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           jbird@ucrcommission.com;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           karen.kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           patrick.tyrrell@wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           Shanti.Rosset@state.co.us;
                                                           steve.wolff@wyo.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           tbuschatzke@azwater.gov;
                                                           Thomas.george@state.co.us;
                                                           vkartha@azwater.gov;
                                                           wturkett@crc.nv.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           rodney.Smith@sol.doi.gov;
                                                           rob_p_billerbeck@nps.gov;302 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 303 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                            From                   Description
   020246        2      001300.pdf    E‐Mail     9/13/2015 rob_p_billerbeck@nps.gov;         Seth Shanahan                         DOI‐States LTEMP Discussion (noon to 4:00 pm
                                                           ttrujillo@crb.ca.gov;             <seth.shanahan@snwa.com>              Mountain)
                                                           robertking@utah.gov;
                                                           jcrandell@crc.nv.gov;
                                                           Karen.Kwon@state.co.us;
                                                           gknowles@usbr.gov; Jeka@WAPA.GOV;
                                                           ted.kowalski@state.co.us;
                                                           paul.harms@state.nm.us;
                                                           lori_caramanian@ios.doi.gov;
                                                           jharkins@crc.nv.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           steve.wolff@wyo.gov;
                                                           vkartha@azwater.gov;
                                                           csharris@crb.ca.gov;
                                                           BENNION@WAPA.GOV;
                                                           Arellano@WAPA.GOV;
                                                           tbuschatzke@azwater.gov;
                                                           Thomas.George@state.co.us;
                                                           jbird@ucrcommission.com;
                                                           jneuwerth@crb.ca.gov;
                                                           bheffernan@usbr.gov;
                                                           jan_balsom@nps.gov
  020248         2      001301.pdf    E‐Mail     9/10/2015 gknowles@usbr.gov; lagory@anl.gov;             Jessica Neuwerth         LTMEP EIS Questions
                                                           rob_p_billerbeck@nps.gov;                      <jneuwerth@crb.ca.gov>
                                                           ttrujillo@crb.ca.gov;
                                                           csharris@crb.ca.gov




                                                                                        303 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 304 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From            Description
   020250        7      001302.pdf    E‐Mail     9/10/2015 doug.milligan@srpnet.com;            LaGory, Kirk E. <lagory@anl.gov>   RE: Utility Cooperating Agencies Power Systems
                                                           ted@uamps.com; jharkins@crc.nv.gov;                                     Questions for August 28 meeting
                                                           dave.slick@srpnet.com;
                                                           bennion@wapa.gov;
                                                           CSPALMER@WAPA.GOV;
                                                           capron@wapa.gov;
                                                           jenika.raub@srpnet.com;
                                                           bheffernan@usbr.gov;
                                                           Jan_Balsom@nps.gov; kcpicel@anl.gov;
                                                           gknowles@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lapoch@anl.gov; tdveselka@anl.gov;
                                                           RClayton@usbr.gov; JBlair@usbr.gov;
                                                           lbair@usgs.gov; dharpman@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           Bruce_Peacock@nps.gov;
                                                           capron@wapa.gov; jeka@wapa.gov;
                                                           sadler@wapa.gov; arianno@wapa.gov




                                                                                        304 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 305 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                 Description
   020257       18      001303.pdf    E‐Mail     9/2/2015   bheffernan@usbr.gov;                Whetton, Linda <lwhetton@usbr.gov>   AMWG Motions & Action Item Tracking List
                                                            sadler@wapa.gov;
                                                            mariacamille_touton@ios.doi.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            deborah.dixon@state.nm.us;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            kfry@usgs.gov;




                                                                                        305 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 306 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                            From            Description
   020275        2      001304.pdf    E‐Mail     9/2/2015   bstewart@azgfd.gov;                           LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Call September 3,
                                                            Charles.Lewis@bia.gov;                                                           2015 @ 2 pm MDT
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            kimberly_greenwood@nps.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
  020277         5      001305.pdf    E‐Mail     9/1/2015  lwhetton@usbr.gov;                             Mary Orton <tmocllc@gmail.com>     Request for review: Draft memo to AMWG with
                                                           mcrawford@usbr.gov;                                                               evaluation comments and responses
                                                           vkartha@azwater.gov;
                                                           Capron@WAPA.GOV;
                                                           bheffernan@usbr.gov
  020282         2      001306.pdf    E‐Mail     8/28/2015 rgl97marty@rozellegroup.com;                   Mary Orton <tmocllc@gmail.com>     List of actions taken and action items
                                                           mcrawford@usbr.gov;
                                                           Capron@wapa.gov;
                                                           lwhetton@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           svanderkooi@usgs.gov;
                                                           nwilliams@usbr gov



                                                                                        306 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 307 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                      To                                    From              Description
   020284        5      001307.pdf     E‐Mail       8/28/2015 doug.milligan@srpnet.com;            LaGory, Kirk E. <lagory@anl.gov>     RE: Utility Cooperating Agencies Power Systems
                                                              ted@uamps.com; jharkins@crc.nv.gov;                                       Questions for August 28 meeting
                                                              dave.slick@srpnet.com;
                                                              bennion@wapa.gov;
                                                              CSPALMER@WAPA.GOV;
                                                              capron@wapa.gov;
                                                              jenika.raub@srpnet.com;
                                                              bheffernan@usbr.gov;
                                                              Jan_Balsom@nps.gov; kcpicel@anl.gov;
                                                              gknowles@usbr.gov;
                                                              Rob_P_Billerbeck@nps.gov;
                                                              lapoch@anl.gov; tdveselka@anl.gov;
                                                              RClayton@usbr.gov; JBlair@usbr.gov;
                                                              lbair@usgs.gov; dharpman@usbr.gov;
                                                              lori_caramanian@ios.doi.gov;
                                                              Bruce_Peacock@nps.gov;
                                                              capron@wapa.gov; jeka@wapa.gov;
                                                              sadler@wapa.gov; arianno@wapa.gov;
                                                              zzhou@anl.gov



  020289         1      001308.pdf     Meeting      8/27/2015 rob_p_billerbeck@nps.gov;                      Seth Shanahan              DOI‐States LTEMP Discussion (noon to 4:00 pm
                                                              lori_caramanian@ios.doi.gov;                   <seth.shanahan@snwa.com>   Mountain)
                                                              csharris@crb.ca.gov;
                                                              Colby.Pellegrino@snwa.com;
                                                              BENNION@WAPA.GOV;
                                                              dostler@ucrcommission.com;
                                                              jharkins@crc.nv.gov;
                                                              jcrandell@crc.nv.gov;
                                                              Karen.Kwon@state.co.us;
                                                              gknowles@usbr.gov;
                                                              ted.kowalski@state.co.us;
                                                              Jeka@WAPA.GOV;
                                                              paul.harms@state.nm.us;
                                                              robertking@utah.gov;
                                                              steve.wolff@wyo.gov;
                                                              ttrujillo@crb.ca.gov;
                                                              vkartha@azwater.gov;
                                                              jbird@ucrcommission.com;
                                                              tbuschatzke@azwater.gov;
                                                    8/27/2015 Th        G     @t t
  020290         4      001309.pdf   Presentation                                                                                       PowerPoint presentation: Presentation to AMWG
                                                                                                                                        on LTEMP status update.
                                                                                           307 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 308 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                              From    Description
   020294        4      001310.pdf    E‐Mail     8/26/2015 Doug.Milligan@srpnet.com                        Heffernan, Beverley      Re: Meeting with Utility Cooperating Agencies to
                                                                                                           <bheffernan@usbr.gov>    Discuss Power Systems‐‐August 28

  020298         6      001311.pdf    E‐Mail     8/26/2015 doug.milligan@srpnet.com;            LaGory, Kirk E. <lagory@anl.gov>    RE: Utility Cooperating Agencies Power Systems
                                                           ted@uamps.com; jharkins@crc.nv.gov;                                      Questions for August 28 meeting
                                                           dave.slick@srpnet.com;
                                                           bennion@wapa.gov;
                                                           CSPALMER@WAPA.GOV;
                                                           capron@wapa.gov;
                                                           jenika.raub@srpnet.com;
                                                           bheffernan@usbr.gov;
                                                           Jan_Balsom@nps.gov; kcpicel@anl.gov;
                                                           gknowles@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lapoch@anl.gov; tdveselka@anl.gov;
                                                           RClayton@usbr.gov; JBlair@usbr.gov;
                                                           lbair@usgs.gov; dharpman@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           Bruce_Peacock@nps.gov;
                                                           capron@wapa.gov; jeka@wapa.gov;
                                                           sadler@wapa.gov; arianno@wapa.gov




  020304        15      001312.pdf    E‐Mail     8/21/2015 doug.milligan@srpnet.com;             Poch, Leslie A. <lapoch@anl.gov>   RE: Meeting with Utility Cooperating Agencies to
                                                           lagory@anl.gov; ted@uamps.com;                                           Discuss Power Systems‐‐August 28
                                                           jharkins@crc.nv.gov;
                                                           dave.slick@srpnet.com;
                                                           bennion@wapa.gov;
                                                           CSPALMER@WAPA.GOV;
                                                           capron@wapa.gov;
                                                           jenika.raub@srpnet.com;
                                                           bheffernan@usbr.gov;
                                                           Jan_Balsom@nps.gov; kcpicel@anl.gov;
                                                           gknowles@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           tdveselka@anl.gov; RClayton@usbr.gov;
                                                           JBlair@usbr.gov; lbair@usgs.gov;
                                                           dharpman@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           Bruce_Peacock@nps.gov


                                                                                         308 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 309 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                 Description
   020319       61      001313.pdf    E‐Mail     8/21/2015 bheffernan@usbr.gov;                           Whetton, Linda <lwhetton@usbr.gov>   REVISED AMWG Meeting Packet
                                                           sadler@wapa.gov;
                                                           mariacamille_touton@ios.doi.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccantrell@azgfd.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           deborah.dixon@state.nm.us;
                                                           dostler@ucrcommission.com;
                                                           egerak@bwcdd.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;




                                                                                        309 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 310 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                              From            Description
   020380       11      001314.pdf    E‐Mail     8/20/2015 hfairley@usgs.gov; jcaster@usgs.gov;            Sankey, Joel <jsankey@usgs.gov>   Re: Friday Aug. 21, 10 am ‐ Meeting to Discuss
                                                           bchada@usbr.gov;                                                                  Cultural Site Monitoring and GCMRC Plan Outline
                                                           bheffernan@usbr.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           pbungart@circaculture.com;
                                                           creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           lorjac@frontiernet.net;
                                                           jennifer_dierker@nps.gov;
                                                           jane_rodgers@nps.gov;
                                                           mbarger@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           charles.lewis@bia.gov;
                                                           rosemary_sucec@nps.gov;
                                                           thann_baker@nps.gov;
                                                           kirk_young@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
  020391        20      001315.pdf    E‐Mail     8/20/2015 lagory@anl.gov; ted@uamps.com;       Milligan Douglas W (Doug)                    Utility Cooperating Agencies Power Systems
                                                           jharkins@crc.nv.gov;                 <Doug.Milligan@srpnet.com>                   Questions for August 28 meeting
                                                           Dave.Slick@srpnet.com;
                                                           bennion@wapa.gov;
                                                           CSPALMER@WAPA.GOV;
                                                           capron@wapa.gov;
                                                           Jenika.Raub@srpnet.com;
                                                           bheffernan@usbr.gov;
                                                           Jan_Balsom@nps.gov; kcpicel@anl.gov;
                                                           gknowles@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lapoch@anl.gov; tdveselka@anl.gov;
                                                           RClayton@usbr.gov; JBlair@usbr.gov;
                                                           lbair@usgs.gov; dharpman@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           Bruce_Peacock@nps.gov


                                                                                         310 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 311 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From           Description
   020411        2      001316.pdf Meeting Notes   8/18/2015                                                                                   The Pueblo of Zuni: Meeting between DOI
                                                                                                                                               agencies (DOI, Reclamation, NPS, FWS) and
                                                                                                                                               ZCRAT at Zuni Pueblo, NM
  020413         4      001317.pdf     E‐Mail      8/17/2015 doug.milligan@srpnet.com;                      LaGory, Kirk E. <lagory@anl.gov>   Re: Meeting with Utility Cooperating Agencies to
                                                             kcpicel@anl.gov; tdveselka@anl.gov;                                               Discuss Power Systems‐‐August 28
                                                             lapoch@anl.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             gknowles@usbr.gov
  020417         1      001318.pdf     E‐Mail      8/14/2015 Rob_P_Billerbeck@nps.gov                       Mike <michael.yeatts@nau.edu>      Re: LTEMP meeting?
  020418         3      001319.pdf     E‐Mail      8/14/2015 lagory@anl.gov; ted@uamps.com;                 Milligan Douglas W (Doug)          RE: Meeting with Utility Cooperating Agencies to
                                                             jharkins@crc.nv.gov;                           <Doug.Milligan@srpnet.com>         Discuss Power Systems‐‐August 28
                                                             Dave.Slick@srpnet.com;
                                                             bennion@wapa.gov;
                                                             CSPALMER@WAPA.GOV;
                                                             capron@wapa.gov;
                                                             Jenika.Raub@srpnet.com;
                                                             bheffernan@usbr.gov;
                                                             Jan_Balsom@nps.gov; kcpicel@anl.gov;
                                                             gknowles@usbr.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             lapoch@anl.gov; tdveselka@anl.gov;
                                                             RClayton@usbr.gov; JBlair@usbr.gov;
                                                             lbair@usgs.gov; dharpman@usbr.gov;
                                                             lori_caramanian@ios.doi.gov;
                                                             Bruce_Peacock@nps.gov




                                                                                          311 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 312 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                              From                 Description
   020421        9      001320.pdf    E‐Mail     8/12/2015 hfairley@usgs.gov; jcaster@usgs.gov;            Sankey, Joel <jsankey@usgs.gov>        Friday Aug. 21, 10 am ‐ Meeting to Discuss
                                                           bchada@usbr.gov;                                                                       Cultural Site Monitoring and GCMRC Plan Outline
                                                           bheffernan@usbr.gov;
                                                           Ellen_Brennan@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           pbungart@circaculture.com;
                                                           creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           lorjac@frontiernet.net;
                                                           jennifer_dierker@nps.gov;
                                                           jane_rodgers@nps.gov;
                                                           mbarger@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           charles.lewis@bia.gov;
                                                           rosemary_sucec@nps.gov;
                                                           thann_baker@nps.gov;
                                                           kirk_young@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
  020430         2      001321.pdf    E‐Mail     8/11/2015 CCantrell@azgfd.gov;                            Bill Stewart <BStewart@azgfd.gov>      RE: Meeting with NPS in Aug or Sept
                                                           rob_p_billerbeck@nps.gov
  020432         2      001322.pdf    E‐Mail     8/10/2015 rob_p_billerbeck@nps.gov;                       Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting with NPS in Aug or Sept
                                                           BStewart@azgfd.gov
  020434         1      001323.pdf    E‐Mail     8/10/2015 CCantrell@azgfd.gov;                            Billerbeck, Rob                        Re: Meeting with NPS in Aug or Sept
                                                           BStewart@azgfd.gov                              <rob_p_billerbeck@nps.gov>




                                                                                         312 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 313 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                            From            Description
   020435       18      001324.pdf    E‐Mail     8/7/2015   bstewart@azgfd.gov;                           LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP DEIS Technical Appendices
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jenika.raub@srpnet.com;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
  020453         1      001325.pdf   Meeting     8/7/2015   rob_p_billerbeck@nps.gov;                     Seth Shanahan                      DOI‐States LTEMP Discussion (noon to 4:00 pm
                                                            lori_caramanian@ios.doi.gov;                  <seth.shanahan@snwa.com>           Mountain)
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jcrandell@crc.nv.gov;
                                                            Karen.Kwon@state.co.us;
                                                            gknowles@usbr.gov;
                                                            ted.kowalski@state.co.us;
                                                            paul.harms@state.nm.us;
                                                            robertking@utah.gov;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            vkartha@azwater.gov;
                                                            jbird@ucrcommission.com;
                                                            tbuschatzke@azwater gov


                                                                                        313 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 314 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                        From        Description
   020454        1      001326.pdf   Meeting     8/7/2015   rob_p_billerbeck@nps.gov;                     Seth Shanahan              DOI‐States LTEMP Discussion (noon to 4:00 pm
                                                            lori_caramanian@ios.doi.gov;                  <seth.shanahan@snwa.com>   Mountain)
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jcrandell@crc.nv.gov;
                                                            Karen.Kwon@state.co.us;
                                                            gknowles@usbr.gov;
                                                            ted.kowalski@state.co.us;
                                                            paul.harms@state.nm.us;
                                                            robertking@utah.gov;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            vkartha@azwater.gov;
                                                            jbird@ucrcommission.com;
                                                            tbuschatzke@azwater gov
  020455         1      001327.pdf   Meeting     8/7/2015   rob_p_billerbeck@nps.gov;                     Seth Shanahan              DOI‐States LTEMP Discussion
                                                            lori_caramanian@ios.doi.gov;                  <seth.shanahan@snwa.com>
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jcrandell@crc.nv.gov;
                                                            Karen.Kwon@state.co.us;
                                                            gknowles@usbr.gov;
                                                            ted.kowalski@state.co.us;
                                                            paul.harms@state.nm.us;
                                                            robertking@utah.gov;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            vkartha@azwater.gov;
                                                            tbuschatzke@azwater gov




                                                                                        314 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 315 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                        From        Description
   020456        1      001328.pdf   Meeting     8/7/2015   rob_p_billerbeck@nps.gov;                     Seth Shanahan              DOI‐States LTEMP Discussion
                                                            lori_caramanian@ios.doi.gov;                  <seth.shanahan@snwa.com>
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jcrandell@crc.nv.gov;
                                                            Karen.Kwon@state.co.us;
                                                            gknowles@usbr.gov;
                                                            ted.kowalski@state.co.us;
                                                            paul.harms@state.nm.us;
                                                            robertking@utah.gov;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            vkartha@azwater.gov;
                                                            tbuschatzke@azwater gov
  020457         1      001329.pdf   Meeting     8/7/2015   rob_p_billerbeck@nps.gov;                     Seth Shanahan              DOI‐States LTEMP Discussion (noon to 4:00 pm
                                                            lori_caramanian@ios.doi.gov;                  <seth.shanahan@snwa.com>   Mountain)
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jcrandell@crc.nv.gov;
                                                            Karen.Kwon@state.co.us;
                                                            gknowles@usbr.gov;
                                                            ted.kowalski@state.co.us;
                                                            paul.harms@state.nm.us;
                                                            robertking@utah.gov;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            vkartha@azwater.gov;
                                                            jbird@ucrcommission.com;
                                                            tbuschatzke@azwater gov
  020458         1      001330.pdf   Meeting     8/6/2015   Colby.Pellegrino@snwa.com;                    Seth Shanahan              DOI‐States LTEMP Discussion
                                                            jcrandell@crc.nv.gov;                         <seth.shanahan@snwa.com>
                                                            vkartha@azwater.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            csharris@crb.ca.gov;
                                                            robertking@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            paul.harms@state.nm.us;
                                                            steve.wolff@wyo.gov;
                                                            Karen.Kwon@state.co.us;
                                                            ted.kowalski@state.co.us;
                                                            lori_caramanian@ios.doi.gov;
                                                            gknowles@usbr.gov;
                                                            rob p billerbeck@nps gov315 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 316 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From                     Description
   020459        1      001331.pdf   Meeting     8/6/2015   Colby.Pellegrino@snwa.com;          Seth Shanahan                              DOI‐States LTEMP Discussion (noon to 4:00 pm
                                                            jcrandell@crc.nv.gov;               <seth.shanahan@snwa.com>                   Mountain)
                                                            vkartha@azwater.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            csharris@crb.ca.gov;
                                                            robertking@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            paul.harms@state.nm.us;
                                                            steve.wolff@wyo.gov;
                                                            Karen.Kwon@state.co.us;
                                                            ted.kowalski@state.co.us;
                                                            lori_caramanian@ios.doi.gov;
                                                            gknowles@usbr.gov;
                                                            rob p billerbeck@nps gov
  020460         9      001332.pdf    E‐Mail     8/5/2015   kdongoske@cableone.net;             Sankey, Joel <jsankey@usgs.gov>            Draft Outline and Meeting for GCMRC
                                                            michael.yeatts@nau.edu;                                                        Monitoring Plan for Cultural Sites
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            pbungart@circaculture.com;
                                                            lorjac@frontiernet.net;
                                                            sarah_rinkevich@fws.gov;
                                                            ora.marek@nau.edu;
                                                            jan_balsom@nps.gov;
                                                            Ellen_Brennan@nps.gov;
                                                            jennifer_dierker@nps.gov;
                                                            mbarger@usbr.gov; bchada@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            svanderkooi@usgs.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            hfairley@usgs.gov; jcaster@usgs.gov


  020469         6      001333.pdf    E‐Mail     8/5/2015   creda@creda.cc; jeka@wapa.gov;                Brown, Lauri <lbrown@usbr.gov>   Response to Questions/Comments Dated June
                                                            hackett@wapa.gov; jjw@krsaline.com                                             17, 2015 ‐ United States Bureau of Reclamation
                                                                                                                                           Work Program (Preliminary Fiscal Year 2017)




                                                                                        316 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 317 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From               Description
   020475       150     001334.pdf    E‐Mail     8/5/2015   dnimkin@npca.org; kdahl@npca.org;             Runge, Michael <mrunge@usgs.gov>   LTEMP Decision Analysis Appendix, for courtesy
                                                            jcjordan1@cox.net;                                                               review
                                                            gmyers12@msn.com;
                                                            Hamilldsrt50@msn.com;
                                                            smdjansen@gmail.com;
                                                            cklane@azwater.gov;
                                                            tbuschatzke@azwater.gov;
                                                            vkartha@azwater.gov;
                                                            creda@qwest.net; lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr gov
  020625         4      001335.pdf    E‐Mail     8/5/2015   bstewart@azgfd.gov;                           LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP DEIS Technical Appendices
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jenika.raub@srpnet.com;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;




                                                                                        317 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 318 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                            From            Description
   020629        3      001336.pdf    E‐Mail     8/4/2015   bstewart@azgfd.gov;                           LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP DEIS Technical Appendices
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jenika.raub@srpnet.com;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;




                                                                                        318 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 319 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                            From            Description
   020632        4      001337.pdf    E‐Mail     8/3/2015   bstewart@azgfd.gov;                           LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Call‐‐August 5, 2 pm
                                                            Charles.Lewis@bia.gov;                                                           MDT
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;




                                                                                        319 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 320 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From            Description
   020636        2      001338.pdf    E‐Mail     7/31/2015 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   LTEMP DEIS Technical Appendices
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jenika.raub@srpnet.com;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
  020638         1      001339.pdf    E‐Mail     7/30/2015 CCantrell@azgfd.gov;                           Billerbeck, Rob                    Meeting with NPS in Aug or Sept
                                                           BStewart@azgfd.gov                             <rob_p_billerbeck@nps.gov>
  020639         3      001340.pdf    E‐Mail     7/24/2015 melissa_trammell@nps.gov;                      Crawford, Marianne                 Re: Trout trigger meeting
                                                           DRogowski@azgfd.gov;                           <mcrawford@usbr.gov>
                                                           kirk_young@fws.gov;
                                                           randy_vanhaverbeke@fws.gov;
                                                           cyackulic@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           dlward@usgs.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           BStewart@azgfd.gov;
                                                           gknowles@usbr.gov; myard@usgs.gov




                                                                                        320 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 321 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                         From               Description
   020642        3      001341.pdf    E‐Mail     7/24/2015 mcrawford@usbr.gov;                           Trammell, Melissa                  Re: Trout trigger meeting
                                                           DRogowski@azgfd.gov;                          <melissa_trammell@nps.gov>
                                                           kirk_young@fws.gov;
                                                           randy_vanhaverbeke@fws.gov;
                                                           cyackulic@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           dlward@usgs.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           BStewart@azgfd.gov;
                                                           gknowles@usbr.gov; myard@usgs.gov

  020645         3      001342.pdf    E‐Mail     7/22/2015 kirk_young@fws.gov;                           Trammell, Melissa                  Re: Trout Trigger Meeting
                                                           lesley_fitzpatrick@fws.gov;                   <melissa_trammell@nps.gov>
                                                           svanderkooi@usgs.gov;
                                                           dlward@usgs.gov; myard@usgs.gov;
                                                           cyackulic@usgs.gov;
                                                           brian_healy@nps.gov;
                                                           drogowski@azgfd.gov;
                                                           bstewart@azgfd.gov;
                                                           randy_vanhaverbeke@fws.gov;
                                                           jess_newton@fws.gov;
                                                           steve_spangle@fws.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           dspeas@usbr gov
  020648         9      001343.pdf    E‐Mail     7/20/2015 lesley_fitzpatrick@fws.gov;                   Young, Kirk <kirk_young@fws.gov>   Fwd: Trout Trigger Meeting
                                                           svanderkooi@usgs.gov;
                                                           dlward@usgs.gov; myard@usgs.gov;
                                                           cyackulic@usgs.gov;
                                                           melissa_trammell@nps.gov;
                                                           brian_healy@nps.gov;
                                                           drogowski@azgfd.gov;
                                                           bstewart@azgfd.gov;
                                                           randy_vanhaverbeke@fws.gov;
                                                           jess_newton@fws.gov;
                                                           steve_spangle@fws.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           mcrawford@usbr gov




                                                                                       321 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 322 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From             Description
   020657        2      001344.pdf    E‐Mail     7/13/2015 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>    Cooperating Agency Call Rescheduled for August
                                                           Charles.Lewis@bia.gov;                                                             5
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
  020659         2      001345.pdf    E‐Mail     7/13/2015 gknowles@usbr.gov                              Jessica Neuwerth                    RE: Colorado River Board of California
                                                                                                          <jneuwerth@crb.ca.gov>              Cooperating Agency Agreement
  020661         9      001346.pdf    E‐Mail     7/13/2015 jneuwerth@crb.ca.gov;                          Knowles, Glen <gknowles@usbr.gov>   Re: Colorado River Board of California
                                                           ttrujillo@crb.ca.gov;                                                              Cooperating Agency Agreement
                                                           csharris@crb.ca.gov;
                                                           BHeffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov
  020670         1      001347.pdf    E‐Mail     7/13/2015 gknowles@usbr.gov;                             Jessica Neuwerth                    Colorado River Board of California Cooperating
                                                           ttrujillo@crb.ca.gov;                          <jneuwerth@crb.ca.gov>              Agency Agreement
                                                           csharris@crb.ca.gov
  020671         7      001348.pdf    E‐Mail     7/10/2015 lbair@usgs.gov; capron@wapa.gov;               Leslie James <creda@qwest.net>      FW: Request for Information re: SE information
                                                           vkartha@azwater.gov;                                                               needs specifically
                                                           gknowles@usbr.gov;
                                                           svanderkooi@usgs.gov




                                                                                        322 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 323 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                           From             Description
   020678        1      001349.pdf    E‐Mail     7/7/2015   lesley_fitzpatrick@fws.gov;                   Young, Kirk <kirk_young@fws.gov>   Trout Trigger Meeting
                                                            svanderkooi@usgs.gov;
                                                            dlward@usgs.gov; myard@usgs.gov;
                                                            cyackulic@usgs.gov;
                                                            melissa_trammell@nps.gov;
                                                            brian_healy@nps.gov;
                                                            drogowski@azgfd.gov;
                                                            bstewart@azgfd.gov;
                                                            randy_vanhaverbeke@fws.gov;
                                                            jess_newton@fws.gov;
                                                            steve_spangle@fws.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr gov
  020679         1      001350.pdf    E‐Mail     7/6/2015   bstewart@azgfd.gov;                           LaGory, Kirk E. <lagory@anl.gov>   July 22 Cooperating Agency Call Cancelled
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;




                                                                                        323 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 324 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From                 Description
   020680        3      001351.pdf    E‐Mail     7/1/2015   lori_caramanian@ios.doi.gov;                  Jayne Harkins <jharkins@crc.nv.gov>   RE: LTEMP Cooperating Agency Draft EIS‐‐Link to
                                                            lagory@anl.gov; bstewart@azgfd.gov;                                                 Files
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;




                                                                                        324 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 325 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From           Description
   020683        2      001352.pdf    E‐Mail     7/1/2015   lagory@anl.gov; bstewart@azgfd.gov;           Caramanian, Lori                Re: LTEMP Cooperating Agency Draft EIS‐‐Link to
                                                            Charles.Lewis@bia.gov;                        <lori_caramanian@ios.doi.gov>   Files
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jess_newton@fws.gov;
                                                            jneuwerth@crb.ca.gov;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;




                                                                                        325 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 326 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   020685        2      001353.pdf    E‐Mail     7/1/2015   ahoward@azstateparks.gov;           Heffernan, Beverley               Re: Updated Draft LTEMP Programmatic
                                                            BChada@usbr.gov;                    <bheffernan@usbr.gov>             Agreement
                                                            Charles.Lewis@bia.gov;
                                                            creda@creda.cc; Jan_Balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            kirk_young@fws.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeddins@achp.gov; rnelson@achp.gov;
                                                            gknowles@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            kdongoske@cableone.net;
                                                            lorjac@frontiernet.net;
                                                            lkuwanwisiwma@hopi‐nsn.gov;
                                                            rdtuggle@fws.gov;
                                                            michael.yeatts@nau.edu;
                                                            jeka@wapa.gov;
                                                            rmrparevision@wapa.gov;
                                                            dave_uberuaga@nps.gov


  020687        20      001354.pdf    E‐Mail     7/1/2015   Charles.Lewis@bia.gov;              Ann V Howard                      Re: Updated Draft LTEMP Programmatic
                                                            creda@creda.cc; Jan_Balsom@nps.gov; <ahoward@azstateparks.gov>        Agreement
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            kirk_young@fws.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeddins@achp.gov; rnelson@achp.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            kdongoske@cableone.net;
                                                            lorjac@frontiernet.net;
                                                            lkuwanwisiwma@hopi‐nsn.gov;
                                                            rdtuggle@fws.gov;
                                                            michael.yeatts@nau.edu;
                                                            jeka@wapa.gov;
                                                            rmrparevision@wapa.gov;
                                                            dave_uberuaga@nps.gov;
                                                            BChada@usbr.gov




                                                                                        326 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 327 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                               From        Description
   020707        2      001355.pdf     E‐mail    7/1/2015   Kurt Dongoske, THPO                           Carmanian, Lori                 The Pueblo of Zuni: DOI informed Cooperating
                                                                                                                                          Agencies that the comment period for the draft
                                                                                                                                          will be extended to September 30, 2015.

  020709         2      001356.pdf    E‐mail     7/1/2015   Mike Yeatts, Tribal Archaeoloigst             Carmanian, Lori                 Hopi: DOI informed Cooperating Agencies that
                                                                                                                                          the comment period for the draft will be
                                                                                                                                          extended to September 30, 2015.
  020711         2      001357.pdf    E‐mail     7/1/2015   Charley Bulletts, CRD                         Carmanian, Lori                 Kaibab Band of Paiute Indians: DOI informed
                                                                                                                                          Cooperating Agencies that the comment period
                                                                                                                                          for the draft will be extended to September 30,
                                                                                                                                          2015.
  020713         2      001358.pdf    E‐mail     7/1/2015   Margaret Vick, Atty; Don Watahomigie, Carmanian, Lori                         The Havasupai Tribe: DOI informed Cooperating
                                                            Chairman; Tribal Secretary                                                    Agencies that the comment period for the draft
                                                                                                                                          will be extended to September 30, 2015.

  020715         2      001359.pdf    E‐mail     7/1/2015   Jason John, NDWP; Robert Kirk, NDWP           Carmanian, Lori                 The Navajo Nation: DOI informed Cooperating
                                                                                                                                          Agencies that the comment period for the draft
                                                                                                                                          will be extended to September 30, 2015.

  020717         2      001360.pdf    E‐mail     7/1/2015   Loretta Jackson‐Kelly, THPO; Peter            Carmanian, Lori                 The Hualapai Tribe: DOI informed Cooperating
                                                            Bungart, Dept. of CR                                                          Agencies that the comment period for the draft
                                                                                                                                          will be extended to September 30, 2015.

  020719         3      001361.pdf    E‐Mail     6/30/2015 vkartha@azwater.gov;                           Marty Rozelle                   RE: August AMWG socioeconomics
                                                           gknowles@usbr.gov;                             <rgl97marty@rozellegroup.com>
                                                           Capron@WAPA.GOV




                                                                                        327 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 328 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From             Description
   020722        2      001362.pdf    E‐Mail     6/30/2015 rob_p_billerbeck@nps.gov;             Milligan Douglas W (Doug)         LTEMP Cooperating Agency Draft EIS
                                                           gknowles@usbr.gov; lagory@anl.gov;    <Doug.Milligan@srpnet.com>
                                                           bstewart@azgfd.gov;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           Dave.Slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           Doug.Milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
  020724         3      001363.pdf    E‐Mail     6/30/2015 gknowles@usbr.gov;                             Vineetha Kartha          August AMWG socioeconomics
                                                           rgl97marty@rozellegroup.com;                   <vkartha@azwater.gov>
                                                           Capron@WAPA.GOV
  020727         5      001364.pdf    E‐Mail     6/30/2015 jhamill@trcp.org; bstewart@azgfd.gov;          Vanderkooi, Scott        Re: final look‐‐ Lees Ferry recommendations
                                                           CCantrell@azgfd.gov;                           <svanderkooi@usgs.gov>
                                                           clarkr@npgcable.com;
                                                           drogowski@azgfd.gov;
                                                           jcjordan1@cox.net;
                                                           jamiller101@gmail.com;
                                                           mark_anderson@nps.gov;
                                                           SRogers@azgfd.gov;
                                                           lafalcest@netscape.net;
                                                           tkennedy@usgs.gov;
                                                           gary@tfdnmail.net; tgunn@hughes.net;
                                                           gknowles@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           Ellsworth@wapa.gov

                                                                                        328 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 329 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                        Description
   020732       21      001365.pdf    E‐Mail     6/30/2015 bstewart@azgfd.gov;                  John Hamill <jhamill@trcp.org>               RE: final look‐‐ Lees Ferry recommendations
                                                           CCantrell@azgfd.gov;
                                                           clarkr@npgcable.com;
                                                           drogowski@azgfd.gov;
                                                           jcjordan1@cox.net;
                                                           jamiller101@gmail.com;
                                                           mark_anderson@nps.gov;
                                                           SRogers@azgfd.gov;
                                                           lafalcest@netscape.net;
                                                           svanderkooi@usgs.gov;
                                                           tkennedy@usgs.gov;
                                                           gary@tfdnmail.net; tgunn@hughes.net;
                                                           mark_anderson@nps.gov;
                                                           gknowles@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           Ellsworth@WAPA.GOV
  020753         1      001366.pdf    E‐Mail     6/29/2015 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Draft EIS‐‐Link to
                                                           Charles.Lewis@bia.gov;                                                            Files
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;


                                                                                        329 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 330 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                           From                 Description
   020754        1      001367.pdf    E‐Mail     6/29/2015 lori_caramanian@ios.doi.gov;                    Jayne Harkins <jharkins@crc.nv.gov>   RE: Inquiry from Senator Reid's office
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov
  020755         2      001368.pdf    E‐mail     6/29/2015 Charley Bulletts, CRD                           Lagory, ANL                           Kaibab Band of Paiute Indians: Link to draft was
                                                                                                                                                 sent to Cooperating Agencies for review.

  020757         2      001369.pdf    E‐mail     6/29/2015 Kurt Dongoske, THPO                             Lagory, ANL                           The Pueblo of Zuni: Link to draft was sent to
                                                                                                                                                 Cooperating Agencies for review.
  020759         2      001370.pdf    E‐mail     6/29/2015 Margaret Vick, Atty; Don Watahomigie, Lagory, ANL                                     The Havasupai Tribe: Link to draft was sent to
                                                           Chairman; Tribal Secretary                                                            Cooperating Agencies for review.

  020761         2      001371.pdf    E‐mail     6/29/2015 Jason John, NDWP; Robert Kirk, NDWP             Kirk Lagory, ANL                      The Navajo Nation: Link to draft was sent to
                                                                                                                                                 Cooperating Agencies for review.
  020763         2      001372.pdf    E‐mail     6/29/2015 Loretta Jackson‐Kelly, THPO; Peter              Kirk Lagory, ANL                      The Hualapai Tribe: Link to draft was sent to
                                                           Bungart, Dept. of CR                                                                  Cooperating Agencies for review.
  020765         2      001373.pdf    E‐mail     6/29/2015 Mike Yeatts, Tribal Archaeologist               Lagory, ANL                           Hopi: Link to draft was sent to Cooperating
                                                                                                                                                 Agencies for review.
  020767         5      001374.pdf    E‐Mail     6/28/2015 rob_p_billerbeck@nps.gov                        Kurt Dongoske                         Progress Report and Invoice 2 for Zuni
                                                                                                           <kdongoske@cableone.net>              Participation in the GCD LTEMP EIS
  020772         1      001375.pdf    E‐Mail     6/26/2015 kcpicel@anl.gov; bstewart@azgfd.gov;            LaGory, Kirk E. <lagory@anl.gov>      LTEMP Cooperating Agency Draft EIS
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           wturkett@crc.nv.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                                                    330 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 331 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                         From         Description
   020773       12      001376.pdf    E‐Mail     6/24/2015 rob_p_billerbeck@nps.gov;                      Kurt Dongoske              Zuni Review Comments and Requested Additions
                                                           gknowles@usbr.gov; lagory@anl.gov;             <kdongoske@cableone.net>   to Chapter 3 of the GCD LTEMP EIS
                                                           kcpicel@anl.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           htsec1@havasupai‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           robertkirk@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           jabplanalp@anl.gov; brucev@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           pbungart@circaculture.com

  020785        11      001377.pdf    E‐mail     6/24/2015 NPS, REC, ANL                                  Kurt Dongoske, THPO        The Pueblo of Zuni: Kurt submitted Zuni
                                                                                                                                     comments on Chapter 3.
  020796         2      001378.pdf    E‐mail     6/24/2015 Kurt Dongoske, THPO                            Kirk LaGory, ANL           The Pueblo of Zuni: Kirk acknowledged the
                                                                                                                                     receipt of Zuni comments and thanks them for
                                                                                                                                     their submittal.
  020798        11      001379.pdf    Letter     6/24/2015 Kirk LaGory, ANL                               Kurt Dongoske,THPO         The Pueblo of Zuni: Hard Copy of Comments on
                                                                                                                                     Chapter 3 LTEMP DEIS.




                                                                                        331 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 332 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   020809        2      001380.pdf    E‐Mail     6/23/2015 bstewart@azgfd.gov;                   Picel, Kurt C. <kcpicel@anl.gov>   LTEMP Cooperating Agency Conference Call‐‐
                                                           Charles.Lewis@bia.gov;                                                   June 24, 2 pm MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;




                                                                                         332 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 333 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                 From              Description
   020811       17      001381.pdf    E‐Mail     6/23/2015 BChada@usbr.gov;                    Leslie James <creda@creda.cc>      RE: Updated Draft LTEMP Programmatic
                                                           Charles.Lewis@bia.gov;                                                 Agreement
                                                           Jan_Balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           kirk_young@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov; rnelson@achp.gov;
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           kdongoske@cableone.net;
                                                           lorjac@frontiernet.net;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
                                                           rdtuggle@fws.gov;
                                                           michael.yeatts@nau.edu;
                                                           jeka@wapa.gov;
                                                           rmrparevision@wapa.gov;
                                                           LMMeyer@WAPA.GOV;
                                                           BRhees@usbr.gov;
                                                           bennettraley@me.com;
                                                           dsliz@morganmeguire.com;
                                                           acolosimo@csu.org;
                                                           Anthony.Cadorin@mesaaz.gov;




                                                                                        333 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 334 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From               Description
   020828       14      001382.pdf    E‐Mail     6/19/2015 sadler@wapa.gov;                               Rinkevich, Sarah                    Re: Glen Canyon field trip
                                                           larry@grandcanyonwildlands.org;                <sarah_rinkevich@fws.gov>
                                                           jasthiriot@crc.nv.gov;
                                                           steve_spangle@fws.gov;
                                                           gknowles@usbr.gov;
                                                           camille_touton@ios.doi.gov;
                                                           smdjansen@gmail.com;
                                                           svanderkooi@usgs.gov;
                                                           vkartha@azwater.gov;
                                                           brian_healy@nps.gov;
                                                           timothy_begay@yahoo.com;
                                                           oramm@navajo‐nsn.gov;
                                                           Hamilldsrt50@msn.com;
                                                           lbair@usgs.gov; bchada@usbr.gov;
                                                           martha_hahn@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           jmcclow@ugrwcd.org;
                                                           jcrandell@crc.nv.gov;
                                                           justin.tade@sol.doi.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           Arellano@wapa.gov;
                                                           dawn.hubbs101@gmail.com;
                                                           dnimkin@npca.org;
                                                           lorjac@frontiernet.net;
  020842         2      001383.pdf    E‐Mail     6/14/2015 lori_caramanian@ios.doi.gov;                   Mary Orton <tmocllc@gmail.com>      Re: Academic
                                                           gknowles@usbr.gov;
                                                           rgl97marty@rozellegroup.com;
                                                           dnimkin@npca.org
  020844        20      001384.pdf    E‐Mail     6/12/2015 jasthiriot@crc.nv.gov                          Heffernan, Beverley                 Re: Panel next week
                                                                                                          <bheffernan@usbr.gov>
  020864        29      001385.pdf    E‐Mail     6/12/2015 vkartha@azwater.gov                            Knowles, Glen <gknowles@usbr.gov>   Fwd: Request for PPTs

  020893         2      001386.pdf    E‐Mail     6/12/2015 gknowles@usbr.gov                              Vineetha Kartha                     LTEMP EIS update yesterday
                                                                                                          <vkartha@azwater.gov>




                                                                                        334 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 335 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From            Description
   020895        5      001387.pdf    E‐Mail     6/12/2015 pbungart@circaculture.com;           LaGory, Kirk E. <lagory@anl.gov>   RE: RE: LTEMP input from the cooperating tribes
                                                           rbenally@frontiernet.net;
                                                           bheffernan@usbr.gov;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           htsec1@havasupai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           robertkirk@navajo‐nsn.gov;
                                                           mjvick@gmail.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           mrunge@usgs.gov;
                                                           michael.yeatts@nau.edu;
                                                           kcpicel@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           krussell@usbr.gov; jasonjohn@navajo‐
                                                           nsn.gov; gknowles@usbr.gov;
                                                           jabplanalp@anl.gov; brucev@anl.gov;
                                                           mbarger@usbr.gov; oramm@navajo‐
                                                           nsn.gov; kdongoske@cableone.net

  020900         1      001388.pdf    E‐mail     6/12/2015 Peter Bungart, Dept of CR                      Kirk LaGory, ANL         The Hualapai Tribe: Kirk thanked Peter.




                                                                                        335 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 336 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                          From           Description
   020901        4      001389.pdf    E‐Mail     6/11/2015 rob_p_billerbeck@nps.gov;                      Peter Bungart                 RE: RE: LTEMP input from the cooperating tribes
                                                           lagory@anl.gov; kcpicel@anl.gov;               <pbungart@circaculture.com>
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           htsec1@havasupai‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           robertkirk@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           gknowles@usbr.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           jabplanalp@anl.gov; brucev@anl.gov;
                                                           bheffernan@usbr.gov

  020905         5      001390.pdf    E‐Mail     6/11/2015 dnimkin@npca.org; gknowles@usbr.gov Lori Caramanian                          Re: Academic
                                                                                               <lori_caramanian@ios.doi.gov>
  020910         5      001391.pdf    E‐Mail     6/11/2015 lori_caramanian@ios.doi.gov;        David Nimkin <dnimkin@npca.org>          RE: Academic
                                                           gknowles@usbr.gov




                                                                                        336 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 337 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From            Description
   020915        4      001392.pdf    E‐Mail     6/11/2015 jmcclow@ugrwcd.org;                   Loretta Jackson‐Kelly            RE: Glen Canyon field trip
                                                           lori_caramanian@ios.doi.gov;          <lorjac@frontiernet.net>
                                                           sadler@wapa.gov;
                                                           jcrandell@crc.nv.gov;
                                                           csharris@crb.ca.gov;
                                                           larry@grandcanyonwildlands.org;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           martha_hahn@nps.gov;
                                                           steve_spangle@fws.gov;
                                                           bchada@usbr.gov;
                                                           Hamilldsrt50@msn.com;
                                                           smdjansen@gmail.com;
                                                           camille_touton@ios.doi.gov;
                                                           vkartha@azwater.gov;
                                                           brian_healy@nps.gov;
                                                           svanderkooi@usgs.gov; lbair@usgs.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           timothy_begay@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           kerry_rae@ios.doi.gov;
                                                           ramsey.kropf@sol.doi.gov;




                                                                                        337 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 338 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                          Description
   020919       13      001393.pdf    E‐Mail     6/11/2015 mbarger@usbr.gov;                   Whetton, Linda <lwhetton@usbr.gov>            April TWG Minutes
                                                           charles.lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           chris_hughes@nps.gov;
                                                           csharris@crb.ca.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           garry.cantley@bia.gov;
                                                           gknowles@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           gmyers12@msn.com;
                                                           jneuwerth@crb.ca.gov;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;
  020932         1      001394.pdf    E‐Mail     6/11/2015 gknowles@usbr.gov;                             Jeka, Lynn <Jeka@WAPA.GOV>         RE: Hopi Comments on the Draft LTEMP
                                                           michael.yeatts@nau.edu;                                                           Programmatic Agreement
                                                           LMMeyer@WAPA.GOV
  020933         1      001395.pdf    E‐Mail     6/11/2015 gknowles@usbr.gov                              Charley Bulletts                   On the Mighty Colorado Re: Hopi Comments on
                                                                                                          <cbulletts@kaibabpaiute‐nsn.gov>   the Draft LTEMP Programmatic Agreement




                                                                                        338 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 339 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From                Description
   020934        1      001396.pdf    E‐Mail     6/11/2015 michael.yeatts@nau.edu;                Knowles, Glen <gknowles@usbr.gov>   Re: Hopi Comments on the Draft LTEMP
                                                           kdongoske@cableone.net;                                                    Programmatic Agreement
                                                           bchada@usbr.gov;
                                                           charles.lewis@bia.gov; creda@creda.cc;
                                                           jan_balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           rosemary_sucec@nps.gov;
                                                           kirk_young@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov; rnelson@achp.gov;
                                                           bheffernan@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           lorjac@frontiernet.net;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
                                                           rdtuggle@fws.gov; jeka@wapa.gov;
                                                           rmrparevision@wapa.gov;
                                                           dave_uberuaga@nps.gov;
                                                           hfairley@usgs.gov;
                                                           lmmeyer@wapa.gov; oramm@navajo‐
                                                           nsn.gov; lori_caramanian@ios.doi.gov;
                                                           mcrawford@usbr.gov;
                                                           garry.cantley@bia.gov;
                                                           pbungart@circaculture.com;
                                                           sarah_rinkevich@fws.gov;




                                                                                        339 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 340 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From             Description
   020935        6      001397.pdf    E‐Mail     6/11/2015 kdongoske@cableone.net;                Mike <michael.yeatts@nau.edu>    Hopi Comments on the Draft LTEMP
                                                           bchada@usbr.gov;                                                        Programmatic Agreement
                                                           charles.lewis@bia.gov; creda@creda.cc;
                                                           jan_balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           rosemary_sucec@nps.gov;
                                                           kirk_young@fws.gov;
                                                           ahoward@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov; rnelson@achp.gov;
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           lorjac@frontiernet.net;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
                                                           rdtuggle@fws.gov; jeka@wapa.gov;
                                                           rmrparevision@wapa.gov;
                                                           dave_uberuaga@nps.gov;
                                                           hfairley@usgs.gov;
                                                           lmmeyer@wapa.gov; oramm@navajo‐
                                                           nsn.gov; lori_caramanian@ios.doi.gov;
                                                           mcrawford@usbr.gov;
                                                           garry.cantley@bia.gov;
                                                           pbungart@circaculture.com;
                                                           sarah_rinkevich@fws.gov;
  020941         4      001398.pdf    E‐Mail     6/11/2015 dnimkin@npca.org; gknowles@usbr.gov Lori Caramanian                     Re: Academic
                                                                                               <lori_caramanian@ios.doi.gov>
  020945         5      001399.pdf    E‐Mail     6/11/2015 vkartha@azwater.gov                 Knowles, Glen <gknowles@usbr.gov>   Fwd: Reminder & Correction on Date: TWG
                                                                                                                                   Meeting
  020950         4      001400.pdf    E‐Mail     6/11/2015 lori_caramanian@ios.doi.gov;        David Nimkin <dnimkin@npca.org>     RE: Academic
                                                           gknowles@usbr.gov
  020954         3      001401.pdf    E‐Mail     6/11/2015 dnimkin@npca.org; gknowles@usbr.gov Lori Caramanian                     Re: Academic
                                                                                               <lori_caramanian@ios.doi.gov>
  020957         3      001402.pdf    E‐Mail     6/11/2015 lori_caramanian@ios.doi.gov;        David Nimkin <dnimkin@npca.org>     RE: Academic
                                                           gknowles@usbr.gov
  020960         3      001403.pdf    E‐Mail     6/11/2015 dnimkin@npca.org; gknowles@usbr.gov Lori Caramanian                     Re: Academic
                                                                                               <lori_caramanian@ios.doi.gov>
  020963         3      001404.pdf    E‐Mail     6/11/2015 vkartha@azwater.gov;                Lori Caramanian                     Re: Glen Canyon field trip
                                                           gknowles@usbr.gov                   <lori_caramanian@ios.doi.gov>




                                                                                        340 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 341 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From                 Description
   020966        4      001405.pdf    E‐Mail     6/11/2015 lori_caramanian@ios.doi.gov;          Loretta <lorjac@frontiernet.net>      Re: Glen Canyon field trip
                                                           sadler@wapa.gov;
                                                           jcrandell@crc.nv.gov;
                                                           csharris@crb.ca.gov;
                                                           larry@grandcanyonwildlands.org;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           martha_hahn@nps.gov;
                                                           steve_spangle@fws.gov;
                                                           bchada@usbr.gov;
                                                           Hamilldsrt50@msn.com;
                                                           smdjansen@gmail.com;
                                                           camille_touton@ios.doi.gov;
                                                           vkartha@azwater.gov;
                                                           brian_healy@nps.gov;
                                                           svanderkooi@usgs.gov; lbair@usgs.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           timothy_begay@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           kerry_rae@ios.doi.gov;
                                                           ramsey.kropf@sol.doi.gov;
                                                           Arellano@wapa.gov;
  020970        296     001406.pdf    E‐Mail     6/11/2015 NPS, REC, ANL                                   Peter Bungart, Dept of CR   The Hualapai Tribe: Peter provided the joint‐
                                                                                                                                       leads with a link to download Hualapai comments
                                                                                                                                       to Chapter 3. Comments attached.




                                                                                         341 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 342 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                Description
   021266        3      001407.pdf    E‐Mail     6/10/2015 lori_caramanian@ios.doi.gov;          John McClow <jmcclow@ugrwcd.org>   RE: Glen Canyon field trip
                                                           lorjac@frontiernet.net;
                                                           sadler@wapa.gov;
                                                           jcrandell@crc.nv.gov;
                                                           csharris@crb.ca.gov;
                                                           larry@grandcanyonwildlands.org;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           martha_hahn@nps.gov;
                                                           steve_spangle@fws.gov;
                                                           bchada@usbr.gov;
                                                           Hamilldsrt50@msn.com;
                                                           smdjansen@gmail.com;
                                                           camille_touton@ios.doi.gov;
                                                           vkartha@azwater.gov;
                                                           brian_healy@nps.gov;
                                                           svanderkooi@usgs.gov; lbair@usgs.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           timothy_begay@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           kerry_rae@ios.doi.gov;
                                                           ramsey.kropf@sol.doi.gov;




                                                                                        342 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 343 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   021269        3      001408.pdf    E‐Mail     6/10/2015 lorjac@frontiernet.net;               Lori Caramanian                  Re: Glen Canyon field trip
                                                           sadler@wapa.gov;                      <lori_caramanian@ios.doi.gov>
                                                           jmcclow@ugrwcd.org;
                                                           jcrandell@crc.nv.gov;
                                                           csharris@crb.ca.gov;
                                                           larry@grandcanyonwildlands.org;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           martha_hahn@nps.gov;
                                                           steve_spangle@fws.gov;
                                                           bchada@usbr.gov;
                                                           Hamilldsrt50@msn.com;
                                                           smdjansen@gmail.com;
                                                           camille_touton@ios.doi.gov;
                                                           vkartha@azwater.gov;
                                                           brian_healy@nps.gov;
                                                           svanderkooi@usgs.gov; lbair@usgs.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           timothy_begay@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           kerry_rae@ios.doi.gov;
                                                           ramsey.kropf@sol.doi.gov;




                                                                                        343 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 344 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From                      Description
   021272       14      001409.pdf    E‐Mail     6/10/2015 lori_caramanian@ios.doi.gov;          Loretta Jackson‐Kelly                      RE: Glen Canyon field trip
                                                           sadler@wapa.gov;                      <lorjac@frontiernet.net>
                                                           jmcclow@ugrwcd.org;
                                                           jcrandell@crc.nv.gov;
                                                           csharris@crb.ca.gov;
                                                           larry@grandcanyonwildlands.org;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           martha_hahn@nps.gov;
                                                           steve_spangle@fws.gov;
                                                           bchada@usbr.gov;
                                                           Hamilldsrt50@msn.com;
                                                           smdjansen@gmail.com;
                                                           camille_touton@ios.doi.gov;
                                                           vkartha@azwater.gov;
                                                           brian_healy@nps.gov;
                                                           svanderkooi@usgs.gov; lbair@usgs.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           timothy_begay@yahoo.com;
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           kerry_rae@ios.doi.gov;
                                                           ramsey.kropf@sol.doi.gov
  021286         4      001410.pdf    E‐Mail     6/10/2015 lori_caramanian@ios.doi.gov;                   Vineetha Kartha                   RE: Glen Canyon field trip
                                                           gknowles@usbr.gov                              <vkartha@azwater.gov>
  021290         2      001411.pdf    E‐Mail     6/9/2015 lori_caramanian@ios.doi.gov;                    David Nimkin <dnimkin@npca.org>   RE: Academic
                                                           gknowles@usbr.gov;
                                                           mary@maryorton.com;
                                                           rgl97marty@rozellegroup.com
  021292         1      001412.pdf    E‐Mail     6/9/2015 michael.yeatts@nau.edu;                         Billerbeck, Rob                   Re: Hopi Comments on the Draft LTEMP
                                                           gknowles@usbr.gov;                             <rob_p_billerbeck@nps.gov>        Programmatic Agreement
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov




                                                                                        344 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 345 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From                    Description
   021293        1      001413.pdf    E‐Mail     6/9/2015   kdongoske@cableone.net;                Mike <michael.yeatts@nau.edu>           Hopi Comments on the Draft LTEMP
                                                            bchada@usbr.gov;                                                               Programmatic Agreement
                                                            charles.lewis@bia.gov; creda@creda.cc;
                                                            jan_balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            rosemary_sucec@nps.gov;
                                                            kirk_young@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeddins@achp.gov; rnelson@achp.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            lorjac@frontiernet.net;
                                                            lkuwanwisiwma@hopi‐nsn.gov;
                                                            rdtuggle@fws.gov; jeka@wapa.gov;
                                                            rmrparevision@wapa.gov;
                                                            dave_uberuaga@nps.gov;
                                                            hfairley@usgs.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; lori_caramanian@ios.doi.gov;
                                                            mcrawford@usbr.gov;
                                                            garry.cantley@bia.gov;
                                                            pbungart@circaculture.com;
                                                            sarah_rinkevich@fws.gov;
  021294         3      001414.pdf    E‐Mail     6/9/2015   vkartha@azwater.gov;                          Caramanian, Lori                 Re: Glen Canyon field trip
                                                            gknowles@usbr.gov                             <lori_caramanian@ios.doi.gov>
  021297         3      001415.pdf    E‐Mail     6/9/2015   rgl97marty@rozellegroup.com;                  Lytle, David <dlytle@usgs.gov>   Re: Agenda for August AMWG Planning Call ‐
                                                            lori_caramanian@ios.doi.gov;                                                   June 9
                                                            svanderkooi@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            Capron@wapa.gov;
                                                            gknowles@usbr.gov;
                                                            vkartha@azwater.gov;
                                                            lwhetton@usbr.gov;
                                                            mary@maryorton.com;
                                                            nwilliams@usbr.gov;
                                                            debbie@akrichards com




                                                                                        345 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 346 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From              Description
   021300        2      001416.pdf    E‐Mail     6/9/2015   sadler@wapa.gov;                      Caramanian, Lori                   Glen Canyon field trip
                                                            jmcclow@ugrwcd.org;                   <lori_caramanian@ios.doi.gov>
                                                            jcrandell@crc.nv.gov;
                                                            csharris@crb.ca.gov;
                                                            larry@grandcanyonwildlands.org;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            martha_hahn@nps.gov;
                                                            steve_spangle@fws.gov;
                                                            bchada@usbr.gov;
                                                            Hamilldsrt50@msn.com;
                                                            smdjansen@gmail.com;
                                                            camille_touton@ios.doi.gov;
                                                            vkartha@azwater.gov;
                                                            brian_healy@nps.gov;
                                                            svanderkooi@usgs.gov; lbair@usgs.gov;
                                                            lorjac@frontiernet.net;
                                                            sarah_rinkevich@fws.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            timothy_begay@yahoo.com;
                                                            michael.yeatts@nau.edu;
                                                            kdongoske@cableone.net;
                                                            kerry_rae@ios.doi.gov
  021302         7      001417.pdf    E‐Mail     6/9/2015   kgrantz@usbr.gov;                    Knowles, Glen <gknowles@usbr.gov>   Re: FY 2016 Hydrograph Motion
                                                            vkartha@azwater.gov;
                                                            Capron@wapa.gov
  021309         2      001418.pdf    E‐Mail     6/9/2015   lagory@anl.gov;                      Ted Rampton <ted@uamps.com>         RE: EMail to UCAs re Webinar/Meeting
                                                            doug.milligan@srpnet.com;
                                                            jharkins@crc.nv.gov;
                                                            dave.slick@srpnet.com;
                                                            bennion@wapa.gov;
                                                            CSPALMER@WAPA.GOV;
                                                            capron@wapa.gov;
                                                            dostler@ucrcommission.com;
                                                            bheffernan@usbr.gov;
                                                            jan_balsom@nps.gov; kcpicel@anl.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov




                                                                                        346 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 347 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From                  Description
   021311        2      001419.pdf    E‐Mail     6/9/2015   ted@uamps.com;                       LaGory, Kirk E. <lagory@anl.gov>         RE: EMail to UCAs re Webinar/Meeting
                                                            doug.milligan@srpnet.com;
                                                            jharkins@crc.nv.gov;
                                                            dave.slick@srpnet.com;
                                                            bennion@wapa.gov;
                                                            CSPALMER@WAPA.GOV;
                                                            capron@wapa.gov;
                                                            dostler@ucrcommission.com;
                                                            bheffernan@usbr.gov;
                                                            jan_balsom@nps.gov; kcpicel@anl.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov

  021313         2      001420.pdf    E‐Mail     6/8/2015   rob_p_billerbeck@nps.gov;                     Kurt Dongoske                   Zuni Comments on Chapter 3 of the GCD LTEMP
                                                            gknowles@usbr.gov; lagory@anl.gov;            <kdongoske@cableone.net>        EIS
                                                            brucev@anl.gov; mbarger@usbr.gov

  021315         1      001421.pdf    E‐mail     6/8/2015   Rob Billerbeck and Glen Knowles               Kurt Dongoske, THPO             The Pueblo of Zuni: Kurt informed the joint‐leads
                                                                                                                                          that he would not have comments on Chapter 3
                                                                                                                                          ready until June 25 or 26 because of prior
                                                                                                                                          engagments for the Zuni reviewers. He inquired
                                                                                                                                          as to if it would be possile to wait for Zuni input
                                                                                                                                          before finalizing the Cooperating Agency draft.

  021316         2      001422.pdf    E‐mail     6/8/2015   Kurt Dongoske, THPO                           Glen Knowles, BOR               The Pueblo of Zuni: Glen informed Kurt that they
                                                                                                                                          would use Zuni comments whenever the joint‐
                                                                                                                                          leads receive them, but encouraged Kurt to get
                                                                                                                                          the joint‐leads comments as soon as possible
                                                                                                                                          becaues they are trying to get the CA draft out in
                                                                                                                                          June.
  021318         2      001423.pdf    E‐Mail     6/5/2015   lori_caramanian@ios.doi.gov;                  Marty Rozelle                   Agenda for August AMWG Planning Call ‐ June 9
                                                            svanderkooi@usgs.gov;                         <rgl97marty@rozellegroup.com>
                                                            bheffernan@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            Capron@WAPA.GOV;
                                                            gknowles@usbr.gov;
                                                            vkartha@azwater.gov;
                                                            lwhetton@usbr.gov; dlytle@usgs.gov;
                                                            mary@maryorton.com;
                                                            nwilliams@usbr.gov;
                                                            debbie@akrichards.com



                                                                                        347 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 348 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                   Description
   021320       16      001424.pdf    E‐Mail     6/4/2015   vkartha@azwater.gov;                Whetton, Linda <lwhetton@usbr.gov>     Re: June TWG
                                                            gknowles@usbr.gov;
                                                            Capron@wapa.gov;
                                                            mcrawford@usbr.gov
  021336         2      001425.pdf    E‐Mail     6/4/2015   jan_balsom@nps.gov; lagory@anl.gov; jcjordan1@cox.net                      Re: Park Service ‐ Lees Ferry Fishery Management
                                                            gknowles@usbr.gov;                                                         Recommendations
                                                            rob_p_billerbeck@nps.gov;
                                                            melissa_trammell@nps.gov;
                                                            JHamill@trcp.org;
                                                            jamiller101@gmail.com;
                                                            GMyers12@msn.com;
                                                            BStewart@azgfd.gov;
                                                            ccantrell@azgfd.gov;
                                                            SRogers@azgfd.gov

  021338         2      001426.pdf    E‐Mail     6/2/2015   jcjordan1@cox.net;                            Billerbeck, Rob              Re: Park Service ‐ Lees Ferry Fishery Management
                                                            gknowles@usbr.gov; lagory@anl.gov;            <rob_p_billerbeck@nps.gov>   Recommendations
                                                            jan_balsom@nps.gov;
                                                            melissa_trammell@nps.gov




                                                                                        348 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 349 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                               From                      Description
   021340       25      001427.pdf    E‐Mail     6/2/2015   ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>        Fwd: GCMRC comments on the LF Fishery
                                                            bheffernan@usbr.gov;                                                          Management Recommendations
                                                            sadler@wapa.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccantrell@azgfd.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
  021365         2      001428.pdf    E‐Mail     6/2/2015   michael.yeatts@nau.edu;                       Billerbeck, Rob                 Re: Fwd: LTEMP input from the cooperating
                                                            lagory@anl.gov; gknowles@usbr.gov;            <rob_p_billerbeck@nps.gov>      tribes
                                                            jan_balsom@nps.gov

  021367        13      001429.pdf    E‐Mail     6/2/2015   lagory@anl.gov;                               Mike <michael.yeatts@nau.edu>   Re: Fwd: LTEMP input from the cooperating
                                                            rob_p_billerbeck@nps.gov;                                                     tribes
                                                            gknowles@usbr.gov




                                                                                        349 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 350 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From                         Description
   021380        5      001430.pdf    E‐Mail     6/2/2015   bchada@usbr.gov;                       Kurt Dongoske                              RE: Pueblo of Zuni's Comments on the Updated
                                                            charles.lewis@bia.gov; creda@creda.cc; <kdongoske@cableone.net>                   Draft LTEMP Programmatic Agreement
                                                            jan_balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            rosemary_sucec@nps.gov;
                                                            kirk_young@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeddins@achp.gov; rnelson@achp.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            lorjac@frontiernet.net;
                                                            lkuwanwisiwma@hopi‐nsn.gov;
                                                            rdtuggle@fws.gov;
                                                            michael.yeatts@nau.edu;
                                                            jeka@wapa.gov;
                                                            rmrparevision@wapa.gov;
                                                            dave_uberuaga@nps.gov;
                                                            hfairley@usgs.gov;
                                                            lmmeyer@wapa.gov; oramm@navajo‐
                                                            nsn.gov; lori_caramanian@ios.doi.gov;
                                                            mcrawford@usbr.gov;
                                                            garry.cantley@bia.gov;
                                                            htchair@havasupai‐nsn.gov;
  021385         3      001431.pdf    E‐Mail     6/1/2015   tkennedy@usgs.gov;                            John Hamill <jhamill@trcp.org>      RE: GCMRC comments on the LF Fishery
                                                            gknowles@usbr.gov;                                                                Management Recommendations
                                                            svanderkooi@usgs.gov;
                                                            jcjordan1@cox.net;
                                                            gmyers12@msn.com
  021388         1      001432.pdf    E‐Mail     6/1/2015   jasthiriot@crc.nv.gov                         Knowles, Glen <gknowles@usbr.gov>   UCOWR




                                                                                        350 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 351 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                              From                                  Description
   021389        1      001433.pdf    E‐Mail     5/26/2015 Charles.Lewis@bia.gov;              Ann V Howard                                        Re: Updated Draft LTEMP Programmatic
                                                           creda@creda.cc; Jan_Balsom@nps.gov; <ahoward@azstateparks.gov>                          Agreement
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Rosemary_Sucec@nps.gov;
                                                           kirk_young@fws.gov;
                                                           mwalsh@azstateparks.gov;
                                                           jeddins@achp.gov; rnelson@achp.gov;
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           kdongoske@cableone.net;
                                                           lorjac@frontiernet.net;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
                                                           rdtuggle@fws.gov;
                                                           michael.yeatts@nau.edu;
                                                           jeka@wapa.gov;
                                                           rmrparevision@wapa.gov;
                                                           dave_uberuaga@nps.gov;
                                                           BChada@usbr.gov


  021390         5      001434.pdf    E‐Mail     5/22/2015 bheffernan@usbr.gov;                            Knowles, Glen <gknowles@usbr.gov>       Re: GCD LTEMP EIS Cooperating Agency Status
                                                           ttrujillo@crb.ca.gov                                                                    for the Colorado River Board of California

  021395         4      001435.pdf    E‐Mail     5/21/2015 ttrujillo@crb.ca.gov;                           Beverley Heffernan                      Re: GCD LTEMP EIS Cooperating Agency Status
                                                           gknowles@usbr.gov                               <bheffernan@usbr.gov>                   for the Colorado River Board of California

  021399         4      001436.pdf    E‐Mail     5/21/2015 gknowles@usbr.gov;                              Tanya Trujillo <ttrujillo@crb.ca.gov>   Re: GCD LTEMP EIS Cooperating Agency Status
                                                           bheffernan@usbr.gov                                                                     for the Colorado River Board of California

  021403         4      001437.pdf    E‐Mail     5/21/2015 ttrujillo@crb.ca.gov;                Knowles, Glen <gknowles@usbr.gov>                  Re: GCD LTEMP EIS Cooperating Agency Status
                                                           bheffernan@usbr.gov;                                                                    for the Colorado River Board of California
                                                           rob_p_billerbeck@nps.gov;
                                                           csharris@crb.ca.gov;
                                                           jneuwerth@crb.ca.gov; lagory@anl.gov

  021407         4      001438.pdf    E‐Mail     5/21/2015 bheffernan@usbr.gov;                 Tanya Trujillo <ttrujillo@crb.ca.gov>              Re: GCD LTEMP EIS Cooperating Agency Status
                                                           gknowles@usbr.gov;                                                                      for the Colorado River Board of California
                                                           rob_p_billerbeck@nps.gov;
                                                           csharris@crb.ca.gov;
                                                           jneuwerth@crb.ca.gov; lagory@anl.gov

  021411         5      001439.pdf    E‐Mail     5/21/2015 CCantrell@azgfd.gov                             Knowles, Glen <gknowles@usbr.gov>       Re: Fish and Wildlife Coordination act

                                                                                         351 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 352 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                    Description
   021416        3      001440.pdf    E‐Mail     5/21/2015 gknowles@usbr.gov;                  Beverley Heffernan                       Re: GCD LTEMP EIS Cooperating Agency Status
                                                           csharris@crb.ca.gov;                <bheffernan@usbr.gov>                    for the Colorado River Board of California
                                                           ttrujillo@crb.ca.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov
  021419         3      001441.pdf    E‐Mail     5/21/2015 csharris@crb.ca.gov;                Knowles, Glen <gknowles@usbr.gov>        Re: GCD LTEMP EIS Cooperating Agency Status
                                                           ttrujillo@crb.ca.gov;                                                        for the Colorado River Board of California
                                                           jneuwerth@crb.ca.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; BHeffernan@usbr.gov

  021422         3      001442.pdf    E‐Mail     5/20/2015 csharris@crb.ca.gov                            Heffernan, Beverley           Re: GCD LTEMP EIS Cooperating Agency Status
                                                                                                          <bheffernan@usbr.gov>         for the Colorado River Board of California

  021425         2      001443.pdf    E‐Mail     5/20/2015 gknowles@usbr.gov;                             Heffernan, Beverley           Re: GCD LTEMP EIS Cooperating Agency Status
                                                           csharris@crb.ca.gov;                           <bheffernan@usbr.gov>         for the Colorado River Board of California
                                                           ttrujillo@crb.ca.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov
  021427         2      001444.pdf    E‐Mail     5/20/2015 gknowles@usbr.gov;                             Christopher Harris            RE: GCD LTEMP EIS Cooperating Agency Status
                                                           ttrujillo@crb.ca.gov;                          <csharris@crb.ca.gov>         for the Colorado River Board of California
                                                           jneuwerth@crb.ca.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; BHeffernan@usbr.gov

  021429         9      001445.pdf    E‐Mail     5/20/2015 csharris@crb.ca.gov;                Knowles, Glen <gknowles@usbr.gov>        Re: GCD LTEMP EIS Cooperating Agency Status
                                                           ttrujillo@crb.ca.gov;                                                        for the Colorado River Board of California
                                                           jneuwerth@crb.ca.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; BHeffernan@usbr.gov

  021438         2      001446.pdf    E‐Mail     5/20/2015 dostler@ucrcommission.com                      Billerbeck, Rob               Re: Durango meeting
                                                                                                          <rob_p_billerbeck@nps.gov>
  021440         1      001447.pdf    E‐Mail     5/20/2015 rob_p_billerbeck@nps.gov                       Don Ostler                    RE: Durango meeting
                                                                                                          <dostler@ucrcommission.com>




                                                                                        352 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 353 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From            Description
   021441        3      001448.pdf    E‐Mail     5/19/2015 JdeVos@azgfd.gov;                              John Hamill <jhamill@trcp.org>   Flyer: Lees Ferry Trout Fishery Meeting
                                                           eric_swanson@cox.net;
                                                           vcmaggie@mac.com;
                                                           CMcMullen@azgfd.gov;
                                                           gknowles@usbr.gov;
                                                           capron@wapa.gov;
                                                           steve_spangle@fws.gov;
                                                           martha_hahn@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           cspalmer@wapa.gov;
                                                           ron.lee@mail.house.gov;
                                                           Penny.Pew@mail.house.gov;
                                                           Nick_Matiella@mccain.senate.gov;
                                                           hunttheworld2@gmail.com;
                                                           BPowell@tu.org;
                                                           president@azwildlife.org;
                                                           rob_p_billerbeck@nps.gov;
                                                           RMansell@azgfd.gov;
                                                           j j d 1@         t




                                                                                        353 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 354 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   021444        2      001449.pdf    E‐Mail     5/18/2015 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Conference Call‐‐May
                                                           Charles.Lewis@bia.gov;                                                   19, 9 am MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  021446         1      001450.pdf    E‐Mail     5/15/2015 gknowles@usbr.gov;                              Christopher Harris       GCD LTEMP EIS Cooperating Agency Status for
                                                           ttrujillo@crb.ca.gov;                           <csharris@crb.ca.gov>    the Colorado River Board of California
                                                           jneuwerth@crb.ca.gov




                                                                                         354 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 355 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                            Description
   021447        4      001451.pdf    E‐Mail     5/15/2015 lbair@usgs.gov; vkartha@azwater.gov; Leslie James <creda@creda.cc>                    SEAHG CONFERENCE CALL ‐‐ WILL BE
                                                           capron@wapa.gov;                                                                      RESCHEDULED IN AUGUST ‐ PLEASE STAY TUNED
                                                           jenkinssmith@gmail.com;
                                                           svanderkooi@usgs.gov;
                                                           cyakulic@usgs.gov;
                                                           bstewart@azgfd.gov;
                                                           Capron@wapa.gov;
                                                           chris_hughes@nps.gov; cibarre@q.com;
                                                           dostler@ucrcommission.com;
                                                           hfairley@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           GMyers12@msn.com;
                                                           jcjordan1@cox.net; kdahl@npca.org;
                                                           martha_hahn@nps.gov;
                                                           CSPALMER@wapa.gov;
                                                           svanderkooi@usgs.gov;
                                                           ted.kowalski@state.co.us;
                                                           gknowles@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lwhetton@usbr.gov;
                                                           LWhetton@usbr.gov;
                                                           larry@grandcanyonwildlands.org

  021451        14      001452.pdf    E‐Mail     5/12/2015 rob_p_billerbeck@nps.gov                       John and Carol Jordan                  Park Service ‐ Lees Ferry Fishery Management
                                                                                                          <jcjordan1@cox.net>                    Recommendations
  021465        14      001453.pdf    E‐Mail     5/12/2015 gknowles@usbr.gov;                             John and Carol Jordan                  Bureau of Reclamation ‐ Lees Ferry Fishery
                                                           mcrawford@usbr.gov                             <jcjordan1@cox.net>                    Management Recommendations
  021479         5      001454.pdf    E‐Mail     5/12/2015 gknowles@usbr.gov                              Chris Cantrell <CCantrell@azgfd.gov>   RE: Fish and Wildlife Coordination act




                                                                                        355 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 356 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                            Description
   021484        6      001455.pdf    E‐Mail     5/12/2015 mbarger@usbr.gov;                   Whetton, Linda <lwhetton@usbr.gov>              TWG Meeting ‐‐> June 11 WebEx/Conf Call
                                                           charles.lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           chris_hughes@nps.gov;
                                                           csharris@crb.ca.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           garry.cantley@bia.gov;
                                                           gknowles@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           gmyers12@msn.com;
                                                           jneuwerth@crb.ca.gov;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;
  021490         4      001456.pdf    E‐Mail     5/12/2015 dostler@ucrcommission.com                      Grantz, Katrina <kgrantz@usbr.gov>   Re: FW: 2016 Hydrograph
  021494         5      001457.pdf    E‐Mail     5/12/2015 vkartha@azwater.gov;                           Vanderkooi, Scott                    Re: June TWG
                                                           Capron@wapa.gov;                               <svanderkooi@usgs.gov>
                                                           ellsworth@wapa.gov;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcjordan1@cox.net;
                                                           larry@springstewardship.org;
                                                           lwhetton@usbr.gov;
                                                           mcrawford@usbr.gov
  021499         3      001458.pdf    E‐Mail     5/12/2015 kgrantz@usbr.gov                               Don Ostler                           RE: FW: 2016 Hydrograph
                                                                                                          <dostler@ucrcommission.com>
  021502        3       001459.pdf    E‐Mail     5/12/2015 dostler@ucrcommission.com                      Grantz, Katrina <kgrantz@usbr.gov>   Re: FW: 2016 Hydrograph
  021505        25      001460.pdf    E‐Mail     5/12/2015 kgrantz@usbr.gov                               Don Ostler                           FW: 2016 Hydrograph
                                                                                                          <dostler@ucrcommission.com>




                                                                                        356 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 357 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From             Description
   021530        2      001461.pdf    E‐Mail     5/12/2015 svanderkooi@usgs.gov;                Young, Kirk <kirk_young@fws.gov>   Fwd: Fish Bio's Trout Trigger Discussion Meeting
                                                           cyackulic@usgs.gov; dlward@usgs.gov;
                                                           randy_vanhaverbeke@fws.gov;
                                                           brian_healy@nps.gov;
                                                           bstewart@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           melissa_trammell@nps.gov;
                                                           gknowles@usbr.gov

  021532         8      001462.pdf    E‐Mail     5/11/2015 ardenkucate@yahoo.com;              Milligan Douglas W (Doug)           Utility Cooperating Agency response to April 3,
                                                           bheffernan@usbr.gov;                <Doug.Milligan@srpnet.com>          2015 letter
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  021540         1      001463.pdf    E‐Mail     5/11/2015 lorjac@frontiernet.net                         Heffernan, Beverley      Following Up on our meeting this past Friday
                                                                                                          <bheffernan@usbr.gov>




                                                                                        357 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 358 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   021541       52      001464.pdf    E‐Mail     5/8/2015   Charles.Lewis@bia.gov;              Chada, Bill <bchada@usbr.gov>     Updated Draft LTEMP Programmatic Agreement
                                                            creda@creda.cc; Jan_Balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            Rosemary_Sucec@nps.gov;
                                                            kirk_young@fws.gov;
                                                            ahoward@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            jeddins@achp.gov; rnelson@achp.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            kdongoske@cableone.net;
                                                            lorjac@frontiernet.net;
                                                            lkuwanwisiwma@hopi‐nsn.gov;
                                                            rdtuggle@fws.gov;
                                                            michael.yeatts@nau.edu;
                                                            jeka@wapa.gov;
                                                            rmrparevision@wapa.gov;
                                                            dave_uberuaga@nps.gov


  021593         2      001465.pdf    E‐Mail     5/8/2015   lindaotero@fortmojave.com;        Ann V Howard                        Re: Draft LTEMP Programmatic Agreement
                                                            mwalsh@azstateparks.gov;          <ahoward@azstateparks.gov>
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            mbarger@usbr.gov; BChada@usbr.gov




                                                                                        358 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 359 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From                           Description
   021595        4      001466.pdf    E‐Mail     5/7/2015   lbair@usgs.gov; vkartha@azwater.gov; Leslie James <creda@creda.cc>                   SEAHG CONFERENCE CALL ‐‐ Please reply to the
                                                            capron@wapa.gov;                                                                     Doodle Poll BY TUESDAY 5/12
                                                            jenkinssmith@gmail.com;
                                                            svanderkooi@usgs.gov;
                                                            cyakulic@usgs.gov;
                                                            bstewart@azgfd.gov;
                                                            Capron@wapa.gov;
                                                            chris_hughes@nps.gov; cibarre@q.com;
                                                            dostler@ucrcommission.com;
                                                            hfairley@usgs.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            GMyers12@msn.com;
                                                            jcjordan1@cox.net; kdahl@npca.org;
                                                            martha_hahn@nps.gov;
                                                            CSPALMER@wapa.gov;
                                                            svanderkooi@usgs.gov;
                                                            ted.kowalski@state.co.us;
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            lwhetton@usbr.gov;
                                                            LWhetton@usbr.gov

  021599         1      001467.pdf    E‐Mail     5/7/2015   lesley_fitzpatrick@fws.gov;                   Young, Kirk <kirk_young@fws.gov>       Fish Bio's Trout Trigger Discussion Meeting
                                                            randy_vanhaverbeke@fws.gov;
                                                            svanderkooi@usgs.gov;
                                                            dlward@usgs.gov; myard@usgs.gov;
                                                            cyackulic@usgs.gov;
                                                            melissa_trammell@nps.gov;
                                                            brian_healy@nps.gov;
                                                            drogowski@azgfd.gov;
                                                            bstewart@azgfd.gov;
                                                            gknowles@usbr.gov;
                                                            jess newton@fws gov
  021600         2      001468.pdf    E‐Mail     5/7/2015   lorjac@frontiernet.net;                       Heffernan, Beverley                    Agenda for tomorrow's meeting
                                                            LHutchinson@usbr.gov;                         <bheffernan@usbr.gov>
                                                            tcoulter@usbr.gov
  021602         7      001469.pdf    E‐Mail     5/7/2015   Kirk LaGory                                   Ted Rampton, Douglas Milligan, Jayne   Cooperating Agencies; Email; Topic: April 3, 2015
                                                                                                          Harkins                                Responses to Utility Cooperating Agency
                                                                                                                                                 Comments on LTEMP Power Systems Analysis
                                                                                                                                                 Methodology
  021609         4      001470.pdf    E‐Mail     5/6/2015   CCantrell@azgfd.gov                           Knowles, Glen <gknowles@usbr.gov>      Re: Fish and Wildlife Coordination act
                                                                                        359 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 360 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                          From           Description
   021613        2      001471.pdf    E‐Mail     5/6/2015   jbird@ucrcommission.com;                      Don Ostler                    Final Agenda with lead discussion assignments
                                                            ted.kowalski@state.co.us;                     <dostler@ucrcommission.com>
                                                            karen.kwon@state.co.us;
                                                            ekuhn@crwcd.org; kgrantz@usbr.gov;
                                                            mmwilson@usbr.gov;
                                                            Shanti.RossetODonovan@state.co.us


  021615         3      001472.pdf    E‐Mail     5/6/2015   kdongoske@cableone.net;                       Billerbeck, Rob               Re: RE: LTEMP input from the cooperating tribes
                                                            lagory@anl.gov; kcpicel@anl.gov;              <rob_p_billerbeck@nps.gov>
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            htsec1@havasupai‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            robertkirk@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            gknowles@usbr.gov;
                                                            mrunge@usgs.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl.gov; brucev@anl.gov;
                                                            bheffernan@usbr.gov

  021618         1      001473.pdf    E‐mail     5/6/2015   Kurt Dongoske, THPO                           Rob Billerbeck, NPS           The Pueblo of Zuni: Rob indicated that the joint‐
                                                                                                                                        leads would like to accommodate tribal requests
                                                                                                                                        to extend the review period and have extended
                                                                                                                                        the deadline for Chapter 3 comments to June 10,
                                                                                                                                        2015.
  021619         1      001474.pdf    E‐mail     5/6/2015   Charley Bulletts, CRD                         Rob Billerbeck, NPS           Kaibab Band of Paiute Indians: Rob indicated that
                                                                                                                                        the joint‐leads would like to accommodate tribal
                                                                                                                                        requests to extend the review period and have
                                                                                                                                        extended the deadline for Chapter 3 comments
                                                                                                                                        to June 10, 2015.




                                                                                        360 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 361 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From                  Description
   021620        1      001475.pdf     E‐mail    5/6/2015   Loretta Jackson‐Kelly, THPO; Peter            Rob Billerbeck, NPS                    The Hualapai Tribe: Rob indicated that the joint‐
                                                            Bungart, Dept. of CR                                                                 leads would like to accommodate tribal requests
                                                                                                                                                 to extend the review period and have extended
                                                                                                                                                 the deadline for Chapter 3 comments to June 10,
                                                                                                                                                 2015.
  021621         1      001476.pdf    E‐mail     5/6/2015   Ora Marek‐Martinez, THPO; Jason John, Rob Billerbeck, NPS                            The Navajo Nation: Rob indicated that the joint‐
                                                            NDWP; Ray Benally, NDWP; Robert Kirk,                                                leads would like to accommodate tribal requests
                                                            NDWP                                                                                 to extend the review period and have extended
                                                                                                                                                 the deadline for Chapter 3 comments to June 10,
                                                                                                                                                 2015.
  021622         1      001477.pdf    E‐mail     5/6/2015   Leigh Kuwanwiswima, THPO; Mike                Rob Billerbeck, NPS                    Hopi: Rob indicated that the joint‐leads would
                                                            Yeatts, Tribal Archaeologist                                                         like to accommodate tribal requests to extend
                                                                                                                                                 the review period and have extended the
                                                                                                                                                 deadline for Chapter 3 comments to June 10,
                                                                                                                                                 2015.
  021623         1      001478.pdf    E‐mail     5/6/2015   Margaret Vick, Atty; Don                      Rob Billerbeck, NPS                    Fort Mojave Tribal Council: Rob indicated that
                                                            Whatahomigie, Chairman; Tribal                                                       the joint‐leads would like to accommodate tribal
                                                            Secretary                                                                            requests to extend the review period and have
                                                                                                                                                 extended the deadline for Chapter 3 comments
                                                                                                                                                 to June 10, 2015.

  021624         9      001479.pdf    E‐Mail     5/4/2015   gknowles@usbr.gov                             Chris Cantrell <CCantrell@azgfd.gov>   RE: Fish and Wildlife Coordination act




                                                                                        361 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 362 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From                Description
   021633       14      001480.pdf    E‐Mail     5/1/2015   rob_p_billerbeck@nps.gov;                     Leslie James <creda@creda.cc>        LTEMP
                                                            lagory@anl.gov; gknowles@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            Jeka@WAPA.GOV;
                                                            BRHEES@uc.usbr.gov;
                                                            acolosimo@csu.org;
                                                            Anthony.Cadorin@mesaaz.gov;
                                                            arashm@ntua.com;
                                                            ballantinec@prpa.org;
                                                            ateshzarb@prpa.org;
                                                            oatesbk@msn.com;
                                                            bjcutsor@nmppenergy.org;
                                                            blairmerl@yahoo.com;
                                                            rslynch@rslynchaty.com;
                                                            Bryan@pageutility.com;
                                                            cibarre@q.com; cpyper@crc.nv.gov;
                                                            creda@creda.cc;
                                                            danwal@tristategt.org;
                                                            dan@sesdofutah.org;
                                                            dlock@tristategt.org;
                                                            dpslick@srpnet.com;
                                                            dfitzgerald@schiffhardin.com;
                                                            dleatham@opd5.com;
                                                            dld@krsaline.com;
                                                            DJohnson@yvea.com;
  021647         3      001481.pdf    E‐Mail     5/1/2015   lwhetton@usbr.gov;                            Vineetha Kartha                      RE: Draft TWG Agenda for June 11 WebEx
                                                            gknowles@usbr.gov;                            <vkartha@azwater.gov>
                                                            Capron@WAPA.GOV;
                                                            svanderkooi@usgs.gov;
                                                            mcrawford@usbr.gov
  021650         3      001482.pdf    E‐Mail     5/1/2015   gknowles@usbr.gov;                            Whetton, Linda <lwhetton@usbr.gov>   Draft TWG Agenda for June 11 WebEx
                                                            mcrawford@usbr.gov;
                                                            vkartha@azwater.gov
  021653         4      001483.pdf    E‐Mail     5/1/2015   lagory@anl.gov;                               Mike <michael.yeatts@nau.edu>        Re: Fwd: LTEMP input from the cooperating
                                                            rob_p_billerbeck@nps.gov;                                                          tribes
                                                            gknowles@usbr.gov
  021657         3      001484.pdf    E‐Mail     5/1/2015   michael.yeatts@nau.edu;                       Billerbeck, Rob                      Re: Fwd: LTEMP input from the cooperating
                                                            lagory@anl.gov; gknowles@usbr.gov             <rob_p_billerbeck@nps.gov>           tribes
  021660         2      001485.pdf    E‐Mail     5/1/2015   rob_p_billerbeck@nps.gov;                     Mike <michael.yeatts@nau.edu>        Re: Fwd: LTEMP input from the cooperating
                                                            lagory@anl.gov; gknowles@usbr.gov                                                  tribes
  021662         2      001486.pdf    E‐Mail     5/1/2015   michael.yeatts@nau.edu;                       Billerbeck, Rob                      Fwd: LTEMP input from the cooperating tribes
                                                            lagory@anl.gov; gknowles@usbr.gov             <rob_p_billerbeck@nps.gov>

                                                                                        362 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 363 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From             Description
   021664       15      001487.pdf    E‐Mail     5/1/2015   ardenkucate@yahoo.com;              John Hamill <jhamill@trcp.org>    Lees Ferry Fishery Management
                                                            bheffernan@usbr.gov;                                                  Recommendations Draft Report
                                                            sadler@wapa.gov;
                                                            Charles.Lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            Garry.Cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            JdeVos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;




                                                                                        363 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 364 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From         Description
   021679        3      001488.pdf    E‐Mail     5/1/2015   kdongoske@cableone.net;                       Billerbeck, Rob              Re: RE: LTEMP input from the cooperating tribes
                                                            lagory@anl.gov; kcpicel@anl.gov;              <rob_p_billerbeck@nps.gov>
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            htsec1@havasupai‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            robertkirk@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            gknowles@usbr.gov;
                                                            mrunge@usgs.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl.gov; brucev@anl.gov;
                                                            bheffernan@usbr.gov




                                                                                        364 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 365 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                        From         Description
   021682        3      001489.pdf    E‐Mail     5/1/2015   lagory@anl.gov; kcpicel@anl.gov;              Kurt Dongoske              RE: RE: LTEMP input from the cooperating tribes
                                                            cbulletts@kaibabpaiute‐nsn.gov;               <kdongoske@cableone.net>
                                                            htchair@havasupai‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            htsec1@havasupai‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            robertkirk@navajo‐nsn.gov;
                                                            oramm@navajo‐nsn.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            mrunge@usgs.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl.gov; brucev@anl.gov;
                                                            bheffernan@usbr.gov

  021685         3      001490.pdf    E‐mail     5/1/2015   ANL, REC, NPS                                 Kurt Dongoske, THPO        The Pueblo of Zuni: Kurt requested additional
                                                                                                                                     time to review Chapter 3 because Zuni elders are
                                                                                                                                     on a river trip for the next few weeks.

  021688         1      001491.pdf    E‐mail     5/1/2015   Kurt Dongoske, THPO                           Rob Billerbeck, NPS        The Pueblo of Zuni: Rob indicated that they will
                                                                                                                                     discuss the request at the PM meeting and
                                                                                                                                     stressed that this review period is really about
                                                                                                                                     adding any additional text and not a formal
                                                                                                                                     review period.




                                                                                        365 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 366 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                   From                       Description
   021689       109     001492.pdf    E‐Mail     4/30/2015 dostler@ucrcommission.com;             Bruninga, William (Bill)                    April 28 2015 Basin States Technical Committee
                                                           colby.pellegrino@snwa.com;             <wbruninga@usbr.gov>                        meeting slides and attendance atached
                                                           rabutler@usbr.gov; arashid@crb.ca.gov;
                                                           whasencamp@mwdh2o.com;
                                                           bbruce@usgs.gov; bhenning@cap‐
                                                           az.com; cjerla@usbr.gov;
                                                           casey.collins@snwa.com;
                                                           ccutler@usbr.gov; ccullom@cap‐
                                                           az.com; csharris@crb.ca.gov;
                                                           dbunk@usbr.gov;
                                                           ddenham@sdcwa.org;
                                                           dkanzer@crwcd.org;
                                                           pdavidson@usbr.gov;
                                                           dpolyzos@mwdh2o.com;
                                                           dkikeya@azwater.gov;
                                                           djgross@azwater.gov;
                                                           evirden@usbr.gov; ekuhn@crwcd.org;
                                                           glwalker@azwater.gov;
                                                           hhermansen@usbr.gov;
                                                           jmatusak@mwdh2o.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jeff.johnson@snwa.com;
                                                           jcrandell@crc.nv.gov;
                                                           ZimmermanConsulting@verizon.net;
  021798         3      001493.pdf    E‐Mail     4/30/2015 michael.yeatts@nau.edu;                         LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP input from the cooperating tribes
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; brucev@anl.gov;
                                                           jabplanalp@anl.gov

  021801         2      001494.pdf    E‐Mail     4/30/2015 rob_p_billerbeck@nps.gov;                       Mike <michael.yeatts@nau.edu>      Re: LTEMP input from the cooperating tribes
                                                           gknowles@usbr.gov; lagory@ani.gov
  021803         3      001495.pdf    E‐Mail     4/30/2015 lagory@anl.gov;                                 Mike <michael.yeatts@nau.edu>      Re: LTEMP input from the cooperating tribes
                                                           rob_p_billerbeck@nps.gov
  021806         2      001496.pdf    E‐Mail     4/30/2015 michael.yeatts@nau.edu;                         Rob Billerbeck                     Re: LTEMP input from the cooperating tribes
                                                           gknowles@usbr.gov; lagory@ani.gov               <rob_p_billerbeck@nps.gov>




                                                                                         366 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 367 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From                 Description
   021808        2      001497.pdf    E‐Mail     4/30/2015 oramm@navajo‐nsn.gov;                           Verhaaren, Bruce T. <brucev@anl.gov> RE: Navajo Participation in the LTEMP
                                                           lagory@anl.gov; jabplanalp@anl.gov;                                                  Environmental Impact Statement project
                                                           griffinj@anl.gov; kcpicel@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Sarah_Rinkevich@fws.gov

  021810         2      001498.pdf    E‐Mail     4/30/2015 kcpicel@anl.gov;                                LaGory, Kirk E. <lagory@anl.gov>     RE: RE: LTEMP input from the cooperating tribes
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           htsec1@havasupai‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           robertkirk@navajo‐nsn.gov;
                                                           oramm@navajo‐nsn.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           'Sarah_Rinkevich@fws.gov';
                                                           jabplanalp@anl.gov; brucev@anl.gov;
                                                           bheffernan@usbr.gov

  021812         3      001499.pdf    E‐mail     4/30/2015 Margaret Vick, Atty; Don               Kirk LaGory, ANL                              The Havasupai Tribe: Kirk sent a reminder to
                                                           Whatahomigie, Chairman; Tribal                                                       Cooperating Tribes to provide input to Chapter 3
                                                           Secretary                                                                            by May 15.
  021815         3      001500.pdf    E‐mail     4/30/2015 Ora Marek‐Martinez, THPO; Robert Kirk, Kirk LaGory, ANL                              The Navajo Nation: Kirk sent a reminder to
                                                           NDWP; Ray Benally, NDWP; Jason John,                                                 Cooperating Tribes to provide input to Chapter 3
                                                           NDWP                                                                                 by May 15.
  021818         3      001501.pdf    E‐mail     4/30/2015 Kurt Dongoske, THPO                    Kirk LaGory, ANL                              The Pueblo of Zuni: Kirk sent a reminder to
                                                                                                                                                Cooperating Tribes to provide input to Chapter 3
                                                                                                                                                by May 15.
  021821         3      001502.pdf    E‐mail     4/30/2015 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                     The Hualapai Tribe: Kirk sent a reminder to
                                                           Bungart, Dept. of CR                                                                 Cooperating Tribes to provide input to Chapter 3
                                                                                         367 of 1060                                            by May 15.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 368 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                              From               Description
   021824        3      001503.pdf     E‐mail    4/30/2015 Mike Yeatts, Tribal Archaeolgist; Leigh         Kirk LaGory, ANL                       Hopi: Kirk sent a reminder to Cooperating Tribes
                                                           Kuwanwiswima, THPO                                                                     to provide input to Chapter 3 by May 15.

  021827         3      001504.pdf    E‐mail     4/30/2015 Charley Bulletts, CRD                           Kirk LaGory, ANL                     Jicarilla Apache Nation: Kirk sent a reminder to
                                                                                                                                                Cooperating Tribes to provide input to Chapter 3
                                                                                                                                                by May 15.
  021830         2      001505.pdf    E‐mail     4/30/2015 Kirk LaGory, ANL                                Mike Yeatts, Tribal Archaeologist    Hopi: Mike requested additional text be inserted
                                                                                                                                                into Section 1.8.5.5.
  021832         2      001506.pdf    E‐mail     4/30/2015 Mike Yeatts, Triabal Archaeologist              Kirk LaGory, ANL                     Hopi: Kirk agreed to put insert the suggested text
                                                                                                                                                for further review.
  021834         2      001507.pdf    E‐mail     4/30/2015 Ora Marek‐Martinez, THPO                        Bruce Verhaaren, ANL                 The Navajo Nation: Bruce thanked Ora for the
                                                                                                                                                response and provided contact information for
                                                                                                                                                NPS, REC, and ANL.
  021836         1      001508.pdf    E‐Mail     4/29/2015 oramm@navajo‐nsn.gov;                           Verhaaren, Bruce T. <brucev@anl.gov> LTEMP EIS Chapter 3
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           jabplanalp@anl.gov;
                                                           danorourke@anl.gov; lagory@anl.gov;
                                                           kcpicel@anl.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           griffinj@anl gov
  021837         1      001509.pdf    E‐Mail     4/29/2015 oramm@navajo‐nsn.gov;                           Verhaaren, Bruce T. <brucev@anl.gov> Navajo Participation in the LTEMP Environmental
                                                           lagory@anl.gov; jabplanalp@anl.gov;                                                  Impact Statement project
                                                           griffinj@anl.gov; kcpicel@anl.gov

  021838         2      001510.pdf    E‐mail     4/29/2015 Bruce Verhaaren, ANL                            Ora Marek‐Martinez, THPO via Sendio    The Navajo Nation: Bruce's e‐mail verified.

  021840         1      001511.pdf    E‐mail     4/29/2015 Ora Marek‐Martinez, THPO                        Bruce Verhaaren, ANL                   The Navajo Nation: E‐mail from Bruce to the new
                                                                                                                                                  Navajo THPO requesting information on the new
                                                                                                                                                  point of contact since Tony Joe has resigned and
                                                                                                                                                  offering to provide any backgrund informtation
                                                                                                                                                  on LTEMP.
  021841         1      001512.pdf    E‐mail     4/29/2015 Bruce Verhaaren, ANL                            Ora Marek‐Martinez, THPO via Sendio    The Navajo Nation: Request for e‐mail
                                                                                                                                                  verification.
  021842         1      001513.pdf    E‐mail     4/29/2015 Ora Marek‐Martinez                              Bruce Verhaaren, ANL                   The Navajo Nation: Bruce send Ora a link to
                                                                                                                                                  LTEMP draft Chapter 3.
  021843         2      001514.pdf    E‐mail     4/29/2015 Bruce Verhaaren, ANL                            Ora Marek‐Martinez, THPO               The Navajo Nation: Ora thanked Bruce for the
                                                                                                                                                  link and indicated she would try to have
                                                                                                                                                  comments by May 15. Ora is the official point of
                                                                                                                                                  contact for LTEMP cultural related issues.


                                                                                         368 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 369 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   021845        2      001515.pdf    E‐Mail     4/28/2015 robertkirk@navajo‐nsn.gov;            LaGory, Kirk E. <lagory@anl.gov>   FW: RE: LTEMP input from the cooperating tribes
                                                           griffinj@anl.gov; kcpicel@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob p billerbeck@nps.gov
  021847         2      001516.pdf    E‐Mail     4/28/2015 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Conference Call‐‐
                                                           Charles.Lewis@bia.gov;                                                   April 29, 9 am MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jess_newton@fws.gov;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  021849         4      001517.pdf    E‐mail     4/28/2015 Kirk LaGory, ANL                                Robert Kirk, NDWP        The Navajo Nation: Correspondence between
                                                                                                                                    Robert Kirk and Kirk LaGory regarding LTEMP
                                                                                                                                    Chapter 3. The NDWP did not receive draft
                                                                                                                                    Chapter 3. Kirk sent a link to download Chapter
                                                                                                                                    3. Robert Kirk informed Kirk LaGory that Mike
                                                                                                                                    Foley retired and requested ANL's list of contacts
                                                                                                                                    be updated.




                                                                                         369 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 370 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                  Description
   021853        2      001518.pdf    E‐Mail     4/27/2015 dostler@ucrcommission.com;           Bruninga, William (Bill)               Re: Meeting Agenda
                                                           colby.pellegrino@snwa.com;           <wbruninga@usbr.gov>
                                                           mmwilson@usbr.gov;
                                                           kgrantz@usbr.gov; dbunk@usbr.gov;
                                                           stighi@usbr.gov; CCutler@usbr.gov;
                                                           SHvinden@usbr.gov;
                                                           nsantos@usbr.gov;
                                                           reastland@usbr.gov; jrocha@usbr.gov;
                                                           rabutler@usbr.gov
  021855        26      001519.pdf    E‐Mail     4/23/2015 jcjordan1@cox.net; Capron@wapa.gov; Jason Thiriot <jasthiriot@crc.nv.gov>   RE: 150420_ AHAHG Training Course Drafts‐
                                                           vkartha@azwater.gov;                                                        TRIBAL PERSPECTIVES 101 ‐MYeatts and CBullets
                                                           smdjansen@gmail.com;
                                                           LIams@usbr.gov; hfairley@usgs.gov;
                                                           larry@grandcanyonwildlands.org;
                                                           michael.yeatts@nau.edu;
                                                           creda@creda.cc; Ellsworth@wapa.gov;
                                                           svanderkooi@usgs.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           Jan_Balsom@NPS.gov;
                                                           chris_hughes@nps.gov;
                                                           gknowles@usbr.gov;
                                                           valdezra@aol.com;
                                                           mcrawford@usbr.gov;
                                                           csharris@crb.ca.gov;
                                                           LWhetton@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           LWinters@azgfd.gov;
                                                           jasthiriot@crc.nv.gov




                                                                                        370 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 371 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From              Description
   021881        6      001520.pdf    E‐Mail     4/23/2015 lagory@anl.gov;                     Leslie James <creda@creda.cc>      RE: Presentation Materials from Power Systems
                                                           ardenkucate@yahoo.com;                                                 and Rate Payer Impact Webinar and Responses
                                                           bheffernan@usbr.gov;                                                   to Comments
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;




                                                                                        371 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 372 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From              Description
   021887        9      001521.pdf    E‐Mail     4/23/2015 lagory@anl.gov;                     Leslie James <creda@creda.cc>      RE: Presentation Materials from Power Systems
                                                           ardenkucate@yahoo.com;                                                 and Rate Payer Impact Webinar and Responses
                                                           bheffernan@usbr.gov;                                                   to Comments
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;




                                                                                        372 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 373 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From               Description
   021896        9      001522.pdf    E‐Mail     4/23/2015 lagory@anl.gov;                     Leslie James <creda@creda.cc>       RE: Presentation Materials from Power Systems
                                                           ardenkucate@yahoo.com;                                                  and Rate Payer Impact Webinar and Responses
                                                           bheffernan@usbr.gov;                                                    to Comments
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
  021905         9      001523.pdf    E‐Mail     4/23/2015 Core team members                               L. James                Email with attachment: Attached letter
                                                                                                                                   containing CREDA comments on hydropower
                                                                                                                                   webinar.
  021914         4      001524.pdf    E‐Mail     4/22/2015 K.E. LaGory, G. Knowles, and R.P.               L. James                Comments on hydropower webinar held March
                                                           Billerbeck                                                              27, 2015.




                                                                                         373 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 374 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   021918        2      001525.pdf    E‐Mail     4/21/2015 rabutler@usbr.gov; arashid@crb.ca.gov; Don Ostler                      Meeting Agenda
                                                           wbruninga@usbr.gov;                    <dostler@ucrcommission.com>
                                                           whasencamp@mwdh2o.com;
                                                           bbruce@usgs.gov; bhenning@cap‐
                                                           az.com; cjerla@usbr.gov;
                                                           casey.collins@snwa.com;
                                                           ccutler@usbr.gov; ccullom@cap‐
                                                           az.com; RClayton@usbr.gov;
                                                           colby.pellegrino@snwa.com;
                                                           csharris@crb.ca.gov; dbunk@usbr.gov;
                                                           ddenham@sdcwa.org;
                                                           dkanzer@crwcd.org;
                                                           pdavidson@usbr.gov;
                                                           dpolyzos@mwdh2o.com;
                                                           dkikeya@azwater.gov;
                                                           djgross@azwater.gov;
                                                           dostler@ucrcommission.com;
                                                           evirden@usbr.gov; ekuhn@crwcd.org;
                                                           glwalker@azwater.gov;
                                                           hhermansen@usbr.gov;
                                                           jmatusak@mwdh2o.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jeff.johnson@snwa.com;
                                                           jcrandell@crc.nv.gov;
  021920         2      001526.pdf    E‐Mail     4/20/2015 dostler@ucrcommission.com;           Bruninga, William (Bill)          Updated agenda for next week's BSTC meeting
                                                           colby.pellegrino@snwa.com;           <wbruninga@usbr.gov>
                                                           mmwilson@usbr.gov;
                                                           kgrantz@usbr.gov; SHvinden@usbr.gov;
                                                           CCutler@usbr.gov; dbunk@usbr.gov;
                                                           stighi@usbr.gov; reastland@usbr.gov;
                                                           nsantos@usbr.gov; rabutler@usbr.gov;
                                                           jrocha@usbr.gov


  021922         2      001527.pdf    E‐Mail     4/20/2015 gknowles@usbr.gov                              Vineetha Kartha         TWG tomorrow
                                                                                                          <vkartha@azwater.gov>




                                                                                        374 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 375 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From            Description
   021924        3      001528.pdf    E‐Mail     4/16/2015 nwilliams@usbr.gov;                   Mary Orton <tmocllc@gmail.com>   Re: AMWG: Friday, April 17 planning meeting
                                                           mcrawford@usbr.gov;                                                    USE THIS VERSION
                                                           lwhetton@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           svanderkooi@usgs.gov;
                                                           rgl97marty@rozellegroup.com
  021927        16      001529.pdf    E‐Mail     4/16/2015 lwhetton@usbr.gov;                    Leslie James <creda@creda.cc>    RE: Reminder: SEAHG Conf Call Tomorrow (11AM
                                                           cspalmer@wapa.gov;                                                     AZ Time)
                                                           dave.slick@srpnet.com;
                                                           dostler@ucrcommission.com;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov; hfairley@usgs.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jenika.raub@srpnet.com;
                                                           jerryleecox@durango.net;
                                                           m3research@starband.net;
                                                           lbair@usgs.gov;
                                                           martha_hahn@nps.gov;
                                                           capron@wapa.gov;
                                                           ted.kowalski@state.co.us;
                                                           vkartha@azwater.gov;
                                                           jan_balsom@nps.gov




                                                                                        375 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 376 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                               From            Description
   021943        1      001530.pdf    E‐Mail     4/15/2015 cbulletts@kaibabpaiute‐nsn.gov;                 Picel, Kurt C. <kcpicel@anl.gov>   RE: LTEMP input from the cooperating tribes
                                                           htchair@havasupai‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           htsec1@havasupai‐nsn.gov;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           tony@navajohistoricpreservation.org;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           'Sarah_Rinkevich@fws.gov';
                                                           jabplanalp@anl.gov; brucev@anl.gov;
                                                           bheffernan@usbr.gov; lagory@anl.gov



  021944         1      001531.pdf    E‐mail     4/15/2015 Charley Bulletts, CRD                           Kurt Picel, ANL                    Kaibab Band of Paiute Indians: ANL sent draft
                                                                                                                                              Chapter 3 to Cooperating Tribes. Asked for
                                                                                                                                              comments by May 15.
  021945         1      001532.pdf    E‐mail     4/15/2015 Michael Foley; Robert Kirk; Jason John,         Kurt Picel, ANL                    The Navajo Nation: ANL sent draft Chapter 3 to
                                                           NDWP; Tony Joe, Supervisory                                                        Cooperating Tribes. Asked for comments by May
                                                           Archaeologist                                                                      15.
  021946         1      001533.pdf    E‐mail     4/15/2015 Kurt Dongoske, THPO                             Kurt Picel, ANL                    The Pueblo of Zuni: ANL sent draft Chapter 3 to
                                                                                                                                              Cooperating Tribes. Asked for comments by May
                                                                                                                                              15.
  021947         1      001534.pdf    E‐mail     4/15/2015 Margaret Vick, ANL; Don Watahomigie, Kurt Picel, ANL                               The Havasupai Tribe: ANL sent draft Chapter 3 to
                                                           Chairman; Tribal Secretary                                                         Cooperating Tribes. Asked for comments by May
                                                                                                                                              15.
  021948         1      001535.pdf    E‐mail     4/15/2015 Peter Bungart, Dept of CR; Loretta              Kurt Picel, ANL                    The Hualapai Tribe: ANL sent draft Chapter 3 to
                                                           Jackson‐Kelly, THPO                                                                Cooperating Tribes. Asked for comments by May
                                                                                                                                              15.
  021949         1      001536.pdf    E‐mail     4/15/2015 Leigh Kuwanwiswima, THPO; Mike                  Kurt Picel, ANL                    Hopi: ANL sent draft Chapter 3 to Cooperating
                                                           Yeatts, Tribal Archaeologist                                                       Tribes. Asked for comments by May 15.

  021950         7      001537.pdf    E‐Mail     4/14/2015 reburns@louisberger.com;                        Crawford, Marianne                 Re: Questions regarding LTEMP EIS
                                                           gknowles@usbr.gov                               <mcrawford@usbr.gov>
                                                                                         376 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 377 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                         From                 Description
   021957        3      001538.pdf    E‐Mail     4/13/2015 Karen.Kwon@state.co.us;                        Seth Shanahan                       LTEMP Decision Process
                                                           chris.brown@wyo.gov;                           <seth.shanahan@snwa.com>
                                                           csharris@crb.ca.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           jbird@ucrcommission.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           mvanvlack@crb.ca.gov;
                                                           patrick.tyrrell@wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           Shanti.RossetODonovan@state.co.us;
                                                           steve.wolff@wyo.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           tbuschatzke@azwater.gov;
                                                           Thomas.George@state.co.us;
                                                           vkartha@azwater.gov;
                                                           wturkett@crc.nv.gov;
                                                           Lori_Caramanian@ios.doi.gov;
  021960         2      001539.pdf    E‐Mail     4/10/2015 rob_p_billerbeck@nps.gov                       Karen Kwon <Karen.Kwon@state.co.us> RE: DOI‐States LTEMP meeting at McCarran on
                                                                                                                                              April 10 (9:30am‐2:00pm Pacific)




                                                                                        377 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 378 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From       Description
   021962        1      001540.pdf    E‐Mail     4/10/2015 chris.brown@wyo.gov;                            rob_p_billerbeck@nps.gov   Re: DOI‐States LTEMP meeting at McCarran on
                                                           csharris@crb.ca.gov;                                                       April 10 (9:30am‐2:00pm Pacific)
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           jbird@ucrcommission.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           karen.kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           mvanvlack@crb.ca.gov;
                                                           patrick.tyrrell@wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           shanti.rossetodonovan@state.co.us;
                                                           steve.wolff@wyo.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           tbuschatzke@azwater.gov;
                                                           Thomas.george@state.co.us;
                                                           vkartha@azwater.gov;
                                                           wturkett@crc.nv.gov;
                                                           Lori_Caramanian@ios.doi.gov;
  021963        36      001541.pdf    E‐Mail     4/10/2015 CCantrell@azgfd.gov;               Griffin, Jessica <griffinj@anl.gov>     LTEMP webinar with AZGFD
                                                           jan_balsom@nps.gov;
                                                           bstewart@azgfd.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           dweedman@azgfd.gov; hayse@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           JdeVos@azgfd.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           kcpicel@anl.gov; mrunge@usgs.gov;
                                                           SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov;
                                                           mark_anderson@nps.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov

                                                                                         378 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 379 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                         From        Description
   021999        2      001542.pdf    E‐Mail     4/10/2015 seth.shanahan@snwa.com;                        Seth Shanahan              RE: DOI‐States LTEMP meeting at McCarran on
                                                           chris.brown@wyo.gov;                           <seth.shanahan@snwa.com>   April 10 (9:30am‐2:00pm Pacific)
                                                           csharris@crb.ca.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           jbird@ucrcommission.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           karen.kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           mvanvlack@crb.ca.gov;
                                                           patrick.tyrrell@wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           shanti.rossetodonovan@state.co.us;
                                                           steve.wolff@wyo.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           tbuschatzke@azwater.gov;
                                                           Thomas.george@state.co.us;
                                                           vkartha@azwater.gov;
                                                           wturkett@crc.nv.gov;




                                                                                        379 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 380 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                  From                          Description
   022001        3      001543.pdf     E‐Mail       4/9/2015   CCantrell@azgfd.gov;               Griffin, Jessica <griffinj@anl.gov>              Alternatives Key
                                                               jan_balsom@nps.gov;
                                                               bstewart@azgfd.gov;
                                                               rob_p_billerbeck@nps.gov;
                                                               Brian_Healy@nps.gov;
                                                               chris_hughes@nps.gov;
                                                               dweedman@azgfd.gov; hayse@anl.gov;
                                                               bheffernan@usbr.gov;
                                                               JdeVos@azgfd.gov;
                                                               gknowles@usbr.gov; lagory@anl.gov;
                                                               kcpicel@anl.gov; mrunge@usgs.gov;
                                                               SRogers@azgfd.gov;
                                                               melissa_trammell@nps.gov;
                                                               mark_anderson@nps.gov;
                                                               gknowles@usbr.gov;
                                                               rob_p_billerbeck@nps.gov;
                                                               jan_balsom@nps.gov; lagory@anl.gov



  022004         4      001544.pdf      E‐Mail      4/9/2015   BStewart@azgfd.gov;                           Billerbeck, Rob                       Fwd: FW: LTEMP Alternatives Key
                                                               gknowles@usbr.gov                             <rob_p_billerbeck@nps.gov>
  022008        34      001545.pdf   Presentation   4/9/2015                                                                                       PowerPoint presentation: LTEMP alternatives
                                                                                                                                                   modeling update presentation.
  022042         3      001546.pdf      E‐mail      4/9/2015   Kirk LaGory, ANL                              Peter Bungart, Dept of CR             The Hualapai Tribe: Peter agreed to reschedule

  022045        4       001547.pdf    E‐mail        4/9/2015   Peter Bungart, Dept of CR                     Kirk LaGory, ANL                      The Hualapai Tribe: Kirk thanked Peter.
  022049        17      001548.pdf Meeting Notes    4/9/2015                                                                                       SME Meeting: Notes; Attendees: Aquatic Ecology
                                                                                                                                                   SME Team; Topic: Call with AZGFD. No
                                                                                                                                                   corresponding agenda
  022066         1      001549.pdf      E‐Mail      4/8/2015   lagory@anl.gov;                               Griffin, Jessica <griffinj@anl.gov>   LTEMP Recreational Economics discussion
                                                               rob_p_billerbeck@nps.gov;
                                                               gknowles@usbr.gov;
                                                               jan_balsom@nps.gov;
                                                               dharpman@usbr.gov;
                                                               tgaston@usbr.gov;
                                                               smdjansen@gmail.com
  022067         2      001550.pdf      E‐Mail      4/7/2015   CCantrell@azgfd.gov;                          Billerbeck, Rob                       Re: Meeting this Thursday
                                                               BStewart@azgfd.gov;                           <rob_p_billerbeck@nps.gov>
                                                               gknowles@usbr.gov; griffinj@anl.gov;
                                                               lagory@anl.gov




                                                                                           380 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 381 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From                           Description
   022069        1      001551.pdf   Meeting     4/7/2015   6173@240.conf.anl.gov;             Griffin, Jessica <griffinj@anl.gov>               LTEMP webinar with AZGFD
                                                            CCantrell@azgfd.gov;
                                                            jan_balsom@nps.gov;
                                                            bstewart@azgfd.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            dweedman@azgfd.gov; hayse@anl.gov;
                                                            bheffernan@usbr.gov;
                                                            JdeVos@azgfd.gov;
                                                            gknowles@usbr.gov; lagory@anl.gov;
                                                            kcpicel@anl.gov; mrunge@usgs.gov;
                                                            SRogers@azgfd.gov;
                                                            melissa_trammell@nps.gov;
                                                            mark_anderson@nps.gov


  022070         1      001552.pdf    E‐Mail     4/7/2015   rob_p_billerbeck@nps.gov;                     Chris Cantrell <CCantrell@azgfd.gov>   RE: Meeting this Thursday
                                                            BStewart@azgfd.gov;
                                                            gknowles@usbr.gov; griffinj@anl.gov

  022071         1      001553.pdf    E‐Mail     4/7/2015   BStewart@azgfd.gov;                           Billerbeck, Rob                        Meeting this Thursday
                                                            CCantrell@azgfd.gov;                          <rob_p_billerbeck@nps.gov>
                                                            gknowles@usbr.gov; griffinj@anl.gov

  022072         1      001554.pdf    E‐Mail     4/6/2015   CCantrell@azgfd.gov;                  Griffin, Jessica <griffinj@anl.gov>            RE: LTEMP meeting with AZGFD
                                                            jan_balsom@nps.gov;
                                                            bstewart@azgfd.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            dweedman@azgfd.gov; hayse@anl.gov;
                                                            bheffernan@usbr.gov;
                                                            JdeVos@azgfd.gov;
                                                            gknowles@usbr.gov; lagory@anl.gov;
                                                            kcpicel@anl.gov; mrunge@usgs.gov;
                                                            krussell@usbr.gov; SRogers@azgfd.gov;
                                                            melissa_trammell@nps.gov




                                                                                        381 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 382 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                             From            Description
   022073        3      001555.pdf     E‐mail    4/6/2015   Loretta Jackson‐Kelly, THPO; Peter            Kirk LaGory, ANL                    The Hualapai Tribe: Kirk informed Peter that
                                                            Bungart, Dept. of CR                                                              chapter 3 will be delivered soon and wanted to
                                                                                                                                              know if the Peter wanted to reschedule their
                                                                                                                                              discussion of Hualapai socioeconomics until after
                                                                                                                                              the Hualapai have had a chance to read the
                                                                                                                                              chapter.
  022076        79      001556.pdf    E‐Mail     4/3/2015   ardenkucate@yahoo.com;              LaGory, Kirk E. <lagory@anl.gov>              Presentation Materials from Power Systems and
                                                            bheffernan@usbr.gov;                                                              Rate Payer Impact Webinar and Responses to
                                                            sadler@wapa.gov;                                                                  Comments
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
  022155         3      001557.pdf    E‐Mail     4/3/2015   mcrawford@usbr.gov;                           Mary Orton <tmocllc@gmail.com>      Fwd: Confirming: AMWG planning meeting Friday
                                                            lwhetton@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            vkartha@azwater.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            rgl97marty@rozellegroup.com;
                                                            svanderkooi@usgs.gov;
                                                            nwilliams@usbr.gov
  022158         2      001558.pdf    E‐Mail     4/3/2015   CCantrell@azgfd.gov                           Knowles, Glen <gknowles@usbr.gov>   Re: Fish and Wildlife Coordination act


                                                                                        382 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 383 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From               Description
   022160        3      001559.pdf    E‐Mail     4/3/2015   gknowles@usbr.gov;                   Mary Orton <tmocllc@gmail.com>        Re: AMWG Meeting Information & Request for
                                                            Capron@WAPA.GOV;                                                           Items
                                                            lwhetton@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            vkartha@azwater.gov
  022163         3      001560.pdf    E‐Mail     4/3/2015   CCantrell@azgfd.gov; lagory@anl.gov; Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP meeting with AZGFD
                                                            jan_balsom@nps.gov;
                                                            bstewart@azgfd.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            dweedman@azgfd.gov; hayse@anl.gov;
                                                            bheffernan@usbr.gov;
                                                            JdeVos@azgfd.gov;
                                                            gknowles@usbr.gov; kcpicel@anl.gov;
                                                            mrunge@usgs.gov; SRogers@azgfd.gov;
                                                            melissa_trammell@nps.gov



  022166         3      001561.pdf    E‐Mail     4/3/2015   mary@maryorton.com;                           Vineetha Kartha              RE: AMWG Meeting Information & Request for
                                                            gknowles@usbr.gov;                            <vkartha@azwater.gov>        Items
                                                            Capron@WAPA.GOV;
                                                            lwhetton@usbr.gov;
                                                            mcrawford@usbr.gov
  022169        79      001562.pdf    E‐mail     4/3/2015   Don Watahomigie, Chairman                     Kirk LaGory, ANL             The Havasupai Tribe: Kirk sent presentations
                                                                                                                                       from Powersystems webinar and comments
                                                                                                                                       responses from joint‐leads on the power systems
                                                                                                                                       and rate payer analysis methodologies.

  022248        79      001563.pdf    E‐mail     4/3/2015   Peter Bungart, Dept of CR; Loretta            Kirk LaGory, ANL             The Hualapai Tribe: Kirk sent presentations from
                                                            Jackson‐Kelly, THPO                                                        Powersystems webinar and comments responses
                                                                                                                                       from joint‐leads on the power systems and rate
                                                                                                                                       payer analysis methodologies.

  022327        79      001564.pdf    E‐mail     4/3/2015   Kurt Dongsoke                                 Kirk LaGory, ANL             The Pueblo of Zuni: Kirk sent presentations from
                                                                                                                                       Powersystems webinar and comments responses
                                                                                                                                       from joint‐leads on the power systems and rate
                                                                                                                                       payer analysis methodologies.

  022406        79      001565.pdf    E‐mail     4/3/2015   Mike Yeatts, Tribal Archaeologist; Leigh Kirk LaGory, ANL                  Hopi: Kirk sent presentations from Powersystems
                                                            Kuwanwiswima, THPO                                                         webinar and comments responses from joint‐
                                                                                                                                       leads on the power systems and rate payer
                                                                                                                                       analysis methodologies.
                                                                                        383 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 384 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                              From         Description
   022485       79      001566.pdf     E‐mail    4/3/2015   Tony Joe, Supervisory Archaeologist           Kirk LaGory, ANL                 The Navajo Nation: Kirk sent presentations from
                                                                                                                                           Powersystems webinar and comments responses
                                                                                                                                           from joint‐leads on the power systems and rate
                                                                                                                                           payer analysis methodologies.

  022564        79      001567.pdf    E‐mail     4/3/2015   Charley Bulletts, CRD                         Kirk LaGory, ANL                 Kaibab Band of Paiute Indians: Kirk sent
                                                                                                                                           presentations from Powersystems webinar and
                                                                                                                                           comments responses from joint‐leads on the
                                                                                                                                           power systems and rate payer analysis
                                                                                                                                           methodologies.
  022643         2      001568.pdf    E‐Mail     4/2/2015   gknowles@usbr.gov;                            Mary Orton <tmocllc@gmail.com>   Re: AMWG Meeting Information & Request for
                                                            Capron@WAPA.GOV;                                                               Items
                                                            lwhetton@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            vkartha@azwater.gov
  022645         2      001569.pdf    E‐Mail     4/2/2015   mary@maryorton.com;                           Vineetha Kartha                  FW: AMWG Meeting Information & Request for
                                                            gknowles@usbr.gov;                            <vkartha@azwater.gov>            Items
                                                            Capron@WAPA.GOV;
                                                            lwhetton@usbr.gov;
                                                            mcrawford@usbr.gov




                                                                                        384 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 385 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                 Description
   022647        2      001570.pdf    E‐Mail     4/2/2015   lwhetton@usbr.gov;                            Crawford, Marianne                   Re: AMWG Meeting Information & Request for
                                                            ardenkucate@yahoo.com;                        <mcrawford@usbr.gov>                 Items
                                                            bheffernan@usbr.gov;
                                                            sadler@wapa.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
  022649         2      001571.pdf    E‐Mail     4/2/2015   Capron@wapa.gov;                              Knowles, Glen <gknowles@usbr.gov>    Re: FW: AMWG Meeting Information & Request
                                                            vkartha@azwater.gov;                                                               for Items
                                                            LWhetton@usbr.gov;
                                                            mcrawford@usbr.gov
  022651         3      001572.pdf    E‐Mail     4/2/2015   mcrawford@usbr.gov;                           Whetton, Linda <lwhetton@usbr.gov>   Re: AMWG Meeting Information & Request for
                                                            vkartha@azwater.gov;                                                               Items
                                                            Capron@wapa.gov;
                                                            GKnowles@usbr.gov
  022654         3      001573.pdf    E‐Mail     4/2/2015   vkartha@azwater.gov;                          Crawford, Marianne                   Re: AMWG Meeting Information & Request for
                                                            Capron@wapa.gov;                              <mcrawford@usbr.gov>                 Items
                                                            GKnowles@usbr.gov;
                                                            LWhetton@usbr.gov
  022657         2      001574.pdf    E‐Mail     4/2/2015   Capron@WAPA.GOV;                              Vineetha Kartha                      RE: AMWG Meeting Information & Request for
                                                            GKnowles@usbr.gov;                            <vkartha@azwater.gov>                Items
                                                            LWhetton@usbr.gov;
                                                            mcrawford@usbr.gov


                                                                                        385 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 386 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                               From                          Description
   022659        2      001575.pdf    E‐Mail     4/2/2015   GKnowles@usbr.gov;                  Capron, Shane <Capron@WAPA.GOV>               FW: AMWG Meeting Information & Request for
                                                            vkartha@azwater.gov;                                                              Items
                                                            LWhetton@usbr.gov;
                                                            mcrawford@usbr.gov
  022661         2      001576.pdf    E‐Mail     4/2/2015   ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>            AMWG Meeting Information & Request for Items
                                                            bheffernan@usbr.gov;
                                                            sadler@wapa.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            egerak@bwcdd.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
  022663         5      001577.pdf    E‐Mail     4/2/2015   vkartha@azwater.gov;                          Knowles, Glen <gknowles@usbr.gov>   Fwd: Draft TWG Agenda for April 21‐22 Meeting
                                                            Capron@wapa.gov;
                                                            mcrawford@usbr.gov;
                                                            lwhetton@usbr.gov




                                                                                        386 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 387 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                               From                           Description
   022668        4      001578.pdf    E‐Mail     4/2/2015   mbarger@usbr.gov;                   Whetton, Linda <lwhetton@usbr.gov>             Draft TWG Agenda for April 21‐22 Meeting
                                                            charles.lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            chris_hughes@nps.gov;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov;
                                                            bennion@wapa.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            garry.cantley@bia.gov;
                                                            gknowles@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            gmyers12@msn.com;
                                                            jneuwerth@crb.ca.gov;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            larry@grandcanyonwildlands.org;
  022672        22      001579.pdf    E‐Mail     4/1/2015   wilcock@usu.edu; KGrantz@usbr.gov             Grantz, Katrina <kgrantz@usbr.gov>   Re: Planning for tomorrow's talk

  022694         1      001580.pdf    E‐Mail     3/31/2015 lagory@anl.gov; gknowles@usbr.gov;             creda@creda.cc                       Re: LTEMP Hydropower Webinar
                                                           rob.p.billerbeck@nps.gov;
                                                           lapoch@anl.gov; tdveselka@anl.gov

  022695         1      001581.pdf    E‐Mail     3/31/2015 rob_p_billerbeck@nps.gov                       Leslie James <creda@creda.cc>        FW: LTEMP Hydropower Webinar
  022696         1      001582.pdf    E‐Mail     3/31/2015 gknowles@usbr.gov;                             Leslie James <creda@creda.cc>        LTEMP Hydropower Webinar
                                                           rob.p.billerbeck@nps.gov;
                                                           lagory@anl.gov; lapoch@anl.gov;
                                                           tdveselka@anl.gov




                                                                                        387 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 388 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                   From               Description
   022697        1      001583.pdf    E‐Mail     3/31/2015 seth.shanahan@snwa.com;              Lori Caramanian                       Re: DOI‐States LTEMP meeting at McCarran on
                                                           Colby.Pellegrino@snwa.com;           <lori_caramanian@ios.doi.gov>         April 10 (tentative 9:30am‐3:30pm Pacific)
                                                           dostler@ucrcommission.com;
                                                           jharkins@crc.nv.gov;
                                                           karen.kwon@state.co.us;
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           steve.wolff@wyo.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           vkartha@azwater.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           rodney.Smith@sol.doi.gov;
                                                           justin.tade@sol.doi.gov;
                                                           jan_balsom@nps.gov;
                                                           tbuschatzke@azwater gov
  022698         3      001584.pdf    E‐Mail     3/31/2015 CCantrell@azgfd.gov; lagory@anl.gov; Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP meeting with AZGFD
                                                           jan_balsom@nps.gov;
                                                           bstewart@azgfd.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           dweedman@azgfd.gov; hayse@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           JdeVos@azgfd.gov;
                                                           gknowles@usbr.gov; kcpicel@anl.gov;
                                                           mrunge@usgs.gov; SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov




                                                                                         388 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 389 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                 Description
   022701        2      001585.pdf    E‐Mail     3/30/2015 lagory@anl.gov; griffinj@anl.gov;   Chris Cantrell <CCantrell@azgfd.gov>   RE: LTEMP meeting with AZGFD
                                                           jan_balsom@nps.gov;
                                                           BStewart@azgfd.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           DWeedman@azgfd.gov;
                                                           hayse@anl.gov; bheffernan@usbr.gov;
                                                           JdeVos@azgfd.gov;
                                                           gknowles@usbr.gov; kcpicel@anl.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov


  022703         2      001586.pdf    E‐Mail     3/30/2015 CCantrell@azgfd.gov; griffinj@anl.gov; LaGory, Kirk E. <lagory@anl.gov>    RE: LTEMP meeting with AZGFD
                                                           jan_balsom@nps.gov;
                                                           bstewart@azgfd.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           dweedman@azgfd.gov; hayse@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           JdeVos@azgfd.gov;
                                                           gknowles@usbr.gov; kcpicel@anl.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov




                                                                                         389 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 390 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From                 Description
   022705        2      001587.pdf    E‐Mail     3/30/2015 griffinj@anl.gov; jan_balsom@nps.gov; Chris Cantrell <CCantrell@azgfd.gov>   RE: LTEMP meeting with AZGFD
                                                           BStewart@azgfd.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           DWeedman@azgfd.gov;
                                                           hayse@anl.gov; bheffernan@usbr.gov;
                                                           JdeVos@azgfd.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           kcpicel@anl.gov; mrunge@usgs.gov;
                                                           krussell@usbr.gov; SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov




  022707         1      001588.pdf    E‐Mail     3/30/2015 CCantrell@azgfd.gov; griffinj@anl.gov; LaGory, Kirk E. <lagory@anl.gov>      RE: LTEMP meeting with AZGFD
                                                           6188@240.conf.anl.gov;
                                                           jan_balsom@nps.gov;
                                                           bstewart@azgfd.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           dweedman@azgfd.gov; hayse@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           JdeVos@azgfd.gov;
                                                           gknowles@usbr.gov; kcpicel@anl.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov




                                                                                         390 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 391 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From                Description
   022708        1      001589.pdf    E‐Mail     3/30/2015 CCantrell@azgfd.gov;                  Griffin, Jessica <griffinj@anl.gov>    RE: LTEMP meeting with AZGFD
                                                           jan_balsom@nps.gov;
                                                           bstewart@azgfd.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           dweedman@azgfd.gov; hayse@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           JdeVos@azgfd.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           kcpicel@anl.gov; mrunge@usgs.gov;
                                                           krussell@usbr.gov; SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov



  022709         1      001590.pdf    E‐Mail     3/30/2015 griffinj@anl.gov;                     Chris Cantrell <CCantrell@azgfd.gov>   RE: LTEMP meeting with AZGFD
                                                           6188@240.conf.anl.gov;
                                                           jan_balsom@nps.gov;
                                                           BStewart@azgfd.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           DWeedman@azgfd.gov;
                                                           hayse@anl.gov; bheffernan@usbr.gov;
                                                           JdeVos@azgfd.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           kcpicel@anl.gov; mrunge@usgs.gov;
                                                           krussell@usbr.gov; SRogers@azgfd.gov;
                                                           melissa_trammell@nps.gov




                                                                                         391 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 392 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                               From                     Description
   022710        5      001591.pdf     E‐Mail       3/27/2015 krussell@usbr.gov; gknowles@usbr.gov; Thomas George                          RE: LTEMP Draft List of Discussion Questions re
                                                              Rob_P_Billerbeck@nps.gov;             <Thomas.George@state.co.us>            Power and Upper Basin Fund Impacts
                                                              jharkins@crc.nv.gov;
                                                              seth.shanahan@snwa.com;
                                                              chris.brown@wyo.gov;
                                                              csharris@crb.ca.gov;
                                                              Colby.Pellegrino@snwa.com;
                                                              dostler@ucrcommission.com;
                                                              jbird@ucrcommission.com;
                                                              jasthiriot@crc.nv.gov;
                                                              jcrandell@crc.nv.gov;
                                                              jneuwerth@crb.ca.gov;
                                                              Karen.Kwon@state.co.us;
                                                              kevin.flanigan@state.nm.us;
                                                              mvanvlack@crb.ca.gov;
                                                              patrick.tyrrell@wyo.gov;
                                                              paul.harms@state.nm.us;
                                                              skseaholm@gmail.com;
                                                              robertking@utah.gov;
                                                              Shanti.RossetODonovan@state.co.us;
                                                              steve.wolff@wyo.gov;
                                                              ttrujillo@crb.ca.gov;
                                                              Ted.Kowalski@state.co.us;
                                                              tbuschatzke@azwater.gov;
                                                              vkartha@azwater.gov;
  022715        22      001592.pdf   Presentation   3/27/2015                                                                              PowerPoint presentation: LTEMP EIS rate impact
                                                                                                                                           analysis webinar.
  022737        44      001593.pdf   Presentation   3/27/2015                                                                              PowerPoint presentation: Systems‐level
                                                                                                                                           hydropower analysis presented at stakeholder
                                                                                                                                           webinar.
  022781        37      001594.pdf Meeting Notes    3/27/2015                                                                              AMWG Meeting: Notes; Attendees: ANL,
                                                                                                                                           Reclamation, NPS, DOI, WAPA, AMWG; Topic:
                                                                                                                                           Hydropower modeling results to stakeholders

  022818         2      001595.pdf      E‐Mail      3/25/2015 lagory@anl.gov;                      Jason Thiriot <jasthiriot@crc.nv.gov>   RE: LTEMP Cooperating Agency Conference Call,
                                                              rob_p_billerbeck@nps.gov                                                     March 25, 2015, 2 pm MDT (1 pm PDT)
  022820        75      001596.pdf      E‐Mail      3/25/2015 mbarger@usbr.gov; hfairley@usgs.gov; Crawford, Marianne                      Fwd: GCDAMP particpation
                                                              sarah_rinkevich@fws.gov;             <mcrawford@usbr.gov>
                                                              lorjac@frontiernet.net;
                                                              bheffernan@usbr.gov;
                                                              jennifer_dierker@nps.gov

  022895         4      001597.pdf      E‐Mail      3/24/2015 gknowles@usbr.gov                               Vineetha Kartha              RE: Do we have any more slots on the agenda
                                                                                            392 of 1060       <vkartha@azwater.gov>        that are.open?
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 393 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                           From                   Description
   022899        4      001598.pdf    E‐Mail     3/24/2015 vkartha@azwater.gov                           Knowles, Glen <gknowles@usbr.gov>      Re: Do we have any more slots on the agenda
                                                                                                                                                that are.open?
  022903         3      001599.pdf    E‐Mail     3/24/2015 gknowles@usbr.gov                             Vineetha Kartha                        RE: Do we have any more slots on the agenda
                                                                                                         <vkartha@azwater.gov>                  that are.open?
  022906         3      001600.pdf    E‐Mail     3/24/2015 vkartha@azwater.gov;                          Knowles, Glen <gknowles@usbr.gov>      Re: Do we have any more slots on the agenda
                                                           Capron@wapa.gov;                                                                     that are.open?
                                                           mcrawford@usbr.gov;
                                                           lwhetton@usbr.gov
  022909         3      001601.pdf    E‐Mail     3/24/2015 gknowles@usbr.gov;                            Vineetha Kartha                        Re: Do we have any more slots on the agenda
                                                           Capron@WAPA.GOV;                              <vkartha@azwater.gov>                  that are.open?
                                                           mcrawford@usbr.gov;
                                                           lwhetton@usbr.gov
  022912         6      001602.pdf    E‐Mail     3/24/2015 gknowles@usbr.gov;                            Capron, Shane <Capron@WAPA.GOV>        RE: Do we have any more slots on the agenda
                                                           vkartha@azwater.gov;                                                                 that are.open?
                                                           mcrawford@usbr.gov;
                                                           lwhetton@usbr.gov
  022918         6      001603.pdf    E‐Mail     3/24/2015 Capron@wapa.gov;                              Knowles, Glen <gknowles@usbr.gov>      Re: Do we have any more slots on the agenda
                                                           vkartha@azwater.gov;                                                                 that are.open?
                                                           mcrawford@usbr.gov;
                                                           lwhetton@usbr.gov
  022924         5      001604.pdf    E‐Mail     3/24/2015 Capron@wapa.gov;                              Knowles, Glen <gknowles@usbr.gov>      Re: Do we have any more slots on the agenda
                                                           vkartha@azwater.gov;                                                                 that are.open?
                                                           mcrawford@usbr.gov;
                                                           lwhetton@usbr.gov
  022929         1      001605.pdf    E‐Mail     3/24/2015 gknowles@usbr.gov                             Chris Cantrell <CCantrell@azgfd.gov>   Fish and Wildlife Coordination act

  022930         5      001606.pdf    Other      3/24/2015                                                                                      Document: Response to comments by utility
                                                                                                                                                cooperating agencies on rate impact
                                                                                                                                                methodology.




                                                                                       393 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 394 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From            Description
   022935        5      001607.pdf    E‐Mail     3/23/2015 ardenkucate@yahoo.com;              LaGory, Kirk E. <lagory@anl.gov>   Agenda for the Technical Webinar on LTEMP
                                                           bheffernan@usbr.gov;                                                   Power Systems and Rate Payer Analyses
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;




                                                                                        394 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 395 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   022940        2      001608.pdf    E‐Mail     3/23/2015 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Conference Call,
                                                           Charles.Lewis@bia.gov;                                                   March 25, 2015, 2 pm MDT (1 pm PDT)
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           jenika.raub@srpnet.com;
                                                           robertkirk@navajo‐nsn.gov;




                                                                                         395 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 396 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   022942        2      001609.pdf    E‐Mail     3/23/2015 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP Cooperating Agency Conference Call,
                                                           Charles.Lewis@bia.gov;                                                   February 18, 2015, 2 pm MST
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           jenika.raub@srpnet.com;
                                                           robertkirk@navajo‐nsn.gov;
  022944         2      001610.pdf    E‐mail     3/23/2015 Charley Bulletts, CRD                           Kirk LaGory, ANL         Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                    Agency Meeting Reminder.
  022946         2      001611.pdf    E‐mail     3/23/2015 Don Watahomigie, Chairperson; Tribal            Kirk LaGory, ANL         The Havasupai Tribe: Cooperating Agency
                                                           Secretary; Margaret Vick, Atty                                           Meeting Reminder.
  022948         2      001612.pdf    E‐mail     3/23/2015 Michael Foley; Robert Kirk; Jason John,         Kirk LaGory, ANL         The Navajo Nation: Cooperating Agency Meeting
                                                           NDWP; Tony Joe, Supervisory                                              Reminder.
                                                           Archaeologist
  022950         2      001613.pdf    E‐mail     3/23/2015 Kurt Dongoske, THPO                             Kirk LaGory, ANL         The Pueblo of Zuni: Cooperating Agency Meeting
                                                                                                                                    Reminder.
  022952         2      001614.pdf    E‐mail     3/23/2015 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL         The Hualapai Tribe: Cooperating Agency Meeting
                                                           Bungart, Dept. of CR                                                     Reminder.
  022954         2      001615.pdf    E‐mail     3/23/2015 Charley Bulletts, CRD                           Kirk LaGory, ANL         Kaibab Band of Paiute Indians: Previous
                                                                                                                                    Cooperating Agency Meeting Reminder headline
                                                                                                                                    had the wrong date. Correct date provided.

  022956         2      001616.pdf    E‐mail     3/23/2015 Don Watahomigie, Chairperson; Tribal            Kirk LaGory, ANL         The Havasupai Tribe: Previous Cooperating
                                                           Secretary; Margaret Vick, Atty                                           Agency Meeting Reminder headline had the
                                                                                                                                    wrong date. Correct date provided.
                                                                                         396 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 397 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From             Description
   022958        2      001617.pdf     E‐mail    3/23/2015 Michael Foley; Robert Kirk; Jason John,         Kirk LaGory, ANL                     The Navajo Nation: Previous Cooperating Agency
                                                           NDWP; Tony Joe, Supervisory                                                          Meeting Reminder headline had the wrong date.
                                                           Archaeologist                                                                        Correct date provided.
  022960         2      001618.pdf    E‐mail     3/23/2015 Kurt Dongoske, THPO                             Kirk LaGory, ANL                     The Pueblo of Zuni: Previous Cooperating Agency
                                                                                                                                                Meeting Reminder headline had the wrong date.
                                                                                                                                                Correct date provided.
  022962         2      001619.pdf    E‐mail     3/23/2015 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                     The Hualapai Tribe: Previous Cooperating Agency
                                                           Bungart, Dept. of CR                                                                 Meeting Reminder headline had the wrong date.
                                                                                                                                                Correct date provided.
  022964         5      001620.pdf    E‐mail     3/23/2015 Charley Bullets, CRD                            Kirk LaGory, ANL                     Kaibab Band of Paiute Indians: Draft agenda for
                                                                                                                                                Power Systems Webinar sent to invitees.
  022969         5      001621.pdf    E‐mail     3/23/2015 Kurt Dongoske, THPO                             Kirk LaGory, ANL                     The Pueblo of Zuni: Draft agenda for Power
                                                                                                                                                Systems Webinar sent to invitees.
  022974         5      001622.pdf    E‐mail     3/23/2015 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                     Hopi: Draft agenda for Power Systems Webinar
                                                                                                                                                sent to invitees.
  022979         5      001623.pdf    E‐mail     3/23/2015 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                     The Hualapai Tribe: Draft agenda for Power
                                                           Bungart, Dept. of CR                                                                 Systems Webinar sent to invitees.
  022984         5      001624.pdf    E‐mail     3/23/2015 Tony Joe, Supervisory Archaeologist             Kirk LaGory, ANL                     The Navajo Nation: Draft agenda for Power
                                                                                                                                                Systems Webinar sent to invitees.
  022989         5      001625.pdf    E‐mail     3/23/2015 Don Watahomigie, Chairman                       Kirk LaGory, ANL                     The Havasupai Tribe: Draft agenda for Power
                                                                                                                                                Systems Webinar sent to invitees.
  022994         4      001626.pdf    E‐Mail     3/20/2015 vkartha@azwater.gov;                            Crawford, Marianne                   TWG Agenda V.3
                                                           capron@wapa.gov;                                <mcrawford@usbr.gov>
                                                           jasthiriot@crc.nv.gov;
                                                           gknowles@usbr.gov;
                                                           lwhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           larry@springstewardship.org;
                                                           svanderkooi@usgs.gov
  022998        47      001627.pdf    E‐Mail     3/20/2015 TFulp@usbr.gov; dpicard@usbr.gov;               Carol L. Perone <clperone@crc.nv.gov> Report on Lake Mead Water Quality: Upstream
                                                           gknowles@usbr.gov;                                                                    Influences
                                                           Rob_P_Billerbeck@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           lori caramanian@ios.doi.gov




                                                                                         397 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 398 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From               Description
   023045        3      001628.pdf    E‐Mail     3/20/2015 mcrawford@usbr.gov;                 Vineetha Kartha                    RE: Draft TWG agenda and Lees Ferry Fishery
                                                           jcjordan1@cox.net; Capron@wapa.gov; <vkartha@azwater.gov>
                                                           svanderkooi@usgs.gov;
                                                           larry@springstewardship.org;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           lwhetton@usbr.gov;
                                                           Ellsworth@wapa.gov;
                                                           BStewart@azgfd.gov;
                                                           GMyers12@msn.com; jhamill@trcp.org


  023048         3      001629.pdf    E‐Mail     3/20/2015 vkartha@azwater.gov;                Crawford, Marianne                 Re: Draft TWG agenda and Lees Ferry Fishery
                                                           jcjordan1@cox.net; Capron@wapa.gov; <mcrawford@usbr.gov>
                                                           svanderkooi@usgs.gov;
                                                           larry@springstewardship.org;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           lwhetton@usbr.gov;
                                                           Ellsworth@wapa.gov;
                                                           BStewart@azgfd.gov;
                                                           GMyers12@msn.com; jhamill@trcp.org


  023051         2      001630.pdf    E‐Mail     3/20/2015 jcjordan1@cox.net;                 Vineetha Kartha                     RE: Draft TWG agenda and Lees Ferry Fishery
                                                           Capron@WAPA.GOV;                   <vkartha@azwater.gov>
                                                           mcrawford@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           larry@springstewardship.org;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           lwhetton@usbr.gov;
                                                           Ellsworth@WAPA.GOV;
                                                           BStewart@azgfd.gov;
                                                           GMyers12@msn.com; jhamill@trcp.org




                                                                                        398 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 399 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                               Description
   023053        5      001631.pdf    E‐Mail     3/20/2015 Capron@WAPA.GOV;                   John and Carol Jordan                               Draft TWG agenda and Lees Ferry Fishery
                                                           mcrawford@usbr.gov;                <jcjordan1@cox.net>
                                                           vkartha@azwater.gov;
                                                           svanderkooi@usgs.gov;
                                                           larry@springstewardship.org;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           lwhetton@usbr.gov;
                                                           Ellsworth@WAPA.GOV;
                                                           BStewart@azgfd.gov;
                                                           GMyers12@msn.com; jhamill@trcp.org

  023058         4      001632.pdf    E‐Mail     3/19/2015 rob_p_billerbeck@nps.gov                       Jason Thiriot <jasthiriot@crc.nv.gov>   RE: Contact info

  023062         4      001633.pdf    E‐Mail     3/19/2015 jasthiriot@crc.nv.gov;                         Billerbeck, Rob                         Re: Contact info
                                                           bruce_peacock@nps.gov                          <rob_p_billerbeck@nps.gov>
  023066         3      001634.pdf    E‐Mail     3/19/2015 rob_p_billerbeck@nps.gov                       Jason Thiriot <jasthiriot@crc.nv.gov>   RE: Contact info

  023069         2      001635.pdf    E‐Mail     3/19/2015 jasthiriot@crc.nv.gov;                         Billerbeck, Rob                         Re: Contact info
                                                           bruce_peacock@nps.gov                          <rob_p_billerbeck@nps.gov>
  023071         1      001636.pdf   Meeting     3/18/2015 6188@240.conf.anl.gov;                         Griffin, Jessica <griffinj@anl.gov>     LTEMP meeting with AZGFD
                                                           gknowles@usbr.gov;
                                                           bstewart@azgfd.gov; lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           krussell@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           mrunge@usgs.gov;
                                                           bheffernan@usbr.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           kcpicel@anl.gov; JdeVos@azgfd.gov;
                                                           CCantrell@azgfd.gov;
                                                           SRogers@azgfd.gov;
                                                           dweedman@azgfd.gov;
                                                           melissa_trammell@nps.gov;
                                                           hayse@anl.gov




                                                                                        399 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 400 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From             Description
   023072        3      001637.pdf    E‐Mail     3/18/2015 ardenkucate@yahoo.com;              LaGory, Kirk E. <lagory@anl.gov>    NEW DATE AND TIME: Technical Webinar on
                                                           bheffernan@usbr.gov;                                                    LTEMP Power Systems and Rate Payer Analyses
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  023075         3      001638.pdf    E‐mail     3/18/2015 Charley Bulletts, CRD                           Kirk LaGory, ANL        Kaibab Band of Paiute Indians: Notification of
                                                                                                                                   webinar time change.
  023078         3      001639.pdf    E‐mail     3/18/2015 Kurt Dongoske, THPO                             Kirk LaGory, ANL        The Pueblo of Zuni: Notification of webinar time
                                                                                                                                   change.
  023081         3      001640.pdf    E‐mail     3/18/2015 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL        Hopi: Notification of webinar time change.
  023084         3      001641.pdf    E‐mail     3/18/2015 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL        The Hualapai Tribe: Notification of webinar time
                                                           Bungart, Dept. of CR                                                    change.
  023087         3      001642.pdf    E‐mail     3/18/2015 Tony Joe, Supervisory Archaeologist             Kirk LaGory, ANL        The Navajo Nation: Notification of webinar time
                                                                                                                                   change.
  023090         3      001643.pdf    E‐mail     3/18/2015 Don Watahomigie, Chairman                       Kirk LaGory, ANL        The Havasupai Tribe: Notification of webinar time
                                                                                                                                   change.




                                                                                         400 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 401 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From             Description
   023093        2      001644.pdf    E‐Mail     3/17/2015 ardenkucate@yahoo.com;              LaGory, Kirk E. <lagory@anl.gov>    Technical Webinar on LTEMP Power Systems and
                                                           bheffernan@usbr.gov;                                                    Rate Payer Analyses
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  023095         2      001645.pdf    E‐mail     3/17/2015 Charley Bulletts, CRD                           Kirk LaGory, ANL        Kaibab Band of Paiute Indians: Invitation to
                                                                                                                                   attend a detailed technical webinar of the power
                                                                                                                                   systems and retail rate payer methodologies and
                                                                                                                                   results. Call‐in information provided.

  023097         2      001646.pdf    E‐mail     3/17/2015 Kurt Dongoske, THPO                             Kirk LaGory, ANL        The Pueblo of Zuni: Invitation to attend a
                                                                                                                                   detialed technical webinar of the power systems
                                                                                                                                   and retail rate payer methodologies and results.
                                                                                                                                   Call‐in information provided.
  023099         2      001647.pdf    E‐mail     3/17/2015 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL        Hopi: Invitation to attend a detialed technical
                                                                                                                                   webinar of the power systems and retail rate
                                                                                                                                   payer methodologies and results. Call‐in
                                                                                                                                   information provided.
  023101         2      001648.pdf    E‐mail     3/17/2015 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL        The Hualapai Tribe: Invitation to attend a
                                                           Bungart, Dept. of CR                                                    detialed technical webinar of the power systems
                                                                                                                                   and retail rate payer methodologies and results.
                                                                                                                                   Call‐in information provided.

                                                                                         401 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 402 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From              Description
   023103        2      001649.pdf     E‐mail    3/17/2015 Tony Joe, Supervisory Archaeologist             Kirk LaGory, ANL                      The Navajo Nation: Invitation to attend a detialed
                                                                                                                                                 technical webinar of the power systems and
                                                                                                                                                 retail rate payer methodologies and results. Call‐
                                                                                                                                                 in information provided.
  023105         2      001650.pdf    E‐mail     3/17/2015 Don Watahomigie, Chairman                       Kirk LaGory, ANL                      The Havasupai Tribe: Invitation to attend a
                                                                                                                                                 detialed technical webinar of the power systems
                                                                                                                                                 and retail rate payer methodologies and results.
                                                                                                                                                 Call‐in information provided.
  023107         1      001651.pdf    E‐Mail     3/16/2015 gknowles@usbr.gov;                  Griffin, Jessica <griffinj@anl.gov>               RE: LTEMP meeting with AZGFD
                                                           bstewart@azgfd.gov; lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           krussell@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           mrunge@usgs.gov;
                                                           bheffernan@usbr.gov;
                                                           melissa_trammell@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           kcpicel@anl.gov; JdeVos@azgfd.gov;
                                                           CCantrell@azgfd.gov;
                                                           SRogers@azgfd.gov;
                                                           dweedman@azgfd.gov; hayse@anl.gov


  023108         1      001652.pdf    E‐Mail     3/13/2015 gknowles@usbr.gov;                              Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP meeting with AZGFD
                                                           bstewart@azgfd.gov; lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           krussell@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           mrunge@usgs.gov;
                                                           bheffernan@usbr.gov;
                                                           melissa_trammell@nps.gov;
                                                           Brian_Healy@nps.gov;
                                                           chris_hughes@nps.gov;
                                                           kcpicel@anl.gov; JdeVos@azgfd.gov;
                                                           CCantrell@azgfd.gov;
                                                           SRogers@azgfd.gov;
                                                           dweedman@azgfd.gov




                                                                                         402 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 403 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From              Description
   023109       11      001653.pdf    E‐Mail     3/12/2015 martha_hahn@nps.gov;                           Barger, Mary <mbarger@usbr.gov>   ACHP comments
                                                           jan_balsom@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rodney.smith@sol.doi.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lori caramanian@ios.doi.gov
  023120         1      001654.pdf   Meeting     3/11/2015 chris.brown@wyo.gov;                           Seth Shanahan                     DOI‐States LTEMP meeting at McCarran on April
                                                           csharris@crb.ca.gov;                           <seth.shanahan@snwa.com>          10 (tentative 9:30am‐3:30pm Pacific)
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           jbird@ucrcommission.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           karen.kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           mvanvlack@crb.ca.gov;
                                                           patrick.tyrrell@wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           shanti.rossetodonovan@state.co.us;
                                                           steve.wolff@wyo.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           tbuschatzke@azwater.gov;
                                                           Thomas.george@state.co.us;
                                                           vkartha@azwater.gov;
                                                           wturkett@crc.nv.gov;
                                                           Lori_Caramanian@ios.doi.gov;
  023121         3      001655.pdf    E‐Mail     3/10/2015 dostler@ucrcommission.com;                     Kowalski ‐ DNR, Ted               Re: LTEMP meeting on the 19th
                                                           lori_caramanian@ios.doi.gov;                   <ted.kowalski@state.co.us>
                                                           steve.wolff@wyo.gov;
                                                           seth.shanahan@snwa.com;
                                                           ttrujillo@crb.ca.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           vkartha@azwater gov
                                                                                        403 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 404 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                         From                     Description
   023124        2      001656.pdf    E‐Mail     3/10/2015 lori_caramanian@ios.doi.gov;                   Don Ostler                              RE: LTEMP meeting on the 19th
                                                           steve.wolff@wyo.gov;                           <dostler@ucrcommission.com>
                                                           seth.shanahan@snwa.com;
                                                           ttrujillo@crb.ca.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           Ted.Kowalski@state.co.us;
                                                           vkartha@azwater gov
  023126         3      001657.pdf    E‐Mail     3/10/2015 lori_caramanian@ios.doi.gov;                   Vineetha Kartha                         RE: LTEMP meeting on the 19th
                                                           steve.wolff@wyo.gov;                           <vkartha@azwater.gov>
                                                           seth.shanahan@snwa.com;
                                                           ttrujillo@crb.ca.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           Ted Kowalski@state co us
  023129         3      001658.pdf    E‐Mail     3/10/2015 lori_caramanian@ios.doi.gov;                   Tanya Trujillo <ttrujillo@crb.ca.gov>   Re: LTEMP meeting on the 19th
                                                           steve.wolff@wyo.gov;
                                                           seth.shanahan@snwa.com;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           Ted.Kowalski@state.co.us;
                                                           vkartha@azwater gov
  023132         3      001659.pdf    E‐Mail     3/10/2015 lori_caramanian@ios.doi.gov;                   Steve Wolff <steve.wolff@wyo.gov>       Re: LTEMP meeting on the 19th
                                                           seth.shanahan@snwa.com;
                                                           ttrujillo@crb.ca.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           Ted.Kowalski@state.co.us;
                                                           vkartha@azwater gov
                                                                                        404 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 405 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From               Description
   023135        2      001660.pdf    E‐Mail     3/10/2015 steve.wolff@wyo.gov;                           Caramanian, Lori                    Re: LTEMP meeting on the 19th
                                                           seth.shanahan@snwa.com;                        <lori_caramanian@ios.doi.gov>
                                                           ttrujillo@crb.ca.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           Ted.Kowalski@state.co.us;
                                                           vkartha@azwater gov
  023137         2      001661.pdf    E‐Mail     3/10/2015 seth.shanahan@snwa.com;                        Steve Wolff <steve.wolff@wyo.gov>   Re: LTEMP meeting on the 19th
                                                           ttrujillo@crb.ca.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           Ted.Kowalski@state.co.us;
                                                           vkartha@azwater gov
  023139         1      001662.pdf    E‐Mail     3/10/2015 ttrujillo@crb.ca.gov;                          Seth Shanahan                       RE: LTEMP meeting on the 19th
                                                           lori_caramanian@ios.doi.gov;                   <seth.shanahan@snwa.com>
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           steve.wolff@wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           Ted.Kowalski@state.co.us;
                                                           vkartha@azwater gov
  023140         4      001663.pdf    E‐Mail     3/10/2015 gknowles@usbr.gov;                             Vineetha Kartha                     Re: Agenda & List of items for today's call
                                                           Capron@WAPA.GOV;                               <vkartha@azwater.gov>
                                                           mcrawford@usbr.gov;
                                                           svanderkooi@usgs.gov
  023144         4      001664.pdf    E‐Mail     3/10/2015 Capron@wapa.gov;                               Knowles, Glen <gknowles@usbr.gov>   Re: Agenda & List of items for today's call
                                                           vkartha@azwater.gov;
                                                           mcrawford@usbr.gov;
                                                           svanderkooi@usgs.gov
  023148         2      001665.pdf    E‐mail     3/10/2015 Peter Bungart, Dept of CR                      Kirk LaGory, ANL                    The Hualapai Tribe: Kirk will get back to Peter
                                                                                                                                              with a date and time for a call. Glen is OOO.

                                                                                        405 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 406 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                            From                 Description
   023150        1      001666.pdf    E‐Mail     3/9/2015   lori_caramanian@ios.doi.gov;                  Tanya Trujillo <ttrujillo@crb.ca.gov>   Re: LTEMP meeting on the 19th
                                                            seth.shanahan@snwa.com;
                                                            vkartha@azwater.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            gknowles@usbr.gov;
                                                            rob p billerbeck@nps.gov
  023151         1      001667.pdf    E‐Mail     3/9/2015   seth.shanahan@snwa.com;                       Lori Caramanian                         LTEMP meeting on the 19th
                                                            vkartha@azwater.gov;                          <lori_caramanian@ios.doi.gov>
                                                            Ted.Kowalski@state.co.us;
                                                            ttrujillo@crb.ca.gov;
                                                            gknowles@usbr.gov;
                                                            rob p billerbeck@nps.gov
  023152         5      001668.pdf    E‐Mail     3/9/2015   Capron@WAPA.GOV;                              Vineetha Kartha                         RE: Agenda & List of items for today's call
                                                            ellsworth@wapa.gov;                           <vkartha@azwater.gov>
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jcjordan1@cox.net;
                                                            larry@springstewardship.org;
                                                            lwhetton@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            svanderkooi@usgs.gov
  023157         4      001669.pdf    E‐Mail     3/9/2015   svanderkooi@usgs.gov;                         Crawford, Marianne                      HFE topics
                                                            capron@wapa.gov; jcjordan1@cox.net;           <mcrawford@usbr.gov>
                                                            gknowles@usbr.gov;
                                                            ellsworth@wapa.gov;
                                                            larry@grandcanyonwildlands.org

  023161         1      001670.pdf    E‐Mail     3/9/2015   gknowles@usbr.gov                             creda@qwest.net                         Re: LTEMP Hydropower Webinar
  023162         1      001671.pdf    E‐Mail     3/9/2015   creda@qwest.net                               Knowles, Glen <gknowles@usbr.gov>       LTEMP Hydropower Webinar

  023163         2      001672.pdf    E‐Mail     3/9/2015   bulletts@email.arizona.edu;           LaGory, Kirk E. <lagory@anl.gov>                RE: Ltemp participation
                                                            griffinj@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov; gknowles@usbr.gov;
                                                            kcpicel@anl.gov; jan_balsom@nps.gov;
                                                            Sarah_Rinkevich@fws.gov




                                                                                        406 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 407 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From            Description
   023165        5      001673.pdf    E‐Mail     3/9/2015   Capron@WAPA.GOV;                              Vineetha Kartha                 Agenda & List of items for today's call
                                                            ellsworth@wapa.gov;                           <vkartha@azwater.gov>
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jcjordan1@cox.net;
                                                            larry@springstewardship.org;
                                                            lwhetton@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            svanderkooi@usgs.gov
  023170         2      001674.pdf    E‐mail     3/9/2015   Kirk LaGory, ANL; Rob Billerbeck, NPS         Peter Bungart, Dept of CR       The Hualapai Tribe: Peter is available for a
                                                                                                                                          separate phone call and is flexible on timing.
  023172         3      001675.pdf    E‐Mail     3/6/2015   rob_p_billerbeck@nps.gov;                     Leslie James <creda@creda.cc>   RE: LTEMP Stakeholder Power Systems Webinar
                                                            Jeka@wapa.gov; lagory@anl.gov;
                                                            gknowles@usbr.gov
  023175         5      001676.pdf    E‐Mail     3/6/2015   svanderkooi@usgs.gov; lbair@usgs.gov;         Vineetha Kartha                 FW: TWG Meeting & Request for Agenda Items
                                                            gknowles@usbr.gov                             <vkartha@azwater.gov>
  023180         3      001677.pdf    E‐Mail     3/6/2015   griffinj@anl.gov; lagory@anl.gov;             Jeka, Lynn <Jeka@WAPA.GOV>      RE: LTEMP Stakeholder Power Systems Webinar
                                                            CSPALMER@WAPA.GOV;
                                                            ardenkucate@yahoo.com;
                                                            bheffernan@usbr.gov;
                                                            sadler@WAPA.GOV;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;



                                                                                        407 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 408 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From             Description
   023183        2      001678.pdf    E‐Mail     3/6/2015   lwhetton@usbr.gov;                  Leslie James <creda@creda.cc>     RE: AMWG Action & Other Information
                                                            ardenkucate@yahoo.com;
                                                            bheffernan@usbr.gov;
                                                            sadler@wapa.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;




                                                                                        408 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 409 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From               Description
   023185        1      001679.pdf   Meeting     3/6/2015   lagory@anl.gov; cspalmer@wapa.gov; Griffin, Jessica <griffinj@anl.gov>   LTEMP Stakeholder Power Systems Webinar
                                                            ardenkucate@yahoo.com;
                                                            bheffernan@usbr.gov;
                                                            sadler@wapa.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;




                                                                                        409 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 410 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                               From                 Description
   023186        1      001680.pdf    E‐Mail     3/6/2015   ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>   AMWG Action & Other Information
                                                            bheffernan@usbr.gov;
                                                            sadler@wapa.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
  023187         1      001681.pdf    E‐mail     3/6/2015   Peter Bungart, Dept of CR                     Kirk LaGory, ANL           The Hualapai Tribe: The join‐leads would like to
                                                                                                                                     schedule a separate phone call to discuss specific
                                                                                                                                     Hualapai concerns.
  023188         2      001682.pdf    E‐mail     3/6/2015   Kurt Dongoske, THPO                           Whetton, Linda             The Pueblo of Zuni: Invitation AMWG members
                                                                                                                                     for LTEMP webinar regarding hydropower
                                                                                                                                     analysis results.
  023190         2      001683.pdf    E‐mail     3/6/2015   Michael Yeatts, Tribal Archaeologist          Whetton, Linda             Hopi: Invitation AMWG members for LTEMP
                                                                                                                                     webinar regarding hydropower analysis results.

  023192         2      001684.pdf    E‐mail     3/6/2015   Loretta Jackson‐Kelly, THPO; Peter            Whetton, Linda             The Hualapai Tribe: Invitation AMWG members
                                                            Bungart, Dept. of CR                                                     for LTEMP webinar regarding hydropower
                                                                                                                                     analysis results.
  023194         2      001685.pdf    E‐mail     3/6/2015   Don Watahomigie, Chairman; Tribal             Whetton, Linda             The Havasupai Tribe: Invitation AMWG members
                                                            Secretary                                                                for LTEMP webinar regarding hydropower
                                                                                                                                     analysis results.
  023196         2      001686.pdf    E‐mail     3/6/2015   Charley Bulletts, CRD                         Whetton, Linda             Kaibab Band of Paiute Indians: Invitation AMWG
                                                                                                                                     members for LTEMP webinar regarding
                                                                                                                                     hydropower analysis results.
                                                                                        410 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 411 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                              From              Description
   023198        2      001687.pdf     E‐mail    3/6/2015   Tony Joe, Supervisory Archaeologist           Whetton, Linda                        The Navajo Nation: Invitation AMWG members
                                                                                                                                                for LTEMP webinar regarding hydropower
                                                                                                                                                analysis results.
  023200         1      001688.pdf    E‐Mail     3/5/2015   rgl97marty@rozellegroup.com;                  Mary Orton <tmocllc@gmail.com>        AMWG Debrief this afternoon
                                                            lwhetton@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            gknowles@usbr.gov
  023201         2      001689.pdf    E‐Mail     3/5/2015   griffinj@anl.gov; gknowles@usbr.gov;          Trammell, Melissa                     Re: LTEMP meeting with AZGFD
                                                            bstewart@azgfd.gov; lagory@anl.gov;           <melissa_trammell@nps.gov>
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            kcpicel@anl.gov; JdeVos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd.gov;
                                                            dweedman@azgfd.gov


  023203         1      001690.pdf    E‐Mail     3/5/2015   gknowles@usbr.gov;                            Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP meeting with AZGFD
                                                            bstewart@azgfd.gov; lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            melissa_trammell@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            kcpicel@anl.gov; JdeVos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd.gov;
                                                            dweedman@azgfd.gov




                                                                                        411 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 412 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                        From                Description
   023204        4      001691.pdf    E‐Mail     3/5/2015   BStewart@azgfd.gov; griffinj@anl.gov;         Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP meeting with AZGFD
                                                            lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            melissa_trammell@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            kcpicel@anl.gov; JdeVos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd.gov;
                                                            DWeedman@azgfd gov
  023208         3      001692.pdf    E‐Mail     3/4/2015   BStewart@azgfd.gov; griffinj@anl.gov;         Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP meeting with AZGFD
                                                            lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            melissa_trammell@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            kcpicel@anl.gov; JdeVos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd.gov;
                                                            DWeedman@azgfd gov
  023211         3      001693.pdf    E‐Mail     3/3/2015   lagory@anl.gov;                               John and Carol Jordan               RE: LTEMP EIS & Trout Management Flows
                                                            rob_p_billerbeck@nps.gov;                     <jcjordan1@cox.net>
                                                            gknowles@usbr.gov;
                                                            GMyers12@msn.com; jhamill@trcp.org;
                                                            lafalcest@netscape.net;
                                                            jamiller101@gmail.com;
                                                            jdevos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            bstewart@azgfd.gov;
                                                            SRogers@azgfd.gov; Rileylm@cox.net;
                                                            dweedman@azgfd.gov;
                                                            griffinj@anl.gov; kcpicel@anl.gov;
                                                            krussell@usbr.gov



                                                                                        412 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 413 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                 From              Description
   023214        2      001694.pdf    E‐Mail     3/3/2015   jcjordan1@cox.net;                  LaGory, Kirk E. <lagory@anl.gov>     RE: LTEMP EIS & Trout Management Flows
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            GMyers12@msn.com; jhamill@trcp.org;
                                                            lafalcest@netscape.net;
                                                            jamiller101@gmail.com;
                                                            jdevos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            bstewart@azgfd.gov;
                                                            SRogers@azgfd.gov; Rileylm@cox.net;
                                                            dweedman@azgfd.gov;
                                                            griffinj@anl.gov; kcpicel@anl.gov;
                                                            krussell@usbr.gov


  023216         4      001695.pdf    E‐Mail     3/2/2015   mbarger@usbr.gov;                   Whetton, Linda <lwhetton@usbr.gov>   TWG Meeting & Request for Agenda Items
                                                            charles.lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            chris_hughes@nps.gov;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov;
                                                            bennion@wapa.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            garry.cantley@bia.gov;
                                                            gknowles@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            gmyers12@msn.com;
                                                            jneuwerth@crb.ca.gov;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            larry@grandcanyonwildlands.org;
  023220         2      001696.pdf    E‐Mail     3/2/2015   vkartha@azwater.gov;                 Caramanian, Lori                    Re: LTEMP meeting date
                                                            seth.shanahan@snwa.com;              <lori_caramanian@ios.doi.gov>
                                                            gknowles@usbr.gov; krussell@usbr.gov
                                                                                        413 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 414 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                Description
   023222        1      001697.pdf    E‐Mail     3/2/2015   lori_caramanian@ios.doi.gov;         Vineetha Kartha                     RE: LTEMP meeting date
                                                            seth.shanahan@snwa.com;              <vkartha@azwater.gov>
                                                            gknowles@usbr.gov; krussell@usbr.gov

  023223         1      001698.pdf    E‐Mail     3/2/2015   lori_caramanian@ios.doi.gov;         Vineetha Kartha                     RE: LTEMP meeting date
                                                            seth.shanahan@snwa.com;              <vkartha@azwater.gov>
                                                            gknowles@usbr.gov; krussell@usbr.gov

  023224         1      001699.pdf    E‐Mail     3/2/2015   seth.shanahan@snwa.com;              Caramanian, Lori                    Re: LTEMP meeting date
                                                            vkartha@azwater.gov;                 <lori_caramanian@ios.doi.gov>
                                                            gknowles@usbr.gov; krussell@usbr.gov

  023225         4      001700.pdf    E‐Mail     3/2/2015   lwhetton@usbr.gov;                            Vineetha Kartha            April TWG
                                                            gknowles@usbr.gov;                            <vkartha@azwater.gov>
                                                            Capron@WAPA.GOV;
                                                            svanderkooi@usgs.gov
  023229         1      001701.pdf    E‐Mail     3/2/2015   lori_caramanian@ios.doi.gov;                  Seth Shanahan              Re: LTEMP meeting date
                                                            vkartha@azwater.gov;                          <seth.shanahan@snwa.com>
                                                            gknowles@usbr.gov; krussell@usbr.gov

  023230         1      001702.pdf    E‐Mail     3/2/2015   vkartha@azwater.gov;                  Caramanian, Lori                   LTEMP meeting date
                                                            gknowles@usbr.gov; krussell@usbr.gov; <lori_caramanian@ios.doi.gov>
                                                            seth.shanahan@snwa.com

  023231         1      001703.pdf    E‐Mail     3/1/2015   lagory@anl.gov;                     John and Carol Jordan                LTEMP EIS & Trout Management Flows
                                                            rob_p_billerbeck@nps.gov;           <jcjordan1@cox.net>
                                                            gknowles@usbr.gov;
                                                            GMyers12@msn.com; jhamill@trcp.org;
                                                            lafalcest@netscape.net;
                                                            jamiller101@gmail.com;
                                                            jdevos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            BStewart@azgfd.gov;
                                                            SRogers@azgfd.gov; Rileylm@cox.net;
                                                            DWeedman@azgfd.gov


  023232         1      001704.pdf    E‐Mail     2/27/2015 rob_p_billerbeck@nps.gov;              Peter Bungart                      Upcoming Webinar
                                                           lagory@anl.gov; lorjac@frontiernet.net <pbungart@circaculture.com>




                                                                                        414 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 415 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                            From       Description
   023233        1      001705.pdf      E‐mail      2/27/2015 Kirk LaGory, ANL; Rob Billerbeck, NPS           Peter Bungart, Dept of CR   The Hualapai Tribe: Peter would like to discuss
                                                                                                                                          Hualapai Tribe’s socio‐
                                                                                                                                          economic/tourism/recreation concerns in the
                                                                                                                                          western Grand Canyon, as well as provisions in
                                                                                                                                          the draft alternatives to incorporate
                                                                                                                                          vegetation/ecological restoration over the
                                                                                                                                          duration of LTEMP, prior to the LTEMP Webinar
                                                                                                                                          at the AMWG meeting.
  023234        45      001706.pdf   Presentation   2/26/2015                                                                             PowerPoint presentation: Presentation to AMWG
                                                                                                                                          on LTEMP alternatives modeling update.

  023279         9      001707.pdf      E‐Mail      2/23/2015 tony@navajohistoricpreservation.org;            Rinkevich, Sarah            Joint Tribal Liaison AMP report attached for your
                                                              cbulletts@kaibabpaiute‐nsn.gov;                 <sarah_rinkevich@fws.gov>   review
                                                              kdongoske@cableone.net;
                                                              pbungart@circaculture.com;
                                                              michael.yeatts@nau.edu;
                                                              jan_balsom@nps.gov;
                                                              martha_hahn@nps.gov;
                                                              Steve_Spangle@fws.gov;
                                                              hfairley@usgs.gov;
                                                              svanderkooi@usgs.gov;
                                                              barger@ecentral.com;
                                                              gknowles@usbr.gov;
                                                              lorjac@frontiernet.net;
                                                              lori caramanian@ios doi gov




                                                                                            415 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 416 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                            Description
   023288        8      001708.pdf    E‐Mail     2/23/2015 ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>              AMWG Meeting Agenda
                                                           bheffernan@usbr.gov;
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  023296         1      001709.pdf    E‐Mail     2/20/2015 gknowles@usbr.gov                              Sandra Seaholm                       December 14 version of the Hybrid Alternative
                                                                                                          <skseaholm@gmail.com>
  023297        13      001710.pdf    E‐Mail     2/19/2015 cspalmer@wapa.gov;                             Whetton, Linda <lwhetton@usbr.gov>   Fwd: FRN Notice and Update from Lucas Bair
                                                           dave.slick@srpnet.com;
                                                           dostler@ucrcommission.com;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov; hfairley@usgs.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jenika.raub@srpnet.com;
                                                           jerryleecox@durango.net;
                                                           m3research@starband.net;
                                                           creda@creda.cc; lbair@usgs.gov;
                                                           martha_hahn@nps.gov;
                                                           capron@wapa.gov;
                                                           ted.kowalski@state.co.us;
                                                           vkartha@azwater.gov;
                                                           jan_balsom@nps.gov;
                                                           mcrawford@usbr.gov
                                                                                        416 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 417 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                 Description
   023310        1      001711.pdf    E‐Mail     2/19/2015 shanti.rossetodonovan@state.co.us;             Russell, Kendra <krussell@usbr.gov>   DOI‐States Webinar on 02/20 at 10 am MT
                                                           chris.brown@wyo.gov;
                                                           csharris@crb.ca.gov;
                                                           colby.pellegrino@snwa.com;
                                                           bennion@wapa.gov;
                                                           dostler@ucrcommission.com;
                                                           gknowles@usbr.gov;
                                                           jbird@ucrcommission.com;
                                                           jane.lyder@gmail.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           justin.tade@sol.doi.gov;
                                                           karen.kwon@state.co.us;
                                                           kgrantz@usbr.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           lagory@anl.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           mrunge@usgs.gov;
                                                           patrick.tyrrell@wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           rclayton@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           robertking@utah.gov;
                                                           rodney.smith@sol.doi.gov;
  023311         2      001712.pdf    E‐Mail     2/19/2015 gknowles@usbr.gov                              Ben <benreeder@hotmail.com>           Public comments for AMWG Meeting, Feb. 2015

  023313         1      001713.pdf    E‐Mail     2/18/2015 rob_p_billerbeck@nps.gov;                      Milligan Douglas W (Doug)             RE: CA call today
                                                           gknowles@usbr.gov;                             <Doug.Milligan@srpnet.com>
                                                           Jenika.Raub@srpnet.com
  023314         1      001714.pdf    E‐Mail     2/18/2015 Doug.Milligan@srpnet.com;                      Billerbeck, Rob                       Re: CA call today
                                                           gknowles@usbr.gov;                             <rob_p_billerbeck@nps.gov>
                                                           Jenika.Raub@srpnet.com
  023315         1      001715.pdf    E‐Mail     2/18/2015 gknowles@usbr.gov;                             Milligan Douglas W (Doug)             CA call today
                                                           rob_p_billerbeck@nps.gov;                      <Doug.Milligan@srpnet.com>
                                                           Jenika.Raub@srpnet.com




                                                                                        417 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 418 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From               Description
   023316       10      001716.pdf    E‐Mail     2/18/2015 capron@wapa.gov;                     Heffernan, Beverley                 Another quick review!
                                                           csharris@crb.ca.gov;                 <bheffernan@usbr.gov>
                                                           ejerlandsen@azwater.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov; creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           steve.wolff@wyo.gov; ted@uamps.com


  023326         2      001717.pdf    E‐Mail     2/17/2015 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Conference Call,
                                                           Charles.Lewis@bia.gov;                                                   February 18, 2015, 2 pm MST
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           jenika.raub@srpnet.com;
                                                           robertkirk@navajo‐nsn.gov;




                                                                                         418 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 419 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                               From                    Description
   023328        2      001718.pdf    E‐Mail     2/16/2015 lori_caramanian@ios.doi.gov;      John and Carol Jordan                    Trout Issues
                                                           gknowles@usbr.gov;                <jcjordan1@cox.net>
                                                           rob_p_billerbeck@nps.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           lagory@anl.gov; GMyers12@msn.com;
                                                           jhamill@trcp.org;
                                                           lafalcest@netscape.net;
                                                           jdevos@azgfd.gov;
                                                           BStewart@azgfd.gov;
                                                           DWeedman@azgfd.gov

  023330         9      001719.pdf    E‐Mail     2/13/2015 kcpicel@anl.gov;                        Peter Bungart                      RE: Conference Call to Discuss Comments
                                                           cbulletts@kaibabpaiute‐nsn.gov;         <pbungart@circaculture.com>
                                                           Rob_P_Billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           'Sarah_Rinkevich@fws.gov';
                                                           jabplanalp@anl.gov; brucev@anl.gov;
                                                           bheffernan@usbr.gov; griffinj@anl.gov;
                                                           lagory@anl.gov; lorjac@frontiernet.net;
                                                           DSuagee@hobbsstraus.com



  023339         7      001720.pdf    E‐Mail     2/13/2015 NPS, REC, ANL                                  Peter Bungart, Dept of Cr   The Hualapai Tribe: Hualapai comments on
                                                                                                                                      Chapters 1 and 2




                                                                                        419 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 420 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                   Description
   023346        6      001721.pdf    E‐Mail     2/11/2015 ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>     IMMEDIATE ATTENTION: Revised AMWG Agenda
                                                           bheffernan@usbr.gov;
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  023352         3      001722.pdf    E‐Mail     2/9/2015   cbulletts@kaibabpaiute‐nsn.gov;        Picel, Kurt C. <kcpicel@anl.gov>   RE: Conference Call to Discuss Comments
                                                            pbungart@circaculture.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            mrunge@usgs.gov; krussell@usbr.gov;
                                                            Jan_Balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            'Sarah_Rinkevich@fws.gov';
                                                            jabplanalp@anl.gov; brucev@anl.gov;
                                                            bheffernan@usbr.gov; griffinj@anl.gov;
                                                            lagory@anl.gov




                                                                                        420 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 421 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                               From                  Description
   023355        6      001723.pdf    E‐Mail     2/9/2015   ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>    Draft AMWG Meeting and HFE Workshop
                                                            bheffernan@usbr.gov;                                                      Agendas
                                                            sadler@wapa.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ericmillis@utah.gov;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer_gimbel@ios.doi.gov;
                                                            jerryleecox@durango.net;
                                                            jneuwerth@crb.ca.gov;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
  023361         1      001724.pdf    E‐Mail     2/9/2015   jcjordan1@cox.net;                    Lori Caramanian                     Trout issues
                                                            gknowles@usbr.gov;                    <lori_caramanian@ios.doi.gov>
                                                            rob_p_billerbeck@nps.gov
  023362         2      001725.pdf    E‐Mail     2/9/2015   bstewart@azgfd.gov; lagory@anl.gov; Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP meeting with AZGFD
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            melissa_trammell@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            kcpicel@anl.gov; JdeVos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd.gov;
                                                            dweedman@azgfd.gov


                                                                                        421 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 422 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                            From            Description
   023364        2      001726.pdf     E‐mail    2/9/2015   Leigh Kuwanwiswima, THPO; Mike                Kurt Picel, ANL                     Hopi: Reminder to return comments on Chapters
                                                            Yeatts, Tribal Archaeologist                                                      1 and 2 at earliest convenience, preferably this
                                                                                                                                              week.
  023366         2      001727.pdf    E‐mail     2/9/2015   Don Watahomigie, Chairman; Margaret Kurt Picel, ANL                               The Havasupai Tribe: Reminder to return
                                                            Vick, Atty; Tribal Secretary                                                      comments on Chapters 1 and 2 at earliest
                                                                                                                                              convenience, preferably this week.
  023368         2      001728.pdf    E‐mail     2/9/2015   Kurt Dongoske, THPO                           Kurt Picel, ANL                     The Pueblo of Zuni: Reminder to return
                                                                                                                                              comments on Chapters 1 and 2 at earliest
                                                                                                                                              convenience, preferably this week.
  023370         2      001729.pdf    E‐mail     2/9/2015   Charley Bulletts, CRD                         Kurt Picel, ANL                     Kaibab Band of Paiute Indians: Reminder to
                                                                                                                                              return comments on Chapters 1 and 2 at earliest
                                                                                                                                              convenience, preferably this week.
  023372         2      001730.pdf    E‐mail     2/9/2015   Michael Foley; Robert Kirk; Jason John,       Kurt Picel, ANL                     The Navajo Nation: Reminder to return
                                                            NDWP; Tony Joe, Supervisory                                                       comments on Chapters 1 and 2 at earliest
                                                            Archaeologist                                                                     convenience, preferably this week.
  023374         5      001731.pdf    E‐Mail     2/7/2015   lagory@anl.gov; gknowles@usbr.gov;            Kurt Dongoske                       Zuni Comments on Draft Chapters 1 and 2 of the
                                                            rob_p_billerbeck@nps.gov                      <kdongoske@cableone.net>            GCD LTEMP EIS

  023379         4      001732.pdf    E‐mail     2/7/2015   NPS, REC, ANL                                 Kurt Dongoske, THPO                 The Pueblo of Zuni: Zuni comments on Draft
                                                                                                                                              Chapters 1 and 2
  023383         1      001733.pdf    E‐Mail     2/6/2015   michael@glencanyon.org                        Heffernan, Beverley                 Re: LTEMP EIS schedule
                                                                                                          <bheffernan@usbr.gov>
  023384         1      001734.pdf    E‐Mail     2/6/2015   bheffernan@usbr.gov                           Michael Kellett                     LTEMP EIS schedule
                                                                                                          <michael@glencanyon.org>
  023385         7      001735.pdf    E‐Mail     2/5/2015   rrmurray@usbr.gov;                            Knowles, Glen <gknowles@usbr.gov>   Utah Projects Panel at Feb. AMWG Meeting
                                                            ericmillis@utah.gov; wpullan@usbr.gov;
                                                            mholden@usbr.gov;
                                                            BHeffernan@usbr.gov;
                                                            mcrawford@usbr.gov

  023392         1      001736.pdf    E‐Mail     2/4/2015   griffinj@anl.gov; lagory@anl.gov;     Bill Stewart <BStewart@azgfd.gov>           RE: LTEMP meeting with AZGFD
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            melissa_trammell@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            kcpicel@anl.gov; JdeVos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            SRogers@azgfd.gov;
                                                            DWeedman@azgfd.gov

                                                                                        422 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 423 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                From                Description
   023393        2      001737.pdf    E‐Mail     2/2/2015   griffinj@anl.gov; bstewart@azgfd.gov; Trammell, Melissa                   Re: LTEMP meeting with AZGFD
                                                            lagory@anl.gov;                       <melissa_trammell@nps.gov>
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            kcpicel@anl.gov


  023395         1      001738.pdf    E‐Mail     2/2/2015   bstewart@azgfd.gov; lagory@anl.gov; Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP meeting with AZGFD
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            melissa_trammell@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            kcpicel@anl.gov


  023396         4      001739.pdf    E‐Mail     2/2/2015   gknowles@usbr.gov;                            Vineetha Kartha             First draft of TWG chair report
                                                            Capron@WAPA.GOV                               <vkartha@azwater.gov>
  023400         3      001740.pdf    E‐mail     2/2/2015   Loretta Jackson‐Kelly, THPO; Peter            Kirk LaGory, ANL            The Hualapai Tribe: Reminder to return
                                                            Bungart, Dept. of CR                                                      comments on Chapters 1 and 2 at earliest
                                                                                                                                      convenience.
  023403         3      001741.pdf    E‐mail     2/2/2015   Leigh Kuwanwiswima, THPO; Mike                Kirk LaGory, ANL            Hopi: Reminder to return comments on Chapters
                                                            Yeatts, Tribal Archaeologist                                              1 and 2 at earliest convenience.
  023406         3      001742.pdf    E‐mail     2/2/2015   Loretta Jackson‐Kelly, THPO; Peter            Kirk LaGory, ANL            The Hualapai Tribe: Reminder to return
                                                            Bungart, Dept. of CR                                                      comments on Chapters 1 and 2 at earliest
                                                                                                                                      convenience.
  023409         3      001743.pdf    E‐mail     2/2/2015   Don Watahomigie, Chairman; Margaret Kirk LaGory, ANL                      The Havasupai Tribe: Reminder to return
                                                            Vick, Atty; Tribal Secretary                                              comments on Chapters 1 and 2 at earliest
                                                                                                                                      convenience.
  023412         3      001744.pdf    E‐mail     2/2/2015   Kurt Dongoske, THPO                           Kirk LaGory, ANL            The Pueblo of Zuni: Reminder to return
                                                                                                                                      comments on Chapters 1 and 2 at earliest
                                                                                                                                      convenience.
  023415         3      001745.pdf    E‐mail     2/2/2015   Charley Bulletts, CRD                         Kirk LaGory, ANL            Kaibab Band of Paiute Indians: Reminder to
                                                                                                                                      return comments on Chapters 1 and 2 at earliest
                                                                                                                                      convenience.

                                                                                        423 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 424 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From                  Description
   023418        3      001746.pdf     E‐mail    2/2/2015  Michael Foley; Robert Kirk; Jason John,         Kirk LaGory, ANL                          The Navajo Nation: Reminder to return
                                                           NDWP; Tony Joe, Supervisory                                                               comments on Chapters 1 and 2 at earliest
                                                           Archaeologist                                                                             convenience.
  023421         7      001747.pdf    E‐Mail     1/29/2015 lagory@anl.gov; jharkins@crc.nv.gov;            jdabrowski <jdabrowski@crcnv.com>         Joint Comments Re: Proposed Power Systems
                                                           tedr@uamps.com;                                                                           Analysis Methodology
                                                           dwmillig@srpnet.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           gknowles@usbr.gov

  023428         7      001748.pdf    E‐Mail     1/28/2015 lagory@anl.gov; jharkins@crc.nv.gov;            Carol L. Perone <clperone@crc.nv.gov> Joint Comments Re: Proposed Power Systems
                                                           tedr@uamps.com;                                                                       Analysis Methodology
                                                           dwmillig@srpnet.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           gknowles@usbr.gov

  023435         7      001749.pdf    E‐Mail     1/28/2015 capron@wapa.gov;                     Heffernan, Beverley                                  Follow Up from January 16 call and prep for
                                                           csharris@crb.ca.gov;                 <bheffernan@usbr.gov>                                February 6 call
                                                           ejerlandsen@azwater.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov; creda@creda.cc;
                                                           michael.yeatts@nau.edu;
                                                           steve.wolff@wyo.gov;
                                                           ted@uamps.com; vkartha@azwater.gov


  023442         6      001750.pdf    E‐Mail     1/28/2015 Kirk LaGory                                     Ted Rampton, Douglas Milligan, Jayne      Cooperating Agencies; Email; Topic: Proposed
                                                                                                           Harkins                                   Power Systems Analysis Methodology and
                                                                                                                                                     Proposed Approach to Estimate Impacts to Retail
                                                                                                                                                     Rate Payers of Alternative Operations of Glen
                                                                                                                                                     Canyon Dam in LTEMP EIS. Separate from CA
                                                                                                                                                     meeting on 1‐28‐2015.

  023448         6      001751.pdf    E‐Mail     1/28/2015 K.E. LaGory                                     T. Rampton, D. Milligan, and J. Harkins   Email and Review of proposed power systems
                                                                                                                                                     analysis methodology and approach to estimate
                                                                                                                                                     impacts to retail rate payers.
  023454         1      001752.pdf    E‐mail     1/27/2015 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                      The Pueblo of Zuni: Bruce found a copy of the All‐
                                                                                                                                                     Pueblo resoultion opposing the escalade.

  023455         1      001753.pdf    E‐mail     1/27/2015 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL                             Hopi: Bruce found a copy of the All‐Pueblo
                                                           Kuwanwiswima, THPO                                                                        resoultion opposing the escalade.
                                                                                         424 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 425 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From     Description
   023456        1      001754.pdf     E‐mail    1/27/2015 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL     The Pueblo of Zuni: Bruce requested a copy of
                                                                                                                                    the Zuni Council opposing resolution to the
                                                                                                                                    escalade.
  023457         2      001755.pdf    E‐Mail     1/26/2015 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Conference Call,
                                                           Charles.Lewis@bia.gov;                                                   January 28, 2015 at 2 pm MST
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           jenika.raub@srpnet.com;
                                                           robertkirk@navajo‐nsn.gov;




                                                                                         425 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 426 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                 Description
   023459       131     001756.pdf    E‐Mail     1/26/2015 ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>   Fwd: Updated Annual Report
                                                           bheffernan@usbr.gov;
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  023590        131     001757.pdf    E‐Mail     1/26/2015 gknowles@usbr.gov;                             Vanderkooi, Scott         Fwd: Updated Annual Report
                                                           mcrawford@usbr.gov;                            <svanderkooi@usgs.gov>
                                                           vkartha@azwater.gov;
                                                           LWhetton@usbr.gov; dlytle@usgs.gov




                                                                                        426 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 427 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From              Description
   023721        2      001758.pdf    E‐Mail     1/26/2015 bheffernan@usbr.gov;                           Barger, Mary <mbarger@usbr.gov>   Re: Draft Glen Canyon Dam Programmatic
                                                           thann_baker@nps.gov;                                                             Agreement for Review and Comment
                                                           jennifer_dierker@nps.gov;
                                                           ellen_brennan@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           ahoward@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           creda@creda.cc; Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           michael.yeatts@nau.edu;
                                                           Sarah_Rinkevich@fws.gov;
                                                           gknowles@usbr.gov;
                                                           ncoulam@usbr.gov;
                                                           pbungart@circaculture.com;




                                                                                        427 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 428 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                               From              Description
   023723       125     001759.pdf    E‐Mail       1/23/2015 lagory@anl.gov; brucev@anl.gov;      Mike <michael.yeatts@nau.edu>      Re: LTEMP input from the cooperating tribes
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             jasonjohn@navajo‐nsn.gov;
                                                             kdongoske@cableone.net;
                                                             lorjac@frontiernet.net;
                                                             mjvick@gmail.com;
                                                             pbungart@circaculture.com;
                                                             htsec1@havasupai‐nsn.gov;
                                                             michaelfoley@navajo‐nsn.gov;
                                                             rbenally@frontiernet.net;
                                                             LKuwanwisiwma@hopi.nsn.us;
                                                             tony@navajohistoricpreservation.org;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             mrunge@usgs.gov; kcpicel@anl.gov;
                                                             krussell@usbr.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov;
                                                             sarah_rinkevich@fws.gov;
                                                             jabplanalp@anl.gov;
  023848         1      001760.pdf     E‐mail      1/23/2015 DonffWatahomigie,
                                                             bh          @ b Chairman; Margaret Kirk LaGory, ANL                     The Havasupai Tribe: Follow‐up to conference
                                                             Vick, Atty; Tribal Secretary                                            call on January 23.
  023849         1      001761.pdf     E‐mail      1/23/2015 Kurt Dongoske, THPO                  Kirk LaGory, ANL                   The Pueblo of Zuni: Follow‐up to conference call
                                                                                                                                     on January 23.
  023850         1      001762.pdf Meeting Notes   1/23/2015                                                                         Hopi: Meeting Notes from Jan 23, 2015
                                                                                                                                     Conference Call with Tribes. Mike Yeatts in
                                                                                                                                     attendance.
  023851         1      001763.pdf Meeting Notes   1/23/2015                                                                         The Navajo Nation: Meeting Notes from Jan 23,
                                                                                                                                     2015 Conference Call with Tribes. Jason John in
                                                                                                                                     attendance.
  023852         1      001764.pdf Meeting Notes   1/23/2015                                                                         The Hualapai Tribe: Meeting Notes from Jan 23,
                                                                                                                                     2015 Conference Call with Tribes. Peter Bungart
                                                                                                                                     in attendance.
  023853         1      001765.pdf     E‐mail      1/23/2015 Loretta Jackson‐Kelly, THPO; Peter       Kirk LaGory, ANL               The Hualapai Tribe: Follow‐up to conference call
                                                             Bungard, Dept. of CR                                                    on January 23.
  023854         1      001766.pdf     E‐mail      1/23/2015 Mike Yeatts, Tribal Archaeologist; Leigh Kirk LaGory, ANL               Hopi: Follow‐up to conference call on January 23.
                                                             Kuwanwiswima, THPO
  023855         1      001767.pdf     E‐mail      1/23/2015 Charley Bulletts, CRD                    Kirk LaGory, ANL               Kaibab Band of Paiute Indians: Follow‐up to
                                                                                                                                     conference call on January 23.
  023856         1      001768.pdf     E‐mail      1/23/2015 Jason John, NDWP; Ray Benally; Tony     Kirk LaGory, ANL                The Navajo Nation: Follow‐up to conference call
                                                             Joe, Supervisory Archaeologist; Michael                                 on January 23.
                                                             Foley, NDWP
  023857        124     001769.pdf     E‐Mail      1/23/2015 Mike Yeatts, Tribal Archaeologist       Kirk LaGory, ANL                Hopi: Mike sent ANL/REC/NPS Hopi comments on
                                                                                           428 of 1060                               Chapters 1 ans 2.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 429 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From               Description
   023981        1      001770.pdf    E‐Mail     1/22/2015 Rob_P_Billerbeck@nps.gov;                      Jeka, Lynn <Jeka@WAPA.GOV>          New LTEMP EIS Western Cooperating Agency
                                                           gknowles@usbr.gov;                                                                 POC
                                                           lori_caramanian@ios.doi.gov;
                                                           jblair@usbr.gov;
                                                           Doug.Milligan@srpnet.com;
                                                           creda@creda.cc;
                                                           seth.shanahan@snwa.com;
                                                           Dave.Slick@srpnet.com;
                                                           lagory@anl.gov; jharkins@crc.nv.gov;
                                                           ted@uamps.com;
                                                           dostler@ucrcommission.com;
                                                           RBAILEY@WAPA.GOV;
                                                           Ackerman@WAPA.GOV;
                                                           Arellano@WAPA.GOV;
                                                           BENNION@WAPA.GOV;
                                                           Capron@WAPA.GOV;
                                                           Ellsworth@WAPA.GOV;
                                                           LMMeyer@WAPA.GOV;
                                                           CSPALMER@WAPA.GOV;
                                                           sadler@WAPA.GOV;
                                                           Wilhite@WAPA.GOV
  023982         1      001771.pdf    E‐Mail     1/21/2015 rob_p_billerbeck@nps.gov;                      Bill Stewart <BStewart@azgfd.gov>   RE: Discussion w azgfd
                                                           gknowles@usbr.gov;
                                                           SRogers@azgfd.gov;
                                                           CCantrell@azgfd.gov;
                                                           JdeVos@azgfd.gov
  023983         1      001772.pdf    E‐Mail     1/21/2015 gknowles@usbr.gov;                             rob_p_billerbeck@nps.gov            Fwd: Discussion w azgfd
                                                           BStewart@azgfd.gov




                                                                                        429 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 430 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                 From             Description
   023984       16      001773.pdf     E‐Mail       1/21/2015 lbair@usgs.gov; vkartha@azwater.gov; Leslie James <creda@creda.cc>     Powerpoint from 12/16 Conference Call
                                                              lwhetton@usbr.gov;
                                                              cspalmer@wapa.gov;
                                                              dave.slick@srpnet.com;
                                                              dostler@ucrcommission.com;
                                                              gmyers12@msn.com;
                                                              hfairley@usgs.gov;
                                                              jasthiriot@crc.nv.gov;
                                                              jenika.raub@srpnet.com;
                                                              jerryleecox@durango.net;
                                                              m3research@starband.net;
                                                              martha_hahn@nps.gov;
                                                              capron@wapa.gov;
                                                              ted.kowalski@state.co.us;
                                                              jan_balsom@nps.gov;
                                                              svanderkooi@usgs.gov;
                                                              gknowles@usbr.gov; cibarre@q.com;
                                                              kdahl@npca.org; jcjordan1@cox.net


  024000         8      001774.pdf      E‐Mail      1/20/2015 tony@navajohistoricpreservation.org; Rinkevich, Sarah                  AMP Joint Tribal Liaisons quarterly report
                                                              cbulletts@kaibabpaiute‐nsn.gov;       <sarah_rinkevich@fws.gov>
                                                              kdongoske@cableone.net;
                                                              pbungart@circaculture.com;
                                                              ghooee@ashiwi.org;
                                                              michael.yeatts@nau.edu;
                                                              mmarti@ashiwi.org; hfairley@usgs.gov;
                                                              jan_balsom@nps.gov;
                                                              svanderkooi@usgs.gov;
                                                              Steve_Spangle@fws.gov;
                                                              kirk_young@fws.gov;
                                                              chip.lewis@bia.gov; mbarger@usbr.gov;
                                                              gknowles@usbr.gov;
                                                              lorjac@frontiernet.net


  024008        25      001775.pdf   Presentation   1/20/2015                                                                        PowerPoint presentation: Presentation on
                                                                                                                                     conditions and processes affecting sand
                                                                                                                                     resources at archaeological sites.




                                                                                           430 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 431 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                          Description
   024033        2      001776.pdf    E‐Mail     1/16/2015 lwhetton@usbr.gov;                  John and Carol Jordan                          RE: REMINDER: Request for AMWG Agenda Items
                                                           ardenkucate@yahoo.com;              <jcjordan1@cox.net>
                                                           bheffernan@usbr.gov;
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  024035         2      001777.pdf    E‐Mail     1/16/2015 lori_caramanian@ios.doi.gov;                   Knowles, Glen <gknowles@usbr.gov>   Re: REMINDER: Request for AMWG Agenda Items
                                                           dostler@ucrcommission.com;
                                                           lwhetton@usbr.gov
  024037         3      001778.pdf    E‐Mail     1/16/2015 gknowles@usbr.gov                              Vineetha Kartha                     RE: REMINDER: Request for AMWG Agenda Items
                                                                                                          <vkartha@azwater.gov>
  024040         2      001779.pdf    E‐Mail     1/16/2015 vkartha@azwater.gov                            Knowles, Glen <gknowles@usbr.gov>   Fwd: REMINDER: Request for AMWG Agenda
                                                                                                                                              Items
  024042         2      001780.pdf    E‐Mail     1/16/2015 dostler@ucrcommission.com;                     Caramanian, Lori                    Re: REMINDER: Request for AMWG Agenda Items
                                                           gknowles@usbr.gov;                             <lori_caramanian@ios.doi.gov>
                                                           lwhetton@usbr.gov




                                                                                        431 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 432 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                              From                            Description
   024044        2      001781.pdf    E‐Mail     1/16/2015 lwhetton@usbr.gov;                  Don Ostler                                     RE: REMINDER: Request for AMWG Agenda Items
                                                           ardenkucate@yahoo.com;              <dostler@ucrcommission.com>
                                                           bheffernan@usbr.gov;
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  024046         4      001782.pdf    E‐Mail     1/16/2015 gknowles@usbr.gov;                             Vineetha Kartha                     RE: REMINDER: Request for AMWG Agenda Items
                                                           csharris@crb.ca.gov;                           <vkartha@azwater.gov>
                                                           steve_spangle@fws.gov;
                                                           lwhetton@usbr.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           ttrujillo@crb.ca.gov
  024050         4      001783.pdf    E‐Mail     1/16/2015 vkartha@azwater.gov;                           Knowles, Glen <gknowles@usbr.gov>   Re: REMINDER: Request for AMWG Agenda Items
                                                           csharris@crb.ca.gov;
                                                           steve_spangle@fws.gov;
                                                           lwhetton@usbr.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           ttrujillo@crb.ca.gov
  024054         2      001784.pdf    E‐Mail     1/15/2015 csharris@crb.ca.gov;                           Steve Spangle                       Re: REMINDER: Request for AMWG Agenda Items
                                                           vkartha@azwater.gov;                           <steve_spangle@fws.gov>
                                                           lwhetton@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           ttrujillo@crb.ca.gov
                                                                                        432 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 433 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From      Description
   024056        2      001785.pdf    E‐Mail     1/15/2015 csharris@crb.ca.gov;                           Vineetha Kartha           RE: REMINDER: Request for AMWG Agenda Items
                                                           steve_spangle@fws.gov;                         <vkartha@azwater.gov>
                                                           lwhetton@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           ttrujillo@crb.ca.gov
  024058         2      001786.pdf    E‐Mail     1/15/2015 vkartha@azwater.gov;                           Christopher Harris        RE: REMINDER: Request for AMWG Agenda Items
                                                           steve_spangle@fws.gov;                         <csharris@crb.ca.gov>
                                                           lwhetton@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           jneuwerth@crb.ca.gov;
                                                           ttrujillo@crb.ca.gov
  024060         2      001787.pdf    E‐Mail     1/15/2015 lwhetton@usbr.gov;                             Steve Spangle             Re: REMINDER: Request for AMWG Agenda Items
                                                           ardenkucate@yahoo.com;                         <steve_spangle@fws.gov>
                                                           bheffernan@usbr.gov;
                                                           sadler@wapa.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
  024062         4      001788.pdf    E‐Mail     1/14/2015 vkartha@azwater.gov;                 Capron, Shane <Capron@WAPA.GOV>     RE: FW: Request for AMWG Agenda Items
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov; Jeka@WAPA.GOV




                                                                                        433 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 434 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                               Description
   024066        3      001789.pdf    E‐Mail     1/13/2015 Capron@WAPA.GOV;                     Vineetha Kartha                                    RE: FW: Request for AMWG Agenda Items
                                                           gknowles@usbr.gov;                   <vkartha@azwater.gov>
                                                           jasthiriot@crc.nv.gov; Jeka@WAPA.GOV

  024069         3      001790.pdf    E‐Mail     1/13/2015 gknowles@usbr.gov;                   Capron, Shane <Capron@WAPA.GOV>                    RE: FW: Request for AMWG Agenda Items
                                                           vkartha@azwater.gov;
                                                           jasthiriot@crc.nv.gov; Jeka@WAPA.GOV

  024072         3      001791.pdf    E‐Mail     1/13/2015 jasthiriot@crc.nv.gov;                          Knowles, Glen <gknowles@usbr.gov>       Re: Request for AMWG Agenda Items
                                                           vkartha@azwater.gov;
                                                           Capron@wapa.gov
  024075         3      001792.pdf    E‐Mail     1/13/2015 vkartha@azwater.gov;                            Knowles, Glen <gknowles@usbr.gov>       Re: FW: Request for AMWG Agenda Items
                                                           Capron@wapa.gov;
                                                           jasthiriot@crc.nv.gov
  024078         2      001793.pdf    E‐Mail     1/13/2015 gknowles@usbr.gov;                              Jason Thiriot <jasthiriot@crc.nv.gov>   Re: Request for AMWG Agenda Items
                                                           vkartha@azwater.gov;
                                                           Capron@wapa.gov
  024080         2      001794.pdf    E‐Mail     1/13/2015 gknowles@usbr.gov;                              Vineetha Kartha                         RE: FW: Request for AMWG Agenda Items
                                                           Capron@wapa.gov;                                <vkartha@azwater.gov>
                                                           jasthiriot@crc.nv.gov
  024082         2      001795.pdf    E‐Mail     1/13/2015 vkartha@azwater.gov;                            Knowles, Glen <gknowles@usbr.gov>       Re: FW: Request for AMWG Agenda Items
                                                           Capron@wapa.gov;
                                                           jasthiriot@crc.nv.gov
  024084         2      001796.pdf    E‐Mail     1/13/2015 Capron@WAPA.GOV;                                Vineetha Kartha                         FW: Request for AMWG Agenda Items
                                                           gknowles@usbr.gov                               <vkartha@azwater.gov>
  024086         1      001797.pdf    E‐mail     1/13/2015 Kirk LaGory, ANL                                Charley Bulletts, CRD                   Kaibab Band of Paiute Indians: Charley asked Kirk
                                                                                                                                                   if the Tribes will be informed of when they will
                                                                                                                                                   get Chapter 3 during the conference call.

  024087         2      001798.pdf    E‐mail     1/13/2015 Charley Bulletts, CRD                           Kirk LaGory, ANL                        Kaibab Band of Paiute Indians: Kirk indicated that
                                                                                                                                                   they could discuss Chapter 3 but that the joint‐
                                                                                                                                                   leads were more interested in getting feedback
                                                                                                                                                   on Chapters 1 and 2.
  024089         1      001799.pdf    E‐mail     1/12/2015 Don Watahomigie, Chairman; Margaret Kirk LaGory, ANL                                    The Havasupai Tribe: Invite to Tribes ‐
                                                           Vick, Atty; Tribal Secretary                                                            Conference call to discuss comments on chapters
                                                                                                                                                   1 and 2
  024090         1      001800.pdf    E‐mail     1/12/2015 Kurt Dongoske, THPO                             Kirk LaGory, ANL                        The Pueblo of Zuni: Invite to Tribes ‐ Conference
                                                                                                                                                   call to discuss comments on chapters 1 and 2

  024091         1      001801.pdf    E‐mail     1/12/2015 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                        The Hualapai Tribe: Invite to Tribes ‐ Conference
                                                           Bungard, Dept. of CR                                                                    call to discuss comments on chapters 1 and 2

  024092         1      001802.pdf    E‐mail     1/12/2015 Mike Yeatts, Tribal Archaeologist; Leigh Kirk LaGory, ANL                               Hopi: Invite to Tribes ‐ Conference call to discuss
                                                           Kuwanwiswima, THPO                                                                      comments on chapters 1 and 2
                                                                                         434 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 435 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                        To                                              From   Description
   024093        1      001803.pdf      E‐mail      1/12/2015 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Invite to Tribes ‐
                                                                                                                                         Conference call to discuss comments on chapters
                                                                                                                                         1 and 2
  024094         1      001804.pdf      E‐mail      1/12/2015 Jason John, NDWP; Ray Benally; Tony     Kirk LaGory, ANL                   The Navajo Nation: Invite to Tribes ‐ Conference
                                                              Joe, Supervisory Archaeologist; Michael                                    call to discuss comments on chapters 1 and 2
                                                              Foley, NDWP
  024095        14      001805.pdf   Presentation   1/12/2015                                                                            PowerPoint presentation: Internal webinar
                                                                                                                                         presentation of temperature modeling results.

  024109        132     001806.pdf      E‐Mail      1/9/2015   mbarger@usbr.gov;                   Whetton, Linda <lwhetton@usbr.gov>    TWG Meeting Agenda and AR Report
                                                               charles.lewis@bia.gov;
                                                               Cbulletts@kaibabpaiute‐nsn.gov;
                                                               chris_hughes@nps.gov;
                                                               csharris@crb.ca.gov;
                                                               cspalmer@wapa.gov; cibarre@q.com;
                                                               ellsworth@wapa.gov;
                                                               drogowski@azgfd.gov;
                                                               bennion@wapa.gov;
                                                               dnimkin@npca.org;
                                                               dostler@ucrcommission.com;
                                                               ejerlandsen@azwater.gov;
                                                               garry.cantley@bia.gov;
                                                               gknowles@usbr.gov;
                                                               jan_balsom@nps.gov;
                                                               jasthiriot@crc.nv.gov;
                                                               jerryleecox@durango.net;
                                                               gmyers12@msn.com;
                                                               jneuwerth@crb.ca.gov;
                                                               hamilldsrt50@msn.com;
                                                               jcjordan1@cox.net;
                                                               cuszhman@yahoo.com;
                                                               kdahl@npca.org; kirk_young@fws.gov;
                                                               kdongoske@cableone.net;
                                                               larry@grandcanyonwildlands.org;




                                                                                            435 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 436 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From              Description
   024241        2      001807.pdf    E‐Mail     1/6/2015   bheffernan@usbr.gov;                          Barger, Mary <mbarger@usbr.gov>   Re: Draft Glen Canyon Dam Programmatic
                                                            thann_baker@nps.gov;                                                            Agreement for Review and Comment
                                                            jennifer_dierker@nps.gov;
                                                            ellen_brennan@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            jeddins@achp.gov;
                                                            jgarrison@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            ahoward@azstateparks.gov;
                                                            lorjac@frontiernet.net;
                                                            creda@creda.cc; Jeka@wapa.gov;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            charles.lewis@bia.gov;
                                                            ronpmaldonado@navajo‐nsn.gov;
                                                            rnelson@achp.gov;
                                                            LMMeyer@wapa.gov;
                                                            kirk_young@fws.gov;
                                                            rosemary_sucec@nps.gov;
                                                            michael.yeatts@nau.edu;
                                                            Sarah_Rinkevich@fws.gov;
                                                            gknowles@usbr.gov;
                                                            ncoulam@usbr.gov;
                                                            pbungart@circaculture.com;
  024243        123     001808.pdf    E‐mail     1/6/2015   Charley Bulletts, CRD                         Bruce Verhaaren, ANL              Kaibab Band of Paiute Indians: Bruce sent
                                                                                                                                            chapters to Charley
  024366         1      001809.pdf    E‐mail     1/6/2015   Bruce Verhaaren, ANL                          Charley Bulletts, CRD             Kaibab Band of Paiute Indians: Charley would like
                                                                                                                                            to know when Chapter 3 will be out.

  024367         2      001810.pdf    E‐mail     1/6/2015   Charley Bulletts, CRD                         Bruce Verhaaren, ANL              Kaibab Band of Paiute Indians: Bruce asked
                                                                                                                                            Charley if he got the Chapters. Verified e‐mail

  024369         1      001811.pdf    E‐mail     1/6/2015   Charley Bulletts, CRD                         Bruce Verhaaren, ANL              Kaibab Band of Paiute Indians: Bruce responded
                                                                                                                                            that he did not know when Chapter 3 would be
                                                                                                                                            released.
  024370         1      001812.pdf    E‐mail     1/6/2015   Bruce Verhaaren, ANL                          Charley Bullets, CRD              Kaibab Band of Paiute Indians: Charley verified e‐
                                                                                                                                            mail




                                                                                        436 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 437 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                            From            Description
   024371        2      001813.pdf    E‐Mail     1/5/2015   cbulletts@kaibabpaiute‐nsn.gov;               LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP input from the cooperating tribes
                                                            htchair@havasupai‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            htsec1@havasupai‐nsn.gov;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            tony@navajohistoricpreservation.org;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            mrunge@usgs.gov; kcpicel@anl.gov;
                                                            krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            'Sarah_Rinkevich@fws.gov';
                                                            jabplanalp@anl.gov; brucev@anl.gov;
                                                            bheffernan@usbr.gov
  024373         2      001814.pdf    E‐Mail     1/5/2015   robert.snow@sol.doi.gov;                      Seth Shanahan                      RE: LTEMP Water Delivery Objective and Goal
                                                            gknowles@usbr.gov;                            <seth.shanahan@snwa.com>
                                                            rob_p_billerbeck@nps.gov;
                                                            justin.tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            vkartha@azwater.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            shanti.rossetodonovan@state.co.us;
                                                            chris.brown@wyo.gov;
                                                            jbird@ucrcommission.com;
                                                            tbuschatzke@azwater.gov;
                                                            ted.kowalski@state.co.us;
                                                            csharris@crb.ca.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Th              @t t
                                                                                        437 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 438 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                         To                                            From   Description
   024375        1      001815.pdf     E‐mail     1/5/2015   Charley Bulletts, CRD                         Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Kirk followed up
                                                                                                                                      with Tribes to make sure they received copies of
                                                                                                                                      Draft Chapters 1 and 2.
  024376         1      001816.pdf    E‐mail      1/5/2015   Don Watahomigie, Chairman; Margaret Kirk LaGory, ANL                     The Havasupai Tribe: Kirk followed up with Tribes
                                                             Vick, Atty; Tribal Secretary                                             to make sure they received copies of Draft
                                                                                                                                      Chapters 1 and 2.
  024377         1      001817.pdf    E‐mail      1/5/2015   Jason John, NDWP; Ray Benally; Tony     Kirk LaGory, ANL                 The Navajo Nation: Kirk followed up with Tribes
                                                             Joe, Supervisory Archaeologist; Michael                                  to make sure they received copies of Draft
                                                             Foley, NDWP                                                              Chapters 1 and 2.
  024378         1      001818.pdf    E‐mail      1/5/2015   Kurt Dongoske, THPO                     Kirk LaGory, ANL                 The Pueblo of Zuni: Kirk followed up with Tribes
                                                                                                                                      to make sure they received copies of Draft
                                                                                                                                      Chapters 1 and 2.
  024379         1      001819.pdf    E‐mail      1/5/2015   Mike Yeatts, Tribal Archaeologist; Leigh Kirk LaGory, ANL                Hopi: Kirk followed up with Tribes to make sure
                                                             Kuwanwiswima, THPO                                                       they received copies of Draft Chapters 1 and 2.

  024380         1      001820.pdf    E‐mail      1/5/2015   Loretta Jackson‐Kelly, THPO; Peter            Kirk LaGory, ANL           The Hualapai Tribe: Kirk followed up with Tribes
                                                             Bungard, Dept. of CR                                                     to make sure they received copies of Draft
                                                                                                                                      Chapters 1 and 2.
  024381         1      001821.pdf    E‐mail      1/5/2015   Bruce Verhaaren, ANL                          Charley Bulletts, CRD      Kaibab Band of Paiute Indians: Charley requested
                                                                                                                                      Chapters 1 and 2 be resent
  024382         3      001822.pdf    E‐Mail     12/23/2014 capron@wapa.gov;                     Heffernan, Beverley                  Draft December 15 Call Notes
                                                            csharris@crb.ca.gov;                 <bheffernan@usbr.gov>
                                                            ejerlandsen@azwater.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov; creda@creda.cc;
                                                            michael.yeatts@nau.edu;
                                                            steve.wolff@wyo.gov; ted@uamps.com


  024385         2      001823.pdf    E‐Mail     12/22/2014 bstewart@azgfd.gov; lagory@anl.gov; Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP meeting with AZGFD
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            melissa_trammell@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov




                                                                                         438 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 439 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                      From               Description
   024387        1      001824.pdf   Meeting     12/22/2014 6188@240.conf.anl.gov;                Griffin, Jessica <griffinj@anl.gov>   LTEMP meeting with AZGFD
                                                            mark_anderson@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            melissa_trammell@nps.gov;
                                                            bstewart@azgfd.gov; lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            Brian_Healy@nps.gov


  024388         4      001825.pdf    E‐Mail     12/19/2014 melissa_trammell@nps.gov;             Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP meeting with AZGFD
                                                            bstewart@azgfd.gov; lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov


  024392         3      001826.pdf    E‐Mail     12/19/2014 griffinj@anl.gov; bstewart@azgfd.gov; Trammell, Melissa                     Re: LTEMP meeting with AZGFD
                                                            lagory@anl.gov;                       <melissa_trammell@nps.gov>
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov




                                                                                          439 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 440 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                    From               Description
   024395        2      001827.pdf    E‐Mail     12/19/2014 bstewart@azgfd.gov; lagory@anl.gov; Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP meeting with AZGFD
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            melissa_trammell@nps.gov;
                                                            Brian_Healy@nps.gov;
                                                            chris_hughes@nps.gov


  024397         2      001828.pdf    E‐Mail     12/19/2014 griffinj@anl.gov; lagory@anl.gov;     Bill Stewart <BStewart@azgfd.gov>   RE: LTEMP meeting with AZGFD
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mrunge@usgs.gov

  024399         2      001829.pdf    E‐Mail     12/18/2014 dostler@ucrcommission.com;                     Vineetha Kartha            RE: LTEMP Water Delivery Objective and Goal
                                                            robert.snow@sol.doi.gov;                       <vkartha@azwater.gov>
                                                            Seth.Shanahan@snwa.com;
                                                            Colby.Pellegrino@snwa.com;
                                                            shanti.rossetodonovan@state.co.us;
                                                            chris.brown@wyo.gov;
                                                            jbird@ucrcommission.com;
                                                            tbuschatzke@azwater.gov;
                                                            ted.kowalski@state.co.us;
                                                            csharris@crb.ca.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Thomas.george@state.co.us;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            justin.tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                               t i kt    ll@




                                                                                         440 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 441 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                         From           Description
   024401        1      001830.pdf    E‐Mail     12/18/2014 robert.snow@sol.doi.gov;                       Don Ostler                    RE: LTEMP Water Delivery Objective and Goal
                                                            Seth.Shanahan@snwa.com;                        <dostler@ucrcommission.com>
                                                            vkartha@azwater.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            shanti.rossetodonovan@state.co.us;
                                                            chris.brown@wyo.gov;
                                                            jbird@ucrcommission.com;
                                                            tbuschatzke@azwater.gov;
                                                            ted.kowalski@state.co.us;
                                                            csharris@crb.ca.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Thomas.george@state.co.us;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            justin.tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
  024402         1      001831.pdf    E‐Mail                   t i kt    ll@
                                                 12/17/2014 robert.snow@sol.doi.gov;                       Jennifer Crandell             RE: LTEMP Water Delivery Objective and Goal
                                                            Seth.Shanahan@snwa.com;                        <jcrandell@crc.nv.gov>
                                                            vkartha@azwater.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            shanti.rossetodonovan@state.co.us;
                                                            chris.brown@wyo.gov;
                                                            jbird@ucrcommission.com;
                                                            tbuschatzke@azwater.gov;
                                                            ted.kowalski@state.co.us;
                                                            csharris@crb.ca.gov;
                                                            jharkins@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Thomas.george@state.co.us;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            justin.tade@sol.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
  024403        122     001832.pdf    E‐mail                   t i k tBulletts,
                                                 12/17/2014 Charley       ll@ CRD                          Kirk LaGory, ANL              Kaibab Band of Paiute Indians: Chapters 1 and 2
                                                                                                                                         send to Tribes for review.
                                                                                         441 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 442 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                    From             Description
   024525       122     001833.pdf     E‐mail    12/17/2014 Don Watahomigie, Chairman; Tribal       Kirk LaGory, ANL                  The Havasupai Tribe: Chapters 1 and 2 send to
                                                            Secretary; Margaret Vick, Atty                                            Tribes for review.
  024647        122     001834.pdf    E‐mail     12/17/2014 Jason John, NDWP; Ray Benally; Tony     Kirk LaGory, ANL                  The Navajo Nation: Chapters 1 and 2 send to
                                                            Joe, Supervisory Archaeologist; Michael                                   Tribes for review.
                                                            Foley, NDWP
  024769        122     001835.pdf    E‐mail     12/17/2014 Kurt Dongoske, THPO                     Kirk LaGory, ANL                  The Pueblo of Zuni: Chapters 1 and 2 send to
                                                                                                                                      Tribes for review.
  024891        122     001836.pdf    E‐mail     12/17/2014 Loretta Jackson‐Kelly, THPO; Peter             Kirk LaGory, ANL           The Hualapai Tribe: Chapters 1 and 2 send to
                                                            Bungart, Dept. of CR                                                      Tribes for review.
  025013        122     001837.pdf    E‐mail     12/17/2014 Leigh Kuwanwiswima, THPO; Peter                Kirk LaGory, ANL           Hopi: Chapters 1 and 2 send to Tribes for review.
                                                            Bungart, Tribal Archaeologist
  025135         1      001838.pdf    E‐Mail     12/17/2014 Various tribal representatives                 K.E. LaGory                Email to tribal representatives of draft chapters 1
                                                                                                                                      and 2 for review (draftchapters not included).

  025136         1      001839.pdf   Meeting     12/16/2014 chris.brown@wyo.gov;                           Seth Shanahan              Hold: LTEMP Modeling Results Webinar with DOI
                                                            csharris@crb.ca.gov;                           <seth.shanahan@snwa.com>   (9am Pacific)
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
                                                            Thomas.george@state.co.us;
                                                            vkartha@azwater.gov;
                                                            wturkett@crc.nv.gov;
                                                            valdezra@aol.com;
                                                            BENNION@WAPA.GOV;




                                                                                         442 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 443 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                          From                Description
   025137       16      001840.pdf    E‐Mail     12/16/2014 lwhetton@usbr.gov;                             Knowles, Glen <gknowles@usbr.gov>   Re: REMINDER: Today's SEAHG Conf Call/Webex
                                                            cspalmer@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dostler@ucrcommission.com;
                                                            gmyers12@msn.com;
                                                            hfairley@usgs.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jenika.raub@srpnet.com;
                                                            jerryleecox@durango.net;
                                                            m3research@starband.net;
                                                            creda@creda.cc; lbair@usgs.gov;
                                                            martha_hahn@nps.gov;
                                                            capron@wapa.gov;
                                                            ted.kowalski@state.co.us;
                                                            vkartha@azwater.gov;
                                                            jan balsom@nps gov
  025153        22      001841.pdf    E‐Mail     12/16/2014 ejerlandsen@azwater.gov                        Heffernan, Beverley                 Re: Follow up from this morning's call
                                                                                                           <bheffernan@usbr.gov>
  025175         2      001842.pdf    E‐Mail     12/15/2014 bstewart@azgfd.gov;                            LaGory, Kirk E. <lagory@anl.gov>    Cooperating Agency Conference Call, December
                                                            Charles.Lewis@bia.gov;                                                             17, 2014 at 2 pm MST
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; jasthiriot@crc.nv.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            jenika.raub@srpnet.com;
                                                            robertkirk@navajo‐nsn.gov;
                                                                                         443 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 444 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                         From        Description
   025177        1      001843.pdf    E‐Mail     12/15/2014 gknowles@usbr.gov;                             Seth Shanahan              Requested revision to the LTEMP water delivery
                                                            rob_p_billerbeck@nps.gov;                      <seth.shanahan@snwa.com>   objective and goal
                                                            krussell@usbr.gov; lagory@anl.gov;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            chris.brown@wyo.gov;
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
  025178         5      001844.pdf    E‐Mail     12/15/2014 csharris@crb.ca.gov;                 Heffernan, Beverley                  Re: Info for Monday call
                                                            Capron@wapa.gov;                     <bheffernan@usbr.gov>
                                                            ejerlandsen@azwater.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov; creda@creda.cc;
                                                            michael.yeatts@nau.edu;
                                                            steve.wolff@wyo.gov; ted@uamps.com


  025183         5      001845.pdf    E‐Mail     12/15/2014 vkartha@azwater.gov;                           Peacock, Bruce             Re: December 16th
                                                            jan_balsom@nps.gov;                            <bruce_peacock@nps.gov>
                                                            rob_p_billerbeck@nps.gov
  025188         4      001846.pdf    E‐Mail     12/15/2014 bruce_peacock@nps.gov;                         Vineetha Kartha            RE: December 16th
                                                            jan_balsom@nps.gov;                            <vkartha@azwater.gov>
                                                            rob_p_billerbeck@nps.gov




                                                                                         444 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 445 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                 From                Description
   025192        4      001847.pdf    E‐Mail     12/15/2014 bheffernan@usbr.gov;                 Christopher Harris                   RE: Info for Monday call
                                                            Capron@wapa.gov;                     <csharris@crb.ca.gov>
                                                            ejerlandsen@azwater.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov; creda@creda.cc;
                                                            michael.yeatts@nau.edu;
                                                            steve.wolff@wyo.gov; ted@uamps.com


  025196         4      001848.pdf    E‐Mail     12/15/2014 vkartha@azwater.gov;                            Peacock, Bruce            Re: December 16th
                                                            jan_balsom@nps.gov;                             <bruce_peacock@nps.gov>
                                                            rob_p_billerbeck@nps.gov
  025200         3      001849.pdf    E‐Mail     12/15/2014 Capron@wapa.gov;                                Heffernan, Beverley       Re: Info for Monday call
                                                            csharris@crb.ca.gov;                            <bheffernan@usbr.gov>
                                                            ejerlandsen@azwater.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov; creda@creda.cc;
                                                            michael.yeatts@nau.edu;
                                                            steve.wolff@wyo.gov; ted@uamps.com


  025203         3      001850.pdf    E‐Mail     12/15/2014 bheffernan@usbr.gov;                 Capron, Shane <Capron@WAPA.GOV>      RE: Info for Monday call
                                                            csharris@crb.ca.gov;
                                                            ejerlandsen@azwater.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov; creda@creda.cc;
                                                            michael.yeatts@nau.edu;
                                                            steve.wolff@wyo.gov; ted@uamps.com


  025206         1      001851.pdf    E‐Mail     12/12/2014 dave.slick@srpnet.com;              LaGory, Kirk E. <lagory@anl.gov>      Review of Power Systems Methods Report
                                                            ted@uamps.com; jharkins@crc.nv.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov; mrunge@usgs.gov;
                                                            lapoch@anl.gov

  025207        32      001852.pdf    E‐mail     12/12/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL          Kaibab Band of Paiute Indians: Draft Description
                                                                                                                                      of hybrid alternative sent to all cooperators.

  025239        32      001853.pdf    E‐mail     12/12/2014 Don Watahomigie, Chairman; Tribal       Kirk LaGory, ANL                  The Havasupai Tribe: Draft Description of hybrid
                                                            Secretary; Margaret Vick, Atty                                            alternative sent to all cooperators.
  025271        32      001854.pdf    E‐mail     12/12/2014 Jason John, NDWP; Ray Benally; Tony     Kirk LaGory, ANL                  The Navajo Nation: Draft Description of hybrid
                                                            Joe, Supervisory Archaeologist; Michael                                   alternative sent to all cooperators.
                                                            Foley, NDWP; Robert Kirk 445 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 446 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                                From           Description
   025303       32      001855.pdf     E‐mail    12/12/2014 Kurt Dongoske, THPO                            Kirk LaGory, ANL                   The Pueblo of Zuni: Draft Description of hybrid
                                                                                                                                              alternative sent to all cooperators.
  025335        32      001856.pdf    E‐mail     12/12/2014 Loretta Jackson‐Kelly, THPO; Peter             Kirk LaGory, ANL                   The Hualapai Tribe: Draft Description of hybrid
                                                            Bungart, Dept. of CR                                                              alternative sent to all cooperators.
  025367        32      001857.pdf    E‐mail     12/12/2014 Leigh Kuwanwiswima, THPO; Peter                Kirk LaGory, ANL                   Hopi: Draft Description of hybrid alternative sent
                                                            Bungart, Tribal Archaeologist                                                     to all cooperators.
  025399         2      001858.pdf    E‐Mail     12/11/2014 jcjordan1@cox.net;                             LaGory, Kirk E. <lagory@anl.gov>   RE: Notes from 12/5/2014 LTEMP Conference
                                                            rob_p_billerbeck@nps.gov;                                                         Call
                                                            gknowles@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            jdevos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            bstewart@azgfd.gov;
                                                            SRogers@azgfd.gov;
                                                            Hamilldsrt50@msn.com;
                                                            GMyers12@msn.com;
                                                            tgunn@hughes.net;
                                                            svanderkooi@usgs.gov;
                                                            Chris_Hughes@nps.gov;
                                                            dweedman@azgfd.gov;
                                                            griffinj@anl gov; kcpicel@anl gov
  025401         4      001859.pdf    E‐Mail     12/11/2014 rob_p_billerbeck@nps.gov;                      John and Carol Jordan              Notes from 12/5/2014 LTEMP Conference Call
                                                            gknowles@usbr.gov; lagory@anl.gov;             <jcjordan1@cox.net>
                                                            Lori_Caramanian@ios.doi.gov;
                                                            jdevos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            BStewart@azgfd.gov;
                                                            SRogers@azgfd.gov;
                                                            Hamilldsrt50@msn.com;
                                                            GMyers12@msn.com;
                                                            tgunn@hughes.net;
                                                            svanderkooi@usgs.gov;
                                                            Chris_Hughes@nps.gov;
                                                            DWeedman@azgfd.gov




                                                                                         446 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 447 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From               Description
   025405        4      001860.pdf    E‐Mail     12/11/2014 rob_p_billerbeck@nps.gov;                      John and Carol Jordan               Notes on LTEMP Conference Call 12‐5‐2014
                                                            gknowles@usbr.gov; lagory@anl.gov;             <jcjordan1@cox.net>
                                                            Lori_Caramanian@ios.doi.gov;
                                                            jdevos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            DWeedman@azgfd.gov;
                                                            BStewart@azgfd.gov;
                                                            Hamilldsrt50@msn.com;
                                                            GMyers12@msn.com;
                                                            SRogers@azgfd.gov;
                                                            tgunn@hughes.net;
                                                            svanderkooi@usgs.gov

  025409         3      001861.pdf    E‐Mail     12/9/2014 ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>              Fwd: Letter regarding ‐ Lees Ferry Fishery
                                                           bheffernan@usbr.gov;                                                                Management Plan and Trout Management Flows
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           kfry@usgs.gov;
  025412         3      001862.pdf    E‐Mail     12/9/2014 lwhetton@usbr.gov;                              Bill Stewart <BStewart@azgfd.gov>   Letter regarding ‐ Lees Ferry Fishery
                                                           gknowles@usbr.gov;                                                                  Management Plan and Trout Management Flows
                                                           rob_p_billerbeck@nps.gov;
                                                           svanderkooi@usgs.gov;
                                                           vkartha@azwater.gov
                                                                                         447 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 448 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                                Description
   025415       129     001863.pdf    E‐Mail     12/8/2014 ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>                  GCMRC FY2014 Annual Project Report
                                                           bheffernan@usbr.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  025544         2      001864.pdf    E‐Mail     12/8/2014 Rob Billerbeck, Glen Knowles                    Jim DeVos, AZGFD                        Cooperating Agency: Letter from AZGFD
                                                                                                                                                   regarding Hybrid Alternative
  025546         2      001865.pdf    E‐Mail     12/5/2014 ec453@nau.edu;                                  Harpman, David                          Re: Questions on the Glen Canyon Dam Issue
                                                           Rob_P_Billerbeck@nps.gov;                       <dharpman@usbr.gov>
                                                           gknowles@usbr.gov
  025548         2      001866.pdf    E‐Mail     12/5/2014 Rob Billerbeck, Glen Knowles, Kirk              John Jordan, International Federation of Cooperating Agency: Memorandum: Summary of
                                                           LaGory                                          Fly Fishers                              conference call on LTEMP EIS and the Lees Ferry
                                                                                                                                                    trout fishery
  025550         2      001867.pdf    Letter     12/5/2014 G. Knowles and R. Billerbeck                    J. deVos                                 Letter: AZGFD devlopment of a Lees Ferry fishery
                                                                                                                                                    management plan and conditions under which
                                                                                                                                                    trout management flows could be acceptable.




                                                                                         448 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 449 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From                Description
   025552        1      001868.pdf    E‐Mail     12/4/2014 dave.slick@srpnet.com;               Poch, Leslie A. <lapoch@anl.gov>       LTEMP EIS power systems and rate payer analysis
                                                           ted@uamps.com; jharkins@crc.nv.gov;                                         methodologies documents
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           griffinj@anl.gov; krussell@usbr.gov;
                                                           cspalmer@wapa.gov


  025553         2      001869.pdf    E‐Mail     12/4/2014 lapoch@anl.gov; ted@uamps.com;        Jayne Harkins <jharkins@crc.nv.gov>   RE: LTEMP EIS power systems and rate payer
                                                           dave.slick@srpnet.com;                                                      analysis methodologies documents
                                                           lagory@anl.gov; kcpicel@anl.gov;
                                                           griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           dharpman@usbr.gov;
                                                           Bruce_Peacock@nps.gov;
                                                           lbair@usgs.gov; cspalmer@wapa.gov;
                                                           jcrandell@crc.nv.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           clperone@crc.nv.gov


  025555         3      001870.pdf    E‐Mail     12/4/2014 lapoch@anl.gov;                       Ted Rampton <ted@uamps.com>           RE: LTEMP EIS power systems and rate payer
                                                           dave.slick@srpnet.com;                                                      analysis methodologies documents
                                                           jharkins@crc.nv.gov; lagory@anl.gov;
                                                           kcpicel@anl.gov; griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           dharpman@usbr.gov;
                                                           Bruce_Peacock@nps.gov;
                                                           lbair@usgs.gov; cspalmer@wapa.gov




                                                                                        449 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 450 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From           Description
   025558        2      001871.pdf    E‐Mail     12/4/2014 lapoch@anl.gov; ted@uamps.com;        Slick David P (Dave)             RE: LTEMP EIS power systems and rate payer
                                                           jharkins@crc.nv.gov; lagory@anl.gov; <Dave.Slick@srpnet.com>           analysis methodologies documents
                                                           kcpicel@anl.gov; griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           dharpman@usbr.gov;
                                                           Bruce_Peacock@nps.gov;
                                                           lbair@usgs.gov; cspalmer@wapa.gov;
                                                           Jenika.Raub@srpnet.com;
                                                           Doug.Milligan@srpnet.com



  025560         2      001872.pdf    E‐Mail     12/4/2014 gknowles@usbr.gov                              Vineetha Kartha         Question on LTEMP
                                                                                                          <vkartha@azwater.gov>
  025562         3      001873.pdf    E‐Mail     12/2/2014 lwhetton@usbr.gov;                             John and Carol Jordan   RE: Follow Up Lees Ferry Trout Fishery Memo
                                                           gknowles@usbr.gov;                             <jcjordan1@cox.net>
                                                           mcrawford@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           capron@wapa.gov
  025565        10      001874.pdf    E‐Mail     12/2/2014 griffinj@anl.gov;                     John and Carol Jordan            Friday LTEMP Hybrid Element Comments
                                                           rob_p_billerbeck@nps.gov;             <jcjordan1@cox.net>              Conference Call
                                                           kcpicel@anl.gov; lagory@anl.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov;
                                                           melissa_trammell@nps.gov;
                                                           GMyers12@msn.com;
                                                           Hamilldsrt50@msn.com




                                                                                        450 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 451 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                            Description
   025575        5      001875.pdf    E‐Mail     12/2/2014 ardenkucate@yahoo.com;              Whetton, Linda <lwhetton@usbr.gov>              Fwd: Lees Ferry Trout Fishery
                                                           bheffernan@usbr.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer_gimbel@ios.doi.gov;
                                                           jerryleecox@durango.net;
                                                           jneuwerth@crb.ca.gov;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
  025580         3      001876.pdf    E‐Mail     12/2/2014 jcjordan1@cox.net;                             Whetton, Linda <lwhetton@usbr.gov>   Re: Follow Up Lees Ferry Trout Fishery Memo
                                                           gknowles@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           capron@wapa.gov
  025583         4      001877.pdf    E‐Mail     12/2/2014 LWhetton@usbr.gov;                             John and Carol Jordan                Follow Up Lees Ferry Trout Fishery Memo
                                                           gknowles@usbr.gov;                             <jcjordan1@cox.net>
                                                           mcrawford@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           capron@wapa.gov
  025587         1      001878.pdf    E‐Mail     12/2/2014 CCantrell@azgfd.gov;                           Bill Stewart <BStewart@azgfd.gov>    LTEMP/Trout management flow discussion
                                                           JdeVos@azgfd.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           KFranco@azgfd.gov
  025588         3      001879.pdf    E‐Mail     12/2/2014 gknowles@usbr.gov;                             Bill Stewart <BStewart@azgfd.gov>    RE: LTEMP‐trout managment flows
                                                           rob_p_billerbeck@nps.gov
  025591         3      001880.pdf    E‐Mail     12/2/2014 BStewart@azgfd.gov;                            Knowles, Glen <gknowles@usbr.gov>    Re: LTEMP‐trout managment flows
                                                           rob_p_billerbeck@nps.gov451 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 452 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                     To                                             From                 Description
   025594       17      001881.pdf     E‐Mail       12/2/2014 lagory@anl.gov;                                Russell, Kendra <krussell@usbr.gov>   Re: Agenda for December 2 Conference Call
                                                              seth.shanahan@snwa.com;
                                                              gknowles@usbr.gov;
                                                              rob_p_billerbeck@nps.gov;
                                                              mrunge@usgs.gov; griffinj@anl.gov;
                                                              kcpicel@anl.gov
  025611        15      001882.pdf   Presentation   12/2/2014                                                                                      PowerPoint presentation: Conference call with
                                                                                                                                                   Basin States to discuss the hybrid alternative and
                                                                                                                                                   related LTEMP activities.
  025626        14      001883.pdf Meeting Notes    12/2/2014                                                                                      Basin States Meeting: Notes; Attendees: ANL,
                                                                                                                                                   Reclamation, NPS, DOI, Basin States; Topic:
                                                                                                                                                   Hybrid Alternative
  025640        15      001884.pdf      E‐Mail      12/1/2014 vkartha@azwater.gov;                 Bair, Lucas <lbair@usgs.gov>                    Re: Reminder:SEAHG meeting tomorrow
                                                              bstewart@azgfd.gov;
                                                              Capron@wapa.gov;
                                                              chris_hughes@nps.gov; cibarre@q.com;
                                                              dostler@ucrcommission.com;
                                                              hfairley@usgs.gov;
                                                              jan_balsom@nps.gov;
                                                              jasthiriot@crc.nv.gov;
                                                              jerryleecox@durango.net;
                                                              GMyers12@msn.com;
                                                              jcjordan1@cox.net; kdahl@npca.org;
                                                              creda@creda.cc;
                                                              martha_hahn@nps.gov;
                                                              CSPALMER@wapa.gov;
                                                              svanderkooi@usgs.gov;
                                                              ted.kowalski@state.co.us;
                                                              gknowles@usbr.gov;
                                                              Rob_P_Billerbeck@nps.gov;
                                                              LWhetton@usbr.gov
  025655         3      001885.pdf      E‐Mail      12/1/2014 rob_p_billerbeck@nps.gov                       Vanessa Mazal <vmazal@npca.org>       RE: IMR's Crossroads in Science
  025658         1      001886.pdf      E‐Mail      12/1/2014 gknowles@usbr.gov;                             Seth Shanahan                         RE: LTEMP Call tomorrow 9‐11 mst
                                                               rob_p_billerbeck@nps.gov                      <seth.shanahan@snwa.com>
  025659         1      001887.pdf      E‐Mail      12/1/2014 seth.shanahan@snwa.com;                        Knowles, Glen <gknowles@usbr.gov>     LTEMP Call tomorrow 9‐11 mst
                                                               rob_p_billerbeck@nps.gov
  025660         2      001888.pdf      E‐Mail      11/26/2014 rob_p_billerbeck@nps.gov;                     Bill Stewart <BStewart@azgfd.gov>     RE: LTEMP‐trout managment flows
                                                               gknowles@usbr.gov
  025662         2      001889.pdf      E‐Mail      11/26/2014 BStewart@azgfd.gov;                           Billerbeck, Rob                       Re: LTEMP‐trout managment flows
                                                               gknowles@usbr.gov                             <rob_p_billerbeck@nps.gov>




                                                                                           452 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 453 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type        Date                      To                                     From                      Description
   025664       93      001890.pdf     E‐Mail       11/26/2014 ted@uamps.com;                        Poch, Leslie A. <lapoch@anl.gov>             LTEMP EIS power systems and rate payer analysis
                                                               dave.slick@srpnet.com;                                                             methodologies documents
                                                               jharkins@crc.nv.gov; lagory@anl.gov;
                                                               kcpicel@anl.gov; griffinj@anl.gov;
                                                               rob_p_billerbeck@nps.gov;
                                                               gknowles@usbr.gov; krussell@usbr.gov;
                                                               dharpman@usbr.gov;
                                                               Bruce_Peacock@nps.gov;
                                                               lbair@usgs.gov; cspalmer@wapa.gov



  025757         2      001891.pdf      E‐Mail      11/26/2014 seth.shanahan@snwa.com;                        LaGory, Kirk E. <lagory@anl.gov>    Agenda for December 2 Conference Call
                                                               gknowles@usbr.gov;
                                                               rob_p_billerbeck@nps.gov;
                                                               krussell@usbr.gov; mrunge@usgs.gov;
                                                               griffinj@anl.gov; kcpicel@anl.gov

  025759        79      001892.pdf      E‐Mail      11/25/2014 vmazal@npca.org                                Billerbeck, Rob                     Fwd: IMR's Crossroads in Science
                                                                                                              <rob_p_billerbeck@nps.gov>
  025838         2      001893.pdf      E‐Mail      11/21/2014 BStewart@azgfd.gov;                            Billerbeck, Rob                     Re: LTEMP‐trout managment flows
                                                               gknowles@usbr.gov;                             <rob_p_billerbeck@nps.gov>
                                                               JdeVos@azgfd.gov;
                                                               CCantrell@azgfd.gov
  025840         1      001894.pdf      E‐Mail      11/21/2014 gknowles@usbr.gov;                             Bill Stewart <BStewart@azgfd.gov>   RE: LTEMP‐trout managment flows
                                                               rob_p_billerbeck@nps.gov;
                                                               JdeVos@azgfd.gov;
                                                               CCantrell@azgfd.gov
  025841         1      001895.pdf      E‐Mail      11/21/2014 gknowles@usbr.gov;                             Bill Stewart <BStewart@azgfd.gov>   LTEMP‐trout managment flows
                                                               rob_p_billerbeck@nps.gov;
                                                               JdeVos@azgfd.gov;
                                                               CCantrell@azgfd.gov
  025842         3      001896.pdf      E‐Mail      11/21/2014 vkartha@azwater.gov;                           Knowles, Glen <gknowles@usbr.gov>   Re: Monthly volumes
                                                               rob_p_billerbeck@nps.gov
  025845         2      001897.pdf      E‐Mail      11/21/2014 gknowles@usbr.gov                              Vineetha Kartha                     Monthly volumes
                                                                                                              <vkartha@azwater.gov>
  025847        48      001898.pdf   Presentation   11/18/2014                                                                                    Presentation: Presentation on upstream
                                                                                                                                                  influences on Lake Mead water quality.
  025895        28      001899.pdf Meeting Notes 11/18/2014                                                                                       SME Meeting: Notes; Attendees: water quality
                                                                                                                                                  SME team and others; Topic: SNWA presentation
                                                                                                                                                  and discussion of LTEMP effects on Lake Mead.
                                                                                                                                                  No corresponding agenda


                                                                                            453 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 454 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                         From        Description
   025923        1      001900.pdf   Meeting     11/17/2014 chris.brown@wyo.gov;                           Seth Shanahan              DOI‐States LTEMP follow up call 8‐10am Pacific
                                                            csharris@crb.ca.gov;                           <seth.shanahan@snwa.com>
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
                                                            Thomas.george@state.co.us;
                                                            vkartha@azwater.gov;
                                                            wturkett@crc.nv.gov;
                                                            BENNION@WAPA.GOV;
                                                            valdezra@aol.com;
  025924         1      001901.pdf   Meeting     11/17/2014 rob_p_billerbeck@nps.gov;             Seth Shanahan                       DOI‐States LTEMP follow up call 8‐10am Pacific
                                                            gknowles@usbr.gov; krussell@usbr.gov; <seth.shanahan@snwa.com>
                                                            griffinj@anl.gov; kcpicel@anl.gov;
                                                            lagory@anl.gov;
                                                            Lori Caramanian@ios.doi.gov




                                                                                         454 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 455 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                   From               Description
   025925        2      001902.pdf    E‐Mail     11/17/2014 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>      Cooperating Agency Conference Call, November
                                                            Charles.Lewis@bia.gov;                                                      19, 2014 at 1 pm MST
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; jasthiriot@crc.nv.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            jenika.raub@srpnet.com;
                                                            robertkirk@navajo‐nsn.gov;
  025927         1      001903.pdf    E‐Mail     11/17/2014 seth.shanahan@snwa.com;               LaGory, Kirk E. <lagory@anl.gov>      Dec 2 Call with States
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            griffinj@anl.gov; kcpicel@anl.gov

  025928         1      001904.pdf   Meeting     11/17/2014 jcjordan1@cox.net;                    Griffin, Jessica <griffinj@anl.gov>   LTEMP meeting with IFFF
                                                            Hamilldsrt50@msn.com;
                                                            gmyers12@msn.com;
                                                            rob_p_billerbeck@nps.gov;
                                                            kcpicel@anl.gov; lagory@anl.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            mrunge@usgs.gov;
                                                            melissa_trammell@nps.gov




                                                                                          455 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 456 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                    From               Description
   025929        2      001905.pdf    E‐Mail     11/17/2014 jcjordan1@cox.net;                    Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP Hybrid Element Comments
                                                            Hamilldsrt50@msn.com;
                                                            gmyers12@msn.com;
                                                            rob_p_billerbeck@nps.gov;
                                                            kcpicel@anl.gov; lagory@anl.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            mrunge@usgs.gov;
                                                            melissa_trammell@nps.gov

  025931         4      001906.pdf    E‐Mail     11/16/2014 LWhetton@usbr.gov;                              John and Carol Jordan       Lees Ferry Trout Fishery
                                                            gknowles@usbr.gov;                              <jcjordan1@cox.net>
                                                            mcrawford@usbr.gov
  025935         4      001907.pdf    E‐Mail     11/16/2014 rob_p_billerbeck@nps.gov;                       John and Carol Jordan       Lees Ferry Trout Fishery
                                                            gknowles@usbr.gov; lagory@anl.gov;              <jcjordan1@cox.net>
                                                            Hamilldsrt50@msn.com;
                                                            GMyers12@msn.com;
                                                            jdevos@azgfd.gov;
                                                            CCantrell@azgfd.gov;
                                                            DWeedman@azgfd.gov;
                                                            BStewart@azgfd.gov

  025939         4      001908.pdf    E‐Mail     11/14/2014 bstewart@azgfd.gov;                  Vineetha Kartha                        SEAHG Nov 14 2014 meeting minutes
                                                            Capron@WAPA.GOV;                     <vkartha@azwater.gov>
                                                            chris_hughes@nps.gov; cibarre@q.com;
                                                            dostler@ucrcommission.com;
                                                            hfairley@usgs.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            GMyers12@msn.com;
                                                            jcjordan1@cox.net; kdahl@npca.org;
                                                            creda@creda.cc; lbair@usgs.gov;
                                                            martha_hahn@nps.gov;
                                                            CSPALMER@WAPA.GOV;
                                                            svanderkooi@usgs.gov;
                                                            ted.kowalski@state.co.us;
                                                            lynne_koontz@nps.gov;
                                                            bruce_peacock@nps.gov;
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            lagory@anl.gov



                                                                                          456 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 457 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                              From            Description
   025943        2      001909.pdf    E‐Mail     11/14/2014 hamilldsrt50@msn.com;                          LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP call with IFFF regarding Hybrid
                                                            griffinj@anl.gov;                                                                 Element Comments
                                                            6178@240.conf.anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            kcpicel@anl.gov; gknowles@usbr.gov;
                                                            krussell@usbr.gov; mrunge@usgs.gov;
                                                            jcjordan1@cox.net;
                                                            gmyers12@msn.com


  025945         1      001910.pdf    E‐Mail     11/14/2014 hamilldsrt50@msn.com;                          LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP call with IFFF regarding Hybrid
                                                            griffinj@anl.gov;                                                                 Element Comments
                                                            6178@240.conf.anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            kcpicel@anl.gov; gknowles@usbr.gov;
                                                            krussell@usbr.gov; mrunge@usgs.gov;
                                                            jcjordan1@cox.net;
                                                            gmyers12@msn.com


  025946         1      001911.pdf    E‐Mail     11/14/2014 griffinj@anl.gov;                     JOHN HAMILL                                 RE: LTEMP call with IFFF regarding Hybrid
                                                            6178@240.conf.anl.gov;                <hamilldsrt50@msn.com>                      Element Comments
                                                            rob_p_billerbeck@nps.gov;
                                                            kcpicel@anl.gov; lagory@anl.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            mrunge@usgs.gov; jcjordan1@cox.net;
                                                            gmyers12@msn.com




                                                                                         457 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 458 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                 From             Description
   025947        7      001912.pdf    E‐Mail     11/13/2014 ted.kowalski@state.co.us;            Leslie James <creda@creda.cc>     RE: Reminder:SEAHG meeting tomorrow
                                                            vkartha@azwater.gov;
                                                            bstewart@azgfd.gov;
                                                            Capron@wapa.gov;
                                                            chris_hughes@nps.gov; cibarre@q.com;
                                                            dostler@ucrcommission.com;
                                                            hfairley@usgs.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            GMyers12@msn.com;
                                                            jcjordan1@cox.net; kdahl@npca.org;
                                                            lbair@usgs.gov;
                                                            martha_hahn@nps.gov;
                                                            CSPALMER@wapa.gov;
                                                            svanderkooi@usgs.gov;
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            LWhetton@usbr.gov
  025954         6      001913.pdf    E‐Mail     11/13/2014 vkartha@azwater.gov;                 Kowalski ‐ DNR, Ted               Re: Reminder:SEAHG meeting tomorrow
                                                            bstewart@azgfd.gov;                  <ted.kowalski@state.co.us>
                                                            Capron@wapa.gov;
                                                            chris_hughes@nps.gov; cibarre@q.com;
                                                            dostler@ucrcommission.com;
                                                            hfairley@usgs.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            GMyers12@msn.com;
                                                            jcjordan1@cox.net; kdahl@npca.org;
                                                            creda@creda.cc; lbair@usgs.gov;
                                                            martha_hahn@nps.gov;
                                                            CSPALMER@wapa.gov;
                                                            svanderkooi@usgs.gov;
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            LWhetton@usbr.gov




                                                                                         458 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 459 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                  From                             Description
   025960       25      001914.pdf    E‐Mail     11/13/2014 vkartha@azwater.gov;                 Bair, Lucas <lbair@usgs.gov>                       Re: Reminder:SEAHG meeting tomorrow
                                                            bstewart@azgfd.gov;
                                                            Capron@wapa.gov;
                                                            chris_hughes@nps.gov; cibarre@q.com;
                                                            dostler@ucrcommission.com;
                                                            hfairley@usgs.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            GMyers12@msn.com;
                                                            jcjordan1@cox.net; kdahl@npca.org;
                                                            creda@creda.cc;
                                                            martha_hahn@nps.gov;
                                                            CSPALMER@wapa.gov;
                                                            svanderkooi@usgs.gov;
                                                            ted.kowalski@state.co.us;
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            LWhetton@usbr.gov
  025985         2      001915.pdf    E‐Mail     11/13/2014 Rob Billerbeck, Glen Knowles, Kirk              John Jordan, Gerald Myers, John Hamill Cooperating Agencies: Memorandum from
                                                            LaGory                                                                                 IFFF:Deterioration of the Lees Ferry Trout Fishery

  025987         2      001916.pdf    E‐Mail     11/13/2014 DOI Secretary's Designee                        J. Jordan, J. Meyers, and J. Hamill     Email: Deterioration of Lees Ferry trout fishery.

  025989         2      001917.pdf    E‐Mail     11/12/2014 rob_p_billerbeck@nps.gov;                       John and Carol Jordan                   RE: LTEMP Hybrid Element Comments
                                                            GMyers12@msn.com;                               <jcjordan1@cox.net>
                                                            Hamilldsrt50@msn.com;
                                                            BStewart@azgfd.gov;
                                                            DWeedman@azgfd.gov
  025991         4      001918.pdf    E‐Mail     11/12/2014 Rob_P_Billerbeck@nps.gov;                       Bennion, David                          Proposal Regarding Revised Hybrid
                                                            gknowles@usbr.gov;                              <BENNION@WAPA.GOV>
                                                            seth.shanahan@snwa.com;
                                                            dostler@ucrcommission.com
  025995         1      001919.pdf    E‐Mail     11/10/2014 jcjordan1@cox.net                               Billerbeck, Rob                         Re: LTEMP Hybrid Element Comments
                                                                                                            <rob_p_billerbeck@nps.gov>
  025996         1      001920.pdf   Meeting     11/10/2014 6178@240.conf.anl.gov;                          Griffin, Jessica <griffinj@anl.gov>     LTEMP call with IFFF regarding Hybrid Element
                                                            rob_p_billerbeck@nps.gov;                                                               Comments
                                                            kcpicel@anl.gov; lagory@anl.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            mrunge@usgs.gov; jcjordan1@cox.net;
                                                            Hamilldsrt50@msn.com;
                                                            gmyers12@msn.com

                                                                                          459 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 460 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                     To                                              From               Description
   025997        7      001921.pdf     E‐Mail    11/10/2014 lori_caramanian@ios.doi.gov;                    Rinkevich, Sarah                    Final notes from Oct 9 meeting at Zuni Pueblo
                                                            gknowles@usbr.gov;                              <sarah_rinkevich@fws.gov>
                                                            bheffernan@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            kdongoske@cableone.net;
                                                            brucev@anl.gov
  026004        43      001922.pdf Meeting Notes 11/10/2014                                                                                     The Pueblo of Zuni: Final Notes from October 9
                                                                                                                                                meeting.
  026047         1      001923.pdf     E‐Mail     11/7/2014 seth.shanahan@snwa.com;                         Billerbeck, Rob                     Reschedule of WQ call
                                                            gknowles@usbr.gov;                              <rob_p_billerbeck@nps.gov>
                                                            William_K_Dickinson@nps.gov;
                                                            michael_j_boyles@nps.gov;
                                                            Jennifer_Haley@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            chris_hughes@nps.gov;
                                                            lagory@anl.gov; griffinj@anl.gov
  026048         3      001924.pdf     E‐Mail     11/7/2014 seth.shanahan@snwa.com;                         Knowles, Glen <gknowles@usbr.gov>   Re: Dec 2 meeting
                                                            rob_p_billerbeck@nps.gov
  026051         1      001925.pdf     E‐Mail     11/7/2014 rob_p_billerbeck@nps.gov;                       Seth Shanahan                       Re: Dec 2 meeting
                                                            gknowles@usbr.gov                               <seth.shanahan@snwa.com>
  026052        21      001926.pdf     E‐Mail     11/6/2014 creda@creda.cc; vkartha@azwater.gov;            Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP Presentation at 10/29/14 TWG
                                                            Jeka@wapa.gov                                                                       Meeting

  026073         1      001927.pdf     E‐mail     11/6/2014 Charley Bulletts, CRD                           Jessica Griffin, ANL                Kaibab Band of Paiute Indians: Notification of
                                                                                                                                                date change for Nov. Cooperating Agency
                                                                                                                                                Meeting.
  026074         1      001928.pdf     E‐mail     11/6/2014 Don Watahomigie, Chairperson; Tribal            Jessica Griffin, ANL                The Havasupai Tribe: Notification of date change
                                                            Secretary; Margaret Vick, Atty                                                      for Nov. Cooperating Agency Meeting.

  026075         1      001929.pdf     E‐mail     11/6/2014 Kurt Dongoske, THPO                             Jessica Griffin, ANL                The Pueblo of Zuni: Notification of date change
                                                                                                                                                for Nov. Cooperating Agency Meeting.

  026076         1      001930.pdf     E‐mail     11/6/2014 Loretta Jackson‐Kelly, THPO; Peter              Jessica Griffin, ANL                The Hualapai Tribe: Notification of date change
                                                            Bungart, Dept of CR                                                                 for Nov. Cooperating Agency Meeting.

  026077         1      001931.pdf     E‐mail     11/6/2014 Jason John,NDWP; Michael Foley,                 Jessica Griffin, ANL                The Navajo Nation: Notification of date change
                                                            NDWP; Ray Benally; Tony Joe,                                                        for Nov. Cooperating Agency Meeting.
                                                            Supervisory Archaeologist
  026078         1      001932.pdf     E‐mail     11/6/2014 Mike Yeatts, Tribal Archaeologist               Jessica Griffin, ANL                Hopi: Notification of date change for Nov.
                                                                                                                                                Cooperating Agency Meeting.
  026079         1      001933.pdf     E‐Mail     11/5/2014 rob_p_billerbeck@nps.gov;                       Knowles, Glen <gknowles@usbr.gov>   Re: Dec 2 meeting
                                                            seth.shanahan@snwa.com
  026080         1      001934.pdf     E‐Mail     11/5/2014 seth.shanahan@snwa.com;                         Billerbeck, Rob                     Re: Dec 2 meeting
                                                            gknowles@usbr.gov                               <rob_p_billerbeck@nps.gov>
                                                                                          460 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 461 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From        Description
   026081        1      001935.pdf    E‐Mail     11/5/2014 gknowles@usbr.gov;                              Seth Shanahan               Dec 2 meeting
                                                           rob_p_billerbeck@nps.gov                        <seth.shanahan@snwa.com>
  026082        13      001936.pdf    E‐Mail     11/5/2014 Capron@WAPA.GOV;                                Vineetha Kartha             2014 AR meeting topics
                                                           gknowles@usbr.gov;                              <vkartha@azwater.gov>
                                                           jasthiriot@crc.nv.gov;
                                                           mcrawford@usbr.gov;
                                                           larry@grandcanyonwildlands.org;
                                                           jcjordan1@cox.net;
                                                           svanderkooi@usgs.gov;
                                                           LWhetton@usbr.gov;
                                                           Ellsworth@WAPA.GOV
  026095         2      001937.pdf    E‐Mail     11/4/2014 gknowles@usbr.gov;                              Vineetha Kartha             SEAHG
                                                           Rob_P_Billerbeck@nps.gov                        <vkartha@azwater.gov>
  026097         2      001938.pdf    E‐mail     11/4/2014 Charley Bulletts, CRD                           Bruce Verhaaren, ANL        Kaibab Band of Paiute Indians: Letter to Tribal
                                                                                                                                       reps informing them of when to expect Draft
                                                                                                                                       Chapters 1 & 2.
  026099         2      001939.pdf    E‐mail     11/4/2014 Jason John, NDWP; Michael Foley,                Bruce Verhaaren, ANL        The Navajo Nation: Letter to Tribal reps
                                                           NDWP; Ray Benally                                                           informing them of when to expect Draft Chapters
                                                                                                                                       1 & 2.
  026101         2      001940.pdf    E‐mail     11/4/2014 Don Watahomigie, Chairperson; Tribal            Bruce Verhaaren, ANL        The Havasupai Tribe: Letter to Tribal reps
                                                           secretary; Margaret Vick, Atty                                              informing them of when to expect Draft Chapters
                                                                                                                                       1 & 2.
  026103         2      001941.pdf    E‐mail     11/4/2014 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL        The Pueblo of Zuni: Letter to Tribal reps
                                                                                                                                       informing them of when to expect Draft Chapters
                                                                                                                                       1 & 2.
  026105         2      001942.pdf    E‐mail     11/4/2014 Leigh Kuwanwiswima, THPO; Mike                  Bruce Verhaaren, ANL        Hopi: Letter to Tribal reps informing them of
                                                           Yeatts, Tribal Archaeologist                                                when to expect Draft Chapters 1 & 2.
  026107         2      001943.pdf    E‐mail     11/4/2014 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL        The Hualapai Tribe: Letter to Tribal reps
                                                           Bungart, Dept of CR                                                         informing them of when to expect Draft Chapters
                                                                                                                                       1 & 2.
  026109         2      001944.pdf    E‐Mail     11/3/2014 gknowles@usbr.gov;                    Leslie James <creda@creda.cc>         LTEMP Presentation at 10/29/14 TWG Meeting
                                                           vkartha@azwater.gov;
                                                           Jeka@WAPA.GOV
  026111         1      001945.pdf    E‐Mail     11/3/2014 jcjordan1@cox.net;                    Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP Hybrid Element Comments
                                                           Hamilldsrt50@msn.com;
                                                           gmyers12@msn.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           kcpicel@anl.gov; lagory@anl.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov




                                                                                         461 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 462 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                           From         Description
   026112        1      001946.pdf    E‐Mail     10/27/2014 jcjordan1@cox.net;                             Billerbeck, Rob              Re: LTEMP Hybrid Element Comments
                                                            gknowles@usbr.gov; lagory@anl.gov;             <rob_p_billerbeck@nps.gov>
                                                            Hamilldsrt50@msn.com;
                                                            GMyers12@msn.com;
                                                            lafalcest@netscape.net;
                                                            BStewart@azgfd.gov;
                                                            DWeedman@azgfd.gov;
                                                            jdevos@azgfd.gov;
                                                            svanderkooi@usgs.gov;
                                                            SRogers@azgfd.gov;
                                                            kirk_young@fws.gov;
                                                            CCantrell@azgfd.gov;
                                                            ellsworth@wapa.gov;
                                                            dostler@ucrcommission.com;
                                                            creda@qwest.net;
                                                            seth.shanahan@snwa.com;
                                                            tgunn@hughes.net;
                                                            jcschmidt@usgs.gov;
                                                            dnimkin@npca.org;
                                                            Jan_Balsom@nps.gov;
                                                            capron@wapa.gov;
                                                            vkartha@azwater.gov;
                                                            smdjansen@gmail.com




                                                                                         462 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 463 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From                Description
   026113        8      001947.pdf    E‐Mail     10/25/2014 rob_p_billerbeck@nps.gov;                      John and Carol Jordan                LTEMP Hybrid Element Comments
                                                            gknowles@usbr.gov; lagory@anl.gov;             <jcjordan1@cox.net>
                                                            Hamilldsrt50@msn.com;
                                                            GMyers12@msn.com;
                                                            lafalcest@netscape.net;
                                                            BStewart@azgfd.gov;
                                                            DWeedman@azgfd.gov;
                                                            jdevos@azgfd.gov;
                                                            svanderkooi@usgs.gov;
                                                            SRogers@azgfd.gov;
                                                            kirk_young@fws.gov;
                                                            CCantrell@azgfd.gov;
                                                            ellsworth@wapa.gov;
                                                            dostler@ucrcommission.com;
                                                            creda@qwest.net;
                                                            seth.shanahan@snwa.com;
                                                            tgunn@hughes.net;
                                                            jcschmidt@usgs.gov;
                                                            dnimkin@npca.org;
                                                            Jan_Balsom@nps.gov;
                                                            capron@wapa.gov;
                                                            vkartha@azwater.gov;
                                                            smdjansen@gmail.com
  026121         2      001948.pdf Meeting Notes 10/22/2014                                                                                     The Hualapai Tribe: Cooperating Agency Meeting
                                                                                                                                                held. Peter Bungart in attendance.
  026123         3      001949.pdf    E‐Mail     10/21/2014 kgrantz@usbr.gov;                              Don Ostler                           FW: Commission Work Meeting Agenda October
                                                            mmwilson@usbr.gov                              <dostler@ucrcommission.com>          23, 2014
  026126         3      001950.pdf    E‐Mail     10/21/2014 csharris@crb.ca.gov                            Heffernan, Beverley                  1st draft conference call notes
                                                                                                           <bheffernan@usbr.gov>
  026129         1      001951.pdf    E‐Mail     10/21/2014 gknowles@usbr.gov                              Jane Bird <jbird@ucrcommission.com> Changes to Hybrid Alternative




                                                                                         463 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 464 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                   From                       Description
   026130        2      001952.pdf    E‐Mail     10/21/2014 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>              Cooperating Agency Conference Call, October 22,
                                                            Charles.Lewis@bia.gov;                                                              2014 at 2 pm MDT
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; jasthiriot@crc.nv.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            jenika.raub@srpnet.com;
                                                            robertkirk@navajo‐nsn.gov;
  026132         6      001953.pdf    E‐Mail     10/21/2014 bheffernan@usbr.gov;                            Eric Balken <eric@glencanyon.org>   RE: Meet this week re: LTEMP EIS?
                                                            michael@glencanyon.org
  026138         5      001954.pdf    E‐Mail     10/21/2014 eric@glencanyon.org;                            Heffernan, Beverley                 Re: Meet this week re: LTEMP EIS?
                                                            michael@glencanyon.org                          <bheffernan@usbr.gov>
  026143         2      001955.pdf    E‐mail     10/21/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL                    Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                                Agency Meeting Reminer. Agenda and call‐in
                                                                                                                                                information attached.
  026145         2      001956.pdf    E‐mail     10/21/2014 Don Watahomigie, Chairman; Tribal               Kirk LaGory, ANL                    The Havasupai Tribe: Cooperating Agency
                                                            Secretary; Margaret Vick, Atty                                                      Meeting Reminer. Agenda and call‐in information
                                                                                                                                                attached.
  026147         2      001957.pdf    E‐mail     10/21/2014 Robert Kirk, NDWP; Tony Joe,            Kirk LaGory, ANL                            The Navajo Nation: Cooperating Agency Meeting
                                                            Supervisory Anthropologist; Jason John,                                             Reminer. Agenda and call‐in information
                                                            NDWP                                                                                attached.
  026149         2      001958.pdf    E‐mail     10/21/2014 Kurt Dongoske, THPO                     Kirk LaGory, ANL                            The Pueblo of Zuni: Cooperating Agency Meeting
                                                                                                                                                Reminer. Agenda and call‐in information
                                                                                                                                                attached.
  026151         2      001959.pdf    E‐mail     10/21/2014 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                    The Hualapai Tribe: Cooperating Agency Meeting
                                                            Bungart, Dept of CR                                                                 Reminer. Agenda and call‐in information
                                                                                          464 of 1060                                           attached.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 465 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                              From               Description
   026153        2      001960.pdf     E‐mail    10/21/2014 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                       Hopi: Cooperating Agency Meeting Reminer.
                                                                                                                                                   Agenda and call‐in information attached.
  026155         4      001961.pdf    E‐Mail     10/20/2014 bheffernan@usbr.gov;                            Eric Balken <eric@glencanyon.org>      RE: Meet this week re: LTEMP EIS?
                                                            michael@glencanyon.org
  026159         4      001962.pdf    E‐Mail     10/20/2014 eric@glencanyon.org;                            Heffernan, Beverley                    Re: Meet this week re: LTEMP EIS?
                                                            michael@glencanyon.org;                         <bheffernan@usbr.gov>
                                                            gknowles@usbr.gov
  026163         5      001963.pdf    E‐Mail     10/20/2014 gknowles@usbr.gov;                              Leslie James <creda@creda.cc>          GHG
                                                            rclayton@usbr.gov; jblair@usbr.gov
  026168         2      001964.pdf    E‐Mail     10/20/2014 michael@glencanyon.org;                         Eric Balken <eric@glencanyon.org>      RE: Meet this week re: LTEMP EIS?
                                                            BHeffernan@usbr.gov;
                                                            gknowles@usbr.gov
  026170         2      001965.pdf    E‐Mail     10/20/2014 eric@glencanyon.org;                            Michael Kellett                        Re: Meet this week re: LTEMP EIS?
                                                            gknowles@usbr.gov;                              <michael@glencanyon.org>
                                                            BHeffernan@usbr.gov
  026172         1      001966.pdf    E‐Mail     10/20/2014 michael@glencanyon.org;                         Heffernan, Beverley                    Re: Meet this week re: LTEMP EIS?
                                                            gknowles@usbr.gov                               <bheffernan@usbr.gov>
  026173         1      001967.pdf    E‐Mail     10/20/2014 bheffernan@usbr.gov                             Michael Kellett                        Meet this week re: LTEMP EIS?
                                                                                                            <michael@glencanyon.org>
  026174         7      001968.pdf    E‐Mail     10/20/2014 Rob Billerbeck, Glen Knowles, Kirk              John Jordan, Gerald Myers, John Hamill Cooperating Agencies: Memorandum from IFFF:
                                                            LaGory                                                                                 Recreation Fishing Interest's Position on Major
                                                                                                                                                   elements of the Proposed DOI Hybrid Alternative

  026181         8      001969.pdf    E‐Mail     10/20/2014 G. Knowles, R. Billerbeck, and K. LaGory J. Jordan, J. Meyers, and J. Hamill           International Federation of Fly Fishers position
                                                                                                                                                   on major elements of the proposed hybrid
                                                                                                                                                   alternative.




                                                                                          465 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 466 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From            Description
   026189        7      001970.pdf    E‐Mail     10/16/2014 mbarger@usbr.gov;                             Sankey, Joel <jsankey@usgs.gov>   Re: Draft Glen Canyon Dam Programmatic
                                                            bheffernan@usbr.gov;                                                            Agreement for Review and Comment
                                                            jan_balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            jeddins@achp.gov;
                                                            jgarrison@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            ahoward@azstateparks.gov;
                                                            lorjac@frontiernet.net;
                                                            ghooee@ashiwi.org; creda@creda.cc;
                                                            Jeka@wapa.gov;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            charles.lewis@bia.gov;
                                                            ronpmaldonado@navajo‐nsn.gov;
                                                            rnelson@achp.gov;
                                                            LMMeyer@wapa.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            rosemary_sucec@nps.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            michael.yeatts@nau.edu;
                                                            scounts@hualapai‐nsn.gov;
                                                            hopicouncil@hopi.nsn.us;
                                                            rickabasta@gmail.com;
  026196         2      001971.pdf    E‐Mail     10/14/2014 vmazal@npca.org                               Billerbeck, Rob                   Re: FW: LTEMP
                                                                                                          <rob_p_billerbeck@nps.gov>




                                                                                        466 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 467 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                          From              Description
   026198        4      001972.pdf    E‐Mail     10/14/2014 bheffernan@usbr.gov;                          Barger, Mary <mbarger@usbr.gov>   Re: Draft Glen Canyon Dam Programmatic
                                                            jan_balsom@nps.gov;                                                             Agreement for Review and Comment
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            jeddins@achp.gov;
                                                            jgarrison@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            ahoward@azstateparks.gov;
                                                            lorjac@frontiernet.net;
                                                            ghooee@ashiwi.org; creda@creda.cc;
                                                            Jeka@wapa.gov;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            charles.lewis@bia.gov;
                                                            ronpmaldonado@navajo‐nsn.gov;
                                                            rnelson@achp.gov;
                                                            LMMeyer@wapa.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            rosemary_sucec@nps.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            michael.yeatts@nau.edu;
                                                            scounts@hualapai‐nsn.gov;
                                                            hopicouncil@hopi.nsn.us;
                                                            rickabasta@gmail.com;
                                                            msavala@kaibabpaiute‐nsn.gov;
  026202        23      001973.pdf    E‐Mail     10/14/2014 rob_p_billerbeck@nps.gov                      Rebenack, Jennifer                signed LTEMP MOUs
                                                                                                          <jennifer_rebenack@nps.gov>
  026225         7      001974.pdf    MOU        10/14/2014                                                                                 Hopi: MOU signed by all parties
  026232         7      001975.pdf    MOU        10/14/2014                                                                                 The Hualapai Tribe: MOU signed by all parties.

  026239         8      001976.pdf    MOU        10/14/2014                                                                                 The Navajo Nation: MOU signed by all parties.




                                                                                        467 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 468 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type        Date                      To                                           From                 Description
   026247        3      001977.pdf    E‐Mail       10/13/2014 bheffernan@usbr.gov;                           Barger, Mary <mbarger@usbr.gov>      Re: Draft Glen Canyon Dam Programmatic
                                                              jan_balsom@nps.gov;                                                                 Agreement for Review and Comment
                                                              cbulletts@kaibabpaiute‐nsn.gov;
                                                              kdongoske@cableone.net;
                                                              jeddins@achp.gov;
                                                              jgarrison@azstateparks.gov;
                                                              mwalsh@azstateparks.gov;
                                                              ahoward@azstateparks.gov;
                                                              lorjac@frontiernet.net;
                                                              ghooee@ashiwi.org; creda@creda.cc;
                                                              Jeka@wapa.gov;
                                                              lkuwanwisiwma@hopi.nsn.us;
                                                              charles.lewis@bia.gov;
                                                              ronpmaldonado@navajo‐nsn.gov;
                                                              rnelson@achp.gov;
                                                              LMMeyer@wapa.gov;
                                                              benjamin_tuggle@fws.gov;
                                                              kirk_young@fws.gov;
                                                              rosemary_sucec@nps.gov;
                                                              Dave_Uberuaga@nps.gov;
                                                              michael.yeatts@nau.edu;
                                                              scounts@hualapai‐nsn.gov;
                                                              hopicouncil@hopi.nsn.us;
                                                              rickabasta@gmail.com;
                                                              msavala@kaibabpaiute‐nsn.gov;
  026250         3      001978.pdf     E‐Mail      10/10/2014 Lori Caramanian, DOI                           Grand Canyon River Guides            Cooperating Agencies: Letter: Grand Canyon
                                                                                                                                                  River Guides Support for the Hybrid Alternative

  026253        43      001979.pdf Meeting Notes   10/9/2014                                                                                      The Pueblo of Zuni: Informational meeting
                                                                                                                                                  between DOI and the ZCRAT.
  026296         4      001980.pdf     E‐Mail      10/8/2014 gknowles@usbr.gov; lagory@anl.gov;              rob_p_billerbeck@nps.gov             Re: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                             mbarger@usbr.gov;                                                                    Council Representatives and Zuni Cultural
                                                             ghooee@ashiwi.org;                                                                   Resource Advisory Team
                                                             mmarti@ashiwi.org;
                                                             stboon@ashiwi.org;
                                                             aquetawki@ashiwi.org;
                                                             sarah_rinkevich@fws.gov;
                                                             lori_caramanian@ios.doi.gov;
                                                             BHeffernan@usbr.gov;
                                                             kdongoske@cableone net
  026300         5      001981.pdf     E‐Mail      10/8/2014 Capron@wapa.gov;                                Schmidt, John <jcschmidt@usgs.gov>   Re: Draft revised TWP tables ‐‐ Jack's thoughts
                                                             svanderkooi@usgs.gov;
                                                             GKnowles@usbr.gov;
                                                             vkartha@azwater.gov     468 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 469 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From               Description
   026305        6      001982.pdf    E‐Mail     10/8/2014 kdongoske@cableone.net;                        Heffernan, Beverley                 Re: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                           gknowles@usbr.gov;                             <bheffernan@usbr.gov>               Council Representatives and Zuni Cultural
                                                           rob_p_billerbeck@nps.gov;                                                          Resource Advisory Team
                                                           lagory@anl.gov; mbarger@usbr.gov;
                                                           ghooee@ashiwi.org;
                                                           mmarti@ashiwi.org;
                                                           stboon@ashiwi.org;
                                                           aquetawki@ashiwi.org;
                                                           sarah_rinkevich@fws.gov;
                                                           lori caramanian@ios doi gov
  026311         5      001983.pdf    E‐Mail     10/8/2014 gknowles@usbr.gov;                             Kurt Dongoske                       RE: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                           rob_p_billerbeck@nps.gov;                      <kdongoske@cableone.net>            Council Representatives and Zuni Cultural
                                                           lagory@anl.gov; mbarger@usbr.gov;                                                  Resource Advisory Team
                                                           ghooee@ashiwi.org;
                                                           mmarti@ashiwi.org;
                                                           stboon@ashiwi.org;
                                                           aquetawki@ashiwi.org;
                                                           sarah_rinkevich@fws.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           BHeffernan@usbr gov
  026316        40      001984.pdf    E‐Mail     10/8/2014 kdongoske@cableone.net;                        Knowles, Glen <gknowles@usbr.gov>   Re: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                           rob_p_billerbeck@nps.gov;                                                          Council Representatives and Zuni Cultural
                                                           lagory@anl.gov; mbarger@usbr.gov;                                                  Resource Advisory Team
                                                           ghooee@ashiwi.org;
                                                           mmarti@ashiwi.org;
                                                           stboon@ashiwi.org;
                                                           aquetawki@ashiwi.org;
                                                           sarah_rinkevich@fws.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           BHeffernan@usbr gov
  026356        40      001985.pdf    E‐Mail     10/8/2014 kdongoske@cableone.net;                        Knowles, Glen <gknowles@usbr.gov>   Re: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                           rob_p_billerbeck@nps.gov;                                                          Council Representatives and Zuni Cultural
                                                           lagory@anl.gov; mbarger@usbr.gov;                                                  Resource Advisory Team
                                                           ghooee@ashiwi.org;
                                                           mmarti@ashiwi.org;
                                                           stboon@ashiwi.org;
                                                           aquetawki@ashiwi.org;
                                                           sarah rinkevich@fws.gov
  026396        59      001986.pdf    E‐Mail     10/8/2014 fws‐coloriver@lists.fws.gov;                   Kantola, Angela                     IC: Draft summary of Oct. 2 Implementation
                                                           lwarner@usbr.gov;                              <angela_kantola@fws.gov>            Committee meeting
                                                           Noreen_Walsh@fws.gov;
                                                           philip.stuckert@wyo.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Lauren.Ris@state.co.us
                                                                                        469 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 470 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                    To                                              From                 Description
   026455        2      001987.pdf    E‐Mail       10/6/2014 danorourke@anl.gov;                             Verhaaren, Bruce T. <brucev@anl.gov> FW: LTEMP Conference Call with Tribes
                                                             mbarger@usbr.gov
  026457         4      001988.pdf Meeting Notes   10/6/2014                                                                                      Hopi: Meeting held with Tribes to discuss draft
                                                                                                                                                  chapters. Mike Yeatts present.
  026461         4      001989.pdf Meeting Notes   10/6/2014                                                                                      The Pueblo of Zuni: Meeting held with Tribes to
                                                                                                                                                  discuss draft chapters. Kurt Dongoske present.

  026465         4      001990.pdf Meeting Notes   10/6/2014                                                                                      The Hualapai Tribe: Meeting held with Tribes to
                                                                                                                                                  discuss draft chapters.Peter Bungart present.

  026469         4      001991.pdf Meeting Notes   10/6/2014                                                                                      The Havasupai Tribe: Meeting held with Tribes to
                                                                                                                                                  discuss draft chapters. Margaret Vick present.

  026473         4      001992.pdf Meeting Notes   10/6/2014                                                                                      Kaibab Band of Paiute Indians: Meeting held with
                                                                                                                                                  Tribes to discuss draft chapters. Megan Sheehan
                                                                                                                                                  present.
  026477         4      001993.pdf Meeting Notes   10/6/2014                                                                                      The Navajo Nation: Meeting held with Tribes to
                                                                                                                                                  discuss draft chapters.Robert Kirk, Tony Joe, and
                                                                                                                                                  Jason Johns present.
  026481         2      001994.pdf     E‐Mail      10/3/2014 cbulletts@kaibabpaiute‐nsn.gov;       Griffin, Jessica <griffinj@anl.gov>            RE: LTEMP Conference Call with Tribes
                                                             kdongoske@cableone.net;
                                                             htchair@havasupai‐nsn.gov;
                                                             lorjac@frontiernet.net;
                                                             mjvick@gmail.com;
                                                             michaelfoley@navajo‐nsn.gov;
                                                             michael.yeatts@nau.edu;
                                                             pbungart@circaculture.com;
                                                             robertkirk@navajo‐nsn.gov;
                                                             jasonjohn@navajo‐nsn.gov;
                                                             tony@navajohistoricpreservation.org;
                                                             htsec1@havasupai‐nsn.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov; krussell@usbr.gov;
                                                             mrunge@usgs.gov; brucev@anl.gov;
                                                             sarah_rinkevich@fws.gov;
                                                             jabplanalp@anl.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov;
                                                             bheffernan@usbr.gov; lagory@anl.gov




                                                                                           470 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 471 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                 Description
   026483        5      001995.pdf    E‐Mail     10/2/2014 ellsworth@wapa.gov;                            Whetton, Linda <lwhetton@usbr.gov>   AMWG "Visioning" Excerpt
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcjordan1@cox.net;
                                                           mcrawford@usbr.gov;
                                                           capron@wapa.gov;
                                                           vkartha@azwater.gov
  026488         3      001996.pdf    E‐Mail     10/1/2014 rob_p_billerbeck@nps.gov;                      Rinkevich, Sarah                     Re: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                           kdongoske@cableone.net;                        <sarah_rinkevich@fws.gov>            Council Representatives and Zuni Cultural
                                                           gknowles@usbr.gov; lagory@anl.gov;                                                  Resource Advisory Team
                                                           mbarger@usbr.gov;
                                                           ghooee@ashiwi.org;
                                                           mmarti@ashiwi.org;
                                                           stboon@ashiwi.org;
                                                           aquetawki@ashiwi.org;
                                                           lorjac@frontiernet.net
  026491         2      001997.pdf    E‐Mail     10/1/2014 bheffernan@usbr.gov;                           Barger, Mary <mbarger@usbr.gov>      Re: Draft Glen Canyon Dam Programmatic
                                                           jan_balsom@nps.gov;                                                                 Agreement for Review and Comment
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           ahoward@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; creda@creda.cc;
                                                           Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           michael.yeatts@nau.edu;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;



                                                                                        471 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 472 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                            From         Description
   026493        2      001998.pdf    E‐Mail       9/30/2014 kdongoske@cableone.net;                        Heffernan, Beverley           Zuni 2014 report
                                                             mbarger@usbr.gov;                              <bheffernan@usbr.gov>
                                                             gknowles@usbr.gov;
                                                             mcrawford@usbr.gov
  026495         2      001999.pdf     E‐Mail      9/29/2014 dostler@ucrcommission.com;                     Don Ostler                    RE: Basin States Technical Work Group Meeting
                                                             rabutler@usbr.gov; arashid@crb.ca.gov;         <dostler@ucrcommission.com>
                                                             wbruninga@usbr.gov;
                                                             whasencamp@mwdh2o.com;
                                                             bbruce@usgs.gov; bhenning@cap‐
                                                             az.com; bwuerker@usbr.gov;
                                                             cjerla@usbr.gov;
                                                             casey.collins@snwa.com;
                                                             ccutler@usbr.gov; ccullom@cap‐
                                                             az.com; RClayton@usbr.gov;
                                                             colby.pellegrino@snwa.com;
                                                             csharris@crb.ca.gov; dbunk@usbr.gov;
                                                             ddenham@sdcwa.org;
                                                             dkanzer@crwcd.org;
                                                             dave1100xx@gmail.com;
                                                             David.Donnelly@lvvwd.com;
                                                             pdavidson@usbr.gov;
                                                             dpolyzos@mwdh2o.com;
                                                             dkikeya@azwater.gov;
                                                             djgross@azwater.gov;
                                                             ekuhn@crwcd.org;
                                                             estevan.lopez@state.nm.us;
                                                             glwalker@azwater.gov;
                                                             hhermansen@usbr.gov;
                                                             jmatusak@mwdh2o.com;
  026497        12      002000.pdf     E‐Mail      9/29/2014 mcrawford@usbr.gov;                            Kurt Dongoske                 Zuni 2014 Annual Report to Reclamation
                                                             bheffernan@usbr.gov;                           <kdongoske@cableone.net>      Regarding Participation in the Glen Canyon Dam
                                                             mbarger@usbr.gov;                                                            Adaptive Management Program
                                                             ghooee@ashiwi.org;
                                                             mmarti@ashiwi.org
  026509         6      002001.pdf Meeting Notes   9/29/2014                                                                              SME Meeting: Notes; Attendees: Aquatic Ecology
                                                                                                                                          SME Team; Topic:Bug flows and TMFs. No
                                                                                                                                          corresponding agenda
  026515         1      002002.pdf     E‐Mail      9/25/2014 ghooee@ashiwi.org                              Billerbeck, Rob               Meeting regarding LTEMP
                                                                                                            <rob_p_billerbeck@nps.gov>




                                                                                          472 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 473 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                 Description
   026516        3      002003.pdf    E‐Mail     9/25/2014 ellsworth@wapa.gov;                             Whetton, Linda <lwhetton@usbr.gov>   Next Steering Committee AHG Call
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcjordan1@cox.net;
                                                           mcrawford@usbr.gov;
                                                           capron@wapa.gov;
                                                           vkartha@azwater.gov
  026519         4      002004.pdf    E‐Mail     9/25/2014 vkartha@azwater.gov;                            Capron, Shane <Capron@WAPA.GOV>      TWG Agenda for October
                                                           LWhetton@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcjordan1@cox.net;
                                                           jcschmidt@usgs.gov;
                                                           mcrawford@usbr.gov
  026523         2      002005.pdf    E‐Mail     9/23/2014 seth.shanahan@snwa.com                          Knowles, Glen <gknowles@usbr.gov>    Re: DOI‐States LTEMP Check‐In Call (7‐8am
                                                                                                                                                Pacific)
  026525         1      002006.pdf    E‐Mail     9/23/2014 gknowles@usbr.gov                               Seth Shanahan                        RE: DOI‐States LTEMP Check‐In Call (7‐8am
                                                                                                           <seth.shanahan@snwa.com>             Pacific)
  026526         1      002007.pdf    E‐Mail     9/23/2014 seth.shanahan@snwa.com                          Knowles, Glen <gknowles@usbr.gov>    Re: DOI‐States LTEMP Check‐In Call (7‐8am
                                                                                                                                                Pacific)
  026527         1      002008.pdf   Meeting     9/23/2014 6188@240.conf.anl.gov;                Griffin, Jessica <griffinj@anl.gov>            LTEMP Conference Call with Tribes
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           robertkirk@navajo‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           htsec1@havasupai‐nsn.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov; brucev@anl.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov; lagory@anl.gov



                                                                                         473 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 474 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From               Description
   026528        1      002009.pdf    E‐Mail     9/23/2014 cbulletts@kaibabpaiute‐nsn.gov;       Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP Conference Call with Tribes
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           robertkirk@navajo‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           htsec1@havasupai‐nsn.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov; brucev@anl.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov; lagory@anl.gov


  026529         1      002010.pdf   Meeting     9/23/2014 justin.tade@sol.doi.gov;                        Seth Shanahan               DOI‐States LTEMP Check‐In Call (7‐8am Pacific)
                                                           gknowles@usbr.gov;                              <seth.shanahan@snwa.com>
                                                           mrunge@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           krussell@usbr.gov;
                                                           steve.wolff@wyo.gov;
                                                           valdezra@aol.com;
                                                           dostler@ucrcommission.com;
                                                           tbuschatzke@azwater.gov;
                                                           paul.harms@state.nm.us;
                                                           BENNION@WAPA.GOV;
                                                           jcrandell@crc.nv.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           csharris@crb.ca.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           robertking@utah.gov;
                                                           karen.kwon@state.co.us;
                                                           Thomas.george@state.co.us;
                                                           Ted.Kowalski@state.co.us;
                                                           lagory@anl.gov; vkartha@azwater.gov
                                                                                         474 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 475 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                             From   Description
   026530        1      002011.pdf     E‐mail    9/23/2014 Charley Bulletts, CRD                           Jessica Griffin, ANL      Kaibab Band of Paiute Indians: E‐mail sent to all
                                                                                                                                     Tribal reprsentatives with the day, time, and call‐
                                                                                                                                     in information for a conference call to discuss
                                                                                                                                     tribal input to the EIS.
  026531         1      002012.pdf    E‐mail     9/23/2014 Kurt Dongoske, THPO                             Jessica Griffin, ANL      The Pueblo of Zuni: E‐mail sent to all Tribal
                                                                                                                                     reprsentatives with the day, time, and call‐in
                                                                                                                                     information for a conference call to discuss tribal
                                                                                                                                     input to the EIS.
  026532         1      002013.pdf    E‐mail     9/23/2014 Don Watahomigie, Chairman; Margaret Jessica Griffin, ANL                  The Havasupai Tribe: E‐mail sent to all Tribal
                                                           Vick, Atty; Tribal Secretary                                              reprsentatives with the day, time, and call‐in
                                                                                                                                     information for a conference call to discuss tribal
                                                                                                                                     input to the EIS.
  026533         1      002014.pdf    E‐mail     9/23/2014 Loretta Jackson‐Kelly, THPO; Peter              Jessica Griffin, ANL      The Hualapai Tribe: E‐mail sent to all Tribal
                                                           Bungart, Dept of CR                                                       reprsentatives with the day, time, and call‐in
                                                                                                                                     information for a conference call to discuss tribal
                                                                                                                                     input to the EIS.
  026534         1      002015.pdf    E‐mail     9/23/2014 Mike Yeatts, Tribal Archaeologist               Jessica Griffin, ANL      Hopi: E‐mail sent to all Tribal reprsentatives with
                                                                                                                                     the day, time, and call‐in information for a
                                                                                                                                     conference call to discuss tribal input to the EIS.

  026535         1      002016.pdf    E‐mail     9/23/2014 Michael Foley; Robert Kirk; Jason John,         Jessica Griffin, ANL      The Navajo Nation: E‐mail sent to all Tribal
                                                           NDWP; Tony Joe, Supervisory                                               reprsentatives with the day, time, and call‐in
                                                           Archaeologist                                                             information for a conference call to discuss tribal
                                                                                                                                     input to the EIS.
  026536         3      002017.pdf    E‐Mail     9/19/2014 dostler@ucrcommission.com;          Bunk, Daniel <dbunk@usbr.gov>         Re: Draft strawman agenda for basin states
                                                           colby.pellegrino@snwa.com;                                                techncial work group
                                                           shvinden@usbr.gov;
                                                           mmwilson@usbr.gov;
                                                           kgrantz@usbr.gov; CCutler@usbr.gov;
                                                           wbruninga@usbr.gov; STighi@usbr.gov




                                                                                         475 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 476 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From              Description
   026539        2      002018.pdf    E‐Mail     9/17/2014 bheffernan@usbr.gov;                           Barger, Mary <mbarger@usbr.gov>   Re: Draft Glen Canyon Dam Programmatic
                                                           jan_balsom@nps.gov;                                                              Agreement for Review and Comment
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           ahoward@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; creda@creda.cc;
                                                           Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           michael.yeatts@nau.edu;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;
  026541         1      002019.pdf    E‐Mail     9/17/2014 gknowles@usbr.gov;                             Seth Shanahan                     FW: LTEMP EIS Meeting Sept. 18
                                                           rob_p_billerbeck@nps.gov                       <seth.shanahan@snwa.com>




                                                                                        476 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 477 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From              Description
   026542        2      002020.pdf    E‐Mail     9/17/2014 bheffernan@usbr.gov;                           Barger, Mary <mbarger@usbr.gov>   Re: Draft Glen Canyon Dam Programmatic
                                                           jan_balsom@nps.gov;                                                              Agreement for Review and Comment
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           ahoward@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; creda@creda.cc;
                                                           Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           michael.yeatts@nau.edu;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;




                                                                                        477 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 478 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From              Description
   026544        2      002021.pdf    E‐Mail     9/17/2014 bheffernan@usbr.gov;                           Barger, Mary <mbarger@usbr.gov>   Re: Draft Glen Canyon Dam Programmatic
                                                           jan_balsom@nps.gov;                                                              Agreement for Review and Comment
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           ahoward@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; creda@creda.cc;
                                                           Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           michael.yeatts@nau.edu;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;
  026546         2      002022.pdf    E‐Mail     9/16/2014 colby.pellegrino@snwa.com;                     Don Ostler                        Draft strawman agenda for basin states techncial
                                                           wbruninga@usbr.gov;                            <dostler@ucrcommission.com>       work group
                                                           shvinden@usbr.gov;
                                                           mmwilson@usbr.gov;
                                                           kgrantz@usbr.gov
  026548         3      002023.pdf    E‐Mail     9/16/2014 rob_p_billerbeck@nps.gov;                      Kurt Dongoske                     RE: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                           gknowles@usbr.gov; lagory@anl.gov;             <kdongoske@cableone.net>          Council Representatives and Zuni Cultural
                                                           mbarger@usbr.gov;                                                                Resource Advisory Team
                                                           ghooee@ashiwi.org;
                                                           mmarti@ashiwi.org;
                                                           stboon@ashiwi.org;
                                                           aquetawki@ashiwi.org;
                                                           sarah rinkevich@fws.gov




                                                                                        478 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 479 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From         Description
   026551        3      002024.pdf    E‐Mail     9/15/2014 kdongoske@cableone.net;                         Billerbeck, Rob              Re: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                           gknowles@usbr.gov; lagory@anl.gov;              <rob_p_billerbeck@nps.gov>   Council Representatives and Zuni Cultural
                                                           mbarger@usbr.gov;                                                            Resource Advisory Team
                                                           ghooee@ashiwi.org;
                                                           mmarti@ashiwi.org;
                                                           stboon@ashiwi.org;
                                                           aquetawki@ashiwi.org;
                                                           sarah rinkevich@fws.gov
  026554         2      002025.pdf    E‐Mail     9/15/2014 kdongoske@cableone.net                          Billerbeck, Rob              Re: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                                                                           <rob_p_billerbeck@nps.gov>   Council Representatives and Zuni Cultural
                                                                                                                                        Resource Advisory Team
  026556         3      002026.pdf    E‐Mail     9/15/2014 rob_p_billerbeck@nps.gov;                       Rinkevich, Sarah             Re: BOR/NPS LTEMP Meeting with Zuni Tribal
                                                           lorjac@frontiernet.net;                         <sarah_rinkevich@fws.gov>    Council Representatives and Zuni Cultural
                                                           gknowles@usbr.gov; griffinj@anl.gov                                          Resource Advisory Team

  026559         1      002027.pdf    E‐Mail     9/15/2014 kdongoske@cableone.net;               Griffin, Jessica <griffinj@anl.gov>    RE: LTEMP Conference Call with Tribes
                                                           htchair@havasupai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           pbungart@circaculture.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           htsec1@havasupai‐nsn.gov;
                                                           Larry.Benallie@gric.nsn.us;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov;
                                                           jan_balsom@nps.gov; lagory@anl.gov


  026560         1      002028.pdf    E‐Mail     9/15/2014 giseleca5@yahoo.com; griffinj@anl.gov; Billerbeck, Rob                       Re: LTEMP Grand Canyon
                                                           lagory@anl.gov; gknowles@usbr.gov      <rob_p_billerbeck@nps.gov>

  026561         1      002029.pdf    E‐Mail     9/14/2014 rob_p_billerbeck@nps.gov                        Maureen Schat                LTEMP Grand Canyon
                                                                                                           <giseleca5@yahoo.com>




                                                                                         479 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 480 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From              Description
   026562        2      002030.pdf    E‐Mail     9/12/2014 bheffernan@usbr.gov;                           Barger, Mary <mbarger@usbr.gov>   Re: Draft Glen Canyon Dam Programmatic
                                                           jan_balsom@nps.gov;                                                              Agreement for Review and Comment
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           ahoward@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; creda@creda.cc;
                                                           Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           michael.yeatts@nau.edu;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;
  026564         2      002031.pdf    E‐Mail     9/12/2014 gknowles@usbr.gov;                             Kurt Dongoske                     BOR/NPS LTEMP Meeting with Zuni Tribal Council
                                                           rob_p_billerbeck@nps.gov;                      <kdongoske@cableone.net>          Representatives and Zuni Cultural Resource
                                                           lagory@anl.gov; mbarger@usbr.gov;                                                Advisory Team
                                                           ghooee@ashiwi.org;
                                                           mmarti@ashiwi.org;
                                                           stboon@ashiwi.org;
                                                           aquetawki@ashiwi.org




                                                                                        480 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 481 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                              From                Description
   026566       10      002032.pdf    E‐Mail     9/12/2014 rnelson@achp.gov; creda@creda.cc; Meyer, Lisa <LMMeyer@WAPA.GOV>      RE: Programmatic Agreement‐ draft 1
                                                           michael.yeatts@nau.edu;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           ahoward@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; Jeka@WAPA.GOV;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;
                                                           jetta@shivwits.org;




                                                                                       481 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 482 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From               Description
   026576        1      002033.pdf    E‐Mail     9/12/2014 cbulletts@kaibabpaiute‐nsn.gov;       Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP Conference Call with Tribes
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           robertkirk@navajo‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           htsec1@havasupai‐nsn.gov;
                                                           Larry.Benallie@gric.nsn.us;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov; brucev@anl.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov; lagory@anl.gov

  026577         1      002034.pdf    E‐mail     9/12/2014 Loretta Jackson‐Kelly, THPO; Peter              Jessica Griffin, ANL        The Hualapai Tribe: E‐mail sent to Tribes
                                                           Bungart, Dept of CR                                                         explaining that the LTEMP managers would like
                                                                                                                                       to set up a meeting and requesting Tribal Reps fill
                                                                                                                                       out a doodle poll with their availability.

  026578         1      002035.pdf    E‐mail     9/12/2014 Larry Benallie, Archaeology Compliance Jessica Griffin, ANL                 Gila River Indian Community Council: E‐mail sent
                                                           Specialist                                                                  to Tribes explaining that the LTEMP managers
                                                                                                                                       would like to set up a meeting and requesting
                                                                                                                                       Tribal Reps fill out a doodle poll with their
                                                                                                                                       availability.
  026579         5      002036.pdf    E‐Mail     9/11/2014 gknowles@usbr.gov                               Theresa Johnson             Re: [Update] LTemp
                                                                                                           <tjohnson@azwater.gov>
  026584         4      002037.pdf    E‐Mail     9/11/2014 'gknowles@usbr.gov'                             Theresa Johnson             FW: [Update] LTemp
                                                                                                           <tjohnson@azwater.gov>




                                                                                         482 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 483 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From            Description
   026588        2      002038.pdf    E‐Mail     9/11/2014 gknowles@usbr.gov;                    Kowalski ‐ DNR, Ted              Re: [Update] LTemp
                                                           lori_caramanian@ios.doi.gov;          <ted.kowalski@state.co.us>
                                                           jan_balsom@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           thomas.george@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           tbuschatzke@azwater.gov;
                                                           steve.wolff@wyo.gov;
                                                           jcrandell@crc.nv.gov; lagory@anl.gov;
                                                           colby.pellegrino@snwa.com;
                                                           robertking@utah.gov;
                                                           justin.tade@sol.doi.gov;
                                                           bennion@wapa.gov; valdezra@aol.com;
                                                           csharris@crb.ca.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           paul.harms@state.nm.us;
                                                           karen.kwon@state.co.us



  026590         2      002039.pdf    E‐Mail     9/11/2014 gknowles@usbr.gov                              Christopher Harris      RE: [Update] LTemp
                                                                                                          <csharris@crb.ca.gov>




                                                                                        483 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 484 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                  Description
   026592       11      002040.pdf    E‐Mail     9/11/2014 michael.yeatts@nau.edu;                        Leslie James <creda@creda.cc>          Programmatic Agreement‐ draft 1
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           ahoward@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;
  026603         2      002041.pdf    E‐Mail     9/11/2014 gknowles@usbr.gov                              Jennifer Crandell                      RE: [Update] LTemp
                                                                                                          <jcrandell@crc.nv.gov>
  026605         2      002042.pdf    E‐Mail     9/10/2014 seth.shanahan@snwa.com;                        Billerbeck, Rob                        Re: Experimental design comments
                                                           gknowles@usbr.gov                              <rob_p_billerbeck@nps.gov>
  026607         2      002043.pdf    E‐Mail     9/10/2014 Rob_P_Billerbeck@nps.gov;                      Seth Shanahan                          RE: Experimental design comments
                                                           gknowles@usbr.gov                              <seth.shanahan@snwa.com>
  026609         1      002044.pdf    E‐Mail     9/10/2014 seth.shanahan@snwa.com;                        Billerbeck, Rob                        Re: Experimental design comments
                                                           gknowles@usbr.gov                              <rob_p_billerbeck@nps.gov>
  026610         2      002045.pdf    E‐Mail     9/10/2014 gknowles@usbr.gov;                             Whetton, Linda <lwhetton@usbr.gov>     Fwd: TWG Meeting Info & Request for Agenda
                                                           vkartha@azwater.gov;                                                                  Items
                                                           mcrawford@usbr.gov
  026612         4      002046.pdf    E‐Mail     9/9/2014 rob_p_billerbeck@nps.gov                        Chris Cantrell <CCantrell@azgfd.gov>   RE: Lees Ferry Fishery Management

  026616         6      002047.pdf    E‐Mail     9/9/2014   CCantrell@azgfd.gov                           Billerbeck, Rob                        Re: Lees Ferry Fishery Management
                                                                                                          <rob_p_billerbeck@nps.gov>




                                                                                        484 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 485 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From            Description
   026622        3      002048.pdf    E‐Mail     9/9/2014   LWhetton@usbr.gov;                            Vineetha Kartha                 October TWG
                                                            Capron@WAPA.GOV;                              <vkartha@azwater.gov>
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            Ellsworth@WAPA.GOV
  026625         3      002049.pdf    E‐Mail     9/9/2014   bheffernan@usbr.gov                           Toni Flora <tflora@nndoj.org>   RE: Canyon Walls
  026628         2      002050.pdf    E‐Mail     9/9/2014   tflora@nndoj.org                              Heffernan, Beverley             Re: Canyon Walls
                                                                                                          <bheffernan@usbr.gov>
  026630         8      002051.pdf    E‐Mail     9/8/2014   jblair@usbr.gov; rclayton@usbr.gov;           Leslie James <creda@creda.cc>   FW: SRP LTEMP EIS Cooperating Agency Letter
                                                            kgrantz@usbr.gov;
                                                            MMWILSON@uc.usbr.gov
  026638        87      002052.pdf    E‐Mail     9/8/2014   krussell@usbr.gov; gknowles@usbr.gov; Seth Shanahan                           Experimental design comments
                                                            Rob_P_Billerbeck@nps.gov              <seth.shanahan@snwa.com>

  026725         7      002053.pdf    E‐Mail     9/8/2014   dave.slick@srpnet.com;                Knowles, Glen <gknowles@usbr.gov>       Fwd: SRP LTEMP EIS Cooperating Agency Letter
                                                            Doug.Milligan@srpnet.com;
                                                            BHeffernan@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov; krussell@usbr.gov;
                                                            lori caramanian@ios.doi.gov
  026732         1      002054.pdf    E‐Mail     9/8/2014   cbulletts@kaibabpaiute‐nsn.gov;       Griffin, Jessica <griffinj@anl.gov>     LTEMP Conference Call with Tribes
                                                            kdongoske@cableone.net;
                                                            htchair@havasupai‐nsn.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            robertkirk@navajo‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            htsec1@havasupai‐nsn.gov;
                                                            Larry.Benallie@gric.nsn.us;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            mrunge@usgs.gov; brucev@anl.gov;
                                                            sarah_rinkevich@fws.gov;
                                                            jabplanalp@anl.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            bheffernan@usbr.gov; lagory@anl.gov



                                                                                        485 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 486 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                           From   Description
   026733        1      002055.pdf     E‐mail    9/8/2014   Charley Bulletts, CRD                         Jessica Griffin, ANL      Kaibab Band of Paiute Indians: E‐mail sent to
                                                                                                                                    Tribes explaining that the LTEMP managers
                                                                                                                                    would like to set up a meeting and requesting
                                                                                                                                    Tribal Reps fill out a doodle poll with their
                                                                                                                                    availability.
  026734         1      002056.pdf    E‐mail     9/8/2014   Kurt Dongoske, THPO                           Jessica Griffin, ANL      The Pueblo of Zuni: E‐mail sent to Tribes
                                                                                                                                    explaining that the LTEMP managers would like
                                                                                                                                    to set up a meeting and requesting Tribal Reps fill
                                                                                                                                    out a doodle poll with their availability.

  026735         1      002057.pdf    E‐mail     9/8/2014   Don Watahomigie, Chairman; Tribal             Jessica Griffin, ANL      The Havasupai Tribe: E‐mail sent to Tribes
                                                            Secretary; Margaret Vick, Atty                                          explaining that the LTEMP managers would like
                                                                                                                                    to set up a meeting and requesting Tribal Reps fill
                                                                                                                                    out a doodle poll with their availability.

  026736         1      002058.pdf    E‐mail     9/8/2014   Loretta Jackson‐Kelly, THPO; Peter            Jessica Griffin, ANL      The Hualapai Tribe: E‐mail sent to Tribes
                                                            Bungart, Dept of CR                                                     explaining that the LTEMP managers would like
                                                                                                                                    to set up a meeting and requesting Tribal Reps fill
                                                                                                                                    out a doodle poll with their availability.

  026737         1      002059.pdf    E‐mail     9/8/2014   Mike Yeatts, Tribal Archaeologist             Jessica Griffin, ANL      Hopi: E‐mail sent to Tribes explaining that the
                                                                                                                                    LTEMP managers would like to set up a meeting
                                                                                                                                    and requesting Tribal Reps fill out a doodle poll
                                                                                                                                    with their availability.
  026738         1      002060.pdf    E‐mail     9/8/2014   Michael Foley; Robert Kirk; Jason John,       Jessica Griffin, ANL      The Navajo Nation: E‐mail sent to Tribes
                                                            NDWP; Tony Joe, Supervisory                                             explaining that the LTEMP managers would like
                                                            Archaeologist                                                           to set up a meeting and requesting Tribal Reps fill
                                                                                                                                    out a doodle poll with their availability.

  026739         1      002061.pdf    E‐mail     9/8/2014   Larry Benallie, Archaeology Compliance Jessica Griffin, ANL             Gila River Indian Community Council: E‐mail sent
                                                            Specialist                                                              to Tribes explaining that the LTEMP managers
                                                                                                                                    would like to set up a meeting and requesting
                                                                                                                                    Tribal Reps fill out a doodle poll with their
                                                                                                                                    availability.
  026740         1      002062.pdf    E‐mail     9/8/2014   Charley Bulletts, CRD                         Jessica Griffin, ANL      Kaibab Band of Paiute Indians: E‐mail sent to
                                                                                                                                    Tribes explaining that the LTEMP managers
                                                                                                                                    would like to set up a meeting and requesting
                                                                                                                                    Tribal Reps fill out a doodle poll with their
                                                                                                                                    availability.
  026741         1      002063.pdf    E‐mail     9/8/2014   Kurt Dongoske, THPO                           Jessica Griffin, ANL      The Pueblo of Zuni: E‐mail sent to Tribes
                                                                                                                                    explaining that the LTEMP managers would like
                                                                                                                                    to set up a meeting and requesting Tribal Reps fill
                                                                                                                                    out a doodle poll with their availability.

                                                                                        486 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 487 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                           From                 Description
   026742        1      002064.pdf     E‐mail    9/8/2014   Mike Yeatts, Tribal Archaeologist             Jessica Griffin, ANL                    Hopi: E‐mail sent to Tribes explaining that the
                                                                                                                                                  LTEMP managers would like to set up a meeting
                                                                                                                                                  and requesting Tribal Reps fill out a doodle poll
                                                                                                                                                  with their availability.
  026743         1      002065.pdf    E‐mail     9/8/2014   Michael Foley; Robert Kirk; Jason John,       Jessica Griffin, ANL                    The Navajo Nation: E‐mail sent to Tribes
                                                            NDWP; Tony Joe, Supervisory                                                           explaining that the LTEMP managers would like
                                                            Archaeologist                                                                         to set up a meeting and requesting Tribal Reps fill
                                                                                                                                                  out a doodle poll with their availability.

  026744         1      002066.pdf    E‐mail     9/8/2014   Don Watahomigie, Chairman; Tribal             Jessica Griffin, ANL                    The Havasupai Tribe: E‐mail sent to Tribes
                                                            Secretary; Margaret Vick, Atty                                                        explaining that the LTEMP managers would like
                                                                                                                                                  to set up a meeting and requesting Tribal Reps fill
                                                                                                                                                  out a doodle poll with their availability.

  026745         3      002067.pdf    E‐Mail     9/5/2014   gknowles@usbr.gov                             Jason Thiriot <jasthiriot@crc.nv.gov>   RE: Meeting with the BIG Four

  026748         2      002068.pdf    E‐Mail     9/5/2014   jasthiriot@crc.nv.gov                         Knowles, Glen <gknowles@usbr.gov>       Re: Meeting with the BIG Four

  026750         3      002069.pdf    E‐Mail     9/5/2014   kdongoske@cableone.net;                       Ron P. Maldanado                        RE: Draft Glen Canyon Dam Programmatic
                                                            mbarger@usbr.gov;                             <ronpmaldonado@navajo‐nsn.gov>          Agreement for Review and Comment
                                                            bheffernan@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            jeddins@achp.gov;
                                                            jgarrison@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            ahoward@azstateparks.gov;
                                                            lorjac@frontiernet.net;
                                                            ghooee@ashiwi.org; creda@creda.cc;
                                                            Jeka@wapa.gov;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            charles.lewis@bia.gov;
                                                            rnelson@achp.gov;
                                                            LMMeyer@wapa.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            rosemary_sucec@nps.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            michael.yeatts@nau.edu;
                                                            scounts@hualapai‐nsn.gov;
                                                            hopicouncil@hopi.nsn.us;
                                                            rickabasta@gmail.com;
                                                            msavala@kaibabpaiute‐nsn.gov;
                                                                                        487 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 488 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                    Description
   026753        2      002070.pdf    E‐Mail     9/4/2014   bheffernan@usbr.gov;                          Barger, Mary <mbarger@usbr.gov>         Re: Draft Glen Canyon Dam Programmatic
                                                            jan_balsom@nps.gov;                                                                   Agreement for Review and Comment
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            jeddins@achp.gov;
                                                            jgarrison@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            ahoward@azstateparks.gov;
                                                            lorjac@frontiernet.net;
                                                            ghooee@ashiwi.org; creda@creda.cc;
                                                            Jeka@wapa.gov;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            charles.lewis@bia.gov;
                                                            ronpmaldonado@navajo‐nsn.gov;
                                                            rnelson@achp.gov;
                                                            LMMeyer@wapa.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            rosemary_sucec@nps.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            michael.yeatts@nau.edu;
                                                            scounts@hualapai‐nsn.gov;
                                                            hopicouncil@hopi.nsn.us;
                                                            rickabasta@gmail.com;
                                                            msavala@kaibabpaiute‐nsn.gov;
  026755         2      002071.pdf    E‐Mail     9/3/2014   vkartha@azwater.gov;               Jason Thiriot <jasthiriot@crc.nv.gov>              Topics for the October TWG
                                                            Capron@wapa.gov; gknowles@usbr.gov

  026757         1      002072.pdf    E‐Mail     9/2/2014   seth.shanahan@snwa.com;                       Knowles, Glen <gknowles@usbr.gov>       Re: Hybrid Alternative
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov
  026758         1      002073.pdf    E‐Mail     9/2/2014   gknowles@usbr.gov                             Seth Shanahan                           Hybrid Alternative
                                                                                                          <seth.shanahan@snwa.com>
  026759         5      002074.pdf    E‐Mail     8/29/2014 dkikeya@azwater.gov;                           Grantz, Katrina <kgrantz@usbr.gov>      Re: CRSS Modeling Questions
                                                           djgross@azwater.gov;
                                                           DBunk@usbr.gov; jprairie@usbr.gov;
                                                           rabutler@usbr.gov
  026764         2      002075.pdf    E‐Mail     8/29/2014 KGrantz@usbr.gov;                   Deanna K. Ikeya                                    CRSS Modeling Questions
                                                           djgross@azwater.gov; DBunk@usbr.gov <dkikeya@azwater.gov>

  026766         9      002076.pdf    E‐Mail     8/29/2014 rob_p_billerbeck@nps.gov                       Jason Thiriot <jasthiriot@crc.nv.gov>   RE: glossary and charts


                                                                                        488 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 489 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                     To                                            From          Description
   026775        1      002077.pdf     E‐Mail       8/28/2014 kdongoske@cableone.net;                        Billerbeck, Rob               LTEMP meeting with Zuni
                                                              ghooee@ashiwi.org;                             <rob_p_billerbeck@nps.gov>
                                                              mmarti@ashiwi.org;
                                                              gknowles@usbr.gov;
                                                              sarah rinkevich@fws.gov
  026776         3      002078.pdf      E‐Mail      8/28/2014 ahoward@azstateparks.gov;                      Mary‐Ellen Walsh              Re: Meet next week on new draft PA for the
                                                              bheffernan@usbr.gov;                           <mwalsh@azstateparks.gov>     LTEMP EIS
                                                              gknowles@usbr.gov;
                                                              mbarger@usbr.gov
  026779        38      002079.pdf      E‐Mail      8/28/2014 tony@navajohistoricpreservation.org            Heffernan, Beverley           Fwd: Draft Glen Canyon Dam Programmatic
                                                                                                             <bheffernan@usbr.gov>         Agreement for Review and Comment
  026817         1      002080.pdf      E‐Mail      8/28/2014 rob_p_billerbeck@nps.gov                       Peter Bungart                 Vegetation
                                                                                                             <pbungart@circaculture.com>
  026818        28      002081.pdf   Presentation   8/28/2014                                                                              PowerPoint presentation: Presentation to AMWG
                                                                                                                                           on hybrid alternative, climate change, process
                                                                                                                                           and schedule update, and NPS value survey.

  026846         1      002082.pdf Meeting Notes    8/28/2014                                                                              The Hualapai Tribe: Information lunch meeting
                                                                                                                                           held at AMWG meeting to discuss LTEMP
                                                                                                                                           Chapter 7.
  026847         1      002083.pdf Meeting Notes    8/28/2014                                                                              Kaibab Band of Paiute Indians: Information lunch
                                                                                                                                           meeting held at AMWG meeting to discuss
                                                                                                                                           LTEMP Chapter 7.
  026848         1      002084.pdf Meeting Notes    8/28/2014                                                                              The Pueblo of Zuni: Information lunch meeting
                                                                                                                                           held at AMWG meeting to discuss LTEMP
                                                                                                                                           Chapter 7.
  026849        28      002085.pdf   Presentation   8/28/2014                                                                              AMWG Meeting: Attendees: Reclamation, NPS,
                                                                                                                                           USGS, AMWG; Presentation: LTEMP EIS Update
                                                                                                                                           Agenda and minutes available on Reclamation
                                                                                                                                           website:
                                                                                                                                           http://www.usbr.gov/uc/rm/amp/amwg/amwg_
                                                                                                                                           mtginfo.html

  026877         1      002086.pdf Meeting Notes    8/26/2014                                                                              The Navajo Nation: AMWG meeting held. LTEMP
                                                                                                                                           discussed.
  026878         1      002087.pdf Meeting Notes    8/26/2014                                                                              Hopi: AMWG meeting held. LTEMP discussed.

  026879         1      002088.pdf Meeting Notes    8/26/2014                                                                              The Hualapai Tribe: AMWG meeting held. LTEMP
                                                                                                                                           discussed.
  026880         1      002089.pdf Meeting Notes    8/26/2014                                                                              Kaibab Band of Paiute Indians: AMWG meeting
                                                                                                                                           held. LTEMP discussed.
  026881         1      002090.pdf Meeting Notes    8/26/2014                                                                              The Pueblo of Zuni: AMWG meeting held. LTEMP
                                                                                                                                           discussed.

                                                                                           489 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 490 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From               Description
   026882        2      002091.pdf    E‐Mail     8/24/2014 rob_p_billerbeck@nps.gov;                      John and Carol Jordan               Lees Ferry Fishery Management & NPS
                                                           gknowles@usbr.gov;                             <jcjordan1@cox.net>
                                                           Hamilldsrt50@msn.com;
                                                           BStewart@azgfd.gov;
                                                           brian_healy@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           Chris_Hughes@nps.gov;
                                                           Martha_Hahn@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           CCantrell@azgfd gov
  026884         3      002092.pdf    E‐Mail     8/22/2014 jcjordan1@cox.net;                             Knowles, Glen <gknowles@usbr.gov>   Re: GCDAMP Receational Fishing Representation
                                                           GMyers12@msn.com;
                                                           Hamilldsrt50@msn.com;
                                                           lafalcest@netscape.net;
                                                           james.l.walker@cox.net
  026887         2      002093.pdf    E‐Mail     8/22/2014 gknowles@usbr.gov;                             John and Carol Jordan               GCDAMP Receational Fishing Representation
                                                           GMyers12@msn.com;                              <jcjordan1@cox.net>
                                                           Hamilldsrt50@msn.com;
                                                           lafalcest@netscape.net;
                                                           james.l.walker@cox.net
  026889         5      002094.pdf    E‐Mail     8/21/2014 vkartha@azwater.gov;                           Knowles, Glen <gknowles@usbr.gov>   Re: October TWG
                                                           Capron@wapa.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcjordan1@cox.net;
                                                           Ellsworth@wapa.gov;
                                                           larry@grandcanyonwildlands.org;
                                                           jcschmidt@usgs.gov;
                                                           mcrawford@usbr.gov;
                                                           LWhetton@usbr.gov
  026894         3      002095.pdf    E‐Mail     8/21/2014 jasthiriot@crc.nv.gov;                         Capron, Shane <Capron@WAPA.GOV>     RE: October TWG
                                                           vkartha@azwater.gov;
                                                           gknowles@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           Ellsworth@WAPA.GOV;
                                                           larry@grandcanyonwildlands.org;
                                                           jcschmidt@usgs.gov;
                                                           mcrawford@usbr.gov;
                                                           LWhetton@usbr.gov




                                                                                        490 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 491 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                            From                  Description
   026897        3      002096.pdf    E‐Mail     8/21/2014 vkartha@azwater.gov;                           Jason Thiriot <jasthiriot@crc.nv.gov>   RE: October TWG
                                                           gknowles@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           Capron@WAPA.GOV;
                                                           Ellsworth@WAPA.GOV;
                                                           larry@grandcanyonwildlands.org;
                                                           jcschmidt@usgs.gov;
                                                           mcrawford@usbr.gov;
                                                           LWhetton@usbr.gov
  026900         2      002097.pdf    E‐Mail     8/21/2014 gknowles@usbr.gov;                             Vineetha Kartha                         RE: October TWG
                                                           jcjordan1@cox.net;                             <vkartha@azwater.gov>
                                                           Capron@WAPA.GOV;
                                                           jasthiriot@crc.nv.gov;
                                                           Ellsworth@WAPA.GOV;
                                                           larry@grandcanyonwildlands.org;
                                                           jcschmidt@usgs.gov;
                                                           mcrawford@usbr.gov;
                                                           LWhetton@usbr.gov
  026902         2      002098.pdf    E‐Mail     8/21/2014 gknowles@usbr.gov;                             Vineetha Kartha                         October TWG
                                                           jcjordan1@cox.net;                             <vkartha@azwater.gov>
                                                           Capron@WAPA.GOV;
                                                           jasthiriot@crc.nv.gov;
                                                           Ellsworth@WAPA.GOV;
                                                           larry@grandcanyonwildlands.org;
                                                           mcrawford@usbr.gov;
                                                           LWhetton@usbr.gov
  026904         4      002099.pdf    E‐Mail     8/21/2014 Anne Castle, DOI                               David Nimkin, NPCA                      Cooperating Agencies: NPCA E‐mail and
                                                                                                                                                  attachment: Support for the Hybrid Alternative

  026908         5      002100.pdf    E‐Mail     8/20/2014 jcschmidt@usgs.gov;                            Crawford, Marianne                      Re: clarifying AMWG agenda
                                                           lwhetton@usbr.gov;                             <mcrawford@usbr.gov>
                                                           gknowles@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           tkennedy@usgs.gov;
                                                           cyackulic@usgs.gov;
                                                           rwheeler@triangleassociates.com




                                                                                        491 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 492 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From            Description
   026913        3      002101.pdf    E‐Mail     8/20/2014 griffinj@anl.gov;                     LaGory, Kirk E. <lagory@anl.gov>   LTEMP Conference Call with Tribes‐‐August 12,
                                                           cbulletts@kaibabpaiute‐nsn.gov;                                          2014, 11 AM MDT (10 AM AZ Time)
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           robertkirk@navajo‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           htsec1@havasupai‐nsn.gov;
                                                           lindaotero@fortmojave.com;
                                                           Larry.Benallie@gric.nsn.us;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov; brucev@anl.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov
  026916        28      002102.pdf    E‐Mail     8/20/2014 gknowles@usbr.gov;                    LaGory, Kirk E. <lagory@anl.gov>   Retail Rate Payer Analysis Methodology
                                                           rob_p_billerbeck@nps.gov;
                                                           krussell@usbr.gov; mrunge@usgs.gov;
                                                           bheffernan@usbr.gov;
                                                           jan_balsom@nps.gov; griffinj@anl.gov;
                                                           kcpicel@anl.gov;
                                                           edwardbodmer@gmail.com;
                                                           lapoch@anl.gov; tdveselka@anl.gov

  026944        17      002103.pdf    E‐Mail     8/20/2014 rpm_crcs@yahoo.com                              Heffernan, Beverley      Fwd: Draft Glen Canyon Dam Programmatic
                                                                                                           <bheffernan@usbr.gov>    Agreement for Review and Comment




                                                                                         492 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 493 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                             From   Description
   026961       16      002104.pdf    E‐Mail     8/20/2014 ahoward@azstateparks.gov;                       Heffernan, Beverley     Re: Draft Glen Canyon Dam Programmatic
                                                           mbarger@usbr.gov;                               <bheffernan@usbr.gov>   Agreement for Review and Comment
                                                           jan_balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; creda@creda.cc;
                                                           Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           michael.yeatts@nau.edu;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;
  026977        48      002105.pdf    E‐Mail     8/20/2014 rpm_crcs@yahoo.com                              Heffernan, Beverley     Fwd: Draft Glen Canyon Dam Programmatic
                                                                                                           <bheffernan@usbr.gov>   Agreement for Review and Comment
  027025         3      002106.pdf    E‐mail     8/20/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL        Kaibab Band of Paiute Indians: A summary of the
                                                                                                                                   discussion that took place on the 08/12/14
                                                                                                                                   conference call was sent to the Tribes.

  027028         3      002107.pdf    E‐mail     8/20/2014 Kurt Dongoske, THPO                             Kirk LaGory, ANL        The Pueblo of Zuni: A summary of the discussion
                                                                                                                                   that took place on the 08/12/14 conference call
                                                                                                                                   was sent to the Tribes.
  027031         3      002108.pdf    E‐mail     8/20/2014 Don Watahomigie, Chairperson;                   Kirk LaGory, ANL        The Havasupai Tribe: A summary of the
                                                           Margaret Vick, Atty; Tribal Secretary                                   discussion that took place on the 08/12/14
                                                                                                                                   conference call was sent to the Tribes.
  027034         3      002109.pdf    E‐mail     8/20/2014 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL        The Hualapai Tribe: A summary of the discussion
                                                           Bungart, Dept of CR                                                     that took place on the 08/12/14 conference call
                                                                                                                                   was sent to the Tribes.
  027037         3      002110.pdf    E‐mail     8/20/2014 Michael Foley; Robert Kirk; Jason John,         Kirk LaGory, ANL        The Navajo Nation: A summary of the discussion
                                                           NDWP; Tony Joe, Supervisory                                             that took place on the 08/12/14 conference call
                                                           Archaeologist                                                           was sent to the Tribes.
                                                                                         493 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 494 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                               From   Description
   027040        3      002111.pdf     E‐mail      8/20/2014 Michael Yeatts, Tribal Archaeologist            Kirk LaGory, ANL           Hopi: A summary of the discussion that took
                                                                                                                                        place on the 08/12/14 conference call was sent
                                                                                                                                        to the Tribes.
  027043         3      002112.pdf     E‐mail      8/20/2014 Linda Otero, Director Cultural Society          Kirk LaGory, ANL           Fort Mojave Tribal Council: A summary of the
                                                                                                                                        discussion that took place on the 08/12/14
                                                                                                                                        conference call was sent to the Tribes.
  027046         3      002113.pdf     E‐mail      8/20/2014 Larry Benallie, Archaeology Compliance Kirk LaGory, ANL                    Gila River Indian Community Council: A summary
                                                             Specialist                                                                 of the discussion that took place on the 08/12/14
                                                                                                                                        conference call was sent to the Tribes.

  027049         3      002114.pdf Meeting Notes   8/20/2014                                                                            Cooperating Agencies Meeting: Notes;
                                                                                                                                        Attendees: ANL, Reclamation, NPS, USGS,
                                                                                                                                        Cooperating Agencies; Topic: LTEMP update
  027052         3      002115.pdf Meeting Notes   8/20/2014                                                                            The Hualapai Tribe: Cooperating Agency meeting
                                                                                                                                        held. Peter Bungart in attendance.
  027055         3      002116.pdf Meeting Notes   8/20/2014                                                                            The Navajo Nation: Cooperating Agency meeting
                                                                                                                                        held. Tony Joe in attendance.
  027058         3      002117.pdf Meeting Notes   8/20/2014                                                                            Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                        Agency meeting held. Megan Sheehan (SPC) in
                                                                                                                                        attendance.




                                                                                           494 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 495 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                             From          Description
   027061       12      002118.pdf    E‐Mail     8/19/2014 ahoward@azstateparks.gov;                       Heffernan, Beverley            Re: Draft Glen Canyon Dam Programmatic
                                                           mbarger@usbr.gov;                               <bheffernan@usbr.gov>          Agreement for Review and Comment
                                                           jan_balsom@nps.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; creda@creda.cc;
                                                           Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           michael.yeatts@nau.edu;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;
  027073         8      002119.pdf    E‐Mail     8/19/2014 kgrantz@usbr.gov; csharris@crb.ca.gov; Tanya Trujillo <ttrujillo@crb.ca.gov>   Initial Reactions from DOI
                                                           lagory@anl.gov; robertking@utah.gov




                                                                                         495 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 496 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                          From                      Description
   027081        2      002120.pdf    E‐Mail     8/19/2014 bheffernan@usbr.gov;                            Ann V Howard                            Re: Draft Glen Canyon Dam Programmatic
                                                           jan_balsom@nps.gov;                             <ahoward@azstateparks.gov>              Agreement for Review and Comment
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           jeddins@achp.gov;
                                                           jgarrison@azstateparks.gov;
                                                           mwalsh@azstateparks.gov;
                                                           lorjac@frontiernet.net;
                                                           ghooee@ashiwi.org; creda@creda.cc;
                                                           Jeka@wapa.gov;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           charles.lewis@bia.gov;
                                                           ronpmaldonado@navajo‐nsn.gov;
                                                           rnelson@achp.gov;
                                                           LMMeyer@wapa.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           kirk_young@fws.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           michael.yeatts@nau.edu;
                                                           scounts@hualapai‐nsn.gov;
                                                           hopicouncil@hopi.nsn.us;
                                                           rickabasta@gmail.com;
                                                           msavala@kaibabpaiute‐nsn.gov;
                                                           jetta@shivwits.org; AGold@usbr.gov;
  027083         8      002121.pdf    E‐Mail     8/19/2014 csharris@crb.ca.gov; lagory@anl.gov;            Tanya Trujillo <ttrujillo@crb.ca.gov>   Initial Reactions from DOI
                                                           robertking@utah.gov;
                                                           kgrantz@usbr.gov

  027091         2      002122.pdf    E‐mail     8/19/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL                        Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                                   Agency meeting reminder. Agenda, call‐in
                                                                                                                                                   number and password provided.
  027093         2      002123.pdf    E‐mail     8/19/2014 Kurt Dongoske, THPO;                            Kirk LaGory, ANL                        The Pueblo of Zuni: Cooperating Agency meeting
                                                                                                                                                   reminder. Agenda, call‐in number and password
                                                                                                                                                   provided.
  027095         2      002124.pdf    E‐mail     8/19/2014 Don Watahomigie, Chairperson;                   Kirk LaGory, ANL                        The Havasupai Tribe: Cooperating Agency
                                                           Margaret Vick, Atty; Tribal Secretary                                                   meeting reminder. Agenda, call‐in number and
                                                                                                                                                   password provided.
  027097         2      002125.pdf    E‐mail     8/19/2014 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                        The Hualapai Tribe: Cooperating Agency meeting
                                                           Bungart, Dept of CR                                                                     reminder. Agenda, call‐in number and password
                                                                                                                                                   provided.
  027099         2      002126.pdf    E‐mail     8/19/2014 Michael Foley; Robert Kirk; Jason John,         Kirk LaGory, ANL                        The Navajo Nation: Cooperating Agency meeting
                                                           NDWP; Tony Joe, Supervisory                                                             reminder. Agenda, call‐in number and password
                                                           Archaeologist             496 of 1060                                                   provided.
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 497 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                               From             Description
   027101        2      002127.pdf      E‐mail      8/19/2014 Michael Yeatts, Tribal Archaeologist            Kirk LaGory, ANL                     Hopi: Cooperating Agency meeting reminder.
                                                                                                                                                   Agenda, call‐in number and password provided.

  027103        23      002128.pdf   Presentation   8/19/2014                                                                                      PowerPoint presentation: Presentation to Basin
                                                                                                                                                   States regarding the hybrid alternative.
  027126        48      002129.pdf   Presentation   8/19/2014                                                                                      Basin States Meeting: Attendees: ANL,
                                                                                                                                                   Reclamation, NPS, Basin States; Presentations;
                                                                                                                                                   Topic: Hybrid Alternative
                                                                                                                                                   Agenda within presentation; No corresponding
                                                                                                                                                   notes
  027174         2      002130.pdf      E‐Mail      8/18/2014 gknowles@usbr.gov; krussell@usbr.gov; LaGory, Kirk E. <lagory@anl.gov>               RE: LTEMP hydropower analysis status
                                                              griffinj@anl.gov; jvankuiken@anl.gov;
                                                              jvankuiken@ameritech.net;
                                                              tdveselka@anl.gov;
                                                              cspalmer@wapa.gov; lapoch@anl.gov;
                                                              rob_p_billerbeck@nps.gov;
                                                              kcpicel@anl.gov


  027176         2      002131.pdf      E‐Mail      8/18/2014 Karen.Kwon@state.co.us;                         Kendra Russell <krussell@usbr.gov>   Re: LTEMP Agenda
                                                              colby.pellegrino@snwa.com;
                                                              csharris@crb.ca.gov;
                                                              gknowles@usbr.gov;
                                                              Jan_Balsom@nps.gov;
                                                              justin.tade@sol.doi.gov;
                                                              steve.wolff@wyo.gov;
                                                              Ted.Kowalski@state.co.us;
                                                              dostler@ucrcommission.com;
                                                              jharkins@crc.nv.gov;
                                                              lori_caramanian@ios.doi.gov;
                                                              mrunge@usgs.gov;
                                                              rob_p_billerbeck@nps.gov;
                                                              Rodney.Smith@sol.doi.gov;
                                                              tbuschatzke@azwater.gov;
                                                              ttrujillo@crb.ca.gov;
                                                              seth.shanahan@snwa.com;
                                                              jane lyder@nps gov




                                                                                            497 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 498 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From                        Description
   027178        2      002132.pdf    E‐Mail     8/18/2014 Karen.Kwon@state.co.us;               Russell, Kendra <krussell@usbr.gov>            Re: LTEMP Agenda
                                                           colby.pellegrino@snwa.com;
                                                           csharris@crb.ca.gov;
                                                           gknowles@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           justin.tade@sol.doi.gov;
                                                           steve.wolff@wyo.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           jharkins@crc.nv.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           mrunge@usgs.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           tbuschatzke@azwater.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           seth.shanahan@snwa.com;
                                                           jane lyder@nps gov
  027180         2      002133.pdf    E‐Mail     8/18/2014 colby.pellegrino@snwa.com;            Russell, Kendra <krussell@usbr.gov>            LTEMP Agenda
                                                           csharris@crb.ca.gov;
                                                           gknowles@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           justin.tade@sol.doi.gov;
                                                           karen.kwon@state.co.us;
                                                           steve.wolff@wyo.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           jharkins@crc.nv.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           mrunge@usgs.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           tbuschatzke@azwater.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           seth.shanahan@snwa.com;
                                                           jane lyder@nps gov
  027182         2      002134.pdf    E‐Mail     8/14/2014 cbulletts@kaibabpaiute‐nsn.gov;       LaGory, Kirk E. <lagory@anl.gov>               RE: LTEMP Conference Call with Tribes‐‐August
                                                           rob_p_billerbeck@nps.gov;                                                            12, 2014, 11 AM MDT (10 AM AZ Time)
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           griffinj@anl.gov; kcpicel@anl.gov

  027184         7      002135.pdf    Letter     8/14/2014 L.James, Colorado River Energy                  L. Caramanian, U.S. Department of the Letter: Response to comments raised by CREDA
                                                           Distributors Association                        Interior                              letter on LTEMP.
  027191         4      002136.pdf    E‐Mail     8/12/2014 rob_p_billerbeck@nps.gov                        Chris Cantrell <CCantrell@azgfd.gov>  RE: Lees Ferry Fishery Management
                                                                                         498 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 499 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From                          Description
   027195        6      002137.pdf    E‐Mail     8/12/2014 michael_connor@ios.doi.gov;           Willey Christina R                              SRP LTEMP EIS Cooperating Agency Letter
                                                           anne_castle@ios.doi.gov;              <Christina.Willey@srpnet.com>
                                                           lwalkoviak@usbr.gov;
                                                           gabriel@wapa.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; creda@creda.cc;
                                                           bstewart@azgfd.gov;
                                                           Charles.Lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           Dave.Slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           Doug.Milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
  027201         3      002138.pdf    E‐Mail     8/12/2014 BStewart@azgfd.gov;                            rob_p_billerbeck@nps.gov               Re: Lees Ferry Fishery Management
                                                           CCantrell@azgfd.gov
  027204         3      002139.pdf    E‐Mail     8/12/2014 rob_p_billerbeck@nps.gov;                      Chris Cantrell <CCantrell@azgfd.gov>   RE: Lees Ferry Fishery Management
                                                           BStewart@azgfd.gov
  027207         3      002140.pdf    E‐Mail     8/12/2014 BStewart@azgfd.gov;                            rob_p_billerbeck@nps.gov               Re: Lees Ferry Fishery Management
                                                           CCantrell@azgfd.gov
  027210         2      002141.pdf    E‐Mail     8/12/2014 rob_p_billerbeck@nps.gov;                      Chris Cantrell <CCantrell@azgfd.gov>   RE: Lees Ferry Fishery Management
                                                           BStewart@azgfd.gov
  027212         2      002142.pdf    E‐Mail     8/12/2014 BStewart@azgfd.gov;                            rob_p_billerbeck@nps.gov               Re: Lees Ferry Fishery Management
                                                           CCantrell@azgfd.gov




                                                                                        499 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 500 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                               From                 Description
   027214        6      002143.pdf    E‐Mail       8/12/2014 agold@usbr.gov;                     Whetton, Linda <lwhetton@usbr.gov>   AMWG Meeting Information
                                                             anne_castle@ios.doi.gov;
                                                             ardenkucate@yahoo.com;
                                                             bheffernan@usbr.gov;
                                                             charles.lewis@bia.gov;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             csharris@crb.ca.gov;
                                                             dave_uberuaga@nps.gov;
                                                             dnimkin@npca.org;
                                                             dostler@ucrcommission.com;
                                                             ericmillis@utah.gov;
                                                             estevan.lopez@state.nm.us;
                                                             frederickhwhite@frontiernet.net;
                                                             garry.cantley@bia.gov;
                                                             ghooee@ashiwi.org;
                                                             gmyers12@msn.com;
                                                             gknowles@usbr.gov;
                                                             jasthiriot@crc.nv.gov;
                                                             jharkins@crc.nv.gov;
                                                             jerryleecox@durango.net;
                                                             jdevos@azgfd.gov;
                                                             jmcclow@ugrwcd.org;
                                                             jcjordan1@cox.net;
                                                             cuszhman@yahoo.com;
                                                             kdahl@npca.org; kirk_young@fws.gov;
  027220         2      002144.pdf     E‐Mail      8/12/2014 rwheeler@triangleassociates.com;               Heffernan, Beverley       Tribal AIF
                                                             scrosby@triangleassociates.com                 <bheffernan@usbr.gov>
  027222         1      002145.pdf Meeting Notes   8/12/2014                                                                          Hopi: Conference call follow‐up discussions with
                                                                                                                                      Tribal Representatives.
  027223         1      002146.pdf Meeting Notes   8/12/2014                                                                          The Pueblo of Zuni: Conference call follow‐up
                                                                                                                                      discussions with Tribal Representatives.
  027224         1      002147.pdf Meeting Notes   8/12/2014                                                                          The Hualapai Tribe: Conference call follow‐up
                                                                                                                                      discussions with Tribal Representatives.
  027225         1      002148.pdf Meeting Notes   8/12/2014                                                                          The Navajo Nation: Conference call follow‐up
                                                                                                                                      discussions with Tribal Representatives.
  027226         1      002149.pdf Meeting Notes   8/12/2014                                                                          Kaibab Band of Paiute Indians: Conference call
                                                                                                                                      follow‐up discussions with Tribal
                                                                                                                                      Representatives.
  027227         1      002150.pdf Meeting Notes   8/12/2014                                                                          The Navajo Nation: Conference call follow‐up
                                                                                                                                      discussions with Tribal Representatives.




                                                                                          500 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 501 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                   From                Description
   027228        2      002151.pdf    E‐Mail     8/11/2014 griffinj@anl.gov;                    LaGory, Kirk E. <lagory@anl.gov>       LTEMP Experimental Design Call‐‐8/12 (1‐2 MDT)
                                                           6188@240.conf.anl.gov;
                                                           valdezra@aol.com;
                                                           seth.shanahan@snwa.com;
                                                           cyackulic@usgs.gov; pgrams@usgs.gov;
                                                           capron@wapa.gov; jkorman@shaw.ca;
                                                           kgrantz@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           mrunge@usgs.gov; kcpicel@anl.gov;
                                                           krussell@usbr.gov;
                                                           Thomas.George@state.co.us;
                                                           jan_balsom@nps.gov


  027230         2      002152.pdf    E‐Mail     8/11/2014 griffinj@anl.gov;                     LaGory, Kirk E. <lagory@anl.gov>      LTEMP Conference Call with Tribes‐‐August 12,
                                                           cbulletts@kaibabpaiute‐nsn.gov;                                             2014, 11 AM MDT (10 AM AZ Time)
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           robertkirk@navajo‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           htsec1@havasupai‐nsn.gov;
                                                           lindaotero@fortmojave.com;
                                                           Larry.Benallie@gric.nsn.us;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov; brucev@anl.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov
  027232         4      002153.pdf    E‐Mail     8/11/2014 mcrawford@usbr.gov;                             Rinkevich, Sarah            Re: AIF for the Joint Tribal Liaison report
                                                           bheffernan@usbr.gov;                            <sarah_rinkevich@fws.gov>
                                                           lorjac@frontiernet.net;
                                                           lwhetton@usbr.gov;
                                                           lori caramanian@ios.doi.gov
                                                                                         501 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 502 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From                     Description
   027236        3      002154.pdf    E‐Mail     8/11/2014 kdongoske@cableone.net;               Rinkevich, Sarah                          Re: LTEMP Tribal Meeting Doodle poll
                                                           lorjac@frontiernet.net;               <sarah_rinkevich@fws.gov>
                                                           mjvick@gmail.com; jasonjohn@navajo‐
                                                           nsn.gov; michael.yeatts@nau.edu;
                                                           htsec1@havasupai‐nsn.gov;
                                                           robertkirk@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           lindaotero@fortmojave.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           pbungart@circaculture.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           Larry.Benallie@gric.nsn.us;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov; lagory@anl.gov;
                                                           brucev@anl.gov; jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov



  027239         3      002155.pdf    E‐Mail     8/11/2014 lori_caramanian@ios.doi.gov;                    Rinkevich, Sarah                Re: AIF for the Joint Tribal Liaison report
                                                           lorjac@frontiernet.net;                         <sarah_rinkevich@fws.gov>
                                                           mcrawford@usbr.gov;
                                                           bheffernan@usbr.gov
  027242         3      002156.pdf    E‐Mail     8/11/2014 sarah_rinkevich@fws.gov;                        Caramanian, Lori                Re: AIF for the Joint Tribal Liaison report
                                                           lorjac@frontiernet.net;                         <lori_caramanian@ios.doi.gov>
                                                           mcrawford@usbr.gov;
                                                           bheffernan@usbr.gov
  027245         2      002157.pdf    E‐mail     8/11/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL                Kaibab Band of Paiute Indians: E‐mail from Kirk
                                                                                                                                           with draft agenda for 8/12/14 meeting with
                                                                                                                                           Tribes to provide update on the LTEMP EIS
                                                                                                                                           process.
  027247         2      002158.pdf    E‐mail     8/11/2014 Kurt Dongoske, THPO                             Kirk LaGory, ANL                The Pueblo of Zuni: E‐mail from Kirk with draft
                                                                                                                                           agenda for 8/12/14 meeting with Tribes to
                                                                                                                                           provide update on the LTEMP EIS process.

  027249         2      002159.pdf    E‐mail     8/11/2014 Don Watahomigie, Chairperson;                   Kirk LaGory, ANL                The Havasupai Tribe: E‐mail from Kirk with draft
                                                           Margaret Vick, Atty; Tribal Secretary                                           agenda for 8/12/14 meeting with Tribes to
                                                                                                                                           provide update on the LTEMP EIS process.


                                                                                         502 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 503 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From    Description
   027251        2      002160.pdf     E‐mail    8/11/2014 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL            The Hualapai Tribe: E‐mail from Kirk with draft
                                                           Bungart, Dept of CR                                                         agenda for 8/12/14 meeting with Tribes to
                                                                                                                                       provide update on the LTEMP EIS process.

  027253         2      002161.pdf    E‐mail     8/11/2014 Michael Foley; Robert Kirk; Jason John,         Kirk LaGory, ANL            The Navajo Nation: E‐mail from Kirk with draft
                                                           NDWP; Tony Joe, Supervisory                                                 agenda for 8/12/14 meeting with Tribes to
                                                           Archaeologist                                                               provide update on the LTEMP EIS process.

  027255         2      002162.pdf    E‐mail     8/11/2014 Michael Yeatts, Tribal Archaeologist            Kirk LaGory, ANL            Hopi: E‐mail from Kirk with draft agenda for
                                                                                                                                       8/12/14 meeting with Tribes to provide update
                                                                                                                                       on the LTEMP EIS process.
  027257         2      002163.pdf    E‐mail     8/11/2014 Linda Otero, Director Cultural Society          Kirk LaGory, ANL            Fort Mojave Tribal Council: E‐mail from Kirk with
                                                                                                                                       draft agenda for 8/12/14 meeting with Tribes to
                                                                                                                                       provide update on the LTEMP EIS process.

  027259         2      002164.pdf    E‐mail     8/11/2014 Larry Benallie, Archaeology Compliance Kirk LaGory, ANL                     Gila River Indian Community Council: E‐mail from
                                                           Specialist                                                                  Kirk with draft agenda for 8/12/14 meeting with
                                                                                                                                       Tribes to provide update on the LTEMP EIS
                                                                                                                                       process.
  027261         1      002165.pdf    E‐mail     8/11/2014 Kurt Dongoske, THPO                             Sarah Rinkevich, DOI        The Pueblo of Zuni: E‐mail reminder for 8/12/14
                                                                                                                                       conference call.
  027262         1      002166.pdf    E‐mail     8/11/2014 Loretta Jackson‐Kelly; Peter Bungart,           Sarah Rinkevich, DOI        The Hualapai Tribe: E‐mail reminder for 8/12/14
                                                           Dept of CR                                                                  conference call.
  027263         1      002167.pdf    E‐mail     8/11/2014 Don Watahomigie, Chairperson;                   Sarah Rinkevich, DOI        The Havasupai Tribe: E‐mail reminder for 8/12/14
                                                           Margaret Vick, Atty                                                         conference call.
  027264         1      002168.pdf    E‐mail     8/11/2014 Michael Foley; Robert Kirk; Jason John,         Sarah Rinkevich, DOI        The Navajo Nation: E‐mail reminder for 8/12/14
                                                           NDWP; Tony Joe, Supervisory                                                 conference call.
                                                           Archaeologist
  027265         1      002169.pdf    E‐mail     8/11/2014 Michael Yeatts, Tribal Archaeologist            Sarah Rinkevich, DOI        Hopi: E‐mail reminder for 8/12/14 conference
                                                                                                                                       call.
  027266         1      002170.pdf    E‐mail     8/11/2014 Linda Otero, Director Cultural Society          Sarah Rinkevich, DOI        Fort Mojave Tribal Council: E‐mail reminder for
                                                                                                                                       8/12/14 conference call.
  027267         1      002171.pdf    E‐mail     8/11/2014 Charley Bulletts, CRD                           Sarah Rinkevich, DOI        Kaibab Band of Paiute Indians: E‐mail reminder
                                                                                                                                       for 8/12/14 conference call.
  027268         1      002172.pdf    E‐mail     8/11/2014 Larry Benallie, Archaeology Compliance Sarah Rinkevich, DOI                 Gila River Indian Community Council: E‐mail
                                                           Specialist                                                                  reminder for 8/12/14 conference call.
  027269        116     002173.pdf    E‐Mail     8/8/2014 capron@wapa.gov;                        Whetton, Linda <lwhetton@usbr.gov>   Draft TWG Minutes from August 4 WebEx
                                                           svanderkooi@usgs.gov;
                                                           mcrawford@usbr.gov;
                                                           gknowles@usbr.gov; jcjordan1@cox.net




                                                                                         503 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 504 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From   Description
   027385       37      002174.pdf    E‐Mail     8/8/2014   jan_balsom@nps.gov;                           Heffernan, Beverley     Draft Glen Canyon Dam Programmatic
                                                            cbulletts@kaibabpaiute‐nsn.gov;               <bheffernan@usbr.gov>   Agreement for Review and Comment
                                                            kdongoske@cableone.net;
                                                            jeddins@achp.gov;
                                                            jgarrison@azstateparks.gov;
                                                            mwalsh@azstateparks.gov;
                                                            ahoward@azstateparks.gov;
                                                            lorjac@frontiernet.net;
                                                            ghooee@ashiwi.org; creda@creda.cc;
                                                            Jeka@wapa.gov;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            charles.lewis@bia.gov;
                                                            ronpmaldonado@navajo‐nsn.gov;
                                                            rnelson@achp.gov;
                                                            LMMeyer@wapa.gov;
                                                            benjamin_tuggle@fws.gov;
                                                            kirk_young@fws.gov;
                                                            rosemary_sucec@nps.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            michael.yeatts@nau.edu;
                                                            scounts@hualapai‐nsn.gov;
                                                            hopicouncil@hopi.nsn.us;
                                                            rickabasta@gmail.com;
                                                            msavala@kaibabpaiute‐nsn.gov;
                                                            jetta@shivwits.org; AGold@usbr.gov;




                                                                                        504 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 505 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                 Description
   027422        6      002175.pdf    E‐Mail     8/8/2014   agold@usbr.gov;                               Whetton, Linda <lwhetton@usbr.gov>   Draft AMWG Agenda
                                                            anne_castle@ios.doi.gov;
                                                            ardenkucate@yahoo.com;
                                                            bheffernan@usbr.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ericmillis@utah.gov;
                                                            estevan.lopez@state.nm.us;
                                                            frederickhwhite@frontiernet.net;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kirk_young@fws.gov;
  027428         5      002176.pdf    Letter     8/8/2014   M. Connor                                     J.F. Sullivan                        Letter and email: Salt River Project concerns on
                                                                                                                                               LTEMP EIS process.
  027433        37      002177.pdf    Letter     8/8/2014   Charley Bulletts, CRD; Manual Savala,         Larry Walkoviak, REC                 Kaibab Band of Paiute Indians: Letter informing
                                                            Chairman                                                                           interested parties that REC intends to schedule a
                                                                                                                                               meeting to discuss the Draft PA.Copy of Draft PA
                                                                                                                                               included
  027470        37      002178.pdf    E‐mail     8/8/2014   Kurt Dongoske, THPO; Gerald Hooee,            Larry Walkoviak, REC                 The Pueblo of Zuni: Letter informing interested
                                                            Councilman;                                                                        parties that REC intends to schedule a meeting to
                                                                                                                                               discuss the Draft PA. Copy of Draft PA included

  027507        37      002179.pdf    E‐mail     8/8/2014   Mike Yeatts, Tribal Archaeologist; Leigh Larry Walkoviak, REC                      The Pueblo of Zuni: Letter informing interested
                                                            Kuwanwiswima, Cultural Preservation                                                parties that REC intends to schedule a meeting to
                                                            Officer, hopicouncil@hopi.nsn.us                                                   discuss the Draft PA. Copy of Draft PA included

  027544        37      002180.pdf    E‐mail     8/8/2014   Loretta Jackson‐Kelly, THPO; Sherry J.        Larry Walkoviak, REC                 The Hualapai Tribe: Letter informing interested
                                                            Counts, Chairwoman                                                                 parties that REC intends to schedule a meeting to
                                                                                                                                               discuss the Draft PA. Copy of Draft PA included

                                                                                        505 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 506 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From          Description
   027581       37      002181.pdf     E‐mail    8/8/2014   Ron Maldanado, Acting THPO                    Larry Walkoviak, REC           The Navajo Nation: Letter informing interested
                                                                                                                                         parties that REC intends to schedule a meeting to
                                                                                                                                         discuss the Draft PA. Copy of Draft PA included

  027618         2      002182.pdf    E‐Mail     8/7/2014   rob_p_billerbeck@nps.gov;            Tanya Trujillo <ttrujillo@crb.ca.gov>   Re: Federal Register Notice
                                                            lori_caramanian@ios.doi.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov

  027620         1      002183.pdf    E‐mail     8/7/2014   Nora McDowell‐Antone                          Jennifer Abplanalp, ANL        Fort Mojave Tribal Council: Invite to meeting for
                                                                                                                                         LTEMP update. Call‐in information and password
                                                                                                                                         provided.
  027621        36      002184.pdf    E‐mail     8/7/2014   Charley Bulletts, CRD; Manual Savala,         Larry Walkoviak, REC           Kaibab Band of Paiute Indians: Letter informing
                                                            Chairman                                                                     interested parties that REC intends to schedule a
                                                                                                                                         meeting to discuss the Draft PA. Copy of Draft PA
                                                                                                                                         included
  027657        36      002185.pdf    Letter     8/7/2014   Kurt Dongoske, THPO; Gerald Hooee,            Larry Walkoviak, REC           The Pueblo of Zuni: Letter informing interested
                                                            Councilman; Arlen Quetawki, Sr.,                                             parties that REC intends to schedule a meeting to
                                                            Governor                                                                     discuss the Draft PA.Copy of Draft PA included

  027693        36      002186.pdf    Letter     8/7/2014   Mike Yeatts, Tribal Archaeologist;            Larry Walkoviak, REC           Hopi: Letter informing interested parties that REC
                                                            Herman Honanie, Chairman                                                     intends to schedule a meeting to discuss the
                                                                                                                                         Draft PA.Copy of Draft PA included

  027729        36      002187.pdf    Letter     8/7/2014   Loretta Jackson‐Kelly, THPO; Sherry J.        Larry Walkoviak, REC           The Hualapai Tribe: Letter informing interested
                                                            Counts, Chairwoman                                                           parties that REC intends to schedule a meeting to
                                                                                                                                         discuss the Draft PA.Copy of Draft PA included

  027765        36      002188.pdf    Letter     8/7/2014   Ron Maldanado, Acting THPO; Ben               Larry Walkoviak, REC           The Navajo Nation: Letter informing interested
                                                            Shelly, President                                                            parties that REC intends to schedule a meeting to
                                                                                                                                         discuss the Draft PA.Copy of Draft PA included




                                                                                        506 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 507 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                 Description
   027801       74      002189.pdf    E‐Mail     8/6/2014   agold@usbr.gov;                               Whetton, Linda <lwhetton@usbr.gov>   AMWG Information and Review Document
                                                            anne_castle@ios.doi.gov;
                                                            ardenkucate@yahoo.com;
                                                            bheffernan@usbr.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ericmillis@utah.gov;
                                                            estevan.lopez@state.nm.us;
                                                            frederickhwhite@frontiernet.net;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            jdevos@azgfd.gov;
                                                            jmcclow@ugrwcd.org;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kirk_young@fws.gov;
  027875        73      002190.pdf    E‐Mail     8/6/2014   lwhetton@usbr.gov;                  Fry, Kyrie <kfry@usgs.gov>                     GCMRC's Response to Reviewers Document
                                                            gknowles@usbr.gov;
                                                            M3research@starband.net;
                                                            capron@wapa.gov; jcjordan1@cox.net;
                                                            vkartha@azwater.gov;
                                                            svanderkooi@usgs.gov;
                                                            jcschmidt@usgs.gov; dlytle@usgs.gov


  027948         1      002191.pdf    E‐mail     8/6/2014   Michael Yeatts, Tribal Archaeologist          Jessica Griffin, ANL                 Hopi: Invitation to meeting for LTEMP update.
                                                                                                                                               Call‐in information and password provided.

  027949         1      002192.pdf    E‐mail     8/6/2014   Charley Bulletts, CRD                         Jessica Griffin, ANL                 Kaibab Band of Paiute Indians: Invitation to
                                                                                                                                               meeting for LTEMP update. Call‐in information
                                                                                                                                               and password provided.
  027950         1      002193.pdf    E‐mail     8/6/2014   Kurt Dongoske, THPO                           Jessica Griffin, ANL                 The Pueblo of Zuni: Invitation to meeting for
                                                                                                                                               LTEMP update. Call‐in information and password
                                                                                                                                               provided.
                                                                                        507 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 508 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                            From                Description
   027951        1      002194.pdf     E‐mail    8/6/2014   Don Watahomigie, Chairperson;                 Jessica Griffin, ANL                   The Havasupai Tribe: Invitation to meeting for
                                                            Margaret Vick, Atty; Tribal Secretary                                                LTEMP update. Call‐in information and password
                                                                                                                                                 provided.
  027952         1      002195.pdf    E‐mail     8/6/2014   Loretta Jackson‐Kelly, THPO; Peter            Jessica Griffin, ANL                   The Hualapai Tribe: Invitation to meeting for
                                                            Bungart, Dept. of CR                                                                 LTEMP update. Call‐in information and password
                                                                                                                                                 provided.
  027953         1      002196.pdf    E‐mail     8/6/2014   Michael Foley; Robert Kirk; Jason John, Jessica Griffin, ANL                         The Navajo Nation: Invite to meeting for LTEMP
                                                            NDWP; Tony Joe, Supervisory                                                          update. Call‐in information and password
                                                            Archaeologist                                                                        provided.
  027954         1      002197.pdf    E‐mail     8/6/2014   Larry Benallie, Archaeology Compliance Jessica Griffin, ANL                          Gila River Indian Community Council: Invite to
                                                            Specialist                                                                           meeting for LTEMP update. Call‐in information
                                                                                                                                                 and password provided.
  027955         1      002198.pdf    E‐mail     8/6/2014   Linda Otero, Director Cultural Society        Jessica Griffin, ANL                   Fort Mojave Tribal Council: Invite to meeting for
                                                                                                                                                 LTEMP update. Call‐in information and password
                                                                                                                                                 provided.
  027956         6      002199.pdf    E‐Mail     8/5/2014   gknowles@usbr.gov;                            Capron, Shane <Capron@WAPA.GOV>        Revised Agenda attached
                                                            jcschmidt@usgs.gov;
                                                            jcjordan1@cox.net;
                                                            BHeffernan@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            lwhetton@usbr.gov;
                                                            vkartha@azwater.gov
  027962         2      002200.pdf    E‐Mail     8/5/2014   Rob_P_Billerbeck@nps.gov;                     Chris Cantrell <CCantrell@azgfd.gov>   RE: Lees Ferry Fishery Management
                                                            BStewart@azgfd.gov
  027964         1      002201.pdf    E‐Mail     8/4/2014   jcjordan1@cox.net;                            Billerbeck, Rob                        Lees Ferry Fishery Management
                                                            Hamilldsrt50@msn.com;                         <rob_p_billerbeck@nps.gov>
                                                            BStewart@azgfd.gov;
                                                            chris_hughes@nps.gov;
                                                            melissa_trammell@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            Brian Healy@nps.gov
  027965         8      002202.pdf    E‐Mail     8/4/2014   Capron@wapa.gov;                              Knowles, Glen <gknowles@usbr.gov>      Budget AIF
                                                            jcschmidt@usgs.gov;
                                                            jcjordan1@cox.net;
                                                            BHeffernan@usbr.gov;
                                                            mcrawford@usbr.gov;
                                                            lwhetton@usbr.gov




                                                                                        508 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 509 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                    From               Description
   027973        1      002203.pdf    E‐Mail     8/4/2014   cbulletts@kaibabpaiute‐nsn.gov;       Griffin, Jessica <griffinj@anl.gov>   LTEMP Tribal Meeting Doodle poll
                                                            kdongoske@cableone.net;
                                                            htchair@havasupai‐nsn.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            robertkirk@navajo‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            htsec1@havasupai‐nsn.gov;
                                                            lindaotero@fortmojave.com;
                                                            Larry.Benallie@gric.nsn.us;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            mrunge@usgs.gov; lagory@anl.gov;
                                                            brucev@anl.gov;
                                                            sarah_rinkevich@fws.gov;
                                                            jabplanalp@anl.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            bheffernan@usbr.gov
  027974         3      002204.pdf    E‐Mail     8/4/2014   gknowles@usbr.gov                             Josh Korman                   RE: [Update] experimental design meeting
                                                                                                          <jkorman@ecometric.com>
  027977         2      002205.pdf    E‐mail     8/4/2014   Charley Bulletts, CRD                         Jessica Griffin, ANL          Kaibab Band of Paiute Indians: E‐mail reminder to
                                                                                                                                        participate in the doodle poll.
  027979         2      002206.pdf    E‐mail     8/4/2014   Kurt Dongoske, THPO                           Jessica Griffin, ANL          The Pueblo of Zuni: E‐mail reminder to
                                                                                                                                        participate in the doodle poll.
  027981         2      002207.pdf    E‐mail     8/4/2014   Don Watahomigie, Chairperson; Tribal          Jessica Griffin, ANL          The Havasupai Tribe: E‐mail reminder to
                                                            Secretary; Margaret Vick, Atty                                              participate in the doodle poll.
  027983         2      002208.pdf    E‐mail     8/4/2014   Loretta Jackson‐Kelly, THPO; Peter            Jessica Griffin, ANL          The Hualapai Tribe: E‐mail reminder to
                                                            Bungart, Dept. of CR                                                        participate in the doodle poll.
  027985         2      002209.pdf    E‐mail     8/4/2014   Michael Foley; Robert Kirk; Jason John,       Jessica Griffin, ANL          The Navajo Nation: E‐mail reminder to
                                                            NDWP; Tony Joe, Supervisory                                                 participate in the doodle poll.
                                                            Archaeologist
  027987         2      002210.pdf    E‐mail     8/4/2014   Linda Otero, Director Cultural Society        Jessica Griffin, ANL          Fort Mojave Tribal Council: E‐mail reminder to
                                                                                                                                        participate in the doodle poll.
  027989         2      002211.pdf    E‐mail     8/4/2014   Michael Yeatts, Tribal Archaeologist          Jessica Griffin, ANL          Hopi: E‐mail reminder to participate in the
                                                                                                                                        doodle poll.
  027991         2      002212.pdf    E‐mail     8/4/2014   Larry Benallie, Archaeology Compliance Jessica Griffin, ANL                 Gila River Indian Community Council: E‐mail
                                                            Specialist                                                                  reminder to participate in the doodle poll.
  027993         2      002213.pdf    E‐Mail     8/2/2014   gknowles@usbr.gov                      Josh Korman                          RE: [Update] experimental design meeting
                                                                                      509 of 1060  <jkorman@ecometric.com>
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 510 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                Description
   027995       542     002214.pdf    E‐Mail     8/2/2014   agold@usbr.gov;                               Knowles, Glen <gknowles@usbr.gov>   Fwd: GCMRC's FY15‐17 Triennial Work Plan
                                                            anne_castle@ios.doi.gov;
                                                            ardenkucate@yahoo.com;
                                                            benjamin_tuggle@fws.gov;
                                                            Bert_Frost@nps.gov;
                                                            BHeffernan@usbr.gov;
                                                            brian_healy@nps.gov;
                                                            Bryan.Bowker@bia.gov;
                                                            charles.lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            chris_hughes@nps.gov;
                                                            cschill@usgs.gov; cibarre@q.com;
                                                            colby.pellegrino@snwa.com;
                                                            ellsworth@wapa.gov;
                                                            bennion@wapa.gov;
                                                            m3research@starband.net;
                                                            dlytle@usgs.gov; dnimkin@npca.org;
                                                            DTrueman@usbr.gov;
                                                            drogowski@azgfd.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            david.wegner@mail.house.gov;
                                                            dostler@ucrcommission.com;
                                                            alan.downer06@gmail.com;
                                                            ejerlandsen@azwater.gov;
                                                            frederickhwhite@frontiernet.net;
  028537         2      002215.pdf    E‐Mail     8/1/2014   gknowles@usbr.gov;                   Seth Shanahan                                Re: [Update] experimental design meeting
                                                            cyackulic@usgs.gov; capron@wapa.gov; <seth.shanahan@snwa.com>
                                                            thomas.george@state.co.us;
                                                            lagory@anl.gov; jkorman@shaw.ca;
                                                            valdezra@aol.com; mrunge@usgs.gov;
                                                            krussell@usbr.gov; pgrams@usgs.gov;
                                                            kcpicel@anl.gov;
                                                            6188@240.conf.anl.gov;
                                                            kgrantz@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            griffinj@anl.gov




                                                                                        510 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 511 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                 From                          Description
   028539       30      002216.pdf    E‐Mail       8/1/2014    cyackulic@usgs.gov; capron@wapa.gov; Knowles, Glen <gknowles@usbr.gov>             Re: [Update] experimental design meeting
                                                               thomas.george@state.co.us;
                                                               lagory@anl.gov; jkorman@shaw.ca;
                                                               valdezra@aol.com; mrunge@usgs.gov;
                                                               krussell@usbr.gov; pgrams@usgs.gov;
                                                               kcpicel@anl.gov;
                                                               6188@240.conf.anl.gov;
                                                               seth.shanahan@snwa.com;
                                                               kgrantz@usbr.gov;
                                                               rob_p_billerbeck@nps.gov;
                                                               griffinj@anl.gov


  028569         1      002217.pdf Meeting Notes   7/30/2014                                                                                      The Hualapai Tribe: NPS, REC and GCMRC met
                                                                                                                                                  with Hualapai Tribal Council. REC provided an
                                                                                                                                                  overview of the LTEMP alternatives.

  028570        47      002218.pdf     E‐Mail      7/29/2014 gknowles@usbr.gov                               Erynn Knowles                        RE: Presentation for Wed.
                                                                                                             <erynndesigns@hotmail.com>
  028617         1      002219.pdf     E‐Mail      7/29/2014 gknowles@usbr.gov;                              Schmidt, John <jcschmidt@usgs.gov>   Re: Presentation for Wed.
                                                             pbungart@circaculture.com;
                                                             lorjac@frontiernet.net;
                                                             sarah_rinkevich@fws.gov;
                                                             Jan_Balsom@nps.gov;
                                                             svanderkooi@usgs.gov
  028618        48      002220.pdf     E‐Mail      7/28/2014 pbungart@circaculture.com                       Knowles, Glen <gknowles@usbr.gov>    Re: Presentation for Wed.

  028666         2      002221.pdf     E‐Mail      7/28/2014 pbungart@circaculture.com                       Knowles, Glen <gknowles@usbr.gov>    Re: Presentation for Wed.

  028668         1      002222.pdf     E‐Mail      7/28/2014 gknowles@usbr.gov                               Peter Bungart                        RE: Presentation for Wed.
                                                                                                             <pbungart@circaculture.com>
  028669        47      002223.pdf     E‐Mail      7/28/2014 pbungart@circaculture.com;                      Knowles, Glen <gknowles@usbr.gov>    Presentation for Wed.
                                                             lorjac@frontiernet.net;
                                                             sarah_rinkevich@fws.gov;
                                                             Jan_Balsom@nps.gov;
                                                             jcschmidt@usgs.gov
  028716         4      002224.pdf     E‐Mail      7/28/2014 rbenally@frontiernet.net;                       Billerbeck, Rob                      Re: Glen Canyon Dam Long‐Term Experimental
                                                             jasonjohn@navajo‐nsn.gov;                       <rob_p_billerbeck@nps.gov>           and Management Plan EIS Conference Call, July
                                                             gknowles@usbr.gov;                                                                   23, 2014 at 2 pm MDT ‐ CONSULATION VS NON‐
                                                             jan_balsom@nps.gov; lagory@anl.gov                                                   CONSULTATION DISTINCTION




                                                                                           511 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 512 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From                 Description
   028720        1      002225.pdf    E‐Mail     7/28/2014 cbulletts@kaibabpaiute‐nsn.gov;       Griffin, Jessica <griffinj@anl.gov>     LTEMP Tribal Meeting Doodle poll
                                                           kdongoske@cableone.net;
                                                           htchair@havasupai‐nsn.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           robertkirk@navajo‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           htsec1@havasupai‐nsn.gov;
                                                           lindaotero@fortmojave.com;
                                                           Larry.Benallie@gric.nsn.us;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov; lagory@anl.gov;
                                                           brucev@anl.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov
  028721         1      002226.pdf    E‐Mail     7/28/2014 gknowles@usbr.gov;                              Peter Bungart                 RE: July 30 meeting ppt
                                                           lorjac@frontiernet.net                          <pbungart@circaculture.com>
  028722         1      002227.pdf    E‐mail     7/28/2014 Charley Bulletts, CRD                           Jessica Griffin, ANL          Kaibab Band of Paiute Indians: Doodle Poll for EIS
                                                                                                                                         update webinar.
  028723         1      002228.pdf    E‐mail     7/28/2014 Kurt Dongoske, THPO                             Jessica Griffin, ANL          The Pueblo of Zuni: Doodle Poll for EIS update
                                                                                                                                         webinar.
  028724         1      002229.pdf    E‐mail     7/28/2014 Don Watahomigie, Chairperson; Tribal            Jessica Griffin, ANL          The Havasupai Tribe: Doodle Poll for EIS update
                                                           Secretary; Margaret Vick, Atty                                                webinar.
  028725         1      002230.pdf    E‐mail     7/28/2014 Loretta Jackson‐Kelly, THPO; Peter              Jessica Griffin, ANL          The Hualapai Tribe: Doodle Poll for EIS update
                                                           Bungart, Dept. of CR                                                          webinar.
  028726         1      002231.pdf    E‐mail     7/28/2014 Michael Foley; Robert Kirk; Jason John,         Jessica Griffin, ANL          The Navajo Nation: Doodle Poll for EIS update
                                                           NDWP; Tony Joe, Supervisory                                                   webinar.
                                                           Archaeologist
  028727         1      002232.pdf    E‐mail     7/28/2014 Linda Otero, Director Cultural Society          Jessica Griffin, ANL          Fort Mojave Tribal Council: Doodle Poll for EIS
                                                                                                                                         update webinar.
  028728         1      002233.pdf    E‐mail     7/28/2014 Michael Yeatts, Tribal Archaeologist   Jessica Griffin, ANL                   Hopi: Doodle Poll for EIS update webinar.
  028729         1      002234.pdf    E‐mail     7/28/2014 Larry Benallie, Archaeology Compliance Jessica Griffin, ANL                   Gila River Indian Community Council: Doodle Poll
                                                           Specialist                                                                    for EIS update webinar.
  028730         1      002235.pdf    E‐Mail     7/27/2014 gknowles@usbr.gov                      Peter Bungart                          RE: July 30 meeting ppt
                                                                                                  <pbungart@circaculture.com>

                                                                                         512 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 513 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                            From                  Description
   028731        2      002236.pdf    E‐Mail       7/27/2014 pbungart@circaculture.com;                      Knowles, Glen <gknowles@usbr.gov>     Re: FW: Council Packet
                                                             jcschmidt@usgs.gov;
                                                             Jan_Balsom@nps.gov;
                                                             lorjac@frontiernet.net;
                                                             sarah rinkevich@fws.gov
  028733         9      002237.pdf     E‐Mail      7/26/2014 gknowles@usbr.gov;                              Peter Bungart                         FW: Council Packet
                                                             jcschmidt@usgs.gov;                             <pbungart@circaculture.com>
                                                             Jan_Balsom@nps.gov;
                                                             lorjac@frontiernet.net;
                                                             sarah rinkevich@fws.gov
  028742         1      002238.pdf    E‐MAIL       7/24/2014 Bruce Verhaaren, ANL                            Peter Bungart, Dept. of CR             The Hualapai Tribe: Peter responded that he
                                                                                                                                                    hasn't been able to track down the MOU and
                                                                                                                                                    asked if either of the agencies had a copy.
  028743         4      002239.pdf     E‐Mail      7/23/2014 rob_p_billerbeck@nps.gov;                       Ray Benally <rbenally@frontiernet.net> Glen Canyon Dam Long‐Term Experimental and
                                                             jasonjohn@navajo‐nsn.gov;                                                              Management Plan EIS Conference Call, July 23,
                                                             rbenally@frontiernet.net                                                               2014 at 2 pm MDT ‐ CONSULATION VS NON‐
                                                                                                                                                    CONSULTATION DISTINCTION
  028747        20      002240.pdf     E‐Mail      7/23/2014 bstewart@azgfd.gov;                             Knowles, Glen <gknowles@usbr.gov> LTEMP Presentation from June TWG Meeting
                                                             dweedman@azgfd.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             lagory@anl.gov
  028767         2      002241.pdf     E‐Mail      7/23/2014 gknowles@usbr.gov;                              Michael Kellett                       Re: Glen Canyon Dam LTEMP EIS update
                                                             bheffernan@usbr.gov;                            <michael@glencanyon.org>
                                                             rob_p_billerbeck@nps.gov
  028769         2      002242.pdf     E‐Mail      7/23/2014 michael@glencanyon.org;                         Billerbeck, Rob                       Re: Glen Canyon Dam LTEMP EIS update
                                                             gknowles@usbr.gov;                              <rob_p_billerbeck@nps.gov>
                                                             bheffernan@usbr.gov
  028771         1      002243.pdf     E‐Mail      7/23/2014 rob_p_billerbeck@nps.gov;                       Michael Kellett                       Glen Canyon Dam LTEMP EIS update
                                                             bheffernan@usbr.gov                             <michael@glencanyon.org>
  028772         3      002244.pdf Meeting Notes   7/23/2014                                                                                       Cooperating Agencies Meeting: Notes;
                                                                                                                                                   Attendees: ANL, Reclamation, NPS, USGS, DOI,
                                                                                                                                                   Cooperating Agencies; Topic: LTEMP update

  028775         3      002245.pdf Meeting Notes   7/23/2014                                                                                       Hopi: CA meeting held. Michael Yeatts in
                                                                                                                                                   attendance.
  028778         3      002246.pdf Meeting Notes   7/23/2014                                                                                       The Hualapai Tribe: CA Meeting held. Peter
                                                                                                                                                   Bungart in attendance.
  028781         2      002247.pdf     E‐mail      7/22/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL                      Kaibab Band of Paiute Indians: E‐mail reminder of
                                                                                                                                                   CA meeting with agenda attached.

  028783         2      002248.pdf     E‐mail      7/22/2014 Don Watahomigie; Chairperson; Tribal Kirk LaGory, ANL                                 The Havasupai Tribe: E‐mail reminder of CA
                                                             Secretary; Margaret Vick, Atty                                                        meeting with agenda attached.
  028785         2      002249.pdf     E‐mail      7/22/2014 Jason John, NDWP; Michael Foley; Tony Kirk LaGory, ANL                                The Navajo Nation: E‐mail reminder of CA
                                                             Joe, Supervisory Archaeologist                                                        meeting with agenda attached.
                                                                                           513 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 514 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                                 From            Description
   028787        2      002250.pdf     E‐mail    7/22/2014 Kurt Dongoske, THPO                             Kirk LaGory, ANL                    The Pueblo of Zuni: E‐mail reminder of CA
                                                                                                                                               meeting with agenda attached.
  028789         2      002251.pdf    E‐mail     7/22/2014 Michael Yeatts, Tribal Archaeologist            Kirk LaGory, ANL                    Hopi: E‐mail reminder of CA meeting with agenda
                                                                                                                                               attached.
  028791         2      002252.pdf    E‐mail     7/22/2014 Loretta Jackson‐Kelly, THPO; Peter    Kirk LaGory, ANL                              The Hualapai Tribe: E‐mail reminder of CA
                                                           Bungart, Dept. of CR                                                                meeting with agenda attached.
  028793         2      002253.pdf    E‐Mail     7/21/2014 lapoch@anl.gov; lagory@anl.gov;       Billerbeck, Rob                               Re: Clayton Palmer's visit to Argonne to discuss
                                                           griffinj@anl.gov;                     <rob_p_billerbeck@nps.gov>                    LTEMP power systems methodology
                                                           jvankuiken@ameritech.net;
                                                           jvankuiken@anl.gov;
                                                           rclayton@usbr.gov;
                                                           cspalmer@wapa.gov;
                                                           tdveselka@anl.gov; guenter@anl.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           bennion@wapa.gov; Jeka@wapa.gov



  028795         7      002254.pdf    MOU        7/21/2014                                                                                     Hopi: MOU signed by Reclamation
  028802         1      002255.pdf    E‐mail     7/21/2014 Peter Bungart, Dept of CR                       Bruce Verhaaren, ANL                The Hualapai Tribe: E‐mail asking if Peter had
                                                                                                                                               time to check for a copy of the MOU signed by all
                                                                                                                                               parties.
  028803         7      002256.pdf    MOU        7/21/2014                                                                                     The Hualapai Tribe: MOU signed by Reclamation

  028810         2      002257.pdf    E‐Mail     7/16/2014 vkartha@azwater.gov                             Knowles, Glen <gknowles@usbr.gov>   Fwd: status of development of FY15/16/17
                                                                                                                                               Triennial Work Plan
  028812        41      002258.pdf    Other      7/16/2014                                                                                     MOUs: Copy of Tribal MOUs with Reclamation
                                                                                                                                               and NPS. (41 pages) 2012 ‐ 2014 (Havasupai;
                                                                                                                                               Hopi; Hualapai; Kaibab Band of Paiute Indians;
                                                                                                                                               Navajo Nation; Pueble of Zuni)




                                                                                         514 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 515 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                From                           Description
   028853        3      002259.pdf    E‐Mail       7/15/2014 anne_castle@ios.doi.gov;             Whetton, Linda <lwhetton@usbr.gov>             TWG Motion & SA Memo to GCMRC
                                                             charles.lewis@bia.gov;
                                                             Cbulletts@kaibabpaiute‐nsn.gov;
                                                             chris_hughes@nps.gov; cibarre@q.com;
                                                             ellsworth@wapa.gov;
                                                             drogowski@azgfd.gov;
                                                             bennion@wapa.gov;
                                                             dnimkin@npca.org;
                                                             dostler@ucrcommission.com;
                                                             ejerlandsen@azwater.gov;
                                                             garry.cantley@bia.gov;
                                                             gknowles@usbr.gov;
                                                             jan_balsom@nps.gov;
                                                             jasthiriot@crc.nv.gov;
                                                             jerryleecox@durango.net;
                                                             gmyers12@msn.com;
                                                             hamilldsrt50@msn.com;
                                                             jcjordan1@cox.net;
                                                             cuszhman@yahoo.com;
                                                             kdahl@npca.org; kirk_young@fws.gov;
                                                             kdongoske@cableone.net;
                                                             larry@grandcanyonwildlands.org;
                                                             lesley_fitzpatrick@fws.gov;
                                                             creda@creda.cc; lmmeyer@wapa.gov;
                                                             lorjac@frontiernet.net;
  028856         4      002260.pdf     E‐Mail      7/15/2014 Capron@wapa.gov;                               Schmidt, John <jcschmidt@usgs.gov>   Re: GCMRC update regarding revision of the
                                                             GKnowles@usbr.gov;                                                                  Triennial Work Plan
                                                             vkartha@azwater.gov;
                                                             LWhetton@usbr.gov;
                                                             jcjordan1@cox.net;
                                                             mcrawford@usbr.gov;
                                                             svanderkooi@usgs.gov;
                                                             cschill@usgs.gov
  028860         1      002261.pdf     E‐Mail      7/15/2014 GKnowles@usbr.gov;                             Capron, Shane <Capron@WAPA.GOV>      budget motion
                                                             vkartha@azwater.gov;
                                                             LWhetton@usbr.gov;
                                                             jcjordan1@cox.net;
                                                             mcrawford@usbr.gov;
                                                             jcschmidt@usgs.gov
  028861         5      002262.pdf Meeting Notes   7/14/2014                                                                                     Experimental Design Meeting: Notes; Attendees:
                                                                                                                                                 ANL, Reclamation, NPS, USGS, SWCA, SNWA,
                                                                                                                                                 WAPA, State of Colorado; Topic: Experimental
                                                                                                                                                 Design. No corresponding agenda
                                                                                          515 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 516 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                  From                              Description
   028866        1      002263.pdf    E‐Mail       7/10/2014 rob_p_billerbeck@nps.gov;             valdezra@aol.com                                 Thank you for opportunity to meet yesterday
                                                             gknowles@usbr.gov; krussell@usbr.gov;
                                                             mrunge@usgs.gov; lagory@anl.gov;
                                                             Capron@wapa.gov;
                                                             seth.shanahan@snwa.com;
                                                             thomas.george@state.co.us;
                                                             CSPALMER@wapa.gov;
                                                             dostler@ucrcommission.com;
                                                             lori_caramanian@ios.doi.gov

  028867        35      002264.pdf     E‐Mail      7/9/2014   rob_p_billerbeck@nps.gov;                     Leslie James <creda@creda.cc>           FW: LTEMP ‐ Emerging Hybrid Response
                                                              gknowles@usbr.gov;
                                                              michael_connor@ios.doi.gov
  028902        35      002265.pdf     E‐Mail      7/9/2014   gknowles@usbr.gov;                            Leslie James <creda@creda.cc>           LTEMP ‐ Emerging Hybrid Response
                                                              rob_p_billerbeck@nps.gov;
                                                              michael_connor@ios.doi.gov
  028937        19      002266.pdf Meeting Notes   7/9/2014                                                                                         Experimental Design Meeting: Notes; Attendees:
                                                                                                                                                    ANL, Reclamation, NPS, USGS, USFWS, SWCA,
                                                                                                                                                    WAPA, Carl Walters; Topic: Experimental Design.
                                                                                                                                                    combined two sets of notes

  028956        34      002267.pdf     Letter      7/8/2014   Knowles, Glen                                 James, Leslie ‐ Colorado River Energy   Letter: Letter re: July 2, 2014 discussion,
                                                              Billerbeck, Rob                               Distributors Association (CREDA)        Emerging hybrid alternative. Appendix A: The
                                                                                                                                                    impacts of LTEMP on the endangered bumpback
                                                                                                                                                    chub and other downstream resources; Appendix
                                                                                                                                                    B: Powerpoint presentation: Annotated version
                                                                                                                                                    of the Glen Canyon Dam LTEMP EIS Update
                                                                                                                                                    presented July 2, 2014

  028990         4      002268.pdf     E‐Mail      7/3/2014   rob_p_billerbeck@nps.gov;            John Hamill <hamilldsrt50@msn.com>               Re: LTEMP ‐ NPCA & Recreational Fishing
                                                              jcjordan1@cox.net; gknowles@usbr.gov                                                  Participation

  028994         1      002269.pdf     E‐Mail      7/3/2014   gknowles@usbr.gov                             Leslie James <creda@creda.cc>           RE: LTEMP EIS Presentation for today
  028995         1      002270.pdf     E‐Mail      7/2/2014   john@livingrivers.org;                        Billerbeck, Rob P                       Re: View Doc
                                                                                                            <Rob_P_Billerbeck@nps.gov>
  028996         1      002271.pdf     E‐Mail      7/2/2014   john@livingrivers.org;                        Billerbeck, Rob P                       Re: View Doc
                                                                                                            <Rob_P_Billerbeck@nps.gov>
  028997         1      002272.pdf     E‐Mail      7/2/2014   Rob_P_Billerbeck@nps.gov;                     John Weisheit                           Re: View Doc
                                                                                                            <john.weisheit@gmail.com>
  028998         1      002273.pdf     E‐Mail      7/2/2014   Rob_P_Billerbeck@nps.gov;                     John Weisheit                           Re: View Doc
                                                                                                            <john.weisheit@gmail.com>




                                                                                          516 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 517 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                   Description
   028999       23      002274.pdf    E‐Mail     7/2/2014   creda@creda.cc; ted@uamps.com;                Knowles, Glen <gknowles@usbr.gov>      LTEMP EIS Presentation for today
                                                            Doug.Milligan@srpnet.com;
                                                            cibarre@q.com; krussell@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            kgrantz@usbr.gov; jblair@usbr.gov;
                                                            rclayton@usbr.gov
  029022         2      002275.pdf    E‐Mail     7/2/2014   john@livingrivers.org;                        Billerbeck, Rob P                      Re: View Doc
                                                                                                          <Rob_P_Billerbeck@nps.gov>
  029024         2      002276.pdf    E‐Mail     7/2/2014   john@livingrivers.org;                        Billerbeck, Rob P                      Re: View Doc
                                                                                                          <Rob_P_Billerbeck@nps.gov>
  029026         2      002277.pdf    E‐Mail     7/2/2014   john@livingrivers.org;                        Billerbeck, Rob P                      Re: View Doc
                                                                                                          <Rob_P_Billerbeck@nps.gov>
  029028         1      002278.pdf    E‐Mail     7/1/2014   Rob_P_Billerbeck@nps.gov;                     john.weisheit@gmail.com on behalf of   Re: View Doc
                                                                                                          John Weisheit
  029029         1      002279.pdf    E‐Mail     7/1/2014   Rob_P_Billerbeck@nps.gov;                     john.weisheit@gmail.com on behalf of   Re: View Doc
                                                                                                          John Weisheit
  029030         1      002280.pdf    E‐Mail     7/1/2014   john@livingrivers.org;                        Billerbeck, Rob P                      Re: View Doc
                                                                                                          <Rob_P_Billerbeck@nps.gov>
  029031         1      002281.pdf    E‐Mail     7/1/2014   john@livingrivers.org;                        Billerbeck, Rob P                      Re: View Doc
                                                                                                          <Rob_P_Billerbeck@nps.gov>
  029032         1      002282.pdf    E‐Mail     6/28/2014 Rob_P_Billerbeck@nps.gov;                      john.weisheit@gmail.com on behalf of   View Doc
                                                                                                          John Weisheit




                                                                                        517 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 518 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                 Description
   029033       20      002283.pdf    E‐Mail     6/25/2014 anne_castle@ios.doi.gov;             Whetton, Linda <lwhetton@usbr.gov>   Fwd: Request for PPT
                                                           charles.lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           chris_hughes@nps.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           garry.cantley@bia.gov;
                                                           gknowles@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           gmyers12@msn.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;
                                                           lesley_fitzpatrick@fws.gov;
                                                           creda@creda.cc; lmmeyer@wapa.gov;
                                                           lorjac@frontiernet.net;




                                                                                        518 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 519 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                From                 Description
   029053       11      002284.pdf    E‐Mail       6/25/2014 anne_castle@ios.doi.gov;             Whetton, Linda <lwhetton@usbr.gov>   Fwd: From VanderKooi
                                                             charles.lewis@bia.gov;
                                                             Cbulletts@kaibabpaiute‐nsn.gov;
                                                             chris_hughes@nps.gov; cibarre@q.com;
                                                             ellsworth@wapa.gov;
                                                             drogowski@azgfd.gov;
                                                             bennion@wapa.gov;
                                                             dnimkin@npca.org;
                                                             dostler@ucrcommission.com;
                                                             ejerlandsen@azwater.gov;
                                                             garry.cantley@bia.gov;
                                                             gknowles@usbr.gov;
                                                             jan_balsom@nps.gov;
                                                             jasthiriot@crc.nv.gov;
                                                             jerryleecox@durango.net;
                                                             gmyers12@msn.com;
                                                             hamilldsrt50@msn.com;
                                                             jcjordan1@cox.net;
                                                             cuszhman@yahoo.com;
                                                             kdahl@npca.org; kirk_young@fws.gov;
                                                             kdongoske@cableone.net;
                                                             larry@grandcanyonwildlands.org;
                                                             lesley_fitzpatrick@fws.gov;
                                                             creda@creda.cc; lmmeyer@wapa.gov;
                                                             lorjac@frontiernet.net;
  029064         3      002285.pdf Meeting Notes   6/25/2014                                                                           Cooperating Agencies Meeting: Notes;
                                                                                                                                       Attendees: ANL, Reclamation, NPS, USGS,
                                                                                                                                       Cooperating Agencies; Topic: LTEMP update
  029067         4      002286.pdf Meeting Notes   6/25/2014                                                                           Experimental Design Meeting: Notes; Attendees:
                                                                                                                                       ANL, Reclamation, NPS, USGS, SWCA; Topic:
                                                                                                                                       Experimental Design. No corresponding agenda

  029071        20      002287.pdf     E‐mail      6/25/2014 Loretta Jackson‐Kelly, THPO                     Linda Whetton, REC        The Hualapai Tribe: E‐mail with meeting
                                                                                                                                       presentaiton.
  029091        20      002288.pdf     E‐mail      6/25/2014 Kurt Dongoske, THPO                             Linda Whetton, REC        The Pueblo of Zuni: E‐mail with meeting
                                                                                                                                       presentaiton.
  029111        20      002289.pdf     E‐mail      6/25/2014 Michael Yeatts, Tribal Archaeologist            Linda Whetton, REC        Hopi: E‐mail with meeting presentaiton.
  029131        20      002290.pdf     E‐mail      6/25/2014 Tony Joe, Supervisory Archaeologist             Linda Whetton, REC        The Navajo Nation: E‐mail with meeting
                                                                                                                                       presentaiton.
  029151        20      002291.pdf     E‐mail      6/25/2014 Charley Bulletts, CRD                           Linda Whetton, REC        Kaibab Band of Paiute Indians: E‐mail with
                                                                                                                                       meeting presentaiton.


                                                                                           519 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 520 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   029171        3      002292.pdf    E‐Mail     6/24/2014 chris_hughes@nps.gov;                  Peter Bungart                   Hualapai comments on FY15‐17 work plan
                                                           cschill@usgs.gov; csharris@crb.ca.gov; <pbungart@circaculture.com>
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           dostler@ucrcommission.com;
                                                           gknowles@usbr.gov; hfairley@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;
                                                           jcschmidt@usgs.gov;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           m3research@starband.net;
                                                           larry@grandcanyonwildlands.org;
                                                           lesley_fitzpatrick@fws.gov;
                                                           creda@creda.cc;
                                                           lori_caramanian@ios.doi.gov;
                                                           mcrawford@usbr.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           michael.yeatts@nau.edu;
                                                           pgrams@usgs.gov;
                                                           smdjansen@gmail.com;
                                                           svanderkooi@usgs.gov;




                                                                                        520 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 521 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   029174        3      002293.pdf    E‐Mail     6/24/2014 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Call June 25, 2 PM
                                                           Charles.Lewis@bia.gov;                                                   MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jenika.raub@srpnet.com;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           robertkirk@navajo‐nsn.gov;




                                                                                         521 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 522 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                 Description
   029177       37      002294.pdf    E‐Mail     6/24/2014 anne_castle@ios.doi.gov;             Whetton, Linda <lwhetton@usbr.gov>   Fwd: Draft science advisor review of plan
                                                           charles.lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           chris_hughes@nps.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           garry.cantley@bia.gov;
                                                           gknowles@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           gmyers12@msn.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;
                                                           lesley_fitzpatrick@fws.gov;
                                                           creda@creda.cc; lmmeyer@wapa.gov;
                                                           lorjac@frontiernet.net;
  029214         3      002295.pdf    E‐mail     6/24/2014 Don Watahomigie, Chairman; Margaret LaGory, Kirk, ANL                     The Havasupai Tribe: Cooperating Agency
                                                           Vick, Atty; Tribal Secretary                                              meeting reminder. Call in information included.

  029217         3      002296.pdf    E‐mail     6/24/2014 Tony Joe, Supervisory Archaeologist             LaGory, Kirk, ANL         The Navajo Nation: Cooperating Agency meeting
                                                                                                                                     reminder. Call in information included.

  029220         3      002297.pdf    E‐mail     6/24/2014 Kurt Dongoske, THPO                             LaGory, Kirk, ANL         The Pueblo of Zuni: Cooperating Agency meeting
                                                                                                                                     reminder. Call in information included.

  029223         3      002298.pdf    E‐mail     6/24/2014 Loretta Jackson‐Kelly, THPO; Peter              LaGory, Kirk, ANL         The Hualapai Tribe: Cooperating Agency meeting
                                                           Bungart, Dept. of CR                                                      reminder. Call in information included.

  029226         3      002299.pdf    E‐mail     6/24/2014 Tony Joe, Supervisory Archaeologist;            LaGory, Kirk, ANL         The Navajo Nation: Cooperating Agency meeting
                                                           Michael Foley                                                             reminder. Call in information included.

  029229         3      002300.pdf    E‐mail     6/24/2014 Mike Yeatts, Tribal Archaeologist               LaGory, Kirk, ANL         Hopi: Cooperating Agency meeting reminder. Call
                                                                                                                                     in information included.

                                                                                         522 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 523 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                        To                                              From               Description
   029232        3      002301.pdf      E‐mail      6/24/2014 Charley Bulletts, CRD                           LaGory, Kirk, ANL                      Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                                     Agency meeting reminder. Call in information
                                                                                                                                                     included.
  029235        19      002302.pdf   Presentation   6/24/2014                                                                                        PowerPoint presentation: Presentation to
                                                                                                                                                     GCDAMP Technical Work Group on LTEMP
                                                                                                                                                     alternatives, modeling, hybrid alternative,
                                                                                                                                                     experimental design, and schedule.
  029254        19      002303.pdf   Presentation   6/24/2014                                                                                        AMWG Meeting: Attendees: Reclamation,
                                                                                                                                                     AMWG; Presentation; Topic: GCDAMP Technical
                                                                                                                                                     Work Group
                                                                                                                                                     Agenda and minutes available on Reclamation
                                                                                                                                                     website:
                                                                                                                                                     http://www.usbr.gov/uc/rm/amp/amwg/amwg_
                                                                                                                                                     mtginfo.html
  029273         3      002304.pdf      E‐Mail      6/23/2014 rob_p_billerbeck@nps.gov;                       Ray Benally <rbenally@frontiernet.net> RE: LTEMP EIS meetings ‐ CONSULTATION VS
                                                              jan_balsom@nps.gov;                                                                    NON‐CONSULTATION MEETINGS
                                                              gknowles@usbr.gov; jasonjohn@navajo‐
                                                              nsn.gov; rbenally@frontiernet.net

  029276        35      002305.pdf      E‐Mail      6/23/2014 cbulletts@kaibabpaiute‐nsn.gov;       Billerbeck, Rob                                Slideshow from LTEMP EIS meeting with Tribes
                                                              htchair@havasupai‐nsn.gov;            <rob_p_billerbeck@nps.gov>                     Monday 6/23/14
                                                              jasonjohn@navajo‐nsn.gov;
                                                              kdongoske@cableone.net;
                                                              mjvick@gmail.com;
                                                              michael.yeatts@nau.edu;
                                                              pbungart@circaculture.com;
                                                              rbenally@frontiernet.net;
                                                              tony@navajohistoricpreservation.org;
                                                              ghooee@ashiwi.org;
                                                              htvchair@havasupai‐nsn.gov;
                                                              rosemary_sucec@nps.gov;
                                                              janet_cohen@nps.gov;
                                                              jane_lyder@nps.gov;
                                                              lori_caramanian@ios.doi.gov;
                                                              griffinj@anl.gov; jan_balsom@nps.gov;
                                                              gknowles@usbr.gov; krussell@usbr.gov


  029311         3      002306.pdf      E‐Mail      6/23/2014 rbenally@frontiernet.net;            Billerbeck, Rob                                 Re: LTEMP EIS meetings ‐ CONSULTATION VS
                                                              jan_balsom@nps.gov;                  <rob_p_billerbeck@nps.gov>                      NON‐CONSULTATION MEETINGS
                                                              gknowles@usbr.gov; jasonjohn@navajo‐
                                                              nsn.gov
  029314         2      002307.pdf      E‐Mail      6/23/2014 rob_p_billerbeck@nps.gov;            Ray Benally <rbenally@frontiernet.net>          LTEMP EIS meetings ‐ CONSULTATION VS NON‐
                                                              jasonjohn@navajo‐nsn.gov;                                                            CONSULTATION MEETINGS
                                                              rbenally@frontiernet.net 523 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 524 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                            From                    Description
   029316        2      002308.pdf    E‐Mail       6/23/2014 rbenally@frontiernet.net;                       Billerbeck, Rob                         Re: LTEMP EIS meeting with Tribes Monday
                                                             gknowles@usbr.gov;                              <rob_p_billerbeck@nps.gov>              6/23/14
                                                             jan_balsom@nps.gov;
                                                             jasonjohn@navajo‐nsn.gov;
                                                             tony@navajohistoricpreservation.org
  029318         8      002309.pdf Meeting Notes   6/23/2014                                                                                         Experimental Design Meeting: Notes; Attendees:
                                                                                                                                                     ANL, Reclamation, NPS, USGS, SWCA, SNWA,
                                                                                                                                                     WAPA; Topic: Experimental Design meeting with
                                                                                                                                                     Basin States science panel; No corresponding
                                                                                                                                                     agenda
  029326        53      002310.pdf Meeting Notes   6/23/2014                                                                                         Hopi: Meeting held. Mike Yeatts in attendance.

  029379        53      002311.pdf Meeting Notes   6/23/2014                                                                                         The Pueblo of Zuni: Meeting held. Kurt Dongoske
                                                                                                                                                     in attendance.
  029432        53      002312.pdf Meeting Notes   6/23/2014                                                                                         The Hualapai Tribe: Meeting held. Peter Bungart
                                                                                                                                                     in attendance.
  029485        53      002313.pdf Meeting Notes   6/23/2014                                                                                         The Navajo Nation: Meeting held. Jason John in
                                                                                                                                                     attendance.
  029538        53      002314.pdf Meeting Notes   6/23/2014                                                                                         Kaibab Band of Paiute Indians: Meeting held.
                                                                                                                                                     Charley Bulletts in attendance.
  029591        35      002315.pdf     E‐mail      6/23/2014 Charley Bulletts, CRD                   Rob Billerbeck, NPS and Glen Knowles,           Kaibab Band of Paiute Indians: E‐mail with
                                                                                                     REC                                             meeting presentation.
  029626        35      002316.pdf     E‐mail      6/23/2014 Don Watahomigie, Chairman; Margaret Rob Billerbeck, NPS and Glen Knowles,               The Havasupai Tribe: E‐mail with meeting
                                                             Vick, Atty; Tribal Secretary            REC                                             presentation.
  029661        35      002317.pdf     E‐mail      6/23/2014 Jason John, NDWP; Ray Benally, DWP      Rob Billerbeck, NPS and Glen Knowles,           The Navajo Nation: E‐mail with meeting
                                                             and Tony Joe, Supervisory Archaeologist REC                                             presentation.

  029696        35      002318.pdf     E‐mail      6/23/2014 Kurt Dongoske, THPO                             Rob Billerbeck, NPS and Glen Knowles,   The Pueblo of Zuni: E‐mail with meeting
                                                                                                             REC                                     presentation.
  029731        35      002319.pdf     E‐mail      6/23/2014 Mike Yeatts, Tribal Archaeologist               Rob Billerbeck, NPS and Glen Knowles,   Hopi: E‐mail with meeting presentation.
                                                                                                             REC
  029766        35      002320.pdf     E‐mail      6/23/2014 Peter Bungart, Dept of CR                       Rob Billerbeck, NPS and Glen Knowles,   The Hualapai Tribe: E‐mail with meeting
                                                                                                             REC                                     presentation.
  029801         5      002321.pdf     E‐Mail      6/21/2014 jcjordan1@cox.net;                              JOHN HAMILL                             Re: LTEMP ‐ NPCA & Recreational Fishing
                                                             rob_p_billerbeck@nps.gov;                       <Hamilldsrt50@msn.com>                  Participation
                                                             GMyers12@msn.com;
                                                             krussell@usbr.gov;
                                                             jan_balsom@nps.gov;
                                                             lori_caramanian@ios.doi.gov;
                                                             lafalcest@netscape.net;
                                                             jamiller101@gmail.com;
                                                             jcschmidt@usgs.gov;
                                                             gknowles@usbr gov

                                                                                           524 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 525 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                  Description
   029806       20      002322.pdf    E‐Mail     6/20/2014 csharris@crb.ca.gov;                           Knowles, Glen <gknowles@usbr.gov>     Draft LTEMP Experimental Design
                                                           Colby.Pellegrino@snwa.com;
                                                           ejerlandsen@azwater.gov;
                                                           jharkins@crc.nv.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           Karen.Kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           ted.kowalski@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           ptyrre@seo.wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           seth.shanahan@snwa.com;
                                                           Shanti.RossetODonovan@state.co.us;
                                                           ttrujillo@crb.ca.gov;
                                                           tbuschatzke@azwater.gov;
                                                           vkartha@azwater.gov;
                                                           jbird@ucrcommission.com;
                                                           thomas.george@state.co.us;
                                                           steve.wolff@wyo.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           jane_lyder@nps.gov;
  029826         4      002323.pdf    E‐Mail     6/20/2014 GKnowles@usbr.gov;                             Capron, Shane <Capron@WAPA.GOV>       revised agenda
                                                           LWhetton@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           jcjordan1@cox.net
  029830         1      002324.pdf    E‐Mail     6/19/2014 rob_p_billerbeck@nps.gov;                      Ray Benally <rbenally@frontiernet.net> LTEMP EIS meeting with Tribes Monday 6/23/14
                                                           jasonjohn@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           rbenally@frontiernet.net




                                                                                        525 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 526 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                       From                   Description
   029831        2      002325.pdf    E‐Mail     6/19/2014 jan_balsom@nps.gov;                            Kurt Dongoske                        RE: LTEMP EIS meeting with Tribes Monday
                                                           rob_p_billerbeck@nps.gov;                      <kdongoske@cableone.net>             6/23/14
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           gknowles@usbr.gov;
                                                           jane_lyder@nps.gov;
                                                           janet_cohen@nps.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           griffinj@anl.gov; krussell@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           rbenally@frontiernet.net;
                                                           tony@navajohistoricpreservation.org;
                                                           htvchair@havasupai‐nsh.gov;
                                                           ghooee@ashiwi org
  029833         2      002326.pdf    E‐Mail     6/19/2014 kdongoske@cableone.net;                        Billerbeck, Rob                      Re: LTEMP EIS meeting with Tribes Monday
                                                           jan_balsom@nps.gov;                            <rob_p_billerbeck@nps.gov>           6/23/14
                                                           gknowles@usbr.gov; krussell@usbr.gov

  029835         2      002327.pdf    E‐Mail     6/19/2014 kdongoske@cableone.net;                        Balsom, Janet <jan_balsom@nps.gov>   Re: LTEMP EIS meeting with Tribes Monday
                                                           rob_p_billerbeck@nps.gov;                                                           6/23/14
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           gknowles@usbr.gov;
                                                           jane_lyder@nps.gov;
                                                           janet_cohen@nps.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           griffinj@anl.gov; krussell@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           rbenally@frontiernet.net;
                                                           tony@navajohistoricpreservation.org;
                                                           htvchair@havasupai‐nsh.gov;
                                                           ghooee@ashiwi org




                                                                                        526 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 527 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                       From                  Description
   029837        1      002328.pdf    E‐Mail     6/19/2014 rob_p_billerbeck@nps.gov;                      Kurt Dongoske                       RE: LTEMP EIS meeting with Tribes Monday
                                                           cbulletts@kaibabpaiute‐nsn.gov;                <kdongoske@cableone.net>            6/23/14
                                                           htchair@havasupai‐nsn.gov;
                                                           gknowles@usbr.gov;
                                                           jane_lyder@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           janet_cohen@nps.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           griffinj@anl.gov; krussell@usbr.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           rbenally@frontiernet.net;
                                                           tony@navajohistoricpreservation.org;
                                                           htvchair@havasupai‐nsh.gov;
                                                           ghooee@ashiwi org
  029838         1      002329.pdf    E‐Mail     6/19/2014 cbulletts@kaibabpaiute‐nsn.gov;                Billerbeck, Rob                     LTEMP EIS meeting with Tribes Monday 6/23/14
                                                           htchair@havasupai‐nsn.gov;                     <rob_p_billerbeck@nps.gov>
                                                           gknowles@usbr.gov;
                                                           jane_lyder@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           janet_cohen@nps.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           griffinj@anl.gov; krussell@usbr.gov;
                                                           kdongoske@cableone.net;
                                                           lori_caramanian@ios.doi.gov;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           rbenally@frontiernet.net;
                                                           tony@navajohistoricpreservation.org;
                                                           htvchair@havasupai‐nsh.gov;
                                                           ghooee@ashiwi org
  029839        27      002330.pdf    E‐Mail     6/19/2014 jcjordan1@cox.net;                             Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP ‐ NPCA & Recreational Fishing
                                                           rob_p_billerbeck@nps.gov;                                                          Participation
                                                           Hamilldsrt50@msn.com;
                                                           GMyers12@msn.com;
                                                           krussell@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           lafalcest@netscape.net;
                                                           jamiller101@gmail.com

                                                                                        527 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 528 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From                 Description
   029866        4      002331.pdf    E‐Mail     6/19/2014 Capron@wapa.gov;                                Whetton, Linda <lwhetton@usbr.gov>   Re: Call at 1 mdt
                                                           gknowles@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           jcjordan1@cox.net
  029870         1      002332.pdf    E‐mail     6/19/2014 Mike Yeatts, Tribal Archaeologist               Rob Billerbeck, NPS                  Hopi: Invitation to a disucssion regarding the
                                                                                                                                                development of a hybrid alternative for the
                                                                                                                                                LTEMP EIS. Meeting time, date, call in number,
                                                                                                                                                passcode, and link to the webinar were provided.

  029871         1      002333.pdf    E‐mail     6/19/2014 Charley Bulletts, CRD                           Rob Billerbeck, NPS                  Kaibab Band of Paiute Indians: Invitation to a
                                                                                                                                                disucssion regarding the development of a hybrid
                                                                                                                                                alternative for the LTEMP EIS. Meeting time,
                                                                                                                                                date, call in number, passcode, and link to the
                                                                                                                                                webinar were provided.

  029872         1      002334.pdf    E‐mail     6/19/2014 Don Watahomigie, Chairman; Margaret Rob Billerbeck, NPS                              The Havasupai Tribe: Invitation to a discussion
                                                           Vick, Atty; Tribal Secretary                                                         regarding the development of a hybrid
                                                                                                                                                alternative for the LTEMP EIS. Meeting time,
                                                                                                                                                date, call in number, passcode, and link to the
                                                                                                                                                webinar were provided.

  029873         1      002335.pdf    E‐mail     6/19/2014 Tony Joe, Supervisory Archaeologist and Rob Billerbeck, NPS                          The Navajo Nation: Invitation to a disucssion
                                                           Ray Benally, DWP                                                                     regarding the development of a hybrid
                                                                                                                                                alternative for the LTEMP EIS. Meeting time,
                                                                                                                                                date, call in number, passcode, and link to the
                                                                                                                                                webinar were provided.
  029874         1      002336.pdf    E‐mail     6/19/2014 Don Watahomigie, Chairman; Margaret Rob Billerbeck, NPS                              The Pueblo of Zuni: Invitation to a disucssion
                                                           Vick, Atty; Tribal Secretary                                                         regarding the development of a hybrid
                                                                                                                                                alternative for the LTEMP EIS. Meeting time,
                                                                                                                                                date, call in number, passcode, and link to the
                                                                                                                                                webinar were provided.
  029875         1      002337.pdf    E‐mail     6/19/2014 Peter Bungart, Dept of CR                       Rob Billerbeck, NPS                  The Hualapai Tribe: Invitation to a disucssion
                                                                                                                                                regarding the development of a hybrid
                                                                                                                                                alternative for the LTEMP EIS. Meeting time,
                                                                                                                                                date, call in number, passcode, and link to the
                                                                                                                                                webinar were provided.
  029876         1      002338.pdf    E‐mail     6/19/2014 Rob Billerbeck, NPS; REC; NPS                   Kurt Dongoske, THPO                  The Pueblo of Zuni: Kurt epressed that it was
                                                                                                                                                short notice for a meeting.
  029877         2      002339.pdf    E‐mail     6/19/2014 Kurt Dongoske, THPO                             Jan Balsom, REC                      The Pueblo of Zuni: Jan responded that she spoke
                                                                                                                                                with Kurt earlier in the day about the meeting.
                                                                                                                                                Kurt responded that he didn't realize it was the
                                                                                                                                                same one.
  029879         2      002340.pdf    E‐Mail     6/18/2014 rob_p_billerbeck@nps.gov                        Steve La Falce                       Re: Invitation: LTEMP stakeholder webinar @ Thu
                                                                                                           <lafalcest@netscape.net>             Jun 19, 2014 2pm ‐ 3pm
                                                                                         528 of 1060                                            (rob_p_billerbeck@nps.gov)
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 529 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                   From              Description
   029881        3      002341.pdf    E‐Mail     6/16/2014 jcjordan1@cox.net;                    Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP ‐ NPCA & Recreational Fishing
                                                           rob_p_billerbeck@nps.gov;                                                 Participation
                                                           Hamilldsrt50@msn.com;
                                                           GMyers12@msn.com;
                                                           krussell@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           lafalcest@netscape.net;
                                                           jamiller101@gmail.com
  029884         1      002342.pdf    E‐Mail     6/16/2014 Lori_Caramanian@ios.doi.gov;          David Nimkin <dnimkin@npca.org>     A Big Thanks!
                                                           Rob_P_Billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           kdahl@npca.org
  029885         2      002343.pdf    E‐Mail     6/13/2014 rob_p_billerbeck@nps.gov              John and Carol Jordan               RE: LTEMP ‐ NPCA & Recreational Fishing
                                                                                                 <jcjordan1@cox.net>                 Participation
  029887         2      002344.pdf    E‐Mail     6/13/2014 Hamilldsrt50@msn.com;                 Lori Caramanian                     Re: LTEMP ‐ NPCA & Recreational Fishing
                                                           GMyers12@msn.com;                     <lori_caramanian@ios.doi.gov>       Participation
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jcjordan1@cox.net
  029889         1      002345.pdf    E‐Mail     6/13/2014 lori_caramanian@ios.doi.gov;          John and Carol Jordan               LTEMP ‐ NPCA & Recreational Fishing
                                                           Hamilldsrt50@msn.com;                 <jcjordan1@cox.net>                 Participation
                                                           GMyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           rob p billerbeck@nps.gov
  029890         3      002346.pdf    E‐Mail     6/13/2014 Capron@WAPA.GOV;                      Bill Stewart <BStewart@azgfd.gov>   RE: GCDAMP Work Plan
                                                           kirk_young@fws.gov;
                                                           svanderkooi@usgs.gov;
                                                           brian_healy@nps.gov;
                                                           GKnowles@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           vkartha@azwater.gov;
                                                           jasthiriot@crc.nv.gov




                                                                                        529 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 530 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From                  Description
   029893        5      002347.pdf    E‐Mail     6/13/2014 chris_hughes@nps.gov;                  Whetton, Linda <lwhetton@usbr.gov>    BAHG Action Items, Info for Next BAHG Call
                                                           cschill@usgs.gov; csharris@crb.ca.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           dostler@ucrcommission.com;
                                                           gknowles@usbr.gov; hfairley@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;
                                                           jcschmidt@usgs.gov;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           m3research@starband.net;
                                                           larry@grandcanyonwildlands.org;
                                                           lesley_fitzpatrick@fws.gov;
                                                           creda@creda.cc;
                                                           lori_caramanian@ios.doi.gov;
                                                           mcrawford@usbr.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           michael.yeatts@nau.edu;
                                                           pgrams@usgs.gov;
                                                           smdjansen@gmail.com;
                                                           svanderkooi@usgs.gov;
  029898         5      002348.pdf    E‐Mail     6/12/2014 michael_connor@ios.doi.gov;          Leslie James <creda@creda.cc>           LTEMP EIS Considerations
                                                           anne_castle@ios.doi.gov;
                                                           LWalkoviak@usbr.gov; lagory@anl.gov;
                                                           gabriel@wapa.gov;
                                                           gknowles@usbr.gov;
                                                           rob p billerbeck@nps.gov
  029903         2      002349.pdf    E‐Mail     6/12/2014 dsarr@usgs.gov; bralston@usgs.gov;   Billerbeck, Rob                         Re: Meeting regarding LTEMP Vegetation
                                                           pbungart@circaculture.com;           <rob_p_billerbeck@nps.gov>              proposal
                                                           todd_chaudhry@nps.gov;
                                                           gknowles@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           lori_makarick@nps.gov;
                                                           martha_hahn@nps.gov

  029905         3      002350.pdf    E‐Mail     6/12/2014 gknowles@usbr.gov                              Peter Bungart                 Re: Meeting regarding LTEMP Vegetation
                                                                                                          <pbungart@circaculture.com>   proposal
  029908         2      002351.pdf    E‐Mail     6/12/2014 rob_p_billerbeck@nps.gov                       Peter Bungart                 Re: Meeting regarding LTEMP Vegetation
                                                                                        530 of 1060       <pbungart@circaculture.com>   proposal
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 531 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From                  Description
   029910        2      002352.pdf    E‐Mail     6/12/2014 rob_p_billerbeck@nps.gov                        Peter Bungart                         Re: Meeting regarding LTEMP Vegetation
                                                                                                           <pbungart@circaculture.com>           proposal
  029912         2      002353.pdf    E‐Mail     6/12/2014 pbungart@circaculture.com                       Billerbeck, Rob                       Re: Meeting regarding LTEMP Vegetation
                                                                                                           <rob_p_billerbeck@nps.gov>            proposal
  029914        12      002354.pdf    E‐Mail     6/12/2014 rob_p_billerbeck@nps.gov;                       Michael Foley <michaelfoley@navajo‐   RE: Follow up to our LTEMP Flagstaff Meeting
                                                           jasonjohn@navajo‐nsn.gov;                       nsn.gov>
                                                           tony@navajohistoricpreservation.org;
                                                           gknowles@usbr.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           robertkirk@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net
  029926         4      002355.pdf    E‐Mail     6/12/2014 michaelfoley@navajo‐nsn.gov;                    Billerbeck, Rob                       Re: Follow up to our LTEMP Flagstaff Meeting
                                                           jasonjohn@navajo‐nsn.gov;                       <rob_p_billerbeck@nps.gov>
                                                           tony@navajohistoricpreservation.org;
                                                           gknowles@usbr.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           robertkirk@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net
  029930        12      002356.pdf    E‐Mail     6/12/2014 rob_p_billerbeck@nps.gov;                       Michael Foley <michaelfoley@navajo‐   RE: Follow up to our LTEMP Flagstaff Meeting
                                                           jasonjohn@navajo‐nsn.gov;                       nsn.gov>
                                                           tony@navajohistoricpreservation.org;
                                                           gknowles@usbr.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           robertkirk@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net
  029942        11      002357.pdf    E‐Mail     6/12/2014 rob_p_billerbeck@nps.gov;                       Michael Foley <michaelfoley@navajo‐   RE: Follow up to our LTEMP Flagstaff Meeting
                                                           jasonjohn@navajo‐nsn.gov;                       nsn.gov>
                                                           tony@navajohistoricpreservation.org;
                                                           gknowles@usbr.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           robertkirk@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net
  029953         2      002358.pdf    E‐Mail     6/12/2014 bralston@usgs.gov;                              Sarr, Daniel <dsarr@usgs.gov>         Re: Meeting regarding LTEMP Vegetation
                                                           rob_p_billerbeck@nps.gov;                                                             proposal
                                                           pbungart@circaculture.com;
                                                           todd_chaudhry@nps.gov;
                                                           gknowles@usbr.gov;
                                                           svanderkooi@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           lori_makarick@nps.gov;
                                                           martha hahn@nps.gov
  029955         4      002359.pdf    Letter     6/12/2014 M. Connor. USDOI                                L.James, CREDA                        Letter: CREDA concerns regarding the LTEMP EIS
                                                                                                                                                 process and schedule.
  029959        12      002360.pdf    E‐mail     6/12/2014 Rob Biller Beck, NPS                            Mike Foley, Navajo                    The Navajo Nation: Mike Foley sent a copy of the
                                                                                         531 of 1060                                             MOU to the joint‐leads.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 532 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                           From        Description
   029971        2      002361.pdf     Letter    6/12/2014 Charley Bulletts, CRD                           Larry Walkoviak, REC         Kaibab Band of Paiute Indians: cc'd on letter to
                                                                                                                                        SHPO
  029973        2       002362.pdf    Letter     6/12/2014   Sherry J. Counts, Chairwoman                  Larry Walkoviak, REC         The Hualapai Tribe: cc'd on letter to SHPO
  029975        2       002363.pdf    Letter     6/12/2014   Kurt Dongoske, THPO                           Larry Walkoviak, REC         The Pueblo of Zuni: cc'd on letter to SHPO
  029977         2      002364.pdf    Letter     6/12/2014   Herman Honanie, Chairman                      Larry Walkoviak, REC         Hopi: cc'd on letter to SHPO
  029979        50      002365.pdf    E‐Mail     6/11/2014   pbungart@circaculture.com;                    Billerbeck, Rob              Meeting regarding LTEMP Vegetation proposal
                                                             todd_chaudhry@nps.gov;                        <rob_p_billerbeck@nps.gov>
                                                             gknowles@usbr.gov;
                                                             svanderkooi@usgs.gov;
                                                             bralston@usgs.gov; dsarr@usgs.gov;
                                                             jan_balsom@nps.gov;
                                                             lori_makarick@nps.gov;
                                                             martha_hahn@nps.gov

  030029         1      002366.pdf    E‐Mail     6/11/2014 gknowles@usbr.gov                               valdezra@aol.com             Re: LTEMP Experimental Design Call June 16
  030030         2      002367.pdf    E‐Mail     6/11/2014 gknowles@usbr.gov;                              John and Carol Jordan        RE: GCDAMP Receational Fishing Representation
                                                           GMyers12@msn.com;                               <jcjordan1@cox.net>
                                                           Hamilldsrt50@msn.com
  030032        32      002368.pdf    E‐Mail     6/10/2014 dnimkin@npca.org;                               Billerbeck, Rob              Re: Our meeting next week
                                                           gknowles@usbr.gov;                              <rob_p_billerbeck@nps.gov>
                                                           Lori_Caramanian@ios.doi.gov;
                                                           jane_lyder@nps.gov;
                                                           krussell@usbr.gov; kdahl@npca.org;
                                                           smdjansen@gmail.com;
                                                           gcrg@infomagic.net;
                                                           larry@grandcanyonwildlands.org;
                                                           kelly@grandcanyonwildlands.org




                                                                                         532 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 533 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From         Description
   030064        7      002369.pdf    E‐Mail     6/9/2014   seth.shanahan@snwa.com;                       Billerbeck, Rob              Re: DOI‐States LETMP Consensus Alternative
                                                            chris.brown@wyo.gov;                          <rob_p_billerbeck@nps.gov>   Follow‐up
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
                                                            Thomas.george@state.co.us;
                                                            vkartha@azwater.gov;
                                                            wturkett@crc.nv.gov;
  030071         3      002370.pdf    E‐Mail     6/9/2014   rob_p_billerbeck@nps.gov;            Seth Shanahan                         Re: Information regarding DOI‐States call
                                                            gknowles@usbr.gov; krussell@usbr.gov <seth.shanahan@snwa.com>              tomorrow

  030074         3      002371.pdf    E‐Mail     6/9/2014   seth.shanahan@snwa.com;              Billerbeck, Rob                       Re: Information regarding DOI‐States call
                                                            gknowles@usbr.gov; krussell@usbr.gov <rob_p_billerbeck@nps.gov>            tomorrow




                                                                                        533 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 534 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                        From        Description
   030077        3      002372.pdf    E‐Mail     6/9/2014   lori_caramanian@ios.doi.gov;                  Seth Shanahan              RE: Information regarding DOI‐States call
                                                            krussell@usbr.gov;                            <seth.shanahan@snwa.com>   tomorrow
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            chris.brown@wyo.gov;
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;




                                                                                        534 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 535 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                        From                 Description
   030080        2      002373.pdf    E‐Mail     6/9/2014   lori_caramanian@ios.doi.gov;                  Karen Kwon <Karen.Kwon@state.co.us> RE: Information regarding DOI‐States call
                                                            seth.shanahan@snwa.com;                                                           tomorrow
                                                            krussell@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            chris.brown@wyo.gov;
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            Shanti.RossetODonovan@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;




                                                                                        535 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 536 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                        From        Description
   030082        1      002374.pdf    E‐Mail     6/8/2014   Lori_Caramanian@ios.doi.gov;                  Seth Shanahan              Information regarding DOI‐States call tomorrow
                                                            krussell@usbr.gov;                            <seth.shanahan@snwa.com>
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            chris.brown@wyo.gov;
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            steve.wolff@wyo.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
  030083         8      002375.pdf    MOU        6/7/2014                                                 MOU                        Hopi: MOU signed by Leroy Ned Shingoitewa,
                                                                                                                                     Chairman




                                                                                        536 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 537 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From                          Description
   030091        1      002376.pdf    E‐Mail     6/6/2014   anne_castle@ios.doi.gov;             Whetton, Linda <lwhetton@usbr.gov>            GCDAMP FY2015‐17 TWP
                                                            charles.lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            chris_hughes@nps.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            drogowski@azgfd.gov;
                                                            bennion@wapa.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            garry.cantley@bia.gov;
                                                            gknowles@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            gmyers12@msn.com;
                                                            hamilldsrt50@msn.com;
                                                            jcjordan1@cox.net;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            larry@grandcanyonwildlands.org;
                                                            lesley_fitzpatrick@fws.gov;
                                                            creda@creda.cc; lmmeyer@wapa.gov;
                                                            lorjac@frontiernet.net;
  030092         1      002377.pdf    E‐Mail     6/6/2014   gknowles@usbr.gov;                            Lori Caramanian                      Re: Our meeting next week
                                                            Rob_P_Billerbeck@nps.gov;                     <lori_caramanian@ios.doi.gov>
                                                            jane_lyder@nps.gov;
                                                            krussell@usbr.gov; kdahl@npca.org;
                                                            smdjansen@gmail.com;
                                                            gcrg@infomagic.net;
                                                            larry@grandcanyonwildlands.org;
                                                            kelly@grandcanyonwildlands.org;
                                                            dnimkin@npca.org
  030093         3      002378.pdf    E‐Mail     6/5/2014   jcjordan1@cox.net;                            Whetton, Linda <lwhetton@usbr.gov>   Request for Review ‐‐> Draft TWG Agenda
                                                            gknowles@usbr.gov;
                                                            capron@wapa.gov;
                                                            mcrawford@usbr.gov;
                                                            jcschmidt@usgs.gov;
                                                            svanderkooi@usgs.gov




                                                                                        537 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 538 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                           Description
   030096        4      002379.pdf    E‐Mail     6/4/2014   Capron@wapa.gov; jcjordan1@cox.net; Schmidt, John <jcschmidt@usgs.gov>              Re: additional thoughts on TWG and BAHG role in
                                                            svanderkooi@usgs.gov;                                                               reviewing FY15/16/17 work plan and budget
                                                            vkartha@azwater.gov;
                                                            gknowles@usbr.gov

  030100         5      002380.pdf    E‐Mail     6/4/2014   vkartha@azwater.gov;                Schmidt, John <jcschmidt@usgs.gov>              Re: additional thoughts on TWG and BAHG role in
                                                            Capron@wapa.gov; jcjordan1@cox.net;                                                 reviewing FY15/16/17 work plan and budget
                                                            svanderkooi@usgs.gov;
                                                            gknowles@usbr.gov

  030105         3      002381.pdf    E‐Mail     6/4/2014   Capron@WAPA.GOV;                              Vineetha Kartha                       RE: additional thoughts on TWG and BAHG role in
                                                            jcschmidt@usgs.gov;                           <vkartha@azwater.gov>                 reviewing FY15/16/17 work plan and budget
                                                            jcjordan1@cox.net;
                                                            svanderkooi@usgs.gov;
                                                            gknowles@usbr.gov
  030108        49      002382.pdf    E‐Mail     6/3/2014   seth.shanahan@snwa.com;                       LaGory, Kirk E. <lagory@anl.gov>      Screening Tool Analyses of Hybrid Alternative
                                                            gknowles@usbr.gov;                                                                  Ideas
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov; griffinj@anl.gov;
                                                            kcpicel@anl.gov; valdezra@aol.com;
                                                            mrunge@usgs.gov;
                                                            bheffernan@usbr.gov
  030157         2      002383.pdf    E‐Mail     6/3/2014   rob_p_billerbeck@nps.gov;                     Jason John <jasonjohn@navajo‐         RE: Follow up to our LTEMP Flagstaff Meeting
                                                            tony@navajohistoricpreservation.org;          nsn.gov>
                                                            gknowles@usbr.gov;
                                                            sarah_rinkevich@fws.gov;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            robertkirk@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net
  030159         2      002384.pdf    E‐Mail     6/3/2014   tony@navajohistoricpreservation.org;          Billerbeck, Rob                       Fwd: Follow up to our LTEMP Flagstaff Meeting
                                                            jasonjohn@navajo‐nsn.gov;                     <rob_p_billerbeck@nps.gov>
                                                            gknowles@usbr.gov;
                                                            sarah rinkevich@fws.gov
  030161         1      002385.pdf    E‐Mail     6/3/2014   rob_p_billerbeck@nps.gov;                     Walter Phelps <walterphelps@navajo‐   Re: Follow up to our LTEMP Flagstaff Meeting
                                                            walterphelps@navajo‐nsn.gov;                  nsn.gov>
                                                            cjcree@navajo‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            bbecker@nndoj.org;
                                                            sarah_rinkevich@fws.gov;
                                                            gknowles@usbr.gov
  030162         4      002386.pdf    E‐Mail     6/3/2014   seth.shanahan@snwa.com;                       Russell, Kendra <krussell@usbr.gov>   Re: DOI‐States meeting last Thursday
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov
                                                                                        538 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 539 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                         To                                          From             Description
   030166        1      002387.pdf      E‐mail      6/3/2014    Rob Billerbeck, NPS                           Walter Phelps, Council Delegate   The Navajo Nation: Council Delegate Phelps
                                                                                                                                                informed Rob that the Nabikiyati Committee
                                                                                                                                                approved the resoultion and that he would send
                                                                                                                                                the resolution upon reciept.
  030167         2      002388.pdf      E‐mail      6/3/2014    Jason John, NDWP; Tony Joe,                   Rob Billerbeck, NPS               The Navajo Nation: Rob asked Tony and Jason if
                                                                Supervisory Archaeologist                                                       the MOU was signed as well as the resoultion
                                                                                                                                                and asked for a copy of both documents.

  030169         2      002389.pdf      E‐mail      6/3/2014    Rob Billerbeck, NPS                           Jason John, NDWP                  The Navajo Nation: Jason informed Rob that he
                                                                                                                                                will send the resolution and the MOU to
                                                                                                                                                President Shelly for his signature, when the
                                                                                                                                                resolution is provided.
  030171         1      002390.pdf      E‐Mail      6/2/2014    walterphelps@navajo‐nsn.gov;                  Billerbeck, Rob                   Follow up to our LTEMP Flagstaff Meeting
                                                                cjcree@navajo‐nsn.gov;                        <rob_p_billerbeck@nps.gov>
                                                                tony@navajohistoricpreservation.org;
                                                                jasonjohn@navajo‐nsn.gov;
                                                                bbecker@nndoj.org;
                                                                sarah_rinkevich@fws.gov;
                                                                gknowles@usbr.gov
  030172         1      002391.pdf      E‐mail      6/2/2014    Walter Phelps, Council Delegate               Rob Billerbeck, NPS               The Navajo Nation: Rob followed‐up with Council
                                                                                                                                                Delegate Phelps in regards to Navajo cooperating
                                                                                                                                                Agency status.
  030173        31      002392.pdf   Presentation   5/29/2014                                                                                   PowerPoint presentation: Presentation to Basin
                                                                                                                                                States on LTEMP EIS update on key modeling
                                                                                                                                                findings and hybrid alternative.
  030204        31      002393.pdf   Presentation   5/29/2014                                                                                   PowerPoint presentation: Presentation to Basin
                                                                                                                                                States on the development of a preferred
                                                                                                                                                alternative.
  030235        33      002394.pdf   Presentation   5/29/2014                                                                                   Basin States Meeting: Attendees: ANL,
                                                                                                                                                Reclamation, NPS, Basin States; Presentations;
                                                                                                                                                Topic: LTEMP EIS Update
                                                                                                                                                No corresponding agenda or notes




                                                                                            539 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 540 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From                 Description
   030268        8      002395.pdf    E‐Mail     5/28/2014 lori_caramanian@ios.doi.gov;                   Tanya Trujillo <ttrujillo@crb.ca.gov>   Re: Presentation for May 29 Meeting
                                                           gknowles@usbr.gov;
                                                           csharris@crb.ca.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           ejerlandsen@azwater.gov;
                                                           jharkins@crc.nv.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           Karen.Kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           ted.kowalski@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           ptyrre@seo.wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           seth.shanahan@snwa.com;
                                                           Shanti.RossetODonovan@state.co.us;
                                                           tbuschatzke@azwater.gov;
                                                           vkartha@azwater.gov;
                                                           jbird@ucrcommission.com;
                                                           thomas.george@state.co.us;
                                                           steve.wolff@wyo.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           jane_lyder@nps.gov;




                                                                                        540 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 541 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From            Description
   030276        2      002396.pdf    E‐Mail     5/28/2014 csharris@crb.ca.gov;                           Lori Caramanian                 Re: Presentation for May 29 Meeting
                                                           Colby.Pellegrino@snwa.com;                     <lori_caramanian@ios.doi.gov>
                                                           ejerlandsen@azwater.gov;
                                                           jharkins@crc.nv.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           Karen.Kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           ted.kowalski@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           ptyrre@seo.wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           seth.shanahan@snwa.com;
                                                           Shanti.RossetODonovan@state.co.us;
                                                           ttrujillo@crb.ca.gov;
                                                           tbuschatzke@azwater.gov;
                                                           vkartha@azwater.gov;
                                                           jbird@ucrcommission.com;
                                                           thomas.george@state.co.us;
                                                           steve.wolff@wyo.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           jane_lyder@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
  030278         1      002397.pdf    E‐Mail     5/28/2014 rob_p_billerbeck@nps.gov                       Peter Bungart                   Webinar follow‐up
                                                                                                          <pbungart@circaculture.com>




                                                                                        541 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 542 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                          From                Description
   030279       32      002398.pdf     E‐Mail       5/27/2014 csharris@crb.ca.gov;                           Knowles, Glen <gknowles@usbr.gov>   Presentation for May 29 Meeting
                                                              Colby.Pellegrino@snwa.com;
                                                              ejerlandsen@azwater.gov;
                                                              jharkins@crc.nv.gov;
                                                              jasthiriot@crc.nv.gov;
                                                              jcrandell@crc.nv.gov;
                                                              Karen.Kwon@state.co.us;
                                                              kevin.flanigan@state.nm.us;
                                                              ted.kowalski@state.co.us;
                                                              dostler@ucrcommission.com;
                                                              ptyrre@seo.wyo.gov;
                                                              paul.harms@state.nm.us;
                                                              skseaholm@gmail.com;
                                                              robertking@utah.gov;
                                                              seth.shanahan@snwa.com;
                                                              Shanti.RossetODonovan@state.co.us;
                                                              ttrujillo@crb.ca.gov;
                                                              tbuschatzke@azwater.gov;
                                                              vkartha@azwater.gov;
                                                              jbird@ucrcommission.com;
                                                              thomas.george@state.co.us;
                                                              steve.wolff@wyo.gov;
                                                              mvanvlack@crb.ca.gov;
                                                              lori_caramanian@ios.doi.gov;
                                                              jane_lyder@nps.gov;
  030311        13      002399.pdf      E‐Mail      5/27/2014 dostler@ucrcommission.com;                     Knowles, Glen <gknowles@usbr.gov>   AMWG Presentation
                                                              krussell@usbr.gov;
                                                              rob_p_billerbeck@nps.gov;
                                                              lagory@anl.gov
  030324        12      002400.pdf   Presentation   5/27/2014                                                                                    PowerPoint presentation: Presentation to AMWG
                                                                                                                                                 on recent activities, alternative, structured
                                                                                                                                                 decision analysis, and next steps.
  030336         1      002401.pdf Meeting Notes    5/27/2014                                                                                    Hopi: LTEMP Hybrid Alternative was discussed at
                                                                                                                                                 AMWG meeting.
  030337         1      002402.pdf Meeting Notes    5/27/2014                                                                                    The Hualapai Tribe: LTEMP Hybrid Alternative
                                                                                                                                                 was discussed at AMWG meeting.

  030338         1      002403.pdf Meeting Notes    5/27/2014                                                                                    The Pueblo of Zuni: LTEMP Hybrid Alternative
                                                                                                                                                 was discussed at AMWG meeting.

  030339         1      002404.pdf Meeting Notes    5/27/2014                                                                                    The Navajo Nation: LTEMP Hybrid Alternative
                                                                                                                                                 was discussed at AMWG meeting.

                                                                                           542 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 543 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                            From             Description
   030340        1      002405.pdf Meeting Notes   5/27/2014                                                                                      Kaibab Band of Paiute Indians: LTEMP Hybrid
                                                                                                                                                  Alternative was discussed at AMWG meeting.

  030341         1      002406.pdf Meeting Notes   5/27/2014                                                                                      Hopi: LTEMP Hybrid Alternative was discussed at
                                                                                                                                                  AMWG meeting.
  030342        44      002407.pdf     E‐Mail      5/23/2014 agold@usbr.gov;                                 Whetton, Linda <lwhetton@usbr.gov>   Documents for AMWG WebEx/CC on Tuesday,
                                                             anne_castle@ios.doi.gov;                                                             May 27
                                                             ardenkucate@yahoo.com;
                                                             bheffernan@usbr.gov;
                                                             charles.lewis@bia.gov;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             csharris@crb.ca.gov;
                                                             dave_uberuaga@nps.gov;
                                                             dnimkin@npca.org;
                                                             dostler@ucrcommission.com;
                                                             ericmillis@utah.gov;
                                                             estevan.lopez@state.nm.us;
                                                             frederickhwhite@frontiernet.net;
                                                             garry.cantley@bia.gov;
                                                             ghooee@ashiwi.org;
                                                             gmyers12@msn.com;
                                                             gknowles@usbr.gov;
                                                             jasthiriot@crc.nv.gov;
                                                             jharkins@crc.nv.gov;
                                                             jerryleecox@durango.net;
                                                             jdevos@azgfd.gov;
                                                             jmcclow@ugrwcd.org;
                                                             jcjordan1@cox.net;
                                                             cuszhman@yahoo.com;
                                                             kirk_young@fws.gov;
  030386         4      002408.pdf     E‐mail      5/22/2014 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL                     The Navajo Nation: Kirk notified the Cooperating
                                                             Supervisory Archaeologist                                                            Agencies that the montly Cooperating Agency
                                                                                                                                                  meeting had been cancelled and instead there
                                                                                                                                                  would be an LTEMP update during the AMWG
                                                                                                                                                  public webinar on the same day. Webinar link
                                                                                                                                                  and call‐in information was provided.

  030390         4      002409.pdf     E‐mail      5/22/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL                     Kaibab Band of Paiute Indians: Kirk notified the
                                                                                                                                                  Cooperating Agencies that the montly
                                                                                                                                                  Cooperating Agency meeting had been cancelled
                                                                                                                                                  and instead there would be an LTEMP update
                                                                                                                                                  during the AMWG public webinar on the same
                                                                                                                                                  day. Webinar link and call‐in information was
                                                                                           543 of 1060                                            provided.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 544 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                              From                          Description
   030394        4      002410.pdf     E‐mail      5/22/2014 Don Watahomigie, Chairman; Margaret Kirk LaGory, ANL                               The Havasupai Tribe: Kirk notified the
                                                             Vick, Atty; Tribal Secretary                                                       Cooperating Agencies that the montly
                                                                                                                                                Cooperating Agency meeting had been cancelled
                                                                                                                                                and instead there would be an LTEMP update
                                                                                                                                                during the AMWG public webinar on the same
                                                                                                                                                day. Webinar link and call‐in information was
                                                                                                                                                provided.
  030398         4      002411.pdf     E‐mail      5/22/2014 Kurt Dongoske, THPO                             Kirk LaGory, ANL                   The Pueblo of Zuni: Kirk notified the Cooperating
                                                                                                                                                Agencies that the montly Cooperating Agency
                                                                                                                                                meeting had been cancelled and instead there
                                                                                                                                                would be an LTEMP update during the AMWG
                                                                                                                                                public webinar on the same day. Webinar link
                                                                                                                                                and call‐in information was provided.

  030402         4      002412.pdf     E‐mail      5/22/2014 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                   The Hualapai Tribe: Kirk notified the Cooperating
                                                             Bungart, Dept. of CR                                                               Agencies that the montly Cooperating Agency
                                                                                                                                                meeting had been cancelled and instead there
                                                                                                                                                would be an LTEMP update during the AMWG
                                                                                                                                                public webinar on the same day. Webinar link
                                                                                                                                                and call‐in information was provided.

  030406         4      002413.pdf     E‐mail      5/22/2014 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                   Hopi: Kirk notified the Cooperating Agencies that
                                                                                                                                                the montly Cooperating Agency meeting had
                                                                                                                                                been cancelled and instead there would be an
                                                                                                                                                LTEMP update during the AMWG public webinar
                                                                                                                                                on the same day. Webinar link and call‐in
                                                                                                                                                information was provided.
  030410         2      002414.pdf     E‐Mail      5/20/2014 gknowles@usbr.gov;                              Maggie Sacher <vcmaggie@mac.com>   Re: Marble Canyon Business & Guiding
                                                             tgunn@hughes.net;                                                                  Community
                                                             dfoster520@aol.com;
                                                             jcjordan1@cox.net
  030412         2      002415.pdf     E‐Mail      5/20/2014 gknowles@usbr.gov;                              John and Carol Jordan              Marble Canyon Business & Guiding Community
                                                             tgunn@hughes.net;                               <jcjordan1@cox.net>
                                                             vcmaggie@mac.com;
                                                             dfoster520@aol.com
  030414         2      002416.pdf     E‐mail      5/20/2014 Sarah Rinkevich, DOI                            Rob Billerbeck, NPS                Hopi: Rob asked Sarah if she had heard from
                                                                                                                                                Mike Yeatts yet, as they need to lock in dates for
                                                                                                                                                a meeting.
  030416        17      002417.pdf Meeting Notes   5/20/2014                                                                                    AMWG Meeting: Notes; Attendees: ANL,
                                                                                                                                                Reclamation, NPS, DOI, USGS, AMWG ; Topic:
                                                                                                                                                Swing weighting results to stakeholders
                                                                                                                                                Notes include a ppt presentation by Mike Runge
                                                                                                                                                that is not in folder

                                                                                           544 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 545 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                    To                                             From                 Description
   030433        3      002418.pdf    E‐Mail       5/19/2014 gknowles@usbr.gov                               Don Ostler                          RE: LTEMP Stakeholders Swing‐Weighting
                                                                                                             <dostler@ucrcommission.com>         Webinar‐‐May 20, 2014, 12 to 2 pm
                                                                                                                                                 MDTKnowles, Glen <gknowles@usbr.gov>
  030436         4      002419.pdf     E‐Mail      5/19/2014 dostler@ucrcommission.com                       Knowles, Glen <gknowles@usbr.gov>   Fwd: LTEMP Stakeholders Swing‐Weighting
                                                                                                                                                 Webinar‐‐May 20, 2014, 12 to 2 pm
                                                                                                                                                 MDTKnowles, Glen <gknowles@usbr.gov>
  030440         1      002420.pdf   Phone Call    5/19/2014 Mike Yeatts, Tribal Archaeologist               Sarah Rinkevich, DOI                Hopi: Call regarding Rob Billerbeck's request for a
                                      Record                                                                                                     meeting with the Hopi in the first couple weeks
                                                                                                                                                 of June.
  030441        16      002421.pdf Meeting Notes   5/16/2014                                                                                     AMWG Meeting: Notes; Attendees: ANL,
                                                                                                                                                 Reclamation, NPS, DOI, USGS, AMWG ; Topic:
                                                                                                                                                 Swing weighting results to stakeholders

  030457         8      002422.pdf     E‐Mail      5/15/2014 smdjansen@gmail.com;                            Runge, Michael <mrunge@usgs.gov>    LTEMP swing‐weighting results, GCRG
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov; lagory@anl.gov
  030465        12      002423.pdf     E‐Mail      5/15/2014 creda@creda.cc; lagory@anl.gov;                 Runge, Michael <mrunge@usgs.gov>    LTEMP swing‐weighting results, CREDA
                                                             gknowles@usbr.gov;
                                                             rob_p_billerbeck@nps.gov
  030477         9      002424.pdf     E‐Mail      5/15/2014 michaelfoley@navajo‐nsn.gov;                    Runge, Michael <mrunge@usgs.gov>    LTEMP swing‐weighting results, Navajo
                                                             jasonjohn@navajo‐nsn.gov;
                                                             Tony@navajohistoricpreservation.org;
                                                             rbenally@frontiernet.net;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov; lagory@anl.gov
  030486         9      002425.pdf     E‐Mail      5/15/2014 ted@uamps.com; lagory@anl.gov;                  Runge, Michael <mrunge@usgs.gov>    LTEMP swing‐weighting results, UAMPS
                                                             Jenika.Raub@srpnet.com;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov
  030495        10      002426.pdf     E‐Mail      5/15/2014 pbungart@circaculture.com;                      Runge, Michael <mrunge@usgs.gov>    LTEMP swing‐weighting results, Hualapai
                                                             lorjac@frontiernet.net;
                                                             cuszhman@yahoo.com;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov; lagory@anl.gov
  030505        10      002427.pdf     E‐Mail      5/15/2014 cklane@azwater.gov;                             Runge, Michael <mrunge@usgs.gov>    LTEMP swing‐weighting results, ADWR
                                                             gknowles@usbr.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             tbuschatzke@azwater.gov;
                                                             mjlacey@azwater.gov;
                                                             tjohnson@azwater.gov;
                                                             vkartha@azwater.gov;
                                                             ndklobas@azwater.gov;
                                                             mamoreno@azwater.gov;
                                                             lagory@anl gov
                                                                                           545 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 546 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                Description
   030515       10      002428.pdf    E‐Mail     5/15/2014 Doug.Milligan@srpnet.com;                       Runge, Michael <mrunge@usgs.gov>    LTEMP swing‐weighting results, SRP
                                                           Dave.Slick@srpnet.com;
                                                           Jenika.Raub@srpnet.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov
  030525         1      002429.pdf    E‐mail     5/15/2014 Rob Billerbeck, NPS                             Sarah Rinkevich, DOI                Hopi: Sarah cannot reach Mike regarding a
                                                                                                                                               meeting with Hopi until he off the river.
  030526         1      002430.pdf    E‐mail     5/15/2014 Rob Billerbeck, NPS                             Sarah Rinkevich, DOI                The Pueblo of Zuni: Sarah spoke with Kurt and he
                                                                                                                                               will work around a Hopi meeting.
  030527         3      002431.pdf    E‐Mail     5/14/2014 robert.snow@sol.doi.gov;                 Terri Wilson <tlwilson@usbr.gov>           Re: May 29 Meeting location change proposal
                                                           ted.kowalski@state.co.us;
                                                           lori_caramanian@ios.doi.gov;
                                                           gknowles@usbr.gov;
                                                           ttrujillo@crb.ca.gov; krussell@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           dostler@ucrcommission.com;
                                                           tbuschatzke@azwater.gov

  030530         3      002432.pdf    E‐Mail     5/14/2014 ted.kowalski@state.co.us;                Snow, Robert                               Re: May 29 Meeting location change proposal
                                                           lori_caramanian@ios.doi.gov;             <robert.snow@sol.doi.gov>
                                                           gknowles@usbr.gov;
                                                           ttrujillo@crb.ca.gov; krussell@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           TLWilson@usbr.gov;
                                                           dostler@ucrcommission.com;
                                                           tbuschatzke@azwater.gov

  030533         3      002433.pdf    E‐Mail     5/14/2014 lori_caramanian@ios.doi.gov;          Terri Wilson <tlwilson@usbr.gov>              Re: May 29 Meeting location change proposal
                                                           ttrujillo@crb.ca.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           rob_p_billerbeck@nps.gov

  030536         2      002434.pdf    E‐Mail     5/14/2014 ttrujillo@crb.ca.gov;                 Caramanian, Lori                              Re: May 29 Meeting location change proposal
                                                           gknowles@usbr.gov; krussell@usbr.gov; <lori_caramanian@ios.doi.gov>
                                                           rob_p_billerbeck@nps.gov;
                                                           TLWilson@usbr.gov

  030538         2      002435.pdf    E‐Mail     5/14/2014 gknowles@usbr.gov; krussell@usbr.gov; Tanya Trujillo <ttrujillo@crb.ca.gov>         Re: May 29 Meeting location change proposal
                                                           rob_p_billerbeck@nps.gov;
                                                           TLWilson@usbr.gov;
                                                           lori_caramanian@ios.doi.gov

  030540         2      002436.pdf    E‐Mail     5/14/2014 jcjordan1@cox.net                               Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP EIS Economic Analysis

                                                                                         546 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 547 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                     From                      Description
   030542        2      002437.pdf    E‐Mail     5/14/2014 lori_caramanian@ios.doi.gov;             Ted Kowalski ‐ DNR                         Re: May 29 Meeting location change proposal
                                                           gknowles@usbr.gov;                       <ted.kowalski@state.co.us>
                                                           ttrujillo@crb.ca.gov; krussell@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           TLWilson@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           dostler@ucrcommission.com;
                                                           tbuschatzke@azwater.gov

  030544         2      002438.pdf    E‐Mail     5/14/2014 ted.kowalski@state.co.us;                Caramanian, Lori                           Re: May 29 Meeting location change proposal
                                                           gknowles@usbr.gov;                       <lori_caramanian@ios.doi.gov>
                                                           ttrujillo@crb.ca.gov; krussell@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           TLWilson@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           dostler@ucrcommission.com;
                                                           tbuschatzke@azwater.gov

  030546         1      002439.pdf    E‐Mail     5/13/2014 gknowles@usbr.gov                               John and Carol Jordan               RE: LTEMP EIS Economic Analysis
                                                                                                           <jcjordan1@cox.net>
  030547         1      002440.pdf    E‐Mail     5/13/2014 jcjordan1@cox.net                               Knowles, Glen <gknowles@usbr.gov>   LTEMP EIS Economic Analysis




                                                                                         547 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 548 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                           From                Description
   030548       131     002441.pdf    E‐Mail      5/13/2014 agold@usbr.gov;                                 Knowles, Glen <gknowles@usbr.gov>   Fwd: FY15/16/17 GCMRC Budget and Work Plan
                                                            anne_castle@ios.doi.gov;                                                            Prospectus
                                                            ardenkucate@yahoo.com;
                                                            benjamin_tuggle@fws.gov;
                                                            Bert_Frost@nps.gov;
                                                            BHeffernan@usbr.gov;
                                                            brian_healy@nps.gov;
                                                            Bryan.Bowker@bia.gov;
                                                            chip.lewis@bia.gov;
                                                            charles.lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            chris_hughes@nps.gov;
                                                            cschill@usgs.gov; cibarre@q.com;
                                                            colby.pellegrino@snwa.com;
                                                            ellsworth@wapa.gov;
                                                            bennion@wapa.gov;
                                                            m3research@starband.net;
                                                            dlytle@usgs.gov; dnimkin@npca.org;
                                                            DTrueman@usbr.gov;
                                                            drogowski@azgfd.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            david.wegner@mail.house.gov;
                                                            dennisstrong@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            alan.downer06@gmail.com;
  030679         2      002442.pdf     E‐mail     5/13/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL                    Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                                Agency Meeting reminder for May 27 meeting
                                                                                                                                                with agenda attached.
  030681         2      002443.pdf     E‐mail     5/13/2014 Don Watahomigie, Chairperson;                   Kirk LaGory, ANL                    The Havasupai Tribe: Cooperating Agency
                                                            Margaret Vick, Atty                                                                 Meeting reminder for May 27 meeting with
                                                                                                                                                agenda attached.
  030683         2      002444.pdf     E‐mail     5/13/2014 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL                    The Navajo Nation: Cooperating Agency Meeting
                                                            Supervisory Archaeologist                                                           reminder for May 27 meeting with agenda
                                                                                                                                                attached.
  030685         2      002445.pdf     E‐mail     5/13/2014 Kurt Dongoske, THPO                             Kirk LaGory, ANL                    The Pueblo of Zuni: Cooperating Agency Meeting
                                                                                                                                                reminder for May 27 meeting with agenda
                                                                                                                                                attached.
  030687         2      002446.pdf     E‐mail     5/13/2014 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                    The Hualapai Tribe: Cooperating Agency Meeting
                                                            Bungart, Dept. of CR                                                                reminder for May 27 meeting with agenda
                                                                                                                                                attached.
  030689         1      002447.pdf   Phone Call   5/13/2014 Kurt Dongoske, THPO                             Sarah Rinkevich, DOI                The Pueblo of Zuni: Call to discuss Rob
                                      Record                                                                                                    Billerbeck's request for a meeting with Zuni in the
                                                                                                                                                first couple weeks of June.
                                                                                          548 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 549 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                 Description
   030690       130     002448.pdf    E‐Mail     5/12/2014 cibarre@q.com;                                 Crawford, Marianne                   Re: FY15/16/17 GCMRC Budget and Work Plan
                                                           Cbulletts@kaibabpaiute‐nsn.gov;                <mcrawford@usbr.gov>                 Prospectus
                                                           garry.cantley@bia.gov;
                                                           capron@wapa.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           anne_castle@ios.doi.gov;
                                                           todd_chaudhry@nps.gov;
                                                           cuszhman@yahoo.com;
                                                           jerryleecox@durango.net;
                                                           mcrawford@usbr.gov;
                                                           wdavis@ecoplanaz.com;
                                                           kdongoske@cableone.net;
                                                           ellsworth@wapa.gov;
                                                           hfairley@usgs.gov;
                                                           m3research@starband.net;
                                                           lorjac@frontiernet.net;
                                                           creda@qwest.net;
                                                           smdjansen@gmail.com;
                                                           jcjordan1@cox.net;
                                                           vkartha@azwater.gov;
                                                           robertking@utah.gov;
                                                           gknowles@usbr.gov;
                                                           ted.kowalski@state.co.us;
                                                           charles.lewis@bia.gov;
                                                           lmmeyer@wapa.gov;
  030820        130     002449.pdf    E‐Mail     5/9/2014   gs‐swr‐sbsc_gcmrc_all@usgs.gov;               Schmidt, John <jcschmidt@usgs.gov>   Potential allocation of FY15 GCDAMP funds for
                                                            dlytle@usgs.gov; jcjordan1@cox.net;                                                GCMRC activities
                                                            Capron@wapa.gov;
                                                            gknowles@usbr.gov;
                                                            svanderkooi@usgs.gov

  030950        130     002450.pdf    E‐Mail     5/9/2014   lwhetton@usbr.gov;                   Schmidt, John <jcschmidt@usgs.gov>            FY15/16/17 GCMRC Budget and Work Plan
                                                            gknowles@usbr.gov;                                                                 Prospectus
                                                            lori_caramanian@ios.doi.gov;
                                                            dlytle@usgs.gov;
                                                            svanderkooi@usgs.gov; kfry@usgs.gov;
                                                            jcjordan1@cox.net; Capron@wapa.gov

  031080         2      002451.pdf    E‐mail     5/9/2014   Jason John, NDWP; Robert Kirk, NDWP; Kirk LaGory, ANL                              The Navajo Nation: Invitation to Stakeholder
                                                            Tony Joe, Supervisory Archaeologist                                                Webinar to reivew swing‐weighting results on
                                                                                                                                               May 20, 2014.
  031082         2      002452.pdf    E‐mail     5/9/2014   Mike Yeatts, Tribal Archaeologist; Leigh Kirk LaGory, ANL                          Hopi: Invitation to Stakeholder Webinar to
                                                            Kuwanwiswima, THPO                                                                 reivew swing‐weighting results on May 20, 2014.
                                                                                        549 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 550 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                               From   Description
   031084        2      002453.pdf     E‐mail    5/9/2014   Kurt Dongoske, THPO                           Kirk LaGory, ANL           The Pueblo of Zuni: Invitation to Stakeholder
                                                                                                                                     Webinar to reivew swing‐weighting results on
                                                                                                                                     May 20, 2014.
  031086         2      002454.pdf    E‐mail     5/9/2014   Linda Otero, Director Cultural Society        Kirk LaGory, ANL           Fort Mojave Tribal Council: Invitation to
                                                                                                                                     Stakeholder Webinar to reivew swing‐weighting
                                                                                                                                     results on May 20, 2014.
  031088         2      002455.pdf    E‐mail     5/9/2014   Loretta Jackson‐Kelly, THPO; Peter            Kirk LaGory, ANL           The Hualapai Tribe: Invitation to Stakeholder
                                                            Bungart, Dept. of CR                                                     Webinar to reivew swing‐weighting results on
                                                                                                                                     May 20, 2014.
  031090         2      002456.pdf    E‐mail     5/9/2014   Margaret Vick, Atty                           Kirk LaGory, ANL           The Havasupai Tribe: Invitation to Stakeholder
                                                                                                                                     Webinar to reivew swing‐weighting results on
                                                                                                                                     May 20, 2014.
  031092         2      002457.pdf    E‐mail     5/9/2014   Charley Bulletts, CRD                         Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Invitation to
                                                                                                                                     Stakeholder Webinar to reivew swing‐weighting
                                                                                                                                     results on May 20, 2014.
  031094         4      002458.pdf    E‐mail     5/9/2014   Michael Yeatts, Tribal Archaeologist          Kirk LaGory, ANL           Hopi: Kirk sent agenda for May 16th Webinar to
                                                                                                                                     discuss swing‐weighting results.
  031098         4      002459.pdf    E‐mail     5/9/2014   Peter Bungart, Dept of CR                     Kirk LaGory, ANL           The Hualapai Tribe: Kirk sent agenda for May
                                                                                                                                     16th Webinar to discuss swing‐weighting results.

  031102         4      002460.pdf    E‐mail     5/9/2014   Tony Joe, Supervisory Archaeologist           Kirk LaGory, ANL           The Navajo Nation: Kirk sent agenda for May
                                                                                                                                     16th Webinar to discuss swing‐weighting results.

  031106         1      002461.pdf    E‐mail     5/9/2014   Mike Yeatts, Tribal Archaeologist             Bruce Verhaaren, ANL       Hopi: Bruce requested the Hopi 2013 monitoring
                                                                                                                                     report.




                                                                                        550 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 551 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                     From           Description
   031107       44      002462.pdf    E‐Mail     5/7/2014   alexei.luganov@snwa.com;               Christine Costello               Handouts/slides from BSTC meeting, 4/23/14 (1
                                                            arashid@crb.ca.gov;                    <Christine.Costello@lvvwd.com>   of 3)
                                                            barry.lawrence@wyo.gov;
                                                            bbruce@usgs.gov; bhenning@cap‐
                                                            az.com; brenda.alcorn@noaa.gov;
                                                            CJerla@usbr.gov;
                                                            casey.collins@snwa.com;
                                                            ccutler@usbr.gov; csharris@crb.ca.gov;
                                                            ccullom@cap‐az.com; ctd@lrpa‐
                                                            usa.com; breed@ucar.edu;
                                                            dave1100xx@gmail.com;
                                                            david.donnelly@lvvwd.com;
                                                            ddsusong@usgs.gov; DBunk@usbr.gov;
                                                            ddenham@sdcwa.org;
                                                            dkanzer@crwcd.org;
                                                            dkikeya@azwater.gov;
                                                            djgross@azwater.gov;
                                                            dostler@uc.usbr.gov;
                                                            dpolyzos@mwdh2o.com;
                                                            ekuhn@crwcd.org;
                                                            eevenson@usgs.gov;
                                                            estevan.lopez@state.nm.us;
                                                            glwalker@azwater.gov;
                                                            Jim.Lochhead@denverwater.org;
                                                            jmatusak@mwdh2o.com;




                                                                                        551 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 552 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From                       Description
   031151        1      002463.pdf    E‐Mail     5/5/2014   tony@navajohistoricpreservation.org; LaGory, Kirk E. <lagory@anl.gov>              Structured Decision Analysis Webinar‐‐May 16,
                                                            tbuschatzke@azwater.gov;                                                           2014 1‐3 pm MDT
                                                            dweedman@azgfd.gov;
                                                            creda@qwest.net;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            jcjordan1@cox.net;
                                                            cklane@azwater.gov;
                                                            vkartha@azwater.gov;
                                                            michaelfoley@navajo‐nsn.gov;
                                                            dnimkin@npca.org;
                                                            doug.milligan@srpnet.com;
                                                            ted@uamps.com;
                                                            lesley_fitzpatrick@fws.gov;
                                                            mrunge@usgs.gov; griffinj@anl.gov;
                                                            krussell@usbr.gov; gknowles@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            Jane_Lyder@ios.doi.gov
  031152         1      002464.pdf    E‐Mail     5/5/2014   michael.yeatts@nau.edu;                       Verhaaren, Bruce T. <brucev@anl.gov> LTEMP EIS Affected Environment
                                                            pbungart@circaculture.com;
                                                            kdongoske@cableone.net;
                                                            lagory@anl.gov; griffinj@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl gov
  031153         1      002465.pdf    E‐mail     5/5/2014   Peter Bungart, Dept of CR                     Kirk LaGory, ANL                     The Hualapai Tribe: Invitation to a webinar on
                                                                                                                                               May 16 to review results of swing‐weighting
                                                                                                                                               analysis. E‐mail also indicated that Mike Runge
                                                                                                                                               would send each of the stakeholderst he results
                                                                                                                                               from their agency. Notfied of stakeholder
                                                                                                                                               webinar on May 20 to review swing‐weighting
                                                                                                                                               results.
  031154         1      002466.pdf    E‐mail     5/5/2014   Mike Yeatts, Tribal Archaeologist             Kirk LaGory, ANL                     Hopi: Invitation to a webinar to review results of
                                                                                                                                               swing‐weighting analysis. E‐mail also indicated
                                                                                                                                               that Mike Runge would send each of the
                                                                                                                                               stakeholderst he results from their agency.
                                                                                                                                               Notfied of stakeholder webinar on May 20 to
                                                                                                                                               review swing‐weighting results.

                                                                                        552 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 553 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                              From        Description
   031155        1      002467.pdf     E‐mail    5/5/2014   Tony Joe, Supervisory Archaeologist           Kirk LaGory, ANL                The Navajo Nation: Invitation to a webinar on
                                                                                                                                          May 16 to review results of swing‐weighting
                                                                                                                                          analysis. E‐mail also indicated that Mike Runge
                                                                                                                                          would send each of the stakeholderst he results
                                                                                                                                          from their agency. Notfied of stakeholder
                                                                                                                                          webinar on May 20 to review swing‐weighting
                                                                                                                                          results.
  031156         1      002468.pdf    E‐mail     5/5/2014   Mike Yeatts, Tribal Archaeologist             Bruce Verhaaren, ANL            Hopi: Bruce informed Mike that Chapter 3 has
                                                                                                                                          been submitted to the Project Managers and that
                                                                                                                                          the Hopi input provided has been included in the
                                                                                                                                          various technical areas of the EIS.

  031157         1      002469.pdf    E‐mail     5/5/2014   Kurt Dongoske, THPO                           Bruce Verhaaren, ANL            The Pueblo of Zuni: Bruce informed Kurt that text
                                                                                                                                          submitted by the Pueblo of Zuni was
                                                                                                                                          incorporated intothe various techical areas of
                                                                                                                                          Chapter 3 and that the chapter will be ready fro
                                                                                                                                          review upon approval of project management.

  031158         1      002470.pdf    E‐mail     5/1/2014   Peter Bungart, Dept. of CR                    Bruce Verhaaren, ANL            The Hualapai Tribe: Bruce called Peter to follow‐
                                                                                                                                          up on swing‐weighting results. Peter indicated
                                                                                                                                          that he sent the results to Mike Runge and that
                                                                                                                                          he would forward them to Bruce as well.

  031159         2      002471.pdf    E‐mail     5/1/2014   Bruce Verhaaren, ANL                          Peter Bungart, ANL              The Hualapai Tribe: Peter sent Bruce the swing‐
                                                                                                                                          weighting results as promised in their phone
                                                                                                                                          conversation.
  031161         2      002472.pdf    E‐mail     5/1/2014   Peter Bungart, Dept of CR                     Bruce Verhaaren, ANL            The Hualapai Tribe: Bruce thanked Peter for the E‐
                                                                                                                                          mail
  031163         1      002473.pdf    E‐mail     4/30/2014 Kurt Dongoske, THPO                            Bruce Verhaaren, ANL            The Pueblo of Zuni: Bruce informed Kurt that
                                                                                                                                          Chapter 3 is undergoing review by the join‐leads
                                                                                                                                          before it is being sent to the Tribes and he is not
                                                                                                                                          sure when the Tribes will be able to view it.

  031164         1      002474.pdf    E‐mail     4/30/2014 Kurt Dongoske, THPO                            Bruce Verhaaren, ANL            The Pueblo of Zuni: Kurt thanked Bruce for the
                                                                                                                                          information
  031165         3      002475.pdf    E‐Mail     4/29/2014 ttrujillo@crb.ca.gov;                          Lori Caramanian                 Re: May 29 Meeting location change proposal
                                                           gknowles@usbr.gov;                             <lori_caramanian@ios.doi.gov>
                                                           rob_p_billerbeck@nps.gov;
                                                           TLWilson@usbr.gov
  031168         1      002476.pdf    E‐Mail     4/29/2014 gknowles@usbr.gov;                             Sandra Seaholm                  LTEMP Swing Weighting Report
                                                           rob_p_billerbeck@nps.gov;                      <skseaholm@gmail.com>
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;
                                                           Thomas.George@state.co.us
                                                                                        553 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 554 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                     From                Description
   031169        3      002477.pdf    E‐Mail      4/29/2014 lori_caramanian@ios.doi.gov;             Witherall, Amy <awitherall@usbr.gov> Re: May 29 Meeting location change proposal
                                                            ted.kowalski@state.co.us;
                                                            gknowles@usbr.gov;
                                                            ttrujillo@crb.ca.gov; krussell@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            TLWilson@usbr.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            dostler@ucrcommission.com;
                                                            tbuschatzke@azwater.gov

  031172         1      002478.pdf   Phone Call   4/29/2014 Tony Joe, Supervisory Archaeologist             Sarah Rinkevich, DOI               The Navajo Nation: Call with Tony Joe‐ Navajo
                                      Record                                                                                                   turned in swing‐weighting results.
  031173         6      002479.pdf     E‐Mail     4/28/2014 creda@qwest.net; mrunge@usgs.gov;               LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP swing‐weighting input REVISED (due
                                                            lapoch@anl.gov; gknowles@usbr.gov;                                                 Apr 18)
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov

  031179         5      002480.pdf    E‐Mail      4/28/2014 mrunge@usgs.gov; lagory@anl.gov;                Leslie James <creda@qwest.net>     RE: LTEMP swing‐weighting input REVISED (due
                                                            lapoch@anl.gov; gknowles@usbr.gov;                                                 Apr 18)
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov

  031184         2      002481.pdf    E‐Mail      4/27/2014 awitherall@usbr.gov;                     Lori Caramanian                           Re: May 29 Meeting location change proposal
                                                            gknowles@usbr.gov;                       <lori_caramanian@ios.doi.gov>
                                                            ttrujillo@crb.ca.gov; krussell@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            TLWilson@usbr.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            dostler@ucrcommission.com;
                                                            tbuschatzke@azwater.gov;
                                                            ted.kowalski@state.co.us

  031186        11      002482.pdf     E‐mail     4/26/2014 Leigh Kuwanwiswima, THPO; Mike                  Mike Runge, DOI                    Hopi: E‐mail from Mike Runge, USGS, with draft
                                                            Yeatts, Tribal Archaeologist                                                       of tribal resource goals with comments
                                                                                                                                               incorporated from the April 12th and 24th
                                                                                                                                               meetings. Asked for comments by May 1.




                                                                                          554 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 555 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                Description
   031197        2      002483.pdf    E‐Mail     4/25/2014 awitherall@usbr.gov;                           Ted Kowalski ‐ DNR                   Re: May 29 Meeting location change proposal
                                                           gknowles@usbr.gov;                             <ted.kowalski@state.co.us>
                                                           ttrujillo@crb.ca.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           krussell@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           TLWilson@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           dostler@ucrcommission.com;
                                                           tbuschatzke@azwater gov
  031199         2      002484.pdf    E‐Mail     4/25/2014 gknowles@usbr.gov;                             Witherall, Amy <awitherall@usbr.gov> Re: May 29 Meeting location change proposal
                                                           ttrujillo@crb.ca.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           krussell@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           TLWilson@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           tbuschatzke@azwater gov
  031201         2      002485.pdf    E‐Mail     4/24/2014 smdjansen@gmail.com;                           Runge, Michael <mrunge@usgs.gov>     Re: LTEMP Swing Weighting
                                                           lagory@anl.gov; krussell@usbr.gov
  031203         7      002486.pdf    E‐Mail     4/24/2014 Mike Runge, USGS                               Sam Jansen, GCRG                     E‐mail and attachment: Results of swing
                                                                                                                                               weighting exercise
  031210         2      002487.pdf    E‐Mail     4/23/2014 gknowles@usbr.gov;                             Witherall, Amy <awitherall@usbr.gov> Re: May 29 Meeting location change proposal
                                                           ttrujillo@crb.ca.gov




                                                                                        555 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 556 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                 Description
   031212        5      002488.pdf    E‐Mail     4/22/2014 anne_castle@ios.doi.gov;             Whetton, Linda <lwhetton@usbr.gov>   TWG Budget Issues Memo
                                                           charles.lewis@bia.gov;
                                                           Cbulletts@kaibabpaiute‐nsn.gov;
                                                           chris_hughes@nps.gov; cibarre@q.com;
                                                           ellsworth@wapa.gov;
                                                           drogowski@azgfd.gov;
                                                           bennion@wapa.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ejerlandsen@azwater.gov;
                                                           garry.cantley@bia.gov;
                                                           gknowles@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           gmyers12@msn.com;
                                                           hamilldsrt50@msn.com;
                                                           jcjordan1@cox.net;
                                                           cuszhman@yahoo.com;
                                                           kdahl@npca.org; kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           larry@grandcanyonwildlands.org;
                                                           lesley_fitzpatrick@fws.gov;
                                                           creda@creda.cc; lmmeyer@wapa.gov;
                                                           lorjac@frontiernet.net;
  031217         5      002489.pdf    E‐Mail     4/22/2014 capron@wapa.gov;                               John and Carol Jordan      FW: draft budget memo
                                                           gknowles@usbr.gov;                             <jcjordan1@cox.net>
                                                           jcschmidt@usgs.gov;
                                                           mcrawford@usbr.gov;
                                                           LWhetton@usbr.gov




                                                                                        556 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 557 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From                      Description
   031222        2      002490.pdf    E‐Mail     4/21/2014 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>             RE: LTEMP Cooperating Agency Conference Call‐‐
                                                           Charles.Lewis@bia.gov;                                                             April 21, 2014, 2‐3 pm MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           Jenika.Raub@srpnet.com;
                                                           ted@uamps.com;
  031224         5      002491.pdf    E‐Mail     4/21/2014 jcjordan1@cox.net;                              Capron, Shane <Capron@WAPA.GOV>    draft budget memo
                                                           GKnowles@usbr.gov;
                                                           jcschmidt@usgs.gov;
                                                           mcrawford@usbr.gov;
                                                           LWhetton@usbr.gov
  031229         3      002492.pdf    E‐Mail     4/21/2014 jcjordan1@cox.net;                              Runge, Michael <mrunge@usgs.gov>   Re: LTEMP swing‐weighting input REVISED
                                                           GMyers12@msn.com;
                                                           Hamilldsrt50@msn.com;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov
  031232         5      002493.pdf    E‐Mail     4/21/2014 creda@qwest.net; lagory@anl.gov;                Runge, Michael <mrunge@usgs.gov>   Re: LTEMP swing‐weighting input REVISED (due
                                                           lapoch@anl.gov; gknowles@usbr.gov;                                                 Apr 18)
                                                           rob_p_billerbeck@nps.gov;
                                                           krussell@usbr.gov

  031237         1      002494.pdf    E‐mail     4/21/2014 ANL, REC, NPS                                   Mike Runge, DOI                    The Navajo Nation: Mike Runge stated that he
                                                                                                                                              needed to give Tony Joe a call to discuss results
                                                                                         557 of 1060                                          of swing‐weighting.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 558 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From                        Description
   031238       15      002495.pdf     Other     4/21/2014                                                                                      Website: Synopsis of LTEMP alternatives
   031253        8      002496.pdf    E‐Mail     4/18/2014 lagory@anl.gov; mrunge@usgs.gov;      Leslie James <creda@creda.cc>                  SDA process
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov
  031261         1      002497.pdf    E‐Mail     4/18/2014 lori_caramanian@ios.doi.gov;          Tanya Trujillo <ttrujillo@crb.ca.gov>          May 29 Meeting location change proposal
                                                           krussell@usbr.gov; gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           AWitherall@usbr.gov;
                                                           TLWilson@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           tbuschatzke@azwater.gov

  031262         6      002498.pdf    E‐Mail     4/18/2014 mrunge@usgs.gov;                      Dave Weedman                                   RE: LTEMP swing‐weighting input REVISED (due
                                                           gknowles@usbr.gov;                    <DWeedman@azgfd.gov>                           Apr 18)
                                                           rob_p_billerbeck@nps.gov;
                                                           BStewart@azgfd.gov;
                                                           jcjordan1@cox.net; krussell@usbr.gov;
                                                           Kirk_Young@fws.gov; lagory@anl.gov;
                                                           tbuschatzke@azwater.gov;
                                                           vkartha@azwater.gov;
                                                           SRogers@azgfd.gov;
                                                           JFrancis@azgfd.gov; JdeVos@azgfd.gov;
                                                           MCox@azgfd.gov; CCantrell@azgfd.gov;
                                                           MRabe@azgfd.gov; TGray@azgfd.gov;
                                                           LVoyles@azgfd.gov; SHall@azgfd.gov




  031268         5      002499.pdf    E‐Mail     4/18/2014 mrunge@usgs.gov;                                Colleen K. Lane <cklane@azwater.gov> Arizona SDA Disclaimer Letter 04182014 and
                                                           gknowles@usbr.gov;                                                                   LTEMP Swing Table
                                                           Rob_P_Billerbeck@nps.gov;
                                                           tbuschatzke@azwater.gov;
                                                           mjlacey@azwater.gov;
                                                           tjohnson@azwater.gov;
                                                           vkartha@azwater.gov;
                                                           ndklobas@azwater.gov;
                                                           mamoreno@azwater.gov
  031273         4      002500.pdf    E‐Mail     4/18/2014 gknowles@usbr.gov;                              Rinkevich, Sarah                     April 10 Meeting with the Navajo Nation
                                                           rob_p_billerbeck@nps.gov;                       <sarah_rinkevich@fws.gov>
                                                           tony@navajohistoricpreservation.org
                                                                                   558 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 559 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                          From                    Description
   031277        4      002501.pdf     E‐Mail       4/18/2014 Mike Runge, USGS                               Colleen Lane, ADWR; Thomas              E‐mail and attachment: Results of swing
                                                              Glen Knowles, BOR                              Buschatzke, ADWR                        weighting exercise
                                                              Rob Billerbeck, NPS
  031281         5      002502.pdf     E‐Mail       4/18/2014 Mike Runge, USGS                               Dave Weedman, AZGFD                     E‐mail and attachment: Results of swing
                                                              Glen Knowles, BOR                                                                      weighting exercise
                                                              Rob Billerbeck, NPS
  031286         6      002503.pdf Modeling Data    4/18/2014 Mike Runge, USGS                               Leslie James, CREDA                     E‐mail and attachment: Results of swing
                                    or Excel File             Glen Knowles, BOR                                                                      weighting exercise
                                                              Rob Billerbeck, NPS
                                                              Kirk LaGory, ANL
  031292         6      002504.pdf     E‐Mail       4/18/2014 Mike Runge, USGS                               Peter Bungart, Hualapai Department of   E‐mail and attachment: Results of swing
                                                                                                             Cultural Resources                      weighting exercise
  031298         1      002505.pdf     E‐Mail       4/18/2014 Mike Runge, USGS                               Michael Foley, DWR                      E‐mail: Results of swing weighting exercise
  031299         6      002506.pdf     E‐Mail       4/18/2014 Mike Runge, USGS                               David Nimkin, NPCA                      E‐mail and attachment: Results of swing
                                                                                                                                                     weighting exercise
  031305         6      002507.pdf     E‐Mail       4/18/2014 Mike Runge, USGS                               Ted Rampton, UAMPS                      E‐mail and attachment: Results of swing
                                                              Kirk LaGory, ANL                                                                       weighting exercise
  031311         6      002508.pdf     E‐mail       4/18/2014 Mike Runge, DOI                                Peter Bungart, Dept. of CR              The Hualapai Tribe: Peter sent swing‐weighting
                                                                                                                                                     results along with short explanation about how
                                                                                                                                                     swing‐weighting exercise was conducted.

  031317        10      002509.pdf     E‐mail       4/18/2014 Mike Runge, DOI                       Mike Foley, Principal Hydrologist                The Navajo Nation: Swing‐weighting results
  031327        25      002510.pdf     E‐Mail       4/17/2014 DWeedman@azgfd.gov;                   Knowles, Glen <gknowles@usbr.gov>                Re: FW: LTEMP EIS Next Steps in 2014
                                                              rob_p_billerbeck@nps.gov;
                                                              mrunge@usgs.gov; lagory@anl.gov;
                                                              krussell@usbr.gov; BStewart@azgfd.gov

  031352         6      002511.pdf     E‐Mail       4/17/2014 Mike Runge, USGS                               Michael Yeatts, Hopi/NAU                E‐mail and attachment: Results of swing
                                                                                                                                                     weighting exercise
  031358         8      002512.pdf     E‐Mail       4/17/2014 Mike Runge, USGS                               Douglas Milligan, SRP                   E‐mail and attachment: Results of swing
                                                                                                                                                     weighting exercise
  031366        10      002513.pdf     E‐mail       4/17/2014 Mike Runge, DOI                                Mike Yeatts, Tribal Archaeologist       Hopi: Mike Yeatts sent swing‐weighting results.
                                                                                                                                                     Should not be considered a statistically valid
                                                                                                                                                     representation of the Hopi Tribe as a whole or
                                                                                                                                                     the Tribal Government. Reflects perspectives of
                                                                                                                                                     those who hold traditional cultural views of the
                                                                                                                                                     resources.
  031376         1      002514.pdf     E‐mail       4/17/2014 Kurt Dongoske, THPO                            Bruce Verhaaren, ANL                    The Pueblo of Zuni: Bruce informed Kurt that ANL
                                                                                                                                                     that a draft copy of Chapter 3 should be available
                                                                                                                                                     for Tribal review the w/o April 21‐ if all goes as
                                                                                                                                                     planned.




                                                                                           559 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 560 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From                       Description
   031377       17      002515.pdf    E‐Mail     4/16/2014 rob_p_billerbeck@nps.gov;             Chaudhry, Todd                                Draft mitigation framework
                                                           jan_balsom@nps.gov;                   <todd_chaudhry@nps.gov>
                                                           lori_makarick@nps.gov;
                                                           michael_kearsley@nps.gov;
                                                           Chris_Hughes@nps.gov;
                                                           John_Spence@nps.gov;
                                                           pbungart@circaculture.com
  031394         2      002516.pdf    E‐Mail     4/16/2014 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>              LTEMP Cooperating Agency Conference Call‐‐
                                                           Charles.Lewis@bia.gov;                                                              April 21, 2014, 2‐3 pm MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           Jenika.Raub@srpnet.com;
                                                           ted@uamps.com;
  031396         2      002517.pdf    E‐Mail     4/16/2014 gknowles@usbr.gov; lagory@anl.gov;              Sandra Seaholm                      Re: LTEMP Coordination
                                                           krussell@usbr.gov;                              <skseaholm@gmail.com>
                                                           rob_p_billerbeck@nps.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;
                                                           Thomas.George@state.co.us
  031398         1      002518.pdf    E‐Mail     4/16/2014 skseaholm@gmail.com;                            Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP Coordination
                                                           lagory@anl.gov; krussell@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;
                                                           Thomas.George@state.co.us560 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 561 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From        Description
   031399        1      002519.pdf    E‐Mail     4/16/2014 skseaholm@gmail.com;                           Kowalski ‐ DNR, Ted          Re: LTEMP Coordination
                                                           lagory@anl.gov; krussell@usbr.gov;             <ted.kowalski@state.co.us>
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           karen.kwon@state.co.us;
                                                           Thomas.George@state.co.us
  031400         1      002520.pdf    E‐Mail     4/16/2014 lagory@anl.gov; krussell@usbr.gov;             Sandra Seaholm               LTEMP Coordination
                                                           gknowles@usbr.gov;                             <skseaholm@gmail.com>
                                                           rob_p_billerbeck@nps.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;
                                                           Thomas.George@state.co.us
  031401         2      002521.pdf    E‐Mail     4/16/2014 gknowles@usbr.gov;                             Milligan Douglas W (Doug)    Questions about the LTEMP EIS process
                                                           rob_p_billerbeck@nps.gov;                      <Doug.Milligan@srpnet.com>
                                                           rabutler@usbr.gov; AGold@usbr.gov;
                                                           ardenkucate@yahoo.com;
                                                           bralston@usgs.gov; lagory@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           bstewart@azgfd.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           rvan@anl.gov; brian_healy@nps.gov;
                                                           brucev@anl.gov;
                                                           Charles.Lewis@bia.gov;
                                                           cyackulic@usgs.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           Chris_Hughes@nps.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           colby.pellegrino@snwa.com;
                                                           cweber@anl.gov;
                                                           Ellsworth@WAPA.GOV;
                                                           danorourke@anl.gov;
                                                           bennion@wapa.gov;
                                                           dharpman@usbr.gov;
                                                           dnimkin@npca.org;
                                                           dave_uberuaga@nps.gov;
                                                           Dave.Slick@srpnet.com;
  031403         5      002522.pdf    E‐Mail     4/16/2014 lagory@anl.gov; griffinj@anl.gov;     Seth Shanahan                         RE: Hourly flow data
                                                           nwilliams@usbr.gov; rradtke@usbr.gov; <seth.shanahan@snwa.com>
                                                           todd.tietjen@lvvwd.com

  031408         1      002523.pdf    E‐Mail     4/16/2014 rob_p_billerbeck@nps.gov                       Seth Shanahan                RE: LTEMP dates
                                                                                                          <seth.shanahan@snwa.com>
  031409         1      002524.pdf    E‐Mail     4/16/2014 seth.shanahan@snwa.com561 of 1060              rob_p_billerbeck@nps.gov     Re: LTEMP dates
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 562 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                      Description
   031410        2      002525.pdf    E‐Mail     4/16/2014 pbungart@circaculture.com;                      Chaudhry, Todd                           Re: Hualapai Native Vegetation Restoration Work
                                                           lori_makarick@nps.gov;                          <todd_chaudhry@nps.gov>                  Plan (2014‐04‐10).docx
                                                           rob_p_billerbeck@nps.gov
  031412         5      002526.pdf    E‐Mail     4/16/2014 seth.shanahan@snwa.com;                         LaGory, Kirk E. <lagory@anl.gov>         RE: Hourly flow data
                                                           griffinj@anl.gov; nwilliams@usbr.gov;
                                                           rradtke@usbr.gov

  031417         2      002527.pdf    E‐mail     4/16/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL                         Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                                    Agency Meeting Reminder for April meeting with
                                                                                                                                                    agenda attached.
  031419         2      002528.pdf    E‐mail     4/16/2014 Margaret Vick, Atty; Don Watahomigie, Kirk LaGory, ANL                                   The Havasupai Tribe: Cooperating Agency
                                                           Chairperson                                                                              Meeting Reminder for April meeting with agenda
                                                                                                                                                    attached.
  031421         2      002529.pdf    E‐mail     4/16/2014 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL                         The Navajo Nation: Cooperating Agency Meeting
                                                           Supervisory Archaeologist; Robert Kirk                                                   Reminder for April meeting with agenda
                                                           NDWP                                                                                     attached.
  031423         2      002530.pdf    E‐mail     4/16/2014 Kurt Dongoske, THPO                             Kirk LaGory, ANL                         The Pueblo of Zuni: Cooperating Agency Meeting
                                                                                                                                                    Reminder for April meeting with agenda
                                                                                                                                                    attached.
  031425         2      002531.pdf    E‐mail     4/16/2014 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                         The Hualapai Tribe: Cooperating Agency Meeting
                                                           Bungart, Dept. of CR                                                                     Reminder for April meeting with agenda
                                                                                                                                                    attached.
  031427         2      002532.pdf    E‐mail     4/16/2014 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                         Hopi: Cooperating Agency Meeting Reminder for
                                                                                                                                                    April meeting with agenda attached.
  031429         1      002533.pdf    E‐Mail     4/15/2014 seth.shanahan@snwa.com;                         Nicholas Williams                        Re: Hourly flow data
                                                           rradtke@usbr.gov;                               <nwilliams@usbr.gov>
                                                           todd.tietjen@lvvwd.com;
                                                           lagory@anl.gov
  031430         1      002534.pdf    E‐Mail     4/15/2014 nwilliams@usbr.gov; rradtke@usbr.gov;           Seth Shanahan                            RE: Hourly flow data
                                                           todd.tietjen@lvvwd.com;                         <seth.shanahan@snwa.com>
                                                           lagory@anl.gov

  031431         1      002535.pdf    E‐Mail     4/15/2014 lagory@anl.gov; rradtke@usbr.gov;               Williams, Nicholas                       Hourly flow data
                                                           seth.shanahan@snwa.com;                         <nwilliams@usbr.gov>
                                                           gknowles@usbr.gov
  031432         6      002536.pdf    E‐Mail     4/15/2014 Mike Runge, USGS                                Jerry Myers, John Hamill, John Jordan,   E‐mail and attachment: Results of swing
                                                                                                           IFFF, GCDAMP                             weighting exercise
  031438         1      002537.pdf    E‐Mail     4/14/2014 rob_p_billerbeck@nps.gov                        Seth Shanahan                            LTEMP dates
                                                                                                           <seth.shanahan@snwa.com>
  031439         3      002538.pdf    E‐Mail     4/14/2014 gknowles@usbr.gov;                              Dave Weedman                             FW: LTEMP EIS Next Steps in 2014
                                                           BStewart@azgfd.gov                              <DWeedman@azgfd.gov>




                                                                                         562 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 563 of 1060
                                                              Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                               From               Description
   031442        4      002539.pdf    E‐Mail     4/11/2014 mrunge@usgs.gov; lagory@anl.gov;    valdezra@aol.com                  Re: LTEMP swing‐weighting input REVISED (due
                                                           rabutler@usbr.gov; AGold@usbr.gov;                                    Apr 18)
                                                           ardenkucate@yahoo.com;
                                                           bralston@usgs.gov;
                                                           bheffernan@usbr.gov;
                                                           bstewart@azgfd.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           rvan@anl.gov; brian_healy@nps.gov;
                                                           brucev@anl.gov;
                                                           Charles.Lewis@bia.gov;
                                                           cyackulic@usgs.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           Chris_Hughes@nps.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           colby.pellegrino@snwa.com;
                                                           cweber@anl.gov; Ellsworth@wapa.gov;
                                                           danorourke@anl.gov;
                                                           bennion@wapa.gov;
                                                           dharpman@usbr.gov;
                                                           dnimkin@npca.org;
                                                           dave_uberuaga@nps.gov;
                                                           dave.slick@srpnet.com;
                                                           dvaryu@usbr.gov;
                                                           dweedman@azgfd.gov;




                                                                                       563 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 564 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                               From                 Description
   031446        3      002540.pdf    E‐Mail     4/11/2014 mrunge@usgs.gov; lagory@anl.gov;    valdezra@aol.com                    Re: LTEMP swing‐weighting input REVISED (due
                                                           rabutler@usbr.gov; AGold@usbr.gov;                                      Apr 18)
                                                           ardenkucate@yahoo.com;
                                                           bralston@usgs.gov;
                                                           bheffernan@usbr.gov;
                                                           bstewart@azgfd.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           rvan@anl.gov; brian_healy@nps.gov;
                                                           brucev@anl.gov;
                                                           Charles.Lewis@bia.gov;
                                                           cyackulic@usgs.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           Chris_Hughes@nps.gov;
                                                           cspalmer@wapa.gov; cibarre@q.com;
                                                           colby.pellegrino@snwa.com;
                                                           cweber@anl.gov; Ellsworth@wapa.gov;
                                                           danorourke@anl.gov;
                                                           bennion@wapa.gov;
                                                           dharpman@usbr.gov;
                                                           dnimkin@npca.org;
                                                           dave_uberuaga@nps.gov;
                                                           dave.slick@srpnet.com;
                                                           dvaryu@usbr.gov;
                                                           dweedman@azgfd.gov;
  031449         3      002541.pdf    E‐mail     4/11/2014 Jason John, NDWP; Tony Joe,             Mike Runge, DOI                 The Navajo Nation: Mike responded to some
                                                           Supervisory Archaeologist; Robert Kirk,                                 questions for a stakeholder regarding
                                                           NDWP                                                                    hyrdopower performance metrics and the quality‐
                                                                                                                                   fish metric.
  031452         3      002542.pdf    E‐mail     4/11/2014 Kurt Dongoske, THPO                             Mike Runge, DOI         The Pueblo of Zuni: Mike responded to some
                                                                                                                                   questions for a stakeholder regarding
                                                                                                                                   hyrdopower performance metrics and the quality‐
                                                                                                                                   fish metric.
  031455         3      002543.pdf    E‐mail     4/11/2014 Leigh Kuwanwiswima, THPO; Mike                  Mike Runge, DOI         Hopi: Mike responded to some questions for a
                                                           Yeatts, Tribal Archaeologist                                            stakeholder regarding hyrdopower performance
                                                                                                                                   metrics and the quality‐fish metric.

  031458         3      002544.pdf    E‐mail     4/11/2014 Linda Otero, Director Cultural Society          Mike Runge, DOI         Fort Mojave Tribal Council: Mike responded to
                                                                                                                                   some questions for a stakeholder regarding
                                                                                                                                   hyrdopower performance metrics and the quality‐
                                                                                                                                   fish metric.


                                                                                         564 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 565 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                               From           Description
   031461        3      002545.pdf     E‐mail    4/11/2014 Margaret Vick, Atty                             Mike Runge, DOI                    The Havasupai Tribe: Mike responded to some
                                                                                                                                              questions for a stakeholder regarding
                                                                                                                                              hyrdopower performance metrics and the quality‐
                                                                                                                                              fish metric.
  031464         3      002546.pdf    E‐mail     4/11/2014 Loretta Jackson‐Kelly, THPO; Peter              Mike Runge, DOI                    The Hualapai Tribe: Mike responded to some
                                                           Bungart, Dept. of CR                                                               questions for a stakeholder regarding
                                                                                                                                              hyrdopower performance metrics and the quality‐
                                                                                                                                              fish metric.
  031467         3      002547.pdf    E‐mail     4/11/2014 Charley Bullets, CRD                            Mike Runge, DOI                    Kaibab Band of Paiute Indians: Mike responded
                                                                                                                                              to some questions for a stakeholder regarding
                                                                                                                                              hyrdopower performance metrics and the quality‐
                                                                                                                                              fish metric.

  031470         1      002548.pdf    E‐Mail     4/10/2014 vkartha@azwater.gov                             Glen Knowles <gknowles@usbr.gov>   Re: May 1

  031471         1      002549.pdf    E‐Mail     4/10/2014 gknowles@usbr.gov                               Vineetha Kartha                    RE: May 1
                                                                                                           <vkartha@azwater.gov>
  031472         1      002550.pdf    E‐Mail     4/10/2014 vkartha@azwater.gov                             Glen Knowles <gknowles@usbr.gov>                                            1‐May

  031473         3      002551.pdf    E‐Mail     4/10/2014 LWhetton@usbr.gov;                              Capron, Shane <Capron@WAPA.GOV>    ad hoc lists
                                                           GKnowles@usbr.gov;
                                                           jcjordan1@cox.net
  031476         8      002552.pdf    E‐mail     4/10/2014 Jason John, NDWP; Tony Joe,                     Mike Runge, DOI                    The Navajo Nation: Mike sent out an updated
                                                           Supervisory Archaeologist                                                          swing‐weighting materials with changes to the
                                                                                                                                              hydropower capacity and quality fish metric.
                                                                                                                                              Requested swing‐weighting input be turned int
                                                                                                                                              by Friday April 18.

  031484         8      002553.pdf    E‐mail     4/10/2014 Kurt Dongoske, THPO                             Mike Runge, DOI                    The Pueblo of Zuni: Mike sent out an updated
                                                                                                                                              swing‐weighting materials with changes to the
                                                                                                                                              hydropower capacity and quality fish metric.
                                                                                                                                              Requested swing‐weighting input be turned int
                                                                                                                                              by Friday April 18.

  031492         8      002554.pdf    E‐mail     4/10/2014 Leigh Kuwanwiswima, THPO; Mike                  Mike Runge, DOI                    Hopi: Mike sent out an updated swing‐weighting
                                                           Yeatts, Tribal Archaeologist                                                       materials with changes to the hydropower
                                                                                                                                              capacity and quality fish metric. Requested
                                                                                                                                              swing‐weighting input be turned int by Friday
                                                                                                                                              April 18.
  031500         8      002555.pdf    E‐mail     4/10/2014 Linda Otero, Director Cultural Society          Mike Runge, DOI                    Fort Mojave Tribal Council: Mike sent out an
                                                                                                                                              updated swing‐weighting materials with changes
                                                                                                                                              to the hydropower capacity and quality fish
                                                                                                                                              metric. Requested swing‐weighting input be
                                                                                                                                              turned int by Friday April 18.
                                                                                         565 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 566 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                               From   Description
   031508        8      002556.pdf      E‐mail      4/10/2014 Margaret Vick, Atty                             Mike Runge, DOI            The Havasupai Tribe: Mike sent out an updated
                                                                                                                                         swing‐weighting materials with changes to the
                                                                                                                                         hydropower capacity and quality fish metric.
                                                                                                                                         Requested swing‐weighting input be turned int
                                                                                                                                         by Friday April 18.

  031516         8      002557.pdf      E‐mail      4/10/2014 Loretta Jackson‐Kelly, THPO; Peter              Mike Runge, DOI            The Hualapai Tribe: Mike sent out an updated
                                                              Bungart, Dept. of CR                                                       swing‐weighting materials with changes to the
                                                                                                                                         hydropower capacity and quality fish metric.
                                                                                                                                         Requested swing‐weighting input be turned int
                                                                                                                                         by Friday April 18.

  031524         8      002558.pdf      E‐mail      4/10/2014 Charley Bullets, CRD                            Mike Runge, DOI            Kaibab Band of Paiute Indians: Mike sent out an
                                                                                                                                         updated swing‐weighting materials with changes
                                                                                                                                         to the hydropower capacity and quality fish
                                                                                                                                         metric. Requested swing‐weighting input be
                                                                                                                                         turned int by Friday April 18.

  031532         4      002559.pdf Meeting Notes    4/10/2014                                                                            The Navajo Nation: Joint‐leads met with NN to
                                                                                                                                         discuss Cooperating Agency Status. Joint‐leads
                                                                                                                                         provided information on LTEMP EIS and
                                                                                                                                         answered questions from the NN delegates that
                                                                                                                                         were present at the meeting. The Council
                                                                                                                                         Delegates expressed interest in becoming a CA,
                                                                                                                                         and they will bring it to the full Council.

  031536         2      002560.pdf      E‐mail      4/10/2014 Rob Billerbeck, NPS; Glen Knowles, REC Bruce Verhaaren, ANL                The Navajo Nation: Bruce provided Rob and Glen
                                                                                                                                         with the sequence of events regarding NN
                                                                                                                                         Cooperating Agency status.
  031538         4      002561.pdf      Letter      4/9/2014    A.J. Castle, USDOI                            L. James, CREDA            Letter: CREDA's perspectives and views on the
                                                                                                                                         state of the AMP science and resources and SDA
                                                                                                                                         metrics and analysis.
  031542         1      002562.pdf   Presentation   4/9/2014                                                                             Document: Labels used for 15 LTEMP
                                                                                                                                         alternatives (A thru O).
  031543         1      002563.pdf      E‐mail      4/9/2014    Kurt Dongoske, THPO                           Bruce Verhaaren, ANL       The Pueblo of Zuni: Request for reference
                                                                                                                                         information.
  031544         2      002564.pdf      E‐mail      4/9/2014    Kurt Dongoske, THPO                           Bruce Verhaaren, ANL       The Pueblo of Zuni: Additional request for
                                                                                                                                         reference information.
  031546         2      002565.pdf      E‐Mail      4/8/2014    lagory@anl.gov;                       Seth Shanahan                      Re: Lake Mead water quality modeling feedback
                                                                rob_p_billerbeck@nps.gov;             <seth.shanahan@snwa.com>           requested
                                                                gknowles@usbr.gov; krussell@usbr.gov;
                                                                griffinj@anl.gov


                                                                                            566 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 567 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                      From                    Description
   031548        2      002566.pdf    E‐Mail       4/8/2014   seth.shanahan@snwa.com;               LaGory, Kirk E. <lagory@anl.gov>           RE: Lake Mead water quality modeling feedback
                                                              rob_p_billerbeck@nps.gov;                                                        requested
                                                              gknowles@usbr.gov; krussell@usbr.gov;
                                                              griffinj@anl.gov
  031550         3      002567.pdf Meeting Notes   4/8/2014                                                                                    Hopi: CA Meeting held. Mike Yeatts in
                                                                                                                                               attendance.
  031553         1      002568.pdf     E‐Mail      4/7/2014   lagory@anl.gov;                      Seth Shanahan                               Lake Mead water quality modeling feedback
                                                              rob_p_billerbeck@nps.gov;            <seth.shanahan@snwa.com>                    requested
                                                              gknowles@usbr.gov; krussell@usbr.gov

  031554         9      002569.pdf     E‐Mail      4/7/2014   rob_p_billerbeck@nps.gov             Tony Joe                              Re: Request for Government to Government
                                                                                                   <tony@navajohistoricpreservation.org> LTEMP Consultation ‐ 1pm (AZ time), April 10,
                                                                                                                                         Flagstaff, AZ
  031563         1      002570.pdf     E‐Mail      4/6/2014   rob_p_billerbeck@nps.gov             Sterling, David                       RE: Grand Canyon LTEMP Comments
                                                                                                   <David.Sterling@UICConstructionAK.co
                                                                                                   m>
  031564         1      002571.pdf     E‐Mail      4/6/2014   David.Sterling@UICConstructionAK.com rob_p_billerbeck@nps.gov              Re: Grand Canyon LTEMP Comments

  031565         1      002572.pdf     E‐Mail      4/6/2014   rob_p_billerbeck@nps.gov                      Sterling, David                      Grand Canyon LTEMP Comments
                                                                                                            <David.Sterling@UICConstructionAK.co
                                                                                                            m>




                                                                                          567 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 568 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From             Description
   031566       138     002573.pdf    E‐Mail     4/6/2014   rabutler@usbr.gov; AGold@usbr.gov;            LaGory, Kirk E. <lagory@anl.gov>    RE: Presentations from LTEMP Workshop Mar 31‐
                                                            ardenkucate@yahoo.com;                                                            Apr 1, 2014‐‐Part 3 of 3.
                                                            bralston@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            bstewart@azgfd.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            rvan@anl.gov; brian_healy@nps.gov;
                                                            brucev@anl.gov;
                                                            Charles.Lewis@bia.gov;
                                                            cyackulic@usgs.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            Chris_Hughes@nps.gov;
                                                            cspalmer@wapa.gov; cibarre@q.com;
                                                            colby.pellegrino@snwa.com;
                                                            cweber@anl.gov;
                                                            Ellsworth@WAPA.GOV;
                                                            danorourke@anl.gov;
                                                            bennion@wapa.gov;
                                                            dharpman@usbr.gov;
                                                            dnimkin@npca.org;
                                                            dave_uberuaga@nps.gov;
                                                            dave.slick@srpnet.com;
                                                            dvaryu@usbr.gov;
                                                            dweedman@azgfd.gov;
  031704        11      002574.pdf    E‐Mail     4/5/2014   AGold@usbr.gov; krussell@usbr.gov;            Knowles, Glen <gknowles@usbr.gov>   Fwd: LTEMP swing‐weighting input (due Apr 18)
                                                            dharpman@usbr.gov;
                                                            donmagpie@hotmail.com;
                                                            BHeffernan@usbr.gov;
                                                            tgaston@usbr.gov; jprairie@usbr.gov;
                                                            rabutler@usbr.gov; kgrantz@usbr.gov


  031715         2      002575.pdf    E‐Mail     4/4/2014   mrunge@usgs.gov; gknowles@usbr.gov Vineetha Kartha                                FW: LTEMP swing‐weighting input (due Apr 18)
                                                                                                 <vkartha@azwater.gov>
  031717        10      002576.pdf    E‐Mail     4/4/2014   rob_p_billerbeck@nps.gov;            Jason John <jasonjohn@navajo‐                RE: Request for Government to Government
                                                            tony@navajohistoricpreservation.org; nsn.gov>                                     LTEMP Consultation ‐ 1pm (AZ time), April 10,
                                                            gknowles@usbr.gov;                                                                Flagstaff, AZ
                                                            sarah_rinkevich@fws.gov;
                                                            robertkirk@navajo‐nsn.gov;
                                                            bbecker@nndoj.org;
                                                            rbenally@frontiernet.net

                                                                                        568 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 569 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From   Description
   031727        6      002577.pdf Meeting Notes   4/4/2014                                                                            AMWG Meeting: Notes; Attendees: ANL,
                                                                                                                                       Reclamation, NPS, USGS, AMWG; Topic: Swing
                                                                                                                                       weighting follow up. No corresponding agenda

  031733         2      002578.pdf     E‐Mail      4/3/2014   lori_caramanian@ios.doi.gov;         Kowalski ‐ DNR, Ted                 Re: April 7th Agenda
                                                              bob.snow@earthlink.net;              <ted.kowalski@state.co.us>
                                                              skseaholm@gmail.com;
                                                              Colby.Pellegrino@snwa.com;
                                                              jharkins@crc.nv.gov;
                                                              jcrandell@crc.nv.gov;
                                                              jasthiriot@crc.nv.gov;
                                                              seth.shanahan@snwa.com;
                                                              csharris@crb.ca.gov;
                                                              ttrujillo@crb.ca.gov;
                                                              tbuschatzke@azwater.gov;
                                                              dostler@ucrcommission.com;
                                                              Karen.Kwon@state.co.us;
                                                              Shanti.RossetODonovan@state.co.us;
                                                              Thomas.George@state.co.us;
                                                              vkartha@azwater.gov;
                                                              patrick.tyrrell@wyo.gov;
                                                              steve.wolff@wyo.gov;
                                                              ROBERTKING@utah.gov;
                                                              paul.harms@state.nm.us;
                                                              kevin.flanigan@state.nm.us;
                                                              krussell@usbr.gov; valdezra@aol.com;
                                                              kgrantz@usbr.gov; RAButler@usbr.gov;
                                                              rob_p_billerbeck@nps.gov;
                                                              gknowles@usbr.gov




                                                                                          569 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 570 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From            Description
   031735        4      002579.pdf    E‐Mail     4/3/2014   griffinj@anl.gov;                     Mike <Michael.Yeatts@nau.edu>   Re: LTEMP swing‐weighting input (due Apr 18)
                                                            skseaholm@gmail.com;
                                                            mrunge@usgs.gov; krussell@usbr.gov;
                                                            lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; rvan@anl.gov;
                                                            brucev@anl.gov; jmay@anl.gov;
                                                            hayse@anl.gov; danorourke@anl.gov;
                                                            kcpicel@anl.gov; lapoch@anl.gov;
                                                            jvankuiken@anl.gov; ihor@anl.gov;
                                                            jabplanalp@anl.gov;
                                                            kwuthrich@anl.gov; dvaryu@usbr.gov;
                                                            rabutler@usbr.gov; jprairie@usbr.gov;
                                                            kgrantz@usbr.gov; nwilliams@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            brian_healy@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            thann_baker@nps.gov;
                                                            Chris_Hughes@nps.gov;
                                                            rosemary_sucec@nps.gov;
                                                            cyackulic@usgs.gov;
                                                            bralston@usgs.gov; myard@usgs.gov;
                                                            pgrams@usgs.gov;
                                                            svanderkooi@usgs.gov;
                                                            sawright@usgs.gov;




                                                                                        570 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 571 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                    From                   Description
   031739        3      002580.pdf    E‐Mail     4/3/2014   skseaholm@gmail.com;                  Griffin, Jessica <griffinj@anl.gov>       RE: LTEMP swing‐weighting input (due Apr 18)
                                                            mrunge@usgs.gov; krussell@usbr.gov;
                                                            lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; rvan@anl.gov;
                                                            brucev@anl.gov; jmay@anl.gov;
                                                            hayse@anl.gov; danorourke@anl.gov;
                                                            kcpicel@anl.gov; lapoch@anl.gov;
                                                            jvankuiken@anl.gov; ihor@anl.gov;
                                                            jabplanalp@anl.gov;
                                                            kwuthrich@anl.gov; dvaryu@usbr.gov;
                                                            rabutler@usbr.gov; jprairie@usbr.gov;
                                                            kgrantz@usbr.gov; nwilliams@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            brian_healy@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            thann_baker@nps.gov;
                                                            Chris_Hughes@nps.gov;
                                                            rosemary_sucec@nps.gov;
                                                            cyackulic@usgs.gov;
                                                            bralston@usgs.gov; myard@usgs.gov;
                                                            pgrams@usgs.gov;
                                                            svanderkooi@usgs.gov;
                                                            sawright@usgs.gov;
                                                            tkennedy@usgs.gov;
  031742         3      002581.pdf    E‐mail     4/3/2014   Linda Otero, Director Cultural Society        Jenika Raub, Salt River Project   Fort Mojave Tribal Council: Jenika sent
                                                                                                                                            information further explaining a topic discussed
                                                                                                                                            in the Stakeholders Webinar.
  031745         3      002582.pdf    E‐mail     4/3/2014   Margaret Vick, Atty                           Jenika Raub, Salt River Project   The Havasupai Tribe: Jenika sent information
                                                                                                                                            further explaining a topic discussed in the
                                                                                                                                            Stakeholders Webinar.
  031748         3      002583.pdf    E‐mail     4/3/2014   Leigh Kuwanwiswima, THPO; Mike                Jenika Raub, Salt River Project   Hopi: Jenika sent information further explaining a
                                                            Yeatts, Tribal Archaeologist                                                    topic discussed in the Stakeholders Webinar.

  031751         3      002584.pdf    E‐mail     4/3/2014   Loretta Jackson‐Kelly, THPO; Peter            Jenika Raub, Salt River Project   The Hualapai Tribe: Jenika sent information
                                                            Bungart, Dept. of CR                                                            further explaining a topic discussed in the
                                                                                                                                            Stakeholders Webinar.
  031754         3      002585.pdf    E‐mail     4/3/2014   Tony Joe, Supervisory Archaeologist;          Jenika Raub, Salt River Project   The Navajo Nation: Jenika sent information
                                                            Jason John, NDWP                                                                further explaining a topic discussed in the
                                                                                                                                            Stakeholders Webinar.
  031757         3      002586.pdf    E‐mail     4/3/2014   Charley Bulletts, CRD                         Jenika Raub, Salt River Project   Kaibab Band of Paiute Indians: Jenika sent
                                                                                                                                            information further explaining a topic discussed
                                                                                                                                            in the Stakeholders Webinar.
                                                                                        571 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 572 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                             From   Description
   031760       14      002587.pdf     E‐mail    4/2/2014   Linda Otero, Director Cultural Society        Mike Runge, DOI            Fort Mojave Tribal Council: Mike sent the swing‐
                                                                                                                                     weighting exercise and a summary consequence
                                                                                                                                     table to Stakeholders to complete and be used as
                                                                                                                                     input to be considered in the EIS. Mike requested
                                                                                                                                     the exercise be completed by April 18, 2014.
                                                                                                                                     Mike informed stakeholders of a follow‐up
                                                                                                                                     webinar on April 4, 2014 where Stakeholders
                                                                                                                                     would be able to ask questions regarding swing‐
                                                                                                                                     weighting.

  031774        14      002588.pdf    E‐mail     4/2/2014   Margaret Vick, Atty; Don Watahomigie, Mike Runge, DOI                    The Havasupai Tribe: Mike sent the swing‐
                                                            Chairperson                                                              weighting exercise and a summary consequence
                                                                                                                                     table to Stakeholders to complete and be used as
                                                                                                                                     input to be considered in the EIS. Mike requested
                                                                                                                                     the exercise be completed by April 18, 2014.
                                                                                                                                     Mike informed stakeholders of a follow‐up
                                                                                                                                     webinar on April 4, 2014 where Stakeholders
                                                                                                                                     would be able to ask questions regarding swing‐
                                                                                                                                     weighting.

  031788        14      002589.pdf    E‐mail     4/2/2014   Leigh Kuwanwiswima, THPO; Mike                Mike Runge, DOI            Hopi: Mike sent the swing‐weighting exercise and
                                                            Yeatts, Tribal Archaeologist                                             a summary consequence table to Stakeholders to
                                                                                                                                     complete and be used as input to be considered
                                                                                                                                     in the EIS. Mike requested the exercise be
                                                                                                                                     completed by April 18, 2014. Mike informed
                                                                                                                                     stakeholders of a follow‐up webinar on April 4,
                                                                                                                                     2014 where Stakeholders would be able to ask
                                                                                                                                     questions regarding swing‐weighting.

  031802        14      002590.pdf    E‐mail     4/2/2014   Loretta Jackson‐Kelly, THPO; Peter            Mike Runge, DOI            The Hualapai Tribe: Mike sent the swing‐
                                                            Bungart, Dept. of CR                                                     weighting exercise and a summary consequence
                                                                                                                                     table to Stakeholders to complete and be used as
                                                                                                                                     input to be considered in the EIS. Mike requested
                                                                                                                                     the exercise be completed by April 18, 2014.
                                                                                                                                     Mike informed stakeholders of a follow‐up
                                                                                                                                     webinar on April 4, 2014 where Stakeholders
                                                                                                                                     would be able to ask questions regarding swing‐
                                                                                                                                     weighting.




                                                                                        572 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 573 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                             From              Description
   031816       14      002591.pdf     E‐mail    4/2/2014   Linda Otero, Director Cultural Society;       Mike Runge, DOI                       Fort Mojave Tribal Council: Mike sent the swing‐
                                                                                                                                                weighting exercise and a summary consequence
                                                                                                                                                table to Stakeholders to complete and be used as
                                                                                                                                                input to be considered in the EIS. Mike requested
                                                                                                                                                the exercise be completed by April 18, 2014.
                                                                                                                                                Mike informed stakeholders of a follow‐up
                                                                                                                                                webinar on April 4, 2014 where Stakeholders
                                                                                                                                                would be able to ask questions regarding swing‐
                                                                                                                                                weighting.

  031830        14      002592.pdf    E‐mail     4/2/2014   Kurt Dongoske, THPO                           Mike Runge, DOI                       The Pueblo of Zuni: Mike sent the swing‐
                                                                                                                                                weighting exercise and a summary consequence
                                                                                                                                                table to Stakeholders to complete and be used as
                                                                                                                                                input to be considered in the EIS. Mike requested
                                                                                                                                                the exercise be completed by April 18, 2014.
                                                                                                                                                Mike informed stakeholders of a follow‐up
                                                                                                                                                webinar on April 4, 2014 where Stakeholders
                                                                                                                                                would be able to ask questions regarding swing‐
                                                                                                                                                weighting.

  031844        14      002593.pdf    E‐mail     4/2/2014   Charley Bulletts, CRD                         Mike Runge, DOI                       Kaibab Band of Paiute Indians: Mike sent the
                                                                                                                                                swing‐weighting exercise and a summary
                                                                                                                                                consequence table to Stakeholders to complete
                                                                                                                                                and be used as input to be considered in the EIS.
                                                                                                                                                Mike requested the exercise be completed by
                                                                                                                                                April 18, 2014. Mike informed stakeholders of a
                                                                                                                                                follow‐up webinar on April 4, 2014 where
                                                                                                                                                Stakeholders would be able to ask questions
                                                                                                                                                regarding swing‐weighting.

  031858         4      002594.pdf    E‐Mail     4/1/2014   mvanvlack@crb.ca.gov;                         Griffin, Jessica <griffinj@anl.gov>   FW: Handouts for this afternoon
                                                            jplatt@usbr.gov; cspalmer@wapa.gov;
                                                            sheehan@email.arizona.edu;
                                                            ellsworth@wapa.gov;
                                                            donmagpie@hotmail.com;
                                                            jabplanalp@anl.gov

  031862        14      002595.pdf    Other      4/1/2014                                                 LTEMP Staff                           ALTERNATIVES FOR CONSIDERATION IN THE
                                                                                                                                                GLEN CANYON DAM LONG‐TERM EXPERIMENTAL
                                                                                                                                                AND MANAGEMENT PLAN ENVIRONMENTAL
                                                                                                                                                IMPACT STATEMENT (14 pages of text) [Posted
                                                                                                                                                on the public web site]


                                                                                        573 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 574 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                     To                                            From                    Description
   031876        2      002596.pdf     E‐Mail       3/31/2014 pbungart@circaculture.com;                      Chaudhry, Todd                         Re:
                                                              rob_p_billerbeck@nps.gov                        <todd_chaudhry@nps.gov>                LTEMP_GRCARiparianMitigationFramework_201
                                                                                                                                                     30620.docx
  031878        410     002597.pdf   Presentation   3/31/2014                                                                                        PowerPoint presentations: Presentations to
                                                                                                                                                     stakeholders on LTEMP EIS.
  032288         1      002598.pdf Meeting Notes    3/31/2014                                                                                        The Navajo Nation: Swing‐weighting workshop.

  032289         1      002599.pdf Meeting Notes    3/31/2014                                                                                        The Pueblo of Zuni: LTEMP swing weighting
                                                                                                                                                     workshop.
  032290        154     002600.pdf Meeting Notes    3/31/2014                                                                                        AMWG Meeting: Notes; Invitees; Attendees:
                                                                                                                                                     ANL, Reclamation, NPS, DOI, USGS, NOAA,
                                                                                                                                                     AWMG Stakeholders; Topic: Present to
                                                                                                                                                     stakeholders analysis of alternatives. March 31 ‐
                                                                                                                                                     April 1, 2014
  032444         2      002601.pdf      E‐Mail      3/28/2014 rob_p_billerbeck@nps.gov                        Christi Wedig                          Re: LTEMP IES Alternatives
                                                                                                              <christiwedig@gmail.com>
  032446         1      002602.pdf      E‐Mail      3/28/2014 christi@glencanyon.org;                         Billerbeck, Rob                        Re: LTEMP IES Alternatives
                                                              gknowles@usbr.gov; lagory@anl.gov               <rob_p_billerbeck@nps.gov>
  032447         1      002603.pdf      E‐Mail      3/26/2014 rob_p_billerbeck@nps.gov                        christiwedig@gmail.com on behalf of    LTEMP IES Alternatives
                                                                                                              Christi Wedig <christi@glencanyon.org>

  032448         7      002604.pdf      E‐Mail      3/25/2014 seth.shanahan@snwa.com;               Butler, Robert (Alan)                            Re: Model output
                                                              todd.tietjen@lvvwd.com;               <rabutler@usbr.gov>
                                                              rradtke@usbr.gov; lagory@anl.gov;
                                                              krussell@usbr.gov; JPrairie@usbr.gov;
                                                              DVaryu@usbr.gov; nwilliams@usbr.gov;
                                                              kgrantz@usbr.gov


  032455         1      002605.pdf      E‐Mail      3/25/2014 rob_p_billerbeck@nps.gov                        Don Ostler                             RE: Jackson Hole
                                                                                                              <dostler@ucrcommission.com>
  032456         5      002606.pdf      E‐Mail      3/25/2014 todd.tietjen@lvvwd.com;                         Williams, Nicholas                     Re: Model output
                                                              rradtke@usbr.gov; lagory@anl.gov;               <nwilliams@usbr.gov>
                                                              krussell@usbr.gov; rabutler@usbr.gov;
                                                              JPrairie@usbr.gov; DVaryu@usbr.gov




                                                                                            574 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 575 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From                    Description
   032461       13      002607.pdf    E‐Mail     3/25/2014 dave.slick@srpnet.com;              Poch, Leslie A. <lapoch@anl.gov>           Draft LTEMP Rate Payer Analysis Task Description
                                                           jharkins@crc.nv.gov; ted@uamps.com;
                                                           lagory@anl.gov; jvankuiken@anl.gov;
                                                           creda@qwest.net;
                                                           cspalmer@wapa.gov;
                                                           edwardbodmer@gmail.com;
                                                           mail@kenrose.us; gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lbair@usgs.gov; griffinj@anl.gov


  032474         8      002608.pdf    E‐Mail     3/25/2014 rob_p_billerbeck@nps.gov;                      Jason John <jasonjohn@navajo‐   RE: Request for Government to Government
                                                           gknowles@usbr.gov;                             nsn.gov>                        LTEMP Consultation ‐ 1pm (AZ time), April 10,
                                                           sarah_rinkevich@fws.gov;                                                       Flagstaff, AZ
                                                           bbecker@nndoj.org;
                                                           nakaidinee@yahoo.com;
                                                           walterphelps@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           russellbegaye@gmail.com;
                                                           robertkirk@navajo‐nsn.gov;
                                                           michaelfoley@navajo‐nsn.gov;
                                                           mmorris.opvp@gmail.com;
                                                           gerri.jh@gmail.com;
                                                           kbegaye@nndoj org




                                                                                        575 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 576 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   032482        2      002609.pdf    E‐Mail     3/25/2014 bstewart@azgfd.gov;                   LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP Cooperating Agency Conference Call‐‐
                                                           Charles.Lewis@bia.gov;                                                   March 26, 2014, 2‐3 pm MDT
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           Jenika.Raub@srpnet.com;
                                                           ted@uamps.com;
  032484        299     002610.pdf    E‐Mail     3/25/2014 todd.tietjen@lvvwd.com;              Williams, Nicholas                  Re: Model output
                                                           rradtke@usbr.gov; gknowles@usbr.gov; <nwilliams@usbr.gov>
                                                           lagory@anl.gov
  032783         2      002611.pdf    E‐mail     3/25/2014 Mike Yeatts, Tribal Archaeologist    Kirk LaGory, ANL                    Hopi: Cooperating Agency Meeting Reminder for
                                                                                                                                    March meeting with agenda attached.
  032785         2      002612.pdf    E‐mail     3/25/2014 Margaret Vick, Atty                             Kirk LaGory, ANL         The Havasupai Tribe: Cooperating Agency
                                                                                                                                    Meeting Reminder for March meeting with
                                                                                                                                    agenda attached.
  032787         2      002613.pdf    E‐mail     3/25/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL         Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                    Agency Meeting Reminder for March meeting
                                                                                                                                    with agenda attached.
  032789         2      002614.pdf    E‐mail     3/25/2014 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL         The Navajo Nation: Cooperating Agency Meeting
                                                           Supervisory Archaeologist                                                Reminder for March meeting with agenda
                                                                                                                                    attached.
  032791         2      002615.pdf    E‐mail     3/25/2014 Kurt Dongoske, THPO                             Kirk LaGory, ANL         The Pueblo of Zuni: Cooperating Agency Meeting
                                                                                                                                    Reminder for March meeting with agenda
                                                                                                                                    attached.

                                                                                         576 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 577 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                                From            Description
   032793        2      002616.pdf     E‐mail     3/25/2014 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                    The Hualapai Tribe: Cooperating Agency Meeting
                                                            Bungart, Dept of CR                                                                 Reminder for March meeting with agenda
                                                                                                                                                attached.
  032795         8      002617.pdf     E‐mail     3/25/2014 Rob Billerbeck, NPS                             Jason John, NDWP                    The Navajo Nation: Jason indicated that
                                                                                                                                                members of the NN would prefer to meet in
                                                                                                                                                Flagstaff and asked Rob if there were any offices
                                                                                                                                                at NPS they could use.
  032803         1      002618.pdf   Phone Call   3/25/2014 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                The Pueblo of Zuni: Kurt indicated that he hopes
                                      Record                                                                                                    to have some additional text for Chapter 3 by the
                                                                                                                                                end of the week of April 7. Kurt requested a copy
                                                                                                                                                of Chapter 3 so that the ZCRAT could review how
                                                                                                                                                the Zuni information has been included. Kurt will
                                                                                                                                                also provide the references he cited. Kurt
                                                                                                                                                indicated he may be at the meeting in Phoenix.


  032804         8      002619.pdf    E‐Mail      3/24/2014 jasonjohn@navajo‐nsn.gov;                       Billerbeck, Rob                     Re: Request for Government to Government
                                                            gknowles@usbr.gov;                              <rob_p_billerbeck@nps.gov>          LTEMP Consultation
                                                            sarah_rinkevich@fws.gov
  032812         8      002620.pdf    E‐Mail      3/24/2014 rob_p_billerbeck@nps.gov                        Jason John <jasonjohn@navajo‐       RE: Request for Government to Government
                                                                                                            nsn.gov>                            LTEMP Consultation
  032820         7      002621.pdf    E‐Mail      3/24/2014 jasonjohn@navajo‐nsn.gov                        Billerbeck, Rob                     Re: Request for Government to Government
                                                                                                            <rob_p_billerbeck@nps.gov>          LTEMP Consultation
  032827         7      002622.pdf    E‐Mail      3/24/2014 rob_p_billerbeck@nps.gov;                       Jason John <jasonjohn@navajo‐       RE: Request for Government to Government
                                                            brucev@anl.gov; gknowles@usbr.gov;              nsn.gov>                            LTEMP Consultation
                                                            jabplanalp@anl.gov; lagory@anl.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            walterphelps@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            bbecker@nndoj.org;
                                                            tony@navajohistoricpreservation.org;
                                                            mmorris.opvp@gmail.com;
                                                            russellbegaye@gmail.com


  032834         1      002623.pdf   Phone Call   3/24/2014 Loretta Jackson‐Kelly, THPO                     Sarah Rinkevich, DOI                The Hualapai Tribe: Call to discuss upcoming
                                      Record                                                                                                    LTEMP workshop.
  032835         1      002624.pdf   Phone Call   3/24/2014 Kurt Dongoske, THPO                             Sarah Rinkevich, DOI                The Pueblo of Zuni: Call to discuss upcoming
                                      Record                                                                                                    LTEMP workshop.
  032836         5      002625.pdf     E‐Mail     3/21/2014 vkartha@azwater.gov                             Knowles, Glen <gknowles@usbr.gov>   Re: FW: availability for LTEMP meeting in ADWR
                                                                                                                                                conference room
  032841         3      002626.pdf    E‐Mail      3/21/2014 gknowles@usbr.gov                               Vineetha Kartha                     FW: availability for LTEMP meeting in ADWR
                                                                                          577 of 1060       <vkartha@azwater.gov>               conference room
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 578 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                            From           Description
   032844        6      002627.pdf    E‐Mail       3/21/2014 rob_p_billerbeck@nps.gov;                      Jason John <jasonjohn@navajo‐   RE: Request for Government to Government
                                                             brucev@anl.gov; gknowles@usbr.gov;             nsn.gov>                        LTEMP Consultation
                                                             jabplanalp@anl.gov; lagory@anl.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov;
                                                             Sarah_Rinkevich@fws.gov;
                                                             walterphelps@navajo‐nsn.gov;
                                                             rbenally@frontiernet.net;
                                                             bbecker@nndoj.org;
                                                             tony@navajohistoricpreservation.org;
                                                             mmorris.opvp@gmail.com;
                                                             russellbegaye@gmail.com


  032850         1      002628.pdf Meeting Notes   3/21/2014                                                                                Kaibab Band of Paiute Indians: LTEMP swing
                                                                                                                                            weighting workshop.
  032851         1      002629.pdf Meeting Notes   3/21/2014                                                                                Hopi: LTEMP swing weighting workshop.

  032852         1      002630.pdf Meeting Notes   3/21/2014                                                                                The Hualapai Tribe: LTEMP swing weighting
                                                                                                                                            workshop.
  032853         6      002631.pdf     E‐mail      3/21/2014 Rob Billerbeck, NPS                            Jason John, NDWP                The Navajo Nation: Jason requested a meeting at
                                                                                                                                            2 pm on April 10, 2014 in Window Rock, AZ.
                                                                                                                                            Location details to follow.
  032859         2      002632.pdf     E‐Mail      3/18/2014 lagory@anl.gov; steve.wolff@wyo.gov; Runge, Michael <mrunge@usgs.gov>          Re: LTEMP Stakeholders Workgroup
                                                             griffinj@anl.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov




                                                                                          578 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 579 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From               Description
   032861       12      002633.pdf    E‐Mail     3/18/2014 lagory@anl.gov; rvan@anl.gov;         Runge, Michael <mrunge@usgs.gov>   LTEMP Webinar (today): materials
                                                           brucev@anl.gov; griffinj@anl.gov;
                                                           jmay@anl.gov; hayse@anl.gov;
                                                           danorourke@anl.gov; kcpicel@anl.gov;
                                                           lapoch@anl.gov; jvankuiken@anl.gov;
                                                           ihor@anl.gov; jabplanalp@anl.gov;
                                                           kwuthrich@anl.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           dvaryu@usbr.gov; rabutler@usbr.gov;
                                                           jprairie@usbr.gov; kgrantz@usbr.gov;
                                                           nwilliams@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           brian_healy@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           thann_baker@nps.gov;
                                                           Chris_Hughes@nps.gov;
                                                           rosemary_sucec@nps.gov;
                                                           cyackulic@usgs.gov;
                                                           bralston@usgs.gov; myard@usgs.gov;
                                                           pgrams@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           sawright@usgs.gov;
                                                           tkennedy@usgs.gov;
                                                           jkorman@shaw.ca;
  032873         9      002634.pdf    E‐mail     3/18/2014 Linda Otero, Director Cultural Society          Mike Runge, DOI          Fort Mojave Tribal Council: Mike Runge sent out
                                                                                                                                    materials for the swing‐weighting disucssion at
                                                                                                                                    the March 18, 2014 webinar.
  032882         9      002635.pdf    E‐mail     3/18/2014 Margaret Vick, Atty                             Mike Runge, DOI          The Havasupai Tribe: Mike Runge sent out
                                                                                                                                    materials for the swing‐weighting disucssion at
                                                                                                                                    the March 18, 2014 webinar.
  032891         9      002636.pdf    E‐mail     3/18/2014 Leigh Kuwanwisiwima, THPO; Michael              Mike Runge, DOI          Hopi: Mike Runge sent out materials for the
                                                           Yeatts, Tribal Archaeologist                                             swing‐weighting disucssion at the March 18,
                                                                                                                                    2014 webinar.
  032900         9      002637.pdf    E‐mail     3/18/2014 Loretta Jackson‐Kelly, THPO; Peter              Mike Runge, DOI          The Hualapai Tribe: Mike Runge sent out
                                                           Bungart, Dept. of CR                                                     materials for the swing‐weighting disucssion at
                                                                                                                                    the March 18, 2014 webinar.
  032909         9      002638.pdf    E‐mail     3/18/2014 Tony Joe, Supervisory Anthropologist;           Mike Runge, DOI          The Navajo Nation: Mike Runge sent out
                                                           Jason John, NDWP                                                         materials for the swing‐weighting disucssion at
                                                                                                                                    the March 18, 2014 webinar.
  032918         9      002639.pdf    E‐mail     3/18/2014 Kurt Dongoske, THPO                             Mike Runge, DOI          The Pueblo of Zuni: Mike Runge sent out
                                                                                                                                    materials for the swing‐weighting disucssion at
                                                                                                                                    the March 18, 2014 webinar.
                                                                                         579 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 580 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                              From             Description
   032927        9      002640.pdf     E‐mail      3/18/2014 Charley Bulletts, CRD                           Mike Runge, DOI                      Kaibab Band of Paiute Indians: Mike Runge sent
                                                                                                                                                  out materials for the swing‐weighting disucssion
                                                                                                                                                  at the March 18, 2014 webinar.
  032936         4      002641.pdf Meeting Notes   3/18/2014                                                                                      AMWG Meeting: Notes; Attendees: ANL,
                                                                                                                                                  Reclamation, NPS, DOI, USGS, AMWG ; Topic:
                                                                                                                                                  Stakeholder training on swing weighting

  032940         6      002642.pdf     E‐Mail      3/17/2014 rob_p_billerbeck@nps.gov                        Tony Joe                              Re: Request for Government to Government
                                                                                                             <tony@navajohistoricpreservation.org> LTEMP Consultation

  032946         6      002643.pdf     E‐Mail      3/17/2014 jasonjohn@navajo‐nsn.gov;                       Billerbeck, Rob                      Re: Request for Government to Government
                                                             brucev@anl.gov; gknowles@usbr.gov;              <rob_p_billerbeck@nps.gov>           LTEMP Consultation
                                                             jabplanalp@anl.gov; lagory@anl.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov;
                                                             Sarah_Rinkevich@fws.gov;
                                                             walterphelps@navajo‐nsn.gov;
                                                             rbenally@frontiernet.net;
                                                             bbecker@nndoj.org;
                                                             tony@navajohistoricpreservation.org;
                                                             mmorris.opvp@gmail.com


  032952         4      002644.pdf     E‐mail      3/17/2014 Jason John, NDWP                                Rob Billerbeck, NPS                  The Navajo Nation: Rob sent an e‐mail to Jason in
                                                                                                                                                  reply to the Feb. 21, 2014 e‐mail and attached
                                                                                                                                                  letter requesting to meet with the project
                                                                                                                                                  managers of GCD LTEMP. Rob apologized for not
                                                                                                                                                  being able to meet on the requested dates and
                                                                                                                                                  proposed new dates for a meeting. Attached
                                                                                                                                                  some additional information on the LTEMP
                                                                                                                                                  project for the Navajo to review in advance.

  032956         8      002645.pdf     E‐Mail      3/13/2014 steve.wolff@wyo.gov; griffinj@anl.gov; LaGory, Kirk E. <lagory@anl.gov>              RE: LTEMP Stakeholders Workgroup
                                                             rob_p_billerbeck@nps.gov;
                                                             krussell@usbr.gov; gknowles@usbr.gov;
                                                             bheffernan@usbr.gov;
                                                             mrunge@usgs.gov


  032964         2      002646.pdf     E‐Mail      3/11/2014 rob_p_billerbeck@nps.gov;                       Mike <Michael.Yeatts@nau.edu>        Re: Logistics for Hopi meeting
                                                             sarah_rinkevich@fws.gov;
                                                             gknowles@usbr.gov
  032966         3      002647.pdf     E‐Mail      3/11/2014 kdongoske@cableone.net                          Billerbeck, Rob                      Invoice and Meeting dates
                                                                                                             <rob_p_billerbeck@nps.gov>
                                                                                           580 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 581 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From              Description
   032969        2      002648.pdf    E‐Mail     3/11/2014 krussell@usbr.gov;                             Christopher Harris                 RE: Early April Meeting Scheduling
                                                           lori_caramanian@ios.doi.gov;                   <csharris@crb.ca.gov>
                                                           robert.snow@sol.doi.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           justin.tade@sol.doi.gov;
                                                           kgrantz@usbr.gov;
                                                           colby.pellegrino@snwa.com;
                                                           jcrandell@crc.nv.gov;
                                                           thomas.george@state.co.us;
                                                           paul.harms@state.nm.us;
                                                           karen.kwon@state.co.us;
                                                           skseaholm@gmail.com;
                                                           tbuschatzke@azwater.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           ttrujillo@crb ca gov
  032971         1      002649.pdf    E‐Mail     3/11/2014 krussell@usbr.gov;                             Colby Pellegrino                   RE: Early April Meeting Scheduling
                                                           lori_caramanian@ios.doi.gov;                   <Colby.Pellegrino@snwa.com>
                                                           robert.snow@sol.doi.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           justin.tade@sol.doi.gov;
                                                           kgrantz@usbr.gov;
                                                           jcrandell@crc.nv.gov;
                                                           thomas.george@state.co.us;
                                                           paul.harms@state.nm.us;
                                                           karen.kwon@state.co.us;
                                                           skseaholm@gmail.com;
                                                           tbuschatzke@azwater.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           dostler@ucrcommission.com;
                                                           csharris@crb.ca.gov;
                                                           ttrujillo@crb ca gov
  032972         3      002650.pdf    E‐Mail     3/10/2014 vkartha@azwater.gov; griffinj@anl.gov;         LaGory, Kirk E. <lagory@anl.gov>   RE: availability for LTEMP meeting in ADWR
                                                           tjohnson@azwater.gov;                                                             conference room
                                                           rob_p_billerbeck@nps.gov;
                                                           krussell@usbr.gov; gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           mrunge@usgs.gov


  032975         4      002651.pdf    E‐Mail     3/6/2014   dnimkin@npca.org                              Billerbeck, Rob                    Re: FW: Upcoming LTEMP Stakeholders Meetings‐
                                                                                                          <rob_p_billerbeck@nps.gov>         ‐Save the Dates
                                                                                        581 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 582 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                            From               Description
   032979        4      002652.pdf    E‐Mail     3/6/2014   dnimkin@npca.org                              Billerbeck, Rob                    Re: FW: Upcoming LTEMP Stakeholders Meetings‐
                                                                                                          <rob_p_billerbeck@nps.gov>         ‐Save the Dates
  032983         3      002653.pdf    E‐Mail     3/6/2014   rob_p_billerbeck@nps.gov                      David Nimkin <dnimkin@npca.org>    RE: FW: Upcoming LTEMP Stakeholders Meetings‐
                                                                                                                                             ‐Save the Dates
  032986         4      002654.pdf    E‐Mail     3/6/2014   gknowles@usbr.gov;                            Kurt Dongoske                      Re: Checking back about meeting
                                                            rob_p_billerbeck@nps.gov;                     <kdongoske@cableone.net>
                                                            sarah_rinkevich@fws.gov
  032990         3      002655.pdf    E‐Mail     3/6/2014   rob_p_billerbeck@nps.gov;                     Glen Knowles <gknowles@usbr.gov>   Re: Checking back about meeting
                                                            kdongoske@cableone.net;
                                                            sarah_rinkevich@fws.gov
  032993         3      002656.pdf    E‐Mail     3/6/2014   kdongoske@cableone.net;                       Billerbeck, Rob                    Re: Checking back about meeting
                                                            sarah_rinkevich@fws.gov;                      <rob_p_billerbeck@nps.gov>
                                                            gknowles@usbr.gov
  032996         3      002657.pdf    E‐Mail     3/6/2014   dnimkin@npca.org                              Billerbeck, Rob                    Re: FW: Upcoming LTEMP Stakeholders Meetings‐
                                                                                                          <rob_p_billerbeck@nps.gov>         ‐Save the Dates
  032999         2      002658.pdf    E‐Mail     3/6/2014   rob_p_billerbeck@nps.gov;                     Kurt Dongoske                      Re: Checking back about meeting
                                                            sarah_rinkevich@fws.gov;                      <kdongoske@cableone.net>
                                                            gknowles@usbr.gov
  033001         2      002659.pdf    E‐Mail     3/6/2014   kdongoske@cableone.net;                       Billerbeck, Rob                    Re: Checking back about meeting
                                                            sarah_rinkevich@fws.gov;                      <rob_p_billerbeck@nps.gov>
                                                            gknowles@usbr.gov
  033003         1      002660.pdf    E‐Mail     3/6/2014   rob_p_billerbeck@nps.gov;                     Kurt Dongoske                      RE: Checking back about meeting
                                                            sarah_rinkevich@fws.gov;                      <kdongoske@cableone.net>
                                                            gknowles@usbr.gov
  033004         2      002661.pdf    E‐mail     3/6/2014   NPS/REC                                       Bruce Verhaaren, ANL               Pueblo of Zia: It was agreed to move the Pueblo
                                                                                                                                             of Zia to the mailing list. Noone has received a
                                                                                                                                             response to the letter sent in February.




                                                                                        582 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 583 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                        From               Description
   033006       10      002662.pdf    E‐Mail     3/5/2014   rob_p_billerbeck@nps.gov;                     Seth Shanahan                     Revisions and Clarifications to the Resource
                                                            gknowles@usbr.gov; lagory@anl.gov;            <seth.shanahan@snwa.com>          Targeted Condition‐Dependent Alternative
                                                            cibarre@q.com; csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            Ellsworth@WAPA.GOV;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            john.shields@wyo.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            creda@creda.cc;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            valdezra@aol.com;
                                                            robertking@utah.gov;
                                                            capron@wapa.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            steve.wolff@wyo.gov;
  033016         4      002663.pdf    Other      3/5/2014                                                                                   Basin States: Document: Revisions and
                                                                                                                                            clarifications to RTCD alternative
  033020         5      002664.pdf    Other      3/5/2014                                                                                   Basin States: Document: Revisions and
                                                                                                                                            clarifications to modeling for RTCD alternative

  033025         2      002665.pdf    E‐Mail     3/4/2014   Rob_P_Billerbeck@nps.gov                      David Nimkin <dnimkin@npca.org>   FW: Upcoming LTEMP Stakeholders Meetings‐‐
                                                                                                                                            Save the Dates
  033027         2      002666.pdf    E‐Mail     3/4/2014   gknowles@usbr.gov                             Leslie James <creda@qwest.net>    FW: Upcoming LTEMP Stakeholders Meetings‐‐
                                                                                                                                            Save the Dates




                                                                                        583 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 584 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                   From             Description
   033029        2      002667.pdf    E‐Mail     3/4/2014   rvan@anl.gov; brucev@anl.gov;         LaGory, Kirk E. <lagory@anl.gov>    Upcoming LTEMP Stakeholders Meetings‐‐Save
                                                            griffinj@anl.gov; jmay@anl.gov;                                           the Dates
                                                            hayse@anl.gov; danorourke@anl.gov;
                                                            lagory@anl.gov; kcpicel@anl.gov;
                                                            lapoch@anl.gov; jvankuiken@anl.gov;
                                                            ihor@anl.gov; jabplanalp@anl.gov;
                                                            kwuthrich@anl.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            dvaryu@usbr.gov; rabutler@usbr.gov;
                                                            jprairie@usbr.gov; kgrantz@usbr.gov;
                                                            nwilliams@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            brian_healy@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            thann_baker@nps.gov;
                                                            Chris_Hughes@nps.gov;
                                                            rosemary_sucec@nps.gov;
                                                            mrunge@usgs.gov; cyackulic@usgs.gov;
                                                            bralston@usgs.gov; myard@usgs.gov;
                                                            pgrams@usgs.gov;
                                                            svanderkooi@usgs.gov;
                                                            sawright@usgs.gov;
                                                            tkennedy@usgs.gov;
                                                            jkorman@shaw.ca;
  033031         1      002668.pdf    E‐Mail     3/4/2014   gknowles@usbr.gov;                            Rinkevich, Sarah            Fwd: Next
                                                            rob_p_billerbeck@nps.gov;                     <sarah_rinkevich@fws.gov>
                                                            tony@navajohistoricpreservation.org
  033032         2      002669.pdf    E‐Mail     3/3/2014   nwilliams@usbr.gov;                           Seth Shanahan               RE: Lake Mead water quality modeling for LTEMP
                                                            gknowles@usbr.gov; lagory@anl.gov;            <seth.shanahan@snwa.com>
                                                            rob_p_billerbeck@nps.gov;
                                                            Colby.Pellegrino@snwa.com

  033034         2      002670.pdf    E‐Mail     3/3/2014   seth.shanahan@snwa.com;                       Williams, Nicholas          Re: Lake Mead water quality modeling for LTEMP
                                                            gknowles@usbr.gov; lagory@anl.gov;            <nwilliams@usbr.gov>
                                                            rob_p_billerbeck@nps.gov;
                                                            Colby.Pellegrino@snwa.com

  033036         1      002671.pdf    E‐Mail     3/3/2014   gknowles@usbr.gov;                            Seth Shanahan               Lake Mead water quality modeling for LTEMP
                                                            rob_p_billerbeck@nps.gov;                     <seth.shanahan@snwa.com>
                                                            lagory@anl.gov;
                                                            Colby.Pellegrino@snwa.com

                                                                                        584 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 585 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From            Description
   033037        5      002672.pdf Meeting Notes   3/3/2014                                                                                     SME Meeting: Notes; Attendees: water quality
                                                                                                                                                SME team; Topic: Lake Mead modeling,
                                                                                                                                                schedule. No corresponding agenda

  033042         2      002673.pdf     E‐Mail      2/28/2014 rob_p_billerbeck@nps.gov;                      Mike <Michael.Yeatts@nau.edu>       Re: LTEMP presentation at Hopi Admin. meeting
                                                             gknowles@usbr.gov;
                                                             sarah_rinkevich@fws.gov;
                                                             lagory@anl.gov;
                                                             TMorgart@hopi.nsn.us;
                                                             LKuwanwisiwma@hopi.nsn.us
  033044         1      002674.pdf   Phone Call    2/28/2014 Jason John, NDWP                               Rob Billerbeck, NPS                 The Navajo Nation: Rob spoke with Jason
                                      Record                                                                                                    regarding G2G consultation. There was a
                                                                                                                                                misunderstanding. The Navajo are not
                                                                                                                                                requesting Larry W. or Dave U. come to the
                                                                                                                                                meeting, they would just like Glen and Rob to
                                                                                                                                                explain the process before signing the MOU and
                                                                                                                                                will likely wait until summer for formal G2G.

  033045         3      002675.pdf     E‐Mail      2/27/2014 jasonjohn@navajo‐nsn.gov                       Billerbeck, Rob                     Re: Request for Government to Government
                                                                                                            <rob_p_billerbeck@nps.gov>          LTEMP Consultation
  033048         1      002676.pdf     E‐Mail      2/27/2014 TMorgart@hopi.nsn.us;                          Mike <Michael.Yeatts@nau.edu>       Re: LTEMP presentation at Hopi Admin. meeting
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             LKuwanwisiwma@hopi.nsn.us
  033049         1      002677.pdf     E‐Mail      2/27/2014 Michael.Yeatts@nau.edu;                        Terry Morgart                       RE: LTEMP presentation at Hopi Admin. meeting
                                                             rob_p_billerbeck@nps.gov;                      <TMorgart@hopi.nsn.us>
                                                             gknowles@usbr.gov;
                                                             LKuwanwisiwma@hopi.nsn.us
  033050         9      002678.pdf     E‐Mail      2/26/2014 GKnowles@usbr.gov;                             Capron, Shane <Capron@WAPA.GOV>     BAHG initial input on FY 2015/16 budget
                                                             jcschmidt@usgs.gov;
                                                             lori_caramanian@ios.doi.gov;
                                                             jcjordan1@cox.net; farvana@aol.com;
                                                             vkartha@azwater.gov;
                                                             jasthiriot@crc.nv.gov

  033059         4      002679.pdf     E‐Mail      2/26/2014 vkartha@azwater.gov;                           Knowles, Glen <gknowles@usbr.gov>   Re: March 25
                                                             dostler@ucrcommission.com
  033063         4      002680.pdf     E‐Mail      2/26/2014 gknowles@usbr.gov;                             Vineetha Kartha                     Re: March 25
                                                             dostler@ucrcommission.com                      <vkartha@azwater.gov>
  033067         3      002681.pdf     E‐Mail      2/26/2014 vkartha@azwater.gov;                           Knowles, Glen <gknowles@usbr.gov>   Re: March 25
                                                             dostler@ucrcommission.com
  033070         3      002682.pdf     E‐Mail      2/26/2014 gknowles@usbr.gov                              Vineetha Kartha                                                               25‐Mar
                                                                                                            <vkartha@azwater.gov>

                                                                                          585 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 586 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                            From   Description
   033073        3      002683.pdf Meeting Notes   2/26/2014                                                                            Cooperating Agencies Meeting: Notes;
                                                                                                                                        Attendees: ANL, Reclamation, NPS, Cooperating
                                                                                                                                        Agencies; Topic: LTEMP update
  033076         3      002684.pdf Meeting Notes   2/26/2014                                                                            Hopi: CA meeting held. Mike Yeatts in
                                                                                                                                        attendance.
  033079         3      002685.pdf Meeting Notes   2/26/2014                                                                            The Navajo Nation: CA meeting held. In
                                                                                                                                        attendance. Tony Joe and Robert Kirk in
                                                                                                                                        attendance.
  033082         2      002686.pdf     E‐mail      2/25/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: CA meeting
                                                                                                                                        reminder. Agenda and call‐in information
                                                                                                                                        included.
  033084         2      002687.pdf     E‐mail      2/25/2014 Don Watahomigie, Chairman; Tribal               Kirk LaGory, ANL           The Havasupai Tribe: CA meeting reminder.
                                                             Secretary; Margaret Vick, Atty                                             Agenda and call‐in information included.
  033086         2      002688.pdf     E‐mail      2/25/2014 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL           The Navajo Nation: CA meeting reminder.
                                                             Supervisory Anthropologist                                                 Agenda and call‐in information included.
  033088         2      002689.pdf     E‐mail      2/25/2014 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: CA meeting reminder.
                                                                                                                                        Agenda and call‐in information included.
  033090         2      002690.pdf     E‐mail      2/25/2014 Peter Bungart, Dept. of CR; Loretta             Kirk LaGory, ANL           The Hualapai Tribe: CA meeting reminder.
                                                             Jackson‐Kelly, THPO                                                        Agenda and call‐in information included.
  033092         2      002691.pdf     E‐mail      2/25/2014 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL           Hopi: CA meeting reminder. Agenda and call‐in
                                                                                                                                        information included.
  033094         2      002692.pdf     E‐mail      2/25/2014 Bruce Verhaaren, ANL                            Jason John, NDWP           The Navajo Nation: Jason asked Bruce if the joint‐
                                                                                                                                        leads were able to pick a date and time to meet
                                                                                                                                        with the Navajo.
  033096         2      002693.pdf     E‐mail      2/25/2014 Jason John, NDWP                                Bruce Verhaaren, ANL       The Navajo Nation: Bruce told Jason that Mary
                                                                                                                                        Barger should contact him about the meeting.

  033098         2      002694.pdf     E‐mail      2/25/2014 Bruce Verhaaren, ANL                            Jason John, NDWP           The Navajo Nation: Jason thanked Bruce.




                                                                                           586 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 587 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                         Description
   033100        9      002695.pdf    E‐Mail     2/24/2014 chris_hughes@nps.gov;                 Whetton, Linda <lwhetton@usbr.gov>           BAHG Conf Call ‐‐> Tue, Feb 25
                                                           cschill@usgs.gov; cspalmer@wapa.gov;
                                                           cibarre@q.com; ellsworth@wapa.gov;
                                                           dostler@ucrcommission.com;
                                                           gknowles@usbr.gov; hfairley@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;
                                                           jcschmidt@usgs.gov;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           m3research@starband.net;
                                                           larry@grandcanyonwildlands.org;
                                                           lesley_fitzpatrick@fws.gov;
                                                           creda@creda.cc;
                                                           lori_caramanian@ios.doi.gov;
                                                           mcrawford@usbr.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           michael.yeatts@nau.edu;
                                                           pgrams@usgs.gov;
                                                           smdjansen@gmail.com;
                                                           svanderkooi@usgs.gov;
                                                           capron@wapa.gov;
  033109         1      002696.pdf    E‐Mail     2/24/2014 rob_p_billerbeck@nps.gov;                      Mike <Michael.Yeatts@nau.edu>       LTEMP presentation at Hopi Admin. meeting
                                                           gknowles@usbr.gov;
                                                           TMorgart@hopi.nsn.us;
                                                           LKuwanwisiwma@hopi.nsn.us
  033110         3      002697.pdf    E‐Mail     2/24/2014 gknowles@usbr.gov                              Vineetha Kartha                     RE: March 3&4
                                                                                                          <vkartha@azwater.gov>
  033113         3      002698.pdf    E‐Mail     2/24/2014 gknowles@usbr.gov                              Colby Pellegrino                    Re: [Update ‐ Cancelled] SDA Call (2pm‐3pm
                                                                                                          <Colby.Pellegrino@snwa.com>         Pacific)
  033116         3      002699.pdf    E‐Mail     2/24/2014 vkartha@azwater.gov                            Knowles, Glen <gknowles@usbr.gov>   Re: March 3&4

  033119         2      002700.pdf    E‐Mail     2/24/2014 gknowles@usbr.gov                              Vineetha Kartha                     March 3&4
                                                                                                          <vkartha@azwater.gov>
  033121         1      002701.pdf    Other      2/24/2014 ANL                                            Laurinda Moore                      The Navajo Nation: Delivery Confirmation signed
                                                                                                                                              by Laurinda Moore on Feb 24,2014
  033122         1      002702.pdf    E‐Mail     2/22/2014 Rob_P_Billerbeck@nps.gov;                      John Weisheit                       Request to update LTEMP EIS web page
                                                           gknowles@usbr.gov; lagory@anl.gov              <john.weisheit@gmail.com>
  033123        10      002703.pdf    E‐Mail     2/21/2014 lwhetton@usbr.gov;                             Capron, Shane <Capron@WAPA.GOV>     RE: BAHG
                                                           GKnowles@usbr.gov;
                                                           jcjordan1@cox.net       587 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 588 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                  Description
   033133        2      002704.pdf    E‐Mail     2/21/2014 brucev@anl.gov;                      Jason John <jasonjohn@navajo‐          RE: LTEMP letter Date correction
                                                           tony@navajohistoricpreservation.org; nsn.gov>
                                                           jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Sarah_Rinkevich@fws.gov

  033135         2      002705.pdf    E‐Mail     2/21/2014 jasonjohn@navajo‐nsn.gov;            Verhaaren, Bruce T. <brucev@anl.gov> RE: LTEMP letter Date correction
                                                           tony@navajohistoricpreservation.org;
                                                           jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Sarah_Rinkevich@fws.gov

  033137         1      002706.pdf    E‐Mail     2/21/2014 brucev@anl.gov;                      Jason John <jasonjohn@navajo‐          RE: LTEMP letter Date correction
                                                           tony@navajohistoricpreservation.org; nsn.gov>
                                                           jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Sarah_Rinkevich@fws.gov

  033138         1      002707.pdf    E‐mail     2/21/2014 Bruce Verhaaren, ANL                           Jason John, ANL              The Navajo Nation: Tony Joe notified Bruce that
                                                                                                                                       they are meeting with some of the Council
                                                                                                                                       Delegates today to try an move forward with
                                                                                                                                       getting it onto their agenda.
  033139         1      002708.pdf    E‐mail     2/21/2014 Jason John, NDWP                               Bruce Verhaaren, ANL         The Navajo Nation: Bruce thanked Jason John for
                                                                                                                                       the update.
  033140         2      002709.pdf    E‐mail     2/21/2014 Glen Knowles, REC; Rob Billerbeck, NPS Jason John, NDWP                     The Navajo Nation: Jason sent e‐mail requesting
                                                                                                                                       Government‐to‐Government consultation

  033142         3      002710.pdf    E‐mail     2/21/2014 Bruce Verhaaren, ANL; Glen Knowles,            Jason John, NDWP             The Navajo Nation: Jason sent letter from the
                                                           REC; Rob Billerbeck, NPS                                                    President requesting government‐to‐government
                                                                                                                                       consultation.
  033145         2      002711.pdf    Other      2/21/2014 Bruce Verhaaren, ANL                           Delores Martinez             The Navajo Nation: Return receipt signed by
                                                                                                                                       Delores Martinez (?) 02/21/20.




                                                                                        588 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 589 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type      Date                          To                                            From             Description
   033147       57      002712.pdf   Presentation   2/20/2014                                                                                      PowerPoint presentation: Presentation to AMWG
                                                                                                                                                   on LTEMP EIS process and schedule, description
                                                                                                                                                   of alternatives, review of resource goals and
                                                                                                                                                   performance metrics, and other topics.

  033204        25      002713.pdf   Presentation   2/20/2014                                                                                      PowerPoint presentation: Update on LTEMP
                                                                                                                                                   Decision Analysis.
  033229        57      002714.pdf      Other       2/20/2014                                                 USGS; Argonne; NPS; DOI‐BoR          Presentation: Glen Canyon Dam LTEMP EIS
                                                                                                                                                   Update ‐ Presentation to AMWG February 20,
                                                                                                                                                   2014 [with call in number and passcode] [Posted
                                                                                                                                                   on the public web site]
  033286         3      002715.pdf      E‐Mail      2/19/2014 tony@navajohistoricpreservation.org;            Verhaaren, Bruce T. <brucev@anl.gov> LTEMP letter Date correction
                                                              jasonjohn@navajo‐nsn.gov;
                                                              jabplanalp@anl.gov;
                                                              gknowles@usbr.gov;
                                                              rob_p_billerbeck@nps.gov;
                                                              lagory@anl.gov; jan_balsom@nps.gov;
                                                              mbarger@usbr.gov;
                                                              Sarah_Rinkevich@fws.gov

  033289         3      002716.pdf      E‐mail      2/19/2014 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL                 The Navajo Nation: Bruce sent an e‐mail with
                                                              Jason John, NDWP                                                                     revised copy of the letter sent out on February
                                                                                                                                                   13th. The letter contained a typographical error
                                                                                                                                                   regarding the date requested for signing the
                                                                                                                                                   LTEMP
                                                                                                                                                   EIS memorandum of understanding. The date
                                                                                                                                                   given in the letter was February 21, 2012. It
                                                                                                                                                   should have
                                                                                                                                                   been February 28, 2014.
  033292         1      002717.pdf    Phone Call    2/18/2014 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                 The Hualapai Tribe: Peter and Bruce discussed
                                       Record                                                                                                      the state of the Hualapai text for the affected
                                                                                                                                                   environment. Bruce indicated he would send the
                                                                                                                                                   current version showing mark‐up changes.

  033293         4      002718.pdf      E‐mail      2/18/2014 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                 The Hualapai Tribe: Bruce provided a copy of the
                                                                                                                                                   reformatted Tribal Resources document with
                                                                                                                                                   Hualapai text.
  033297         1      002719.pdf      E‐mail      2/18/2014 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                 The Hualapai Tribe: Bruce requested that Peter
                                                                                                                                                   send a copy of each cited reference added for
                                                                                                                                                   the administrative record.
  033298         1      002720.pdf      E‐mail      2/18/2014 Bruce Verhaaren, ANL                            Rob Billerbeck, NPS                  The Navajo Nation: Rob requested Bruce sent the
                                                                                                                                                   most recent version of Navajo MOU to Tony Joe.


                                                                                            589 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 590 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From                   Description
   033299       10      002721.pdf     E‐mail     2/18/2014 Tony Joe, Supervisory Anthropologist            Bruce Verhaaren, ANL                   The Navajo Nation: Bruce sent Tony Joe the
                                                                                                                                                   revised LTEMP EIS MOU with the changes
                                                                                                                                                   requested by Alan Downer in the Spring of 2012.

  033309         1      002722.pdf     Other      2/18/2014 ANL                                             Tammy L. Pino                        Pueblo of Zia: Delivery Confirmation signed by
                                                                                                                                                 Tammy L. Pino on 02/18/2014.
  033310         1      002723.pdf   Phone Call   2/18/2014 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                 The Pueblo of Zuni: Bruce spoke with Kurt and
                                      Record                                                                                                     explained that a deadline of March 7 has been
                                                                                                                                                 proposed for submittal of approved Zuni text.
                                                                                                                                                 Kurt will try to meet that deadline.
  033311         1      002724.pdf     E‐mail     2/18/2014 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                 The Pueblo of Zuni: Kurt is OK with textbox for
                                                                                                                                                 the Zuni prayer.
  033312         1      002725.pdf    E‐Mail      2/14/2014 kdongoske@cableone.net;                         Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Input
                                                            lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl.gov
  033313         7      002726.pdf    E‐Mail      2/14/2014 lori_caramanian@ios.doi.gov;                    Knowles, Glen <gknowles@usbr.gov>      Re: Colorado River hydrology, projections, and
                                                            ekuhn@crwcd.org                                                                        measures to address
  033320         1      002727.pdf     E‐mail     2/14/2014 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                   The Pueblo of Zuni: Bruce asked Kurt if March 7th
                                                                                                                                                   was a good deadline for submitting the revised
                                                                                                                                                   and approved inputs for the affected
                                                                                                                                                   environment
  033321        13      002728.pdf     E‐mail     2/14/2014 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                   The Pueblo of Zuni: Bruce sent Kurt the most
                                                                                                                                                   recent version of the Alternatives.




                                                                                          590 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 591 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                 Description
   033334        5      002729.pdf    E‐Mail     2/13/2014 Amy.Heuslein@bia.gov;                          Whetton, Linda <lwhetton@usbr.gov>   AMWG Meeting Agenda & Documents
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dostler@ucrcommission.com;
                                                           ericmillis@utah.gov;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           jdevos@azgfd.gov;
                                                           jmcclow@ugrwcd.org;
                                                           jcjordan1@cox.net;
                                                           john.shields@wyo.gov;
                                                           cuszhman@yahoo.com;
  033339         5      002730.pdf    E‐Mail     2/13/2014 ardenkucate@yahoo.com;               Knowles, Glen <gknowles@usbr.gov>              DOI and Tribes AMWG Pre‐Meeting
                                                           pbungart@circaculture.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           frederickhwhite@frontiernet.net;
                                                           ghooee@ashiwi.org;
                                                           cuszhman@yahoo.com;
                                                           kdongoske@cableone.net;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           lorjac@frontiernet.net;
                                                           michael.yeatts@nau.edu;
                                                           tony@navajohistoricpreservation.org;
                                                           anne_castle@ios.doi.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           AGold@usbr.gov; LWalkoviak@usbr.gov




                                                                                        591 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 592 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                          To                                        From                    Description
   033344        1      002731.pdf   Phone Call   2/13/2014 Mike Yeatts                                     Bruce Verhaaren, ANL                    Hopi: Bruce spoke with Mike Yeatts, regarding
                                       Record                                                                                                       the text he had submitted for the affected
                                                                                                                                                    environment. It has been reviewed and approved
                                                                                                                                                    by Leigh Kuwanwisiwma, the Hopi Cultural
                                                                                                                                                    Preservation Officer and can be inserted into the
                                                                                                                                                    current draft.
  033345         1      002732.pdf   Phone Call   2/13/2014 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                    The Hualapai Tribe: Bruce and Peter discussed if
                                      Record                                                                                                        the text submitted for the affected environment
                                                                                                                                                    section for the Hualapai, could be inserted as a
                                                                                                                                                    place holder for the current internal draft. Peter
                                                                                                                                                    was not comfortable with inserting the text until
                                                                                                                                                    he has seen all of Chapter 3. Loretta Jackson‐
                                                                                                                                                    Kelly has not yet seen his text. Will be at the
                                                                                                                                                    AMWG meeting next week.

  033346         4      002733.pdf     Letter     2/13/2014 Jason John, NDWP                                Glen Knowles, REC; Rob Billerbeck, NPS The Navajo Nation: ANL sent hardcopy of a letter
                                                                                                                                                   from the joint leads of the LTEMP EIS concerning
                                                                                                                                                   the pending MOU
                                                                                                                                                   between the Navajo Nation, the Bureau of
                                                                                                                                                   Reclamation, and the National Park Service
                                                                                                                                                   regarding the
                                                                                                                                                   participation of the Navajo Nation as a
                                                                                                                                                   cooperating agency for the EIS to Jason John.
  033350         4      002734.pdf     Letter     2/13/2014 Tony Joe, Supervisory Anthropologist            Glen Knowles, REC; Rob Billerbeck, NPS The Navajo Nation: ANL sent hardcopy of a letter
                                                                                                                                                   from the joint leads of the LTEMP EIS concerning
                                                                                                                                                   the pending MOU
                                                                                                                                                   between the Navajo Nation, the Bureau of
                                                                                                                                                   Reclamation, and the National Park Service
                                                                                                                                                   regarding the
                                                                                                                                                   participation of the Navajo Nation as a
                                                                                                                                                   cooperating agency to Tony Joe.
  033354         3      002735.pdf     E‐mail     2/13/2014 David Pino, Governor                            Glen Knowles, REC; Rob Billerbeck, NPS Pueblo of Zia: ANL sent hardcopy of letter
                                                                                                                                                   concerning the participation of the Pueblo of Zia
                                                                                                                                                   in the production of the Environmental Impact
                                                                                                                                                   Statement (EIS) for adoption of a Long Term
                                                                                                                                                   Experimental and Management Plan (LTEMP) for
                                                                                                                                                   the Operation of Glen Canyon Dam.




                                                                                          592 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 593 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                     To                                            From                Description
   033357        1      002736.pdf   Phone Call   2/13/2014 Kurt Dongoske, THPO                            Bruce Verhaaren, ANL                The Pueblo of Zuni: Bruce and Kurt discussed the
                                       Record                                                                                                  text Kurt had submitted last December for the
                                                                                                                                               LTEMP affected environment section. He
                                                                                                                                               reiterated that it had not been approved by the
                                                                                                                                               ZCRAT (Zuni Cultural Resources Advisory Team)
                                                                                                                                               and would be subject to change. He requested a
                                                                                                                                               copy of the most recent alternatives. He will take
                                                                                                                                               the text and alternatives to ZCRAT to discuss
                                                                                                                                               them.
  033358        10      002737.pdf    E‐Mail      2/12/2014 chris_hughes@nps.gov;                 Whetton, Linda <lwhetton@usbr.gov>           Fwd: revised BAHG budget issues
                                                            cschill@usgs.gov; cspalmer@wapa.gov;
                                                            cibarre@q.com; ellsworth@wapa.gov;
                                                            dostler@ucrcommission.com;
                                                            gknowles@usbr.gov; hfairley@usgs.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jerryleecox@durango.net;
                                                            jcjordan1@cox.net;
                                                            jcschmidt@usgs.gov;
                                                            cuszhman@yahoo.com;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            m3research@starband.net;
                                                            larry@grandcanyonwildlands.org;
                                                            lesley_fitzpatrick@fws.gov;
                                                            creda@qwest.net;
                                                            lori_caramanian@ios.doi.gov;
                                                            mcrawford@usbr.gov;
                                                            mvanvlack@crb.ca.gov;
                                                            michael.yeatts@nau.edu;
                                                            pgrams@usgs.gov;
                                                            smdjansen@gmail.com;
                                                            svanderkooi@usgs.gov;
                                                            capron@wapa.gov;
  033368         2      002738.pdf    E‐Mail      2/11/2014 tlpino@ziapueblo.org;                          Verhaaren, Bruce T. <brucev@anl.gov> Glen Canyon LTEMP EIS
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            lagory@anl.gov


                                                                                         593 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 594 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                       Description
   033370        9      002739.pdf    E‐Mail     2/11/2014 chris_hughes@nps.gov;                 Whetton, Linda <lwhetton@usbr.gov>         Fwd: BAHG Initial Buget Issues
                                                           cschill@usgs.gov; cspalmer@wapa.gov;
                                                           cibarre@q.com; ellsworth@wapa.gov;
                                                           dostler@ucrcommission.com;
                                                           gknowles@usbr.gov; hfairley@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;
                                                           jcschmidt@usgs.gov;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           m3research@starband.net;
                                                           larry@grandcanyonwildlands.org;
                                                           lesley_fitzpatrick@fws.gov;
                                                           creda@qwest.net;
                                                           lori_caramanian@ios.doi.gov;
                                                           mcrawford@usbr.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           michael.yeatts@nau.edu;
                                                           pgrams@usgs.gov;
                                                           smdjansen@gmail.com;
                                                           svanderkooi@usgs.gov;
                                                           capron@wapa.gov;
  033379         8      002740.pdf    E‐Mail     2/11/2014 LWhetton@usbr.gov;                             Capron, Shane <Capron@WAPA.GOV>   BAHG Initial Buget Issues
                                                           jcjordan1@cox.net;
                                                           GKnowles@usbr.gov
  033387         3      002741.pdf    E‐mail     2/11/2014 Jason John, NDWP; Tony Joe,                    Bruce Verhaaren, ANL              The Navajo Nation: Bruce e‐mailed a letter from
                                                           Supervisory Anthropologist                                                       the joint leads of the LTEMP EIS concerning the
                                                                                                                                            pending MOU
                                                                                                                                            between the Navajo Nation, the Bureau of
                                                                                                                                            Reclamation, and the National Park Service
                                                                                                                                            regarding the
                                                                                                                                            participation of the Navajo Nation as a
                                                                                                                                            cooperating agency for the EIS.




                                                                                        594 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 595 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                        From                   Description
   033390        2      002742.pdf     E‐mail    2/11/2014 Tammy L. Pino                                  Bruce Verhaaren, ANL                   Pueblo of Zia: Bruce sent e‐mail asking Ms. Pino
                                                                                                                                                 to provide the attached letter to Governor Pino.
                                                                                                                                                 The letter concerns the participation of the
                                                                                                                                                 Pueblo
                                                                                                                                                 of Zia in the produc on of the
                                                                                                                                                 Environmental Impact Statement (EIS) for
                                                                                                                                                 adoption of a Long Term Experimental and
                                                                                                                                                 Management Plan
                                                                                                                                                 (LTEMP) for the Operation of Glen Canyon Dam.

  033392         2      002743.pdf    E‐Mail     2/10/2014 csharris@crb.ca.gov;                           Knowles, Glen <gknowles@usbr.gov>      LTEMP Proposed Schedule
                                                           colby.pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           jbird@ucrcommission.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           john.shields@wyo.gov;
                                                           justin.tade@sol.doi.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           lori_caramanian@ios.doi.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           mrunge@usgs.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           robertking@utah.gov;
                                                           robert.snow@sol.doi.gov;
                                                           krussell@usbr.gov;
                                                           shanti.rossetodonovan@state.co.us;
                                                           ttrujillo@crb.ca.gov;
                                                           ted.kowalski@state.co.us;
                                                           tbuschatzke@azwater.gov;
                                                           vkartha@azwater.gov;
  033394         1      002744.pdf    E‐mail     2/7/2014   Kurt Dongoske, THPO                           Bruce Verhaaren, ANL                 The Pueblo of Zuni: Bruce sent e‐mail to Kurt
                                                                                                                                               with some questions regarding the Zuni
                                                                                                                                               contribution to the Affected Environment
                                                                                                                                               Chapter.
  033395         4      002745.pdf    E‐Mail     2/5/2014   pbungart@circaculture.com;                    Verhaaren, Bruce T. <brucev@anl.gov> HUalapai tribal resources again
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov; jabplanalp@anl.gov

                                                                                        595 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 596 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                  Description
   033399        2      002746.pdf    E‐Mail     2/5/2014   jcjordan1@cox.net;                            Billerbeck, Rob                       Re: LTEMP & Trout Management Flows
                                                            gknowles@usbr.gov;                            <rob_p_billerbeck@nps.gov>
                                                            jharkins@crc.nv.gov;
                                                            dostler@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            Chris_Hughes@nps.gov;
                                                            brian_healy@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            teri tucker@nps gov
  033401         4      002747.pdf    E‐Mail     2/5/2014   pbungart@circaculture.com;                    Verhaaren, Bruce T. <brucev@anl.gov> FW: Hualapai ‐ Tribal Resources
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            rosemary_sucec@nps.gov;
                                                            steve_daron@nps.gov; lagory@anl.gov;
                                                            jabplanalp@anl.gov
  033405         2      002748.pdf    E‐Mail     2/5/2014   rob_p_billerbeck@nps.gov;                     John and Carol Jordan                 LTEMP & Trout Management Flows
                                                            gknowles@usbr.gov;                            <jcjordan1@cox.net>
                                                            jharkins@crc.nv.gov;
                                                            dostler@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            Chris_Hughes@nps.gov;
                                                            brian_healy@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            Jan_Balsom@nps.gov;
                                                            teri tucker@nps gov
  033407         6      002749.pdf    E‐mail     2/5/2014   Bruce Verhaaren, ANL                          Steve Daron, NPS                      Fort Mojave Tribal Council: Steve Daron indicated
                                                                                                                                                he will send a currentcopy of Chapter 3 and let
                                                                                                                                                them know that the draft will be available soon.

  033413         1      002750.pdf    E‐mail     2/5/2014   Mike Yeatts, Tribal Archaeologist             Bruce Verhaaren, ANL                  Hopi: Bruce e‐mailed Mike with questions about
                                                                                                                                                the Hopi's Chapter 3 Affected Environment
                                                                                                                                                submission.
  033414         1      002751.pdf    E‐mail     2/5/2014   Bruce Verhaaren, ANL                          Mike Yeatts, Tribal Archaeologist     Hopi: Mike responded to Bruce's questions
                                                                                                                                                regarding the Hopi's Chapter 3 Affected
                                                                                                                                                Environment submission.
  033415         1      002752.pdf    E‐mail     2/5/2014   Peter Bungart, Dept. of CR                    Bruce Verhaaren, ANL                  The Hualapai Tribe: Bruce thanked Peter for the
                                                                                                                                                mark‐up of the Tribal Perspectives document.
                                                                                                                                                Indicated that changes were made to the text
                                                                                                                                                and organization of the EIS based on comments
                                                                                                                                                from the Hualapai and other Tribes. Attached the
                                                                                                                                                Tribal Resources chapter with Hualapai text
                                                                                                                                                added and asked for any additional comments.
                                                                                                                                                (document was not attached)
                                                                                        596 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 597 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From       Description
   033416        4      002753.pdf     E‐mail    2/5/2014   Peter Bungart, Dept. of CR                    Bruce Verhaaren, ANL       The Hualapai Tribe: included attachment
                                                                                                                                     referenced in previous e‐mail.
  033420         1      002754.pdf   Meeting     2/3/2014   csharris@crb.ca.gov;                          Seth Shanahan              SDA Call (9am‐10am Pacific)
                                                            Colby.Pellegrino@snwa.com;                    <seth.shanahan@snwa.com>
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            john.shields@wyo.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
                                                            Thomas.george@state.co.us;
                                                            vkartha@azwater.gov;
                                                            wturkett@crc.nv.gov;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            Robert.Snow@sol.doi.gov;




                                                                                        597 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 598 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                Description
   033421       85      002755.pdf    E‐Mail     2/3/2014   csharris@crb.ca.gov;                          Knowles, Glen <gknowles@usbr.gov>   Non‐Native Fish Control below Glen Canyon Dam
                                                            dennisstrong@utah.gov;                                                            SDM Report
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            john.shields@wyo.gov;
                                                            justin.tade@sol.doi.gov;
                                                            kevin.flanigan@state.nm.us;
                                                            lori_caramanian@ios.doi.gov;
                                                            mvanvlack@crb.ca.gov;
                                                            mrunge@usgs.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            rob_p_billerbeck@nps.gov;
                                                            robertking@utah.gov;
                                                            robert.snow@sol.doi.gov;
                                                            krussell@usbr.gov;
                                                            seth.shanahan@snwa.com;
                                                            shanti.rossetodonovan@state.co.us;
                                                            ttrujillo@crb.ca.gov;
                                                            ted.kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
  033506         1      002756.pdf    E‐mail     2/3/2014   Pete Bungart, Dept. of CR                     Bruce Verhaaren, ANL                The Hualapai Tribe: Bruce inquired if Peter was
                                                                                                                                              able to contact Loretta regarding the approval of
                                                                                                                                              the text in the Chapter 3 Affected Environment
                                                                                                                                              submission and asked for an update as soon as
                                                                                                                                              possible.
  033507        21      002757.pdf    E‐mail     2/3/2014   Bruce Verhaaren, ANL                          Peter Bungart, Dept. of CR          The Hualapai Tribe: Peter send Bruce a draft of
                                                                                                                                              the Tribal Perspectives section and indicated that
                                                                                                                                              this should be viewed as a preliminary review
                                                                                                                                              version only, and will be subject to further
                                                                                                                                              revision and editing.
  033528         4      002758.pdf    E‐Mail     1/30/2014 gknowles@usbr.gov; lagory@anl.gov;             Nancy Hollenback                    2014.01.22_Modification to the Resource
                                                           rob_p_billerbeck@nps.gov;                      <nancy.hollenback@snwa.com>         Targeted Condition Dependent Alternative_ltr
                                                           dostler@ucrcommission.com;
                                                           Colby.Pellegrino@snwa.com

  033532         1      002759.pdf    E‐Mail     1/30/2014 kdongoske@cableone.net;                        Billerbeck, Rob                     Meeting with Zuni
                                                           gknowles@usbr.gov;                             <rob_p_billerbeck@nps.gov>
                                                           sarah_rinkevich@fws.gov
                                                                                        598 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 599 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                           From         Description
   033533        1      002760.pdf   Meeting      1/30/2014 csharris@crb.ca.gov;                           Colby Pellegrino              SDA call ‐ updated with call‐in information
                                                            seth.shanahan@snwa.com;                        <Colby.Pellegrino@snwa.com>
                                                            dennisstrong@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            john.shields@wyo.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
                                                            Thomas.george@state.co.us;
                                                            vkartha@azwater.gov;
                                                            wturkett@crc.nv.gov;
                                                            Lori_Caramanian@ios.doi.gov;
  033534         2      002761.pdf   Phone Call   1/30/2014 Nora McDowell                                  Steve Daron, NPS              Fort Mojave Tribal Council: Steve spoke with
                                      Record                                                                                             Nora McDowell. Linda's temporary assignment
                                                                                                                                         has been extended for another 3 to 6 months.
                                                                                                                                         Nora said they would like to stay in the loop and
                                                                                                                                         receive information. Nora requested the latest
                                                                                                                                         tribal lands and affected environment sections

  033536         1      002762.pdf     E‐mail     1/27/2014 Jason John, NDWP; Tony Joe,                    Bruce Verhaaren, ANL          The Navajo Nation: Bruce sent e‐mail asking for
                                                            Supervisory Anthropologist                                                   clarification of status of the MOU. He is not clear
                                                                                                                                         on which committee needs to approve the MOU
                                                                                                                                         and would like an update eon the status.

  033537         1      002763.pdf     E‐mail     1/24/2014 Kelsey Wuthrich, ANL                           Bruce Verhaaren, ANL          The Navajo Nation: Bruce spoke to Robert and he
                                                                                                                                         has a hard copy of the document but it is too
                                                                                                                                         large to scan. The Navajo proposal is the same
                                                                                                                                         what the city of Page, AZ is proposing ‐ asked
                                                                                                                                         Kelsey if there was specific parts of a table to
                                                                                                                                         scan or to contact BOR or City of Page for their
                                                                                         599 of 1060                                     study.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 600 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type      Date                      To                                            From                  Description
   033538        1      002764.pdf   Phone Call    1/23/2014 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                  The Hualapai Tribe: Bruce spoke with Peter who
                                       Record                                                                                                      indicated that he had revised the Hualapai
                                                                                                                                                   section of the Tribal Perspectives chapter and will
                                                                                                                                                   deliver it as soon as he gets the OK from Loretta.

  033539         2      002765.pdf     E‐Mail      1/22/2014 seth.shanahan@snwa.com;                         Colby Pellegrino                      RE: DOI‐Basin States LTEMP Discussion in Las
                                                             csharris@crb.ca.gov;                            <Colby.Pellegrino@snwa.com>           Vegas (10am‐1pm)
                                                             dennisstrong@utah.gov;
                                                             dostler@ucrcommission.com;
                                                             estevan.lopez@state.nm.us;
                                                             jbird@ucrcommission.com;
                                                             jasthiriot@crc.nv.gov;
                                                             jharkins@crc.nv.gov;
                                                             jcrandell@crc.nv.gov;
                                                             john.shields@wyo.gov;
                                                             karen.kwon@state.co.us;
                                                             kevin.flanigan@state.nm.us;
                                                             mvanvlack@crb.ca.gov;
                                                             patrick.tyrrell@wyo.gov;
                                                             paul.harms@state.nm.us;
                                                             skseaholm@gmail.com;
                                                             robertking@utah.gov;
                                                             shanti.rossetodonovan@state.co.us;
                                                             ttrujillo@crb.ca.gov;
                                                             Ted.Kowalski@state.co.us;
                                                             tbuschatzke@azwater.gov;
                                                             Thomas.george@state.co.us;
                                                             vkartha@azwater.gov;
                                                             wturkett@crc.nv.gov;
                                                             Lori_Caramanian@ios.doi.gov;
  033541         3      002766.pdf     E‐Mail      1/22/2014 Glen Knowles, Rob Billerbeck, Kirk              Don Ostler, Colby Pellegrino, Basin   Basin States: Letter: Modifications to the RTCD
                                                             LaGory                                          States                                alternative
  033544         3      002767.pdf Meeting Notes   1/22/2014                                                                                       Kaibab Band of Paiute Indians: CA Meeting held.
                                                                                                                                                   Charley Bulletts and Kevin Bulletts in attendance.

  033547         3      002768.pdf Meeting Notes   1/22/2014                                                                                       Hopi: CA Meeting held. Mike Yeatts in
                                                                                                                                                   attendance.
  033550         1      002769.pdf     E‐Mail      1/21/2014 smdjansen@gmail.com;                            Billerbeck, Rob                       Re: LTEMP, swing weighting
                                                             gknowles@usbr.gov                               <rob_p_billerbeck@nps.gov>
  033551         1      002770.pdf     E‐Mail      1/21/2014 gknowles@usbr.gov;                              Sam Jansen <smdjansen@gmail.com>      LTEMP, swing weighting
                                                             Rob_P_Billerbeck@nps.gov


                                                                                           600 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 601 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From               Description
   033552        1      002771.pdf    E‐Mail     1/21/2014 lori_caramanian@ios.doi.gov;                   Runge, Michael <mrunge@usgs.gov>   Re: DOI‐Basin States LTEMP Discussion in Las
                                                           seth.shanahan@snwa.com;                                                           Vegas
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           justin.tade@sol.doi.gov;
                                                           krussell@usbr.gov;
                                                           robert.snow@sol.doi.gov
  033553         1      002772.pdf    E‐Mail     1/21/2014 lori_caramanian@ios.doi.gov;                   Billerbeck, Rob                    Re: DOI‐Basin States LTEMP Discussion in Las
                                                           seth.shanahan@snwa.com;                        <rob_p_billerbeck@nps.gov>         Vegas
                                                           gknowles@usbr.gov;
                                                           justin.tade@sol.doi.gov;
                                                           mrunge@usgs.gov; krussell@usbr.gov;
                                                           robert.snow@sol.doi.gov

  033554         1      002773.pdf    E‐Mail     1/21/2014 krussell@usbr.gov;                             Lori Caramanian                    Re: DOI‐Basin States LTEMP Discussion in Las
                                                           robert.snow@sol.doi.gov;                       <lori_caramanian@ios.doi.gov>      Vegas
                                                           seth.shanahan@snwa.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           justin.tade@sol.doi.gov;
                                                           mrunge@usgs.gov




                                                                                        601 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 602 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                         From          Description
   033555        1      002774.pdf    E‐Mail     1/21/2014 csharris@crb.ca.gov;                           Seth Shanahan                DOI‐Basin States LTEMP Discussion in Las Vegas
                                                           Colby.Pellegrino@snwa.com;                     <seth.shanahan@snwa.com>
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           jbird@ucrcommission.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           john.shields@wyo.gov;
                                                           karen.kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           mvanvlack@crb.ca.gov;
                                                           patrick.tyrrell@wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           shanti.rossetodonovan@state.co.us;
                                                           ttrujillo@crb.ca.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           tbuschatzke@azwater.gov;
                                                           Thomas.george@state.co.us;
                                                           vkartha@azwater.gov;
                                                           wturkett@crc.nv.gov;
                                                           Lori_Caramanian@ios.doi.gov;
  033556         2      002775.pdf    E‐Mail     1/21/2014 rob_p_billerbeck@nps.gov                       Seth Shanahan                RE: Headcount needed for DOI‐Basin States
                                                                                                          <seth.shanahan@snwa.com>     LTEMP Discussion in Las Vegas (11am‐1pm)
  033558         1      002776.pdf    E‐Mail     1/21/2014 gknowles@usbr.gov                              Seth Shanahan                RE: Headcount needed for DOI‐Basin States
                                                                                                          <seth.shanahan@snwa.com>     LTEMP Discussion in Las Vegas (11am‐1pm)
  033559         6      002777.pdf    E‐mail     1/21/2014 Bruce Verhaaren, ANL                           Peter Bungart, Dept. of CR   The Hualapai Tribe: Peter sent Bruce a copy of
                                                                                                                                       the Tribal Lands section with some corrections to
                                                                                                                                       the Hualapai section.
  033565         2      002778.pdf    E‐mail     1/21/2014 Robert Kirk, NDWP                              Bruce Verhaaren, ANL         The Navajo Nation: Bruce asked Robert if he
                                                                                                                                       could supply us with a copy of the document
                                                                                                                                       referencing Lake Powell water levels. In addition,
                                                                                                                                       Bruce asked about MOU progress.




                                                                                        602 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 603 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                 Description
   033567        4      002779.pdf    E‐Mail     1/20/2014 GMyers12@msn.com;                    John and Carol Jordan                 TWG agenda & GCMRC Low Flow Study AKA
                                                           capron@wapa.gov;                     <jcjordan1@cox.net>                   Channel Mapping
                                                           gknowles@usbr.gov;
                                                           jcschmidt@usgs.gov; tmelis@usgs.gov;
                                                           Hamilldsrt50@msn.com;
                                                           tkennedy@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           lafalcest@netscape.net

  033571         2      002780.pdf    E‐mail     1/20/2014 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL           The Navajo Nation: Kirk sent an e‐mail reminder
                                                           Supervisory Archaeologist                                                  and agenda for the January 22 Cooperating
                                                                                                                                      Agency meeting.
  033573         2      002781.pdf    E‐mail     1/20/2014 Don Watahomigie, Chairman; Tribal               Kirk LaGory, ANL           The Havasupai Tribe: Kirk sent an e‐mail
                                                           Secretary; Margaret Vick, Atty                                             reminder and agenda for the January 22
                                                                                                                                      Cooperating Agency meeting.
  033575         2      002782.pdf    E‐mail     1/20/2014 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: Kirk sent an e‐mail reminder
                                                                                                                                      and agenda for the January 22 Cooperating
                                                                                                                                      Agency meeting.
  033577         2      002783.pdf    E‐mail     1/20/2014 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL           The Hualapai Tribe: Kirk sent an e‐mail reminder
                                                           Bungart, Dept. of CR                                                       and agenda for the January 22 Cooperating
                                                                                                                                      Agency meeting.
  033579         2      002784.pdf    E‐mail     1/20/2014 Michael Yeatts, Tribal Archaeologist            Kirk LaGory, ANL           Hopi: Kirk sent an e‐mail reminder and agenda
                                                                                                                                      for the January 22 Cooperating Agency meeting.

  033581         2      002785.pdf    E‐mail     1/20/2014 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Kirk sent an e‐mail
                                                                                                                                      reminder and agenda for the January 22
                                                                                                                                      Cooperating Agency meeting.
  033583        112     002786.pdf    E‐Mail     1/17/2014 lagory@anl.gov;                        Knowles, Glen <gknowles@usbr.gov>   Review of Ch. 1, 3, 5 of LTEMP EIS 4 of 4
                                                           rob_p_billerbeck@nps.gov;
                                                           krussell@usbr.gov; nwilliams@usbr.gov;
                                                           kgrantz@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           donmagpie@hotmail.com;
                                                           dharpman@usbr.gov;
                                                           rclayton@usbr.gov

  033695        41      002787.pdf    E‐Mail     1/17/2014 lagory@anl.gov;                        Knowles, Glen <gknowles@usbr.gov>   Review of Ch. 1, 3, 5 of LTEMP EIS 3 of 4
                                                           rob_p_billerbeck@nps.gov;
                                                           krussell@usbr.gov; nwilliams@usbr.gov;
                                                           kgrantz@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           donmagpie@hotmail.com;
                                                           dharpman@usbr.gov;
                                                           rclayton@usbr.gov
                                                                                         603 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 604 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                   From                         Description
   033736       96      002788.pdf    E‐Mail      1/17/2014 lagory@anl.gov;                        Knowles, Glen <gknowles@usbr.gov>            Review of Ch. 1, 3, 5 of LTEMP EIS 2 of 4
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov; nwilliams@usbr.gov;
                                                            kgrantz@usbr.gov;
                                                            BHeffernan@usbr.gov;
                                                            donmagpie@hotmail.com;
                                                            dharpman@usbr.gov;
                                                            rclayton@usbr.gov

  033832        82      002789.pdf    E‐Mail      1/17/2014 lagory@anl.gov;                        Knowles, Glen <gknowles@usbr.gov>            Review of Ch. 1, 3 5 of LTEMP EIS 1 of 4
                                                            rob_p_billerbeck@nps.gov;
                                                            krussell@usbr.gov; nwilliams@usbr.gov;
                                                            kgrantz@usbr.gov;
                                                            BHeffernan@usbr.gov;
                                                            donmagpie@hotmail.com;
                                                            dharpman@usbr.gov;
                                                            rclayton@usbr.gov

  033914         1      002790.pdf    E‐Mail      1/17/2014 seth.shanahan@snwa.com                          Knowles, Glen <gknowles@usbr.gov>   Re: Headcount needed for DOI‐Basin States
                                                                                                                                                LTEMP Discussion in Las Vegas (11am‐1pm)
  033915         1      002791.pdf    E‐Mail      1/16/2014 seth.shanahan@snwa.com                          Billerbeck, Rob                     Re: Headcount needed for DOI‐Basin States
                                                                                                            <rob_p_billerbeck@nps.gov>          LTEMP Discussion in Las Vegas (11am‐1pm)
  033916         1      002792.pdf   Phone Call   1/16/2014 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                The Hualapai Tribe: Bruce spoke with Peter about
                                      Record                                                                                                    the Hualapai's contribution to the AE section.
                                                                                                                                                Peter will try to get a draft to ANL by the 17th or
                                                                                                                                                20th.
  033917         7      002793.pdf     E‐mail     1/16/2014 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                The Hualapai Tribe: Bruce e‐mailed Peter the
                                                                                                                                                Tribal Lands section and asked him to make
                                                                                                                                                corrections if necessary.
  033924         4      002794.pdf    E‐Mail      1/14/2014 lagory@anl.gov;                                 Seth Shanahan                       RTCD uncertainties diagram and strategies table
                                                            rob_p_billerbeck@nps.gov;                       <seth.shanahan@snwa.com>
                                                            gknowles@usbr.gov
  033928         2      002795.pdf   Phone Call   1/14/2014 Linda Otero, Director Cultural Society          Steve Daron, NPS                    Fort Mojave Tribal Council: Steve has been trying
                                      Record                                                                                                    to get in touch with Linda Otero but has not had
                                                                                                                                                any success.
  033930         2      002796.pdf   Phone Call   1/13/2014 Robert Kirk, NDWP                               Bruce Verhaaren, ANL                The Navajo Nation: Bruce spoke to Robert Kirk
                                      Record                                                                                                    about the MOU. The draft MOU has been
                                                                                                                                                presented to the committee and he is working on
                                                                                                                                                scheduling a work session.




                                                                                          604 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 605 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                  From                    Description
   033932        1      002797.pdf    E‐Mail     1/10/2014 jcjordan1@cox.net; Capron@wapa.gov; Schmidt, John <jcschmidt@usgs.gov>       status of planning for 2014 Annual Reporting
                                                           gknowles@usbr.gov;                                                           meeting
                                                           lori_caramanian@ios.doi.gov;
                                                           dlytle@usgs.gov;
                                                           svanderkooi@usgs.gov; gs‐swr‐
                                                           sbsc_gcmrc_all@usgs.gov;
                                                           lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov

  033933         2      002798.pdf    E‐Mail     1/9/2014   gknowles@usbr.gov; jcjordan1@cox.net Capron, Shane <Capron@WAPA.GOV>        LTEMP issue

  033935         2      002799.pdf    E‐Mail     1/9/2014   cspalmer@wapa.gov;                            creda@qwest.net               Re: LTEMP power analysis
                                                            bennion@wapa.gov; lapoch@anl.gov;
                                                            Jeka@WAPA.GOV
  033937         4      002800.pdf    E‐Mail     1/8/2014   dostler@ucrcommission.com;                    Billerbeck, Rob               Re: LTEMP EIS Next Steps in 2014
                                                            gknowles@usbr.gov                             <rob_p_billerbeck@nps.gov>
  033941         3      002801.pdf    E‐Mail     1/8/2014   rob_p_billerbeck@nps.gov                      Don Ostler                    RE: LTEMP EIS Next Steps in 2014
                                                                                                          <dostler@ucrcommission.com>
  033944         7      002802.pdf    E‐Mail     1/8/2014   jharkins@crc.nv.gov;                          Don Ostler                    RE: LTEMP EIS Next Steps in 2014
                                                            rob_p_billerbeck@nps.gov;                     <dostler@ucrcommission.com>
                                                            gknowles@usbr.gov




                                                                                        605 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 606 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From                          Description
   033951       34      002803.pdf    E‐Mail     1/8/2014   jcjordan1@cox.net; Capron@wapa.gov; Jason Thiriot <jasthiriot@crc.nv.gov>           AHAHG‐ Meeting Details‐ FRIENDLY REMINDER
                                                            vkartha@azwater.gov;
                                                            bstewart@azgfd.gov; LIams@usbr.gov;
                                                            hfairley@usgs.gov;
                                                            michael.yeatts@nau.edu;
                                                            larry@grandcanyonwildlands.org;
                                                            ljames@doe.nv.gov;
                                                            chris_hughes@nps.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            mcrawford@usbr.gov;
                                                            Paul.Harms@state.nm.us;
                                                            Jan_Balsom@NPS.gov;
                                                            LWhetton@usbr.gov;
                                                            mvanvlack@crb.ca.gov;
                                                            smdjansen@gmail.com;
                                                            wturkett@crc.nv.gov;
                                                            sprice@crc.nv.gov;
                                                            m3research@starband.net;
                                                            Ellsworth@wapa.gov;
                                                            gknowles@usbr.gov;
                                                            clperone@crc.nv.gov;
                                                            bhaymore@crc.nv.gov;
                                                            Paul.Hirt@asu.edu;
                                                            Mark.Tebeau@asu.edu;
                                                            svanderkooi@usgs.gov; lbair@usgs.gov
  033985         4      002804.pdf    E‐Mail     1/7/2014   rob_p_billerbeck@nps.gov;                     Jayne Harkins <jharkins@crc.nv.gov>   RE: LTEMP EIS Next Steps in 2014
                                                            dostler@ucrcommission.com;
                                                            gknowles@usbr.gov
  033989         3      002805.pdf    E‐Mail     1/7/2014   rob_p_billerbeck@nps.gov;                     Jayne Harkins <jharkins@crc.nv.gov>   Re: LTEMP EIS Next Steps in 2014
                                                            dostler@ucrcommission.com;
                                                            gknowles@usbr.gov
  033992         3      002806.pdf    E‐Mail     1/7/2014   dostler@ucrcommission.com;                    Billerbeck, Rob                       Fwd: LTEMP EIS Next Steps in 2014
                                                            jharkins@crc.nv.gov;                          <rob_p_billerbeck@nps.gov>
                                                            gknowles@usbr.gov
  033995         9      002807.pdf    E‐Mail     1/7/2014   CSPALMER@WAPA.GOV;                            Leslie James <creda@qwest.net>        RE: LTEMP power analysis
                                                            BENNION@WAPA.GOV;
                                                            lapoch@anl.gov; Jeka@WAPA.GOV
  034004         1      002808.pdf    E‐Mail     1/7/2014   CSPALMER@WAPA.GOV;                            Leslie James <creda@qwest.net>        RE: LTEMP power analysis
                                                            BENNION@WAPA.GOV;
                                                            lapoch@anl.gov; Jeka@WAPA.GOV
  034005         2      002809.pdf    E‐Mail     1/7/2014   gknowles@usbr.gov;                            Capron, Shane <Capron@WAPA.GOV>       FW: TWG agenda Item‐‐low flow study
                                                            jcjordan1@cox.net;
                                                            mcrawford@usbr.gov;
                                                            LWhetton@usbr.gov      606 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 607 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                           From         Description
   034007       36      002810.pdf    E‐Mail     12/23/2013 gknowles@usbr.gov; agold@usbr.gov;             Colby Pellegrino              RE: LTEMP EIS Next Steps in 2014
                                                            anne_castle@ios.doi.gov;                       <Colby.Pellegrino@snwa.com>
                                                            ardenkucate@yahoo.com;
                                                            benjamin_tuggle@fws.gov;
                                                            Bert_Frost@nps.gov;
                                                            BHeffernan@usbr.gov;
                                                            brian_healy@nps.gov;
                                                            Bryan.Bowker@bia.gov;
                                                            chip.lewis@bia.gov;
                                                            charles.lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            chris_hughes@nps.gov;
                                                            cschill@usgs.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            bennion@wapa.gov;
                                                            m3research@starband.net;
                                                            dlytle@usgs.gov; dnimkin@npca.org;
                                                            DTrueman@usbr.gov;
                                                            drogowski@azgfd.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            david.wegner@mail.house.gov;
                                                            dennisstrong@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            alan.downer06@gmail.com;
                                                            estevan.lopez@state.nm.us;
  034043         7      002811.pdf    E‐Mail     12/20/2013 mcrawford@usbr.gov;                    John and Carol Jordan                 January AR & TWG Meeting Tribal Participation
                                                            gknowles@usbr.gov;                     <jcjordan1@cox.net>
                                                            capron@wapa.gov;
                                                            jcschmidt@usgs.gov; hfairley@usgs.gov;
                                                            sarah_rinkevich@fws.gov;
                                                            Lori_Caramanian@ios.doi.gov

  034050         4      002812.pdf    E‐Mail     12/20/2013 todd.tietjen@lvvwd.com;                        Williams, Nicholas            Re: Request for information to perform analyses
                                                            gknowles@usbr.gov; lagory@anl.gov              <nwilliams@usbr.gov>          on Lake Mead




                                                                                         607 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 608 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                          From                Description
   034054        2      002813.pdf    E‐Mail     12/20/2013 agold@usbr.gov;                                Knowles, Glen <gknowles@usbr.gov>   LTEMP EIS Next Steps in 2014
                                                            anne_castle@ios.doi.gov;
                                                            ardenkucate@yahoo.com;
                                                            benjamin_tuggle@fws.gov;
                                                            Bert_Frost@nps.gov;
                                                            BHeffernan@usbr.gov;
                                                            brian_healy@nps.gov;
                                                            Bryan.Bowker@bia.gov;
                                                            chip.lewis@bia.gov;
                                                            charles.lewis@bia.gov;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            chris_hughes@nps.gov;
                                                            cschill@usgs.gov; cibarre@q.com;
                                                            colby.pellegrino@snwa.com;
                                                            ellsworth@wapa.gov;
                                                            bennion@wapa.gov;
                                                            m3research@starband.net;
                                                            dlytle@usgs.gov; dnimkin@npca.org;
                                                            DTrueman@usbr.gov;
                                                            drogowski@azgfd.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            david.wegner@mail.house.gov;
                                                            dennisstrong@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            alan.downer06@gmail.com;
  034056         3      002814.pdf    E‐Mail     12/18/2013 mcrawford@usbr.gov;                            JOHN HAMILL                         Fwd: TWG agenda Item‐‐low flow study
                                                            capron@wapa.gov;                               <hamilldsrt50@msn.com>
                                                            gknowles@usbr.gov;
                                                            jcjordan1@cox.net;
                                                            gmyers12@msn.com




                                                                                         608 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 609 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                 From                           Description
   034059       11      002815.pdf    E‐Mail     12/18/2013 pgrams@usgs.gov; dtopping@usgs.gov; Schmidt, John <jcschmidt@usgs.gov>              Fwd: Annual reporting meeting discussion topics
                                                            bvernieu@usgs.gov;                                                                  from TWG
                                                            svanderkooi@usgs.gov;
                                                            wpersons@usgs.gov;
                                                            cyackulic@usgs.gov;
                                                            tkennedy@usgs.gov; myard@usgs.gov;
                                                            dlward@usgs.gov; bralston@usgs.gov;
                                                            jsankey@usgs.gov; adraut@usgs.gov;
                                                            hfairley@usgs.gov; dlytle@usgs.gov;
                                                            gknowles@usbr.gov;
                                                            jcjordan1@cox.net; Capron@wapa.gov




  034070         5      002816.pdf    E‐Mail     12/18/2013 Capron@wapa.gov; jcjordan1@cox.net; Healy, Brian <brian_healy@nps.gov>              Re: Park Service Comprehensive Fisheries
                                                            gknowles@usbr.gov;                                                                  Management Plan for Glen Canyon and Grand
                                                            mcrawford@usbr.gov;                                                                 Canyon & January Annual & TWG Meetings
                                                            jan_balsom@nps.gov;
                                                            martha_hahn@nps.gov;
                                                            jcschmidt@usgs.gov;
                                                            Chris_Hughes@nps.gov;
                                                            teri_tucker@nps.gov;
                                                            Ellsworth@wapa.gov

  034075         4      002817.pdf    E‐Mail     12/18/2013 mcrawford@usbr.gov;                   Capron, Shane <Capron@WAPA.GOV>               TWG Agenda for review and comment
                                                            gknowles@usbr.gov;
                                                            LWhetton@usbr.gov;
                                                            jcschmidt@usgs.gov; jcjordan1@cox.net

  034079         4      002818.pdf    E‐Mail     12/18/2013 jcjordan1@cox.net;                             Capron, Shane <Capron@WAPA.GOV>      RE: Park Service Comprehensive Fisheries
                                                            brian_healy@nps.gov;                                                                Management Plan for Glen Canyon and Grand
                                                            gknowles@usbr.gov;                                                                  Canyon & January Annual & TWG Meetings
                                                            mcrawford@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            martha_hahn@nps.gov;
                                                            jcschmidt@usgs.gov;
                                                            Chris_Hughes@nps.gov;
                                                            teri_tucker@nps.gov;
                                                            Ellsworth@WAPA GOV
  034083         1      002819.pdf    E‐Mail     12/18/2013 greg_woodall@hotmail.com;                      Schmidt, John <jcschmidt@usgs.gov>   Re: LTMPalternate
                                                            rob_p_billerbeck@nps.gov
  034084         1      002820.pdf    E‐mail     12/18/2013 Bruce Verhaaren, ANL                           Mike Yeatts, Tribal Archaeologist    Hopi: Mike emailed Bruce an edited version of
                                                                                                                                                the draft Hopi lands section. Mike offered to
                                                                                         609 of 1060                                            provide ANL with GIS data
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 610 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type      Date                        To                                          From                Description
   034085        1      002821.pdf      E‐mail    12/18/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                Hopi: Bruce accepted Mike's offer for GIS data.

  034086         1      002822.pdf    E‐mail     12/18/2013 Bruce Verhaaren, ANL                             Mike Yeatts, Tribal Archaeologist   Hopi: Mike emailed Bruce GIS data
  034087         2      002823.pdf Meeting Notes 12/18/2013                                                                                      Hopi: Cooperating Agency meeting held. Mike
                                                                                                                                                 Yeatts in attendance.
  034089         2      002824.pdf Meeting Notes 12/18/2013                                                                                      Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                                 Agency meeting held. Charley Bulletts in
                                                                                                                                                 attendance.
  034091         3      002825.pdf     E‐Mail     12/17/2013 brian_healy@nps.gov;                            John and Carol Jordan               Park Service Comprehensive Fisheries
                                                             Capron@wapa.gov;                                <jcjordan1@cox.net>                 Management Plan for Glen Canyon and Grand
                                                             gknowles@usbr.gov;                                                                  Canyon & January Annual & TWG Meetings
                                                             mcrawford@usbr.gov;
                                                             jan_balsom@nps.gov;
                                                             martha_hahn@nps.gov;
                                                             jcschmidt@usgs.gov;
                                                             Chris_Hughes@nps.gov;
                                                             teri_tucker@nps.gov;
                                                             ellsworth@wapa gov
  034094         3      002826.pdf     E‐mail     12/17/2013 Don Watahomigie, Chairman; Tribal               Kirk LaGory, ANL                    The Havasupai Tribe: Kirk sent an e‐mail
                                                             Secretary; Margaret Vick, Atty                                                      reminder and agenda for the December 18th
                                                                                                                                                 Cooperating Agency meeting.
  034097         3      002827.pdf     E‐mail     12/17/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                    The Pueblo of Zuni: Kirk sent an e‐mail reminder
                                                                                                                                                 and agenda for the December 18th Cooperating
                                                                                                                                                 Agency meeting.
  034100         3      002828.pdf     E‐mail     12/17/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                    The Hualapai Tribe: Kirk sent an e‐mail reminder
                                                             Bungart, Dept. of CR                                                                and agenda for the December 18th Cooperating
                                                                                                                                                 Agency meeting.
  034103         3      002829.pdf     E‐mail     12/17/2013 Michael Yeatts, Tribal Archaeologist            Kirk LaGory, ANL                    Hopi: Kirk sent an e‐mail reminder and agenda
                                                                                                                                                 for the December 18th Cooperating Agency
                                                                                                                                                 meeting.
  034106         3      002830.pdf     E‐mail     12/17/2013 Jason John, NDWP                                Kirk LaGory, ANL                    The Navajo Nation: Kirk sent an e‐mail reminder
                                                                                                                                                 and agenda for the December 18th Cooperating
                                                                                                                                                 Agency meeting.
  034109         3      002831.pdf     E‐mail     12/17/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL                    Kaibab Band of Paiute Indians: Kirk sent an e‐mail
                                                                                                                                                 reminder and agenda for the December 18th
                                                                                                                                                 Cooperating Agency meeting.
  034112         1      002832.pdf     E‐mail     12/17/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Tribal Archaeologist   Hopi: Mike responded to Bruce's question. The
                                                                                                                                                 Hopi believe the biggest impact would be from
                                                                                                                                                 the cessation of spring flow due to a human
                                                                                                                                                 caused action. Not likely to view as negative
                                                                                                                                                 impact since springs that can be currently
                                                                                                                                                 inundated were also inundated pre‐dam. Hopi
                                                                                                                                                 do not need to access springs at particular time
                                                                                                                                                 of year. Springs usually used as a control.
                                                                                           610 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 611 of 1060
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                    Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type        Date                        To                                          From                Description
   034113        1      002833.pdf      E‐mail      12/17/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                Hopi: Bruce thanked Mike for his response
   034114       11      002834.pdf     E‐Mail       12/16/2013 rob_p_billerbeck@nps.gov;                       Kurt Dongoske                       Zuni Preliminary Input for the Affected
                                                               gknowles@usbr.gov; brucev@anl.gov;              <kdongoske@cableone.net>            Environment for the LTEMP EIS; Partial
                                                               lagory@anl.gov;                                                                     Deliverable for Task 3 in Purchase Order
                                                               joseph_gatlin@nps.gov;                                                              P13PX01586
                                                               jan_balsom@nps.gov;
                                                               sarah_rinkevich@fws.gov;
                                                               mbarger@usbr.gov
  034125         2      002835.pdf      E‐Mail      12/16/2013 jcjordan1@cox.net; capron@wapa.gov;             JOHN HAMILL                         TWG agenda Item‐‐low flow study
                                                               jcschmidt@usgs.gov; pgrams@usgs.gov;            <hamilldsrt50@msn.com>
                                                               svanderkooi@usgs.gov;
                                                               gmyers12@msn.com;
                                                               gknowles@usbr.gov


  034127         8      002836.pdf   Presentation   12/16/2013                                                                                     PowerPoint presentation: Basin States webinar to
                                                                                                                                                   discuss critical uncertainties, changes to RTCD,
                                                                                                                                                   and modeling.
  034135         1      002837.pdf      E‐mail      12/16/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                Hopi: E‐mail from Bruce asking if the Hopi
                                                                                                                                                   consider spring inundation a positive or adverse
                                                                                                                                                   effect.
  034136         1      002838.pdf    Phone Call 12/16/2013 Earlene Havatone, Exec. Dir, Grand                 Jim May, ANL                        The Hualapai Tribe: A discussion about the
                                       Record               Canyon West; and, Peter Bungart,                                                       impacts of Glen Canyon Dam releases on the
                                                            Senior Archeologist, Hualapai Dept. of                                                 Hualapai's river recreation business
                                                            Cultural Resources
  034137        15      002839.pdf Meeting Notes 12/16/2013                                                                                        Basin States Meeting: Notes: Attendees: ANL,
                                                                                                                                                   Reclamation, NPS, Basin States; Topic: RTCD
                                                                                                                                                   uncertainties and changes
  034152        10      002840.pdf      E‐mail      12/16/2013 Rob Billerbeck, NPS                             Kurt Dongoske, THPO                 The Pueblo of Zuni: Kurt sent Draft Chapter 3.
                                                                                                                                                   Document has not been reviewed by the ZCRAT
                                                                                                                                                   and should not be considered the final
                                                                                                                                                   statement.
  034162         3      002841.pdf      E‐mail      12/13/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Tribal Archaeologist   Hopi: Mike submitted draft Chapter 3. Chapter is
                                                                                                                                                   still being reviewed by the Tribe.
  034165         1      002842.pdf      E‐Mail      12/12/2013 Colby.Pellegrino@snwa.com;           Grantz, Katrina <kgrantz@usbr.gov>             Re: Fw: Monthly distribution of flows
                                                               rabutler@usbr.gov;
                                                               dostler@ucrcommission.com;
                                                               jharkins@crc.nv.gov
  034166         3      002843.pdf      E‐Mail      12/12/2013 kgrantz@usbr.gov; rabutler@usbr.gov; Colby Pellegrino                               Fw: Monthly distribution of flows
                                                               dostler@ucrcommission.com;           <Colby.Pellegrino@snwa.com>
                                                               jharkins@crc.nv.gov




                                                                                             611 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 612 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                              From   Description
   034169        1      002844.pdf     E‐mail    12/11/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Kirk sent e‐mail to
                                                                                                                                       Stakeholders informing everyone that the
                                                                                                                                       December 19 swing‐weighting webinar has been
                                                                                                                                       postponed until after the holidays. A new date
                                                                                                                                       has not been chosen at this time.
  034170         1      002845.pdf    E‐mail     12/11/2013 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL           The Navajo Nation: Kirk sent e‐mail to
                                                            Supervisory Archaeologist                                                  Stakeholders informing everyone that the
                                                                                                                                       December 19 swing‐weighting webinar has been
                                                                                                                                       postponed until after the holidays. A new date
                                                                                                                                       has not been chosen at this time.
  034171         1      002846.pdf    E‐mail     12/11/2013 Don Watahomigie, Chairman; Daphne               Kirk LaGory, ANL           The Havasupai Tribe: Kirk sent e‐mail to
                                                            Sierra: Leandra Wescogame; Shelton                                         Stakeholders informing everyone that the
                                                            Manakaja; Brian Chamberlain; Eva                                           December 19 swing‐weighting webinar has been
                                                            Kissoon; Matthew Putesoy, Sr.;                                             postponed until after the holidays. A new date
                                                            Margaret Vick, At                                                          has not been chosen at this time.
  034172         1      002847.pdf    E‐mail     12/11/2013 Kurt Dongoske, THP                              Kirk LaGory, ANL           The Pueblo of Zuni: Kirk sent e‐mail to
                                                                                                                                       Stakeholders informing everyone that the
                                                                                                                                       December 19 swing‐weighting webinar has been
                                                                                                                                       postponed until after the holidays. A new date
                                                                                                                                       has not been chosen at this time.
  034173         1      002848.pdf    E‐mail     12/11/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL           Fort Mojave Tribal Council: Kirk sent e‐mail to
                                                                                                                                       Stakeholders informing everyone that the
                                                                                                                                       December 19 swing‐weighting webinar has been
                                                                                                                                       postponed until after the holidays. A new date
                                                                                                                                       has not been chosen at this time.
  034174         1      002849.pdf    E‐mail     12/11/2013 Leigh Kuwanwisiwma, THPO; Mike                  Kirk LaGory, ANL           Hopi: Kirk sent e‐mail to Stakeholders informing
                                                            Yeatts, Tribal Archaeologist                                               everyone that the December 19 swing‐weighting
                                                                                                                                       webinar has been postponed until after the
                                                                                                                                       holidays. A new date has not been chosen at this
                                                                                                                                       time.
  034175         1      002850.pdf    E‐mail     12/11/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL           The Hualapai Tribe: Kirk sent e‐mail to
                                                            Bungart, Dept. of CR                                                       Stakeholders informing everyone that the
                                                                                                                                       December 19 swing‐weighting webinar has been
                                                                                                                                       postponed until after the holidays. A new date
                                                                                                                                       has not been chosen at this time.




                                                                                          612 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 613 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                 From                 Description
   034176        6      002851.pdf    E‐Mail     12/10/2013 Barnaby.lewis@gric.nsn.us;            Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Tribal Lands Section
                                                            htc4@havasupai‐nsn.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            htc1@havasupai‐nsn.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            htc5@havasupai‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            Larry.Benallie@gric.nsn.us;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            htc2@havasupai‐nsn.gov;
                                                            lindaotero@fortmojave.com;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com; htvchair@havasupai‐
                                                            nsn.gov; michael.yeatts@nau.edu;
                                                            noramcdowell@fortmojave.com;
                                                            pbungart@circaculture.com;
                                                            tlpino@ziapueblo.org;
                                                            rbenally@frontiernet.net;
                                                            robertkirk@navajo‐nsn.gov;
                                                            htc3@havasupai‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            jabplanalp@anl.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
  034182         6      002852.pdf    E‐mail     12/10/2013 Barnaby Lewis, THPO; Larry Benallie            Bruce Verhaaren, ANL         Gila River Indian Community Council: Bruce sent
                                                                                                                                        e‐mail to all Cooperating and Consulting Tribes
                                                                                                                                        with a draft copy of the Tribal Lands section of
                                                                                                                                        the LTEMP EIS. Asked Tribes to review and make
                                                                                                                                        changes as necessary by December 20.

  034188         6      002853.pdf    E‐mail     12/10/2013 Don Watahomigie, Chairman; Daphne              Bruce Verhaaren, ANL         The Havasupai Tribe: Bruce sent e‐mail to all
                                                            Sierra: Leandra Wescogame; Shelton                                          Cooperating and Consulting Tribes with a draft
                                                            Manakaja; Brian Chamberlain; Eva                                            copy of the Tribal Lands section of the LTEMP EIS.
                                                            Kissoon; Matthew Putesoy, Sr.;                                              Asked Tribes to review and make changes as
                                                            Margaret Vick, At                                                           necessary by December 20.
  034194         6      002854.pdf    E‐mail     12/10/2013 Leigh Kuwanwisiwma, THPO; Mike                 Bruce Verhaaren, ANL         Hopi: Bruce sent e‐mail to all Cooperating and
                                                            Yeatts, Tribal Archaeologist                                                Consulting Tribes with a draft copy of the Tribal
                                                                                                                                        Lands section of the LTEMP EIS. Asked Tribes to
                                                                                                                                        review and make changes as necessary by
                                                                                                                                        December 20.


                                                                                         613 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 614 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                           From                  Description
   034200        6      002855.pdf     E‐mail     12/10/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL                  Fort Mojave Tribal Council: Bruce sent e‐mail to
                                                             Nora McDowell‐Antone                                                                  all Cooperating and Consulting Tribes with a draft
                                                                                                                                                   copy of the Tribal Lands section of the LTEMP EIS.
                                                                                                                                                   Asked Tribes to review and make changes as
                                                                                                                                                   necessary by December 20.

  034206         6      002856.pdf     E‐mail     12/10/2013 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL                  The Hualapai Tribe: Bruce sent e‐mail to all
                                                             Bungart, Dept. of CR                                                                  Cooperating and Consulting Tribes with a draft
                                                                                                                                                   copy of the Tribal Lands section of the LTEMP EIS.
                                                                                                                                                   Asked Tribes to review and make changes as
                                                                                                                                                   necessary by December 20.
  034212         6      002857.pdf     E‐mail     12/10/2013 Jason John, NDWP; Robert Kirk, NDWP; Bruce Verhaaren, ANL                             The Navajo Nation: Bruce sent e‐mail to all
                                                             Tony Joe, Supervisory Archaeologist;                                                  Cooperating and Consulting Tribes with a draft
                                                             Ray Benally, NDWP                                                                     copy of the Tribal Lands section of the LTEMP EIS.
                                                                                                                                                   Asked Tribes to review and make changes as
                                                                                                                                                   necessary by December 20.
  034218         6      002858.pdf     E‐mail     12/10/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                  The Pueblo of Zuni: Bruce sent e‐mail to all
                                                                                                                                                   Cooperating and Consulting Tribes with a draft
                                                                                                                                                   copy of the Tribal Lands section of the LTEMP EIS.
                                                                                                                                                   Asked Tribes to review and make changes as
                                                                                                                                                   necessary by December 20.
  034224         1      002859.pdf   Phone Call   12/10/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                  The Pueblo of Zuni: Bruce spoke with Kurt who
                                      Record                                                                                                       indicated he would be able to provide text for the
                                                                                                                                                   Affected Environment section by December 20.
                                                                                                                                                   Kurt stressed that the information would be
                                                                                                                                                   preliminary and not yet approved by the ZCRAT
                                                                                                                                                   and should be treated as such. Bruce assured him
                                                                                                                                                   that it would.

  034225         2      002860.pdf    Other       12/9/2013                                                                                        Basin States: Spreadsheet: Montly releases
  034227         3      002861.pdf    E‐Mail      12/6/2013 jasthiriot@crc.nv.gov;                           LaGory, Kirk E. <lagory@anl.gov>      FW: RTCD & Uncertainties discussion‐‐Webinar
                                                            gknowles@usbr.gov;                                                                     Postponed
                                                            rob_p_billerbeck@nps.gov;
                                                            griffinj@anl.gov
  034230         1      002862.pdf    E‐Mail      12/6/2013 lindaotero@fortmojave.com;                       Verhaaren, Bruce T. <brucev@anl.gov> Contrributing to the LTEMP EIS
                                                            noramcdowell@fortmojave.com;
                                                            tlpino@ziapueblo.org;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            steve_daron@nps.gov;
                                                            rosemary_sucec@nps.gov;
                                                            lagory@anl.gov; apply@ghei.org;
                                                            Sarah_Rinkevich@fws.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr gov       614 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 615 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                 From                Description
   034231        1      002863.pdf    E‐Mail      12/6/2013 seth.shanahan@snwa.com;                Knowles, Glen <gknowles@usbr.gov>   RTCD call 9:00 am
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov
  034232         7      002864.pdf     E‐mail     12/6/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                Gila River Indian Community Council: Bruce sent
                                                            Specialist; Barnaby Lewis, THPO                                            e‐mail to all Consulting and Cooperating Tribes
                                                                                                                                       with summary notes from the November 5th
                                                                                                                                       Tribal Values workshop.
  034239         7      002865.pdf     E‐mail     12/6/2013 Don Watahomigie, Chairman; Daphne Bruce Verhaaren, ANL                     The Havasupai Tribe: Bruce sent e‐mail to all
                                                            Sierra: Leandra Wescogame; Shelton                                         Consulting and Cooperating Tribes with summary
                                                            Manakaja; Brian Chamberlain; Eva                                           notes from the November 5th Tribal Values
                                                            Kissoon; Matthew Putesoy, Sr.;                                             workshop.
                                                            Margaret Vick, At
  034246         7      002866.pdf     E‐mail     12/6/2013 Jason John, NDWP; Robert Kirk, NDWP; Bruce Verhaaren, ANL                  The Navajo Nation: Bruce sent e‐mail to all
                                                            Tony Joe, Supervisory Archaeologist;                                       Consulting and Cooperating Tribes with summary
                                                            Ray Benally, NDWP                                                          notes from the November 5th Tribal Values
                                                                                                                                       workshop.
  034253         7      002867.pdf     E‐mail     12/6/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL       The Pueblo of Zuni: Bruce sent e‐mail to all
                                                                                                                                       Consulting and Cooperating Tribes with summary
                                                                                                                                       notes from the November 5th Tribal Values
                                                                                                                                       workshop.
  034260         7      002868.pdf     E‐mail     12/6/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL       Hopi: Bruce sent e‐mail to all Consulting and
                                                            Yeatts, Tribal Archaeologist                                               Cooperating Tribes with summary notes from the
                                                                                                                                       November 5th Tribal Values workshop.
  034267         7      002869.pdf     E‐mail     12/6/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL       Fort Mojave Tribal Council: Bruce sent e‐mail to
                                                            Nora McDowell‐Antone                                                       all Consulting and Cooperating Tribes with
                                                                                                                                       summary notes from the November 5th Tribal
                                                                                                                                       Values workshop.
  034274         7      002870.pdf     E‐mail     12/6/2013 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL       The Hualapai Tribe: Bruce sent e‐mail to all
                                                            Bungart, Dept. of CR                                                       Consulting and Cooperating Tribes with summary
                                                                                                                                       notes from the November 5th Tribal Values
                                                                                                                                       workshop.
  034281         7      002871.pdf     E‐mail     12/6/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL       Pueblo of Zia: Bruce sent e‐mail to all Consulting
                                                                                                                                       and Cooperating Tribes with summary notes
                                                                                                                                       from the November 5th Tribal Values workshop.

  034288         7      002872.pdf     E‐mail     12/6/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL       Kaibab Band of Paiute Indians: Bruce sent e‐mail
                                                                                                                                       to all Consulting and Cooperating Tribes with
                                                                                                                                       summary notes from the November 5th Tribal
                                                                                                                                       Values workshop.
  034295         1      002873.pdf   Phone Call   12/6/2013 Nora McDowell‐Antone                            Steve Daron, NPS           Fort Mojave Tribal Council: Steven spoke with
                                      Record                                                                                           Nora who indicated the Fort Mojave are still
                                                                                                                                       interested in participating in the LTEMP EIS.


                                                                                          615 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 616 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                           From                 Description
   034296        1      002874.pdf      E‐mail      12/6/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL                 Fort Mojave Tribal Council: Bruce sent e‐mail
                                                              Nora McDowell‐Antone                                                                 asking if Ft. Mojave wished to provide text for the
                                                                                                                                                   Draft EIS and if they did to provide it by
                                                                                                                                                   December 13. Bruce also notified the Ft. Mojave
                                                                                                                                                   that if they chose not to provide text, they would
                                                                                                                                                   still have the opportunity to comment on the
                                                                                                                                                   preliminary draft.
  034297         1      002875.pdf      E‐mail      12/6/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL                 Pueblo of Zia: Bruce sent e‐mail asking if Zia
                                                                                                                                                   Pueblo wished to provide text for the Draft EIS
                                                                                                                                                   and if they did to provide it by December 13.
                                                                                                                                                   Bruce also notified the Zia that if they chose not
                                                                                                                                                   to provide text, they would still have the
                                                                                                                                                   opportunity to comment on the preliminary
                                                                                                                                                   draft.
  034298         1      002876.pdf    Phone Call    12/5/2013 Charley Bulletts, CRD                           Jan Balsom, NPS                      Kaibab Band of Paiute Indians: Jan spoke with
                                       Record                                                                                                      Charley who indicated that the section on the
                                                                                                                                                   Southern Paiute in the Affected Environment
                                                                                                                                                   chapter should be labeled as Southern Paiute.

  034299         5      002877.pdf      E‐Mail      12/4/2013 griffinj@anl.gov; cyackulic@usgs.gov; Josh Korman                                    RE: Charles running late
                                                              hayse@anl.gov; svanderkooi@usgs.gov; <jkorman@ecometric.com>
                                                              lagory@anl.gov; krussell@usbr.gov


  034304        15      002878.pdf      E‐Mail      12/4/2013 jasthiriot@crc.nv.gov;                          Whetton, Linda <lwhetton@usbr.gov>   Re: Meeting Minutes‐ Question
                                                              gknowles@usbr.gov
  034319         1      002879.pdf      E‐mail      12/4/2013 Robert Kirk, NDWP                               Bruce Verhaaren, ANL                 The Navajo Nation: Bruce inquired about the
                                                                                                                                                   Navajo concerns with Lake Powell water levels
                                                                                                                                                   and asked for water intake levels so that ANL
                                                                                                                                                   could evaluate whether the different alternatives
                                                                                                                                                   would vary with regard to their ability to provide
                                                                                                                                                   quality water to the NN.

  034320         1      002880.pdf      E‐mail      12/4/2013 Bruce Verhaaren, ANL                            Robert Kirk, NDWP                    The Navajo Nation: Robert responded with water
                                                                                                                                                   intake levels.
  034321        47      002881.pdf   Presentation   12/3/2013                                                                                      PowerPoint presentation: Presentations to
                                                                                                                                                   stakeholders on LTEMP socioeconomic analysis
                                                                                                                                                   process.
  034368         1      002882.pdf    Phone Call    12/3/2013 Larry Benallie, Archaeology Compliance Sarah Rinkevich, DOI Tribal Liaison           Gila River Indian Community Council: Sarah spoke
                                       Record                 Specialist                                                                           with Larry regarding submitting text to the EIS.
                                                                                                                                                   Larry said that he would prefer to be a reviewer
                                                                                                                                                   but that he would provide additional information
                                                                                                                                                   as necessary.

                                                                                            616 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 617 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                            From              Description
   034369       16      002883.pdf Meeting Notes   12/3/2013                                                                                       AMWG Meeting: Notes; Attendees: ANL,
                                                                                                                                                   Reclamation, NPS, USGS, DOI, AMWG
                                                                                                                                                   Stakeholders; Topic: Socioeconomics
  034385         1      002884.pdf   Phone Call    12/3/2013 Robert Kirk, NDWP                               Bruce Verhaaren, ANL                  The Navajo Nation: Bruce spoke with Robert Kirk.
                                      Record                                                                                                       Robert was unsure of the status of the
                                                                                                                                                   Cooperating Agency MOU. It was his
                                                                                                                                                   understanding that the Navajo Historic
                                                                                                                                                   Preservation Department now has the lead for
                                                                                                                                                   pursuing the MOU. He said he would look into it
                                                                                                                                                   and get the interested Navajo parties together to
                                                                                                                                                   find out the current status of the MOU and to
                                                                                                                                                   decide whether they could get the required
                                                                                                                                                   approvals by the end of the year. If not, they will
                                                                                                                                                   discuss whether it would be better to participate
                                                                                                                                                   at a different level. Bruce asked him to get back
                                                                                                                                                   to him this week and he said he would.

  034386        16      002885.pdf Meeting Notes   12/3/2013                                                                                       Hopi: Socioeconomic Webinar held. Mike Yeatts
                                                                                                                                                   in attendance.
  034402        16      002886.pdf Meeting Notes   12/3/2013                                                                                       The Hualapai Tribe: Socioeconomic Webinar held.
                                                                                                                                                   Pete Bungart in attendance.
  034418        16      002887.pdf Meeting Notes   12/3/2013                                                                                       Kaibab Band of Paiute Indians: Socioeconomic
                                                                                                                                                   Webinar held. Charley Bulletts in attendance.

  034434        16      002888.pdf Meeting Notes   12/3/2013                                                                                       The Navajo Nation: Socioeconomic Webinar held.
                                                                                                                                                   Tony Joe in attendance.
  034450         1      002889.pdf   Phone Call    12/3/2013 Peter Pino, Tribal Administrator                Sarah Rinkevich, DOI Tribal Liaison   Pueblo of Zia: Sarah left a message with Peter
                                      Record                                                                                                       Pino regarding the Zia's contribution to the EIS
                                                                                                                                                   text.
  034451         3      002890.pdf   Phone Call    12/2/2013 Peter Bungart, Dept. of CR                      Sarah Rinkevich, DOI                  The Hualapai Tribe: Sarah Rinkevich spoke with
                                      Record                                                                                                       Peter Bungart regarding the LTEMP EIS and SDM
                                                                                                                                                   swing‐weighting issues.
  034454         1      002891.pdf   Phone Call    12/2/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                  Hopi: Bruce spoke with Mike Yeatts about dates
                                      Record                                                                                                       for the tribal perspectives sections. He informed
                                                                                                                                                   Mike that he had been mistaken when he
                                                                                                                                                   mentioned the date of December 19th in
                                                                                                                                                   previous calls and gave them the correct date of
                                                                                                                                                   December 13th. Mike responded that he could
                                                                                                                                                   make the 13th deadline as discussed in the
                                                                                                                                                   November 5 meeting.




                                                                                           617 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 618 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                            From               Description
   034455        1      002892.pdf   Phone Call   12/2/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL               The Hualapai Tribe: Bruce spoke with Peter
                                       Record                                                                                                  Bungart about dates for the tribal perspectives
                                                                                                                                               sections. He informed Peter that he had been
                                                                                                                                               mistaken when he mentioned the date of
                                                                                                                                               December 19th in previous calls and gave them
                                                                                                                                               the correct date of December 13th. Peter
                                                                                                                                               responded that he could make the 13th deadline
                                                                                                                                               as discussed in the November 5 meeting.

  034456         1      002893.pdf     Other      11/27/2013                                                                                   Cooperating Agency: CREDA response on
                                                                                                                                               Balanced Resource Alernative
  034457         2      002894.pdf    E‐Mail      11/26/2013 Amy.Heuslein@bia.gov;                          LaGory, Kirk E. <lagory@anl.gov>   Webinar to Discuss Socioeconomic Analyses for
                                                             ardenkucate@yahoo.com;                                                            the LTEMP EIS
                                                             bstewart@azgfd.gov;
                                                             jbird@ucrcommission.com;
                                                             Charles.Lewis@bia.gov;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             csharris@crb.ca.gov;
                                                             cspalmer@wapa.gov;
                                                             bennion@wapa.gov;
                                                             dnimkin@npca.org;
                                                             dave.slick@srpnet.com;
                                                             dweedman@azgfd.gov;
                                                             htchair@havasupai‐nsn.gov;
                                                             dostler@ucrcommission.com;
                                                             doug.milligan@srpnet.com;
                                                             Ellsworth@WAPA.GOV;
                                                             garry.cantley@bia.gov;
                                                             jharkins@crc.nv.gov; htc1@havasupai‐
                                                             nsn.gov; htc2@havasupai‐nsn.gov;
                                                             htc3@havasupai‐nsn.gov;
                                                             htc4@havasupai‐nsn.gov;
                                                             htc5@havasupai‐nsn.gov;
                                                             htvchair@havasupai‐nsn.gov;
                                                             jasonjohn@navajo‐nsn.gov;
                                                             jasthiriot@crc.nv.gov;
  034459         1      002895.pdf     E‐mail     11/26/2013 Don Watahomigie, Chairman; Daphne              Kirk LaGory, ANL                   The Havasupai Tribe: E‐mail from Kirk to
                                                             Sierra: Leandra Wescogame; Shelton                                                stakeholders with invite to Socioeconomic
                                                             Manakaja; Brian Chamberlain; Eva                                                  Analysis Webinar on December 3. Agenda and
                                                             Kissoon; Matthew Putesoy, Sr.;                                                    call‐in information included.
                                                             Margaret Vick, At


                                                                                          618 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 619 of 1060
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                    Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type        Date                      To                                                From   Description
   034460        1      002896.pdf      E‐mail      11/26/2013 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL           The Navajo Nation: E‐mail from Kirk to
                                                               Supervisory Archaeologist                                                  stakeholders with invite to Socioeconomic
                                                                                                                                          Analysis Webinar on December 3. Agenda and
                                                                                                                                          call‐in information included.
  034461         1      002897.pdf      E‐mail      11/26/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: E‐mail from Kirk to
                                                                                                                                          stakeholders with invite to Socioeconomic
                                                                                                                                          Analysis Webinar on December 3. Agenda and
                                                                                                                                          call‐in information included.
  034462         1      002898.pdf      E‐mail      11/26/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL           Fort Mojave Tribal Council: E‐mail from Kirk to
                                                                                                                                          stakeholders with invite to Socioeconomic
                                                                                                                                          Analysis Webinar on December 3. Agenda and
                                                                                                                                          call‐in information included.
  034463         1      002899.pdf      E‐mail      11/26/2013 Leigh Kuwanwisiwma, THPO; Mike                  Kirk LaGory, ANL           Hopi: E‐mail from Kirk to stakeholders with invite
                                                               Yeatts, Tribal Archaeologist                                               to Socioeconomic Analysis Webinar on December
                                                                                                                                          3. Agenda and call‐in information included.

  034464         1      002900.pdf      E‐mail      11/26/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL           The Hualapai Tribe: E‐mail from Kirk to
                                                               Bungart, Dept. of CR                                                       stakeholders with invite to Socioeconomic
                                                                                                                                          Analysis Webinar on December 3. Agenda and
                                                                                                                                          call‐in information included.
  034465         1      002901.pdf      E‐mail      11/26/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: E‐mail from Kirk to
                                                                                                                                          stakeholders with invite to Socioeconomic
                                                                                                                                          Analysis Webinar on December 3. Agenda and
                                                                                                                                          call‐in information included.

  034466         9      002902.pdf      E‐Mail      11/25/2013 jcjordan1@cox.net; capron@wapa.gov; Whetton, Linda <lwhetton@usbr.gov>     Re: FW: Responses on Action and Budget Items
                                                               gknowles@usbr.gov;
                                                               ellsworth@wapa.gov

  034475         9      002903.pdf      E‐Mail      11/25/2013 LWhetton@usbr.gov;                  John and Carol Jordan                  FW: Responses on Action and Budget Items
                                                               capron@wapa.gov;                    <jcjordan1@cox.net>
                                                               gknowles@usbr.gov;
                                                               ellsworth@wapa.gov
  034484         6      002904.pdf      E‐Mail      11/25/2013 capron@wapa.gov; jcjordan1@cox.net; Whetton, Linda <lwhetton@usbr.gov>     Responses on Action and Budget Items
                                                               gknowles@usbr.gov

  034490        22      002905.pdf   Presentation   11/22/2013                                                                            PowerPoint presentation: Meeting with Basin
                                                                                                                                          States to discuss recent developments and path
                                                                                                                                          forward with LTEMP EIS.
  034512         5      002906.pdf   Presentation   11/22/2013                                                                            PowerPoint presentation: Presentation on critical
                                                                                                                                          uncertainty in LTEMP‐ the values of information.

  034517        16      002907.pdf Meeting Notes 11/22/2013                                                                               Basin States Meeting: Notes; Attendees: ANL,
                                                                                                                                          Reclamation, NPS, Basin States; Topic: Project
                                                                                             619 of 1060                                  status
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 620 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                     From                        Description
   034533        5      002908.pdf    E‐Mail      11/21/2013 seth.shanahan@snwa.com;               Hauer, Jennifer                               Fwd: States and DOI in‐person meeting regarding
                                                             rob_p_billerbeck@nps.gov              <jennifer_hauer@nps.gov>                      LTEMP EIS (9:15‐1:15 Denver time)
  034538         4      002909.pdf    E‐Mail      11/21/2013 mrunge@usgs.gov; lagory@anl.gov;      Jason Thiriot <jasthiriot@crc.nv.gov>         RE: LTEMP Swing‐Weighting Webinar Scheduling
                                                             gknowles@usbr.gov; krussell@usbr.gov;
                                                             rob_p_billerbeck@nps.gov

  034542         1      002910.pdf     E‐mail     11/21/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                Hopi: E‐mail from Bruce asking if the Hopi
                                                                                                                                                 wanted to use the text from the 1995 EIS as a
                                                                                                                                                 basis for Chapter 3.
  034543         1      002911.pdf     E‐mail     11/21/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Tribal Archaeologist   Hopi: Response from Mike indicating the 1995
                                                                                                                                                 EIS text is the fastest way to go, but the
                                                                                                                                                 information could be updated.
  034544         1      002912.pdf   Phone Call   11/21/2013 Peter Bungart, Dept. of CR                      Sarah Rinkevich, DOI                The Hualapai Tribe: Sarah spoke with Peter. The
                                      Record                                                                                                     Hualapai will review Chapter 1 and will submit
                                                                                                                                                 text for Chapters 3 and 4. The December 19th
                                                                                                                                                 deadline is OK. Peter indicated that water rights
                                                                                                                                                 are an important issue for the Hualapai.

  034545        115     002913.pdf     E‐mail     11/20/2013 Don Watahomigie, Chairman; Daphne               Kirk LaGory, ANL                    The Havasupai Tribe: E‐mail from Kirk with PDF of
                                                             Sierra: Leandra Wescogame; Shelton                                                  presentation materials from Nov 19 webinar‐sent
                                                             Manakaja; Brian Chamberlain; Eva                                                    to all stakeholders.
                                                             Kissoon; Matthew Putesoy, Sr.;
                                                             Margaret Vick, At
  034660        115     002914.pdf     E‐mail     11/20/2013 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL                    The Navajo Nation: E‐mail from Kirk with PDF of
                                                             Supervisory Archaeologist                                                           presentation materials from Nov 19 webinar‐sent
                                                                                                                                                 to all stakeholders.
  034775        115     002915.pdf     E‐mail     11/20/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                    The Pueblo of Zuni: E‐mail from Kirk with PDF of
                                                                                                                                                 presentation materials from Nov 19 webinar‐sent
                                                                                                                                                 to all stakeholders.
  034890        115     002916.pdf     E‐mail     11/20/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL                    Fort Mojave Tribal Council: E‐mail from Kirk with
                                                                                                                                                 PDF of presentation materials from Nov 19
                                                                                                                                                 webinar‐sent to all stakeholders.
  035005        115     002917.pdf     E‐mail     11/20/2013 Leigh Kuwanwisiwma, THPO; Mike                  Kirk LaGory, ANL                    Hopi: E‐mail from Kirk with PDF of presentation
                                                             Yeatts, Tribal Archaeologist                                                        materials from Nov 19 webinar‐sent to all
                                                                                                                                                 stakeholders.
  035120        115     002918.pdf     E‐mail     11/20/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                    The Hualapai Tribe: E‐mail from Kirk with PDF of
                                                             Bungart, Dept. of CR                                                                presentation materials from Nov 19 webinar‐sent
                                                                                                                                                 to all stakeholders.
  035235        115     002919.pdf     E‐mail     11/20/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL                    Kaibab Band of Paiute Indians: E‐mail from Kirk
                                                                                                                                                 with PDF of presentation materials from Nov 19
                                                                                                                                                 webinar‐sent to all stakeholders.
  035350         1      002920.pdf   Phone Call   11/20/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                Hopi: Bruce spoke with Mike regarding Hopi
                                      Record                                                                                                     contribution to the EIS. Mike indicated he will
                                                                                                                                                 review some sections and provide text for
                                                                                           620 of 1060                                           Chapters 3 and 4.
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 621 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type        Date                       To                                   From                     Description
   035351        2      002921.pdf     E‐Mail       11/19/2013 dostler@ucrcommission.com;           Carly Jerla <cjerla@usbr.gov>               Re: Qualitative Analysis of "which option is
                                                               Colby.Pellegrino@snwa.com;                                                       simpler"
                                                               kgrantz@usbr.gov; DBunk@usbr.gov
  035353         6      002922.pdf      E‐Mail      11/19/2013 amy.heuslein@bia.gov;                Whetton, Linda <lwhetton@usbr.gov>          AMP Budget and Responses Due Nov 22
                                                               anne_castle@ios.doi.gov;
                                                               charles.lewis@bia.gov;
                                                               Cbulletts@kaibabpaiute‐nsn.gov;
                                                               chris_hughes@nps.gov; cibarre@q.com;
                                                               ellsworth@wapa.gov;
                                                               drogowski@azgfd.gov;
                                                               bennion@wapa.gov;
                                                               dnimkin@npca.org;
                                                               dostler@ucrcommission.com;
                                                               ejerlandsen@azwater.gov;
                                                               garry.cantley@bia.gov;
                                                               gknowles@usbr.gov;
                                                               jan_balsom@nps.gov;
                                                               jasthiriot@crc.nv.gov;
                                                               jerryleecox@durango.net;
                                                               gmyers12@msn.com;
                                                               hamilldsrt50@msn.com;
                                                               jcjordan1@cox.net;
                                                               john.shields@wyo.gov;
                                                               cuszhman@yahoo.com;
                                                               kdahl@npca.org; kirk_young@fws.gov;
                                                               kdongoske@cableone.net;
                                                               larry@grandcanyonwildlands.org;
                                                               lesley_fitzpatrick@fws.gov;
  035359         1      002923.pdf      E‐Mail      11/19/2013 gknowles@usbr.gov; kgrantz@usbr.gov; Sandra Seaholm                              Yesterdays Annual Volume Meeting
                                                               karen.kwon@state.co.us;              <skseaholm@gmail.com>
                                                               Ted.Kowalski@state.co.us;
                                                               shanti.rossetodonovan@state.co.us;
                                                               dostler@ucrcommission.com

  035360         6      002924.pdf      E‐Mail      11/19/2013 LWhetton@usbr.gov;                             Capron, Shane <Capron@WAPA.GOV>   TWG follow up and Nov. 22 deadline for input on
                                                               gknowles@usbr.gov;                                                               January meeting
                                                               jcjordan1@cox.net;
                                                               Ellsworth@WAPA.GOV
  035366         2      002925.pdf      E‐Mail      11/19/2013 Colby.Pellegrino@snwa.com;                     Don Ostler                        RE: Qualitative Analysis of "which option is
                                                               CJerla@usbr.gov; kgrantz@usbr.gov;             <dostler@ucrcommission.com>       simpler"
                                                               DBunk@usbr.gov
  035368        17      002926.pdf   Presentation   11/19/2013                                                                                  PowerPoint presentation: Presentation on
                                                                                                                                                aquatic ecology update at stakeholder webinar.
                                                                                            621 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 622 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                        To                                            From   Description
   035385        7      002927.pdf   Presentation   11/19/2013                                                                          PowerPoint presentation: Presentation on
                                                                                                                                        hydropower analysis performance metrics and
                                                                                                                                        methodology at stakeholder webinar.
  035392        19      002928.pdf   Presentation   11/19/2013                                                                          PowerPoint presentation: Presentation on Tribal
                                                                                                                                        values at stakeholder webinar.
  035411        114     002929.pdf   Presentation   11/19/2013                                                                          PowerPoint presentation: Stakeholder webinar
                                                                                                                                        on the LTEMP EIS.
  035525        38      002930.pdf Meeting Notes 11/19/2013                                                                             AMWG Meeting: Notes; Attendees: ANL,
                                                                                                                                        Reclamation, NPS, USGS, DOI, AMWG
                                                                                                                                        Stakeholders; Topic: Alternatives, performance
                                                                                                                                        metrics, modeling. No corresponding agenda

  035563         1      002931.pdf      E‐mail      11/19/2013 Robert Kirk, NDWP                             Bruce Verhaaren, ANL       The Navajo Nation: Bruce e‐mailed Robert Kirk
                                                                                                                                        regarding the Navajo's concerns about Lake
                                                                                                                                        Powell elevations and Navajo water intakes.
                                                                                                                                        Bruce asked for information on the elevations of
                                                                                                                                        the existing or planned Navajo water intakes.

  035564         3      002932.pdf Meeting Notes 11/19/2013                                                                             Hopi: CA meeting held. Mike Yeatts in
                                                                                                                                        attendance.
  035567        38      002933.pdf Meeting Notes 11/19/2013                                                                             Hopi: Stakeholder Webinar on alternatives,
                                                                                                                                        performance metrics, and modeling held. Mike
                                                                                                                                        Yeatts in attendance.
  035605        38      002934.pdf Meeting Notes 11/19/2013                                                                             The Hualapai Tribe: Stakeholder Webinar on
                                                                                                                                        alternatives, performance metrics, and modeling
                                                                                                                                        held. Pete Bungart in attendance.
  035643        38      002935.pdf Meeting Notes 11/19/2013                                                                             Kaibab Band of Paiute Indians: Stakeholder
                                                                                                                                        Webinar on alternatives, performance metrics,
                                                                                                                                        and modeling held. Charley Bulletts in
                                                                                                                                        attendance.
  035681         1      002936.pdf      E‐Mail      11/18/2013 gknowles@usbr.gov                             Christopher Harris         RE: LTEMP annual volumes presentation
                                                                                                             <csharris@crb.ca.gov>




                                                                                           622 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 623 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                         From        Description
   035682        1      002937.pdf   Meeting     11/18/2013 csharris@crb.ca.gov;                           Seth Shanahan              States and DOI in‐person meeting regarding
                                                            Colby.Pellegrino@snwa.com;                     <seth.shanahan@snwa.com>   LTEMP EIS (9:15‐1:15 Denver time)
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            john.shields@wyo.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
                                                            vkartha@azwater.gov;
                                                            wturkett@crc.nv.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov; valdezra@aol.com;




                                                                                         623 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 624 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                          From        Description
   035683        1      002938.pdf   Meeting     11/18/2013 csharris@crb.ca.gov;                            Seth Shanahan              States and DOI in‐person meeting regarding
                                                            Colby.Pellegrino@snwa.com;                      <seth.shanahan@snwa.com>   LTEMP EIS (8:30‐12:30 Denver time)
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            john.shields@wyo.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
                                                            vkartha@azwater.gov;
                                                            wturkett@crc.nv.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov; valdezra@aol.com;
  035684         2      002939.pdf    E‐mail     11/18/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: E‐mail from Kirk
                                                                                                                                       with CA Meeting reminder for Nov. 19 Agenda
                                                                                                                                       and call‐in number included.
  035686         2      002940.pdf    E‐mail     11/18/2013 Don Watahomigie, Chairman; Margaret Kirk LaGory, ANL                       The Havasupai Tribe: E‐mail from Kirk with CA
                                                            Vick, Atty.; Tribal Secretary                                              Meeting reminder for Nov. 19 Agenda and call‐in
                                                                                                                                       number included.
  035688         2      002941.pdf    E‐mail     11/18/2013 Jason John, NDWP;                               Kirk LaGory, ANL           The Navajo Nation: E‐mail from Kirk with CA
                                                                                                                                       Meeting reminder for Nov. 19 Agenda and call‐in
                                                                                                                                       number included.
  035690         2      002942.pdf    E‐mail     11/18/2013 Peter Bungart, Dept. of CR; Loretta             Kirk LaGory, ANL           The Hualapai Tribe: E‐mail from Kirk with CA
                                                            Jackson‐Kelly                                                              Meeting reminder for Nov. 19 Agenda and call‐in
                                                                                                                                       number included.
  035692         2      002943.pdf    E‐mail     11/18/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL           Hopi: E‐mail from Kirk with CA Meeting reminder
                                                                                                                                       for Nov. 19 Agenda and call‐in number included.

  035694         2      002944.pdf    E‐mail     11/18/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: E‐mail from Kirk with CA
                                                                                                                                       Meeting reminder for Nov. 19 Agenda and call‐in
                                                                                                                                       number included.
                                                                                          624 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 625 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                              From                               Description
   035696        2      002945.pdf    E‐Mail     11/15/2013 lagory@anl.gov; cspalmer@wapa.gov; valdezra@aol.com                                  Re: Emailing: LTEMP presentation to Basin States
                                                            seth.shanahan@snwa.com;                                                              Science Panel 11‐14‐13.pdf
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            mrunge@usgs.gov; hayse@anl.gov;
                                                            ihor@anl.gov; DVaryu@usbr.gov;
                                                            nwilliams@usbr.gov; rvan@anl.gov;
                                                            lapoch@anl.gov; kgrantz@usbr.gov;
                                                            danorourke@anl.gov;
                                                            boconnor@anl.gov; griffinj@anl.gov


  035698        108     002946.pdf    E‐Mail     11/15/2013 valdezra@aol.com;                     LaGory, Kirk E. <lagory@anl.gov>               Emailing: LTEMP presentation to Basin States
                                                            cspalmer@wapa.gov;                                                                   Science Panel 11‐14‐13.pdf
                                                            seth.shanahan@snwa.com;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; krussell@usbr.gov;
                                                            mrunge@usgs.gov; hayse@anl.gov;
                                                            ihor@anl.gov; DVaryu@usbr.gov;
                                                            nwilliams@usbr.gov; rvan@anl.gov;
                                                            lapoch@anl.gov; kgrantz@usbr.gov;
                                                            danorourke@anl.gov; ihor@anl.gov;
                                                            boconnor@anl.gov; griffinj@anl.gov

  035806         2      002947.pdf    E‐Mail     11/14/2013 gknowles@usbr.gov; cjerla@usbr.gov;            Jayne Harkins <jharkins@crc.nv.gov>   Re: Invitation: Basin States Annual Volumes @
                                                            colby.pellegrino@snwa.com;                                                           Mon Nov 18, 2013 12:30pm ‐ 3pm
                                                            robert.snow@sol.doi.gov;                                                             (gknowles@usbr.gov)
                                                            dbunk@usbr.gov; kgrantz@usbr.gov;
                                                            dostler@ucrcommission.com;
                                                            dtrueman@usbr.gov

  035808         2      002948.pdf    E‐mail     11/14/2013 Kurt Dongoske, THPO                            Kirk LaGory, ANL                      The Pueblo of Zuni: E‐mail from Kirk to
                                                                                                                                                 stakeholders with invite to webinar on November
                                                                                                                                                 19 for update on efforts since the August
                                                                                                                                                 Workshop in Flagstaff.
  035810         2      002949.pdf    E‐mail     11/14/2013 Charley Bulletts, CRD                          Kirk LaGory, ANL                      Kaibab Band of Paiute Indians: E‐mail from Kirk to
                                                                                                                                                 stakeholders with invite to webinar on November
                                                                                                                                                 19 for update on efforts since the August
                                                                                                                                                 Workshop in Flagstaff.
  035812         2      002950.pdf    E‐mail     11/14/2013 Robert Kirk, NDWP and Jason John,              Kirk LaGory, ANL                      The Navajo Nation: E‐mail from Kirk to
                                                            NDWP                                                                                 stakeholders with invite to webinar on November
                                                                                                                                                 19 for update on efforts since the August
                                                                                                                                                 Workshop in Flagstaff.

                                                                                         625 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 626 of 1060
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                    Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type        Date                       To                                               From              Description
   035814        2      002951.pdf      E‐mail      11/14/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                      The Hualapai Tribe: E‐mail from Kirk to
                                                               Bungart, Dept. of CR                                                                  stakeholders with invite to webinar on November
                                                                                                                                                     19 for update on efforts since the August
                                                                                                                                                     Workshop in Flagstaff.
  035816         2      002952.pdf      E‐mail      11/14/2013 Mike Yeatts, Tribal Archaeologist; Leigh Kirk LaGory, ANL                             Hopi: E‐mail from Kirk to stakeholders with invite
                                                               Kuwanwisiwma, THPO                                                                    to webinar on November 19 for update on efforts
                                                                                                                                                     since the August Workshop in Flagstaff.

  035818         2      002953.pdf      E‐mail      11/14/2013 Margaret Vick, Atty                             Kirk LaGory, ANL                      The Havasupai Tribe: E‐mail from Kirk to
                                                                                                                                                     stakeholders with invite to webinar on November
                                                                                                                                                     19 for update on efforts since the August
                                                                                                                                                     Workshop in Flagstaff.
  035820         2      002954.pdf      E‐mail      11/14/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL                      Fort Mojave Tribal Council: E‐mail from Kirk to
                                                                                                                                                     stakeholders with invite to webinar on November
                                                                                                                                                     19 for update on efforts since the August
                                                                                                                                                     Workshop in Flagstaff.
  035822        11      002955.pdf   Presentation   11/14/2013                                                                                       PowerPoint presentation: Science panel
                                                                                                                                                     modeling webinar.
  035833        116     002956.pdf   Presentation   11/14/2013                                                                                       Basin States Meeting: Handout: Questions by
                                                                                                                                                     Science Panel ; Attendees: ANL, Reclamation,
                                                                                                                                                     NPS, Basin States; Presentation; Topic: Science
                                                                                                                                                     Panel on modeling. No corresponding agenda

  035949        51      002957.pdf Meeting Notes 11/14/2013                                                                                          Basin States Meeting: Notes; Attendees: ANL,
                                                                                                                                                     Reclamation, NPS, Basin States; Topic: Science
                                                                                                                                                     Panel on modeling. No corresponding agenda

  036000         4      002958.pdf      E‐Mail      11/13/2013 jharkins@crc.nv.gov                             Glen Knowles <gknowles@usbr.gov>      Re: LTEMP Annual Volume Issue

  036004         4      002959.pdf      E‐Mail      11/13/2013 gknowles@usbr.gov                               Jayne Harkins <jharkins@crc.nv.gov>   Fwd: LTEMP Annual Volume Issue

  036008         1      002960.pdf      E‐Mail      11/13/2013 todd.tietjen@lvvwd.com;                         Williams, Nicholas                    LTEMP water quality modeling
                                                               gknowles@usbr.gov                               <nwilliams@usbr.gov>




                                                                                             626 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 627 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type        Date                       To                                         From                  Description
   036009        2      002961.pdf    E‐Mail       11/12/2013 csharris@crb.ca.gov;                           Seth Shanahan                        Meeting between DOI and the Basin States in
                                                              Colby.Pellegrino@snwa.com;                     <seth.shanahan@snwa.com>             Denver on Nov. 22
                                                              dostler@ucrcommission.com;
                                                              estevan.lopez@state.nm.us;
                                                              jbird@ucrcommission.com;
                                                              jasthiriot@crc.nv.gov;
                                                              jharkins@crc.nv.gov;
                                                              jcrandell@crc.nv.gov;
                                                              john.shields@wyo.gov;
                                                              karen.kwon@state.co.us;
                                                              kevin.flanigan@state.nm.us;
                                                              mvanvlack@crb.ca.gov;
                                                              patrick.tyrrell@wyo.gov;
                                                              paul.harms@state.nm.us;
                                                              skseaholm@gmail.com;
                                                              robertking@utah.gov;
                                                              shanti.rossetodonovan@state.co.us;
                                                              ttrujillo@crb.ca.gov;
                                                              Ted.Kowalski@state.co.us;
                                                              tbuschatzke@azwater.gov;
                                                              vkartha@azwater.gov;
                                                              wturkett@crc.nv.gov;
                                                              gknowles@usbr.gov;
                                                              rob_p_billerbeck@nps.gov;
                                                              lagory@anl.gov; valdezra@aol.com;
  036011         4      002962.pdf     E‐Mail      11/12/2013 Colby.Pellegrino@snwa.com;                     Grantz, Katrina <kgrantz@usbr.gov>   Re: Automatic reply: Update on 24‐Month Study
                                                              dbunk@usbr.gov; CJerla@usbr.gov                                                     Assumptions
  036015         3      002963.pdf     E‐Mail      11/12/2013 dbunk@usbr.gov; kgrantz@usbr.gov;              Colby Pellegrino                     RE: Automatic reply: Update on 24‐Month Study
                                                              CJerla@usbr.gov                                <Colby.Pellegrino@snwa.com>          Assumptions
  036018         3      002964.pdf     E‐Mail      11/12/2013 Colby.Pellegrino@snwa.com;                     Bunk, Daniel <dbunk@usbr.gov>        Re: Automatic reply: Update on 24‐Month Study
                                                              kgrantz@usbr.gov; CJerla@usbr.gov                                                   Assumptions
  036021         2      002965.pdf     E‐Mail      11/12/2013 dbunk@usbr.gov; kgrantz@usbr.gov               Colby Pellegrino                     RE: Automatic reply: Update on 24‐Month Study
                                                                                                             <Colby.Pellegrino@snwa.com>          Assumptions
  036023         1      002966.pdf Meeting Notes   11/8/2013                                                                                      The Havasupai Tribe: REC & NPS met with
                                                                                                                                                  Havasupai Tribal Council in Supai Village, AZ.
                                                                                                                                                  Reclamation briefed council on the LTEMP EIS
                                                                                                                                                  status.




                                                                                           627 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 628 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From                      Description
   036024        6      002967.pdf    E‐Mail     11/7/2013 dostler@ucrcommission.com;            LaGory, Kirk E. <lagory@anl.gov>             RE: Meeting with the Basin States in Denver
                                                           jharkins@crc.nv.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov; griffinj@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           ted.kowalski@state.co.us

  036030         4      002968.pdf    E‐Mail     11/7/2013 dostler@ucrcommission.com;            LaGory, Kirk E. <lagory@anl.gov>             RE: Meeting with the Basin States in Denver
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mrunge@usgs.gov; griffinj@anl.gov

  036034         5      002969.pdf    E‐Mail     11/7/2013 ted.kowalski@state.co.us;                       LaGory, Kirk E. <lagory@anl.gov>   RE: Meeting with the Basin States in Denver
                                                           dostler@ucrcommission.com;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           mrunge@usgs.gov; valdezra@aol.com

  036039         2      002970.pdf    E‐Mail     11/6/2013 Colby.Pellegrino@snwa.com;                      Bunk, Daniel <dbunk@usbr.gov>      Re: Automatic reply: Update on 24‐Month Study
                                                           kgrantz@usbr.gov                                                                   Assumptions
  036041         3      002971.pdf    E‐Mail     11/5/2013 ted.kowalski@state.co.us;                       LaGory, Kirk E. <lagory@anl.gov>   RE: Meeting with the Basin States in Denver
                                                           dostler@ucrcommission.com;
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           mrunge@usgs.gov
  036044         3      002972.pdf    E‐Mail     11/5/2013 lagory@anl.gov;                                 Kowalski ‐ DNR, Ted                Re: Meeting with the Basin States in Denver
                                                           dostler@ucrcommission.com;                      <ted.kowalski@state.co.us>
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           mrunge@usgs.gov

                                                                                         628 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 629 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                               From               Description
   036047        2      002973.pdf    E‐Mail       11/5/2013 ted.kowalski@state.co.us;                       LaGory, Kirk E. <lagory@anl.gov>      RE: Meeting with the Basin States in Denver
                                                             dostler@ucrcommission.com;
                                                             jharkins@crc.nv.gov;
                                                             jbird@ucrcommission.com;
                                                             griffinj@anl.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             bheffernan@usbr.gov;
                                                             mrunge@usgs.gov
  036049         8      002974.pdf Meeting Notes   11/5/2013                                                                                       Hopi: Tribal Values workshop held. Mike Yeatts in
                                                                                                                                                   attendance.
  036057         8      002975.pdf Meeting Notes   11/5/2013                                                                                       The Hualapai Tribe: Tribal Values workshop held.
                                                                                                                                                   Loretta Jackson‐Kelly in attendance.
  036065         8      002976.pdf Meeting Notes   11/5/2013                                                                                       The Navajo Nation: Tribal Values workshop held.
                                                                                                                                                   Robert Kirk in attendance.
  036073         8      002977.pdf Meeting Notes   11/5/2013                                                                                       The Pueblo of Zuni: Tribal Values workshop held.
                                                                                                                                                   Kurt Dongoske in attendance.
  036081         8      002978.pdf Meeting Notes   11/5/2013                                                                                       Kaibab Band of Paiute Indians: Tribal Values
                                                                                                                                                   workshop held. Charley Bullets and Kevin Bulletts
                                                                                                                                                   in attendance
  036089         2      002979.pdf     E‐Mail      11/4/2013 dostler@ucrcommission.com;                      LaGory, Kirk E. <lagory@anl.gov>      RE: Meeting with the Basin States in Denver
                                                             jharkins@crc.nv.gov;
                                                             jbird@ucrcommission.com;
                                                             griffinj@anl.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             bheffernan@usbr.gov;
                                                             mrunge@usgs.gov
  036091         2      002980.pdf     E‐Mail      11/4/2013 lagory@anl.gov; jharkins@crc.nv.gov;            Don Ostler                            RE: Meeting with the Basin States in Denver
                                                             jbird@ucrcommission.com;                        <dostler@ucrcommission.com>
                                                             griffinj@anl.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             bheffernan@usbr.gov;
                                                             mrunge@usgs.gov

  036093         2      002981.pdf     E‐Mail      11/4/2013 Colby.Pellegrino@snwa.com;                      Bunk, Daniel <dbunk@usbr.gov>         Fwd: Automatic reply: Update on 24‐Month
                                                             kgrantz@usbr.gov                                                                      Study Assumptions
  036095         2      002982.pdf     E‐mail      11/4/2013 Barnaby Lewis, THPO; Larry Benallie,            Sarah Rinkevich, DOI Tribal Liaison   Gila River Indian Community Council: E‐mail from
                                                             Archaeology Compliance Specialist                                                     Sarah informing Tribal leads that lunch will be
                                                                                                                                                   arranged for the Nov. 5 meeting.
  036097         2      002983.pdf     E‐mail      11/4/2013 Charley Bulletts, CRD                           Sarah Rinkevich, DOI Tribal Liaison   Kaibab Band of Paiute Indians: E‐mail from Sarah
                                                                                                                                                   informing Tribal leads that lunch will be arranged
                                                                                                                                                   for the Nov. 5 meeting.
                                                                                           629 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 630 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                            Description
   036099        2      002984.pdf     E‐mail    11/4/2013 Jason John, NDWP; Robert Kirk, NDWP; Sarah Rinkevich, DOI Tribal Liaison              The Navajo Nation: E‐mail from Sarah informing
                                                           Tony Joe, Supervisory Archaeologist;                                                  Tribal leads that lunch will be arranged for the
                                                           Ray Benally, NDWP                                                                     Nov. 5 meeting.
  036101         2      002985.pdf    E‐mail     11/4/2013 Kurt Dongoske, THPO                  Sarah Rinkevich, DOI Tribal Liaison              The Pueblo of Zuni: E‐mail from Sarah informing
                                                                                                                                                 Tribal leads that lunch will be arranged for the
                                                                                                                                                 Nov. 5 meeting.
  036103         2      002986.pdf    E‐mail     11/4/2013 Leigh Kuwanwisiwma, THPO; Mike                  Sarah Rinkevich, DOI Tribal Liaison   Hopi: E‐mail from Sarah informing Tribal leads
                                                           Yeatts, Tribal Archaeologist                                                          that lunch will be arranged for the Nov. 5
                                                                                                                                                 meeting.
  036105         2      002987.pdf    E‐mail     11/4/2013 Linda Otero, Director Cultural Society;         Sarah Rinkevich, DOI Tribal Liaison   Fort Mojave Tribal Council: E‐mail from Sarah
                                                           Nora McDowell‐Antone                                                                  informing Tribal leads that lunch will be arranged
                                                                                                                                                 for the Nov. 5 meeting.
  036107         2      002988.pdf    E‐mail     11/4/2013 Loretta Jackson‐Kelly, THPO; Peter              Sarah Rinkevich, DOI Tribal Liaison   The Hualapai Tribe: E‐mail from Sarah informing
                                                           Bungart, Dept. of CR                                                                  Tribal leads that lunch will be arranged for the
                                                                                                                                                 Nov. 5 meeting.
  036109         2      002989.pdf    E‐mail     11/4/2013 Margaret Vick, Atty                             Sarah Rinkevich, DOI Tribal Liaison   The Havasupai Tribe: E‐mail from Sarah informing
                                                                                                                                                 Tribal leads that lunch will be arranged for the
                                                                                                                                                 Nov. 5 meeting.
  036111         2      002990.pdf    E‐mail     11/4/2013 Peter Pino, Tribal Administrator                Sarah Rinkevich, DOI Tribal Liaison   Pueblo of Zia: E‐mail from Sarah informing Tribal
                                                                                                                                                 leads that lunch will be arranged for the Nov. 5
                                                                                                                                                 meeting.
  036113         2      002991.pdf    E‐Mail     11/2/2013 dostler@ucrcommission.com;                      Ted Kowalski ‐ DNR                    Re: Meeting with the Basin States in Denver
                                                           lagory@anl.gov; jharkins@crc.nv.gov;            <ted.kowalski@state.co.us>
                                                           jbird@ucrcommission.com;
                                                           griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           mrunge@usgs.gov

  036115         2      002992.pdf    E‐Mail     11/2/2013 lagory@anl.gov; jharkins@crc.nv.gov;            dostler@ucrcommission.com             Re: Meeting with the Basin States in Denver
                                                           Ted.Kowalski@state.co.us;
                                                           jbird@ucrcommission.com;
                                                           griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           mrunge@usgs.gov




                                                                                         630 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 631 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                               From            Description
   036117        1      002993.pdf    E‐Mail     11/1/2013 dostler@ucrcommission.com;                      LaGory, Kirk E. <lagory@anl.gov>   Meeting with the Basin States in Denver
                                                           jharkins@crc.nv.gov;
                                                           jbird@ucrcommission.com;
                                                           griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           mrunge@usgs.gov
  036118         1      002994.pdf    E‐Mail     11/1/2013 seth.shanahan@snwa.com;                         LaGory, Kirk E. <lagory@anl.gov>   Webinar to Discuss LTEMP Performance Metrics,
                                                           cspalmer@wapa.gov;                                                                 Modeling Approach, and Alternatives
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; griffinj@anl.gov;
                                                           valdezra@aol.com; mrunge@usgs.gov

  036119        45      002995.pdf    E‐mail     11/1/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL               Gila River Indian Community Council: E‐mail from
                                                           Archaeology Compliance Specialist                                                  Bruce with reminder for November 5 Tribal
                                                                                                                                              Values Workshop. Included the following
                                                                                                                                              documents: The Mee ng Agenda
                                                                                                                                              2. The August 1 version of the tribal resource
                                                                                                                                              goals and performance metrics (to be revised as
                                                                                                                                              necessary)
                                                                                                                                              3. A condensed synopsis the alternatives
                                                                                                                                              currently under considera on
                                                                                                                                              4. An updated draft outline (table of contents) for
                                                                                                                                              the dra EIS
                                                                                                                                              5. The March 2013 letter regarding the
                                                                                                                                              involvement of the Tribes in the LTEMP, and
                                                                                                                                              6. A list of sources Argonne is using for the tribal
                                                                                                                                              sections




                                                                                         631 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 632 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                 From              Description
   036164       45      002996.pdf     E‐mail    11/1/2013 Jason John, NDWP; Robert Kirk, NDWP; Bruce Verhaaren, ANL              The Navajo Nation: E‐mail from Bruce with
                                                           Tony Joe, Supervisory Archaeologist;                                   reminder for November 5 Tribal Values
                                                           Ray Benallie, NDWP                                                     Workshop. Included the following documents:
                                                                                                                                  The Mee ng Agenda
                                                                                                                                  2. The August 1 version of the tribal resource
                                                                                                                                  goals and performance metrics (to be revised as
                                                                                                                                  necessary)
                                                                                                                                  3. A condensed synopsis the alternatives
                                                                                                                                  currently under considera on
                                                                                                                                  4. An updated draft outline (table of contents) for
                                                                                                                                  the dra EIS
                                                                                                                                  5. The March 2013 letter regarding the
                                                                                                                                  involvement of the Tribes in the LTEMP, and
                                                                                                                                  6. A list of sources Argonne is using for the tribal
                                                                                                                                  sections
  036209        45      002997.pdf    E‐mail     11/1/2013 Kurt Dongoske, THPO                            Bruce Verhaaren, ANL    The Pueblo of Zuni: E‐mail from Bruce with
                                                                                                                                  reminder for November 5 Tribal Values
                                                                                                                                  Workshop. Included the following documents:
                                                                                                                                  The Mee ng Agenda
                                                                                                                                  2. The August 1 version of the tribal resource
                                                                                                                                  goals and performance metrics (to be revised as
                                                                                                                                  necessary)
                                                                                                                                  3. A condensed synopsis the alternatives
                                                                                                                                  currently under considera on
                                                                                                                                  4. An updated draft outline (table of contents) for
                                                                                                                                  the dra EIS
                                                                                                                                  5. The March 2013 letter regarding the
                                                                                                                                  involvement of the Tribes in the LTEMP, and
                                                                                                                                  6. A list of sources Argonne is using for the tribal
                                                                                                                                  sections




                                                                                        632 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 633 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From    Description
   036254       45      002998.pdf     E‐mail    11/1/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL    Hopi: E‐mail from Bruce with reminder for
                                                           Yeatts, Tribal Archaeologist                                            November 5 Tribal Values Workshop. Included
                                                                                                                                   the following documents: The Mee ng Agenda
                                                                                                                                   2. The August 1 version of the tribal resource
                                                                                                                                   goals and performance metrics (to be revised as
                                                                                                                                   necessary)
                                                                                                                                   3. A condensed synopsis the alternatives
                                                                                                                                   currently under considera on
                                                                                                                                   4. An updated draft outline (table of contents) for
                                                                                                                                   the dra EIS
                                                                                                                                   5. The March 2013 letter regarding the
                                                                                                                                   involvement of the Tribes in the LTEMP, and
                                                                                                                                   6. A list of sources Argonne is using for the tribal
                                                                                                                                   sections


  036299        45      002999.pdf    E‐mail     11/1/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL    Fort Mojave Tribal Council: E‐mail from Bruce
                                                           Nora McDowell‐Antone                                                    with reminder for November 5 Tribal Values
                                                                                                                                   Workshop. Included the following documents:
                                                                                                                                   The Mee ng Agenda
                                                                                                                                   2. The August 1 version of the tribal resource
                                                                                                                                   goals and performance metrics (to be revised as
                                                                                                                                   necessary)
                                                                                                                                   3. A condensed synopsis the alternatives
                                                                                                                                   currently under considera on
                                                                                                                                   4. An updated draft outline (table of contents) for
                                                                                                                                   the dra EIS
                                                                                                                                   5. The March 2013 letter regarding the
                                                                                                                                   involvement of the Tribes in the LTEMP, and
                                                                                                                                   6. A list of sources Argonne is using for the tribal
                                                                                                                                   sections




                                                                                         633 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 634 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From    Description
   036344       45      003000.pdf     E‐mail    11/1/2013 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL    The Hualapai Tribe: E‐mail from Bruce with
                                                           Bungart, Dept. of CR                                                    reminder for November 5 Tribal Values
                                                                                                                                   Workshop. Included the following documents:
                                                                                                                                   The Mee ng Agenda
                                                                                                                                   2. The August 1 version of the tribal resource
                                                                                                                                   goals and performance metrics (to be revised as
                                                                                                                                   necessary)
                                                                                                                                   3. A condensed synopsis the alternatives
                                                                                                                                   currently under considera on
                                                                                                                                   4. An updated draft outline (table of contents) for
                                                                                                                                   the dra EIS
                                                                                                                                   5. The March 2013 letter regarding the
                                                                                                                                   involvement of the Tribes in the LTEMP, and
                                                                                                                                   6. A list of sources Argonne is using for the tribal
                                                                                                                                   sections
  036389        45      003001.pdf    E‐mail     11/1/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL    The Havasupai Tribe: E‐mail from Bruce with
                                                                                                                                   reminder for November 5 Tribal Values
                                                                                                                                   Workshop. Included the following documents:
                                                                                                                                   The Mee ng Agenda
                                                                                                                                   2. The August 1 version of the tribal resource
                                                                                                                                   goals and performance metrics (to be revised as
                                                                                                                                   necessary)
                                                                                                                                   3. A condensed synopsis the alternatives
                                                                                                                                   currently under considera on
                                                                                                                                   4. An updated draft outline (table of contents) for
                                                                                                                                   the dra EIS
                                                                                                                                   5. The March 2013 letter regarding the
                                                                                                                                   involvement of the Tribes in the LTEMP, and
                                                                                                                                   6. A list of sources Argonne is using for the tribal
                                                                                                                                   sections




                                                                                         634 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 635 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From         Description
   036434       45      003002.pdf     E‐mail    11/1/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL         Pueblo of Zia: E‐mail from Bruce with reminder
                                                                                                                                        for November 5 Tribal Values Workshop.
                                                                                                                                        Included the following documents: The Meeting
                                                                                                                                        Agenda
                                                                                                                                        2. The August 1 version of the tribal resource
                                                                                                                                        goals and performance metrics (to be revised as
                                                                                                                                        necessary)
                                                                                                                                        3. A condensed synopsis the alternatives
                                                                                                                                        currently under considera on
                                                                                                                                        4. An updated draft outline (table of contents) for
                                                                                                                                        the dra EIS
                                                                                                                                        5. The March 2013 letter regarding the
                                                                                                                                        involvement of the Tribes in the LTEMP, and
                                                                                                                                        6. A list of sources Argonne is using for the tribal
                                                                                                                                        sections
  036479        45      003003.pdf    E‐mail     11/1/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL         Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                        with reminder for November 5 Tribal Values
                                                                                                                                        Workshop. Included the following documents:
                                                                                                                                        The Mee ng Agenda
                                                                                                                                        2. The August 1 version of the tribal resource
                                                                                                                                        goals and performance metrics (to be revised as
                                                                                                                                        necessary)
                                                                                                                                        3. A condensed synopsis the alternatives
                                                                                                                                        currently under considera on
                                                                                                                                        4. An updated draft outline (table of contents) for
                                                                                                                                        the dra EIS
                                                                                                                                        5. The March 2013 letter regarding the
                                                                                                                                        involvement of the Tribes in the LTEMP, and
                                                                                                                                        6. A list of sources Argonne is using for the tribal
                                                                                                                                        sections
  036524         1      003004.pdf    E‐mail     11/1/2013 Peter Bungart, Dept. of CR.                     Bruce Verhaaren, ANL         The Hualapai Tribe: E‐mail from Bruce asking for
                                                                                                                                        a copy of the work proposal for the LTEMP that
                                                                                                                                        was submitted last Spring.
  036525         2      003005.pdf    E‐mail     11/1/2013 Bruce Verhaaren, ANL                            Peter Bungart, Dept. of CR   The Hualapai Tribe: Peter responded with a copy
                                                                                                                                        of the Hualapai proposal. Peter informed Bruce
                                                                                                                                        that he may be able to participate for part of the
                                                                                                                                        meeting on November 5 and would like
                                                                                                                                        teleconferencing information when it became
                                                                                                                                        available.
  036527         2      003006.pdf    E‐mail     11/1/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL         The Hualapai Tribe: Bruce sent Peter the call‐in
                                                                                                                                        number, passcode, and webinar link.

                                                                                         635 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 636 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                           From    Description
   036529        3      003007.pdf    E‐Mail      10/30/2013 rob_p_billerbeck@nps.gov;                      Palmer, Clayton         RE: LTEMP Models used and developed by
                                                             seth.shanahan@snwa.com;                        <CSPALMER@WAPA.GOV>     Argonne
                                                             lagory@anl.gov; gknowles@usbr.gov;
                                                             Capron@WAPA.GOV;
                                                             Wilhite@WAPA.GOV;
                                                             Ellsworth@WAPA.GOV;
                                                             valdezra@aol.com;
                                                             BENNION@WAPA.GOV

  036532         3      003008.pdf    E‐Mail      10/30/2013 seth.shanahan@snwa.com;             Billerbeck, Rob                    Re: LTEMP Models used and developed by
                                                             lagory@anl.gov; gknowles@usbr.gov;  <rob_p_billerbeck@nps.gov>         Argonne
                                                             capron@wapa.gov; Wilhite@wapa.gov;
                                                             Ellsworth@wapa.gov;
                                                             valdezra@aol.com; bennion@wapa.gov;
                                                             cspalmer@wapa.gov



  036535         2      003009.pdf    E‐Mail      10/30/2013 lagory@anl.gov; gknowles@usbr.gov;  Seth Shanahan                      Re: LTEMP Models used and developed by
                                                             rob_p_billerbeck@nps.gov;           <seth.shanahan@snwa.com>           Argonne
                                                             capron@wapa.gov;
                                                             Wilhite@WAPA.GOV;
                                                             Ellsworth@WAPA.GOV;
                                                             valdezra@aol.com; bennion@wapa.gov;
                                                             cspalmer@wapa.gov


  036537         6      003010.pdf     Other      10/29/2013                                                                        SME: Tribal: Spreadsheet: List of Tribal references

  036543         3      003011.pdf   Phone Call   10/25/2013 Loretta Jackson‐Kelly, THPO                    Sarah Rinkevich, DOI    The Hualapai Tribe: Sarah Rinkevich spoke with
                                      Record                                                                                        Loretta Jackson‐Kelly to provide an update on the
                                                                                                                                    Nov. HFE, the tribal liaison position, and the Nov.
                                                                                                                                    5th meeting in Flagstaff regarding LTEMP and
                                                                                                                                    Tribal Values
  036546         5      003012.pdf Meeting Notes 10/25/2013                                                                         The Pueblo of Zuni: The joint‐leads met with Kurt
                                                                                                                                    Dongoske to discuss Zuni deliverables for the EIS.




                                                                                          636 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 637 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                               From               Description
   036551        1      003013.pdf   Meeting     10/24/2013 6173@240.conf.anl.gov;                         Griffin, Jessica <griffinj@anl.gov>   Webinar for Modeling the Balanced Resource
                                                            creda@qwest.net;                                                                     Alternative
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; lagory@anl.gov;
                                                            mrunge@usgs.gov; krussell@usbr.gov;
                                                            jennifer_hauer@nps.gov;
                                                            tedr@uamps.com; cibarre@q.com;
                                                            jenika.raub@srpnet.com

  036552         1      003014.pdf    E‐Mail     10/24/2013 griffinj@anl.gov; 6188@tcs.anl.gov;            creda@qwest.net                       ClifWebinar for Modeling the Balanced Resource
                                                            rob_p_billerbeck@nps.gov;                                                            Alternative
                                                            gknowles@usbr.gov; lagory@anl.gov;
                                                            mrunge@usgs.gov; krussell@usbr.gov;
                                                            jennifer_hauer@nps.gov;
                                                            6188@240.conf.anl.gov;
                                                            creda@qwest.net; tedr@uamps.com;
                                                            cibarre@q.com;
                                                            jenika.raub@srpnet.com

  036553         1      003015.pdf   Meeting     10/24/2013 6188@tcs.anl.gov;                              Griffin, Jessica <griffinj@anl.gov>   Webinar for Modeling the Balanced Resource
                                                            rob_p_billerbeck@nps.gov;                                                            Alternative
                                                            gknowles@usbr.gov; lagory@anl.gov;
                                                            creda@qwest.net; mrunge@usgs.gov;
                                                            krussell@usbr.gov;
                                                            jennifer_hauer@nps.gov;
                                                            6188@240.conf.anl.gov

  036554         2      003016.pdf    E‐Mail     10/23/2013 jennifer_hauer@nps.gov;                        Verhaaren, Bruce T. <brucev@anl.gov> RE: Discuss LTEMP contract deliverables ‐866‐706‐
                                                            kdongoske@cableone.net;                                                             9870, code 2860663#
                                                            mcrawford@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; griffinj@anl.gov

  036556         2      003017.pdf    E‐Mail     10/23/2013 kdongoske@cableone.net;                        Hauer, Jennifer                       Re: Discuss LTEMP contract deliverables ‐866‐706‐
                                                            mcrawford@usbr.gov;                            <jennifer_hauer@nps.gov>              9870, code 2860663#
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; brucev@anl.gov;
                                                            griffinj@anl.gov
  036558         2      003018.pdf    E‐Mail     10/23/2013 jennifer_hauer@nps.gov;                        Kurt Dongoske                         RE: Discuss LTEMP contract deliverables ‐866‐706‐
                                                            mcrawford@usbr.gov;                            <kdongoske@cableone.net>              9870, code 2860663#
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; brucev@anl.gov


                                                                                         637 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 638 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                           From    Description
   036560        1      003019.pdf     E‐mail    10/23/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL    Fort Mojave Tribal Council: E‐mail from Bruce to
                                                            Nora McDowell‐Antone                                                    all Cooperating and Consulting Tribes regarding
                                                                                                                                    the Tribal Values Workshop on November 5,
                                                                                                                                    2013
  036561         1      003020.pdf    E‐mail     10/23/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL    Gila River Indian Community Council: E‐mail from
                                                            Archaeology Compliance Specialist                                       Bruce to all Cooperating and Consulting Tribes
                                                                                                                                    regarding the Tribal Values Workshop on
                                                                                                                                    November 5, 2013
  036562         1      003021.pdf    E‐mail     10/23/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL    The Havasupai Tribe: E‐mail from Bruce to all
                                                                                                                                    Cooperating and Consulting Tribes regarding the
                                                                                                                                    Tribal Values Workshop on November 5, 2013

  036563         1      003022.pdf    E‐mail     10/23/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL    Hopi: E‐mail from Bruce to all Cooperating and
                                                            Yeatts, Tribal Archaeologist                                            Consulting Tribes regarding the Tribal Values
                                                                                                                                    Workshop on November 5, 2013
  036564         1      003023.pdf    E‐mail     10/23/2013 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL    The Hualapai Tribe: E‐mail from Bruce to all
                                                            Bungart, Dept. of CR                                                    Cooperating and Consulting Tribes regarding the
                                                                                                                                    Tribal Values Workshop on November 5, 2013

  036565         1      003024.pdf    E‐mail     10/23/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                    to all Cooperating and Consulting Tribes
                                                                                                                                    regarding the Tribal Values Workshop on
                                                                                                                                    November 5, 2013
  036566         1      003025.pdf    E‐mail     10/23/2013 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL    The Navajo Nation: E‐mail from Bruce to all
                                                            Ray Benally, Director, NDWP; Jason                                      Cooperating and Consulting Tribes regarding the
                                                            John, NDWP; Robert Kirk, NDWP                                           Tribal Values Workshop on November 5, 2013

  036567         1      003026.pdf    E‐mail     10/23/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: E‐mail from Bruce to all
                                                                                                                                    Cooperating and Consulting Tribes regarding the
                                                                                                                                    Tribal Values Workshop on November 5, 2013

  036568         1      003027.pdf    E‐mail     10/23/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: E‐mail from Bruce to all
                                                                                                                                    Cooperating and Consulting Tribes regarding the
                                                                                                                                    Tribal Values Workshop on November 5, 2013

  036569         4      003028.pdf Meeting Notes 10/23/2013                                                                         Kaibab Band of Paiute Indians: CA Meeting held.
                                                                                                                                    Charley Bulletts in attendance.
  036573         1      003029.pdf    E‐mail     10/23/2013 Jenny Hauer, NPS                                Kurt Dongoske, THPO     The Pueblo of Zuni: E‐mail to Jenny Hauer
                                                                                                                                    regarding scheduling a meeting about the timing
                                                                                                                                    of contract deliverables regarding the EIS.

  036574         1      003030.pdf    E‐mail     10/23/2013 Kurt Dongoske, THPO                             Jenny Hauer, NPS        The Pueblo of Zuni: E‐mail from Jenny Hauer
                                                                                                                                    regarding scheduling a meeting about the timing
                                                                                                                                    of contract deliverables regarding the EIS.
                                                                                          638 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 639 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                  From                           Description
   036575        1      003031.pdf     E‐mail    10/23/2013 Jenny Hauer, NPS, Kurt Dongoske, THPO Bruce Verhaaren, ANL                           The Pueblo of Zuni: E‐mail to Jenny Hauer
                                                                                                                                                 regarding scheduling a meeting about the timing
                                                                                                                                                 of contract deliverables regarding the EIS.

  036576         1      003032.pdf    E‐mail     10/23/2013 Jenny Hauer, NPS, Kurt Dongoske, THPO Marianne Crawford, BOR                         The Pueblo of Zuni: E‐mail to Jenny Hauer
                                                                                                                                                 regarding scheduling a meeting about the timing
                                                                                                                                                 of contract deliverables regarding the EIS.

  036577         2      003033.pdf    E‐Mail     10/22/2013 kgrantz@usbr.gov                               Sandra Seaholm                        Re: LTEMP Modeling ref Annual Water Year
                                                                                                           <skseaholm@gmail.com>                 Release Volumes
  036579         3      003034.pdf    E‐Mail     10/22/2013 dbunk@usbr.gov;                                Jayne Harkins <jharkins@crc.nv.gov>   RE: Modeling questions
                                                            dostler@ucrcommission.com;
                                                            Colby.Pellegrino@snwa.com;
                                                            kgrantz@usbr.gov; CJerla@usbr.gov;
                                                            Ted.Kowalski@state.co.us
  036582         2      003035.pdf    E‐Mail     10/22/2013 skseaholm@gmail.com;                           Grantz, Katrina <kgrantz@usbr.gov>    Re: LTEMP Modeling ref Annual Water Year
                                                            karen.kwon@state.co.us;                                                              Release Volumes
                                                            Ted.Kowalski@state.co.us;
                                                            shanti.rossetodonovan@state.co.us
  036584         3      003036.pdf    E‐Mail     10/22/2013 dostler@ucrcommission.com;                     Bunk, Daniel <dbunk@usbr.gov>         Re: Modeling questions
                                                            Colby.Pellegrino@snwa.com;
                                                            kgrantz@usbr.gov; CJerla@usbr.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            jharkins@crc.nv.gov
  036587         2      003037.pdf    E‐Mail     10/22/2013 Colby.Pellegrino@snwa.com;                     Don Ostler                            RE: Modeling questions
                                                            kgrantz@usbr.gov; DBunk@usbr.gov;              <dostler@ucrcommission.com>
                                                            CJerla@usbr.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            jharkins@crc.nv.gov
  036589         3      003038.pdf    E‐Mail     10/22/2013 Colby.Pellegrino@snwa.com;                     Jerla, Carly <cjerla@usbr.gov>        Re: Modeling questions
                                                            dostler@ucrcommission.com;
                                                            kgrantz@usbr.gov; DBunk@usbr.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            jharkins@crc.nv.gov
  036592         2      003039.pdf    E‐mail     10/22/2013 Kurt Dongoske, THPO                            Kirk LaGory, ANL                      The Pueblo of Zuni: Kirk sent an e‐mail reminder
                                                                                                                                                 and agenda for the October 23 Cooperating
                                                                                                                                                 Agency meeting.
  036594         2      003040.pdf    E‐mail     10/22/2013 Don Watahomigie, Chairman; Jaycee              Kirk LaGory, ANL                      The Havasupai Tribe: Kirk sent an e‐mail
                                                            Manakaja, Tribal Secretary; Margaret                                                 reminder and agenda for the October 23
                                                            Vick, Atty                                                                           Cooperating Agency meeting.
  036596         2      003041.pdf    E‐mail     10/22/2013 Peter Bungart, Dept. of CR; Loretta            Kirk LaGory, ANL                      The Hualapai Tribe: Kirk sent an e‐mail reminder
                                                            Jackson‐Kelly, THPO                                                                  and agenda for the October 23 Cooperating
                                                                                                                                                 Agency meeting.

                                                                                         639 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 640 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                              From            Description
   036598        2      003042.pdf     E‐mail    10/22/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                    Hopi: Kirk sent an e‐mail reminder and agenda
                                                                                                                                                for the October 23 Cooperating Agency meeting.

  036600         2      003043.pdf    E‐mail     10/22/2013 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL                    The Navajo Nation: Kirk sent an e‐mail reminder
                                                            Supervisory Anthropologist                                                          and agenda for the October 23 Cooperating
                                                                                                                                                Agency meeting.
  036602         2      003044.pdf    E‐mail     10/22/2013 Robert Kirk, NDWP; Tony Joe,                    Kirk LaGory, ANL                    The Navajo Nation: Reminder for 10/23
                                                            Supervisory Anthropologist                                                          Cooperating Agency meeting. Agenda and call‐in
                                                                                                                                                information included.
  036604         2      003045.pdf    E‐mail     10/22/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL                    Kaibab Band of Paiute Indians: Reminder for
                                                                                                                                                10/23 Cooperating Agency meeting. Agenda and
                                                                                                                                                call‐in information included.
  036606         2      003046.pdf    E‐mail     10/22/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                    Hopi: Reminder for 10/23 Cooperating Agency
                                                                                                                                                meeting. Agenda and call‐in information
                                                                                                                                                included.
  036608         2      003047.pdf    E‐mail     10/22/2013 Peter Bungart, Dept. of CR; Loretta             Kirk LaGory, ANL                    The Hualapai Tribe: Reminder for 10/23
                                                            Jackson‐Kelly, THPO                                                                 Cooperating Agency meeting. Agenda and call‐in
                                                                                                                                                information included.
  036610         3      003048.pdf Meeting Notes 10/22/2013                                                                                     Kaibab Band of Paiute Indians: Meeting with the
                                                                                                                                                Director of the SPC and University of Arizona's
                                                                                                                                                Anthropology Department, in Tucson, AZ.
                                                                                                                                                Discussed LTEMP.
  036613         2      003049.pdf    E‐Mail     10/21/2013 dostler@ucrcommission.com;                      Colby Pellegrino                    RE: Modeling questions
                                                            kgrantz@usbr.gov; DBunk@usbr.gov;               <Colby.Pellegrino@snwa.com>
                                                            CJerla@usbr.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            jharkins@crc.nv.gov
  036615         1      003050.pdf    E‐Mail     10/21/2013 pbungart@circaculture.com;                      Verhaaren, Bruce T. <brucev@anl.gov> LTEMP work proposal
                                                            griffinj@anl.gov; mbarger@usbr.gov
  036616         4      003051.pdf    E‐Mail     10/21/2013 jennifer_hauer@nps.gov;                         Crawford, Marianne                  Re: Meeting about LTEMP EIS contract
                                                            kdongoske@cableone.net;                         <mcrawford@usbr.gov>
                                                            rob_p_billerbeck@nps.gov;
                                                            brucev@anl.gov; gknowles@usbr.gov

  036620         4      003052.pdf    E‐Mail     10/21/2013 kdongoske@cableone.net;                         Hauer, Jennifer                     Re: Meeting about LTEMP EIS contract
                                                            rob_p_billerbeck@nps.gov;                       <jennifer_hauer@nps.gov>
                                                            brucev@anl.gov; gknowles@usbr.gov;
                                                            mcrawford@usbr.gov

  036624         4      003053.pdf    E‐Mail     10/21/2013 jennifer_hauer@nps.gov;                         Kurt Dongoske                       RE: Meeting about LTEMP EIS contract
                                                            rob_p_billerbeck@nps.gov;                       <kdongoske@cableone.net>
                                                            brucev@anl.gov; gknowles@usbr.gov


                                                                                          640 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 641 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                          From                   Description
   036628        1      003054.pdf    E‐Mail     10/21/2013 kgrantz@usbr.gov;                               Sandra Seaholm                        LTEMP Modeling ref Annual Water Year Release
                                                            karen.kwon@state.co.us;                         <skseaholm@gmail.com>                 Volumes
                                                            Ted.Kowalski@state.co.us;
                                                            shanti.rossetodonovan@state.co.us
  036629         4      003055.pdf    E‐Mail     10/21/2013 brucev@anl.gov;                                 Hauer, Jennifer                       Re: Meeting about LTEMP EIS contract
                                                            kdongoske@cableone.net;                         <jennifer_hauer@nps.gov>
                                                            rob_p_billerbeck@nps.gov
  036633         2      003056.pdf    E‐mail     10/21/2013 Linda Otero, Director Cultural Society;         Sarah Rinkevich, DOI Tribal Liaison   Fort Mojave Tribal Council: E‐mail from Sarah to
                                                            Nora McDowell‐Antone                                                                  several tribes regarding rescheduling of the Tribal
                                                                                                                                                  Values Workshop in November, 2013

  036635         2      003057.pdf    E‐mail     10/21/2013 Barnaby Lewis, THPO; Larry Benallie,            Sarah Rinkevich, DOI Tribal Liaison   Gila River Indian Community Council: E‐mail from
                                                            Archaeology Compliance Specialist                                                     Sarah to several tribes regarding rescheduling of
                                                                                                                                                  the Tribal Values Workshop in November, 2013

  036637         2      003058.pdf    E‐mail     10/21/2013 Leigh Kuwanwisiwma, THPO; Mike                  Sarah Rinkevich, DOI Tribal Liaison   Hopi: E‐mail from Sarah to several tribes
                                                            Yeatts, Tribal Archaeologist                                                          regarding rescheduling of the Tribal Values
                                                                                                                                                  Workshop in November, 2013
  036639         2      003059.pdf    E‐mail     10/21/2013 Loretta Jackson‐Kelly, THPO; Peter              Sarah Rinkevich, DOI Tribal Liaison   The Hualapai Tribe: E‐mail from Sarah to several
                                                            Bungart, Dept. of CR                                                                  tribes regarding rescheduling of the Tribal Values
                                                                                                                                                  Workshop in November, 2013
  036641         2      003060.pdf    E‐mail     10/21/2013 Jason John, NDWP; Robert Kirk, NDWP             Sarah Rinkevich, DOI Tribal Liaison   The Navajo Nation: E‐mail from Sarah to several
                                                                                                                                                  tribes regarding rescheduling of the Tribal Values
                                                                                                                                                  Workshop in November, 2013
  036643         2      003061.pdf    E‐mail     10/21/2013 Peter Pino, Tribal Administrator                Sarah Rinkevich, DOI Tribal Liaison   Pueblo of Zia: E‐mail from Sarah to several tribes
                                                                                                                                                  regarding rescheduling of the Tribal Values
                                                                                                                                                  Workshop in November, 2013
  036645         2      003062.pdf    E‐mail     10/21/2013 Kurt Dongoske, THPO                             Sarah Rinkevich, DOI Tribal Liaison   The Pueblo of Zuni: E‐mail from Sarah to several
                                                                                                                                                  tribes regarding rescheduling of the Tribal Values
                                                                                                                                                  Workshop in November, 2013
  036647         1      003063.pdf    E‐mail     10/21/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                  The Hualapai Tribe: E‐mail from Bruce requesting
                                                                                                                                                  that Peter Bungart send a copy of the work
                                                                                                                                                  proposal for LTEMP that the Hualapai submitted.

  036648         1      003064.pdf    E‐mail     10/21/2013 Jenny Hauer, NPS                                Kurt Dongoske, THPO                   The Pueblo of Zuni: E‐mail to Jenny Hauer
                                                                                                                                                  regarding scheduling a meeting about the timing
                                                                                                                                                  of contract deliverables regarding the EIS.

  036649         1      003065.pdf    E‐mail     10/21/2013 Kurt Dongoske, THPO                             Jenny Hauer, NPS                      The Pueblo of Zuni: E‐mail from Jenny Hauer
                                                                                                                                                  regarding scheduling a meeting about the timing
                                                                                                                                                  of contract deliverables regarding the EIS.

  036650         5      003066.pdf    E‐mail     10/21/2013 Bruce Verhaaren, ANL                            Jenny Hauer, NPS                      The Pueblo of Zuni: E‐mail from Jenny Hauer with
                                                                                                                                                  two attachments: Zuni Statement of Work and
                                                                                          641 of 1060                                             Notice to Proceed.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 642 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                From                 Description
   036655        1      003067.pdf    E‐Mail     10/17/2013 Barnaby.lewis@gric.nsn.us;           Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Tribal workshop
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            Larry.Benallie@gric.nsn.us;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            lindaotero@fortmojave.com;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            noramcdowell@fortmojave.com;
                                                            pbungart@circaculture.com;
                                                            tlpino@ziapueblo.org;
                                                            rbenally@frontiernet.net;
                                                            robertkirk@navajo‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            hfairley@usgs.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            ellen_brennan@nps.gov;
                                                            steve_daron@nps.gov;
                                                            Christine_Landrum@nps.gov;
                                                            rosemary_sucec@nps.gov;
                                                            'Sarah_Rinkevich@fws.gov';
                                                            mrunge@usgs.gov; jabplanalp@anl.gov;
  036656         3      003068.pdf    E‐Mail     10/17/2013 brucev@anl.gov;                                 Hauer, Jennifer            Re: Meeting about LTEMP EIS contract
                                                            kdongoske@cableone.net;                         <jennifer_hauer@nps.gov>
                                                            rob_p_billerbeck@nps.gov
  036659         2      003069.pdf    E‐Mail     10/17/2013 kdongoske@cableone.net;                         Hauer, Jennifer            Re: Meeting about LTEMP EIS contract
                                                            brucev@anl.gov;                                 <jennifer_hauer@nps.gov>
                                                            rob_p_billerbeck@nps.gov
  036661         1      003070.pdf    E‐mail     10/17/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL       Fort Mojave Tribal Council: E‐mail from Bruce to
                                                            Nora McDowell‐Antone                                                       all Cooperating and Consulting Tribes with a
                                                                                                                                       doodle poll regarding rescheduling of the Tribal
                                                                                                                                       Values Workshop
  036662         1      003071.pdf    E‐mail     10/17/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL       Gila River Indian Community Council: E‐mail from
                                                            Archaeology Compliance Specialist                                          Bruce to all Cooperating and Consulting Tribes
                                                                                                                                       with a doodle poll regarding rescheduling of the
                                                                                                                                       Tribal Values Workshop
  036663         1      003072.pdf    E‐mail     10/17/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL       The Havasupai Tribe: E‐mail from Bruce to all
                                                                                                                                       Cooperating and Consulting Tribes with a doodle
                                                                                                                                       poll regarding rescheduling of the Tribal Values
                                                                                                                                       Workshop
                                                                                          642 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 643 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                          From    Description
   036664        1      003073.pdf     E‐mail    10/17/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL    Hopi: E‐mail from Bruce to all Cooperating and
                                                            Yeatts, Tribal Archaeologist                                            Consulting Tribes with a doodle poll regarding
                                                                                                                                    rescheduling of the Tribal Values Workshop

  036665         1      003074.pdf    E‐mail     10/17/2013 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL    The Hualapai Tribe: E‐mail from Bruce to all
                                                            Bungart, Dept. of CR                                                    Cooperating and Consulting Tribes with a doodle
                                                                                                                                    poll regarding rescheduling of the Tribal Values
                                                                                                                                    Workshop
  036666         1      003075.pdf    E‐mail     10/17/2013 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL    The Navajo Nation: E‐mail from Bruce to all
                                                            Ray Benally, Director, NDWP; Jason                                      Cooperating and Consulting Tribes with a doodle
                                                            John, NDWP; Robert Kirk, NDWP                                           poll regarding rescheduling of the Tribal Values
                                                                                                                                    Workshop
  036667         1      003076.pdf    E‐mail     10/17/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: E‐mail from Bruce to all
                                                                                                                                    Cooperating and Consulting Tribes with a doodle
                                                                                                                                    poll regarding rescheduling of the Tribal Values
                                                                                                                                    Workshop
  036668         1      003077.pdf    E‐mail     10/17/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: E‐mail from Bruce to all
                                                                                                                                    Cooperating and Consulting Tribes with a doodle
                                                                                                                                    poll regarding rescheduling of the Tribal Values
                                                                                                                                    Workshop
  036669         1      003078.pdf    E‐mail     10/17/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                    to all Cooperating and Consulting Tribes with a
                                                                                                                                    doodle poll regarding rescheduling of the Tribal
                                                                                                                                    Values Workshop
  036670         1      003079.pdf    E‐mail     10/17/2013 Kurt Dongoske, THPO                             Jenny Hauer, NPS        The Pueblo of Zuni: E‐mail from Jenny Hauer
                                                                                                                                    regarding rescheduling a meeting about the
                                                                                                                                    timing of contract deliverables regarding the EIS.

  036671         1      003080.pdf    E‐mail     10/17/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: E‐mail from Bruce regarding
                                                                                                                                    his availability for rescheduling a meeting about
                                                                                                                                    the timing of contract deliverables regarding the
                                                                                                                                    EIS.




                                                                                          643 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 644 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                   From            Description
   036672        1      003081.pdf    E‐Mail     10/10/2013 Amy.Heuslein@bia.gov;                 LaGory, Kirk E. <lagory@anl.gov>   Effect of Federal Government Shutdown on
                                                            bstewart@azgfd.gov;                                                      LTEMP
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jharkins@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; jasthiriot@crc.nv.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            Jenika.Raub@srpnet.com;
                                                            ted@uamps.com;
  036673         1      003082.pdf    E‐mail     10/10/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL     Fort Mojave Tribal Council: E‐mail from Bruce to
                                                            Nora McDowell‐Antone                                                     all Cooperating and Consulting Tribes regarding
                                                                                                                                     cancellation of the Tribal Values Workshop on
                                                                                                                                     October 15, 2013 due to the federal government
                                                                                                                                     shutdown
  036674         1      003083.pdf    E‐mail     10/10/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL     Gila River Indian Community Council: E‐mail from
                                                            Archaeology Compliance Specialist                                        Bruce to all Cooperating and Consulting Tribes
                                                                                                                                     regarding cancellation of the Tribal Values
                                                                                                                                     Workshop on October 15, 2013 due to the
                                                                                                                                     federal government shutdown
  036675         1      003084.pdf    E‐mail     10/10/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL     The Havasupai Tribe: E‐mail from Bruce to all
                                                                                                                                     Cooperating and Consulting Tribes regarding
                                                                                                                                     cancellation of the Tribal Values Workshop on
                                                                                                                                     October 15, 2013 due to the federal government
                                                                                                                                     shutdown




                                                                                          644 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 645 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                          From          Description
   036676        1      003085.pdf     E‐mail    10/10/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL          Hopi: E‐mail from Bruce to all Cooperating and
                                                            Yeatts, Tribal Archaeologist                                                  Consulting Tribes regarding cancellation of the
                                                                                                                                          Tribal Values Workshop on October 15, 2013 due
                                                                                                                                          to the federal government shutdown

  036677         1      003086.pdf    E‐mail     10/10/2013 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL          The Hualapai Tribe: E‐mail from Bruce to all
                                                            Bungart, Dept. of CR                                                          Cooperating and Consulting Tribes regarding
                                                                                                                                          cancellation of the Tribal Values Workshop on
                                                                                                                                          October 15, 2013 due to the federal government
                                                                                                                                          shutdown
  036678         1      003087.pdf    E‐mail     10/10/2013 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL          The Navajo Nation: E‐mail from Bruce to all
                                                            Ray Benally, Director, NDWP; Jason                                            Cooperating and Consulting Tribes regarding
                                                            John, NDWP; Robert Kirk, NDWP                                                 cancellation of the Tribal Values Workshop on
                                                                                                                                          October 15, 2013 due to the federal government
                                                                                                                                          shutdown
  036679         1      003088.pdf    E‐mail     10/10/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL          Pueblo of Zia: E‐mail from Bruce to all
                                                                                                                                          Cooperating and Consulting Tribes regarding
                                                                                                                                          cancellation of the Tribal Values Workshop on
                                                                                                                                          October 15, 2013 due to the federal government
                                                                                                                                          shutdown
  036680         1      003089.pdf    E‐mail     10/10/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL          The Pueblo of Zuni: E‐mail from Bruce to all
                                                                                                                                          Cooperating and Consulting Tribes regarding
                                                                                                                                          cancellation of the Tribal Values Workshop on
                                                                                                                                          October 15, 2013 due to the federal government
                                                                                                                                          shutdown
  036681         1      003090.pdf    E‐mail     10/10/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL          Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                          to all Cooperating and Consulting Tribes
                                                                                                                                          regarding cancellation of the Tribal Values
                                                                                                                                          Workshop on October 15, 2013 due to the
                                                                                                                                          federal government shutdown
  036682         2      003091.pdf    E‐Mail     10/7/2013 dostler@ucrcommission.com;                       Colby Pellegrino              RE: Modeling questions
                                                           kgrantz@usbr.gov; DBunk@usbr.gov;                <Colby.Pellegrino@snwa.com>
                                                           CJerla@usbr.gov;
                                                           Ted.Kowalski@state.co.us
  036684         1      003092.pdf    E‐Mail     10/7/2013 Colby.Pellegrino@snwa.com;                       Don Ostler                    RE: Modeling questions
                                                           kgrantz@usbr.gov; DBunk@usbr.gov;                <dostler@ucrcommission.com>
                                                           CJerla@usbr.gov;
                                                           Ted.Kowalski@state.co.us
  036685         1      003093.pdf    E‐mail     10/4/2013 Linda Otero, Director Cultural Society;          Bruce Verhaaren, ANL          Fort Mojave Tribal Council: E‐mail from Bruce to
                                                           Nora McDowell‐Antone                                                           all Cooperating and Consulting Tribes regarding
                                                                                                                                          federal government shutdown and possible
                                                                                                                                          cancellation of the Tribal Values Workshop on
                                                                                                                                          October 15, 2013

                                                                                          645 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 646 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From    Description
   036686        1      003094.pdf     E‐mail    10/4/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                   to all Cooperating and Consulting Tribes
                                                                                                                                   regarding federal government shutdown and
                                                                                                                                   possible cancellation of the Tribal Values
                                                                                                                                   Workshop on October 15, 2013
  036687         1      003095.pdf    E‐mail     10/4/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL    The Havasupai Tribe: E‐mail from Bruce to all
                                                                                                                                   Cooperating and Consulting Tribes regarding
                                                                                                                                   federal government shutdown and possible
                                                                                                                                   cancellation of the Tribal Values Workshop on
                                                                                                                                   October 15, 2013
  036688         1      003096.pdf    E‐mail     10/4/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL    Hopi: E‐mail from Bruce to all Cooperating and
                                                           Yeatts, Tribal Archaeologist                                            Consulting Tribes regarding federal government
                                                                                                                                   shutdown and possible cancellation of the Tribal
                                                                                                                                   Values Workshop on October 15, 2013

  036689         1      003097.pdf    E‐mail     10/4/2013 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL    The Hualapai Tribe: E‐mail from Bruce to all
                                                           Bungart, Dept. of CR                                                    Cooperating and Consulting Tribes regarding
                                                                                                                                   federal government shutdown and possible
                                                                                                                                   cancellation of the Tribal Values Workshop on
                                                                                                                                   October 15, 2013
  036690         1      003098.pdf    E‐mail     10/4/2013 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL    The Navajo Nation: E‐mail from Bruce to all
                                                           Ray Benally, Director, NDWP; Jason                                      Cooperating and Consulting Tribes regarding
                                                           John, NDWP; Robert Kirk, NDWP                                           federal government shutdown and possible
                                                                                                                                   cancellation of the Tribal Values Workshop on
                                                                                                                                   October 15, 2013
  036691         1      003099.pdf    E‐mail     10/4/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: E‐mail from Bruce to all
                                                                                                                                   Cooperating and Consulting Tribes regarding
                                                                                                                                   federal government shutdown and possible
                                                                                                                                   cancellation of the Tribal Values Workshop on
                                                                                                                                   October 15, 2013
  036692         1      003100.pdf    E‐mail     10/4/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: E‐mail from Bruce to all
                                                                                                                                   Cooperating and Consulting Tribes regarding
                                                                                                                                   federal government shutdown and possible
                                                                                                                                   cancellation of the Tribal Values Workshop on
                                                                                                                                   October 15, 2013
  036693         1      003101.pdf    E‐mail     10/4/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Bruce sent out an e‐mail
                                                                                                                                   informing the Tribes that the October 15
                                                                                                                                   workshop may be postponed depending on how
                                                                                                                                   long the current partial government shutdown
                                                                                                                                   lasts and they would let the Tribes know by
                                                                                                                                   October 10.




                                                                                         646 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 647 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                 Description
   036694        1      003102.pdf     E‐mail    10/4/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL                 Gila River Indian Community Council: Bruce sent
                                                           Archaeology Compliance Specialist                                                    out an e‐mail informing the Tribes that the
                                                                                                                                                October 15 workshop may be postponed
                                                                                                                                                depending on how long the current partial
                                                                                                                                                government shutdown lasts and they would let
                                                                                                                                                the Tribes know by October 10.
  036695         1      003103.pdf    E‐Mail     10/3/2013 kgrantz@usbr.gov; DBunk@usbr.gov;   Colby Pellegrino                                 Modeling questions
                                                           CJerla@usbr.gov;                    <Colby.Pellegrino@snwa.com>
                                                           dostler@ucrcommission.com;
                                                           Ted.Kowalski@state.co.us
  036696         6      003104.pdf    E‐Mail     10/2/2013 dtrueman@usbr.gov; kgrantz@usbr.gov Don Ostler                                       FW: LTEMP Annual flow Volumes
                                                                                               <dostler@ucrcommission.com>
  036702         6      003105.pdf    E‐Mail     10/2/2013 kgrantz@usbr.gov                    Don Ostler                                       LTEMP Annual flow Volumes
                                                                                               <dostler@ucrcommission.com>
  036708         3      003106.pdf    E‐Mail     10/2/2013 kgrantz@usbr.gov                    Don Ostler                                       FW: White Paper on issues
                                                                                               <dostler@ucrcommission.com>
  036711         2      003107.pdf    E‐Mail     10/1/2013 gknowles@usbr.gov                   Vineetha Kartha                                  RE: CANCELLED: TWG Webex Today
                                                                                               <vkartha@azwater.gov>
  036713         2      003108.pdf    E‐Mail     10/1/2013 vkartha@azwater.gov                 Glen Knowles <gknowles@usbr.gov>                 Re: CANCELLED: TWG Webex Today

  036715         1      003109.pdf    E‐Mail     10/1/2013 gknowles@usbr.gov                               Vineetha Kartha                      RE: CANCELLED: TWG Webex Today
                                                                                                           <vkartha@azwater.gov>
  036716         2      003110.pdf    E‐Mail     10/1/2013 kdongoske@cableone.net;                         Hauer, Jennifer                      Re: Meeting about LTEMP EIS contract
                                                           brucev@anl.gov;                                 <jennifer_hauer@nps.gov>
                                                           rob_p_billerbeck@nps.gov
  036718         1      003111.pdf    E‐mail     10/1/2013 Kurt Dongoske, THPO                             Jenny Hauer, NPS                     The Pueblo of Zuni: E‐mail from Jenny Hauer
                                                                                                                                                regarding scheduling a meeting about the timing
                                                                                                                                                of contract deliverables regarding the EIS.

  036719         3      003112.pdf    E‐Mail     9/30/2013 Colby.Pellegrino@snwa.com;                      Grantz, Katrina <kgrantz@usbr.gov>   Re: FW: slides from Wednesday's LTEMP webinar
                                                           rabutler@usbr.gov; jprairie@usbr.gov

  036722         1      003113.pdf    E‐Mail     9/30/2013 dostler@ucrcommission.com                       Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP annual volumes
  036723         1      003114.pdf    E‐Mail     9/30/2013 jennifer_hauer@nps.gov;                         Kurt Dongoske                        RE: Meeting about LTEMP EIS contract
                                                           brucev@anl.gov;                                 <kdongoske@cableone.net>
                                                           rob_p_billerbeck@nps.gov
  036724         1      003115.pdf    Other      9/30/2013                                                                                      Project Managers: Agenda: Meeting with Basin
                                                                                                                                                States
  036725         1      003116.pdf    E‐mail     9/30/2013 Jenny Hauer, NPS                                Kurt Dongoske, THPO                  The Pueblo of Zuni: E‐mail to Jenny Hauer
                                                                                                                                                regarding scheduling a meeting about the timing
                                                                                                                                                of contract deliverables regarding the EIS.

  036726         3      003117.pdf    E‐Mail     9/27/2013 brucev@anl.gov;                                 Sucec, Rosemary                      Fwd: LTEMP Tribal Values Workshop Flagstaff,
                                                           cbulletts@kaibabpaiute‐nsn.gov                  <rosemary_sucec@nps.gov>             Oct. 15.
                                                                                         647 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 648 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From              Description
   036729        1      003118.pdf    E‐Mail     9/27/2013 brucev@anl.gov;                                Hauer, Jennifer                   Meeting about LTEMP EIS contract
                                                           kdongoske@cableone.net;                        <jennifer_hauer@nps.gov>
                                                           rob_p_billerbeck@nps.gov
  036730         1      003119.pdf    E‐Mail     9/27/2013 GKnowles@usbr.gov;                             Capron, Shane <Capron@WAPA.GOV>   TWG meeting
                                                           jcjordan1@cox.net
  036731         1      003120.pdf    E‐Mail     9/27/2013 kgrantz@usbr.gov                    Don Ostler                                   LTEMP annual volumes
                                                                                               <dostler@ucrcommission.com>
  036732         1      003121.pdf    E‐Mail     9/27/2013 Capron@wapa.gov; jcjordan1@cox.net; Knowles, Glen <gknowles@usbr.gov>            Re: Planning for January meetings
                                                           jcschmidt@usgs.gov;
                                                           LWhetton@usbr.gov

  036733        281     003122.pdf    E‐Mail     9/27/2013 GKnowles@usbr.gov;                    Capron, Shane <Capron@WAPA.GOV>            Biennial work plan planning 2015‐16
                                                           LWhetton@usbr.gov;
                                                           jcjordan1@cox.net; jcschmidt@usgs.gov

  037014         1      003123.pdf    E‐Mail     9/27/2013 GKnowles@usbr.gov;                             Capron, Shane <Capron@WAPA.GOV>   Planning for January meetings
                                                           jcjordan1@cox.net;
                                                           jcschmidt@usgs.gov;
                                                           LWhetton@usbr.gov
  037015         1      003124.pdf    E‐mail     9/27/2013 Kurt Dongoske, THPO                            Jenny Hauer, NPS                  The Pueblo of Zuni: E‐mail from Jenny Hauer
                                                                                                                                            regarding scheduling a meeting about the timing
                                                                                                                                            of contract deliverables regarding the EIS.

  037016         3      003125.pdf    E‐Mail     9/26/2013 kgrantz@usbr.gov; CJerla@usbr.gov;             Colby Pellegrino                  White Paper on issues
                                                           DBunk@usbr.gov;                                <Colby.Pellegrino@snwa.com>
                                                           dostler@ucrcommission.com;
                                                           Ted.Kowalski@state.co.us
  037019         3      003126.pdf    E‐mail     9/26/2013 Loretta Jackson‐Kelly, THPO                    Jennifer Abplanalp, ANL           The Hualapai Tribe: Jenn send Loretta a follow‐up
                                                                                                                                            e‐mail in regards to the tribal monitoring
                                                                                                                                            documents ANL requested a few weeks ago.




                                                                                        648 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 649 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From                  Description
   037022        4      003127.pdf    E‐Mail     9/25/2013 LRiley@azgfd.gov; BStewart@azgfd.gov; John and Carol Jordan                  AZG&F ‐ Marble Canyon Community Meeting
                                                           SRogers@azgfd.gov;                    <jcjordan1@cox.net>
                                                           Hamilldsrt50@msn.com;
                                                           GMyers12@msn.com;
                                                           lafalcest@netscape.net;
                                                           tgunn@hughes.net;
                                                           vcmaggie@mac.com;
                                                           rockyflyfishing@gmail.com;
                                                           gdfoster@usgs.gov;
                                                           Chris_Hughes@nps.gov;
                                                           Mark_Anderson@nps.gov;
                                                           teri_tucker@nps.gov;
                                                           CSPALMER@wapa.gov;
                                                           seth.shanahan@snwa.com;
                                                           capron@wapa.gov; gknowles@usbr.gov


  037026         2      003128.pdf    E‐Mail     9/25/2013 brucev@anl.gov;                      Charley Bulletts                        Re: LTEMP Tribal Values Workshop Flagstaff, Oct.
                                                           Barnaby.lewis@gric.nsn.us;           <cbulletts@kaibabpaiute‐nsn.gov>        15.
                                                           jasonjohn@navajo‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           Larry.Benallie@gric.nsn.us;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           lindaotero@fortmojave.com;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           noramcdowell@fortmojave.com;
                                                           pbungart@circaculture.com;
                                                           tlpino@ziapueblo.org;
                                                           rbenally@frontiernet.net;
                                                           robertkirk@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           hfairley@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           ellen_brennan@nps.gov;
                                                           steve_daron@nps.gov;
                                                           Christine_Landrum@nps.gov;
                                                           rosemary_sucec@nps.gov;
                                                           mrunge@usgs.gov; jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
  037028         2      003129.pdf    E‐Mail     9/25/2013 kgrantz@usbr.gov                               Colby Pellegrino              FW: slides from Wednesday's LTEMP webinar
                                                                                        649 of 1060       <Colby.Pellegrino@snwa.com>
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 650 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                             From        Description
   037030        2      003130.pdf     E‐mail    9/25/2013 Bruce Verhaaren, ANL                            Peter Bungart, Dept. of CR   The Hualapai Tribe: Peter questioned whether or
                                                                                                                                        not there would be a conference line to call‐in to
                                                                                                                                        for the October 15, 2013 Tribal meeting.

  037032         2      003131.pdf    E‐Mail     9/24/2013 Amy.Heuslein@bia.gov;                 LaGory, Kirk E. <lagory@anl.gov>       Next Cooperating Agency Call‐‐Tomorrow,
                                                           bstewart@azgfd.gov;                                                          September 25
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           Jenika.Raub@srpnet.com;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           ted@uamps.com;
  037034         3      003132.pdf    E‐Mail     9/24/2013 gknowles@usbr.gov;                    John and Carol Jordan                  Glen Canyon Dam October November Minimum
                                                           Lori_Caramanian@ios.doi.gov;          <jcjordan1@cox.net>                    Daily Flows
                                                           Hamilldsrt50@msn.com;
                                                           GMyers12@msn.com;
                                                           lafalcest@netscape.net;
                                                           tgunn@hughes.net;
                                                           flyguide@hughes.net;
                                                           jcschmidt@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           tkennedy@usgs.gov;
                                                           BStewart@azgfd.gov; LRiley@azgfd.gov;
                                                           Chris_Hughes@nps.gov;
                                                           teri_tucker@nps.gov

                                                                                         650 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 651 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                                 From    Description
   037037        2      003133.pdf     E‐mail    9/24/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL            The Pueblo of Zuni: Reminder for 9/25
                                                                                                                                       Cooperating Agency meeting. Agenda and call‐in
                                                                                                                                       information included.
  037039         2      003134.pdf    E‐mail     9/24/2013   Don Watahomigie, Chairman; Margaret Kirk LaGory, ANL                      The Havasupai Tribe: Reminder for 9/25
                                                             Vick, Atty                                                                Cooperating Agency meeting. Agenda and call‐in
                                                                                                                                       information included.
  037041         2      003135.pdf    E‐mail     9/24/2013   Robert Kirk, NDWP; Tony Joe,         Kirk LaGory, ANL                     The Navajo Nation: Reminder for 9/25
                                                             Supervisory Anthropologist                                                Cooperating Agency meeting. Agenda and call‐in
                                                                                                                                       information included.
  037043         2      003136.pdf    E‐mail     9/24/2013   Loretta Jackson‐Kelly, THPO; Peter   Kirk LaGory, ANL                     The Hualapai Tribe: Reminder for 9/25
                                                             Bungart, Dept. of CR                                                      Cooperating Agency meeting. Agenda and call‐in
                                                                                                                                       information included.
  037045         2      003137.pdf    E‐mail     9/24/2013   Mike Yeatts, Tribal Archaeologist    Kirk LaGory, ANL                     Hopi: Reminder for 9/25 Cooperating Agency
                                                                                                                                       meeting. Agenda and call‐in information
                                                                                                                                       included.
  037047         2      003138.pdf    E‐mail     9/24/2013   Charley Bulletts, CRD                Kirk LaGory, ANL                     Kaibab Band of Paiute Indians: Reminder for 9/25
                                                                                                                                       Cooperating Agency meeting. Agenda and call‐in
                                                                                                                                       information included.
  037049         1      003139.pdf    E‐Mail     9/23/2013   Barnaby.lewis@gric.nsn.us;           Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Tribal Values Workshop Flagstaff, Oct. 15.
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             jasonjohn@navajo‐nsn.gov;
                                                             kdongoske@cableone.net;
                                                             Larry.Benallie@gric.nsn.us;
                                                             LKuwanwisiwma@hopi.nsn.us;
                                                             lindaotero@fortmojave.com;
                                                             lorjac@frontiernet.net;
                                                             mjvick@gmail.com;
                                                             michael.yeatts@nau.edu;
                                                             noramcdowell@fortmojave.com;
                                                             pbungart@circaculture.com;
                                                             tlpino@ziapueblo.org;
                                                             rbenally@frontiernet.net;
                                                             robertkirk@navajo‐nsn.gov;
                                                             tony@navajohistoricpreservation.org;
                                                             hfairley@usgs.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov;
                                                             ellen_brennan@nps.gov;
                                                             steve_daron@nps.gov;
                                                             Christine_Landrum@nps.gov;
                                                             rosemary_sucec@nps.gov;
                                                             'Sarah_Rinkevich@fws.gov';
                                                             mrunge@usgs.gov; brucev@anl.gov;
                                                                                         651 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 652 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                               From                  Description
   037050        1      003140.pdf    E‐Mail     9/23/2013 rob_p_billerbeck@nps.gov                        Jason Thiriot <jasthiriot@crc.nv.gov>   CA Call

  037051         1      003141.pdf    E‐Mail     9/23/2013 kgrantz@usbr.gov                                Seth Shanahan                           FW: slides from Wednesday's LTEMP webinar
                                                                                                           <seth.shanahan@snwa.com>
  037052         1      003142.pdf    E‐mail     9/23/2013 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL                    The Hualapai Tribe: E‐mail from Bruce to all
                                                           Bungart, Dept. of CR                                                                    Cooperating and Consulting Tribes with invitation
                                                                                                                                                   to the Tribal Values Workshop on October 15,
                                                                                                                                                   2013
  037053         1      003143.pdf    E‐mail     9/23/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL                    The Havasupai Tribe: E‐mail from Bruce to
                                                                                                                                                   Cooperating and Consulting Tribes asking to
                                                                                                                                                   reserve the date for the Tribal Values Workshop
                                                                                                                                                   on Tuesday, October 15, from 9‐5 in Flagstaff.

  037054         1      003144.pdf    E‐mail     9/23/2013 Loretta Jackson‐Kelly, THPO; Peter              Bruce Verhaaren, ANL                    The Hualapai Tribe: E‐mail from Bruce to
                                                           Bungart, Dept. of CR                                                                    Cooperating and Consulting Tribes asking to
                                                                                                                                                   reserve the date for the Tribal Values Workshop
                                                                                                                                                   on Tuesday, October 15, from 9‐5 in Flagstaff.

  037055         1      003145.pdf    E‐mail     9/23/2013 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL                    The Navajo Nation: E‐mail from Bruce to all
                                                           Jason John, NDWP; Robert Kirk, NDWP                                                     Cooperating and Consulting Tribes with invitation
                                                                                                                                                   to the Tribal Values Workshop on October 15,
                                                                                                                                                   2013
  037056         1      003146.pdf    E‐mail     9/23/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL                    Hopi: E‐mail from Bruce to all Cooperating and
                                                           Yeatts, Tribal Archaeologist                                                            Consulting Tribes with invitation to the Tribal
                                                                                                                                                   Values Workshop on October 15, 2013
  037057         1      003147.pdf    E‐mail     9/23/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL                    Pueblo of Zia: E‐mail from Bruce to all
                                                                                                                                                   Cooperating and Consulting Tribes with invitation
                                                                                                                                                   to the Tribal Values Workshop on October 15,
                                                                                                                                                   2013
  037058         1      003148.pdf    E‐mail     9/23/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL                    Gila River Indian Community Council: E‐mail from
                                                           Archaeology Compliance Specialist                                                       Bruce to Cooperating and Consulting Tribes
                                                                                                                                                   asking to reserve the date for the Tribal Values
                                                                                                                                                   Workshop on Tuesday, October 15, from 9‐5 in
                                                                                                                                                   Flagstaff.
  037059         1      003149.pdf    E‐mail     9/23/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL                    Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                                   to Cooperating and Consulting Tribes asking to
                                                                                                                                                   reserve the date for the Tribal Values Workshop
                                                                                                                                                   on Tuesday, October 15, from 9‐5 in Flagstaff.

  037060         1      003150.pdf    E‐mail     9/23/2013 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL                    The Navajo Nation: E‐mail from Bruce to
                                                           Ray Benally, Director, NDWP; Jason                                                      Cooperating and Consulting Tribes asking to
                                                           John, NDWP; Robert Kirk, NDWP                                                           reserve the date for the Tribal Values Workshop
                                                                                                                                                   on Tuesday, October 15, from 9‐5 in Flagstaff.

                                                                                         652 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 653 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                             From                Description
   037061        1      003151.pdf     E‐mail      9/23/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                The Pueblo of Zuni: E‐mail from Bruce to
                                                                                                                                                 Cooperating and Consulting Tribes asking to
                                                                                                                                                 reserve the date for the Tribal Values Workshop
                                                                                                                                                 on Tuesday, October 15, from 9‐5 in Flagstaff.

  037062         1      003152.pdf     E‐mail      9/23/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL                Fort Mojave Tribal Council: E‐mail from Bruce to
                                                             Nora McDowell‐Antone                                                                Cooperating and Consulting Tribes asking to
                                                                                                                                                 reserve the date for the Tribal Values Workshop
                                                                                                                                                 on Tuesday, October 15, from 9‐5 in Flagstaff.

  037063         1      003153.pdf   Phone Call    9/23/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                The Hualapai Tribe: Bruce spoke with Peter in
                                      Record                                                                                                     regards to potentially holding the October
                                                                                                                                                 15,2013 Tribal meeting at the Hualapai Flagstaff
                                                                                                                                                 Office. Peter provided Bruce with information on
                                                                                                                                                 the accommodations they could provide. He also
                                                                                                                                                 indicated that in his opinion, the workshops work
                                                                                                                                                 better with smaller groups and that he was also
                                                                                                                                                 pursuing information on the behavior of bighorn
                                                                                                                                                 sheep in the canyon.

  037064         1      003154.pdf Meeting Notes   9/20/2013                                                                                     SME Meeting: Notes; Attendees: water quality
                                                                                                                                                 SME team; Topic: Lake Mead modeling, CE‐QUAL
                                                                                                                                                 model. No corresponding agenda

  037065         6      003155.pdf     E‐Mail      9/19/2013 seth.shanahan@snwa.com                          Knowles, Glen <gknowles@usbr.gov>   NPS CFMP Correspondence

  037071         1      003156.pdf     E‐Mail      9/16/2013 kgrantz@usbr.gov                                Seth Shanahan                       FW: slides from Wednesday's LTEMP webinar
                                                                                                             <seth.shanahan@snwa.com>
  037072         2      003157.pdf     E‐mail      9/16/2013 Bruce Verhaaren, ANL                            Peter Bungart, Dept. of CR          The Hualapai Tribe: Peter responded to Bruce
                                                                                                                                                 indicating that it would be OK ‐ although he did
                                                                                                                                                 not wish for his comments to be construed as
                                                                                                                                                 assertions but rather ideas and questions.

  037074         2      003158.pdf     E‐mail      9/16/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                The Hualapai Tribe: Bruce thanked Peter and told
                                                                                                                                                 him that if he came across any literature on his
                                                                                                                                                 concerns he would forward it along.
  037076         3      003159.pdf     E‐Mail      9/15/2013 gknowles@usbr.gov                               dwhorseshoe                         Fwd: Re: Visit to Supai re: AMWAG
                                                                                                             <dwhorseshoe@yAhoo.com>
  037079         1      003160.pdf     E‐Mail      9/12/2013 vkartha@azwater.gov                             Glen Knowles <gknowles@usbr.gov>    Re: LTEMP alternatives descriptions




                                                                                           653 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 654 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                             From       Description
   037080        1      003161.pdf   Phone Call   9/12/2013 Loretta Jackson‐Kelly, THPO                     Jennifer Abplanalp, ANL     The Hualapai Tribe: Jenn called Loretta to follow‐
                                       Record                                                                                           up on the e‐mail requesting monitoring and
                                                                                                                                        ethnographic reports. Loretta indicated that it
                                                                                                                                        would take about a week to get everything
                                                                                                                                        together and that she would Fed‐Ex them to us
                                                                                                                                        since she they are too large to send over e‐mail.
                                                                                                                                        She requested we send her an e‐mail if we need
                                                                                                                                        anything else.

  037081         1      003162.pdf     E‐mail     9/12/2013 Loretta Jackson‐Kelly, THPO                     Jennifer Abplanalp, ANL     The Hualapai Tribe: Jenn e‐mailed Loretta asking
                                                                                                                                        her to send the documents to Bruce Verhaaren,
                                                                                                                                        since Jenn may be on maternity leave when they
                                                                                                                                        arrive.
  037082         1      003163.pdf     E‐mail     9/12/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL        The Hualapai Tribe: Bruce e‐mailed Peter asking if
                                                                                                                                        it was OK to share some of his insights provided
                                                                                                                                        in a previous e‐mail with other SME leads for
                                                                                                                                        purposes of discussion in developing metrics.

  037083         1      003164.pdf    E‐Mail      9/11/2013 gknowles@usbr.gov                               Vineetha Kartha             LTEMP alternatives descriptions
                                                                                                            <vkartha@azwater.gov>
  037084         1      003165.pdf   Phone Call   9/10/2013 Loretta Jackson‐Kelly, THPO                     Jennifer Abplanalp, ANL     The Hualapai Tribe: Jenn called Loretta to follow‐
                                      Record                                                                                            up on the e‐mail sent on the 5th regarding
                                                                                                                                        Hualapai monitoring and ethnographic reports.
                                                                                                                                        Loretta was not in and Jenn was asked to call
                                                                                                                                        back in 15‐20 minutes.

  037085         8      003166.pdf    E‐Mail      9/9/2013   lagory@anl.gov; gknowles@usbr.gov;             Seth Shanahan               Response to DOI Questions
                                                             rob_p_billerbeck@nps.gov                       <seth.shanahan@snwa.com>

  037093        51      003167.pdf    E‐Mail      9/9/2013   dwmillig@srpnet.com;                Blair, Jane <jblair@usbr.gov>          Fwd: LTEMP Hydropower SME near term tasks
                                                             dpslick@srpnet.com; tedr@uamps.com;
                                                             jharkins@crc.nv.gov;
                                                             rclayton@usbr.gov; loftin@wapa.gov;
                                                             bennion@wapa.gov;
                                                             gknowles@usbr.gov


  037144         1      003168.pdf    E‐Mail      9/9/2013   seth.shanahan@snwa.com;              Griffin, Jessica <griffinj@anl.gov>   Basin States science panel comments webinar
                                                             lagory@anl.gov; mrunge@usgs.gov;                                           doodle poll
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             bheffernan@usbr.gov; tmelis@usgs.gov

  037145         7      003169.pdf     Other      9/9/2013                                                                              Basin States: Document: Responses to questions
                                                                                          654 of 1060                                   from DOI on RTCD alternative
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 655 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                         To                                           From               Description
   037152        4      003170.pdf     E‐Mail       9/6/2013    seth.shanahan@snwa.com;                       Grantz, Katrina <kgrantz@usbr.gov>   monthly volumes used in CRSS for RTCD
                                                                jprairie@usbr.gov; rabutler@usbr.gov

  037156        48      003171.pdf      E‐Mail      9/6/2013    seth.shanahan@snwa.com;                       Grantz, Katrina <kgrantz@usbr.gov>   slides from Wednesday's LTEMP webinar
                                                                DTrueman@usbr.gov;
                                                                gknowles@usbr.gov;
                                                                Rob P Billerbeck@nps.gov
  037204        24      003172.pdf   Presentation   9/5/2013                                                                                       PowerPoint presentations: GCMRC presentations
                                                                                                                                                   to Argonne.
  037228         2      003173.pdf      E‐mail      9/5/2013    Loretta Jackson‐Kelly, THPO                   Jennifer Abplanalp, ANL              The Hualapai Tribe: E‐mail from Jenn asking
                                                                                                                                                   Loretta if the Hualapai Tribe could supply annual
                                                                                                                                                   monitoring reports and other reports related to
                                                                                                                                                   Hualapai research in the Grand Canyon for EIS
                                                                                                                                                   review.
  037230        24      003174.pdf Meeting Notes    9/5/2013                                                                                       GCM Meeting: Notes; Attendees: ANL,
                                                                                                                                                   Reclamation, NPS, USGS; Topic: GCMRC
                                                                                                                                                   presentations to ANL. No corresponding agenda
                                                                                                                                                   or presentations
  037254         4      003175.pdf      E‐Mail      9/4/2013    lagory@anl.gov; gknowles@usbr.gov;            Seth Shanahan                        RTCD uncertainties diagram and strategies table
                                                                rob_p_billerbeck@nps.gov                      <seth.shanahan@snwa.com>

  037258         2      003176.pdf      Other       9/4/2013                                                                                       Basin States: Document: Potential long‐term
                                                                                                                                                   strategies for RTCD alternative
  037260         1      003177.pdf      Other       9/4/2013                                                                                       Basin States: Diagram: Uncertainities of RTCD
                                                                                                                                                   alternative
  037261         4      003178.pdf      E‐Mail      8/29/2013 Rob_P_Billerbeck@nps.gov                        David Nimkin <dnimkin@npca.org>      LTEMP Notes
  037265         3      003179.pdf      E‐Mail      8/29/2013 Rob Billerbeck, Glen Knowles                    David Nimkin, NPCA                   Cooperating Agencies:Memorandum: NPCA
                                                                                                                                                   Comments on Performance Goals, SDA workshop
                                                                                                                                                   and models
  037268         3      003180.pdf      Other       8/29/2013                                                                                      Cooperating Agencies:Hualapai Comments on
                                                                                                                                                   Performance Goals, SDA workshop and models

  037271         3      003181.pdf      E‐mail      8/29/2013 Kirk LaGory, ANL; Sarah Rinkevich, Tribal Tony Joe, Supervisory Anthropologist       The Navajo Nation: Tony Joe sent an e‐mail with
                                                              Liaison                                                                              comments from the Navajo Historic Preservation
                                                                                                                                                   Department on the performance metrics
                                                                                                                                                   presented at the August Stakeholder's
                                                                                                                                                   Workshop.
  037274         2      003182.pdf      E‐Mail      8/28/2013 Kirk LaGory                                     Tony J. Joe, The Navajo Nation       Letter: Cooperating Agencies: The Navajo Nation
                                                                                                                                                   Comments on Performance Goals, SDA workshop
                                                                                                                                                   and models
  037276         4      003183.pdf Meeting Notes    8/28/2013                                                                                      Hopi: CA meeting held. Mike Yeatts in
                                                                                                                                                   attendance.
  037280         2      003184.pdf      E‐Mail      8/27/2013 jcjordan1@cox.net;                              Billerbeck, Rob                      Re: Request for information to assist SEAHG Chair
                                                              m3research@starband.net;                        <rob_p_billerbeck@nps.gov>           in reporting to TWG
                                                              gknowles@usbr.gov     655 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 656 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From                                Description
   037282        1      003185.pdf   Meeting     8/27/2013 john.shields@wyo.gov;                Seth Shanahan                                      Basin States CRSS modeling discussion with
                                                           dostler@ucrcommission.com;           <seth.shanahan@snwa.com>                           Katrina
                                                           paul.harms@state.nm.us;
                                                           robertking@utah.gov;
                                                           skseaholm@gmail.com;
                                                           csharris@crb.ca.gov;
                                                           vkartha@azwater.gov;
                                                           wturkett@crc.nv.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           kgrantz@usbr.gov; rabutler@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           jharkins@crc.nv.gov

  037283         3      003186.pdf    E‐Mail     8/27/2013 lagory@anl.gov;                                 Tanya Trujillo <ttrujillo@crb.ca.gov>   Re: REMINDER: Comments on LTEMP
                                                           rob_p_billerbeck@nps.gov;                                                               Performance Metrics and Models
                                                           gknowles@usbr.gov
  037286         1      003187.pdf    E‐mail     8/27/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL                        Fort Mojave Tribal Council: Kirk sent email to
                                                                                                                                                   stakeholders reminding them to submit
                                                                                                                                                   comments on the performance metrics from the
                                                                                                                                                   August workshop
  037287         1      003188.pdf    E‐mail     8/27/2013 Margaret Vick, Atty                             Kirk LaGory, ANL                        The Havasupai Tribe: Kirk sent email to
                                                                                                                                                   stakeholders reminding them to submit
                                                                                                                                                   comments on the performance metrics from the
                                                                                                                                                   August workshop
  037288         1      003189.pdf    E‐mail     8/27/2013 Mike Yeatts, Tribal Archaeologist; Leigh Kirk LaGory, ANL                               Hopi: Kirk sent email to stakeholders reminding
                                                           Kuwanwisiwma, Chairperson                                                               them to submit comments on the performance
                                                                                                                                                   metrics from the August workshop

  037289         1      003190.pdf    E‐mail     8/27/2013 Peter Bungart, Dept. of CR; Loretta             Kirk LaGory, ANL                        The Hualapai Tribe: Kirk sent email to
                                                           Jackson‐Kelly, THPO                                                                     stakeholders reminding them to submit
                                                                                                                                                   comments on the performance metrics from the
                                                                                                                                                   August workshop
  037290         1      003191.pdf    E‐mail     8/27/2013 Tony Joe, Supervisory Anthropologist;           Kirk LaGory, ANL                        The Navajo Nation: Kirk sent email to
                                                           Jason John, NDWP                                                                        stakeholders reminding them to submit
                                                                                                                                                   comments on the performance metrics from the
                                                                                                                                                   August workshop
  037291         1      003192.pdf    E‐mail     8/27/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                        The Pueblo of Zuni: Kirk sent email to
                                                                                                                                                   stakeholders reminding them to submit
                                                                                                                                                   comments on the performance metrics from the
                                                                                                                                                   August workshop


                                                                                         656 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 657 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                               From             Description
   037292        1      003193.pdf     E‐mail    8/27/2013 Charley Bulletts, CRD                            Kirk LaGory, ANL                     Kaibab Band of Paiute Indians: Kirk sent email to
                                                                                                                                                 stakeholders reminding them to submit
                                                                                                                                                 comments on the performance metrics from the
                                                                                                                                                 August workshop
  037293         4      003194.pdf    E‐Mail     8/27/2013 Kirk LaGory                                      Kurt Dongoske, Pueblo of Zuni        Cooperating Agencies: E‐mail: Pueblo of Zuni
                                                                                                                                                 Comments on Performance Goals, SDA workshop
                                                                                                                                                 and models
  037297         3      003195.pdf    E‐mail     8/27/2013 Kirk LaGory, ANL; Sarah Rinkevich, Tribal Mike Yeatts, Tribal Archaeologist           Hopi: Mike Yeatts sent an e‐mail with comments
                                                           Liaison; Kurt Dongoske, Zuni THPO; Tony                                               from the Hopi on the performance metrics
                                                           Joe, Navajo; Peter Bungart and Loretta‐                                               presented at the August Stakeholder's
                                                           Jackson‐Kelly, Hualapai                                                               Workshop.

  037300         2      003196.pdf    E‐mail     8/27/2013 Kirk LaGory, ANL; Stakeholders                   Kurt Dongoske, THPO                  The Pueblo of Zuni: Kurt Dongoske sent an e‐mail
                                                                                                                                                 with comments from the Zuni on the
                                                                                                                                                 performance metrics presented at the August
                                                                                                                                                 Stakeholder's Workshop.
  037302         3      003197.pdf    E‐Mail     8/26/2013 Anne Castle, DOI                                 The Basin States                     Basin States: E‐mail: Basin States Comments on
                                                                                                                                                 Performance Goals, SDA workshop and models

  037305         2      003198.pdf    Other      8/26/2013                                                                                        Cooperating Agencies: E‐mail: AZGFD Comments
                                                                                                                                                  on Performance Goals, SDA workshop and
                                                                                                                                                  models
  037307         2      003199.pdf    E‐Mail     8/26/2013 Kirk LaGory                                      Larry Stevens, Grand Canyon Wildlands Cooperating Agencies: E‐mail: Grand Canyon
                                                                                                            Council                               Wildlands Council Comments on Performance
                                                                                                                                                  Goals, SDA workshop and models

  037309         6      003200.pdf    E‐Mail     8/23/2013 lagory@anl.gov; gknowles@usbr.gov;               Sam Jansen <smdjansen@gmail.com>     Comments from August 2013 LTEMP Workshop
                                                           Rob_P_Billerbeck@nps.gov;
                                                           mrunge@usgs.gov

  037315        13      003201.pdf    E‐Mail     8/23/2013 rob_p_billerbeck@nps.gov;                        Leslie James <creda@qwest.net>       Structured Decision Analysis Workshop
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           anne_castle@ios.doi.gov

  037328         6      003202.pdf    E‐mail     8/23/2013 Margaret Vick, Atty                              Kirk LaGory, ANL                     The Havasupai Tribe: Kirk sent an e‐mail to
                                                                                                                                                 stakeholder's with materials from the swing‐
                                                                                                                                                 weighting exercise conducted at the August
                                                                                                                                                 Stakeholder's Workshop.
  037334         6      003203.pdf    E‐mail     8/23/2013 Betsy Chapoose, Cultural Rights and              Kirk LaGory, ANL                     Ute Indian Tribe: Kirk sent an e‐mail to
                                                           Protection Office                                                                     stakeholder's with materials from the swing‐
                                                                                                                                                 weighting exercise conducted at the August
                                                                                                                                                 Stakeholder's Workshop.


                                                                                          657 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 658 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                          To                                            From   Description
   037340        6      003204.pdf     E‐mail    8/23/2013 Lynn Hartman                                    Kirk LaGory, ANL           Ute Mountain Ute Tribe: Kirk sent an e‐mail to
                                                                                                                                      stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037346         6      003205.pdf    E‐mail     8/23/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL           Fort Mojave Tribal Council: Kirk sent an e‐mail to
                                                                                                                                      stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037352         6      003206.pdf    E‐mail     8/23/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                   Yavapai‐Apache Nation: Kirk sent an e‐mail to
                                                                                                                                      stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037358         6      003207.pdf    E‐mail     8/23/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Kirk sent an e‐mail
                                                                                                                                      to stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037364         6      003208.pdf    E‐mail     8/23/2013 Leigh Kuwanwisiwma, THPO;' Michael              Kirk LaGory, ANL           Hopi: Kirk sent an e‐mail to stakeholder's with
                                                           Yeatts, Tribal Archaeologist                                               materials from the swing‐weighting exercise
                                                                                                                                      conducted at the August Stakeholder's
                                                                                                                                      Workshop.
  037370         6      003209.pdf    E‐mail     8/23/2013 Peter Bungart, Dept. of CR; Loretta             Kirk LaGory, ANL           The Hualapai Tribe: Kirk sent an e‐mail to
                                                           Jackson‐Kelly, THPO                                                        stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037376         6      003210.pdf    E‐mail     8/23/2013 Tony Joe, Supervisory Anthropologist;           Kirk LaGory, ANL           The Navajo Nation: Kirk sent an e‐mail to
                                                           Jason John, NDWP                                                           stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037382         6      003211.pdf    E‐mail     8/23/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: Kirk sent an e‐mail to
                                                                                                                                      stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037388         6      003212.pdf    E‐mail     8/23/2013 Dorena Martineau                                Kirk LaGory, ANL           Paiute Indian Tribe of Utah: Kirk sent an e‐mail to
                                                                                                                                      stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037394         6      003213.pdf    E‐mail     8/23/2013 Ben Robbins, Tribal Liaison                     Kirk LaGory, ANL           The Pueblo of Santa Ana: Kirk sent an e‐mail to
                                                                                                                                      stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037400         6      003214.pdf    E‐mail     8/23/2013 Ben Chavarria, NAGPRA Contact                   Kirk LaGory, ANL           The Pueblo of Santa Clara: Kirk sent an e‐mail to
                                                                                                                                      stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
                                                                                         658 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 659 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From   Description
   037406        6      003215.pdf     E‐mail    8/23/2013 Arlene Kingery, THPO                            Kirk LaGory, ANL           Fort Yuma Quechan Tribe: Kirk sent an e‐mail to
                                                                                                                                      stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop.
  037412         7      003216.pdf    E‐mail     8/23/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL           Fort Mojave Tribal Council: Kirk sent an
                                                                                                                                      additional e‐mail to stakeholder's with materials
                                                                                                                                      from the swing‐weighting exercise conducted at
                                                                                                                                      the August Stakeholder's Workshop as well as a
                                                                                                                                      brief explanation of the process and discussions
                                                                                                                                      that were held.
  037419         7      003217.pdf    E‐mail     8/23/2013 Arlene Kingery, THPO                            Kirk LaGory, ANL           Fort Yuma Quechan Tribe: Kirk sent an additional
                                                                                                                                      e‐mail to stakeholder's with materials from the
                                                                                                                                      swing‐weighting exercise conducted at the
                                                                                                                                      August Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037426         7      003218.pdf    E‐mail     8/23/2013 Betsy Chapoose, Cultural Rights and             Kirk LaGory, ANL           Ute Indian Tribe: Kirk sent an additional e‐mail to
                                                           Protection Office                                                          stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037433         7      003219.pdf    E‐mail     8/23/2013 Lynn Hartman                                    Kirk LaGory, ANL           Ute Mountain Ute Tribe: Kirk sent an additional e‐
                                                                                                                                      mail to stakeholder's with materials from the
                                                                                                                                      swing‐weighting exercise conducted at the
                                                                                                                                      August Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037440         7      003220.pdf    E‐mail     8/23/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                   Yavapai‐Apache Nation: Kirk sent an additional e‐
                                                                                                                                      mail to stakeholder's with materials from the
                                                                                                                                      swing‐weighting exercise conducted at the
                                                                                                                                      August Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037447         7      003221.pdf    E‐mail     8/23/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Kirk sent an
                                                                                                                                      additional e‐mail to stakeholder's with materials
                                                                                                                                      from the swing‐weighting exercise conducted at
                                                                                                                                      the August Stakeholder's Workshop as well as a
                                                                                                                                      brief explanation of the process and discussions
                                                                                                                                      that were held.




                                                                                         659 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 660 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                               From   Description
   037454        7      003222.pdf     E‐mail    8/23/2013 Margaret Vick, Atty                             Kirk LaGory, ANL           The Havasupai Tribe: Kirk sent an additional e‐
                                                                                                                                      mail to stakeholder's with materials from the
                                                                                                                                      swing‐weighting exercise conducted at the
                                                                                                                                      August Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037461         7      003223.pdf    E‐mail     8/23/2013 Leigh Kuwanwisiwma, THPO; Michael               Kirk LaGory, ANL           Hopi: Kirk sent an additional e‐mail to
                                                           Yeatts, Tribal Archaeologist                                               stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037468         7      003224.pdf    E‐mail     8/23/2013 Peter Bungart, Dept. of CR; Loretta             Kirk LaGory, ANL           The Hualapai Tribe: Kirk sent an additional e‐mail
                                                           Jackson‐Kelly, THPO                                                        to stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037475         7      003225.pdf    E‐mail     8/23/2013 Tony Joe, Supervisory Anthropologist;           Kirk LaGory, ANL           The Navajo Nation: Kirk sent an additional e‐mail
                                                           Jason John, NDWP                                                           to stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037482         7      003226.pdf    E‐mail     8/23/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: Kirk sent an additional e‐mail
                                                                                                                                      to stakeholder's with materials from the swing‐
                                                                                                                                      weighting exercise conducted at the August
                                                                                                                                      Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037489         7      003227.pdf    E‐mail     8/23/2013 Dorena Martineau                                Kirk LaGory, ANL           Paiute Indian Tribe of Utah: Kirk sent an
                                                                                                                                      additional e‐mail to stakeholder's with materials
                                                                                                                                      from the swing‐weighting exercise conducted at
                                                                                                                                      the August Stakeholder's Workshop as well as a
                                                                                                                                      brief explanation of the process and discussions
                                                                                                                                      that were held.
  037496         7      003228.pdf    E‐mail     8/23/2013 Ben Robbins, Tribal Liaison                     Kirk LaGory, ANL           The Pueblo of Santa Ana: Kirk sent an additional
                                                                                                                                      e‐mail to stakeholder's with materials from the
                                                                                                                                      swing‐weighting exercise conducted at the
                                                                                                                                      August Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.


                                                                                         660 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 661 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From   Description
   037503        7      003229.pdf     E‐mail    8/23/2013 Ben Chavarria, NAGPRA Contact                   Kirk LaGory, ANL           The Pueblo of Santa Clara: Kirk sent an additional
                                                                                                                                      e‐mail to stakeholder's with materials from the
                                                                                                                                      swing‐weighting exercise conducted at the
                                                                                                                                      August Stakeholder's Workshop as well as a brief
                                                                                                                                      explanation of the process and discussions that
                                                                                                                                      were held.
  037510         2      003230.pdf    E‐Mail     8/23/2013 Rob Billerbeck, Glen Knowles                    Leslie James, CREDA        Cooperating Agencies: E‐mail: CREDA Comments
                                                                                                                                      on Performance Goals, SDA workshop and
                                                                                                                                      models
  037512         5      003231.pdf    Other      8/23/2013                                                                            Cooperating Agencies: Grand Canyon River
                                                                                                                                      Guides Comments on Performance Goals, SDA
                                                                                                                                      workshop and models
  037517         2      003232.pdf    E‐Mail     8/22/2013 Amy.Heuslein@bia.gov;                 LaGory, Kirk E. <lagory@anl.gov>     Next Cooperating Agency Call‐‐August 28
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           Jenika.Raub@srpnet.com;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           ted@uamps.com;
  037519         2      003233.pdf    E‐Mail     8/22/2013 BStewart@azgfd.gov;                   Billerbeck, Rob                      Re: AZGFD comments on performance metrics.
                                                           gknowles@usbr.gov; lagory@anl.gov;    <rob_p_billerbeck@nps.gov>
                                                           SRogers@azgfd.gov;
                                                           DWeedman@azgfd.gov;
                                                           bheffernan@usbr.gov; griffinj@anl.gov

                                                                                         661 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 662 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                  From               Description
   037521        3      003234.pdf    E‐Mail     8/22/2013 seth.shanahan@snwa.com;              Billerbeck, Rob                    Re: CRSS discussion
                                                           kgrantz@usbr.gov; gknowles@usbr.gov; <rob_p_billerbeck@nps.gov>
                                                           bheffernan@usbr.gov

  037524         2      003235.pdf    E‐Mail     8/22/2013 rob_p_billerbeck@nps.gov;            Seth Shanahan                      RE: CRSS discussion
                                                           kgrantz@usbr.gov; gknowles@usbr.gov; <seth.shanahan@snwa.com>
                                                           bheffernan@usbr.gov

  037526         2      003236.pdf    E‐mail     8/22/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL        Kaibab Band of Paiute Indians: Kirk sent an e‐mail
                                                                                                                                   reminder and agenda for the August 28th
                                                                                                                                   Cooperating Agency meeting.
  037528         2      003237.pdf    E‐mail     8/22/2013 Don Watahomigie, Chairperson; Tribal            Kirk LaGory, ANL        The Havasupai Tribe: Kirk sent an e‐mail
                                                           Secretary; Margaret Vick, Atty.                                         reminder and agenda for the August 28th
                                                                                                                                   Cooperating Agency meeting.
  037530         2      003238.pdf    E‐mail     8/22/2013 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL        The Navajo Nation: Kirk sent an e‐mail reminder
                                                           Supervisory Anthropologist                                              and agenda for the August 28th Cooperating
                                                                                                                                   Agency meeting.
  037532         2      003239.pdf    E‐mail     8/22/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL        The Pueblo of Zuni: Kirk sent an e‐mail reminder
                                                                                                                                   and agenda for the August 28th Cooperating
                                                                                                                                   Agency meeting.
  037534         2      003240.pdf    E‐mail     8/22/2013 Peter Bungart, Dept. of CR; Loretta             Kirk LaGory, ANL        The Hualapai Tribe: Kirk sent an e‐mail reminder
                                                           Jackson‐Kelly, THPO                                                     and agenda for the August 28th Cooperating
                                                                                                                                   Agency meeting.
  037536         2      003241.pdf    E‐mail     8/22/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL        Hopi: Kirk sent an e‐mail reminder and agenda
                                                                                                                                   for the August 28th Cooperating Agency meeting.

  037538         2      003242.pdf    E‐mail     8/22/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL        The Hualapai Tribe: Kirk sent an e‐mail to
                                                           Bungart, Dept. of CR                                                    stakeholders with a reminder that the joint‐lead
                                                                                                                                   agencies would like to receive their comments on
                                                                                                                                   the performance metrics and models presented
                                                                                                                                   at the LTEMP stakeholder workshop by August
                                                                                                                                   23, 2013.
  037540         2      003243.pdf    E‐mail     8/22/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL        Fort Mojave Tribal Council: Kirk sent an e‐mail to
                                                                                                                                   stakeholders with a reminder that the joint‐lead
                                                                                                                                   agencies would like to receive their comments on
                                                                                                                                   the performance metrics and models presented
                                                                                                                                   at the LTEMP stakeholder workshop by August
                                                                                                                                   23, 2013.
  037542         2      003244.pdf    E‐mail     8/22/2013 Margaret Vick, Atty                             Kirk LaGory, ANL        The Havasupai Tribe: Kirk sent an e‐mail to
                                                                                                                                   stakeholders with a reminder that the joint‐lead
                                                                                                                                   agencies would like to receive their comments on
                                                                                                                                   the performance metrics and models presented
                                                                                                                                   at the LTEMP stakeholder workshop by August
                                                                                                                                   23, 2013.
                                                                                         662 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 663 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                    From             Description
   037544        2      003245.pdf     E‐mail      8/22/2013 Mike Yeatts, Tribal Archaeologist; Leigh Kirk LaGory, ANL                  Hopi: Kirk sent an e‐mail to stakeholders with a
                                                             Kuwanwisiwma, Chairperson                                                  reminder that the joint‐lead agencies would like
                                                                                                                                        to receive their comments on the performance
                                                                                                                                        metrics and models presented at the LTEMP
                                                                                                                                        stakeholder workshop by August 23, 2013.

  037546         2      003246.pdf     E‐mail      8/22/2013 Tony Joe, Supervisory Anthropologist;           Kirk LaGory, ANL           The Navajo Nation: Kirk sent an e‐mail to
                                                             Jason John, NDWP                                                           stakeholders with a reminder that the joint‐lead
                                                                                                                                        agencies would like to receive their comments on
                                                                                                                                        the performance metrics and models presented
                                                                                                                                        at the LTEMP stakeholder workshop by August
                                                                                                                                        23, 2013.
  037548         2      003247.pdf     E‐mail      8/22/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: Kirk sent an e‐mail to
                                                                                                                                        stakeholders with a reminder that the joint‐lead
                                                                                                                                        agencies would like to receive their comments on
                                                                                                                                        the performance metrics and models presented
                                                                                                                                        at the LTEMP stakeholder workshop by August
                                                                                                                                        23, 2013.
  037550         2      003248.pdf     E‐mail      8/22/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Kirk sent an e‐mail
                                                                                                                                        to stakeholders with a reminder that the joint‐
                                                                                                                                        lead agencies would like to receive their
                                                                                                                                        comments on the performance metrics and
                                                                                                                                        models presented at the LTEMP stakeholder
                                                                                                                                        workshop by August 23, 2013.
  037552         1      003249.pdf     E‐Mail      8/21/2013 seth.shanahan@snwa.com;              Billerbeck, Rob                       Re: CRSS discussion
                                                             kgrantz@usbr.gov; gknowles@usbr.gov; <rob_p_billerbeck@nps.gov>
                                                             bheffernan@usbr.gov

  037553         2      003250.pdf     E‐Mail      8/21/2013 seth.shanahan@snwa.com;              Grantz, Katrina <kgrantz@usbr.gov>    Re: CRSS discussion
                                                             gknowles@usbr.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             bheffernan@usbr.gov
  037555         1      003251.pdf     E‐Mail      8/21/2013 kgrantz@usbr.gov; gknowles@usbr.gov; Seth Shanahan                         CRSS discussion
                                                             rob_p_billerbeck@nps.gov;            <seth.shanahan@snwa.com>
                                                             bheffernan@usbr.gov

  037556         1      003252.pdf     E‐Mail      8/21/2013 lagory@anl.gov; gknowles@usbr.gov;              Seth Shanahan              LTEMP information request
                                                             rob_p_billerbeck@nps.gov;                       <seth.shanahan@snwa.com>
                                                             mrunge@usgs.gov;
                                                             bheffernan@usbr.gov

  037557         6      003253.pdf Meeting Notes   8/21/2013                                                                            The Hualapai Tribe: Tribal consultation meeting
                                                                                                                                        held. Peter Bungart in attendance.
  037563         6      003254.pdf Meeting Notes   8/21/2013                                                                            Hopi: Tribal consultation meeting held. Mike
                                                                                           663 of 1060                                  Yeatts in attendance.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 664 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                            From              Description
   037569        6      003255.pdf Meeting Notes   8/21/2013                                                                                       The Pueblo of Zuni: Tribal consultation meeting
                                                                                                                                                   held. Kurt Dongoske in attendance.
  037575         1      003256.pdf     E‐mail      8/20/2013 Peter Bungart, Dept. of CR; Loretta             Sarah Rinkevich, DOI Tribal Liaison   The Hualapai Tribe: Sarah send an e‐mail
                                                             Jackson‐Kelly, THPO                                                                   indicating that the best time for a call this week
                                                                                                                                                   would be August 21. Call‐in number, passcode,
                                                                                                                                                   and topics of discussion were provided.

  037576         1      003257.pdf     E‐mail      8/20/2013 Mike Yeatts, Tribal Archaeologist               Sarah Rinkevich, DOI Tribal Liaison   Hopi: Sarah send an e‐mail indicating that the
                                                                                                                                                   best time for a call this week would be August 21.
                                                                                                                                                   Call‐in number, passcode, and topics of
                                                                                                                                                   discussion were provided.
  037577         1      003258.pdf     E‐mail      8/20/2013 Kurt Dongoske, THPO                             Sarah Rinkevich, DOI Tribal Liaison   The Pueblo of Zuni: Sarah send an e‐mail
                                                                                                                                                   indicating that the best time for a call this week
                                                                                                                                                   would be August 21. Call‐in number, passcode,
                                                                                                                                                   and topics of discussion were provided.

  037578         1      003259.pdf     E‐mail      8/20/2013 Tony Joe, Supervisory Anthropologist            Sarah Rinkevich, DOI Tribal Liaison   The Navajo Nation: Sarah send an e‐mail
                                                                                                                                                   indicating that the best time for a call this week
                                                                                                                                                   would be August 21. Call‐in number, passcode,
                                                                                                                                                   and topics of discussion were provided.

  037579         1      003260.pdf     E‐mail      8/20/2013 Charley Bulletts, CRD                           Sarah Rinkevich, DOI Tribal Liaison   Kaibab Band of Paiute Indians: Sarah send an e‐
                                                                                                                                                   mail indicating that the best time for a call this
                                                                                                                                                   week would be August 21. Call‐in number,
                                                                                                                                                   passcode, and topics of discussion were
                                                                                                                                                   provided.
  037580         2      003261.pdf     E‐Mail      8/19/2013 lagory@anl.gov; griffinj@anl.gov;               Seth Shanahan                         RE: Doodle Poll: Basin States Screening Tool
                                                             bheffernan@usbr.gov;                            <seth.shanahan@snwa.com>              Webinar pt2
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov
  037582         2      003262.pdf     E‐Mail      8/19/2013 lagory@anl.gov; griffinj@anl.gov;               Seth Shanahan                         RE: Doodle Poll: Basin States Screening Tool
                                                             bheffernan@usbr.gov;                            <seth.shanahan@snwa.com>              Webinar pt2
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov
  037584         4      003263.pdf     E‐mail      8/16/2013 Bruce Verhaaren, ANL; Sarah Rinkevich,          Peter Bungart, Dept. of CR            The Hualapai Tribe: Peter sent an e‐mail
                                                             Tribal Liaison; Mike Runge, USGS; Rob                                                 indicating that he took a shot at trying to identify
                                                             Billerbeck, NPS                                                                       more specific concerns that could be more
                                                                                                                                                   readily addressed in the SDM process. Included a
                                                                                                                                                   rough draft of these.
  037588         1      003264.pdf     E‐mail      8/15/2013 Bruce Verhaaren, ANL                            Peter Bungart, Dept. of CR            The Hualapai Tribe: Peter responded to Bruce's
                                                                                                                                                   request for additional monitoring reports
                                                                                                                                                   indicating that he passed the request on to
                                                                                                                                                   Loretta. He advised that some information may
                                                                                                                                                   be confidential.
                                                                                           664 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 665 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From                           Description
   037589        1      003265.pdf    E‐Mail     8/14/2013 griffinj@anl.gov; lagory@anl.gov;     Seth Shanahan                                  RE: Doodle Poll: Basin States Screening Tool
                                                           rob_p_billerbeck@nps.gov;             <seth.shanahan@snwa.com>                       Webinar pt2
                                                           gknowles@usbr.gov
  037590         1      003266.pdf    E‐Mail     8/13/2013 lagory@anl.gov;                       Billerbeck, Rob                                Next LTEMP Cooperating Agency Conference Call
                                                           Amy.Heuslein@bia.gov;                 <rob_p_billerbeck@nps.gov>                     August 28, 2013
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  037591         1      003267.pdf    E‐Mail     8/12/2013 kgrantz@usbr.gov                                Warren Turkett <wturkett@crc.nv.gov> Re: CRSS model

  037592         1      003268.pdf    E‐Mail     8/12/2013 wturkett@crc.nv.gov;                            Grantz, Katrina <kgrantz@usbr.gov>   Re: CRSS model
                                                           rabutler@usbr.gov; jprairie@usbr.gov

  037593         1      003269.pdf    E‐Mail     8/12/2013 gknowles@usbr.gov                               Sandra Seaholm                       CRSS Modeling
                                                                                                           <skseaholm@gmail.com>
  037594         1      003270.pdf    E‐mail     8/12/2013 Mike Yeatts, Tribal Archaeologist               Mike Runge, DOI                      Hopi: Mike sent an e‐mail to Tribes who
                                                                                                                                                participated in the August 5‐7 webinar, thanking
                                                                                                                                                them for their participation and suggesting a
                                                                                                                                                follow‐up meeting.
  037595         1      003271.pdf    E‐mail     8/12/2013 Kurt Dongoske, THPO                             Mike Runge, DOI                      The Pueblo of Zuni: Mike sent an e‐mail to Tribes
                                                                                                                                                who participated in the August 5‐7 webinar,
                                                                                                                                                thanking them for their participation and
                                                                                                                                                suggesting a follow‐up meeting.
                                                                                         665 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 666 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From              Description
   037596        1      003272.pdf     E‐mail    8/12/2013 Peter Bungart, Dept of CR                       Mike Runge, DOI                       The Hualapai Tribe: Mike sent an e‐mail to Tribes
                                                                                                                                                 who participated in the August 5‐7 webinar,
                                                                                                                                                 thanking them for their participation and
                                                                                                                                                 suggesting a follow‐up meeting.

  037597         1      003273.pdf    E‐mail     8/12/2013 Tony Joe, Supervisory Archaeologist             Mike Runge, DOI                       The Navajo Nation: Mike sent an e‐mail to Tribes
                                                                                                                                                 who participated in the August 5‐7 webinar,
                                                                                                                                                 thanking them for their participation and
                                                                                                                                                 suggesting a follow‐up meeting.

  037598         1      003274.pdf    E‐mail     8/12/2013 Charley Bulletts, CRD                           Mike Runge, DOI                       Kaibab Band of Paiute Indians: Mike sent an e‐
                                                                                                                                                 mail to Tribes who participated in the August 5‐7
                                                                                                                                                 webinar, thanking them for their participation
                                                                                                                                                 and suggesting a follow‐up meeting.

  037599         1      003275.pdf    E‐Mail     8/9/2013   griffinj@anl.gov; gknowles@usbr.gov;           Seth Shanahan                         Re: Basin States science panel comments webinar
                                                            rob_p_billerbeck@nps.gov;                      <seth.shanahan@snwa.com>              doodle poll
                                                            lagory@anl.gov; mrunge@usgs.gov;
                                                            tmelis@usgs.gov

  037600         1      003276.pdf    E‐Mail     8/9/2013   seth.shanahan@snwa.com;                        Griffin, Jessica <griffinj@anl.gov>   Basin States science panel comments webinar
                                                            gknowles@usbr.gov;                                                                   doodle poll
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov; mrunge@usgs.gov;
                                                            tmelis@usgs.gov
  037601        81      003277.pdf    E‐Mail     8/7/2013   SRogers@azgfd.gov;                             Healy, Brian <brian_healy@nps.gov>    LTEMP fisheries model
                                                            BStewart@azgfd.gov;
                                                            DWeedman@azgfd.gov;
                                                            drogowski@azgfd.gov;
                                                            jan_balsom@nps.gov;
                                                            rob p billerbeck@nps.gov




                                                                                         666 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 667 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                   From            Description
   037682       149     003278.pdf    E‐Mail     8/7/2013   anne_castle@ios.doi.gov;              LaGory, Kirk E. <lagory@anl.gov>   Presentation Materials from Workshop
                                                            Robert.Snow@sol.doi.gov;
                                                            jane_lyder@ios.doi.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            sarah_rinkevich@fws.gov;
                                                            rvan@anl.gov; brucev@anl.gov;
                                                            griffinj@anl.gov; jmay@anl.gov;
                                                            hayse@anl.gov; danorourke@anl.gov;
                                                            lapoch@anl.gov; ihor@anl.gov;
                                                            boconnor@anl.gov;
                                                            jabplanalp@anl.gov;
                                                            kwuthrich@anl.gov; agold@usbr.gov;
                                                            DTrueman@usbr.gov;
                                                            gknowles@usbr.gov; hfairley@usgs.gov;
                                                            kskopp@gmail.com; krussell@usbr.gov;
                                                            kgrantz@usbr.gov; nwilliams@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            brian_healy@nps.gov;
                                                            dave_uberuaga@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            martha_hahn@nps.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            thann_baker@nps.gov;
  037831        146     003279.pdf    E‐mail     8/7/2013   Lynn Hartman                                  Kirk LaGory, ANL           Ute Mountain Ute Tribe: Kirk sent an e‐mail to
                                                                                                                                     stakeholder's with an updated PowerPoint
                                                                                                                                     presentation for the August 5‐7 Webinar.
  037977        146     003280.pdf    E‐mail     8/7/2013   Ben Chavarria, NAGPRA Contact                 Kirk LaGory, ANL           The Pueblo of Santa Clara: Kirk sent an e‐mail to
                                                                                                                                     stakeholder's with an updated PowerPoint
                                                                                                                                     presentation for the August 5‐7 Webinar.

  038123        146     003281.pdf    E‐mail     8/7/2013   Arlene Kingery, THPO                          Kirk LaGory, ANL           Fort Yuma Quechan Tribe: Kirk sent an e‐mail to
                                                                                                                                     stakeholder's with an updated PowerPoint
                                                                                                                                     presentation for the August 5‐7 Webinar.
  038269        146     003282.pdf    E‐mail     8/7/2013   Betsy Chapoose, Cultural Rights and           Kirk LaGory, ANL           Ute Indian Tribe: Kirk sent an e‐mail to
                                                            Protection Office                                                        stakeholder's with an updated Powerpoint
                                                                                                                                     presentation for the August 5‐7 Webinar.
  038415        146     003283.pdf    E‐mail     8/7/2013   Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                 Yavapai‐Apache Nation: Kirk sent an e‐mail to
                                                                                                                                     stakeholder's with an updated PowerPoint
                                                                                                                                     presentation for the August 5‐7 Webinar.


                                                                                        667 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 668 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                         To                                            From   Description
   038561       146     003284.pdf      E‐mail      8/7/2013   Charley Bulletts, CRD                         Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Kirk sent an e‐mail
                                                                                                                                        to stakeholder's with an updated PowerPoint
                                                                                                                                        presentation for the August 5‐7 Webinar.

  038707        146     003285.pdf      E‐mail      8/7/2013   Linda Otero, Director Cultural Society        Kirk LaGory, ANL           Fort Mojave Tribal Council: Kirk sent an e‐mail to
                                                                                                                                        stakeholder's with an updated PowerPoint
                                                                                                                                        presentation for the August 5‐7 Webinar.

  038853        146     003286.pdf      E‐mail      8/7/2013   Margaret Vick, Atty                           Kirk LaGory, ANL           The Havasupai Tribe: Kirk sent an e‐mail to
                                                                                                                                        stakeholder's with an updated PowerPoint
                                                                                                                                        presentation for the August 5‐7 Webinar.
  038999        146     003287.pdf      E‐mail      8/7/2013   Leigh Kuwanwisiwma, THPO; Mike                Kirk LaGory, ANL           Hopi: Kirk sent an e‐mail to stakeholder's with an
                                                               Yeatts, Tribal archaeologist                                             updated PowerPoint presentation for the August
                                                                                                                                        5‐7 Webinar.
  039145        146     003288.pdf      E‐mail      8/7/2013   Loretta Jackson‐Kelly, THPO; Peter            Kirk LaGory, ANL           The Hualapai Tribe: Kirk sent an e‐mail to
                                                               Bungart, Dept. of CR                                                     stakeholder's with an updated PowerPoint
                                                                                                                                        presentation for the August 5‐7 Webinar.
  039291        146     003289.pdf      E‐mail      8/7/2013   Tony Joe, Supervisory Anthropologist;         Kirk LaGory, ANL           The Navajo Nation: Kirk sent an e‐mail to
                                                               Jason John, Navajo DWP                                                   stakeholder's with an updated PowerPoint
                                                                                                                                        presentation for the August 5‐7 Webinar.
  039437        146     003290.pdf      E‐mail      8/7/2013   Kurt Dongoske, THPO                           Kirk LaGory, ANL           The Pueblo of Zuni: Kirk sent an e‐mail to
                                                                                                                                        stakeholder's with an updated PowerPoint
                                                                                                                                        presentation for the August 5‐7 Webinar.
  039583        146     003291.pdf      E‐mail      8/7/2013   Dorena Martineau                              Kirk LaGory, ANL           Paiute Indian Tribe of Utah: Kirk sent an e‐mail to
                                                                                                                                        stakeholder's with an updated PowerPoint
                                                                                                                                        presentation for the August 5‐7 Webinar.

  039729        146     003292.pdf      E‐mail      8/7/2013   Ben Robbins, Tribal Liaison                   Kirk LaGory, ANL           The Pueblo of Santa Ana: Kirk sent an e‐mail to
                                                                                                                                        stakeholder's with an updated PowerPoint
                                                                                                                                        presentation for the August 5‐7 Webinar.
  039875        145     003293.pdf   Presentation   8/7/2013                                                                            PowerPoint presentation: Presentation to
                                                                                                                                        stakeholders on structured decision analysis
                                                                                                                                        process.




                                                                                           668 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 669 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                   From            Description
   040020       123     003294.pdf    E‐Mail     8/6/2013   anne_castle@ios.doi.gov;              LaGory, Kirk E. <lagory@anl.gov>   Presentation Materials from Wrokshop
                                                            Robert.Snow@sol.doi.gov;
                                                            jane_lyder@ios.doi.gov;
                                                            Justin.Tade@sol.doi.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            Rodney.Smith@sol.doi.gov;
                                                            sarah_rinkevich@fws.gov;
                                                            rvan@anl.gov; brucev@anl.gov;
                                                            griffinj@anl.gov; jmay@anl.gov;
                                                            hayse@anl.gov; danorourke@anl.gov;
                                                            lapoch@anl.gov; ihor@anl.gov;
                                                            boconnor@anl.gov;
                                                            jabplanalp@anl.gov;
                                                            kwuthrich@anl.gov; agold@usbr.gov;
                                                            DTrueman@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            kskopp@gmail.com; krussell@usbr.gov;
                                                            kgrantz@usbr.gov; nwilliams@usbr.gov;
                                                            mbarger@usbr.gov;
                                                            brian_healy@nps.gov;
                                                            dave_uberuaga@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            martha_hahn@nps.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            thann_baker@nps.gov;
  040143        121     003295.pdf    E‐mail     8/6/2013   Linda Otero, Director Cultural Society        Kirk LaGory                Fort Mojave Tribal Council: Kirk sent an e‐mail to
                                                                                                                                     stakeholder's with the PowerPoint presentations
                                                                                                                                     for August 5‐7 Webinar.
  040264        121     003296.pdf    E‐mail     8/6/2013   Ben Chavarria, NAGPRA Contact                 Kirk LaGory                The Pueblo of Santa Clara: Kirk sent an e‐mail to
                                                                                                                                     stakeholder's with the PowerPoint presentations
                                                                                                                                     for August 5‐7 Webinar.
  040385        121     003297.pdf    E‐mail     8/6/2013   Arlene Kingery, THPO                          Kirk LaGory                Fort Yuma Quechan Tribe: Kirk sent an e‐mail to
                                                                                                                                     stakeholder's with the PowerPoint presentations
                                                                                                                                     for August 5‐7 Webinar.
  040506        121     003298.pdf    E‐mail     8/6/2013   Betsy Chappose, Cultural Rights and           Kirk LaGory                Ute Indian Tribe: Kirk sent an e‐mail to
                                                            Protection Office                                                        stakeholder's with the Powerpoint presentations
                                                                                                                                     for August 5‐7 Webinar.
  040627        121     003299.pdf    E‐mail     8/6/2013   Lynn Hartman                                  Kirk LaGory                Ute Mountain Ute Tribe: Kirk sent an e‐mail to
                                                                                                                                     stakeholder's with the PowerPoint presentations
                                                                                                                                     for August 5‐7 Webinar.
  040748        121     003300.pdf    E‐mail     8/6/2013   Christopher Coder, Tribal Archaeologist Kirk LaGory                      Yavapai‐Apache Nation: Kirk sent an e‐mail to
                                                                                                                                     stakeholder's with the PowerPoint presentations
                                                                                                                                     for August 5‐7 Webinar.
                                                                                        669 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 670 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                             From            Description
   040869       121     003301.pdf     E‐mail      8/6/2013   Margaret Vick, Atty                           Kirk LaGory                         The Havasupai Tribe: Kirk sent an e‐mail to
                                                                                                                                                stakeholder's with the PowerPoint presentations
                                                                                                                                                for August 5‐7 Webinar.
  040990        121     003302.pdf     E‐mail      8/6/2013   Peter Bungart, Dept. of Cr; Loretta           Kirk LaGory                         The Hualapai Tribe: Kirk sent an e‐mail to
                                                              Jackson‐Kelly, THPO                                                               stakeholder's with the PowerPoint presentations
                                                                                                                                                for August 5‐7 Webinar.
  041111        121     003303.pdf     E‐mail      8/6/2013   Leigh Kuwanwisiwma, THPO; Mike                Kirk LaGory                         Hopi: Kirk sent an e‐mail to stakeholder's with
                                                              Yeatts, Tribal Archaeologist                                                      the PowerPoint presentations for August 5‐7
                                                                                                                                                Webinar.
  041232        121     003304.pdf     E‐mail      8/6/2013   Tony Joe, Supervisory Anthropologist;         Kirk LaGory                         The Navajo Nation: Kirk sent an e‐mail to
                                                              Jason John, NDWP                                                                  stakeholder's with the PowerPoint presentations
                                                                                                                                                for August 5‐7 Webinar.
  041353        121     003305.pdf     E‐mail      8/6/2013   Charley Bulletts, CRD                         Kirk LaGory                         Kaibab Band of Paiute Indians: Kirk sent an e‐mail
                                                                                                                                                to stakeholder's with the PowerPoint
                                                                                                                                                presentations for August 5‐7 Webinar.
  041474        121     003306.pdf     E‐mail      8/6/2013   Kurt Dongoske, THPO                           Kirk LaGory                         The Pueblo of Zuni: Kirk sent an e‐mail to
                                                                                                                                                stakeholder's with the PowerPoint presentations
                                                                                                                                                for August 5‐7 Webinar.
  041595        121     003307.pdf     E‐mail      8/6/2013   Dorena Martineau                              Kirk LaGory                         Paiute Indian Tribe of Utah: Kirk sent an e‐mail to
                                                                                                                                                stakeholder's with the PowerPoint presentations
                                                                                                                                                for August 5‐7 Webinar.
  041716        121     003308.pdf     E‐mail      8/6/2013   Ben Robbins, Tribal Liaison                   Kirk LaGory                         The Pueblo of Santa Ana: Kirk sent an e‐mail to
                                                                                                                                                stakeholder's with the PowerPoint presentations
                                                                                                                                                for August 5‐7 Webinar.
  041837        68      003309.pdf     E‐Mail      8/5/2013   donmagpie@hotmail.com                         Heffernan, Beverley                 Fwd: LTEMP SME Webinars July 29‐Aug 2
                                                                                                            <bheffernan@usbr.gov>
  041905         2      003310.pdf     E‐Mail      8/5/2013   gknowles@usbr.gov;                            Karen Kwon <Karen.Kwon@state.co.us> LTEMP Workshop on SDA (Participation)
                                                              rob_p_billerbeck@nps.gov;
                                                              lagory@anl.gov; jmcclow@ugrwcd.org;
                                                              james.eklund@state.co.us;
                                                              ted.kowalski@state.co.us;
                                                              Shanti.RossetODonovan@state.co.us


  041907        143     003311.pdf Meeting Notes   8/5/2013                                                                                     AMWG Meeting: Notes; Attendees: ANL,
                                                                                                                                                Reclamation, NPS, DOI, USGS, NOAA, AWMG
                                                                                                                                                Stakeholders, Triangle Associates; Topic: SDA
                                                                                                                                                workshop
  042050        70      003312.pdf Meeting Notes   8/5/2013                                                                                     Hopi: Stakeholder Workshop held to engage
                                                                                                                                                stakeholders in the LTEMP structured‐decision
                                                                                                                                                analysis process. Mike Yeatts present.




                                                                                          670 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 671 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From           Description
   042120       70      003313.pdf Meeting Notes   8/5/2013                                                                                    The Hualapai Tribe: Stakeholder Workshop held
                                                                                                                                               to engage stakeholders in the LTEMP structured‐
                                                                                                                                               decision analysis process. Kerry Christensen
                                                                                                                                               present.
  042190        70      003314.pdf Meeting Notes   8/5/2013                                                                                    The Pueblo of Zuni: Stakeholder Workshop held
                                                                                                                                               to engage stakeholders in the LTEMP structured‐
                                                                                                                                               decision analysis process. Kurt Dongoske
                                                                                                                                               present.
  042260        70      003315.pdf Meeting Notes   8/5/2013                                                                                    The Navajo Nation: Stakeholder Workshop held
                                                                                                                                               to engage stakeholders in the LTEMP structured‐
                                                                                                                                               decision analysis process. Mike Foley present.
                                                                                                                                               Tony Joe present by phone.
  042330        70      003316.pdf Meeting Notes   8/5/2013                                                                                    Kaibab Band of Paiute Indians: Stakeholder
                                                                                                                                               Workshop held to engage stakeholders in the
                                                                                                                                               LTEMP structured‐decision analysis process.
                                                                                                                                               Charley Bulletts present.
  042400         1      003317.pdf     E‐Mail      8/4/2013   jharkins@crc.nv.gov;                  Katrina Grantz <kgrantz@usbr.gov>          Re: CRSS Model and Rulesets
                                                              wturkett@crc.nv.gov
  042401         1      003318.pdf     E‐Mail      8/4/2013   kgrantz@usbr.gov; wturkett@crc.nv.gov Jayne Harkins <jharkins@crc.nv.gov>        CRSS Model and Rulesets

  042402         3      003319.pdf     E‐Mail      8/3/2013   gknowles@usbr.gov;                            Karen Kwon <Karen.Kwon@state.co.us> RE: LTEMP Worhshop next week
                                                              ted.kowalski@state.co.us;
                                                              Shanti.RossetODonovan@state.co.us;
                                                              rob p billerbeck@nps.gov
  042405         2      003320.pdf     E‐Mail      8/3/2013   Karen.Kwon@state.co.us;                       Glen Knowles <gknowles@usbr.gov>   Re: LTEMP Worhshop next week
                                                              ted.kowalski@state.co.us;
                                                              Shanti.RossetODonovan@state.co.us;
                                                              rob p billerbeck@nps.gov
  042407         2      003321.pdf     E‐Mail      8/3/2013   ted.kowalski@state.co.us;                     Karen Kwon <Karen.Kwon@state.co.us> RE: LTEMP Worhshop next week
                                                              gknowles@usbr.gov;
                                                              Shanti.RossetODonovan@state.co.us;
                                                              rob p billerbeck@nps.gov
  042409         2      003322.pdf     E‐Mail      8/2/2013   rob_p_billerbeck@nps.gov                      Ted Kowalski ‐ DNR                 Re: LTEMP Worhshop next week
                                                                                                            <ted.kowalski@state.co.us>
  042411         2      003323.pdf     E‐Mail      8/2/2013   ted.kowalski@state.co.us                      Rob Billerbeck                     Re: LTEMP Worhshop next week
                                                                                                            <rob_p_billerbeck@nps.gov>
  042413         1      003324.pdf     E‐Mail      8/2/2013   gknowles@usbr.gov;                            Kowalski ‐ DNR, Ted                Re: LTEMP Worhshop next week
                                                              karen.kwon@state.co.us;                       <ted.kowalski@state.co.us>
                                                              shanti.rossetodonovan@state.co.us;
                                                              rob p billerbeck@nps.gov




                                                                                          671 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 672 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From                       Description
   042414        2      003325.pdf    E‐Mail     8/2/2013   kgrantz@usbr.gov;                      Jayne Harkins <jharkins@crc.nv.gov>         RE: LTEMP preliminary CRSS modeling results
                                                            seth.shanahan@snwa.com;
                                                            capron@wapa.gov;
                                                            cspalmer@wapa.gov;
                                                            Ellsworth@WAPA.GOV;
                                                            valdezra@aol.com; csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            dennisstrong@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            john.shields@wyo.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            shanti.rossetodonovan@state.co.us;
                                                            ttrujillo@crb.ca.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            tbuschatzke@azwater.gov;
  042416         6      003326.pdf    E‐Mail     8/2/2013   farvana@aol.com;                              Knowles, Glen <gknowles@usbr.gov>    Fwd: Agenda for LTEMP Workshop‐‐August 5‐7,
                                                            cuszhman@yahoo.com                                                                 Flagstaff
  042422         1      003327.pdf    E‐Mail     8/2/2013   cuszhman@yahoo.com;                           Whetton, Linda <lwhetton@usbr.gov>   Re: Mark Your Calendar ‐‐> Next TWG Meeting
                                                            gknowles@usbr.gov
  042423         1      003328.pdf    E‐Mail     8/2/2013   lwhetton@usbr.gov;                            Kerry Christensen                    Re: Mark Your Calendar ‐‐> Next TWG Meeting
                                                            gknowles@usbr.gov                             <cuszhman@yahoo.com>
  042424         1      003329.pdf    E‐Mail     8/2/2013   ted.kowalski@state.co.us;                     Knowles, Glen <gknowles@usbr.gov>    LTEMP Worhshop next week
                                                            rob_p_billerbeck@nps.gov
  042425        268     003330.pdf    E‐Mail     8/2/2013   djgross@azwater.gov;                          Prairie, James <jprairie@usbr.gov>   Re: LTEMP preliminary CRSS modeling results
                                                            kgrantz@usbr.gov; rabutler@usbr.gov

  042693       1704     003331.pdf    E‐Mail     8/2/2013   djgross@azwater.gov;                          Prairie, James <jprairie@usbr.gov>   Re: LTEMP preliminary CRSS modeling results
                                                            kgrantz@usbr.gov; rabutler@usbr.gov

  044397        87      003332.pdf    E‐mail     8/2/2013   Linda Otero, Director Cultural Society        Kirk LaGory, ANL                     Fort Mojave Tribal Council: E‐mail from Kirk to
                                                                                                                                               LTEMP Stakeholders with the PP presentations
                                                                                                                                               from the August 1 webinar

                                                                                        672 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 673 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                              From   Description
   044484       87      003333.pdf      E‐mail      8/2/2013   Ben Chavarria, NAGPRA Contact                 Kirk LaGory, ANL           The Pueblo of Santa Clara: E‐mail from Kirk to
                                                                                                                                        LTEMP Stakeholders with the PP presentations
                                                                                                                                        from the August 1 webinar
  044571        87      003334.pdf      E‐mail      8/2/2013   Arlene Kingery, THPO                          Kirk LaGory, ANL           Fort Yuma Quechan Tribe: E‐mail from Kirk to
                                                                                                                                        LTEMP Stakeholders with the PP presentations
                                                                                                                                        from the August 1 webinar
  044658        87      003335.pdf      E‐mail      8/2/2013   Betsy Chappose, Cultural Rights and           Kirk LaGory, ANL           Ute Indian Tribe: E‐mail from Kirk to LTEMP
                                                               Protection Office                                                        Stakeholders with the PP presentations from the
                                                                                                                                        August 1 webinar
  044745        87      003336.pdf      E‐mail      8/2/2013   Lynn Hartman                                  Kirk LaGory, ANL           Ute Mountain Ute Tribe: E‐mail from Kirk to
                                                                                                                                        LTEMP Stakeholders with the PP presentations
                                                                                                                                        from the August 1 webinar
  044832        87      003337.pdf      E‐mail      8/2/2013   Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                 Yavapai‐Apache Nation: E‐mail from Kirk to
                                                                                                                                        LTEMP Stakeholders with the PP presentations
                                                                                                                                        from the August 1 webinar
  044919        87      003338.pdf      E‐mail      8/2/2013   Margaret Vick, Atty                           Kirk LaGory, ANL           The Havasupai Tribe: E‐mail from Kirk to LTEMP
                                                                                                                                        Stakeholders with the PP presentations from the
                                                                                                                                        August 1 webinar
  045006        87      003339.pdf      E‐mail      8/2/2013   Leigh Kuwanwisiwma, THPO; Mike                Kirk LaGory, ANL           Hopi: E‐mail from Kirk to LTEMP Stakeholders
                                                               Yeatts, Tribal Archaeologist                                             with the PP presentations from the August 1
                                                                                                                                        webinar
  045093        87      003340.pdf      E‐mail      8/2/2013   Peter Bungart, Dept. of CR; Loretta           Kirk LaGory, ANL           The Hualapai Tribe: E‐mail from Kirk to LTEMP
                                                               Jackson‐Kelly                                                            Stakeholders with the PP presentations from the
                                                                                                                                        August 1 webinar
  045180        87      003341.pdf      E‐mail      8/2/2013   Tony Joe, Supervisory Anthropologist;         Kirk LaGory, ANL           The Navajo Nation: E‐mail from Kirk to LTEMP
                                                               Jason John, NDWP                                                         Stakeholders with the PP presentations from the
                                                                                                                                        August 1 webinar
  045267        87      003342.pdf      E‐mail      8/2/2013   Charley Bulletts, CRD                         Kirk LaGory, ANL           Kaibab Band of Paiute Indians: E‐mail from Kirk to
                                                                                                                                        LTEMP Stakeholders with the PP presentations
                                                                                                                                        from the August 1 webinar
  045354        87      003343.pdf      E‐mail      8/2/2013   Kurt Dongoske, THPO                           Kirk LaGory, ANL           The Pueblo of Zuni: E‐mail from Kirk to LTEMP
                                                                                                                                        Stakeholders with the PP presentations from the
                                                                                                                                        August 1 webinar
  045441        87      003344.pdf      E‐mail      8/2/2013   Dorena Martineau                              Kirk LaGory, ANL           Paiute Indian Tribe of Utah: E‐mail from Kirk to
                                                                                                                                        LTEMP Stakeholders with the PP presentations
                                                                                                                                        from the August 1 webinar
  045528        87      003345.pdf      E‐mail      8/2/2013   Ben Robbins, Tribal Liaison                   Kirk LaGory, ANL           The Pueblo of Santa Ana: E‐mail from Kirk to
                                                                                                                                        LTEMP Stakeholders with the PP presentations
                                                                                                                                        from the August 1 webinar
  045615        18      003346.pdf   Presentation   8/2/2013                                                                            PowerPoint presentation: Webinar presentation
                                                                                                                                        on aquatic ecology (fish and aquatic parasites
                                                                                                                                        goals and performance metrics).

  045633        10      003347.pdf   Presentation   8/2/2013                                                                            PowerPoint presentation: Webinar presentation
                                                                                           673 of 1060                                  on recreation.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 674 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                        From                 Description
   045643        3      003348.pdf    E‐Mail     8/1/2013   kgrantz@usbr.gov                              Don Gross <djgross@azwater.gov>      RE: LTEMP preliminary CRSS modeling results

  045646         1      003349.pdf    E‐Mail     8/1/2013   cuszhman@yahoo.com;                           Whetton, Linda <lwhetton@usbr.gov>   Re: Mark Your Calendar ‐‐> Next TWG Meeting
                                                            gknowles@usbr.gov
  045647         3      003350.pdf    E‐Mail     8/1/2013   djgross@azwater.gov;                          Grantz, Katrina <kgrantz@usbr.gov>   Re: LTEMP preliminary CRSS modeling results
                                                            jprairie@usbr.gov; rabutler@usbr.gov

  045650         2      003351.pdf    E‐Mail     8/1/2013   KGrantz@usbr.gov                              Don Gross <djgross@azwater.gov>      RE: LTEMP preliminary CRSS modeling results

  045652        61      003352.pdf    E‐mail     8/1/2013   Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                           Yavapai‐Apache Nation: E‐mail from Kirk to
                                                                                                                                               LTEMP Stakeholders with materials for the
                                                                                                                                               August 1 webinar.
  045713        61      003353.pdf    E‐mail     8/1/2013   Ben Robbins, Tribal Liaison                   Kirk LaGory, ANL                     The Pueblo of Santa Ana: E‐mail from Kirk to
                                                                                                                                               LTEMP Stakeholders with materials for the
                                                                                                                                               August 1 webinar.
  045774        61      003354.pdf    E‐mail     8/1/2013   Ben Chavarria, NAGPRA Contact                 Kirk LaGory, ANL                     The Pueblo of Santa Clara: E‐mail from Kirk to
                                                                                                                                               LTEMP Stakeholders with materials for the
                                                                                                                                               August 1 webinar.
  045835        61      003355.pdf    E‐mail     8/1/2013   Arlene Kingery, THPO                          Kirk LaGory, ANL                     Fort Yuma Quechan Tribe: E‐mail from Kirk to
                                                                                                                                               LTEMP Stakeholders with materials for the
                                                                                                                                               August 1 webinar.
  045896        61      003356.pdf    E‐mail     8/1/2013   Betsy Chapoose, Cultural Rights and           Kirk LaGory, ANL                     Ute Indian Tribe: E‐mail from Kirk to LTEMP
                                                            Protection Office                                                                  Stakeholders with materials for the August 1
                                                                                                                                               webinar.
  045957        61      003357.pdf    E‐mail     8/1/2013   Lynn Hartman                                  Kirk LaGory, ANL                     Ute Mountain Ute Tribe: E‐mail from Kirk to
                                                                                                                                               LTEMP Stakeholders with materials for the
                                                                                                                                               August 1 webinar.
  046018        61      003358.pdf    E‐mail     8/1/2013   Linda Otero, Director Cultural Society        Kirk LaGory, ANL                     Fort Mojave Tribal Council: E‐mail from Kirk to
                                                                                                                                               LTEMP Stakeholders with materials for the
                                                                                                                                               August 1 webinar.
  046079        61      003359.pdf    E‐mail     8/1/2013   Margaret Vick, Atty                           Kirk LaGory, ANL                     The Havasupai Tribe: E‐mail from Kirk to LTEMP
                                                                                                                                               Stakeholders with materials for the August 1
                                                                                                                                               webinar.
  046140        61      003360.pdf    E‐mail     8/1/2013   Leigh Kuwanwisiwma, THPO; Mike                Kirk LaGory, ANL                     Hopi: E‐mail from Kirk to LTEMP Stakeholders
                                                            Yeatts, Tribal Archaeologist                                                       with materials for the August 1 webinar.
  046201        61      003361.pdf    E‐mail     8/1/2013   Peter Bungart, Dept. of CR; Loretta           Kirk LaGory, ANL                     The Hualapai Tribe: E‐mail from Kirk to LTEMP
                                                            Jackson‐Kelly, THPO                                                                Stakeholders with materials for the August 1
                                                                                                                                               webinar.
  046262        61      003362.pdf    E‐mail     8/1/2013   Tony Joe, Supervisory Anthropologist;         Kirk LaGory, ANL                     The Navajo Nation: E‐mail from Kirk to LTEMP
                                                            Jason John, NDWP                                                                   Stakeholders with materials for the August 1
                                                                                                                                               webinar.
  046323        61      003363.pdf    E‐mail     8/1/2013   Charley Bulletts, CRD                         Kirk LaGory, ANL                     Kaibab Band of Paiute Indians: E‐mail from Kirk to
                                                                                                                                               LTEMP Stakeholders with materials for the
                                                                                                                                               August 1 webinar.
                                                                                        674 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 675 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                      To                                               From   Description
   046384       61      003364.pdf      E‐mail      8/1/2013   Kurt Dongoske, THPO                           Kirk LaGory, ANL           The Pueblo of Zuni: E‐mail from Kirk to LTEMP
                                                                                                                                        Stakeholders with materials for the August 1
                                                                                                                                        webinar.
  046445        61      003365.pdf      E‐mail      8/1/2013   Dorena Martineau                              Kirk LaGory, ANL           Paiute Indian Tribe of Utah: E‐mail from Kirk to
                                                                                                                                        LTEMP Stakeholders with materials for the
                                                                                                                                        August 1 webinar.
  046506         2      003366.pdf      Other       8/1/2013                                                                            Cooperating Agencies: Hopi Comments on
                                                                                                                                        Performance Goals, SDA workshop and models

  046508        28      003367.pdf   Presentation   8/1/2013                                                                            PowerPoint presentation: Stakeholder webinar of
                                                                                                                                        the LTEMP decision analysis process.

  046536        20      003368.pdf   Presentation   8/1/2013                                                                            PowerPoint Presentation: Stakeholder webinar
                                                                                                                                        on Tribal values.
  046556         2      003369.pdf      E‐mail      8/1/2013   Bruce Verhaaren, ANL                          Charley Bulletts, CRD      Kaibab Band of Paiute Indians: Charley suggested
                                                                                                                                        Bruce contact Helen at GCMRC for those
                                                                                                                                        resources.
  046558         6      003370.pdf   Presentation   8/1/2013                                                                            PowerPoint presentation: Introductory
                                                                                                                                        presentation for stakeholder webinar.
  046564        50      003371.pdf Meeting Notes    8/1/2013                                                                            AMWG Meeting: Notes; Attendees: ANL,
                                                                                                                                        Reclamation, NPS, AMWG; Topic: SDA
                                                                                                                                        Stakeholder Webinar
  046614        62      003372.pdf      E‐mail      8/1/2013   Tony Joe, Supervisory Anthropologist          Jennifer Abplanalp         The Navajo Nation: Jenn sent Tony and e‐mail
                                                                                                                                        with the files that he requested during the
                                                                                                                                        August 1 webinar.
  046676         1      003373.pdf      E‐mail      8/1/2013   Bruce Verhaaren, ANL                          Tony Joe                   The Navajo Nation: Tony replied to Bruce's
                                                                                                                                        request for reports indicating that he will send
                                                                                                                                        both the 2012 and 2013 reports to ANL when
                                                                                                                                        they are finished. Bruce replied, thanking Tony
                                                                                                                                        Joe.
  046677         1      003374.pdf      E‐mail      8/1/2013   Jennifer Abplanalp, ANL                       Tony Joe                   The Navajo Nation: Tony thanked Jenn for
                                                                                                                                        sending the docs.
  046678        19      003375.pdf      E‐mail      8/1/2013   Tony Joe, Supervisory Anthropologist          Mike Runge, USGS           The Navajo Nation: Mike Runge send Tony Joe
                                                                                                                                        the document he requested during the August 1
                                                                                                                                        webinar.
  046697        50      003376.pdf Meeting Notes    8/1/2013                                                                            Hopi: Stakeholder Conference call to review
                                                                                                                                        LTEMP alternatives, Resource Goals and Metrics,
                                                                                                                                        and models. Mike Yeatts in attendance.

  046747        50      003377.pdf Meeting Notes    8/1/2013                                                                            Fort Mojave Tribal Council: Stakeholder
                                                                                                                                        Conference call to review LTEMP alternatives,
                                                                                                                                        Resource Goals and Metrics, and models. Linda
                                                                                                                                        Otero in attendance.

                                                                                           675 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 676 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From             Description
   046797       50      003378.pdf Meeting Notes   8/1/2013                                                                                      The Navajo Nation: Stakeholder Conference call
                                                                                                                                                 to review LTEMP alternatives, Resource Goals
                                                                                                                                                 and Metrics, and models. Mike Foley and Tony
                                                                                                                                                 Joe in attendance.
  046847        50      003379.pdf Meeting Notes   8/1/2013                                                                                      The Pueblo of Zuni: Stakeholder Conference call
                                                                                                                                                 to review LTEMP alternatives, Resource Goals
                                                                                                                                                 and Metrics, and models. Kurt Dongoske in
                                                                                                                                                 attendance.
  046897        50      003380.pdf Meeting Notes   8/1/2013                                                                                      The Havasupai Tribe: Stakeholder Conference call
                                                                                                                                                 to review LTEMP alternatives, Resource Goals
                                                                                                                                                 and Metrics, and models. Margaret Vick in
                                                                                                                                                 attendance.
  046947        50      003381.pdf Meeting Notes   8/1/2013                                                                                      The Hualapai Tribe: Stakeholder Conference call
                                                                                                                                                 to review LTEMP alternatives, Resource Goals
                                                                                                                                                 and Metrics, and models. Peter Bungart in
                                                                                                                                                 attendance.
  046997         2      003382.pdf     E‐mail      8/1/2013   Bruce Verhaaren, ANL                          Kurt Dongoske, THPO                  The Pueblo of Zuni: Kurt replied to Bruce's e‐mail
                                                                                                                                                 regarding monitoring reports indicating that
                                                                                                                                                 there is only one report ANL does not have. This
                                                                                                                                                 report is the ethnographic report completed for
                                                                                                                                                 the 1995 EIS and as part of this EIS, the ZCRAT
                                                                                                                                                 will be looking at it to determine what
                                                                                                                                                 information is appropriate to share in this EIS.

  046999        123     003383.pdf     E‐Mail      7/31/2013 seth.shanahan@snwa.com;                        Grantz, Katrina <kgrantz@usbr.gov>   LTEMP preliminary CRSS modeling results
                                                             gknowles@usbr.gov; lagory@anl.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             DTrueman@usbr.gov;
                                                             rabutler@usbr.gov; mrunge@usgs.gov


  047122        486     003384.pdf     E‐Mail      7/31/2013 nwilliams@usbr.gov;                            LaGory, Kirk E. <lagory@anl.gov>     Emailing:
                                                             kskopp@gmail.com; lapoch@anl.gov                                                    Run2_Trace88_SFLSF_HourlyReleases_7‐31‐
                                                                                                                                                 13.xlsx
  047608         4      003385.pdf     E‐Mail      7/31/2013 ghooee@ashiwi.org                              Knowles, Glen <gknowles@usbr.gov>    Fwd: Reminder‐‐Stakeholder Webinar August 1,
                                                                                                                                                 2013
  047612         2      003386.pdf     E‐Mail      7/31/2013 lagory@anl.gov; gknowles@usbr.gov;             John and Carol Jordan                August 1 Pre LTEMP Webinar Workshop
                                                             rob_p_billerbeck@nps.gov;                      <jcjordan1@cox.net>
                                                             GMyers12@msn.com;
                                                             Hamilldsrt50@msn.com;
                                                             LWhetton@usbr.gov




                                                                                          676 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 677 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From    Description
   047614        2      003387.pdf     E‐mail    7/31/2013 Linda Otero, Director Cultural Society          Bruce Verhaaren, ANL    Fort Mojave Tribal Council: E‐mail from Kirk to
                                                                                                                                   LTEMP Stakeholders with a reminder about the
                                                                                                                                   August 1 webinar to prepare for the workshop on
                                                                                                                                   August 5‐7. Call‐in number and passcode
                                                                                                                                   provided. Meeting agenda attached.

  047616         2      003388.pdf    E‐mail     7/31/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL    The Havasupai Tribe: E‐mail from Kirk to LTEMP
                                                                                                                                   Stakeholders with a reminder about the August 1
                                                                                                                                   webinar to prepare for the workshop on August 5‐
                                                                                                                                   7. Call‐in number and passcode provided.
                                                                                                                                   Meeting agenda attached.

  047618         2      003389.pdf    E‐mail     7/31/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL    Hopi: E‐mail from Kirk to LTEMP Stakeholders
                                                           Yeatts, Tribal Archaeologist                                            with a reminder about the August 1 webinar to
                                                                                                                                   prepare for the workshop on August 5‐7. Call‐in
                                                                                                                                   number and passcode provided. Meeting agenda
                                                                                                                                   attached.
  047620         2      003390.pdf    E‐mail     7/31/2013 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL    The Navajo Nation: E‐mail from Kirk to LTEMP
                                                           Jason John, NDWP                                                        Stakeholders with a reminder about the August 1
                                                                                                                                   webinar to prepare for the workshop on August 5‐
                                                                                                                                   7. Call‐in number and passcode provided.
                                                                                                                                   Meeting agenda attached.

  047622         2      003391.pdf    E‐mail     7/31/2013 Peter Bungart, Dept. of CR; Loretta             Bruce Verhaaren, ANL    The Hualapai Tribe: E‐mail from Kirk to LTEMP
                                                           Jackson‐Kelly, THPO                                                     Stakeholders with a reminder about the August 1
                                                                                                                                   webinar to prepare for the workshop on August 5‐
                                                                                                                                   7. Call‐in number and passcode provided.
                                                                                                                                   Meeting agenda attached.

  047624         2      003392.pdf    E‐mail     7/31/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: E‐mail from Kirk to
                                                                                                                                   LTEMP Stakeholders with a reminder about the
                                                                                                                                   August 1 webinar to prepare for the workshop on
                                                                                                                                   August 5‐7. Call‐in number and passcode
                                                                                                                                   provided. Meeting agenda attached.

  047626         4      003393.pdf    E‐mail     7/31/2013 Peter Bungart, Dept. of CR; Loretta             Kirk LaGory, ANL        The Hualapai Tribe: E‐mail from Kirk with revised
                                                           Jackson‐Kelly                                                           agenda for the August 5‐7 workshop.
  047630         4      003394.pdf    E‐mail     7/31/2013 Ben Chavarria, NAGPRA Contact                   Kirk LaGory, ANL        The Pueblo of Santa Clara: E‐mail from Kirk with
                                                                                                                                   revised agenda for the August 5‐7 workshop.

  047634         4      003395.pdf    E‐mail     7/31/2013 Arlene Kingery, THPO                            Kirk LaGory, ANL        Fort Yuma Quechan Tribe: E‐mail from Kirk with
                                                                                                                                   revised agenda for the August 5‐7 workshop.

  047638         4      003396.pdf    E‐mail     7/31/2013 Betsy Chapoose, Cultural Rights and             Kirk LaGory, ANL        Ute Indian Tribe: E‐mail from Kirk with revised
                                                           Protection Office        677 of 1060                                    agenda for the August 5‐7 workshop.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 678 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                          To                                            From   Description
   047642        4      003397.pdf     E‐mail    7/31/2013 Lynn Hartman                                    Kirk LaGory, ANL           Ute Mountain Ute Tribe: E‐mail from Kirk with
                                                                                                                                      revised agenda for the August 5‐7 workshop.

  047646         4      003398.pdf    E‐mail     7/31/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                   Yavapai‐Apache Nation: E‐mail from Kirk with
                                                                                                                                      revised agenda for the August 5‐7 workshop.

  047650         4      003399.pdf    E‐mail     7/31/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL           Fort Mojave Tribal Council: E‐mail from Kirk with
                                                                                                                                      revised agenda for the August 5‐7 workshop.

  047654         4      003400.pdf    E‐mail     7/31/2013 Margaret Vick, Atty                             Kirk LaGory, ANL           The Havasupai Tribe: E‐mail from Kirk with
                                                                                                                                      revised agenda for the August 5‐7 workshop.
  047658         4      003401.pdf    E‐mail     7/31/2013 Leigh Kuwanwisiwma, THPO; Mike                  Kirk LaGory, ANL           Hopi: E‐mail from Kirk with revised agenda for
                                                           Yeatts, Tribal Archaeologist                                               the August 5‐7 workshop.
  047662         4      003402.pdf    E‐mail     7/31/2013 Tony Joe, Supervisory Anthropologist;           Kirk LaGory, ANL           The Navajo Nation: E‐mail from Kirk with revised
                                                           Jason John, NDWP                                                           agenda for the August 5‐7 workshop.
  047666         4      003403.pdf    E‐mail     7/31/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: E‐mail from Kirk with revised
                                                                                                                                      agenda for the August 5‐7 workshop.
  047670         4      003404.pdf    E‐mail     7/31/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: E‐mail from Kirk
                                                                                                                                      with revised agenda for the August 5‐7
                                                                                                                                      workshop.
  047674         4      003405.pdf    E‐mail     7/31/2013 Dorena Martineau                                Kirk LaGory, ANL           Paiute Indian Tribe of Utah: E‐mail from Kirk with
                                                                                                                                      revised agenda for the August 5‐7 workshop.

  047678         4      003406.pdf    E‐mail     7/31/2013 Ben Robbins, Tribal Liaison                     Kirk LaGory, ANL           The Pueblo of Santa Ana: E‐mail from Kirk with
                                                                                                                                      revised agenda for the August 5‐7 workshop.

  047682         3      003407.pdf    E‐mail     7/31/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL       The Hualapai Tribe: Bruce sent e‐mail to Peter
                                                                                                                                      with a list of monitoring and ethnographic
                                                                                                                                      reports currently in possession by ANL and
                                                                                                                                      requesting any additional reports that might be
                                                                                                                                      useful for LTEMP purposes.
  047685         3      003408.pdf    E‐mail     7/31/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL       Kaibab Band of Paiute Indians: Bruce sent email
                                                                                                                                      asking for ethnographic data from the Kaibab
                                                                                                                                      tribe.
  047688         3      003409.pdf    E‐mail     7/31/2013 Tony Joe, Supervisory Anthropologist            Bruce Verhaaren, ANL       The Navajo Nation: Bruce sent e‐mail to Tony Joe
                                                                                                                                      with a list of monitoring and ethnographic
                                                                                                                                      reports currently in possession by ANL and
                                                                                                                                      requesting any additional reports that might be
                                                                                                                                      useful for LTEMP purposes.
  047691         1      003410.pdf    E‐mail     7/31/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL       The Pueblo of Zuni: Bruce sent e‐mail to Kurt
                                                                                                                                      with a list of monitoring and ethnographic
                                                                                                                                      reports currently in possession by ANL and
                                                                                                                                      requesting any additional reports that might be
                                                                                                                                      useful for LTEMP purposes.
                                                                                         678 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 679 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                             From                 Description
   047692        4      003411.pdf     E‐mail      7/31/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                 The Pueblo of Zuni: Bruce resent the e‐mail with
                                                                                                                                                  the list of documents.
  047696         1      003412.pdf     E‐Mail      7/30/2013 rob_p_billerbeck@nps.gov                        Lynn Hamilton <gcrg@infomagic.net>   Re: LTEMP update for BQR?

  047697         1      003413.pdf     E‐Mail      7/30/2013 gcrg@infomagic.net                              Rob Billerbeck                       Re: LTEMP update for BQR?
                                                                                                             <rob_p_billerbeck@nps.gov>
  047698         3      003414.pdf     E‐mail      7/30/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                 Hopi: Bruce sent e‐mail to Mike a list of
                                                                                                                                                  monitoring and ethnographic reports currently in
                                                                                                                                                  possession by ANL and requesting any additional
                                                                                                                                                  reports that might be useful for LTEMP purposes.

  047701         1      003415.pdf     E‐mail      7/30/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Tribal Archaeologist    Hopi: Mike responded to Bruce indicating that
                                                                                                                                                  GCMRC should have copies of some additional
                                                                                                                                                  reports, suggested a new report, and included a
                                                                                                                                                  reminder that some reports were considered
                                                                                                                                                  confidential and were not for distribution to a
                                                                                                                                                  wider public.
  047702        14      003416.pdf     E‐mail      7/29/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                 The Pueblo of Zuni: Bruce send a draft copy of
                                                                                                                                                  notes from the July 25th Tribal Values webinar
                                                                                                                                                  and asked for feedback.
  047716        14      003417.pdf     E‐mail      7/29/2013 Tony Joe, Supervisory Anthropologist            Bruce Verhaaren, ANL                 The Navajo Nation: Bruce send a draft copy of
                                                                                                                                                  notes from the July 25th Tribal Values webinar
                                                                                                                                                  and asked for feedback.
  047730         1      003418.pdf     E‐Mail      7/26/2013 Rob_P_Billerbeck@nps.gov                        Lynn Hamilton <gcrg@infomagic.net>   LTEMP update for BQR?

  047731         2      003419.pdf     E‐Mail      7/26/2013 pbungart@circaculture.com;                Mary Barger <barger@ecentral.com>          Re: a couple of questions
                                                             gknowles@usbr.gov
  047733         9      003420.pdf     E‐mail      7/26/2013 Bruce Verhaaren, ANL; Sarah Rinkevich, Kurt Dongoske, THPO                           The Pueblo of Zuni: Kurt send an e‐mail with the
                                                             Tribal Liaison; Charley Bulletts, Kaibab;                                            outcome from the World Conference on
                                                             Tony Joe, Supervisory Anthropologist,                                                Indigenous Peoples in Alta, Norway.
                                                             Navajo; Mike Yeatts, THPO, Hopi

  047742         1      003421.pdf     E‐Mail      7/25/2013 htchair@havasupai‐nsn.gov;                      Margaret Vick <mjvick@gmail.com>     Visit to Supai re: AMWAG
                                                             dwhorseshoe@yahoo.com;
                                                             mputesoy@yahoo.com;
                                                             gknowles@usbr.gov
  047743        13      003422.pdf Meeting Notes   7/25/2013                                                                                      The Pueblo of Zuni: Tribal Values Webinar held.
                                                                                                                                                  Kirk Dongoske present.
  047756        13      003423.pdf Meeting Notes   7/25/2013                                                                                      The Navajo Nation: Tribal Values Webinar held.
                                                                                                                                                  Tony Joe in attendance.
  047769         2      003424.pdf     E‐Mail      7/23/2013 gknowles@usbr.gov;                              Seth Shanahan                        RE: Pre‐LTEMP EIS Stakeholder Workshop
                                                             rob_p_billerbeck@nps.gov;                       <seth.shanahan@snwa.com>             conference call between DOI and the States
                                                             ttrujillo@crb.ca.gov
  047771         1      003425.pdf     E‐Mail      7/23/2013 ttrujillo@crb.ca.gov;                           Knowles, Glen <gknowles@usbr.gov>    Follow up from our meeting in May
                                                             rob_p_billerbeck@nps.gov679 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 680 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From                 Description
   047772        7      003426.pdf    E‐Mail     7/23/2013 'pbungart@circaculture.com';           Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Tribal Values ‐ July 25th
                                                           michael.yeatts@nau.edu;
                                                           'kdongoske@cableone.net';
                                                           'tony@navajohistoricpreservation.org';
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           'cbulletts74@yahoo.com';
                                                           'lorjac@frontiernet.net';
                                                           jasonjohn@navajo‐nsn.gov;
                                                           'LKuwanwisiwma@hopi.nsn.us';
                                                           'Sarah_Rinkevich@fws.gov';
                                                           jan_balsom@nps.gov;
                                                           mbarger@anl.gov; mrunge@usgs.gov;
                                                           lagory@anl.gov; danorourke@anl.gov;
                                                           griffinj@anl.gov; jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov


  047779         7      003427.pdf    E‐mail     7/23/2013 Peter Bungart, Dept. of CR; Loretta             Bruce Verhaaren, ANL          The Hualapai Tribe: Bruce sent e‐mail to Peter
                                                           Jackson‐Kelly, THPO                                                           with call‐in information for the July 25th LTEMP
                                                                                                                                         Tribal Values conference call.
  047786         7      003428.pdf    E‐mail     7/23/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL                 Hopi: Bruce sent e‐mail to Leigh and Mike with
                                                           Kuwanwisiwma, THPO                                                            call‐in information for the July 25th LTEMP Tribal
                                                                                                                                         Values conference call.
  047793         7      003429.pdf    E‐mail     7/23/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL          The Pueblo of Zuni: Bruce sent e‐mail to Kurt
                                                                                                                                         with call‐in information for the July 25th LTEMP
                                                                                                                                         Tribal Values conference call.
  047800         7      003430.pdf    E‐mail     7/23/2013 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL          The Navajo Nation: Bruce sent e‐mail to Peter
                                                           Jason John NDWP                                                               with call‐in information for the July 25th LTEMP
                                                                                                                                         Tribal Values conference call.
  047807         7      003431.pdf    E‐mail     7/23/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL          Kaibab Band of Paiute Indians: Bruce sent e‐mail
                                                                                                                                         to Peter with call‐in information for the July 25th
                                                                                                                                         LTEMP Tribal Values conference call.




                                                                                         680 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 681 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From                 Description
   047814        1      003432.pdf    E‐Mail     7/22/2013 pbungart@circaculture.com;            Verhaaren, Bruce T. <brucev@anl.gov> RE: LTEMP Tribal Values call‐in
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           tony@navajohistoricpreservation.org;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           'cbulletts74@yahoo.com';
                                                           lorjac@frontiernet.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           Sarah_Rinkevich@fws.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov; mrunge@usgs.gov;
                                                           lagory@anl.gov; danorourke@anl.gov;
                                                           griffinj@anl.gov; jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov


  047815         1      003433.pdf    E‐Mail     7/22/2013 pbungart@circaculture.com;            Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Tribal Values call‐in
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           tony@navajohistoricpreservation.org;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           'cbulletts74@yahoo.com';
                                                           lorjac@frontiernet.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           Sarah_Rinkevich@fws.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov; mrunge@usgs.gov;
                                                           lagory@anl.gov; danorourke@anl.gov;
                                                           griffinj@anl.gov; jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov


  047816         1      003434.pdf    E‐mail     7/22/2013 Peter Bungart, Dept. of CR; Loretta             Bruce Verhaaren, ANL         The Hualapai Tribe: E‐mail from Bruce indicating
                                                           Jackson‐Kelly                                                                the best time slot to have an LTEMP Tribal Values
                                                                                                                                        conference call would be at 11:00 a.m. AZ time.

  047817         1      003435.pdf    E‐mail     7/22/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL                Hopi: E‐mail from Bruce indicating the best time
                                                           Kuwanwisiwma, THPO                                                           slot to have an LTEMP Tribal Values conference
                                                                                                                                        call would be at 11:00 a.m. AZ time.

                                                                                         681 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 682 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From    Description
   047818        1      003436.pdf     E‐mail    7/22/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: E‐mail from Bruce indicating
                                                                                                                                   the best time slot to have an LTEMP Tribal Values
                                                                                                                                   conference call would be at 11:00 a.m. AZ time.

  047819         1      003437.pdf    E‐mail     7/22/2013 Tony Joe, Supervisory Anthropologist;           Bruce Verhaaren, ANL    The Navajo Nation: E‐mail from Bruce indicating
                                                           Jason John, NDWP                                                        the best time slot to have an LTEMP Tribal Values
                                                                                                                                   conference call would be at 11:00 a.m. AZ time.

  047820         1      003438.pdf    E‐mail     7/22/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                   indicating the best time slot to have an LTEMP
                                                                                                                                   Tribal Values conference call would be at 11:00
                                                                                                                                   a.m. AZ time.
  047821         4      003439.pdf    E‐mail     7/22/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL        The Hualapai Tribe: E‐mail from Kirk to all LTEMP
                                                           Bungart, Dept. of CR                                                    Stakeholders with a new start time for the
                                                                                                                                   August 5‐7 webinar.
  047825         4      003440.pdf    E‐mail     7/22/2013 Dorena Martineau                                Kirk LaGory, ANL        Paiute Indian Tribe of Utah: E‐mail from Kirk to all
                                                                                                                                   LTEMP Stakeholders with a new start time for the
                                                                                                                                   August 5‐7 webinar.
  047829         4      003441.pdf    E‐mail     7/22/2013 Ben Robbins, Tribal Liaison                     Kirk LaGory, ANL        The Pueblo of Santa Ana: E‐mail from Kirk to all
                                                                                                                                   LTEMP Stakeholders with a new start time for the
                                                                                                                                   August 5‐7 webinar.
  047833         4      003442.pdf    E‐mail     7/22/2013 Ben Chavarria, NAGPRA Contact                   Kirk LaGory, ANL        The Pueblo of Santa Clara: E‐mail from Kirk to all
                                                                                                                                   LTEMP Stakeholders with a new start time for the
                                                                                                                                   August 5‐7 webinar.
  047837         4      003443.pdf    E‐mail     7/22/2013 Arlene Kingery, THPO                            Kirk LaGory, ANL        Fort Yuma Quechan Tribe: E‐mail from Kirk to all
                                                                                                                                   LTEMP Stakeholders with a new start time for the
                                                                                                                                   August 5‐7 webinar.
  047841         4      003444.pdf    E‐mail     7/22/2013 Betsy Chapoose, Cultural Rights and             Kirk LaGory, ANL        Ute Indian Tribe: E‐mail from Kirk to all LTEMP
                                                           Protection Office                                                       Stakeholders with a new start time for the
                                                                                                                                   August 5‐7 webinar.
  047845         4      003445.pdf    E‐mail     7/22/2013 Lynn Hartman                                    Kirk LaGory, ANL        Ute Mountain Ute Tribe: E‐mail from Kirk to all
                                                                                                                                   LTEMP Stakeholders with a new start time for the
                                                                                                                                   August 5‐7 webinar.
  047849         4      003446.pdf    E‐mail     7/22/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                Yavapai‐Apache Nation: E‐mail from Kirk to all
                                                                                                                                   LTEMP Stakeholders with a new start time for the
                                                                                                                                   August 5‐7 webinar.
  047853         4      003447.pdf    E‐mail     7/22/2013 Mike Yeatts, Tribal Archaeologist; Leigh Kirk LaGory, ANL               Hopi: E‐mail from Kirk to all LTEMP Stakeholders
                                                           Kuwanwisiwma, THPO                                                      with a new start time for the August 5‐7 webinar.

  047857         4      003448.pdf    E‐mail     7/22/2013 Margaret Vick, Atty                             Kirk LaGory, ANL        The Havasupai Tribe: E‐mail from Kirk to all
                                                                                                                                   LTEMP Stakeholders with a new start time for the
                                                                                                                                   August 5‐7 webinar.
  047861         4      003449.pdf    E‐mail     7/22/2013 Linda Otero, Director Cultural Society;         Kirk LaGory, ANL        Fort Mojave Tribal Council: E‐mail from Kirk to all
                                                           Nora McDowell‐Antone                                                    LTEMP Stakeholders with a new start time for the
                                                                                         682 of 1060                               August 5‐7 webinar.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 683 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                                From             Description
   047865        4      003450.pdf     E‐mail      7/22/2013 Tony Joe, Supervisory Anthropologist;           Kirk LaGory, ANL                     The Navajo Nation: E‐mail from Kirk to all LTEMP
                                                             Jason John, NDWP                                                                     Stakeholders with a new start time for the
                                                                                                                                                  August 5‐7 webinar.
  047869         4      003451.pdf     E‐mail      7/22/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL                     Kaibab Band of Paiute Indians: E‐mail from Kirk to
                                                                                                                                                  all LTEMP Stakeholders with a new start time for
                                                                                                                                                  the August 5‐7 webinar.
  047873         4      003452.pdf     E‐mail      7/22/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                     The Pueblo of Zuni: E‐mail from Kirk to all LTEMP
                                                                                                                                                  Stakeholders with a new start time for the
                                                                                                                                                  August 5‐7 webinar.
  047877         4      003453.pdf     E‐mail      7/22/2013 Barnaby Lewis, THPO; Larry Benallie,            Kirk LaGory, ANL                     Gila River Indian Community Council: E‐mail from
                                                             Archaeology Compliance Specialist                                                    Kirk to all LTEMP Stakeholders with a new start
                                                                                                                                                  time for the August 5‐7 webinar.
  047881         4      003454.pdf     E‐mail      7/22/2013 Peter Pino, Tribal Administrator                Kirk LaGory, ANL                     Pueblo of Zia: E‐mail from Kirk to all LTEMP
                                                                                                                                                  Stakeholders with a new start time for the
                                                                                                                                                  August 5‐7 webinar.
  047885         3      003455.pdf Meeting Notes   7/22/2013                                                                                      Kaibab Band of Paiute Indians: Meeting with SPC
                                                                                                                                                  at Pipe Springs, AZ regarding the LTEMP.
  047888         1      003456.pdf   Phone Call    7/22/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                 The Pueblo of Zuni: Bruce called Kurt and
                                      Record                                                                                                      inquired as to his intention of calling in on the
                                                                                                                                                  25th. Kurt indicated that he intends to
                                                                                                                                                  participate. Kurt provided some clarification on
                                                                                                                                                  his review of the Resource Goals and
                                                                                                                                                  Performance Metrics.
  047889         2      003457.pdf     E‐Mail      7/18/2013 kdongoske@cableone.net;                         Verhaaren, Bruce T. <brucev@anl.gov> RE: LTEMP EIS Tribal Values
                                                             pbungart@circaculture.com;
                                                             michael.yeatts@nau.edu;
                                                             tony@navajohistoricpreservation.org;
                                                             jasonjohn@navajo‐nsn.gov;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             cbulletts74@yahoo.com;
                                                             lorjac@frontiernet.net;
                                                             LKuwanwisiwma@hopi.nsn.us;
                                                             Sarah_Rinkevich@fws.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov; mrunge@usgs.gov;
                                                             lagory@anl.gov; danorourke@anl.gov;
                                                             griffinj@anl.gov; jabplanalp@anl.gov;
                                                             gknowles@usbr.gov;
                                                             rob_p_billerbeck@nps.gov




                                                                                           683 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 684 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   047891        3      003458.pdf    E‐Mail     7/18/2013 Anne_Castle@ios.doi.gov;              LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP Workshop‐‐August 5‐7, Flagstaff
                                                           Robert.Snow@sol.doi.gov;
                                                           jane_lyder@ios.doi.gov;
                                                           Justin.Tade@sol.doi.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           rvan@anl.gov; brucev@anl.gov;
                                                           griffinj@anl.gov; jmay@anl.gov;
                                                           hayse@anl.gov; danorourke@anl.gov;
                                                           lagory@anl.gov; lapoch@anl.gov;
                                                           ihor@anl.gov; agold@usbr.gov;
                                                           DTrueman@usbr.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           brian_healy@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           thann_baker@nps.gov;
                                                           teri_tucker@nps.gov;
                                                           bralston@usgs.gov; mrunge@usgs.gov;
                                                           jschmidt@usgs.gov; pgrams@usgs.gov;
                                                           svanderkooi@usgs.gov;
  047894         6      003459.pdf    E‐mail     7/18/2013 Barnaby Lewis, THPO; Larry Benallie,            Kirk LaGory, ANL         Gila River Indian Community Council: E‐mail from
                                                           Archaeology Compliance Specialist                                        Kirk with an invite to the LTEMP Stakeholder's
                                                                                                                                    Workshop August 5‐7 in Flagstaff, AZ. E‐mail
                                                                                                                                    indicated a webinar will be held on August 1 to
                                                                                                                                    prepare for the workshop. The webinar will
                                                                                                                                    provide an overview of the SDM process, its
                                                                                                                                    application to the workshop and overview of the
                                                                                                                                    analysis being conducted. Webinar address, call‐
                                                                                                                                    in number, and passcode provided. Workshop
                                                                                                                                    details and travel information provided.




                                                                                         684 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 685 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From           Description
   047900        6      003460.pdf     E‐mail    7/18/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                Yavapai‐Apache Nation: E‐mail from Kirk with an
                                                                                                                                   invite to the LTEMP Stakeholder's Workshop
                                                                                                                                   August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                   webinar will be held on August 1 to prepare for
                                                                                                                                   the workshop. The webinar will provide an
                                                                                                                                   overview of the SDM process, its application to
                                                                                                                                   the workshop and overview of the analysis being
                                                                                                                                   conducted. Webinar address, call‐in number, and
                                                                                                                                   passcode provided. Workshop details and travel
                                                                                                                                   information provided.

  047906         6      003461.pdf    E‐mail     7/18/2013 Linda Otero, Director Cultural Society;         Kirk LaGory, ANL        Fort Mojave Tribal Council: E‐mail from Kirk with
                                                           Nora McDowell‐Antone                                                    an invite to the LTEMP Stakeholder's Workshop
                                                                                                                                   August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                   webinar will be held on August 1 to prepare for
                                                                                                                                   the workshop. The webinar will provide an
                                                                                                                                   overview of the SDM process, its application to
                                                                                                                                   the workshop and overview of the analysis being
                                                                                                                                   conducted. Webinar address, call‐in number, and
                                                                                                                                   passcode provided. Workshop details and travel
                                                                                                                                   information provided.

  047912         6      003462.pdf    E‐mail     7/18/2013 Peter Pino, Tribal Administrator                Kirk LaGory, ANL        Pueblo of Zia: E‐mail from Kirk with an invite to
                                                                                                                                   the LTEMP Stakeholder's Workshop August 5‐7 in
                                                                                                                                   Flagstaff, AZ. E‐mail indicated a webinar will be
                                                                                                                                   held on August 1 to prepare for the workshop.
                                                                                                                                   The webinar will provide an overview of the SDM
                                                                                                                                   process, its application to the workshop and
                                                                                                                                   overview of the analysis being conducted.
                                                                                                                                   Webinar address, call‐in number, and passcode
                                                                                                                                   provided. Workshop details and travel
                                                                                                                                   information provided.

  047918         6      003463.pdf    E‐mail     7/18/2013 Dorena Martineau                                Kirk LaGory, ANL        Paiute Indian Tribe of Utah: E‐mail from Kirk with
                                                                                                                                   an invite to the LTEMP Stakeholder's Workshop
                                                                                                                                   August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                   webinar will be held on August 1 to prepare for
                                                                                                                                   the workshop. The webinar will provide an
                                                                                                                                   overview of the SDM process, its application to
                                                                                                                                   the workshop and overview of the analysis being
                                                                                                                                   conducted. Webinar address, call‐in number, and
                                                                                                                                   passcode provided. Workshop details and travel
                                                                                                                                   information provided.

                                                                                         685 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 686 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                               From   Description
   047924        6      003464.pdf     E‐mail    7/18/2013 Ben Robbins, Tribal Liaison                     Kirk LaGory, ANL           The Pueblo of Santa Ana: E‐mail from Kirk with an
                                                                                                                                      invite to the LTEMP Stakeholder's Workshop
                                                                                                                                      August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                      webinar will be held on August 1 to prepare for
                                                                                                                                      the workshop. The webinar will provide an
                                                                                                                                      overview of the SDM process, its application to
                                                                                                                                      the workshop and overview of the analysis being
                                                                                                                                      conducted. Webinar address, call‐in number, and
                                                                                                                                      passcode provided. Workshop details and travel
                                                                                                                                      information provided.

  047930         6      003465.pdf    E‐mail     7/18/2013 Ben Chavarrria, NAGPRA Contact                  Kirk LaGory, ANL           The Pueblo of Santa Clara: E‐mail from Kirk with
                                                                                                                                      an invite to the LTEMP Stakeholder's Workshop
                                                                                                                                      August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                      webinar will be held on August 1 to prepare for
                                                                                                                                      the workshop. The webinar will provide an
                                                                                                                                      overview of the SDM process, its application to
                                                                                                                                      the workshop and overview of the analysis being
                                                                                                                                      conducted. Webinar address, call‐in number, and
                                                                                                                                      passcode provided. Workshop details and travel
                                                                                                                                      information provided.

  047936         6      003466.pdf    E‐mail     7/18/2013 Arlene Kingery, THPO                            Kirk LaGory, ANL           Fort Yuma Quechan Tribe: E‐mail from Kirk with
                                                                                                                                      an invite to the LTEMP Stakeholder's Workshop
                                                                                                                                      August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                      webinar will be held on August 1 to prepare for
                                                                                                                                      the workshop. The webinar will provide an
                                                                                                                                      overview of the SDM process, its application to
                                                                                                                                      the workshop and overview of the analysis being
                                                                                                                                      conducted. Webinar address, call‐in number, and
                                                                                                                                      passcode provided. Workshop details and travel
                                                                                                                                      information provided.

  047942         6      003467.pdf    E‐mail     7/18/2013 Betsy Chapoose, Cultural Rights and             Kirk LaGory, ANL           Ute Indian Tribe: E‐mail from Kirk with an invite
                                                           Protection Office                                                          to the LTEMP Stakeholder's Workshop August 5‐7
                                                                                                                                      in Flagstaff, AZ. E‐mail indicated a webinar will be
                                                                                                                                      held on August 1 to prepare for the workshop.
                                                                                                                                      The webinar will provide an overview of the SDM
                                                                                                                                      process, its application to the workshop and
                                                                                                                                      overview of the analysis being conducted.
                                                                                                                                      Webinar address, call‐in number, and passcode
                                                                                                                                      provided. Workshop details and travel
                                                                                                                                      information provided.

                                                                                         686 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 687 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                          To                                            From   Description
   047948        6      003468.pdf     E‐mail    7/18/2013 Lynn Hartman                                    Kirk LaGory, ANL           Ute Mountain Ute Tribe: E‐mail from Kirk with an
                                                                                                                                      invite to the LTEMP Stakeholder's Workshop
                                                                                                                                      August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                      webinar will be held on August 1 to prepare for
                                                                                                                                      the workshop. The webinar will provide an
                                                                                                                                      overview of the SDM process, its application to
                                                                                                                                      the workshop and overview of the analysis being
                                                                                                                                      conducted. Webinar address, call‐in number, and
                                                                                                                                      passcode provided. Workshop details and travel
                                                                                                                                      information provided.

  047954         3      003469.pdf    E‐mail     7/18/2013 Leigh Kuwanwisiwma, THPO; Mike                  Kirk LaGory, ANL           Hopi: E‐mail from Kirk to all LTEMP Stakeholders
                                                           Yeatts, Tribal Archaeologist                                               with a new start time for the August 5‐7 webinar.

  047957         3      003470.pdf    E‐mail     7/18/2013 Tony Joe, Supervisory Archaeologist;            Kirk LaGory, ANL           The Navajo Nation: E‐mail from Kirk to all LTEMP
                                                           Jason John, NDWP                                                           Stakeholders with a new start time for the
                                                                                                                                      August 5‐7 webinar.
  047960         3      003471.pdf    E‐mail     7/18/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: E‐mail from Kirk to all LTEMP
                                                                                                                                      Stakeholders with a new start time for the
                                                                                                                                      August 5‐7 webinar.
  047963         3      003472.pdf    E‐mail     7/18/2013 Linda Otero, Director Cultural Society          Kirk LaGory, ANL           Fort Mojave Tribal Council: E‐mail from Kirk to all
                                                                                                                                      LTEMP Stakeholders with a new start time for the
                                                                                                                                      August 5‐7 webinar.
  047966         3      003473.pdf    E‐mail     7/18/2013 Margaret Vick, Atty                             Kirk LaGory, ANL           The Havasupai Tribe: E‐mail from Kirk to all
                                                                                                                                      LTEMP Stakeholders with a new start time for the
                                                                                                                                      August 5‐7 webinar.
  047969         3      003474.pdf    E‐mail     7/18/2013 Peter Bungart, Dept. of CR;                     Kirk LaGory, ANL           The Hualapai Tribe: E‐mail from Kirk to all LTEMP
                                                                                                                                      Stakeholders with a new start time for the
                                                                                                                                      August 5‐7 webinar.
  047972         3      003475.pdf    E‐mail     7/18/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: E‐mail from Kirk to
                                                                                                                                      all LTEMP Stakeholders with a new start time for
                                                                                                                                      the August 5‐7 webinar.
  047975         1      003476.pdf    E‐mail     7/18/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL       The Pueblo of Zuni: Bruce responded, thanked
                                                                                                                                      Kurt for his input and asked if he would be able
                                                                                                                                      to call in on the 25th.
  047976         1      003477.pdf    E‐mail     7/18/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL       The Pueblo of Zuni: Bruce emailed Kurt. Bruce
                                                                                                                                      indicated that he had time to go over Kurt's
                                                                                                                                      comments and asked for clarification on some of
                                                                                                                                      his comments.




                                                                                         687 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 688 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                              From                               Description
   047977        8      003478.pdf    E‐Mail     7/17/2013 brucev@anl.gov;                       Kurt Dongoske                                    RE: LTEMP EIS Tribal Values
                                                           pbungart@circaculture.com;            <kdongoske@cableone.net>
                                                           michael.yeatts@nau.edu;
                                                           tony@navajohistoricpreservation.org;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cbulletts74@yahoo.com;
                                                           lorjac@frontiernet.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           Sarah_Rinkevich@fws.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov; mrunge@usgs.gov;
                                                           lagory@anl.gov; danorourke@anl.gov;
                                                           griffinj@anl.gov; jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov


  047985         1      003479.pdf    E‐Mail     7/17/2013 kdongoske@cableone.net                          Billerbeck, Rob                      Are you available for a phone call today?
                                                                                                           <rob_p_billerbeck@nps.gov>
  047986         8      003480.pdf    E‐Mail     7/17/2013 pbungart@circaculture.com;                      Verhaaren, Bruce T. <brucev@anl.gov> RE: LTEMP EIS Tribal Values
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           tony@navajohistoricpreservation.org;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cbulletts74@yahoo.com;
                                                           lorjac@frontiernet.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           Sarah_Rinkevich@fws.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov; mrunge@usgs.gov;
                                                           lagory@anl.gov; danorourke@anl.gov;
                                                           griffinj@anl.gov; jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov


  047994         8      003481.pdf    E‐mail     7/17/2013 Peter Bungart, Dept. of CR; Loretta             Bruce Verhaaren, ANL                   The Hualapai Tribe: Bruce sent e‐mail to tribes
                                                           Jackson‐Kelly, THPO                                                                    with an updated version of the LTEMP Tribal
                                                                                                                                                  Values Resource Goals and Performance Metrics
                                                                                                                                                  and requested tribes indicate their time
                                                                                                                                                  availability for the July 25th call using the doodle
                                                                                                                                                  poll link provided.
                                                                                         688 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 689 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From           Description
   048002        8      003482.pdf     E‐mail    7/17/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL           Hopi: Bruce sent e‐mail to tribes with an updated
                                                           Kuwanwisiwma, THPO                                                      version of the LTEMP Tribal Values Resource
                                                                                                                                   Goals and Performance Metrics and requested
                                                                                                                                   tribes indicate their time availability for the July
                                                                                                                                   25th call using the doodle poll link provided.

  048010         8      003483.pdf    E‐mail     7/17/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Bruce sent e‐mail to tribes
                                                                                                                                   with an updated version of the LTEMP Tribal
                                                                                                                                   Values Resource Goals and Performance Metrics
                                                                                                                                   and requested tribes indicate their time
                                                                                                                                   availability for the July 25th call using the doodle
                                                                                                                                   poll link provided.
  048018         8      003484.pdf    E‐mail     7/17/2013 Jason John, NDWP; Tony Joe,                     Bruce Verhaaren, ANL    The Navajo Nation: Bruce sent e‐mail to tribes
                                                           Supervisory Anthropologist                                              with an updated version of the LTEMP Tribal
                                                                                                                                   Values Resource Goals and Performance Metrics
                                                                                                                                   and requested tribes indicate their time
                                                                                                                                   availability for the July 25th call using the doodle
                                                                                                                                   poll link provided.
  048026         8      003485.pdf    E‐mail     7/17/2013 Charley Bulletts. CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Bruce sent e‐mail
                                                                                                                                   to tribes with an updated version of the LTEMP
                                                                                                                                   Tribal Values Resource Goals and Performance
                                                                                                                                   Metrics and requested tribes indicate their time
                                                                                                                                   availability for the July 25th call using the doodle
                                                                                                                                   poll link provided.
  048034         1      003486.pdf    E‐mail     7/17/2013 Mike Runge, USGS; Sarah Rinkevich,              Bruce Verhaaren, ANL    Hopi: Pete might not call in to the July 25th
                                                           Tribal Liaison, NPS, REC                                                meeting since he participated in the last meeting
                                                                                                                                   and it will cover the same topics. He will be at the
                                                                                                                                   Stakeholders meeting for the last two days of the
                                                                                                                                   workshop.
  048035         1      003487.pdf    E‐mail     7/17/2013 Mike Runge, USGS; Sarah Rinkevich,              Bruce Verhaaren, ANL    The Navajo Nation: Tony indicated he would
                                                           Tribal Liaison, NPS, REC                                                respond to the doodle poll. He received the
                                                                                                                                   materials that were sent out. He had no
                                                                                                                                   information on the status of the MOU. He will
                                                                                                                                   provide a copy of a monitoring report. He had
                                                                                                                                   some questions regarding the time of the August
                                                                                                                                   workshop and Bruce pointed him towards the
                                                                                                                                   doodle poll link and recent e‐mail. Jason John had
                                                                                                                                   no further information on the status of the MOU.
                                                                                                                                   Not clear whether he would participate in the call‐
                                                                                                                                   in on July 25th. Bruce reminded him of the
                                                                                                                                   Doodle Poll. He will be traveling at the time of
                                                                                                                                   the August workshop. Robert Kirk may attend,
                                                                                                                                   but he may have a conflict as well.

                                                                                         689 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 690 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From           Description
   048036        2      003488.pdf     E‐mail    7/17/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                Yavapai‐Apache Nation: Kirk sent an e‐mail with
                                                                                                                                   reminder and agenda for July 17 meeting.

  048038         2      003489.pdf    E‐mail     7/17/2013 Don Watahomigie, Chairperson; Tribal            Kirk LaGory, ANL        The Havasupai Tribe: Kirk sent an e‐mail with
                                                           Secretary; Margaret Vick, Atty                                          reminder and agenda for July 17 meeting.

  048040         2      003490.pdf    E‐mail     7/17/2013 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL        The Navajo Nation: Kirk sent an e‐mail with
                                                           Supervisory Anthropologist                                              reminder and agenda for July 17 meeting.
  048042         2      003491.pdf    E‐mail     7/17/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL        The Pueblo of Zuni: Kirk sent an e‐mail with
                                                                                                                                   reminder and agenda for July 17 meeting.
  048044         2      003492.pdf    E‐mail     7/17/2013 Peter Bungart, Dept. of CR; Loretta             Kirk LaGory, ANL        The Hualapai Tribe: Kirk sent an e‐mail with
                                                           Jackson‐Kelly, THPO                                                     reminder and agenda for July 17 meeting.
  048046         2      003493.pdf    E‐mail     7/17/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL        Hopi: Kirk sent an e‐mail with reminder and
                                                                                                                                   agenda for July 17 meeting.
  048048         2      003494.pdf    E‐mail     7/17/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL        Kaibab Band of Paiute Indians: Kirk sent an e‐mail
                                                                                                                                   with reminder and agenda for July 17 meeting.

  048050         2      003495.pdf    E‐mail     7/17/2013 Tony Joe, Supervisory Anthropologist            Sara Rinkevich          The Navajo Nation: Sarah sent e‐mail with a table
                                                                                                                                   that Peter Bungart put together based on an
                                                                                                                                   SDM paper to assist with assessing tribal values
                                                                                                                                   for use as each tribe sees fit.
  048052         2      003496.pdf    E‐mail     7/17/2013 Charley Bullets, CRD                            Sara Rinkevich          Kaibab Band of Paiute Indians: Sarah sent e‐mail
                                                                                                                                   with a table that Peter Bungart put together
                                                                                                                                   based on an SDM paper to assist with assessing
                                                                                                                                   tribal values for use as each tribe sees fit.

  048054         2      003497.pdf    E‐mail     7/17/2013 Kurt Dongoske, THPO                             Sara Rinkevich          The Pueblo of Zuni: Sarah sent e‐mail with a table
                                                                                                                                   that Peter Bungart put together based on an
                                                                                                                                   SDM paper to assist with assessing tribal values
                                                                                                                                   for use as each tribe sees fit.
  048056         2      003498.pdf    E‐mail     7/17/2013 Mike Yeatts, Tribal Archaeologist               Sara Rinkevich          Hopi: Sarah sent e‐mail with a table that Peter
                                                                                                                                   Bungart put together based on an SDM paper to
                                                                                                                                   assist with assessing tribal values for use as each
                                                                                                                                   tribe sees fit.
  048058         2      003499.pdf    E‐mail     7/17/2013 Adrianne Carr, ANL                              Margaret Vick, Atty     The Havasupai Tribe: E‐mail from Margaret Vick
                                                                                                                                   asking for username and password for
                                                                                                                                   SharePoint so she can catch up on what she has
                                                                                                                                   missed.




                                                                                         690 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 691 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                            From   Description
   048060       61      003500.pdf     E‐mail     7/17/2013 Margaret Vick,Atty                              Adrianne Carr, ANL      The Havasupai Tribe: E‐mail from Adrianne to
                                                                                                                                    Margaret with LTEMP alternatives presentation.
                                                                                                                                    Adrianne explained that it might be better to give
                                                                                                                                    Jessica Griffin or Bruce Verhaaren a call to discuss
                                                                                                                                    the changes the recent changes and updates.
                                                                                                                                    Also explained that Jessica will be handling
                                                                                                                                    SharePoint issues from now on and cc'd Jessica
                                                                                                                                    on the e‐mail.

  048121         2      003501.pdf     E‐mail     7/17/2013 Adrianne Carr, ANL                              Margaret Vick, Atty     The Havasupai Tribe: E‐mail from Margaret
                                                                                                                                    thanking Adrianne for the update and asking if
                                                                                                                                    Jessica could send her a password to SharePoint.

  048123         3      003502.pdf     E‐mail     7/17/2013 Margaret Vick, Atty                             Jessica Griffin, ANL    The Havasupai Tribe: E‐mail from Jessica explain
                                                                                                                                    that the SharePoint site for Cooperating Agencies
                                                                                                                                    has notes for the past meetings and if Margaret
                                                                                                                                    needed anything else, to let her know and she
                                                                                                                                    would send it along. Jessica also provided a link
                                                                                                                                    to the credentials site.

  048126         2      003503.pdf     E‐mail     7/17/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL    The Hualapai Tribe: Bruce forwarded an e‐mail
                                                                                                                                    from Kirk to the LTEMP stakeholders regarding
                                                                                                                                    starting time for the Stakeholder Workshop on
                                                                                                                                    August 5. Pete was not included on the e‐mail
                                                                                                                                    list.
  048128         6      003504.pdf     E‐mail     7/17/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL    The Hualapai Tribe: Bruce forwarded an e‐mail
                                                                                                                                    from Kirk with an invitation to the LTEMP
                                                                                                                                    Stakeholder Workshop on August 5. Pete was
                                                                                                                                    not included on the e‐mail list.
  048134         1      003505.pdf   Phone Call   7/17/2013 Bruce Verhaaren, ANL                            Charley Bulletts, CRD   Kaibab Band of Paiute Indians: Charley informed
                                      Record                                                                                        Bruce that he would not be able to call into the
                                                                                                                                    Seminar on July 25, 2013 and that the 24th or
                                                                                                                                    26th would be better. Bruce said he would check
                                                                                                                                    to see if the other dates were open, but he
                                                                                                                                    believed the 25th was the only available date.
                                                                                                                                    Charley expressed the thought that tribes should
                                                                                                                                    be accommodated first and agency
                                                                                                                                    representatives could rely on the notes. Charley
                                                                                                                                    also requested that the materials for the July 22
                                                                                                                                    meeting be sent in advance so that the elders
                                                                                                                                    had time to think about questions. Bruce said he
                                                                                                                                    would e‐mail a draft copy of the Resource Goals
                                                                                                                                    and Performance Metrics.

                                                                                          691 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 692 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                          From                  Description
   048135        7      003506.pdf     E‐mail      7/17/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL                  Kaibab Band of Paiute Indians: Bruce sent a copy
                                                                                                                                                   of the Resource Goals and Performance metrics
                                                                                                                                                   document.
  048142         1      003507.pdf     E‐mail      7/17/2013 Bruce Verhaaren, ANL                            Charley Bulletts, CRD                 Kaibab Band of Paiute Indians: Charley
                                                                                                                                                   responded thanking Bruce for the document and
                                                                                                                                                   wondered if the July 17th meeting was cancelled.
                                                                                                                                                   He signed on and there was no one on the line.

  048143         1      003508.pdf     E‐mail      7/17/2013 Jason John, NDWP                                Bruce Verhaaren, ANL                  The Navajo Nation: E‐mail from Bruce with link to
                                                                                                                                                   Doodle Poll for July 25th call‐in
  048144         4      003509.pdf Meeting Notes   7/17/2013                                                                                       The Havasupai Tribe: CA meeting. Margaret Vick
                                                                                                                                                   in attendance.
  048148         8      003510.pdf     E‐mail      7/17/2013 Bruce Verhaaren, ANL                            Kurt Dongoske, THPO                   The Pueblo of Zuni: Kurt send comments on the
                                                                                                                                                   LTEMP EIS Tribal Values V6.
  048156         8      003511.pdf     E‐Mail      7/16/2013 capron@wapa.gov;                                John and Carol Jordan                 AMWG Meeting August 8‐9 ‐ TWG Chair AIF
                                                             jasthiriot@crc.nv.gov;                          <jcjordan1@cox.net>
                                                             m3research@starband.net;
                                                             rwheeler@triangleassociates.com;
                                                             scrosby@triangleassociates.com;
                                                             gknowles@usbr.gov
  048164         3      003512.pdf     E‐Mail      7/16/2013 rob_p_billerbeck@nps.gov                        john shields <john.shields@wyo.gov>   Fwd: LTEMP Workshop‐‐August 5‐7, Flagstaff




                                                                                           692 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 693 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                 Description
   048167        7      003513.pdf    E‐Mail     7/16/2013 alan.downer06@gmail.com;                       Whetton, Linda <lwhetton@usbr.gov>   AMWG Agenda and a Reminder
                                                           Amy.Heuslein@bia.gov;
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;
                                                           john.shields@wyo.gov;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
  048174         3      003514.pdf    E‐Mail     7/16/2013 jcjordan1@cox.net                              Knowles, Glen <gknowles@usbr.gov>    Re: Garrett presentation at AMWG Mtg?

  048177         2      003515.pdf    E‐Mail     7/16/2013 gknowles@usbr.gov                              John and Carol Jordan                RE: Garrett presentation at AMWG Mtg?
                                                                                                          <jcjordan1@cox.net>
  048179         1      003516.pdf    E‐Mail     7/16/2013 jcjordan1@cox.net                              Knowles, Glen <gknowles@usbr.gov>    Fwd: Garrett presentation at AMWG Mtg?




                                                                                        693 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 694 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   048180        2      003517.pdf    E‐Mail     7/16/2013 anne_castle@ios.doi.gov;              LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP Workshop‐‐August 5‐7, Flagstaff
                                                           Robert.Snow@sol.doi.gov;
                                                           jane_lyder@ios.doi.gov;
                                                           Justin.Tade@sol.doi.gov;
                                                           lori_caramanian@ios.doi.gov;
                                                           Rodney.Smith@sol.doi.gov;
                                                           sarah_rinkevich@fws.gov;
                                                           rvan@anl.gov; brucev@anl.gov;
                                                           griffinj@anl.gov; jmay@anl.gov;
                                                           hayse@anl.gov; danorourke@anl.gov;
                                                           lapoch@anl.gov; ihor@anl.gov;
                                                           agold@usbr.gov; DTrueman@usbr.gov;
                                                           gknowles@usbr.gov; krussell@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           brian_healy@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           thann_baker@nps.gov;
                                                           teri_tucker@nps.gov;
                                                           bralston@usgs.gov; mrunge@usgs.gov;
                                                           jschmidt@usgs.gov; pgrams@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           sawright@usgs.gov;
  048182         2      003518.pdf    E‐mail     7/16/2013 Margaret Vick, Atty                             Kirk LaGory              The Havasupai Tribe: E‐mail from Kirk to
                                                                                                                                    Stakeholders with options for start time and
                                                                                                                                    session times for the LTEMP Stakeholders
                                                                                                                                    Meeting to help work around people's budget
                                                                                                                                    and travel schedule.
  048184         2      003519.pdf    E‐mail     7/16/2013 Loretta Jackson‐Kelly, THPO                     Kirk LaGory, ANL         The Hualapai Tribe: E‐mail from Kirk to
                                                                                                                                    Stakeholders with options for start time and
                                                                                                                                    session times for the LTEMP Stakeholders
                                                                                                                                    Meeting to help work around people's budget
                                                                                                                                    and travel schedule.
  048186         2      003520.pdf    E‐mail     7/16/2013 Jason John, NDWP                                Kirk LaGory, ANL         The Navajo Nation: E‐mail from Kirk to
                                                                                                                                    Stakeholders with options for start time and
                                                                                                                                    session times for the LTEMP Stakeholders
                                                                                                                                    Meeting to help work around people's budget
                                                                                                                                    and travel schedule.




                                                                                         694 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 695 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                                 From            Description
   048188        2      003521.pdf     E‐mail    7/16/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                    The Pueblo of Zuni: E‐mail from Kirk to
                                                                                                                                               Stakeholders with options for start time and
                                                                                                                                               session times for the LTEMP Stakeholders
                                                                                                                                               Meeting to help work around people's budget
                                                                                                                                               and travel schedule.
  048190         2      003522.pdf    E‐mail     7/16/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL                    Kaibab Band of Paiute Indians: E‐mail from Kirk to
                                                                                                                                               Stakeholders with options for start time and
                                                                                                                                               session times for the LTEMP Stakeholders
                                                                                                                                               Meeting to help work around people's budget
                                                                                                                                               and travel schedule.
  048192         2      003523.pdf    E‐mail     7/16/2013 Leigh Kuwanwisiwma, THPO; Mike                  Kirk LaGory, ANL                    Hopi: E‐mail from Kirk to Stakeholders with
                                                           Yeatts, Tribal Archaeologist                                                        options for start time and session times for the
                                                                                                                                               LTEMP Stakeholders Meeting to help work
                                                                                                                                               around people's budget and travel schedule.

  048194         3      003524.pdf    E‐Mail     7/15/2013 rob_p_billerbeck@nps.gov                        Bill Stewart <BStewart@azgfd.gov>   RE: Involvement in LTEMP LF
                                                                                                                                               goals/objectives/metrics
  048197        47      003525.pdf    E‐Mail     7/12/2013 gknowles@usbr.gov;                              Robert Wheeler                      AMWG Meeting August 8‐9 ‐ AIF
                                                           scrosby@triangleassociates.com                  <rwheeler@triangleassociates.com>
  048244         5      003526.pdf    E‐Mail     7/12/2013 gknowles@usbr.gov;                              Christi Wedig                       Re: Meeting Next Week
                                                           dtrueman@usbr.gov;                              <christiwedig@gmail.com>
                                                           christi@glencanyon.org;
                                                           bheffernan@usbr.gov




                                                                                         695 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 696 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                 Description
   048249       18      003527.pdf    E‐Mail     7/12/2013 Barnaby.lewis@gric.nsn.us;                      Verhaaren, Bruce T. <brucev@anl.gov> Notes from LTEMP Tribal Values webinar
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           Larry.Benallie@gric.nsn.us;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           lindaotero@fortmojave.com;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           noramcdowell@fortmojave.com;
                                                           pbungart@circaculture.com;
                                                           tlpino@ziapueblo.org;
                                                           rbenally@frontiernet.net;
                                                           robertkirk@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Christine_Landrum@nps.gov;
                                                           steve_daron@nps.gov;
                                                           ellen_brennan@nps.gov;
                                                           griffinj@anl.gov;
                                                           Jennifer_Dierker@nps.gov;
  048267         4      003528.pdf    E‐Mail     7/12/2013 dtrueman@usbr.gov;                              Glen Knowles <gknowles@usbr.gov>     Re: Meeting Next Week
                                                           christi@glencanyon.org;
                                                           bheffernan@usbr.gov
  048271         3      003529.pdf    E‐Mail     7/12/2013 christi@glencanyon.org;                         Trueman, David <dtrueman@usbr.gov> Re: Meeting Next Week
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov
  048274        18      003530.pdf    E‐mail     7/12/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL                 Gila River Indian Community Council: E‐mail from
                                                           Archaeology Compliance Specialist                                                    Bruce with notes from July 11, 2013 Tribal Values
                                                                                                                                                Seminar.
  048292        18      003531.pdf    E‐mail     7/12/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL                 Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                                with notes from July 11, 2013 Tribal Values
                                                                                                                                                Seminar.
  048310        18      003532.pdf    E‐mail     7/12/2013 Jason John, NDWP; Tony Joe,              Bruce Verhaaren, ANL                        The Navajo Nation: E‐mail from Bruce with notes
                                                           Supervisory Anthropologist; Ray Benally,                                             from July 11, 2013 Tribal Values Seminar.
                                                           Director NDWP; Robert Kirk, NDWP

  048328        18      003533.pdf    E‐mail     7/12/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                 The Pueblo of Zuni: E‐mail from Bruce with notes
                                                                                                                                                from July 11, 2013 Tribal Values Seminar.
                                                                                         696 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 697 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From                 Description
   048346       18      003534.pdf     E‐mail    7/12/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL                 Hopi: E‐mail from Bruce with notes from July 11,
                                                           Yeatts, Tribal Archaeologist                                                         2013 Tribal Values Seminar.
  048364        18      003535.pdf    E‐mail     7/12/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL                 Fort Mojave Tribal Council: E‐mail from Bruce
                                                           Nora McDowell‐Antone,                                                                with notes from July 11, 2013 Tribal Values
                                                                                                                                                Seminar.
  048382        18      003536.pdf    E‐mail     7/12/2013 Peter Bungart, Dept. of CR; Loretta             Bruce Verhaaren, ANL                 The Hualapai Tribe: E‐mail from Bruce with notes
                                                           Jackson‐Kelly, THPO                                                                  from July 11, 2013 Tribal Values Seminar.

  048400         3      003537.pdf    E‐Mail     7/11/2013 gknowles@usbr.gov;                              christiwedig@gmail.com on behalf of    Re: Meeting Next Week
                                                           dtrueman@usbr.gov;                              Christi Wedig <christi@glencanyon.org>
                                                           bheffernan@usbr.gov
  048403         4      003538.pdf    E‐Mail     7/11/2013 gknowles@usbr.gov                               Christopher Harris                    RE: LTEMP Workshop‐‐August 5‐7, Flagstaff
                                                                                                           <csharris@crb.ca.gov>
  048407         7      003539.pdf    E‐Mail     7/11/2013 csharris@crb.ca.gov                             Knowles, Glen <gknowles@usbr.gov>    Fwd: LTEMP Workshop‐‐August 5‐7, Flagstaff

  048414         1      003540.pdf    E‐Mail     7/11/2013 pbungart@circaculture.com;            Verhaaren, Bruce T. <brucev@anl.gov> LTEMP EIS Tribal Values
                                                           michael.yeatts@nau.edu;
                                                           kdongoske@cableone.net;
                                                           tony@navajohistoricpreservation.org;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cbulletts74@yahoo.com;
                                                           lorjac@frontiernet.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           Sarah_Rinkevich@fws.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov; mrunge@usgs.gov;
                                                           lagory@anl.gov; danorourke@anl.gov;
                                                           griffinj@anl.gov; jabplanalp@anl.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov


  048415         1      003541.pdf    E‐Mail     7/11/2013 ttrujillo@crb.ca.gov;                           Christopher Harris                    RE: Attendance at the August 5,6&7 stakeholder
                                                           gknowles@usbr.gov;                              <csharris@crb.ca.gov>                 workshop in Flagstaff
                                                           mvanvlack@crb.ca.gov
  048416         3      003542.pdf    E‐Mail     7/11/2013 dtrueman@usbr.gov;                              Knowles, Glen <gknowles@usbr.gov>    Re: Meeting Next Week
                                                           christi@glencanyon.org;
                                                           bheffernan@usbr.gov
  048419         2      003543.pdf    E‐Mail     7/11/2013 christi@glencanyon.org;                         Trueman, David <dtrueman@usbr.gov> Re: Meeting Next Week
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov
  048421         1      003544.pdf    E‐Mail     7/11/2013 rob_p_billerbeck@nps.gov                        Charley Bulletts                      Re: Photo from the trip
                                                                                                           <cbulletts@kaibabpaiute‐nsn.gov>
                                                                                         697 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 698 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                              From                  Description
   048422        2      003545.pdf    E‐Mail     7/11/2013 dtrueman@usbr.gov;                              christiwedig@gmail.com on behalf of    Re: Meeting Next Week
                                                           bheffernan@usbr.gov;                            Christi Wedig <christi@glencanyon.org>
                                                           gknowles@usbr.gov
  048424         2      003546.pdf    E‐Mail     7/11/2013 bheffernan@usbr.gov                             christiwedig@gmail.com on behalf of    Re: Meeting Next Week
                                                                                                           Christi Wedig <christi@glencanyon.org>

  048426         7      003547.pdf    E‐Mail     7/11/2013 gknowles@usbr.gov;                              Capron, Shane <Capron@WAPA.GOV>       RE: AMWG agenda and materials
                                                           rwheeler@triangleassociates.com;
                                                           jcjordan1@cox.net;
                                                           LWhetton@usbr.gov
  048433         6      003548.pdf    E‐Mail     7/11/2013 vkartha@azwater.gov                             Knowles, Glen <gknowles@usbr.gov>    Re: LTEMP workshop in Flagstaff

  048439         5      003549.pdf    E‐Mail     7/11/2013 gknowles@usbr.gov                               Vineetha Kartha                       RE: LTEMP workshop in Flagstaff
                                                                                                           <vkartha@azwater.gov>
  048444         5      003550.pdf    E‐Mail     7/11/2013 vkartha@azwater.gov                             Knowles, Glen <gknowles@usbr.gov>    Re: LTEMP workshop in Flagstaff

  048449         8      003551.pdf    E‐Mail     7/11/2013 Capron@wapa.gov; jcjordan1@cox.net; Knowles, Glen <gknowles@usbr.gov>                Re: AMWG agenda and materials
                                                           jcschmidt@usgs.gov;
                                                           rwheeler@triangleassociates.com;
                                                           LWhetton@usbr.gov

  048457         4      003552.pdf    E‐Mail     7/11/2013 gknowles@usbr.gov                               Vineetha Kartha                       RE: LTEMP workshop in Flagstaff
                                                                                                           <vkartha@azwater.gov>
  048461         3      003553.pdf    E‐Mail     7/11/2013 christi@glencanyon.org;                         Knowles, Glen <gknowles@usbr.gov>    Re: Meeting Next Week
                                                           bheffernan@usbr.gov;
                                                           dtrueman@usbr.gov
  048464         2      003554.pdf    E‐Mail     7/11/2013 bheffernan@usbr.gov;                            Trueman, David <dtrueman@usbr.gov> Re: Meeting Next Week
                                                           christi@glencanyon.org;
                                                           gknowles@usbr.gov
  048466         2      003555.pdf    E‐Mail     7/11/2013 christi@glencanyon.org;                         Beverley Heffernan                    Re: Meeting Next Week
                                                           gknowles@usbr.gov;                              <bheffernan@usbr.gov>
                                                           dtrueman@usbr.gov
  048468         1      003556.pdf    E‐mail     7/11/2013 Peter Bungart, Dept. of CR; Loretta             Bruce Verhaaren, ANL                  The Hualapai Tribe: E‐mail from Bruce inviting
                                                           Jackson‐Kelly, THPO                                                                   Tribes to a call‐in meeting on July 25th to discuss
                                                                                                                                                 LTEMP Resource Goals and Performance Metrics,
                                                                                                                                                 in prep for the August 5‐7 meeting. Included link
                                                                                                                                                 to a doodle poll to indicate availability for call‐in.

  048469         1      003557.pdf    E‐mail     7/11/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL                  Hopi: E‐mail from Bruce inviting Tribes to a call‐in
                                                           Yeatts                                                                                meeting on July 25th to discuss LTEMP Resource
                                                                                                                                                 Goals and Performance Metrics, in prep for the
                                                                                                                                                 August 5‐7 meeting. Included link to a doodle
                                                                                                                                                 poll to indicate availability for call‐in.

                                                                                         698 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 699 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                             From                     Description
   048470        1      003558.pdf     E‐mail      7/11/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                     The Pueblo of Zuni: E‐mail from Bruce inviting
                                                                                                                                                      Tribes to a call‐in meeting on July 25th to discuss
                                                                                                                                                      LTEMP Resource Goals and Performance Metrics,
                                                                                                                                                      in prep for the August 5‐7 meeting. Included link
                                                                                                                                                      to a doodle poll to indicate availability for call‐in.

  048471         1      003559.pdf     E‐mail      7/11/2013 Jason John, NDWP; Tony Joe,                     Bruce Verhaaren, ANL                     The Navajo Nation: E‐mail from Bruce inviting
                                                             Supervisory Archaeologist                                                                Tribes to a call‐in meeting on July 25th to discuss
                                                                                                                                                      LTEMP Resource Goals and Performance Metrics,
                                                                                                                                                      in prep for the August 5‐7 meeting. Included link
                                                                                                                                                      to a doodle poll to indicate availability for call‐in.

  048472         1      003560.pdf     E‐mail      7/11/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL                     Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                                      inviting Tribes to a call‐in meeting on July 25th to
                                                                                                                                                      discuss LTEMP Resource Goals and Performance
                                                                                                                                                      Metrics, in prep for the August 5‐7 meeting.
                                                                                                                                                      Included link to a doodle poll to indicate
                                                                                                                                                      availability for call‐in.
  048473        18      003561.pdf     E‐mail      7/11/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL                     The Havasupai Tribe: E‐mail from Bruce with
                                                                                                                                                      notes from July 11, 2013 Tribal Values Seminar.

  048491        18      003562.pdf     E‐mail      7/11/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL                     Pueblo of Zia: E‐mail from Bruce with notes from
                                                                                                                                                      July 11, 2013 Tribal Values Seminar.
  048509        16      003563.pdf Meeting Notes   7/11/2013                                                                                          The Hualapai Tribe: Webinar was held to discuss
                                                                                                                                                      Tribal and Cultural modeling results. Peter
                                                                                                                                                      Bungart was in attendance. Peter discussed his
                                                                                                                                                      matrix that he developed to hand out to Hualapai
                                                                                                                                                      participants to assess resource values among
                                                                                                                                                      tribal members.
  048525         2      003564.pdf     E‐Mail      7/10/2013 bheffernan@usbr.gov                             christiwedig@gmail.com on behalf of      Re: Meeting Next Week
                                                                                                             Christi Wedig <christi@glencanyon.org>

  048527         4      003565.pdf     E‐Mail      7/10/2013 dostler@ucrcommission.com                       Glen Knowles <gknowles@usbr.gov>         Re: LTEMP Workshop‐‐August 5‐7, Flagstaff

  048531         5      003566.pdf     E‐Mail      7/10/2013 gknowles@usbr.gov                               Don Ostler                               RE: LTEMP Workshop‐‐August 5‐7, Flagstaff
                                                                                                             <dostler@ucrcommission.com>
  048536         5      003567.pdf     E‐Mail      7/10/2013 lagory@anl.gov;                                 Knowles, Glen <gknowles@usbr.gov>        Re: LTEMP Workshop‐‐August 5‐7, Flagstaff
                                                             dostler@ucrcommission.com
  048541         2      003568.pdf     E‐Mail      7/10/2013 lagory@anl.gov; gknowles@usbr.gov               Don Ostler                               RE: LTEMP Workshop‐‐August 5‐7, Flagstaff
                                                                                                             <dostler@ucrcommission.com>
  048543         2      003569.pdf     E‐Mail      7/10/2013 gknowles@usbr.gov                               Don Ostler                               FW: Attendance at the August 5,6&7 stakeholder
                                                                                                             <dostler@ucrcommission.com>              workshop in Flagstaff


                                                                                           699 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 700 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                 Description
   048545        7      003570.pdf    E‐Mail     7/10/2013 Barnaby.lewis@gric.nsn.us;                     Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Resource Goals and Perspectives for
                                                           cbulletts@kaibabpaiute‐nsn.gov;                                                     Tribal Values
                                                           jasonjohn@navajo‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           Larry.Benallie@gric.nsn.us;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           lindaotero@fortmojave.com;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           noramcdowell@fortmojave.com;
                                                           pbungart@circaculture.com;
                                                           tlpino@ziapueblo.org;
                                                           rbenally@frontiernet.net;
                                                           robertkirk@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov;
                                                           Christine_Landrum@nps.gov;
                                                           steve_daron@nps.gov;
                                                           ellen_brennan@nps.gov;
                                                           griffinj@anl.gov;
  048552         2      003571.pdf    E‐Mail     7/10/2013 kevin.flanigan@state.nm.us;                    Kowalski ‐ DNR, Ted                  Re: Attendance at the August 5,6&7 stakeholder
                                                           dostler@ucrcommission.com;                     <ted.kowalski@state.co.us>           workshop in Flagstaff
                                                           ttrujillo@crb.ca.gov;
                                                           tbuschatzke@azwater.gov;
                                                           jharkins@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           Colby.Pellegrino@snwa.com;
                                                           robertking@utah.gov;
                                                           john.shields@wyo.gov;
                                                           estevan.lopez@state.nm.us;
                                                           Paul.Harms@state.nm.us;
                                                           gknowles@usbr.gov;
                                                           shanti.rossetodonovan@state.co.us;
                                                           karen.kwon@state.co.us;
                                                           skseaholm@gmail com



                                                                                        700 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 701 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From         Description
   048554        1      003572.pdf    E‐Mail     7/10/2013 dostler@ucrcommission.com;                      Flanigan, Kevin G., OSE        RE: Attendance at the August 5,6&7 stakeholder
                                                           ttrujillo@crb.ca.gov;                           <kevin.flanigan@state.nm.us>   workshop in Flagstaff
                                                           tbuschatzke@azwater.gov;
                                                           jharkins@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           Colby.Pellegrino@snwa.com;
                                                           robertking@utah.gov;
                                                           john.shields@wyo.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           estevan.lopez@state.nm.us;
                                                           Paul.Harms@state.nm.us;
                                                           gknowles@usbr gov
  048555         7      003573.pdf    E‐mail     7/10/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL           Gila River Indian Community Council: E‐mail from
                                                           Archaeology Compliance Specialist                                              Bruce with Tribal Values Resource Goals and
                                                                                                                                          Performance Metrics that will be discussed in
                                                                                                                                          webinar on July 11,2013.
  048562         7      003574.pdf    E‐mail     7/10/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL           Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                          with Tribal Values Resource Goals and
                                                                                                                                          Performance Metrics that will be discussed in
                                                                                                                                          webinar on July 11,2013.
  048569         7      003575.pdf    E‐mail     7/10/2013 Jason John, NDWP; Tony Joe,              Bruce Verhaaren, ANL                  The Navajo Nation: E‐mail from Bruce with Tribal
                                                           Supervisory Anthropologist; Ray Benally,                                       Values Resource Goals and Performance Metrics
                                                           Director NDWP; Robert Kirk, NDWP                                               that will be discussed in webinar on July 11,2013.

  048576         7      003576.pdf    E‐mail     7/10/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL           The Pueblo of Zuni: E‐mail from Bruce with Tribal
                                                                                                                                          Values Resource Goals and Performance Metrics
                                                                                                                                          that will be discussed in webinar on July 11,2013.

  048583         7      003577.pdf    E‐mail     7/10/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL           Hopi: E‐mail from Bruce with Tribal Values
                                                           Yeatts, Tribal Archaeologist                                                   Resource Goals and Performance Metrics that
                                                                                                                                          will be discussed in webinar on July 11,2013.

  048590         7      003578.pdf    E‐mail     7/10/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL           Fort Mojave Tribal Council: E‐mail from Bruce
                                                           Nora Antone‐McDowell                                                           with Tribal Values Resource Goals and
                                                                                                                                          Performance Metrics that will be discussed in
                                                                                                                                          webinar on July 11,2013.
  048597         7      003579.pdf    E‐mail     7/10/2013 Peter Bungart, Dept. of CR; Loretta             Bruce Verhaaren, ANL           The Hualapai Tribe: E‐mail from Bruce with Tribal
                                                           Jackson‐Kelly                                                                  Values Resource Goals and Performance Metrics
                                                                                                                                          that will be discussed in webinar on July 11,2013.

  048604         7      003580.pdf    E‐mail     7/10/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL           The Havasupai Tribe: E‐mail from Bruce with
                                                                                                                                          Tribal Values Resource Goals and Performance
                                                                                                                                          Metrics that will be discussed in webinar on July
                                                                                                                                          11,2013.
                                                                                         701 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 702 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From    Description
   048611        7      003581.pdf     E‐mail    7/10/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: E‐mail from Bruce with Tribal
                                                                                                                                   Values Resource Goals and Performance Metrics
                                                                                                                                   that will be discussed in webinar on July 11,2013.

  048618         5      003582.pdf    E‐mail     7/10/2013 Margaret Vick, Atty                             Kirk LaGory, ANL        The Havasupai Tribe: E‐mail from Kirk with an
                                                                                                                                   invite to the LTEMP Stakeholder's Workshop
                                                                                                                                   August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                   webinar will be held on August 1 to prepare for
                                                                                                                                   the workshop. The webinar will provide an
                                                                                                                                   overview of the SDM process, its application to
                                                                                                                                   the workshop and overview of the analysis being
                                                                                                                                   conducted. Webinar address, call‐in number, and
                                                                                                                                   passcode provided. Workshop details and travel
                                                                                                                                   information provided.

  048623         5      003583.pdf    E‐mail     7/10/2013 Loretta Jackson‐Kelly, THPO                     Kirk LaGory, ANL        The Hualapai Tribe: E‐mail from Kirk with an
                                                                                                                                   invite to the LTEMP Stakeholder's Workshop
                                                                                                                                   August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                   webinar will be held on August 1 to prepare for
                                                                                                                                   the workshop. The webinar will provide an
                                                                                                                                   overview of the SDM process, its application to
                                                                                                                                   the workshop and overview of the analysis being
                                                                                                                                   conducted. Webinar address, call‐in number, and
                                                                                                                                   passcode provided. Workshop details and travel
                                                                                                                                   information provided.

  048628         5      003584.pdf    E‐mail     7/10/2013 Tony Joe, Supervisory Archaeologist             Kirk LaGory, ANL        The Navajo Nation: E‐mail from Kirk with an
                                                                                                                                   invite to the LTEMP Stakeholder's Workshop
                                                                                                                                   August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                   webinar will be held on August 1 to prepare for
                                                                                                                                   the workshop. The webinar will provide an
                                                                                                                                   overview of the SDM process, its application to
                                                                                                                                   the workshop and overview of the analysis being
                                                                                                                                   conducted. Webinar address, call‐in number, and
                                                                                                                                   passcode provided. Workshop details and travel
                                                                                                                                   information provided.




                                                                                         702 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 703 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                              From   Description
   048633        5      003585.pdf     E‐mail    7/10/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: E‐mail from Kirk
                                                                                                                                      with an invite to the LTEMP Stakeholder's
                                                                                                                                      Workshop August 5‐7 in Flagstaff, AZ. E‐mail
                                                                                                                                      indicated a webinar will be held on August 1 to
                                                                                                                                      prepare for the workshop. The webinar will
                                                                                                                                      provide an overview of the SDM process, its
                                                                                                                                      application to the workshop and overview of the
                                                                                                                                      analysis being conducted. Webinar address, call‐
                                                                                                                                      in number, and passcode provided. Workshop
                                                                                                                                      details and travel information provided.

  048638         5      003586.pdf    E‐mail     7/10/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: E‐mail from Kirk with an
                                                                                                                                      invite to the LTEMP Stakeholder's Workshop
                                                                                                                                      August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                      webinar will be held on August 1 to prepare for
                                                                                                                                      the workshop. The webinar will provide an
                                                                                                                                      overview of the SDM process, its application to
                                                                                                                                      the workshop and overview of the analysis being
                                                                                                                                      conducted. Webinar address, call‐in number, and
                                                                                                                                      passcode provided. Workshop details and travel
                                                                                                                                      information provided.

  048643         5      003587.pdf    E‐mail     7/10/2013 Barnaby Lewis, THPO; Larry Benallie,            Kirk LaGory, ANL           The Hualapai Tribe: E‐mail from Kirk with an
                                                           Archaeology Compliance Specialist.                                         invite to the LTEMP Stakeholder's Workshop
                                                                                                                                      August 5‐7 in Flagstaff, AZ. E‐mail indicated a
                                                                                                                                      webinar will be held on August 1 to prepare for
                                                                                                                                      the workshop. The webinar will provide an
                                                                                                                                      overview of the SDM process, its application to
                                                                                                                                      the workshop and overview of the analysis being
                                                                                                                                      conducted. Webinar address, call‐in number, and
                                                                                                                                      passcode provided. Workshop details and travel
                                                                                                                                      information provided.

  048648         5      003588.pdf    E‐mail     7/10/2013 Leigh Kuwanwisiwma, THPO; Mike                  Kirk LaGory, ANL           Hopi: E‐mail from Kirk with an invite to the
                                                           Yeatts, Tribal Archaeologist                                               LTEMP Stakeholder's Workshop August 5‐7 in
                                                                                                                                      Flagstaff, AZ. E‐mail indicated a webinar will be
                                                                                                                                      held on August 1 to prepare for the workshop.
                                                                                                                                      The webinar will provide an overview of the SDM
                                                                                                                                      process, its application to the workshop and
                                                                                                                                      overview of the analysis being conducted.
                                                                                                                                      Webinar address, call‐in number, and passcode
                                                                                                                                      provided. Workshop details and travel
                                                                                                                                      information provided
  048653         1      003589.pdf    E‐Mail     7/9/2013   christi@glencanyon.org                         Beverley Heffernan         Re: Meeting Next Week
                                                                                         703 of 1060       <bheffernan@usbr.gov>
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 704 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From                    Description
   048654        1      003590.pdf    E‐Mail     7/9/2013   gknowles@usbr.gov                             Don Ostler                               RE: August 5‐7 Workshop Attendance
                                                                                                          <dostler@ucrcommission.com>
  048655         1      003591.pdf    E‐Mail     7/9/2013   gknowles@usbr.gov                             Don Ostler                               Workshop attendance
                                                                                                          <dostler@ucrcommission.com>
  048656         1      003592.pdf    E‐Mail     7/9/2013   bheffernan@usbr.gov                           christiwedig@gmail.com on behalf of      Meeting Next Week
                                                                                                          Christi Wedig <christi@glencanyon.org>

  048657         1      003593.pdf    E‐Mail     7/9/2013   gknowles@usbr.gov;                   Jason Thiriot <jasthiriot@crc.nv.gov>             RE: Attendance at the August 5,6&7 stakeholder
                                                            ttrujillo@crb.ca.gov;                                                                  workshop in Flagstaff
                                                            tbuschatzke@azwater.gov;
                                                            jharkins@crc.nv.gov;
                                                            seth.shanahan@snwa.com;
                                                            Colby.Pellegrino@snwa.com;
                                                            robertking@utah.gov;
                                                            john.shields@wyo.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            estevan.lopez@state.nm.us;
                                                            dostler@ucrcommission com
  048658         1      003594.pdf    E‐Mail     7/9/2013   gknowles@usbr.gov;                   Tanya Trujillo <ttrujillo@crb.ca.gov>             FW: Attendance at the August 5,6&7 stakeholder
                                                            csharris@crb.ca.gov;                                                                   workshop in Flagstaff
                                                            mvanvlack@crb.ca.gov
  048659         4      003595.pdf    E‐Mail     7/9/2013   vkartha@azwater.gov; lagory@anl.gov; Knowles, Glen <gknowles@usbr.gov>                 Re: LTEMP workshop in Flagstaff
                                                            rob_p_billerbeck@nps.gov

  048663         3      003596.pdf    E‐Mail     7/9/2013   gknowles@usbr.gov; lagory@anl.gov;            Vineetha Kartha                          RE: LTEMP workshop in Flagstaff
                                                            rob_p_billerbeck@nps.gov                      <vkartha@azwater.gov>

  048666         2      003597.pdf    E‐Mail     7/9/2013   tbuschatzke@azwater.gov;                      john shields <john.shields@wyo.gov>      Re: Attendance at the August 5,6&7 stakeholder
                                                            dostler@ucrcommission.com;                                                             workshop in Flagstaff
                                                            ttrujillo@crb.ca.gov;
                                                            jharkins@crc.nv.gov;
                                                            seth.shanahan@snwa.com;
                                                            Colby.Pellegrino@snwa.com;
                                                            robertking@utah.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            estevan.lopez@state.nm.us;
                                                            gknowles@usbr gov




                                                                                        704 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 705 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                        From                   Description
   048668        1      003598.pdf    E‐Mail     7/9/2013   dostler@ucrcommission.com;                    Thomas Buschatzke                     RE: Attendance at the August 5,6&7 stakeholder
                                                            ttrujillo@crb.ca.gov;                         <tbuschatzke@azwater.gov>             workshop in Flagstaff
                                                            jharkins@crc.nv.gov;
                                                            seth.shanahan@snwa.com;
                                                            Colby.Pellegrino@snwa.com;
                                                            robertking@utah.gov;
                                                            john.shields@wyo.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            estevan.lopez@state.nm.us;
                                                            gknowles@usbr gov
  048669         1      003599.pdf    E‐Mail     7/9/2013   ttrujillo@crb.ca.gov;                         Don Ostler                            Attendance at the August 5,6&7 stakeholder
                                                            tbuschatzke@azwater.gov;                      <dostler@ucrcommission.com>           workshop in Flagstaff
                                                            jharkins@crc.nv.gov;
                                                            seth.shanahan@snwa.com;
                                                            Colby.Pellegrino@snwa.com;
                                                            robertking@utah.gov;
                                                            john.shields@wyo.gov;
                                                            Ted.Kowalski@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            estevan.lopez@state.nm.us;
                                                            gknowles@usbr gov
  048670         4      003600.pdf    E‐Mail     7/9/2013   gknowles@usbr.gov                    Don Ostler                                     RE: August 5‐7 Workshop Attendance
                                                                                                 <dostler@ucrcommission.com>
  048674         3      003601.pdf    E‐Mail     7/9/2013   vkartha@azwater.gov; lagory@anl.gov; Knowles, Glen <gknowles@usbr.gov>              Re: LTEMP workshop in Flagstaff
                                                            rob_p_billerbeck@nps.gov

  048677         3      003602.pdf    E‐Mail     7/9/2013   jharkins@crc.nv.gov;                          Knowles, Glen <gknowles@usbr.gov>     Re: August 5‐7 Workshop Attendance
                                                            dostler@ucrcommission.com
  048680         2      003603.pdf    E‐Mail     7/9/2013   gknowles@usbr.gov                             Vineetha Kartha                       LTEMP workshop in Flagstaff
                                                                                                          <vkartha@azwater.gov>
  048682         2      003604.pdf    E‐Mail     7/9/2013   seth.shanahan@snwa.com;                       Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP EIS July Stakeholder Webinar
                                                            lagory@anl.gov; gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov

  048684         6      003605.pdf    E‐Mail     7/8/2013   seth.shanahan@snwa.com;                       LaGory, Kirk E. <lagory@anl.gov>      RE: Critical uncertainties
                                                            dostler@ucrcommission.com;
                                                            capron@wapa.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            cspalmer@wapa.gov;
                                                            valdezra@aol.com; griffinj@anl.gov;
                                                            tmelis@usgs.gov; mrunge@usgs.gov

                                                                                        705 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 706 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                         To                                       From                   Description
   048690        1      003606.pdf    E‐Mail      7/8/2013   griffinj@anl.gov; lagory@anl.gov;             Seth Shanahan                         FW: LTEMP EIS July Stakeholder Webinar
                                                             gknowles@usbr.gov;                            <seth.shanahan@snwa.com>
                                                             rob_p_billerbeck@nps.gov
  048691         1      003607.pdf   Phone Call   7/8/2013   Peter Bungart, Dept. of CR                    Bruce Verhaaren, ANL                  The Hualapai Tribe: Bruce called Pete to inquire
                                      Record                                                                                                     about the Hualapai LTEMP survey. Pete stated
                                                                                                                                                 that he had developed a survey based on SDM
                                                                                                                                                 principles and he used it to stimulate
                                                                                                                                                 conversations with elders at the Hualapai Senior
                                                                                                                                                 Center as well as with other tribal members.
                                                                                                                                                 Bruce invited Pete to explain the survey and
                                                                                                                                                 some of the initial results on the webinar on July
                                                                                                                                                 11th. Pete agreed.

  048692         2      003608.pdf     E‐mail     7/8/2013   Bruce Verhaaren, ANL                          Pete Bungart, Dept. of CR             The Hualapai Tribe: Pete sent a copy of the
                                                                                                                                                 survey.
  048694         1      003609.pdf     E‐mail     7/5/2013   Bruce Verhaaren, ANL                          Sarah Rinkevich, DOI Tribal Liaison   Kaibab Band of Paiute Indians: Mike and Sarah
                                                                                                                                                 are scheduled for a meeting Charlie and other
                                                                                                                                                 Paiute consultants on July 22, 2013.

  048695         3      003610.pdf    E‐Mail      7/3/2013  jharkins@crc.nv.gov;                           Knowles, Glen <gknowles@usbr.gov>     Re: August 5‐7 Workshop Attendance
                                                            dostler@ucrcommission.com
  048698         2      003611.pdf    E‐Mail      7/3/2013 dostler@ucrcommission.com;                      Jayne Harkins <jharkins@crc.nv.gov>   RE: August 5‐7 Workshop Attendance
                                                            gknowles@usbr.gov
  048700         2      003612.pdf    E‐Mail      7/3/2013 gknowles@usbr.gov;                              Don Ostler                            RE: August 5‐7 Workshop Attendance
                                                            jharkins@crc.nv.gov                            <dostler@ucrcommission.com>
  048702         3      003613.pdf    E‐Mail      7/3/2013 kdongoske@cableone.net;                         Gatlin, Joseph                        Re: P13PX01586, GCD, LTEMP EIS Award
                                                            rob_p_billerbeck@nps.gov;                      <joseph_gatlin@nps.gov>               Document
                                                            jennifer_hauer@nps.gov;
                                                            eric holliday@nps.gov
  048705         2      003614.pdf    E‐Mail      7/3/2013 joseph_gatlin@nps.gov;                          Kurt Dongoske                         RE: P13PX01586, GCD, LTEMP EIS Award
                                                            rob_p_billerbeck@nps.gov;                      <kdongoske@cableone.net>              Document
                                                            jennifer_hauer@nps.gov;
                                                            eric holliday@nps.gov
  048707         7      003615.pdf    E‐Mail      7/2/2013 dostler@ucrcommission.com;                      Knowles, Glen <gknowles@usbr.gov>     August 5‐7 Workshop Attendance
                                                            jharkins@crc.nv.gov
  048714         2      003616.pdf    E‐Mail      6/28/2013 michael.yeatts@nau.edu;                        Verhaaren, Bruce T. <brucev@anl.gov> RE: FW: LTEMP MOU between BOR and NPS
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov




                                                                                         706 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 707 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                 Description
   048716        1      003617.pdf    E‐Mail     6/28/2013 Barnaby.lewis@gric.nsn.us;                      Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Tribal Values Webinar
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           Larry.Benallie@gric.nsn.us;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           lindaotero@fortmojave.com;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           noramcdowell@fortmojave.com;
                                                           pbungart@circaculture.com;
                                                           tlpino@ziapueblo.org;
                                                           rbenally@frontiernet.net;
                                                           robertkirk@navajo‐nsn.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov;
                                                           Christine_Landrum@nps.gov;
                                                           steve_daron@nps.gov;
                                                           ellen_brennan@nps.gov;
                                                           griffinj@anl.gov;
  048717         2      003618.pdf    E‐Mail     6/28/2013 brucev@anl.gov;                                 Knowles, Glen <gknowles@usbr.gov>    Re: FW: FW: LTEMP MOU between BOR and NPS
                                                           michael.yeatts@nau.edu
  048719         1      003619.pdf    E‐mail     6/28/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL                 Gila River Indian Community Council: E‐mail from
                                                           Archaeology Compliance Specialist                                                    Bruce inviting Tribes to a webinar on July 11 to
                                                                                                                                                review the emerging results of the most recent
                                                                                                                                                discussions with tribal authorities and to discuss
                                                                                                                                                the next steps for integrating tribal values into
                                                                                                                                                the LTEMP EIS. Call‐in number, passcode, and
                                                                                                                                                webinar url were included.

  048720         1      003620.pdf    E‐mail     6/28/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL                 Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                                inviting Tribes to a webinar on July 11 to review
                                                                                                                                                the emerging results of the most recent
                                                                                                                                                discussions with tribal authorities and to discuss
                                                                                                                                                the next steps for integrating tribal values into
                                                                                                                                                the LTEMP EIS. Call‐in number, passcode, and
                                                                                                                                                webinar url were included.

                                                                                         707 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 708 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From    Description
   048721        1      003621.pdf     E‐mail    6/28/2013 Jason John, NDWP; Robert Kirk; Ray              Bruce Verhaaren, ANL    The Navajo Nation: E‐mail from Bruce inviting
                                                           Benally; Tony Joe, Supervisory                                          Tribes to a webinar on July 11 to review the
                                                           Anthropologist                                                          emerging results of the most recent discussions
                                                                                                                                   with tribal authorities and to discuss the next
                                                                                                                                   steps for integrating tribal values into the LTEMP
                                                                                                                                   EIS. Call‐in number, passcode, and webinar url
                                                                                                                                   were included.

  048722         1      003622.pdf    E‐mail     6/28/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: E‐mail from Bruce inviting
                                                                                                                                   Tribes to a webinar on July 11 to review the
                                                                                                                                   emerging results of the most recent discussions
                                                                                                                                   with tribal authorities and to discuss the next
                                                                                                                                   steps for integrating tribal values into the LTEMP
                                                                                                                                   EIS. Call‐in number, passcode, and webinar url
                                                                                                                                   were included.

  048723         1      003623.pdf    E‐mail     6/28/2013 Leigh Kuwanwisiwma, THPO; Mike                  Bruce Verhaaren, ANL    Hopi: E‐mail from Bruce inviting Tribes to a
                                                           Yeatts, Tribal Archaeologist                                            webinar on July 11 to review the emerging
                                                                                                                                   results of the most recent discussions with tribal
                                                                                                                                   authorities and to discuss the next steps for
                                                                                                                                   integrating tribal values into the LTEMP EIS. Call‐
                                                                                                                                   in number, passcode, and webinar url were
                                                                                                                                   included.
  048724         1      003624.pdf    E‐mail     6/28/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL    Fort Mojave Tribal Council: E‐mail from Bruce
                                                           Nora McDowell‐Antone                                                    inviting Tribes to a webinar on July 11 to review
                                                                                                                                   the emerging results of the most recent
                                                                                                                                   discussions with tribal authorities and to discuss
                                                                                                                                   the next steps for integrating tribal values into
                                                                                                                                   the LTEMP EIS. Call‐in number, passcode, and
                                                                                                                                   webinar url were included.

  048725         1      003625.pdf    E‐mail     6/28/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL    The Havasupai Tribe: E‐mail from Bruce inviting
                                                                                                                                   Tribes to a webinar on July 11 to review the
                                                                                                                                   emerging results of the most recent discussions
                                                                                                                                   with tribal authorities and to discuss the next
                                                                                                                                   steps for integrating tribal values into the LTEMP
                                                                                                                                   EIS. Call‐in number, passcode, and webinar url
                                                                                                                                   were included.




                                                                                         708 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 709 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                    Description
   048726        1      003626.pdf     E‐mail    6/28/2013 Peter Bungart, Dept. of CR; Loretta             Bruce Verhaaren, ANL                    The Hualapai Tribe: E‐mail from Bruce inviting
                                                           Jackson‐Kelly, THPO                                                                     Tribes to a webinar on July 11 to review the
                                                                                                                                                   emerging results of the most recent discussions
                                                                                                                                                   with tribal authorities and to discuss the next
                                                                                                                                                   steps for integrating tribal values into the LTEMP
                                                                                                                                                   EIS. Call‐in number, passcode, and webinar url
                                                                                                                                                   were included.

  048727         1      003627.pdf    E‐mail     6/28/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL                    Pueblo of Zia: E‐mail from Bruce inviting Tribes to
                                                                                                                                                   a webinar on July 11 to review the emerging
                                                                                                                                                   results of the most recent discussions with tribal
                                                                                                                                                   authorities and to discuss the next steps for
                                                                                                                                                   integrating tribal values into the LTEMP EIS. Call‐
                                                                                                                                                   in number, passcode, and webinar URL were
                                                                                                                                                   included.
  048728         2      003628.pdf    E‐mail     6/28/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Tribal Archaeologist       Hopi: Mike send along BOR's address to the main
                                                                                                                                                   office so they could send out the signed MOU.

  048730         2      003629.pdf    E‐Mail     6/27/2013 jennifer_hauer@nps.gov;                         Tanya Trujillo <ttrujillo@crb.ca.gov>   Re: LTEMP EIS July Stakeholder Webinar
                                                           csharris@crb.ca.gov;
                                                           mvanvlack@crb.ca.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           griffinj@anl.gov
  048732         2      003630.pdf    E‐Mail     6/27/2013 ttrujillo@crb.ca.gov;                           Hauer, Jennifer                         Fwd: FW: LTEMP EIS July Stakeholder Webinar
                                                           rob_p_billerbeck@nps.gov;                       <jennifer_hauer@nps.gov>
                                                           griffinj@anl.gov




                                                                                         709 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 710 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                             From               Description
   048734        1      003631.pdf    E‐Mail     6/27/2013 dbennion@wapa.gov;                             Griffin, Jessica <griffinj@anl.gov>   LTEMP EIS July Stakeholder Webinar
                                                           amy.heuslein@bia.gov;
                                                           mjvick@gmail.com;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           michael.yeatts@nau.edu;
                                                           lorjac@frontiernet.net;
                                                           pbungart@circaculture.com;
                                                           Tony@navajohistoricpreservation.org;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ardenkucate@yahoo.com;
                                                           kdongoske@cableone.net;
                                                           bstewart@azgfd.gov;
                                                           tbuschatzke@azwater.gov;
                                                           ttrujillo@crb.ca.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           jharkins@crc.nv.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           john.shields@wyo.gov;
                                                           robertking@utah.gov;
                                                           valdezra@aol.com; creda@qwest.net;
                                                           jcjordan1@cox.net;
                                                           smdjansen@gmail.com;
                                                           farvana@aol.com; dnimkin@npca.org;
                                                           dave.slick@srpnet.com;
                                                           seth.shanahan@snwa.com;




                                                                                        710 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 711 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                From                 Description
   048735        1      003632.pdf    E‐Mail       6/27/2013 Barnaby.lewis@gric.nsn.us;           Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Tribal Webinar reminder
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             jasonjohn@navajo‐nsn.gov;
                                                             kdongoske@cableone.net;
                                                             Larry.Benallie@gric.nsn.us;
                                                             LKuwanwisiwma@hopi.nsn.us;
                                                             lindaotero@fortmojave.com;
                                                             lorjac@frontiernet.net;
                                                             mjvick@gmail.com;
                                                             michael.yeatts@nau.edu;
                                                             noramcdowell@fortmojave.com;
                                                             pbungart@circaculture.com;
                                                             tlpino@ziapueblo.org;
                                                             rbenally@frontiernet.net;
                                                             robertkirk@navajo‐nsn.gov;
                                                             tony@navajohistoricpreservation.org;
                                                             mrunge@usgs.gov;
                                                             Sarah_Rinkevich@fws.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov; jabplanalp@anl.gov
  048736        13      003633.pdf Meeting Notes   6/27/2013                                                                              SME Meeting: Notes; Attendees: Aquatic Ecology
                                                                                                                                          SME Team; Topic: Aquatic TDD model. No
                                                                                                                                          corresponding agenda
  048749         3      003634.pdf     E‐Mail      6/26/2013 BStewart@azgfd.gov                              Billerbeck, Rob              Re: Involvement in LTEMP LF
                                                                                                             <rob_p_billerbeck@nps.gov>   goals/objectives/metrics
  048752         1      003635.pdf     E‐mail      6/26/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL         The Hualapai Tribe: Bruce asked Peter if it would
                                                                                                                                          be possible to access the Hualapai
                                                                                                                                          ethnobotanical database that is referred to in the
                                                                                                                                          monitoring reports.
  048753         1      003636.pdf     E‐Mail      6/25/2013 lagory@anl.gov; gknowles@usbr.gov;              Seth Shanahan                RE: Critical uncertainties
                                                             rob_p_billerbeck@nps.gov;                       <seth.shanahan@snwa.com>
                                                             dostler@ucrcommission.com

  048754         2      003637.pdf     E‐Mail      6/25/2013 michael@glencanyon.org;                         Heffernan, Beverley          Re: Meet this week?
                                                             gknowles@usbr.gov                               <bheffernan@usbr.gov>




                                                                                           711 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 712 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                  From                              Description
   048756        1      003638.pdf    E‐Mail     6/25/2013 jharkins@crc.nv.gov;               Griffin, Jessica <griffinj@anl.gov>                  Basin States Screening Tool Webinar Doodle Poll
                                                           valdezra@aol.com; capron@wapa.gov;
                                                           ellsworth@wapa.gov;
                                                           cspalmer@wapa.gov;
                                                           seth.shanahan@snwa.com;
                                                           lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           mrunge@usgs.gov; tmelis@usgs.gov

  048757         2      003639.pdf    E‐Mail     6/25/2013 BHeffernan@usbr.gov                             Michael Kellett                         Re: Meet this week?
                                                                                                           <michael@glencanyon.org>
  048759         1      003640.pdf    E‐Mail     6/25/2013 michael@glencanyon.org                          Heffernan, Beverley                     Re: Meet this week?
                                                                                                           <bheffernan@usbr.gov>
  048760         1      003641.pdf    E‐Mail     6/25/2013 bheffernan@usbr.gov                             Michael Kellett                         Meet this week?
                                                                                                           <michael@glencanyon.org>
  048761         1      003642.pdf    E‐mail     6/25/2013 Barnaby Lewis, THPO                             Bruce Verhaaren                         Gila River Indian Community Council: E‐mail from
                                                                                                                                                   Bruce apologizing for including Catherine Thomas
                                                                                                                                                   on the last e‐mail and indicated he would remove
                                                                                                                                                   her from the e‐mail list.

  048762         9      003643.pdf    E‐mail     6/25/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Tribal Archaeologist       Hopi: The MOU has been signed. A signed copy
                                                                                                                                                   of the MOU was attached. Mike is trying to figure
                                                                                                                                                   out if a hard copy was sent and to whom.

  048771         1      003644.pdf    E‐Mail     6/24/2013 ttrujillo@crb.ca.gov;                           Billerbeck, Rob                         Re: Emails from Argonne
                                                           gknowles@usbr.gov; lagory@anl.gov;              <rob_p_billerbeck@nps.gov>
                                                           csharris@crb.ca.gov;
                                                           mvanvlack@crb.ca.gov

  048772         1      003645.pdf    E‐Mail     6/24/2013 gknowles@usbr.gov;                              Tanya Trujillo <ttrujillo@crb.ca.gov>   Emails from Argonne
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; csharris@crb.ca.gov;
                                                           mvanvlack@crb.ca.gov




                                                                                         712 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 713 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From        Description
   048773        5      003646.pdf    E‐Mail     6/24/2013 jcjordan1@cox.net;                             Kowalski ‐ DNR, Ted          Re: National Park Service Comprehensive Fishery
                                                           amy.heuslein@bia.gov;                          <ted.kowalski@state.co.us>   Management Plan Comments
                                                           ardenkucate@yahoo.com;
                                                           wdavis@ecoplanaz.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ellsworth@wapa.gov;
                                                           dostler@ucrcommission.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jerryleecox@durango.net;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           farvana@aol.com;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           lesley_fitzpatrick@fws.gov;
                                                           creda@qwest.net;
                                                           michael.yeatts@nau.edu;
                                                           nlash@grandcanyontrust.org;
                                                           smdjansen@gmail.com;
                                                           tony@navajohistoricpreservation.org;
                                                           vkartha@azwater.gov;
                                                           ted@uamps.com;
                                                           brian_healy@nps.gov;
                                                           Chris_Hughes@nps.gov;
  048778         1      003647.pdf    E‐mail     6/22/2013 Bruce Verhaaren, ANL                           Peter Bungart, Dept. of CR   The Hualapai Tribe: Peter responded to Bruce
                                                                                                                                       indicating that he has been side‐tracked by
                                                                                                                                       urgent business and he is still working on the
                                                                                                                                       questionnaires. He will get back in touch when
                                                                                                                                       he can.
  048779         1      003648.pdf    E‐Mail     6/21/2013 ted.kowalski@state.co.us                       Billerbeck, Rob              Re: Are you and peter both still available for a call
                                                                                                          <rob_p_billerbeck@nps.gov>   10 am Monday




                                                                                        713 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 714 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                    From                Description
   048780        5      003649.pdf    E‐Mail       6/21/2013 lagory@anl.gov; csharris@crb.ca.gov;   Carol L. Perone <clperone@crc.nv.gov> FW: LTEMP EIS RTCD alternative webinar
                                                             palmer@wapa.gov;
                                                             Colby.Pellegrino@snwa.com;
                                                             ellsworth@wapa.gov;
                                                             dennisstrong@utah.gov;
                                                             dostler@ucrcommission.com;
                                                             estevan.lopez@state.nm.us;
                                                             hcheong@swlaw.com;
                                                             jasthiriot@crc.nv.gov;
                                                             jharkins@crc.nv.gov;
                                                             jcrandell@crc.nv.gov;
                                                             jennifer.gimbel@state.co.us;
                                                             jshiel@seo.wyo.gov;
                                                             karen.kwon@state.co.us;
                                                             kevin.flanigan@state.nm.us;
                                                             mvanvlack@crb.ca.gov;
                                                             patrick.tyrrell@wyo.gov;
                                                             paul.harms@state.nm.us;
                                                             skseaholm@gmail.com;
                                                             valdezra@aol.com;
                                                             robertking@utah.gov;
                                                             capron@wapa.gov; ttrujillo@crb.ca.gov;
                                                             ted.kowalski@state.co.us;
                                                             tbuschatzke@azwater.gov;
                                                             vkartha@azwater.gov;
  048785         2      003650.pdf     Other       6/21/2013                                                                              Basin States: Spreadsheet: Glen Canyon Dam
                                                                                                                                          Monthly Model
  048787         2      003651.pdf Meeting Notes   6/21/2013                                                                              The Hualapai Tribe: CA Meeting. Peter Bungart in
                                                                                                                                          attendance.
  048789         4      003652.pdf     E‐Mail      6/18/2013 lwhetton@usbr.gov; capron@wapa.gov; Crawford, Marianne                       Re: BAHG Meeting Notes
                                                             gknowles@usbr.gov;                  <mcrawford@usbr.gov>
                                                             rwheeler@triangleassociates.com




                                                                                           714 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 715 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   048793        2      003653.pdf    E‐Mail     6/14/2013 Amy.Heuslein@bia.gov;                 LaGory, Kirk E. <lagory@anl.gov>   Agenda for LTEMP Cooperating Agency
                                                           bstewart@azgfd.gov;                                                      Conference Call June 21, 2013
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           ted@uamps.com;
  048795         2      003654.pdf    E‐mail     6/14/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                 Yavapai‐Apache Nation: E‐mail from Kirk with
                                                                                                                                    reminder and agenda for June 21st meeting.

  048797         2      003655.pdf    E‐mail     6/14/2013 Don Watahomigie, Chairperson; Tribal            Kirk LaGory, ANL         The Havasupai Tribe: E‐mail from Kirk with
                                                           Secretary; Margaret Vick, Atty.                                          reminder and agenda for June 21st meeting.
  048799         2      003656.pdf    E‐mail     6/14/2013 Jason John, NDWP; Tony Joe,                     Kirk LaGory, ANL         The Navajo Nation: E‐mail from Kirk with
                                                           Supervisory Anthropologist                                               reminder and agenda for June 21st meeting.
  048801         2      003657.pdf    E‐mail     6/14/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL         Hopi: E‐mail from Kirk with reminder and agenda
                                                                                                                                    for June 21st meeting.
  048803         2      003658.pdf    E‐mail     6/14/2013 Peter Bungart, Dept. of CR                      Kirk LaGory, ANL         The Hualapai Tribe: E‐mail from Kirk with
                                                                                                                                    reminder and agenda for June 21st meeting.
  048805         2      003659.pdf    E‐mail     6/14/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL         The Pueblo of Zuni: E‐mail from Kirk with
                                                                                                                                    reminder and agenda for June 21st meeting.
  048807         2      003660.pdf    E‐mail     6/14/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL         Kaibab Band of Paiute Indians: E‐mail from Kirk
                                                                                                                                    with reminder and agenda for June 21st meeting.




                                                                                         715 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 716 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                Description
   048809        1      003661.pdf     E‐mail    6/14/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                The Hualapai Tribe: Bruce asked Peter if there
                                                                                                                                               were any results from the questionnaire he
                                                                                                                                               distributed among the elders and other members
                                                                                                                                               of the tribe. Asked when a good time to call
                                                                                                                                               would be.
  048810         2      003662.pdf    E‐Mail     6/13/2013 jasthiriot@crc.nv.gov;             John and Carol Jordan                            RE: AHAHG ‐Face to Face Meeting
                                                           LWhetton@usbr.gov;                 <jcjordan1@cox.net>
                                                           gknowles@usbr.gov; capron@wapa.gov

  048812         4      003663.pdf    E‐Mail     6/13/2013 valdezra@aol.com; capron@wapa.gov; Runge, Michael <mrunge@usgs.gov>                 Today's RTCD webinar, reference materials
                                                           cspalmer@wapa.gov; lagory@anl.gov;
                                                           griffinj@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov

  048816         1      003664.pdf    E‐mail     6/13/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Tribal Archaeologist   Hopi: Mike indicated that he had not received
                                                                                                                                               any feedback from Leigh and that it was OK to
                                                                                                                                               distribute the notes to the SME team, but not to
                                                                                                                                               all of the Cooperating Agencies.

  048817         4      003665.pdf    E‐mail     6/13/2013 Kurt Dongoske, THPO                             Mike Runge, USGS                    The Pueblo of Zuni: Mike added his own thoughts
                                                                                                                                               to Sarah's notes. Asked Kurt to read and see if
                                                                                                                                               the ideas expressed by the Zuni were fairly
                                                                                                                                               expressed.
  048821         2      003666.pdf    E‐mail     6/11/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                Hopi: Bruce asked Mike if Leigh was able to
                                                                                                                                               review notes. Asked if it was ok to distribute
                                                                                                                                               them to the SME team.




                                                                                         716 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 717 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                        From        Description
   048823       10      003667.pdf    E‐Mail     6/7/2013   gknowles@usbr.gov;                            Seth Shanahan              Revisions and Clarifications to the Resource
                                                            rob_p_billerbeck@nps.gov;                     <seth.shanahan@snwa.com>   Targeted Condition‐Dependent Alternative
                                                            lagory@anl.gov; cibarre@q.com;
                                                            csharris@crb.ca.gov;
                                                            cspalmer@wapa.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            Ellsworth@WAPA.GOV;
                                                            dennisstrong@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            hcheong@swlaw.com;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            Jennifer.Gimbel@state.co.us;
                                                            john.shields@wyo.gov;
                                                            karen.kwon@state.co.us;
                                                            kevin.flanigan@state.nm.us;
                                                            creda@qwest.net;
                                                            kmartorana@swlaw.com;
                                                            mvanvlack@crb.ca.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            paul.harms@state.nm.us;
                                                            skseaholm@gmail.com;
  048833         4      003668.pdf    Other      6/7/2013                                                                            Basin States: Document: Revisions and
                                                                                                                                     clarifications to RTCD alternative
  048837         5      003669.pdf    Other      6/7/2013                                                                            Basin States: Document: Revisions and
                                                                                                                                     clarifications to modeling for RTCD alternative

  048842         8      003670.pdf    MOU        6/7/2013                                                 MOU                        Hopi: MOU signed by Leroy Shingoitewa
  048850         3      003671.pdf    E‐Mail     6/5/2013   mcrawford@usbr.gov;                           farvana@aol.com            Re: Follow up from TWG Steering Committee
                                                            rwheeler@triangleassociates.com;                                         Conference Call
                                                            capron@wapa.gov;
                                                            gknowles@usbr.gov;
                                                            ellsworth@wapa.gov;
                                                            vkartha@azwater.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            lwhetton@usbr.gov;
                                                            jcjordan1@cox.net;
                                                            ejerlandsen@azwater gov


                                                                                        717 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 718 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                Description
   048853        4      003672.pdf    E‐Mail     6/4/2013  rwheeler@triangleassociates.com;                Crawford, Marianne                  Re: Follow up from TWG Steering Committee
                                                           capron@wapa.gov;                                <mcrawford@usbr.gov>                Conference Call
                                                           gknowles@usbr.gov;
                                                           ellsworth@wapa.gov;
                                                           vkartha@azwater.gov;
                                                           farvana@aol.com;
                                                           jasthiriot@crc.nv.gov;
                                                           lwhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           ejerlandsen@azwater gov
  048857         3      003673.pdf    E‐Mail     5/31/2013 csharris@crb.ca.gov;                            Hauer, Jennifer                     Fwd: RTCD webinar @ Fri Jun 21, 9am ‐ 12pm
                                                           mvanvlack@crb.ca.gov;                           <jennifer_hauer@nps.gov>            MDT
                                                           ttrujillo@crb.ca.gov; lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           griffinj@anl.gov

  048860         3      003674.pdf    E‐Mail     5/30/2013 capron@wapa.gov;                                Larry Stevens <farvana@aol.com>     Re: Follow up from TWG Steering Committee
                                                           mcrawford@usbr.gov;                                                                 Conference Call
                                                           gknowles@usbr.gov;
                                                           ellsworth@wapa.gov;
                                                           vkartha@azwater.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           lwhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           ejerlandsen@azwater.gov;
                                                           rwheeler@triangleassociates com
  048863         8      003675.pdf    E‐Mail     5/30/2013 rob_p_billerbeck@nps.gov                        Kurt Dongoske                       Re: LTEMP Scope of work and contract
                                                                                                           <kdongoske@cableone.net>
  048871         2      003676.pdf    E‐Mail     5/30/2013 kdongoske@cableone.net                          Billerbeck, Rob                     Re: LTEMP Scope of work and contract
                                                                                                           <rob_p_billerbeck@nps.gov>
  048873         3      003677.pdf    E‐Mail     5/30/2013 farvana@aol.com; capron@wapa.gov;               Robert Wheeler                      RE: Follow up from TWG Steering Committee
                                                           mcrawford@usbr.gov;                             <rwheeler@triangleassociates.com>   Conference Call
                                                           gknowles@usbr.gov;
                                                           ellsworth@wapa.gov;
                                                           vkartha@azwater.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           lwhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           ejerlandsen@azwater.gov




                                                                                         718 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 719 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                 Description
   048876        2      003678.pdf    E‐Mail     5/29/2013 capron@wapa.gov;                               Larry Stevens <farvana@aol.com>       Re: Follow up from TWG Steering Committee
                                                           mcrawford@usbr.gov;                                                                  Conference Call
                                                           gknowles@usbr.gov;
                                                           ellsworth@wapa.gov;
                                                           vkartha@azwater.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           lwhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           ejerlandsen@azwater.gov;
                                                           rwheeler@triangleassociates com
  048878         6      003679.pdf    E‐Mail     5/29/2013 capron@wapa.gov;                               Robert Wheeler                        RE: Follow up from TWG Steering Committee
                                                           mcrawford@usbr.gov;                            <rwheeler@triangleassociates.com>     Conference Call
                                                           gknowles@usbr.gov;
                                                           ellsworth@wapa.gov;
                                                           vkartha@azwater.gov;
                                                           farvana@aol.com;
                                                           jasthiriot@crc.nv.gov;
                                                           lwhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           ejerlandsen@azwater gov
  048884         3      003680.pdf    E‐Mail     5/25/2013 mjvick@gmail.com; htchair@havasupai‐           Glen Knowles <gknowles@usbr.gov>      Re: Glen Canyon Dam Adaptive Management
                                                           nsn.gov; dwhorseshoe@yahoo.com;                                                      Program
                                                           htsec1@havasupai‐nsn.gov

  048887         1      003681.pdf    E‐Mail     5/24/2013 gknowles@usbr.gov;                             Jayne Harkins <jharkins@crc.nv.gov>   Re: Extension of deadline for RTCD modifications
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov
  048888         1      003682.pdf    E‐Mail     5/24/2013 jharkins@crc.nv.gov;                           Knowles, Glen <gknowles@usbr.gov>     Extension of deadline for RTCD modifications
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov
  048889         6      003683.pdf    E‐Mail     5/24/2013 kdongoske@cableone.net                         Billerbeck, Rob                       Re: LTEMP Scope of work and contract
                                                                                                          <rob_p_billerbeck@nps.gov>




                                                                                        719 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 720 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   048895       16      003684.pdf    E‐Mail     5/23/2013 Amy.Heuslein@bia.gov;                 LaGory, Kirk E. <lagory@anl.gov>   LTEMP Decision Analysis White Paper
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           ted@uamps.com;




                                                                                         720 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 721 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From               Description
   048911        3      003685.pdf    E‐Mail     5/23/2013 jcschmidt@usgs.gov; creda@qwest.net; Spangle, Steve                    Re: Request for AMWG Agenda Items
                                                           lwhetton@usbr.gov;                   <steve_spangle@fws.gov>
                                                           alan.downer06@gmail.com;
                                                           Amy.Heuslein@bia.gov;
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           jerryleecox@durango.net;




                                                                                        721 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 722 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                Description
   048914        3      003686.pdf    E‐Mail     5/23/2013 creda@qwest.net; lwhetton@usbr.gov; Schmidt, John <jcschmidt@usgs.gov>   Re: Request for AMWG Agenda Items
                                                           alan.downer06@gmail.com;
                                                           Amy.Heuslein@bia.gov;
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;




                                                                                        722 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 723 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                     From                      Description
   048917        1      003687.pdf    E‐Mail     5/23/2013 csharris@crb.ca.gov;                   Griffin, Jessica <griffinj@anl.gov>          Reschedule RTCD webinar doodle poll
                                                           cspalmer@wapa.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           Ellsworth@WAPA.GOV;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           hcheong@swlaw.com;
                                                           jbird@ucrcommission.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           john.shields@wyo.gov;
                                                           karen.kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           mvanvlack@crb.ca.gov;
                                                           patrick.tyrrell@wyo.gov;
                                                           paul.harms@state.nm.us;
                                                           skseaholm@gmail.com;
                                                           valdezra@aol.com;
                                                           robertking@utah.gov;
                                                           capron@wapa.gov; ttrujillo@crb.ca.gov;
                                                           Ted.Kowalski@state.co.us;
                                                           tbuschatzke@azwater.gov;
  048918         2      003688.pdf    E‐Mail     5/23/2013 rob_p_billerbeck@nps.gov;                       Seth Shanahan                       RE: Agenda for webinar
                                                           gknowles@usbr.gov; lagory@anl.gov;              <seth.shanahan@snwa.com>
                                                           dostler@ucrcommission.com;
                                                           jharkins@crc.nv.gov

  048920         2      003689.pdf    E‐mail     5/23/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Tribal Archaeologist   Hopi: Mike provided a list of the Hopi CRATT
                                                                                                                                               meeting participants.




                                                                                         723 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 724 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                Description
   048922        3      003690.pdf    E‐Mail     5/22/2013 jcjordan1@cox.net;                             Schmidt, John <jcschmidt@usgs.gov>   Re: Request for AMWG Agenda Items
                                                           lwhetton@usbr.gov;
                                                           alan.downer06@gmail.com;
                                                           Amy.Heuslein@bia.gov;
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           jerryleecox@durango.net;




                                                                                        724 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 725 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                            From               Description
   048925        2      003691.pdf    E‐Mail     5/22/2013 lwhetton@usbr.gov;                              John and Carol Jordan               RE: Request for AMWG Agenda Items
                                                           alan.downer06@gmail.com;                        <jcjordan1@cox.net>
                                                           Amy.Heuslein@bia.gov;
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           charles.lewis@bia.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           ghooee@ashiwi.org;
                                                           gmyers12@msn.com;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           jerryleecox@durango.net;
                                                           john.shields@wyo.gov;
  048927         5      003692.pdf    E‐mail     5/22/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                Hopi: Draft notes from last week's meeting.
                                                                                                                                               Asked for feedback/note corrections by next
                                                                                                                                               week. Asked if the group received any other
                                                                                                                                               materials besides the ones distributed at the
                                                                                                                                               meeting.
  048932         2      003693.pdf    E‐mail     5/22/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Tribal Archaeologist   Hopi: Response from Mike thanking Bruce for
                                                                                                                                               getting the notes out. Leigh and him will look at
                                                                                                                                               them. Mike handed out draft tribal resources at
                                                                                                                                               the meeting. He doesn't have a complete list of
                                                                                                                                               participants but will try to get that out soon.

  048934         1      003694.pdf    E‐mail     5/22/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                Hopi: Bruce asked for the correct version of the
                                                                                                                                               Resource Goals to include in the admin record.
                                                                                                                                               Mike responded indicating he sent out V4 that
                                                                                                                                               was sent out for the tribal meeting at GCMRC,
                                                                                                                                               but he didn't include the appendices.


                                                                                         725 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 726 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                      To                                            From                  Description
   048935        4      003695.pdf     E‐mail      5/22/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                  The Hualapai Tribe: ANL and USFWS merged
                                                                                                                                                   notes from the May 3, 2013, meeting with the
                                                                                                                                                   Hualapai. Requested an electronic copy of the
                                                                                                                                                   questionnaires handed out at the meeting.

  048939         2      003696.pdf     E‐mail      5/22/2013 Bruce Verhaaren, ANL                            Sarah Rinkevich, DOI Tribal Liaison   Kaibab Band of Paiute Indians: Sara is attempting
                                                                                                                                                   to set up a meeting with the Paiute, but is
                                                                                                                                                   running into scheduling issues.
  048941         2      003697.pdf     E‐mail      5/22/2013 Bruce Verhaaren, ANL                            Sarah Rinkevich, DOI Tribal Liaison   The Navajo Nation: Sarah has not heard from
                                                                                                                                                   Jason yet, but she will contact him.
  048943         2      003698.pdf     E‐mail      5/22/2013 Sarah Rinkevich, DOI Tribal Liaison             Glen Knowles, REC                     The Navajo Nation: Glen exchanged e‐mails with
                                                                                                                                                   Jason John and the Navajo status has not
                                                                                                                                                   changed. They still wish to be a Cooperating
                                                                                                                                                   Agency and are working on getting the MOA
                                                                                                                                                   signed.
  048945        36      003699.pdf Meeting Notes   5/22/2013                                                                                       Hopi: CA Meeting/Webinar held. Mike Yeatts in
                                                                                                                                                   attendance.
  048981        36      003700.pdf Meeting Notes   5/22/2013                                                                                       Kaibab Band of Paiute Indians: CA
                                                                                                                                                   Meeting/Webinar held. Charley Bulletts in
                                                                                                                                                   attendance.
  049017         3      003701.pdf     E‐mail      5/22/2013 Kurt Dongoske, THPO                             Sarah Rinkevich, DOI Tribal Liaison   The Pueblo of Zuni: Sarah sent notes from the
                                                                                                                                                   meeting to Kurt and asked him to review. Kurt
                                                                                                                                                   made changes and sent back to Sarah.
  049020         4      003702.pdf     E‐mail      5/22/2013 Kurt Dongoske, THPO                             Sarah Rinkevich, DOI Tribal Liaison   The Pueblo of Zuni: Sarah accepted changes to
                                                                                                                                                   the notes
  049024         2      003703.pdf     E‐Mail      5/21/2013 htchair@havasupai‐nsn.gov;                      Margaret Vick <mjvick@gmail.com>      Re: Glen Canyon Dam Adaptive Management
                                                             dwhorseshoe@yahoo.com;                                                                Program
                                                             htsec1@havasupai‐nsn.gov;
                                                             gknowles@usbr.gov
  049026         1      003704.pdf     E‐mail      5/20/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL                      Kaibab Band of Paiute Indians: Reminder for
                                                                                                                                                   Wed. May 22, 2013 Coop. Ag. Webinar with
                                                                                                                                                   agenda, call‐in number, and passcode. The
                                                                                                                                                   purpose of the webinar is to discuss Coop. Ag.
                                                                                                                                                   Comments on LTEMP performance metrics and
                                                                                                                                                   to provide an update on the LTEMP Process.

  049027         1      003705.pdf     E‐mail      5/20/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                              Yavapai‐Apache Nation: Reminder for Wed. May
                                                                                                                                                   22, 2013 Coop. Ag. Webinar with agenda, call‐in
                                                                                                                                                   number, and passcode. The purpose of the
                                                                                                                                                   webinar is to discuss Coop. Ag. Comments on
                                                                                                                                                   LTEMP performance metrics and to provide an
                                                                                                                                                   update on the LTEMP Process.


                                                                                           726 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 727 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                        Description
   049028        1      003706.pdf     E‐mail    5/20/2013 Don Watahomigie, Chairperson; Jaycee Kirk LaGory, ANL                             The Havasupai Tribe: Reminder for Wed. May 22,
                                                           Manakaja, Tribal Secretary; Margaret                                              2013 Coop. Ag. Webinar with agenda, call‐in
                                                           Vick, Atty                                                                        number, and passcode. The purpose of the
                                                                                                                                             webinar is to discuss Coop. Ag. Comments on
                                                                                                                                             LTEMP performance metrics and to provide an
                                                                                                                                             update on the LTEMP Process.

  049029         1      003707.pdf    E‐mail     5/20/2013 Tony Joe, Supervisory Anthropologist;           Kirk LaGory, ANL                  The Navajo Nation: Reminder about CA
                                                           Jason John, NDWP                                                                  meeting/webinar on May 22. Call in number,
                                                                                                                                             passcode provided.
  049030         1      003708.pdf    E‐mail     5/20/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                  The Pueblo of Zuni: Reminder for Wed. May 22,
                                                                                                                                             2013 Coop. Ag. Webinar with agenda, call‐in
                                                                                                                                             number, and passcode. The purpose of the
                                                                                                                                             webinar is to discuss Coop. Ag. Comments on
                                                                                                                                             LTEMP performance metrics and to provide an
                                                                                                                                             update on the LTEMP Process.

  049031         1      003709.pdf    E‐mail     5/20/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                  The Hualapai Tribe: Reminder for Wed. May 22,
                                                           Bungart, Dept. of CR                                                              2013 Coop. Ag. Webinar with agenda, call‐in
                                                                                                                                             number, and passcode. The purpose of the
                                                                                                                                             webinar is to discuss Coop. Ag. Comments on
                                                                                                                                             LTEMP performance metrics and to provide an
                                                                                                                                             update on the LTEMP Process.

  049032         1      003710.pdf    E‐mail     5/20/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                  Hopi: Reminder for Wed. May 22, 2013 Coop. Ag.
                                                                                                                                             Webinar with agenda, call‐in number, and
                                                                                                                                             passcode. The purpose of the webinar is to
                                                                                                                                             discuss Coop. Ag. Comments on LTEMP
                                                                                                                                             performance metrics and to provide an update
                                                                                                                                             on the LTEMP Process.
  049033         1      003711.pdf    E‐mail     5/20/2013 Sarah Rinkevich, DOI Tribal Liaison; Mike Bruce Verhaaren, ANL                    The Navajo Nation: Bruce spoke with Jason John,
                                                           Runge, USGS                                                                       NDWP. Jason indicated that there was a
                                                                                                                                             misunderstanding and they are still interested in
                                                                                                                                             the LTEMP. Jason would like to set up a meeting
                                                                                                                                             or a teleconference. Bruce advised him to
                                                                                                                                             contact Sarah. Will work on MOU.

  049034         1      003712.pdf    E‐Mail     5/17/2013 jharkins@crc.nv.gov;                            Billerbeck, Rob                   Re: Agenda for webinar
                                                           gknowles@usbr.gov                               <rob_p_billerbeck@nps.gov>
  049035        10      003713.pdf    E‐Mail     5/17/2013 jcjordan1@cox.net;                              Capron, Shane <Capron@WAPA.GOV>   RE: June TWG Meeting possible Webinar
                                                           gknowles@usbr.gov;
                                                           afoster@triangleassociates.com;
                                                           rwheeler@triangleassociates.com;
                                                           lwhetton@usbr.gov;
                                                           mcrawford@usbr.gov       727 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 728 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                             From                  Description
   049045        1      003714.pdf     E‐mail      5/17/2013 Kirk LaGory, ANL                                Bruce Verhaaren, ANL                  Kaibab Band of Paiute Indians: Charley Bulletts
                                                                                                                                                   would like the team to visit the tribe, now that
                                                                                                                                                   they have received some funding. There is a
                                                                                                                                                   possibility that Sarah and Mike can work
                                                                                                                                                   something out for the first week of June.

  049046         2      003715.pdf Meeting Notes   5/17/2013                                                                                       The Pueblo of Zuni: Mike Runge, USGS and Sarah
                                                                                                                                                   Rinkevich, Tribal Liaison, met with the ZCRAT.

  049048         1      003716.pdf     E‐Mail      5/16/2013 Rob_P_Billerbeck@nps.gov;                       Jayne Harkins <jharkins@crc.nv.gov>   Agenda for webinar
                                                             gknowles@usbr.gov
  049049         2      003717.pdf     E‐Mail      5/16/2013 ttrujillo@crb.ca.gov; lagory@anl.gov;           Billerbeck, Rob                       Fwd: Emails from Kirk
                                                             griffinj@anl.gov                                <rob_p_billerbeck@nps.gov>
  049051         3      003718.pdf     E‐Mail      5/16/2013 jasonjohn@navajo‐nsn.gov;                       Knowles, Glen <gknowles@usbr.gov>     Re: RE: LTEMP
                                                             rbenally@frontiernet.net;
                                                             bbecker@nndoj.org;
                                                             mbarger@usbr.gov;
                                                             sarah_rinkevich@fws.gov;
                                                             Tony@navajohistoricpreservation.org

  049054         2      003719.pdf     E‐Mail      5/16/2013 gknowles@usbr.gov;                              Jason John <jasonjohn@navajo‐         RE: RE: LTEMP
                                                             rbenally@frontiernet.net;                       nsn.gov>
                                                             bbecker@nndoj.org
  049056         1      003720.pdf     E‐Mail      5/16/2013 gknowles@usbr.gov                               Tony Joe                              Navajo
                                                                                                             <tony@navajohistoricpreservation.org>

  049057         1      003721.pdf     E‐Mail      5/16/2013 tony@navajohistoricpreservation.org             Glen Knowles <gknowles@usbr.gov>      Re: Correction

  049058        15      003722.pdf Meeting Notes   5/16/2013                                                                                       Hopi: Mike Runge, Sarah Rinkevich, and Bruce
                                                                                                                                                   Verhaaren met with Mike Yeatts, Tribal
                                                                                                                                                   Archaeologist. Leigh Kuwanwisiwma and
                                                                                                                                                   members of the Hopi Advisory Team to discuss
                                                                                                                                                   the LTEMP EIS.
  049073         6      003723.pdf     E‐Mail      5/14/2013 gknowles@usbr.gov;                  Alan Foster                                       TWG call with Bob and Steering Committee
                                                             capron@wapa.gov; jcjordan1@cox.net; <afoster@triangleassociates.com>
                                                             rwheeler@triangleassociates.com

  049079         6      003724.pdf Meeting Notes   5/14/2013                                                                                       Hopi: Tribal visit planning meeting. Mike Yeatts
                                                                                                                                                   in attendance.
  049085         6      003725.pdf Meeting Notes   5/14/2013                                                                                       The Hualapai Tribe: Tribal visit planning meeting.
                                                                                                                                                   Mike Yeatts in attendance.
  049091         1      003726.pdf   Phone Call    5/13/2013 Tony Joe, Supervisory Anthropologist            Sarah Rinkevich, DOI Tribal Liaison   The Navajo Nation: Navajo Water Resources
                                      Record                                                                                                       Department and LTEMP

                                                                                           728 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 729 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                             From          Description
   049092        3      003727.pdf   Phone Call   5/13/2013 Tony Joe, Supervisory Archaeologist             Sarah Rinkevich, DOI           The Navajo Nation: Sarah Rinkevich spoke with
                                       Record                                                                                              Tony Joe regarding NDWP may be backing out of
                                                                                                                                           the LTEMP process as well as an up‐coming river
                                                                                                                                           trip.
  049095         1      003728.pdf     E‐mail     5/13/2013 Peter Bungart, Dept. of CR; REC, NPS,           Bruce Verhaaren, ANL           The Hualapai Tribe: E‐mail from Bruce with rough
                                                            USGS, USFWS                                                                    summary notes from the Hualapai meeting.

  049096         1      003729.pdf     E‐mail     5/13/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL           Hopi: E‐mail from Bruce requesting meeting to go
                                                                                                                                           over Hualapai conference call.
  049097         1      003730.pdf     E‐mail     5/13/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL           The Pueblo of Zuni: E‐mail from Bruce with rough
                                                                                                                                           summary notes from the Hualapai meeting.

  049098         7      003731.pdf     E‐mail     5/13/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL           The Hualapai Tribe: E‐mail from Bruce to
                                                            Bungart, Dept.. of CR                                                          participants in the Hualapai meeting as well as
                                                                                                                                           Kurt Dongoske, Zuni THPO, and Mike Yeatts, Hopi
                                                                                                                                           Tribal Archaeologist, with a link to a doodle poll
                                                                                                                                           for a short meeting to review the results of the
                                                                                                                                           meeting with the Hualapai.
  049105         7      003732.pdf     E‐mail     5/13/2013 Mike Runge, USGS; Sarah Rinkevich,    Bruce Verhaaren, ANL                     Hopi: E‐mail from Bruce with rough summary
                                                            DOI; Peter Bungart, Dept. of CR; Mike                                          notes from meeting with the Hualapai.
                                                            Yeatts, Tribal Archaeologist; Kurt
                                                            Dongoske, Zuni THPO; NPS, REC
  049112         7      003733.pdf     E‐mail     5/13/2013 Kurt Dongoske, THPO; Bruce Verhaaren, Bruce Verhaaren, ANL                     The Pueblo of Zuni: E‐mail from Bruce with rough
                                                            ANL; Peter Bungart, Hualapai Dept. of                                          summary notes from meeting with the Hualapai.
                                                            CR
  049119         2      003734.pdf     E‐mail     5/13/2013 Peter Bungart, Dept. of CR; Bruce     Mike Yeatts, Hopi Tribal Archaeologist   The Hualapai Tribe: Email from Mike Yeatts
                                                            Verhaaren, ANL; REC, NPS, USGS, USFW                                           questioning if it was necessary to hold a meeting
                                                                                                                                           discussing the Hualapai results and whether or
                                                                                                                                           not it would be better to wait until after all the
                                                                                                                                           meetings have occurred. Mike also questioned
                                                                                                                                           whether or not the Hualapai have approved the
                                                                                                                                           sharing of meeting notes and indicated that the
                                                                                                                                           Hopi would like to review any notes before they
                                                                                                                                           are distributed as esoteric information is likely to
                                                                                                                                           be discussed and the Hopi would like to ensure
                                                                                                                                           the confidentiality of the shared information.




                                                                                          729 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 730 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From                 Description
   049121        2      003735.pdf     E‐mail    5/13/2013 Bruce Verhaaren, ANL; Mike Runge,               Mike Yeatts                              Hopi: Email from Mike Yeatts questioning if it was
                                                           USGS; Sarah Rinkevich, DOI Tribal                                                        necessary to hold a meeting discussing the
                                                           Liaison                                                                                  Hualapai results and whether or not it would be
                                                                                                                                                    better to wait until after all the meetings have
                                                                                                                                                    occurred. Mike also questioned whether or not
                                                                                                                                                    the Hualapai have approved the sharing of
                                                                                                                                                    meeting notes and indicated that the Hopi would
                                                                                                                                                    like to review any notes before they are
                                                                                                                                                    distributed as esoteric information is likely to be
                                                                                                                                                    discussed and the Hopi would like to ensure the
                                                                                                                                                    confidentiality of the shared information.

  049123         2      003736.pdf    E‐mail     5/13/2013 Bruce Verhaaren, ANL; Kurt Dongoske,            Mike Yeatts, Hopi Tribal Archaeologist   The Pueblo of Zuni: Email from Mike Yeatts
                                                           THPO; Peter Bungart, Hualapai; ANL,                                                      questioning if it was necessary to hold a meeting
                                                           NPS, REC                                                                                 discussing the Hualapai results and whether or
                                                                                                                                                    not it would be better to wait until after all the
                                                                                                                                                    meetings have occurred. Mike also questioned
                                                                                                                                                    whether or not the Hualapai have approved the
                                                                                                                                                    sharing of meeting notes and indicated that the
                                                                                                                                                    Hopi would like to review any notes before they
                                                                                                                                                    are distributed as esoteric information is likely to
                                                                                                                                                    be discussed and the Hopi would like to ensure
                                                                                                                                                    the confidentiality of the shared information.


  049125         2      003737.pdf    E‐mail     5/13/2013 Mike Runge, USGS; Sarah Rinkevich,              Peter Bungart, Dept. of CR               Hopi: Email from Peter thanking Mike for his
                                                           DOI; Peter Bungart, Dept. of CR; Mike                                                    comments. Peter thinks the notes fairly
                                                           Yeatts, Tribal Archaeologist; Kurt                                                       represented what was being said, but would like
                                                           Dongoske, Zuni THPO; NPS, REC                                                            us to understand that the comments should be
                                                                                                                                                    understood to reflect the views of individuals and
                                                                                                                                                    not the Hualapai Tribe/Tribal Council/Tribal
                                                                                                                                                    department as a whole. Peter was envisioning
                                                                                                                                                    more of a phone debriefing to review the results
                                                                                                                                                    with the three attendees and not necessarily a
                                                                                                                                                    conference call with everyone who received the e‐
                                                                                                                                                    mail




                                                                                         730 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 731 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                            From                    Description
   049127        2      003738.pdf      E‐mail      5/13/2013 Mike Yeatts, Hopi Tribal Archaeologist;         Peter Bungart, Dept. of CR               The Hualapai Tribe: Email from Peter thanking
                                                              Bruce Verhaaren, ANL                                                                     Mike for his comments. Peter thinks the notes
                                                                                                                                                       fairly represented what was being said, but
                                                                                                                                                       would like us to understand that the comments
                                                                                                                                                       should be understood to reflect the views of
                                                                                                                                                       individuals and not the Hualapai Tribe/Tribal
                                                                                                                                                       Council/Tribal department as a whole. Peter was
                                                                                                                                                       envisioning more of a phone debriefing to review
                                                                                                                                                       the results with the three attendees and not
                                                                                                                                                       necessarily a conference call with everyone who
                                                                                                                                                       received the e‐mail.

  049129         2      003739.pdf      E‐mail      5/13/2013 Kurt Dongoske, THPO; Mike Yeatts, Hopi Peter Bungart, Hualapai                           The Pueblo of Zuni: Email from Peter thanking
                                                              Tribal Archaeologist, ANL, REC, NPS                                                      Mike for his comments. Peter thinks the notes
                                                                                                                                                       fairly represented what was being said, but
                                                                                                                                                       would like us to understand that the comments
                                                                                                                                                       should be understood to reflect the views of
                                                                                                                                                       individuals and not the Hualapai Tribe/Tribal
                                                                                                                                                       Council/Tribal department as a whole. Peter was
                                                                                                                                                       envisioning more of a phone debriefing to review
                                                                                                                                                       the results with the three attendees and not
                                                                                                                                                       necessarily a conference call with everyone who
                                                                                                                                                       received the e‐mail.

  049131         1      003740.pdf      E‐mail      5/13/2013 Bruce Verhaaren, ANL                            Mike Yeatts, Hopi Tribal Archaeologist   Hopi: Email between Bruce and Mike‐ Bruce
                                                                                                                                                       indicated Peter had seen the notes. Wasn't sure
                                                                                                                                                       if he should have sent them. Mike just wanted to
                                                                                                                                                       make sure no one was caught by surprise.

  049132         1      003741.pdf      E‐mail      5/13/2013 Mike Runge, USGS; Bruce Verhaaren,              Sarah Rinkevich, DOI Tribal Liaison      The Navajo Nation: Sarah spoke with Tony Joe
                                                              ANL; Kirk LaGory, ANL                                                                    and they will not be having a meeting with the
                                                                                                                                                       Navajo this week. The Navajo Water Resources
                                                                                                                                                       team as decided to back out of the LTEMP. Tony
                                                                                                                                                       would like advice on what to do.

  049133         1      003742.pdf      E‐Mail      5/9/2013    mtrubee@npca.org                              Billerbeck, Rob                          Re: FW: Yampa River Awareness Project ‐ Yampa
                                                                                                              <rob_p_billerbeck@nps.gov>               Canyon Trip ‐ Less than one month to go!

  049134         1      003743.pdf      E‐Mail      5/8/2013    rob_p_billerbeck@nps.gov                      Kurt Dongoske                            Re: LTEMP Scope of work and contract
                                                                                                              <kdongoske@cableone.net>
  049135         1      003744.pdf      E‐Mail      5/8/2013    kdongoske@cableone.net                        Billerbeck, Rob                          LTEMP Scope of work and contract
                                                                                                              <rob_p_billerbeck@nps.gov>
  049136        12      003745.pdf   Presentation   5/8/2013                                                                                           PowerPoint presentation: Presentation to
                                                                                                                                                       Adaptive Management Working Group on LTEMP
                                                                                            731 of 1060                                                EIS process update and schedule.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 732 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                         From    Description
   049148        1      003746.pdf     E‐mail      5/7/2013   Loretta Jackson‐Kelly,THPO; Peter             Bruce Verhaaren, ANL    The Hualapai Tribe: E‐mail from Bruce asking
                                                              Bungart, Dept.. of CR                                                 what time would be best for a meeting to review
                                                                                                                                    the results of the Hualapai meeting.
  049149        27      003747.pdf Meeting Notes   5/7/2013                                                                         Basin States Meeting: Notes; Attendees: ANL,
                                                                                                                                    Reclamation, NPS, Basin States; Topic: SDM
                                                                                                                                    Process and schedule update
  049176         5      003748.pdf     E‐mail      5/6/2013   Peter Bungart, Dept. of CR; Mike Runge, Bruce Verhaaren, ANL          The Hualapai Tribe: Notes from the May 3, 2013
                                                              DOI; Sarah Rinkevich, DOI                                             meeting with the Hualapai
  049181         1      003749.pdf     E‐mail      5/6/2013   Sarah Rinkevich, DOI Tribal Liaison;    Peter Bungart, Dept. of CR    The Hualapai Tribe: E‐mail from Peter with some
                                                              Bruce Verhaaren, ANL                                                  follow‐up thoughts from the meeting on May 3.
                                                                                                                                    He noted that some of the issues the Hualapai
                                                                                                                                    committed to in previous agency meetings do no
                                                                                                                                    conform well with some of the individual input
                                                                                                                                    that was heard on Friday and is curious to see
                                                                                                                                    what the response will be from other tribes as
                                                                                                                                    those meetings unfold. He felt it was an
                                                                                                                                    interesting and productive day.

  049182         1      003750.pdf     E‐mail      5/6/2013   Kurt Dongoske, THPO                           Mike Runge, USGS        The Pueblo of Zuni: Mike responded thanking
                                                                                                                                    Kurt for his comments and indicating he is
                                                                                                                                    interested in setting up a meeting next week.




                                                                                          732 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 733 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                       From         Description
   049183       13      003751.pdf    E‐Mail     5/5/2013   mrunge@usgs.gov; brucev@anl.gov;              Kurt Dongoske              RE: LTEMP tribal resource goals, please review by
                                                            Barnaby.lewis@gric.nsn.us;                    <kdongoske@cableone.net>   May 1
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cbulletts74@yahoo.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            Larry.Benallie@gric.nsn.us;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            lindaotero@fortmojave.com;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            noramcdowell@fortmojave.com;
                                                            pbungart@circaculture.com;
                                                            tlpino@ziapueblo.org;
                                                            rbenally@frontiernet.net;
                                                            robertkirk@navajo‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            jabplanalp@anl.gov;
                                                            Christine_Landrum@nps.gov;
                                                            steve_daron@nps.gov;
                                                            ellen_brennan@nps.gov;
  049196        13      003752.pdf    E‐mail     5/5/2013   Mike Runge, USGS; Bruce Verhaaren,            Kurt Dongoske, THPO        The Pueblo of Zuni: E‐mail from Kurt with
                                                            ANL                                                                      comments on the latest version of the LTEMP
                                                                                                                                     tribal resource goals. Kurt apologized for missing
                                                                                                                                     the meeting and indicated that he is interested is
                                                                                                                                     scheduling Mike and Sarah's visit to Zuni to
                                                                                                                                     discuss the resource goals with the ZCRAT.




                                                                                        733 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 734 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                From                          Description
   049209        9      003753.pdf    E‐Mail       5/3/2013   aecarr@anl.gov; kent_turner@nps.gov; Williams, Nicholas                             Re: LTEMP ‐ Lake Mead water quality conference
                                                              todd.tietjen@snwa.com;               <nwilliams@usbr.gov>                           call
                                                              Gary_Rosenlieb@nps.gov;
                                                              Gary_Smillie@nps.gov;
                                                              mfinster@anl.gov; lagory@anl.gov;
                                                              griffinj@anl.gov; gknowles@usbr.gov;
                                                              bheffernan@usbr.gov;
                                                              rob_p_billerbeck@nps.gov;
                                                              tmelis@usgs.gov; mrunge@usgs.gov;
                                                              michael_j_boyles@nps.gov



  049218         1      003754.pdf   Phone Call    5/3/2013   Kerry Christiansen                            Sarah Rinkevich, DOI Tribal Liaison   The Hualapai Tribe: Discussed LTEMP meeting
                                      Record                                                                                                      with the Tribal Council and had open house

  049219         3      003755.pdf   Phone Call    5/3/2013   Kerry Christensen                             Sarah Rinkevich, DOI                  The Hualapai Tribe: Sarah spoke with Kerry
                                      Record                                                                                                      regarding an LTEMP meeting with the Tribal
                                                                                                                                                  Council.
  049222         2      003756.pdf Meeting Notes   5/3/2013                                                                                       The Hualapai Tribe: DOI and ANL met with
                                                                                                                                                  Hualapai Tribal Council and held Open House
                                                                                                                                                  with Hualapai Tribal Council and Hualapai Tribal
                                                                                                                                                  members.
  049224         3      003757.pdf     E‐Mail      5/2/2013   gknowles@usbr.gov                             Dennis Strong                         Re: Meeting to Review Basin States Concerns on
                                                                                                            <dennisstrong@utah.gov>               LTEMP EIS Process
  049227         3      003758.pdf     E‐Mail      5/2/2013   dennisstrong@utah.gov                         Knowles, Glen <gknowles@usbr.gov>     Re: Meeting to Review Basin States Concerns on
                                                                                                                                                  LTEMP EIS Process
  049230         2      003759.pdf     E‐Mail      5/2/2013   gknowles@usbr.gov                             Dennis Strong                         Re: Meeting to Review Basin States Concerns on
                                                                                                            <dennisstrong@utah.gov>               LTEMP EIS Process
  049232        11      003760.pdf     Other       5/2/2013                                                                                       Document: Response to Colorado River Basin
                                                                                                                                                  States' comments on LTEMP EIS process, policy
                                                                                                                                                  issues and scientific issues.
  049243         5      003761.pdf Meeting Notes   5/2/2013                                                                                       SME Meeting: Notes; Attendees: water quality
                                                                                                                                                  SME team; Topic: SNWA modeling for Lake
                                                                                                                                                  Mead. No corresponding agenda




                                                                                          734 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 735 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                 Description
   049248        3      003762.pdf    E‐Mail     5/1/2013   alan.downer06@gmail.com;                      Whetton, Linda <lwhetton@usbr.gov>   Revised Agenda for May 8 WebEx/Conf Call
                                                            Amy.Heuslein@bia.gov;
                                                            agold@usbr.gov;
                                                            anne_castle@ios.doi.gov;
                                                            ardenkucate@yahoo.com;
                                                            bheffernan@usbr.gov;
                                                            charles.lewis@bia.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dennisstrong@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            frederickhwhite@frontiernet.net;
                                                            garry.cantley@bia.gov;
                                                            ghooee@ashiwi.org;
                                                            gmyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            jharkins@crc.nv.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            jerryleecox@durango.net;
                                                            jcjordan1@cox.net;
                                                            john.shields@wyo.gov;
  049251         6      003763.pdf    E‐Mail     5/1/2013   jcschmidt@usgs.gov;                           Knowles, Glen <gknowles@usbr.gov>    Fwd: May 8 AMWG Agenda updated
                                                            jcjordan1@cox.net;
                                                            rob_p_billerbeck@nps.gov;
                                                            kgrantz@usbr.gov; mrunge@usgs.gov;
                                                            sarah_rinkevich@fws.gov;
                                                            agold@usbr.gov;
                                                            rwheeler@triangleassociates.com;
                                                            afoster@triangleassociates.com

  049257        11      003764.pdf    E‐mail     5/1/2013   Barnaby Lewis, THPO; Larry Benallie,          Bruce Verhaaren, ANL                 Gila River Indian Community Council: E‐mail from
                                                            Archaeology Compliance Specialist                                                  Bruce Verhaaren, ANL with notes from April 24
                                                                                                                                               webinar.
  049268        11      003765.pdf    E‐mail     5/1/2013   Jason John, NDWP; Ray Benally,                Bruce Verhaaren, ANL                 The Navajo Nation: E‐mail from Bruce to
                                                            Director, NDWP; Tony Joe, SA; Robert                                               Cooperating/Consulting Tribes with notes from
                                                            Kirk, NDWP                                                                         the April 24th meeting.
  049279        11      003766.pdf    E‐mail     5/1/2013   Kurt Dongoske, THPO                           Bruce Verhaaren, ANL                 The Pueblo of Zuni: Notes from the April 24
                                                                                                                                               webinar call with tribal reps. Asked tribes to
                                                                                                                                               review and comment.
                                                                                        735 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 736 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                   From         Description
   049290       11      003767.pdf     E‐mail    5/1/2013   Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL         Hopi: E‐mail from Bruce to
                                                            Kuwanwisiwma                                                          Cooperating/Consulting Tribes with notes from
                                                                                                                                  the April 24th meeting.
  049301        11      003768.pdf    E‐mail     5/1/2013   Linda Otero, Director Cultural Society;       Bruce Verhaaren, ANL    Fort Mojave Tribal Council: E‐mail from Bruce to
                                                            Nora McDowell‐Antone                                                  Cooperating/Consulting Tribes with notes from
                                                                                                                                  the April 24th meeting.
  049312        11      003769.pdf    E‐mail     5/1/2013   Loretta Jackson‐Kelly,THPO; Peter             Bruce Verhaaren, ANL    The Hualapai Tribe: E‐mail from Bruce to
                                                            Bungart, Dept.. of CR                                                 Cooperating/Consulting Tribes with notes from
                                                                                                                                  the April 24th meeting.
  049323        11      003770.pdf    E‐mail     5/1/2013   Margaret Vick, Atty                           Bruce Verhaaren, ANL    The Havasupai Tribe: E‐mail from Bruce to
                                                                                                                                  Cooperating/Consulting Tribes with notes from
                                                                                                                                  the April 24th meeting.
  049334        11      003771.pdf    E‐mail     5/1/2013   Peter Pino, Tribal Administrator              Bruce Verhaaren, ANL    Pueblo of Zia: E‐mail from Bruce to
                                                                                                                                  Cooperating/Consulting Tribes with notes from
                                                                                                                                  the April 24th meeting.
  049345        11      003772.pdf    E‐mail     5/1/2013   Charley Bulletts, CRD                         Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                  to Cooperating/Consulting Tribes with notes from
                                                                                                                                  the April 24th meeting.
  049356         2      003773.pdf    E‐Mail     5/1/2013   Dana Fisher, CO River Board of CA             Anne Castle, DOI        Basin States: Letter from Anne Castle, DOI to
                                                                                                                                  Dana Fisher, CO River Board of CA; Topic:
                                                                                                                                  Structured Decision Analysis
  049358         2      003774.pdf    E‐Mail     5/1/2013   Jayne Harkins, CRC Nevada                     Anne Castle, DOI        Basin States: Letter from Anne Castle, DOI to
                                                                                                                                  Jayne Harkins, CRC Nevada; Topic: Structured
                                                                                                                                  Decision Analysis
  049360         2      003775.pdf    E‐Mail     5/1/2013   Estevan Lopez, NM Interstate Stream           Anne Castle, DOI        Basin States: Letter from Anne Castle, DOI to
                                                            Commission                                                            Estevan Lopez, NM Interstate Stream
                                                                                                                                  Commission; Topic: Structured Decision Analysis

  049362         2      003776.pdf    E‐Mail     5/1/2013   Patricia Mulroy, Southern Nevada              Anne Castle, DOI        Basin States: Letter from Anne Castle, DOI to
                                                            Water Authority                                                       Patricia Mulroy, Southern Nevada Water
                                                                                                                                  Authority; Topic: Structured Decision Analysis

  049364         2      003777.pdf    E‐Mail     5/1/2013   Don Ostler, Upper CO River Commission Anne Castle, DOI                Basin States: Letter from Anne Castle, DOI to Don
                                                                                                                                  Ostler, Upper CO River Commission; Topic:
                                                                                                                                  Structured Decision Analysis
  049366         2      003778.pdf    E‐Mail     5/1/2013   Dennis Strong, Utah Division of Water         Anne Castle, DOI        Basin States: Letter from Anne Castle, DOI to
                                                            Resources                                                             Dennis Strong, Utah Division of Water Resources;
                                                                                                                                  Topic: Structured Decision Analysis

  049368         2      003779.pdf    E‐Mail     5/1/2013   Patrick Tyrrell, Wyoming State                Anne Castle, DOI        Basin States: Letter from Anne Castle, DOI to
                                                            Engineers Office                                                      Patrick Tyrrell, Wyoming State Engineers Office;
                                                                                                                                  Topic: Structured Decision Analysis


                                                                                        736 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 737 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                 Description
   049370        2      003780.pdf     E‐mail    5/1/2013   Peter Bungart, Dept. of CR                    Bruce Verhaaren, ANL                 The Hualapai Tribe: E‐mail between Peter and
                                                                                                                                               Bruce discussing the logistics of printing out
                                                                                                                                               handouts and bringing poster presentations.

  049372         1      003781.pdf    E‐Mail     4/30/2013 kent_turner@nps.gov;                           Carr, Adrianne E. <aecarr@anl.gov>   RE: LTEMP ‐ Lake Mead water quality conference
                                                           todd.tietjen@snwa.com;                                                              call
                                                           Gary_Rosenlieb@nps.gov;
                                                           Gary_Smillie@nps.gov;
                                                           mfinster@anl.gov; lagory@anl.gov;
                                                           griffinj@anl.gov; gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           tmelis@usgs.gov; mrunge@usgs.gov;
                                                           nwilliams@usbr.gov;
                                                           michael_j_boyles@nps.gov


  049373         5      003782.pdf    E‐Mail     4/30/2013 jatwood@crc.nv.gov;                            Glen Knowles <gknowles@usbr.gov>     Re: Basin States' Comments
                                                           jharkins@crc.nv.gov
  049378         5      003783.pdf    E‐Mail     4/30/2013 gknowles@usbr.gov;                             Judy Atwood <jatwood@crc.nv.gov>     RE: Basin States' Comments
                                                           jharkins@crc.nv.gov
  049383         4      003784.pdf    E‐Mail     4/30/2013 jatwood@crc.nv.gov;                            Glen Knowles <gknowles@usbr.gov>     Re: Basin States' Comments
                                                           jharkins@crc.nv.gov
  049387         3      003785.pdf    E‐Mail     4/30/2013 nlash@grandcanyontrust.org                     Billerbeck, Rob                      Re: LTEMP EIS DRAFT Performance Criteria
                                                                                                          <rob_p_billerbeck@nps.gov>
  049390         3      003786.pdf    E‐Mail     4/30/2013 rob_p_billerbeck@nps.gov                       Nikolai Lash                         Re: LTEMP EIS DRAFT Performance Criteria
                                                                                                          <nlash@grandcanyontrust.org>
  049393         2      003787.pdf    E‐Mail     4/30/2013 nlash@grandcanyontrust.org                     Billerbeck, Rob                      Re: LTEMP EIS DRAFT Performance Criteria
                                                                                                          <rob_p_billerbeck@nps.gov>
  049395         3      003788.pdf    E‐Mail     4/30/2013 brucev@anl.gov;                                Runge, Michael <mrunge@usgs.gov>     Re: FW: Call tomorrow, 1:30 pm AZ / 2:30 pm
                                                           sarah_rinkevich@fws.gov;                                                            MDT / 3:30 pm CDT / 4:30 pm EDT
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           pbungart@circaculture.com;
                                                           lagory@anl.gov
  049398         2      003789.pdf    E‐Mail     4/30/2013 mrunge@usgs.gov;                    Barger, Mary <mbarger@usbr.gov>                 Re: FW: Call tomorrow, 1 pm AZ / 2 pm MDT / 3
                                                           sarah_rinkevich@fws.gov;                                                            pm CDT / 4 pm EDT
                                                           jan_balsom@nps.gov; brucev@anl.gov;
                                                           pbungart@circaculture.com;
                                                           lagory@anl.gov




                                                                                        737 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 738 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                  From                        Description
   049400        2      003790.pdf    E‐Mail       4/30/2013 sarah_rinkevich@fws.gov;               Runge, Michael <mrunge@usgs.gov>             Re: FW: Call tomorrow, 1 pm AZ / 2 pm MDT / 3
                                                             jan_balsom@nps.gov; brucev@anl.gov;                                                 pm CDT / 4 pm EDT
                                                             mbarger@usbr.gov;
                                                             pbungart@circaculture.com;
                                                             lagory@anl.gov
  049402         3      003791.pdf     E‐mail      4/30/2013 Bruce Verhaaren, ANL; Sarah Rinkevich, Peter Bungart, Dept. CR                      The Hualapai Tribe: E‐mail from Peter to Bruce
                                                             DOI Tribal Liaison Jan Balsom, NPS;                                                 indicating he was OK with the new meeting time.
                                                             Mary Barger, REC; Kirk LaGory, ANL                                                  Peter also attached a copy of the
                                                                                                                                                 questionnaire/matrix he would like to use to
                                                                                                                                                 elicit input from tribal members at the meeting
                                                                                                                                                 and asked for feedback.
  049405         6      003792.pdf Meeting Notes   4/30/2013                                                                                     The Hualapai Tribe: Conference call was held to
                                                                                                                                                 plan for tribal meeting on May 3, 2013. Peter
                                                                                                                                                 Bungart was on the call,
  049411         1      003793.pdf     E‐mail      4/30/2013 Bruce Verhaaren, ANL; Mike Runge,              Peter Bungart, Dept. of CR           The Hualapai Tribe: Follow‐up e‐mail from Peter
                                                             USGS; Sarah Rinkevich, DOI Tribal                                                   regarding Hualapai meeting stating that the
                                                             Liaison                                                                             LTEMP presentation to the council is 2nd on the
                                                                                                                                                 agenda and providing directions to the Hualapai
                                                                                                                                                 Office.
  049412         2      003794.pdf     E‐Mail      4/29/2013 jan_balsom@nps.gov; brucev@anl.gov; Sarah Rinkevich                                 Re: FW: Call tomorrow, 1 pm AZ / 2 pm MDT / 3
                                                             mrunge@usgs.gov; mbarger@usbr.gov; <sarah_rinkevich@fws.gov>                        pm CDT / 4 pm EDT
                                                             pbungart@circaculture.com;
                                                             lagory@anl.gov

  049414         2      003795.pdf     E‐Mail      4/29/2013 brucev@anl.gov; mrunge@usgs.gov;               Barger, Mary <mbarger@usbr.gov>      Re: FW: Call tomorrow, 1 pm AZ / 2 pm MDT / 3
                                                             jan_balsom@nps.gov;                                                                 pm CDT / 4 pm EDT
                                                             Sarah_Rinkevich@fws.gov;
                                                             pbungart@circaculture.com;
                                                             lagory@anl.gov
  049416         2      003796.pdf     E‐Mail      4/29/2013 brucev@anl.gov; mrunge@usgs.gov;               Balsom, Janet <jan_balsom@nps.gov>   Re: FW: Call tomorrow, 1 pm AZ / 2 pm MDT / 3
                                                             mbarger@usbr.gov;                                                                   pm CDT / 4 pm EDT
                                                             Sarah_Rinkevich@fws.gov;
                                                             pbungart@circaculture.com;
                                                             lagory@anl.gov
  049418         1      003797.pdf     E‐Mail      4/29/2013 mrunge@usgs.gov;                               Verhaaren, Bruce T. <brucev@anl.gov> FW: Call tomorrow, 1 pm AZ / 2 pm MDT / 3 pm
                                                             jan_balsom@nps.gov;                                                                 CDT / 4 pm EDT
                                                             mbarger@usbr.gov;
                                                             Sarah_Rinkevich@fws.gov;
                                                             pbungart@circaculture.com;
                                                             lagory@anl.gov




                                                                                          738 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 739 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                            From               Description
   049419        1      003798.pdf    E‐Mail     4/29/2013 kent_turner@nps.gov;                            Carr, Adrianne E. <aecarr@anl.gov>   LTEMP ‐ Lake Mead water quality conference call
                                                           todd.tietjen@snwa.com;
                                                           Gary_Rosenlieb@nps.gov;
                                                           Gary_Smillie@nps.gov;
                                                           mfinster@anl.gov; lagory@anl.gov;
                                                           griffinj@anl.gov; gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           tmelis@usgs.gov; mrunge@usgs.gov;
                                                           nwilliams@usbr.gov


  049420         1      003799.pdf    E‐mail     4/26/2013 Jason John, NDWP; Ray Benally,                  Bruce Verhaaren, ANL                 The Navajo Nation: E‐mail from Bruce to
                                                           Director, NDWP; Tony Joe, SA; Robert                                                 Cooperating/Consulting Tribes with notes from
                                                           Kirk, NDWP                                                                           April 12th meeting and thanking those who
                                                                                                                                                participated.
  049421         1      003800.pdf    E‐mail     4/26/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL                 The Hualapai Tribe: E‐mail from Bruce to
                                                           Bungart, Dept.. of CR                                                                Cooperating/Consulting Tribes with notes from
                                                                                                                                                April 12th meeting and thanking those who
                                                                                                                                                participated.
  049422         1      003801.pdf    E‐mail     4/26/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL                 Pueblo of Zia: E‐mail from Bruce to
                                                                                                                                                Cooperating/Consulting Tribes with notes from
                                                                                                                                                April 12th meeting and thanking those who
                                                                                                                                                participated.
  049423        11      003802.pdf    E‐mail     4/26/2013 Larry Benallie, Archaeology Compliance Mike Runge, DOI                               Gila River Indian Community Council: E‐mail from
                                                           Specialist; Barnaby Lewis, THPO                                                      Mike Runge, USGS, with draft of tribal resource
                                                                                                                                                goals with comments incorporated from the April
                                                                                                                                                12th and 24th meetings. Asked for comments by
                                                                                                                                                May 1.
  049434        11      003803.pdf    E‐mail     4/26/2013 Linda Otero, Director Cultural Society;         Mike Runge, DOI                      Fort Mojave Tribal Council: E‐mail from Mike
                                                           Nora McDowell‐Antone                                                                 Runge to Tribes with draft of the tribal resource
                                                                                                                                                goals incorporating comments from the April 12
                                                                                                                                                and 24 conference calls. Asked for written
                                                                                                                                                comments by May 1.
  049445        11      003804.pdf    E‐mail     4/26/2013 Margaret Vick, Atty                             Mike Runge, DOI                      The Havasupai Tribe: E‐mail from Mike Runge,
                                                                                                                                                USGS, with draft of tribal resource goals with
                                                                                                                                                comments incorporated from the April 12th and
                                                                                                                                                24th meetings. Asked for comments by May 1.

  049456        11      003805.pdf    E‐mail     4/26/2013 Kurt Dongoske, THPO                             Mike Runge, DOI                      The Pueblo of Zuni: E‐mail from Mike Runge,
                                                                                                                                                USGS, with draft of tribal resource goals with
                                                                                                                                                comments incorporated from the April 12th and
                                                                                                                                                24th meetings. Asked for comments by May 1.

                                                                                         739 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 740 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From              Description
   049467       11      003806.pdf     E‐mail    4/26/2013 Peter Bungart, Dept. of CR; Loretta             Mike Runge, DOI                       The Hualapai Tribe: E‐mail from Mike Runge,
                                                           Jackson‐Kelly, THPO                                                                   USGS, with draft of tribal resource goals with
                                                                                                                                                 comments incorporated from the April 12th and
                                                                                                                                                 24th meetings. Asked for comments by May 1.

  049478        11      003807.pdf    E‐mail     4/26/2013 Tony Joe, SA; Robert Kirk, NDWP; Ray            Mike Runge, DOI                       The Navajo Nation: E‐mail from Mike Runge,
                                                           Benally, NDWP; Jason John, NDWP                                                       USGS, with draft of tribal resource goals with
                                                                                                                                                 comments incorporated from the April 12th and
                                                                                                                                                 24th meetings. Asked for comments by May 1.

  049489        11      003808.pdf    E‐mail     4/26/2013 Charley Bulletts, CRD                           Mike Runge, DOI                       Kaibab Band of Paiute Indians: E‐mail from Mike
                                                                                                                                                 Runge, USGS, with draft of tribal resource goals
                                                                                                                                                 with comments incorporated from the April 12th
                                                                                                                                                 and 24th meetings. Asked for comments by May
                                                                                                                                                 1.
  049500        11      003809.pdf    E‐mail     4/26/2013 Peter Pino, Tribal Administrator                Mike Runge, DOI                       Pueblo of Zia: E‐mail from Mike Runge, USGS,
                                                                                                                                                 with draft of tribal resource goals with comments
                                                                                                                                                 incorporated from the April 12th and 24th
                                                                                                                                                 meetings. Asked for comments by May 1.

  049511         5      003810.pdf    E‐Mail     4/25/2013 jcjordan1@cox.net;                              Knowles, Glen <gknowles@usbr.gov>     Re: International Federation of Fly Fishers LTEMP
                                                           rob_p_billerbeck@nps.gov;                                                             Preferred Alternative Elements
                                                           lagory@ani.gov
  049516         5      003811.pdf    E‐Mail     4/25/2013 jcjordan1@cox.net;                              Billerbeck, Rob                       Re: International Federation of Fly Fishers LTEMP
                                                           gknowles@usbr.gov; lagory@ani.gov               <rob_p_billerbeck@nps.gov>            Preferred Alternative Elements
  049521         8      003812.pdf    E‐Mail     4/25/2013 gknowles@usbr.gov;                              John and Carol Jordan                 International Federation of Fly Fishers LTEMP
                                                           rob_p_billerbeck@nps.gov;                       <jcjordan1@cox.net>                   Preferred Alternative Elements
                                                           lagory@ani.gov
  049529        11      003813.pdf    E‐Mail     4/24/2013 pbungart@circaculture.com                       Knowles, Glen <gknowles@usbr.gov>     Fwd: LTEMP Tribal Call‐in Agenda

  049540        11      003814.pdf    E‐Mail     4/24/2013 kdongoske@cableone.net                          Knowles, Glen <gknowles@usbr.gov>     Fwd: LTEMP Tribal Call‐in Agenda

  049551         5      003815.pdf    E‐Mail     4/24/2013 gknowles@usbr.gov;                              Judy Atwood <jatwood@crc.nv.gov>      RE: Basin States' Comments
                                                           jharkins@crc.nv.gov
  049556         4      003816.pdf    E‐Mail     4/24/2013 jatwood@crc.nv.gov;                             Knowles, Glen <gknowles@usbr.gov>     Re: Basin States' Comments
                                                           jharkins@crc.nv.gov
  049560         3      003817.pdf    E‐Mail     4/24/2013 gknowles@usbr.gov;                              Judy Atwood <jatwood@crc.nv.gov>      RE: Basin States' Comments
                                                           jharkins@crc.nv.gov
  049563         3      003818.pdf    E‐Mail     4/24/2013 jharkins@crc.nv.gov;                            Knowles, Glen <gknowles@usbr.gov>     Re: Basin States' Comments
                                                           jatwood@crc.nv.gov
  049566         2      003819.pdf    E‐Mail     4/24/2013 jatwood@crc.nv.gov;                             Jayne Harkins <jharkins@crc.nv.gov>   Fwd: Basin States' Comments
                                                           gknowles@usbr.gov
  049568         2      003820.pdf    E‐Mail     4/24/2013 jharkins@crc.nv.gov                             Knowles, Glen <gknowles@usbr.gov>     Re: Basin States' Comments

                                                                                         740 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 741 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                    To                                              From                 Description
   049570        2      003821.pdf    E‐Mail       4/24/2013 gknowles@usbr.gov                              Jayne Harkins <jharkins@crc.nv.gov>   Re: Basin States' Comments

  049572         4      003822.pdf     E‐Mail      4/24/2013 tony@navajohistoricpreservation.org;           LaGory, Kirk E. <lagory@anl.gov>      FW: LTEMP Cooperating Agency Conference Call‐‐
                                                             rob_p_billerbeck@nps.gov;                                                            April 24
                                                             gknowles@usbr.gov; griffinj@anl.gov;
                                                             brucev@anl.gov
  049576         4      003823.pdf     E‐mail      4/24/2013 Tony Joe, Supervisory Anthropologist           Kirk LaGory, ANL                      The Navajo Nation: Acknowledgement that Tony
                                                                                                                                                  Joe is the new Coop. Ag. Contact, replacing Alan
                                                                                                                                                  Downer. Reminder of Wed. April 24, Coop. Ag.
                                                                                                                                                  Meeting with agenda, call‐in number, and
                                                                                                                                                  passcode.
  049580        11      003824.pdf Meeting Notes   4/24/2013                                                                                      Hopi: CA Meeting. Mike Yeatts in attendance.

  049591        11      003825.pdf Meeting Notes   4/24/2013                                                                                      The Hualapai Tribe: CA Meeting. Peter Bungart in
                                                                                                                                                  attendance.
  049602        10      003826.pdf Meeting Notes   4/24/2013                                                                                      Hopi: Tribal Consultation Meeting. Mike Yeatts in
                                                                                                                                                  attendance.
  049612        10      003827.pdf Meeting Notes   4/24/2013                                                                                      The Navajo Nation: Tribal Consultation Meeting.
                                                                                                                                                  Mike Foley in attendance.
  049622        10      003828.pdf Meeting Notes   4/24/2013                                                                                      The Hualapai Tribe: Tribal Consultation Meeting.
                                                                                                                                                  Loretta Jackson‐Kelly in attendance.

  049632        10      003829.pdf Meeting Notes   4/24/2013                                                                                      Kaibab Band of Paiute Indians: Tribal
                                                                                                                                                  Consultation Meeting. Charley Bulletts in
                                                                                                                                                  attendance.
  049642         1      003830.pdf     E‐mail      4/23/2013 Bruce Verhaaren, ANL                           Margaret Vick, Atty                   The Havasupai Tribe: Return e‐mail from
                                                                                                                                                  Margaret Vick indicating she will be OOO until
                                                                                                                                                  Thursday, April 25.
  049643         1      003831.pdf     E‐mail      4/23/2013 Jason John, NDWP                               Bruce Verhaaren, ANL                  The Navajo Nation: Bruce inquired as to the
                                                                                                                                                  status of the LTEMP MOU and asked if Jason or
                                                                                                                                                  another member of the Navajo Tribe was
                                                                                                                                                  planning on attending the webinar on
                                                                                                                                                  Wednesday.




                                                                                          741 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 742 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   049644        2      003832.pdf    E‐Mail     4/22/2013 alan.downer06@gmail.com;              LaGory, Kirk E. <lagory@anl.gov>   LTEMP Cooperating Agency Conference Call‐‐
                                                           Amy.Heuslein@bia.gov;                                                    April 24
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  049646         2      003833.pdf    E‐Mail     4/22/2013 htchair@havasupai‐nsn.gov;          Knowles, Glen <gknowles@usbr.gov>    Fwd: Glen Canyon Dam Adaptive Management
                                                           dwhorseshoe@yahoo.com;                                                   Program
                                                           htsec1@havasupai‐nsn.gov;
                                                           mjvick@gmail.com
  049648         3      003834.pdf    E‐Mail     4/22/2013 dwhorseshoe@yahoo.com;              Margaret Vick <mjvick@gmail.com>     Re: Glen Canyon Dam Adaptive Management
                                                           htchair@havasupai‐nsn.gov;                                               Program
                                                           mattputesoy@yahoo.com;
                                                           gknowles@usbr.gov
  049651         3      003835.pdf    E‐mail     4/22/2013 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                     The Navajo Nation: Reminder for Wed. April 24,
                                                                                                                                    2013 Coop. Ag. Call with agenda, call‐in number,
                                                                                                                                    and passcode.
  049654         3      003836.pdf    E‐mail     4/22/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                 Yavapai‐Apache Nation: Reminder for Wed. April
                                                                                                                                    24, 2013 Coop. Ag. Call with agenda, call‐in
                                                                                                                                    number, and passcode.
  049657         3      003837.pdf    E‐mail     4/22/2013 Don Watahomigie, Chairperson; Jaycee Kirk LaGory, ANL                    The Havasupai Tribe: Reminder for Wed. April 24,
                                                           Manakaja, Tribal Secretary; Margaret                                     2013 Coop. Ag. Call with agenda, call‐in number,
                                                           Vick, Atty                                                               and passcode.

                                                                                         742 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 743 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                                 From          Description
   049660        3      003838.pdf     E‐mail    4/22/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                  The Pueblo of Zuni: Reminder for Wed. April 24,
                                                                                                                                             2013 Coop. Ag. Call with agenda, call‐in number,
                                                                                                                                             and passcode.
  049663         3      003839.pdf    E‐mail     4/22/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                  Hopi: Reminder for Wed. April 24, 2013 Coop. Ag.
                                                                                                                                             Call with agenda, call‐in number, and passcode.

  049666         3      003840.pdf    E‐mail     4/22/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                  The Hualapai Tribe: Reminder for Wed. April 24,
                                                           Bungart, Dept. of CR                                                              2013 Coop. Ag. Call with agenda, call‐in number,
                                                                                                                                             and passcode.
  049669         3      003841.pdf    E‐mail     4/22/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL                  Kaibab Band of Paiute Indians: Reminder for
                                                                                                                                             Wed. April 24, 2013 Coop. Ag. Call with agenda,
                                                                                                                                             call‐in number, and passcode.
  049672         1      003842.pdf    E‐mail     4/17/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL              Fort Mojave Tribal Council: E‐mail from Bruce
                                                           Nora McDowell‐Antone; Linda Otero,                                                with invitation to meeting on Wednesday, April
                                                           Director Cultural Society                                                         24, 2013 at 11:00 a.m. AZT.

  049673         1      003843.pdf    E‐mail     4/17/2013 Barnaby Lewis, THPO; Larry Benallie,            Bruce Verhaaren, ANL              Gila River Indian Community Council: E‐mail from
                                                           Archaeology Compliance Specialist                                                 Bruce with invitation to meeting on Wednesday,
                                                                                                                                             April 24, 2013 at 11:00 a.m. AZT.

  049674         1      003844.pdf    E‐mail     4/17/2013 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL                         The Navajo Nation: E‐mail from Bruce with
                                                           Ray Benally, Director, NDWP; Tony Joe,                                            invitation to meeting on Wednesday, April 24,
                                                           SA; Robert Kirk, NDWP                                                             2013 at 11:00 a.m. AZT.

  049675         1      003845.pdf    E‐mail     4/17/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL              The Pueblo of Zuni: E‐mail from Bruce with
                                                                                                                                             invitation to meeting on Wednesday, April 24,
                                                                                                                                             2013 at 11:00 a.m. AZT.
  049676         1      003846.pdf    E‐mail     4/17/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL                     Hopi: E‐mail from Bruce with invitation to
                                                           Kuwanwisiwma, THPO                                                                meeting on Wednesday, April 24, 2013 at 11:00
                                                                                                                                             a.m. AZT.
  049677         1      003847.pdf    E‐mail     4/17/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL              The Hualapai Tribe: E‐mail from Bruce with
                                                           Bungart, Dept.. of CR                                                             invitation to meeting on Wednesday, April 24,
                                                                                                                                             2013 at 11:00 a.m. AZT.
  049678         1      003848.pdf    E‐mail     4/17/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL              Pueblo of Zia: E‐mail from Bruce with invitation
                                                                                                                                             to meeting on Wednesday, April 24, 2013 at
                                                                                                                                             11:00 a.m. AZT.
  049679         1      003849.pdf    E‐mail     4/17/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL              The Havasupai Tribe: E‐mail from Bruce with
                                                                                                                                             invitation to meeting on Wednesday, April 24,
                                                                                                                                             2013 at 11:00 a.m. AZT.
  049680         1      003850.pdf    E‐mail     4/17/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL              Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                             with invitation to meeting on Wednesday, April
                                                                                                                                             24, 2013 at 11:00 a.m. AZT.

  049681         1      003851.pdf    E‐mail     4/17/2013 Tony Joe, Supervisory Anthropologist            Sarah Rinkevich, Tribal Liaison   The Navajo Nation: Meeting with Navajo Nation
                                                                                         743 of 1060                                         regarding LTEMP
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 744 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                            From    Description
   049682        1      003852.pdf Meeting Notes   4/17/2013                                                                             The Navajo Nation: LTEMP discussion.

  049683         1      003853.pdf     E‐Mail      4/16/2013 rob_p_billerbeck@nps.gov                        Kurt Dongoske               RE: Available for a call Tues or Wed?
                                                                                                             <kdongoske@cableone.net>
  049684         2      003854.pdf     E‐Mail      4/16/2013 jharkins@crc.nv.gov;                            Castle, Anne                Re: Basin States' Comments
                                                             Lori_Caramanian@ios.doi.gov;                    <anne_castle@ios.doi.gov>
                                                             lagory@anl.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             lwalkoviak@usbr.gov; TFulp@usbr.gov;
                                                             Seth.Shanahan@snwa.com;
                                                             csharris@crb.ca.gov;
                                                             Colby.Pellegrino@snwa.com;
                                                             dennisstrong@utah.gov;
                                                             dostler@ucrcommission.com;
                                                             estevan.lopez@state.nm.us;
                                                             hcheong@swlaw.com;
                                                             jbird@ucrcommission.com;
                                                             jasthiriot@crc.nv.gov;
                                                             jcrandell@crc.nv.gov;
                                                             Jennifer.Gimbel@state.co.us;
                                                             jshiel@seo.wyo.gov;
                                                             karen.kwon@state.co.us;
                                                             kevin.flanigan@state.nm.us;
                                                             mvanvlack@crb.ca.gov;
                                                             patrick.tyrrell@wyo.gov;
                                                             Paul.Harms@state.nm.us;
                                                             skseaholm@gmail.com;
                                                             RobertKing@utah.gov;
  049686         1      003855.pdf     E‐mail      4/16/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                 Gila River Indian Community Council: Bruce sent
                                                             Specialist; Barnaby Lewis, THPO;                                            an email to all cooperating/consulting tribes with
                                                             Catherine Thomas, THPO Secre                                                a link to a doodle poll of a meeting the week of
                                                                                                                                         April 22‐26 to continue the discussion on LTEMP
                                                                                                                                         EIS resource goals
  049687         1      003856.pdf     E‐mail      4/16/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren             Pueblo of Zia: Bruce sent an email to all
                                                                                                                                         cooperating/consulting tribes with a link to a
                                                                                                                                         doodle poll of a meeting the week of April 22‐26
                                                                                                                                         to continue the discussion on LTEMP EIS resource
                                                                                                                                         goals
  049688         1      003857.pdf     E‐mail      4/16/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL        Kaibab Band of Paiute Indians: Bruce sent an
                                                                                                                                         email to all cooperating/consulting tribes with a
                                                                                                                                         link to a doodle poll of a meeting the week of
                                                                                                                                         April 22‐26 to continue the discussion on LTEMP
                                                                                           744 of 1060                                   EIS resource goals
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 745 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From               Description
   049689        1      003858.pdf     E‐mail    4/16/2013 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL               The Navajo Nation: Bruce sent an email to all
                                                           Ray Benally, Director, NDWP; Tony Joe,                                  cooperating/consulting tribes with a link to a
                                                           SA; Robert Kirk, NDWP                                                   doodle poll of a meeting the week of April 22‐26
                                                                                                                                   to continue the discussion on LTEMP EIS resource
                                                                                                                                   goals
  049690         1      003859.pdf    E‐mail     4/16/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Bruce sent an email to all
                                                                                                                                   cooperating/consulting tribes with a link to a
                                                                                                                                   doodle poll of a meeting the week of April 22‐26
                                                                                                                                   to continue the discussion on LTEMP EIS resource
                                                                                                                                   goals
  049691         1      003860.pdf    E‐mail     4/16/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL           Hopi: Bruce sent an email to all
                                                           Kuwanwisiwma, THPO                                                      cooperating/consulting tribes with a link to a
                                                                                                                                   doodle poll of a meeting the week of April 22‐26
                                                                                                                                   to continue the discussion on LTEMP EIS resource
                                                                                                                                   goals
  049692         1      003861.pdf    E‐mail     4/16/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Bruce sent an email
                                                           Nora McDowell‐Antone                                                    to all cooperating/consulting tribes with a link to
                                                                                                                                   a doodle poll of a meeting the week of April 22‐
                                                                                                                                   26 to continue the discussion on LTEMP EIS
                                                                                                                                   resource goals
  049693         1      003862.pdf    E‐mail     4/16/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL    The Hualapai Tribe: Bruce sent an email to all
                                                           Bungart, Dept.. of CR                                                   cooperating/consulting tribes with a link to a
                                                                                                                                   doodle poll of a meeting the week of April 22‐26
                                                                                                                                   to continue the discussion on LTEMP EIS resource
                                                                                                                                   goals
  049694         1      003863.pdf    E‐mail     4/16/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL    The Havasupai Tribe: Bruce sent an email to all
                                                                                                                                   cooperating/consulting tribes with a link to a
                                                                                                                                   doodle poll of a meeting the week of April 22‐26
                                                                                                                                   to continue the discussion on LTEMP EIS resource
                                                                                                                                   goals
  049695         1      003864.pdf    E‐mail     4/16/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: E‐mail from Bruce to
                                                                                                                                   Cooperating/Consulting Tribes with notes from
                                                                                                                                   April 12th meeting and thanking those who
                                                                                                                                   participated
  049696         2      003865.pdf    E‐mail     4/16/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL             Gila River Indian Community Council: Bruce sent
                                                           Specialist; Barnaby Lewis, THPO;                                        another email informing everyone of the type he
                                                           Catherine Thomas, THPO Secre                                            made. He wrote PEIS instead of EIS.

  049698         2      003866.pdf    E‐mail     4/16/2013 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL               The Navajo Nation: Bruce sent another email
                                                           Ray Benally, Director, NDWP; Tony Joe,                                  informing everyone of the type he made. He
                                                           SA; Robert Kirk, NDWP                                                   wrote PEIS instead of EIS.

  049700         2      003867.pdf    E‐mail     4/16/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Bruce sent another email
                                                                                                                                   informing everyone of the type he made. He
                                                                                         745 of 1060                               wrote PEIS instead of EIS.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 746 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From           Description
   049702        2      003868.pdf     E‐mail    4/16/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL           Hopi: Bruce sent another email informing
                                                           Kuwanwisiwma, THPO                                                      everyone of the type he made. He wrote PEIS
                                                                                                                                   instead of EIS.
  049704         2      003869.pdf    E‐mail     4/16/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Bruce sent another
                                                           Nora McDowell‐Antone                                                    email informing everyone of the type he made.
                                                                                                                                   He wrote PEIS instead of EIS.
  049706         2      003870.pdf    E‐mail     4/16/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL    The Hualapai Tribe: Bruce sent another email
                                                           Bungart, Dept.. of CR                                                   informing everyone of the type he made. He
                                                                                                                                   wrote PEIS instead of EIS.
  049708         2      003871.pdf    E‐mail     4/16/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL    The Havasupai Tribe: Bruce sent another email
                                                                                                                                   informing everyone of the type he made. He
                                                                                                                                   wrote PEIS instead of EIS.
  049710         2      003872.pdf    E‐mail     4/16/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: Bruce sent another email informing
                                                                                                                                   everyone of the typo he made. He wrote PEIS
                                                                                                                                   instead of EIS.
                                                                                                                                   .
  049712         2      003873.pdf    E‐mail     4/16/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Bruce sent
                                                                                                                                   another email informing everyone of the typo he
                                                                                                                                   made. He wrote PEIS instead of EIS.
  049714         9      003874.pdf    E‐mail     4/16/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL             Gila River Indian Community Council: E‐mail from
                                                           Specialist; Barnaby Lewis, THPO;                                        Bruce to Cooperating/Consulting Tribes with
                                                           Catherine Thomas, THPO Secre                                            notes from April 12th meeting and thanking
                                                                                                                                   those who participated.
  049723         9      003875.pdf    E‐mail     4/16/2013 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL               The Navajo Nation: E‐mail from Bruce to
                                                           Ray Benally, Director, NDWP; Tony Joe,                                  Cooperating/Consulting Tribes with notes from
                                                           SA; Robert Kirk, NDWP                                                   April 12th meeting and thanking those who
                                                                                                                                   participated.
  049732         9      003876.pdf    E‐mail     4/16/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: E‐mail from Bruce to
                                                                                                                                   Cooperating/Consulting Tribes with notes from
                                                                                                                                   April 12th meeting and thanking those who
                                                                                                                                   participated.
  049741         9      003877.pdf    E‐mail     4/16/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL    Fort Mojave Tribal Council: E‐mail from Bruce to
                                                           Nora McDowell‐Antone                                                    Cooperating/Consulting Tribes with notes from
                                                                                                                                   April 12th meeting and thanking those who
                                                                                                                                   participated.
  049750         9      003878.pdf    E‐mail     4/16/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL    The Hualapai Tribe: E‐mail from Bruce to
                                                           Bungart, Dept.. of CR                                                   Cooperating/Consulting Tribes with notes from
                                                                                                                                   April 12th meeting and thanking those who
                                                                                                                                   participated.
  049759         9      003879.pdf    E‐mail     4/16/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL    The Havasupai Tribe: E‐mail from Bruce to
                                                                                                                                   Cooperating/Consulting Tribes with notes from
                                                                                                                                   April 12th meeting and thanking those who
                                                                                                                                   participated.

                                                                                         746 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 747 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                   From                          Description
   049768        9      003880.pdf     E‐mail     4/16/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL                          Hopi: E‐mail from Bruce to
                                                            Kuwanwisiwma, THPO                                                                     Cooperating/Consulting Tribes with notes from
                                                                                                                                                   April 12th meeting and thanking those who
                                                                                                                                                   participated.
  049777         9      003881.pdf     E‐mail     4/16/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL                   Pueblo of Zia: E‐mail from Bruce to
                                                                                                                                                   Cooperating/Consulting Tribes with notes from
                                                                                                                                                   April 12th meeting and thanking those who
                                                                                                                                                   participated.
  049786         9      003882.pdf     E‐mail     4/16/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL                   Kaibab Band of Paiute Indians: E‐mail from Bruce
                                                                                                                                                   to Cooperating/Consulting Tribes with notes from
                                                                                                                                                   April 12th meeting and thanking those who
                                                                                                                                                   participated.
  049795         2      003883.pdf    E‐Mail      4/16/2013 Jayne Harkins, CRC Nevada                       Anne Castle, DOI                       Cooperating Agencies: E‐mail: DOI response to
                                                                                                                                                   Basin States
  049797         1      003884.pdf   Phone Call   4/16/2013 Mike Yeatts, Tribal Archaeologist               Sarah Rinkevich, DOI Tribal Liaison    Hopi: Sarah Rinkevich, DOI Tribal Liaison spoke
                                      Record                                                                                                       with Mike regarding setting up an LTEMP
                                                                                                                                                   meeting with the Hopi Tribal Advisory Council

  049798         2      003885.pdf     E‐mail     4/16/2013 Bruce Verhaaren, ANL                   Larry Benallie, Archaeology Compliance Gila River Indian Community Council: E‐mail from
                                                                                                   Specialist                             Larry Benallie, requesting Catherine Thomas be
                                                                                                                                          removed from the mailing list.
  049800         2      003886.pdf     E‐mail     4/16/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                   Gila River Indian Community Council: E‐mail from
                                                            Specialist                                                                    Bruce Verhaaren, ANL, to Larry Benallie
                                                                                                                                          explaining why we had Catherine on the email list
                                                                                                                                          and asking for a preferred method of contact.

  049802         3      003887.pdf     E‐mail     4/16/2013 Bruce Verhaaren, ANL                            Larry Benallie, Archaeology Compliance Gila River Indian Community Council: E‐mail from
                                                                                                            Specialist                             Larry Benallie requesting e‐mails be sent to
                                                                                                                                                   Barnaby and himself.
  049805         1      003888.pdf     E‐mail     4/16/2013 Bruce Verhaaren, ANL                            Sarah Rinkevich, DOI Tribal Liaison    The Hualapai Tribe: Sarah informed Bruce that
                                                                                                                                                   Peter Bungart and Loretta Jackson‐Kelly invited
                                                                                                                                                   Mike Runge and Sarah to present at their tribal
                                                                                                                                                   council meeting and also meet with the
                                                                                                                                                   interested public on May 3.
  049806         1      003889.pdf     E‐mail     4/16/2013 Rob Billerbeck, Sarah Rinkevich, Glen           Beverly Heffernan, REC                 The Navajo Nation: Beverly responded to
                                                            Knowles, Jan Balsom, Mary Barger,                                                      Billerbeck 's inquiry indicating that there was a
                                                            Bruce Verhaaren                                                                        meeting with the Navajo Nation, State of Utah,
                                                                                                                                                   and REC regarding the Navajo water rights
                                                                                                                                                   settlement issues. She indicated that the Navajo
                                                                                                                                                   have expressed concerns regarding effects of
                                                                                                                                                   LTEMP to their water rights and the proposed
                                                                                                                                                   action would not be expected to affect any water
                                                                                                                                                   rights and that they should brief the Navajo on
                                                                                                                                                   that, preferably by phone due to travel issues.
                                                                                          747 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 748 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                        Description
   049807       31      003890.pdf    E‐Mail     4/15/2013 Anne_Castle@ios.doi.gov;             Jayne Harkins <jharkins@crc.nv.gov>          Basin States' Comments
                                                           Lori_Caramanian@ios.doi.gov;
                                                           lagory@anl.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           lwalkoviak@usbr.gov; TFulp@usbr.gov;
                                                           Seth.Shanahan@snwa.com;
                                                           csharris@crb.ca.gov;
                                                           Colby.Pellegrino@snwa.com;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           hcheong@swlaw.com;
                                                           jbird@ucrcommission.com;
                                                           jasthiriot@crc.nv.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           jshiel@seo.wyo.gov;
                                                           karen.kwon@state.co.us;
                                                           kevin.flanigan@state.nm.us;
                                                           mvanvlack@crb.ca.gov;
                                                           patrick.tyrrell@wyo.gov;
                                                           Paul.Harms@state.nm.us;
                                                           skseaholm@gmail.com;
  049838         2      003891.pdf    E‐Mail     4/15/2013 gknowles@usbr.gov;                             Robert S. Lynch                    Performance Criteria for LTEMP EIS Alternatives
                                                           rob_P_billerbeck@nps.gov;                      <RSLynch@rslynchaty.com>
                                                           klagory@anl.gov; creda@qwest.net;
                                                           RSLynch@rslynchaty.com
  049840         1      003892.pdf    E‐Mail     4/15/2013 kdongoske@cableone.net                         Billerbeck, Rob                    Available for a call Tues or Wed?
                                                                                                          <rob_p_billerbeck@nps.gov>
  049841         4      003893.pdf    E‐Mail     4/15/2013 gknowles@usbr.gov;                             Sam Jansen <smdjansen@gmail.com>   Draft Performance Criteria Comments
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov
  049845         4      003894.pdf    E‐Mail     4/15/2013 gknowles@usbr.gov;                    Milligan Douglas W (Doug)                   SRP ‐ Comments and observations on the LTEMP
                                                           Rob_P_Billerbeck@nps.gov;             <Doug.Milligan@srpnet.com>                  EIS draft performance criteria as well as the
                                                           lagory@anl.gov; Dave.Slick@srpnet.com                                             LTEMP EIS process

  049849         3      003895.pdf    E‐Mail     4/15/2013 gknowles@usbr.gov;                             Ted Rampton <ted@uamps.com>        UAMPS Comments Performance Criteria,
                                                           rob_p_billerbeck@nps.gov;                                                         Structured Decision Making LTEMP EIS
                                                           lagory@anl.gov; creda@qwest.net
  049852        31      003896.pdf    E‐Mail     4/15/2013 Anne Castle, DOI                               Jayne Harkins, CRC Nevada          Cooperating Agencies: E‐mail; Topic: Basin States
                                                                                                                                             Comments on Resource Goals and Performance
                                                                                        748 of 1060                                          Criteria
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 749 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                                 From            Description
   049883       30      003897.pdf    E‐Mail      4/15/2013 Anne Castle, DOI                                The Basin States                    Basin States: E‐mail: Comments on Performance
                                                                                                                                                Criteria
  049913         4      003898.pdf    E‐Mail      4/15/2013   Glen Knowles, Rob Billerbeck, Kirk       Sam Jansen, GCRG                         Cooperating Agencies: E‐mail; Topic: GCRG
                                                              LaGory                                                                            Comments on Resource Goals and Performance
                                                                                                                                                Criteria
  049917         3      003899.pdf    E‐Mail      4/15/2013   Glen Knowles, Rob Billerbeck, Kirk       Robert Lynch, IEDA                       Cooperating Agencies: E‐mail; Topic: IEDA
                                                              LaGory                                                                            Comments on Resource Goals and Performance
                                                                                                                                                Criteria
  049920         3      003900.pdf    E‐Mail      4/15/2013   Glen Knowles, Rob Billerbeck, Kirk       John Jordan, International Federation of Cooperating Agencies: E‐mail; Topic: IFFF
                                                              LaGory                                   Fly Fishers                              Comments on Resource Goals and Performance
                                                                                                                                                Criteria
  049923         4      003901.pdf    E‐Mail      4/15/2013   Glen Knowles, Rob Billerbeck, Kirk       Doug Milligan, SRP                       Cooperating Agencies: E‐mail; Topic: SRP
                                                              LaGory                                                                            Comments on Resource Goals and Performance
                                                                                                                                                Criteria
  049927         2      003902.pdf    E‐Mail      4/15/2013   Glen Knowles, Rob Billerbeck, Kirk       Ted Rampton, UAMPS                       Cooperating Agencies: E‐mail; Topic: UAMPS
                                                              LaGory                                                                            Comments on Resource Goals and Performance
                                                                                                                                                Criteria
  049929         2      003903.pdf    E‐Mail      4/15/2013   G. Knowles, R. Billerbeck, and K. LaGory J. Jordan, J. Meyers, and J. Hamill      Comments on LTEMP draft performance criteria.

  049931        30      003904.pdf    E‐Mail      4/15/2013 A.J. Castle                                     Various Colorado River Basin State    Email: Technical comments regrarding LTEMP EIS
                                                                                                            representatives                       draft performance criteria and structured
                                                                                                                                                  decision making process.
  049961         1      003905.pdf     E‐mail     4/15/2013 Sarah Rinkevich, Glen Knowles, Jan    Rob Billerbeck, NPS                             The Navajo Nation: Rob Billerbeck inquired
                                                            Balsom, Bruce Verhaaren, Mary Barger,                                                 about a potential meeting with the Navajo.
                                                            Beverly Heffernan, REC
  049962        10      003906.pdf    E‐Mail      4/14/2013 gknowles@usbr.gov;                    John and Carol Jordan                           Comments on Draft LTEMP Performance Criteria
                                                            rob_p_billerbeck@nps.gov;             <jcjordan1@cox.net>
                                                            lagory@anl.gov; GMyers12@msn.com;
                                                            Hamilldsrt50@msn.com

  049972         4      003907.pdf    E‐Mail      4/14/2013 gknowles@usbr.gov                               Bill Stewart <BStewart@azgfd.gov>     RE: Extension of LTEMP Performance Criteria
                                                                                                                                                  deadline to April 15
  049976        20      003908.pdf    E‐Mail      4/14/2013 Glen Knowles, Rob Billerbeck, Kirk              Leslie James, CREDA                   Cooperating Agencies: E‐mail; Topic: CREDA
                                                            LaGory                                                                                Comments on Resource Goals and Performance
                                                                                                                                                  Criteria
  049996         5      003909.pdf     Other      4/14/2013                                                                                       Document: CREDA comments on draft
                                                                                                                                                  performance criteria for the LTEMP EIS.
  050001         4      003910.pdf    E‐Mail      4/14/2013 G. Knowles, R. Billerbeck, and K. LaGory L. James                                     CREDA comments on draft performance criteria
                                                                                                                                                  for LTEMP EIS.
  050005         2      003911.pdf   Phone Call   4/13/2013 Kurt Dongoske, THPO                             Sarah Rinkevich, DOI Tribal Liaison   The Pueblo of Zuni: Sarah spoke with Kurt and he
                                      Record                                                                                                      indicated that a call‐in would work for him on
                                                                                                                                                  Friday morning (April 12). He prefers 10:00 am
                                                                                                                                                  Arizona time.
  050007         3      003912.pdf    E‐Mail      4/12/2013 mjvick@gmail.com                                Knowles, Glen <gknowles@usbr.gov>     Re: Glen Canyon Dam Adaptive Management
                                                                                          749 of 1060                                             Program
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 750 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                    To                                              From                 Description
   050010        2      003913.pdf    E‐Mail       4/12/2013 gknowles@usbr.gov                               Margaret Vick <mjvick@gmail.com>     Re: Glen Canyon Dam Adaptive Management
                                                                                                                                                  Program
  050012         4      003914.pdf     E‐Mail      4/12/2013 gknowles@usbr.gov; brucev@anl.gov;              Mike <Michael.Yeatts@nau.edu>        Re: LTEMP EIS funding proposals
                                                             LKuwanwisiwma@hopi.nsn.us;
                                                             rob_p_billerbeck@nps.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov;
                                                             Sarah_Rinkevich@fws.gov

  050016         2      003915.pdf     E‐Mail      4/12/2013 mjvick@gmail.com;                               Verhaaren, Bruce T. <brucev@anl.gov> RE: LTEMP Tribal values workshop
                                                             jabplanalp@anl.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov;
                                                             Sarah_Rinkevich@fws.gov;
                                                             mrunge@usgs.gov
  050018         1      003916.pdf     E‐mail      4/12/2013 Bruce Verhaaren, ANL                            Margaret Vick, Atty                  The Havasupai Tribe: Email from Margaret Vick to
                                                                                                                                                  Bruce Verhaaren, ANL apologizing for missing the
                                                                                                                                                  call.
  050019         1      003917.pdf     E‐mail      4/12/2013 Margaret Vick, Atty                             Bruce Verhaaren, ANL                 The Havasupai Tribe: Bruce responded indicating
                                                                                                                                                  he would forward the meeting notes and
                                                                                                                                                  informing her there would be another meeting in
                                                                                                                                                  about two weeks.
  050020         4      003918.pdf     E‐mail      4/12/2013 Glen Knowles, REC                               Michael Yeatts                       Hopi: E‐mail from Mike Yeatts with Hopi funding
                                                                                                                                                  proposal.
  050024         9      003919.pdf Meeting Notes   4/12/2013                                                                                      Fort Mojave Tribal Council: Tribal
                                                                                                                                                  Representatives Conference Call held. Nora
                                                                                                                                                  McDowell‐Antone in attendance.
  050033         9      003920.pdf Meeting Notes   4/12/2013                                                                                      Hopi: Tribal Representatives Conference Call
                                                                                                                                                  held. Mike Yeatts in attendance.
  050042         9      003921.pdf Meeting Notes   4/12/2013                                                                                      The Pueblo of Zuni: Tribal Representatives
                                                                                                                                                  Conference Call held. Kurt Dongoske in
                                                                                                                                                  attendance.
  050051         9      003922.pdf   Phone Call    4/12/2013 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL                 The Hualapai Tribe: Tribal Representatives
                                      Record                                                                                                      Conference Call held. Peter Bungart in
                                                                                                                                                  attendance.
  050060         9      003923.pdf Meeting Notes   4/12/2013                                                                                      Kaibab Band of Paiute Indians: Tribal
                                                                                                                                                  Representatives Conference Call held. Charley
                                                                                                                                                  Bullets in attendance.




                                                                                           750 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 751 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From                 Description
   050069       41      003924.pdf    E‐Mail      4/9/2013   brian_healy@nps.gov;                          Melis, Theodore <tmelis@usgs.gov>     Re: FW: News Release‐‐Glen Canyon Mussel
                                                             rachel_bennett@nps.gov;                                                             Update
                                                             jonathan.spurgeon@huskers.unl.edu;
                                                             AMakinster@azgfd.gov;
                                                             wpersons@usgs.gov;
                                                             BStewart@azgfd.gov;
                                                             gilatrouttu@suddenlink.net;
                                                             carl_medley@nps.gov;
                                                             CBenedict@azgfd.gov;
                                                             clay_nelson@nps.gov;
                                                             Ellsworth@wapa.gov;
                                                             paukertc@missouri.edu;
                                                             whitingd@missouri.edu;
                                                             david_desrosiers@nps.gov;
                                                             daveloeffler@yahoo.com;
                                                             dspeas@usbr.gov; dlward@usgs.gov;
                                                             dkubly@uc.usbr.gov;
                                                             Dennis_Stone@fws.gov;
                                                             emily_omana@nps.gov;
                                                             GMyers12@msn.com;
                                                             gknowles@usbr.gov;
                                                             jane_rodgers@nps.gov;
                                                             jan_balsom@nps.gov;
                                                             jcole@nndfw.org;
                                                             jsorensen@azgfd.gov;
  050110         1      003925.pdf   Phone Call   4/9/2013   Kurt Dongoske, THPO                           Bruce Verhaaren, ANL                  The Pueblo of Zuni: Bruce spoke to Kurt
                                      Record                                                                                                     Dongoske. He is available for a call on Friday
                                                                                                                                                 morning, on April 12 around 10:00 a.m.

  050111         1      003926.pdf   Phone Call   4/9/2013   Mike Yeatts, Tribal Archaeologist             Bruce Verhaaren, ANL                  Hopi: Bruce spoke with Michael Yeatts. He is
                                      Record                                                                                                     available for a call on Friday morning on April 12,
                                                                                                                                                 around 10:00 a.m.
  050112         1      003927.pdf   Phone Call   4/9/2013   Charley Bulletts, CRD                         Bruce Verhaaren, ANL                  Kaibab Band of Paiute Indians: Charley is
                                      Record                                                                                                     available for a meeting on April 12 at 10:00 a.m.
                                                                                                                                                 AZ time.
  050113         1      003928.pdf     E‐mail     4/9/2013   Jason John, NDWP                              Bruce Verhaaren, ANL                  The Navajo Nation: Jason John is available for a
                                                                                                                                                 meeting on April 12 at 10:00 a.m. AZ time.

  050114         1      003929.pdf     E‐mail     4/9/2013   Margaret Vick, Atty                           Bruce Verhaaren, ANL                  The Havasupai Tribe: Margaret is available for a
                                                                                                                                                 call on April 12
  050115         1      003930.pdf   Phone Call   4/9/2013   Linda Otero, Director Cultural Society        Sarah Rinkevich, DOI Tribal Liaison   Fort Mojave Tribal Council: Sarah Rinkevich spoke
                                      Record                                                                                                     with Linda Otero, who said she would be able to
                                                                                                                                                 make the call on Friday.
                                                                                         751 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 752 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                            From                 Description
   050116        2      003931.pdf   Phone Call   4/8/2013   Kurt Dongoske, THPO                           Sarah Rinkevich, DOI Tribal Liaison   The Pueblo of Zuni: Sarah Rinkevich spoke to Kurt
                                       Record                                                                                                    Dongoske. He had not seen the latest doodle
                                                                                                                                                 poll, but would fill it out as soon as Sarah
                                                                                                                                                 forwarded it to him. Kurt indicated that the Zuni
                                                                                                                                                 has already submitted their proposal for funding
                                                                                                                                                 and that the could assemble the necessary
                                                                                                                                                 people to discuss Zuni values for the GC. He did
                                                                                                                                                 not consider this correspondence a Government‐
                                                                                                                                                 to‐Government meeting.

  050118         2      003932.pdf     E‐mail     4/8/2013   Loretta Jackson‐Kelly,THPO; Peter             Sarah Rinkevich, DOI Tribal Liaison   The Hualapai Tribe: Sarah spoke with Peter. He
                                                             Bungart, Dept.. of CR                                                               informed Sarah that he will fill out the new
                                                                                                                                                 doodle poll and that they have already submitted
                                                                                                                                                 their request for funding. Both Loretta and Pete
                                                                                                                                                 asked if NPS/REC could present on the LTEMP at
                                                                                                                                                 the next council meeting on May 3rd and meet
                                                                                                                                                 with interested members after.

  050120         2      003933.pdf   Phone Call   4/8/2013   Tony Joe, Supervisory Archaeologist           Sarah Rinkevich, DOI Tribal Liaison   The Navajo Nation: Sarah left a message with
                                      Record                                                                                                     Tony Joe.
  050122         2      003934.pdf   Phone Call   4/8/2013   Mike Yeatts, Tribal Archaeologist             Sarah Rinkevich, DOI Tribal Liaison   Hopi: Sarah left a message with Mike Yeatts.
                                      Record
  050124         2      003935.pdf     E‐mail     4/8/2013   Margaret Vick, Atty                           Sarah Rinkevich, DOI Tribal Liaison   The Havasupai Tribe: Sarah spoke with Margaret.
                                                                                                                                                 She will fill out the new doodle poll. The
                                                                                                                                                 Havasupai have not submitted any funding for
                                                                                                                                                 LTEMP, but she would confirm with the chairman
                                                                                                                                                 if they were interested in funding. They may not
                                                                                                                                                 be interested in sharing Grand Canyon cultural
                                                                                                                                                 connections with the Feds. The engineering and
                                                                                                                                                 water quality departments may be interested in
                                                                                                                                                 reviewing the alternatives.

  050126         2      003936.pdf   Phone Call   4/8/2013   Peter Pino, Tribal Administrator              Sarah Rinkevich, DOI Tribal Liaison   Pueblo of Zia: Sarah left a message with Peter
                                      Record                                                                                                     Pino
  050128         2      003937.pdf   Phone Call   4/8/2013   Linda Otero, Director Cultural Society        Sarah Rinkevich, DOI Tribal Liaison   Fort Mojave Tribal Council: Sarah Rinkevich left a
                                      Record                                                                                                     message with Linda Otero.
  050130         2      003938.pdf   Phone Call   4/8/2013   Barnaby Lewis, THPO                           Sarah Rinkevich, DOI Tribal Liaison   Gila River Indian Community Council: Sarah
                                      Record                                                                                                     Rinkevich, USFWS, tried to reach Barnaby Lewis.




                                                                                         752 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 753 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                         To                                         From                 Description
   050132        2      003939.pdf   Phone Call   4/8/2013   Charley Bulletts, CRD                         Sarah Rinkevich, DOI Tribal Liaison   Kaibab Band of Paiute Indians: Sarah spoke with
                                       Record                                                                                                    Charley. Charley already submitted a funding
                                                                                                                                                 proposal and he filled out the doodle poll today.
                                                                                                                                                 He would like to have at least 2 weeks notice to
                                                                                                                                                 assemble the appropriate people to talked with
                                                                                                                                                 face‐to‐face. The next Kaibab council meeting is
                                                                                                                                                 April 18, then May 16. NPS/REC should have
                                                                                                                                                 information for the agenda by May 1 if they wish
                                                                                                                                                 to meet with the Kaibab Paiute Council.

  050134         1      003940.pdf   Phone Call   4/8/2013   Peter Bungart, Dept. of CR                    Sarah Rinkevich, DOI Tribal Liaison   The Hualapai Tribe: Sarah Rinkevich, DOI Tribal
                                      Record                                                                                                     Liaison spoke with Peter Bungart about an LTEMP
                                                                                                                                                 meeting with the Tribal Council

  050135         1      003941.pdf   Phone Call   4/8/2013   Charley Bulletts, CRD                         Sarah Rinkevich, DOI Tribal Liaison   Kaibab Band of Paiute Indians: Sarah Rinkevich,
                                      Record                                                                                                     DOI Tribal Liaison spoke with Charley Bullets
                                                                                                                                                 about a proposal for LTEMP funding.

  050136         3      003942.pdf   Phone Call   4/8/2013   Kurt Dongoske, THPO                           Sarah Rinkevich, DOI Tribal Liaison   The Pueblo of Zuni: Sarah Rinkevich, DOI Tribal
                                      Record                                                                                                     Liaison spoke with Kurt Dongoske, THPO about
                                                                                                                                                 the proposal for LTEMP funding, LTEMP
                                                                                                                                                 meetings, and Tribal values
  050139         2      003943.pdf    E‐Mail      4/5/2013   griffinj@anl.gov; lagory@anl.gov;             Leslie James <creda@qwest.net>        RE: LTEMP Conference Call Today
                                                             cibarre@q.com;
                                                             rob_p_billerbeck@nps.gov;
                                                             bheffernan@usbr.gov;
                                                             mrunge@usgs.gov; tmelis@usgs.gov;
                                                             gknowles@usbr.gov; ted@uamps.com


  050141         1      003944.pdf    E‐Mail      4/5/2013   cbulletts@kaibabpaiute‐nsn.gov;               Billerbeck, Rob                       Re: 20K Budget Kaibab Paiute Tribe
                                                             jan_balsom@nps.gov;                           <rob_p_billerbeck@nps.gov>
                                                             gknowles@usbr.gov;
                                                             sbundy@kaibabpaiute‐nsn.gov;
                                                             lagory@anl.gov; brucev@anl.gov;
                                                             griffinj@anl.gov




                                                                                         753 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 754 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From              Description
   050142        3      003945.pdf    E‐Mail     4/5/2013   jasonjohn@navajo‐nsn.gov;                     Rinkevich, Sarah                   Re: LTEMP EIS presentation on April 10, 2013 in
                                                            brucev@anl.gov; robertkirk@navajo‐            <sarah_rinkevich@fws.gov>          Phoenix?
                                                            nsn.gov; rbenally@frontiernet.net;
                                                            CJerla@usbr.gov;
                                                            fhenderson@nndoj.org;
                                                            jacquelinemitchell@navajo‐nsn.gov;
                                                            Cristy.Tafoya@jaassociatesnm.com;
                                                            ccondon@mmwclaw.com;
                                                            tdvigil@gmail.com;
                                                            bheffernan@usbr.gov;
                                                            bbecker@nndoj.org;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            jan balsom@nps gov
  050145         2      003946.pdf    E‐Mail     4/5/2013   rbenally@frontiernet.net;                     Herb Becker                        RE: LTEMP EIS presentation on April 10, 2013 in
                                                            CJerla@usbr.gov;                              <Herb.Becker@jaassociatesnm.com>   Phoenix?
                                                            fhenderson@nndoj.org;
                                                            jacquelinemitchell@navajo‐nsn.gov;
                                                            Cristy.Tafoya@jaassociatesnm.com;
                                                            ccondon@mmwclaw.com;
                                                            tdvigil@gmail.com;
                                                            bheffernan@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            bbecker@nndoj.org; IMCEAMAILTO‐
                                                            jasonjohn+40navajo‐
                                                            nsn+2Egov@jaassociatesnm.com;
                                                            cjerla@usbr gov; aadams@usbr gov
  050147         4      003947.pdf    E‐Mail     4/5/2013   brucev@anl.gov; robertkirk@navajo‐            Jason John <jasonjohn@navajo‐      RE: LTEMP EIS presentation on April 10, 2013 in
                                                            nsn.gov; rbenally@frontiernet.net;            nsn.gov>                           Phoenix?
                                                            CJerla@usbr.gov;
                                                            fhenderson@nndoj.org;
                                                            jacquelinemitchell@navajo‐nsn.gov;
                                                            Cristy.Tafoya@jaassociatesnm.com;
                                                            ccondon@mmwclaw.com;
                                                            tdvigil@gmail.com;
                                                            bheffernan@usbr.gov;
                                                            bbecker@nndoj.org;
                                                            Sarah_Rinkevich@fws.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            jan balsom@nps gov
  050151         4      003948.pdf    E‐Mail     4/5/2013   jan_balsom@nps.gov;                           Charley Bulletts                   20K Budget Kaibab Paiute Tribe
                                                            rob_p_billerbeck@nps.gov;                     <cbulletts@kaibabpaiute‐nsn.gov>
                                                            gknowles@usbr.gov;
                                                            sbundy@kaibabpaiute‐nsn.gov
                                                                                      754 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 755 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From              Description
   050155        2      003949.pdf    E‐Mail     4/5/2013   cibarre@q.com;                                Leslie James <creda@qwest.net>     Re: LTEMP Conference Call Today
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            mrunge@usgs.gov; tmelis@usgs.gov;
                                                            gknowles@usbr.gov; griffinj@anl.gov;
                                                            ted@uamps.com; lagory@anl.gov


  050157         2      003950.pdf    E‐Mail     4/5/2013   creda@qwest.net; cibarre@q.com;               LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP Conference Call Today
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            mrunge@usgs.gov; tmelis@usgs.gov;
                                                            gknowles@usbr.gov; griffinj@anl.gov;
                                                            ted@uamps.com

  050159         1      003951.pdf    E‐Mail     4/5/2013   cibarre@q.com;                                Leslie James <creda@qwest.net>     Re: LTEMP Conference Call Today
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            mrunge@usgs.gov; tmelis@usgs.gov;
                                                            gknowles@usbr.gov; griffinj@anl.gov;
                                                            ted@uamps.com; lagory@anl.gov


  050160         2      003952.pdf    E‐Mail     4/5/2013   creda@qwest.net; cibarre@q.com;               LaGory, Kirk E. <lagory@anl.gov>   LTEMP Conference Call Today
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            mrunge@usgs.gov; tmelis@usgs.gov;
                                                            gknowles@usbr.gov; griffinj@anl.gov;
                                                            ted@uamps.com

  050162         4      003953.pdf    E‐mail     4/5/2013   Glen Knowles, REC; Mary Barger, REC;          Charley Bulletts, CRD              Kaibab Band of Paiute Indians: E‐mail from
                                                            Jan Balsom, NPS; Rob Billerbeck, NPS                                             Charley Bulletts to NPS and REC with Kaibab
                                                                                                                                             Paiute LTEMP funding proposal.
  050166         1      003954.pdf    E‐mail     4/5/2013   Charley Bulletts, CRD                         Rob Billerbeck, NPS                Kaibab Band of Paiute Indians: Received budget




                                                                                        755 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 756 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                         From                   Description
   050167        3      003955.pdf     E‐mail    4/5/2013   Sarah Rinkevich, DOI Tribal Liaison           Jason John, NDWP                      The Navajo Nation: Jason John sent an E‐mail to
                                                                                                                                                Sarah asking if BOR and NPS would be able to
                                                                                                                                                give a presentation on the LTEMP EIS to the Ten
                                                                                                                                                Tribes Partnership on April 10, 2013 in Phoenix,
                                                                                                                                                AZ. Jason suggested, that if this was too short of
                                                                                                                                                a notice, there was the possibility to have a video
                                                                                                                                                conference or the Navajo would be available for
                                                                                                                                                a presentation approximately two months from
                                                                                                                                                now. An agenda for the Ten Tribes Partnership
                                                                                                                                                meeting was attached.

  050170         1      003956.pdf    E‐mail     4/5/2013   Jason John, NDWP                              Sarah Rinkevich, DOI Tribal Liaison  The Navajo Nation: Sarah responded and said she
                                                                                                                                               check and get back to him.
  050171         9      003957.pdf    E‐Mail     4/4/2013   mjvick@gmail.com;                             Verhaaren, Bruce T. <brucev@anl.gov> More Choices for the LTEMP Workshop Call‐in
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            robertkirk@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            lindaotero@fortmojave.com;
                                                            tlpino@ziapueblo.org;
                                                            Larry.Benallie@gric.nsn.us;
                                                            noramcdowell@fortmojave.com;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            Barnaby.lewis@gric.nsn.us;
                                                            cbulletts74@yahoo.com;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl.gov; mrunge@usgs.gov;
                                                            Christine_Landrum@nps.gov;
                                                            steve_daron@nps.gov;




                                                                                        756 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 757 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From                 Description
   050180        1      003958.pdf    E‐Mail     4/4/2013   mjvick@gmail.com;                    Verhaaren, Bruce T. <brucev@anl.gov> LTEMP EIS funding proposals
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            robertkirk@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            lindaotero@fortmojave.com;
                                                            tlpino@ziapueblo.org;
                                                            Larry.Benallie@gric.nsn.us;
                                                            noramcdowell@fortmojave.com;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            Barnaby.lewis@gric.nsn.us;
                                                            cbulletts74@yahoo.com;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl.gov; mrunge@usgs.gov;
                                                            Christine_Landrum@nps.gov;
                                                            Jennifer_Dierker@nps.gov;
                                                            Rosemary_Sucec@nps.gov;
  050181         2      003959.pdf    E‐Mail     4/4/2013   gknowles@usbr.gov                             Charley Bulletts                      Re: LTEMP signature
                                                                                                          <cbulletts@kaibabpaiute‐nsn.gov>
  050183        10      003960.pdf    E‐Mail     4/4/2013   gknowles@usbr.gov;                            Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP signature
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            lagory@anl.gov; jabplanalp@anl.gov;
                                                            brucev@anl.gov

  050193         2      003961.pdf    E‐Mail     4/4/2013   cbulletts@kaibabpaiute‐nsn.gov;               Glen Knowles <gknowles@usbr.gov>      Fwd: LTEMP signature
                                                            mbarger@usbr.gov
  050195         1      003962.pdf    E‐Mail     4/4/2013   mbarger@usbr.gov;                             Charley Bulletts                      LTEMP signature
                                                            gknowles@usbr.gov                             <cbulletts@kaibabpaiute‐nsn.gov>
  050196         1      003963.pdf    E‐mail     4/4/2013   Margaret Vick, Atty                           Bruce Verhaaren, ANL                  The Havasupai Tribe: Email from Bruce
                                                                                                                                                Verhaaren, ANL to all CA's with a reminder that
                                                                                                                                                funding proposals for the TEMP are due April 5th.
                                                                                                                                                Email provided contact numbers if there are any
                                                                                                                                                questions.


                                                                                        757 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 758 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                        From    Description
   050197        1      003964.pdf     E‐mail    4/4/2013   Mike Yeatts, Tribal Archaeologist             Bruce Verhaaren, ANL    Hopi: Email from Bruce Verhaaren, ANL to all CA's
                                                                                                                                  with a reminder that funding proposals for the
                                                                                                                                  TEMP are due April 5th. Email provided contact
                                                                                                                                  numbers if there are any questions.

  050198         1      003965.pdf    E‐mail     4/4/2013   Loretta Jackson‐Kelly,THPO; Peter             Bruce Verhaaren, ANL    The Hualapai Tribe: Email from Bruce Verhaaren,
                                                            Bungart, Dept.. of CR                                                 ANL to all CA's with a reminder that funding
                                                                                                                                  proposals for the TEMP are due April 5th. Email
                                                                                                                                  provided contact numbers if there are any
                                                                                                                                  questions.
  050199         1      003966.pdf    E‐mail     4/4/2013   Charley Bulletts, CRD                         Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Email from Bruce
                                                                                                                                  Verhaaren, ANL to all CA's with a reminder that
                                                                                                                                  funding proposals for the LTEMP are due April
                                                                                                                                  5th. Email provided contact numbers if there are
                                                                                                                                  any questions.
  050200         1      003967.pdf    E‐mail     4/4/2013   Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL             The Navajo Nation: Email from Bruce Verhaaren,
                                                            Ray Benally, Director, NDWP; Tony Joe,                                ANL to all CA's with a reminder that funding
                                                            SA; Robert Kirk, NDWP                                                 proposals for the TEMP are due April 5th. Email
                                                                                                                                  provided contact numbers if there are any
                                                                                                                                  questions
  050201         1      003968.pdf    E‐mail     4/4/2013   Linda Otero, Director Cultural Society;       Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Email from Bruce
                                                            Nora McDowell‐Antone                                                  Verhaaren, ANL to all CA's with a reminder that
                                                                                                                                  funding proposals for the TEMP are due April 5th.
                                                                                                                                  Email provided contact numbers if there are any
                                                                                                                                  ques ons.
                                                                                                                                  Bruce sent an e‐mail to cooperating and
                                                                                                                                  consulting tribes with a new link to a revised
                                                                                                                                  Doodle Poll for choices in participating in a
                                                                                                                                  conference call/webinar to follow up on the
                                                                                                                                  March 14th LTEMP workshop. The purpose of the
                                                                                                                                  call is for tribes to provide feedback on goals
                                                                                                                                  derived at the March 14th workshop. Resource
                                                                                                                                  Goals document attached. Asked to send any
                                                                                                                                  corrections
  050202         1      003969.pdf    E‐mail     4/4/2013   Peter Pino, Tribal Administrator              Bruce Verhaaren, ANL    Pueblo of Zia: Email from Bruce Verhaaren, ANL
                                                                                                                                  to all cooperating and consulting tribes with a
                                                                                                                                  reminder that funding proposals for the TEMP
                                                                                                                                  are due April 5th. Email provided contact
                                                                                                                                  numbers if there are any questions.
  050203         1      003970.pdf    E‐mail     4/4/2013   Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL           Gila River Indian Community Council: E‐mail from
                                                            Specialist; Barnaby Lewis, THPO                                       Bruce Verhaaren, ANL with reminder that
                                                                                                                                  funding proposals in support of the LTEMP EIS
                                                                                                                                  are due April 5th.

                                                                                        758 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 759 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From    Description
   050204        9      003971.pdf     E‐mail    4/4/2013   Margaret Vick, Atty                           Bruce Verhaaren, ANL    The Havasupai Tribe: Bruce sent an e‐mail to
                                                                                                                                  cooperating and consulting tribes with a new link
                                                                                                                                  to a revised Doodle Poll for choices in
                                                                                                                                  participating in a conference call/webinar to
                                                                                                                                  follow up on the March 14th LTEMP workshop.
                                                                                                                                  The purpose of the call is for tribes to provide
                                                                                                                                  feedback on goals derived at the March 14th
                                                                                                                                  workshop. Resource Goals document attached.
                                                                                                                                  Asked to send any corrections.

  050213         9      003972.pdf    E‐mail     4/4/2013   Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL         Hopi: Bruce sent an e‐mail to cooperating and
                                                            Kuwanwisiwma, THPO                                                    consulting tribes with a new link to a revised
                                                                                                                                  Doodle Poll for choices in participating in a
                                                                                                                                  conference call/webinar to follow up on the
                                                                                                                                  March 14th LTEMP workshop. The purpose of the
                                                                                                                                  call is for tribes to provide feedback on goals
                                                                                                                                  derived at the March 14th workshop. Resource
                                                                                                                                  Goals document attached. Asked to send any
                                                                                                                                  corrections.




                                                                                        759 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 760 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From    Description
   050222        9      003973.pdf     E‐mail    4/4/2013   Loretta Jackson‐Kelly,THPO; Peter             Bruce Verhaaren, ANL    The Hualapai Tribe: Bruce sent an e‐mail to
                                                            Bungart, Dept.. of CR                                                 cooperating and consulting tribes with a new link
                                                                                                                                  to a revised Doodle Poll for choices in
                                                                                                                                  participating in a conference call/webinar to
                                                                                                                                  follow up on the March 14th LTEMP workshop.
                                                                                                                                  The purpose of the call is for tribes to provide
                                                                                                                                  feedback on goals derived at the March 14th
                                                                                                                                  workshop. Resource Goals document attached.
                                                                                                                                  Asked to send any correc ons.
                                                                                                                                  Bruce sent an e‐mail to cooperating and
                                                                                                                                  consulting tribes with a new link to a revised
                                                                                                                                  Doodle Poll for choices in participating in a
                                                                                                                                  conference call/webinar to follow up on the
                                                                                                                                  March 14th LTEMP workshop. The purpose of the
                                                                                                                                  call is for tribes to provide feedback on goals
                                                                                                                                  derived at the March 14th workshop. Resource
                                                                                                                                  Goals document attached. Asked to send any
                                                                                                                                  correc ons.
                                                                                                                                  Bruce sent an e‐mail to cooperating and
                                                                                                                                  consulting tribes with a new link to a revised
                                                                                                                                  Doodle Poll for choices in participating in a
                                                                                                                                  conference call/webinar to follow up on the
                                                                                                                                  March 14th LTEMP workshop. The purpose of the
                                                                                                                                  call is for tribes to provide feedback on goals
                                                                                                                                  derived at the March 14th workshop. Resource
  050231         9      003974.pdf    E‐mail     4/4/2013   Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL             The Navajo Nation: Bruce sent an e‐mail to
                                                            Ray Benally, Director, NDWP; Tony Joe,                                cooperating and consulting tribes with a new link
                                                            SA; Robert Kirk, NDWP                                                 to a revised Doodle Poll for choices in
                                                                                                                                  participating in a conference call/webinar to
                                                                                                                                  follow up on the March 14th LTEMP workshop.
                                                                                                                                  The purpose of the call is for tribes to provide
                                                                                                                                  feedback on goals derived at the March 14th
                                                                                                                                  workshop. Resource Goals document attached.
                                                                                                                                  Asked to send any corrections.

  050240         9      003975.pdf    E‐mail     4/4/2013   Linda Otero, Director Cultural Society;       Bruce Verhaaren, ANL    Fort Mojave Tribal Council: E‐mail with a link to a
                                                            Nora McDowell‐Antone                                                  Doodle Poll with revised dates for March 14th
                                                                                                                                  follow‐up meeting




                                                                                        760 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 761 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                         To                                        From    Description
   050249        9      003976.pdf     E‐mail     4/4/2013   Peter Pino, Tribal Administrator              Bruce Verhaaren, ANL    Pueblo of Zia: Bruce sent an e‐mail to
                                                                                                                                   cooperating and consulting tribes with a new link
                                                                                                                                   to a revised Doodle Poll for choices in
                                                                                                                                   participating in a conference call/webinar to
                                                                                                                                   follow up on the March 14th LTEMP workshop.
                                                                                                                                   The purpose of the call is for tribes to provide
                                                                                                                                   feedback on goals derived at the March 14th
                                                                                                                                   workshop. Resource Goals document attached.
                                                                                                                                   Asked to send any corrections.

  050258         9      003977.pdf     E‐mail     4/4/2013   Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL           Gila River Indian Community Council: E‐mail from
                                                             Specialist; Barnaby Lewis, THPO                                       Bruce Verhaaren, ANL with a link to a Doodle Poll
                                                                                                                                   with revised days for participating in the March
                                                                                                                                   14th follow‐up call.

  050267         9      003978.pdf     E‐mail     4/4/2013   Charley Bulletts, CRD                         Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Bruce sent an e‐
                                                                                                                                   mail to cooperating and consulting tribes with a
                                                                                                                                   new link to a revised Doodle Poll for choices in
                                                                                                                                   participating in a conference call/webinar to
                                                                                                                                   follow up on the March 14th LTEMP workshop.
                                                                                                                                   The purpose of the call is for tribes to provide
                                                                                                                                   feedback on goals derived at the March 14th
                                                                                                                                   workshop. Resource Goals document attached.
                                                                                                                                   Asked to send any corrections.

  050276        10      003979.pdf     E‐mail     4/4/2013   Charley Bulletts, CRD                         Jessica Griffin, ANL    Kaibab Band of Paiute Indians: Charley emailed
                                                                                                                                   Mary and Glen asking when the Kaibab signed on
                                                                                                                                   to the LTEMP. He is doing a presentation for the
                                                                                                                                   tribe next week
                                                                                                                                   Jessica sent signed copy of the MOU to Charley.

  050286         1      003980.pdf   Phone Call   4/4/2013   Ben Robbins, Tribal Liaison                   Jenn Abplanalp, ANL     The Pueblo of Santa Ana: Jenn called Ben Robbins
                                      Record                                                                                       and left a message inquiring if the Santa Ana
                                                                                                                                   Pueblo would like to receive updates through
                                                                                                                                   email or if they would like to continue to use
                                                                                                                                   USPS.
  050287         1      003981.pdf   Phone Call   4/4/2013   Arlene Kingery, THPO                          Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Bruce spoke with
                                      Record                                                                                       Arlene Kingery and she indicated the Quechan
                                                                                                                                   Cultural Committee has decided that they no
                                                                                                                                   longer need to consult on the LTEMP but would
                                                                                                                                   like to remain on the mailing list.




                                                                                         761 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 762 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From       Description
   050288        1      003982.pdf     E‐mail    4/4/2013   Bruce Verhaaren, ANL                          Arlene Kingery, THPO        Fort Yuma Quechan Tribe: Arlene Kingery
                                                                                                                                      informed Bruce that she spoke with the Quechan
                                                                                                                                      Cultural Committee and they would like to
                                                                                                                                      remain on the mailing list and its fine to send e‐
                                                                                                                                      documents. They do not wish to be part of the
                                                                                                                                      working group. She included the e‐mail for the
                                                                                                                                      cultural committee.
  050289         1      003983.pdf    E‐mail     4/4/2013   Arlene Kingery, THPO                          Bruce Verhaaren, ANL        Fort Yuma Quechan Tribe: Bruce responded
                                                                                                                                      indicating that ANL has tried the cultural
                                                                                                                                      committee e‐mail and it has not worked.
  050290         1      003984.pdf    E‐mail     4/4/2013   Bruce Verhaaren, ANL                          Arlene Kingery, THPO        Fort Yuma Quechan Tribe: Arlene responded
                                                                                                                                      indicating that she is trying to figure out what is
                                                                                                                                      wrong with it.
  050291         1      003985.pdf    E‐Mail     4/3/2013   lwhetton@usbr.gov;                  Chris Page                            TWG action items
                                                            gknowles@usbr.gov;                  <cpage@triangleassociates.com>
                                                            jcjordan1@cox.net;
                                                            mcrawford@usbr.gov;
                                                            afoster@triangleassociates.com;
                                                            rwheeler@triangleassociates.com
  050292         1      003986.pdf   Meeting     4/3/2013   6172@tcs.anl.gov; lagory@anl.gov;   Griffin, Jessica <griffinj@anl.gov>   CREDA conference call
                                                            creda@qwest.net;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; tmelis@usgs.gov;
                                                            mrunge@usgs.gov;
                                                            6172@240.conf.anl.gov;
                                                            cibarre@q.com; tedr@uamps.com;
                                                            rob_p_billerbeck@nps.gov

  050293         2      003987.pdf    E‐Mail     4/2/2013   gknowles@usbr.gov;                  Schmidt, John <jcschmidt@usgs.gov>    Re: Budget tomorrow
                                                            cpage@triangleassociates.com;
                                                            Capron@wapa.gov; jcjordan1@cox.net;
                                                            rwheeler@triangleassociates.com;
                                                            lwhetton@usbr.gov




                                                                                        762 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 763 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From                 Description
   050295        1      003988.pdf    E‐Mail     4/2/2013   mjvick@gmail.com;                    Verhaaren, Bruce T. <brucev@anl.gov> LTEMP PEIS Call ‐in
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            robertkirk@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            kdongoske@cableone.net;
                                                            lindaotero@fortmojave.com;
                                                            tlpino@ziapueblo.org;
                                                            Larry.Benallie@gric.nsn.us;
                                                            noramcdowell@fortmojave.com;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            Barnaby.lewis@gric.nsn.us;
                                                            catherine.thomas@gric.nsn.us;
                                                            historicpreservation@quechantribe.co
                                                            m; robertkirk@navajo‐nsn.gov;
                                                            gknowles@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl.gov; mrunge@usgs.gov;
  050296         1      003989.pdf   Meeting     4/2/2013   6172@tcs.anl.gov; lagory@anl.gov;   Griffin, Jessica <griffinj@anl.gov>          CREDA conference call
                                                            creda@qwest.net;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov; tmelis@usgs.gov;
                                                            mrunge@usgs.gov;
                                                            6172@240.conf.anl.gov

  050297        16      003990.pdf    E‐Mail     4/2/2013   gknowles@usbr.gov;                            Capron, Shane <Capron@WAPA.GOV>    RE: Budget tomorrow
                                                            cpage@triangleassociates.com;
                                                            jcschmidt@usgs.gov;
                                                            jcjordan1@cox.net;
                                                            rwheeler@triangleassociates.com;
                                                            lwhetton@usbr.gov
  050313         2      003991.pdf    E‐Mail     4/2/2013   Capron@wapa.gov;                              Glen Knowles <gknowles@usbr.gov>   Re: Budget tomorrow
                                                            cpage@triangleassociates.com;
                                                            jcschmidt@usgs.gov;
                                                            jcjordan1@cox.net;
                                                            rwheeler@triangleassociates.com;
                                                            lwhetton@usbr.gov       763 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 764 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                 Description
   050315        2      003992.pdf    E‐Mail     4/2/2013   dostler@ucrcommission.com;                    Whetton, Linda <lwhetton@usbr.gov>   Re: Request for AMWG Agenda Items
                                                            gknowles@usbr.gov
  050317         1      003993.pdf    E‐Mail     4/2/2013   gknowles@usbr.gov;                            Capron, Shane <Capron@WAPA.GOV>      RE: Budget tomorrow
                                                            cpage@triangleassociates.com;
                                                            jcschmidt@usgs.gov;
                                                            jcjordan1@cox.net;
                                                            rwheeler@triangleassociates.com;
                                                            lwhetton@usbr.gov
  050318         2      003994.pdf    E‐Mail     4/2/2013   mcdwaterpolicy@aol.com;                       Whetton, Linda <lwhetton@usbr.gov>   Re: Request for AMWG Agenda Items
                                                            gknowles@usbr.gov
  050320         1      003995.pdf    E‐Mail     4/2/2013   cpage@triangleassociates.com;                 Knowles, Glen <gknowles@usbr.gov>    Budget tomorrow
                                                            Capron@wapa.gov;
                                                            jcschmidt@usgs.gov;
                                                            jcjordan1@cox.net;
                                                            rwheeler@triangleassociates.com;
                                                            lwhetton@usbr.gov
  050321         2      003996.pdf    E‐Mail     4/2/2013   BStewart@azgfd.gov;                           Whetton, Linda <lwhetton@usbr.gov>   Re: Request for AMWG Agenda Items
                                                            gknowles@usbr.gov
  050323        30      003997.pdf    E‐Mail     4/2/2013   dmartinez@nambepueblo.org;                    Verhaaren, Bruce T. <brucev@anl.gov> LTEMP EIS Tribal Values Workshop
                                                            bchavarria@santaclarapueblo.org;
                                                            Dorena.martineau@ihs.gov;
                                                            betsyc@utetribe.com;
                                                            lhartman@utemountain.org;
                                                            ccoder@yan‐tribe.org;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl gov; lagory@anl gov
  050353        67      003998.pdf    E‐Mail     4/2/2013   historicpreservation@quechantribe.co          Verhaaren, Bruce T. <brucev@anl.gov> LTEMP Tribal Workshop Materials
                                                            m; Sarah_Rinkevich@fws.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov; jabplanalp@anl.gov

  050420        30      003999.pdf    E‐mail     4/2/2013   D. Martinez                                   Bruce Verhaaren, ANL                 The Pueblo of Nambe: Email sent to all
                                                                                                                                               Consulting Tribes with documents from the
                                                                                                                                               March 14th workshop. Documents include a PDF
                                                                                                                                               of the PP presentation and summary notes.

  050450        30      004000.pdf    E‐mail     4/2/2013   Ben Chavarria, NAGPRA Contact                 Bruce Verhaaren, ANL                 The Pueblo of Santa Clara: E‐mail sent to all
                                                                                                                                               Consulting Tribes with documents from the
                                                                                                                                               March 14th workshop. Documents include a PDF
                                                                                                                                               of the PP presentation and summary notes


                                                                                        764 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 765 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                        From    Description
   050480       30      004001.pdf     E‐mail    4/2/2013   Dorena Martineau                              Bruce Verhaaren, ANL    Paiute Indian Tribe of Utah: Email sent to all
                                                                                                                                  Consulting Tribes with documents from the
                                                                                                                                  March 14th workshop. Documents include a PDF
                                                                                                                                  of the PP presentation and summary notes.

  050510        30      004002.pdf    E‐mail     4/2/2013   Betsy Chapoose, Cultural Rights and           Bruce Verhaaren, ANL    Ute Indian Tribe: Email sent to all Consulting
                                                            Protection Office                                                     Tribes with documents from the March 14th
                                                                                                                                  workshop. Documents include a PDF of the PP
                                                                                                                                  presentation and summary notes.
  050540        30      004003.pdf    E‐mail     4/2/2013   Lynn Hartman                                  Bruce Verhaaren, ANL    Ute Mountain Ute Tribe: Email sent to all
                                                                                                                                  Consulting Tribes with documents from the
                                                                                                                                  March 14th workshop. Documents include a PDF
                                                                                                                                  of the PP presentation and summary notes.

  050570        30      004004.pdf    E‐mail     4/2/2013   Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL          Yavapai‐Apache Nation: Email sent to all
                                                                                                                                  Consulting Tribes with documents from the
                                                                                                                                  March 14th workshop. Documents include a PDF
                                                                                                                                  of the PP presentation and summary notes.

  050600         1      004005.pdf    E‐mail     4/2/2013   Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL         Hopi: Email from Bruce Verhaaren, ANL to all CA
                                                            Kuwanwisiwma, THPO                                                    Tribes, with an invitation to participate in a
                                                                                                                                  conference call the week of April 8th in regards
                                                                                                                                  to the follow‐up for the March 14 meeting, to
                                                                                                                                  provide feedback on the goals derived from the
                                                                                                                                  March workshop and to begin the discussion on
                                                                                                                                  the logistics of meeting with tribal elders or other
                                                                                                                                  appropriate authorities. Email included a link to
                                                                                                                                  a Doodle Poll for the best day and time.


  050601         1      004006.pdf    E‐mail     4/2/2013   Arlene Kingery, THPO                          Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Email from Bruce
                                                                                                                                  Verhaaren, ANL to all CA Tribes, with an
                                                                                                                                  invitation to participate in a conference call the
                                                                                                                                  week of April 8th in regards to the follow‐up for
                                                                                                                                  the March 14 meeting, to provide feedback on
                                                                                                                                  the goals derived from the March workshop and
                                                                                                                                  to begin the discussion on the logistics of
                                                                                                                                  meeting with tribal elders or other appropriate
                                                                                                                                  authorities. Email included a link to a Doodle Poll
                                                                                                                                  for the best day and time.




                                                                                        765 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 766 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From    Description
   050602        1      004007.pdf     E‐mail    4/2/2013   Margaret Vick, Atty                           Bruce Verhaaren, ANL    The Havasupai Tribe: Email from Bruce
                                                                                                                                  Verhaaren, ANL to all CA Tribes, with an
                                                                                                                                  invitation to participate in a conference call the
                                                                                                                                  week of April 8th in regards to the follow‐up for
                                                                                                                                  the March 14 meeting, to provide feedback on
                                                                                                                                  the goals derived from the March workshop and
                                                                                                                                  to begin the discussion on the logistics of
                                                                                                                                  meeting with tribal elders or other appropriate
                                                                                                                                  authorities. Email included a link to a Doodle Poll
                                                                                                                                  for the best day and time.

  050603         1      004008.pdf    E‐mail     4/2/2013   Loretta Jackson‐Kelly,THPO; Peter             Bruce Verhaaren, ANL    The Hualapai Tribe: Email from Bruce Verhaaren,
                                                            Bungart, Dept.. of CR                                                 ANL to all CA Tribes, with an invitation to
                                                                                                                                  participate in a conference call the week of April
                                                                                                                                  8th in regards to the follow‐up for the March 14
                                                                                                                                  meeting, to provide feedback on the goals
                                                                                                                                  derived from the March workshop and to begin
                                                                                                                                  the discussion on the logistics of meeting with
                                                                                                                                  tribal elders or other appropriate authorities.
                                                                                                                                  Email included a link to a Doodle Poll for the best
                                                                                                                                  day and time.

  050604         1      004009.pdf    E‐mail     4/2/2013   Charley Bulletts, CRD                         Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Email from Bruce
                                                                                                                                  Verhaaren, ANL to all CA Tribes, with an
                                                                                                                                  invitation to participate in a conference call the
                                                                                                                                  week of April 8th in regards to the follow‐up for
                                                                                                                                  the March 14 meeting, to provide feedback on
                                                                                                                                  the goals derived from the March workshop and
                                                                                                                                  to begin the discussion on the logistics of
                                                                                                                                  meeting with tribal elders or other appropriate
                                                                                                                                  authorities. Email included a link to a Doodle Poll
                                                                                                                                  for the best day and time.

  050605         1      004010.pdf    E‐mail     4/2/2013   Jason John, NDWP; Alan Downer, THPO; Bruce Verhaaren, ANL             The Navajo Nation: Email from Bruce Verhaaren,
                                                            Robert Kirk, NDWP                                                     ANL to all CA Tribes, with an invitation to
                                                                                                                                  participate in a conference call the week of April
                                                                                                                                  8th in regards to the follow‐up for the March 14
                                                                                                                                  meeting, to provide feedback on the goals
                                                                                                                                  derived from the March workshop and to begin
                                                                                                                                  the discussion on the logistics of meeting with
                                                                                                                                  tribal elders or other appropriate authorities.
                                                                                                                                  Email included a link to a Doodle Poll for the best
                                                                                                                                  day and time.

                                                                                        766 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 767 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                   Description
   050606        1      004011.pdf     E‐mail    4/2/2013   Kurt Dongoske, THPO                           Bruce Verhaaren, ANL                   The Pueblo of Zuni: Email from Bruce Verhaaren,
                                                                                                                                                 ANL to all CA Tribes, with an invitation to
                                                                                                                                                 participate in a conference call the week of April
                                                                                                                                                 8th in regards to the follow‐up for the March 14
                                                                                                                                                 meeting, to provide feedback on the goals
                                                                                                                                                 derived from the March workshop and to begin
                                                                                                                                                 the discussion on the logistics of meeting with
                                                                                                                                                 tribal elders or other appropriate authorities.
                                                                                                                                                 Email included a link to a Doodle Poll for the best
                                                                                                                                                 day and time.

  050607         1      004012.pdf    E‐mail     4/2/2013   Linda Otero, Director Cultural Society;       Bruce Verhaaren, ANL                   Fort Mojave Tribal Council: E‐mail sent to Tribes
                                                            Nora McDowell‐Antone                                                                 inviting them to participate in a conference call
                                                                                                                                                 to follow‐up on March 14th workshop. Included
                                                                                                                                                 Doodle Poll for best time.

  050608         1      004013.pdf    E‐mail     4/2/2013   Peter Pino, Tribal Administrator              Bruce Verhaaren, ANL                   Pueblo of Zia: Email from Bruce Verhaaren, ANL
                                                                                                                                                 to all cooperating and consulting Tribes, with an
                                                                                                                                                 invitation to participate in a conference call the
                                                                                                                                                 week of April 8th in regards to the follow‐up for
                                                                                                                                                 the March 14 meeting, to provide feedback on
                                                                                                                                                 the goals derived from the March workshop and
                                                                                                                                                 to begin the discussion on the logistics of
                                                                                                                                                 meeting with tribal elders or other appropriate
                                                                                                                                                 authorities. Email included a link to a Doodle Poll
                                                                                                                                                 for the best day and time.


  050609         1      004014.pdf    E‐mail     4/2/2013   Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                          Gila River Indian Community Council: Email from
                                                            Specialist; Barnaby Lewis, THPO;                                                     Bruce Verhaaren, ANL to all CA Tribes, with an
                                                            Catherine Thomas, THPO Secre                                                         invitation to participate in a conference call the
                                                                                                                                                 week of April 8th in regards to the follow‐up for
                                                                                                                                                 the March 14 meeting, to provide feedback on
                                                                                                                                                 the goals derived from the March workshop and
                                                                                                                                                 to begin the discussion on the logistics of
                                                                                                                                                 meeting with tribal elders or other appropriate
                                                                                                                                                 authorities. Email included a link to a Doodle Poll
                                                                                                                                                 for the best day and time.


  050610         2      004015.pdf    E‐mail     4/2/2013   Bruce Verhaaren, ANL                          Larry Benallie, Archaeology Compliance Gila River Indian Community Council: Email from
                                                                                                          Specialist                             Larry requesting Catherine Thomas be removed
                                                                                                                                                 from the e‐mail list.

                                                                                        767 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 768 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                Description
   050612       67      004016.pdf     E‐mail    4/2/2013   Arlene Kingery, THPO                          Bruce Verhaaren, ANL                Fort Yuma Quechan Tribe: Email sent to all
                                                                                                                                              Arlene Kingery with documents from the March
                                                                                                                                              14th workshop. Documents include a PDF of the
                                                                                                                                              PP presentation, comprehensive notes, summary
                                                                                                                                              notes, and a summary of the tribal value
                                                                                                                                              resource goals. E‐mail also asked if the cultural
                                                                                                                                              committee has decided whether the Quechan
                                                                                                                                              would like to remain a consulting tribe or just be
                                                                                                                                              kept on the mailing list.

  050679        67      004017.pdf    E‐Mail     4/1/2013   htchair@havasupai‐nsn.gov;                    Verhaaren, Bruce T. <brucev@anl.gov> March Glen Canyon Dam LTEMP EIS Workshop ‐
                                                            htsec1@havasupai‐nsn.gov;                                                          minutes, summary and materials
                                                            htsec0@havasupai‐nsn.gov;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            tony@navajohistoricpreservation.org;
                                                            robertkirk@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            kdongoske@cableone.net;
                                                            lindaotero@fortmojave.com;
                                                            tlpino@ziapueblo.org;
                                                            Larry.Benallie@gric.nsn.us;
                                                            noramcdowell@fortmojave.com;
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            Barnaby.lewis@gric.nsn.us;
                                                            catherine.thomas@gric.nsn.us;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov;
                                                            Sarah_Rinkevich@fws.gov;
                                                            jabplanalp@anl.gov;
                                                            rob_p_billerbeck@nps.gov;




                                                                                        768 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 769 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                   From         Description
   050746       67      004018.pdf     E‐mail    4/1/2013   Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL         Hopi: Email sent to all CA's with documents from
                                                            Kuwanwisiwma, THPO                                                    the March 14th workshop. Documents include a
                                                                                                                                  PDF of the PP presentation, comprehensive
                                                                                                                                  notes, summary notes, and a summary of the
                                                                                                                                  tribal value resource goals. E‐mail also indicated
                                                                                                                                  that a conference call is being planned for the
                                                                                                                                  week of April 8th to follow‐up on the workshop
                                                                                                                                  and asking CA's to let Bruce know which days
                                                                                                                                  best fit their schedule for a call.

  050813        67      004019.pdf    E‐mail     4/1/2013   Don Watahomigie, Chairman; Tribal             Bruce Verhaaren, ANL    The Havasupai Tribe: Email sent to all CA's with
                                                            Secretary; Margaret Vick, Atty                                        documents from the March 14th workshop.
                                                                                                                                  Documents include a PDF of the PP presentation,
                                                                                                                                  comprehensive notes, summary notes, and a
                                                                                                                                  summary of the tribal value resource goals. E‐
                                                                                                                                  mail also indicated that a conference call is being
                                                                                                                                  planned for the week of April 8th to follow‐up on
                                                                                                                                  the workshop and asking CA's to let Bruce know
                                                                                                                                  which days best fit their schedule for a call.

  050880        67      004020.pdf    E‐mail     4/1/2013   Loretta Jackson‐Kelly,THPO; Peter             Bruce Verhaaren, ANL    The Hualapai Tribe: Email sent to all CA's with
                                                            Bungart, Dept.. of CR                                                 documents from the March 14th workshop.
                                                                                                                                  Documents include a PDF of the PP presentation,
                                                                                                                                  comprehensive notes, summary notes, and a
                                                                                                                                  summary of the tribal value resource goals. E‐
                                                                                                                                  mail also indicated that a conference call is being
                                                                                                                                  planned for the week of April 8th to follow‐up on
                                                                                                                                  the workshop and asking CA's to let Bruce know
                                                                                                                                  which days best fit their schedule for a call.

  050947        67      004021.pdf    E‐mail     4/1/2013   Charley Bulletts, CRD                         Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Email sent to all
                                                                                                                                  CA's with documents from the March 14th
                                                                                                                                  workshop. Documents include a PDF of the PP
                                                                                                                                  presentation, comprehensive notes, summary
                                                                                                                                  notes, and a summary of the tribal value
                                                                                                                                  resource goals. E‐mail also indicated that a
                                                                                                                                  conference call is being planned for the week of
                                                                                                                                  April 8th to follow‐up on the workshop and
                                                                                                                                  asking CA's to let Bruce know which days best fit
                                                                                                                                  their schedule for a call




                                                                                        769 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 770 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From             Description
   051014       67      004022.pdf     E‐mail    4/1/2013   Jason John, NDWP; Alan Downer, THPO; Bruce Verhaaren, ANL             The Navajo Nation: Email with materials from the
                                                            Robert Kirk, NDWP                                                     March 14th meeting. PowerPoint presentation,
                                                                                                                                  full workshop notes, summary notes, and a
                                                                                                                                  summary of the tribal value resource goals.
                                                                                                                                  Asked for comments. Informed tribes a
                                                                                                                                  conference call is being planned for the week of
                                                                                                                                  April 8th.
  051081        67      004023.pdf    E‐mail     4/1/2013   Kurt Dongoske, THPO                           Bruce Verhaaren, ANL    The Pueblo of Zuni: Email sent to all CA's with
                                                                                                                                  documents from the March 14th workshop.
                                                                                                                                  Documents include a PDF of the PP presentation,
                                                                                                                                  comprehensive notes, summary notes, and a
                                                                                                                                  summary of the tribal value resource goals. E‐
                                                                                                                                  mail also indicated that a conference call is being
                                                                                                                                  planned for the week of April 8th to follow‐up on
                                                                                                                                  the workshop and asking CA's to let Bruce know
                                                                                                                                  which days best fit their schedule for a call.

  051148        67      004024.pdf    E‐mail     4/1/2013   Linda Otero, Director Cultural Society;       Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Email sent to all CA's
                                                            Nora McDowell‐Antone                                                  with documents from the March 14th workshop.
                                                                                                                                  Documents include a PDF of the PP presentation,
                                                                                                                                  comprehensive notes, summary notes, and a
                                                                                                                                  summary of the tribal value resource goals. E‐
                                                                                                                                  mail also indicated that a conference call is being
                                                                                                                                  planned for the week of April 8th to follow‐up on
                                                                                                                                  the workshop and asking CA's to let Bruce know
                                                                                                                                  which days best fit their schedule for a call.

  051215        67      004025.pdf    E‐mail     4/1/2013   Peter Pino, Tribal Administrator              Bruce Verhaaren, ANL    Pueblo of Zia: Email sent to all cooperating and
                                                                                                                                  consulting tribes with documents from the March
                                                                                                                                  14th workshop. Documents include a PDF of the
                                                                                                                                  PowerPoint presentation, comprehensive notes,
                                                                                                                                  summary notes, and a summary of the tribal
                                                                                                                                  value resource goals. E‐mail also indicated that a
                                                                                                                                  conference call is being planned for the week of
                                                                                                                                  April 8th to follow‐up on the workshop and
                                                                                                                                  asking cooperating and consulting tribes to let
                                                                                                                                  Bruce know which days best fit their schedule for
                                                                                                                                  a call.




                                                                                        770 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 771 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                          To                                 From                       Description
   051282       67      004026.pdf     E‐mail     4/1/2013    Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                       Gila River Indian Community Council: Email sent
                                                              Specialist; Barnaby Lewis, THPO;                                                  to all CA's with documents from the March 14th
                                                              Catherine Thomas, THPO Secre                                                      workshop. Documents include a PDF of the PP
                                                                                                                                                presentation, comprehensive notes, summary
                                                                                                                                                notes, and a summary of the tribal value
                                                                                                                                                resource goals. E‐mail also indicated that a
                                                                                                                                                conference call is being planned for the week of
                                                                                                                                                April 8th to follow‐up on the workshop and
                                                                                                                                                asking CA's to let Bruce know which days best fit
                                                                                                                                                their schedule for a call.

  051349         1      004027.pdf    E‐Mail      3/29/2013 htchair@havasupai‐nsn.gov;                      Knowles, Glen <gknowles@usbr.gov>   Glen Canyon Dam Adaptive Management
                                                            sarah_rinkevich@fws.gov;                                                            Program
                                                            mjvick@gmail.com
  051350         1      004028.pdf   Phone Call   3/29/2013 Peter Pino, Tribal Administrator                Sarah Rinkevich                     Pueblo of Zia: Sarah Rinkevich, DOI Tribal Liaison,
                                      Record                                                                                                    left a message for Peter Pino regarding the
                                                                                                                                                Tribe's involvement in LTEMP.
  051351         1      004029.pdf   Phone Call   3/29/2013 Unknown                                         Sarah Rinkevich, DOI                Pueblo of Zia: Left message with contact for Zia
                                      Record                                                                                                    Pueblo regarding LTEMP
  051352         2      004030.pdf     E‐Mail     3/27/2013 gknowles@usbr.gov                               Don Ostler                          RE: Extension of LTEMP Performance Criteria
                                                                                                            <dostler@ucrcommission.com>         deadline to April 15




                                                                                          771 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 772 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                Description
   051354        7      004031.pdf    E‐Mail     3/27/2013 alan.downer06@gmail.com;                       Knowles, Glen <gknowles@usbr.gov>   Re: Extension of LTEMP Performance Criteria
                                                           Amy.Heuslein@bia.gov;                                                              deadline to April 15
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           Garry.Cantley@bia.gov;
                                                           gmyers12@msn.com;
                                                           jharkins@crc.nv.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;
                                                           john.shields@wyo.gov;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov; farvana@aol.com;




                                                                                        772 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 773 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                Description
   051361        3      004032.pdf    E‐Mail     3/27/2013 alan.downer06@gmail.com;                        Knowles, Glen <gknowles@usbr.gov>   Re: Extension of LTEMP Performance Criteria
                                                           Amy.Heuslein@bia.gov;                                                               deadline to April 15
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           Garry.Cantley@bia.gov;
                                                           gmyers12@msn.com;
                                                           jharkins@crc.nv.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;
                                                           john.shields@wyo.gov;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov; farvana@aol.com;
  051364         2      004033.pdf    E‐Mail     3/27/2013 gknowles@usbr.gov                               Leslie James <creda@qwest.net>      RE: Extension of LTEMP Performance Criteria
                                                                                                                                               deadline to April 15
  051366         1      004034.pdf    E‐mail     3/27/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL                The Pueblo of Zuni: Bruce informed Kurt that the
                                                                                                                                               request for draft Chapter 3 has been passed on,
                                                                                                                                               but it may not be addressed until after the
                                                                                                                                               stakeholder meeting in Phoenix.
  051367         2      004035.pdf    E‐mail     3/27/2013 Alan Downer, THPO; Tony Joe,            Glen Knowles, REC                           The Navajo Nation: The deadline for comments
                                                           Supervisory Anthropologist; Jason John,                                             on the Draft Performance Criteria has been
                                                           NDWP                                                                                extended to April 15, 2013.
  051369         2      004036.pdf    E‐mail     3/27/2013 Charley Bulletts, CRD                   Glen Knowles, REC                           Kaibab Band of Paiute Indians: The deadline for
                                                                                                                                               comments on the Draft Performance Criteria has
                                                                                                                                               been extended to April 15, 2013.
  051371         2      004037.pdf    E‐mail     3/27/2013 Kurt Dongoske, THPO                             Glen Knowles, REC                   The Pueblo of Zuni: The deadline for comments
                                                                                                                                               on the Draft Performance Criteria has been
                                                                                                                                               extended to April 15, 2013.
  051373         2      004038.pdf    E‐mail     3/27/2013 Mike Yeatts, Tribal Archaeologist; Leigh Glen Knowles, REC                          Hopi: The deadline for comments on the Draft
                                                           Kuwanwisiwma, Chairman                                                              Performance Criteria has been extended to April
                                                                                                                                               15, 2013.
                                                                                         773 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 774 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From    Description
   051375        2      004039.pdf     E‐mail    3/27/2013 Loretta Jackson‐Kelly, THPO; Peter              Glen Knowles, REC       The Hualapai Tribe: The deadline for comments
                                                           Bungart, Dept. of CR.                                                   on the Draft Performance Criteria has been
                                                                                                                                   extended to April 15, 2013.
  051377         2      004040.pdf    E‐mail     3/27/2013 Christopher Coder, Tribal Archaeologist Glen Knowles, REC               Yavapai‐Apache Nation: The deadline for
                                                                                                                                   comments on the Draft Performance Criteria has
                                                                                                                                   been extended to April 15, 2013.
  051379         2      004041.pdf    E‐mail     3/27/2013 Don Watahomigie, Chairperson; Jaycee Glen Knowles, REC                  The Havasupai Tribe: The deadline for comments
                                                           Manakaja, Tribal Secretary; Margaret                                    on the Draft Performance Criteria has been
                                                           Vick, Atty                                                              extended to April 15, 2013.
  051381         3      004042.pdf    E‐mail     3/27/2013 Don Watahomigie, Chairperson; Jaycee Glen Knowles, REC                  The Havasupai Tribe: REC provided markup of
                                                           Manakaja, Tribal Secretary; Margaret                                    Draft LTEMP Objectives and Resource Goals
                                                           Vick, Atty                                                              which compares the LTEMP Objective and
                                                                                                                                   Resource Goals to the GCDAMP Desired Future
                                                                                                                                   Conditions and the existing compliance and law
                                                                                                                                   that guide the operation of Glen Canyon Dam

  051384         3      004043.pdf    E‐mail     3/27/2013 Alan Downer, THPO; Tony Joe,            Glen Knowles, REC               The Navajo Nation: REC provided markup of Draft
                                                           Supervisory Anthropologist; Jason John,                                 LTEMP Objectives and Resource Goals which
                                                           NDWP                                                                    compares the LTEMP Objective and Resource
                                                                                                                                   Goals to the GCDAMP Desired Future Conditions
                                                                                                                                   and the existing compliance and law that guide
                                                                                                                                   the operation of Glen Canyon Dam

  051387         3      004044.pdf    E‐mail     3/27/2013 Kurt Dongoske, THPO                             Glen Knowles, REC       The Pueblo of Zuni: REC provided markup of
                                                                                                                                   Draft LTEMP Objectives and Resource Goals
                                                                                                                                   which compares the LTEMP Objective and
                                                                                                                                   Resource Goals to the GCDAMP Desired Future
                                                                                                                                   Conditions and the existing compliance and law
                                                                                                                                   that guide the operation of Glen Canyon Dam

  051390         3      004045.pdf    E‐mail     3/27/2013 Charley Bulletts, CRD                           Glen Knowles, REC       Kaibab Band of Paiute Indians: REC provided
                                                                                                                                   markup of Draft LTEMP Objectives and Resource
                                                                                                                                   Goals which compares the LTEMP Objective and
                                                                                                                                   Resource Goals to the GCDAMP Desired Future
                                                                                                                                   Conditions and the existing compliance and law
                                                                                                                                   that guide the operation of Glen Canyon Dam

  051393         3      004046.pdf    E‐mail     3/27/2013 Mike Yeatts, Tribal Archaeologist; Leigh Glen Knowles, REC              Hopi: REC provided markup of Draft LTEMP
                                                           Kuwanwisiwma, Chairman                                                  Objectives and Resource Goals which compares
                                                                                                                                   the LTEMP Objective and Resource Goals to the
                                                                                                                                   GCDAMP Desired Future Conditions and the
                                                                                                                                   existing compliance and law that guide the
                                                                                                                                   operation of Glen Canyon Dam

                                                                                         774 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 775 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From               Description
   051396        3      004047.pdf     E‐mail    3/27/2013 Loretta Jackson‐Kelly, THPO; Peter              Glen Knowles, REC                  The Hualapai Tribe: REC provided markup of
                                                           Bungart, Dept. of CR.                                                              Draft LTEMP Objectives and Resource Goals
                                                                                                                                              which compares the LTEMP Objective and
                                                                                                                                              Resource Goals to the GCDAMP Desired Future
                                                                                                                                              Conditions and the existing compliance and law
                                                                                                                                              that guide the operation of Glen Canyon Dam

  051399         3      004048.pdf    E‐mail     3/27/2013 Christopher Coder, Tribal Archaeologist Glen Knowles, REC                          Yavapai‐Apache Nation: REC provided markup of
                                                                                                                                              Draft LTEMP Objectives and Resource Goals
                                                                                                                                              which compares the LTEMP Objective and
                                                                                                                                              Resource Goals to the GCDAMP Desired Future
                                                                                                                                              Conditions and the existing compliance and law
                                                                                                                                              that guide the operation of Glen Canyon Dam

  051402         1      004049.pdf    E‐Mail     3/25/2013 michael.yeatts@nau.edu;                         Verhaaren, Bruce T. <brucev@anl.gov> LTEMP MOU
                                                           jabplanalp@anl.gov; lagory@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Sarah_Rinkevich@fws.gov

  051403         1      004050.pdf    E‐Mail     3/25/2013 jasonjohn@navajo‐nsn.gov;                       Verhaaren, Bruce T. <brucev@anl.gov> LTEMP MOU
                                                           tony@navajohistoricpreservation.org;
                                                           jabplanalp@anl.gov; lagory@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Sarah_Rinkevich@fws.gov

  051404         1      004051.pdf    E‐mail     3/25/2013 Jason John, NDWP                                Bruce Verhaaren, ANL               The Navajo Nation: Bruce emailed Jason John
                                                                                                                                              inquiring about the LTEMP and asking if NPS or
                                                                                                                                              REC could do anything to help the committee
                                                                                                                                              when deciding on the MOU.
  051405         1      004052.pdf    E‐Mail     3/23/2013 Michael.Yeatts@nau.edu;                         Glen Knowles <gknowles@usbr.gov>   Re: Hopi LTEMP participation proposal
                                                           LKuwanwisiwma@hopi.nsn.us
  051406         1      004053.pdf    E‐Mail     3/22/2013 gknowles@usbr.gov;                              Mike <Michael.Yeatts@nau.edu>      Hopi LTEMP participation proposal
                                                           LKuwanwisiwma@hopi.nsn.us
  051407         4      004054.pdf    E‐Mail     3/22/2013 gknowles@usbr.gov;                              Chris Page                         RE: AIF for TWG to post on OPAHG
                                                           jcschmidt@usgs.gov;                             <cpage@triangleassociates.com>
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           svanderkooi@usgs.gov;
                                                           rwheeler@triangleassociates.com


                                                                                         775 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 776 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                 From                            Description
   051411        4      004055.pdf    E‐Mail     3/22/2013 gknowles@usbr.gov;                  Whetton, Linda <lwhetton@usbr.gov>              Re: AIF for TWG to post on OPAHG
                                                           Capron@wapa.gov; jcjordan1@cox.net;
                                                           cpage@triangleassociates.com;
                                                           jcschmidt@usgs.gov

  051415         3      004056.pdf    E‐Mail     3/22/2013 jcschmidt@usgs.gov;                            John and Carol Jordan                Re: AIF for TWG to post on OPAHG
                                                           Capron@wapa.gov;                               <jcjordan1@cox.net>
                                                           LWhetton@usbr.gov;
                                                           cpage@triangleassociates.com;
                                                           svanderkooi@usgs.gov;
                                                           gknowles@usbr.gov
  051418         4      004057.pdf    E‐Mail     3/22/2013 jcschmidt@usgs.gov;                            Knowles, Glen <gknowles@usbr.gov>    Re: AIF for TWG to post on OPAHG
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           cpage@triangleassociates.com;
                                                           svanderkooi@usgs.gov
  051422         4      004058.pdf    E‐Mail     3/22/2013 jcschmidt@usgs.gov;                            Knowles, Glen <gknowles@usbr.gov>    Re: AIF for TWG to post on OPAHG
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           cpage@triangleassociates.com;
                                                           svanderkooi@usgs.gov
  051426         4      004059.pdf    E‐Mail     3/22/2013 gknowles@usbr.gov;                             Schmidt, John <jcschmidt@usgs.gov>   Re: AIF for TWG to post on OPAHG
                                                           Capron@wapa.gov;
                                                           LWhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           cpage@triangleassociates.com;
                                                           svanderkooi@usgs.gov
  051430         6      004060.pdf    E‐Mail     3/22/2013 Capron@wapa.gov;                               Knowles, Glen <gknowles@usbr.gov>    Re: AIF for TWG to post on OPAHG
                                                           LWhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           cpage@triangleassociates.com;
                                                           jcschmidt@usgs.gov
  051436         3      004061.pdf    E‐Mail     3/22/2013 gknowles@usbr.gov;                             Capron, Shane <Capron@WAPA.GOV>      RE: AIF for TWG to post on OPAHG
                                                           LWhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           cpage@triangleassociates.com;
                                                           jcschmidt@usgs.gov
  051439         3      004062.pdf    E‐Mail     3/22/2013 Capron@wapa.gov;                               Knowles, Glen <gknowles@usbr.gov>    Re: AIF for TWG to post on OPAHG
                                                           LWhetton@usbr.gov;
                                                           jcjordan1@cox.net;
                                                           cpage@triangleassociates.com;
                                                           jcschmidt@usgs.gov
                                                                                        776 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 777 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                            From           Description
   051442        6      004063.pdf    E‐Mail     3/21/2013 rob_p_billerbeck@nps.gov;                       Peter Bungart                 Hualapai Budget & work plan
                                                           lagory@anl.gov                                  <pbungart@circaculture.com>
  051448         5      004064.pdf    Other      3/21/2013                                                                               The Hualapai Tribe: Work Plan for the Hualapai
                                                                                                                                         Tribe Department of Cultural Resources
                                                                                                                                         Involvement in the LTEMP EIS Process and
                                                                                                                                         Incorporation of Traditional Ecological Knowledge


  051453         1      004065.pdf    E‐Mail     3/20/2013 alan.downer06@gmail.com;              LaGory, Kirk E. <lagory@anl.gov>        Next LTEMP Cooperating Agency Conference Call‐‐
                                                           Amy.Heuslein@bia.gov;                                                         April 24
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  051454         1      004066.pdf    E‐mail     3/20/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL              Hopi: Reminder that the next Coop. Ag. Call will
                                                                                                                                         be on April 24, 2013 at 2 pm MT
  051455         1      004067.pdf    E‐mail     3/20/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                      Yavapai‐Apache Nation: Reminder that the next
                                                                                                                                         Coop. Ag. Call will be on April 24, 2013 at 2 pm
                                                                                                                                         MT
  051456         1      004068.pdf    E‐mail     3/20/2013 Don Watahomigie, Chairperson; Jaycee Kirk LaGory, ANL                         The Havasupai Tribe: Reminder that the next
                                                           Manakaja, Tribal Secretary; Margaret                                          Coop. Ag. Call will be on April 24, 2013 at 2 pm
                                                           Vick, Atty                                                                    MT
  051457         1      004069.pdf    E‐mail     3/20/2013 Loretta Jackson‐Kelly, THPO; Peter   Kirk LaGory, ANL                         The Hualapai Tribe: Email from Kirk with
                                                           Bungart, Dept. of CR                                                          reminder for next Cooperating Agency call on
                                                                                         777 of 1060                                     April 24, 2013.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 778 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                                 From   Description
   051458        1      004070.pdf     E‐mail    3/20/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: Reminder that the next Coop.
                                                                                                                                      Ag. Call will be on April 24, 2013 at 2 pm MT

  051459         1      004071.pdf    E‐mail     3/20/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Reminder that the
                                                                                                                                      next Coop. Ag. Call will be on April 24, 2013 at 2
                                                                                                                                      pm MT
  051460         2      004072.pdf    E‐Mail     3/18/2013 alan.downer06@gmail.com;              LaGory, Kirk E. <lagory@anl.gov>     LTEMP Cooperating Agency Conference Call‐‐
                                                           Amy.Heuslein@bia.gov;                                                      March 20
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  051462         2      004073.pdf    E‐mail     3/18/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL           The Hualapai Tribe: Reminder for Wed., March
                                                           Bungart, Dept. of CR                                                       20, 2013 Cooperating Agency call with agenda,
                                                                                                                                      call‐in number, and passcode.
  051464         2      004074.pdf    E‐mail     3/18/2013 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                       The Navajo Nation: Reminder for Wed., March
                                                                                                                                      20, 2013 Cooperating Agency call with agenda,
                                                                                                                                      call‐in number, and passcode.
  051466         2      004075.pdf    E‐mail     3/18/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                   Yavapai‐Apache Nation: Reminder for Wed.,
                                                                                                                                      March 20, 2013 Cooperating Agency call with
                                                                                                                                      agenda, call‐in number, and passcode.
  051468         2      004076.pdf    E‐mail     3/18/2013 Don Watahomigie, Chairman; Jaycee               Kirk LaGory, ANL           The Havasupai Tribe: Reminder for Wed., March
                                                           Manakaja, Tribal Secretary; Margaret                                       20, 2013 Cooperating Agency call with agenda,
                                                           Vick, Atty                                                                 call‐in number, and passcode.
                                                                                         778 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 779 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                                 From   Description
   051470        2      004077.pdf     E‐mail    3/18/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: Reminder that the next
                                                                                                                                      Cooperating Agency meeting will be held on
                                                                                                                                      March 20. Call in number, passcode, and agenda
                                                                                                                                      provided.
  051472         2      004078.pdf    E‐mail     3/18/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL           Hopi: Reminder for Wed., March 20, 2013
                                                                                                                                      Cooperating Agency call with agenda, call‐in
                                                                                                                                      number, and passcode.
  051474         2      004079.pdf    E‐mail     3/18/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Reminder for
                                                                                                                                      Wed., March 20, 2013 Cooperating Agency call
                                                                                                                                      with agenda, call‐in number, and passcode.

  051476         4      004080.pdf    E‐Mail     3/15/2013 Ellsworth@WAPA.GOV;                    LaGory, Kirk E. <lagory@anl.gov>    RE: GCD monthly allocation model
                                                           CSPALMER@WAPA.GOV;
                                                           dostler@ucrcommission.com;
                                                           capron@wapa.gov; valdezra@aol.com;
                                                           Colby.Pellegrino@snwa.com;
                                                           kgrantz@usbr.gov; rclayton@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bennion@wapa.gov;
                                                           bheffernan@usbr.gov; griffinj@anl.gov;
                                                           Jeka@WAPA.GOV


  051480         7      004081.pdf    E‐Mail     3/15/2013 lagory@anl.gov;                        Ellsworth, Craig                    RE: GCD monthly allocation model
                                                           CSPALMER@WAPA.GOV;                     <Ellsworth@WAPA.GOV>
                                                           dostler@ucrcommission.com;
                                                           Capron@WAPA.GOV;
                                                           valdezra@aol.com;
                                                           Colby.Pellegrino@snwa.com;
                                                           kgrantz@usbr.gov; rclayton@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           BENNION@WAPA.GOV;
                                                           bheffernan@usbr.gov; griffinj@anl.gov;
                                                           Jeka@WAPA.GOV

  051487         2      004082.pdf    Other      3/15/2013                                                                            Basin States: Spreadsheet: Glen Canyon Dam
                                                                                                                                      Monthly Targets
  051489         1      004083.pdf    Other      3/15/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL       Hopi: Bruce sent email to Mike inquiring about
                                                                                                                                      the status of the MOU, asking if there was
                                                                                                                                      anything NPS, REC, or the tribal liaison could do
                                                                                                                                      to help move it along.

                                                                                         779 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 780 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                             From      Description
   051490        1      004084.pdf     E‐mail      3/15/2013 Jason John, NDWP                                Bruce Verhaaren, ANL      The Navajo Nation: Bruce sent and email to Jason
                                                                                                                                       John asking if, after participating in the meeting
                                                                                                                                       on March 14, that there is a better understanding
                                                                                                                                       that the LTEMP EIS will not affect water rights.
                                                                                                                                       Bruce informed Mr. John that the project co‐
                                                                                                                                       leads are willing to teleconference with the
                                                                                                                                       committee regarding the relationship of the EIS
                                                                                                                                       to water rights. Asked for the best time to
                                                                                                                                       schedule if he thinks that would help.

  051491         2      004085.pdf     Letter      3/15/2013 Bruce Verhaaren, ANL                            SAL                       The Pueblo of Santa Ana: Certified Mail Delivery
                                                                                                                                       Confirmation
  051493         3      004086.pdf     E‐Mail      3/14/2013 CSPALMER@WAPA.GOV;                     LaGory, Kirk E. <lagory@anl.gov>   RE: GCD monthly allocation model
                                                             Ellsworth@WAPA.GOV;
                                                             dostler@ucrcommission.com;
                                                             capron@wapa.gov; valdezra@aol.com;
                                                             Colby.Pellegrino@snwa.com;
                                                             kgrantz@usbr.gov; rclayton@usbr.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             bennion@wapa.gov;
                                                             bheffernan@usbr.gov; griffinj@anl.gov;
                                                             Jeka@WAPA.GOV


  051496        63      004087.pdf Meeting Notes   3/14/2013                                                                           Fort Mojave Tribal Council: Tribal Participation
                                                                                                                                       Workshop held in Phoenix, AZ. Linda Otero in
                                                                                                                                       attendance by phone.
  051559        63      004088.pdf Meeting Notes   3/14/2013                                                                           The Hualapai Tribe: Tribal Participation Workshop
                                                                                                                                       held in Phoenix, AZ. Peter Bungart in attendance.

  051622        63      004089.pdf Meeting Notes   3/14/2013                                                                           Kaibab Band of Paiute Indians: Tribal
                                                                                                                                       Participation Workshop held in Phoenix, AZ.
                                                                                                                                       Charley Bulletts in attendance.
  051685        63      004090.pdf Meeting Notes   3/14/2013                                                                           The Navajo Nation: Tribal Participation Workshop
                                                                                                                                       held in Phoenix, AZ. Tony Joe and Robert Kirk in
                                                                                                                                       attendance.
  051748        63      004091.pdf Meeting Notes   3/14/2013                                                                           Hopi: Tribal Participation Workshop held in
                                                                                                                                       Phoenix, AZ. Mike Yeatts in attendance.
  051811         1      004092.pdf     E‐mail      3/12/2013 ANL, NPS, REC                                   Bruce Verhaaren, ANL      The Havasupai Tribe: Margaret Vick cannot
                                                                                                                                       attend the March 14th meeting.
  051812         1      004093.pdf     E‐mail      3/12/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL      Kaibab Band of Paiute Indians: Charley Bulletts
                                                                                                                                       will attend the March 14th meeting.
  051813         1      004094.pdf     E‐mail      3/12/2013 ANL, REC, NPS                                   Bruce Verhaaren, ANL      The Hualapai Tribe: Peter Bungart will attend the
                                                                                           780 of 1060                                 March 14th meeting.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 781 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                          From    Description
   051814        1      004095.pdf     E‐mail     3/12/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL    Hopi: Mike Yeatts will attend the March 14th
                                                                                                                                    meeting.
  051815         1      004096.pdf     E‐mail     3/12/2013 Jason John, NDWP                                Bruce Verhaaren, ANL    The Navajo Nation: Jason John and Tony Joe will
                                                                                                                                    attend the March 14th meeting. There may be
                                                                                                                                    other participants from the Navajo as well

  051816         1      004097.pdf     E‐mail     3/12/2013 NPS, REC, ANL                                   Bruce Verhaaren, ANL    The Pueblo of Zuni: Update on tribes for March
                                                                                                                                    14th meeting. Kurt Dongoske may attend.

  051817         1      004098.pdf     E‐mail     3/12/2013 REC,NPS                                         Bruce Verhaaren, ANL    Gila River Indian Community Council: The GRIC
                                                                                                                                    will not attend the March 14th meeting.

  051818         1      004099.pdf     E‐mail     3/12/2013 ANL, NPS, REC                                   Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Status of Tribes
                                                                                                                                    invited to meeting.
  051819         1      004100.pdf      Fax       3/12/2013 ANL, REC, NPS                                   Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Not able to contact
                                                                                                                                    Arlene Kingery. Materials were faxed to Willa
                                                                                                                                    Scott, re: March 14th meeting.
  051820         1      004101.pdf   Phone Call   3/12/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: Not able to contact Peter Pino re:
                                      Record                                                                                        March 14th meeting.
  051821         1      004102.pdf     E‐Mail     3/12/2013 Bruce Verhaaren, ANL                            Linda Otero             Fort Mojave Tribal Council: Linda Otero will
                                                                                                                                    attend the March 14th meeting via
                                                                                                                                    webinar/conference call.
  051822         1      004103.pdf   Phone Call   3/12/2013 Arlene Kingery, THPO                            Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Bruce was able to
                                      Record                                                                                        reach Arlene via phone. She indicated that she
                                                                                                                                    had seen some material from ANL but had not
                                                                                                                                    gone through them in detail; however, the
                                                                                                                                    cultural committee has indicated that the project
                                                                                                                                    may be too far away from them to be directly
                                                                                                                                    involved.
  051823         1      004104.pdf     E‐mail     3/12/2013 Arlene Kingery, THPO                            Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Sent email with a list
                                                                                                                                    of the current CA and Consulting Tribes for the
                                                                                                                                    LTEMP, per her request.




                                                                                          781 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 782 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                 Description
   051824       50      004105.pdf    E‐Mail     3/11/2013 dmartinez@nambepueblo.org;                      Verhaaren, Bruce T. <brucev@anl.gov> Summary of LTEMP EIS tribal workshop
                                                           bchavarria@santaclarapueblo.org;
                                                           Dorena.martineau@ihs.gov;
                                                           betsyc@utetribe.com;
                                                           lhartman@utemountain.org;
                                                           ccoder@yan‐tribe.org;
                                                           mbarger@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           Sarah_Rinkevich@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           jabplanalp@anl.gov; lagory@anl.gov;
                                                           tlpatton@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr gov
  051874         1      004106.pdf    E‐Mail     3/11/2013 tlpino@ziapueblo.org;                           Verhaaren, Bruce T. <brucev@anl.gov> Glen Canyon LTEMP EIS Workshop call‐in
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov
  051875         6      004107.pdf    E‐Mail     3/11/2013 tlpino@ziapueblo.org;                           Verhaaren, Bruce T. <brucev@anl.gov> FW: Glen Canyon LTEMP EIS Tribal Workshop
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov
  051881        50      004108.pdf    E‐mail     3/11/2013 D. Martinez                                     Bruce Verhaaren, ANL                 The Pueblo of Nambe: Bruce sent an email to
                                                                                                                                                tribes who wished to remain on the mailing list,
                                                                                                                                                with a meeting summary of the January 25th
                                                                                                                                                meeting.
  051931        50      004109.pdf    E‐mail     3/11/2013 Ben Chavarria, NAGPRA Contact                   Bruce Verhaaren, ANL                 The Pueblo of Santa Clara: Bruce sent an email to
                                                                                                                                                tribes who wished to remain on the mailing list,
                                                                                                                                                with a meeting summary of the January 25th
                                                                                                                                                meeting.
  051981        50      004110.pdf    E‐mail     3/11/2013 Dorena Martineau                                Bruce Verhaaren, ANL                 Paiute Indian Tribe of Utah: Bruce sent an email
                                                                                                                                                to tribes who wished to remain on the mailing
                                                                                                                                                list, with a meeting summary of the January 25th
                                                                                                                                                meeting.
  052031        50      004111.pdf    E‐mail     3/11/2013 Betsy Chapoose, Cultural Rights and             Bruce Verhaaren, ANL                 Ute Indian Tribe: Bruce sent an email to tribes
                                                           Protection Office                                                                    who wished to remain on the mailing list, with a
                                                                                                                                                meeting summary of the January 25th meeting.

  052081        50      004112.pdf    E‐mail     3/11/2013 Lynn Hartman                                    Bruce Verhaaren, ANL                 Ute Mountain Ute Tribe: Bruce sent an email to
                                                                                                                                                tribes who wished to remain on the mailing list,
                                                                                                                                                with a meeting summary of the January 25th
                                                                                                                                                meeting.

                                                                                         782 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 783 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From                      Description
   052131       50      004113.pdf     E‐mail    3/11/2013 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL                      Yavapai‐Apache Nation: Bruce sent an email to
                                                                                                                                             tribes who wished to remain on the mailing list,
                                                                                                                                             with a meeting summary of the January 25th
                                                                                                                                             meeting.
  052181        50      004114.pdf    Letter     3/11/2013 Ben Robbins, Tribal Liaison                     Bruce Verhaaren, ANL              The Pueblo of Santa Ana: Letter was sent to Ben
                                                                                                                                             Robbins with summary notes and presentation
                                                                                                                                             from the January 25th meeting by Certified Mail.

  052231         6      004115.pdf    E‐mail     3/11/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL              Pueblo of Zia: Bruce emailed Peter asking if he
                                                                                                                                             had received all of the information regarding the
                                                                                                                                             March 14th meeting, as we have not heard
                                                                                                                                             whether or not he will be attending. Explained
                                                                                                                                             that he could contact Jan or Rob if funding was
                                                                                                                                             an issue.
  052237         1      004116.pdf    E‐mail     3/11/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL              Pueblo of Zia: Bruce sent another email letting
                                                                                                                                             Peter know he could attend via webinar and
                                                                                                                                             conference call. Email provided call‐in number,
                                                                                                                                             password, and link to webinar.

  052238         7      004117.pdf    E‐mail     3/11/2013 Arlene Kingery, THPO                            Jennifer Abplanalp, ANL           Fort Yuma Quechan Tribe: Jenn emailed Arlene at
                                                                                                                                             potential email addresses with a copy of the
                                                                                                                                             agenda for the March 14th meeting and a letter
                                                                                                                                             explaining the proposed Tribal participation
                                                                                                                                             process.
  052245         2      004118.pdf    E‐mail     3/11/2013 Jennifer Abplanalp, ANL                         Microsoft Server: Undeliverable   Fort Yuma Quechan Tribe: .com was returned.

  052247         1      004119.pdf    E‐mail     3/11/2013 Jennifer Abplanalp, ANL                Microsoft Server: Delayed                  Fort Yuma Quechan Tribe: .org was delayed.
  052248         2      004120.pdf    E‐Mail     3/8/2013 lagory@anl.gov; Ellsworth@WAPA.GOV; Palmer, Clayton                                RE: GCD monthly allocation model
                                                           dostler@ucrcommission.com;             <CSPALMER@WAPA.GOV>
                                                           Capron@WAPA.GOV;
                                                           valdezra@aol.com;
                                                           Colby.Pellegrino@snwa.com;
                                                           kgrantz@usbr.gov; rclayton@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           BENNION@WAPA.GOV;
                                                           bheffernan@usbr.gov; griffinj@anl.gov;
                                                           Jeka@WAPA.GOV


  052250         1      004121.pdf    E‐Mail     3/8/2013    mbarger@usbr.gov; brucev@anl.gov              Peter Bungart                     RE: March 14 LTEMP EIS meeting with tribes
                                                                                                           <pbungart@circaculture.com>


                                                                                         783 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 784 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                           From      Description
   052251        1      004122.pdf     E‐mail     3/8/2013   Catherine Thomas, THPO Secretary              Bruce Verhaaren, ANL      Gila River Indian Community Council: Bruce
                                                                                                                                     spoke with Catherine Thomas in the THPO's
                                                                                                                                     Office. Neither Barnaby or Larry will be attending
                                                                                                                                     the meeting next week.
  052252         3      004123.pdf     E‐mail     3/8/2013   Bruce Verhaaren, ANL                          Charley Bulletts, CRD     Kaibab Band of Paiute Indians: Charley emailed
                                                                                                                                     Bruce letting him know that he will be at the
                                                                                                                                     March 14th workshop. Bruce thanked Charley
                                                                                                                                     for responding.
  052255         1      004124.pdf   Phone Call   3/8/2013   Jason John, NDWP                              Bruce Verhaaren, ANL      The Navajo Nation: Bruce spoke with Jason John
                                      Record                                                                                         on the phone. He is still working with the
                                                                                                                                     Nabikiyati Committee, which must provide the
                                                                                                                                     final approval for the MOU. The committee has
                                                                                                                                     concerns over water rights. A motion was made
                                                                                                                                     to require a study session before approving the
                                                                                                                                     MOU. Jason told the committee about the
                                                                                                                                     March 14th meeting and indicated that some
                                                                                                                                     committee members may attend the March 14th
                                                                                                                                     meeting in lieu of a study session. He will
                                                                                                                                     continue to work with the committee and explain
                                                                                                                                     the advantages for the Navajo of becoming a CA.
                                                                                                                                     Jason and Tony Joe will be at the March 14th
                                                                                                                                     meeting.

  052256         1      004125.pdf   Phone Call   3/8/2013   Kurt Dongoske, THPO                           Bruce Verhaaren, ANL      The Pueblo of Zuni: Bruce spoke with Kurt
                                      Record                                                                                         Dongoske. Kurt received the materials for the
                                                                                                                                     March 14th meeting. He has a potential conflict
                                                                                                                                     and is not sure he can attend. He is concerned
                                                                                                                                     that the upcoming meeting will just be a rehash
                                                                                                                                     of previous meetings. Based on the letter, he
                                                                                                                                     feels that the tribe's perspective has not been
                                                                                                                                     understood. He feels that we should speak
                                                                                                                                     directly with the elders.

  052257         1      004126.pdf   Phone Call   3/8/2013   Arlene Kingery, THPO                          Jennifer Abplanalp, ANL   Fort Yuma Quechan Tribe: Jenn called Arlene
                                      Record                                                                                         twice and there was no answer. She also tried
                                                                                                                                     her cell phone twice and received a message
                                                                                                                                     stating that the call could not be completed as
                                                                                                                                     dialed.




                                                                                         784 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 785 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                     From                        Description
   052258        4      004127.pdf    E‐Mail      3/7/2013   Ellsworth@WAPA.GOV;                   LaGory, Kirk E. <lagory@anl.gov>               RE: GCD monthly allocation model
                                                             dostler@ucrcommission.com;
                                                             capron@wapa.gov; valdezra@aol.com;
                                                             Colby.Pellegrino@snwa.com;
                                                             kgrantz@usbr.gov; rclayton@usbr.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             cspalmer@wapa.gov;
                                                             bennion@wapa.gov;
                                                             bheffernan@usbr.gov; griffinj@anl.gov



  052262         5      004128.pdf    E‐Mail      3/7/2013   lagory@anl.gov; gknowles@usbr.gov;            Colby Pellegrino                       RE: LTEMP meeting with Basin States on Feb. 8
                                                             rob_p_billerbeck@nps.gov;                     <Colby.Pellegrino@snwa.com>
                                                             griffinj@anl.gov; tlpatton@anl.gov;
                                                             bheffernan@usbr.gov;
                                                             mrunge@usgs.gov; tmelis@usgs.gov;
                                                             seth.shanahan@snwa.com;
                                                             dostler@ucrcommission.com


  052267         1      004129.pdf     E‐mail     3/7/2013   Bruce Verhaaren, ANL                          Michael Yeatts, Tribal Archaeologist   Hopi: Mike emailed Bruce letting him know that
                                                                                                                                                  he will be attending the March 14th workshop.
                                                                                                                                                  Mike has not heard anything about the MOU yet,
                                                                                                                                                  but he will look into it.
  052268         1      004130.pdf     E‐mail     3/7/2013   Jason John, NDWP                              Bruce Verhaaren, ANL                   The Navajo Nation: Bruce emailed Jason John
                                                                                                                                                  asking about the status of the MOU.
  052269         1      004131.pdf   Phone Call   3/7/2013   Willa Scott, Cultural Committee; Arlene Jennifer Abplanalp, ANL                      Fort Yuma Quechan Tribe: Jennifer called Willa
                                      Record                 Kingery, THPO                                                                        Scott to get the name of John Bathke's
                                                                                                                                                  replacement. Will informed her that the
                                                                                                                                                  woman's name is Arlene Kingery. She provided a
                                                                                                                                                  phone and cell phone. Jenn called the office
                                                                                                                                                  phone and there was no answer. Jenn called the
                                                                                                                                                  cell phone and received a message stating that
                                                                                                                                                  the call could not be completed as dialed.

  052270         6      004132.pdf    E‐Mail      3/6/2013   lagory@anl.gov; gknowles@usbr.gov;            Colby Pellegrino                       RE: LTEMP meeting with Basin States on Feb. 8
                                                             rob_p_billerbeck@nps.gov;                     <Colby.Pellegrino@snwa.com>
                                                             griffinj@anl.gov; tlpatton@anl.gov;
                                                             bheffernan@usbr.gov;
                                                             mrunge@usgs.gov; tmelis@usgs.gov


                                                                                         785 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 786 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                           From             Description
   052276        5      004133.pdf    E‐Mail     3/6/2013   Colby.Pellegrino@snwa.com;                    LaGory, Kirk E. <lagory@anl.gov>    RE: LTEMP meeting with Basin States on Feb. 8
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            griffinj@anl.gov; tlpatton@anl.gov;
                                                            bheffernan@usbr.gov;
                                                            mrunge@usgs.gov; tmelis@usgs.gov
  052281         1      004134.pdf    E‐Mail     3/6/2013   htchair@havasupai‐nsn.gov;                    Verhaaren, Bruce T. <brucev@anl.gov> Glen Canyon Dam LTEMP EIS workshop in
                                                            htsec1@havasupai‐nsn.gov;                                                          Flagstaff
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cbulletts74@yahoo.com;
                                                            alan.downer06@gmail.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            kdongoske@cableone.net;
                                                            lindaotero@fortmojave.com;
                                                            tony@navajohistoricpreservation.org;
                                                            tlpino@ziapueblo.org;
                                                            Larry.Benallie@gric.nsn.us;
                                                            'noramcdowell@fortmojave.com';
                                                            htsec0@havasupai‐nsn.gov;
                                                            lkuwanwisiwma@hopi‐nsn.gov;
                                                            Barnaby.lewis@gric.nsn.us;
                                                            lorjac@frontiernet.net;
                                                            catherine.thomas@gric.nsn.us;
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
  052282         1      004135.pdf    E‐mail     3/6/2013   Don Watahomigie, Chairman; Tribal             Bruce Verhaaren, ANL                The Havasupai Tribe: Bruce sent an email to
                                                            Secretary, Margaret Vick, Atty                                                    tribes informing everyone that the March 14th
                                                                                                                                              meeting will be accessible via Webinar and
                                                                                                                                              Conference Call. Provided the call‐in number,
                                                                                                                                              password, and link to the webinar.
  052283         1      004136.pdf    E‐mail     3/6/2013   Mike Yeatts, Tribal Archaeologist             Bruce Verhaaren, ANL                Hopi: Bruce sent an email to tribes informing
                                                                                                                                              everyone that the March 14th meeting will be
                                                                                                                                              accessible via Webinar and Conference Call.
                                                                                                                                              Provided the call‐in number, password, and link
                                                                                                                                              to the webinar.


                                                                                        786 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 787 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From    Description
   052284        1      004137.pdf     E‐mail    3/6/2013   Loretta Jackson‐Kelly,THPO; Peter             Bruce Verhaaren, ANL    The Hualapai Tribe: Bruce sent an email to tribes
                                                            Bungart, Dept.. of CR                                                 informing everyone that the March 14th meeting
                                                                                                                                  will be accessible via Webinar and Conference
                                                                                                                                  Call. Provided the call‐in number, password, and
                                                                                                                                  link to the webinar.
  052285         1      004138.pdf    E‐mail     3/6/2013   Charley Bulletts, CRD                         Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Bruce sent an
                                                                                                                                  email to tribes informing everyone that the
                                                                                                                                  March 14th meeting will be accessible via
                                                                                                                                  Webinar and Conference Call. Provided the call‐
                                                                                                                                  in number, password, and link to the webinar.

  052286         1      004139.pdf    E‐mail     3/6/2013   Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL             The Navajo Nation: Bruce sent an email to tribes
                                                            Ray Benally, Director, DWP; Tony Joe,                                 informing everyone that the March 14th meeting
                                                            Supervisory Archaeologist                                             will be accessible via Webinar and Conference
                                                                                                                                  Call. Provided the call‐in number, password, and
                                                                                                                                  link to the webinar.
  052287         1      004140.pdf    E‐mail     3/6/2013   Kurt Dongoske, THPO                           Bruce Verhaaren, ANL    The Pueblo of Zuni: Bruce sent an email to tribes
                                                                                                                                  informing everyone that the March 14th meeting
                                                                                                                                  will be accessible via Webinar and Conference
                                                                                                                                  Call. Provided the call‐in number, password, and
                                                                                                                                  link to the webinar.
  052288         1      004141.pdf    E‐mail     3/6/2013   Linda Otero, Director Cultural Society;       Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Bruce sent an email
                                                            Nora McDowell‐Antone                                                  to tribes informing everyone that the March 14th
                                                                                                                                  meeting will be accessible via Webinar and
                                                                                                                                  Conference Call. Provided the call‐in number,
                                                                                                                                  password, and link to the webinar.

  052289         1      004142.pdf    E‐mail     3/6/2013   Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL           Gila River Indian Community Council: Bruce sent
                                                            Specialist; Barnaby Lewis, THPO;                                      an email to tribes informing everyone that the
                                                            Catherine Thomas, THPO Secretary                                      March 14th meeting will be accessible via
                                                                                                                                  Webinar and Conference Call. Provided the call‐
                                                                                                                                  in number, password, and link to the webinar.

  052290         1      004143.pdf    E‐mail     3/6/2013   Peter Pino, Tribal Administrator              Bruce Verhaaren, ANL    Pueblo of Zia: Bruce sent an email to tribes
                                                                                                                                  informing everyone that the March 14th meeting
                                                                                                                                  will be accessible via Webinar and Conference
                                                                                                                                  Call. Provided the call‐in number, password, and
                                                                                                                                  link to the webinar.
  052291         1      004144.pdf    E‐mail     3/6/2013   Leigh Kuwanwisiwma, THPO                      Bruce Verhaaren, ANL    Hopi: Bruce sent an email to Leigh
                                                                                                                                  Kuwanwisiwma informing him that the March
                                                                                                                                  14th meeting will be accessible via Webinar and
                                                                                                                                  Conference Call. Provided the call‐in number,
                                                                                                                                  password, and link to the webinar.

                                                                                        787 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 788 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                       To                                          From     Description
   052292        1      004145.pdf   Phone Call   3/6/2013   Quechan Tribal Office                         Bruce Verhaaren, ANL     Fort Yuma Quechan Tribe: Bruce called the
                                       Record                                                                                       Quechan and asked for John Bathke's
                                                                                                                                    replacements. The woman who answered did
                                                                                                                                    not know his replacement's name, but gave
                                                                                                                                    Bruce a phone number of 760‐572‐2423. Bruce
                                                                                                                                    called and there was no answer.

  052293         4      004146.pdf    E‐Mail      3/5/2013   andrea.ray@noaa.gov;                 Wuerker, Bryan <bwuerker@usbr.gov> March CRFS Meeting
                                                             angeroth@usgs.gov;
                                                             angus.goodbody@por.usda.gov;
                                                             Bill.Reed@noaa.gov;
                                                             brenda.alcorn@noaa.gov;
                                                             brent.bernard@noaa.gov;
                                                             chris.pacheco@co.usda.gov;
                                                             craig.peterson@noaa.gov;
                                                             DCrabtree@usbr.gov;
                                                             djbright@usgs.gov;
                                                             edward.clark@noaa.gov;
                                                             EKnight@usbr.gov;
                                                             Greg.Smith@noaa.gov;
                                                             Gregory.Peacock@spl01.usace.army.mil
                                                             ; John.Lhotak@noaa.gov;
                                                             kblickenstaff@usbr.gov;
                                                             Kevin.Werner@noaa.gov;
                                                             LOFTIN@wapa.gov;
                                                             LVerzella@usbr.gov;
                                                             Michelle.Schmidt@noaa.gov;
                                                             mike.gillespie@co.usda.gov;
                                                             mjmoran@usgs.gov;
                                                             MMWilson@usbr.gov;
                                                             PDavidson@usbr.gov;
                                                             Randy.Julander@ut.usda.gov;




                                                                                         788 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 789 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                   From                     Description
   052297        3      004147.pdf    E‐Mail     3/5/2013   alan.downer06@gmail.com;              LaGory, Kirk E. <lagory@anl.gov>            RE: LTEMP Performance Criteria and Resource
                                                            Amy.Heuslein@bia.gov;                                                             Goals and Objectives
                                                            bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; jasthiriot@crc.nv.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
  052300         5      004148.pdf    E‐Mail     3/5/2013   gknowles@usbr.gov; lagory@anl.gov             Milligan Douglas W (Doug)           RE: LTEMP EIS DRAFT Performance Criteria
                                                                                                          <Doug.Milligan@srpnet.com>
  052305         4      004149.pdf    E‐Mail     3/5/2013   Doug.Milligan@srpnet.com;                     Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP EIS DRAFT Performance Criteria
                                                            lagory@anl.gov
  052309         3      004150.pdf    E‐Mail     3/5/2013   gknowles@usbr.gov                   Milligan Douglas W (Doug)                     RE: LTEMP EIS DRAFT Performance Criteria
                                                                                                <Doug.Milligan@srpnet.com>
  052312         2      004151.pdf    E‐mail     3/5/2013   Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                              The Navajo Nation: Coop. Ag. Were informed
                                                                                                                                              that the join‐leads will now accept comments on
                                                                                                                                              performance criteria and Resource Goals
                                                                                                                                              Objectives until April 5, 2013.

  052314         2      004152.pdf    E‐mail     3/5/2013   Charley Bulletts, CRD                         Kirk LaGory, ANL                    Kaibab Band of Paiute Indians: Coop. Ag. Were
                                                                                                                                              informed that the joint‐leads will now accept
                                                                                                                                              comments on performance criteria and Resource
                                                                                                                                              Goals Objectives until April 5, 2013.




                                                                                        789 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 790 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                     From                  Description
   052316        2      004153.pdf     E‐mail    3/5/2013   Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                       Yavapai‐Apache Nation: Coop. Ag. Were
                                                                                                                                           informed that the join‐leads will now accept
                                                                                                                                           comments on performance criteria and Resource
                                                                                                                                           Goals Objectives until April 5, 2013.

  052318         2      004154.pdf    E‐mail     3/5/2013   Don Watahomigie, Chairman; Jaycee             Kirk LaGory, ANL                 The Havasupai Tribe: Coop. Ag. Were informed
                                                            Manakaja, Tribal Secretary; Margaret                                           that the join‐leads will now accept comments on
                                                            Vick, Atty                                                                     performance criteria and Resource Goals
                                                                                                                                           Objectives until April 5, 2013.

  052320         2      004155.pdf    E‐mail     3/5/2013   Kurt Dongoske, THPO                           Kirk LaGory, ANL                 The Pueblo of Zuni: Coop. Ag. Were informed
                                                                                                                                           that the join‐leads will now accept comments on
                                                                                                                                           performance criteria and Resource Goals
                                                                                                                                           Objectives until April 5, 2013.

  052322         2      004156.pdf    E‐mail     3/5/2013   Loretta Jackson‐Kelly, THPO; Peter            Kirk LaGory, ANL                 The Hualapai Tribe: Coop. Ag. Were informed
                                                            Bungart, Dept. of CR                                                           that the join‐leads will now accept comments on
                                                                                                                                           performance criteria and Resource Goals
                                                                                                                                           Objectives until April 5, 2013.

  052324         2      004157.pdf    E‐mail     3/5/2013   Mike Yeatts, Tribal Archaeologist             Kirk LaGory, ANL                 Hopi: Coop. Ag. Were informed that the join‐
                                                                                                                                           leads will now accept comments on performance
                                                                                                                                           criteria and Resource Goals Objectives until April
                                                                                                                                           5, 2013.
  052326         1      004158.pdf    Other      3/5/2013                                                                                  Basin States: Spreadsheet: Glen Canyon Dam
                                                                                                                                           Monthly Targets
  052327         2      004159.pdf    E‐Mail     3/4/2013   gknowles@usbr.gov                             Leslie James <creda@qwest.net>   Re: LTEMP EIS DRAFT Performance Criteria




                                                                                        790 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 791 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                Description
   052329        2      004160.pdf    E‐Mail     3/4/2013   alan.downer06@gmail.com;                      Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP EIS DRAFT Performance Criteria
                                                            Amy.Heuslein@bia.gov;
                                                            agold@usbr.gov;
                                                            anne_castle@ios.doi.gov;
                                                            ardenkucate@yahoo.com;
                                                            bheffernan@usbr.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dennisstrong@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            frederickhwhite@frontiernet.net;
                                                            garry.cantley@bia.gov;
                                                            gmyers12@msn.com;
                                                            jharkins@crc.nv.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            jerryleecox@durango.net;
                                                            jcjordan1@cox.net;
                                                            john.shields@wyo.gov;
                                                            cuszhman@yahoo.com;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov; farvana@aol.com;




                                                                                        791 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 792 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   052331        4      004161.pdf    E‐Mail     3/4/2013   Colby.Pellegrino@snwa.com;           LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP meeting with Basin States on Feb. 8
                                                            dostler@ucrcommission.com;
                                                            lesley_fitzpatrick@fws.gov;
                                                            Amy.Heuslein@bia.gov;
                                                            garry.cantley@bia.gov;
                                                            DTrueman@usbr.gov;
                                                            kgrantz@usbr.gov; krussell@usbr.gov;
                                                            nwilliams@usbr.gov;
                                                            bennion@wapa.gov; loftin@wapa.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            rclayton@usbr.gov; griffinj@anl.gov;
                                                            mrunge@usgs.gov; tmelis@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            teri_tucker@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            donmagpie@hotmail.com;
                                                            csharris@crb.ca.gov;
                                                            john.shields@wyo.gov;
                                                            kevin.flanigan@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;




                                                                                        792 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 793 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                From                 Description
   052335        6      004162.pdf    E‐Mail     3/4/2013   htchair@havasupai‐nsn.gov;           Verhaaren, Bruce T. <brucev@anl.gov> Glen Canyon LTEMP EIS Tribal Workshop
                                                            htsec1@havasupai‐nsn.gov;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cbulletts74@yahoo.com;
                                                            alan.downer06@gmail.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            kdongoske@cableone.net;
                                                            lindaotero@fortmojave.com;
                                                            tony@navajohistoricpreservation.org;
                                                            tlpino@ziapueblo.org;
                                                            Larry.Benallie@gric.nsn.us;
                                                            Culturalcommittee@quechantribe.org;
                                                            'noramcdowell@fortmojave.com';
                                                            htsec0@havasupai‐nsn.gov;
                                                            lkuwanwisiwma@hopi‐nsn.gov;
                                                            Barnaby.lewis@gric.nsn.us;
                                                            lorjac@frontiernet.net;
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
  052341         6      004163.pdf    E‐mail     3/4/2013   Don Watahomigie, Chairman; Tribal             Bruce Verhaaren, ANL        The Havasupai Tribe: Bruce sent an email to the
                                                            Secretary; Margaret Vick, Atty                                            tribes with a copy of the agenda and Tribal
                                                                                                                                      Participation Plan for the March 14th meeting.

  052347         6      004164.pdf    E‐mail     3/4/2013   Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL             Hopi: Bruce sent an email to the tribes with a
                                                            Kuwanwisiwma, THPO                                                        copy of the agenda and Tribal Participation Plan
                                                                                                                                      for the March 14th meeting.
  052353         6      004165.pdf    E‐mail     3/4/2013   Loretta Jackson‐Kelly,THPO; Peter             Bruce Verhaaren, ANL        The Hualapai Tribe: Bruce sent an email to the
                                                            Bungart, Dept.. of CR                                                     tribes with a copy of the agenda and Tribal
                                                                                                                                      Participation Plan for the March 14th meeting.

  052359         6      004166.pdf    E‐mail     3/4/2013   Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL                 The Navajo Nation: Bruce sent an email to the
                                                            Ray Benally, Director, NDWP; Tony Joe,                                    tribes with a copy of the agenda and Tribal
                                                            SA                                                                        Participation Plan for the March 14th meeting

  052365         6      004167.pdf    E‐mail     3/4/2013   Kurt Dongoske, THPO                           Bruce Verhaaren, ANL        The Pueblo of Zuni: Bruce sent an email to the
                                                                                                                                      tribes with a copy of the agenda and Tribal
                                                                                                                                      Participation Plan for the March 14th meeting.
                                                                                        793 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 794 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From               Description
   052371        6      004168.pdf     E‐mail    3/4/2013   Linda Otero, Director Cultural Society;       Bruce Verhaaren, ANL               Fort Mojave Tribal Council: Bruce sent an email
                                                            Nora McDowell‐Antone                                                             to the tribes with a copy of the agenda and Tribal
                                                                                                                                             Participation Plan for the March 14th meeting.

  052377         6      004169.pdf    E‐mail     3/4/2013   Peter Pino, Tribal Administrator              Bruce Verhaaren, ANL               Pueblo of Zia: Bruce sent an email to the tribes
                                                                                                                                             with a copy of the agenda and Tribal Participation
                                                                                                                                             Plan for the March 14th meeting.

  052383         6      004170.pdf    E‐mail     3/4/2013   Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                      Gila River Indian Community Council: Bruce sent
                                                            Specialist; Barnaby Lewis, THPO                                                  an email to the tribes with a copy of the agenda
                                                                                                                                             and Tribal Participation Plan for the March 14th
                                                                                                                                             meeting.
  052389         6      004171.pdf    E‐mail     3/4/2013   Charley Bulletts, CRD                         Bruce Verhaaren, ANL               Kaibab Band of Paiute Indians: Bruce sent an
                                                                                                                                             email to the tribes with a copy of the agenda and
                                                                                                                                             Tribal Participation Plan for the March 14th
                                                                                                                                             meeting.
  052395         8      004172.pdf     Fax       3/4/2013   Barnaby Lewis, THPO                           Bruce Verhaaren, ANL               Gila River Indian Community Council: Bruce faxed
                                                                                                                                             agenda and Tribal Participation Plan for the
                                                                                                                                             March 14th LTEMP Meeting. Fax was not
                                                                                                                                             delivered. Tried twice. Jenn emailed the agenda
                                                                                                                                             and Tribal Participation Plan for the March 14th
                                                                                                                                             Meeting to Catherine Thomas.

  052403         6      004173.pdf    E‐mail     3/4/2013   Catherine Thomas, THPO Secretary              Jennifer Abplanalp, ANL            Gila River Indian Community Council: Email was
                                                                                                                                             sent to Catherine Thomas/Larry Benallie
  052409         1      004174.pdf    E‐mail     3/4/2013   Jennifer Abplanalp, ANL                       Catherine Thomas, THPO Secretary   Gila River Indian Community Council: Catherine
                                                                                                                                             emailed Jenn and asked to be cc'd on emails to
                                                                                                                                             Barnaby Lewis.
  052410         6      004175.pdf    E‐mail     3/4/2013   Leigh Kuwanwisiwma, THPO                      Bruce Verhaaren, ANL               Hopi: Bruce sent an email to Leigh
                                                                                                                                             Kuwanwisiwma with a copy of the agenda and
                                                                                                                                             Tribal Participation Plan for the March 14th
                                                                                                                                             meeting.
  052416         7      004176.pdf     Fax       3/4/2013   Cultural Committee                            Bruce Verhaaren, ANL               Fort Yuma Quechan Tribe: Bruce sent fax to the
                                                                                                                                             cultural committee with a copy of the agenda
                                                                                                                                             and the Tribal Participation Plan for the March
                                                                                                                                             14, 2013 meeting.
  052423         1      004177.pdf    E‐mail     3/4/2013   Cultural Committee                            Bruce Verhaaren, ANL               Fort Yuma Quechan Tribe: Bruce sent email to
                                                                                                                                             the cultural committee. Email is delayed.




                                                                                        794 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 795 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                        From                    Description
   052424        4      004178.pdf    E‐Mail     3/1/2013   jcjordan1@cox.net;                            Capron, Shane <Capron@WAPA.GOV>         RE: April TWG Agenda
                                                            Ellsworth@WAPA.GOV;
                                                            vkartha@azwater.gov;
                                                            farvana@aol.com;
                                                            jasthiriot@crc.nv.gov;
                                                            mcrawford@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            cpage@triangleassociates.com;
                                                            rwheeler@triangleassociates.com
  052428         3      004179.pdf    E‐mail     3/1/2013   Charley Bulletts, CRD                         Glen Knowles, REC; Rob Billerbeck, NPS Kaibab Band of Paiute Indians: E‐mail restating
                                                                                                                                                 one of LTEMPs goals to full consider tribal values
                                                                                                                                                 and views within the development of the LTEMP,
                                                                                                                                                 requesting Tribal participation work proposals
                                                                                                                                                 and detailing Tribal Involvement in the LTEMP
                                                                                                                                                 EIS.
  052431         3      004180.pdf    E‐mail     3/1/2013   Don Watahomigie, Chairman; Tribal             Glen Knowles, REC; Rob Billerbeck, NPS The Havasupai Tribe: E‐mail restating one of
                                                            Secretary; Margaret Vick, Atty                                                       LTEMPs goals to full consider tribal values and
                                                                                                                                                 views within the development of the LTEMP,
                                                                                                                                                 requesting Tribal participation work proposals
                                                                                                                                                 and detailing Tribal Involvement in the LTEMP
                                                                                                                                                 EIS.
  052434         3      004181.pdf    E‐mail     3/1/2013   Leigh Kuwanwisiwma, THPO; Mike                Glen Knowles, REC; Rob Billerbeck, NPS Hopi: E‐mail restating one of LTEMPs goals to full
                                                            Yeatts, Tribal Archaeologist                                                         consider tribal values and views within the
                                                                                                                                                 development of the LTEMP, requesting Tribal
                                                                                                                                                 participation work proposals and detailing Tribal
                                                                                                                                                 Involvement in the LTEMP EIS.

  052437         3      004182.pdf    E‐mail     3/1/2013   Loretta Jackson‐Kelly, THPO; Peter   Glen Knowles, REC; Rob Billerbeck, NPS The Hualapai Tribe: E‐mail restating one of
                                                            Bungart, Dept. of CR                                                        LTEMPs goals to full consider tribal values and
                                                                                                                                        views within the development of the LTEMP,
                                                                                                                                        requesting Tribal participation work proposals
                                                                                                                                        and detailing Tribal Involvement in the LTEMP
                                                                                                                                        EIS.
  052440         3      004183.pdf    E‐mail     3/1/2013   Jason John, NDWP; Alan Downer, THPO; Glen Knowles, REC; Rob Billerbeck, NPS The Navajo Nation: E‐mail restating one of
                                                            Tony Joe, Supervisory Archaeologist;                                        LTEMPs goals to full consider tribal values and
                                                            Ray Benally, NDWP                                                           views within the development of the LTEMP,
                                                                                                                                        requesting Tribal participation work proposals
                                                                                                                                        and detailing Tribal Involvement in the LTEMP
                                                                                                                                        EIS.
  052443         3      004184.pdf    E‐mail     3/1/2013   Kurt Dongoske, THPO                  Glen Knowles, REC; Rob Billerbeck, NPS The Pueblo of Zuni: E‐mail restating one of
                                                                                                                                        LTEMPs goals to full consider tribal values and
                                                                                                                                        views within the development of the LTEMP,
                                                                                                                                        requesting Tribal participation work proposals
                                                                                                                                        and detailing Tribal Involvement in the LTEMP
                                                                                     795 of 1060                                        EIS.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 796 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                               From                  Description
   052446        3      004185.pdf     E‐mail     3/1/2013   Linda Otero, Director Cultural Society;
                                                                                                Glen Knowles, REC; Rob Billerbeck, NPS Fort Mojave Tribal Council: E‐mail restating one
                                                             Nora McDowell‐Antone                                                      of LTEMPs goals to full consider tribal values and
                                                                                                                                       views within the development of the LTEMP,
                                                                                                                                       requesting Tribal participation work proposals
                                                                                                                                       and detailing Tribal Involvement in the LTEMP
                                                                                                                                       EIS.
  052449         3      004186.pdf     E‐mail     3/1/2013 Arlene Kingery, THPO                 Glen Knowles, REC; Rob Billerbeck, NPS Fort Yuma Quechan Tribe: E‐mail restating one of
                                                                                                                                       LTEMPs goals to full consider tribal values and
                                                                                                                                       views within the development of the LTEMP,
                                                                                                                                       requesting Tribal participation work proposals
                                                                                                                                       and detailing Tribal Involvement in the LTEMP
                                                                                                                                       EIS.
  052452         3      004187.pdf     E‐mail     3/1/2013 Barnaby Lewis, THPO; Larry Benallie  Glen Knowles, REC; Rob Billerbeck, NPS Gila River Indian Community Council: E‐mail ‐
                                                                                                                                       Letter from joint‐leads restating one of LTEMPs
                                                                                                                                       goals to full consider tribal values and views
                                                                                                                                       within the development of the LTEMP,
                                                                                                                                       requesting Tribal participation work proposals
                                                                                                                                       and detailing Tribal Involvement in the LTEMP
                                                                                                                                       EIS.
  052455         2      004188.pdf   Phone Call    3/1/2013 Catherine Thomas, THPO Secretary    Jennifer Abplanalp, ANL                Gila River Indian Community Council: Jenn sent
                                      Record                                                                                           email to Catherine with the save‐the‐date for the
                                                                                                                                       March 14th LTEMP meeting.
  052457        43      004189.pdf    E‐Mail      2/28/2013 dnimkin@npca.org; gknowles@usbr.gov Billerbeck, Rob                        Fwd: LTEMP EIS DRAFT Performance Criteria
                                                                                                <rob_p_billerbeck@nps.gov>
  052500         1      004190.pdf   Phone Call   2/28/2013 Jennifer Abplanalp, ANL             Catherine Thomas, THPO Secretary       Gila River Indian Community Council: Catherine
                                      Record                                                                                           Thomas left a VM for Jenn Abplanalp. She
                                                                                                                                       received the fax we sent, but it was unreadable.
                                                                                                                                       She requested we send the invitation to her
                                                                                                                                       email address: catherine.thomas@gric.nsn.us.

  052501        42      004191.pdf    E‐Mail      2/27/2013 nlash@grandcanyontrust.org;                     Billerbeck, Rob                     Re: LTEMP EIS DRAFT Performance Criteria
                                                            gknowles@usbr.gov                               <rob_p_billerbeck@nps.gov>
  052543        42      004192.pdf    E‐Mail      2/27/2013 nlash@grandcanyontrust.org                      Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP EIS DRAFT Performance Criteria

  052585         2      004193.pdf    E‐Mail      2/27/2013 rob_p_billerbeck@nps.gov;                       Nikolai Lash                        Re: LTEMP EIS DRAFT Performance Criteria
                                                            gknowles@usbr.gov                               <nlash@grandcanyontrust.org>
  052587         2      004194.pdf    E‐Mail      2/27/2013 gknowles@usbr.gov;                              Leslie James <creda@qwest.net>      RE: LTEMP EIS DRAFT Performance Criteria
                                                            rob_p_billerbeck@nps.gov
  052589         4      004195.pdf    E‐Mail      2/27/2013 bheffernan@usbr.gov                             Baker, Amee <abaker@usbr.gov>       ACHP Letter
  052593        41      004196.pdf    E‐mail      2/27/2013 Alan Downer, THPO; Jason John, NDWP             Kirk LaGory, ANL                    The Navajo Nation: Presentation that was given
                                                                                                                                                at AMWG meeting regarding the LTEMP EIS
                                                                                                                                                process and alternatives, sent to Coop. Ag.


                                                                                          796 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 797 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                              From          Description
   052634       41      004197.pdf     E‐mail      2/27/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL                  Kaibab Band of Paiute Indians: Presentation that
                                                                                                                                               was given at AMWG meeting regarding the
                                                                                                                                               LTEMP EIS process and alternatives, sent to Coop.
                                                                                                                                               Ag.
  052675        41      004198.pdf     E‐mail      2/27/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                          Yavapai‐Apache Nation: E‐mail with presentation
                                                                                                                                               given at the AMWG meeting regarding LTEMP
                                                                                                                                               process and alternatives.
  052716        41      004199.pdf     E‐mail      2/27/2013 Don Watahomigie, Chairperson; Jaycee Kirk LaGory, ANL                             The Havasupai Tribe: Presentation that was given
                                                             Manakaja, Tribal Secretary; Margaret                                              at AMWG meeting regarding the LTEMP EIS
                                                             Vick, Atty                                                                        process and alternatives, sent to Coop. Ag.

  052757        41      004200.pdf     E‐mail      2/27/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                  The Pueblo of Zuni: Presentation that was given
                                                                                                                                               at AMWG meeting regarding the LTEMP EIS
                                                                                                                                               process and alternatives, sent to Coop. Ag.

  052798        41      004201.pdf     E‐mail      2/27/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                  Hopi: Presentation that was given at AMWG
                                                                                                                                               meeting regarding the LTEMP EIS process and
                                                                                                                                               alternatives, sent to Coop. Ag.
  052839         1      004202.pdf   Phone Call    2/27/2013 Larry Benallie, Archaeology Compliance Jennifer Abplanalp, ANL                    Gila River Indian Community Council: Jenn called
                                      Record                 Specialist                                                                        Larry and left a message on his VM asking for the
                                                                                                                                               best way to contact him and Barnaby Lewis. Larry
                                                                                                                                               called back and said that he can be reached by
                                                                                                                                               Email and USPS. He suggested email and USPS
                                                                                                                                               for Barnaby as well. Larry provided his and
                                                                                                                                               Barnaby's email, a physical address, and a fax
                                                                                                                                               number.
  052840         1      004203.pdf     E‐mail      2/27/2013 Barnaby Lewis, THPO                             Bruce Verhaaren, ANL              Gila River Indian Community Council: Sent
                                                                                                                                               Barnaby Lewis the March 14 meeting
                                                                                                                                               information.
  052841         3      004204.pdf Meeting Notes   2/27/2013 Barnaby Lewis, THPO                             Bruce Verhaaren, ANL              Gila River Indian Community Council: Fax sent to
                                                                                                                                               Barnaby Lewis
  052844         1      004205.pdf     E‐mail      2/27/2013 Leigh Kuwanwisiwma, THPO                        Bruce Verhaaren, ANL              Hopi: Bruce re‐sent the email with the save the
                                                                                                                                               date to Leigh's correct email address
  052845         5      004206.pdf Meeting Notes   2/27/2013                                                                                   The Havasupai Tribe: CA Meeting. Margaret Vick
                                                                                                                                               in attendance.
  052850         5      004207.pdf Meeting Notes   2/27/2013                                                                                   The Hualapai Tribe: CA Meeting. Peter Bungart in
                                                                                                                                               attendance.
  052855         5      004208.pdf Meeting Notes   2/27/2013                                                                                   Hopi: CA Meeting. Mike Yeatts in attendance.

  052860         1      004209.pdf     E‐mail      2/27/2013 Bruce Verhaaren, ANL                            Microsoft Server: Undeliverable   Fort Yuma Quechan Tribe: March 25th email was
                                                                                                                                               returned.




                                                                                           797 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 798 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From                       Description
   052861       11      004210.pdf    E‐Mail     2/26/2013 alan.downer06@gmail.com;              LaGory, Kirk E. <lagory@anl.gov>              LTEMP Performance Criteria and Resource Goals
                                                           Amy.Heuslein@bia.gov;                                                               and Objectives
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  052872         2      004211.pdf    E‐Mail     2/26/2013 capron@wapa.gov;                                John and Carol Jordan               Preliminary April TWG agenda items
                                                           gknowles@usbr.gov;                              <jcjordan1@cox.net>
                                                           cpage@triangleassociates.com;
                                                           rwheeler@triangleassociates.com
  052874        2       004212.pdf    E‐Mail     2/26/2013 gknowles@usbr.gov                               Bill Stewart <BStewart@azgfd.gov>   RE: LTEMP EIS DRAFT Performance Criteria
  052876        11      004213.pdf    E‐mail     2/26/2013 Alan Downer, THPO; Jason John, NDWP             Kirk LaGory, ANL                    The Navajo Nation: Latest version of LTEMP
                                                                                                                                               performance criteria as well as Resource Goals
                                                                                                                                               and Objectives, with changes made in response
                                                                                                                                               to CA comments provided in Sept. Sent to CA's.
                                                                                                                                               Asked for written comments on Performance
                                                                                                                                               Criteria by March 15, 2013.
  052887        11      004214.pdf    E‐mail     2/26/2013 Don Watahomigie, Chairman; Jaycee               Kirk LaGory, ANL                    The Havasupai Tribe: Latest version of LTEMP
                                                           Manakaja, Tribal Secretary; Margaret                                                performance criteria as well as Resource Goals
                                                           Vick, Atty                                                                          and Objectives, with changes made in response
                                                                                                                                               to CA comments provided in Sept. was sent to
                                                                                                                                               CA's. Asked for written comments on
                                                                                                                                               Performance Criteria by March 15, 2013.

                                                                                         798 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 799 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From           Description
   052898       11      004215.pdf     E‐mail    2/26/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                Yavapai‐Apache Nation: Latest version of LTEMP
                                                                                                                                   performance criteria as well as Resource Goals
                                                                                                                                   and Objectives, with changes made in response
                                                                                                                                   to CA comments provided in Sept. Sent to CA's.
                                                                                                                                   Asked for written comments on Performance
                                                                                                                                   Criteria by March 15, 2013.

  052909        11      004216.pdf    E‐mail     2/26/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL        The Pueblo of Zuni: Latest version of LTEMP
                                                                                                                                   performance criteria as well as Resource Goals
                                                                                                                                   and Objectives, with changes made in response
                                                                                                                                   to CA comments provided in Sept. Sent to CA's.
                                                                                                                                   Asked for written comments on Performance
                                                                                                                                   Criteria by March 15, 2013.
  052920        11      004217.pdf    E‐mail     2/26/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL        The Hualapai Tribe: Latest version of LTEMP
                                                           Bungart, Dept. of CR                                                    performance criteria as well as Resource Goals
                                                                                                                                   and Objectives, with changes made in response
                                                                                                                                   to CA comments provided in Sept. sent to CA's.
                                                                                                                                   Asked for written comments on Performance
                                                                                                                                   Criteria by March 15, 2013.
  052931        11      004218.pdf    E‐mail     2/26/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL        Hopi: Latest version of LTEMP performance
                                                                                                                                   criteria as well as Resource Goals and Objectives,
                                                                                                                                   with changes made in response to CA comments
                                                                                                                                   provided in Sept. Sent to CA's. Asked for written
                                                                                                                                   comments on Performance Criteria by March 15,
                                                                                                                                   2013.
  052942        11      004219.pdf    E‐mail     2/26/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL        Kaibab Band of Paiute Indians: Latest version of
                                                                                                                                   LTEMP performance criteria as well as Resource
                                                                                                                                   Goals and Objectives, with changes made in
                                                                                                                                   response to CA comments provided in Sept. Sent
                                                                                                                                   to CA's. Asked for written comments on
                                                                                                                                   Performance Criteria by March 15, 2013.

  052953         2      004220.pdf    E‐mail     2/26/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL    Hopi: Bruce emailed Mike asking if Leigh's email
                                                                                                                                   address was correct. Mike responded indicating
                                                                                                                                   that the email address should end in
                                                                                                                                   @hopi.nsn.us not @hopi‐nsn.us
  052955         3      004221.pdf     Fax       2/26/2013 Cultural Committee                              Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Bruce Verhaaren, ANL
                                                                                                                                   sent fax to the Quechan Cultural Committee with
                                                                                                                                   information on the upcoming March 14, 2013
                                                                                                                                   meeting.




                                                                                         799 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 800 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From                       Description
   052958        2      004222.pdf    E‐Mail     2/25/2013 alan.downer06@gmail.com;              LaGory, Kirk E. <lagory@anl.gov>              LTEMP Cooperating Agency Conference Call
                                                           Amy.Heuslein@bia.gov;
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  052960         9      004223.pdf    E‐Mail     2/25/2013 ttrujillo@crb.ca.gov                            Knowles, Glen <gknowles@usbr.gov>   Fwd: LTEMP EIS DRAFT Performance Criteria

  052969         1      004224.pdf    E‐mail     2/25/2013 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL                           The Navajo Nation: Email from Bruce Verhaaren,
                                                           Ray Benally, Director, DWP; Tony Joe,                                               ANL to Tribal Representatives, indicating the next
                                                           Supervisory Archaeologist                                                           meeting regarding Tribal Participation will be
                                                                                                                                               held on March 14, 2013 at GCMRC in Flagstaff,
                                                                                                                                               AZ. The meeting will provide a project update,
                                                                                                                                               further clarify participation of the tribes in the EIS
                                                                                                                                               process, and discuss approaches from evaluating
                                                                                                                                               effects in a manner appropriate to each tribe.




                                                                                         800 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 801 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From    Description
   052970        1      004225.pdf     E‐mail    2/25/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Email from Bruce
                                                                                                                                   Verhaaren, ANL to Tribal Representatives,
                                                                                                                                   indicating the next meeting regarding Tribal
                                                                                                                                   Participation will be held on March 14, 2013 at
                                                                                                                                   GCMRC in Flagstaff, AZ. The meeting will provide
                                                                                                                                   a project update, further clarify participation of
                                                                                                                                   the tribes in the EIS process, and discuss
                                                                                                                                   approaches from evaluating effects in a manner
                                                                                                                                   appropriate to each tribe.

  052971         1      004226.pdf    E‐mail     2/25/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Email from Bruce
                                                           Nora McDowell‐Antone                                                    Verhaaren, ANL to Tribal Representatives,
                                                                                                                                   indicating the next meeting regarding Tribal
                                                                                                                                   Participation will be held on March 14, 2013 at
                                                                                                                                   GCMRC in Flagstaff, AZ. The meeting will provide
                                                                                                                                   a project update, further clarify participation of
                                                                                                                                   the tribes in the EIS process, and discuss
                                                                                                                                   approaches from evaluating effects in a manner
                                                                                                                                   appropriate to each tribe.

  052972         1      004227.pdf    E‐mail     2/25/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Email from Bruce Verhaaren,
                                                                                                                                   ANL to Tribal Representatives, indicating the next
                                                                                                                                   meeting regarding Tribal Participation will be
                                                                                                                                   held on March 14, 2013 at GCMRC in Flagstaff,
                                                                                                                                   AZ. The meeting will provide a project update,
                                                                                                                                   further clarify participation of the tribes in the EIS
                                                                                                                                   process, and discuss approaches from evaluating
                                                                                                                                   effects in a manner appropriate to each tribe.


  052973         1      004228.pdf    E‐mail     2/25/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: Email from Bruce Verhaaren, ANL
                                                                                                                                   to Tribal Representatives, indicating the next
                                                                                                                                   meeting regarding Tribal Participation will be
                                                                                                                                   held on March 14, 2013 at GCMRC in Flagstaff,
                                                                                                                                   AZ. The meeting will provide a project update,
                                                                                                                                   further clarify participation of the tribes in the EIS
                                                                                                                                   process, and discuss approaches from evaluating
                                                                                                                                   effects in a manner appropriate to each tribe.




                                                                                         801 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 802 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From             Description
   052974        1      004229.pdf     E‐mail    2/25/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL             Gila River Indian Community Council: Email from
                                                           Specialist                                                              Bruce Verhaaren, ANL to Tribal Representatives,
                                                                                                                                   indicating the next meeting regarding Tribal
                                                                                                                                   Participation will be held on March 14, 2013 at
                                                                                                                                   GCMRC in Flagstaff, AZ. The meeting will provide
                                                                                                                                   a project update, further clarify participation of
                                                                                                                                   the tribes in the EIS process, and discuss
                                                                                                                                   approaches from evaluating effects in a manner
                                                                                                                                   appropriate to each tribe.

  052975         1      004230.pdf    E‐mail     2/25/2013 Cultural Committee                              Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Email from Bruce
                                                                                                                                   Verhaaren, ANL to Tribal Representatives,
                                                                                                                                   indicating the next meeting regarding Tribal
                                                                                                                                   Participation will be held on March 14, 2013 at
                                                                                                                                   GCMRC in Flagstaff, AZ. The meeting will provide
                                                                                                                                   a project update, further clarify participation of
                                                                                                                                   the tribes in the EIS process, and discuss
                                                                                                                                   approaches from evaluating effects in a manner
                                                                                                                                   appropriate to each tribe.

  052976         1      004231.pdf    E‐mail     2/25/2013 Don Watahomigie, Chairman; Tribal               Bruce Verhaaren, ANL    The Havasupai Tribe: Email from Bruce
                                                           Secretary; Margaret Vick, Atty                                          Verhaaren, ANL to Tribal Representatives,
                                                                                                                                   indicating the next meeting regarding Tribal
                                                                                                                                   Participation will be held on March 14, 2013 at
                                                                                                                                   GCMRC in Flagstaff, AZ. The meeting will provide
                                                                                                                                   a project update, further clarify participation of
                                                                                                                                   the tribes in the EIS process, and discuss
                                                                                                                                   approaches from evaluating effects in a manner
                                                                                                                                   appropriate to each tribe.

  052977         1      004232.pdf    E‐mail     2/25/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL           Hopi: Email from Bruce Verhaaren, ANL to Tribal
                                                           Kuwanwisiwma, THPO                                                      Representatives, indicating the next meeting
                                                                                                                                   regarding Tribal Participation will be held on
                                                                                                                                   March 14, 2013 at GCMRC in Flagstaff, AZ. The
                                                                                                                                   meeting will provide a project update, further
                                                                                                                                   clarify participation of the tribes in the EIS
                                                                                                                                   process, and discuss approaches from evaluating
                                                                                                                                   effects in a manner appropriate to each tribe.




                                                                                         802 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 803 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From              Description
   052978        1      004233.pdf     E‐mail    2/25/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL              The Hualapai Tribe: Email from Bruce Verhaaren,
                                                           Bungart, Dept.. of CR                                                             ANL to Tribal Representatives, indicating the next
                                                                                                                                             meeting regarding Tribal Participation will be
                                                                                                                                             held on March 14, 2013 at GCMRC in Flagstaff,
                                                                                                                                             AZ. The meeting will provide a project update,
                                                                                                                                             further clarify participation of the tribes in the EIS
                                                                                                                                             process, and discuss approaches from evaluating
                                                                                                                                             effects in a manner appropriate to each tribe.


  052979         2      004234.pdf    E‐mail     2/25/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                          Yavapai‐Apache Nation: Reminder for Feb. 27,
                                                                                                                                             2013 Cooperating Agency call with agenda, call‐in
                                                                                                                                             number, and passcode.
  052981         2      004235.pdf    E‐mail     2/25/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                  The Pueblo of Zuni: Reminder for Feb. 27, 2013
                                                                                                                                             Cooperating Agency call with agenda, call‐in
                                                                                                                                             number, and passcode.
  052983         2      004236.pdf    E‐mail     2/25/2013 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL                  The Hualapai Tribe: Reminder for Feb. 27, 2013
                                                           Bungart, Dept. of CR                                                              Cooperating Agency call with agenda, call‐in
                                                                                                                                             number, and passcode.
  052985         2      004237.pdf    E‐mail     2/25/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                  Hopi: Reminder for Feb. 27, 2013 Cooperating
                                                                                                                                             Agency call with agenda, call‐in number, and
                                                                                                                                             passcode.
  052987         2      004238.pdf    E‐mail     2/25/2013 Charley Bullets, CRD                            Kirk LaGory                       Kaibab Band of Paiute Indians: Reminder for Feb.
                                                                                                                                             27, 2013 Cooperating Agency call with agenda,
                                                                                                                                             call‐in number, and passcode.
  052989         2      004239.pdf    E‐mail     2/25/2013 Bruce Verhaaren, ANL                            Microsoft Server: Undeliverable   Hopi: Email to Leigh was returned
  052991         2      004240.pdf    E‐mail     2/23/2013 Bruce Verhaaren, ANL                            Microsoft Server: Undeliverable   Fort Yuma Quechan Tribe: Email Returned




                                                                                         803 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 804 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                Description
   052993        8      004241.pdf    E‐Mail     2/22/2013 alan.downer06@gmail.com;                       Knowles, Glen <gknowles@usbr.gov>   LTEMP EIS DRAFT Performance Criteria
                                                           Amy.Heuslein@bia.gov;
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           gmyers12@msn.com;
                                                           jharkins@crc.nv.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;
                                                           john.shields@wyo.gov;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov; farvana@aol.com;
  053001         1      004242.pdf    E‐Mail     2/22/2013 vkartha@azwater.gov                            Knowles, Glen <gknowles@usbr.gov>   Re: Draft LTEMP performance criteria

  053002         1      004243.pdf    E‐Mail     2/22/2013 gknowles@usbr.gov                              Vineetha Kartha                     Draft LTEMP performance criteria
                                                                                                          <vkartha@azwater.gov>
  053003         2      004244.pdf    E‐mail     2/22/2013 Bruce Verhaaren, ANL                           Microsoft Server: Undeliverable     Fort Yuma Quechan Tribe: Email Returned
  053005         1      004245.pdf    E‐Mail     2/21/2013 cpage@triangleassociates.com;                  Capron, Shane <Capron@WAPA.GOV>     June TWG meeting dates question
                                                           jcjordan1@cox.net;
                                                           GKnowles@usbr.gov
  053006        64      004246.pdf    E‐mail     2/21/2013 Charley Bulletts, CRD                          Bruce Verhaaren, ANL                Kaibab Band of Paiute Indians: Bruce Verhaaren,
                                                                                                                                              ANL, sent an email to Tribal Representatives with
                                                                                                                                              the January 25 meeting minutes and a copy of
                                                                                                                                              the power point that was presented at the
                                                                                                                                              meeting. The email asked tribes to review the
                                                                                                                                              minutes to make sure the meaning and intent of
                                                                                                                                              what they said was captured correctly and asked
                                                                                                                                              them to send any comments, questions, or
                                                                                                                                              concerns.

                                                                                        804 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 805 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From    Description
   053070       64      004247.pdf     E‐mail    2/21/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL    The Hualapai Tribe: Bruce Verhaaren, ANL, sent
                                                           Bungart, Dept.. of CR                                                   an email to Tribal Representatives with the
                                                                                                                                   January 25 meeting minutes and a copy of the
                                                                                                                                   power point that was presented at the meeting.
                                                                                                                                   The email asked tribes to review the minutes to
                                                                                                                                   make sure the meaning and intent of what they
                                                                                                                                   said was captured correctly and asked them to
                                                                                                                                   send any comments, questions, or concerns.

  053134        64      004248.pdf    E‐mail     2/21/2013 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL               The Navajo Nation: Bruce Verhaaren, ANL, sent
                                                           Ray Benally, Director, DWP; Tony Joe,                                   an email to Tribal Representatives with the
                                                           Supervisory Archaeologist                                               January 25 meeting minutes and a copy of the
                                                                                                                                   power point that was presented at the meeting.
                                                                                                                                   The email asked tribes to review the minutes to
                                                                                                                                   make sure the meaning and intent of what they
                                                                                                                                   said was captured correctly and asked them to
                                                                                                                                   send any comments, questions, or concerns.

  053198        64      004249.pdf    E‐mail     2/21/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Bruce Verhaaren,
                                                           Nora McDowell‐Antone                                                    ANL, sent an email to Tribal Representatives with
                                                                                                                                   the January 25 meeting minutes and a copy of
                                                                                                                                   the power point that was presented at the
                                                                                                                                   meeting. The email asked tribes to review the
                                                                                                                                   minutes to make sure the meaning and intent of
                                                                                                                                   what they said was captured correctly and asked
                                                                                                                                   them to send any comments, questions, or
                                                                                                                                   concerns.
  053262        64      004250.pdf    E‐mail     2/21/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Bruce Verhaaren, ANL, sent
                                                                                                                                   an email to Tribal Representatives with the
                                                                                                                                   January 25 meeting minutes and a copy of the
                                                                                                                                   power point that was presented at the meeting.
                                                                                                                                   The email asked tribes to review the minutes to
                                                                                                                                   make sure the meaning and intent of what they
                                                                                                                                   said was captured correctly and asked them to
                                                                                                                                   send any comments, questions, or concerns.

  053326        64      004251.pdf    E‐mail     2/21/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: Bruce Verhaaren, ANL, sent an
                                                                                                                                   email to Tribal Representatives with the January
                                                                                                                                   25 meeting minutes and a copy of the power
                                                                                                                                   point that was presented at the meeting. The
                                                                                                                                   email asked tribes to review the minutes to make
                                                                                                                                   sure the meaning and intent of what they said
                                                                                                                                   was captured correctly and asked them to send
                                                                                                                                   any comments, questions, or concerns.
                                                                                         805 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 806 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                        To                                 From             Description
   053390       64      004252.pdf      E‐mail      2/21/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL             Gila River Indian Community Council: Bruce
                                                              Specialist                                                              Verhaaren, ANL, sent an email to Tribal
                                                                                                                                      Representatives with the January 25 meeting
                                                                                                                                      minutes and a copy of the power point that was
                                                                                                                                      presented at the meeting. The email asked tribes
                                                                                                                                      to review the minutes to make sure the meaning
                                                                                                                                      and intent of what they said was captured
                                                                                                                                      correctly and asked them to send any comments,
                                                                                                                                      questions, or concerns.

  053454        64      004253.pdf      E‐mail      2/21/2013 Cultural Committee                              Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Bruce Verhaaren, ANL,
                                                                                                                                      sent an email to Tribal Representatives with the
                                                                                                                                      January 25 meeting minutes and a copy of the
                                                                                                                                      power point that was presented at the meeting.
                                                                                                                                      The email asked tribes to review the minutes to
                                                                                                                                      make sure the meaning and intent of what they
                                                                                                                                      said was captured correctly and asked them to
                                                                                                                                      send any comments, questions, or concerns.

  053518        64      004254.pdf      E‐mail      2/21/2013 Don Watahomigie, Chairman; Tribal               Bruce Verhaaren, ANL    The Havasupai Tribe: Bruce Verhaaren, ANL, sent
                                                              Secretary; Margaret Vick, Atty                                          an email to Tribal Representatives with the
                                                                                                                                      January 25 meeting minutes and a copy of the
                                                                                                                                      power point that was presented at the meeting.
                                                                                                                                      The email asked tribes to review the minutes to
                                                                                                                                      make sure the meaning and intent of what they
                                                                                                                                      said was captured correctly and asked them to
                                                                                                                                      send any comments, questions, or concerns.

  053582        64      004255.pdf      E‐mail      2/21/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL           Hopi: Bruce Verhaaren, ANL, sent an email to
                                                              Kuwanwisiwma, THPO                                                      Tribal Representatives with the January 25
                                                                                                                                      meeting minutes and a copy of the power point
                                                                                                                                      that was presented at the meeting. The email
                                                                                                                                      asked tribes to review the minutes to make sure
                                                                                                                                      the meaning and intent of what they said was
                                                                                                                                      captured correctly and asked them to send any
                                                                                                                                      comments, questions, or concerns.

  053646        18      004256.pdf   Presentation   2/21/2013                                                                         PowerPoint presentation: Presentation on
                                                                                                                                      decision analysis to support he LTEMP EIS at the
                                                                                                                                      Colorado River Basin States meeting .
  053664        40      004257.pdf   Presentation   2/21/2013                                                                         PowerPoint presentation: Presentation to
                                                                                                                                      Adaptive Management Working Group on LTEMP
                                                                                                                                      EIS process update and schedule.
  053704        37      004258.pdf   Presentation   2/21/2013                                                                         PowerPoint presentation: Presentation on
                                                                                            806 of 1060                               decision analysis.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 807 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                  Description
   053741        2      004259.pdf     E‐mail    2/21/2013 Bruce Verhaaren, ANL                 Microsoft Server: Undeliverable        Hopi: Email to Leigh was returned
   053743        1      004260.pdf     E‐mail    2/21/2013 Bruce Verhaaren, ANL                 Microsoft Server: Delayed              Fort Yuma Quechan Tribe: Email returned
   053744        1      004261.pdf    E‐Mail     2/20/2013 htchair@havasupai‐nsn.gov;           Verhaaren, Bruce T. <brucev@anl.gov>   Revised LTEMP Doodle Poll
                                                           htsec1@havasupai‐nsn.gov;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           lorjac@frontiernet.net;
                                                           pbungart@circaculture.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cbulletts74@yahoo.com;
                                                           alan.downer06@gmail.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           kdongoske@cableone.net;
                                                           lindaotero@fortmojave.com;
                                                           tony@navajohistoricpreservation.org;
                                                           tlpino@ziapueblo.org;
                                                           Larry.Benallie@gric.nsn.us;
                                                           Culturalcommittee@quechantribe.org;
                                                           normamcdowell@fortmojave.com;
                                                           htsec0@havasupai‐nsn.gov;
                                                           lkuwanwisiwma@hopi‐nsn.gov;
                                                           Jennifer_Dierker@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           steve_daron@nps.gov;
                                                           Christine_Landrum@nps.gov;
                                                           Ellen_Brennan@nps.gov;
  053745         1      004262.pdf    E‐mail     2/20/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL        Kaibab Band of Paiute Indians: Bruce Verhaaren,
                                                                                                                                       ANL, sent an email to the tribes with a link to the
                                                                                                                                       doodle poll regarding a 1‐day meeting with tribal
                                                                                                                                       representatives regarding the LTEMP EIS.

  053746         1      004263.pdf    E‐mail     2/20/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                 Gila River Indian Community Council: Bruce
                                                           Specialist                                                                  Verhaaren, ANL, sent an email to the tribes with
                                                                                                                                       a link to the doodle poll regarding a 1‐day
                                                                                                                                       meeting with tribal representatives regarding the
                                                                                                                                       LTEMP EIS.
  053747         1      004264.pdf    E‐mail     2/20/2013 Don Watahomigie, Chairman; Tribal               Bruce Verhaaren, ANL        The Havasupai Tribe: Bruce Verhaaren, ANL, sent
                                                           Secretary; Margaret Vick, Atty                                              an email to the tribes with a link to a new doodle
                                                                                                                                       poll regarding the tribal participation meetings.
                                                                                                                                       The poll was modified to include dates later in
                                                                                                                                       March, reflecting the initial response from tribes.

                                                                                         807 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 808 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                   From                     Description
   053748        1      004265.pdf     E‐mail      2/20/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL                     Hopi: Bruce Verhaaren, ANL, sent an email to the
                                                             Kuwanwisiwma, THPO                                                                tribes with a link to a new doodle poll regarding
                                                                                                                                               the tribal participation meetings. The poll was
                                                                                                                                               modified to include dates later in March,
                                                                                                                                               reflecting the initial response from tribes.

  053749         1      004266.pdf     E‐mail      2/20/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL              The Hualapai Tribe: Bruce Verhaaren, ANL, sent
                                                             Bungart, Dept.. of CR                                                             an email to the tribes with a link to the doodle
                                                                                                                                               poll regarding a 1‐day meeting with tribal
                                                                                                                                               representatives regarding the LTEMP EIS.

  053750         1      004267.pdf     E‐mail      2/20/2013 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL                         The Navajo Nation: ‐Bruce Verhaaren, ANL, sent
                                                             Ray Benally, Director, DWP; Tony Joe,                                             an email to the tribes with a link to the doodle
                                                             Supervisory Archaeologist                                                         poll regarding a 1‐day meeting with tribal
                                                                                                                                               representatives regarding the LTEMP EIS.

  053751         1      004268.pdf     E‐mail      2/20/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL              The Pueblo of Zuni: Bruce Verhaaren, ANL, sent
                                                                                                                                               an email to the tribes with a link to the doodle
                                                                                                                                               poll regarding a 1‐day meeting with tribal
                                                                                                                                               representatives regarding the LTEMP EIS.

  053752         1      004269.pdf     E‐mail      2/20/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL              Fort Mojave Tribal Council: Bruce Verhaaren,
                                                             Nora McDowell‐Antone                                                              ANL, sent an email to the tribes with a link to the
                                                                                                                                               doodle poll regarding a meeting in late March
                                                                                                                                               (modified dates, based on first Doodle Poll)

  053753         1      004270.pdf     E‐mail      2/20/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL              Pueblo of Zia: Bruce Verhaaren, ANL, sent an
                                                                                                                                               email to the tribes with a link to the doodle poll
                                                                                                                                               regarding a 1‐day meeting with tribal
                                                                                                                                               representatives regarding the LTEMP EIS.
  053754         1      004271.pdf     E‐mail      2/20/2013 Cultural Committee                              Bruce Verhaaren, ANL              Fort Yuma Quechan Tribe: Bruce Verhaaren, ANL,
                                                                                                                                               sent an email to the tribes with a link to the
                                                                                                                                               doodle poll regarding a 1‐day meeting with tribal
                                                                                                                                               representatives regarding the LTEMP EIS.

  053755         2      004272.pdf     E‐mail      2/20/2013 Bruce Verhaaren, ANL                            Microsoft Server: Undeliverable   Fort Mojave Tribal Council: E‐mail to Nora
                                                                                                                                               McDowell returned‐ Invalid recipient
  053757         2      004273.pdf     E‐mail      2/20/2013 Nora McDowell‐Antone                            Bruce Verhaaren, ANL              Fort Mojave Tribal Council: Re‐sent e‐mail to
                                                                                                                                               correct e‐mail
  053759         2      004274.pdf    E‐mail       2/20/2013 Bruce Verhaaren, ANL                            Microsoft Server: Undeliverable   Hopi: Email to Leigh was returned
  053761        1       004275.pdf    E‐mail       2/20/2013 Bruce Verhaaren, ANL                            Microsoft Server: Delayed         Fort Yuma Quechan Tribe: E‐mail returned.
  053762        43      004276.pdf Meeting Notes   2/19/2013                                                                                   The Navajo Nation: AMWG Meeting notes‐ Tony
                                                                                                                                               Joe indicated he will now be more involved in the
                                                                                                                                               LTEMP process
                                                                                           808 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 809 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                            From        Description
   053805       43      004277.pdf Meeting Notes   2/19/2013                                                                                 The Pueblo of Zuni: AMWG Meeting‐Kurt
                                                                                                                                             expressed that the ZUNI are gun shy of using the
                                                                                                                                             SDM process. It didn't work well for the NNF EA.
                                                                                                                                             It imposes language barriers by using English and
                                                                                                                                             a western process for trade‐offs. Wants to know
                                                                                                                                             if the tribal schedule is being pushed. He
                                                                                                                                             submitted his proposal last September. He wasn’t
                                                                                                                                             the work to be meaningful and he needs to work
                                                                                                                                             with elders to explain the complexity. Wants to
                                                                                                                                             know where the 20k came from for each tribe.
                                                                                                                                             He is sympathetic to the budget but stated that
                                                                                                                                             LTEMP will not get the information from Zuni
                                                                                                                                             without a level of effort on LTEMPs part.


  053848        43      004278.pdf Meeting Notes   2/19/2013                                                                                 Hopi: LTEMP schedule, SDM, Funding, and Tribal
                                                                                                                                             Participation Discussed. Mike Yeatts indicated
                                                                                                                                             they will need funding for tribal involvement. Not
                                                                                                                                             sure he would support removing the treatment
                                                                                                                                             budget line item to support tribal involvement.

  053891        43      004279.pdf Meeting Notes   2/19/2013                                                                                 The Hualapai Tribe: ‐AMWG Meeting Notes‐
                                                                                                                                             Loretta suggested using previous testimonies.

  053934        43      004280.pdf Meeting Notes   2/19/2013                                                                             Kaibab Band of Paiute Indians: ‐AMWG meeting
                                                                                                                                         notes‐ Charley stated that all tribes will be
                                                                                                                                         different in their concerns for the canyon and
                                                                                                                                         responses to trade‐offs.
  053977         2      004281.pdf     E‐Mail      2/14/2013 gknowles@usbr.gov; jasonjohn@navajo‐ Ray Benally <rbenally@frontiernet.net> Proposed LTEMP Tribal Meeting ‐ NN Available
                                                             nsn.gov; alan.downer06@gmail.com;                                           Dates
                                                             rbenally@frontiernet.net

  053979         2      004282.pdf     E‐Mail      2/14/2013 gknowles@usbr.gov;                              Jason John <jasonjohn@navajo‐   RE: Proposed LTEMP Tribal Meeting ‐ Friday
                                                             rbenally@frontiernet.net                        nsn.gov>                        February 22, 2013
  053981         1      004283.pdf     E‐mail      2/14/2013 Don Watahomigie, Chairman; Tribal               Bruce Verhaaren, ANL            The Havasupai Tribe: Bruce Verhaaren, ANL, sent
                                                             Secretary; Margaret Vick, Atty                                                  an email to the tribes with a link to the doodle
                                                                                                                                             poll regarding a meeting in early March.

  053982         1      004284.pdf     E‐mail      2/14/2013 Cultural Committee                              Bruce Verhaaren, ANL            Fort Yuma Quechan Tribe: Bruce Verhaaren, ANL,
                                                                                                                                             sent an email to the tribes with a link to the
                                                                                                                                             doodle poll regarding a meeting in early March.

  053983         1      004285.pdf     E‐mail      2/14/2013 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL                   Hopi: Bruce Verhaaren, ANL, sent an email to the
                                                             Kuwanwisiwma, THPO                                                              tribes with a link to the doodle poll regarding a
                                                                                           809 of 1060                                       meeting in early March.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 810 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From        Description
   053984        1      004286.pdf     E‐mail    2/14/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL        The Hualapai Tribe: Bruce Verhaaren, ANL, sent
                                                           Bungart, Dept.. of CR                                                       an email to the tribes with a link to the doodle
                                                                                                                                       poll regarding a meeting in early March.

  053985         1      004287.pdf    E‐mail     2/14/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL        Kaibab Band of Paiute Indians: Bruce Verhaaren,
                                                                                                                                       ANL, sent an email to the tribes with a link to the
                                                                                                                                       doodle poll regarding a meeting in early March.

  053986         1      004288.pdf    E‐mail     2/14/2013 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL                   The Navajo Nation: Bruce Verhaaren, ANL, sent
                                                           Ray Benally, Director, DWP; Tony Joe,                                       an email to the tribes with a link to the doodle
                                                           Supervisory Archaeologist                                                   poll regarding a meeting in early March.

  053987         1      004289.pdf    E‐mail     2/14/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL        The Pueblo of Zuni: Bruce Verhaaren, ANL, sent
                                                                                                                                       an email to the tribes with a link to the doodle
                                                                                                                                       poll regarding a meeting in early March.

  053988         1      004290.pdf    E‐mail     2/14/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL        Fort Mojave Tribal Council: Bruce Verhaaren,
                                                           Nora McDowell‐Antone                                                        ANL, sent an email to the tribes with a link to the
                                                                                                                                       doodle poll regarding a meeting in early March.

  053989         1      004291.pdf    E‐mail     2/14/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL        Pueblo of Zia: Bruce Verhaaren, ANL, sent an
                                                                                                                                       email to the tribes with a link to the doodle poll
                                                                                                                                       regarding a meeeting in early March.

  053990         1      004292.pdf    E‐mail     2/14/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                 Gila River Indian Community Council: Bruce
                                                           Specialist                                                                  Verhaaren, ANL, sent an email to the tribes with
                                                                                                                                       a link to the doodle poll regarding a meeting in
                                                                                                                                       early March.
  053991         1      004293.pdf    E‐mail     2/14/2013 Nora McDowell‐Antone                            Bruce Verhaaren, ANL        Fort Mojave Tribal Council: Bruce Verhaaren,
                                                                                                                                       ANL, sent an email to the Nora McDowell with a
                                                                                                                                       link to the doodle poll regarding a meeting in
                                                                                                                                       early March.
  053992         1      004294.pdf    E‐mail     2/14/2013 Bruce Verhaaren, ANL                            Microsoft Server: Delayed   Fort Yuma Quechan Tribe: E‐mail returned.




                                                                                         810 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 811 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                Description
   053993        2      004295.pdf    E‐Mail     2/13/2013 htchair@havasupai‐nsn.gov;           Knowles, Glen <gknowles@usbr.gov>   Re: Proposed LTEMP Tribal Meeting ‐ Friday
                                                           htsec1@havasupai‐nsn.gov;                                                February 22, 2013
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           lorjac@frontiernet.net;
                                                           pbungart@circaculture.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cbulletts74@yahoo.com;
                                                           alan.downer06@gmail.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           kdongoske@cableone.net;
                                                           lindaotero@fortmojave.com;
                                                           tony@navajohistoricpreservation.org;
                                                           tlpino@ziapueblo.org;
                                                           Larry.Benallie@gric.nsn.us;
                                                           Culturalcommittee@quechantribe.org;
                                                           noramcdowell@fortmojave.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Christine_Landrum@nps.gov;
                                                           steve_daron@nps.gov;
                                                           danorourke@anl.gov;
  053995         1      004296.pdf    E‐mail     2/13/2013 Don Watahomigie, Chairman; Tribal              Glen Knowles, REC         The Havasupai Tribe: Glen Knowles, REC, sent an
                                                           Secretary; Margaret Vick, Atty                                           email to Cooperating and Consulting Tribes
                                                                                                                                    informing everyone that many tribes will not be
                                                                                                                                    able to attend a meeting on Friday, February 22.
                                                                                                                                    Glen indicated he would send a doodle poll
                                                                                                                                    shortly for the a meeting in early March.

  053996         1      004297.pdf    E‐mail     2/13/2013 Cultural Committee                             Glen Knowles, REC         Fort Yuma Quechan Tribe: Glen Knowles, REC,
                                                                                                                                    sent an email to Cooperating and Consulting
                                                                                                                                    Tribes informing everyone that many tribes will
                                                                                                                                    not be able to attend a meeting on Friday,
                                                                                                                                    February 22. Glen indicated he would send a
                                                                                                                                    doodle poll shortly for the a meeting in early
                                                                                                                                    March.




                                                                                        811 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 812 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From    Description
   053997        1      004298.pdf     E‐mail    2/13/2013 Mike Yeatts, Tribal Archaeologist               Glen Knowles, REC       Hopi: Glen Knowles, REC, sent an email to
                                                                                                                                   Cooperating and Consulting Tribes informing
                                                                                                                                   everyone that many tribes will not be able to
                                                                                                                                   attend a meeting on Friday, February 22. Glen
                                                                                                                                   indicated he would send a doodle poll shortly for
                                                                                                                                   the a meeting in early March.
  053998         1      004299.pdf    E‐mail     2/13/2013 Loretta Jackson‐Kelly,THPO; Peter               Glen Knowles, REC       The Hualapai Tribe: Glen Knowles, REC, sent an
                                                           Bungart, Dept.. of CR                                                   email to Cooperating and Consulting Tribes
                                                                                                                                   informing everyone that many tribes will not be
                                                                                                                                   able to attend a meeting on Friday, February 22.
                                                                                                                                   Glen indicated he would send a doodle poll
                                                                                                                                   shortly for the a meeting in early March.

  053999         1      004300.pdf    E‐mail     2/13/2013 Charley Bulletts, CRD                           Glen Knowles, REC       Kaibab Band of Paiute Indians: Glen Knowles,
                                                                                                                                   REC, sent an email to Cooperating and
                                                                                                                                   Consulting Tribes informing everyone that many
                                                                                                                                   tribes will not be able to attend a meeting on
                                                                                                                                   Friday, February 22. Glen indicated he would
                                                                                                                                   send a doodle poll shortly for the a meeting in
                                                                                                                                   early March.
  054000         1      004301.pdf    E‐mail     2/13/2013 Alan Downer, THPO; Jason John, NDWP; Glen Knowles, REC                  The Navajo Nation: Glen Knowles, REC, sent an
                                                           Ray Benally, Director, DWP; Tony Joe,                                   email to Cooperating and Consulting Tribes
                                                           Supervisory Archaeologist                                               informing everyone that many tribes will not be
                                                                                                                                   able to attend a meeting on Friday, February 22.
                                                                                                                                   Glen indicated he would send a doodle poll
                                                                                                                                   shortly for the a meeting in early March.

  054001         1      004302.pdf    E‐mail     2/13/2013 Kurt Dongoske, THPO                             Glen Knowles, REC       The Pueblo of Zuni: Glen Knowles, REC, sent an
                                                                                                                                   email to Cooperating and Consulting Tribes
                                                                                                                                   informing everyone that many tribes will not be
                                                                                                                                   able to attend a meeting on Friday, February 22.
                                                                                                                                   Glen indicated he would send a doodle poll
                                                                                                                                   shortly for the a meeting in early March.

  054002         1      004303.pdf    E‐mail     2/13/2013 Linda Otero, Director Cultural Society;         Glen Knowles, REC       Fort Mojave Tribal Council: Glen Knowles, REC,
                                                           Nora McDowell‐Antone                                                    sent an email to Cooperating and Consulting
                                                                                                                                   Tribes informing everyone that many tribes will
                                                                                                                                   not be able to attend a meeting on Friday,
                                                                                                                                   February 22. Glen indicated he would send a
                                                                                                                                   doodle poll shortly for the a meeting in early
                                                                                                                                   March.




                                                                                         812 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 813 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From    Description
   054003        1      004304.pdf     E‐mail    2/13/2013 Peter Pino, Tribal Administrator                Glen Knowles, REC       Pueblo of Zia: Glen Knowles, REC, sent an email
                                                                                                                                   to Cooperting and Consulting Tribes informing
                                                                                                                                   everyone that many tribes will not be able to
                                                                                                                                   attend a meeting on Friday, February 22. Glen
                                                                                                                                   indicated he would send a doodle poll shortly for
                                                                                                                                   the a meeting in early March.

  054004         1      004305.pdf    E‐mail     2/13/2013 Larry Benallie, Archaeology Compliance Glen Knowles, REC                Gila River Indian Community Council: Glen
                                                           Specialist                                                              Knowles, REC, sent an email to Cooperating and
                                                                                                                                   Consulting Tribes informing everyone that many
                                                                                                                                   tribes will not be able to attend a meeting on
                                                                                                                                   Friday, February 22. Glen indicated he would
                                                                                                                                   send a doodle poll shortly for the a meeting in
                                                                                                                                   early March.
  054005         1      004306.pdf    E‐Mail     2/12/2013 gknowles@usbr.gov;                   Mike <Michael.Yeatts@nau.edu>      Re: Proposed LTEMP Tribal Meeting ‐ Friday
                                                           htchair@havasupai‐nsn.gov;                                              February 22, 2013
                                                           htsec1@havasupai‐nsn.gov;
                                                           mjvick@gmail.com;
                                                           lorjac@frontiernet.net;
                                                           pbungart@circaculture.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cbulletts74@yahoo.com;
                                                           alan.downer06@gmail.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           kdongoske@cableone.net;
                                                           lindaotero@fortmojave.com;
                                                           tony@navajohistoricpreservation.org;
                                                           tlpino@ziapueblo.org;
                                                           Larry.Benallie@gric.nsn.us;
                                                           Culturalcommittee@quechantribe.org;
                                                           noramcdowell@fortmojave.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Christine_Landrum@nps.gov;
                                                           steve_daron@nps.gov;
                                                           danorourke@anl.gov;




                                                                                         813 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 814 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                    From                         Description
   054006       22      004307.pdf    E‐Mail     2/12/2013 creda@qwest.net;                    LaGory, Kirk E. <lagory@anl.gov>                LTEMP Alternatives Screening Tool
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov; tmelis@usgs.gov;
                                                           mrunge@usgs.gov; griffinj@anl.gov;
                                                           tlpatton@anl.gov

  054028         2      004308.pdf    E‐Mail     2/12/2013 lorjac@frontiernet.net;                         Knowles, Glen <gknowles@usbr.gov>   Re: Proposed LTEMP Tribal Meeting ‐ Friday
                                                           rob_p_billerbeck@nps.gov;                                                           February 22, 2013
                                                           lagory@anl.gov; brucev@anl.gov
  054030         2      004309.pdf    E‐Mail     2/12/2013 gknowles@usbr.gov                               loretta <lorjac@frontiernet.net>    Re: Proposed LTEMP Tribal Meeting ‐ Friday
                                                                                                                                               February 22, 2013
  054032         2      004310.pdf    E‐Mail     2/12/2013 rbenally@frontiernet.net;                       Knowles, Glen <gknowles@usbr.gov>   Re: Proposed LTEMP Tribal Meeting ‐ Friday
                                                           lagory@anl.gov; brucev@anl.gov;                                                     February 22, 2013 at Tempe, 8:00 am
                                                           rob_p_billerbeck@nps.gov
  054034         2      004311.pdf    E‐Mail     2/12/2013 gknowles@usbr.gov                     Jason John <jasonjohn@navajo‐                 Action Complete ‐ Thank you!
                                                                                                 nsn.gov>
  054036         2      004312.pdf    E‐Mail     2/12/2013 verify‐1360689714.29107.1.0.0f659e79‐ Knowles, Glen <gknowles@usbr.gov>             Re: Action Required ‐ Press REPLY and SEND
                                                           jasonjohn@navajo‐nsn.gov

  054038         2      004313.pdf    E‐Mail     2/12/2013 gknowles@usbr.gov; jasonjohn@navajo‐ Ray Benally <rbenally@frontiernet.net> Proposed LTEMP Tribal Meeting ‐ Friday February
                                                           nsn.gov; alan.downer06@gmail.com;                                           22, 2013 at Tempe, 8:00 am
                                                           rbenally@frontiernet.net




                                                                                         814 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 815 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                          Description
   054040        1      004314.pdf    E‐Mail     2/12/2013 htchair@havasupai‐nsn.gov;           Knowles, Glen <gknowles@usbr.gov>             Proposed LTEMP Tribal Meeting ‐ Friday February
                                                           htsec1@havasupai‐nsn.gov;                                                          22, 2013
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           lorjac@frontiernet.net;
                                                           pbungart@circaculture.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cbulletts74@yahoo.com;
                                                           alan.downer06@gmail.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           rbenally@frontiernet.net;
                                                           kdongoske@cableone.net;
                                                           lindaotero@fortmojave.com;
                                                           tony@navajohistoricpreservation.org;
                                                           tlpino@ziapueblo.org;
                                                           Larry.Benallie@gric.nsn.us;
                                                           Culturalcommittee@quechantribe.org;
                                                           noramcdowell@fortmojave.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           rosemary_sucec@nps.gov;
                                                           Christine_Landrum@nps.gov;
                                                           steve_daron@nps.gov;
                                                           danorourke@anl.gov;
  054041        18      004315.pdf    E‐Mail     2/12/2013 K.E. LaGory                                    C. Pellegrino                       Email with attachment: Attached presentation by
                                                                                                                                              T. Tietjen on impact of HFE on Lake Mead.

  054059         1      004316.pdf    E‐mail     2/12/2013 Glen Knowles, REC                              Mike Yeatts, Tribal Archaeologist   Hopi: Mike responded to Glen's email indicating
                                                                                                                                              that he could not make the meeting.

  054060         2      004317.pdf    E‐mail     2/12/2013 Glen Knowles, REC                              Loretta Jackson‐Kelly               The Hualapai Tribe: Loretta Jackson‐Kelly
                                                                                                                                              responded that she could attend the Feb 22
                                                                                                                                              meeting‐ Glen thanked her for her reply.
  054062         2      004318.pdf    E‐mail     2/12/2013 Glen Knowles, REC                              Loretta Jackson‐Kelly               The Hualapai Tribe: She responded to Charley's
                                                                                                                                              email that she could attend on Tuesday

  054064         2      004319.pdf    E‐mail     2/12/2013 Glen Knowles, REC                              Peter Bungart, Dept. of CR          The Hualapai Tribe: Peter Bungart responded to
                                                                                                                                              the email indicated that he would also prefer
                                                                                                                                              Tuesday instead , or a different week all
                                                                                                                                              together.
  054066         2      004320.pdf    E‐mail     2/12/2013 Glen Knowles, REC                              Charley Bulletts, CRD               Kaibab Band of Paiute Indians: Charley Bulletts
                                                                                                                                              responded to Glen's email. He requested to move
                                                                                        815 of 1060                                           the meeting to Tuesday
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 816 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                      To                                                From   Description
   054068        2      004321.pdf      E‐mail      2/12/2013 Glen Knowles, REC                               Ray Benally                The Navajo Nation: Ray Benallie responded that
                                                                                                                                         he could attend the Feb. 22nd meeting.
  054070         1      004322.pdf     E‐mail       2/12/2013 Jason John, NDWP                                Bruce Verhaaren, ANL       The Navajo Nation: Bruce spoke with Jason John
                                                                                                                                         (NWMD) and he stated that MOU has been
                                                                                                                                         approved by the Resources Committee, but still
                                                                                                                                         requires one more approval. He will make sure it
                                                                                                                                         gets on the agenda. He also mentioned that the
                                                                                                                                         Navajo are pursuing water rights issues on a
                                                                                                                                         separate parallel track.

  054071        12      004323.pdf Modeling Data    2/12/2013                                                                            Project Managers: Excel Spreadsheet of
                                    or Excel File                                                                                        alternative screening tool for CREDA

  054083         2      004324.pdf     E‐mail       2/12/2013 Bruce Verhaaren, ANL                            Kurt Dongoske              The Pueblo of Zuni: Glen Knowles, REC, sent an
                                                                                                                                         email to Cooperating and Consulting Tribes
                                                                                                                                         inquiring if they would be available for a meeting
                                                                                                                                         on Friday Feb. 22 in Tempe, AZ, in order to
                                                                                                                                         discuss topics brought up in the January 25th
                                                                                                                                         meeting and how the lead agencies would like to
                                                                                                                                         approach soliciting input from Tribes for use in
                                                                                                                                         the decision analysis work on the LTEMP EIS.

  054085         1      004325.pdf     E‐mail       2/12/2013 Don Watahomigie, Chairman; Tribal               Glen Knowles, REC          The Havasupai Tribe: Glen Knowles, REC, sent an
                                                              Secretary; Margaret Vick, Atty                                             email to Cooperating and Consulting Tribes
                                                                                                                                         inquiring if they would be available for a meeting
                                                                                                                                         on Friday Feb. 22 in Tempe, AZ, in order to
                                                                                                                                         discuss topics brought up in the January 25th
                                                                                                                                         meeting and how the lead agencies would like to
                                                                                                                                         approach soliciting input from Tribes for use in
                                                                                                                                         the decision analysis work on the LTEMP EIS.

  054086         1      004326.pdf     E‐mail       2/12/2013 Charley Bulletts, CRD                           Glen Knowles, REC          Kaibab Band of Paiute Indians: Glen Knowles,
                                                                                                                                         REC, sent an email to Cooperating and
                                                                                                                                         Consulting Tribes inquiring if they would be
                                                                                                                                         available for a meeting on Friday Feb. 22 in
                                                                                                                                         Tempe, AZ, in order to discuss topics brought up
                                                                                                                                         in the January 25th meeting and how the lead
                                                                                                                                         agencies would like to approach soliciting input
                                                                                                                                         from Tribes for use in the decision analysis work
                                                                                                                                         on the LTEMP EIS.




                                                                                            816 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 817 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From    Description
   054087        1      004327.pdf     E‐mail    2/12/2013 Mike Yeatts, Tribal Archaeologist               Glen Knowles, REC       Hopi: Glen Knowles, REC, sent an email to
                                                                                                                                   Cooperating and Consulting Tribes inquiring if
                                                                                                                                   they would be available for a meeting on Friday
                                                                                                                                   Feb. 22 in Tempe, AZ, in order to discuss topics
                                                                                                                                   brought up in the January 25th meeting and how
                                                                                                                                   the lead agencies would like to approach
                                                                                                                                   soliciting input from Tribes for use in the decision
                                                                                                                                   analysis work on the LTEMP EIS.

  054088         1      004328.pdf    E‐mail     2/12/2013 Loretta Jackson‐Kelly,THPO; Peter               Glen Knowles, REC       The Hualapai Tribe: Glen Knowles, REC, sent an
                                                           Bungart, Dept.. of CR                                                   email to Cooperating and Consulting Tribes
                                                                                                                                   inquiring if they would be available for a meeting
                                                                                                                                   on Friday Feb. 22 in Tempe, AZ, in order to
                                                                                                                                   discuss topics brought up in the January 25th
                                                                                                                                   meeting and how the lead agencies would like to
                                                                                                                                   approach soliciting input from Tribes for use in
                                                                                                                                   the decision analysis work on the LTEMP EIS.

  054089         1      004329.pdf    E‐mail     2/12/2013 Alan Downer, THPO; Jason John, NDWP; Glen Knowles, REC                  The Navajo Nation: Glen Knowles, REC, sent an
                                                           Ray Benally, Director, DWP; Tony Joe,                                   email to Cooperating and Consulting Tribes
                                                           Supervisory Archaeologist                                               inquiring if they would be available for a meeting
                                                                                                                                   on Friday Feb. 22 in Tempe, AZ, in order to
                                                                                                                                   discuss topics brought up in the January 25th
                                                                                                                                   meeting and how the lead agencies would like to
                                                                                                                                   approach soliciting input from Tribes for use in
                                                                                                                                   the decision analysis work on the LTEMP EIS.

  054090         1      004330.pdf    E‐mail     2/12/2013 Kurt Dongoske, THPO                             Glen Knowles, REC       The Pueblo of Zuni: Kurt Dongoske responded
                                                                                                                                   that he could attend the Feb. 22nd meeting.

  054091         1      004331.pdf    E‐mail     2/12/2013 Linda Otero, Director Cultural Society;         Glen Knowles, REC       Fort Mojave Tribal Council: Glen Knowles, REC,
                                                           Nora McDowell‐Antone                                                    sent an email to Cooperating and Consulting
                                                                                                                                   Tribes inquiring if they would be available for a
                                                                                                                                   meeting on Friday Feb. 22 in Tempe, AZ, in order
                                                                                                                                   to discuss topics brought up in the January 25th
                                                                                                                                   meeting and how the lead agencies would like to
                                                                                                                                   approach soliciting input from Tribes for use in
                                                                                                                                   the decision analysis work on the LTEMP EIS.




                                                                                         817 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 818 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From    Description
   054092        1      004332.pdf     E‐mail    2/12/2013 Peter Pino, Tribal Administrator                Glen Knowles, REC       Pueblo of Zia: Glen Knowles, Reclamation, sent
                                                                                                                                   an email to Cooperating and Consulting Tribes
                                                                                                                                   inquiring if they would be available for a meeting
                                                                                                                                   on Friday Feb. 22 in Tempe, AZ, in order to
                                                                                                                                   discuss topics brought up in the January 25th
                                                                                                                                   meeting and how the lead agencies would like to
                                                                                                                                   approach soliciting input from Tribes for use in
                                                                                                                                   the decision analysis work on the LTEMP EIS.

  054093         1      004333.pdf    E‐mail     2/12/2013 Larry Benallie, Archaeology Compliance Glen Knowles, REC                Gila River Indian Community Council: Glen
                                                           Specialist                                                              Knowles, REC, sent an email to Cooperating and
                                                                                                                                   Consulting Tribes inquiring if they would be
                                                                                                                                   available for a meeting on Friday Feb. 22 in
                                                                                                                                   Tempe, AZ, in order to discuss topics brought up
                                                                                                                                   in the January 25th meeting and how the lead
                                                                                                                                   agencies would like to approach soliciting input
                                                                                                                                   from Tribes for use in the decision analysis work
                                                                                                                                   on the LTEMP EIS.

  054094         1      004334.pdf    E‐mail     2/12/2013 Cultural Committee                              Glen Knowles, REC       Fort Yuma Quechan Tribe: Glen Knowles, REC,
                                                                                                                                   sent an email to Cooperating and Consulting
                                                                                                                                   Tribes inquiring if they would be available for a
                                                                                                                                   meeting on Friday Feb. 22 in Tempe, AZ, in order
                                                                                                                                   to discuss topics brought up in the January 25th
                                                                                                                                   meeting and how the lead agencies would like to
                                                                                                                                   approach soliciting input from Tribes for use in
                                                                                                                                   the decision analysis work on the LTEMP EIS.




                                                                                         818 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 819 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                 Description
   054095        6      004335.pdf    E‐Mail     2/11/2013 alan.downer06@gmail.com;                       Whetton, Linda <lwhetton@usbr.gov>   Material for next AMWG Meeting
                                                           Amy.Heuslein@bia.gov;
                                                           agold@usbr.gov;
                                                           anne_castle@ios.doi.gov;
                                                           ardenkucate@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           csharris@crb.ca.gov;
                                                           dave_uberuaga@nps.gov;
                                                           dnimkin@npca.org;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           estevan.lopez@state.nm.us;
                                                           frederickhwhite@frontiernet.net;
                                                           garry.cantley@bia.gov;
                                                           gmyers12@msn.com;
                                                           jharkins@crc.nv.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           jerryleecox@durango.net;
                                                           jcjordan1@cox.net;
                                                           john.shields@wyo.gov;
                                                           cuszhman@yahoo.com;
                                                           kirk_young@fws.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov; farvana@aol.com;




                                                                                        819 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 820 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                        To                               From                           Description
   054101        4      004336.pdf     E‐Mail       2/9/2013   lagory@anl.gov;                      valdezra@aol.com                              Re: LTEMP meeting with Basin States on Feb. 8
                                                               Colby.Pellegrino@snwa.com;
                                                               dostler@ucrcommission.com;
                                                               lesley_fitzpatrick@fws.gov;
                                                               Amy.Heuslein@bia.gov;
                                                               garry.cantley@bia.gov;
                                                               DTrueman@usbr.gov;
                                                               kgrantz@usbr.gov; krussell@usbr.gov;
                                                               nwilliams@usbr.gov;
                                                               bennion@wapa.gov; loftin@wapa.gov;
                                                               jharkins@crc.nv.gov;
                                                               jcrandell@crc.nv.gov;
                                                               jbird@ucrcommission.com;
                                                               rclayton@usbr.gov;
                                                               seth.shanahan@snwa.com;
                                                               zane.marshall@snwa.com;
                                                               vkartha@azwater.gov;
                                                               cspalmer@wapa.gov;
                                                               capron@wapa.gov;
                                                               skseaholm@gmail.com;
                                                               ttrujillo@crb.ca.gov;
                                                               jasthiriot@crc.nv.gov;
                                                               tbuschatzke@azwater.gov;
                                                               jsmiller@azwater.gov;
                                                               ted.kowalski@state.co.us;
  054105         2      004337.pdf      E‐Mail      2/8/2013   kgrantz@usbr.gov                              Judy Atwood <jatwood@crc.nv.gov>     RE: AMWG Feb 20 Invitation, 6‐7:00 pm Briefing

  054107        359     004338.pdf      E‐Mail      2/8/2013   kgrantz@usbr.gov;                             Behery, Susan <sbehery@usbr.gov>     Re: Navajo flow recs documentation
                                                               lianne.daugherty@colorado.edu;
                                                               jchristensen@usbr.gov;
                                                               rchristianson@usbr.gov
  054466         2      004339.pdf      E‐Mail      2/8/2013   jatwood@crc.nv.gov                            Grantz, Katrina <kgrantz@usbr.gov>   Re: AMWG Feb 20 Invitation, 6‐7:00 pm Briefing

  054468        21      004340.pdf      E‐Mail      2/8/2013   valdezra@aol.com; Capron@wapa.gov             Knowles, Glen <gknowles@usbr.gov>    Temp Analysis

  054489        42      004341.pdf   Presentation   2/8/2013                                                                                      PowerPoint presentation: Presentation to Basin
                                                                                                                                                  States on the joint‐lead agencies modeling
                                                                                                                                                  approach and use of structured decision making
                                                                                                                                                  process.
  054531        24      004342.pdf Meeting Notes    2/8/2013                                                                                      Basin States Meeting: Notes; Attendees: ANL,
                                                                                                                                                  Reclamation, NPS, USGS, Basin States; Topic:
                                                                                                                                                  Exchange technical information

                                                                                           820 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 821 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From               Description
   054555       90      004343.pdf    E‐Mail     2/7/2013   alan.downer06@gmail.com;                      Judy Atwood <jatwood@crc.nv.gov>   AMWG Feb 20 Invitation, 6‐7:00 pm Briefing
                                                            Amy.Heuslein@bia.gov;
                                                            agold@usbr.gov;
                                                            anne_castle@ios.doi.gov;
                                                            ardenkucate@yahoo.com;
                                                            bheffernan@usbr.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            dave_uberuaga@nps.gov;
                                                            dnimkin@npca.org;
                                                            dennisstrong@utah.gov;
                                                            dostler@ucrcommission.com;
                                                            estevan.lopez@state.nm.us;
                                                            frederickhwhite@frontiernet.net;
                                                            garry.cantley@bia.gov;
                                                            gmyers12@msn.com;
                                                            jharkins@crc.nv.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            jerryleecox@durango.net;
                                                            jcjordan1@cox.net;
                                                            john.shields@wyo.gov;
                                                            cuszhman@yahoo.com;
                                                            kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov; farvana@aol.com;
  054645         3      004344.pdf    E‐Mail     2/7/2013   jcschmidt@usgs.gov;                           Scott Vanderkooi                   Re: Kennedy & Ward FW: Request for Availability ‐
                                                            jcjordan1@cox.net;                            <svanderkooi@usgs.gov>             Feb 13 ‐ 15
                                                            LWhetton@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            cpage@triangleassociates.com




                                                                                        821 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 822 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From                        Description
   054648       18      004345.pdf    E‐Mail     2/7/2013   whasencamp@mwdh2o.com;               Colby Pellegrino                             FW: High Flow Experiment presentation for the
                                                            ccullom@cap‐az.com;                  <Colby.Pellegrino@snwa.com>                  Lake Mead Water Quality Forum
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            BHeffernan@usbr.gov;
                                                            lwalkoviak@usbr.gov; DBunk@usbr.gov;
                                                            jeff.johnson@snwa.com;
                                                            zane.marshall@snwa.com;
                                                            tfulp@usbr.gov; csharris@crb.ca.gov;
                                                            dostler@ucrcommission.com;
                                                            john.shields@wyo.gov;
                                                            kevin.flanigan@state.nm.us;
                                                            skseaholm@gmail.com;
                                                            robertking@utah.gov;
                                                            ttrujillo@crb.ca.gov;
                                                            tbuschatzke@azwater.gov;
                                                            valdezra@aol.com;
                                                            cspalmer@wapa.gov;
                                                            ellsworth@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dennisstrong@utah.gov;
                                                            estevan.lopez@state.nm.us;
                                                            hcheong@swlaw.com;
                                                            jbird@ucrcommission.com;
                                                            jasthiriot@crc.nv.gov;
  054666         6      004346.pdf    E‐Mail     2/6/2013   Colby.Pellegrino@snwa.com;                    Billerbeck, Rob                     Re: LTEMP meeting with Basin States on Feb. 8
                                                            gknowles@usbr.gov                             <rob_p_billerbeck@nps.gov>
  054672         1      004347.pdf    E‐Mail     2/6/2013   valdezra@aol.com                              Knowles, Glen <gknowles@usbr.gov>   work on ltemp

  054673         5      004348.pdf    E‐Mail     2/6/2013   tjohnson@azwater.gov                          Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP Meeting 2/8/13

  054678         4      004349.pdf    E‐Mail     2/6/2013   gknowles@usbr.gov                    Theresa Johnson                              Re: LTEMP Meeting 2/8/13
                                                                                                 <tjohnson@azwater.gov>
  054682         4      004350.pdf    E‐Mail     2/6/2013   tjohnson@azwater.gov; lagory@anl.gov Knowles, Glen <gknowles@usbr.gov>            Re: LTEMP Meeting 2/8/13

  054686         4      004351.pdf    E‐Mail     2/6/2013   tjohnson@azwater.gov                          Knowles, Glen <gknowles@usbr.gov>   Re: LTEMP Meeting 2/8/13

  054690         3      004352.pdf    E‐Mail     2/6/2013   gknowles@usbr.gov                    Theresa Johnson                              Re: LTEMP Meeting 2/8/13
                                                                                                 <tjohnson@azwater.gov>
  054693         4      004353.pdf    E‐Mail     2/5/2013   tjohnson@azwater.gov; lagory@anl.gov Knowles, Glen <gknowles@usbr.gov>            Re: LTEMP Meeting 2/8/13

  054697         2      004354.pdf    E‐Mail     2/5/2013   gknowles@usbr.gov                             Theresa Johnson                     LTEMP Meeting 2/8/13
                                                                                                          <tjohnson@azwater.gov>
                                                                                        822 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 823 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                            From             Description
   054699       12      004355.pdf     Other     2/5/2013                                                                                      DOI: Document: RTCD Alternative: Technical
                                                                                                                                               Consideration of Questions
  054711        33      004356.pdf    E‐Mail     2/1/2013   Colby.Pellegrino@snwa.com;           LaGory, Kirk E. <lagory@anl.gov>              LTEMP meeting with Basin States on Feb. 8
                                                            dostler@ucrcommission.com;
                                                            lesley_fitzpatrick@fws.gov;
                                                            Amy.Heuslein@bia.gov;
                                                            garry.cantley@bia.gov;
                                                            DTrueman@usbr.gov;
                                                            kgrantz@usbr.gov; krussell@usbr.gov;
                                                            nwilliams@usbr.gov;
                                                            bennion@wapa.gov; loftin@wapa.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            jbird@ucrcommission.com;
                                                            rclayton@usbr.gov; griffinj@anl.gov;
                                                            mrunge@usgs.gov; tmelis@usgs.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            teri_tucker@nps.gov;
                                                            jan_balsom@nps.gov;
                                                            donmagpie@hotmail.com



  054744         2      004357.pdf    E‐Mail     2/1/2013   gknowles@usbr.gov;                   Capron, Shane <Capron@WAPA.GOV>               RE: Request for AMWG Meeting Agenda Items
                                                            lwhetton@usbr.gov; jcjordan1@cox.net

  054746         2      004358.pdf    E‐Mail     2/1/2013   Capron@wapa.gov;                     Knowles, Glen <gknowles@usbr.gov>             Re: Request for AMWG Meeting Agenda Items
                                                            lwhetton@usbr.gov; jcjordan1@cox.net

  054748         1      004359.pdf    E‐Mail     2/1/2013   lwhetton@usbr.gov;                   Capron, Shane <Capron@WAPA.GOV>               RE: Request for AMWG Meeting Agenda Items
                                                            gknowles@usbr.gov; jcjordan1@cox.net

  054749         3      004360.pdf    E‐Mail     1/31/2013 gknowles@usbr.gov;                             Whetton, Linda <lwhetton@usbr.gov>   Fwd: Request for AMWG Meeting Agenda Items
                                                           cpage@triangleassociates.com;
                                                           rwheeler@triangleassociates.com;
                                                           McDWaterPolicy@aol.com
  054752         1      004361.pdf    E‐Mail     1/31/2013 cpage@triangleassociates.com;                  Whetton, Linda <lwhetton@usbr.gov>   Fwd: Request for AMWG Meeting Agenda Items
                                                           gknowles@usbr.gov;
                                                           rwheeler@triangleassociates.com;
                                                           McDWaterPolicy@aol.com


                                                                                        823 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 824 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From                  Description
   054753        2      004362.pdf    E‐Mail     1/31/2013 gknowles@usbr.gov;                              Whetton, Linda <lwhetton@usbr.gov>    Fwd: Request for AMWG Meeting Agenda Items
                                                           cpage@triangleassociates.com;
                                                           rwheeler@triangleassociates.com;
                                                           McDWaterPolicy@aol.com
  054755         2      004363.pdf    E‐Mail     1/31/2013 gknowles@usbr.gov;                              Whetton, Linda <lwhetton@usbr.gov>    Fwd: Request for AMWG Meeting Agenda Items
                                                           cpage@triangleassociates.com;
                                                           rwheeler@triangleassociates.com;
                                                           McDWaterPolicy@aol.com
  054757        45      004364.pdf    E‐Mail     1/31/2013 cpage@triangleassociates.com;                   Whetton, Linda <lwhetton@usbr.gov>    Responses to your Questions
                                                           rwheeler@triangleassociates.com;
                                                           McDWaterPolicy@aol.com;
                                                           gknowles@usbr.gov
  054802         3      004365.pdf    Other      1/31/2013                                                                                       DOI: Document: Critical uncertainties RTCD
                                                                                                                                                 Alternative
  054805         5      004366.pdf    E‐Mail     1/29/2013 jcjordan1@cox.net;                 Whetton, Linda <lwhetton@usbr.gov>                 Request for Review ‐> EM to TWG
                                                           cpage@triangleassociates.com;
                                                           gknowles@usbr.gov; capron@wapa.gov

  054810         5      004367.pdf    E‐Mail     1/29/2013 jcjordan1@cox.net;                              Whetton, Linda <lwhetton@usbr.gov>    Re: January TWG Meeting Action Items & Loose
                                                           gknowles@usbr.gov;                                                                    Ends
                                                           capron@wapa.gov;
                                                           rwheeler@triangleassociates.com;
                                                           cpage@triangleassociates.com
  054815         4      004368.pdf    E‐Mail     1/29/2013 LWhetton@usbr.gov;                              John and Carol Jordan                 January TWG Meeting Action Items & Loose Ends
                                                           gknowles@usbr.gov;                              <jcjordan1@cox.net>
                                                           capron@wapa.gov;
                                                           rwheeler@triangleassociates.com;
                                                           cpage@triangleassociates.com
  054819         2      004369.pdf    E‐Mail     1/29/2013 bstewart@azgfd.gov; griffinj@anl.gov;           LaGory, Kirk E. <lagory@anl.gov>      RE: LTEMP SME workshop in Feb
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov

  054821         1      004370.pdf    E‐Mail     1/29/2013 bstewart@azgfd.gov; lagory@anl.gov;             Griffin, Jessica <griffinj@anl.gov>   RE: LTEMP SME workshop in Feb
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov




                                                                                         824 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 825 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From            Description
   054822       14      004371.pdf    E‐Mail     1/29/2013 alan.downer06@gmail.com;              LaGory, Kirk E. <lagory@anl.gov>   LTEMP Structured Decision Making Background
                                                           Amy.Heuslein@bia.gov;                                                    Materials
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  054836        14      004372.pdf    E‐mail     1/29/2013 Alan Downer, THPO; Jason John, NDWP; Kirk LaGory, ANL                    The Navajo Nation: Kirk LaGory, ANL, sent an
                                                           Ray Benally, Director, DWP; Tony Joe,                                    email to all cooperating agencies with
                                                           Supervisory Archaeologist                                                introductory material related to the Structured
                                                                                                                                    Decision Making Process, assembled by Mike
                                                                                                                                    Runge.
  054850        14      004373.pdf    E‐mail     1/29/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL         Kaibab Band of Paiute Indians: Kirk LaGory, ANL,
                                                                                                                                    sent an email to all cooperating agencies with
                                                                                                                                    introductory material related to the Structured
                                                                                                                                    Decision Making Process, assumed by Mike
                                                                                                                                    Runge.
  054864        14      004374.pdf    E‐mail     1/29/2013 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                 Yavapai‐Apache Nation: Kirk LaGory, ANL, sent an
                                                                                                                                    email to all cooperating agencies with
                                                                                                                                    introductory material related to the Structured
                                                                                                                                    Decision Making Process, assumed by Mike
                                                                                                                                    Runge.




                                                                                         825 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 826 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From            Description
   054878       14      004375.pdf     E‐mail    1/29/2013 Don Watahomigie, Chairman; Tribal               Kirk LaGory, ANL                    The Havasupai Tribe: Kirk LaGory, ANL, sent an
                                                           Secretary; Margaret Vick, Atty                                                      email to all cooperating agencies with
                                                                                                                                               introductory material related to the Structured
                                                                                                                                               Decision Making Process, assembled by Mike
                                                                                                                                               Runge
  054892        14      004376.pdf    E‐mail     1/29/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL                    The Pueblo of Zuni: Kirk LaGory, ANL, sent an
                                                                                                                                               email to all cooperating agencies with
                                                                                                                                               introductory material related to the Structured
                                                                                                                                               Decision Making Process, assumed by Mike
                                                                                                                                               Runge.
  054906        14      004377.pdf    E‐mail     1/29/2013 Loretta Jackson‐Kelly,THPO; Peter               Kirk LaGory, ANL                    The Hualapai Tribe: Kirk LaGory, ANL, sent an
                                                           Bungart, Dept.. of CR                                                               email to all cooperating agencies with
                                                                                                                                               introductory material related to the Structured
                                                                                                                                               Decision Making Process, assumed by Mike
                                                                                                                                               Runge.
  054920        14      004378.pdf    E‐mail     1/29/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                    Hopi: Kirk LaGory, ANL, sent an email to all
                                                                                                                                               cooperating agencies with introductory material
                                                                                                                                               related to the Structured Decision Making
                                                                                                                                               Process, assembled by Mike Runge
  054934         2      004379.pdf    E‐Mail     1/28/2013 gknowles@usbr.gov; capron@wapa.gov John and Carol Jordan                            FW: follow‐up call to TWG
                                                                                               <jcjordan1@cox.net>
  054936         3      004380.pdf    E‐Mail     1/28/2013 brucev@anl.gov; jabplanalp@anl.gov; Jason John <jasonjohn@navajo‐                   RE: LTEMP Workshop
                                                           jan_balsom@nps.gov;                 nsn.gov>
                                                           mbarger@usbr.gov;
                                                           rosemary_sucec@nps.gov;
                                                           lagory@anl.gov

  054939         2      004381.pdf    E‐Mail     1/28/2013 jasonjohn@navajo‐nsn.gov;                       Verhaaren, Bruce T. <brucev@anl.gov> RE: LTEMP Workshop
                                                           jabplanalp@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           rosemary_sucec@nps.gov;
                                                           lagory@anl.gov
  054941         1      004382.pdf    E‐mail     1/28/2013 Jason John, NDWP                                Bruce Verhaaren, ANL                The Navajo Nation: Bruce emailed Jason, letting
                                                                                                                                               him know that he did not get his email until he
                                                                                                                                               returned to Chicago. Bruce indicated that Indian
                                                                                                                                               Trust Assets were covered in the meeting and
                                                                                                                                               asked Jason if he had any other questions.

  054942         1      004383.pdf    E‐mail     1/28/2013 Bruce Verhaaren, ANL                            Jason John, NDWP                    The Navajo Nation: Jason responded and
                                                                                                                                               indicated that the Navajo will be following up
                                                                                                                                               with Rob Billerbeck via tele‐conference in regards
                                                                                                                                               to comments from the August 10th meeting. He
                                                                                                                                               stated that he thought the meeting on Friday
                                                                                         826 of 1060                                           went well.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 827 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                              From          Description
   054943        1      004384.pdf     E‐mail      1/26/2013 Jennifer Abplanalp, ANL                        Microsoft Server                  Fort Yuma Quechan Tribe: .org address email was
                                                                                                                                              returned.
  054944         2      004385.pdf     E‐Mail      1/25/2013 jasonjohn@navajo‐nsn.gov;                      Heffernan, Beverley               Re: LTEMP EIS Navajo Nation water rights
                                                             rob_p_billerbeck@nps.gov;                      <bheffernan@usbr.gov>
                                                             smpollack@nndoj.org;
                                                             khoover@nndoj.org;
                                                             rbenally@frontiernet.net;
                                                             jasonjohn@frontiernet.net;
                                                             gknowles@usbr.gov
  054946         3      004386.pdf     E‐Mail      1/25/2013 lwhetton@usbr.gov;                             Chris Page                        Action Items & Loose Ends
                                                             rwheeler@triangleassociates.com;               <cpage@triangleassociates.com>
                                                             jcjordan1@cox.net;
                                                             gknowles@usbr.gov;
                                                             Capron@WAPA.GOV
  054949        43      004387.pdf     E‐Mail      1/25/2013 cbullets@kaibabpaiute‐nsn.gov                  Heffernan, Beverley               Second try on power point
                                                                                                            <bheffernan@usbr.gov>
  054992        43      004388.pdf     E‐Mail      1/25/2013 jasonjohn@frontiernet.net                      Heffernan, Beverley               Copy of today's power point
                                                                                                            <bheffernan@usbr.gov>
  055035        43      004389.pdf     E‐Mail      1/25/2013 cbullets@kaibab‐paiute‐nsn.gov                 Heffernan, Beverley               Today's power point
                                                                                                            <bheffernan@usbr.gov>
  055078        43      004390.pdf Meeting Notes   1/25/2013                                                                                  Hopi: Tribal Workshop held. Mike Yeatts in
                                                                                                                                              attendance.
  055121        43      004391.pdf Meeting Notes   1/25/2013                                                                                  Fort Mojave Tribal Council: Tribal Workshop held.
                                                                                                                                              Linda Otero in attendance.
  055164        43      004392.pdf Meeting Notes   1/25/2013                                                                                  The Pueblo of Zuni: Tribal Workshop held. Kurt
                                                                                                                                              Dongoske in attendance.
  055207        43      004393.pdf Meeting Notes   1/25/2013                                                                                  The Hualapai Tribe: Tribal Workshop held. Peter
                                                                                                                                              Bungart and Loretta Jackson‐Kelly in attendance.

  055250        43      004394.pdf Meeting Notes   1/25/2013                                                                                  Kaibab Band of Paiute Indians: Tribal Workshop
                                                                                                                                              held. Charley Bulletts in attendance in phone.

  055293        43      004395.pdf Meeting Notes   1/25/2013                                                                                  The Navajo Nation: Tribal Workshop held. Jason
                                                                                                                                              John in attendance by phone.
  055336         1      004396.pdf   Phone Call    1/25/2013 Jennifer Abplanalp, ANL                        Willa Scott, Cultural Committee   Fort Yuma Quechan Tribe: Willa Scott (Cultural
                                      Record                                                                                                  Committee) returned Jennifer Abplanalp 's phone
                                                                                                                                              call. Left a message on her VM. Jenn called Willa
                                                                                                                                              back, but there was no answer.

  055337         1      004397.pdf     E‐Mail      1/24/2013 rob_p_billerbeck@nps.gov;                      Jason John <jasonjohn@navajo‐     LTEMP EIS Navajo Nation water rights
                                                             smpollack@nndoj.org;                           nsn.gov>
                                                             khoover@nndoj.org;
                                                             bheffernan@usbr.gov;
                                                             rbenally@frontiernet.net
                                                                                          827 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 828 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                           From               Description
   055338        1      004398.pdf     E‐mail     1/24/2013 Bruce Verhaaren, ANL                            Jason John, NDWP                  The Navajo Nation: Jason emailed Bruce to
                                                                                                                                              inform him that he will be attending the January
                                                                                                                                              25th meeting via conference and webinar instead
                                                                                                                                              of in person. He informed Bruce that some
                                                                                                                                              council members wanted Jason to bring up the
                                                                                                                                              topic of Indian Trust Assets and weather or not
                                                                                                                                              there will be a section within the EIS that talks
                                                                                                                                              about them.
  055339         1      004399.pdf   Phone Call   1/24/2013 Willa Scott, Cultural Committee                 Jennifer Abplanalp, ANL           Fort Yuma Quechan Tribe: Jenn tried to call Willa
                                      Record                                                                                                  three times throughout the day. The last call, she
                                                                                                                                              left a message for Willa with her name, phone
                                                                                                                                              number, and reason for calling with the museum
                                                                                                                                              attendant.
  055340        22      004400.pdf     E‐mail     1/24/2013 Cultural Committee                              Jennifer Abplanalp, ANL           Fort Yuma Quechan Tribe: Jenn sent another
                                                                                                                                              email to the Quechan Cultural Committee (.com
                                                                                                                                              and .org), with call in number and passcode,
                                                                                                                                              webinar address, instructions on how to enter
                                                                                                                                              the webinar, documents for discussion at the
                                                                                                                                              meeting, and contact information for questions
                                                                                                                                              and/or cancellations.

  055362         1      004401.pdf     E‐mail     1/24/2013 Jennifer Abplanalp, ANL                         Microsoft Server: Undeliverable   Fort Yuma Quechan Tribe: .com address email
                                                                                                                                              was returned.
  055363         1      004402.pdf   Phone Call   1/23/2013 Willa Scott, Cultural Committee                 Jennifer Abplanalp, ANL           Fort Yuma Quechan Tribe: Jenn called Willa at
                                      Record                                                                                                  4:25. Spoke with Museum Attendant and she
                                                                                                                                              stated Willa was on the phone. I asked her if I
                                                                                                                                              could leave a message and she suggested calling
                                                                                                                                              back in 15 minutes. Jenn called back at 5:00 and
                                                                                                                                              there was no answer.
  055364         8      004403.pdf    E‐Mail      1/22/2013 tammylpino@yahoo.com;                           Landrum, Christine                Fee for Professional Services for LTEMP Meeting
                                                            cel@ziapueblo.org;                              <christine_landrum@nps.gov>       in Phoenix, AZ on Friday, January 26
                                                            rob_p_billerbeck@nps.gov;
                                                            karen wurzburger@nps.gov
  055372         6      004404.pdf    E‐Mail      1/22/2013 Colby.Pellegrino@snwa.com;                      Billerbeck, Rob                   Re: LTEMP meeting with Basin States ‐Save the
                                                            aecarr@anl.gov                                  <rob_p_billerbeck@nps.gov>        Date ‐ Feb. 8
  055378         3      004405.pdf    E‐Mail      1/22/2013 aecarr@anl.gov;                                 Colby Pellegrino                  RE: LTEMP meeting with Basin States ‐Save the
                                                            rob_p_billerbeck@nps.gov                        <Colby.Pellegrino@snwa.com>       Date ‐ Feb. 8
  055381         1      004406.pdf   Phone Call   1/22/2013 Willa Scott, Cultural Committee                 Jennifer Abplanalp, ANL           Fort Yuma Quechan Tribe: Jenn called Willa Scott
                                      Record                                                                                                  and spoke with the Museum Gift Shop Attendant.
                                                                                                                                              She stated that Will would not be in for another
                                                                                                                                              hour. Jenn told her she would call back then.




                                                                                          828 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 829 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From    Description
   055382       23      004407.pdf     E‐mail    1/21/2013 Don Watahomigie, Chairman; Tribal               Bruce Verhaaren, ANL    The Havasupai Tribe: Bruce sent an email to all of
                                                           Secretary; Margaret Vick, Atty                                          the tribes invited to the Tribal Participation
                                                                                                                                   Meeting. The email included a call in number
                                                                                                                                   and passcode, webinar address, instructions on
                                                                                                                                   how to enter the webinar, documents for
                                                                                                                                   discussion at the meeting, and contact
                                                                                                                                   information for questions and/or cancellations.

  055405        23      004408.pdf    E‐mail     1/21/2013 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Bruce sent an
                                                                                                                                   email to all of the tribes invited to the Tribal
                                                                                                                                   Participation Meeting. The email included a call
                                                                                                                                   in number and passcode, webinar address,
                                                                                                                                   instructions on how to enter the webinar,
                                                                                                                                   documents for discussion at the meeting, and
                                                                                                                                   contact information for questions and/or
                                                                                                                                   cancellations.
  055428        23      004409.pdf    E‐mail     1/21/2013 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL    The Hualapai Tribe: Bruce sent an email to all of
                                                           Bungart, Dept.. of CR                                                   the tribes invited to the Tribal Participation
                                                                                                                                   Meeting. The email included a call in number
                                                                                                                                   and passcode, webinar address, instructions on
                                                                                                                                   how to enter the webinar, documents for
                                                                                                                                   discussion at the meeting, and contact
                                                                                                                                   information for questions and/or cancellations.

  055451        23      004410.pdf    E‐mail     1/21/2013 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL    Hopi: Bruce sent an email to all of the tribes
                                                                                                                                   invited to the Tribal Participation Meeting. The
                                                                                                                                   email included a call in number and passcode,
                                                                                                                                   webinar address, instructions on how to enter
                                                                                                                                   the webinar, documents for discussion at the
                                                                                                                                   meeting, and contact information for questions
                                                                                                                                   and/or cancellations.

  055474        23      004411.pdf    E‐mail     1/21/2013 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Bruce sent an email to all of
                                                                                                                                   the tribes invited to the Tribal Participation
                                                                                                                                   Meeting. The email included a call in number
                                                                                                                                   and passcode, webinar address, instructions on
                                                                                                                                   how to enter the webinar, documents for
                                                                                                                                   discussion at the meeting, and contact
                                                                                                                                   information for questions and/or cancellations.




                                                                                         829 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 830 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                    Description
   055497       23      004412.pdf     E‐mail    1/21/2013 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL                    The Navajo Nation: Bruce sent an email to all of
                                                           Ray Benally, Director, DWP; Tony Joe,                                        the tribes invited to the Tribal Participation
                                                           Supervisory Archaeologist                                                    Meeting. The email included a call in number
                                                                                                                                        and passcode, webinar address, instructions on
                                                                                                                                        how to enter the webinar, documents for
                                                                                                                                        discussion at the meeting, and contact
                                                                                                                                        information for questions and/or cancellations.

  055520        23      004413.pdf    E‐mail     1/21/2013 Linda Otero, Director Cultural Society;         Bruce Verhaaren, ANL         Fort Mojave Tribal Council: Bruce sent an email
                                                           Nora McDowell‐Antone                                                         to all of the tribes invited to the Tribal
                                                                                                                                        Participation Meeting. The email included a call
                                                                                                                                        in number and passcode, webinar address,
                                                                                                                                        instructions on how to enter the webinar,
                                                                                                                                        documents for discussion at the meeting, and
                                                                                                                                        contact information for questions and/or
                                                                                                                                        cancellations.
  055543        23      004414.pdf    E‐mail     1/21/2013 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                  Gila River Indian Community Council: Bruce sent
                                                           Specialist                                                                   an email to all of the tribes invited to the Tribal
                                                                                                                                        Participation Meeting. The email included a call
                                                                                                                                        in number and passcode, webinar address,
                                                                                                                                        instructions on how to enter the webinar,
                                                                                                                                        documents for discussion at the meeting, and
                                                                                                                                        contact information for questions and/or
                                                                                                                                        cancellations.
  055566        23      004415.pdf    E‐mail     1/21/2013 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL         Pueblo of Zia: Bruce sent an email to all of the
                                                                                                                                        tribes invited to the Tribal Participation Meeting.
                                                                                                                                        The email included a call in number and
                                                                                                                                        passcode, webinar address, instructions on how
                                                                                                                                        to enter the webinar, documents for discussion
                                                                                                                                        at the meeting, and contact information for
                                                                                                                                        questions and/or cancellations.

  055589        23      004416.pdf    E‐mail     1/21/2013 Cultural Committee                              Bruce Verhaaren, ANL         Fort Yuma Quechan Tribe: Bruce sent an email to
                                                                                                                                        all of the tribes invited to the Tribal Participation
                                                                                                                                        Meeting. The email included a call in number
                                                                                                                                        and passcode, webinar address, instructions on
                                                                                                                                        how to enter the webinar, documents for
                                                                                                                                        discussion at the meeting, and contact
                                                                                                                                        information for questions and/or cancellations.

  055612         1      004417.pdf    E‐Mail     1/18/2013 tlpino@ziapueblo.org                            Billerbeck, Rob              LTEMP meeting Jan 25
                                                                                                           <rob_p_billerbeck@nps.gov>


                                                                                         830 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 831 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                   From                        Description
   055613       13      004418.pdf    E‐Mail      1/16/2013 aecarr@anl.gov;                       LaGory, Kirk E. <lagory@anl.gov>               RE: LTEMP: Cooperating agency call ‐ Jan. 16 ‐
                                                            alan.downer06@gmail.com;                                                             2pm MST
                                                            Amy.Heuslein@bia.gov;
                                                            bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; jasthiriot@crc.nv.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
  055626         5      004419.pdf    E‐Mail      1/16/2013 jcjordan1@cox.net;                              Schmidt, John <jcschmidt@usgs.gov>   Re: Core Monitoring & some thoughts
                                                            gknowles@usbr.gov;
                                                            capron@wapa.gov;
                                                            m3research@starband.net;
                                                            cpage@triangleassociates.com;
                                                            mcrawford@usbr.gov
  055631         2      004420.pdf    E‐Mail      1/16/2013 LWhetton@usbr.gov;                              John and Carol Jordan                TWG Meeting Agenda New Business Item 5
                                                            gknowles@usbr.gov;                              <jcjordan1@cox.net>
                                                            capron@wapa.gov;
                                                            cpage@triangleassociates.com
  055633         1      004421.pdf   Phone Call   1/16/2013 Bruce Verhaaren, ANL                            Peter Bungart, Dept. of CR           The Hualapai Tribe: Peter Bungart informed
                                      Record                                                                                                     Bruce Verhaaren that he will be attending the
                                                                                                                                                 January 25, 2013 meeting




                                                                                          831 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 832 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type      Date                     To                                            From                 Description
   055634        1      004422.pdf   Phone Call    1/16/2013 Jason John, NDWP                               Bruce Verhaaren, ANL                 The Navajo Nation: Bruce spoke with Jason John
                                       Record                                                                                                    who informed him that the MOU is moving along
                                                                                                                                                 slowly. There was a general consensus among
                                                                                                                                                 the council to be cooperators. He thinks the
                                                                                                                                                 MOU will be approved by the first week of
                                                                                                                                                 February. Jason will be attending the Jan 25th
                                                                                                                                                 meeting.
  055635         4      004423.pdf Meeting Notes   1/16/2013                                                                                     The Havasupai Tribe: CA Meeting. Margaret Vick
                                                                                                                                                 in attendance.
  055639         4      004424.pdf Meeting Notes   1/16/2013                                                                                     The Navajo Nation: CA Meeting. Ray Benally and
                                                                                                                                                 Jason John in attendance.
  055643         4      004425.pdf Meeting Notes   1/16/2013                                                                                     The Hualapai Tribe: CA Meeting. Peter Bungart in
                                                                                                                                                 attendance.
  055647         4      004426.pdf Meeting Notes   1/16/2013                                                                                     Kaibab Band of Paiute Indians: CA Meeting.
                                                                                                                                                 Charley Bulletts in attendance.
  055651         3      004427.pdf     E‐Mail      1/14/2013 Bheffernan@uc.usbr.gov;              John and Carol Jordan                          Lees Ferry Fishery & Glen Canyon Adpative
                                                             rob_p_billerbeck@nps.gov;            <jcjordan1@cox.net>                            Managemnet Program
                                                             gknowles@usbr.gov;
                                                             mcrawford@usbr.gov;
                                                             dave_uberuaga@nps.gov;
                                                             Martha_Hahn@nps.gov;
                                                             Jan_Balsom@nps.gov;
                                                             brian_healy@nps.gov;
                                                             todd_chaudhry@nps.gov;
                                                             Brian_Carey@nps.gov;
                                                             Chris_Hughes@nps.gov;
                                                             Mark_Anderson@nps.gov;
                                                             teri_tucker@nps.gov;
                                                             jcschmidt@usgs.gov;
                                                             svanderkooi@usgs.gov;
                                                             Lori Caramanian@ios doi gov
  055654        33      004428.pdf     E‐Mail      1/14/2013 lwhetton@usbr.gov; jcjordan1@cox.net Knowles, Glen <gknowles@usbr.gov>              Fwd: Oct TWG Meeting Notes

  055687         4      004429.pdf     E‐Mail      1/14/2013 Rob_P_Billerbeck@nps.gov                       Lynn Hamilton <gcrg@infomagic.net>   LTEMP and GTS

  055691         1      004430.pdf     E‐Mail      1/14/2013 rob_p_billerbeck@nps.gov                       Bill Stewart <BStewart@azgfd.gov>    RE: Involvement in LTEMP LF
                                                                                                                                                 goals/objectives/metrics
  055692         1      004431.pdf     E‐Mail      1/14/2013 BStewart@azgfd.gov;                            Billerbeck, Rob                      Re: Involvement in LTEMP LF
                                                             brian_healy@nps.gov                            <rob_p_billerbeck@nps.gov>           goals/objectives/metrics
  055693         1      004432.pdf     E‐Mail      1/14/2013 BStewart@azgfd.gov;                            Healy, Brian <brian_healy@nps.gov>   Involvement in LTEMP LF
                                                             jan_balsom@nps.gov; hayse@anl.gov;                                                  goals/objectives/metrics
                                                             rob_p_billerbeck@nps.gov

  055694         2      004433.pdf     E‐mail      1/14/2013 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                                The Navajo Nation: Kirk sent out email with
                                                                                          832 of 1060                                            agenda for Wed., January 16 call.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 833 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                              From   Description
   055696        2      004434.pdf     E‐mail    1/14/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Kirk sent out email
                                                                                                                                      with agenda for Wed., January 16 call.
  055698         2      004435.pdf    E‐mail     1/14/2013 Don Watahomigie, Chairman; Tribal               Kirk LaGory, ANL           The Havasupai Tribe: Kirk sent out email with
                                                           Secretary; Margaret Vick, Atty                                             agenda for Wed., January 16 call.
  055700         2      004436.pdf    E‐mail     1/14/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: Kirk sent out email with
                                                                                                                                      agenda for Wed., January 16 call.
  055702         2      004437.pdf    E‐mail     1/14/2013 Loretta Jackson‐Kelly,THPO; Peter               Kirk LaGory, ANL           The Hualapai Tribe: Kirk sent out email with
                                                           Bungart, Dept.. of CR                                                      agenda for Wed., January 16 call.
  055704         2      004438.pdf    E‐mail     1/14/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL           Hopi: Kirk sent an email to the cooperators with
                                                                                                                                      the agenda for the Wednesday Jan. 16th, 2013
                                                                                                                                      meeting.
  055706        11      004439.pdf    E‐mail     1/14/2013 Loretta Jackson‐Kelly,THPO; Peter               Kirk LaGory, ANL           The Hualapai Tribe: Kirk sent out an email with
                                                           Bungart, Dept.. of CR                                                      documents to review for the Cooperator's
                                                                                                                                      meeting on Wed., January 16, 2013.

  055717        11      004440.pdf    E‐mail     1/14/2013 Don Watahomigie, Chairman, Tribal               Kirk LaGory, ANL           The Havasupai Tribe: Kirk sent out an email with
                                                           Secretary; Margaret Vick, Atty                                             documents to review for the Cooperator's
                                                                                                                                      meeting on Wed., January 16, 2013.

  055728        11      004441.pdf    E‐mail     1/14/2013 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL           Hopi: Kirk sent out an email with documents to
                                                                                                                                      review for the Cooperator's meeting on Wed.,
                                                                                                                                      January 16, 2013.
  055739        11      004442.pdf    E‐mail     1/14/2013 Kurt Dongoske, THPO                             Kirk LaGory, ANL           The Pueblo of Zuni: Kirk sent out an email with
                                                                                                                                      documents to review for the Cooperator's
                                                                                                                                      meeting on Wed., January 16, 2013.

  055750        11      004443.pdf    E‐mail     1/14/2013 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                       The Navajo Nation: Kirk sent out an email with
                                                                                                                                      documents to review for the Cooperator's
                                                                                                                                      meeting on Wed., January 16, 2013.

  055761        11      004444.pdf    E‐mail     1/14/2013 Charley Bulletts, CRD                           Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Kirk sent out an
                                                                                                                                      email with documents to review for the
                                                                                                                                      Cooperator's meeting on Wed., January 16, 2013.

  055772         1      004445.pdf    E‐mail     1/14/2013 Travis Hamidreek                                Jennifer Abplanalp, ANL    The Havasupai Tribe: Jenn emailed Travis
                                                                                                                                      Hamidreek asking for updated contact
                                                                                                                                      information for the Havasupai Tribal Secretary or
                                                                                                                                      other individual who should be receiving
                                                                                                                                      information regarding Tribal Resources and
                                                                                                                                      LTEMP.




                                                                                         833 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 834 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                             From     Description
   055773        1      004446.pdf   Phone Call   1/14/2013 Quechan Tribal Office                           Jennifer Abplanalp, ANL   Fort Yuma Quechan Tribe: Jenn called Willa to
                                       Record                                                                                         ask if she received the invitation for the January
                                                                                                                                      25th meeting in Phoenix and to see if a member
                                                                                                                                      of the Quechan Tribe planned to attend. She
                                                                                                                                      indicated that they did receive the invite and
                                                                                                                                      they are still trying to make a decision on
                                                                                                                                      weather or not a representative will attend. I
                                                                                                                                      asked her to let us know when they make that
                                                                                                                                      decision and she said she would

  055774        32      004447.pdf    E‐Mail      1/13/2013 gknowles@usbr.gov;                     John and Carol Jordan              Oct TWG Meeting Notes
                                                            LWhetton@usbr.gov;                     <jcjordan1@cox.net>
                                                            cpage@triangleassociates.com;
                                                            capron@wapa.gov
  055806        68      004448.pdf    E‐Mail      1/11/2013 lwhetton@usbr.gov;                     Lytle, David <dlytle@usgs.gov>     GTMax Model Review Workshop ‐ final report
                                                            jcschmidt@usgs.gov; hfairley@usgs.gov;
                                                            creda@qwest.net;
                                                            CSPALMER@wapa.gov;
                                                            LOFTIN@wapa.gov; tdveselka@anl.gov;
                                                            mark_sogge@usgs.gov


  055874        16      004449.pdf    E‐Mail      1/11/2013 lwhetton@usbr.gov; jcjordan1@cox.net Knowles, Glen <gknowles@usbr.gov>    Fwd: Oct TWG Meeting Notes

  055890        263     004450.pdf    E‐Mail      1/11/2013 LWhetton@usbr.gov;                              John and Carol Jordan     FW: Request for Review ‐‐> TWG Meeting
                                                            cpage@triangleassociates.com;                   <jcjordan1@cox.net>       Documents
                                                            capron@wapa.gov;
                                                            mcrawford@usbr.gov;
                                                            gknowles@usbr.gov




                                                                                          834 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 835 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From               Description
   056153        1      004451.pdf    E‐Mail     1/10/2013 alan.downer06@gmail.com;              Carr, Adrianne E. <aecarr@anl.gov>   LTEMP: Cooperating agency call ‐ Jan. 16 ‐ 2pm
                                                           Amy.Heuslein@bia.gov;                                                      MST
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           ted@uamps.com; jabplanalp@anl.gov;
  056154         1      004452.pdf    E‐mail     1/10/2013 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                     The Navajo Nation: Adrianne sent out an email
                                                                                                                                      reminder regarding the Cooperator's meeting on
                                                                                                                                      Wed., January 16, 2013 at 2 pm. Call‐in number,
                                                                                                                                      passcode, and agenda items were included.

  056155         1      004453.pdf    E‐mail     1/10/2013 Don Watahomigie, Chairman; Tribal               Adrianne Carr, ANL         The Havasupai Tribe: Adrianne sent out an email
                                                           Secretary; Margaret Vick, Atty                                             reminder regarding the Cooperator's meeting on
                                                                                                                                      Wed., January 16, 2013 at 2 pm. Call‐in number,
                                                                                                                                      passcode, and agenda items were included.

  056156         1      004454.pdf    E‐mail     1/10/2013 Kurt Dongoske, THPO                             Adrianne Carr, ANL         The Pueblo of Zuni: Adrianne sent out an email
                                                                                                                                      reminder regarding the Cooperator's meeting on
                                                                                                                                      Wed., January 16, 2013 at 2 pm. Call‐in number,
                                                                                                                                      passcode, and agenda items were included.

  056157         1      004455.pdf    E‐mail     1/10/2013 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL         Hopi: Adrianne sent out an email reminder
                                                                                                                                      regarding the Cooperator's meeting on Wed.,
                                                                                                                                      January 16, 2013 at 2 pm. Call‐in number,
                                                                                         835 of 1060                                  passcode, and agenda items were included.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 836 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                            From                Description
   056158        1      004456.pdf     E‐mail     1/10/2013 Loretta Jackson‐Kelly,THPO; Peter               Adrianne Carr, ANL                   The Hualapai Tribe: Adrianne sent out an email
                                                            Bungart, Dept.. of CR                                                                reminder regarding the Cooperator's meeting on
                                                                                                                                                 Wed., January 16, 2013 at 2 pm. Call‐in number,
                                                                                                                                                 passcode, and agenda items were included.

  056159         1      004457.pdf     E‐mail     1/10/2013 Charley Bulletts, CRD                           Adrianne Carr, ANL                   Kaibab Band of Paiute Indians: Adrianne sent out
                                                                                                                                                 an email reminder regarding the Cooperator's
                                                                                                                                                 meeting on Wed., January 16, 2013 at 2 pm. Call‐
                                                                                                                                                 in number, passcode, and agenda items were
                                                                                                                                                 included.
  056160         1      004458.pdf   Phone Call   1/10/2013 Bruce Verhaaren, ANL                            Peter Pino                           Pueblo of Zia: Peter Pino called Bruce to ask if
                                      Record                                                                                                     travel expenses would be paid for tribal members
                                                                                                                                                 to participate in the January 25 meeting.

  056161         1      004459.pdf     E‐mail     1/10/2013 Cultural Committee                              Bruce Verhaaren, ANL                 Fort Yuma Quechan Tribe: Bruce resent the email
                                                                                                                                                 with the invitation to the January 25th meeting
                                                                                                                                                 to the cultural committee, but it was returned.

  056162         1      004460.pdf   Phone Call   1/10/2013 Quechan Tribal Office                           Jennifer Abplanalp, ANL              Fort Yuma Quechan Tribe: Jenn called for a fax
                                      Record                                                                                                     number
  056163         1      004461.pdf      Fax       1/10/2013 Cultural Committee                              Bruce Verhaaren, ANL                 Fort Yuma Quechan Tribe: Bruce faxed the
                                                                                                                                                 invitation.
  056164         1      004462.pdf    Meeting     1/9/2013   creda@qwest.net;                      Carr, Adrianne E. <aecarr@anl.gov>            LTEMP meeting ‐ CREDA alternative
                                                             rob_p_billerbeck@nps.gov;
                                                             gknowles@usbr.gov;
                                                             bheffernan@usbr.gov; lagory@anl.gov;
                                                             griffinj@anl.gov; jan_balsom@nps.gov;
                                                             teri_tucker@nps.gov; tmelis@usgs.gov;
                                                             lesley_fitzpatrick@fws.gov;
                                                             loftin@wapa.gov; bennion@wapa.gov



  056165         4      004463.pdf    E‐Mail      1/9/2013   cpage@triangleassociates.com;                  Schmidt, John <jcschmidt@usgs.gov>   Re: FW: Pre TWG Conference Call with Lori
                                                             jcjordan1@cox.net;                                                                  Caramanian
                                                             gknowles@usbr.gov;
                                                             Capron@wapa.gov;
                                                             Lori_Caramanian@ios.doi.gov;
                                                             rwheeler@triangleassociates.com
  056169         5      004464.pdf    E‐Mail      1/9/2013   jcjordan1@cox.net;                             Schmidt, John <jcschmidt@usgs.gov>   some thoughts
                                                             gknowles@usbr.gov;
                                                             lori_caramanian@ios.doi.gov
  056174         1      004465.pdf   Phone Call   1/9/2013   Bruce Verhaaren, ANL                           Margaret Vick, Atty                  The Havasupai Tribe: Margaret Vick RSVP'd to the
                                      Record                                                                                                     January 25th meeting. She will be representing
                                                                                          836 of 1060                                            the Havasupai.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 837 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                           From       Description
   056175        1      004466.pdf     E‐mail     1/9/2013   Cultural Committee                            Bruce Verhaaren, ANL       Fort Yuma Quechan Tribe: Bruce resent the email
                                                                                                                                      with the invitation to the January 25th meeting
                                                                                                                                      to the cultural committee
  056176         1      004467.pdf    E‐Mail      1/8/2013   Culturalcommittee@quechantribe.com; Verhaaren, Bruce T. <brucev@anl.gov> Glen Canyon Dam Management EIS meeting
                                                             jabplanalp@anl.gov; aecarr@anl.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov

  056177         1      004468.pdf    E‐Mail      1/8/2013   tlpino@ziapueblo.org;                         Verhaaren, Bruce T. <brucev@anl.gov> LTEMP meeting on January 25th
                                                             jabplanalp@anl.gov; aecarr@anl.gov;
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov

  056178         3      004469.pdf      Fax       1/8/2013   Havasupai Tribe‐Fax Machine                   Jennifer Abplanalp, ANL             The Havasupai Tribe: Faxed invite to 928‐448‐
                                                                                                                                               2881 and 928‐448‐2551 (Tribal Office).
  056181         3      004470.pdf      Fax       1/8/2013   Havasupai Tribe‐Fax Machine                   Jennifer Abplanalp, ANL             The Havasupai Tribe: Faxed invite to 928‐448‐
                                                                                                                                               2881 and 928‐448‐2551 (Tribal Office).
  056184         1      004471.pdf     E‐mail     1/8/2013   Peter Pino, Tribal Administrator              Bruce Verhaaren, ANL                Pueblo of Zia: Bruce emailed Peter Pino with a
                                                                                                                                               reminder about the January 25th meeting.
  056185         1      004472.pdf   Phone Call   1/8/2013   Willa Scott, Cultural Committee               Jennifer Abplanalp, ANL             Fort Yuma Quechan Tribe: Called the tribal office
                                      Record                                                                                                   and spoke with Melissa. Explained that we would
                                                                                                                                               like to invite the Quechan to a meeting regarding
                                                                                                                                               tribal participation in the LTEMP process and
                                                                                                                                               asked her who the best person to contact
                                                                                                                                               regarding the LTEMP project would be. She
                                                                                                                                               suggested Willa Scott. Called Willa Scott and she
                                                                                                                                               suggested sending the invitation via email to
                                                                                                                                               culturalcommittee@quechantribe.com.

  056186         1      004473.pdf   Phone Call   1/8/2013   Willa Scott, Cultural Committee               Jennifer Abplanalp, ANL             Fort Yuma Quechan Tribe: Called Willa to check
                                      Record                                                                                                   the e‐mail address. Willa was on lunch. Call back
                                                                                                                                               around 1:30
  056187         1      004474.pdf     E‐mail     1/8/2013   Cultural Committee                            Bruce Verhaaren, ANL                Fort Yuma Quechan Tribe: The email Bruce sent
                                                                                                                                               to the Cultural Committee was returned. Jenn
                                                                                                                                               called Willa to confirm, but she was at lunch.
                                                                                                                                               Bruce called Willa later in the day. She confirmed
                                                                                                                                               that it was the correct email address, but
                                                                                                                                               indicated that sometimes it does not work.

  056188         1      004475.pdf   Phone Call   1/8/2013   Jennifer Abplanalp Re: Cultural               Bruce Verhaaren, ANL                Fort Yuma Quechan Tribe: Bruce called to verify
                                      Record                 Committee                                                                         the e‐mail address. Willa indicated it was, but
                                                                                                                                               that it didn't always work. Suggested sending by
                                                                                                                                               snail mail. Bruce said he would e‐mail the letter
                                                                                                                                               once more and if it didn't work he would send it
                                                                                         837 of 1060                                           via snail mail.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 838 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                  From                        Description
   056189        5      004476.pdf    E‐Mail      1/7/2013   hayse@anl.gov; Brian_Healy@nps.gov; Larry Riley <LRiley@azgfd.gov>                RE: LTEMP Aquatic Ecology Subject Matter Expert
                                                             BStewart@azgfd.gov;                                                               Team Call
                                                             DWeedman@azgfd.gov

  056194         1      004477.pdf    E‐Mail      1/7/2013   dawn.hubbs101@gmail.com                       Knowles, Glen <gknowles@usbr.gov>   Re: January Meetings

  056195         1      004478.pdf    E‐Mail      1/7/2013   dawn.hubbs101@gmail.com                       Knowles, Glen <gknowles@usbr.gov>   Re: January Meetings

  056196         1      004479.pdf   Phone Call   1/4/2013   Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                       Gila River Indian Community Council: Bruce
                                      Record                 Specialist                                                                        called Larry Benallie to see if he will be attending
                                                                                                                                               the January 25th meeting. Larry indicated that
                                                                                                                                               the GRIC will be represented by Larry Benallie,
                                                                                                                                               Barnaby Lewis, and/or Semana Thompson.
                                                                                                                                               Asked Bruce to resend the email.

  056197         1      004480.pdf   Phone Call   1/4/2013   Alan Downer, THPO                             Bruce Verhaaren ANL                 The Navajo Nation: Bruce spoke with the Navajo.
                                      Record                                                                                                   They will be represented, likely by Alan Downer

  056198         1      004481.pdf   Phone Call   1/4/2013   Kurt Dongoske, THPO                           Bruce Verhaaren ANL                 The Pueblo of Zuni: Bruce spoke with Kurt. He
                                      Record                                                                                                   will be attending the Jan 25th meeting.
  056199         1      004482.pdf   Phone Call   1/4/2013   Peter Bungart, Dept. of CR                    Bruce Verhaaren ANL                 The Hualapai Tribe: Bruce spoke with Hualapai.
                                      Record                                                                                                   Peter was not in the office.
  056200         1      004483.pdf     E‐mail     1/4/2013   Havasupai                                     Bruce Verhaaren ANL                 The Havasupai Tribe: Bruce left message with the
                                                                                                                                               Havasupai regarding RSVP to January 25th
                                                                                                                                               meeting.
  056201         1      004484.pdf   Phone Call   1/4/2013   Peter Pino, Tribal Administrator              Bruce Verhaaren ANL                 Pueblo of Zia: Bruce left message with Zia
                                      Record                                                                                                   regarding Jan 25th meeting.
  056202         1      004485.pdf   Phone Call   1/4/2013   Charley Bulletts, CRD                         Bruce Verhaaren ANL                 Kaibab Band of Paiute Indians: Bruce left
                                      Record                                                                                                   message on Charley Bullets VM regarding Jan
                                                                                                                                               25th meeting.
  056203         2      004486.pdf     E‐mail     1/4/2013   Nora McDowell‐Antone                          Bruce Verhaaren, ANL                Fort Mojave Tribal Council: Bruce forwarded
                                                                                                                                               Nora the email regarding the Jan. 25th meeting.

  056205         2      004487.pdf     E‐mail     1/4/2013   Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                       Gila River Indian Community Council: Bruce
                                                             Specialist                                                                        resent the email.
  056207         2      004488.pdf     E‐mail     1/4/2013   Bruce Verhaaren, ANL                   Larry Benallie, Archaeology Compliance     Gila River Indian Community Council: Larry
                                                                                                    Specialist                                 thanked Bruce for sending the email.
  056209         1      004489.pdf   Phone Call   1/4/2013   Jaycee Manakaja, Tribal Secretary      Jennifer Abplanalp, ANL                    The Havasupai Tribe: Called Jaycee to confirm his
                                      Record                                                                                                   email address. Spoke with Germaine, who
                                                                                                                                               requested I fax the invitation for the meeting on
                                                                                                                                               the 25th to 928‐448‐2881
  056210         1      004490.pdf   Phone Call   1/4/2013   Mike Yeatts, Tribal Archaeologist             Bruce Verhaaren, ANL                Hopi: Bruce called Mike in regards to the Jan 25
                                      Record                                                                                                   meeting. Mike will be attending.

                                                                                         838 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 839 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                            From                 Description
   056211        1      004491.pdf     E‐mail     1/4/2013   Bruce Verhaaren, ANL                          Charley Bulletts, CRD                  Kaibab Band of Paiute Indians: Bruce received a
                                                                                                                                                  call from Charley Bulletts. Charley will be
                                                                                                                                                  attending the meeting on January 25th.

  056212         1      004492.pdf    E‐Mail      1/3/2013   j.bathke@quechantribe.com;                    Verhaaren, Bruce T. <brucev@anl.gov> LTEMP EIS Tribal Participation Meeting ‐ January
                                                             jabplanalp@anl.gov;                                                                25th
                                                             jan_balsom@nps.gov;
                                                             mbarger@usbr.gov
  056213         1      004493.pdf     E‐mail     1/3/2013   Jaycee Manakaja, Tribal Secretary             Jennifer Abplanalp, ANL                The Havasupai Tribe: Called Jaycee twice to
                                                                                                                                                  confirm email address. There was no answer
                                                                                                                                                  both times.
  056214         2      004494.pdf     E‐mail     1/3/2013   Bruce Verhaaren, ANL                          Microsoft Exchange Server              Fort Yuma Quechan Tribe: Bruce received a
                                                                                                                                                  message indicating his email to John Bathke was
                                                                                                                                                  undeliverable
  056216         1      004495.pdf     E‐mail     1/3/2013   John Bathke, THPO                             Bruce Verhaaren, ANL                   Fort Yuma Quechan Tribe: He resent the email.

  056217         1      004496.pdf     E‐mail     1/3/2013   NPS, REC                                      Bruce Verhaaren ANL                    Fort Yuma Quechan Tribe: Bruce sent an email to
                                                                                                                                                  REC and NPS asking if they had contact
                                                                                                                                                  information for John or another member of the
                                                                                                                                                  Quechan
  056218         1      004497.pdf   Phone Call   1/3/2013   John Bathke, THPO; Marsha Emerson             Jennifer Abplanalp, ANL                Fort Yuma Quechan Tribe: Called number for
                                      Record                                                                                                      John Bathke to confirm his email address.
                                                                                                                                                  Received a message stating that the phone
                                                                                                                                                  number had been disconnected or was no longer
                                                                                                                                                  in service. Called Tribal Office and was directed
                                                                                                                                                  to Marsha Emerson. Left voicemail for Marsha
                                                                                                                                                  asking for her to call me back with an email
                                                                                                                                                  address where we could send the invitation to
                                                                                                                                                  the January 25th meeting.




                                                                                         839 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 840 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                 Description
   056219        1      004498.pdf    E‐Mail     1/2/2013   htchair@havasupai‐nsn.gov;                    Verhaaren, Bruce T. <brucev@anl.gov> LTEMP EIS Tribal Participation Meeting ‐ January
                                                            htsec1@havasupai‐nsn.gov;                                                          25th
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cbulletts74@yahoo.com;
                                                            alan.downer06@gmail.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            kdongoske@cableone.net;
                                                            lindaotero@fortmojave.com;
                                                            tony@navajohistoricpreservation.org;
                                                            tlpino@ziapueblo.org;
                                                            j.bathke@quechantribe.com;
                                                            Larry.Benallie@gric.nsn.us;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            rosemary_sucec@nps.gov;
                                                            Christine_Landrum@nps.gov;
                                                            steve_daron@nps.gov;
                                                            kwaldron@usbr.gov;




                                                                                        840 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 841 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                 Description
   056220        1      004499.pdf    E‐Mail     1/2/2013   htchair@havasupai‐nsn.gov;                    Verhaaren, Bruce T. <brucev@anl.gov> LTEMP EIS Tribal Participation Meeting ‐ January
                                                            htsec1@havasupai‐nsn.gov;                                                          25th
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cbulletts74@yahoo.com;
                                                            alan.downer06@gmail.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            kdongoske@cableone.net;
                                                            lindaotero@fortmojave.com;
                                                            tony@navajohistoricpreservation.org;
                                                            tlpino@ziapueblo.org;
                                                            j.bathke@quechantribe.com;
                                                            Larry.Benallie@gric.nsn.us;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            rosemary_sucec@nps.gov;
                                                            Christine_Landrum@nps.gov;
                                                            steve_daron@nps.gov;
                                                            kwaldron@usbr.gov;
  056221         1      004500.pdf    E‐mail     1/2/2013   Don Watahomigie, Chairman; Jaycee             Bruce Verhaaren, ANL                   The Havasupai Tribe: Email with reminder for
                                                            Manakaja, Tribal Secretary, Margaret                                                 January 25th meeting on Tribal Participation in
                                                            Vick, Atty                                                                           the LTEMP process.
  056222         1      004501.pdf    E‐mail     1/2/2013   Charley Bulletts, CRD                         Bruce Verhaaren, ANL                   Kaibab Band of Paiute Indians: Email with
                                                                                                                                                 reminder for January 25th meeting on Tribal
                                                                                                                                                 Participation in the LTEMP process.
  056223         1      004502.pdf    E‐mail     1/2/2013   Loretta Jackson‐Kelly,THPO; Peter             Bruce Verhaaren, ANL                   The Hualapai Tribe: Email with reminder for
                                                            Bungart, Dept.. of CR                                                                January 25th meeting on Tribal Participation in
                                                                                                                                                 the LTEMP process.
  056224         1      004503.pdf    E‐mail     1/2/2013   Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL                            The Navajo Nation: Email with reminder for
                                                            Ray Benally, Director, DWP; Tony Joe,                                                January 25th meeting on Tribal Participation in
                                                            Supervisory Archaeologist                                                            the LTEMP process.
  056225         1      004504.pdf    E‐mail     1/2/2013   Kurt Dongoske, THPO                   Bruce Verhaaren, ANL                           The Pueblo of Zuni: Email with reminder for
                                                                                                                                                 January 25th meeting on Tribal Participation in
                                                                                                                                                 the LTEMP process.
  056226         1      004505.pdf    E‐mail     1/2/2013   Linda Otero, Director Cultural Society        Bruce Verhaaren, ANL                   Fort Mojave Tribal Council: Email with reminder
                                                                                                                                                 for January 25th meeting on Tribal Participation
                                                                                                                                                 in the LTEMP process.
                                                                                        841 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 842 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                         To                                         From    Description
   056227        1      004506.pdf     E‐mail     1/2/2013   Peter Pino, Tribal Administrator               Bruce Verhaaren, ANL    Pueblo of Zia: Email with reminder for January
                                                                                                                                    25th meeting on Tribal Participation in the LTEMP
                                                                                                                                    process.
  056228         1      004507.pdf    E‐mail      1/2/2013   John Bathke, THPO                              Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Email with reminder
                                                                                                                                    for January 25th meeting on Tribal Participation
                                                                                                                                    in the LTEMP process.
  056229         1      004508.pdf    E‐mail      1/2/2013   Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL            Gila River Indian Community Council: Email with
                                                             Specialist                                                             reminder for January 25th meeting on Tribal
                                                                                                                                    Participation in the LTEMP process.
  056230         1      004509.pdf    E‐mail      1/2/2013   Mike Yeatts, Tribal Archaeologist              Bruce Verhaaren, ANL    Hopi: Email with reminder for January 25th
                                                                                                                                    meeting on Tribal Participation in the LTEMP
                                                                                                                                    process.
  056231         1      004510.pdf    E‐Mail      1/1/2013   jcschmidt@usgs.gov;                            John and Carol Jordan   GCDAMP Monitoring & Monitoring Plans
                                                             capron@wapa.gov;                               <jcjordan1@cox.net>
                                                             gknowles@usbr.gov;
                                                             svanderkooi@usgs.gov;
                                                             tmelis@usgs.gov;
                                                             m3research@starband.net;
                                                             Lori Caramanian@ios.doi.gov
  056232        22      004511.pdf    Other       1/1/2013                                                                          Basin States: Spreadsheet: Alternative Screening
                                                                                                                                    Tool
  056254         1      004512.pdf    E‐mail     12/20/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL    Hopi: Bruce spoke with Mike Yeatts regarding the
                                                                                                                                    MOU. The council has granted the chairman
                                                                                                                                    powers to deal with adaptive management issues
                                                                                                                                    on the Colorado River without waiting for council
                                                                                                                                    approval. The MOU was sent to the chairman
                                                                                                                                    two weeks ago, and Mike will follow up on
                                                                                                                                    12/21/2012. Mike is aware of the Jan 25th
                                                                                                                                    meeting and plans to attend, pending budgetary
                                                                                                                                    approval.




                                                                                          842 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 843 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type      Date                     To                                            From        Description
   056255        1      004513.pdf   Phone Call   12/20/2012 Jason John, NDWP                               Bruce Verhaaren, ANL        The Navajo Nation: Bruce spoke with Jason John
                                       Record                                                                                           regarding the MOU. The Navajo Resources and
                                                                                                                                        Development Committee discussed the MOU on
                                                                                                                                        December 18, 2012 and tabled a decision
                                                                                                                                        pending more discussion. The Navajo are
                                                                                                                                        concerned with the broader issue of water rights
                                                                                                                                        and do not wish to be seen as supporting the
                                                                                                                                        1922 compact. They would like a quantified
                                                                                                                                        allocation of water from the main stem of the
                                                                                                                                        Colorado River. Jason thinks he can explain to
                                                                                                                                        the committee that the EIS has little to do with
                                                                                                                                        water rights and that the EIS will go forward
                                                                                                                                        whether the Navajo are involved or not. Once
                                                                                                                                        the MOU is approved by R&D, it must be
                                                                                                                                        approved by a larger committee. Bruce indicated
                                                                                                                                        that he could proved additional info for the Jan
                                                                                                                                        9th meeting if needed, but Jason indicated he
                                                                                                                                        though he could handle it internally. Bruce
                                                                                                                                        reminded Jason of the Jan 25 meeting in Phoenix.



  056256         1      004514.pdf    E‐Mail      12/13/2012 Colby.Pellegrino@snwa.com;            Carr, Adrianne E. <aecarr@anl.gov>   LTEMP meeting with Basin States in January
                                                             dostler@ucrcommission.com;
                                                             gknowles@usbr.gov;
                                                             bheffernan@usbr.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             lesley_fitzpatrick@fws.gov;
                                                             Amy.Heuslein@bia.gov;
                                                             garry.cantley@bia.gov;
                                                             DTrueman@usbr.gov;
                                                             kgrantz@usbr.gov; krussell@usbr.gov;
                                                             nwilliams@usbr.gov; lagory@anl.gov;
                                                             jan_balsom@nps.gov;
                                                             teri_tucker@nps.gov; tmelis@usgs.gov;
                                                             donmagpie@hotmail.com;
                                                             mrunge@usgs.gov; bennion@wapa.gov;
                                                             loftin@wapa.gov; griffinj@anl.gov




                                                                                          843 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 844 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                  From               Description
   056257        1      004515.pdf    E‐Mail     12/13/2012 alan.downer06@gmail.com;              Carr, Adrianne E. <aecarr@anl.gov>   LTEMP: Next meeting and link to notes
                                                            Amy.Heuslein@bia.gov;
                                                            bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; jasthiriot@crc.nv.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            ted@uamps.com; jabplanalp@anl.gov;
  056258         1      004516.pdf    E‐mail     12/13/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                     The Navajo Nation: Email with reminder for CA
                                                                                                                                       meeting 1/16/2013. Link to summary notes from
                                                                                                                                       12/28 meeting on SharePoint.
  056259         1      004517.pdf    E‐mail     12/13/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL         Kaibab Band of Paiute Indians: Email with
                                                                                                                                       reminder for CA meeting 1/16/2013. Link to
                                                                                                                                       summary notes from 12/28 meeting on
                                                                                                                                       SharePoint.
  056260         1      004518.pdf    E‐mail     12/13/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL         The Havasupai Tribe: Email with reminder for CA
                                                            Manakaja, Tribal Secretary                                                 meeting 1/16/2013. Link to summary notes from
                                                                                                                                       12/28 meeting on SharePoint.
  056261         1      004519.pdf    E‐mail     12/13/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL         The Pueblo of Zuni: Email with reminder for CA
                                                                                                                                       meeting 1/16/2013. Link to summary notes from
                                                                                                                                       12/28 meeting on SharePoint
  056262         1      004520.pdf    E‐mail     12/13/2012 Loretta Jackson‐Kelly,THPO; Peter               Adrianne Carr, ANL         The Hualapai Tribe: Email with reminder for CA
                                                            Bungart, Dept.. of CR                                                      meeting 1/16/2013. Link to summary notes from
                                                                                                                                       12/28 meeting on SharePoint
  056263         1      004521.pdf    E‐mail     12/13/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL         Hopi: Email with reminder for CA meeting
                                                                                                                                       1/16/2013. Link to summary notes from 12/28
                                                                                          844 of 1060                                  meeting on SharePoint.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 845 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                         To                                            From   Description
   056264       15      004522.pdf     Other     12/13/2012                                                                           Document: Response to cooperator comments
                                                                                                                                      on LTEMP EIS documents reseived September
                                                                                                                                      2012.
  056279         3      004523.pdf    E‐Mail     12/11/2012 jasthiriot@crc.nv.gov;               Whetton, Linda <lwhetton@usbr.gov>   Re: Draft TWG agenda items for January 24
                                                            gknowles@usbr.gov; jcjordan1@cox.net

  056282         2      004524.pdf    E‐Mail     12/11/2012 amy.heuslein@bia.gov;               Whetton, Linda <lwhetton@usbr.gov>    Fwd: Draft TWG agenda items for January 24
                                                            amakinster@qwestoffice.net;
                                                            Cbulletts@kaibabpaiute‐nsn.gov;
                                                            chris_hughes@nps.gov;
                                                            cpage@triangleassociates.com;
                                                            csharris@crb.ca.gov; cibarre@q.com;
                                                            ellsworth@wapa.gov;
                                                            bennion@wapa.gov;
                                                            dnimkin@npca.org;
                                                            dostler@ucrcommission.com;
                                                            ejerlandsen@azwater.gov;
                                                            garry.cantley@bia.gov;
                                                            gknowles@usbr.gov;
                                                            janet_bair@fws.gov;
                                                            jan_balsom@nps.gov;
                                                            jasthiriot@crc.nv.gov;
                                                            gmyers12@msn.com;
                                                            jcjordan1@cox.net;
                                                            john.shields@wyo.gov;
                                                            cuszhman@yahoo.com;
                                                            kdahl@npca.org; kirk_young@fws.gov;
                                                            kdongoske@cableone.net;
                                                            farvana@aol.com;
                                                            lskrzynski@kaibabpaiute‐nsn.gov;
                                                            lesley_fitzpatrick@fws.gov;
  056284         2      004525.pdf    E‐Mail     12/11/2012 LWhetton@usbr.gov;                 John and Carol Jordan                  Draft TWG agenda items for January 24
                                                            capron@wapa.gov; gknowles@usbr.gov <jcjordan1@cox.net>

  056286        10      004526.pdf    E‐Mail     12/11/2012 Capron@wapa.gov; jcjordan1@cox.net; Schmidt, John <jcschmidt@usgs.gov>    Re: FW: Discussion topics for January Annual
                                                            gknowles@usbr.gov                                                         Reporting Meeting ‐ for Schmidt

  056296         8      004527.pdf    E‐Mail     12/8/2012 jcjordan1@cox.net; capron@wapa.gov; Schmidt, John <jcschmidt@usgs.gov>     Re: FW: Discussion topics for January Annual
                                                           gknowles@usbr.gov                                                          Reporting Meeting ‐ for Schmidt

  056304         4      004528.pdf    E‐Mail     12/7/2012 jcschmidt@usgs.gov;                John and Carol Jordan                   FW: Discussion topics for January Annual
                                                           capron@wapa.gov; gknowles@usbr.gov <jcjordan1@cox.net>                     Reporting Meeting ‐ for Schmidt

                                                                                         845 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 846 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                          Description
   056308        4      004529.pdf    E‐Mail     12/7/2012 Capron@wapa.gov; jcjordan1@cox.net; Schmidt, John <jcschmidt@usgs.gov>             Re: Draft TWG agenda items for January 24
                                                           lwhetton@usbr.gov;
                                                           Ellsworth@wapa.gov;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           farvana@aol.com;
                                                           mcrawford@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           cpage@triangleassociates.com

  056312         1      004530.pdf    E‐Mail     12/6/2012 aecarr@anl.gov; gknowles@usbr.gov;             creda@qwest.net                     Re: LTEMP EIS Team ‐ Questions on the Balanced
                                                           bheffernan@usbr.gov;                                                               Resource Alternative
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; griffinj@anl.gov;
                                                           tmelis@usgs.gov; creda@qwest.net

  056313         1      004531.pdf    E‐Mail     12/6/2012 Colby.Pellegrino@snwa.com;                     Heffernan, Beverley                 RE: Quick question for you
                                                           dostler@ucrcommission.com                      <BHeffernan@usbr.gov>
  056314         4      004532.pdf    E‐Mail     12/6/2012 jcjordan1@cox.net;                             Capron, Shane <Capron@WAPA.GOV>     Discussion topics for January Annual Reporting
                                                           lwhetton@usbr.gov;                                                                 Meeting ‐ for Schmidt
                                                           Ellsworth@WAPA.GOV;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           farvana@aol.com;
                                                           mcrawford@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           cpage@triangleassociates.com
  056318         3      004533.pdf    E‐Mail     12/6/2012 jcjordan1@cox.net;                             Capron, Shane <Capron@WAPA.GOV>     Draft TWG agenda items for January 24
                                                           lwhetton@usbr.gov;
                                                           Ellsworth@WAPA.GOV;
                                                           gknowles@usbr.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           farvana@aol.com;
                                                           mcrawford@usbr.gov;
                                                           vkartha@azwater.gov;
                                                           cpage@triangleassociates.com;
                                                           jcschmidt@usgs gov
  056321         1      004534.pdf    E‐Mail     12/5/2012 michael.yeatts@nau.edu;                        Verhaaren, Bruce T. <brucev@anl.gov> Glen Canyon LTEMP EIS MOU
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov; aecarr@anl.gov;
                                                           lagory@anl.gov
  056322         1      004535.pdf    E‐Mail     12/5/2012 jasonjohn@navajo‐nsn.gov;                      Verhaaren, Bruce T. <brucev@anl.gov> LTEMP MOU
                                                           aecarr@anl.gov; jan_balsom@nps.gov;
                                                           mbarger@usbr.gov; lagory@anl.gov
                                                                                        846 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 847 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From                 Description
   056323        1      004536.pdf     E‐mail    12/5/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                 Hopi: Email notifying Mike that Bruce would be
                                                                                                                                                out of town and to send MOU to Adrianne if it is
                                                                                                                                                signed.
  056324         1      004537.pdf    E‐mail     12/5/2012 Jason John, NDWP                                Bruce Verhaaren, ANL                 The Navajo Nation: Email inquiring as to status of
                                                                                                                                                MOU. Email notifying Jason that Bruce would be
                                                                                                                                                out of town and to send MOU to Adrianne if it is
                                                                                                                                                signed.
  056325         3      004538.pdf    E‐Mail     11/30/2012 Lori_Makarick@nps.gov;                         Lynn Hamilton <gcrg@infomagic.net>   GTS 2013 Speaker Invitation
                                                            Melissa_McMaster@nps.gov;
                                                            pgrams@usgs.gov; farvana@aol.com;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Linda_Jalbert@nps.gov;
                                                            jbarnes@prescott.edu;
                                                            kim@grandcanyonwildlands.org;
                                                            kelly@grandcanyonwildlands.org;
                                                            braddimock@fretwater.com;
                                                            rmtalces@hotmail.com;
                                                            vincewelch@comcast.net;
                                                            Richard.Quartaroli@NAU.EDU;
                                                            rclark@grandcanyontrust.org;
                                                            bradley.udall@colorado.edu;
                                                            Allyson_Mathis@nps.gov;
                                                            Brian_Bloom@nps.gov;
                                                            jcschmidt@usgs.gov;
                                                            canyondoc@gmail.com




                                                                                         847 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 848 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                          From                 Description
   056328        1      004539.pdf    E‐Mail     11/30/2012 htchair@havasupai‐nsn.gov;                     Verhaaren, Bruce T. <brucev@anl.gov> LTEMP EIS Tribal Participation Meeting
                                                            htsec1@havasupai‐nsn.gov;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            cbulletts74@yahoo.com;
                                                            alan.downer06@gmail.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            kdongoske@cableone.net;
                                                            lindaotero@fortmojave.com;
                                                            tony@navajohistoricpreservation.org;
                                                            tlpino@ziapueblo.org;
                                                            j.bathke@quechantribe.com;
                                                            Larry.Benallie@gric.nsn.us;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            jan_balsom@nps.gov;
                                                            rosemary_sucec@nps.gov;
                                                            Christine_Landrum@nps.gov;
                                                            steve_daron@nps.gov;
                                                            kwaldron@usbr.gov;
  056329         1      004540.pdf    E‐mail     11/30/2012 Don Watahomigie, Chairman; Jaycee              Bruce Verhaaren, ANL                  The Havasupai Tribe: Bruce sent an email to all
                                                            Manakaja, Tribal Secretary; Margaret                                                 Cooperating and Consulting Tribes inviting them
                                                            Vick, Atty                                                                           to attend a meeting on January 25, 2013, in
                                                                                                                                                 Phoenix, AZ, to discuss tribal participation in the
                                                                                                                                                 LTEMP process. Agenda and materials to be
                                                                                                                                                 provided at a later date.

  056330         1      004541.pdf    E‐mail     11/30/2012 Charley Bulletts, CRD                          Bruce Verhaaren, ANL                  Kaibab Band of Paiute Indians: Bruce sent an
                                                                                                                                                 email to all Cooperating and Consulting Tribes
                                                                                                                                                 inviting them to attend a meeting on January 25,
                                                                                                                                                 2013, in Phoenix, AZ, to discuss tribal
                                                                                                                                                 participation in the LTEMP process. Agenda and
                                                                                                                                                 materials to be provided at a later date.




                                                                                         848 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 849 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                          From    Description
   056331        1      004542.pdf     E‐mail    11/30/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL    Hopi: Bruce sent an email to all Cooperating and
                                                                                                                                    Consulting Tribes inviting them to attend a
                                                                                                                                    meeting on January 25, 2013, in Phoenix, AZ, to
                                                                                                                                    discuss tribal participation in the LTEMP process.
                                                                                                                                    Agenda and materials to be provided at a later
                                                                                                                                    date.
  056332         1      004543.pdf    E‐mail     11/30/2012 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL    The Hualapai Tribe: Bruce sent an email to all
                                                            Bungart, Dept.. of CR                                                   Cooperating and Consulting Tribes inviting them
                                                                                                                                    to attend a meeting on January 25, 2013, in
                                                                                                                                    Phoenix, AZ, to discuss tribal participation in the
                                                                                                                                    LTEMP process. Agenda and materials to be
                                                                                                                                    provided at a later date.

  056333         1      004544.pdf    E‐mail     11/30/2012 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL               The Navajo Nation: Bruce sent an email to all
                                                            Tony Joe, Supervisory Archaeologist                                     Cooperating and Consulting Tribes inviting them
                                                                                                                                    to attend a meeting on January 25, 2013, in
                                                                                                                                    Phoenix, AZ, to discuss tribal participation in the
                                                                                                                                    LTEMP process. Agenda and materials to be
                                                                                                                                    provided at a later date.

  056334         1      004545.pdf    E‐mail     11/30/2012 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Bruce sent an email to all
                                                                                                                                    Cooperating and Consulting Tribes inviting them
                                                                                                                                    to attend a meeting on January 25, 2013, in
                                                                                                                                    Phoenix, AZ, to discuss tribal participation in the
                                                                                                                                    LTEMP process. Agenda and materials to be
                                                                                                                                    provided at a later date

  056335         1      004546.pdf    E‐mail     11/30/2012 Linda Otero, Director Cultural Society          Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Bruce sent an email
                                                                                                                                    to all Cooperating and Consulting Tribes inviting
                                                                                                                                    them to attend a meeting on January 25, 2013,
                                                                                                                                    in Phoenix, AZ, to discuss tribal participation in
                                                                                                                                    the LTEMP process. Agenda and materials to be
                                                                                                                                    provided at a later date.

  056336         1      004547.pdf    E‐mail     11/30/2012 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: Bruce sent an email to all
                                                                                                                                    Cooperating and Consulting Tribes inviting them
                                                                                                                                    to attend a meeting on January 25, 2013, in
                                                                                                                                    Phoenix, AZ, to discuss tribal participation in the
                                                                                                                                    LTEMP process. Agenda and materials to be
                                                                                                                                    provided at a later date.




                                                                                          849 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 850 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                           From                  Description
   056337        1      004548.pdf     E‐mail    11/30/2012 John Bathke, THPO                              Bruce Verhaaren, ANL                  Fort Yuma Quechan Tribe: Bruce sent an email to
                                                                                                                                                 all Cooperating and Consulting Tribes inviting
                                                                                                                                                 them to attend a meeting on January 25, 2013,
                                                                                                                                                 in Phoenix, AZ, to discuss tribal participation in
                                                                                                                                                 the LTEMP process. Agenda and materials to be
                                                                                                                                                 provided at a later date.

  056338         1      004549.pdf    E‐mail     11/30/2012 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                          Gila River Indian Community Council: Bruce sent
                                                            Specialist                                                                           an email to all Cooperating and Consulting Tribes
                                                                                                                                                 inviting them to attend a meeting on January 25,
                                                                                                                                                 2013, in Phoenix, AZ, to discuss tribal
                                                                                                                                                 participation in the LTEMP process. Agenda and
                                                                                                                                                 materials to be provided at a later date.

  056339         9      004550.pdf    E‐Mail     11/28/2012 creda@qwest.net; gknowles@usbr.gov; Carr, Adrianne E. <aecarr@anl.gov>               LTEMP EIS Team ‐ Questions on the Balanced
                                                            bheffernan@usbr.gov;                                                                 Resource Alternative
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov; griffinj@anl.gov;
                                                            tmelis@usgs.gov

  056348         1      004551.pdf    E‐mail     11/28/2012 Jason John, NDWP                               Bruce Verhaaren, ANL                  The Navajo Nation: Email inquiring as to the
                                                                                                                                                 status of the MOU.


                                                                                                                                                 Bruce spoke with Jason John who indicated that
                                                                                                                                                 the NN Legal Department ruled that the MOU
                                                                                                                                                 must be vetted by the legislative committee and
                                                                                                                                                 it cannot go directly to the executive branch for
                                                                                                                                                 signature. John said he would take it to the
                                                                                                                                                 appropriate committees and track its status as it
                                                                                                                                                 moves through the committees for signatures.
                                                                                                                                                 Mr. John indicated he believed it would be signed
                                                                                                                                                 in the next 2 weeks.

  056349         4      004552.pdf Meeting Notes 11/28/2012                                                                                     The Hualapai Tribe: CA Meeting. Peter Bungart in
                                                                                                                                                attendance
  056353         4      004553.pdf Meeting Notes 11/28/2012                                                                                     Kaibab Band of Paiute Indians: CA Meeting.
                                                                                                                                                Charley Bulletts in attendance
  056357         1      004554.pdf    E‐Mail     11/27/2012 michael.yeatts@nau.edu;                        Verhaaren, Bruce T. <brucev@anl.gov> RE: LTEMP MOU
                                                            aecarr@anl.gov; lagory@anl.gov;
                                                            mbarger@usbr.gov;
                                                            jan balsom@nps.gov
  056358         1      004555.pdf    E‐Mail     11/27/2012 brucev@anl.gov; aecarr@anl.gov;                Mike <Michael.Yeatts@nau.edu>         Re: LTEMP MOU
                                                            lagory@anl.gov; mbarger@usbr.gov;
                                                            jan_balsom@nps.gov      850 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 851 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                           From                 Description
   056359        1      004556.pdf    E‐Mail     11/27/2012 michael.yeatts@nau.edu;                        Verhaaren, Bruce T. <brucev@anl.gov> LTEMP MOU
                                                            aecarr@anl.gov; lagory@anl.gov;
                                                            mbarger@usbr.gov;
                                                            jan balsom@nps.gov
  056360         1      004557.pdf    E‐Mail     11/27/2012 jasonjohn@navajo‐nsn.gov;                      Verhaaren, Bruce T. <brucev@anl.gov> LTEMP MOU
                                                            aecarr@anl.gov; lagory@anl.gov;
                                                            mbarger@usbr.gov;
                                                            jan balsom@nps.gov
  056361         2      004558.pdf    E‐Mail     11/27/2012 gknowles@usbr.gov                   Don Treasure                                   RE: Materials for Workshop
                                                                                                <donmagpie@hotmail.com>
  056363         1      004559.pdf    E‐mail     11/27/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                             The Navajo Nation: Adrianne Carr sent out an
                                                                                                                                               email reminder about the Cooperating Agency
                                                                                                                                               meeting to be held on 11/28/2012 @ 2:00 pm. A
                                                                                                                                               call‐in number was provided.
  056364         1      004560.pdf    E‐mail     11/27/2012 Charley Bulletts, CRD                          Adrianne Carr, ANL                  Kaibab Band of Paiute Indians: Adrianne Carr sent
                                                                                                                                               out an email reminder about the Cooperating
                                                                                                                                               Agency meeting to be held on 11/28/2012 @
                                                                                                                                               2:00 pm. A call‐in number was provided.

                                                                                                                                               Mike responded to Adrianne and indicated that
                                                                                                                                               he would not be able to make the Cooperator's
                                                                                                                                               meeting, but he looked forward to reviewing
                                                                                                                                               notes and materials from the meeting.

                                                                                                                                               Adrianne responded and indicated that there
                                                                                                                                               were no materials, but notes would be available
                                                                                                                                               on SharePoint or she could email them.



  056365         1      004561.pdf    E‐mail     11/27/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL                         Yavapai‐Apache Nation: Adrianne Carr sent out
                                                                                                                                               an email reminder about the Cooperating Agency
                                                                                                                                               meeting to be held on 11/28/2012 @ 2:00 pm. A
                                                                                                                                               call‐in number was provided.
  056366         1      004562.pdf    E‐mail     11/27/2012 Don Watahomigie, Chairman; Jaycee              Adrianne Carr, ANL                  The Havasupai Tribe: Adrianne Carr sent out an
                                                            Manakaja, Tribal Secretary; Margaret                                               email reminder about the Cooperating Agency
                                                            Vick, Atty                                                                         meeting to be held on 11/28/2012 @ 2:00 pm. A
                                                                                                                                               call‐in number was provided.
  056367         1      004563.pdf    E‐mail     11/27/2012 Kurt Dongoske, THPO                            Adrianne Carr, ANL                  The Pueblo of Zuni: Adrianne Carr sent out an
                                                                                                                                               email reminder about the Cooperating Agency
                                                                                                                                               meeting to be held on 11/28/2012 @ 2:00 pm. A
                                                                                                                                               call‐in number was provided.


                                                                                         851 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 852 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                            From                  Description
   056368        1      004564.pdf     E‐mail    11/27/2012 Loretta Jackson‐Kelly,THPO; Peter               Adrianne Carr, ANL                     The Hualapai Tribe: Adrianne Carr sent out an
                                                            Bungart, Dept.. of CR                                                                  email reminder about the Cooperating Agency
                                                                                                                                                   meeting to be held on 11/28/2012 @ 2:00 pm. A
                                                                                                                                                   call‐in number was provided.
  056369         1      004565.pdf    E‐mail     11/27/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL                     Hopi: Adrianne Carr sent out an email reminder
                                                                                                                                                   about the Cooperating Agency meeting to be
                                                                                                                                                   held on 11/28/2012 @ 2:00 pm. A call‐in
                                                                                                                                                   number was provided.
  056370         1      004566.pdf    E‐mail     11/27/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                   Hopi: Bruce emailed Mike to find out if he was
                                                                                                                                                   able to figure out where the MOU was in the
                                                                                                                                                   approval process and asked if there was anyway
                                                                                                                                                   they could contact anyone directly to help speed
                                                                                                                                                   up the approval process.

  056371         1      004567.pdf    E‐mail     11/27/2012 Bruce Verhaaren, ANL                            Michael Yeatts, Tribal Archaeologist   Hopi: Mike responded and indicated that the
                                                                                                                                                   MOU is still in the legal department. Mike
                                                                                                                                                   advised that he would take a copy directly to the
                                                                                                                                                   Chairman's Oﬃce to see if he could get it signed.
                                                                                                                                                   Mike responded and indicated that the MOU is
                                                                                                                                                   still in the legal department. Mike advised that
                                                                                                                                                   he would take a copy directly to the Chairman's
                                                                                                                                                   Office to see if he could get it signed.


  056372         2      004568.pdf    E‐mail     11/27/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                   Hopi: Bruce responded and wished Mike "Good
                                                                                                                                                   Luck"
  056374         1      004569.pdf    E‐mail     11/27/2012 Adrianne Carr, ANL                              Michael Yeatts, Tribal Archaeologist   Hopi: Mike responded to Adrianne and indicated
                                                                                                                                                   that he would not be able to make the
                                                                                                                                                   Cooperator's meeting, but he looked forward to
                                                                                                                                                   reviewing notes and materials from the meeting.

  056375         2      004570.pdf    E‐mail     11/27/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL                     Hopi: Adrianne responded and indicated that
                                                                                                                                                   there were no materials, but notes would be
                                                                                                                                                   available on SharePoint or she could email them.

  056377         1      004571.pdf    E‐mail     11/27/2012 Jason John, NDWP                                Bruce Verhaaren, ANL                   The Navajo Nation: Inquired about MOU.
  056378         4      004572.pdf Meeting Notes 11/25/2012                                                                                        The Hualapai Tribe: CA Meeting. Peter Bungart in
                                                                                                                                                   attendance
  056382         1      004573.pdf    E‐mail     11/20/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL                     The Pueblo of Zuni: E‐mail from Adrianne to
                                                                                                                                                   Cooperators with Cooperating Agency meeting
                                                                                                                                                   reminder, call‐in number, and password.




                                                                                          852 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 853 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                           From   Description
   056383        1      004574.pdf     E‐mail     11/20/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL      Kaibab Band of Paiute Indians: E‐mail from
                                                                                                                                     Adrianne to Cooperators with Cooperating
                                                                                                                                     Agency meeting reminder, call‐in number, and
                                                                                                                                     password.
  056384         1      004575.pdf     E‐mail     11/20/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL              Yavapai‐Apache Nation: E‐mail from Adrianne to
                                                                                                                                     Cooperators with Cooperating Agency meeting
                                                                                                                                     reminder, call‐in number, and password.

  056385         1      004576.pdf     E‐mail     11/20/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL      The Havasupai Tribe: E‐mail from Adrianne to
                                                             Manakaja, Tribal Secretary; Margaret                                    Cooperators with Cooperating Agency meeting
                                                             Vick, Atty                                                              reminder, call‐in number, and password.

  056386         1      004577.pdf     E‐mail     11/20/2012 Loretta Jackson‐Kelly, THPO; Peter              Adrianne Carr, ANL      The Hualapai Tribe: E‐mail from Adrianne to
                                                             Bungart, Dept. of CR                                                    Cooperators with Cooperating Agency meeting
                                                                                                                                     reminder, call‐in number, and password.

  056387         1      004578.pdf     E‐mail     11/20/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL      Hopi: E‐mail from Adrianne to Cooperators with
                                                                                                                                     Cooperating Agency meeting reminder, call‐in
                                                                                                                                     number, and password.
  056388         1      004579.pdf     E‐mail     11/20/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                  The Navajo Nation: E‐mail from Adrianne to
                                                                                                                                     Cooperators with Cooperating Agency meeting
                                                                                                                                     reminder, call‐in number, and password.

  056389         1      004580.pdf   Phone Call   11/20/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL    Hopi: Bruce spoke with Mike Yeatts regarding the
                                      Record                                                                                         MOU. Mike was still trying to determine where
                                                                                                                                     the MOU was in the approval process.

  056390         1      004581.pdf   Phone Call   11/20/2012 Jason John, NDWP                                Bruce Verhaaren, ANL    The Navajo Nation: Bruce spoke with Jason John
                                      Record                                                                                         who indicated that he was able to locate the
                                                                                                                                     MOU and is working with the NN DoJ to allow an
                                                                                                                                     expedited approval by the executive branch. He
                                                                                                                                     is optimistic that it can be signed by next week.

  056391         3      004582.pdf    E‐Mail      11/17/2012 Rob_P_Billerbeck@nps.gov;                       Palmer, Clayton         RE: Follow‐up to our call regarding hydropower
                                                             BENNION@WAPA.GOV;                               <CSPALMER@WAPA.GOV>     existence values project.
                                                             BHeffernan@usbr.gov;
                                                             Capron@WAPA.GOV;
                                                             creda@qwest.net;
                                                             dostler@ucrcommission.com;
                                                             Ellsworth@WAPA.GOV;
                                                             gknowles@usbr.gov



                                                                                           853 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 854 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                          From                 Description
   056394        5      004583.pdf    E‐Mail      11/16/2012 CSPALMER@WAPA.GOV;                              Rob_P_Billerbeck@nps.gov             RE: Follow‐up to our call regarding hydropower
                                                             BENNION@WAPA.GOV;                                                                    existence values project.
                                                             BHeffernan@usbr.gov;
                                                             Capron@WAPA.GOV;
                                                             creda@qwest.net;
                                                             dostler@ucrcommission.com;
                                                             Ellsworth@WAPA.GOV;
                                                             gknowles@usbr.gov
  056399         4      004584.pdf    E‐Mail      11/16/2012 Rob_P_Billerbeck@nps.gov;                       Palmer, Clayton                      RE: Follow‐up to our call regarding hydropower
                                                             gknowles@usbr.gov;                              <CSPALMER@WAPA.GOV>                  existence values project.
                                                             BHeffernan@usbr.gov;
                                                             BENNION@WAPA.GOV;
                                                             Capron@WAPA.GOV;
                                                             Ellsworth@WAPA.GOV;
                                                             creda@qwest.net;
                                                             dostler@ucrcommission.com
  056403         3      004585.pdf    E‐Mail      11/15/2012 Capron@wapa.gov;                                Whetton, Linda <lwhetton@usbr.gov>   Re: Reminder: Post‐TWG Conference Call
                                                             cpage@triangleassociates.com;                                                        Tomorrow
                                                             jcjordan1@cox.net;
                                                             jasthiriot@crc.nv.gov;
                                                             gknowles@usbr.gov;
                                                             mcrawford@usbr.gov
  056406         3      004586.pdf    E‐Mail      11/14/2012 lwhetton@usbr.gov;                              Capron, Shane <Capron@WAPA.GOV>      RE: Reminder: Post‐TWG Conference Call
                                                             cpage@triangleassociates.com;                                                        Tomorrow
                                                             jcjordan1@cox.net;
                                                             jasthiriot@crc.nv.gov;
                                                             gknowles@usbr.gov;
                                                             mcrawford@usbr.gov
  056409         1      004587.pdf     E‐mail     11/13/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL                 Hopi: Bruce spoke with Mike Yeatts regarding the
                                                                                                                                                  MOU. Mike believes the MOU made it through
                                                                                                                                                  the legal department and is now stuck in the
                                                                                                                                                  Executive Branch. He will check on the status
                                                                                                                                                  again. Bruce explained that it would be
                                                                                                                                                  acceptable to receive a scanned copy with hard‐
                                                                                                                                                  copy follow up.
  056410         1      004588.pdf   Phone Call   11/13/2012 Jason John, NDWP                                Bruce Verhaaren, ANL                 The Navajo Nation: Bruce spoke with Jason John
                                      Record                                                                                                      regarding the MOU. Jason is working on getting
                                                                                                                                                  the MOU approved and will be trying to get it
                                                                                                                                                  moved to the "fast‐track." Advised he would get
                                                                                                                                                  back to Bruce later this afternoon.

  056411        62      004589.pdf    E‐Mail      11/9/2012 CLynde@azgfd.gov;                                Larry Riley <LRiley@azgfd.gov>       FW: High Water Flow Exp.
                                                            bwirth@uc.usbr.gov;
                                                            gknowles@usbr.gov;
                                                            Jeff Humphrey@fws.gov 854 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 855 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From             Description
   056473        4      004590.pdf    E‐Mail     11/6/2012 rob_p_billerbeck@nps.gov;                        Palmer, Clayton                  MORE revised task for the analyzing the non
                                                            gknowles@usbr.gov;                              <CSPALMER@WAPA.GOV>              market values of water and power
                                                            BENNION@WAPA.GOV;
                                                            creda@qwest.net;
                                                            dostler@ucrcommission.com
  056477         1      004591.pdf    E‐Mail     11/1/2012 LWhetton@usbr.gov;                               Chris Page                       TWG action items
                                                            Capron@WAPA.GOV;                                <cpage@triangleassociates.com>
                                                            gknowles@usbr.gov;
                                                            jcjordan1@cox.net;
                                                            mcrawford@usbr.gov;
                                                            rwheeler@triangleassociates.com
  056478         1      004592.pdf    E‐mail     10/24/2012 Bruce Verhaaren, ANL                    Christopher Coder, Tribal Archaeologist Yavapai‐Apache Nation: Email from Chris
                                                                                                                                            confirming that the YA do not wish to participate
                                                                                                                                            as a Cooperating Agency.
  056479         1      004593.pdf    E‐mail     10/24/2012 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL                    Yavapai‐Apache Nation: Bruce responded,
                                                                                                                                            thanking Chris for getting back to him.
  056480         2      004594.pdf    E‐Mail     10/23/2012 jasonjohn@navajo‐nsn.gov;               Verhaaren, Bruce T. <brucev@anl.gov> RE: LTEMP MOU
                                                            alan.downer06@gmail.com;
                                                            aecarr@anl.gov; jan_balsom@nps.gov;
                                                            mbarger@usbr.gov

  056482         1      004595.pdf    E‐Mail     10/23/2012 brucev@anl.gov;                     Jason John <jasonjohn@navajo‐                RE: LTEMP MOU
                                                            alan.downer06@gmail.com;            nsn.gov>
                                                            aecarr@anl.gov; jan_balsom@nps.gov;
                                                            mbarger@usbr.gov

  056483         1      004596.pdf    E‐Mail     10/23/2012 michael.yeatts@nau.edu;             Verhaaren, Bruce T. <brucev@anl.gov> LTEMP MOU
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov; aecarr@anl.gov
  056484         1      004597.pdf    E‐Mail     10/23/2012 ccoder@yan‐tribe.org;               Verhaaren, Bruce T. <brucev@anl.gov> Cooperating status
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov; aecarr@anl.gov
  056485         1      004598.pdf    E‐Mail     10/23/2012 alan.downer06@gmail.com;            Verhaaren, Bruce T. <brucev@anl.gov> LTEMP MOU
                                                            aecarr@anl.gov; jan_balsom@nps.gov;
                                                            mbarger@usbr.gov; jasonjohn@navajo‐
                                                            nsn.gov

  056486         1      004599.pdf    E‐mail     10/23/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL             Hopi: Email from Bruce inquiring as to the status
                                                                                                                                             of the MOU.
  056487         1      004600.pdf    E‐mail     10/23/2012 Alan Downer, THPO; Jason John, NDWP Bruce Verhaaren, ANL                         The Navajo Nation: Email from Bruce inquiring as
                                                                                                                                             to the status of the MOU.
  056488         1      004601.pdf    E‐mail     10/23/2012 Bruce Verhaaren, ANL                            Jason John, NDWP                 The Navajo Nation: Jason responded that he
                                                                                                                                             would check on the status

                                                                                          855 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 856 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                    From                        Description
   056489        1      004602.pdf     E‐mail    10/23/2012 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL                        Yavapai‐Apache Nation: Email from Bruce to
                                                                                                                                                Chris asking if he confirmed that the YA no longer
                                                                                                                                                wish to act as a cooperating agency for LTEMP.

  056490        56      004603.pdf    E‐Mail     10/17/2012 aecarr@anl.gov; lagory@anl.gov;                Colby Pellegrino                     RE: Basin States presentation from September
                                                            gknowles@usbr.gov;                             <Colby.Pellegrino@snwa.com>          meeting
                                                            rob_p_billerbeck@nps.gov;
                                                            tmelis@usgs.gov
  056546         1      004604.pdf    E‐Mail     10/17/2012 Colby.Pellegrino@snwa.com;                     Carr, Adrianne E. <aecarr@anl.gov>   Basin States presentation from September
                                                            lagory@anl.gov; gknowles@usbr.gov;                                                  meeting
                                                            rob_p_billerbeck@nps.gov;
                                                            tmelis@usgs.gov

  056547         2      004605.pdf    E‐Mail     10/16/2012 alan.downer06@gmail.com;              Carr, Adrianne E. <aecarr@anl.gov>            RE: LTEMP: October cooperating agency meeting
                                                            Amy.Heuslein@bia.gov;
                                                            bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; jasthiriot@crc.nv.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
  056549         2      004606.pdf    E‐Mail     10/16/2012 jasonjohn@navajo‐nsn.gov;                      Carr, Adrianne E. <aecarr@anl.gov>   RE: LTEMP: October cooperating agency meeting
                                                            rbenally@frontiernet.net;
                                                            alan.downer06@gmail.com;
                                                            lagory@anl.gov; gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov
                                                                                         856 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 857 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                 From                             Description
   056551        1      004607.pdf    E‐Mail     10/15/2012 gknowles@usbr.gov; capron@wapa.gov John and Carol Jordan                              TWG Chair Position
                                                                                                 <jcjordan1@cox.net>
  056552         5      004608.pdf    E‐Mail     10/12/2012 aecarr@anl.gov; Bheffernan@usbr.gov; Rob_P_Billerbeck@nps.gov                         Re: LTEMP Alternative Submission
                                                            GKnowles@usbr.gov; lagory@anl.gov;
                                                            RSLynch@rslynchaty.com


  056557         4      004609.pdf    E‐Mail     10/11/2012 Rob_P_Billerbeck@nps.gov;            Robert S. Lynch                                  Re: LTEMP Alternative Submission
                                                            aecarr@anl.gov; Bheffernan@usbr.gov; <RSLynch@rslynchaty.com>
                                                            GKnowles@usbr.gov; lagory@anl.gov;
                                                            RSLynch@rslynchaty.com


  056561         9      004610.pdf    E‐Mail     10/11/2012 kdongoske@cableone.net;              Carr, Adrianne E. <aecarr@anl.gov>               Signed LTEMP Cooperator MOU
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov; lagory@anl.gov;
                                                            jabplanalp@anl.gov; brucev@anl.gov


  056570         3      004611.pdf    E‐Mail     10/11/2012 gknowles@usbr.gov;                   Colby Pellegrino                                 Operating parameters for RTCD alternative
                                                            BHeffernan@usbr.gov;                 <Colby.Pellegrino@snwa.com>
                                                            rob_p_billerbeck@nps.gov;
                                                            tmelis@usgs.gov;
                                                            dostler@ucrcommission.com
  056573         4      004612.pdf    E‐Mail     10/11/2012 RSLynch@rslynchaty.com;              Rob_P_Billerbeck@nps.gov                         Re: LTEMP Alternative Submission
                                                            aecarr@anl.gov; Bheffernan@usbr.gov;
                                                            GKnowles@usbr.gov; lagory@anl.gov;
                                                            RSLynch@rslynchaty.com


  056577         3      004613.pdf    E‐Mail     10/11/2012 Rob_P_Billerbeck@nps.gov;            Robert S. Lynch                                  Re: LTEMP Alternative Submission
                                                            aecarr@anl.gov; Bheffernan@usbr.gov; <RSLynch@rslynchaty.com>
                                                            GKnowles@usbr.gov; lagory@anl.gov;
                                                            RSLynch@rslynchaty.com


  056580         9      004614.pdf    E‐mail     10/11/2012 Kurt Dongoske, THPO                            Adrianne Carr, ANL                     The Pueblo of Zuni: Adrianne sent Kurt a copy of
                                                                                                                                                  the Final MOU signed by all parties via email

  056589         1      004615.pdf    E‐Mail     10/10/2012 Colby.Pellegrino@snwa.com                      Grantz, Katrina A <KGrantz@usbr.gov> RE: Flexibility to respond to changing hydrology




                                                                                         857 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 858 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                 From                        Description
   056590        2      004616.pdf    E‐Mail     10/10/2012 Rob_P_Billerbeck@nps.gov;            Robert S. Lynch                             Re: LTEMP Alternative Submission
                                                            aecarr@anl.gov; Bheffernan@usbr.gov; <RSLynch@rslynchaty.com>
                                                            GKnowles@usbr.gov; lagory@anl.gov;
                                                            RSLynch@rslynchaty.com


  056592         1      004617.pdf    E‐mail     10/10/2012 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL                     Yavapai‐Apache Nation: Email from Bruce to
                                                                                                                                             Chris asking if he confirmed that the YA no longer
                                                                                                                                             wish to act as a cooperating agency for LTEMP

  056593         1      004618.pdf    E‐mail     10/10/2012 Bruce Verhaaren, ANL                Christopher Coder, Tribal Archaeologist Yavapai‐Apache Nation: Chris responded that he
                                                                                                                                        will confirm at their next meeting and get back
                                                                                                                                        Bruce
  056594         2      004619.pdf    E‐Mail     10/9/2012 Rob_P_Billerbeck@nps.gov;            nikolai lash                            Re: LTEMP Alternative Submission
                                                           aecarr@anl.gov; Bheffernan@usbr.gov; <nlash@grandcanyontrust.org>
                                                           GKnowles@usbr.gov; lagory@anl.gov


  056596         2      004620.pdf    E‐Mail     10/9/2012 RSLynch@rslynchaty.com;              Rob_P_Billerbeck@nps.gov                     Re: LTEMP Alternative Submission
                                                           aecarr@anl.gov; Bheffernan@usbr.gov;
                                                           GKnowles@usbr.gov; lagory@anl.gov;
                                                           RSLynch@rslynchaty.com


  056598         3      004621.pdf    E‐Mail     10/9/2012 creda@qwest.net; aecarr@anl.gov;                Rob_P_Billerbeck@nps.gov          RE: LTEMP Alternative Submission
                                                           Bheffernan@usbr.gov;
                                                           GKnowles@usbr.gov; lagory@anl.gov

  056601         2      004622.pdf    E‐Mail     10/9/2012 nlash@grandcanyontrust.org;          Rob_P_Billerbeck@nps.gov                     Re: LTEMP Alternative Submission
                                                           aecarr@anl.gov; Bheffernan@usbr.gov;
                                                           GKnowles@usbr.gov; lagory@anl.gov


  056603         1      004623.pdf    E‐Mail     10/9/2012 Colby.Pellegrino@snwa.com;                      Bunk, Daniel A <DBunk@usbr.gov>   RE: Flexibility to respond to changing hydrology
                                                           DTrueman@usbr.gov;
                                                           KGrantz@usbr.gov
  056604         1      004624.pdf    E‐Mail     10/9/2012 dtrueman@usbr.gov; DBunk@usbr.gov;              Colby Pellegrino                  Flexibility to respond to changing hydrology
                                                           kgrantz@usbr.gov                                <Colby.Pellegrino@snwa.com>
  056605         2      004625.pdf    E‐Mail     10/9/2012 mbarger@usbr.gov; brucev@anl.gov;               Peter Bungart                     RE: Hualapai LTEMP MOU
                                                           gknowles@usbr.gov; aecarr@anl.gov;              <pbungart@circaculture.com>
                                                           Jan_Balsom@nps.gov; lagory@anl.gov;
                                                           BHeffernan@usbr.gov


                                                                                         858 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 859 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                 From                           Description
   056607        2      004626.pdf    E‐Mail     10/9/2012 brucev@anl.gov;                     Barger, Mary E <mbarger@usbr.gov>              RE: Hualapai LTEMP MOU
                                                           pbungart@circaculture.com;
                                                           gknowles@usbr.gov; aecarr@anl.gov;
                                                           Jan_Balsom@nps.gov; lagory@anl.gov;
                                                           BHeffernan@usbr.gov


  056609         2      004627.pdf    E‐Mail     10/9/2012 pbungart@circaculture.com;                     Verhaaren, Bruce T. <brucev@anl.gov> RE: Hualapai LTEMP MOU
                                                           gknowles@usbr.gov; aecarr@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov; lagory@anl.gov;
                                                           bheffernan@usbr.gov

  056611         2      004628.pdf    E‐mail     10/9/2012 Bruce Verhaaren, ANL                           Peter Bungart, Dept. of CR          The Hualapai Tribe: Email to Peter requesting he
                                                                                                                                              send a paper copy of the MOU to Glen Knowles,
                                                                                                                                              REC. Peter responded that he would send it out
                                                                                                                                              today.
  056613         1      004629.pdf    E‐Mail     10/8/2012 Rob_P_Billerbeck@nps.gov;                      Robert S. Lynch                     Re: LTEMP Alternative Submission
                                                           GKnowles@usbr.gov;                             <RSLynch@rslynchaty.com>
                                                           Bheffernan@usbr.gov; lagory@anl.gov;
                                                           aecarr@anl.gov;
                                                           RSLynch@rslynchaty.com
  056614         1      004630.pdf    E‐Mail     10/7/2012 Rob_P_Billerbeck@nps.gov;                      nikolai lash                        Re: LTEMP Alternative Submission
                                                           lagory@anl.gov; aecarr@anl.gov;                <nlash@grandcanyontrust.org>
                                                           GKnowles@usbr.gov;
                                                           Bheffernan@usbr.gov
  056615         2      004631.pdf    E‐Mail     10/5/2012 Rob_P_Billerbeck@nps.gov;                      Leslie James <creda@qwest.net>      RE: LTEMP Alternative Submission
                                                           aecarr@anl.gov; Bheffernan@usbr.gov;
                                                           GKnowles@usbr.gov; lagory@anl.gov


  056617         2      004632.pdf    E‐Mail     10/5/2012 creda@qwest.net; aecarr@anl.gov;               Rob_P_Billerbeck@nps.gov            RE: LTEMP Alternative Submission
                                                           Bheffernan@usbr.gov;
                                                           GKnowles@usbr.gov; lagory@anl.gov

  056619         1      004633.pdf    E‐Mail     10/5/2012 Rob_P_Billerbeck@nps.gov;            Leslie James <creda@qwest.net>                RE: LTEMP Alternative Submission
                                                           GKnowles@usbr.gov;
                                                           Bheffernan@usbr.gov; lagory@anl.gov;
                                                           aecarr@anl.gov
  056620         1      004634.pdf    E‐Mail     10/5/2012 nlash@grandcanyontrust.org;          Rob_P_Billerbeck@nps.gov                      LTEMP Alternative Submission
                                                           lagory@anl.gov; aecarr@anl.gov;
                                                           GKnowles@usbr.gov;
                                                           Bheffernan@usbr.gov

                                                                                        859 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 860 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                 From                            Description
   056621        1      004635.pdf    E‐Mail     10/5/2012 rslynch@rslynchaty.com;              Rob_P_Billerbeck@nps.gov                        LTEMP Alternative Submission
                                                           GKnowles@usbr.gov;
                                                           Bheffernan@usbr.gov; lagory@anl.gov;
                                                           aecarr@anl.gov
  056622         1      004636.pdf    E‐Mail     10/5/2012 creda@qwest.net; GKnowles@usbr.gov; Rob_P_Billerbeck@nps.gov                         LTEMP Alternative Submission
                                                           Bheffernan@usbr.gov; lagory@anl.gov;
                                                           aecarr@anl.gov

  056623         9      004637.pdf    E‐mail     10/4/2012 Bruce Verhaaren, ANL                           Peter Bungart, Dept. of CR            The Hualapai Tribe: Peter sent Bruce an email
                                                                                                                                                with a copy of the signed MOU.
  056632         2      004638.pdf    E‐Mail     10/1/2012 Anne_Castle@ios.doi.gov;                       Jayne Harkins <jharkins@crc.nv.gov>   LTEMP EIS Hiatus
                                                           Lori_Caramanian@ios.doi.gov;
                                                           cspalmer@wapa.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           patrick.tyrrell@wyo.gov;
                                                           dennisstrong@utah.gov;
                                                           estevan.lopez@state.nm.us;
                                                           seth.shanahan@snwa.com;
                                                           capron@wapa.gov;
                                                           ellsworth@wapa.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;
                                                           ted@uamps.com; creda@qwest.net;
                                                           dave.slick@srpnet.com;
                                                           hcheong@swlaw.com;
                                                           vkartha@azwater.gov;
                                                           jbird@ucrcommission.com;
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           csharris@crb.ca.gov;
                                                           john.shields@wyo.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           pfbenemelis@azwater.gov;
  056634        32      004639.pdf    E‐Mail     9/28/2012 rob_p_billerbeck@nps.gov;                      Colby Pellegrino                      Fw: PPs for DOI Meeting
                                                           gknowles@usbr.gov                              <Colby.Pellegrino@snwa.com>
  056666        16      004640.pdf    E‐Mail     9/28/2012 rob_p_billerbeck@nps.gov;                      Colby Pellegrino                      Fw: Revised PP for DOI Meeting
                                                           gknowles@usbr.gov                              <Colby.Pellegrino@snwa.com>




                                                                                        860 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 861 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From    Description
   056682       18      004641.pdf    E‐Mail     9/27/2012 BHeffernan@usbr.gov;                           Vineetha Kartha         RE: Draft responses to DOI Questions
                                                           Colby.Pellegrino@snwa.com;                     <vkartha@azwater.gov>
                                                           CSPALMER@WAPA.GOV;
                                                           dostler@ucrcommission.com;
                                                           csharris@crb.ca.gov;
                                                           john.shields@wyo.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           pfbenemelis@azwater.gov;
                                                           skseaholm@gmail.com;
                                                           valdezra@aol.com;
                                                           robertking@utah.gov;
                                                           gknowles@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           tmelis@usgs.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           patrick.tyrrell@wyo.gov;
                                                           dennisstrong@utah.gov;
                                                           estevan.lopez@state.nm.us;
                                                           jharkins@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           Capron@WAPA.GOV;
                                                           Ellsworth@WAPA.GOV;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           karen.kwon@state.co.us;




                                                                                        861 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 862 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From        Description
   056700        4      004642.pdf    E‐Mail     9/27/2012 Colby.Pellegrino@snwa.com;                     Vineetha Kartha             Friday LTEMP meeting ‐ Logistics
                                                           dostler@ucrcommission.com;                     <vkartha@azwater.gov>
                                                           csharris@crb.ca.gov;
                                                           john.shields@wyo.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           pfbenemelis@azwater.gov;
                                                           skseaholm@gmail.com;
                                                           valdezra@aol.com;
                                                           robertking@utah.gov;
                                                           cspalmer@wapa.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           patrick.tyrrell@wyo.gov;
                                                           dennisstrong@utah.gov;
                                                           estevan.lopez@state.nm.us;
                                                           jharkins@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           capron@wapa.gov;
                                                           ellsworth@wapa.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;
                                                           jbird@ucrcommission.com;
                                                           tjohnson@azwater.gov;
                                                           rob_p_billerbeck@nps.gov;
  056704         1      004643.pdf    E‐Mail     9/27/2012 ccoder@yan‐tribe.org; aecarr@anl.gov; Verhaaren, Bruce T. <brucev@anl.gov> Yavapai‐Apache LTEMP Cooperator Status
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           jabplanalp@anl.gov;
                                                           danorourke@anl.gov




                                                                                        862 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 863 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From   Description
   056705        2      004644.pdf    E‐Mail     9/27/2012 Colby.Pellegrino@snwa.com;                     Heffernan, Beverley     RE: Draft responses to DOI Questions
                                                           CSPALMER@WAPA.GOV;                             <BHeffernan@usbr.gov>
                                                           dostler@ucrcommission.com;
                                                           csharris@crb.ca.gov;
                                                           john.shields@wyo.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           pfbenemelis@azwater.gov;
                                                           skseaholm@gmail.com;
                                                           valdezra@aol.com;
                                                           robertking@utah.gov;
                                                           gknowles@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           tmelis@usgs.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           patrick.tyrrell@wyo.gov;
                                                           dennisstrong@utah.gov;
                                                           estevan.lopez@state.nm.us;
                                                           jharkins@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           Capron@WAPA.GOV;
                                                           Ellsworth@WAPA.GOV;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;




                                                                                        863 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 864 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From         Description
   056707        2      004645.pdf    E‐Mail     9/27/2012 CSPALMER@WAPA.GOV;                             Colby Pellegrino              RE: Draft responses to DOI Questions
                                                           dostler@ucrcommission.com;                     <Colby.Pellegrino@snwa.com>
                                                           csharris@crb.ca.gov;
                                                           john.shields@wyo.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           pfbenemelis@azwater.gov;
                                                           skseaholm@gmail.com;
                                                           valdezra@aol.com;
                                                           robertking@utah.gov;
                                                           gknowles@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           tmelis@usgs.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           patrick.tyrrell@wyo.gov;
                                                           dennisstrong@utah.gov;
                                                           estevan.lopez@state.nm.us;
                                                           jharkins@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           Capron@WAPA.GOV;
                                                           Ellsworth@WAPA.GOV;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;




                                                                                        864 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 865 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                         From     Description
   056709        2      004646.pdf    E‐Mail     9/27/2012 CSPALMER@WAPA.GOV;                             valdezra@aol.com        Re: Draft responses to DOI Questions
                                                           Colby.Pellegrino@snwa.com;
                                                           dostler@ucrcommission.com;
                                                           csharris@crb.ca.gov;
                                                           john.shields@wyo.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           pfbenemelis@azwater.gov;
                                                           skseaholm@gmail.com;
                                                           robertking@utah.gov;
                                                           gknowles@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           tmelis@usgs.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           patrick.tyrrell@wyo.gov;
                                                           dennisstrong@utah.gov;
                                                           estevan.lopez@state.nm.us;
                                                           jharkins@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           Capron@WAPA.GOV;
                                                           Ellsworth@WAPA.GOV;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;




                                                                                        865 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 866 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From    Description
   056711        1      004647.pdf    E‐Mail     9/27/2012 Colby.Pellegrino@snwa.com;                     Palmer, Clayton         RE: Draft responses to DOI Questions
                                                           dostler@ucrcommission.com;                     <CSPALMER@WAPA.GOV>
                                                           csharris@crb.ca.gov;
                                                           john.shields@wyo.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           pfbenemelis@azwater.gov;
                                                           skseaholm@gmail.com;
                                                           valdezra@aol.com;
                                                           robertking@utah.gov;
                                                           gknowles@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           tmelis@usgs.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           patrick.tyrrell@wyo.gov;
                                                           dennisstrong@utah.gov;
                                                           estevan.lopez@state.nm.us;
                                                           jharkins@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           Capron@WAPA.GOV;
                                                           Ellsworth@WAPA.GOV;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;




                                                                                        866 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 867 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                          Description
   056712       14      004648.pdf    E‐Mail     9/27/2012 dostler@ucrcommission.com;          Colby Pellegrino                               Draft responses to DOI Questions
                                                           csharris@crb.ca.gov;                <Colby.Pellegrino@snwa.com>
                                                           john.shields@wyo.gov;
                                                           kevin.flanigan@state.nm.us;
                                                           pfbenemelis@azwater.gov;
                                                           skseaholm@gmail.com;
                                                           valdezra@aol.com;
                                                           robertking@utah.gov;
                                                           gknowles@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           tmelis@usgs.gov; cspalmer@wapa.gov;
                                                           Jennifer.Gimbel@state.co.us;
                                                           patrick.tyrrell@wyo.gov;
                                                           dennisstrong@utah.gov;
                                                           estevan.lopez@state.nm.us;
                                                           jharkins@crc.nv.gov;
                                                           seth.shanahan@snwa.com;
                                                           capron@wapa.gov;
                                                           ellsworth@wapa.gov;
                                                           jasthiriot@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           karen.kwon@state.co.us;
                                                           Ted.Kowalski@state.co.us;
                                                           ted@uamps.com; creda@qwest.net;
  056726        25      004649.pdf    E‐Mail     9/27/2012 grant.buma@crit‐nsn.gov;                       Verhaaren, Bruce T. <brucev@anl.gov> August 10th LTEMP Meeting
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           rosemary_sucec@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           jabplanalp@anl.gov
  056751        25      004650.pdf    E‐mail     9/27/2012 Grant Buma, Acting Director‐ Water             Bruce Verhaaren, ANL                Colorado River Indian Tribes: Email from ANL
                                                           Resources                                                                          with notes from August 10th meeting
  056776         1      004651.pdf    E‐mail     9/27/2012 Margaret Vick, Atty                            Bruce Verhaaren, ANL                The Havasupai Tribe: Bruce spoke with Margaret
                                                                                                                                              Vick asking permission to circulate the Havasupai
                                                                                                                                              approved text for the EIS as an example of what
                                                                                                                                              is needed. She said she had no problem with it.




                                                                                        867 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 868 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                        To                                          From              Description
   056777        1      004652.pdf   Phone Call   9/27/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL              Hopi: Bruce spoke with Mike Yeatts and asked if
                                       Record                                                                                                 ANL could circulate the Hopi Tribal Perspectives
                                                                                                                                              section of the 1995 EIS. Mike said he had no
                                                                                                                                              problem with it since it was already a public
                                                                                                                                              document. Bruce also inquired to the status of
                                                                                                                                              the MOU. Mike said it has gone through all the
                                                                                                                                              necessary reviews, including reviews by the tribal
                                                                                                                                              lawyers and as far as he knows there are no
                                                                                                                                              objections. It only awaits the chairman's
                                                                                                                                              signature. Mike will check to determine the
                                                                                                                                              status.

  056778         1      004653.pdf     E‐mail     9/27/2012 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL                      Yavapai‐Apache Nation: Bruce sent Christopher
                                                                                                                                              Coder an email asking him to confirm that the
                                                                                                                                              Yavapai Apache no longer wish to function as a
                                                                                                                                              cooperating agency due to the changing
                                                                                                                                              circumstances and only a peripheral interest, as
                                                                                                                                              stated in an earlier conversation.

  056779         4      004654.pdf    E‐Mail      9/26/2012 Colby.Pellegrino@snwa.com;                      Rob_P_Billerbeck@nps.gov          Re: Meeting on September 28th
                                                            BHeffernan@usbr.gov;
                                                            gknowles@usbr.gov; tmelis@usgs.gov

  056783        25      004655.pdf    E‐Mail      9/26/2012 Larry.Benallie@gric.nsn.us;            Verhaaren, Bruce T. <brucev@anl.gov> FW: August 10th LTEMP Meeting
                                                            j.andrew.darling@gric.nsn.us;
                                                            jabplanalp@anl.gov; aecarr@anl.gov;
                                                            mbarger@usbr.gov;
                                                            jan balsom@nps.gov
  056808        25      004656.pdf     E‐mail     9/26/2012 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                 Gila River Indian Community Council: Bruce sent
                                                            Specialist; Andrew Darling                                                  August 10 meeting notes and presentation to
                                                                                                                                        Andy Darling and Larry Benallie

  056833         1      004657.pdf     E‐mail     9/26/2012 Bruce Verhaaren, ANL                            Microsoft Server: Undeliverable   Gila River Indian Community Council: Bruce
                                                                                                                                              received a message indicating that the email
                                                                                                                                              could not be delivered to Andy Darling's email
                                                                                                                                              address.

                                                                                                                                              Bruce resent the email to both parties.
  056834        25      004658.pdf     E‐mail     9/26/2012 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                       Gila River Indian Community Council: Resent
                                                            Specialist; Andrew Darling                                                        email

  056859         1      004659.pdf     E‐mail     9/26/2012 Peter Bungart, Dept. of CR                      Bruce Verhaaren, ANL              The Hualapai Tribe: Bruce called Peter and left a
                                                                                                                                              message inquiring as to the status of the MOU.

                                                                                          868 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 869 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                      To                                            From               Description
   056860        1      004660.pdf      E‐mail      9/26/2012 Bruce Verhaaren, ANL                           Peter Bungart, Dept. of CR          The Hualapai Tribe: Peter returned Bruce's call
                                                                                                                                                 and stated that he believes the MOU was
                                                                                                                                                 considered by the council last July and may have
                                                                                                                                                 been approved. He stated he would check the
                                                                                                                                                 council minutes and get back to Bruce this
                                                                                                                                                 afternoon if he could.

                                                                                                                                                 Peter sent Bruce an email indicating that MOU
                                                                                                                                                 was approved but that it still needs the
                                                                                                                                                 Chairwoman's signature. He stated he would try
                                                                                                                                                 to have her sign it by Monday, October 1, 2012

  056861         4      004661.pdf      E‐Mail      9/25/2012 gknowles@usbr.gov;                   Rob_P_Billerbeck@nps.gov            Re: Meeting on September 28th
                                                              Colby.Pellegrino@snwa.com;
                                                              BHeffernan@usbr.gov;
                                                              Theodore_S_Melis/BRD/USGS/DOI.USG
                                                              S@nps.gov
  056865         4      004662.pdf      E‐Mail      9/25/2012 Colby.Pellegrino@snwa.com;           Knowles, Glen W <gknowles@usbr.gov> RE: Meeting on September 28th
                                                              Rob_P_Billerbeck@nps.gov;
                                                              BHeffernan@usbr.gov; tmelis@usgs.gov

  056869         1      004663.pdf    Phone Call    9/24/2012 Grant Buma, Acting Director‐Water              Jennifer Abplanalp, ANL             Colorado River Indian Tribes: Called and left
                                       Record                 Resources                                                                          message for Grant Buma‐ requesting email or
                                                                                                                                                 mailing address to send August 10th meeting
                                                                                                                                                 notes.
  056870         1      004664.pdf    Phone Call    9/24/2012 Jennifer Abplanalp, ANL                        Grant Buma, Acting Director‐Water   Colorado River Indian Tribes: Grant called back
                                       Record                                                                Resources                           and left email address
  056871         1      004665.pdf    Phone Call    9/21/2012 Grant Buma, Acting Director‐Water              Jennifer Abplanalp, ANL             Colorado River Indian Tribes: Called and left
                                       Record                 Resources                                                                          message for Grant Buma requesting e‐mail or
                                                                                                                                                 mailing address to send August 10th meeting
                                                                                                                                                 notes.
  056872        91      004666.pdf   Presentation   9/20/2012                                                                                    PowerPoint presentation: Webinar to discuss
                                                                                                                                                 GCMRC comments and potential revision of
                                                                                                                                                 alternatives based on those comments.
  056963         2      004667.pdf      E‐Mail      9/19/2012 'Rob_P_Billerbeck@nps.gov';            Theresa Johnson                             States LTEMP Alternative
                                                              'BHeffernan@usbr.gov';                 <tjohnson@azwater.gov>
                                                              'gknowles@usbr.gov'; 'tmelis@usgs.gov'




                                                                                           869 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 870 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                  From                       Description
   056965        1      004668.pdf    E‐Mail       9/19/2012 alan.downer06@gmail.com;              Carr, Adrianne E. <aecarr@anl.gov>           LTEMP: Scheduling October in‐person meeting
                                                             Amy.Heuslein@bia.gov;
                                                             bstewart@azgfd.gov;
                                                             cbulletts@kaibabpaiute‐nsn.gov;
                                                             ccoder@yan‐tribe.org;
                                                             bennion@wapa.gov;
                                                             dave.slick@srpnet.com;
                                                             dweedman@azgfd.gov;
                                                             htchair@havasupai‐nsn.gov;
                                                             dostler@ucrcommission.com;
                                                             doug.milligan@srpnet.com;
                                                             garry.cantley@bia.gov;
                                                             jbird@ucrcommission.com;
                                                             janet_bair@fws.gov; jasonjohn@navajo‐
                                                             nsn.gov; jasthiriot@crc.nv.gov;
                                                             htsec1@havasupai‐nsn.gov;
                                                             jharkins@crc.nv.gov;
                                                             jcrandell@crc.nv.gov;
                                                             kdongoske@cableone.net;
                                                             lriley@azgfd.gov;
                                                             lesley_fitzpatrick@fws.gov;
                                                             lorjac@frontiernet.net;
                                                             mjvick@gmail.com;
                                                             michael.yeatts@nau.edu;
                                                             pbungart@circaculture.com;
  056966         3      004669.pdf Meeting Notes   9/19/2012                                                                                    The Hualapai Tribe: CA Meeting. Peter Bungart in
                                                                                                                                                attendance
  056969         3      004670.pdf Meeting Notes   9/19/2012                                                                                    Hopi: CA Meeting. Mike Yeatts in attendance

  056972         3      004671.pdf Meeting Notes   9/19/2012                                                                                    Kaibab Band of Paiute Indians: CA Meeting.
                                                                                                                                                Charley Bullets in attendance
  056975         3      004672.pdf Meeting Notes   9/19/2012                                                                                    The Havasupai Tribe: CA Meeting. Margaret Vick
                                                                                                                                                in attendance.
  056978         1      004673.pdf     E‐Mail      9/18/2012 Capron@WAPA.GOV;                                Christopher Harris                 RE: OPAHG meeting
                                                             LWhetton@usbr.gov;                              <csharris@crb.ca.gov>
                                                             gknowles@usbr.gov
  056979         2      004674.pdf     E‐Mail      9/18/2012 jatwood@crc.nv.gov; aecarr@anl.gov;             LaGory, Kirk E. <lagory@anl.gov>   RE: CRCN Ltr re LTEMP Comments
                                                             bheffernan@usbr.gov;
                                                             gknowles@usbr.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             jharkins@crc.nv.gov;
                                                             mpeterson@crc.nv.gov

                                                                                           870 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 871 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From                          Description
   056981        2      004675.pdf    E‐Mail      9/18/2012 lagory@anl.gov; aecarr@anl.gov;     Judy Atwood <jatwood@crc.nv.gov>              RE: CRCN Ltr re LTEMP Comments
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            jharkins@crc.nv.gov;
                                                            mpeterson@crc.nv.gov
  056983        10      004676.pdf    E‐Mail      9/18/2012 Rob_P_Billerbeck@nps.gov;           Vineetha Kartha                               Sep 28th Meeting on LTEMP States Alternative
                                                            BHeffernan@usbr.gov;                <vkartha@azwater.gov>
                                                            gknowles@usbr.gov; tmelis@usgs.gov;
                                                            tjohnson@azwater.gov

  056993         1      004677.pdf     E‐mail     9/18/2012 Bruce Verhaaren, ANL                            Jason John, NDWP                  The Navajo Nation: Jason responded to Bruce's
                                                                                                                                              email advising that he would check on the status
                                                                                                                                              of the MOU
  056994         4      004678.pdf    E‐Mail      9/17/2012 Rob_P_Billerbeck@nps.gov;                       Colby Pellegrino                  Meeting on September 28th
                                                            BHeffernan@usbr.gov;                            <Colby.Pellegrino@snwa.com>
                                                            gknowles@usbr.gov; tmelis@usgs.gov

  056998         1      004679.pdf     E‐mail     9/17/2012 Mary Barger, REC; Jan Balsom, NPS               Bruce Verhaaren, ANL              Gila River Indian Community Council: Bruce sent
                                                                                                                                              an email to Mary Barger and Jan Bolsom
                                                                                                                                              explaining that Mr. Benallie' s emails have been
                                                                                                                                              returned and asked if they knew of another point
                                                                                                                                              of contact.
  056999         2      004680.pdf     E‐mail     9/17/2012 Bruce Verhaaren, ANL                            Mary Barger, REC                  Gila River Indian Community Council: Mary
                                                                                                                                              suggested contacting Andy Darling, head of the
                                                                                                                                              GRIC cultural department and provided his email

  057001         1      004681.pdf     E‐mail     9/15/2012 Bruce Verhaaren, ANL                            Microsoft Server: Undeliverable   Gila River Indian Community Council: Bruce
                                                                                                                                              received another message indicating that the
                                                                                                                                              email could not be delivered
  057002         1      004682.pdf   Phone Call   9/13/2012 GRIC Tribal Preservation Office                 Jennifer Abplanalp, ANL           Gila River Indian Community Council: Jennifer
                                      Record                                                                                                  called the THPO office and spoke with the
                                                                                                                                              receptionist. Jennifer explained that ANL
                                                                                                                                              attempted to send an email to Mr. Benallie was
                                                                                                                                              returned. She verified his email address and ANL
                                                                                                                                              has the correct one. The receptionist suggested
                                                                                                                                              that the file may be to large and to try to send it
                                                                                                                                              in multiple emails. Said to call her back if it didn't
                                                                                                                                              work




                                                                                          871 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 872 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From               Description
   057003        1      004683.pdf    E‐Mail     9/12/2012 alan.downer06@gmail.com;              Carr, Adrianne E. <aecarr@anl.gov>   LTEMP: Comments on 8‐10 materials and
                                                           Amy.Heuslein@bia.gov;                                                      meeting reminder
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  057004         2      004684.pdf    E‐Mail     9/12/2012 TMorgart@hopi.nsn.us;               Mary Barger <barger@ecentral.com> Re: Meeting with Hopi Admin on HFE and NN
                                                           Michael.Yeatts@nau.edu;                                                  removal program update
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           ncoulam@uc.usbr.gov;
                                                           gknowles@usbr.gov;
                                                           BHeffernan@usbr.gov
  057006         1      004685.pdf    E‐Mail     9/12/2012 lorjac@frontiernet.net;             Verhaaren, Bruce T. <brucev@anl.gov> LTEMP MOU
                                                           pbungart@circaculture.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           jan_balsom@nps.gov; lagory@anl.gov;
                                                           aecarr@anl.gov; jabplanalp@anl.gov




                                                                                         872 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 873 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                 Description
   057007        1      004686.pdf    E‐Mail     9/12/2012 alan.downer06@gmail.com;                        Verhaaren, Bruce T. <brucev@anl.gov> LTEMP MOU
                                                           jasonjohn@navajo‐nsn.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           jabplanalp@anl.gov; lagory@anl.gov;
                                                           aecarr@anl.gov
  057008         1      004687.pdf    E‐Mail     9/12/2012 Michael.Yeatts@nau.edu;                         Terry Morgart                       RE: Meeting with Hopi Admin on HFE and NN
                                                           barger@ecentral.com;                            <TMorgart@hopi.nsn.us>              removal program update
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           ncoulam@uc.usbr.gov;
                                                           gknowles@usbr.gov;
                                                           BHeffernan@usbr.gov
  057009         2      004688.pdf    E‐mail     9/12/2012 Bruce Verhaaren, ANL                            Microsoft Server: Undeliverable     Gila River Indian Community Council: 9/10 email
                                                                                                                                               to Larry Benallie was returned
  057011         1      004689.pdf    E‐mail     9/12/2012 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL                       Hopi: Email inquiring as to status of MOU.
                                                           Kuwanwisiwma, THPO
  057012         1      004690.pdf    E‐mail     9/12/2012 Loretta Jackson‐Kelly,THPO; Peter        Bruce Verhaaren, ANL                   The Hualapai Tribe: Email from Bruce inquiring as
                                                           Bungart, Dept.. of CR                                                           to the status of the MOU.
  057013         1      004691.pdf    E‐mail     9/12/2012 Alan Downer, THPO; Jason John, NDWP Bruce Verhaaren, ANL                        The Navajo Nation: Email inquiring as to status of
                                                                                                                                           MOU.
  057014         1      004692.pdf    E‐mail     9/12/2012 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL                    Yavapai‐Apache Nation: Email from Bruce
                                                                                                                                           inquiring as to the status of the MOU
  057015         1      004693.pdf    E‐mail     9/12/2012 Bruce Verhaaren, ANL                    Christopher Coder, Tribal Archaeologist Yavapai‐Apache Nation: Response from Chris,
                                                                                                                                           thanking Bruce for the reminder.




                                                                                         873 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 874 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From                          Description
   057016        2      004694.pdf    E‐Mail     9/11/2012 rabutler@usbr.gov;                   Don Ostler                                   Workgroup meeting October 16
                                                           alexdavis@gbsm.com;                  <dostler@ucrcommission.com>
                                                           andy.wood@noaa.gov;
                                                           wbruninga@usbr.gov;
                                                           whasencamp@mwdh2o.com;
                                                           whswan@aol.com; bhenning@cap‐
                                                           az.com; bwilliams@usbr.gov;
                                                           bruce.moore@snwa.com;
                                                           bwuerker@usbr.gov; cjerla@usbr.gov;
                                                           ccutler@usbr.gov; ccullom@cap‐
                                                           az.com; RClayton@usbr.gov;
                                                           colby.pellegrino@snwa.com;
                                                           csharris@crb.ca.gov; dbunk@usbr.gov;
                                                           dfogerson@sdcwa.org;
                                                           dkanzer@crwcd.org;
                                                           dtrueman@usbr.gov;
                                                           David.Donnelly@lvvwd.com;
                                                           dpolyzos@mwdh2o.com;
                                                           dkikeya@azwater.gov;
                                                           djgross@azwater.gov;
                                                           dostler@ucrcommission.com;
                                                           ekuhn@crwcd.org;
                                                           estevan.lopez@state.nm.us;
                                                           hrazak@sdcwa.org;
                                                           hhermansen@usbr.gov;
  057018         1      004695.pdf    E‐Mail     9/11/2012 jatwood@crc.nv.gov; aecarr@anl.gov;            LaGory, Kirk E. <lagory@anl.gov>   RE: CRCN Ltr re LTEMP Comments
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           rob_p_billerbeck@nps.gov




                                                                                        874 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 875 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From               Description
   057019        2      004696.pdf    E‐Mail     9/11/2012 dostler@ucrcommission.com;            Carr, Adrianne E. <aecarr@anl.gov>   RE: LTEMP: August 10 meeting notes and
                                                           alan.downer06@gmail.com;                                                   Scheduling next meeting
                                                           Amy.Heuslein@bia.gov;
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;




                                                                                         875 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 876 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From               Description
   057021       15      004697.pdf    E‐Mail     9/10/2012 alan.downer06@gmail.com;              Carr, Adrianne E. <aecarr@anl.gov>   LTEMP: August 10 meeting notes and Scheduling
                                                           Amy.Heuslein@bia.gov;                                                      next meeting
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; jasthiriot@crc.nv.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  057036        10      004698.pdf    E‐Mail     9/10/2012 gknowles@usbr.gov;                  Kurt Dongoske                          ZCRE Scope of Work and Budget for Representing
                                                           Rob_P_Billerbeck@nps.gov;           <kdongoske@cableone.net>               the Pueblo of Zuni in the GCD LTEMP EIS
                                                           mbarger@usbr.gov;
                                                           BHeffernan@usbr.gov
  057046        14      004699.pdf    E‐mail     9/10/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                     The Navajo Nation: Email from Adrianne sent to
                                                                                                                                      all cooperating agencies with an attachment
                                                                                                                                      containing notes from the August 10th meeting.
                                                                                                                                      Email requested to have comments in by
                                                                                                                                      September 24. The email also provided a link to
                                                                                                                                      poll to indicate availability for the October
                                                                                                                                      cooperating agency meeting




                                                                                         876 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 877 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                     From           Description
   057060       14      004700.pdf     E‐mail    9/10/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL              Yavapai‐Apache Nation: Email from Adrianne
                                                                                                                                   sent to all cooperating agencies with an
                                                                                                                                   attachment containing notes from the August
                                                                                                                                   10th meeting. Email requested to have
                                                                                                                                   comments in by September 24. The email also
                                                                                                                                   provided a link to poll to indicate availability for
                                                                                                                                   the October cooperating agency meeting

  057074        14      004701.pdf    E‐mail     9/10/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL      The Havasupai Tribe: Email from Bruce sent to all
                                                           Manakaja, Tribal Secretary; Margaret                                    Tribes with an attachment containing notes from
                                                           Vick, Atty                                                              the August 10th meeting. Email requested to
                                                                                                                                   have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting

  057088        14      004702.pdf    E‐mail     9/10/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL      The Pueblo of Zuni: Email from Adrianne sent to
                                                                                                                                   all cooperating agencies with an attachment
                                                                                                                                   containing notes from the August 10th meeting.
                                                                                                                                   Email requested to have comments in by
                                                                                                                                   September 24. The email also provided a link to
                                                                                                                                   poll to indicate availability for the October
                                                                                                                                   cooperating agency meeting

  057102        14      004703.pdf    E‐mail     9/10/2012 Loretta Jackson‐Kelly,THPO; Peter               Adrianne Carr, ANL      The Hualapai Tribe: Email from Adrianne sent to
                                                           Bungart, Dept.. of CR                                                   all cooperating agencies with an attachment
                                                                                                                                   containing notes from the August 10th meeting.
                                                                                                                                   Email requested to have comments in by
                                                                                                                                   September 24. The email also provided a link to
                                                                                                                                   poll to indicate availability for the October
                                                                                                                                   cooperating agency meeting

  057116        14      004704.pdf    E‐mail     9/10/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL      Hopi: Email from Adrianne sent to all cooperating
                                                                                                                                   agencies with an attachment containing notes
                                                                                                                                   from the August 10th meeting. Email requested
                                                                                                                                   to have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting

  057130        14      004705.pdf    E‐mail     9/10/2012 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Email from Bruce
                                                                                                                                   sent to all Tribes with an attachment containing
                                                                                                                                   notes from the August 10th meeting. Email
                                                                                                                                   requested to have comments in by September
                                                                                                                                   24. The email also provided a link to poll to
                                                                                                                                   indicate availability for the October cooperating
                                                                                         877 of 1060                               agency meeting
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 878 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From    Description
   057144       25      004706.pdf     E‐mail    9/10/2012 Don Watahomigie, Chairman; Jaycee               Bruce Verhaaren, ANL    The Havasupai Tribe: Email from Bruce sent to all
                                                           Manakaja, Tribal Secretary; Margaret                                    Tribes with an attachment containing notes from
                                                           Vick, Atty                                                              the August 10th meeting. Email requested to
                                                                                                                                   have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting

  057169        25      004707.pdf    E‐mail     9/10/2012 John Bathke, THPO                               Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Email from Bruce sent
                                                                                                                                   to all Tribes with an attachment containing notes
                                                                                                                                   from the August 10th meeting. Email requested
                                                                                                                                   to have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting

  057194        25      004708.pdf    E‐mail     9/10/2012 Dorena Martineau                                Bruce Verhaaren, ANL    Paiute Indian Tribe of Utah: Email from Bruce
                                                                                                                                   sent to all Tribes with an attachment containing
                                                                                                                                   notes from the August 10th meeting. Email
                                                                                                                                   requested to have comments in by September
                                                                                                                                   24. The email also provided a link to poll to
                                                                                                                                   indicate availability for the October cooperating
                                                                                                                                   agency meeting
  057219        25      004709.pdf    E‐mail     9/10/2012 Ben Chavarria, NAGPRA Contact                   Bruce Verhaaren, ANL    The Pueblo of Santa Clara: Email from Bruce sent
                                                                                                                                   to all Tribes with an attachment containing notes
                                                                                                                                   from the August 10th meeting. Email requested
                                                                                                                                   to have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting

  057244        25      004710.pdf    E‐mail     9/10/2012 Betsy Chapoose, Cultural Rights and             Bruce Verhaaren, ANL    Ute Indian Tribe: Email from Bruce sent to all
                                                           Protection Office                                                       Tribes with an attachment containing notes from
                                                                                                                                   the August 10th meeting. Email requested to
                                                                                                                                   have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting

  057269        25      004711.pdf    E‐mail     9/10/2012 Lynn Hartman; Terry Knight, Sr.,                Bruce Verhaaren, ANL    Ute Mountain Ute Tribe: Email from Bruce sent
                                                           Preservation Officer                                                    to all Tribes with an attachment containing notes
                                                                                                                                   from the August 10th meeting. Email requested
                                                                                                                                   to have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting




                                                                                         878 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 879 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                          To                                        From    Description
   057294       25      004712.pdf     E‐mail    9/10/2012 D. Martinez                                     Bruce Verhaaren, ANL    The Pueblo of Nambe: Email from Bruce sent to
                                                                                                                                   all Tribes with an attachment containing notes
                                                                                                                                   from the August 10th meeting. Email requested
                                                                                                                                   to have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting

  057319        25      004713.pdf    E‐mail     9/10/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL      Kaibab Band of Paiute Indians: Email from Bruce
                                                                                                                                   sent to all Tribes with an attachment containing
                                                                                                                                   notes from the August 10th meeting. Email
                                                                                                                                   requested to have comments in by September
                                                                                                                                   24. The email also provided a link to poll to
                                                                                                                                   indicate availability for the October cooperating
                                                                                                                                   agency meeting
  057344        25      004714.pdf    E‐mail     9/10/2012 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL           Hopi: Email from Bruce sent to all Tribes with an
                                                           Kuwanwisiwma, THPO                                                      attachment containing notes from the August
                                                                                                                                   10th meeting. Email requested to have
                                                                                                                                   comments in by September 24. The email also
                                                                                                                                   provided a link to poll to indicate availability for
                                                                                                                                   the October cooperating agency meeting

  057369        25      004715.pdf    E‐mail     9/10/2012 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL    The Hualapai Tribe: Email from Bruce sent to all
                                                           Bungart, Dept.. of CR                                                   Tribes with an attachment containing notes from
                                                                                                                                   the August 10th meeting. Email requested to
                                                                                                                                   have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting

  057394        25      004716.pdf    E‐mail     9/10/2012 Alan Downer, THPO; Jason John, NDWP; Bruce Verhaaren, ANL               The Navajo Nation: Email from Bruce sent to all
                                                           Ray Benally, Director, NDWP                                             Tribes with an attachment containing notes from
                                                                                                                                   the August 10th meeting. Email requested to
                                                                                                                                   have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting

  057419        25      004717.pdf    E‐mail     9/10/2012 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Email from Bruce sent to all
                                                                                                                                   Tribes with an attachment containing notes from
                                                                                                                                   the August 10th meeting. Email requested to
                                                                                                                                   have comments in by September 24. The email
                                                                                                                                   also provided a link to poll to indicate availability
                                                                                                                                   for the October cooperating agency meeting




                                                                                         879 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 880 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                    From             Description
   057444       25      004718.pdf     E‐mail    9/10/2012 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL             Yavapai‐Apache Nation: Email from Bruce sent to
                                                                                                                                    all Tribes with an attachment containing notes
                                                                                                                                    from the August 10th meeting. Email requested
                                                                                                                                    to have comments in by September 24. The email
                                                                                                                                    also provided a link to poll to indicate availability
                                                                                                                                    for the October cooperating agency meeting

  057469        25      004719.pdf    E‐mail     9/10/2012 Linda Otero, Director Cultural Society           Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Email from Bruce sent
                                                                                                                                    to all Tribes with an attachment containing notes
                                                                                                                                    from the August 10th meeting. Email requested
                                                                                                                                    to have comments in by September 24. The email
                                                                                                                                    also provided a link to poll to indicate availability
                                                                                                                                    for the October cooperating agency meeting

  057494        25      004720.pdf    E‐mail     9/10/2012 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL              Gila River Indian Community Council: Email from
                                                           Specialist                                                               Bruce sent to all Tribes with an attachment
                                                                                                                                    containing notes from the August 10th meeting.
                                                                                                                                    Email requested to have comments in by
                                                                                                                                    September 24.
  057519        25      004721.pdf    E‐mail     9/10/2012 Peter Pino, Tribal Administrator                 Bruce Verhaaren, ANL    Pueblo of Zia: Email from Bruce sent to all Tribes
                                                                                                                                    with an attachment containing notes from the
                                                                                                                                    August 10th meeting. Email requested to have
                                                                                                                                    comments in by September 24. The email also
                                                                                                                                    provided a link to poll to indicate availability for
                                                                                                                                    the October cooperating agency meeting

  057544        25      004722.pdf    E‐mail     9/10/2012 John Bathke, THPO                                Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Email from Bruce sent
                                                                                                                                    to all Tribes with an attachment containing notes
                                                                                                                                    from the August 10th meeting. Email requested
                                                                                                                                    to have comments in by September 24. The email
                                                                                                                                    also provided a link to poll to indicate availability
                                                                                                                                    for the October cooperating agency meeting

  057569        25      004723.pdf    E‐mail     9/10/2012 Terry Knight, Sr., Preservation Officer          Bruce Verhaaren, ANL    Ute Mountain Ute Tribe: Email from Bruce sent
                                                                                                                                    to all Tribes with an attachment containing notes
                                                                                                                                    from the August 10th meeting. Email requested
                                                                                                                                    to have comments in by September 24. The email
                                                                                                                                    also provided a link to poll to indicate availability
                                                                                                                                    for the October cooperating agency meeting

  057594         2      004724.pdf    E‐Mail     9/7/2012    kdongoske@cableone.net;              Rob_P_Billerbeck@nps.gov          RE: Contact Information
                                                             GKnowles@usbr.gov;
                                                             Bheffernan@usbr.gov; lagory@anl.gov;
                                                             aecarr@anl.gov
                                                                                          880 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 881 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                       From                   Description
   057596        1      004725.pdf    E‐Mail     9/7/2012   Michael.Yeatts@nau.edu;                       Terry Morgart                        RE: Meeting with Hopi Admin on HFE and NN
                                                            barger@ecentral.com;                          <TMorgart@hopi.nsn.us>               removal program update
                                                            LKuwanwisiwma@hopi.nsn.us;
                                                            ncoulam@uc.usbr.gov;
                                                            gknowles@usbr.gov;
                                                            BHeffernan@usbr.gov
  057597         1      004726.pdf    E‐Mail     9/7/2012   barger@ecentral.com;                          Mike <Michael.Yeatts@nau.edu>        Re: Meeting with Hopi Admin on HFE and NN
                                                            LKuwanwisiwma@hopi.nsn.us;                                                         removal program update
                                                            ncoulam@uc.usbr.gov;
                                                            gknowles@usbr.gov;
                                                            BHeffernan@usbr.gov;
                                                            TMorgart@hopi.nsn.us
  057598         1      004727.pdf    E‐mail     9/7/2012   Rob Billerbeck, NPS                           Kurt Dongoske, THPO                  The Pueblo of Zuni: Kurt emailed Rob requesting
                                                                                                                                               his mailing address
  057599         1      004728.pdf    E‐mail     9/7/2012   Kurt Dongoske, THPO                           Rob Billerbeck, NPS                  The Pueblo of Zuni: Rob responded with his
                                                                                                                                               mailing address
  057600         1      004729.pdf    E‐mail     9/7/2012   Rob Billerbeck, NPS                           Kurt Dongoske, THPO                  The Pueblo of Zuni: Kurt emailed and requested
                                                                                                                                               most recent revised schedule for LTEMP

  057601         1      004730.pdf    E‐mail     9/7/2012   Kurt Dongoske, THPO                           Rob Billerbeck, NPS                  The Pueblo of Zuni: Rob responded with the
                                                                                                                                               LTEMP schedule.
  057602         3      004731.pdf    E‐Mail     9/6/2012   LWhetton@usbr.gov;                            Mary Orton <mary@maryorton.com>      Re: AMWG action items motions
                                                            gknowles@usbr.gov;
                                                            Capron@WAPA.GOV
  057605         1      004732.pdf    E‐Mail     9/6/2012   michael.yeatts@nau.edu;                       Mary Barger <barger@ecentral.com>    Meeting with Hopi Admin on HFE and NN
                                                            LKuwanwisiwma@hopi.nsn.us;                                                         removal program update
                                                            ncoulam@uc.usbr.gov;
                                                            gknowles@usbr.gov;
                                                            BHeffernan@usbr.gov
  057606         4      004733.pdf    E‐Mail     9/5/2012   cbulletts@kaibabpaiute‐nsn.gov;               Carr, Adrianne E. <aecarr@anl.gov>   RE: LTEMP meeting follow‐up and scheduling
                                                            brucev@anl.gov; jabplanalp@anl.gov;                                                next meeting
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov




                                                                                        881 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 882 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                  From            Description
   057610        6      004734.pdf    E‐Mail     9/5/2012   lagory@anl.gov; gknowles@usbr.gov;    Milligan Douglas W (Doug)        SRP Comments to LTEMP EIS Lead Agencies
                                                            bheffernan@usbr.gov;                  <Doug.Milligan@srpnet.com>
                                                            rob_p_billerbeck@nps.gov;
                                                            alan.downer06@gmail.com;
                                                            Amy.Heuslein@bia.gov;
                                                            bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            bennion@wapa.gov;
                                                            Dave.Slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            Doug.Milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
  057616        11      004735.pdf    E‐Mail     9/5/2012   rbenally@frontiernet.net;           LaGory, Kirk E. <lagory@anl.gov>   RE: LTEMP Tribal Meeting ‐ Friday, Aug. 10 ‐
                                                            alan.downer06@gmail.com;                                               Navajo Comments
                                                            jasonjohn@navajo‐nsn.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov; aecarr@anl.gov;
                                                            mbarger@usbr.gov;
                                                            jan_balsom@nps.gov; brucev@anl.gov;
                                                            mriddle@anl.gov
  057627         1      004736.pdf    E‐mail     9/5/2012   Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                 The Navajo Nation: Email from Adrianne with a
                                                                                                                                   reminder to all Tribes that comments on August
                                                                                                                                   10th meeting materials were due today, and
                                                                                                                                   asking all cooperators to have comments in by
                                                                                                                                   Friday. The email also provided a link to poll to
                                                                                                                                   indicate availability for the October cooperating
                                                                                                                                   agency meeting


                                                                                        882 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 883 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                     From         Description
   057628        1      004737.pdf     E‐mail    9/5/2012   Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL            Yavapai‐Apache Nation: Email from Adrianne
                                                                                                                                  with a reminder to all Tribes that comments on
                                                                                                                                  August 10th meeting materials were due today,
                                                                                                                                  and asking all cooperators to have comments in
                                                                                                                                  by Friday. The email also provided a link to poll
                                                                                                                                  to indicate availability for the October
                                                                                                                                  cooperating agency meeting
  057629         1      004738.pdf    E‐mail     9/5/2012   Don Watahomigie, Chairman; Jaycee             Adrianne Carr, ANL      The Havasupai Tribe: Email from Adrianne with a
                                                            Manakaja, Tribal Secretary; Margaret                                  reminder to all Tribes that comments on August
                                                            Vick, Atty                                                            10th meeting materials were due today, and
                                                                                                                                  asking all cooperators to have comments in by
                                                                                                                                  Friday. The email also provided a link to poll to
                                                                                                                                  indicate availability for the October cooperating
                                                                                                                                  agency meeting
  057630         1      004739.pdf    E‐mail     9/5/2012   Kurt Dongoske, THPO                           Adrianne Carr, ANL      The Pueblo of Zuni: Email from Adrianne with a
                                                                                                                                  reminder to all Tribes that comments on August
                                                                                                                                  10th meeting materials were due today, and
                                                                                                                                  asking all cooperators to have comments in by
                                                                                                                                  Friday. The email also provided a link to poll to
                                                                                                                                  indicate availability for the October cooperating
                                                                                                                                  agency meeting
  057631         1      004740.pdf    E‐mail     9/5/2012   Loretta Jackson‐Kelly,THPO; Peter             Adrianne Carr, ANL      The Hualapai Tribe: Email from Adrianne with a
                                                            Bungart, Dept.. of CR                                                 reminder to all Tribes that comments on August
                                                                                                                                  10th meeting materials were due today, and
                                                                                                                                  asking all cooperators to have comments in by
                                                                                                                                  Friday. The email also provided a link to poll to
                                                                                                                                  indicate availability for the October cooperating
                                                                                                                                  agency meeting
  057632         1      004741.pdf    E‐mail     9/5/2012   Mike Yeatts, Tribal Archaeologist             Adrianne Carr, ANL      Hopi: Email from Adrianne with a reminder to all
                                                                                                                                  Tribes that comments on August 10th meeting
                                                                                                                                  materials were due today, and asking all
                                                                                                                                  cooperators to have comments in by Friday. The
                                                                                                                                  email also provided a link to poll to indicate
                                                                                                                                  availability for the October cooperating agency
                                                                                                                                  meeting
  057633         1      004742.pdf    E‐mail     9/5/2012   Charley Bulletts, CRD                         Adrianne Carr, ANL      Kaibab Band of Paiute Indians: Email from
                                                                                                                                  Adrianne with a reminder to all Tribes that
                                                                                                                                  comments on August 10th meeting materials
                                                                                                                                  were due today, and asking all cooperators to
                                                                                                                                  have comments in by Friday. The email also
                                                                                                                                  provided a link to poll to indicate availability for
                                                                                                                                  the October cooperating agency meeting

  057634         5      004743.pdf    Other      9/5/2012                                                                         Document: Comments to LTEMP EIS team
                                                                                        883 of 1060                               pertaining to the LTEMP EIS process.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 884 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                            From              Description
   057639        1      004744.pdf     E‐mail    9/5/2012   Adrianne Carr, ANL                            Charley Bulletts, CRD               Kaibab Band of Paiute Indians: Email from Charlie
                                                                                                                                              indicating none of the dates work for him and
                                                                                                                                              would like to know if there will be conference call
                                                                                                                                              number he could call into.
  057640         1      004745.pdf    E‐mail     9/5/2012   Charley Bulletts, CRD                         Adrianne Carr, ANL                  Kaibab Band of Paiute Indians: Email from
                                                                                                                                              Adrianne informing Charlie that there will be a
                                                                                                                                              number.
  057641         1      004746.pdf    E‐mail     9/5/2012   Ray Benally, Director, NDWP                   Kirk LaGory, ANL                    The Navajo Nation: Email from Adrianne with a
                                                                                                                                              reminder to all Tribes that comments on August
                                                                                                                                              10th meeting materials were due today, and
                                                                                                                                              asking all cooperators to have comments in by
                                                                                                                                              Friday. The email also provided a link to poll to
                                                                                                                                              indicate availability for the October cooperating
                                                                                                                                              agency meeting
  057642        23      004747.pdf    E‐Mail     9/4/2012   clee@hualapai‐nsn.gov;                        Barger, Mary E <mbarger@usbr.gov>   The Tribal Council Agenda for September 8th for
                                                            lorjac@frontiernet.net;                                                           Bureau of Reclamation
                                                            gknowles@usbr.gov
  057665         8      004748.pdf    E‐mail     9/4/2012   Kirk LaGory, ANL                              Ray Benally, DPW                    The Navajo Nation: Email from Ray Benally with
                                                                                                                                              comments on the notes from the August 10th
                                                                                                                                              meeting. Mr. Benally indicated that there is no
                                                                                                                                              mention of Tribal Water rights should be
                                                                                                                                              included in Objectives 1, 5, 8, and 11. Advised
                                                                                                                                              that consultation with Tribes is important and
                                                                                                                                              provided documentation from the Office of
                                                                                                                                              American Indian Trust Responsibilities NPS with
                                                                                                                                              important roles and duties of the consultation
                                                                                                                                              process
  057673         8      004749.pdf    E‐Mail     9/4/2012   Kirk LaGory                                   Ray Benally (Navajo Nation)         Comment letter on the LTEMP Resource Goals,
                                                                                                                                              Objectives, and Tribal meeting August 10, 2012,
                                                                                                                                              regarding consideration of Navajo Nation water
                                                                                                                                              rights.
  057681         1      004750.pdf    E‐mail     8/30/2012 Margaret Vick, Atty                            Kirk LaGory, ANL                    The Havasupai Tribe: Kirk sent Margaret an email
                                                                                                                                              indicating the he received her comments on
                                                                                                                                              tribal perspectives and letter regarding the EIS
                                                                                                                                              process. He advised that he would pass them
                                                                                                                                              along to the joint lead agencies for consideration
                                                                                                                                              in developing the EIS.

  057682         5      004751.pdf    E‐Mail     8/29/2012 htchair@Havasupai‐nsn.gov;            Margaret Vick <mjvick@gmail.com>             Havasupai Comments on Tribal Perspectives and
                                                           htvchair@havasupai‐nsn.gov;                                                        Process
                                                           dave_uberuaga@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           BHeffernan@usbr.gov;
                                                           amy.heuslein@bia.gov; aecarr@anl.gov;
                                                           lagory@anl.gov          884 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 885 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From         Description
   057687        2      004752.pdf    E‐Mail     8/29/2012 BHeffernan@usbr.gov;                           Colby Pellegrino              RE: Comments on Basin State Alternative
                                                           rob_p_billerbeck@nps.gov;                      <Colby.Pellegrino@snwa.com>
                                                           gknowles@usbr.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           LWalkoviak@usbr.gov;
                                                           BRhees@usbr.gov; AGold@usbr.gov;
                                                           Anne_Castle@ios.doi.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           lagory@anl.gov; DTrueman@usbr.gov;
                                                           dostler@ucrcommission.com

  057689         8      004753.pdf    Other      8/29/2012                                                                              Document: Memorandum of Understanding
                                                                                                                                        between Reclamation, NPS and the Pueblo of
                                                                                                                                        Zuni; Pueblo of Zuni signed July 26, 2012
  057697         5      004754.pdf    E‐mail     8/29/2012 Kirk LaGory, ANL                               Margaret Vick, Atty           The Havasupai Tribe: Email from Margaret Vick
                                                                                                                                        with approved Havasupai portion of the
                                                                                                                                        Perspectives and other comments regarding
                                                                                                                                        inclusion of tribal perspec ves in the EIS:
                                                                                                                                        The “Tribal Perspectives” document is not the
                                                                                                                                        appropriate place to discuss tribal religious
                                                                                                                                        practices, religious origins for Native Americans,
                                                                                                                                        regional religious connections or other matters
                                                                                                                                        not related to the operation of the Glen Canyon
                                                                                                                                        Dam.

                                                                                                                                        Text related to anything other than the tribal
                                                                                                                                        perspective on the operation of Glen Canyon
                                                                                                                                        Dam and should be deleted from the EIS.

                                                                                                                                        All information on a resource area should be
                                                                                                                                        presented for comprehensive and comparative
                                                                                                                                        review and given the same weight as other input.
                                                                                                                                        Tribal input on a resource area should be
                                                                                                                                        included in the text of that resource area.

                                                                                                                                        The EIS should include a parameter for the
                                                                                                                                        notification of high‐flow releases in sufficient
                                                                                                                                        time to warn hikers within canyons located on
                                                                                                                                        Tribal proper es.




                                                                                        885 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 886 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                          To                                            From             Description
   057702        5      004755.pdf    E‐Mail     8/29/2012 K.E. LaGory                                     M. Vick                              E‐mail with attachments: Attached documents
                                                                                                                                                consisting of comments and revised text from the
                                                                                                                                                Havasupai Tribe for the Tribal Perspectives
                                                                                                                                                section and comments as attorney for the
                                                                                                                                                Havasupai Tribe on the EIS process for
                                                                                                                                                incorporating tribal input.
  057707         6      004756.pdf    E‐Mail     8/27/2012 gknowles@usbr.gov;                              Don Ostler                           UCRC Cooperating Agency comments on LTEMP
                                                           jbird@ucrcommission.com                         <dostler@ucrcommission.com>          Metrics
  057713         2      004757.pdf    E‐Mail     8/27/2012 BHeffernan@usbr.gov                             Margaret Vick <mjvick@gmail.com>     Re: LTEMP Decision Maker
  057715         2      004758.pdf    E‐Mail     8/27/2012 aecarr@anl.gov; mjvick@gmail.com;               Heffernan, Beverley                  Re: LTEMP Decision Maker
                                                           rob_p_billerbeck@nps.gov;                       <BHeffernan@usbr.gov>
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           jabplanalp@anl.gov; brucev@anl.gov


  057717         2      004759.pdf    E‐Mail     8/27/2012 mjvick@gmail.com;                               Carr, Adrianne E. <aecarr@anl.gov>   RE: LTEMP Decision Maker
                                                           rob_p_billerbeck@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           jabplanalp@anl.gov; brucev@anl.gov


  057719         1      004760.pdf    E‐mail     8/27/2012 Adrianne Carr, ANL                              Margaret Vick, Atty                  The Havasupai Tribe: Email from Margaret Vick to
                                                                                                                                                Adrianne, inquiring as to who is going to sign
                                                                                                                                                ROD.
  057720         1      004761.pdf    E‐mail     8/27/2012 Margaret Vick, Atty                             Adrianne Car, ANL                    The Havasupai Tribe: Email from Adrianne to
                                                                                                                                                Margaret Vick indicating that she thought the
                                                                                                                                                Secretary will.
  057721         1      004762.pdf    E‐mail     8/27/2012 Adrianne Carr, ANL                              Margaret Vick, Atty                  The Havasupai Tribe: Margaret asked for
                                                                                                                                                confirmation.
  057722         1      004763.pdf    E‐mail     8/27/2012 Margaret Vick, Atty; Beverly Heffernan, Adrianne Carr, ANL                           The Havasupai Tribe: Adrianne forwarded to
                                                           REC, Rob Billerbeck, Kirk LaGory                                                     Beverly.

  057723         1      004764.pdf    E‐mail     8/27/2012 Adrianne Carr, ANL; Margaret Vick, Atty Beverly Heffernan, REC                       The Havasupai Tribe: Beverly confirmed the
                                                                                                                                                Secretary will sign the ROD.




                                                                                         886 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 887 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                 Description
   057724       23      004765.pdf    E‐Mail     8/22/2012 ahoward@azstateparks.gov;                      hfairley@usgs.gov                    July 31 TEK meeting notes
                                                           alan.downer06@gmail.com;
                                                           amy.heuslein@bia.gov;
                                                           ardenkucate@yahoo.com;
                                                           calisay17@hotmail.com;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           cuszhman@yahoo.com;
                                                           Garry.Cantley@bia.gov;
                                                           gknowles@usbr.gov;
                                                           Janet_Bair@fws.gov;
                                                           Janet_Cohen@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           jcschmidt@usgs.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           kdongoske@cableone.net;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           lorjac@frontiernet.net;
                                                           mbarger@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           Michael.Yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           Rosemary_Sucec@nps.gov;
                                                           tmcculloch@achp.gov;
                                                           tony@navajohistoricpreservation.org;
                                                           LMMeyer@wapa.gov;
  057747         1      004766.pdf    E‐Mail     8/21/2012 LWhetton@usbr.gov; creda@qwest.net; Heffernan, Beverley                             RE: AMWG meeting ‐ LTEMP item
                                                           gknowles@usbr.gov                   <BHeffernan@usbr.gov>

  057748         1      004767.pdf    E‐Mail     8/21/2012 creda@qwest.net; gknowles@usbr.gov; Whetton, Linda A                                RE: AMWG meeting ‐ LTEMP item
                                                           BHeffernan@usbr.gov                 <LWhetton@usbr.gov>

  057749        10      004768.pdf    E‐Mail     8/15/2012 kdongoske@cableone.net                         Heffernan, Beverley                  FW: Long‐Term Experimental and Management
                                                                                                          <BHeffernan@usbr.gov>                Plan Tribal Consultation
  057759         1      004769.pdf    E‐Mail     8/14/2012 Rob_P_Billerbeck@nps.gov;                      Lynn Hamilton <gcrg@infomagic.net>   Re: BQR article
                                                           BHeffernan@usbr.gov
  057760         2      004770.pdf    E‐Mail     8/14/2012 gcrg@infomagic.net;                            Rob_P_Billerbeck@nps.gov             BQR article
                                                           BHeffernan@usbr.gov
  057762         9      004771.pdf    E‐mail     8/14/2012 Don Watahomigie, Chairman; Jaycee              Adrianne Carr, ANL                   The Havasupai Tribe: Email from Adrianne with
                                                           Manakaja, Tribal Secretary                                                          final signed copy of the MOU
  057771         1      004772.pdf    E‐mail     8/13/2012 Peter Bungart, Dept. of CR                     Adrianne Carr, ANL                   The Hualapai Tribe: Adrianne emailed Peter
                                                                                                                                               Bungart to inform him that ANL had still not
                                                                                                                                               received the MOU. Requested the Hualapai sign
                                                                                                                                               and return the MOU at their earliest
                                                                                        887 of 1060                                            convenience.
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 888 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                            From             Description
   057772       26      004773.pdf Meeting Notes   8/10/2012                                                                                      The Hualapai Tribe: Consulting and Cooperating
                                                                                                                                                  Tribes Meeting in Tempe, AZ. Peter Bungart in
                                                                                                                                                  attendance.
  057798        26      004774.pdf Meeting Notes   8/10/2012                                                                                      The Navajo Nation: Consulting and Cooperating
                                                                                                                                                  Tribes Meeting in Tempe, AZ. Ray Benally and
                                                                                                                                                  Alan Downer in attendance.
  057824        26      004775.pdf Meeting Notes   8/10/2012                                                                                      The Havasupai Tribe: Consulting and Cooperating
                                                                                                                                                  Tribes Meeting in Tempe, AZ. Margaret Vick in
                                                                                                                                                  attendance.
  057850        26      004776.pdf Meeting Notes   8/10/2012                                                                                      The Pueblo of Zuni: Consulting and Cooperating
                                                                                                                                                  Tribes Meeting in Tempe, AZ. Kurt Dongoske in
                                                                                                                                                  attendance.
  057876        26      004777.pdf Meeting Notes   8/10/2012                                                                                      The Navajo Nation: Consulting and Cooperating
                                                                                                                                                  Tribes Meeting in Tempe, AZ.
  057902        26      004778.pdf Meeting Notes   8/10/2012                                                                                      Fort Mojave Tribal Council: Consulting and
                                                                                                                                                  Cooperating Tribes Meeting in Tempe, AZ. Linda
                                                                                                                                                  Otero and Nora McDowell‐Antone in attendance
                                                                                                                                                  by phone.
  057928        26      004779.pdf Meeting Notes   8/10/2012                                                                                      Colorado River Indian Tribes: Consulting and
                                                                                                                                                  Cooperating Tribes Meeting in Tempe, AZ. Grant
                                                                                                                                                  Buma in attendance.
  057954        13      004780.pdf Meeting Notes   8/10/2012                                                                                      The Hualapai Tribe: Cooperating Agency Meeting
                                                                                                                                                  held in Tempe, AZ. Peter Bungart in attendance.

  057967        13      004781.pdf Meeting Notes   8/10/2012                                                                                      The Navajo Nation: Cooperating Agency Meeting
                                                                                                                                                  held in Tempe, AZ. Ray Benally and Alan Downer
                                                                                                                                                  in attendance.
  057980        13      004782.pdf Meeting Notes   8/10/2012                                                                                      The Havasupai Tribe: Cooperating Agency
                                                                                                                                                  Meeting held in Tempe, AZ. Margaret Vick in
                                                                                                                                                  attendance.
  057993        13      004783.pdf Meeting Notes   8/10/2012                                                                                      The Pueblo of Zuni: Cooperating Agency Meeting
                                                                                                                                                  held in Tempe, AZ. Kurt Dongoske in attendance.

  058006         4      004784.pdf     E‐Mail      8/9/2012    dostler@ucrcommission.com;                    Carr, Adrianne E. <aecarr@anl.gov>   Response to UCRC's comments on June 7 LTEMP
                                                               jbird@ucrcommission.com;                                                           alternatives document
                                                               rob_p_billerbeck@nps.gov;
                                                               bheffernan@usbr.gov;
                                                               gknowles@usbr.gov; lagory@anl.gov
  058010         4      004785.pdf     E‐Mail      8/9/2012    ted@uamps.com;                                Carr, Adrianne E. <aecarr@anl.gov>   Response to UAMP's comments on the June 7
                                                               bheffernan@usbr.gov;                                                               LTEMP Alternatives document
                                                               gknowles@usbr.gov;
                                                               rob_p_billerbeck@nps.gov;
                                                               lagory@anl.gov

                                                                                           888 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 889 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                            From               Description
   058014        5      004786.pdf    E‐Mail     8/9/2012   dave.slick@srpnet.com;                        Carr, Adrianne E. <aecarr@anl.gov>   Response to Salt River Project's comments on
                                                            doug.milligan@srpnet.com;                                                          June 7 LTEMP Alternatives document
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            bheffernan@usbr.gov; lagory@anl.gov

  058019         4      004787.pdf    E‐Mail     8/9/2012   lorjac@frontiernet.net;                       Carr, Adrianne E. <aecarr@anl.gov>   Response to Hualapai Tribe's comments on June
                                                            pbungart@circaculture.com;                                                         7 LTEMP Alternatives document
                                                            gknowles@usbr.gov;
                                                            bheffernan@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov; jabplanalp@anl.gov;
                                                            brucev@anl.gov

  058023         2      004788.pdf    E‐Mail     8/9/2012   michael.yeatts@nau.edu;                       Carr, Adrianne E. <aecarr@anl.gov>   Response to Hopi Tribe's comments on June 7
                                                            LKuwanwisiwma@hopi.nsn.us;                                                         LTEMP Alternatives document
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            bheffernan@usbr.gov; lagory@anl.gov

  058025         2      004789.pdf    E‐Mail     8/9/2012   htchair@havasupai‐nsn.gov;                    Carr, Adrianne E. <aecarr@anl.gov>   Response to Havasupai Tribe's comments on
                                                            htsec1@havasupai‐nsn.gov;                                                          June 7 LTEMP Alternatives document
                                                            mjvick@gmail.com;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov
  058027         2      004790.pdf    E‐Mail     8/9/2012   jharkins@crc.nv.gov;                          Carr, Adrianne E. <aecarr@anl.gov>   Response to CRC Nevada's comments on June 7
                                                            jcrandell@crc.nv.gov;                                                              LTEMP Alternatives document
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov; lagory@anl.gov




                                                                                        889 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 890 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From               Description
   058029        6      004791.pdf    E‐Mail     8/9/2012   alan.downer06@gmail.com;              Carr, Adrianne E. <aecarr@anl.gov>   LTEMP Draft Measurable Attributes
                                                            Amy.Heuslein@bia.gov;
                                                            bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            bennion@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            ted@uamps.com;
  058035        29      004792.pdf    E‐mail     8/9/2012   Ray Benally, Director, NDWP                   Adrianne Carr, ANL           The Navajo Nation: Email from Adrianne to all
                                                                                                                                       tribes with revised draft alternatives and
                                                                                                                                       resource goals for the LTEMP for meeting on
                                                                                                                                       August 10th.
  058064        29      004793.pdf    E‐mail     8/9/2012   Linda Otero, Director Cultural Society        Adrianne Carr, ANL           Fort Mojave Tribal Council: Email from Adrianne
                                                                                                                                       to all tribes with revised draft alternatives and
                                                                                                                                       resource goals for the LTEMP for meeting on
                                                                                                                                       August 10th.
                                                                                                                                       Email from Adrianne to all tribes with revised
                                                                                                                                       draft alternatives and resource goals for the
                                                                                                                                       LTEMP for meeting on August 10th. Another
                                                                                                                                       email was sent out with Draft Measureable
                                                                                                                                       Attributes attached.
  058093        29      004794.pdf    E‐mail     8/9/2012   Peter Pino, Tribal Administrator              Adrianne Carr, ANL           Pueblo of Zia: Email from Adrianne to all tribes
                                                                                                                                       with revised draft alternatives and resource goals
                                                                                                                                       for the LTEMP for meeting on August 10th


                                                                                        890 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 891 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                         From   Description
   058122       29      004795.pdf     E‐mail    8/9/2012   John Bathke, THPO                             Adrianne Carr, ANL      Fort Yuma Quechan Tribe: Email from Adrianne
                                                                                                                                  to all tribes with revised draft alternatives and
                                                                                                                                  resource goals for the LTEMP for meeting on
                                                                                                                                  August 10th.
  058151         6      004796.pdf    E‐mail     8/9/2012   Alan Downer, THPO; Jason John, NDWP; Adrianne Carr, ANL               The Navajo Nation: Email from Adrianne to all
                                                            Ray Benally, Director, NDWP                                           tribes with revised draft alternatives and
                                                                                                                                  resource goals for the LTEMP for meeting on
                                                                                                                                  August 10th.
  058157         6      004797.pdf    E‐mail     8/9/2012   John Bathke, THPO                             Adrianne Carr, ANL      Fort Yuma Quechan Tribe: Email from Adrianne
                                                                                                                                  to all tribes with revised draft alternatives and
                                                                                                                                  resource goals for the LTEMP for meeting on
                                                                                                                                  August 10th.
  058163         6      004798.pdf    E‐mail     8/9/2012   Charley Bulletts, CRD                         Adrianne Carr, ANL      Kaibab Band of Paiute Indians: Email from
                                                                                                                                  Adrianne to all tribes with revised draft
                                                                                                                                  alternatives and resource goals for the LTEMP for
                                                                                                                                  meeting on August 10th.
  058169         6      004799.pdf    E‐mail     8/9/2012   Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL            Yavapai‐Apache Nation: Email from Adrianne to
                                                                                                                                  all tribes with revised draft alternatives and
                                                                                                                                  resource goals for the LTEMP for meeting on
                                                                                                                                  August 10th.
  058175         6      004800.pdf    E‐mail     8/9/2012   Kurt Dongoske, THPO                           Adrianne Carr, ANL      The Pueblo of Zuni: Email from Adrianne to all
                                                                                                                                  tribes with revised draft alternatives and
                                                                                                                                  resource goals for the LTEMP for meeting on
                                                                                                                                  August 10th.
  058181         6      004801.pdf    E‐mail     8/9/2012   Loretta Jackson‐Kelly,THPO; Peter             Adrianne Carr, ANL      The Hualapai Tribe: Email from Adrianne to all
                                                            Bungart, Dept.. of CR                                                 tribes with revised draft alternatives and
                                                                                                                                  resource goals for the LTEMP for meeting on
                                                                                                                                  August 10th.
  058187         6      004802.pdf    E‐mail     8/9/2012   Mike Yeatts, Tribal Archaeologist             Adrianne Carr, ANL      Hopi: Email from Adrianne to all tribes with
                                                                                                                                  revised draft alternatives and resource goals for
                                                                                                                                  the LTEMP for meeting on August 10th.
  058193         6      004803.pdf    E‐mail     8/9/2012   Don Watahomigie, Chairman; Jaycee             Adrianne Carr, ANL      The Havasupai Tribe: Email from Adrianne to all
                                                            Manakaja, Tribal Secretary                                            tribes with revised draft alternatives and
                                                                                                                                  resource goals for the LTEMP for meeting on
                                                                                                                                  August 10th.
  058199         6      004804.pdf    E‐mail     8/9/2012   Linda Otero, Director Cultural Society        Adrianne Carr, ANL      Fort Mojave Tribal Council: Email from Adrianne
                                                                                                                                  to all tribes with revised draft alternatives and
                                                                                                                                  resource goals for the LTEMP for meeting on
                                                                                                                                  August 10th.
  058205         6      004805.pdf    E‐mail     8/9/2012   Peter Pino, Tribal Administrator              Adrianne Carr ANL       Pueblo of Zia: Email from Adrianne to all tribes
                                                                                                                                  with revised draft alternatives and resource goals
                                                                                                                                  for the LTEMP for meeting on August 10th.

  058211         1      004806.pdf    Other      8/9/2012                                                                         Document: Response to CRC comments on
                                                                                        891 of 1060                               preliminary LTEMP EIS alternatives.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 892 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                            From   Description
   058212        1      004807.pdf     Other     8/9/2012                                                                            Document: Response to Havasupai Tribal Council
                                                                                                                                     comments on preliminary LTEMP EIS alternatives.

  058213         1      004808.pdf    Other      8/9/2012                                                                            Document: Response to Hopi Tribe comments on
                                                                                                                                     preliminary LTEMP EIS alternatives.

  058214         3      004809.pdf    Other      8/9/2012                                                                            Document: Response to Hualapai comments on
                                                                                                                                     preliminary LTEMP EIS alternatives.
  058217         4      004810.pdf    Other      8/9/2012                                                                            Document: Response to Salt River Project
                                                                                                                                     comments on preliminary LTEMP EIS alternatives.

  058221         3      004811.pdf    Other      8/9/2012                                                                            Document: Response to UAMPS comments on
                                                                                                                                     preliminary LTEMP EIS alternatives.
  058224         3      004812.pdf    Other      8/9/2012                                                                            Document: Response to Upper Colorado River
                                                                                                                                     Commission comments on preliminary LTEMP EIS
                                                                                                                                     alternatives.
  058227         1      004813.pdf    Other      8/9/2012                                                                            Document: Response to Western Area Power
                                                                                                                                     Administration comments on preliminary LTEMP
                                                                                                                                     EIS alternatives.
  058228         2      004814.pdf    E‐mail     8/9/2012   Mike Yeatts, Tribal Archaeologist             Adrianne Carr, ANL         Hopi: Email from Adrianne to all tribes with
                                                                                                                                     revised draft alternatives and resource goals for
                                                                                                                                     the LTEMP for meeting on August 10th. Another
                                                                                                                                     email was sent out with Draft Measureable
                                                                                                                                     Attributes attached.




                                                                                        892 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 893 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                        To                                          From   Description
   058230        4      004815.pdf     E‐mail     8/9/2012   Loretta Jackson‐Kelly,THPO; Peter             Adrianne Carr, ANL      The Hualapai Tribe: Adrianne emailed Loretta
                                                             Bungart, Dept.. of CR                                                 Jackson‐Kelly and Peter Bungart with joint‐lead
                                                                                                                                   agencies response to comment received on the
                                                                                                                                   Preliminary Draft Alternatives. The response
                                                                                                                                   indicates that the co‐lead agencies are working to
                                                                                                                                   develop a more detailed set of alternatives.
                                                                                                                                   Stated that the co‐lead agencies place great
                                                                                                                                   importance on thee input from tribes. Explained
                                                                                                                                   that to date they have offered to meet with
                                                                                                                                   tribes through the tribal consultation process;
                                                                                                                                   they have met with Hualapai as well as others.
                                                                                                                                   They have offered additional consultation
                                                                                                                                   meetings with the intent of seeking input and
                                                                                                                                   feedback on the draft alternatives. Scheduled a
                                                                                                                                   meeting with tribal representatives on August
                                                                                                                                   10th. Provided draft text for Tribal Perspectives
                                                                                                                                   section. Asked the Hualapai to let them know if
                                                                                                                                   they have any other ideas of how to get Tribes
                                                                                                                                   involved. Would like to discuss additional
                                                                                                                                   approaches to incorporating tribal knowledge
                                                                                                                                   into the EIS process. Letter advised that at the
                                                                                                                                   time of writing, the alternatives were still being
                                                                                                                                   developed and a description of effects or
                                                                                                                                   outcomes of the alternatives would be
                                                                                                                                   premature. Advised that compliance with GPCA
  058234         3      004816.pdf   Phone Call   8/9/2012   Adrianne Carr, ANL                            Rosemary Sucec, GLCA    Ute Mountain Ute Tribe: Rosemary updated the
                                      Record                                                                                       contact information for the Ute Mountain Ute.
                                                                                                                                   On 08/06/2012 she confirmed with both Terry
                                                                                                                                   Knight and Lynn Hartmann that "they continue to
                                                                                                                                   be kept informed, but have no additional needs
                                                                                                                                   to be met such as inclusion in meetings"

  058237        10      004817.pdf    E‐Mail      8/8/2012   RClayton@usbr.gov; kgrantz@usbr.gov Colby Pellegrino                  Fw: The States' Alternative :GCD Operations in
                                                                                                 <Colby.Pellegrino@snwa.com>       August
  058247        28      004818.pdf     E‐mail     8/8/2012   Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                  The Navajo Nation: Email from Kirk to all
                                                                                                                                   cooperating agencies with revised draft
                                                                                                                                   alternatives and resource goals for the LTEMP for
                                                                                                                                   meeting on August 10th.
  058275        28      004819.pdf     E‐mail     8/8/2012   Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL              Yavapai‐Apache Nation: Email from Kirk to all
                                                                                                                                   cooperating agencies with revised draft
                                                                                                                                   alternatives and resource goals for the LTEMP for
                                                                                                                                   meeting on August 10th.

                                                                                         893 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 894 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                               From      Description
   058303       28      004820.pdf     E‐mail    8/8/2012   Kurt Dongoske, THPO                           Kirk LaGory, ANL              The Pueblo of Zuni: Email from Kirk to all
                                                                                                                                        cooperating agencies with revised draft
                                                                                                                                        alternatives and resource goals for the LTEMP for
                                                                                                                                        meeting on August 10th.
  058331        28      004821.pdf    E‐mail     8/8/2012   Loretta Jackson‐Kelly,THPO; Peter             Kirk LaGory, ANL              The Hualapai Tribe: Email from Kirk to all
                                                            Bungart, Dept.. of CR                                                       cooperating agencies with revised draft
                                                                                                                                        alternatives and resource goals for the LTEMP for
                                                                                                                                        meeting on August 10th.
  058359        28      004822.pdf    E‐mail     8/8/2012   Don Watahomigie, Chairman; Jaycee             Kirk LaGory, ANL              The Havasupai Tribe: Email from Kirk to all
                                                            Manakaja, Tribal Secretary; Margaret                                        cooperating agencies with revised draft
                                                            Vick, Atty                                                                  alternatives and resource goals for the LTEMP for
                                                                                                                                        meeting on August 10th.
  058387        28      004823.pdf    E‐mail     8/8/2012   Mike Yeatts, Tribal Archaeologist             Kirk LaGory, ANL              Hopi: Email from Kirk to all cooperating agencies
                                                                                                                                        with revised draft alternatives and resource goals
                                                                                                                                        for the LTEMP for meeting on August 10th.

  058415        28      004824.pdf    E‐mail     8/8/2012   Charley Bulletts, CRD                         Kirk LaGory, ANL              Kaibab Band of Paiute Indians: Email from Kirk to
                                                                                                                                        all cooperating agencies with revised draft
                                                                                                                                        alternatives and resource goals for the LTEMP for
                                                                                                                                        meeting on August 10th.
  058443         3      004825.pdf    E‐Mail     8/7/2012   creda@qwest.net; ljames@creda.org;            Heffernan, Beverley           Synopsis of CREDA alternative for Friday
                                                            rob_p_billerbeck@nps.gov;                     <BHeffernan@usbr.gov>         cooperating agencies meeting
                                                            lagory@anl.gov

  058446         1      004826.pdf    E‐Mail     8/7/2012   BHeffernan@usbr.gov;                          Colby Pellegrino              RE: Comments on Basin State Alternative
                                                            dostler@ucrcommission.com;                    <Colby.Pellegrino@snwa.com>
                                                            Lori_Caramanian@ios.doi.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            Jane_Lyder@ios.doi.gov;
                                                            LWalkoviak@usbr.gov;
                                                            BRhees@usbr.gov; AGold@usbr.gov;
                                                            Anne_Castle@ios.doi.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            lagory@anl.gov; gknowles@usbr.gov;
                                                            DTrueman@usbr.gov




                                                                                        894 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 895 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From         Description
   058447        1      004827.pdf    E‐Mail     8/6/2012   BHeffernan@usbr.gov;                          Colby Pellegrino              RE: Comments on Basin State Alternative
                                                            dostler@ucrcommission.com;                    <Colby.Pellegrino@snwa.com>
                                                            Lori_Caramanian@ios.doi.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            Jane_Lyder@ios.doi.gov;
                                                            LWalkoviak@usbr.gov;
                                                            BRhees@usbr.gov; AGold@usbr.gov;
                                                            Anne_Castle@ios.doi.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            lagory@anl.gov; gknowles@usbr.gov;
                                                            DTrueman@usbr.gov

  058448        15      004828.pdf    E‐Mail     8/6/2012   Colby.Pellegrino@snwa.com;                    Heffernan, Beverley           Comments on Basin State Alternative
                                                            dostler@ucrcommission.com;                    <BHeffernan@usbr.gov>
                                                            Lori_Caramanian@ios.doi.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            Jane_Lyder@ios.doi.gov;
                                                            LWalkoviak@usbr.gov;
                                                            BRhees@usbr.gov; AGold@usbr.gov;
                                                            Anne_Castle@ios.doi.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            lagory@anl.gov; gknowles@usbr.gov;
                                                            DTrueman@usbr.gov




                                                                                        895 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 896 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                  From               Description
   058463        2      004829.pdf    E‐Mail     8/6/2012   htchair@havasupai‐nsn.gov;            Carr, Adrianne E. <aecarr@anl.gov>   LTEMP Meeting ‐ Friday, Aug. 10 ‐ Agenda
                                                            htsec1@havasupai‐nsn.gov;
                                                            mjvick@gmail.com;
                                                            michael.yeatts@nau.edu;
                                                            lorjac@frontiernet.net;
                                                            pbungart@circaculture.com;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            alan.downer06@gmail.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            rbenally@frontiernet.net;
                                                            kdongoske@cableone.net; ccoder@yan‐
                                                            tribe.org; lindaotero@fortmojave.com;
                                                            tlpino@ziapueblo.org;
                                                            j.bathke@quechantribe.com;
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov; lagory@anl.gov;
                                                            John_Halliday@ios.doi.gov;
                                                            Amy.Heuslein@bia.gov;
                                                            garry.cantley@bia.gov;
                                                            jan_balsom@nps.gov;
                                                            mbarger@usbr.gov; brucev@anl.gov

  058465         2      004830.pdf    E‐mail     8/6/2012   Don Watahomigie, Chairman; Margaret Adrianne Carr, ANL                     The Havasupai Tribe: Email from Adrianne to
                                                            Vick, Atty                                                                 Tribes with agenda for the August 10th meeting.
                                                                                                                                       Adrianne also provided a call‐in number for those
                                                                                                                                       who could not attend the meeting in person.

  058467         2      004831.pdf    E‐mail     8/6/2012   Charley Bulletts, CRD                         Adrianne Carr, ANL           Kaibab Band of Paiute Indians: Email from
                                                                                                                                       Adrianne to Tribes with agenda for the August
                                                                                                                                       10th meeting. Adrianne also provided a call‐in
                                                                                                                                       number for those who could not attend the
                                                                                                                                       meeting in person.
  058469         2      004832.pdf    E‐mail     8/6/2012   Mike Yeatts, Tribal Archaeologist             Adrianne Carr, ANL           Hopi: Email from Adrianne to Tribes with agenda
                                                                                                                                       for the August 10th meeting. Adrianne also
                                                                                                                                       provided a call‐in number for those who could
                                                                                                                                       not attend the meeting in person.

  058471         2      004833.pdf    E‐mail     8/6/2012   Loretta Jackson‐Kelly,THPO; Peter             Adrianne Carr, ANL           The Hualapai Tribe: Email from Adrianne to
                                                            Bungart, Dept.. of CR                                                      Tribes with agenda for the August 10th meeting.
                                                                                                                                       Adrianne also provided a call‐in number for those
                                                                                                                                       who could not attend the meeting in person.

                                                                                        896 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 897 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From            Description
   058473        2      004834.pdf     E‐mail    8/6/2012   Alan Downer, THPO; Jason John, NDWP; Adrianne Carr, ANL               The Navajo Nation: Email from Adrianne to Tribes
                                                            Ray Benally, Director, NDWP                                           with agenda for the August 10th meeting.
                                                                                                                                  Adrianne also provided a call‐in number for those
                                                                                                                                  who could not attend the meeting in person.

  058475         2      004835.pdf    E‐mail     8/6/2012   Kurt Dongoske, THPO                           Adrianne Carr, ANL      The Pueblo of Zuni: Email from Adrianne to
                                                                                                                                  Tribes with agenda for the August 10th meeting.
                                                                                                                                  Adrianne also provided a call‐in number for those
                                                                                                                                  who could not attend the meeting in person.

  058477         2      004836.pdf    E‐mail     8/6/2012   Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL            Yavapai‐Apache Nation: Email from Adrianne to
                                                                                                                                  Tribes with agenda for the August 10th meeting.
                                                                                                                                  Adrianne also provided a call‐in number for those
                                                                                                                                  who could not attend the meeting in person.

  058479         2      004837.pdf    E‐mail     8/6/2012   Linda Otero, Director Cultural Society        Adrianne Carr, ANL      Fort Mojave Tribal Council: Email from Adrianne
                                                                                                                                  to Tribes with agenda for the August 10th
                                                                                                                                  meeting. Adrianne also provided a call‐in
                                                                                                                                  number for those who could not attend the
                                                                                                                                  meeting in person.
  058481         2      004838.pdf    E‐mail     8/6/2012   Peter Pino, Tribal Administrator              Adrianne Carr, ANL      Pueblo of Zia: Email from Adrianne to Tribes with
                                                                                                                                  agenda for the August 10th meeting. Adrianne
                                                                                                                                  also provided a call‐in number for those who
                                                                                                                                  could not attend the meeting in person.

  058483         2      004839.pdf    E‐mail     8/6/2012   John Bathke, THPO                             Adrianne Carr, ANL      Fort Yuma Quechan Tribe: Email from Adrianne
                                                                                                                                  to Tribes with agenda for the August 10th
                                                                                                                                  meeting. Adrianne also provided a call‐in
                                                                                                                                  number for those who could not attend the
                                                                                                                                  meeting in person.
  058485         2      004840.pdf    E‐mail     8/6/2012   Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                The Navajo Nation: Email from Adrianne to
                                                                                                                                  Cooperating Agencies with agenda for the August
                                                                                                                                  10th meeting. Adrianne also provided a call‐in
                                                                                                                                  number for those who could not attend the
                                                                                                                                  meeting in person.
  058487         2      004841.pdf    E‐mail     8/6/2012   Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL            Yavapai‐Apache Nation: Email from Adrianne to
                                                                                                                                  Cooperating Agencies with agenda for the August
                                                                                                                                  10th meeting. Adrianne also provided a call‐in
                                                                                                                                  number for those who could not attend the
                                                                                                                                  meeting in person.
  058489         2      004842.pdf    E‐mail     8/6/2012   Kurt Dongoske, THPO                           Adrianne Carr, ANL      The Pueblo of Zuni: Email from Adrianne to
                                                                                                                                  Cooperating Agencies with agenda for the August
                                                                                                                                  10th meeting. Adrianne also provided a call‐in
                                                                                                                                  number for those who could not attend the
                                                                                        897 of 1060                               meeting in person.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 898 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From        Description
   058491        2      004843.pdf     E‐mail    8/6/2012   Loretta Jackson‐Kelly, THPO                   Adrianne Carr, ANL           The Hualapai Tribe: Email from Adrianne to
                                                                                                                                       Cooperating Agencies with agenda for the August
                                                                                                                                       10th meeting. Adrianne also provided a call‐in
                                                                                                                                       number for those who could not attend the
                                                                                                                                       meeting in person.
  058493         2      004844.pdf    E‐mail     8/6/2012   Don Watahomigie, Chairman; Jaycee             Adrianne Carr, ANL           The Havasupai Tribe: Email from Adrianne to
                                                            Manakaja, Tribal Secretary; Margaret                                       Cooperating Agencies with agenda for the August
                                                            Vick, Atty                                                                 10th meeting. Adrianne also provided a call‐in
                                                                                                                                       number for those who could not attend the
                                                                                                                                       meeting in person.
  058495         2      004845.pdf    E‐mail     8/6/2012   Mike Yeatts, Tribal Archaeologist             Adrianne Carr, ANL           Hopi: Email from Adrianne to Cooperating
                                                                                                                                       Agencies with agenda for the August 10th
                                                                                                                                       meeting. Adrianne also provided a call‐in
                                                                                                                                       number for those who could not attend the
                                                                                                                                       meeting in person.
  058497         2      004846.pdf    E‐mail     8/6/2012   Charley Bulletts, CRD                         Adrianne Carr, ANL           Kaibab Band of Paiute Indians: Email from
                                                                                                                                       Adrianne to Cooperating Agencies with agenda
                                                                                                                                       for the August 10th meeting. Adrianne also
                                                                                                                                       provided a call‐in number for those who could
                                                                                                                                       not attend the meeting in person.

  058499         2      004847.pdf    E‐Mail     8/2/2012   michael.yeatts@nau.edu;               Carr, Adrianne E. <aecarr@anl.gov>   RE: Friday: Aug 3‐‐ LTEMP: Tribal socioeconomics
                                                            lorjac@frontiernet.net;                                                    discussion
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov; jabplanalp@anl.gov;
                                                            tallison@anl.gov; jan_balsom@nps.gov;
                                                            martha_hahn@nps.gov;
                                                            Bruce_Peacock@nps.gov;
                                                            tgaston@usbr.gov; spiper@usbr.gov;
                                                            lori_caramanian@ios.doi.gov;
                                                            Jane_Lyder@ios.doi.gov


  058501         1      004848.pdf    E‐mail     8/1/2012   Adrianne Carr, ANL                            Jason John, NDWP             The Navajo Nation: Email from Jason John
                                                                                                                                       advising that Ray Benally, Director NDWR would
                                                                                                                                       like to attend the August 10 meeting at 9

  058502         1      004849.pdf    E‐mail     8/1/2012   Jason John, NDWP                              Adrianne Carr, ANL           The Navajo Nation: Adrianne responded and
                                                                                                                                       confirmed Mr. Benallie would attend the meeting

  058503         1      004850.pdf    Letter     7/31/2012 John Wessels, BLM                              Louis Manuel Jr., Chairman   Ak Chin: Letter from AK Chin‐ not interested in
                                                                                                                                       LTEMP at this time.
                                                                                        898 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 899 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                          To                                            From     Description
   058504        8      004851.pdf     Other      7/29/2012                                                                              Document: Memorandum of Understanding
                                                                                                                                         between Reclamation, NPS and the Havasupai
                                                                                                                                         Tribe; Havasupai Tribe signed July 6, 2012.

  058512         1      004852.pdf     E‐mail     7/27/2012 Margaret Vick, Atty                             Adrianne Carr, ANL           The Havasupai Tribe: Email from Adrianne to
                                                                                                                                         Margaret Vick‐ Comment period for Tribal
                                                                                                                                         Perspectives Document has been extended to
                                                                                                                                         August 6
  058513         1      004853.pdf   Phone Call   7/27/2012 ANL, Charley Bulletts                           Mary Barger, REC             The Pueblo of Zuni: Mary received a phone call
                                      Record                                                                                             from Kurt who advised that the MOU had been
                                                                                                                                         signed
  058514         1      004854.pdf     E‐mail     7/26/2012 Adrianne Carr, ANL                              Peter Bungart, Dept. of CR   The Hualapai Tribe: Email from Peter Bungart
                                                                                                                                         indicating he would be able to attend. Loretta
                                                                                                                                         would not be able to be there

  058515         1      004855.pdf     E‐mail     7/26/2012 Peter Bungart, Dept. of CR                      Adrianne Carr, ANL           The Hualapai Tribe: Adrianne responded,
                                                                                                                                         confirming that she received notice that Peter
                                                                                                                                         Bungart will be in attendance.
  058516         2      004856.pdf     E‐mail     7/25/2012 Linda Otero, Director Cultural Society          Adrianne Carr, ANL           Fort Mojave Tribal Council: Email from Adrianne
                                                                                                                                         requesting invitation to the consultation meeting
                                                                                                                                         to be held on August 10, in Tempe, AZ. The
                                                                                                                                         purpose of the meeting is to refine draft
                                                                                                                                         alternatives to better reflect tribal interests and
                                                                                                                                         knowledge of the Colorado River. The meeting
                                                                                                                                         will be from 9‐11am, before the CA meeting.

  058518         3      004857.pdf     E‐mail     7/25/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL           The Havasupai Tribe: Email from Adrianne
                                                            Manakaja, Tribal Secretary                                                   requesting invitation to the consultation meeting
                                                                                                                                         to be held on August 10, in Tempe, AZ. The
                                                                                                                                         purpose of the meeting is to refine draft
                                                                                                                                         alternatives to better reflect tribal interests and
                                                                                                                                         knowledge of the Colorado River. The meeting
                                                                                                                                         will be from 9‐11am, before the CA meeting.

  058521         1      004858.pdf     E‐mail     7/25/2012 Adrianne Carr, ANL                              Margaret Vick, Atty          The Havasupai Tribe: Email from Margaret Vick
                                                                                                                                         informing Adrianne that she will be at the
                                                                                                                                         meeting and requesting an extension until
                                                                                                                                         August 6 for comments on the Tribal Perspectives
                                                                                                                                         doc.




                                                                                          899 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 900 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                    From          Description
   058522        3      004859.pdf     E‐mail    7/25/2012 Mike Yeatts, Tribal Archaeologist; Leigh Adrianne Carr, ANL             Hopi: Email from Adrianne requesting invitation
                                                           Kuwanwisiwma, THPO                                                      to the consultation meeting to be held on August
                                                                                                                                   10, in Tempe, AZ. The purpose of the meeting is
                                                                                                                                   to refine draft alternatives to better reflect tribal
                                                                                                                                   interests and knowledge of the Colorado River.
                                                                                                                                   The meeting will be from 9‐11am, before the CA
                                                                                                                                   meeting.

  058525         3      004860.pdf    E‐mail     7/25/2012 Loretta Jackson‐Kelly,THPO; Peter               Adrianne Carr, ANL      The Hualapai Tribe: Email from Adrianne with
                                                           Bungart, Dept.. of CR                                                   invitation to the consultation meeting to be held
                                                                                                                                   on August 10, in Tempe, AZ. The purpose of the
                                                                                                                                   meeting is to refine draft alternatives to better
                                                                                                                                   reflect tribal interests and knowledge of the
                                                                                                                                   Colorado River. The meeting will be from 9‐
                                                                                                                                   11am, before the CA meeting.

  058528         2      004861.pdf    E‐mail     7/25/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL      Kaibab Band of Paiute Indians: Email from
                                                                                                                                   Adrianne requesting invitation to the
                                                                                                                                   consultation meeting to be held on August 10, in
                                                                                                                                   Tempe, AZ. The purpose of the meeting is to
                                                                                                                                   refine draft alternatives to better reflect tribal
                                                                                                                                   interests and knowledge of the Colorado River.
                                                                                                                                   The meeting will be from 9‐11am, before the CA
                                                                                                                                   meeting.
  058530         3      004862.pdf    E‐mail     7/25/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                  The Navajo Nation: Email from Adrianne
                                                                                                                                   requesting invitation to the consultation meeting
                                                                                                                                   to be held on August 10, in Tempe, AZ. The
                                                                                                                                   purpose of the meeting is to refine draft
                                                                                                                                   alternatives to better reflect tribal interests and
                                                                                                                                   knowledge of the Colorado River. The meeting
                                                                                                                                   will be from 9‐11am, before the CA meeting.

  058533         1      004863.pdf    E‐mail     7/25/2012 Peter Pino, Tribal Administrator                Adrianne Carr, ANL      Pueblo of Zia: Email from Adrianne requesting a
                                                                                                                                   response to the invitation to the consultation
                                                                                                                                   meeting to be held on August 10, in Tempe, AZ.
                                                                                                                                   The purpose of the meeting is to refine draft
                                                                                                                                   alternatives to better reflect tribal interests and
                                                                                                                                   knowledge of the Colorado River. The meeting
                                                                                                                                   will be from 9‐11am, before the CA meeting.




                                                                                         900 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 901 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                              From   Description
   058534        3      004864.pdf     E‐mail    7/25/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL      The Pueblo of Zuni: Email from Adrianne
                                                                                                                                   requesting invitation to the consultation meeting
                                                                                                                                   to be held on August 10, in Tempe, AZ. The
                                                                                                                                   purpose of the meeting is to refine draft
                                                                                                                                   alternatives to better reflect tribal interests and
                                                                                                                                   knowledge of the Colorado River. The meeting
                                                                                                                                   will be from 9‐11am, before the CA meeting

  058537         3      004865.pdf    E‐mail     7/25/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL              Yavapai‐Apache Nation: Email from Adrianne
                                                                                                                                   requesting invitation to the consultation meeting
                                                                                                                                   to be held on August 10, in Tempe, AZ. The
                                                                                                                                   purpose of the meeting is to refine draft
                                                                                                                                   alternatives to better reflect tribal interests and
                                                                                                                                   knowledge of the Colorado River. The meeting
                                                                                                                                   will be from 9‐11am, before the CA meeting.

                                                                                                                                   Reminder to sign and return MOU

  058540         2      004866.pdf    E‐mail     7/20/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                  The Navajo Nation: Email from Adrianne with
                                                                                                                                   details regarding the Consultation meeting. The
                                                                                                                                   consultation meeting is to be held August 10
                                                                                                                                   from 11‐5 in Tempe, AZ. The email also informed
                                                                                                                                   tribes that the public science presentation had
                                                                                                                                   been postponed, reminded tribes of the next CA
                                                                                                                                   meeting on Sept 19, and pointed out updates to
                                                                                                                                   the SharePoint site.

  058542         2      004867.pdf    E‐mail     7/20/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL      Kaibab Band of Paiute Indians: Email from
                                                                                                                                   Adrianne with details regarding the Consultation
                                                                                                                                   meeting. The consultation meeting is to be held
                                                                                                                                   August 10 from 11‐5 in Tempe, AZ. The email
                                                                                                                                   also informed tribes that the public science
                                                                                                                                   presentation had been postponed, reminded
                                                                                                                                   tribes of the next CA meeting on Sept 19, and
                                                                                                                                   pointed out updates to the SharePoint site.

  058544         2      004868.pdf    E‐mail     7/20/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL              Yavapai‐Apache Nation: Email from Adrianne
                                                                                                                                   with details regarding the Consultation meeting.
                                                                                                                                   The consultation meeting is to be held August 10
                                                                                                                                   from 11‐5 in Tempe, AZ. The email also informed
                                                                                                                                   tribes that the public science presentation had
                                                                                                                                   been postponed, reminded tribes of the next CA
                                                                                                                                   meeting on Sept 19, and pointed out updates to
                                                                                                                                   the SharePoint site.
                                                                                         901 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 902 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                              From   Description
   058546        2      004869.pdf     E‐mail    7/20/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL      The Pueblo of Zuni: Email from Adrianne with
                                                                                                                                   details regarding the Consultation meeting. The
                                                                                                                                   consultation meeting is to be held August 10
                                                                                                                                   from 11‐5 in Tempe, AZ. The email also informed
                                                                                                                                   tribes that the public science presentation had
                                                                                                                                   been postponed, reminded tribes of the next CA
                                                                                                                                   meeting on Sept 19, and pointed out updates to
                                                                                                                                   the SharePoint site.

  058548         2      004870.pdf    E‐mail     7/20/2012 Loretta Jackson‐Kelly, THPO                     Adrianne Carr, ANL      The Hualapai Tribe: Email from Adrianne with
                                                                                                                                   details regarding the Consultation meeting. The
                                                                                                                                   consultation meeting is to be held August 10
                                                                                                                                   from 11‐5 in Tempe, AZ. The email also informed
                                                                                                                                   tribes that the public science presentation had
                                                                                                                                   been postponed, reminded tribes of the next CA
                                                                                                                                   meeting on Sept 19, and pointed out updates to
                                                                                                                                   the SharePoint site.

  058550         2      004871.pdf    E‐mail     7/20/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL      The Havasupai Tribe: Email from Adrianne with
                                                           Manakaja, Tribal Secretary; Margaret                                    details regarding the Consultation meeting. The
                                                           Vick, Atty                                                              consultation meeting is to be held August 10
                                                                                                                                   from 11‐5 in Tempe, AZ. The email also informed
                                                                                                                                   tribes that the public science presentation had
                                                                                                                                   been postponed, reminded tribes of the next CA
                                                                                                                                   meeting on Sept 19, and pointed out updates to
                                                                                                                                   the SharePoint site.

  058552         2      004872.pdf    E‐mail     7/20/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL      Hopi: Email from Adrianne with details regarding
                                                                                                                                   the Consultation meeting. The consultation
                                                                                                                                   meeting is to be held August 10 from 11‐5 in
                                                                                                                                   Tempe, AZ. The email also informed tribes that
                                                                                                                                   the public science presentation had been
                                                                                                                                   postponed, reminded tribes of the next CA
                                                                                                                                   meeting on Sept 19, and pointed out updates to
                                                                                                                                   the SharePoint site.




                                                                                         902 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 903 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                  Description
   058554        6      004873.pdf    E‐Mail     7/18/2012 Anne_Castle@ios.doi.gov;                       Lori_Caramanian@ios.doi.gov on behalf Secretarial Directive memo from Anne Castle
                                                           mark_sogge@usgs.gov;                           of Caramanian, Lori
                                                           Bryan.Bowker@bia.gov;
                                                           Bert_Frost@nps.gov;
                                                           benjamin_tuggle@fws.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           LWalkoviak@usbr.gov;
                                                           AGold@usbr.gov;
                                                           John_Wessels@nps.gov;
                                                           Fritz.Holleman@sol.doi.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           Martha_Hahn@nps.gov;
                                                           Jan_Balsom@nps.gov;
                                                           gknowles@usbr.gov;
                                                           DTrueman@usbr.gov;
                                                           DKubly@usbr.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           Amy.Heuslein@bia.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           loftin@wapa.gov; KYRISS@wapa.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           BHeffernan@usbr.gov;
                                                           NWilliams@usbr.gov;
                                                           Karen_Rae@ios.doi.gov;




                                                                                        903 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 904 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                           From                  Description
   058560        6      004874.pdf    E‐Mail       7/18/2012 Anne_Castle@ios.doi.gov;                        Lori_Caramanian@ios.doi.gov on behalf Secretarial Directive memo from Anne Castle
                                                             mark_sogge@usgs.gov;                            of Caramanian, Lori
                                                             Bryan.Bowker@bia.gov;
                                                             Bert_Frost@nps.gov;
                                                             benjamin_tuggle@fws.gov;
                                                             Jane_Lyder@ios.doi.gov;
                                                             LWalkoviak@usbr.gov;
                                                             AGold@usbr.gov;
                                                             John_Wessels@nps.gov;
                                                             Fritz.Holleman@sol.doi.gov;
                                                             Dave_Uberuaga@nps.gov;
                                                             Mark_Wondzell@nps.gov;
                                                             Martha_Hahn@nps.gov;
                                                             Jan_Balsom@nps.gov;
                                                             gknowles@usbr.gov;
                                                             DTrueman@usbr.gov;
                                                             DKubly@usbr.gov;
                                                             lesley_fitzpatrick@fws.gov;
                                                             Amy.Heuslein@bia.gov;
                                                             Robert.Snow@sol.doi.gov;
                                                             loftin@wapa.gov; KYRISS@wapa.gov;
                                                             Rob_P_Billerbeck@nps.gov;
                                                             BHeffernan@usbr.gov;
                                                             NWilliams@usbr.gov;
                                                             Karen_Rae@ios.doi.gov;
  058566         9      004875.pdf     E‐mail      7/18/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL                    Kaibab Band of Paiute Indians: Email to Charley
                                                                                                                                                   with Final MOU signed by all parties.
  058575         3      004876.pdf Meeting Notes   7/18/2012                                                                                       The Havasupai Tribe: CA Meeting. Margaret Vick
                                                                                                                                                   in attendance.
  058578         2      004877.pdf     E‐mail      7/17/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                                The Navajo Nation: Email with LTEMP Project
                                                                                                                                                   Team response to NN comments on Draft
                                                                                                                                                   Purpose, Need, Objectives. Letter indicated that
                                                                                                                                                   resources of importance to Indian Tribes are not
                                                                                                                                                   specifically listed in the GCPA, but the EIS team
                                                                                                                                                   feels it is important to include them. They
                                                                                                                                                   reworded a sentence to reflect this. The LTEMP
                                                                                                                                                   team did not make the suggested change under
                                                                                                                                                   the Objectives Section. Informed NN that there
                                                                                                                                                   will be a Tribal Perspectives section developed in
                                                                                                                                                   consultation with the Tribes ad that there will be
                                                                                                                                                   ongoing G2G consultation


                                                                                           904 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 905 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                            From   Description
   058580        1      004878.pdf Meeting Notes   7/16/2012                                                                            SME Meeting: Notes; Attendees: water quality
                                                                                                                                        SME team; Topic: water quality issues of Lake
                                                                                                                                        Mead, model output. No corresponding agenda

  058581         2      004879.pdf     E‐mail      7/13/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                     The Navajo Nation: Email reminder about July
                                                                                                                                        18th CA meeting with phone number to dial‐in
                                                                                                                                        and topics for discussion.
                                                                                                                                        PNO edits
  058583         2      004880.pdf     E‐mail      7/13/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL         Kaibab Band of Paiute Indians: Email reminder
                                                                                                                                        about July 18th CA meeting with phone number
                                                                                                                                        to dial‐in and topics for discussion.

  058585         2      004881.pdf     E‐mail      7/13/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL                 Yavapai‐Apache Nation: Email reminder about
                                                                                                                                        July 18th CA meeting with phone number to dial‐
                                                                                                                                        in and topics for discussion.
  058587         2      004882.pdf     E‐mail      7/13/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL         The Pueblo of Zuni: Email reminder about July
                                                                                                                                        18th CA meeting with phone number to dial‐in
                                                                                                                                        and topics for discussion
  058589         2      004883.pdf     E‐mail      7/13/2012 Loretta Jackson‐Kelly, THPO                     Adrianne Carr, ANL         The Hualapai Tribe: Email reminder about July
                                                                                                                                        18th CA meeting with phone number to dial‐in
                                                                                                                                        and topics for discussion
  058591         2      004884.pdf     E‐mail      7/13/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL         The Havasupai Tribe: Email reminder about July
                                                             Manakaja, Tribal Secretary; Margaret                                       18th CA meeting with phone number to dial‐in
                                                             Vick, Atty                                                                 and topics for discussion.
  058593         2      004885.pdf     E‐mail      7/13/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL         Hopi: Email reminder about July 18th CA meeting
                                                                                                                                        with phone number to dial‐in and topics for
                                                                                                                                        discussion.
  058595        24      004886.pdf     E‐Mail      7/13/2012                                                                            Basin States: E‐mail ‐ Cover letter and
                                                                                                                                        presentation on their Resource Targeted
                                                                                                                                        condition dependent strategy alternative
  058619         8      004887.pdf     Other       7/11/2012                                                                            Document: Memorandum of Understanding
                                                                                                                                        between Reclamation, NPS and the Arizona Fish
                                                                                                                                        and Game Commission; AZFG signed May 22,
                                                                                                                                        2012
  058627         8      004888.pdf     Other       7/11/2012                                                                            Document: Memorandum of Understanding
                                                                                                                                        between Reclamation, NPS and the Colorado
                                                                                                                                        River Commission of Nevada; CRCN signed April
                                                                                                                                        16, 2012
  058635         8      004889.pdf     Other       7/11/2012                                                                            Document: Memorandum of Understanding
                                                                                                                                        between Reclamation, NPS and the Kaibab Band
                                                                                                                                        of Paiute Indians; Kaibab Paiute signed May 2,
                                                                                                                                        2012


                                                                                           905 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 906 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                          To                                            From   Description
   058643        8      004890.pdf     Other     7/11/2012                                                                            Document: Memorandum of Understanding
                                                                                                                                      between Reclamation, NPS and the Salt River
                                                                                                                                      Project Agricultural Improvement and Power
                                                                                                                                      District; SRP signed April 19, 2012
  058651         8      004891.pdf    Other      7/11/2012                                                                            Document: Memorandum of Understanding
                                                                                                                                      between Reclamation, NPS and the Utah
                                                                                                                                      Associated Municipal Power Systems; UAMPS
                                                                                                                                      signed April 30, 2012.
  058659         8      004892.pdf    Other      7/11/2012                                                                            Document: Memorandum of Understanding
                                                                                                                                      between Reclamation, NPS and the Upper
                                                                                                                                      Colorado River Commission; UCRC signed April
                                                                                                                                      18, 2012.
  058667         1      004893.pdf    E‐mail     7/9/2012    Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                   The Navajo Nation: Email from Adrianne
                                                                                                                                      indicating that based on the poll results, August
                                                                                                                                      10, 2012 is the best day to have the meeting.
                                                                                                                                      The meeting will be held in Phoenix, AZ from 10‐
                                                                                                                                      4. More information will follow.

  058668         1      004894.pdf    E‐mail     7/9/2012    Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL               Yavapai‐Apache Nation: Email from Adrianne
                                                                                                                                      indicating that based on the poll results, August
                                                                                                                                      10, 2012 is the best day to have the meeting.
                                                                                                                                      The meeting will be held in Phoenix, AZ from 10‐
                                                                                                                                      4. More information will follow.

  058669         1      004895.pdf    E‐mail     7/9/2012    Kurt Dongoske, THPO                           Adrianne Carr, ANL         The Pueblo of Zuni: Email from Adrianne
                                                                                                                                      indicating that based on the poll results, August
                                                                                                                                      10, 2012 is the best day to have the meeting.
                                                                                                                                      The meeting will be held in Phoenix, AZ from 10‐
                                                                                                                                      4. More information will follow

  058670         1      004896.pdf    E‐mail     7/9/2012    Loretta Jackson‐Kelly, THPO                   Adrianne Carr, ANL         The Hualapai Tribe: Email from Adrianne
                                                                                                                                      indicating that based on the poll results, August
                                                                                                                                      10, 2012 is the best day to have the meeting.
                                                                                                                                      The meeting will be held in Phoenix, AZ from 10‐
                                                                                                                                      4. More information will follow.

  058671         1      004897.pdf    E‐mail     7/9/2012    Don Watahomigie, Chairman; Jaycee             Adrianne Carr, ANL         The Havasupai Tribe: Email from Adrianne
                                                             Manakaja, Tribal Secretary; Margaret                                     indicating that based on the poll results, August
                                                             Vick, Atty                                                               10, 2012 is the best day to have the meeting.
                                                                                                                                      The meeting will be held in Phoenix, AZ from 10‐
                                                                                                                                      4. More information will follow.




                                                                                         906 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 907 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                         From       Description
   058672        1      004898.pdf     E‐mail    7/9/2012   Mike Yeatts, Tribal Archaeologist             Adrianne Carr, ANL          Hopi: Email from Adrianne indicating that based
                                                                                                                                      on the poll results, August 10, 2012 is the best
                                                                                                                                      day to have the meeting. The meeting will be
                                                                                                                                      held in Phoenix, AZ from 10‐4. More information
                                                                                                                                      will follow.
  058673         1      004899.pdf    E‐mail     7/9/2012   Charley Bulletts, CRD                         Adrianne Carr, ANL          Kaibab Band of Paiute Indians: Email from
                                                                                                                                      Adrianne indicating that based on the poll
                                                                                                                                      results, August 10, 2012 is the best day to have
                                                                                                                                      the meeting. The meeting will be held in
                                                                                                                                      Phoenix, AZ from 10‐4. More information will
                                                                                                                                      follow.
  058674         9      004900.pdf    E‐mail     7/9/2012   ANL                                           Beverly Heffernan, REC      The Havasupai Tribe: Email from Beverly
                                                                                                                                      indicating Larry Wolkoviak signed the Havasupai
                                                                                                                                      MOU. She is taking it to Flagstaff to get Rob's
                                                                                                                                      signature.
  058683         9      004901.pdf    E‐mail     7/6/2012   Adrianne Carr, ANL                            Margaret Vick, Atty         The Havasupai Tribe: Email from Margaret Vick
                                                                                                                                      with the signed MOU
  058692         2      004902.pdf    E‐mail     7/6/2012   Margaret Vick, Atty                           Adrianne Carr, ANL          The Havasupai Tribe: Email to Margaret thanking
                                                                                                                                      her for the signed MOU and explaining that a
                                                                                                                                      final version would be returned to her when it
                                                                                                                                      had been signed by all parties.

  058694         3      004903.pdf    E‐mail     7/3/2012   Don Watahomigie, Chairman                     Adrianne Carr, ANL          The Havasupai Tribe: Email from Adrianne asking
                                                                                                                                      Mr. Watahomigie by what method he is trying to
                                                                                                                                      send the MOU. Adrianne indicated she had not
                                                                                                                                      yet received the MOU and apologized for the
                                                                                                                                      problem.
  058697         1      004904.pdf    E‐mail     7/3/2012   Don Watahomigie, Chairman                     Adrianne Carr, ANL          The Havasupai Tribe: Email from Adrianne
                                                                                                                                      explaining that she returned Mr. Watahomigie's
                                                                                                                                      phone call, she had not yet received the MOU,
                                                                                                                                      and that she left misspelled the email address to
                                                                                                                                      send the MOU too on his voicemail. She gave
                                                                                                                                      him the correct email as well as fax number.

  058698         1      004905.pdf    E‐mail     7/3/2012   Adrianne Carr, ANL                            Don Watahomigie, Chairman   The Havasupai Tribe: Email from Don asking if
                                                                                                                                      ANL had received his fax
  058699        10      004906.pdf    E‐mail     7/3/2012   Don Watahomigie, Chairman                     Adrianne Carr, ANL          The Havasupai Tribe: Adrianne responded to
                                                                                                                                      Don's email indicating that she did receive the
                                                                                                                                      fax, she has the document with comments on the
                                                                                                                                      alternatives that was previously sent by the
                                                                                                                                      Havasupai, with the comments on the
                                                                                                                                      alternatives. She attached the MOU to be signed
                                                                                                                                      and requested it be returned.

                                                                                        907 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 908 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                     Description
   058709        9      004907.pdf     E‐mail    7/3/2012   Don Watahomigie, Chairman                     Adrianne Carr, ANL                        The Havasupai Tribe: Email from Adrianne to Don
                                                                                                                                                    and Margaret Vick. ANL revised the MOU, to
                                                                                                                                                    include the requested clause. Revised version is
                                                                                                                                                    attached. Request to sign and return

  058718        137     004908.pdf    E‐Mail     7/2/2012   LTEMP Team                                    Basin States                              Basin States: Cover letter with Draft alternative
                                                                                                                                                    description and two presentations: RTDC
                                                                                                                                                    alternative (earlier and later versions)

  058855         5      004909.pdf    Other      7/2/2012                                                                                           Cooperating Agency: CREDA's Proposed Balanced
                                                                                                                                                    Resource Alternative
  058860         6      004910.pdf    E‐Mail     7/2/2012   Argonne National Laboratory                   Robert Lynch, IEDA                        Cooperating Agency: Email; Topic: IEDA
                                                                                                                                                    Comments on LTEMP EIS Alternatives
  058866         3      004911.pdf    Other      7/2/2012                                                                                           Document: Additional comments on the LTEMP
                                                                                                                                                    EIS by the Grand Canyon Trust
  058869         6      004912.pdf    E‐Mail     7/2/2012   LTEMP EIS Webmaster                           R.S. Lynch, Irrigation & Electrical       Email: Irrigation & Electrical Districts Association
                                                                                                          Districts Association of Arizona          of Arizona (IEDA) Comments on LTEMP EIS
                                                                                                                                                    alternatives.
  058875         2      004913.pdf    E‐mail     7/2/2012   Bruce Verhaaren, ANL                          Don Watahomigie, Chairman                 The Havasupai Tribe: Email from Don
                                                                                                                                                    Watahomigie explaining that he has sent the
                                                                                                                                                    MOU three times already, but will try again.
  058877         3      004914.pdf    E‐mail     7/2/2012   Don Watahomigie, Chairman                     Bruce Verhaaren, ANL                      The Havasupai Tribe: Email from Bruce indicating
                                                                                                                                                    he would check and see if someone at ANL had
                                                                                                                                                    received the MOU.
  058880        89      004915.pdf    Other      7/2/2012                                                 Colorado River Basin States               Text: Proposed Alternative for the Long‐Term
                                                                                                          Upper Colorado River Commission           Experimental and Management Plan for Flow and
                                                                                                                                                    Non‐Flow Actions Related to the Operation of
                                                                                                                                                    Glen Canyon Dam, A Resource Targeted
                                                                                                                                                    Condition‐Dependent Strategy, Draft July 2, 2012
                                                                                                                                                    [89 pages] [Posted on the public web site]

  058969         5      004916.pdf    Other      7/2/2012                                                 CREDA                                     Text: CREDA Alternatives Input: Balanced
                                                                                                                                                    Resource Alternative [Posted on the public
                                                                                                                                                    web site]
  058974         3      004917.pdf    Other      7/2/2012                                                 Lash, Nikolai ‐ Grand Canyon Trust        Letter: Grand Canyon Trust ‐ Additional
                                                                                                                                                    Comments on the Long‐Term Experimental and
                                                                                                                                                    Management Environmental Imact Statement
                                                                                                                                                    (during scoping) [Posted on the public web site]

  058977         6      004918.pdf    Other      7/2/2012   Glen Canyon Dam LTEMP EIS                     Lynch, Robert ‐ Irrigation & Electrical   Letter: IEDA Comments on LTEMP EIS
                                                            Alternatives                                  Districts Association of Arizona          Alternatives [Posted on the public web site]
                                                            Argonne National Laboratory


                                                                                        908 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 909 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From              Description
   058983        5      004919.pdf    E‐Mail     6/29/2012 john@livingrivers.org;               Rob_P_Billerbeck@nps.gov          Re: LTEMP EIS
                                                           john.weisheit@gmail.com;
                                                           BHeffernan@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  058988         1      004920.pdf    E‐Mail     6/29/2012 michael.yeatts@nau.edu;              brucev@anl.gov on behalf of       LTEMP EIS Cooperating Agency MOU
                                                           LKuwanwisiwma@hopi.nsn.us;           Verhaaren, Bruce T.
                                                           bheffernan@usbr.gov; lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local

  058989         1      004921.pdf    E‐Mail     6/29/2012 lorjac@frontiernet.net;              brucev@anl.gov on behalf of       LTEMP EIS Cooperating Agency MOU
                                                           pbungart@circaculture.com;           Verhaaren, Bruce T.
                                                           bheffernan@usbr.gov; lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local

  058990         1      004922.pdf    E‐Mail     6/29/2012 kdongoske@cableone.net;             brucev@anl.gov on behalf of        LTEMP EIS Cooperating Agency MOU
                                                           bheffernan@usbr.gov;                Verhaaren, Bruce T.
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local

  058991         1      004923.pdf    E‐Mail     6/29/2012 jasonjohn@navajo‐nsn.gov;            brucev@anl.gov on behalf of       LTEMP EIS Cooperating Agency MOU
                                                           alan.downer06@gmail.com;             Verhaaren, Bruce T.
                                                           rob_p_billerbeck@nps.gov;
                                                           bheffernan@usbr.gov; lagory@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local

  058992         1      004924.pdf    E‐Mail     6/29/2012 htchair@havasupai‐nsn.gov;           brucev@anl.gov on behalf of       LTEMP EIS Cooperating Agency MOU
                                                           htchair@havasupai‐nsn.gov;           Verhaaren, Bruce T.
                                                           bheffernan@usbr.gov; lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local


                                                                                        909 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 910 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From                Description
   058993        1      004925.pdf    E‐Mail     6/29/2012 ccoder@yan‐tribe.org;               brucev@anl.gov on behalf of         LTEMP EIS Cooperating Agency MOU
                                                           bheffernan@usbr.gov;                Verhaaren, Bruce T.
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local

  058994         2      004926.pdf    E‐mail     6/29/2012 Linda Otero, Director Cultural Society          Bruce Verhaaren, ANL    Fort Mojave Tribal Council: Email from ANL
                                                                                                                                   asking if the Fort Mojave would like to
                                                                                                                                   participate in refining the draft alternatives
                                                                                                                                   during the week of July 30th. The email
                                                                                                                                   requested a response by July 13 and indicated,
                                                                                                                                   that, based on the responses received they will
                                                                                                                                   determine if a meeting needs to be held. The
                                                                                                                                   email also indicated that weather or not the For
                                                                                                                                   Mojave would like to meet, the draft alternatives
                                                                                                                                   would be sent to them for comment and they
                                                                                                                                   could also provide comments during the July 18
                                                                                                                                   Cooperating Agency meeting.

  058996         1      004927.pdf    E‐mail     6/29/2012 Don Watahomigie, Chairman                       Bruce Verhaaren, ANL    The Havasupai Tribe: Email from Bruce inquiring
                                                                                                                                   as to the status of the MOU.
  058997         2      004928.pdf    E‐mail     6/29/2012 Don Watahomigie, Chairman; Jaycee               Bruce Verhaaren, ANL    The Havasupai Tribe: Email from ANL asking if the
                                                           Manakaja, Tribal Secretary                                              Havasupai would like to participate in refining the
                                                                                                                                   draft alternatives during the week of July 30th.
                                                                                                                                   The email requested a response by July 13 and
                                                                                                                                   indicated, that, based on the responses received
                                                                                                                                   they will determine if a meeting needs to be
                                                                                                                                   held. The email also indicated that weather or
                                                                                                                                   not the Havasupai would like to meet, the draft
                                                                                                                                   alternatives would be sent to them for comment
                                                                                                                                   and they could also provide comments during the
                                                                                                                                   July 18 Cooperating Agency meeting.


  058999         1      004929.pdf    E‐mail     6/29/2012 Mike Yeatts, Tribal Archaeologist               Bruce Verhaaren, ANL    Hopi: Email from Bruce inquiring as to the status
                                                                                                                                   of the MOU.




                                                                                         910 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 911 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                   From           Description
   059000        2      004930.pdf     E‐mail    6/29/2012 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL           Hopi: Email from ANL asking if the Hopi would
                                                           Kuwanwisiwma, THPO                                                      like to participate in refining the draft
                                                                                                                                   alternatives during the week of July 30th. The
                                                                                                                                   email requested a response by July 13 and
                                                                                                                                   indicated, that, based on the responses received
                                                                                                                                   they will determine if a meeting needs to be
                                                                                                                                   held. The email also indicated that weather or
                                                                                                                                   not the Hopi would like to meet, the draft
                                                                                                                                   alternatives would be sent to them for comment
                                                                                                                                   and they could also provide comments during the
                                                                                                                                   July 18 Cooperating Agency meeting.

  059002         1      004931.pdf    E‐mail     6/29/2012 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL    The Hualapai Tribe: Email from Bruce inquiring as
                                                           Bungart, Dept.. of CR                                                   to the status of the MOU.
  059003         2      004932.pdf    E‐mail     6/29/2012 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL    The Hualapai Tribe: Email from ANL asking if the
                                                           Bungart, Dept.. of CR                                                   Hualapai would like to participate in refining the
                                                                                                                                   draft alternatives during the week of July 30th.
                                                                                                                                   The email requested a response by July 13 and
                                                                                                                                   indicated, that, based on the responses received
                                                                                                                                   they will determine if a meeting needs to be
                                                                                                                                   held. The email also indicated that weather or
                                                                                                                                   not the Havasupai would like to meet, the draft
                                                                                                                                   alternatives would be sent to them for comment
                                                                                                                                   and they could also provide comments during the
                                                                                                                                   July 18 Cooperating Agency meeting.


  059005         2      004933.pdf    E‐mail     6/29/2012 Charley Bulletts, CRD                           Bruce Verhaaren, ANL    Kaibab Band of Paiute Indians: Email from ANL
                                                                                                                                   asking if the Kaibab Paiute would like to
                                                                                                                                   participate in refining the draft alternatives
                                                                                                                                   during the week of July 30th. The email
                                                                                                                                   requested a response by July 13 and indicated,
                                                                                                                                   that, based on the responses received they will
                                                                                                                                   determine if a meeting needs to be held. The
                                                                                                                                   email also indicated that weather or not the
                                                                                                                                   Kaibab Paiute would like to meet, the draft
                                                                                                                                   alternatives would be sent to them for comment
                                                                                                                                   and they could also provide comments during the
                                                                                                                                   July 18 Cooperating Agency meeting.

  059007         1      004934.pdf    E‐mail     6/29/2012 Alan Downer, THPO; Jason John, NDWP Bruce Verhaaren, ANL                The Navajo Nation: Email from Bruce inquiring as
                                                                                                                                   to the status of the MOU.


                                                                                         911 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 912 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From     Description
   059008        1      004935.pdf     E‐mail    6/29/2012 Bruce Verhaaren, ANL                            Alan Downer, THPO       The Navajo Nation: Alan responded and advised
                                                                                                                                   that the MOU is still going through the approval
                                                                                                                                   process and that it is impossible to determine
                                                                                                                                   when it will be signed.

  059009         1      004936.pdf    E‐mail     6/29/2012 Alan Downer, THPO                               Bruce Verhaaren, ANL    The Navajo Nation: Bruce responded to Alan and
                                                                                                                                   said that he understood and to send the MOU
                                                                                                                                   whenever it was signed.
  059010         2      004937.pdf    E‐mail     6/29/2012 Alan Downer, THPO                               Bruce Verhaaren, ANL    The Navajo Nation: Email from ANL asking if the
                                                                                                                                   NN would like to participate in refining the draft
                                                                                                                                   alternatives during the week of July 30th. The
                                                                                                                                   email requested a response by July 13 and
                                                                                                                                   indicated, that, based on the responses received
                                                                                                                                   they will determine if a meeting needs to be
                                                                                                                                   held. The email also indicated that weather or
                                                                                                                                   not the NN would like to meet, the draft
                                                                                                                                   alternatives would be sent to them for comment
                                                                                                                                   and they could also provide comments during the
                                                                                                                                   July 18 Cooperating Agency meeting.

  059012         1      004938.pdf    E‐mail     6/29/2012 Bruce Verhaaren, ANL                            Alan Downer, THPO       The Navajo Nation: Alan responded indicating
                                                                                                                                   that he would be interested in attending and
                                                                                                                                   inquired as to the time and date of the meeting

  059013         1      004939.pdf    E‐mail     6/29/2012 Alan Downer, THPO                               Bruce Verhaaren, ANL    The Navajo Nation: Bruce responded that he
                                                                                                                                   would add Alan's name to a list of interested
                                                                                                                                   parties and would let him know in the future if it
                                                                                                                                   was found there is significant interest to have the
                                                                                                                                   meeting as well as day, time, and place.

  059014         2      004940.pdf    E‐mail     6/29/2012 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL    Pueblo of Zia: Email from ANL asking if the
                                                                                                                                   Pueblo of Zia if they would like to participate in
                                                                                                                                   refining the draft alternatives during the week of
                                                                                                                                   July 30th. The email requested a response by
                                                                                                                                   July 13 and indicated, that, based on the
                                                                                                                                   responses received they will determine if a
                                                                                                                                   meeting needs to be held. The email also
                                                                                                                                   indicated that weather or not the Fort Mojave
                                                                                                                                   would like to meet, the draft alternatives would
                                                                                                                                   be sent to them for comment and they could also
                                                                                                                                   provide comments during the July 18
                                                                                                                                   Cooperating Agency meeting.

  059016         1      004941.pdf    E‐mail     6/29/2012 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Email from Bruce inquiring as
                                                                                         912 of 1060                               to the status of the MOU.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 913 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From    Description
   059017        2      004942.pdf     E‐mail    6/29/2012 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL    The Pueblo of Zuni: Email from ANL asking if the
                                                                                                                                   Zuni would like to participate in refining the draft
                                                                                                                                   alternatives during the week of July 30th. The
                                                                                                                                   email requested a response by July 13 and
                                                                                                                                   indicated, that, based on the responses received
                                                                                                                                   they will determine if a meeting needs to be
                                                                                                                                   held. The email also indicated that weather or
                                                                                                                                   not the Zuni would like to meet, the draft
                                                                                                                                   alternatives would be sent to them for comment
                                                                                                                                   and they could also provide comments during the
                                                                                                                                   July 18 Cooperating Agency meeting.

  059019         2      004943.pdf    E‐mail     6/29/2012 John Bathke, THPO                               Bruce Verhaaren, ANL    Fort Yuma Quechan Tribe: Email from ANL asking
                                                                                                                                   if the Quechan if they would like to participate in
                                                                                                                                   refining the draft alternatives during the week of
                                                                                                                                   July 30th. The email requested a response by
                                                                                                                                   July 13 and indicated, that, based on the
                                                                                                                                   responses received they will determine if a
                                                                                                                                   meeting needs to be held. The email also
                                                                                                                                   indicated that weather or not the Quechan would
                                                                                                                                   like to meet, the draft alternatives would be sent
                                                                                                                                   to them for comment and they could also
                                                                                                                                   provide comments during the July 18
                                                                                                                                   Cooperating Agency meeting.

  059021         1      004944.pdf    E‐mail     6/29/2012 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL            Yavapai‐Apache Nation: Email from Bruce
                                                                                                                                   inquiring as to the status of the MOU.
  059022         2      004945.pdf    E‐mail     6/29/2012 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL            Yavapai‐Apache Nation: Email from ANL asking if
                                                                                                                                   the Hualapai would like to participate in refining
                                                                                                                                   the draft alternatives during the week of July
                                                                                                                                   30th. The email requested a response by July 13
                                                                                                                                   and indicated, that, based on the responses
                                                                                                                                   received they will determine if a meeting needs
                                                                                                                                   to be held. The email also indicated that weather
                                                                                                                                   or not the Havasupai would like to meet, the
                                                                                                                                   draft alternatives would be sent to them for
                                                                                                                                   comment and they could also provide comments
                                                                                                                                   during the July 18 Cooperating Agency meeting.




                                                                                         913 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 914 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                Description
   059024        1      004946.pdf    E‐Mail     6/28/2012 alan.downer06@gmail.com;              aecarr@anl.gov on behalf of Carr,   LTEMP: Scheduling face‐to‐face meeting with
                                                           Amy.Heuslein@bia.gov;                 Adrianne E.                         cooperators
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           ted@uamps.com;
                                                           pbungart@circaculture.com;




                                                                                         914 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 915 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                Description
   059025       22      004947.pdf    E‐Mail     6/28/2012 pbungart@circaculture.com;                     aecarr@anl.gov on behalf of Carr,   RE: LTEMP Preliminary Draft Alternatives
                                                           lorjac@frontiernet.net;                        Adrianne E.
                                                           brucev@anl.gov; aecarr@anl.gov;
                                                           Bert_Frost@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           denise_m_shultz@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jcschmidt@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           janet_cohen@nps.gov;
                                                           John_Wessels@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kent_turner@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           mark_anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           maureen_oltrogge@nps.gov;
                                                           michael_j_boyles@nps.gov;
                                                           MWhiteman‐jones@nps.gov;
  059047         4      004948.pdf    E‐Mail     6/28/2012 BHeffernan@usbr.gov;                           mhartwell@usgs.gov                  Re: Hopi report
                                                           Michael.Yeatts@nau.edu;
                                                           aecarr@anl.gov; tmelis@usgs.gov;
                                                           pdavis@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           Rob_T_Billerbeck@nps.gov;
                                                           lagory@anl.gov; jwestfall@usgs.gov;
                                                           bor@bridge1.iqgbcloud.local

  059051         3      004949.pdf    E‐Mail     6/28/2012 Michael.Yeatts@nau.edu;                        tmelis@usgs.gov                     Re: Fw: Re: Hopi report
                                                           mhartwell@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           pdavis@usgs.gov; aecarr@anl.gov;
                                                           klagory@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           bor@bridge1.iqgbcloud.local
                                                                                        915 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 916 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From                            Description
   059054        4      004950.pdf    E‐Mail     6/28/2012 Michael.Yeatts@nau.edu;              mhartwell@usgs.gov                             Re: Fw: Re: Hopi report
                                                           tmelis@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           pdavis@usgs.gov; aecarr@anl.gov;
                                                           klagory@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           bor@bridge1.iqgbcloud.local
  059058         3      004951.pdf    E‐Mail     6/28/2012 tmelis@usgs.gov; mhartwell@usgs.gov; Michael.Yeatts@nau.edu on behalf of            Re: Fw: Re: Hopi report
                                                           svanderkooi@usgs.gov;                Mike
                                                           pdavis@usgs.gov; aecarr@anl.gov;
                                                           klagory@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           bor@bridge1.iqgbcloud.local

  059061         2      004952.pdf    E‐Mail     6/28/2012 kdongoske@cableone.net;                         BHeffernan@usbr.gov on behalf of    Re: LTEMP Zuni Cooperating Agency MOA
                                                           bor@bridge1.iqgbcloud.local                     Heffernan, Beverley
  059063         2      004953.pdf    E‐Mail     6/28/2012 kdongoske@cableone.net;                         BHeffernan@usbr.gov on behalf of    Re: LTEMP Zuni Cooperating Agency MOA
                                                           NCoulam@usbr.gov;                               Heffernan, Beverley
                                                           barger@ecentral.com;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           bor@bridge1.iqgbcloud.local
  059065         3      004954.pdf    E‐Mail     6/28/2012 BHeffernan@usbr.gov;                            kdongoske@cableone.net on behalf of Re: LTEMP Zuni Cooperating Agency MOA
                                                           NCoulam@usbr.gov;                               Kurt Dongoske
                                                           barger@ecentral.com;
                                                           rob_p_billerbeck@nps.gov;
                                                           bor@bridge1.iqgbcloud.local
  059068         1      004955.pdf    E‐mail     6/28/2012 Alan Downer, THPO; Jason John, NDWP             Adrianne Carr, ANL                  The Navajo Nation: Email from ANL to all
                                                                                                                                               Cooperating Agencies requesting participation in
                                                                                                                                               a poll to determine the best day and time for a
                                                                                                                                               face‐to‐face meeting in Phoenix, AZ.

  059069         1      004956.pdf    E‐mail     6/28/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL                  Kaibab Band of Paiute Indians: Email from ANL to
                                                                                                                                               all Cooperating Agencies requesting participation
                                                                                                                                               in a poll to determine the best day and time for a
                                                                                                                                               face‐to‐face meeting in Phoenix, AZ.

  059070         1      004957.pdf    E‐mail     6/28/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL                          Yavapai‐Apache Nation: Email from ANL to all
                                                                                                                                               Cooperating Agencies requesting participation in
                                                                                                                                               a poll to determine the best day and time for a
                                                                                                                                               face‐to‐face meeting in Phoenix, AZ.
                                                                                         916 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 917 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                              From     Description
   059071        1      004958.pdf     E‐mail    6/28/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL        The Pueblo of Zuni: Email from ANL to all
                                                                                                                                     Cooperating Agencies requesting participation in
                                                                                                                                     a poll to determine the best day and time for a
                                                                                                                                     face‐to‐face meeting in Phoenix, AZ.

  059072         1      004959.pdf    E‐mail     6/28/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL        The Havasupai Tribe: Email from ANL to all
                                                           Manakaja, Tribal Secretary; Margaret                                      Cooperating Agencies requesting participation in
                                                           Vick, Atty                                                                a poll to determine the best day and time for a
                                                                                                                                     face‐to‐face meeting in Phoenix, AZ.

  059073         1      004960.pdf    E‐mail     6/28/2012 Loretta Jackson‐Kelly,THPO; Peter               Adrianne Carr, ANL        The Hualapai Tribe: Email from ANL to all
                                                           Bungart, Dept.. of CR                                                     Cooperating Agencies requesting participation in
                                                                                                                                     a poll to determine the best day and time for a
                                                                                                                                     face‐to‐face meeting in Phoenix, AZ.

  059074         4      004961.pdf    E‐mail     6/28/2012 Adrianne Carr, ANL; Bruce Verhaaren,            Jennifer Abplanalp, ANL   Hopi: Jenn informed Adrianne and Bruce that the
                                                           ANL                                                                       document is in fact accessible to the public and
                                                                                                                                     provided a link to the document she found while
                                                                                                                                     doing research. She found the link using Google
                                                                                                                                     although she was unsure of the search terms
                                                                                                                                     used to find it.




                                                                                         917 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 918 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                              From        Description
   059078       21      004962.pdf     E‐mail    6/28/2012 Kirk LaGory, ANL                                Peter Bungart, Dept. of CR   The Hualapai Tribe: Peter Bungart emailed Kirk
                                                                                                                                        with Hualapai comments on Draft Alternatives.
                                                                                                                                        Mr. Bungart commented that it appear the
                                                                                                                                        preparers narrowed the focus of alternatives
                                                                                                                                        simply toward managing flows using protocols
                                                                                                                                        that will affected sediment movement and native
                                                                                                                                        and non‐native fish survival. Mr. Bungart stated
                                                                                                                                        that there is absolutely no acknowledgement of
                                                                                                                                        the importance of tribal perspectives or values
                                                                                                                                        and found this disheartening, given the working
                                                                                                                                        relationship of the GCDAMP. He urged the
                                                                                                                                        prepares to engage tribes more proactively and
                                                                                                                                        inclusively as soon as possible. He indicated that
                                                                                                                                        there was little reference to the GCPA and the
                                                                                                                                        alternatives lacked explanations of how each
                                                                                                                                        alternative will meet the GCPA requirements.
                                                                                                                                        Mr. Bungart feels that the alternatives offer no
                                                                                                                                        regard to how their outcome will affect different
                                                                                                                                        stakeholder values and that there is little to
                                                                                                                                        inform the reader how the alternatives may
                                                                                                                                        actually affect the broader ecosystem.
                                                                                                                                        Peter Bungart attached a copy of the Draft
                                                                                                                                        Alternatives with additional comments and
                                                                                                                                        suggested changes, among them which include
                                                                                                                                        considering, concerns with sediment
  059099         1      004963.pdf    E‐mail     6/28/2012 Peter Bungart, Dept. of CR                      Adrianne Carr, ANL           The Hualapai Tribe: Email from Adrianne to Peter
                                                                                                                                        thanking him for comments on the preliminary
                                                                                                                                        draft LTEMP alternatives.
  059100         3      004964.pdf    E‐Mail     6/27/2012 michael.yeatts@nau.edu;              tmelis@usgs.gov                         Fw: Re: Hopi report
                                                           mhartwell@usgs.gov;
                                                           svanderkooi@usgs.gov;
                                                           pdavis@usgs.gov; aecarr@anl.gov;
                                                           klagory@anl.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           bor@bridge1.iqgbcloud.local
  059103        24      004965.pdf    E‐Mail     6/27/2012 mjvick@gmail.com; brucev@anl.gov;    aecarr@anl.gov on behalf of Carr,       RE: Havasupai Participation
                                                           lagory@anl.gov; bheffernan@usbr.gov; Adrianne E.
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local

                                                                                         918 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 919 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                Description
   059127        2      004966.pdf    E‐Mail     6/27/2012 jatwood@crc.nv.gov;                            aecarr@anl.gov on behalf of Carr,   RE: Nevada comments on draft alternatives
                                                           jharkins@crc.nv.gov; aecarr@anl.gov;           Adrianne E.
                                                           Bert_Frost@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           denise_m_shultz@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jcschmidt@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           janet_cohen@nps.gov;
                                                           John_Wessels@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kent_turner@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           mark_anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           maureen_oltrogge@nps.gov;
                                                           michael_j_boyles@nps.gov;
                                                           MWhiteman‐jones@nps.gov;
                                                           rob_p_billerbeck@nps.gov;




                                                                                        919 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 920 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                Description
   059129        5      004967.pdf    E‐Mail     6/27/2012 aecarr@anl.gov; Bert_Frost@nps.gov;            aecarr@anl.gov on behalf of Carr,   Nevada's comments on alternatives
                                                           bheffernan@usbr.gov;                           Adrianne E.
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           denise_m_shultz@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jcschmidt@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           janet_cohen@nps.gov;
                                                           John_Wessels@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kent_turner@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           mark_anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           maureen_oltrogge@nps.gov;
                                                           michael_j_boyles@nps.gov;
                                                           MWhiteman‐jones@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Rodney.smith@sol.doi.gov;
                                                           rosemary_sucec@nps.gov;




                                                                                        920 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 921 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                Description
   059134       52      004968.pdf    E‐Mail     6/27/2012 aecarr@anl.gov; Bert_Frost@nps.gov;            aecarr@anl.gov on behalf of Carr,   All comments from Cooperators on alternatives
                                                           bheffernan@usbr.gov;                           Adrianne E.
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           denise_m_shultz@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jcschmidt@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           janet_cohen@nps.gov;
                                                           John_Wessels@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kent_turner@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           mark_anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           maureen_oltrogge@nps.gov;
                                                           michael_j_boyles@nps.gov;
                                                           MWhiteman‐jones@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Rodney.smith@sol.doi.gov;
                                                           rosemary_sucec@nps.gov;
  059186         2      004969.pdf    Letter     6/27/2012                                                                                    Letter: Hualapai comments on the preliminary
                                                                                                                                              draft LTEMP EIS alternatives.
  059188         1      004970.pdf    E‐mail     6/27/2012 Adrianne Carr, ANL                             Margaret Vick, Atty                 The Havasupai Tribe: Email from Margaret Vick
                                                                                                                                              requesting the American Indian Perspectives and
                                                                                                                                              Values Related to the Glen Canyon Dam Long‐
                                                                                                                                              term Experimental and Management Plan
                                                                                                                                              Environmental Impact Statement document.

  059189        22      004971.pdf    E‐mail     6/27/2012 Margaret Vick, Atty                            Adrianne Carr, ANL                  The Havasupai Tribe: Email from Adrianne to
                                                                                                                                              Margaret with the American Indian Perspectives
                                                                                                                                              and Values Related to the Glen Canyon Dam Long‐
                                                                                                                                              term Experimental and Management Plan
                                                                                                                                              Environmental Impact Statement document
                                                                                                                                              attached.




                                                                                        921 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 922 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From              Description
   059211        2      004972.pdf     E‐mail    6/27/2012 Merideth Hartwell, USGS; Jennifer     Ted Mellis, USGS                   Hopi: Meredith Hartwell sent Ted Mellis an email
                                                           Abplanalp, ANL; Bruce Verhaaren, ANL,                                    indicating that she did not believe the GCRMC
                                                           Adrianne Carr, ANL; Beverly                                              hosted "The Hopi and the Grand Canyon"
                                                                                                                                    publically and she believes ANL has an internal
                                                                                                                                    version.
                                                                                                                                    She indicated she would do some further
                                                                                                                                    research and send an email with further
                                                                                                                                    informa on.

                                                                                                                                    Ted responded to Meredith and the team asking
                                                                                                                                    Adrianne and Kirk to confirm that the document
                                                                                                                                    was accessed only through the internal EN
                                                                                                                                    database pdf collection and asking that ANL not
                                                                                                                                    share the file with anyone.
                                                                                                                                    She indicated she would do some further
                                                                                                                                    research and send an email with further
                                                                                                                                    information. Ted responded to Meredith and the
                                                                                                                                    team asking Adrianne and Kirk to confirm that
                                                                                                                                    the document was accessed only through the
                                                                                                                                    internal EN database pdf collection and asking
                                                                                                                                    that ANL not share the file with anyone.

  059213         1      004973.pdf    E‐mail     6/27/2012 Ted Mellis, USGS; Bruce Verhaaren,             Meredith Hartwell, USGS   Hopi: Meredith emailed the team with her
                                                           ANL; Adrianne Carr, ANL; Jennifer                                        deepest apologies. She was not aware that the
                                                           Abplanalp, ANL                                                           document was sensitive and she stressed that in
                                                                                                                                    no way did they intend to violate the trust that
                                                                                                                                    was put in the GCMRC. She would make sure it
                                                                                                                                    was remedied right away. She explained that the
                                                                                                                                    GCMRC does cite the report in their public library
                                                                                                                                    website, but the URL and a copy of the report are
                                                                                                                                    not visible. The URL listed in the Endnote
                                                                                                                                    database is internal and is only accessible by
                                                                                                                                    GCMRC staff. Meredith advised that she had
                                                                                                                                    send Adrianne an in‐house version Endnote. She
                                                                                                                                    will make sure the working "Available at
                                                                                                                                    gcmrc.gov" is removed and questioned if the
                                                                                                                                    report should not be made available to staff.
                                                                                                                                    They are not hosting a public version of the
                                                                                                                                    report and Endnote is not available e to the
                                                                                                                                    public. She will contact Mike Yeatts to see if there
                                                                                                                                    are any other reports the Hopi consider sensitive.


                                                                                        922 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 923 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                              From            Description
   059214        3      004974.pdf     E‐mail      6/27/2012 Mike Yeatts, Tribal Archaeologist               Ted Mellis, USGS                    Hopi: Ted emailed Mike Yeatts apologizing for
                                                                                                                                                 the confusion on the sensitivity of the report and
                                                                                                                                                 asked if Mike would like to talk about it.

  059217         1      004975.pdf     E‐mail      6/27/2012 Bruce Verhaaren, ANL                            Charley Bulletts, CRD               Kaibab Band of Paiute Indians: Email from
                                                                                                                                                 Charley stating that he thinks the Tribal
                                                                                                                                                 Perspectives documents looks great and he might
                                                                                                                                                 be interested in getting the Consortium involved
                                                                                                                                                 in answering some additional questions.

  059218         4      004976.pdf Meeting Notes   6/27/2012                                                                                     Hopi: CA Meeting. Mike Yeatts in attendance

  059222         4      004977.pdf Meeting Notes   6/27/2012                                                                                     The Havasupai Tribe: CA meeting. Margaret Vick
                                                                                                                                                 in attendance.
  059226         2      004978.pdf     E‐Mail      6/26/2012 michael.yeatts@nau.edu;                         aecarr@anl.gov on behalf of Carr,   FW: comments
                                                             LKuwanwisiwma@hopi.nsn.us;                      Adrianne E.
                                                             Bert_Frost@nps.gov;
                                                             bheffernan@usbr.gov;
                                                             Brian_Carey@nps.gov;
                                                             christine_landrum@nps.gov;
                                                             dave_uberuaga@nps.gov;
                                                             denise_m_shultz@nps.gov;
                                                             John_Halliday@ios.doi.gov;
                                                             jcschmidt@usgs.gov;
                                                             jan_balsom@nps.gov;
                                                             Jane_Lyder@ios.doi.gov;
                                                             janet_cohen@nps.gov;
                                                             John_Wessels@nps.gov;
                                                             Karen_Breslin@nps.gov;
                                                             kent_turner@nps.gov;
                                                             gknowles@usbr.gov; lagory@anl.gov;
                                                             Lori_Caramanian@ios.doi.gov;
                                                             mark_anderson@nps.gov;
                                                             Mark_Wondzell@nps.gov;
                                                             martha_hahn@nps.gov;
                                                             maureen_oltrogge@nps.gov;
                                                             michael_j_boyles@nps.gov;
                                                             MWhiteman‐jones@nps.gov;
                                                             rob_p_billerbeck@nps.gov;
  059228         1      004979.pdf     E‐Mail      6/26/2012 dostler@ucrcommission.com;                      BHeffernan@usbr.gov on behalf of    RE: Additional Comments on LTEMP Alternatives
                                                             lagory@anl.gov;                                 Heffernan, Beverley                 Doc
                                                             bor@bridge1.iqgbcloud.local

                                                                                           923 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 924 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                  Description
   059229       23      004980.pdf    E‐Mail     6/26/2012 aecarr@anl.gov; Bert_Frost@nps.gov;            aecarr@anl.gov on behalf of Carr,     FW: Additional Comments on LTEMP Alternatives
                                                           bheffernan@usbr.gov;                           Adrianne E.                           Doc
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           denise_m_shultz@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jcschmidt@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           janet_cohen@nps.gov;
                                                           John_Wessels@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kent_turner@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           mark_anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           maureen_oltrogge@nps.gov;
                                                           michael_j_boyles@nps.gov;
                                                           MWhiteman‐jones@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Rodney.smith@sol.doi.gov;
                                                           rosemary_sucec@nps.gov;
  059252        22      004981.pdf    E‐Mail     6/26/2012 dostler@ucrcommission.com;                     lagory@anl.gov on behalf of LaGory,   FW: Additional Comments on LTEMP Alternatives
                                                           bheffernan@usbr.gov;                           Kirk E.                               Doc
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059274        22      004982.pdf    E‐Mail     6/26/2012 lagory@anl.gov; BHeffernan@usbr.gov;           dostler@ucrcommission.com on behalf Additional Comments on LTEMP Alternatives Doc
                                                           bor@bridge1.iqgbcloud.local                    of Don Ostler

  059296         1      004983.pdf    E‐mail     6/26/2012 Jan Bolsom, NPS                                Mike Yeatts, Tribal Archaeologist     Hopi: Email from Mike to Jan with additional
                                                                                                                                                concerns to those mentioned in the previous CA
                                                                                                                                                meeting. Mike had one additional comment‐ he
                                                                                                                                                would like writers to consider what actions may
                                                                                                                                                occur when operations are above minimum
                                                                                                                                                annual releases. He recommends a protocol be
                                                                                                                                                developed to mitigate as much as possible, the
                                                                                                                                                negative affects of sustained high flows that
                                                                                                                                                could be added as a common element to any
                                                                                                                                                alternative.
                                                                                        924 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 925 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                           From                Description
   059297        1      004984.pdf     E‐mail    6/26/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL                   Hopi: Email was forwarded to Adrianne Carr, ANL
                                                                                                                                                who emailed Mike to thank him for his comment.

  059298         2      004985.pdf    E‐Mail     6/25/2012 bheffernan@usbr.gov;                            aecarr@anl.gov on behalf of Carr,    RE: Wednesday Cooperating Agencies Call In
                                                           adrianne@anl.gov;                               Adrianne E.                          Information
                                                           kdongoske@cableone.net;
                                                           bor@bridge1.iqgbcloud.local
  059300        10      004986.pdf    E‐Mail     6/25/2012 kdongoske@cableone.net;                         BHeffernan@usbr.gov on behalf of    RE: LTEMP Zuni Cooperating Agency MOA
                                                           bor@bridge1.iqgbcloud.local                     Heffernan, Beverley
  059310         2      004987.pdf    E‐Mail     6/25/2012 Janet_Cohen@nps.gov;                            j.bathke@quechantribe.com on behalf RE: copy of sign‐in sheet from LTEMP meeting on
                                                           barger@ecentral.com;                            of John Bathke                      6/22/12
                                                           Jan_Balsom@nps.gov;
                                                           mbarger@usbr.gov; aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059312         2      004988.pdf    E‐Mail     6/25/2012 dostler@ucrcommission.com;                      aecarr@anl.gov on behalf of Carr,    RE: LTEMP Cooperating Agency Comments‐ UCRC
                                                           jbird@ucrcommission.com;                        Adrianne E.
                                                           aecarr@anl.gov; Bert_Frost@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           denise_m_shultz@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jcschmidt@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           janet_cohen@nps.gov;
                                                           John_Wessels@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kent_turner@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           mark_anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           maureen_oltrogge@nps.gov;
                                                           michael_j_boyles@nps.gov;
                                                           MWhiteman‐jones@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
  059314         2      004989.pdf    E‐Mail     6/25/2012 lagory@anl.gov; bheffernan@usbr.gov; dostler@ucrcommission.com on behalf LTEMP Cooperating Agency Comments
                                                           jbird@ucrcommission.com;             of Don Ostler
                                                           bor@bridge1.iqgbcloud.local

                                                                                         925 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 926 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                          From                  Description
   059316        1      004990.pdf    E‐Mail     6/25/2012 BHeffernan@usbr.gov;                            kdongoske@cableone.net on behalf of LTEMP Zuni Cooperating Agency MOA
                                                           bor@bridge1.iqgbcloud.local                     Kurt Dongoske
  059317         2      004991.pdf    E‐Mail     6/25/2012 j.bathke@quechantribe.com;                      Janet_Cohen@nps.gov                 copy of sign‐in sheet from LTEMP meeting on
                                                           barger@ecentral.com;                                                                6/22/12
                                                           Jan_Balsom@nps.gov;
                                                           mbarger@usbr.gov; aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059319         3      004992.pdf    E‐Mail     6/25/2012 htchair@havasupai‐nsn.gov;                      aecarr@anl.gov on behalf of Carr,    Thank you for your comments on alternatives
                                                           htsec1@havasupai‐nsn.gov;                       Adrianne E.
                                                           jusevitch@colbypowell.com;
                                                           aecarr@anl.gov; Bert_Frost@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           denise_m_shultz@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jcschmidt@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           janet_cohen@nps.gov;
                                                           John_Wessels@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kent_turner@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           mark_anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           maureen_oltrogge@nps.gov;
                                                           michael_j_boyles@nps.gov;
                                                           MWhiteman‐jones@nps.gov;
  059322        23      004993.pdf    E‐Mail     6/25/2012 Kirk LaGory, ANL                                Don Ostler, Upper Colorado River     Cooperating Agency: Email; Topic: UCRC
                                                                                                           Commission                           comments on LTEMP EIS alternatives
  059345         1      004994.pdf    E‐mail     6/25/2012 Mike Yeatts, Tribal Archaeologist               Jan Bolsom, NPS                      Hopi: Email from Jan to Mike requesting any
                                                                                                                                                comments he may have on the LTEMP
                                                                                                                                                alternatives
  059346         1      004995.pdf    E‐mail     6/25/2012 Vernon Lujan, THPO                              Mary Barger, REC                     The Pueblo of Pojoaque: Email from REC. Mary
                                                                                                                                                Barger left message with Vernon Lujan. Gave
                                                                                                                                                him until June 29th to respond or they will
                                                                                                                                                assume he is not interested in meeting about the
                                                                                                                                                EIS.

                                                                                         926 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 927 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                                From   Description
   059347        2      004996.pdf     E‐mail    6/25/2012 John Bathke, THPO                               Janet Cohen, NPS           Fort Yuma Quechan Tribe: Email thanking John
                                                                                                                                      and the Quechan for attending the meeting.
                                                                                                                                      Attached sign in sheet from meeting

  059349         1      004997.pdf    E‐Mail     6/22/2012 alan.downer06@gmail.com;              aecarr@anl.gov on behalf of Carr,    Reminder‐‐LTEMP Cooperating Agency
                                                           Amy.Heuslein@bia.gov;                 Adrianne E.                          Conference Call on June 27
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           ted@uamps.com; lagory@anl.gov;
                                                           Bert_Frost@nps.gov;




                                                                                         927 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 928 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                From                Description
   059350        2      004998.pdf    E‐Mail     6/22/2012 ted@uamps.com; Bert_Frost@nps.gov; aecarr@anl.gov on behalf of Carr,   RE: LTEMP Preliminary Draft Alternatives
                                                           bheffernan@usbr.gov;               Adrianne E.
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           denise_m_shultz@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jcschmidt@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           janet_cohen@nps.gov;
                                                           John_Wessels@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kent_turner@nps.gov;
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           mark_anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           maureen_oltrogge@nps.gov;
                                                           michael_j_boyles@nps.gov;
                                                           MWhiteman‐jones@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Rodney.smith@sol.doi.gov;
                                                           rosemary_sucec@nps.gov;




                                                                                        928 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 929 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From               Description
   059352       20      004999.pdf    E‐Mail     6/22/2012 lagory@anl.gov; aecarr@anl.gov;       ted@uamps.com on behalf of Ted   RE: LTEMP Preliminary Draft Alternatives
                                                           alan.downer06@gmail.com;              Rampton
                                                           Amy.Heuslein@bia.gov;
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           BENNION@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           Bert_Frost@nps.gov;




                                                                                        929 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 930 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                Description
   059372        3      005000.pdf    E‐Mail     6/22/2012 doug.milligan@srpnet.com;                      aecarr@anl.gov on behalf of Carr,   RE: SRP comments on LTEMP EIS process and
                                                           dave.slick@srpnet.com;                         Adrianne E.                         preliminary alternatives
                                                           aecarr@anl.gov; Bert_Frost@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
                                                           dave_uberuaga@nps.gov;
                                                           denise_m_shultz@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jcschmidt@usgs.gov;
                                                           jan_balsom@nps.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           janet_cohen@nps.gov;
                                                           John_Wessels@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           kent_turner@nps.gov;
                                                           gknowles@usbr.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           mark_anderson@nps.gov;
                                                           Mark_Wondzell@nps.gov;
                                                           martha_hahn@nps.gov;
                                                           maureen_oltrogge@nps.gov;
                                                           michael_j_boyles@nps.gov;
                                                           MWhiteman‐jones@nps.gov;
                                                           rob_p_billerbeck@nps.gov;




                                                                                        930 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 931 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                  From                Description
   059375        3      005001.pdf    E‐Mail     6/22/2012 lagory@anl.gov; bheffernan@usbr.gov; Doug.Milligan@srpnet.com on behalf of SRP comments on LTEMP EIS process and
                                                           rob_p_billerbeck@nps.gov;             Milligan Douglas W (Doug)            preliminary alternatives
                                                           aecarr@anl.gov;
                                                           alan.downer06@gmail.com;
                                                           Amy.Heuslein@bia.gov;
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           BENNION@wapa.gov;
                                                           Dave.Slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
  059378         4      005002.pdf    E‐Mail     6/22/2012 kdongoske@cableone.net;                        brucev@anl.gov on behalf of          RE: Tribal Perspectives on the Glen Canyon Dam
                                                           jan_balsom@nps.gov;                            Verhaaren, Bruce T.                  Long‐term Experimental and Management Plan
                                                           mbarger@usbr.gov;                                                                   EIS
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           akucate@ashiwi.org;
                                                           bor@bridge1.iqgbcloud.local
  059382         4      005003.pdf    E‐Mail     6/22/2012 brucev@anl.gov; jan_balsom@nps.gov;            kdongoske@cableone.net on behalf of Re: Tribal Perspectives on the Glen Canyon Dam
                                                           mbarger@usbr.gov;                              Kurt Dongoske                       Long‐term Experimental and Management Plan
                                                           bheffernan@usbr.gov;                                                               EIS
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           akucate@ashiwi.org;
                                                           bor@bridge1.iqgbcloud.local




                                                                                        931 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 932 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                  From               Description
   059386        2      005004.pdf     E‐mail    6/22/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                  The Navajo Nation: Email from ANL to
                                                                                                                                   Cooperating Agencies with June 27, 2012
                                                                                                                                   meeting reminder, dial‐in information, and topics
                                                                                                                                   for discussion
  059388         2      005005.pdf    E‐mail     6/22/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL      Kaibab Band of Paiute Indians: Email from ANL to
                                                                                                                                   Cooperating Agencies with June 27, 2012
                                                                                                                                   meeting reminder, dial‐in information, and topics
                                                                                                                                   for discussion
  059390         2      005006.pdf    E‐mail     6/22/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL              Yavapai‐Apache Nation: Email from ANL to
                                                                                                                                   Cooperating Agencies with June 27, 2012
                                                                                                                                   meeting reminder, dial‐in information, and topics
                                                                                                                                   for discussion
  059392         2      005007.pdf    E‐mail     6/22/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL      The Pueblo of Zuni: Email from ANL to
                                                                                                                                   Cooperating Agencies with June 27, 2012
                                                                                                                                   meeting reminder, dial‐in information, and topics
                                                                                                                                   for discussion.
  059394         2      005008.pdf    E‐mail     6/22/2012 Loretta Jackson‐Kelly, THPO                     Adrianne Carr, ANL      The Hualapai Tribe: Email from ANL to
                                                                                                                                   Cooperating Agencies with June 27, 2012
                                                                                                                                   meeting reminder, dial‐in information, and topics
                                                                                                                                   for discussion
  059396         2      005009.pdf    E‐mail     6/22/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL      The Havasupai Tribe: Email from ANL to
                                                           Manakaja, Tribal Secretary; Margaret                                    Cooperating Agencies with June 27, 2012
                                                           Vick, Atty                                                              meeting reminder, dial‐in information, and topics
                                                                                                                                   for discussion.
  059398         2      005010.pdf    E‐mail     6/22/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL      Hopi: Email from ANL to Cooperating Agencies
                                                                                                                                   with June 27, 2012 meeting reminder, dial‐in
                                                                                                                                   information, and topics for discussion.

  059400         3      005011.pdf    E‐Mail     6/22/2012 Kirk LaGory, ANL                                Douglas Milligan, SRP   Cooperating Agency: Email; Topic:SRP Comments
                                                           Beverley Heffernan, Reclamation                                         on LTEMP EIS process and Preliminary
                                                           Rob Billerbeck, NPS                                                     Alternatives
  059403         1      005012.pdf    E‐mail     6/22/2012 Bruce Verhaaren, ANL                            Kurt Dongoske, THPO     The Pueblo of Zuni: Email from Mr. Dongoske
                                                                                                                                   articulating that he found the document to be
                                                                                                                                   unacceptable and does not wish to accept this
                                                                                                                                   statement as the Zuni perspective. He would like
                                                                                                                                   to enlist Zuni traditional religious leaders and the
                                                                                                                                   Zuni Cultural Resource Advisory Team to draft a
                                                                                                                                   statement and requested financial assistance to
                                                                                                                                   do so.




                                                                                         932 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 933 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From               Description
   059404        3      005013.pdf Meeting Notes   6/22/2012                                                                                       Fort Yuma Quechan Tribe: ‐Mary Barger, REC;
                                                                                                                                                   Janet Cohen, NPS; Jan Bolsom, NPS; E.M.
                                                                                                                                                   (unreadable), Yaqui Tribe; Willa Scott, Quechan
                                                                                                                                                   Tribe; Linda Chachara (Quechan Tribe);L.C.
                                                                                                                                                   (unreadable); Quechan Tribe; Manfred Scott,
                                                                                                                                                   Quechan Tribe; John Bathke, Quechan Tribe.
                                                                                                                                                   Tribe has general concerns about the amount of
                                                                                                                                                   water they get from Colorado River. Other
                                                                                                                                                   concerns include dam failure studies, water
                                                                                                                                                   delivery and quality. Tribe believes the river is a
                                                                                                                                                   sacred body. Daming the river is an injustice.
                                                                                                                                                   Some traditional plants are gone. ESA reports
                                                                                                                                                   may be different from traditionally identified
                                                                                                                                                   species. Science does not respect tribes.
                                                                                                                                                   Anything done at the headwaters affects the
                                                                                                                                                   river here too. Jan explained anything below
                                                                                                                                                   Lake Mead is not in this EIS and asked if they had
                                                                                                                                                   any recommendations for the Grand Canyon.
                                                                                                                                                   Tribe will look over documents and wants to stay
                                                                                                                                                   involved. Requested water quality studies‐ Mary
                                                                                                                                                   Barger will coordinate information. Will review
                                                                                                                                                   "Tribal Perspectives" section and will consider
                                                                                                                                                   writing a section for themselves

  059407         1      005014.pdf     E‐Mail      6/22/2012 Bruce Verhaaren                                Kurt Dongoske (Pueblo of Zuni)         E‐mail: Zuni comments on the American Indian
                                                                                                                                                   Perspectives and Values from the LTEMP
                                                                                                                                                   Preliminary Draft.
  059408         2      005015.pdf     E‐Mail      6/21/2012 bheffernan@usbr.gov;                           jatwood@crc.nv.gov on behalf of Judy   CRC Ltr to BOR, NPS re Preliminary Draft
                                                             Rob_P_Billerbeck@nps.gov;                      Atwood                                 Alternatives
                                                             jharkins@crc.nv.gov;
                                                             bor@bridge1.iqgbcloud.local
  059410        23      005016.pdf     E‐Mail      6/21/2012 ccoder@yan‐tribe.org;                          brucev@anl.gov on behalf of            FW: Tribal Perspectives on the Glen Canyon Dam
                                                             bheffernan@usbr.gov;                           Verhaaren, Bruce T.                    Long‐term Experimental and Management Plan
                                                             mbarger@usbr.gov;                                                                     EIS
                                                             jan_balsom@nps.gov;
                                                             rob_p_billerbeck@nps.gov;
                                                             aecarr@anl.gov; lagory@anl.gov;
                                                             bor@bridge1.iqgbcloud.local




                                                                                          933 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 934 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                Description
   059433       29      005017.pdf    E‐Mail     6/21/2012 ccoder@yan‐tribe.org;                          brucev@anl.gov on behalf of         Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           jan_balsom@nps.gov;                            Verhaaren, Bruce T.                 term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059462         4      005018.pdf    E‐Mail     6/21/2012 michael@glencanyon.org;                        Rob_P_Billerbeck@nps.gov            Re: Talk about LTEMP EIS process?
                                                           BHeffernan@usbr.gov;
                                                           DTrueman@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  059466        22      005019.pdf    E‐Mail     6/21/2012 tammylpino@yahoo.com;                          brucev@anl.gov on behalf of         Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           bheffernan@usbr.gov;                           Verhaaren, Bruce T.                 term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059488         1      005020.pdf    E‐Mail     6/21/2012 kent_turner@nps.gov;                           aecarr@anl.gov on behalf of Carr,   Glen Canyon LTEMP EIS Water Quality group
                                                           nwilliams@usbr.gov;                            Adrianne E.
                                                           Gary_Rosenlieb@nps.gov;
                                                           Gary_Smillie@nps.gov;
                                                           wverniew@usgs.gov;
                                                           dtopping@usgs.gov;
                                                           tkennedy@usgs.gov; mfinster@anl.gov;
                                                           ebowen@anl.gov; lagory@anl.gov;
                                                           boconnor@anl.gov;
                                                           waterma3@illinois.edu;
                                                           tmelis@usgs.gov;
                                                           bor@bridge1 iqgbcloud local
  059489        22      005021.pdf    E‐Mail     6/21/2012 vernon@poehcenter.com;                         brucev@anl.gov on behalf of         Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           jan_balsom@nps.gov;                            Verhaaren, Bruce T.                 term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov; bherrera@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local

  059511         1      005022.pdf    Letter     6/21/2012                                                                                    Letter: Colorado River Commission comments on
                                                                                                                                              preliminary draft LTEMP EIS alternatives.

  059512         2      005023.pdf    Letter     6/21/2012                                                                                    Letter: Havasupai comments on preliminary draft
                                                                                                                                              LTEMP EIS alternatives.


                                                                                        934 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 935 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From                   Description
   059514        1      005024.pdf     E‐mail    6/21/2012 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                   Gila River Indian Community Council: Bruce sent
                                                           Specialist                                                                    Larry an email with corrected contact
                                                                                                                                         information. Contact information was wrong in
                                                                                                                                         6/20 email
  059515        22      005025.pdf    E‐mail     6/21/2012 Don Watahomigie, Chairman; Jaycee               Bruce Verhaaren, ANL          The Havasupai Tribe: Email from Bruce
                                                           Manakaja, Tribal Secretary                                                    apologizing for inadvertently switching email
                                                                                                                                         addresses. Bruce included the original message
                                                                                                                                         as well as a another copy of the American Indian
                                                                                                                                         Perspectives and Values Related to the Glen
                                                                                                                                         Canyon Dam Long‐term Experimental and
                                                                                                                                         Management Plan Environmental Impact
                                                                                                                                         Statement document.
  059537        22      005026.pdf    E‐mail     6/21/2012 Vernon Lujan, THPO                              Bruce Verhaaren, ANL          The Pueblo of Pojoaque: Email from ANL with
                                                                                                                                         "American Indian Perspectives and Values
                                                                                                                                         Related to the Glen Canyon Dam Long‐term
                                                                                                                                         Experimental and Management Plan
                                                                                                                                         Environmental Impact Statement"
  059559        22      005027.pdf    E‐mail     6/21/2012 Peter Pino, Tribal Administrator                Bruce Verhaaren, ANL          Pueblo of Zia: Email from ANL with a Draft copy
                                                                                                                                         of American Indian Perspectives and Values
                                                                                                                                         Related to the Glen Canyon Dam Long‐term
                                                                                                                                         Experimental and Management Plan
                                                                                                                                         Environmental Impact Statement.
  059581         1      005028.pdf    E‐mail     6/21/2012 John Bathke, THPO                               Bruce Verhaaren, ANL          Fort Yuma Quechan Tribe: Bruce send John an
                                                                                                                                         email with corrected contact information.
                                                                                                                                         Contact information was wrong in 6/20 email
  059582        22      005029.pdf    E‐Mail     6/21/2012 D. Watahomige and J. Manakaja                   B.T. Verhaaren                E‐mail with attachment: Email to Havasupai
                                                                                                                                         members requesting a review and any additional
                                                                                                                                         information to add regarding the draft version of
                                                                                                                                         the section on American Indian perspectives and
                                                                                                                                         values related to the LTEMP.

  059604        23      005030.pdf    E‐mail     6/21/2012 Christopher Coder, Tribal Archaeologist Bruce Verhaaren, ANL                  Yavapai‐Apache Nation: Email from ANL with a
                                                                                                                                         Draft copy of American Indian Perspectives and
                                                                                                                                         Values Related to the Glen Canyon Dam Long‐
                                                                                                                                         term Experimental and Management Plan
                                                                                                                                         Environmental Impact Statement.
  059627        22      005031.pdf    E‐Mail     6/20/2012 Larry.Benallie@gric.nsn.us;                     brucev@anl.gov on behalf of   Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           mbarger@usbr.gov;                               Verhaaren, Bruce T.           term Experimental and Management Plan EIS
                                                           jan_balsom@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local

                                                                                         935 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 936 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From          Description
   059649       49      005032.pdf    E‐Mail     6/20/2012 j.bathke@quechantribe.com;                     brucev@anl.gov on behalf of   Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           jan_balsom@nps.gov;                            Verhaaren, Bruce T.           term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059698        22      005033.pdf    E‐Mail     6/20/2012 lindaotero@fortmojave.com;                     brucev@anl.gov on behalf of   Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           jan_balsom@nps.gov;                            Verhaaren, Bruce T.           term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059720        22      005034.pdf    E‐Mail     6/20/2012 kdongoske@cableone.net;                        brucev@anl.gov on behalf of   Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           jan_balsom@nps.gov;                            Verhaaren, Bruce T.           term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059742        22      005035.pdf    E‐Mail     6/20/2012 cbulletts@kaibabpaiute‐nsn.gov;                brucev@anl.gov on behalf of   Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           jan_balsom@nps.gov;                            Verhaaren, Bruce T.           term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059764        22      005036.pdf    E‐Mail     6/20/2012 LKuwanwisiwma@hopi.nsn.us;                     brucev@anl.gov on behalf of   Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           michael.yeatts@nau.edu;                        Verhaaren, Bruce T.           term Experimental and Management Plan EIS
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059786        22      005037.pdf    E‐Mail     6/20/2012 alan.downer06@gmail.com;                       brucev@anl.gov on behalf of   Correction: Tribal Perspectives on the Glen
                                                           jasonjohn@navajo‐nsn.gov;                      Verhaaren, Bruce T.           Canyon Dam Long‐term Experimental and
                                                           mbarger@usbr.gov;                                                            Management Plan EIS
                                                           jan_balsom@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
                                                                                        936 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 937 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From                  Description
   059808       22      005038.pdf    E‐Mail     6/20/2012 alan.downer06@gmail.com;                       brucev@anl.gov on behalf of           Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           jasonjohn@navajo‐nsn.gov;                      Verhaaren, Bruce T.                   term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           aecarr@anl.gov; lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059830        22      005039.pdf    E‐Mail     6/20/2012 lorjac@frontiernet.net;                        brucev@anl.gov on behalf of           Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           pbungart@circaculture.com;                     Verhaaren, Bruce T.                   term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059852        22      005040.pdf    E‐Mail     6/20/2012 htsec1@havasupai‐nsn.gov;                      brucev@anl.gov on behalf of           Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           jan_balsom@nps.gov;                            Verhaaren, Bruce T.                   term Experimental and Management Plan EIS
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059874         1      005041.pdf    E‐Mail     6/20/2012 htchair@havasupai‐nsn.gov;                     brucev@anl.gov on behalf of           LTEMP Questions
                                                           aecarr@anl.gov; lagory@anl.gov;                Verhaaren, Bruce T.
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  059875        22      005042.pdf    E‐Mail     6/20/2012 htchair@havasupai‐nsn.gov;                     brucev@anl.gov on behalf of           Tribal Perspectives on the Glen Canyon Dam Long‐
                                                           mbarger@usbr.gov;                              Verhaaren, Bruce T.                   term Experimental and Management Plan EIS
                                                           jan_balsom@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  059897         1      005043.pdf    E‐Mail     6/20/2012 creda@qwest.net;                               gknowles@usbr.gov on behalf of        RE: is there a start and end time for the ltemp
                                                           bor@bridge1.iqgbcloud.local                    Knowles, Glen W                       public workshop in flagstaff in august? thanks.

  059898         1      005044.pdf    E‐Mail     6/20/2012 gknowles@usbr.gov;                             creda@qwest.net on behalf of Leslie   is there a start and end time for the ltemp public
                                                           bor@bridge1.iqgbcloud.local                    James                                 workshop in flagstaff in august? thanks.




                                                                                        937 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 938 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                            From                 Description
   059899        3      005045.pdf    E‐Mail     6/20/2012 Rob_P_Billerbeck@nps.gov;                       BHeffernan@usbr.gov on behalf of      RE: Talk about LTEMP EIS process?
                                                           michael@glencanyon.org;                         Heffernan, Beverley
                                                           DTrueman@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  059902         3      005046.pdf    E‐Mail     6/20/2012 Rob_P_Billerbeck@nps.gov;                       michael@glencanyon.org on behalf of   Re: Talk about LTEMP EIS process?
                                                           BHeffernan@usbr.gov;                            Michael Kellett
                                                           DTrueman@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  059905        22      005047.pdf    E‐mail     6/20/2012 Linda Otero, Director Cultural Society          Bruce Verhaaren, ANL                  Fort Mojave Tribal Council: Email from ANL with a
                                                                                                                                                 Draft copy of American Indian Perspectives and
                                                                                                                                                 Values Related to the Glen Canyon Dam Long‐
                                                                                                                                                 term Experimental and Management Plan
                                                                                                                                                 Environmental Impact Statement.

  059927        22      005048.pdf    E‐mail     6/20/2012 Larry Benallie, Archaeology Compliance Bruce Verhaaren, ANL                           Gila River Indian Community Council: Email from
                                                           Specialist                                                                            ANL with a Draft copy of American Indian
                                                                                                                                                 Perspectives and Values Related to the Glen
                                                                                                                                                 Canyon Dam Long‐term Experimental and
                                                                                                                                                 Management Plan Environmental Impact
                                                                                                                                                 Statement.
  059949        22      005049.pdf    E‐mail     6/20/2012 Jaycee Manakaja, Tribal Secretary               Bruce Verhaaren, ANL                  The Havasupai Tribe: Email from ANL with a Draft
                                                                                                                                                 copy of American Indian Perspectives and Values
                                                                                                                                                 Related to the Glen Canyon Dam Long‐term
                                                                                                                                                 Experimental and Management Plan
                                                                                                                                                 Environmental Impact Statement.
  059971        22      005050.pdf    E‐mail     6/20/2012 Don Watahomigie, Chairman                       Bruce Verhaaren, ANL                  The Havasupai Tribe: Email from ANL with a Draft
                                                                                                                                                 copy of American Indian Perspectives and Values
                                                                                                                                                 Related to the Glen Canyon Dam Long‐term
                                                                                                                                                 Experimental and Management Plan
                                                                                                                                                 Environmental Impact Statement.
  059993        22      005051.pdf    E‐mail     6/20/2012 Mike Yeatts, Tribal Archaeologist; Leigh Bruce Verhaaren, ANL                         Hopi: Email from ANL with a Draft copy of
                                                           Kuwanwisiwma, THPO                                                                    American Indian Perspectives and Values Related
                                                                                                                                                 to the Glen Canyon Dam Long‐term Experimental
                                                                                                                                                 and Management Plan Environmental Impact
                                                                                                                                                 Statement.
  060015        22      005052.pdf    E‐mail     6/20/2012 Loretta Jackson‐Kelly,THPO; Peter               Bruce Verhaaren, ANL                  The Hualapai Tribe: Email from ANL with a Draft
                                                           Bungart, Dept.. of CR                                                                 copy of American Indian Perspectives and Values
                                                                                                                                                 Related to the Glen Canyon Dam Long‐term
                                                                                                                                                 Experimental and Management Plan
                                                                                                                                                 Environmental Impact Statement.




                                                                                         938 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 939 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                          From       Description
   060037       22      005053.pdf     E‐mail    6/20/2012 Charley Bulletts, CRD                           Bruce Verhaaren, ANL       Kaibab Band of Paiute Indians: Email from ANL
                                                                                                                                      with a Draft copy of American Indian
                                                                                                                                      Perspectives and Values Related to the Glen
                                                                                                                                      Canyon Dam Long‐term Experimental and
                                                                                                                                      Management Plan Environmental Impact
                                                                                                                                      Statement.
  060059        22      005054.pdf    E‐mail     6/20/2012 Alan Downer, THPO; Jason John, NDWP Bruce Verhaaren, ANL                   The Navajo Nation: Email from ANL with a Draft
                                                                                                                                      copy of American Indian Perspectives and Values
                                                                                                                                      Related to the Glen Canyon Dam Long‐term
                                                                                                                                      Experimental and Management Plan
                                                                                                                                      Environmental Impact Statement.
  060081         1      005055.pdf    E‐mail     6/20/2012 Bruce Verhaaren, ANL                            Jason John, NDWP           The Navajo Nation: Automated response from
                                                                                                                                      Jason John with instructions on how to join his
                                                                                                                                      email network in order filter out spam messages

  060082         1      005056.pdf    E‐mail     6/20/2012 Bruce Verhaaren, ANL                            Jason John, NDWP           The Navajo Nation: Bruce responded, and
                                                                                                                                      received a confirmation email indicating he had
                                                                                                                                      joined the network.
  060083         2      005057.pdf    E‐mail     6/20/2012 Alan Downer, THPO; Jason John, NDWP Bruce Verhaaren, ANL                   The Navajo Nation: Bruce resent email with a
                                                                                                                                      correction. Draft copy of Perspectives attach

  060085        22      005058.pdf    E‐mail     6/20/2012 Kurt Dongoske, THPO                             Bruce Verhaaren, ANL       The Pueblo of Zuni: Email from ANL with a Draft
                                                                                                                                      copy of American Indian Perspectives and Values
                                                                                                                                      Related to the Glen Canyon Dam Long‐term
                                                                                                                                      Experimental and Management Plan
                                                                                                                                      Environmental Impact Statement.
  060107        22      005059.pdf    E‐mail     6/20/2012 John Bathke, THPO                               Bruce Verhaaren, ANL       Fort Yuma Quechan Tribe: ‐Email from ANL with
                                                                                                                                      a Draft copy of American Indian Perspectives and
                                                                                                                                      Values Related to the Glen Canyon Dam Long‐
                                                                                                                                      term Experimental and Management Plan
                                                                                                                                      Environmental Impact Statement.

  060129         3      005060.pdf    E‐Mail     6/19/2012 michael@glencanyon.org;                         Rob_P_Billerbeck@nps.gov   Re: Talk about LTEMP EIS process?
                                                           BHeffernan@usbr.gov;
                                                           DTrueman@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local




                                                                                         939 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 940 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                           From                  Description
   060132        2      005061.pdf    E‐Mail      6/19/2012 LWalkoviak@usbr.gov;                           Lori_Caramanian@ios.doi.gov on behalf Re: States' Alternative/DOI Review‐‐save the date
                                                            Anne_Castle@ios.doi.gov;                       of Caramanian, Lori                   June 29
                                                            jharkins@crc.nv.gov;
                                                            BHeffernan@usbr.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            jcschmidt@usgs.gov; tmelis@usgs.gov;
                                                            AGold@usbr.gov;
                                                            LHutchinson@usbr.gov;
                                                            VLittle@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            RClayton@usbr.gov;
                                                            sol@bridge1 iqgbcloud local
  060134         2      005062.pdf    E‐Mail      6/19/2012 LWalkoviak@usbr.gov;                           Lori_Caramanian@ios.doi.gov on behalf Re: States' Alternative/DOI Review‐‐save the date
                                                            Anne_Castle@ios.doi.gov;                       of Caramanian, Lori                   June 29
                                                            jharkins@crc.nv.gov;
                                                            BHeffernan@usbr.gov;
                                                            Robert.Snow@sol.doi.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            jcschmidt@usgs.gov; tmelis@usgs.gov;
                                                            AGold@usbr.gov;
                                                            LHutchinson@usbr.gov;
                                                            VLittle@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            gknowles@usbr.gov;
                                                            RClayton@usbr.gov;
                                                            sol@bridge1 iqgbcloud local
  060136         1      005063.pdf   Phone Call   6/19/2012 Bruce Verhaaren, ANL                           Mary Barger, REC                       The Pueblo of Pojoaque: Mary Barger left a
                                      Record                                                                                                      message for Vern.
  060137         4      005064.pdf     E‐Mail     6/18/2012 mtrubee@npca.org;                    Rob_P_Billerbeck@nps.gov                         Fw: Question from NPCA about the Tribal
                                                            BHeffernan@usbr.gov; lagory@anl.gov;                                                  focused concept
                                                            aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local




                                                                                         940 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 941 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                  Description
   060141        2      005065.pdf    E‐Mail     6/15/2012 Anne_Castle@ios.doi.gov;                       LWalkoviak@usbr.gov on behalf of       Re: States' Alternative/DOI Review
                                                           jharkins@crc.nv.gov;                           Walkoviak, Larry P.
                                                           Lori_Caramanian@ios.doi.gov;
                                                           BHeffernan@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           jcschmidt@usgs.gov; tmelis@usgs.gov;
                                                           AGold@usbr.gov;
                                                           LHutchinson@usbr.gov;
                                                           VLittle@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           sol@bridge1 iqgbcloud local
  060143         2      005066.pdf    E‐Mail     6/15/2012 Anne_Castle@ios.doi.gov;                       LWalkoviak@usbr.gov on behalf of       Re: States' Alternative/DOI Review
                                                           jharkins@crc.nv.gov;                           Walkoviak, Larry P.
                                                           Lori_Caramanian@ios.doi.gov;
                                                           BHeffernan@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           jcschmidt@usgs.gov; tmelis@usgs.gov;
                                                           AGold@usbr.gov;
                                                           LHutchinson@usbr.gov;
                                                           VLittle@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           sol@bridge1 iqgbcloud local
  060145         2      005067.pdf    E‐Mail     6/15/2012 Anne_Castle@ios.doi.gov;                       Lori_Caramanian@ios.doi.gov on behalf RE: States' Alternative/DOI Review
                                                           jharkins@crc.nv.gov;                           of Caramanian, Lori
                                                           LWalkoviak@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           RClayton@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           jcschmidt@usgs.gov; tmelis@usgs.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           sol@bridge1.iqgbcloud.local




                                                                                        941 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 942 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                 From                  Description
   060147        2      005068.pdf    E‐Mail     6/15/2012 Anne_Castle@ios.doi.gov;             Lori_Caramanian@ios.doi.gov on behalf RE: States' Alternative/DOI Review
                                                           jharkins@crc.nv.gov;                 of Caramanian, Lori
                                                           LWalkoviak@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           RClayton@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           jcschmidt@usgs.gov; tmelis@usgs.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           sol@bridge1.iqgbcloud.local

  060149         2      005069.pdf    E‐Mail     6/15/2012 jharkins@crc.nv.gov;                 Anne_Castle@ios.doi.gov on behalf of    Re: States' Alternative/DOI Review
                                                           Lori_Caramanian@ios.doi.gov;         Castle, Anne
                                                           LWalkoviak@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           RClayton@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           jcschmidt@usgs.gov; tmelis@usgs.gov;
                                                           rbillerbeck@nps.gov;
                                                           sol@bridge1.iqgbcloud.local

  060151         2      005070.pdf    E‐Mail     6/15/2012 jharkins@crc.nv.gov;                 Anne_Castle@ios.doi.gov on behalf of    Re: States' Alternative/DOI Review
                                                           Lori_Caramanian@ios.doi.gov;         Castle, Anne
                                                           LWalkoviak@usbr.gov;
                                                           BHeffernan@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           RClayton@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           mbarger@usbr.gov;
                                                           jcschmidt@usgs.gov; tmelis@usgs.gov;
                                                           rbillerbeck@nps.gov;
                                                           sol@bridge1.iqgbcloud.local




                                                                                         942 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 943 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                Description
   060153        2      005071.pdf    E‐Mail     6/13/2012 alan.downer06@gmail.com;              aecarr@anl.gov on behalf of Carr,   LTEMP Alternatives presentation from June 8 ‐
                                                           Amy.Heuslein@bia.gov;                 Adrianne E.                         posted on Sharepoint
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           bennion@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           mjvick@gmail.com;
                                                           michael.yeatts@nau.edu;
                                                           ted@uamps.com; aecarr@anl.gov;
                                                           Bert_Frost@nps.gov;
  060155         1      005072.pdf    E‐mail     6/13/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                    The Navajo Nation: Email from ANL informing
                                                                                                                                     Cooperator's that a pdf of the presentation from
                                                                                                                                     the 06/08/2012 meeting was posted on the
                                                                                                                                     SharePoint site. A link to the document was
                                                                                                                                     provided.
  060156         1      005073.pdf    E‐mail     6/13/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL                Yavapai‐Apache Nation: Email from ANL
                                                                                                                                     informing Cooperator's that a pdf of the
                                                                                                                                     presentation from the 06/08/2012 meeting was
                                                                                                                                     posted on the SharePoint site. A link to the
                                                                                                                                     document was provided.
  060157         1      005074.pdf    E‐mail     6/13/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL        The Pueblo of Zuni: Email from ANL informing
                                                                                                                                     Cooperator's that a pdf of the presentation from
                                                                                                                                     the 06/08/2012 meeting was posted on the
                                                                                                                                     SharePoint site. A link to the document was
                                                                                                                                     provided.




                                                                                         943 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 944 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                             From   Description
   060158        1      005075.pdf     E‐mail    6/13/2012 Loretta Jackson‐Kelly, THPO                     Adrianne Carr, ANL      The Hualapai Tribe: Email from ANL informing
                                                                                                                                   Cooperator's that a pdf of the presentation from
                                                                                                                                   the 06/08/2012 meeting was posted on the
                                                                                                                                   SharePoint site. A link to the document was
                                                                                                                                   provided.
  060159         1      005076.pdf    E‐mail     6/13/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL      The Havasupai Tribe: Email from ANL informing
                                                           Manakaja, Tribal Secretary; Margaret                                    Cooperator's that a pdf of the presentation from
                                                           Vick, Atty                                                              the 06/08/2012 meeting was posted on the
                                                                                                                                   SharePoint site. A link to the document was
                                                                                                                                   provided.
  060160         1      005077.pdf    E‐mail     6/13/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL      Hopi: Email from ANL informing Cooperator's
                                                                                                                                   that a pdf of the presentation from the
                                                                                                                                   06/08/2012 meeting was posted on the
                                                                                                                                   SharePoint site. A link to the document was
                                                                                                                                   provided.
  060161         1      005078.pdf    E‐mail     6/13/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL      Kaibab Band of Paiute Indians: Email from ANL
                                                                                                                                   informing Cooperator's that a pdf of the
                                                                                                                                   presentation from the 06/08/2012 meeting was
                                                                                                                                   posted on the SharePoint site. A link to the
                                                                                                                                   document was provided.




                                                                                         944 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 945 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                Description
   060162       10      005079.pdf    E‐Mail     6/12/2012 pbungart@circaculture.com;                      aecarr@anl.gov on behalf of Carr,   Long‐Term Experimental and Management Plan
                                                           lorjac@frontiernet.net;                         Adrianne E.                         Tribal Consultation
                                                           vernon@poehcenter.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           htsec1@havasupai‐nsn.gov;
                                                           Larry.Benallie@gric.nsn.us;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           michael.yeatts@nau.edu;
                                                           lindaotero@fortmojave.com;
                                                           ccoder@yan‐tribe.org;
                                                           alan.downer06@gmail.com;
                                                           jasonjohn@navajo‐nsn.gov;
                                                           kdongoske@cableone.net;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           j.bathke@quechantribe.com;
                                                           tammylpino@yahoo.com;
                                                           bheffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           steve_daron@nps.gov;
                                                           rosemary_sucec@nps.gov;
                                                           brucev@anl.gov; kwaldron@usbr.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           Christine_Landrum@nps.gov;
  060172         9      005080.pdf    E‐mail     6/12/2012 Loretta Jackson‐Kelly, THPO; Peter              Adrianne Carr, ANL                  The Hualapai Tribe: Email from ANL with Final
                                                           Bungart, Dept. of CR                                                                Tribal Consultation Plan
  060181         9      005081.pdf    E‐mail     6/12/2012 John Bathke, THPO                               Adrianne Carr, ANL                  Fort Yuma Quechan Tribe: Email from ANL with
                                                                                                                                               Final Tribal Consultation Plan
  060190         9      005082.pdf    E‐mail     6/12/2012 Peter Pino, Tribal Administrator                Adrianne Carr, ANL                  Pueblo of Zia: Email from ANL with Final Tribal
                                                                                                                                               Consultation Plan
  060199         9      005083.pdf    E‐mail     6/12/2012 Vernon Lujan, THPO                              Adrianne Carr, ANL                  The Pueblo of Pojoaque: Adrianne sent out a
                                                                                                                                               copy of the Final Tribal Consultation Plan
  060208         9      005084.pdf    E‐mail     6/12/2012 Mike Yeatts, Tribal Archaeologist; Leigh        Adrianne Carr, ANL                  Hopi: Email from ANL with Final Tribal
                                                           Kuwanwisiwma, THPO                                                                  Consultation Plan
  060217         9      005085.pdf    E‐mail     6/12/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL                  The Havasupai Tribe: Email from ANL with Final
                                                           Manakaja, Tribal Secretary                                                          Tribal Consultation Plan
  060226         9      005086.pdf    E‐mail     6/12/2012 Larry Benallie, Archaeology Compliance          Adrianne Carr, ANL                  Gila River Indian Community Council: Email from
                                                           Specialist                                                                          ANL with Final Tribal Consultation Plan
  060235         9      005087.pdf    E‐mail     6/12/2012 Christopher Coder, Tribal Archaeologist         Adrianne Carr, ANL                  Yavapai‐Apache Nation: Email from ANL with
                                                                                                                                               Final Tribal Consultation Plan
  060244         9      005088.pdf    E‐mail     6/12/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                              The Navajo Nation: Email from ANL with Final
                                                                                                                                               Tribal Consultation Plan
                                                                                         945 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 946 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                              From              Description
   060253        9      005089.pdf     E‐mail      6/12/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL                 The Pueblo of Zuni: Email from ANL with Final
                                                                                                                                                Tribal Consultation Plan
  060262         9      005090.pdf     E‐mail      6/12/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL                 Kaibab Band of Paiute Indians: Email from ANL
                                                                                                                                                with Final Tribal Consultation Plan
  060271         2      005091.pdf Meeting Notes   6/12/2012                                                                                    The Pueblo of Zuni: Larry Walkoviak (REC),
                                                                                                                                                Beverly Heffernan (REC), Dave Uberuaga (NPS),
                                                                                                                                                and Martha Hahn (NPS), met with Kurt Dongoske
                                                                                                                                                (Zuni THPO), Birdena Sanchez (Zuni TC), Loren
                                                                                                                                                Leekla (Zuni TC), and Steve Boon (Zuni TC). The
                                                                                                                                                council members in attendance expressed their
                                                                                                                                                continued interest in G2G consultation and the
                                                                                                                                                importance of the LTEMP EIS. Beverly provided
                                                                                                                                                hard copies of the PP presentation being used at
                                                                                                                                                all tribal consultation meetings and went through
                                                                                                                                                the presentation. Beverly advised that the Tribes
                                                                                                                                                will receive a copy of the Tribal Consultation Plan
                                                                                                                                                and the Tribal Perspectives Document and are
                                                                                                                                                being asked to give their own perspectives to
                                                                                                                                                make sure they are best represented. Beverly
                                                                                                                                                gave Steve Boone a copy of the MOU and asked
                                                                                                                                                for signature and review to gain official
                                                                                                                                                cooperating agency status. Advised there will be
                                                                                                                                                monthly calls for CA's.
                                                                                                                                                Kurt wanted to know when the agencies felt they
                                                                                                                                                would need to meet with the Zuni. Beverly said
                                                                                                                                                when the alternatives developed, sometime
                                                                                                                                                before the August AMWG meeting. Larry and
                                                                                                                                                Dave advised that tribal review of alternatives
                                                                                                                                                will be critical. Martha advised the alternatives
  060273         9      005092.pdf     E‐Mail      6/11/2012 kdongoske@cableone.net;                         BHeffernan@usbr.gov on behalf of   Zuni MOU for LTEMP Cooperating Agency
                                                             mbarger@usbr.gov;                               Heffernan, Beverley                Participation
                                                             Jan_Balsom@nps.gov;
                                                             Martha_Hahn@nps.gov;
                                                             aecarr@anl.gov;
                                                             bor@bridge1.iqgbcloud.local
  060282         1      005093.pdf   Phone Call     6/9/2012 Vernon Lujan, THPO                              Mary Barger, REC                   The Pueblo of Pojoaque: Mary Barger spoke to
                                      Record                                                                                                    Vernon. He forwarded the information to the
                                                                                                                                                Governor's Office and is awaiting a
                                                                                                                                                recommendation from him.
  060283        59      005094.pdf     E‐Mail      6/8/2012    kdongoske@cableone.net;                       BHeffernan@usbr.gov on behalf of   Handouts for June 12
                                                               Martha_Hahn@nps.gov;                          Heffernan, Beverley
                                                               mbarger@usbr.gov;
                                                               bor@bridge1.iqgbcloud.local
                                                                                           946 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 947 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type      Date                         To                                            From      Description
   060342       59      005095.pdf   Presentation   6/8/2012                                                                               PowerPoint presentation: Webinar presentation
                                                                                                                                           on preliminary draft alternatives for cooperating
                                                                                                                                           agency review.
  060401         3      005096.pdf Meeting Notes    6/8/2012                                                                               Hopi: CA Meeting. Mike Yeatts in attendance.

  060404        19      005097.pdf      E‐Mail      6/7/2012   aecarr@anl.gov;                       lagory@anl.gov on behalf of LaGory,   LTEMP Preliminary Draft Alternatives
                                                               alan.downer06@gmail.com;              Kirk E.
                                                               Amy.Heuslein@bia.gov;
                                                               bstewart@azgfd.gov;
                                                               cbulletts@kaibabpaiute‐nsn.gov;
                                                               ccoder@yan‐tribe.org;
                                                               BENNION@wapa.gov;
                                                               dave.slick@srpnet.com;
                                                               dweedman@azgfd.gov;
                                                               htchair@havasupai‐nsn.gov;
                                                               dostler@ucrcommission.com;
                                                               doug.milligan@srpnet.com;
                                                               garry.cantley@bia.gov;
                                                               jbird@ucrcommission.com;
                                                               janet_bair@fws.gov; jasonjohn@navajo‐
                                                               nsn.gov; htsec1@havasupai‐nsn.gov;
                                                               jharkins@crc.nv.gov;
                                                               jcrandell@crc.nv.gov;
                                                               kdongoske@cableone.net;
                                                               lriley@azgfd.gov;
                                                               lesley_fitzpatrick@fws.gov;
                                                               lorjac@frontiernet.net;
                                                               michael.yeatts@nau.edu;
                                                               pbungart@circaculture.com;
                                                               ted@uamps.com; Bert_Frost@nps.gov;




                                                                                           947 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 948 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                              From               Description
   060423        5      005098.pdf    E‐Mail     6/7/2012   Jan_Balsom@nps.gov; cibarre@q.com; LWhetton@usbr.gov on behalf of     April 19 Capron Memo attached.
                                                            capron@wapa.gov;                   Whetton, Linda A
                                                            Lori_Caramanian@ios.doi.gov;
                                                            cuszhman@yahoo.com;
                                                            jerryleecox@durango.net;
                                                            mcrawford@usbr.gov;
                                                            kdongoske@cableone.net;
                                                            hfairley@usgs.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            m3research@starband.net;
                                                            pgrams@usgs.gov;
                                                            John_Halliday@ios.doi.gov;
                                                            Chris_Hughes@nps.gov;
                                                            creda@qwest.net;
                                                            smdjansen@gmail.com;
                                                            vkartha@azwater.gov;
                                                            leanette@maryorton.com;
                                                            gknowles@usbr.gov;
                                                            ted.kowalski@state.co.us;
                                                            DKubly@usbr.gov; tmelis@usgs.gov;
                                                            mary@maryorton.com;
                                                            dostler@ucrcommission.com;
                                                            cspalmer@wapa.gov;
                                                            spistorius@usgs.gov;
                                                            rgl97marty@rozellegroup.com;
  060428        20      005099.pdf    E‐mail     6/7/2012   Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                  The Navajo Nation: Email from ANL with
                                                                                                                                  preliminary draft alternatives and request for
                                                                                                                                  review by CA. Invitation to a June 8th webinar to
                                                                                                                                  review alternative; log‐in information.

  060448        20      005100.pdf    E‐mail     6/7/2012   Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL              Yavapai‐Apache Nation: Email from ANL with
                                                                                                                                  preliminary draft alternatives and request for
                                                                                                                                  review by CA. Invitation to a June 8th webinar to
                                                                                                                                  review alternative; log‐in information.

  060468        20      005101.pdf    E‐mail     6/7/2012   Kurt Dongoske, THPO                           Kirk LaGory, ANL        The Pueblo of Zuni: Email from ANL with
                                                                                                                                  preliminary draft alternatives and request for
                                                                                                                                  review by CA. Invitation to a June 8th webinar to
                                                                                                                                  review alternative; log‐in information.




                                                                                        948 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 949 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                             From   Description
   060488       20      005102.pdf     E‐mail    6/7/2012   Loretta Jackson‐Kelly,THPO; Peter             Kirk LaGory, ANL           The Hualapai Tribe: Email from ANL with
                                                            Bungart, Dept.. of CR                                                    preliminary draft alternatives and request for
                                                                                                                                     review by CA. Invitation to a June 8th webinar to
                                                                                                                                     review alternative; log‐in information.

  060508        20      005103.pdf    E‐mail     6/7/2012   Don Watahomigie, Chairman; Jaycee             Kirk LaGory, ANL           The Havasupai Tribe: Email from ANL with
                                                            Manakaja, Tribal Secretary                                               preliminary draft alternatives and request for
                                                                                                                                     review by CA. Invitation to a June 8th webinar to
                                                                                                                                     review alternative; log‐in information.

  060528        20      005104.pdf    E‐mail     6/7/2012   Mike Yeatts, Tribal Archaeologist             Kirk LaGory, ANL           Hopi: Email from ANL with preliminary draft
                                                                                                                                     alternatives and request for review by CA.
                                                                                                                                     Invitation to a June 8th webinar to review
                                                                                                                                     alternative; log‐in information
  060548        20      005105.pdf    E‐mail     6/7/2012   Charley Bulletts, CRD                         Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Email from ANL
                                                                                                                                     with preliminary draft alternatives and request
                                                                                                                                     for review by CA. Invitation to a June 8th
                                                                                                                                     webinar to review alternative; log‐in information.

  060568        18      005106.pdf    Other      6/7/2012                                                                            Document: UAMPS comments on preliminary
                                                                                                                                     alternatives for the LTEMP EIS.
  060586         8      005107.pdf     Final     6/7/2012   Bureau of Reclamation, Upper Colorado                                    Document: Tribal Consultation Plan for the Glen
                                     Document               Region                                                                   Canyon Dam Long‐Term Experimental and
                                                            National Park Service, Intermountain                                     Management Plan Environmental Impact
                                                            Regon                                                                    Statement. [Posted on public Website]




                                                                                        949 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 950 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                 From                       Description
   060594        1      005108.pdf    E‐Mail     6/5/2012   lagory@anl.gov;                       aecarr@anl.gov on behalf of Carr,          Webinar to distribute draft LTEMP alternatives ‐
                                                            alan.downer06@gmail.com;              Adrianne E.                                Friday, June 8
                                                            Amy.Heuslein@bia.gov;
                                                            bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            BENNION@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            ted@uamps.com; Bert_Frost@nps.gov;
  060595         2      005109.pdf    E‐Mail     6/5/2012   Rob_P_Billerbeck@nps.gov;                     BHeffernan@usbr.gov on behalf of   RE: Zuni LTEMP June 12th
                                                            Jan_Balsom@nps.gov;                           Heffernan, Beverley
                                                            barger@ecentral.com;
                                                            Janet_Cohen@nps.gov;
                                                            Laurie_Parish@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            bor@bridge1.iqgbcloud.local
  060597         2      005110.pdf    E‐Mail     6/5/2012   Jan_Balsom@nps.gov;                           Rob_P_Billerbeck@nps.gov           Re: Zuni LTEMP June 12th
                                                            barger@ecentral.com;
                                                            BHeffernan@usbr.gov;
                                                            Janet_Cohen@nps.gov;
                                                            Laurie_Parish@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            bor@bridge1.iqgbcloud.local




                                                                                        950 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 951 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                        From                 Description
   060599        1      005111.pdf    E‐Mail     6/5/2012   Rob_P_Billerbeck@nps.gov;                     Jan_Balsom@nps.gov                 Zuni LTEMP June 12th
                                                            BHeffernan@usbr.gov;
                                                            barger@ecentral.com;
                                                            Martha_Hahn@nps.gov;
                                                            Janet_Cohen@nps.gov;
                                                            Laurie_Parish@nps.gov;
                                                            bor@bridge1.iqgbcloud.local
  060600         1      005112.pdf    E‐Mail     6/5/2012   Brent.Newman@state.co.us;                     BHeffernan@usbr.gov on behalf of   RE: Basin States' Letter Regarding LTEMP
                                                            Rob_P_Billerbeck@nps.gov;                     Heffernan, Beverley
                                                            karen.kwon@state.co.us;
                                                            dennisstrong@utah.gov;
                                                            patrick.tyrrell@wyo.gov;
                                                            estevan.lopez@state.nm.us;
                                                            Jennifer.Gimbel@state.co.us;
                                                            pat.mulroy@snwa.com;
                                                            bart@fisherranch.com;
                                                            bart@fisherwireless.com;
                                                            safabritz@azwater.gov;
                                                            jharkins@crc.nv.gov;
                                                            dostler@ucrcommission.com;
                                                            csharris@crb.ca.gov;
                                                            Colby.Pellegrino@snwa.com;
                                                            john.entsminger@snwa.com;
                                                            pfbenemelis@azwater.gov;
                                                            tbuschatzke@azwater.gov;
                                                            jcrandell@crc.nv.gov;
                                                            mpeterson@crc.nv.gov;
                                                            robertking@utah.gov;
                                                            normanjohnson@utah.gov;
                                                            amy.haas@state.nm.us;
                                                            kevin.flanigan@state.nm.us;
                                                            paul.harms@state.nm.us;




                                                                                        951 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 952 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                         From                    Description
   060601        5      005113.pdf    E‐Mail      6/4/2012   bheffernan@usbr.gov;                          Brent.Newman@state.co.us on behalf     Basin States' Letter Regarding LTEMP
                                                             Rob_P_Billerbeck@nps.gov;                     of Newman, Brent
                                                             karen.kwon@state.co.us;
                                                             dennisstrong@utah.gov;
                                                             patrick.tyrrell@wyo.gov;
                                                             estevan.lopez@state.nm.us;
                                                             Jennifer.Gimbel@state.co.us;
                                                             pat.mulroy@snwa.com;
                                                             bart@fisherranch.com;
                                                             bart@fisherwireless.com;
                                                             safabritz@azwater.gov;
                                                             jharkins@crc.nv.gov;
                                                             dostler@ucrcommission.com;
                                                             csharris@crb.ca.gov;
                                                             Colby.Pellegrino@snwa.com;
                                                             john.entsminger@snwa.com;
                                                             pfbenemelis@azwater.gov;
                                                             tbuschatzke@azwater.gov;
                                                             jcrandell@crc.nv.gov;
                                                             mpeterson@crc.nv.gov;
                                                             robertking@utah.gov;
                                                             normanjohnson@utah.gov;
                                                             amy.haas@state.nm.us;
                                                             kevin.flanigan@state.nm.us;
                                                             paul.harms@state.nm.us;
  060606         4      005114.pdf     Letter     6/4/2012   B. Heefernan and R. Billerbeck                Various Basin States directors,        Letter (also sent as email): Letter in response to
                                                                                                           managers, commissioners, and/or        the distribution and discussion of preliminary
                                                                                                           engineers                              alternative concepts for LTEMP.

  060610         1      005115.pdf    E‐Mail      6/1/2012  Jan_Balsom@nps.gov;                            BHeffernan@usbr.gov on behalf of       Re: Thank you to Peter
                                                            tammylpino@yahoo.com;                          Heffernan, Beverley
                                                            bor@bridge1.iqgbcloud.local
  060611         1      005116.pdf    E‐Mail      6/1/2012 BHeffernan@usbr.gov;                            gcrg@infomagic.net on behalf of Lynn   Re: Fwd: Not read: Grand Canyon River Guides
                                                            bor@bridge1.iqgbcloud.local                    Hamilton                               scoping comments on LTEMP
  060612         1      005117.pdf    E‐Mail      5/30/2012 gcrg@infomagic.net                             Heffernan, Beverley                    Re: Fwd: Not read: Grand Canyon River Guides
                                                                                                           <BHeffernan@usbr.gov>                  scoping comments on LTEMP
  060613         1      005118.pdf   Phone Call   5/30/2012 Steve Daron, NPS LAKE                          Beverly Heffernan, REC                 Fort Yuma Quechan Tribe: Steve spoke with John
                                      Record                                                                                                      and the Quechan are more interested in the
                                                                                                                                                  impacts the project would have on cultural
                                                                                                                                                  resources because they have heard that previous
                                                                                                                                                  releases from Glen Canyon Dam have had
                                                                                                                                                  impacts on sites.
  060614         1      005119.pdf    E‐Mail      5/29/2012 BHeffernan@usbr.gov                            Lynn Hamilton <gcrg@infomagic.net>     Re: Fwd: Not read: Grand Canyon River Guides
                                                                                         952 of 1060                                              scoping comments on LTEMP
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 953 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From                 Description
   060615        2      005120.pdf    E‐Mail     5/29/2012 bheffernan@usbr.gov                             Lynn Hamilton <gcrg@infomagic.net>   Fwd: Not read: Grand Canyon River Guides
                                                                                                                                                scoping comments on LTEMP
  060617        11      005121.pdf    E‐Mail     5/29/2012 tammylpino@yahoo.com;                           Carr, Adrianne E. <aecarr@anl.gov>   Long‐Term Experimental and Management Plan ‐
                                                           rob_p_billerbeck@nps.gov;                                                            Tribal Consultation Plan
                                                           bheffernan@usbr.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov;
                                                           steve_daron@nps.gov;
                                                           brucev@anl.gov; lagory@anl.gov
  060628         1      005122.pdf    E‐mail     5/29/2012 Vernon Lujan, THPO                              Mary Barger, REC                     The Pueblo of Pojoaque: Email from Mary Barger
                                                                                                                                                indicating she spoke with Vernon. He did not
                                                                                                                                                have time to review project info.
  060629        11      005123.pdf    E‐mail     5/29/2012 Peter Pino, Tribal Administrator                Adrienne Carr, ANL                   Pueblo of Zia: Email from Adrianne inquiring if
                                                                                                                                                the Pueblo of Zia wished to provide any
                                                                                                                                                comments on the draft Tribal consultation plan.

  060640        12      005124.pdf    E‐mail     5/29/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL                   The Pueblo of Zuni: Email from Adrianne
                                                                                                                                                inquiring as to the status of the Zuni MOU and if
                                                                                                                                                the Zuni wished to provide any comments on the
                                                                                                                                                draft Tribal consultation plan.

  060652         1      005125.pdf    E‐mail     5/29/2012 REC                                             Steve Daron, NPS LAKE                Fort Yuma Quechan Tribe: John Bathke indicated
                                                                                                                                                he would like a meeting on June 22 at 9:30 am

                                                                                                                                                John asked REC if someone would be available
                                                                                                                                                that day

  060653         1      005126.pdf    E‐mail     5/29/2012 Steve Daron, NPS LAKE                           Beverly Heffernan, REC               Fort Yuma Quechan Tribe: REC said yes, someone
                                                                                                                                                would be available that day.
  060654         3      005127.pdf    Letter     5/27/2012 Ken Salazar, Department of the Interior John Weisheit, Living Rivers                 Letter: LTEMP Process. Requesting that the
                                                                                                                                                LTEMP porcess be suspended until 'a new team
                                                                                                                                                can be assembled that is will in to put the publc
                                                                                                                                                and the public resource first . . .'
  060657         5      005128.pdf    E‐Mail     5/25/2012 BHeffernan@usbr.gov                             Wally Rist <wrrist@sbcglobal.net>    RE: High Flow Experiments
  060662         1      005129.pdf    E‐Mail     5/25/2012 BHeffernan@usbr.gov                             Wally Rist <wrrist@sbcglobal.net>    RE: High Flow Experiments
  060663         3      005130.pdf    E‐Mail     5/25/2012 mtrubee@npca.org;                               Rob_P_Billerbeck@nps.gov             Re: Question from NPCA about the Tribal focused
                                                           BHeffernan@usbr.gov; lagory@anl.gov;                                                 concept
                                                           aecarr@anl.gov
  060666         4      005131.pdf    E‐Mail     5/25/2012 wrrist@sbcglobal.net;                           Heffernan, Beverley                  RE: High Flow Experiments
                                                           boardlistgcpba@yahoogroups.com;                 <BHeffernan@usbr.gov>
                                                           gcrg@infomagic.net
  060670         4      005132.pdf    E‐Mail     5/25/2012 wrrist@sbcglobal.net;                           Heffernan, Beverley                  RE: High Flow Experiments
                                                           boardlistgcpba@yahoogroups.com;                 <BHeffernan@usbr.gov>
                                                           gcrg@infomagic.net
                                                                                         953 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 954 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                      To                                             From              Description
   060674        4      005133.pdf      E‐Mail       5/25/2012 BHeffernan@usbr.gov;                           Wally Rist <wrrist@sbcglobal.net>   RE: High Flow Experiments
                                                               boardlistgcpba@yahoogroups.com;
                                                               gcrg@infomagic.net
  060678         3      005134.pdf      E‐Mail       5/25/2012 BHeffernan@usbr.gov                            Wally Rist <wrrist@sbcglobal.net>   RE: High Flow Experiments
  060681         1      005135.pdf      E‐Mail       5/25/2012 lagory@anl.gov;                                Wally Rist <wrrist@sbcglobal.net>   High Flow Experiments
                                                               dave_uberuaga@NPS.gov;
                                                               bheffernan@usbr.gov;
                                                               boardlistgcpba@yahoogroups.com
  060682         2      005136.pdf      E‐Mail       5/24/2012 LRiley@azgfd.gov; BStewart@azgfd.gov;          Heffernan, Beverley                 RE: Signed MOU among Reclamation, NPS,
                                                               LDeHart@azgfd.gov;                             <BHeffernan@usbr.gov>               AZGFD ‐ Cooperating Agency on the LTEMP EIS
                                                               DWeedman@azgfd.gov;
                                                               SRogers@azgfd.gov; lagory@anl.gov;
                                                               Rob_P_Billerbeck@nps.gov


  060684         2      005137.pdf   Press Release   5/23/2012                                                Department of the Interior          Press Release: Salazar Announces Improvements
                                                                                                                                                  to Glen Canyon Dam Operations to Restore High
                                                                                                                                                  Flows and Native Fish I Grand Canyon [Posted on
                                                                                                                                                  LTEMP Website]

  060686         1      005138.pdf Meeting Notes     5/23/2012                                                                                    Pueblo of Zia: Jan Bolsom (NPS), and Beverly
                                                                                                                                                  Heffernan (REC) met with Peter Pino and
                                                                                                                                                  Governor Will Shije. Discussed LTEMP, removal of
                                                                                                                                                  fish from the system, tribal water rights,
                                                                                                                                                  renewable resources, etc. Beverly offered to
                                                                                                                                                  provide additional information on various
                                                                                                                                                  projects. The Zia use all resources nature gives
                                                                                                                                                  them. PowerPoint presentation, discussed tribal
                                                                                                                                                  perspectives doc. The Zia are interested in
                                                                                                                                                  having their perspective included. Peter
                                                                                                                                                  expressed how important it is for future
                                                                                                                                                  generations to understand their history and
                                                                                                                                                  ceremonies and have it documented. The Zia
                                                                                                                                                  would like to continue to be consulted. The Zia
                                                                                                                                                  believe everyone's interested should be
                                                                                                                                                  considered. Copies of PowerPoint, LTEMP
                                                                                                                                                  newsletter, posters were left with Peter.
  060687        10      005139.pdf      E‐Mail       5/22/2012 BHeffernan@usbr.gov;                           Larry Riley <LRiley@azgfd.gov>      RE: Signed MOU among Reclamation, NPS,
                                                               BStewart@azgfd.gov;                                                                AZGFD ‐ Cooperating Agency on the LTEMP EIS
                                                               LDeHart@azgfd.gov;
                                                               DWeedman@azgfd.gov;
                                                               SRogers@azgfd.gov; lagory@anl.gov;
                                                               Rob_P_Billerbeck@nps.gov
                                                                                            954 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 955 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From                     Description
   060697        1      005140.pdf    E‐Mail     5/22/2012 LRiley@azgfd.gov; BStewart@azgfd.gov; Heffernan, Beverley                       RE: Signed MOU among Reclamation, NPS,
                                                           LDeHart@azgfd.gov;                    <BHeffernan@usbr.gov>                     AZGFD ‐ Cooperating Agency on the LTEMP EIS
                                                           DWeedman@azgfd.gov;
                                                           SRogers@azgfd.gov; lagory@anl.gov;
                                                           Rob_P_Billerbeck@nps.gov


  060698         3      005141.pdf    E‐Mail     5/22/2012 BHeffernan@usbr.gov;                           Larry Riley <LRiley@azgfd.gov>   Fed Ex of Original MOU for AZGFD participation
                                                           KFranco@azgfd.gov                                                               as a cooperating agency in the LTEMP EIS

  060701         2      005142.pdf    E‐Mail     5/22/2012 BHeffernan@usbr.gov;                           Larry Riley <LRiley@azgfd.gov>   Signed MOU among Reclamation, NPS, AZGFD ‐
                                                           BStewart@azgfd.gov;                                                             Cooperating Agency on the LTEMP EIS
                                                           LDeHart@azgfd.gov;
                                                           DWeedman@azgfd.gov;
                                                           SRogers@azgfd.gov; lagory@anl.gov;
                                                           Rob_P_Billerbeck@nps.gov

  060703        14      005143.pdf    E‐Mail     5/22/2012 vernon@poehcenter.com;               Carr, Adrianne E. <aecarr@anl.gov>         FW: Long‐Term Experimental and Management
                                                           mbarger@usbr.gov;                                                               Plan Tribal Consultation
                                                           jan_balsom@nps.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           bheffernan@usbr.gov; lagory@anl.gov;
                                                           KWaldron@usbr.gov;
                                                           NCoulam@usbr.gov;
                                                           rosemary_sucec@nps.gov;
                                                           steve_daron@nps.gov; brucev@anl.gov


  060717         1      005144.pdf    E‐mail     5/22/2012 Vernon Lujan, THPO                             Nancy Coulam, REC                The Pueblo of Pojoaque: Email from Nancy
                                                                                                                                           Coulam‐ Pojoaque claim cultural affiliation with
                                                                                                                                           Glen Canyon
  060718        13      005145.pdf    E‐mail     5/22/2012 Vernon Lujan, THPO                             Adrianne Carr, ANL               The Pueblo of Pojoaque: Email from ANL to
                                                                                                                                           Vernon with project information.
  060731         2      005146.pdf    E‐Mail     5/21/2012 Mary.Seaman@ColoState.EDU;                     Heffernan, Beverley              RE: #64: EIS: Glen Canyon Dam : Long‐Term Exp.
                                                           adrianne@anl.gov;                              <BHeffernan@usbr.gov>
                                                           Rob_P_Billerbeck@nps.gov
  060733         2      005147.pdf    E‐Mail     5/21/2012 LRiley@azgfd.gov; aecarr@anl.gov;              Heffernan, Beverley              RE: LTEMP Cooperating Agency MOU
                                                           lagory@anl.gov;                                <BHeffernan@usbr.gov>
                                                           Rob_P_Billerbeck@nps.gov
  060735         2      005148.pdf    E‐Mail     5/21/2012 aecarr@anl.gov; lagory@anl.gov;                Larry Riley <LRiley@azgfd.gov>   RE: LTEMP Cooperating Agency MOU
                                                           BHeffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov


                                                                                        955 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 956 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                     To                                                 From     Description
   060737        1      005149.pdf   Phone Call   5/21/2012 Vernon Lujan, THPO                              Mary Barger, REC             The Pueblo of Pojoaque: Mary Barger spoke with
                                       Record                                                                                            Vernon. He doesn't have any information.
                                                                                                                                         Vernon wants info so he can decide if Pojoaque
                                                                                                                                         want to consult.
  060738        11      005150.pdf    E‐Mail      5/18/2012 lindaotero@fortmojave.com;           Carr, Adrianne E. <aecarr@anl.gov>      Long‐term Experimental and Management Plan
                                                            mbarger@usbr.gov;                                                            Tribal Consultation
                                                            jan_balsom@nps.gov; brucev@anl.gov;
                                                            lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            bheffernan@usbr.gov
  060749        15      005151.pdf    E‐Mail      5/18/2012 htchair@havasupai‐nsn.gov;           Carr, Adrianne E. <aecarr@anl.gov>      RE: LTEMP Cooperating Agency MOU and Tribal
                                                            htsec1@havasupai‐nsn.gov;                                                    Consultation Plan
                                                            bheffernan@usbr.gov; lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            jan_balsom@nps.gov; brucev@anl.gov;
                                                            mbarger@usbr.gov

  060764         1      005152.pdf     E‐mail     5/18/2012 Linda Otero, Director Cultural Society          Adrianne Carr, ANL           Fort Mojave Tribal Council: Email from Adrianne
                                                                                                                                         inquiring if the Fort Mojave wished to provide
                                                                                                                                         any comments on the draft Tribal consultation
                                                                                                                                         plan,
  060765         1      005153.pdf     E‐mail     5/18/2012 Larry Benallie, Archaeology Compliance Adrianne Carr, ANL                    Gila River Indian Community Council: Email from
                                                            Specialist                                                                   Adrianne inquiring if the GRIC wished to provide
                                                                                                                                         any comments on the draft Tribal consultation
                                                                                                                                         plan.
  060766         1      005154.pdf     E‐mail     5/18/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL           The Havasupai Tribe: Email from ANL inquiring as
                                                            Manakaja, Tribal Secretary                                                   to the status of the MOU and if Havasupai plan to
                                                                                                                                         provide any comments on the Consultation Plan.
                                                                                                                                         Consultation plan attached.

  060767         1      005155.pdf     E‐mail     5/18/2012 Adrianne Carr, ANL                              Peter Bungart, Dept. of CR   The Hualapai Tribe: Email from Peter Bungart
                                                                                                                                         indicating it was his understanding that there
                                                                                                                                         was an agreed upon language with regards to the
                                                                                                                                         MOU. Loretta was not in the office, but he would
                                                                                                                                         try to track it down
  060768         1      005156.pdf     E‐mail     5/18/2012 Peter Bungart, Dept. of CR                      Adrianne Carr, ANL           The Hualapai Tribe: Adrianne responded and
                                                                                                                                         suggested that it may be in the mail. She also
                                                                                                                                         stated that she would be happy to send another
                                                                                                                                         copy of the Tribal Consultation Plan if they
                                                                                                                                         needed it.
  060769        10      005157.pdf     E‐mail     5/18/2012 Jan Balsom, NPS; Adrianne Carr, ANL;            Peter Bungart, Dept. of CR   The Hualapai Tribe: Peter responded with a few
                                                            Mary Barger, REC; Bruce Verhaaren,                                           comments and suggestions for the Plan.
                                                            ANL; Rob Billerbeck, NPS

                                                                                          956 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 957 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                 From                 Description
   060779       10      005158.pdf    E‐Mail     5/17/2012 aecarr@anl.gov; lagory@anl.gov;      Heuslein, Amy                        RE: LTEMP Cooperating Agency MOU
                                                           BHeffernan@usbr.gov;                 <Amy.Heuslein@bia.gov>
                                                           rob_p_billerbeck@nps.gov;
                                                           Garry.Cantley@bia.gov
  060789         2      005159.pdf    E‐Mail     5/17/2012 aecarr@anl.gov;                      Mike <Michael.Yeatts@nau.edu>        Re: LTEMP cooperating agency MOU and Tribal
                                                           LKuwanwisiwma@hopi.nsn.us;                                                Consultation Plan
                                                           bheffernan@usbr.gov; lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov

  060791        13      005160.pdf    E‐Mail     5/17/2012 pbungart@circaculture.com;           Carr, Adrianne E. <aecarr@anl.gov>   RE: LTEMP Cooperating Agency MOU and Tribal
                                                           lorjac@frontiernet.net;                                                   Consultation Plan
                                                           bheffernan@usbr.gov; lagory@anl.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov

  060804        13      005161.pdf    E‐Mail     5/17/2012 kdongoske@cableone.net;             Carr, Adrianne E. <aecarr@anl.gov>    RE: LTEMP Cooperating Agency MOU and Tribal
                                                           bheffernan@usbr.gov;                                                      Consultation Plan
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; mbarger@usbr.gov;
                                                           jan balsom@nps.gov
  060817        13      005162.pdf    E‐Mail     5/17/2012 cbulletts@kaibabpaiute‐nsn.gov;     Carr, Adrianne E. <aecarr@anl.gov>    RE: LTEMP Cooperating Agency MOU and Tribal
                                                           bheffernan@usbr.gov;                                                      Consultatation Plan
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; jan_balsom@nps.gov;
                                                           mbarger@usbr.gov

  060830        13      005163.pdf    E‐Mail     5/17/2012 jasonjohn@navajo‐nsn.gov;            Carr, Adrianne E. <aecarr@anl.gov>   RE: LTEMP Cooperating Agency MOU and Tribal
                                                           alan.downer06@gmail.com;                                                  Consultation Plan
                                                           rob_p_billerbeck@nps.gov;
                                                           bheffernan@usbr.gov; lagory@anl.gov;
                                                           jan_balsom@nps.gov;
                                                           mbarger@usbr.gov

  060843        13      005164.pdf    E‐Mail     5/17/2012 ccoder@yan‐tribe.org;               Carr, Adrianne E. <aecarr@anl.gov>    RE: LTEMP Cooperating Agency MOU and Tribal
                                                           bheffernan@usbr.gov;                                                      Consultation Plan
                                                           rob_p_billerbeck@nps.gov;
                                                           lagory@anl.gov; jan_balsom@nps.gov;
                                                           mbarger@usbr.gov

  060856         2      005165.pdf    E‐mail     5/17/2012 Margaret Vick, Atty                            Kirk LaGory, ANL           The Havasupai Tribe: Kirk informed Margaret that
                                                                                                                                     she was added to the mailing list.
                                                                                        957 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 958 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                            From                  Description
   060858       10      005166.pdf     E‐mail     5/17/2012 Margaret Vick, Atty                             Adrianne Carr, ANL                     The Havasupai Tribe: Email to Margaret with
                                                                                                                                                   MOU attached.
  060868        12      005167.pdf     E‐mail     5/17/2012 Mike Yeatts, Tribal Archaeologist; Leigh Adrianne Carr, ANL                            Hopi: Email from Adrianne inquiring as to the
                                                            Kuwanwisiwma, THPO                                                                     status of the Hopi MOU and if the Hopi wished to
                                                                                                                                                   provide any comments on the draft Tribal
                                                                                                                                                   consultation plan.
  060880         1      005168.pdf     E‐mail     5/17/2012 Adrianne Carr, ANL                              Michael Yeatts, Tribal Archaeologist   Hopi: Mike emailed back and informed Adrianne
                                                                                                                                                   that the MOU was awaiting the Vice‐Chairman's
                                                                                                                                                   signature.
  060881         1      005169.pdf     E‐mail     5/17/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL                     Hopi: Adrianne thanked Mike for the quick
                                                                                                                                                   response.
  060882        12      005170.pdf     E‐mail     5/17/2012 Loretta Jackson‐Kelly, THPO; Peter              Adrianne Carr, ANL                     The Hualapai Tribe: Email from Adrianne
                                                            Bungart, Dept. of CR                                                                   inquiring as to the status of the Hualapai MOU
                                                                                                                                                   and if the Hualapai wished to provide any
                                                                                                                                                   comments on the draft Tribal consultation plan

  060894        12      005171.pdf     E‐mail     5/17/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL                     Kaibab Band of Paiute Indians: Email from
                                                                                                                                                   Adrianne inquiring as to the status of the Hopi
                                                                                                                                                   MOU and if the Kaibab wished to provide any
                                                                                                                                                   comments on the draft Tribal consultation plan.

  060906        12      005172.pdf     E‐mail     5/17/2012 Alan Downer, THPO                               Adrianne Carr, ANL                     The Navajo Nation: Email from Adrianne
                                                                                                                                                   inquiring as to the status of the MOU and asking
                                                                                                                                                   if the NN would like to provide comments on the
                                                                                                                                                   Draft Consultation Plan.
  060918         1      005173.pdf     E‐mail     5/17/2012 Adrianne Carr, ANL                              Alan Downer, THPO                      The Navajo Nation: Alan responded explaining
                                                                                                                                                   the NN approval process for the MOU. It is still
                                                                                                                                                   moving through the legislative process. He has
                                                                                                                                                   not had a chance to review the Consultation Plan
                                                                                                                                                   in full, but comments will be forthcoming.

                                                                                                                                                   Adrianne responded, thanking Alan for his quick
                                                                                                                                                   response and advised she would pass the news
                                                                                                                                                   along.


                                                                                                                                                   Alan responded explaining the NN approval
                                                                                                                                                   process for the MOU. It is still moving through
                                                                                                                                                   the legislative process.

  060919         1      005174.pdf     E‐mail     5/17/2012 Alan Downer, THPO                               Adrianne Carr, ANL                     The Navajo Nation: Adrianne responded,
                                                                                                                                                   thanking Alan for his quick response and advised
                                                                                                                                                   she would pass the news along.
  060920         1      005175.pdf   Phone Call   5/17/2012 Vernon Lujan, THPO                              Mary Barger, REC                       The Pueblo of Pojoaque: Mary Barger left VM
                                      Record                                              958 of 1060                                              with Vernon
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 959 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                              From          Description
   060921       12      005176.pdf     E‐mail      5/17/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL             The Pueblo of Zuni: Email from Adrianne
                                                                                                                                            inquiring as to the status of the Zuni MOU and if
                                                                                                                                            the Zuni wished to provide any comments on the
                                                                                                                                            draft Tribal consultation plan.

  060933        12      005177.pdf     E‐mail      5/17/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL                     Yavapai‐Apache Nation: Email from Adrianne
                                                                                                                                            inquiring as to the status of the Hualapai MOU
                                                                                                                                            and if the Yavapai Apache wished to provide any
                                                                                                                                            comments on the draft Tribal consultation plan

  060945         1      005178.pdf     E‐mail      5/16/2012 Kirk LaGory, ANL                                Margaret Vick, Atty            The Havasupai Tribe: Email from Margaret Vick
                                                                                                                                            asking to be added to the mailing list for LTEMP
                                                                                                                                            and requesting a copy of the MOU.

  060946         3      005179.pdf Meeting Notes   5/16/2012                                                                                The Havasupai Tribe: CA Meeting. Margaret Vick
                                                                                                                                            in attendance
  060949         1      005180.pdf   Phone Call    5/16/2012 Vernon Lujan, THPO                              Mary Barger, REC               The Pueblo of Pojoaque: Mary Barger left VM
                                      Record                                                                                                with Verno
  060950         1      005181.pdf     E‐mail      5/15/2012 Mary Barger, REC                                Cheryl Pailzote, Hydrologist   White Mountain Apache: Email from Cheryl
                                                                                                                                            Pailzote‐no impact to WMAT‐will recommend to
                                                                                                                                            Chairman do not need to be cooperators.
  060951         1      005182.pdf     E‐mail      5/15/2012 Cheryl Pailzote, Hydrologist                    Mary Barger, REC               White Mountain Apache: Email Response from
                                                                                                                                            REC‐no letter is needed, email will suffice.

  060952         1      005183.pdf   Phone Call    5/15/2012 Beverly Heffernan, REC; Mary Barger,            Jan Balsom, NPS                Yavapai‐Apache Nation: Jan spoke to Chris and
                                      Record                 REC                                                                            the Yavapai would like to wait to see a list of the
                                                                                                                                            final alternatives before determining if they are
                                                                                                                                            want a meeting
  060953         3      005184.pdf     E‐mail      5/14/2012 NPS, ANL, REC                                   Steve Daron, NPS               Fort Mojave Tribal Council: Steve sent notes from
                                                                                                                                            the meeting with the Fort Mojave. He noted that
                                                                                                                                            during the meeting the Fort Mojave requested
                                                                                                                                            contact information for the cultural staff working
                                                                                                                                            on LTEMP. Steve made a list and wanted to
                                                                                                                                            know if he should add anybody.

  060956         4      005185.pdf   Phone Call    5/14/2012 NPS, ANL, REC                                   Steve Daron, NPS LAKE          Gila River Indian Community Council: Steve spoke
                                      Record                                                                                                with Larry Benallie. Mr. Benallie advised that the
                                                                                                                                            GRIC does not want a meeting at this time. They
                                                                                                                                            would like to remain on the mailing list and
                                                                                                                                            would like a copy of the Draft Tribal Perspectives.
                                                                                                                                            May want a meeting after the alternatives have
                                                                                                                                            been chosen.


                                                                                           959 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 960 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From     Description
   060960        4      005186.pdf     E‐mail     5/14/2012 John Bathke, THPO                               Steve Daron, NPS LAKE    Fort Yuma Quechan Tribe: Steven sent John an
                                                                                                                                     email with some potential dates for a meeting

  060964         4      005187.pdf     E‐mail     5/14/2012 NPS, REC, ANL                                   Steve Daron, NPS LAKE    Ak Chin: Steve informed project personnel that
                                                                                                                                     he spoke with Carol Antone. Sent 11/30 letter.
                                                                                                                                     Phone‐call follow‐up, but no response.

  060968         4      005188.pdf     E‐mail     5/14/2012 Shane Antone                                    Steve Daron, NPS LAKE    Salt River Pima‐Maricopa Indian Community:
                                                                                                                                     Email from NPS‐left messages with Shane
                                                                                                                                     Antone. No response as of yet.
  060972         1      005189.pdf   Phone Call   5/14/2012 Vernon Lujan, THPO                              Mary Barger, REC         The Pueblo of Pojoaque: Mary Barger spoke with
                                      Record                                                                                         Linda‐Linda gave her Vernon's cell
  060973         1      005190.pdf   Phone Call   5/14/2012 Peter Pino, Tribal Administrator                Mary Barger, REC         Pueblo of Zia: Mary spoke with Peter and he
                                      Record                                                                                         indicated the best day for a meeting would be
                                                                                                                                     May 22 or 23
  060974         1      005191.pdf     E‐mail     5/12/2012 Mary Barger, REC                                Mark Altaha, THPO        White Mountain Apache: Email from THPO to
                                                                                                                                     REC‐inquire with Cheryl Pailzote
  060975         4      005192.pdf    E‐Mail      5/11/2012 alan.downer06@gmail.com;              LaGory, Kirk E. <lagory@anl.gov>   Next Steps in the LTEMP EIS Process
                                                            Amy.Heuslein@bia.gov;
                                                            bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            BENNION@wapa.gov;
                                                            dave.slick@srpnet.com;
                                                            dweedman@azgfd.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            doug.milligan@srpnet.com;
                                                            garry.cantley@bia.gov;
                                                            jbird@ucrcommission.com;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; htsec1@havasupai‐nsn.gov;
                                                            jharkins@crc.nv.gov;
                                                            jcrandell@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            michael.yeatts@nau.edu;
                                                            pbungart@circaculture.com;
                                                            ted@uamps.com; aecarr@anl.gov;
                                                            Bert_Frost@nps.gov;


                                                                                          960 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 961 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                  From               Description
   060979        3      005193.pdf     E‐mail    5/11/2012 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                    The Navajo Nation: Email from ANL with
                                                                                                                                   attachment letter from NPS/REC with current
                                                                                                                                   LTEMP schedule.
  060982         3      005194.pdf    E‐mail     5/11/2012 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                Yavapai‐Apache Nation: Email from ANL with
                                                                                                                                   attachment letter from NPS/REC with current
                                                                                                                                   LTEMP schedule.
  060985         3      005195.pdf    E‐mail     5/11/2012 Kurt Dongoske, THPO                             Kirk LaGory, ANL        The Pueblo of Zuni: Email from ANL with
                                                                                                                                   attachment letter from NPS/REC with current
                                                                                                                                   LTEMP schedule.
  060988         3      005196.pdf    E‐mail     5/11/2012 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL        The Hualapai Tribe: Email from ANL with
                                                           Bungart, Dept. of CR                                                    attachment letter from NPS/REC with current
                                                                                                                                   LTEMP schedule.
  060991         3      005197.pdf    E‐mail     5/11/2012 Don Watahomigie, Chairman; Jaycee               Kirk LaGory, ANL        The Havasupai Tribe: Email from ANL with
                                                           Manakaja, Tribal Secretary                                              attachment letter from NPS/REC with current
                                                                                                                                   LTEMP schedule.
  060994         3      005198.pdf    E‐mail     5/11/2012 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL        Hopi: Email from ANL with attachment letter
                                                                                                                                   from NPS/REC with current LTEMP schedule.
  060997         3      005199.pdf    E‐mail     5/11/2012 Charley Bulletts, CRD                           Kirk LaGory, ANL        Kaibab Band of Paiute Indians: Email from ANL
                                                                                                                                   with attachment letter from NPS/REC with
                                                                                                                                   current LTEMP schedule




                                                                                         961 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 962 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                    From            Description
   061000        1      005200.pdf    E‐Mail     5/10/2012 alan.downer06@gmail.com;              LaGory, Kirk E. <lagory@anl.gov>   Reminder‐‐LTEMP Cooperating Conference Call
                                                           Amy.Heuslein@bia.gov;                                                    on May 16
                                                           bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           BENNION@wapa.gov;
                                                           dave.slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           doug.milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           jharkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           lesley_fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           ted@uamps.com; aecarr@anl.gov;
                                                           Bert_Frost@nps.gov;
  061001        16      005201.pdf    E‐Mail     5/10/2012 mary@maryorton.com;                 Whetton, Linda A                     Request for PPT & here's the one from Billerback
                                                           BHeffernan@usbr.gov                 <LWhetton@usbr.gov>
  061017         1      005202.pdf    E‐mail     5/10/2012 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                     The Navajo Nation: Email reminder of May 16 CA
                                                                                                                                    meeting with topics for discussion and call‐in
                                                                                                                                    information.
  061018         1      005203.pdf    E‐mail     5/10/2012 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                 Yavapai‐Apache Nation: Email reminder of May
                                                                                                                                    16 CA meeting with topics for discussion and call‐
                                                                                                                                    in information
  061019         1      005204.pdf    E‐mail     5/10/2012 Kurt Dongoske, THPO                             Kirk LaGory, ANL         The Pueblo of Zuni: Email reminder of May 16 CA
                                                                                                                                    meeting with topics for discussion and call‐in
                                                                                                                                    information.
  061020         1      005205.pdf    E‐mail     5/10/2012 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL         The Hualapai Tribe: Email reminder of May 16 CA
                                                           Bungart, Dept. of CR                                                     meeting with topics for discussion and call‐in
                                                                                                                                    information
  061021         1      005206.pdf    E‐mail     5/10/2012 Don Watahomigie, Chairman; Jaycee               Kirk LaGory, ANL         The Havasupai Tribe: Email reminder of May 16
                                                           Manakaja, Tribal Secretary                                               CA meeting with topics for discussion and call‐in
                                                                                                                                    information

                                                                                         962 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 963 of 1060
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                    Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                        To                                              From      Description
   061022        1      005207.pdf       E‐mail      5/10/2012 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL              Hopi: Email reminder of May 16 CA meeting with
                                                                                                                                             topics for discussion and call‐in information.

  061023         1      005208.pdf      E‐mail       5/10/2012 Charley Bulletts, CRD                           Kirk LaGory, ANL              Kaibab Band of Paiute Indians: Email reminder of
                                                                                                                                             May 16 CA meeting with topics for discussion and
                                                                                                                                             call‐in information.
  061024         2      005209.pdf      Letter       5/10/2012                                                                               Letter: Letter from Reclamation and NPS to
                                                                                                                                             cooperating agencies with draft LTEMP EIS
                                                                                                                                             schedule and ccoperator involvement steps.
  061026         2      005210.pdf   Press Release   5/10/2012 Interested Parties                              Glen Knowles (BOR)            Announcement Reclamation and NPS Announce
                                                                                                               Rob Billerbeck (NPS)          Schedule for the LTEMP EIS [Posted on LTEMP
                                                                                                                                             Website]
  061028         1      005211.pdf      E‐Mail       5/8/2012    lorjac@frontiernet.net;                       Heffernan, Beverley           RE: 2011 Hualapai Report
                                                                 pbungart@circaculture.com;                    <BHeffernan@usbr.gov>
                                                                 mcrawford@usbr.gov;
                                                                 mbarger@usbr.gov;
                                                                 dawn.hubbs101@gmail.com
  061029         1      005212.pdf      E‐Mail       5/8/2012    BHeffernan@usbr.gov;                          Loretta Jackson‐Kelly         RE: 2011 Hualapai Report
                                                                 pbungart@circaculture.com;                    <lorjac@frontiernet.net>
                                                                 mcrawford@usbr.gov;
                                                                 mbarger@usbr.gov;
                                                                 dawn.hubbs101@gmail.com
  061030         1      005213.pdf    Phone Call     5/8/2012    John Bathke, THPO                             Steve Daron, NPS LAKE         Fort Yuma Quechan Tribe: Steve spoke with John
                                       Record                                                                                                Bathke. He indicated that the Cultural
                                                                                                                                             Committee would like a presentation on the
                                                                                                                                             LTEMP project. He asked Steve to figure out
                                                                                                                                             some dates when NPS/REC could come give a
                                                                                                                                             presentation.
  061031         2      005214.pdf      E‐Mail       5/7/2012    wrrist@sbcglobal.net;                         Heffernan, Beverley           RE: Linked In invitation
                                                                 wrist@kessingerhunter.com                     <BHeffernan@usbr.gov>
  061033         2      005215.pdf      E‐Mail       5/7/2012    BHeffernan@usbr.gov                           Wally Rist                    Re: Linked In invitation
                                                                                                               <wrist@kessingerhunter.com>




                                                                                             963 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 964 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From            Description
   061035       62      005216.pdf Meeting Notes   5/4/2012                                                                                     Fort Mojave Tribal Council: REC and NPS met
                                                                                                                                                with Tribal Representatives from the Fort Mojave
                                                                                                                                                Tribe. Beverly gave PowerPoint presentation.
                                                                                                                                                Attendees expressed the following concerns: (1)
                                                                                                                                                Tribe views the river as a living thing and the
                                                                                                                                                Tribe is part of the river. (2) The Tribe was here
                                                                                                                                                before the dams, laws, and regulations. (3) The
                                                                                                                                                natural flow of the river has already been
                                                                                                                                                affected so the Tribal lifeway has already been
                                                                                                                                                affected. (4) Concerned about declining numbers
                                                                                                                                                of native plants and animals, and invasive
                                                                                                                                                species. (5) Concerned about water quality and
                                                                                                                                                pollution. (6) The river corridor has value to the
                                                                                                                                                Tribe (7) Tribe has been asked for info before and
                                                                                                                                                they are not sure why they should give the info
                                                                                                                                                and if it would be protected. Beverly explained
                                                                                                                                                that the best place to explain their relationship
                                                                                                                                                and concerns with the river would be in the Tribal
                                                                                                                                                Perspectives Section of the EIS. Reps asked
                                                                                                                                                about agency cultural staff to contact about
                                                                                                                                                project.

  061097        10      005217.pdf     E‐Mail      5/3/2012   tammylpino@yahoo.com;                         Barger, Mary E <mbarger@usbr.gov>   Long‐Term Experimental and Management Plan
                                                              BHeffernan@usbr.gov;                                                              Tribal Consultation
                                                              Jan_Balsom@nps.gov;
                                                              Janet_Cohen@nps.gov;
                                                              rob p billerbeck@nps.gov
  061107        10      005218.pdf     E‐mail      5/3/2012   Peter Pino, Tribal Administrator              Mary Barger, REC                    Pueblo of Zia: Mary emailed Tammy Pino a copy
                                                                                                                                                of the Draft Tribal Consultation Plan and asked
                                                                                                                                                her give it to Peter.
  061117         1      005219.pdf     E‐mail      5/3/2012   Peter Steere, THPO                            Mary Barger, REC                    Tohono O’odham Nation: Email from Mary
                                                                                                                                                Barger stating Peter Steere indicated TO do not
                                                                                                                                                wish to participate in LTEMP.
  061118         1      005220.pdf     E‐mail      5/3/2012   Nichole Carnivale                             Mary Barger, REC                    The Pueblo of Nambe: Email from Mary Barger‐
                                                                                                                                                mailing list only ‐ btv
  061119         1      005221.pdf   Phone Call    5/3/2012   Adrianne Carr, ANL, et al                     Mary Barger, REC                    Pueblo of Zia: Mary spoke with the Zia. They will
                                      Record                                                                                                    get back to her on a date for a meeting.
  061120         1      005222.pdf   Phone Call    5/3/2012   Adrianne Carr, ANL, et al                     Mary Barger, REC                    The Pueblo of Pojoaque: Email from Mary Barger‐
                                      Record                                                                                                    REC is in process of setting up meeting

  061121         1      005223.pdf   Phone Call    5/3/2012   Mark Altaha, THPO                             Mary Barger, REC                    White Mountain Apache: Email from Mary Barger‐
                                      Record                                                                                                    spoke with Mark Altaha‐does not understand
                                                                                                                                                why the tribe wants to consult. Will check and
                                                                                          964 of 1060                                           get back.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 965 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                               From         Description
   061122        3      005224.pdf     E‐mail    5/3/2012   Mark Altaha, THPO                             Mary Barger, REC                 White Mountain Apache: Email from REC to
                                                                                                                                           THPO inquiring about meeting
  061125        12      005225.pdf    E‐Mail     5/1/2012   aecarr@anl.gov; BStewart@azgfd.gov;           Larry Riley <LRiley@azgfd.gov>   RE: LTEMP Cooperating Agency MOU
                                                            DWeedman@azgfd.gov;
                                                            LDeHart@azgfd.gov;
                                                            BHeffernan@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov

  061137         1      005226.pdf    E‐Mail     5/1/2012   lriley@azgfd.gov;                    Carr, Adrianne E. <aecarr@anl.gov>        LTEMP Cooperating Agency MOU
                                                            dweedman@azgfd.gov;
                                                            bheffernan@usbr.gov; lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov

  061138         2      005227.pdf    E‐Mail     5/1/2012   ccoder@yan‐tribe.org;                Carr, Adrianne E. <aecarr@anl.gov>        LTEMP Cooperating Agency MOU
                                                            bheffernan@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov
  061140         2      005228.pdf    E‐Mail     5/1/2012   ccoder@yan‐tribe.org;                Carr, Adrianne E. <aecarr@anl.gov>        LTEMP Cooperating Agency MOU
                                                            bheffernan@usbr.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            lagory@anl.gov
  061142         2      005229.pdf    E‐Mail     5/1/2012   htsec1@havasupai‐nsn.gov;            Carr, Adrianne E. <aecarr@anl.gov>        LTEMP Cooperating Agency MOU
                                                            bheffernan@usbr.gov; lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov

  061144         1      005230.pdf    E‐Mail     5/1/2012   michael.yeatts@nau.edu;              Carr, Adrianne E. <aecarr@anl.gov>        LTEMP cooperating agency MOU
                                                            bheffernan@usbr.gov; lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov

  061145         1      005231.pdf    E‐mail     5/1/2012   Don Watahomigie, Chairman; Jaycee             Adrianne Carr, ANL               The Havasupai Tribe: Email inquiring as to the
                                                            Manakaja, Tribal Secretary                                                     status of the Havasupai MOU.
  061146         1      005232.pdf    E‐mail     5/1/2012   Mike Yeatts, Tribal Archaeologist             Adrianne Carr, ANL               Hopi: Email inquiring as to status of MOU.
  061147         1      005233.pdf    E‐mail     5/1/2012   Charley Bulletts, CRD                         Adrianne Carr, ANL               Kaibab Band of Paiute Indians: Email inquiring as
                                                                                                                                           to status of MOU.
  061148        13      005234.pdf    Letter     5/1/2012                                                                                  Memorandum of Understanding between Bureau
                                                                                                                                           of Reclamation and National Park Service, signed
                                                                                                                                           by Reclamation: A. Gold for Larry Walkoviak, on
                                                                                                                                           May 3, 2012; National Park Service: Herbert C.
                                                                                                                                           Frost on May 21, 2012, Laura Joss for John
                                                                                                                                           Wessels on May 7, 2012, George T. for Christine
                                                                                                                                           Lehnertz on May 17, 2012

  061161         1      005235.pdf    E‐mail     5/1/2012   Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                         The Navajo Nation: Email inquiring as to status of
                                                                                                                                           MOU.
                                                                                        965 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 966 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From               Description
   061162        1      005236.pdf     E‐mail    5/1/2012   Kurt Dongoske, THPO                           Adrianne Carr, ANL                  The Pueblo of Zuni: Email inquiring as to status of
                                                                                                                                              MOU
  061163         1      005237.pdf    E‐mail     5/1/2012   Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL                        Yavapai‐Apache Nation: MOU status inquiry

  061164         9      005238.pdf    E‐Mail     4/30/2012 aecarr@anl.gov; bheffernan@usbr.gov; LaGory, Kirk E. <lagory@anl.gov>              FW: LTEMP Cooperating Agency MOU
                                                           rob_p_billerbeck@nps.gov

  061173        10      005239.pdf    E‐Mail     4/30/2012 peter.steere@tonation‐nsn.gov;                 Barger, Mary E <mbarger@usbr.gov>   Long‐Term Experimental and Management Plan
                                                           Jan_Balsom@nps.gov;                                                                Tribal Consultation
                                                           BHeffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Janet Cohen@nps.gov
  061183        10      005240.pdf    E‐Mail     4/30/2012 peter.steere@tonation‐nsn.gov;                 Barger, Mary E <mbarger@usbr.gov>   Long‐Term Experimental and Management Plan
                                                           Jan_Balsom@nps.gov;                                                                Tribal Consultation
                                                           BHeffernan@usbr.gov;
                                                           rob_p_billerbeck@nps.gov;
                                                           Janet Cohen@nps.gov
  061193         2      005241.pdf    E‐Mail     4/30/2012 KGrantz@usbr.gov                               Don Ostler                          No Subject
                                                                                                          <dostler@ucrcommission.com>
  061195         5      005242.pdf    E‐Mail     4/30/2012 Rob_P_Billerbeck@nps.gov;                      Larry Riley <LRiley@azgfd.gov>      RE: Fw: Agreement between Reclamation, NPS
                                                           BHeffernan@usbr.gov;                                                               and the Arizona Game and Fish Commission
                                                           BStewart@azgfd.gov;
                                                           DWeedman@azgfd.gov
  061200        10      005243.pdf    E‐Mail     4/30/2012 Rob_P_Billerbeck@nps.gov;                      Rob_P_Billerbeck@nps.gov            Re: Fw: Agreement between Reclamation, NPS
                                                           LRiley@azgfd.gov;                                                                  and the Arizona Game and Fish Commission
                                                           BHeffernan@usbr.gov;
                                                           Justin.Tade@sol.doi.gov;
                                                           Robert.Snow@sol.doi.gov
  061210        10      005244.pdf    E‐Mail     4/30/2012 Rob_P_Billerbeck@nps.gov;                      Rob_P_Billerbeck@nps.gov            Re: Fw: Agreement between Reclamation, NPS
                                                           LRiley@azgfd.gov;                                                                  and the Arizona Game and Fish Commission
                                                           BHeffernan@usbr.gov;
                                                           Justin.Tade@sol.doi.gov;
                                                           Robert.Snow@sol.doi.gov
  061220        10      005245.pdf    E‐Mail     4/27/2012 pbungart@circaculture.com;                     Rob_P_Billerbeck@nps.gov            LTEMP Cooperating Agency MOU for Hualapai
                                                           BHeffernan@usbr.gov;                                                               tribe
                                                           Justin.Tade@sol.doi.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           lagory@anl.gov; aecarr@anl.gov
  061230        10      005246.pdf    E‐Mail     4/27/2012 pbungart@circaculture.com;                     Rob_P_Billerbeck@nps.gov            LTEMP Cooperating Agency MOU for Hualapai
                                                           BHeffernan@usbr.gov;                                                               tribe
                                                           Justin.Tade@sol.doi.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           lagory@anl.gov; aecarr@anl.gov

                                                                                        966 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 967 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                             From   Description
   061240        9      005247.pdf     E‐mail     4/27/2012 Peter Bungart, Dept. of CR                      Rob Billerbeck, NPS     The Hualapai Tribe: Email from Rob Billerbeck to
                                                                                                                                    Peter Bungart informing him that his last edit was
                                                                                                                                    accepted by the solicitors. MOU with new
                                                                                                                                    language was attached.

  061249        11      005248.pdf   Phone Call   4/27/2012 Nichole Carnivale                               Mary Barger, REC        The Pueblo of Nambe: Mary Barger called
                                      Record                                                                                        Nichole Carnivale and left a message on both
                                                                                                                                    phones in regards to the meeting that was
                                                                                                                                    suggested.
  061260         6      005249.pdf    E‐Mail      4/25/2012 Jan_Balsom@nps.gov; cibarre@q.com; Whetton, Linda A                     Request for Review ‐> Meeting Notes
                                                            capron@wapa.gov;                   <LWhetton@usbr.gov>
                                                            Lori_Caramanian@ios.doi.gov;
                                                            cuszhman@yahoo.com;
                                                            jerryleecox@durango.net;
                                                            mcrawford@usbr.gov;
                                                            kdongoske@cableone.net;
                                                            hfairley@usgs.gov;
                                                            lesley_fitzpatrick@fws.gov;
                                                            m3research@starband.net;
                                                            pgrams@usgs.gov;
                                                            John_Halliday@ios.doi.gov;
                                                            Chris_Hughes@nps.gov;
                                                            creda@qwest.net;
                                                            smdjansen@gmail.com;
                                                            vkartha@azwater.gov;
                                                            leanette@maryorton.com;
                                                            gknowles@usbr.gov;
                                                            ted.kowalski@state.co.us;
                                                            DKubly@usbr.gov; tmelis@usgs.gov;
                                                            mary@maryorton.com;
                                                            dostler@ucrcommission.com;
                                                            cspalmer@wapa.gov;
                                                            spistorius@usgs.gov;
                                                            rgl97marty@rozellegroup.com;




                                                                                          967 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 968 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From   Description
   061266       193     005250.pdf    E‐Mail     4/25/2012 pfbenemelis@azwater.gov;                       Bruninga, William M     7 Basin States Technical Committee: slides from
                                                           jcarter@hkcf‐law.com;                          <WBruninga@usbr.gov>    last week's meeting attached
                                                           jcrandell@crc.nv.gov; ccullom@cap‐
                                                           az.com; alex.davis@state.co.us;
                                                           david.donnelly@lvvwd.com;
                                                           john.entsminger@snwa.com;
                                                           kevin.flanigan@state.nm.us;
                                                           dfogerson@sdcwa.org;
                                                           lgallagher@sdcwa.org;
                                                           djgross@azwater.gov;
                                                           jharkins@crc.nv.gov;
                                                           Paul.Harms@state.nm.us;
                                                           csharris@crb.ca.gov;
                                                           whasencamp@mwdh2o.com;
                                                           bhenning@cap‐az.com;
                                                           dkikeya@azwater.gov;
                                                           jeff.johnson@snwa.com;
                                                           dkanzer@crwcd.org; mlking@iid.com;
                                                           robertking@utah.gov;
                                                           ted.kowalski@state.co.us;
                                                           ekuhn@crwcd.org;
                                                           Karen.Kwon@state.co.us;
                                                           jlambeck@mwdh2o.com;
                                                           lliu@crb.ca.gov;
                                                           Jim.Lochhead@denverwater.org;




                                                                                        968 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 969 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                            From                Description
   061459       193     005251.pdf    E‐Mail      4/25/2012 pfbenemelis@azwater.gov;                       Bruninga, William M                  7 Basin States Technical Committee: slides from
                                                            jcarter@hkcf‐law.com;                          <WBruninga@usbr.gov>                 last week's meeting attached
                                                            jcrandell@crc.nv.gov; ccullom@cap‐
                                                            az.com; alex.davis@state.co.us;
                                                            david.donnelly@lvvwd.com;
                                                            john.entsminger@snwa.com;
                                                            kevin.flanigan@state.nm.us;
                                                            dfogerson@sdcwa.org;
                                                            lgallagher@sdcwa.org;
                                                            djgross@azwater.gov;
                                                            jharkins@crc.nv.gov;
                                                            Paul.Harms@state.nm.us;
                                                            csharris@crb.ca.gov;
                                                            whasencamp@mwdh2o.com;
                                                            bhenning@cap‐az.com;
                                                            dkikeya@azwater.gov;
                                                            jeff.johnson@snwa.com;
                                                            dkanzer@crwcd.org; mlking@iid.com;
                                                            robertking@utah.gov;
                                                            ted.kowalski@state.co.us;
                                                            ekuhn@crwcd.org;
                                                            Karen.Kwon@state.co.us;
                                                            jlambeck@mwdh2o.com;
                                                            lliu@crb.ca.gov;
                                                            Jim.Lochhead@denverwater.org;
  061652        11      005252.pdf   Phone Call   4/25/2012 Nichole Carnivale                              Mary Barger, REC                    The Pueblo of Nambe: Mary Barger called
                                      Record                                                                                                   Nichole Carnivale and left a message on both
                                                                                                                                               phones in regards to the meeting that was
                                                                                                                                               suggested.
  061663         2      005253.pdf    E‐Mail      4/24/2012 dostler@ucrcommission.com;                     Knowles, Glen W <gknowles@usbr.gov> RE: Response to Letter Dated March 22, 2012
                                                            estevan.lopez@state.nm.us;
                                                            dennisstrong@utah.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            safabritz@azwater.gov;
                                                            ptyrre@seo.wyo.gov;
                                                            Melissa.Trammel@LVVWD.com;
                                                            JHarkins@crc.nv.gov;
                                                            Bart@Fisherwireless.com;
                                                            jatwood@crc.nv.gov;
                                                            BHeffernan@usbr.gov;
                                                            Rob P Billerbeck@nps gov


                                                                                         969 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 970 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From                  Description
   061665        2      005254.pdf    E‐Mail      4/24/2012 dostler@ucrcommission.com;          Knowles, Glen W <gknowles@usbr.gov>   RE: Response to Letter Dated March 22, 2012
                                                            estevan.lopez@state.nm.us;
                                                            dennisstrong@utah.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            safabritz@azwater.gov;
                                                            ptyrre@seo.wyo.gov;
                                                            Melissa.Trammel@LVVWD.com;
                                                            JHarkins@crc.nv.gov;
                                                            Bart@Fisherwireless.com;
                                                            jatwood@crc.nv.gov;
                                                            BHeffernan@usbr.gov;
                                                            Rob P Billerbeck@nps gov
  061667        10      005255.pdf    E‐Mail      4/24/2012 vernon@poehcenter.com;              Barger, Mary E <mbarger@usbr.gov>     Long‐Term Experimental and Management Plan
                                                            Jan_Balsom@nps.gov; brucev@anl.gov;                                       Tribal Consultation
                                                            rob_p_billerbeck@nps.gov;
                                                            BHeffernan@usbr.gov

  061677        10      005256.pdf    E‐Mail      4/24/2012 markaltaha@wmat.us;                 Barger, Mary E <mbarger@usbr.gov>     Long‐term Experimental and Management Plan
                                                            Jan_Balsom@nps.gov; brucev@anl.gov;                                       Tribal Consultation
                                                            rob_p_billerbeck@nps.gov;
                                                            BHeffernan@usbr.gov

  061687        10      005257.pdf    E‐Mail      4/24/2012 larry.benallie@gric.nsn.us;         Barger, Mary E <mbarger@usbr.gov>     Long‐Term Experimental and Management Plan
                                                            Jan_Balsom@nps.gov; brucev@anl.gov;                                       Tribal Consultation
                                                            rob_p_billerbeck@nps.gov;
                                                            BHeffernan@usbr.gov

  061697         9      005258.pdf    E‐Mail      4/24/2012 lagory@anl.gov; bheffernan@usbr.gov; Slick David P (Dave)                 LTEMP Cooperating Agency MOU
                                                            Rob_P_Billerbeck@nps.gov;            <Dave.Slick@srpnet.com>
                                                            Doug.Milligan@srpnet.com

  061706         1      005259.pdf   Phone Call   4/24/2012 Jan Balsom, NPS                                Steve Daron, NPS LAKE      Fort Mojave Tribal Council: Steve received a call
                                      Record                                                                                          from Linda Otero, Director, Aha Makav Cultural
                                                                                                                                      Society. They would like to schedule it from
                                                                                                                                      Friday May 4, at 10 am at their office. This
                                                                                                                                      meeting would be a general overview of the
                                                                                                                                      project.
  061707        10      005260.pdf     E‐mail     4/24/2012 Larry Benallie, Archaeology Compliance Mary Barger, REC                   Gila River Indian Community Council: Mary
                                                            Specialist                                                                emailed Larry Benallie a copy of the Draft Tribal
                                                                                                                                      Consultation Plan
  061717        10      005261.pdf   Phone Call   4/24/2012 Vernon Lujan, THPO                             Mary Barger, REC           The Pueblo of Pojoaque: Email from REC with
                                      Record                                                                                          Tribal LTEMP process.
                                                                                                                                      Consultation plan

                                                                                         970 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 971 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                 From                Description
   061727       10      005262.pdf    E‐Mail     4/23/2012 lindaotero@fortmojave.com;          Barger, Mary E <mbarger@usbr.gov>   Long‐Term and Experimental Management Plan
                                                           Jan_Balsom@nps.gov; brucev@anl.gov;                                     Tribal Consultation
                                                           rob_p_billerbeck@nps.gov

  061737        10      005263.pdf    E‐Mail     4/23/2012 Larry.Benalllie@gric.nsn.us;        Barger, Mary E <mbarger@usbr.gov>   Long‐Term Experimental and Management Plan
                                                           Jan_Balsom@nps.gov; brucev@anl.gov;                                     Tribal Consultation
                                                           rob_p_billerbeck@nps.gov

  061747        10      005264.pdf    E‐mail     4/23/2012 Linda Otero, Director Cultural Society          Mary Barger, REC        Fort Mojave Tribal Council: Mary e‐mailed Linda a
                                                                                                                                   copy of the Draft Tribal Resources Consultation
                                                                                                                                   Plan
  061757        10      005265.pdf    E‐mail     4/23/2012 Larry Benallie, Archaeology Compliance Mary Barger, REC                 Gila River Indian Community Council: Mary
                                                           Specialist                                                              emailed Larry Benallie a copy of the Draft Tribal
                                                                                                                                   Consultation Plan
  061767         1      005266.pdf    E‐mail     4/23/2012 Peter Bungart, Dept. of CR                      Rob Billerbeck, NPS     The Hualapai Tribe: Email from Rob Billerbeck to
                                                                                                                                   Peter Bungart informing him that he would run it
                                                                                                                                   by the solicitors and let him know within the next
                                                                                                                                   few days.
  061768        10      005267.pdf    E‐Mail     4/20/2012 LRiley@azgfd.gov;                      Rob_P_Billerbeck@nps.gov         Re: Agreement between Reclamation, NPS and
                                                           BHeffernan@usbr.gov;                                                    the Arizona Game and Fish Commission
                                                           BStewart@azgfd.gov;
                                                           DWeedman@azgfd.gov;
                                                           james.odenkirk@azag.gov
  061778        11      005268.pdf    E‐Mail     4/20/2012 pbungart@circaculture.com;             Rob_P_Billerbeck@nps.gov         RE: LTEMP Cooperating Agency MOU
                                                           lorjac@frontiernet.net;
                                                           gknowles@usbr.gov;
                                                           Robert.Snow@sol.doi.gov;
                                                           Justin.Tade@sol.doi.gov;
                                                           BHeffernan@usbr.gov; lagory@anl.gov;
                                                           aecarr@anl.gov;
                                                           sol@bridge1.iqgbcloud.local
  061789         9      005269.pdf    E‐mail     4/20/2012 Loretta Jackson‐Kelly, THPO; Peter     Rob Billerbeck, NPS              The Hualapai Tribe: Email from Rob Billerbeck to
                                                           Bungart, Dept. of CR; Kirk LaGory, ANL                                  Peter Bungart thanking him for his call this
                                                                                                                                   morning regarding the MOU. Rob explained that
                                                                                                                                   there was an issue with trying to incorporate the
                                                                                                                                   suggested change based on Departmental
                                                                                                                                   regulations. Rob suggested additional language
                                                                                                                                   to help incorporate the Hualapai concerns. Rob
                                                                                                                                   offered to continue to work with Hualapai if this
                                                                                                                                   suggestion did not appropriately address their
                                                                                                                                   concern. MOU with suggested language was
                                                                                                                                   attached.


                                                                                         971 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 972 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                From                            Description
   061798       11      005270.pdf    E‐Mail     4/18/2012 CCoder@yan‐tribe.org;                Jan_Balsom@nps.gov                            Long‐Term Experimental and Management Plan
                                                           barger@ecentral.com; brucev@anl.gov;                                               Tribal Consultation
                                                           Rob_P_Billerbeck@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local

  061809        11      005271.pdf    E‐Mail     4/18/2012 Cbulletts@kaibabpaiute‐nsn.gov;      Jan_Balsom@nps.gov                            Long‐Term Experimental and Management Plan
                                                           barger@ecentral.com; brucev@anl.gov;                                               Tribal Consultation
                                                           Rob_P_Billerbeck@nps.gov;
                                                           mbarger@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local

  061820         2      005272.pdf    E‐Mail     4/18/2012 Theodore_S_Melis/BRD/USGS/DOI.USG Rob_P_Billerbeck@nps.gov                         Re: Fw: Basin States meeting in Las Vegas on
                                                           S.NPSX@nps.gov;                                                                    April 23rd
                                                           BHeffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           Lori_Caramanian/ASWS/OS/DOI.DOI@n
                                                           ps.gov;
                                                           ROBERT_SNOW/HQ/SOL/DOI.SOL@nps.
                                                           gov; bor@bridge1.iqgbcloud.local

  061822         4      005273.pdf    E‐Mail     4/18/2012 gknowles@usbr.gov;                             Jan_Balsom@nps.gov                  Re: Meeting with Zuni on LTEMP
                                                           barger@ecentral.com;
                                                           BHeffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           bor@bridge1.iqgbcloud.local
  061826         4      005274.pdf    E‐Mail     4/18/2012 Jan_Balsom@nps.gov;                            gknowles@usbr.gov on behalf of      RE: Meeting with Zuni on LTEMP
                                                           barger@ecentral.com;                           Knowles, Glen W
                                                           BHeffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           bor@bridge1.iqgbcloud.local
  061830         2      005275.pdf    E‐Mail     4/18/2012 AGold@usbr.gov; LIams@usbr.gov;                skseaholm@gmail.com on behalf of    Re: Powerpoint Slides from Flagstaff Meeting
                                                           BHeffernan@usbr.gov;                           Sandra Seaholm
                                                           gknowles@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  061832         2      005276.pdf    E‐Mail     4/18/2012 skseaholm@gmail.com;                           AGold@usbr.gov on behalf of Gold,   Powerpoint Slides from Flagstaff Meeting
                                                           LIams@usbr.gov;                                Anamarie
                                                           BHeffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  061834        11      005277.pdf    E‐mail     4/18/2012 Don Watahomigie, Chairman                      Jan Balsom, NPS                     The Havasupai Tribe: Email to Don Watahomigie
                                                                                                                                              with Dra consulta on Plan.
                                                                                                                                              Email with consulta on plan. Asking for
                                                                                                                                              comments and suggestions.
                                                                                        972 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 973 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                        To                                              From   Description
   061845       11      005278.pdf     E‐mail      4/18/2012 Leigh Kuwanwisiwma, THPO; Michael               Jan Balsom, NPS            Hopi: Email with consultation plan. Asking for
                                                             Yeatts, Tribal Archaeologist                                               comments and suggestions.
  061856        11      005279.pdf     E‐mail      4/18/2012 Loretta Jackson‐Kelly, THPO                     Jan Balsom, NPS            The Hualapai Tribe: Email with consultation plan.
                                                                                                                                        Asking for comments and suggestions.
  061867        11      005280.pdf     E‐mail      4/18/2012 Charley Bulletts, CRD                           Jan Balsom, NPS            Kaibab Band of Paiute Indians: Email with
                                                                                                                                        consultation plan. Asking for comments and
                                                                                                                                        suggestions.
  061878        11      005281.pdf  Phone Call     4/18/2012 Alan Downer, THPO                               Jan Balsom, NPS            The Navajo Nation: CA Meeting. No
                                     Record                                                                                             Representative in attendance.
  061889         2      005282.pdf Meeting Notes   4/18/2012                                                                            Hopi: CA Meeting. Mike Yeatts in attendance

  061891        11      005283.pdf     E‐mail      4/18/2012 Kurt Dongoske, THPO                             Jan Balsom, NPS            The Pueblo of Zuni: Email with consultation plan.
                                                                                                                                        Asking for comments and suggestions
  061902        11      005284.pdf     E‐mail      4/18/2012 Christopher Coder, Tribal Archaeologist Jan Balsom, NPS                    Yavapai‐Apache Nation: Email with consultation
                                                                                                                                        plan. Asking for comments and suggestions.

  061913         2      005285.pdf     E‐Mail      4/17/2012 lagory@anl.gov;                     michael@glencanyon.org on behalf of    Re: Glen Canyon Institute LTEMP EIS presentation
                                                             Rob_P_Billerbeck@nps.gov;           Michael Kellett
                                                             BHeffernan@usbr.gov; hayse@anl.gov;
                                                             Martha_Hahn@nps.gov;
                                                             gknowles@usbr.gov; aecarr@anl.gov;
                                                             ltempeiswebmaster@anl.gov;
                                                             bor@bridge1.iqgbcloud.local


  061915         2      005286.pdf     E‐Mail      4/17/2012 michael@glencanyon.org;             lagory@anl.gov on behalf of LaGory,    RE: Glen Canyon Institute LTEMP EIS presentation
                                                             Rob_P_Billerbeck@nps.gov;           Kirk E.
                                                             BHeffernan@usbr.gov; hayse@anl.gov;
                                                             Martha_Hahn@nps.gov;
                                                             gknowles@usbr.gov; aecarr@anl.gov;
                                                             ltempeiswebmaster@anl.gov;
                                                             bor@bridge1.iqgbcloud.local


  061917         2      005287.pdf     E‐Mail      4/17/2012 Rob_P_Billerbeck@nps.gov;           michael@glencanyon.org on behalf of    Re: Glen Canyon Institute LTEMP EIS presentation
                                                             BHeffernan@usbr.gov; hayse@anl.gov; Michael Kellett
                                                             Martha_Hahn@nps.gov;
                                                             gknowles@usbr.gov; lagory@anl.gov;
                                                             aecarr@anl.gov;
                                                             ltempeiswebmaster@anl.gov;
                                                             bor@bridge1.iqgbcloud.local




                                                                                           973 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 974 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                 From                             Description
   061919        3      005288.pdf    E‐Mail     4/17/2012 lagory@anl.gov;                     michael@glencanyon.org on behalf of              Re: Glen Canyon Institute LTEMP EIS presentation
                                                           Rob_P_Billerbeck@nps.gov;           Michael Kellett
                                                           BHeffernan@usbr.gov; hayse@anl.gov;
                                                           Martha_Hahn@nps.gov;
                                                           gknowles@usbr.gov; aecarr@anl.gov;
                                                           ltempeiswebmaster@anl.gov;
                                                           bor@bridge1.iqgbcloud.local


  061922         3      005289.pdf    E‐Mail     4/17/2012 Rob_P_Billerbeck@nps.gov;           lagory@anl.gov on behalf of LaGory,              RE: Glen Canyon Institute LTEMP EIS presentation
                                                           michael@glencanyon.org;             Kirk E.
                                                           BHeffernan@usbr.gov; hayse@anl.gov;
                                                           Martha_Hahn@nps.gov;
                                                           gknowles@usbr.gov; aecarr@anl.gov;
                                                           ltempeiswebmaster@anl.gov;
                                                           bor@bridge1.iqgbcloud.local


  061925        25      005290.pdf    E‐Mail     4/17/2012 bheffernan@usbr.gov;                           michael@glencanyon.org on behalf of   Glen Canyon Institute LTEMP EIS presentation
                                                           rob_p_billerbeck@nps.gov;                      Michael Kellett
                                                           hayse@anl.gov;
                                                           martha_hahn@nps.gov;
                                                           gknowles@usbr.gov;
                                                           ltempeiswebmaster@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  061950         2      005291.pdf    E‐Mail     4/17/2012 pbungart@circaculture.com;                     Rob_P_Billerbeck@nps.gov              Re: LTEMP Cooperating Agency MOU
                                                           gknowles@usbr.gov; lagory@anl.gov;
                                                           aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  061952         1      005292.pdf    E‐Mail     4/16/2012 lagory@anl.gov; hayse@anl.gov;                 john.weisheit@gmail.com on behalf of Re: Presentation Made at LTEMP Meeting in
                                                           aecarr@anl.gov;                                John Weisheit <john@livingrivers.org> Flagstaff
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  061953         2      005293.pdf    E‐Mail     4/16/2012 cibarre@q.com                                  gknowles@usbr.gov on behalf of        FW: Response to Letter Dated March 22, 2012
                                                                                                          Knowles, Glen W
  061955         2      005294.pdf    E‐Mail     4/16/2012 cibarre@q.com;                                 gknowles@usbr.gov on behalf of        FW: Response to Letter Dated March 22, 2012
                                                           bor@bridge1.iqgbcloud.local                    Knowles, Glen W




                                                                                        974 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 975 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                  Description
   061957        1      005295.pdf    E‐Mail     4/16/2012 john@livingrivers.org; hayse@anl.gov;          lagory@anl.gov on behalf of LaGory,   Presentation Made at LTEMP Meeting in Flagstaff
                                                           aecarr@anl.gov;                                Kirk E.
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  061958         1      005296.pdf    E‐Mail     4/16/2012 Michael@glencanyon.org;                        lagory@anl.gov on behalf of LaGory,   Presentation Made at LTEMP Meeting in Flagstaff
                                                           hayse@anl.gov; aecarr@anl.gov;                 Kirk E.
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Karen_Breslin@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           gknowles@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  061959         1      005297.pdf    E‐Mail     4/15/2012 gknowles@usbr.gov;                             kdongoske@cableone.net on behalf of   RE: Feb 24 LTEMP Meeting ‐ your comments
                                                           bor@bridge1.iqgbcloud.local                    Kurt Dongoske
  061960         1      005298.pdf    E‐Mail     4/15/2012 kdongoske@cableone.net;                        gknowles@usbr.gov on behalf of        Feb 24 LTEMP Meeting ‐ your comments
                                                           bor@bridge1.iqgbcloud.local                    Knowles, Glen W
  061961         5      005299.pdf    E‐Mail     4/13/2012 gilatrouttu@q.com;                             jcjordan1@cox.net on behalf of John   The Lees Ferry Trout Fishery, The LTEMP, & Other
                                                           rjmabrown@aol.com; rtab@msn.com;               and Carol Jordan                      News
                                                           james.l.walker@cox.net;
                                                           jstipe@bcattorneys.com;
                                                           philip.fernandez@gcmail.maricopa.edu;
                                                           bpowell@TU.org; Gary@T‐FDN.net;
                                                           rbriessen@gmail.com;
                                                           johntheflycaster@gmail.com;
                                                           piersonjhn@aol.com;
                                                           pweitzq13@npgcable.com;
                                                           clarkr@npgcable.com;
                                                           tgunn@hughes.net;
                                                           bob@baileyscustomfishing.com;
                                                           rockyflyfishing@gmail.com;
                                                           gdfoster@usgs.gov;
                                                           dfoster520@aol.com;
                                                           mmltfletch@msn.com;
                                                           rgcahoon@cox.net;
                                                           lady_angler@cox.net;
                                                           lfowler@coconino.az.gov;
                                                           maryannechristie@yahoo.com;
                                                           gevernbegay@yahoo.com;
                                                           jbm92378@hotmail.com;
                                                           flyguide@hughes.net;
                                                           dllockett@cox.net;
                                                                                        975 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 976 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                  Description
   061966       10      005300.pdf    E‐Mail     4/12/2012 pbungart@circaculture.com;            lagory@anl.gov on behalf of LaGory,   RE: LTEMP Cooperating Agency MOU
                                                           gknowles@usbr.gov;                    Kirk E.
                                                           Karen_Breslin@nps.gov;
                                                           aecarr@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  061976         1      005301.pdf    E‐Mail     4/12/2012 alan.downer06@gmail.com;              lagory@anl.gov on behalf of LaGory,   LTEMP Cooperating Agency Meeting Reminder‐‐
                                                           Amy.Heuslein@bia.gov;                 Kirk E.                               April 18
                                                           Bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           BENNION@wapa.gov;
                                                           Dave.Slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           Doug.Milligan@srpnet.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           JHarkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           Lesley_Fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           michael.yeatts@nau.edu;
                                                           pbungart@circaculture.com;
                                                           ted@uamps.com; aecarr@anl.gov;
                                                           Bert_Frost@nps.gov;
  061977         1      005302.pdf    E‐mail     4/12/2012 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                        The Navajo Nation: Email sent to all CA.
                                                                                                                                       Reminder of CA call on April 18 with topics of
                                                                                                                                       discussion and conference dial‐in number
  061978         1      005303.pdf    E‐mail     4/12/2012 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                    Yavapai‐Apache Nation: Email sent to all CA.
                                                                                                                                       Reminder of CA call on April 18 with topics of
                                                                                                                                       discussion and conference dial‐in number.
  061979         1      005304.pdf    E‐mail     4/12/2012 Kurt Dongoske, THPO                             Kirk LaGory, ANL            The Pueblo of Zuni: Email sent to all CA.
                                                                                                                                       Reminder of CA call on April 18 with topics of
                                                                                                                                       discussion and conference dial‐in number.
  061980         1      005305.pdf    E‐mail     4/12/2012 Loretta Jackson‐Kelly, THPO; Peter              Kirk LaGory, ANL            The Hualapai Tribe: Email sent to all CA.
                                                           Bungart, Dept. of CR                                                        Reminder of CA call on April 18 with topics of
                                                                                                                                       discussion and conference dial‐in number.

                                                                                         976 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 977 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                               From            Description
   061981        1      005306.pdf     E‐mail    4/12/2012 Don Watahomigie, Chairman; Jaycee               Kirk LaGory, ANL                    The Havasupai Tribe: Email sent to all CA.
                                                           Manakaja, Tribal Secretary                                                          Reminder of CA call on April 18 with topics of
                                                                                                                                               discussion and conference dial‐in number.
  061982         1      005307.pdf    E‐mail     4/12/2012 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                    Hopi: Email sent to all CA. Reminder of CA call on
                                                                                                                                               April 18 with topics of discussion and conference
                                                                                                                                               dial‐in number.
  061983         1      005308.pdf    E‐mail     4/12/2012 Charley Bulletts, CRD                           Kirk LaGory, ANL                    Kaibab Band of Paiute Indians: Email sent to all
                                                                                                                                               CA. Reminder of CA call on April 18 with topics of
                                                                                                                                               discussion and conference dial‐in number

  061984         2      005309.pdf    E‐mail     4/12/2012 Mary Barger, REC                                Jan Balsom, NPS                     Gila River Indian Community Council: Jan emailed
                                                                                                                                               Mary a draft copy of the consultation plan. She
                                                                                                                                               suggested REC work with the GRIC since they
                                                                                                                                               have worked with the tribe before.

  061986        28      005310.pdf    E‐Mail     4/11/2012 Dave.Slick@srpnet.com;                          aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency MOU
                                                           Doug.Milligan@srpnet.com;                       Adrianne E.
                                                           GKnowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov;
                                                           Karen_Breslin@nps.gov;
                                                           bor@bridge1.iqgbcloud.local
  062014        26      005311.pdf    E‐Mail     4/11/2012 JHarkins@crc.nv.gov;                            aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency MOU
                                                           jcrandell@crc.nv.gov;                           Adrianne E.
                                                           GKnowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov;
                                                           Karen_Breslin@nps.gov;
                                                           bor@bridge1.iqgbcloud.local
  062040        28      005312.pdf    E‐Mail     4/11/2012 jasonjohn@navajo‐nsn.gov;                       aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency MOU
                                                           alan.downer06@gmail.com;                        Adrianne E.
                                                           GKnowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov;
                                                           Karen_Breslin@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           kwaldron@usbr.gov;
                                                           Janet_Cohen@nps.gov;
                                                           bor@bridge1 iqgbcloud local

                                                                                         977 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 978 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                            From                Description
   062068       18      005313.pdf    E‐Mail     4/11/2012 ccoder@yan‐tribe.org;                          aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency MOU
                                                           GKnowles@usbr.gov;                             Adrianne E.
                                                           bheffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov;
                                                           Karen_Breslin@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           kwaldron@usbr.gov;
                                                           Janet_Cohen@nps.gov;
                                                           bor@bridge1 iqgbcloud local
  062086        17      005314.pdf    E‐Mail     4/11/2012 kdongoske@cableone.net;                        aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency MOU
                                                           GKnowles@usbr.gov;                             Adrianne E.
                                                           bheffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov;
                                                           Karen_Breslin@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           kwaldron@usbr.gov;
                                                           Janet_Cohen@nps.gov;
                                                           bor@bridge1 iqgbcloud local
  062103        22      005315.pdf    E‐Mail     4/11/2012 cbulletts@kaibabpaiute‐nsn.gov;                aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency MOU
                                                           GKnowles@usbr.gov;                             Adrianne E.
                                                           bheffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov;
                                                           Karen_Breslin@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           kwaldron@usbr.gov;
                                                           Janet_Cohen@nps.gov;
                                                           bor@bridge1 iqgbcloud local
  062125        18      005316.pdf    E‐Mail     4/11/2012 htchair@havasupai‐nsn.gov;                     aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency MOU
                                                           htsec1@havasupai‐nsn.gov;                      Adrianne E.
                                                           GKnowles@usbr.gov;
                                                           bheffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov;
                                                           Karen_Breslin@nps.gov;
                                                           mbarger@usbr.gov;
                                                           Jan_Balsom@nps.gov;
                                                           kwaldron@usbr.gov;
                                                           Janet_Cohen@nps.gov;
                                                                                   978 of 1060
                                                           bor@bridge1 iqgbcloud local
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 979 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                             From                  Description
   062143        2      005317.pdf    E‐Mail     4/11/2012 adavis@vrlaw.com;                  dostler@ucrcommission.com on behalf No Subject
                                                           wbruninga@usbr.gov;                of Don Ostler
                                                           whasencamp@mwdh2o.com;
                                                           whswan@aol.com; bhenning@cap‐
                                                           az.com; bwilliams@usbr.gov;
                                                           bruce.moore@snwa.com;
                                                           cjerla@usbr.gov; ccutler@usbr.gov;
                                                           RClayton@usbr.gov;
                                                           colby.pellegrino@snwa.com;
                                                           csharris@crb.ca.gov;
                                                           AZCunningham@usbr.gov;
                                                           dbunk@usbr.gov; dkanzer@crwcd.org;
                                                           dtrueman@usbr.gov;
                                                           David.Donnelly@lvvwd.com;
                                                           dkikeya@azwater.gov;
                                                           djgross@azwater.gov;
                                                           dostler@ucrcommission.com;
                                                           ekuhn@crwcd.org;
                                                           estevan.lopez@state.nm.us;
                                                           hrazak@sdcwa.org;
                                                           hhermansen@usbr.gov;
                                                           jmatusak@mwdh2o.com;
                                                           jharkins@crc.nv.gov;
                                                           jeff.johnson@snwa.com;
                                                           ZimmermanConsulting@verizon.net;
  062145        18      005318.pdf    E‐Mail     4/11/2012 ted@uamps.com; GKnowles@usbr.gov; aecarr@anl.gov on behalf of Carr,                LTEMP Cooperating Agency MOU
                                                           bheffernan@usbr.gov;              Adrianne E.
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov;
                                                           Karen_Breslin@nps.gov;
                                                           bor@bridge1.iqgbcloud.local

  062163        18      005319.pdf    E‐Mail     4/11/2012 dostler@ucrcommission.com;                     aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency MOU
                                                           GKnowles@usbr.gov;                             Adrianne E.
                                                           bheffernan@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           lagory@anl.gov;
                                                           Karen_Breslin@nps.gov;
                                                           bor@bridge1.iqgbcloud.local




                                                                                        979 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 980 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                            From               Description
   062181       17      005320.pdf      E‐mail      4/11/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL                  The Havasupai Tribe: Email from ANL with MOU
                                                              Manakaja, Tribal Secretary                                                          revisions and explaining why some changes could
                                                                                                                                                  not be made. The email asked the Havasupai to
                                                                                                                                                  review the document, add any names to the
                                                                                                                                                  signature lines, and have the document signed
                                                                                                                                                  and returned via email, phone, or fax. MOU
                                                                                                                                                  attached.

  062198        17      005321.pdf      E‐mail      4/11/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL                  Hopi: Email with revised MOU. Email requested
                                                                                                                                                  signature and return of document as soon as
                                                                                                                                                  possible.
  062215         9      005322.pdf      E‐mail      4/11/2012 Rob Billerbeck, NPS                             Peter Bungart, Dept. of CR          The Hualapai Tribe: Email from Peter to Rob. The
                                                                                                                                                  email stated that he took the MOU to council and
                                                                                                                                                  council suggested one chance. MOU with
                                                                                                                                                  requested change was attached for review.

  062224        17      005323.pdf      E‐mail      4/11/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL                  Kaibab Band of Paiute Indians: Email with revised
                                                                                                                                                  MOU. Email requested signature and return of
                                                                                                                                                  document as soon as possible.
  062241        28      005324.pdf      E‐mail      4/11/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                              The Navajo Nation: Email with revised MOU.
                                                                                                                                                  Email requested signature and return of
                                                                                                                                                  document as soon as possible
  062269        17      005325.pdf      E‐mail      4/11/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL                  The Pueblo of Zuni: Email with revised MOU.
                                                                                                                                                  Email requested signature and return of
                                                                                                                                                  document as soon as possible
  062286        17      005326.pdf      E‐mail      4/11/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL                          Yavapai‐Apache Nation: Email with revised MOU.
                                                                                                                                                  Email requested signature and return of
                                                                                                                                                  document as soon as possible
  062303        16      005327.pdf   Presentation   4/9/2012                                                                                      Kaibab Band of Paiute Indians: Materials for April
                                                                                                                                                  19th meeting were sent‐ PPT and Handouts

  062319         4      005328.pdf      E‐Mail      4/7/2012    BHeffernan@usbr.gov;                          cbulletts@kaibabpaiute‐nsn.gov on   Re: present LTEMP
                                                                bor@bridge1.iqgbcloud.local                   behalf of Charley Bulletts
  062323        33      005329.pdf      E‐Mail      4/6/2012    LRiley@azgfd.gov;                             Rob_P_Billerbeck@nps.gov            Arizona LTEMP MOU
                                                                BHeffernan@usbr.gov;
                                                                BStewart@azgfd.gov;
                                                                DWeedman@azgfd.gov;
                                                                gknowles@usbr.gov;
                                                                bor@bridge1.iqgbcloud.local
  062356         3      005330.pdf      E‐Mail      4/6/2012    Kirk LaGory, Rob Billerbeck, and              David P. Slick                      Email stating that SRP agrees with UCRC and
                                                                Beverley Heffernan                                                                UAMPS's comments on the Purpose, Need and
                                                                                                                                                  Objectives draft submitted for review .


                                                                                            980 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 981 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                      To                                            From                 Description
   062359        3      005331.pdf     E‐Mail       4/5/2012   cbulletts@kaibabpaiute‐nsn.gov;               BHeffernan@usbr.gov on behalf of      RE: present LTEMP
                                                               jspute@kaibabpaiute‐nsn.gov;                  Heffernan, Beverley
                                                               gknowles@usbr.gov;
                                                               Jan_Balsom@nps.gov;
                                                               Rob_P_Billerbeck@nps.gov;
                                                               bor@bridge1.iqgbcloud.local
  062362        25      005332.pdf      E‐Mail      4/5/2012   bheffernan@usbr.gov;                          michael@glencanyon.org on behalf of   GCI LTEMP EIS proposed alternative PowerPoint
                                                               bor@bridge1.iqgbcloud.local                   Michael Kellett
  062387        23      005333.pdf   Presentation   4/5/2012                                                                                       PowerPoint presentation: Presentation by Glen
                                                                                                                                                   Canyon Institute of the fill Lake Mead first
                                                                                                                                                   alternative concept.
  062410        61      005334.pdf   Presentation   4/5/2012                                                                                       PowerPoint presentation: Public meeting on
                                                                                                                                                   LTEMP preliminary alternative concepts.
  062471        61      005335.pdf      Other       4/5/2012   Public Meeting                                Heffernan, Beverly ‐ BoR              Public meeting presentation: Public Meeting on
                                                                                                             Billerbeck, Rog ‐ NPS                 Preliminary Alternative Concepts for Glen Canyon
                                                                                                             Hayse, John ‐ Argonne                 Dam Long‐Term Experimental and Management
                                                                                                                                                   Plan Environmental Impact Statement (LTEMP
                                                                                                                                                   EIS). Posted on the LTEMP public Web site

  062532        23      005336.pdf      Other       4/5/2012   Public Meeting                                Kellett, M. ‐ Glen Canyon Institute   Public meeting presentation by M. Kellett of Glen
                                                                                                                                                   Canyon Institute at the April 2012 LTEMP public
                                                                                                                                                   meeting on alternatives. Glen Canyon Dam
                                                                                                                                                   LTEMP EIS ‐ Alternatives Concept: Water
                                                                                                                                                   Conservation (Fill Mead First), proposed by Glen
                                                                                                                                                   Canyon Institute, April 5, 2012. [Posted on the
                                                                                                                                                   public web site]

  062555        16      005337.pdf      Other       4/5/2012   Public Meeting                                Weisheit, J. ‐ Living Rivers          Public meeting presentation by J. Weisheit of
                                                                                                                                                   Living Rivers at the April 2012 LTEMP Public
                                                                                                                                                   meeting on alternatives. Need and Purpose to
                                                                                                                                                   Decommission GC Dam. [Posted on the public
                                                                                                                                                   web site]
  062571        82      005338.pdf Meeting Notes    4/4/2012                                                                                       The Navajo Nation: Public Meeting held to
                                                                                                                                                   discuss LTEMP Alternatives. Ray Benally and Alan
                                                                                                                                                   Downer in attendance.
  062653        82      005339.pdf Meeting Notes    4/4/2012                                                                                       Kaibab Band of Paiute Indians: Public Meeting
                                                                                                                                                   held to discuss LTEMP Alternatives. Charley
                                                                                                                                                   Bulletts in attendance by phone.
  062735        82      005340.pdf Meeting Notes    4/4/2012                                                                                       Hopi: Public Meeting held to discuss LTEMP
                                                                                                                                                   Alternatives. Mike Yeatts in attendance.
  062817        82      005341.pdf Meeting Notes    4/4/2012                                                                                       The Hualapai Tribe: Public Meeting held to
                                                                                                                                                   discuss LTEMP Alternatives. Peter Bungart in
                                                                                                                                                   attendance.

                                                                                           981 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 982 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                         Description
   062899       18      005342.pdf    E‐Mail     4/3/2012   lorjac@frontiernet.net;             Rob_P_Billerbeck@nps.gov                     LTEMP Cooperating Agency MOU
                                                            pbungart@circaculture.com;
                                                            aecarr@anl.gov; AGold@usbr.gov;
                                                            barger@ecentral.com;
                                                            gknowles@usbr.gov;
                                                            Jan_Balsom@nps.gov; lagory@anl.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            BHeffernan@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local

  062917         3      005343.pdf    E‐Mail     4/3/2012   barger@ecentral.com;                          BHeffernan@usbr.gov on behalf of   Re: Meeting with Zuni on LTEMP
                                                            Jan_Balsom@nps.gov;                           Heffernan, Beverley
                                                            Rob_P_Billerbeck@nps.gov;
                                                            bor@bridge1.iqgbcloud.local
  062920         1      005344.pdf    E‐Mail     4/3/2012   pbungart@circaculture.com;                    Rob_P_Billerbeck@nps.gov           MOU for LTEMP
                                                            BHeffernan@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local
  062921         2      005345.pdf    E‐Mail     4/3/2012   Jan_Balsom@nps.gov;                           Rob_P_Billerbeck@nps.gov           Re: Meeting with Zuni on LTEMP
                                                            barger@ecentral.com;
                                                            BHeffernan@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local
  062923         1      005346.pdf    E‐Mail     4/3/2012   barger@ecentral.com;                          Jan_Balsom@nps.gov                 Re: Meeting with Zuni on LTEMP
                                                            BHeffernan@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            bor@bridge1.iqgbcloud.local
  062924         2      005347.pdf    E‐Mail     4/3/2012   dostler@ucrcommission.com;                    BHeffernan@usbr.gov on behalf of   Response to Letter Dated March 22, 2012
                                                            estevan.lopez@state.nm.us;                    Heffernan, Beverley
                                                            dennisstrong@utah.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            safabritz@azwater.gov;
                                                            ptyrre@seo.wyo.gov;
                                                            Melissa.Trammel@LVVWD.com;
                                                            JHarkins@crc.nv.gov;
                                                            Bart@Fisherwireless.com;
                                                            jatwood@crc.nv.gov;
                                                            sol@bridge1 iqgbcloud local




                                                                                        982 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 983 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                       To                                           From              Description
   062926        2      005348.pdf     E‐Mail       4/3/2012   dostler@ucrcommission.com;                    BHeffernan@usbr.gov on behalf of   Response to Letter Dated March 22, 2012
                                                               estevan.lopez@state.nm.us;                    Heffernan, Beverley
                                                               dennisstrong@utah.gov;
                                                               jennifer.gimbel@state.co.us;
                                                               safabritz@azwater.gov;
                                                               ptyrre@seo.wyo.gov;
                                                               Melissa.Trammel@LVVWD.com;
                                                               JHarkins@crc.nv.gov;
                                                               Bart@Fisherwireless.com;
                                                               jatwood@crc.nv.gov;
                                                               sol@bridge1 iqgbcloud local
  062928         2      005349.pdf      E‐Mail      4/3/2012   areeseturquesa@hotmail.com;                   BHeffernan@usbr.gov on behalf of   RE: quick question
                                                               bor@bridge1.iqgbcloud.local                   Heffernan, Beverley
  062930        60      005350.pdf   Presentation   4/3/2012                                                                                    PowerPoint presentation: PowerPoint
                                                                                                                                                presentation for public meeting on preliminary
                                                                                                                                                concepts for LTEMP alternatives.
  062990        18      005351.pdf      E‐mail      4/3/2012   Loretta Jackson‐Kelly, THPO; Peter            Rob Billerbeck, NPS                The Hualapai Tribe: Email from Rob Billerbeck
                                                               Bungart, Dept. of CR                                                             with revised MOU attached showing g changes
                                                                                                                                                requested from all Tribe
  063008         7      005352.pdf      E‐Mail      4/2/2012   Lori_Caramanian@ios.doi.gov;        BHeffernan@usbr.gov on behalf of             FW: Letter to Salazar on LTEMP EIS
                                                               LWalkoviak@usbr.gov;                Heffernan, Beverley
                                                               BRhees@usbr.gov; AGold@usbr.gov;
                                                               gknowles@usbr.gov;
                                                               NCoulam@usbr.gov;
                                                               Robert.Snow@sol.doi.gov;
                                                               rodney.smith@sol.doi.gov;
                                                               DLawler@usbr.gov;
                                                               RBeeman@usbr.gov;
                                                               sol@bridge1 iqgbcloud local
  063015         1      005353.pdf      E‐mail      4/2/2012   Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                           The Navajo Nation: E‐mail from ANL informing
                                                                                                                                                Cooperating Agencies that will be an option to
                                                                                                                                                attend the April 4‐5, 2012 Alternatives Webinar
                                                                                                                                                by phone. Call‐in number and password
                                                                                                                                                provided. E‐mail from ANL informing Cooperating
                                                                                                                                                Agencies that will be an option to attend the
                                                                                                                                                April 4‐5, 2012 Alternatives Webinar by phone.
                                                                                                                                                Call‐in number and password provided.

  063016         1      005354.pdf      E‐mail      4/2/2012   Charley Bulletts, CRD                         Adrianne Carr, ANL                 Kaibab Band of Paiute Indians: E‐mail from ANL
                                                                                                                                                informing Cooperating Agencies that will be an
                                                                                                                                                option to attend the April 4‐5, 2012 Alternatives
                                                                                                                                                Webinar by phone. Call‐in number and password
                                                                                                                                                provided.

                                                                                           983 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 984 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                     From                      Description
   063017        1      005355.pdf     E‐mail    4/2/2012   Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                           Yavapai‐Apache Nation: E‐mail from ANL
                                                                                                                                               informing Cooperating Agencies that will be an
                                                                                                                                               option to attend the April 4‐5, 2012 Alternatives
                                                                                                                                               Webinar by phone. Call‐in number and password
                                                                                                                                               provided.
  063018         1      005356.pdf    E‐mail     4/2/2012   Kurt Dongoske, THPO                            Kirk LaGory, ANL                    The Pueblo of Zuni: E‐mail from ANL informing
                                                                                                                                               Cooperating Agencies that will be an option to
                                                                                                                                               attend the April 4‐5, 2012 Alternatives Webinar
                                                                                                                                               by phone. Call‐in number and password
                                                                                                                                               provided.
  063019         1      005357.pdf    E‐mail     4/2/2012   Loretta Jackson‐Kelly, THPO; Peter             Adrianne Carr, ANL                  The Hualapai Tribe: E‐mail from ANL informing
                                                            Bungart, Dept. of CR                                                               Cooperating Agencies that will be an option to
                                                                                                                                               attend the April 4‐5, 2012 Alternatives Webinar
                                                                                                                                               by phone. Call‐in number and password
                                                                                                                                               provided.
  063020         1      005358.pdf    E‐mail     4/2/2012   Don Watahomigie, Chairman; Jaycee              Kirk LaGory, ANL                    The Havasupai Tribe: E‐mail from ANL informing
                                                            Manakaja, Tribal Secretary                                                         Cooperating Agencies that will be an option to
                                                                                                                                               attend the April 4‐5, 2012 Alternatives Webinar
                                                                                                                                               by phone. Call‐in number and password
                                                                                                                                               provided.
  063021         1      005359.pdf    E‐mail     4/2/2012   Mike Yeatts, Tribal Archaeologist              Adrianne Carr, ANL                  Hopi: E‐mail from ANL informing Cooperating
                                                                                                                                               Agencies that will be an option to attend the
                                                                                                                                               April 4‐5, 2012 Alternatives Webinar by phone.
                                                                                                                                               Call‐in number and password provided.

  063022         3      005360.pdf    E‐Mail     4/1/2012  cbulletts@kaibabpaiute‐nsn.gov;                 BHeffernan@usbr.gov on behalf of    Re: present LTEMP
                                                           bor@bridge1.iqgbcloud.local                     Heffernan, Beverley
  063025         3      005361.pdf    E‐Mail     4/1/2012 BHeffernan@usbr.gov;                             cbulletts@kaibabpaiute‐nsn.gov on   Re: present LTEMP
                                                           bor@bridge1.iqgbcloud.local                     behalf of Charley Bulletts
  063028         3      005362.pdf    E‐Mail     3/31/2012 BHeffernan@usbr.gov;                            cbulletts@kaibabpaiute‐nsn.gov on   Re: present LTEMP
                                                           bor@bridge1.iqgbcloud.local                     behalf of Charley Bulletts
  063031         2      005363.pdf    E‐Mail     3/30/2012 cbulletts@kaibabpaiute‐nsn.gov;                 BHeffernan@usbr.gov on behalf of    Re: present LTEMP
                                                           Janet_Cohen@nps.gov;                            Heffernan, Beverley
                                                           barger@ecentral.com;
                                                           mbarger@usbr.gov;
                                                           Rob_P_Billerbeck@nps.gov;
                                                           gknowles@usbr.gov;
                                                           janet_balsom@nps.gov;
                                                           bor@bridge1.iqgbcloud.local
  063033         1      005364.pdf    E‐mail     3/30/2012 Christopher Coder, Tribal Archaeologist         Kirk LaGory, ANL                    Yavapai‐Apache Nation: Email with instructions
                                                                                                                                               on how to access the LTEMP newsletter and
                                                                                                                                               Alternatives Meeting agenda from the project
                                                                                                                                               websites. Email also informed everyone of time
                                                                                                                                               change for public meeting.
                                                                                         984 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 985 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                  From                           Description
   063034        1      005365.pdf     E‐mail     3/30/2012 Alan Downer, THPO; Jason John, NDWP Adrianne Carr, ANL                              The Navajo Nation: Email with instructions on
                                                                                                                                                how to access the LTEMP newsletter and
                                                                                                                                                Alternatives Meeting agenda from the project
                                                                                                                                                websites. Email also informed everyone of time
                                                                                                                                                change for public meeting.
  063035         1      005366.pdf     E‐mail     3/30/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL                  The Havasupai Tribe: Email with instructions on
                                                            Manakaja, Tribal Secretary                                                          how to access the LTEMP newsletter and
                                                                                                                                                Alternatives Meeting agenda from the project
                                                                                                                                                websites. Email also informed everyone of time
                                                                                                                                                change for public meeting.
  063036         1      005367.pdf     E‐mail     3/30/2012 Loretta Jackson‐Kelly, THPO; Peter              Adrianne Carr, ANL                  The Hualapai Tribe: Email with instructions on
                                                            Bungart, Dept. of CR                                                                how to access the LTEMP newsletter and
                                                                                                                                                Alternatives Meeting agenda from the project
                                                                                                                                                websites. Email also informed everyone of time
                                                                                                                                                change for public meeting.
  063037         1      005368.pdf     E‐mail     3/30/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL                  Hopi: Email with instructions on how to access
                                                                                                                                                the LTEMP newsletter and Alternatives Meeting
                                                                                                                                                agenda from the project websites. Email also
                                                                                                                                                informed everyone of time change for public
                                                                                                                                                meeting.
  063038         1      005369.pdf     E‐mail     3/30/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL                  The Pueblo of Zuni: Email with instructions on
                                                                                                                                                how to access the LTEMP newsletter and
                                                                                                                                                Alternatives Meeting agenda from the project
                                                                                                                                                websites. Email also informed everyone of time
                                                                                                                                                change for public meeting.
  063039         1      005370.pdf     E‐mail     3/30/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL                  Kaibab Band of Paiute Indians: Email with
                                                                                                                                                instructions on how to access the LTEMP
                                                                                                                                                newsletter and Alternatives Meeting agenda
                                                                                                                                                from the project websites. Email also informed
                                                                                                                                                everyone of time change for public meeting.

  063040         2      005371.pdf    E‐Mail      3/29/2012 BHeffernan@usbr.gov;                            cbulletts@kaibabpaiute‐nsn.gov on   Re: present LTEMP
                                                            bor@bridge1.iqgbcloud.local                     behalf of Charley Bulletts
  063042        11      005372.pdf   Phone Call   3/29/2012 John Halliday, DOI/ASWS                         Vernon Lujan, THPO                  The Pueblo of Pojoaque: JH/DOI/ASWS received a
                                      Record                                                                                                    message from Vernan Lujan indicating that the
                                                                                                                                                tribe would like to participate in the LTEMP
                                                                                                                                                process.
  063053        13      005373.pdf    E‐Mail      3/28/2012 Rob_P_Billerbeck@nps.gov;            lagory@anl.gov on behalf of LaGory,            FW: Cooperating Agency MOU
                                                            bheffernan@usbr.gov; aecarr@anl.gov; Kirk E.
                                                            bor@bridge1.iqgbcloud.local

  063066        10      005374.pdf     E‐mail     3/28/2012 Loretta Jackson‐Kelly, THPO; Peter              Dean Suagee, Hualapai Lawyer        The Hualapai Tribe: Email from Hualapai Tribal
                                                            Bungart, Dept. of CR; Kirk LaGory, ANL                                              Attorney with edits to the MOU.

                                                                                          985 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 986 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                         To                                        From                   Description
   063076        2      005375.pdf   Press Release   3/28/2012                                                BOR, Upper Colorado Region             Press Release: Public Invited to Glen Canyon Dam
                                                                                                              NPS, Intermountain Region              LTEMP Alternatives Development Meeting
                                                                                                                                                     [Posted on LTEMP Website]
  063078         4      005376.pdf      E‐Mail       3/27/2012 lagory@anl.gov;                                Dave.Slick@srpnet.com on behalf of     Additional Questions About LTEMP Purpose and
                                                               Rob_P_Billerbeck@nps.gov;                      Slick David P (Dave)                   Need
                                                               bheffernan@usbr.gov;
                                                               bor@bridge1.iqgbcloud.local
  063082         1      005377.pdf      E‐Mail       3/27/2012 Colby.Pellegrino@snwa.com;                     jcrandell@crc.nv.gov on behalf of      Re: Start time for public meeting to discuss
                                                               bheffernan@usbr.gov;                           Jennifer Crandell                      LTEMP alternatives
                                                               gknowles@usbr.gov;
                                                               Rob_P_Billerbeck@nps.gov;
                                                               Martha_Hahn@nps.gov;
                                                               pfbenemelis@azwater.gov;
                                                               dostler@ucrcommission.com;
                                                               jharkins@crc.nv.gov;
                                                               jasthiriot@crc.nv.gov;
                                                               csharris@crb.ca.gov;
                                                               bor@bridge1 iqgbcloud local
  063083         1      005378.pdf      E‐Mail       3/27/2012 Colby.Pellegrino@snwa.com;                     pfbenemelis@azwater.gov on behalf of RE: Start time for public meeting to discuss
                                                               bheffernan@usbr.gov;                           Perri F. Benemelis                   LTEMP alternatives
                                                               gknowles@usbr.gov;
                                                               Rob_P_Billerbeck@nps.gov;
                                                               Martha_Hahn@nps.gov;
                                                               dostler@ucrcommission.com;
                                                               jharkins@crc.nv.gov;
                                                               jcrandell@crc.nv.gov;
                                                               jasthiriot@crc.nv.gov;
                                                               csharris@crb.ca.gov;
                                                               bor@bridge1 iqgbcloud local
  063084         1      005379.pdf      E‐Mail       3/27/2012 bheffernan@usbr.gov;                           Colby.Pellegrino@snwa.com              Start time for public meeting to discuss LTEMP
                                                               gknowles@usbr.gov;                                                                    alternatives
                                                               Rob_P_Billerbeck@nps.gov;
                                                               Martha_Hahn@nps.gov;
                                                               pfbenemelis@azwater.gov;
                                                               dostler@ucrcommission.com;
                                                               jharkins@crc.nv.gov;
                                                               jcrandell@crc.nv.gov;
                                                               jasthiriot@crc.nv.gov;
                                                               csharris@crb.ca.gov;
                                                               bor@bridge1 iqgbcloud local
  063085         1      005380.pdf      E‐Mail       3/27/2012 pbungart@circaculture.com;                     BHeffernan@usbr.gov on behalf of       Webcast information
                                                               bor@bridge1.iqgbcloud.local                    Heffernan, Beverley
  063086         4      005381.pdf Meeting Notes     3/27/2012                                                                                       Hopi: CA Meeting. Mike Yeatts in attendance

                                                                                            986 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 987 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type        Date                          To                                            From          Description
   063090        4      005382.pdf Meeting Notes    3/27/2012                                                                                   The Navajo Nation: CA Meeting. Alan Downer in
                                                                                                                                                attendance
  063094         4      005383.pdf Meeting Notes    3/27/2012                                                                                   The Hualapai Tribe: CA Meeting. Peter Bungart in
                                                                                                                                                attendance.
  063098        34      005384.pdf   Presentation   3/27/2012                                                 LaGory, Kirk ‐ Argonne National   Scoping Meeting Presentation: Summary of
                                                                                                              Laboratory                        Scoping Comments for Glen Canyon Dam Long‐
                                                                                                                                                Term Experimental and Management Plan
                                                                                                                                                Environmental Impact Statement (LTEMP EIS).
                                                                                                                                                Undated ‐ date info from LaGory's work journal
                                                                                                                                                [posted on the public website]

  063132         2      005385.pdf      E‐Mail      3/26/2012 ted@uamps.com;                       lagory@anl.gov on behalf of LaGory,          RE: Draft Cooperating Agency MOU
                                                              Rob_P_Billerbeck@nps.gov;            Kirk E.
                                                              bheffernan@usbr.gov; aecarr@anl.gov;
                                                              bor@bridge1.iqgbcloud.local

  063134         1      005386.pdf      E‐Mail      3/26/2012 alan.downer06@gmail.com;              aecarr@anl.gov on behalf of Carr,           LTEMP EIS Cooperating Agency SharePoint site
                                                              Amy.Heuslein@bia.gov;                 Adrianne E.
                                                              Bstewart@azgfd.gov;
                                                              cbulletts@kaibabpaiute‐nsn.gov;
                                                              ccoder@yan‐tribe.org;
                                                              BENNION@wapa.gov;
                                                              Dave.Slick@srpnet.com;
                                                              dweedman@azgfd.gov;
                                                              htchair@havasupai‐nsn.gov;
                                                              dostler@ucrcommission.com;
                                                              garry.cantley@bia.gov;
                                                              jbird@ucrcommission.com;
                                                              janet_bair@fws.gov; jasonjohn@navajo‐
                                                              nsn.gov; htsec1@havasupai‐nsn.gov;
                                                              JHarkins@crc.nv.gov;
                                                              jcrandell@crc.nv.gov;
                                                              kdongoske@cableone.net;
                                                              lriley@azgfd.gov;
                                                              Lesley_Fitzpatrick@fws.gov;
                                                              lorjac@frontiernet.net;
                                                              michael.yeatts@nau.edu;
                                                              ted@uamps.com; aecarr@anl.gov;
                                                              Bert_Frost@nps.gov;
                                                              bheffernan@usbr.gov;
                                                              Brian_Carey@nps.gov;
  063135         1      005387.pdf      E‐mail      3/26/2012 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                              The Navajo Nation: Email with instructions on
                                                                                                                                                how to access the SharePoint site.
                                                                                            987 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 988 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                        To                                           From                 Description
   063136        1      005388.pdf      E‐mail      3/26/2012 Charley Bulletts, CRD                           Adrianne Carr, ANL                    Kaibab Band of Paiute Indians: Email with
                                                                                                                                                    instructions on how to access the SharePoint site

  063137         1      005389.pdf      E‐mail      3/26/2012 Christopher Coder, Tribal Archaeologist Adrianne Carr, ANL                            Yavapai‐Apache Nation: Email with instructions
                                                                                                                                                    on how to access the SharePoint site.

  063138         1      005390.pdf      E‐mail      3/26/2012 Kurt Dongoske, THPO                             Adrianne Carr, ANL                    The Pueblo of Zuni: Email with instructions on
                                                                                                                                                    how to access the SharePoint site.
  063139         1      005391.pdf      E‐mail      3/26/2012 Loretta Jackson‐Kelly, THPO                     Adrianne Carr, ANL                    The Hualapai Tribe: Email with instructions on
                                                                                                                                                    how to access the SharePoint site.
  063140         1      005392.pdf      E‐mail      3/26/2012 Don Watahomigie, Chairman; Jaycee               Adrianne Carr, ANL                    The Havasupai Tribe: Email with instructions on
                                                              Manakaja, Tribal Secretary                                                            how to access the SharePoint site.
  063141         1      005393.pdf      E‐mail      3/26/2012 Mike Yeatts, Tribal Archaeologist               Adrianne Carr, ANL                    Hopi: Email with instructions on how to access
                                                                                                                                                    the SharePoint site
  063142        34      005394.pdf   Presentation   3/26/2012                                                 Lagory, Kirk ‐ Argonne                PowerPoint Presentation: Summary of Scoping
                                                                                                                                                    Comments for LTEMP EIS. [Posted on the LTEMP
                                                                                                                                                    public website]
  063176         2      005395.pdf      E‐Mail      3/25/2012 Bheffernan@uc.usbr.gov;                         jcjordan1@cox.net on behalf of John   FW: Lees Ferry Fishery & LTEMP EIS Upcoming
                                                              gknowles@usbr.gov;                              and Carol Jordan                      Public Meeting to Discuss Alternatives
                                                              Martha_Hahn@nps.gov;
                                                              Brian_Carey@nps.gov;
                                                              mcrawford@usbr.gov;
                                                              Jan_Balsom@nps.gov;
                                                              Mark_Anderson@nps.gov;
                                                              bor@bridge1.iqgbcloud.local
  063178         2      005396.pdf      E‐Mail      3/23/2012 aecarr@anl.gov;                                 LWhetton@usbr.gov on behalf of        RE: Question about the 1995 EIS
                                                              m3research@starband.net;                        Whetton, Linda A
                                                              bor@bridge1.iqgbcloud.local




                                                                                            988 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 989 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                             Description
   063180        3      005397.pdf    E‐Mail     3/23/2012 alan.downer06@gmail.com;              lagory@anl.gov on behalf of LaGory,              LTEMP Cooperating Agency Meeting Reminder
                                                           Amy.Heuslein@bia.gov;                 Kirk E.
                                                           Bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           BENNION@wapa.gov;
                                                           Dave.Slick@srpnet.com;
                                                           dweedman@azgfd.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           JHarkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           Lesley_Fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           michael.yeatts@nau.edu;
                                                           ted@uamps.com; aecarr@anl.gov;
                                                           Bert_Frost@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Brian_Carey@nps.gov;
  063183         4      005398.pdf    E‐Mail     3/23/2012 bheffernan@usbr.gov;                            jatwood@crc.nv.gov on behalf of Judy   Basin States Letter to Interior re Request for
                                                           Rob_P_Billerbeck@nps.gov;                       Atwood                                 Additional Time
                                                           Anne_Castle@ios.doi.gov;
                                                           lwalkoviak@usbr.gov;
                                                           mlconner@usbr.gov;
                                                           MGabaldon@usbr.gov;
                                                           safabritz@azwater.gov;
                                                           bart@fisherranch.com;
                                                           bart@fisherwireless.com;
                                                           Jennifer.Gimbel@state.co.us;
                                                           pat.mulroy@snwa.com;
                                                           estevan.lopez@state.nm.us;
                                                           jharkins@crc.nv.gov;
                                                           dennisstrong@utah.gov;
                                                           dostler@ucrcommission.com;
                                                           ptyrre@seo.wyo.gov;
                                                           bor@bridge1 iqgbcloud local

                                                                                         989 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 990 of 1060
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                    Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                     To                                  From                              Description
   063187        3      005399.pdf       E‐mail      3/23/2012 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                                   The Navajo Nation: Email reminder of March
                                                                                                                                                      27th CA meeting; Scoping results meeting, and
                                                                                                                                                      Alternatives meeting. Instructions on how to log‐
                                                                                                                                                      in to the web‐based Scoping Results meeting
                                                                                                                                                      were attached.
  063190         3      005400.pdf      E‐mail       3/23/2012 Charley Bulletts, CRD                           Kirk LaGory, ANL                       Kaibab Band of Paiute Indians: Email reminder of
                                                                                                                                                      March 27th CA meeting; Scoping results meeting,
                                                                                                                                                      and Alternatives meeting. Instructions on how to
                                                                                                                                                      log‐in to the web‐based Scoping Results meeting
                                                                                                                                                      were attached.

  063193         3      005401.pdf      E‐mail       3/23/2012 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                               Yavapai‐Apache Nation: Email reminder of March
                                                                                                                                                      27 CA meeting; Scoping results meeting, and
                                                                                                                                                      Alternatives meeting. Instructions on how to log‐
                                                                                                                                                      in to the web‐based Scoping Results meeting
                                                                                                                                                      were attached

  063196         3      005402.pdf      E‐mail       3/23/2012 Don Watahomigie, Chairman; Jaycee               Kirk LaGory, ANL                       The Havasupai Tribe: Email reminder of March 27
                                                               Manakaja, Tribal Secretary                                                             CA meeting; Scoping results meeting, and
                                                                                                                                                      Alternatives meeting. Instructions on how to log‐
                                                                                                                                                      in to the web‐based Scoping Results meeting
                                                                                                                                                      were attached.

  063199         3      005403.pdf      E‐mail       3/23/2012 Kurt Dongoske, THPO                             Kirk LaGory, ANL                      The Pueblo of Zuni: Email reminder of March
                                                                                                                                                     27th CA meeting; Scoping results meeting, and
                                                                                                                                                     Alternatives meeting. Instructions on how to log‐
                                                                                                                                                     in to the web‐based Scoping Results meeting
                                                                                                                                                     were attached.
  063202         3      005404.pdf      E‐mail       3/23/2012 Loretta Jackson‐Kelly, THPO                     Kirk LaGory, ANL                      The Hualapai Tribe: Email reminder of March 27
                                                                                                                                                     CA meeting; Scoping results meeting, and
                                                                                                                                                     Alternatives meeting. Instructions on how to log‐
                                                                                                                                                     in to the web‐based Scoping Results meeting
                                                                                                                                                     were attached.
  063205         3      005405.pdf      E‐mail       3/23/2012 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                      Hopi: Email reminder of March 27th CA meeting;
                                                                                                                                                     Scoping results meeting, and Alternatives
                                                                                                                                                     meeting. Instructions on how to log‐in to the
                                                                                                                                                     web‐based Scoping Results meeting were
                                                                                                                                                     attached.
  063208        11      005406.pdf      E‐mail       3/22/2012 Kirk LaGory, ANL                                Alan Downer, THPO                     The Navajo Nation: Email from NN with edits to
                                                                                                                                                     the Draft MOU.
  063219         2      005407.pdf   Press Release   3/21/2012                                                 Bureau of Reclamation, Upper Colorado Press Release: Department of the Interior to
                                                                                                               Regon                                 Present Summary of Public Input Received on a
                                                                                                               National Park Service, Intermountain  Long‐Term Plan for Glen Canyon Dam
                                                                                                               Region                                Operations, March 27, 2012 (Web cast) [Posted
                                                                                             990 of 1060                                             on LTEMP Website]
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 991 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                             From                 Description
   063221        1      005408.pdf    E‐Mail     3/20/2012 BHeffernan@usbr.gov;                           john.weisheit@gmail.com on behalf of Re: Do you have time to talk today?
                                                           bor@bridge1.iqgbcloud.local                    John Weisheit <john@livingrivers.org>

  063222         1      005409.pdf    E‐Mail     3/20/2012 john@livingrivers.org;                         BHeffernan@usbr.gov on behalf of      Re: Do you have time to talk today?
                                                           bor@bridge1.iqgbcloud.local                    Heffernan, Beverley
  063223         1      005410.pdf    E‐Mail     3/20/2012 BHeffernan@usbr.gov;                           john.weisheit@gmail.com on behalf of Do you have time to talk today?
                                                           bor@bridge1.iqgbcloud.local                    John Weisheit <john@livingrivers.org>

  063224        12      005411.pdf    E‐Mail     3/19/2012 lagory@anl.gov; bheffernan@usbr.gov; Dave.Slick@srpnet.com on behalf of               RE: Draft Cooperating Agency MOU
                                                           Rob_P_Billerbeck@nps.gov;            Slick David P (Dave)
                                                           Charlie.Duckworth@srpnet.com;
                                                           Doug.Milligan@srpnet.com;
                                                           Karilee.Ramaley@srpnet.com;
                                                           bor@bridge1.iqgbcloud.local

  063236         2      005412.pdf    E‐Mail     3/19/2012 janet_bair@fws.gov;                            LWhetton@usbr.gov on behalf of         LTEMP Alternatives Workshop, April 4‐5, Flagstaff
                                                           pfbenemelis@azwater.gov;                       Whetton, Linda A                       AZ
                                                           Anne_Castle@ios.doi.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           AGold@usbr.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jharkins@crc.nv.gov;
                                                           Amy.Heuslein@bia.gov;
                                                           lorjac@frontiernet.net;
                                                           creda@qwest.net;
                                                           smdjansen@gmail.com;
                                                           jcjordan1@cox.net;
                                                           leanette@maryorton.com;
                                                           ardenkucate@yahoo.com;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           kyriss@wapa.gov;
                                                           nlash@grandcanyontrust.org;
                                                           estevan.lopez@state.nm.us;
                                                           mary@maryorton.com;
                                                           ted@uamps.com;
                                                           rg197@rozellegroup.com;
                                                           john.shields@wyo.gov;
                                                           farvana@aol.com;
                                                           dennisstrong@utah.gov;




                                                                                        991 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 992 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                           From             Description
   063238        2      005413.pdf    E‐Mail     3/19/2012 janet_bair@fws.gov;                            LWhetton@usbr.gov on behalf of   LTEMP Alternatives Workshop, April 4‐5, Flagstaff
                                                           pfbenemelis@azwater.gov;                       Whetton, Linda A                 AZ
                                                           Anne_Castle@ios.doi.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           AGold@usbr.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jharkins@crc.nv.gov;
                                                           Amy.Heuslein@bia.gov;
                                                           lorjac@frontiernet.net;
                                                           creda@qwest.net;
                                                           smdjansen@gmail.com;
                                                           jcjordan1@cox.net;
                                                           leanette@maryorton.com;
                                                           ardenkucate@yahoo.com;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           kyriss@wapa.gov;
                                                           nlash@grandcanyontrust.org;
                                                           estevan.lopez@state.nm.us;
                                                           mary@maryorton.com;
                                                           ted@uamps.com;
                                                           rg197@rozellegroup.com;
                                                           john.shields@wyo.gov;
                                                           farvana@aol.com;
                                                           dennisstrong@utah.gov;




                                                                                        992 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 993 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                             Description
   063240        1      005414.pdf    E‐Mail     3/16/2012 alan.downer06@gmail.com;              lagory@anl.gov on behalf of LaGory,              LTEMP Alternatives Workshop, April 4‐5, Flagstaff
                                                           Amy.Heuslein@bia.gov;                 Kirk E.                                          AZ
                                                           Bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           BENNION@wapa.gov;
                                                           Dave.Slick@srpnet.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           JHarkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           Lesley_Fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           michael.yeatts@nau.edu;
                                                           ted@uamps.com; aecarr@anl.gov;
                                                           Bert_Frost@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
  063241         1      005415.pdf    E‐Mail     3/16/2012 fatfudd@hotmail.com; lagory@anl.gov; BHeffernan@usbr.gov on behalf of                  LTEMP EIS
                                                           bor@bridge1.iqgbcloud.local          Heffernan, Beverley

  063242         3      005416.pdf    E‐Mail     3/16/2012 BHeffernan@usbr.gov;                            alan.downer06@gmail.com on behalf of   Re: Navajo Nation participation in the LTEMP
                                                           bor@bridge1.iqgbcloud.local                     Alan Downer
  063245         2      005417.pdf    E‐Mail     3/16/2012 alan.downer06@gmail.com;                        BHeffernan@usbr.gov on behalf of       RE: Navajo Nation participation in the LTEMP
                                                           bor@bridge1.iqgbcloud.local                     Heffernan, Beverley
  063247         1      005418.pdf    E‐Mail     3/16/2012 alan.downer06@gmail.com;                        BHeffernan@usbr.gov on behalf of       RE: Navajo Nation participation in the LTEMP
                                                           bor@bridge1.iqgbcloud.local                     Heffernan, Beverley
  063248         1      005419.pdf    E‐Mail     3/16/2012 BHeffernan@usbr.gov;                            alan.downer06@gmail.com on behalf of   Navajo Nation participation in the LTEMP
                                                           bor@bridge1.iqgbcloud.local                     Alan Downer
  063249         1      005420.pdf    E‐mail     3/16/2012 Christopher Coder, Tribal Archaeologist         Kirk LaGory, ANL                       Yavapai‐Apache Nation: Email inviting all
                                                                                                                                                  cooperating agencies to the Alternatives meeting
                                                                                                                                                  April 4‐5. Invited CA's to present ideas for
                                                                                                                                                  alternatives at the meeting.
  063250         1      005421.pdf    E‐mail     3/16/2012 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                                   The Navajo Nation: Email inviting all cooperating
                                                                                                                                                  agencies to the Alternatives meeting April 4‐5.
                                                                                                                                                  Invited CA's to present ideas for alternatives at
                                                                                         993 of 1060                                              the meeting.
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 994 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                               From              Description
   063251        1      005422.pdf     E‐mail    3/16/2012 Don Watahomigie, Chairman; Jaycee               Kirk LaGory, ANL                      The Havasupai Tribe: Email inviting all
                                                           Manakaja, Tribal Secretary                                                            cooperating agencies to the Alternatives meeting
                                                                                                                                                 April 4‐5. Invited CA's to present ideas for
                                                                                                                                                 alternatives at the meeting.
  063252         1      005423.pdf    E‐mail     3/16/2012 Loretta Jackson‐Kelly, THPO                     Kirk LaGory, ANL                      The Hualapai Tribe: Email inviting all cooperating
                                                                                                                                                 agencies to the Alternatives meeting April 4‐5.
                                                                                                                                                 Invited CA's to present ideas for alternatives at
                                                                                                                                                 the meeting.
  063253         1      005424.pdf    E‐mail     3/16/2012 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL                      Hopi: Email inviting all cooperating agencies to
                                                                                                                                                 the Alternatives meeting April 4‐5. Invited CA's
                                                                                                                                                 to present ideas for alternatives at the meeting.

  063254         1      005425.pdf    E‐mail     3/16/2012 Kurt Dongoske, THPO                             Kirk LaGory, ANL                      The Pueblo of Zuni: Email inviting all cooperating
                                                                                                                                                 agencies to the Alternatives meeting April 4‐5.
                                                                                                                                                 Invited CA's to present ideas for alternatives at
                                                                                                                                                 the meeting
  063255         1      005426.pdf    E‐mail     3/16/2012 Charley Bulletts, CRD                           Kirk LaGory, ANL                      Kaibab Band of Paiute Indians: Email inviting all
                                                                                                                                                 cooperating agencies to the Alternatives meeting
                                                                                                                                                 April 4‐5. Invited CA's to present ideas for
                                                                                                                                                 alternatives at the meeting.
  063256         4      005427.pdf    E‐Mail     3/14/2012 barger@ecentral.com;                BHeffernan@usbr.gov on behalf of                  FW: March 12 RD Staff Meeting
                                                           NCoulam@usbr.gov;                   Heffernan, Beverley
                                                           mcrawford@usbr.gov;
                                                           choopingarner@usbr.gov;
                                                           gknowles@usbr.gov; DKubly@usbr.gov;
                                                           MMcKinstry@usbr.gov;
                                                           DSpeas@usbr.gov;
                                                           LWhetton@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local

  063260         2      005428.pdf    E‐Mail     3/13/2012 Karen.Kwon@state.co.us;                         Rob_P_Billerbeck@nps.gov              Re: April Meeting on Alternatives?
                                                           bheffernan@usbr.gov;
                                                           skseaholm@gmail.com;
                                                           lagory@anl.gov;
                                                           bor@bridge1.iqgbcloud.local
  063262         1      005429.pdf    E‐Mail     3/13/2012 Rob_P_Billerbeck@nps.gov;                       Karen.Kwon@state.co.us on behalf of   April Meeting on Alternatives?
                                                           bheffernan@usbr.gov;                            Karen Kwon
                                                           skseaholm@gmail.com;
                                                           bor@bridge1.iqgbcloud.local




                                                                                         994 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 995 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                 From                  Description
   063263       29      005430.pdf    E‐Mail     3/13/2012 alan.downer06@gmail.com;              lagory@anl.gov on behalf of LaGory,   Notes from February 24 CA Meeting
                                                           Amy.Heuslein@bia.gov;                 Kirk E.
                                                           Bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           BENNION@wapa.gov;
                                                           Dave.Slick@srpnet.com;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           garry.cantley@bia.gov;
                                                           jbird@ucrcommission.com;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           JHarkins@crc.nv.gov;
                                                           jcrandell@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           Lesley_Fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           michael.yeatts@nau.edu;
                                                           ted@uamps.com; aecarr@anl.gov;
                                                           Bert_Frost@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           Brian_Carey@nps.gov;
                                                           christine_landrum@nps.gov;
  063292        29      005431.pdf    E‐mail     3/13/2012 Mike Yeatts, Tribal Archaeologist               Kirk LaGory, ANL            Hopi: Email with meeting notes, attendance list,
                                                                                                                                       and presentations from February 24 meeting

  063321        29      005432.pdf    E‐mail     3/13/2012 Kurt Dongoske, THPO                             Kirk LaGory, ANL            The Pueblo of Zuni: Email with meeting notes,
                                                                                                                                       attendance list, and presentations from February
                                                                                                                                       24 meeting.
  063350        29      005433.pdf    E‐mail     3/13/2012 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                        The Navajo Nation: Email with meeting notes,
                                                                                                                                       attendance list, and presentations from February
                                                                                                                                       24 meeting
  063379        29      005434.pdf    E‐mail     3/13/2012 Charley Bulletts, CRD                           Kirk LaGory, ANL            Kaibab Band of Paiute Indians: Email with
                                                                                                                                       meeting notes, attendance list, and presentations
                                                                                                                                       from February 24 meeting.
  063408        29      005435.pdf    E‐mail     3/13/2012 Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                    Yavapai‐Apache Nation: Email with meeting
                                                                                                                                       notes, attendance list, and presentations from
                                                                                                                                       February 24 meeting
  063437        29      005436.pdf    E‐mail     3/13/2012 Loretta Jackson‐Kelly, THPO                     Kirk LaGory, ANL            The Hualapai Tribe: Email with meeting notes,
                                                                                                                                       attendance list, and presentations from February
                                                                                                                                       24 meeting.
                                                                                         995 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 996 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                               From    Description
   063466       29      005437.pdf     E‐mail    3/13/2012 Don Watahomigie, Chairman; Jaycee               Kirk LaGory, ANL            The Havasupai Tribe: Email with meeting notes,
                                                           Manakaja, Tribal Secretary                                                  attendance list, and presentations from February
                                                                                                                                       24 meeting.
  063495         4      005438.pdf    E‐Mail     3/12/2012 LRiley@azgfd.gov;                     BHeffernan@usbr.gov on behalf of      RE: Draft Cooperating Agency MOU ‐ Glen
                                                           bor@bridge1.iqgbcloud.local           Heffernan, Beverley                   Canyon Dam LTEMP
  063499         4      005439.pdf    E‐Mail     3/12/2012 LRiley@azgfd.gov;                     BHeffernan@usbr.gov on behalf of      RE: Draft Cooperating Agency MOU ‐ Glen
                                                           bor@bridge1.iqgbcloud.local           Heffernan, Beverley                   Canyon Dam LTEMP
  063503         4      005440.pdf    E‐Mail     3/12/2012 BHeffernan@usbr.gov;                  LRiley@azgfd.gov on behalf of Larry   RE: Draft Cooperating Agency MOU ‐ Glen
                                                           bor@bridge1.iqgbcloud.local           Riley                                 Canyon Dam LTEMP
  063507         4      005441.pdf    E‐Mail     3/12/2012 LRiley@azgfd.gov; lagory@anl.gov;     LRiley@azgfd.gov on behalf of Larry   RE: Draft Cooperating Agency MOU ‐ Glen
                                                           Lori_Caramanian@ios.doi.gov;          Riley                                 Canyon Dam LTEMP
                                                           Rob_P_Billerbeck@nps.gov;
                                                           Anne_Castle@ios.doi.gov;
                                                           BHeffernan@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  063511         3      005442.pdf    E‐Mail     3/12/2012 lagory@anl.gov;                       Dave.Slick@srpnet.com on behalf of    FW: LTEMP Meeting Followup and Next Steps
                                                           Rob_P_Billerbeck@nps.gov;             Slick David P (Dave)
                                                           bheffernan@usbr.gov;
                                                           alan.downer06@gmail.com;
                                                           Amy.Heuslein@bia.gov;
                                                           Bstewart@azgfd.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           ccoder@yan‐tribe.org;
                                                           BENNION@wapa.gov;
                                                           htchair@havasupai‐nsn.gov;
                                                           dostler@ucrcommission.com;
                                                           garry.cantley@bia.gov;
                                                           jcschmidt@usgs.gov;
                                                           janet_bair@fws.gov; jasonjohn@navajo‐
                                                           nsn.gov; htsec1@havasupai‐nsn.gov;
                                                           JHarkins@crc.nv.gov;
                                                           kdongoske@cableone.net;
                                                           lriley@azgfd.gov;
                                                           Lesley_Fitzpatrick@fws.gov;
                                                           lorjac@frontiernet.net;
                                                           michael.yeatts@nau.edu;
                                                           ted@uamps.com;
                                                           Anne_Castle@ios.doi.gov;
                                                           Jane_Lyder@ios.doi.gov;
                                                           Lori_Caramanian@ios.doi.gov;




                                                                                         996 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 997 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                               From                   Description
   063514        4      005443.pdf    E‐Mail     3/9/2012   lagory@anl.gov;                       ted@uamps.com on behalf of Ted       RE: LTEMP Meeting Followup and Next Steps
                                                            alan.downer06@gmail.com;              Rampton
                                                            Amy.Heuslein@bia.gov;
                                                            Bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            BENNION@wapa.gov;
                                                            Dave.Slick@srpnet.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            garry.cantley@bia.gov;
                                                            jcschmidt@usgs.gov;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; htsec1@havasupai‐nsn.gov;
                                                            JHarkins@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            Lesley_Fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            michael.yeatts@nau.edu;
                                                            Anne_Castle@ios.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jane_Lyder@ios.doi.gov;
                                                            Lori_Caramanian@ios.doi.gov;
  063518         4      005444.pdf    E‐Mail     3/9/2012   Rob_P_Billerbeck@nps.gov;            lagory@anl.gov on behalf of LaGory,   FW: Nevada's Comments to Purpose, Needs and
                                                            bheffernan@usbr.gov; aecarr@anl.gov; Kirk E.                               Objectives
                                                            bor@bridge1.iqgbcloud.local




                                                                                        997 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 998 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                            From       Description
   063522        5      005445.pdf    E‐Mail     3/9/2012   lagory@anl.gov;                               Lesley_Fitzpatrick@fws.gov   Re: LTEMP Meeting Followup and Next Steps
                                                            alan.downer06@gmail.com;
                                                            Amy.Heuslein@bia.gov;
                                                            Anne_Castle@ios.doi.gov;
                                                            BENNION@wapa.gov;
                                                            bheffernan@usbr.gov;
                                                            Bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            Dave.Slick@srpnet.com;
                                                            dostler@ucrcommission.com;
                                                            garry.cantley@bia.gov;
                                                            htchair@havasupai‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            janet_bair@fws.gov;
                                                            Jane_Lyder@ios.doi.gov;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            jcschmidt@usgs.gov;
                                                            JHarkins@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            lorjac@frontiernet.net;
                                                            lriley@azgfd.gov;
                                                            michael.yeatts@nau.edu;
                                                            Rob_P_Billerbeck@nps.gov;
  063527         3      005446.pdf    E‐Mail     3/9/2012   dostler@ucrcommission.com;           lagory@anl.gov on behalf of LaGory,   RE: LTEMP Meeting Followup and Next Steps
                                                            Rob_P_Billerbeck@nps.gov;            Kirk E.
                                                            bheffernan@usbr.gov; aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local




                                                                                        998 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 999 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                               From                  Description
   063530        4      005447.pdf    E‐Mail     3/9/2012   lagory@anl.gov;                       dostler@ucrcommission.com on behalf RE: LTEMP Meeting Followup and Next Steps
                                                            alan.downer06@gmail.com;              of Don Ostler
                                                            Amy.Heuslein@bia.gov;
                                                            Bstewart@azgfd.gov;
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            BENNION@wapa.gov;
                                                            Dave.Slick@srpnet.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            garry.cantley@bia.gov;
                                                            jcschmidt@usgs.gov;
                                                            janet_bair@fws.gov; jasonjohn@navajo‐
                                                            nsn.gov; htsec1@havasupai‐nsn.gov;
                                                            JHarkins@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            Lesley_Fitzpatrick@fws.gov;
                                                            lorjac@frontiernet.net;
                                                            michael.yeatts@nau.edu;
                                                            ted@uamps.com;
                                                            Anne_Castle@ios.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Jane_Lyder@ios.doi.gov;
                                                            Lori_Caramanian@ios.doi.gov;
  063534         1      005448.pdf    Letter     3/9/2012   Kirk E. LaGory                                Jayne Harkins                         Letter from Colorado River Commission
                                                                                                                                                submitting comments on the Purpose, Need and
                                                                                                                                                Objectives draft submitted for review.
  063535         1      005449.pdf    E‐Mail     3/8/2012   LRiley@azgfd.gov; lagory@anl.gov;             BHeffernan@usbr.gov on behalf of      Recall: LTEMP Meeting Followup and Next Steps
                                                            Rob_P_Billerbeck@nps.gov;                     Heffernan, Beverley
                                                            aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
  063536         1      005450.pdf    E‐Mail     3/8/2012   LRiley@azgfd.gov; lagory@anl.gov;             BHeffernan@usbr.gov on behalf of      Recall: LTEMP Meeting Followup and Next Steps
                                                            Rob_P_Billerbeck@nps.gov;                     Heffernan, Beverley
                                                            aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
  063537         4      005451.pdf    E‐Mail     3/7/2012   LRiley@azgfd.gov;                             lagory@anl.gov on behalf of LaGory,   RE: LTEMP Meeting Followup and Next Steps
                                                            Rob_P_Billerbeck@nps.gov;                     Kirk E.
                                                            bheffernan@usbr.gov; aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local




                                                                                        999 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1000 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From                  Description
   063541        3      005452.pdf    E‐Mail     3/7/2012   Dave.Slick@srpnet.com;                        lagory@anl.gov on behalf of LaGory,   RE: LTEMP Meeting Followup and Next Steps
                                                            bheffernan@usbr.gov;                          Kirk E.
                                                            Rob_P_Billerbeck@nps.gov;
                                                            aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
  063544         4      005453.pdf    E‐Mail     3/7/2012   LRiley@azgfd.gov; lagory@anl.gov;             BHeffernan@usbr.gov on behalf of      Re: LTEMP Meeting Followup and Next Steps
                                                            Rob_P_Billerbeck@nps.gov;                     Heffernan, Beverley
                                                            aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
  063548        16      005454.pdf    E‐Mail     3/7/2012   lagory@anl.gov;                               LRiley@azgfd.gov on behalf of Larry   RE: LTEMP Meeting Followup and Next Steps
                                                            Rob_P_Billerbeck@nps.gov;                     Riley
                                                            bheffernan@usbr.gov; aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local

  063564         6      005455.pdf    E‐Mail     3/7/2012   lagory@anl.gov; bheffernan@usbr.gov; Dave.Slick@srpnet.com on behalf of             FW: LTEMP Meeting Followup and Next Steps
                                                            rob_p_billerbeck@nps.gov;            Slick David P (Dave)
                                                            bor@bridge1.iqgbcloud.local

  063570         6      005456.pdf    E‐Mail     3/7/2012   LRiley@azgfd.gov;                    lagory@anl.gov on behalf of LaGory,            RE: LTEMP Meeting Followup and Next Steps
                                                            Rob_P_Billerbeck@nps.gov;            Kirk E.
                                                            bheffernan@usbr.gov; aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local

  063576         9      005457.pdf    E‐Mail     3/6/2012   alan.downer06@gmail.com;                      lagory@anl.gov on behalf of LaGory,   Draft Cooperating Agency MOU
                                                            Bstewart@azgfd.gov;                           Kirk E.
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            ccoder@yan‐tribe.org;
                                                            Dave.Slick@srpnet.com;
                                                            htchair@havasupai‐nsn.gov;
                                                            dostler@ucrcommission.com;
                                                            jbird@ucrcommission.com;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            htsec1@havasupai‐nsn.gov;
                                                            JHarkins@crc.nv.gov;
                                                            kdongoske@cableone.net;
                                                            lriley@azgfd.gov;
                                                            lorjac@frontiernet.net;
                                                            michael.yeatts@nau.edu;
                                                            ted@uamps.com; aecarr@anl.gov;
                                                            Anne_Castle@ios.doi.gov;
                                                            bheffernan@usbr.gov;
                                                            Jane_Lyder@ios.doi.gov;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                                                    1000 of 1060
                                                            b @b id 1 i b l d l l
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1001 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From       Description
   063585        4      005458.pdf    E‐Mail     3/6/2012   spratt@coconino.az.gov;                       Rob_P_Billerbeck@nps.gov   Information on the Glen Canyon Dam LTEMP EIS
                                                            BHeffernan@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local
  063589         9      005459.pdf    E‐mail     3/6/2012   Don Watahomigie, Chairman; Jaycee             Kirk LaGory, ANL           The Havasupai Tribe: Email to all CA tribe with
                                                            Manakaja, Tribal Secretary                                               Draft MOU. Tribes were encourage to make
                                                                                                                                     revisions and return to ANL by March 16.
                                                                                                                                     Explained the goal was to have the MOUs signed
                                                                                                                                     by April 4 meeting.
  063598         9      005460.pdf    E‐mail     3/6/2012   Charley Bulletts, CRD                         Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Email to all CA
                                                                                                                                     tribe with Draft MOU. Tribes were encourage to
                                                                                                                                     make revisions and return to ANL by March 16.
                                                                                                                                     Explained the goal was to have the MOUs signed
                                                                                                                                     by April 4 meeting.
  063607         9      005461.pdf    E‐mail     3/6/2012   Kurt Dongoske, THPO                           Kirk LaGory, ANL           The Pueblo of Zuni: Email to all CA tribe with
                                                                                                                                     Draft MOU. Tribes were encourage to make
                                                                                                                                     revisions and return to ANL by March 16.
                                                                                                                                     Explained the goal was to have the MOUs signed
                                                                                                                                     by April 4 meeting.
  063616         9      005462.pdf    E‐mail     3/6/2012   Mike Yeatts, Tribal Archaeologist             Kirk LaGory, ANL           Hopi: Email to all CA tribe with Draft MOU.
                                                                                                                                     Tribes were encourage to make revisions and
                                                                                                                                     return to ANL by March 16. Explained the goal
                                                                                                                                     was to have the MOUs signed by April 4 meeting

  063625         9      005463.pdf    E‐mail     3/6/2012   Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                 Yavapai‐Apache Nation: Email to all CA tribe with
                                                                                                                                     Draft MOU. Tribes were encourage to make
                                                                                                                                     revisions and return to ANL by March 16.
                                                                                                                                     Explained the goal was to have the MOUs signed
                                                                                                                                     by April 4 meeting.
  063634         9      005464.pdf    E‐mail     3/6/2012   Loretta Jackson‐Kelly, THPO                   Kirk LaGory, ANL           The Hualapai Tribe: Email to all CA tribe with
                                                                                                                                     Draft MOU. Tribes were encourage to make
                                                                                                                                     revisions and return to ANL by March 16.
                                                                                                                                     Explained the goal was to have the MOUs signed
                                                                                                                                     by April 4 meeting.
  063643         9      005465.pdf    E‐mail     3/6/2012   Alan Downer, THPO                             Beverly Heffernan, REC     The Navajo Nation: Email to all CA tribe with
                                                                                                                                     Draft MOU. Tribes were encourage to make
                                                                                                                                     revisions and return to ANL by March 16.
                                                                                                                                     Explained the goal was to have the MOUs signed
                                                                                                                                     by April 4 meeting.




                                                                                        1001 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1002 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                         To                                            From    Description
   063652        2      005466.pdf Meeting Notes   3/5/2012                                                                             The Hualapai Tribe: Glen Knowles (REC) and
                                                                                                                                        Beverly Heffernan (REC) attended the Hualapai
                                                                                                                                        Tribal Council Meeting to discuss the MOA for
                                                                                                                                        the HFE Protocol EA, Nonnative Fish Control EA,
                                                                                                                                        and the LTEMP EIS. Louise Benson,
                                                                                                                                        Chairwoman; Richard Walema Sr., Vice Chairman;
                                                                                                                                        and Council Members, Candida Hunter, Barney
                                                                                                                                        Umus, Wynona Sinyella, Sheri Yellowhawk, and
                                                                                                                                        Charles Vaughn were present. Glen Knowles
                                                                                                                                        provided a summary of the proposed
                                                                                                                                        undertakings and briefed the Council on the
                                                                                                                                        MOAs. There was some concern about the
                                                                                                                                        potential economic impacts of the proposed HFE
                                                                                                                                        protocol on Tribal business. Glen explained that
                                                                                                                                        this topic is not covered in the MOAs, and that
                                                                                                                                        the EA explains what impacts are expected and
                                                                                                                                        also commits to following up with the tribe after
                                                                                                                                        an HFE to assess impacts and determine
                                                                                                                                        appropriate mitigation. The council approved the
                                                                                                                                        MOAs and they were singed by Chairwoman
                                                                                                                                        Benson. Beverly Hefferenan summarized the
                                                                                                                                        current status and schedule of the LTEMP. She
                                                                                                                                        reviewed scoping meetings, the scoping
                                                                                                                                        comment period, and the Feb. 24, 2012
                                                                                                                                        Cooperating Agency Meeting. Council Members
  063654         1      005467.pdf     E‐Mail      3/3/2012   BHeffernan@usbr.gov;                lorjac@frontiernet.net on behalf of   Re: Materials on LTEMP EIS for Saturday meeting
                                                              gknowles@usbr.gov;                  loretta
                                                              bor@bridge1.iqgbcloud.local
  063655        13      005468.pdf     E‐mail      3/2/2012   Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                      The Navajo Nation: e‐mail provided Meeting
                                                                                                                                        notes from February 24, 2012; Draft Purpose,
                                                                                                                                        Need, and Objectives document; a reminder of
                                                                                                                                        March 27 CA meeting, invitation to attend March
                                                                                                                                        27 web‐based meeting presenting the results of
                                                                                                                                        public scoping; invitation to participate in the
                                                                                                                                        alternatives workshop April 4‐5, CA conference
                                                                                                                                        call on April 18, and information on Draft MOU.




                                                                                          1002 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1003 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                            From   Description
   063668       13      005469.pdf     E‐mail    3/2/2012   Charley Bulletts, CRD                         Kirk LaGory, ANL           Kaibab Band of Paiute Indians: Email provided
                                                                                                                                     Meeting notes from February 24, 2012; Draft
                                                                                                                                     Purpose, Need, and Objectives document; a
                                                                                                                                     reminder of March 27 CA meeting, invitation to
                                                                                                                                     attend March 27 web‐based meeting presenting
                                                                                                                                     the results of public scoping; invitation to
                                                                                                                                     participate in the alternatives workshop April 4‐5,
                                                                                                                                     CA conference call on April 18, and information
                                                                                                                                     on Draft MOU.

  063681        13      005470.pdf    E‐mail     3/2/2012   Christopher Coder, Tribal Archaeologist Kirk LaGory, ANL                 Yavapai‐Apache Nation: Email provided Meeting
                                                                                                                                     notes from February 24, 2012; Draft Purpose,
                                                                                                                                     Need, and Objectives document; a reminder of
                                                                                                                                     March 27 CA meeting, initiation to attend March
                                                                                                                                     27 web‐based meeting presenting the results of
                                                                                                                                     public scoping; invitation to participate in the
                                                                                                                                     alternatives workshop April 4‐5, CA conference
                                                                                                                                     call on April 18, and information on Draft MOU

  063694        13      005471.pdf    E‐mail     3/2/2012   Don Watahomigie, Chairman; Jaycee             Kirk LaGory, ANL           The Havasupai Tribe: Email provided Meeting
                                                            Manakaja, Tribal Secretary                                               notes from February 24, 2012; Draft Purpose,
                                                                                                                                     Need, and Objectives document; a reminder of
                                                                                                                                     March 27 CA meeting, invitation to attend March
                                                                                                                                     27 web‐based meeting presenting the results of
                                                                                                                                     public scoping; invitation to participate in the
                                                                                                                                     alternatives workshop April 4‐5, CA conference
                                                                                                                                     call on April 18, and information on Draft MOU.

  063707        13      005472.pdf    E‐mail     3/2/2012   Loretta Jackson‐Kelly, THPO                   Kirk LaGory, ANL           The Hualapai Tribe: Email provided Meeting
                                                                                                                                     notes from February 24, 2012; Draft Purpose,
                                                                                                                                     Need, and Objectives document; a reminder of
                                                                                                                                     March 27 CA meeting, invitation to attend March
                                                                                                                                     27 web‐based meeting presenting the results of
                                                                                                                                     public scoping; invitation to participate in the
                                                                                                                                     alternatives workshop April 4‐5, CA conference
                                                                                                                                     call on April 18, and information on Draft MOU




                                                                                        1003 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1004 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                         To                                            From           Description
   063720       13      005473.pdf     E‐mail    3/2/2012   Mike Yeatts, Tribal Archaeologist             Kirk LaGory, ANL                   Hopi: Email provided Meeting notes from
                                                                                                                                             February 24, 2012; Draft Purpose, Need, and
                                                                                                                                             Objectives document; a reminder of March 27 CA
                                                                                                                                             meeting, initiation to attend March 27 web‐
                                                                                                                                             based meeting presenting the results of public
                                                                                                                                             scoping; invitation to participate in the
                                                                                                                                             alternatives workshop April 4‐5, CA conference
                                                                                                                                             call on April 18, and information on Draft MOU

  063733        13      005474.pdf    E‐mail     3/2/2012   Kurt Dongoske, THPO                           Kirk LaGory, ANL                   The Pueblo of Zuni: Email provided Meeting
                                                                                                                                             notes from February 24, 2012; Draft Purpose,
                                                                                                                                             Need, and Objectives document; a reminder of
                                                                                                                                             March 27 CA meeting, invitation to attend March
                                                                                                                                             27 web‐based meeting presenting the results of
                                                                                                                                             public scoping; invitation to participate in the
                                                                                                                                             alternatives workshop April 4‐5, CA conference
                                                                                                                                             call on April 18, and information on Draft MOU.

  063746        36      005475.pdf    E‐Mail     3/1/2012   lorjac@frontiernet.net;                       BHeffernan@usbr.gov on behalf of   Materials on LTEMP EIS for Saturday meeting
                                                            gknowles@usbr.gov;                            Heffernan, Beverley
                                                            bor@bridge1.iqgbcloud.local
  063782         1      005476.pdf    E‐Mail     3/1/2012   cbulletts@kaibabpaiute‐nsn.gov;               BHeffernan@usbr.gov on behalf of   RE: present LTEMP
                                                            lagory@anl.gov;                               Heffernan, Beverley
                                                            Rob_P_Billerbeck@nps.gov;
                                                            kwaldron@usbr.gov;
                                                            barger@ecentral.com;
                                                            gknowles@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local
  063783         2      005477.pdf    E‐Mail     3/1/2012   gknowles@usbr.gov;                            BHeffernan@usbr.gov on behalf of   LTEMP EIS Staffing
                                                            mcrawford@usbr.gov;                           Heffernan, Beverley
                                                            barger@ecentral.com;
                                                            kwaldron@usbr.gov;
                                                            RClayton@usbr.gov;
                                                            NCoulam@usbr.gov; DKubly@usbr.gov;
                                                            NWilliams@usbr.gov;
                                                            BWirth@usbr.gov; LIams@usbr.gov;
                                                            JBlair@usbr.gov; MMWilson@usbr.gov;
                                                            scasale@usbr.gov;
                                                            LWalkoviak@usbr.gov;
                                                            AGold@usbr.gov; BRhees@usbr.gov;
                                                            DTrueman@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local


                                                                                        1004 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1005 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                             From                Description
   063785        1      005478.pdf    E‐Mail      3/1/2012    bheffernan@usbr.gov;                          cbulletts@kaibabpaiute‐nsn.gov on     present LTEMP
                                                              bor@bridge1.iqgbcloud.local                   behalf of Charley Bulletts
  063786         1      005479.pdf    E‐Mail      3/1/2012    BHeffernan@usbr.gov;                          creda@qwest.net                       Re: NO RUSH>>>>
                                                              bor@bridge1.iqgbcloud.local
  063787         6      005480.pdf     Other      3/1/2012                                                  Bureau of Reclamation, Upper Colorado Newsletter: Glen Canyon Dam Long‐Term
                                                                                                            Region                                Experimental and Management Plan EIS, file
                                                                                                                                                  dated March 2012; newsletter is undated
  063793         1      005481.pdf    E‐Mail      2/29/2012 BHeffernan@usbr.gov;                            creda@qwest.net                       Re: NO RUSH>>>>
                                                            bor@bridge1.iqgbcloud.local
  063794        11      005482.pdf   Phone Call   2/29/2012 Peter Pino, Tribal Administrator                John Halliday, DOI/ASWS               Pueblo of Zia: On 2‐29‐12 Peter Pino called at
                                      Record                                                                                                      03:43pm regarding the LTEMP letter asking if the
                                                                                                                                                  Tribe wished to participate in the LTEMP process.
                                                                                                                                                  He said that the Pueblo of Zia would like the BOR
                                                                                                                                                  and NPS to come out to the Tribe and make
                                                                                                                                                  presentation on this subject. Mary will follow up
                                                                                                                                                  to schedule meeting

  063805        11      005483.pdf   Phone Call   2/29/2012 Lynn Hartman                                    Rosemary Sucec, GLCA                  Ute Mountain Ute Tribe: Rosemary Sucec called
                                      Record                                                                                                      Ms. Hartmann several times before reaching her.
                                                                                                                                                  Ms. Hartmann, who will be the contact for the
                                                                                                                                                  Ute Mountain Ute on this project has no issues
                                                                                                                                                  with the LTEMP at this time and requests to
                                                                                                                                                  remain on the mailing list.

  063816         3      005484.pdf    E‐Mail      2/28/2012 gknowles@usbr.gov;                              BHeffernan@usbr.gov on behalf of      Response to Zuni 22dec2010 letter
                                                            Lori_Caramanian@ios.doi.gov;                    Heffernan, Beverley
                                                            mcrawford@usbr.gov;
                                                            kwaldron@usbr.gov;
                                                            barger@ecentral.com;
                                                            bor@bridge1.iqgbcloud.local
  063819         3      005485.pdf    E‐Mail      2/28/2012 kdongoske@cableone.net;                         BHeffernan@usbr.gov on behalf of      Copy of response to your December 22 letter
                                                            barger@ecentral.com;                            Heffernan, Beverley
                                                            Rob_P_Billerbeck@nps.gov;
                                                            bor@bridge1.iqgbcloud.local
  063822         1      005486.pdf     Letter     2/27/2012 Larry Walkoviak, REC; John Wessels,             Don Watahomigie, Chairman             The Havasupai Tribe: Returned Cooperating
                                                            NPS                                                                                   Agency Interest form
  063823         2      005487.pdf     Letter     2/27/2012 Kurt Dongoske, THPO                             Larry Walkoviak, REC; John Wessels,   The Pueblo of Zuni: Letter from Co‐Lead agencies
                                                                                                            NPS                                   thanking Mr. Dongoske for his questions and
                                                                                                                                                  concerns, notifying him of co‐leads; informing
                                                                                                                                                  him that both agencies intend to incorporate
                                                                                                                                                  tribal concerns and values. Provided additional
                                                                                                                                                  contact information.


                                                                                          1005 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1006 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                     To                                  From                         Description
   063825        2      005488.pdf     E‐mail      2/25/2012 Alan Downer, THPO; Jason John, NDWP Kirk LaGory, ANL                              The Navajo Nation: Reminder for Feb. 27, 2013
                                                                                                                                               Cooperating Agency call with agenda, call‐in
                                                                                                                                               number, and passcode.
  063827         2      005489.pdf     E‐mail      2/25/2012 Don Watahomigie, Chairman; Jaycee               Kirk LaGory, ANL                  The Havasupai Tribe: Reminder for Feb. 27, 2013
                                                             Manakaja, Tribal Secretary; Margaret                                              Cooperating Agency call with agenda, call‐in
                                                             Vick, Atty                                                                        number, and passcode.
  063829         1      005490.pdf     E‐Mail      2/24/2012 BHeffernan@usbr.gov;                            creda@qwest.net                   Re: NO RUSH>>>>
                                                             bor@bridge1.iqgbcloud.local
  063830         1      005491.pdf     E‐Mail      2/24/2012 farvana@aol.com;                                mary@maryorton.com on behalf of   Re: DFC finalization
                                                             Anne_Castle@ios.doi.gov;                        Mary Orton
                                                             lori_caramanian@ios.doi.gov;
                                                             gknowles@usbr.gov;
                                                             mcrawford@usbr.gov;
                                                             leanette@maryorton.com;
                                                             bor@bridge1.iqgbcloud.local
  063831        11      005492.pdf Meeting Notes   2/24/2012                                                                                   Hopi: Cooperating Agency meeting was held.
                                                                                                                                               Mike Yeatts in attendance
  063842        11      005493.pdf Meeting Notes   2/24/2012                                                                                   The Hualapai Tribe: Cooperating Agency meeting
                                                                                                                                               was held. Peter Bungart and Loretta Jackson‐
                                                                                                                                               Kelly were in attendance
  063853        11      005494.pdf Meeting Notes   2/24/2012                                                                                   The Pueblo of Zuni: Cooperating Agency Meeting
                                                                                                                                               was held. Kurt Dongoske was in attendance.

  063864        11      005495.pdf Meeting Notes   2/24/2012                                                                                   Kaibab Band of Paiute Indians: Cooperating
                                                                                                                                               Agency meeting was held. Charley Bulletts and
                                                                                                                                               Ronica Spute in attendance.
  063875        11      005496.pdf Meeting Notes   2/24/2012                                                                                   Paiute Indian Tribe of Utah: Cooperating Agency
                                                                                                                                               meeting held. Glenn Rogers of the Shivwits Band
                                                                                                                                               representing PITU in attendance.

  063886        11      005497.pdf Meeting Notes   2/24/2012                                                                                   The Navajo Nation: CA Meeting‐ Alan Downer in
                                                                                                                                               a endance.
                                                                                                                                               3/2/2012
  063897        17      005498.pdf     E‐Mail      2/23/2012 bheffernan@usbr.gov; lagory@anl.gov; aecarr@anl.gov on behalf of Carr,            RE: Need Basin States comments
                                                             bor@bridge1.iqgbcloud.local          Adrianne E.

  063914        11      005499.pdf   Phone Call    2/22/2012 Kenny Anderson                                  Janet Cohen, NPS                  Las Vegas Tribe of Paiute Indians: Janet Cohen,
                                      Record                                                                                                   NPS called Kenny Anderson and left a VM saying
                                                                                                                                               that the NPS will have to assume that the Las
                                                                                                                                               Vegas Paiute are not interested in this project
                                                                                                                                               since they have not indicated otherwise.




                                                                                           1006 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1007 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                                From                      Description
   063925       11      005500.pdf   Phone Call   2/22/2012 William Anderson, Chairman                      Janet Cohen, NPS                              Moapa Band of Paiute Indians: Janet Cohen, NPS
                                       Record                                                                                                             called Chairman Anderson and left a VM
                                                                                                                                                          indicating the NPS will have to assume the
                                                                                                                                                          Moapa are not interested in the project since
                                                                                                                                                          they have not indicated otherwise.
  063936         8      005501.pdf     Other      2/21/2012                                                                                               Describes the stipulations, regarding Navajo
                                                                                                                                                          Nation concerns, for non‐native fish removal
                                                                                                                                                          actions in the Colorado River by Reclamation.

  063944         3      005502.pdf    E‐Mail      2/15/2012 michael.yeatts@nau.edu;                                                                       RE: LTEMP EIS Cooperating Agencies Meeting
                                                            cbulletts@kaibabpaiute‐nsn.gov;                                                               Scheduled for February 24, 2012
                                                            lriley@azgfd.gov; JHarkins@crc.nv.gov;
                                                            lorjac@frontiernet.net;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            Dave.Slick@srpnet.com;
                                                            sam_spiller@fws.gov;
                                                            dostler@ucrcommission.com;
                                                            ted@uamps.com; BENNION@wapa.gov;
                                                            ccoder@yan‐tribe.org;
                                                            Amy.Heuslein@bia.gov;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            gknowles@usbr.gov; AGold@usbr.gov;
                                                            LWalkoviak@usbr.gov;
                                                            BRhees@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            aecarr@anl.gov; BHeffernan@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local


                                                                                                            lagory@anl.gov on behalf of LaGory, Kirk E.
  063947         9      005503.pdf     E‐mail     2/15/2012 Mike Yeatts, Tribal Archaeologist               Janet Cohen, NPS                              Hopi: Word copy of letter and form that went to
                                                                                                                                                          Hopi.
  063956         3      005504.pdf     E‐mail     2/15/2012 Kenny Anderson                                  Janet Cohen, NPS                              Las Vegas Tribe of Paiute Indians: Janet Cohen,
                                                                                                                                                          NPS, sent another email with consultation letter
                                                                                                                                                          attached. She asked for a response by next
                                                                                                                                                          Wednesday
  063959        11      005505.pdf      Fax       2/15/2012 Charley Bulletts, CRD                           Janet Cohen                                   Kaibab Band of Paiute Indians: Janet faxed
                                                                                                                                                          Charley another CA form. Charley faxed the
                                                                                                                                                          completed form to Adrianne. Adrianne
                                                                                                                                                          confirmed the receipt.




                                                                                          1007 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1008 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                                From   Description
   063970       11      005506.pdf     E‐mail     2/15/2012 William Anderson, Chairman                      Janet Cohen, NPS           Moapa Band of Paiute Indians: Janet Cohen, NPS
                                                                                                                                       send email to Chairman Anderson with
                                                                                                                                       consultation letter attached and asked for a
                                                                                                                                       response by next Wednesday. The letter also
                                                                                                                                       indicated that if the NPS does not hear from
                                                                                                                                       them they will assume that they are not
                                                                                                                                       interested in consultation.
  063981        11      005507.pdf   Phone Call   2/15/2012 John Bathke, THPO                               Steve Daron, NPS LAKE      Fort Yuma Quechan Tribe: Called and left a
                                      Record                                                                                           message regarding LTEMP consultation
  063992        11      005508.pdf   Phone Call   2/14/2012 Ben Robbins, Tribal Liaison                     John Halliday, DOI         The Pueblo of Santa Ana: JH/DOI/ASWA called at
                                      Record                                                                                           2:44 pm and talked to Ben Robbins who indicated
                                                                                                                                       that the tribe did not wish to participate in the
                                                                                                                                       LTEMP process, but they would like to continue
                                                                                                                                       receiving mailed information and updates.

  064003        11      005509.pdf   Phone Call   2/14/2012 John Halliday, DOI/ASWA                         Theresa Pasqual, THPO      The Pueblo of Acoma: Theresa called back ‐ The
                                      Record                                                                                           Pueblo of Acoma does not wish to participate in
                                                                                                                                       the LTEMP process.
  064014        11      005510.pdf   Phone Call   2/14/2012 Peter Yucupicio, Chairperson                    John Halliday, DOI/ASWS    The Pascua Yaqui Tribe: JH/DOI/ASWS called and
                                      Record                                                                                           left a message @ 2:10 p.m. for Peter Yucupicio
                                                                                                                                       regarding the LTEMP letter asking if the Tribe
                                                                                                                                       wished to participate in the LTEMP process.

  064025        11      005511.pdf   Phone Call   2/14/2012 Jacob Pecos, Director, Dept. of NRC             John Halliday, DOI/ASWS    The Pueblo of Cochiti: JH/DOI/ASWS called and
                                      Record                                                                                           left a message @ 2:14 pm for Jacob Pacos
                                                                                                                                       regarding the LTEMP letter asking if the Tribe
                                                                                                                                       wished to participate in the LTEMP process.

  064036        11      005512.pdf   Phone Call   2/14/2012 Christopher Toya, NRD                           John Halliday, DOI/ASWS    The Pueblo of Jemez: JH/DOI/ASWS called and
                                      Record                                                                                           left a message @ 2:16 pm for Christopher Toya
                                                                                                                                       regarding the LTEMP letter asking if the Tribe
                                                                                                                                       wished to participate in the LTEMP process.

  064047        11      005513.pdf   Phone Call   2/14/2012 Daryl Candelaria                                John Halliday, DOI/ASWS    The Pueblo of San Felipe: JH/DOI/ASWS called
                                      Record                                                                                           and left a message @ 2:40 pm for Tribal Admin
                                                                                                                                       Daryl Canelaria regarding the LTEMP letter asking
                                                                                                                                       if the Tribe wished to participate in the LTEMP
                                                                                                                                       process.
  064058        11      005514.pdf   Phone Call   2/14/2012 Mark Mitchell, Governor                         John Halliday, DOI/ASWS    The Pueblo of Tesuque: JH/DOI/ASWS called and
                                      Record                                                                                           left a message @ 2:49 pm for Mark Mitchell
                                                                                                                                       regarding the LTEMP letter asking if the Tribe
                                                                                                                                       wished to participate in the LTEMP process.


                                                                                          1008 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1009 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                        To                                           From                 Description
   064069       11      005515.pdf   Phone Call   2/14/2012 Peter Pino, Tribal Administrator                John Halliday, DOI/ASWS               Pueblo of Zia: JH/DOI/ASWS called on 2‐14‐12 at
                                       Record                                                                                                     02:59pm and left a message for Peter Pino
                                                                                                                                                  regarding the LTEMP letter asking if the Tribe
                                                                                                                                                  wished to participate in the LTEMP process.

  064080        11      005516.pdf   Phone Call   2/14/2012 Terry Rambler, Chairman                         John Halliday, DOI/ASWS               San Carlos Apache Tribe: JH/DOI/ASWS called Mr.
                                      Record                                                                                                      Rambler @ 3:02 pm regarding the LTEMP letter
                                                                                                                                                  asking if the Tribe wished to participate in the
                                                                                                                                                  LTEMP process. Mr. Rambler requested that JH re‐
                                                                                                                                                  send the LTEMP letter via email and he would get
                                                                                                                                                  back to JH. JH sent email with LTEMP letter
                                                                                                                                                  attached.

  064091        11      005517.pdf   Phone Call   2/14/2012 Vernon Lujan, THPO                              John Halliday, DOI/ASWS               The Pueblo of Pojoaque: JH/DOI/ASWS called at
                                      Record                                                                                                      2:37pm and left message for Vernan Lujan
                                                                                                                                                  regarding the LTEMP letter asking if the Tribe
                                                                                                                                                  wished to participate in the LTEMP process

  064102        11      005518.pdf   Phone Call   2/14/2012 Gary Loutzenhizer                               John Halliday, DOI/ASWS               Fort McDowell Yavapai Tribal Council:
                                      Record                                                                                                      JH/DOI/ASWS called and spoke to Tribal Cultural
                                                                                                                                                  Rep Gary Loutenhizer and he indicated that the
                                                                                                                                                  Ft. McDowell Yavapai did not want to participate

  064113        11      005519.pdf   Phone Call   2/14/2012 Theresa Pasqual, THPO                           John Halliday, DOI/ASWA               The Pueblo of Acoma: JH/DOI/ASWS called and
                                      Record                                                                                                      left a message for Theresa Pasquai regarding the
                                                                                                                                                  LTEMP letter asking if the Tribe wished to
                                                                                                                                                  participate in the LTEMP process.

  064124         3      005520.pdf    E‐Mail      2/13/2012 gknowles@usbr.gov;                              kdongoske@cableone.net on behalf of Re: FW: proposed agenda
                                                            bor@bridge1.iqgbcloud.local                     Kurt Dongoske
  064127         2      005521.pdf    E‐Mail      2/13/2012 kdongoske@cableone.net;                         gknowles@usbr.gov on behalf of        FW: proposed agenda
                                                            bor@bridge1.iqgbcloud.local                     Knowles, Glen W
  064129         2      005522.pdf    E‐Mail      2/8/2012 BHeffernan@usbr.gov;                             jasonjohn@navajo‐nsn.gov on behalf of Action Complete ‐ Thank you!
                                                            bor@bridge1.iqgbcloud.local                     Jason John




                                                                                          1009 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1010 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                             From             Description
   064131        1      005523.pdf    E‐Mail     2/8/2012   michael.yeatts@nau.edu;                                                            LTEMP EIS Cooperating Agencies Meeting
                                                            cbulletts@kaibabpaiute‐nsn.gov;                                                    Scheduled for February 24, 2012
                                                            lriley@azgfd.gov; JHarkins@crc.nv.gov;
                                                            lorjac@frontiernet.net;
                                                            jasonjohn@navajo‐nsn.gov;
                                                            kdongoske@cableone.net;
                                                            Dave.Slick@srpnet.com;
                                                            sam_spiller@fws.gov;
                                                            dostler@ucrcommission.com;
                                                            ted@uamps.com; BENNION@wapa.gov;
                                                            ccoder@yan‐tribe.org;
                                                            Amy.Heuslein@bia.gov;
                                                            Lori_Caramanian@ios.doi.gov;
                                                            gknowles@usbr.gov; AGold@usbr.gov;
                                                            LWalkoviak@usbr.gov;
                                                            BRhees@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            lagory@anl.gov; aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
                                                                                                          BHeffernan@usbr.gov on behalf of
                                                                                                          Heffernan, Beverley
  064132         4      005524.pdf    E‐Mail     2/7/2012   trambler@scatui.net; twhite@chair.scat‐ BHeffernan@usbr.gov on behalf of           Long Term Experimental Management Plan
                                                            nsn.gov; John_Halliday@ios.doi.gov;     Heffernan, Beverley                        Environmental Impact Statement
                                                            aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local

  064136         1      005525.pdf    E‐Mail     2/7/2012   BHeffernan@usbr.gov;                          dostler@ucrcommission.com on behalf RE: LTEMP EIS cooperating agency letter and
                                                            jbird@ucrcommission.com;                      of Don Ostler                       February 24 meeting
                                                            bor@bridge1.iqgbcloud.local
  064137         1      005526.pdf    E‐Mail     2/7/2012   dostler@ucrcommission.com;                    BHeffernan@usbr.gov on behalf of     LTEMP EIS cooperating agency letter and
                                                            jbird@ucrcommission.com;                      Heffernan, Beverley                  February 24 meeting
                                                            bor@bridge1.iqgbcloud.local
  064138         7      005527.pdf    E‐mail     2/7/2012   Jaycee Manakaja, Tribal Secretary             Janet Cohen, NPS                     The Havasupai Tribe: Tribe requested copy of
                                                                                                                                               letters, Janet resent on Feb 7,012 via email. ‐
                                                                                                                                               Assume tribe is interested in consultation unless
                                                                                                                                               someone has received CA form.

  064145        11      005528.pdf    E‐mail     2/7/2012   Terry Rambler, Chairman                       Beverly Heffernan, REC               San Carlos Apache Tribe: Beverly Heffernan sent
                                                                                                                                               an email to John Halliday letting him know that
                                                                                                                                               the letter had been sent snail mail and email.




                                                                                        1010 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1011 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                        To                                          From              Description
   064156       11      005529.pdf   Phone Call   2/6/2012   Peter Yucupicio, Chairperson                  John Halliday, DOI/ASWS            The Pascua Yaqui Tribe: JH/DOI/ASWS called and
                                       Record                                                                                                 left a message @ 11:38 a.m. for Peter Yucupicio
                                                                                                                                              regarding the LTEMP letter asking if the Tribe
                                                                                                                                              wished to participate in the LTEMP process

  064167        11      005530.pdf   Phone Call   2/6/2012   Ben Robbins, Tribal Liaison                   John Halliday, DOI/ASWS            The Pueblo of Santa Ana: JH/DOI/ASWS called
                                      Record                                                                                                  and left a message for Ben Robbins regarding the
                                                                                                                                              LTEMP letter asking if the Tribe wished to
                                                                                                                                              participate in the LTEMP process.

  064178        11      005531.pdf   Phone Call   2/6/2012   Mark Mitchell, Governor                       John Halliday, DOI/ASWS            The Pueblo of Tesuque: JH/DOI/ASWS called and
                                      Record                                                                                                  left a message @ 11:46 am for Mark Mitchell
                                                                                                                                              regarding the LTEMP letter asking if the Tribe
                                                                                                                                              wished to participate in the LTEMP process.

  064189        11      005532.pdf   Phone Call   2/6/2012   Peter Pino, Tribal Administrator              John Halliday, DOI/ASWS            Pueblo of Zia: JH/DOI/ASWS called on 2‐06‐12 at
                                      Record                                                                                                  11:47am and left a message for Peter Pino
                                                                                                                                              regarding the LTEMP letter asking if the Tribe
                                                                                                                                              wished to participate in the LTEMP process.

  064200        11      005533.pdf   Phone Call   2/6/2012   Ned Norris, Jr.                               John Halliday, DOI/ASWA            Tohono O’odham Nation: JH/DOI/ASWS called
                                      Record                                                                                                  and left a message @ 11:58 am for Dr. Ned Norris
                                                                                                                                              Jr. Regarding the LTEMP letter asking if the Tribe
                                                                                                                                              wished to participate in the LTEMP process.

  064211        11      005534.pdf   Phone Call   2/6/2012   Ivan Smith, Chairman                          John Halliday, DOI/ASWS            Tonto Apache: JH/DOI/ASWS called and left a
                                      Record                                                                                                  message @12: 05 pm for Ivan Smith regarding
                                                                                                                                              the LTEMP letter asking if the Tribe wished to
                                                                                                                                              participate in the LTEMP process.

  064222        11      005535.pdf   Phone Call   2/6/2012   Gary Loutzenhizer                             John Halliday, DOI/ASWS            Fort McDowell Yavapai Tribal Council:
                                      Record                                                                                                  JH/DOI/ASWS called and spoke to Tribal Cultural
                                                                                                                                              Rep Gary Loutenhizer and he said that he was
                                                                                                                                              checking with Karen Ray and would bet back to
                                                                                                                                              JH soon.
  064233        24      005536.pdf    E‐Mail      2/3/2012   gknowles@usbr.gov;                            BHeffernan@usbr.gov on behalf of   GCT and GCI comments
                                                             Lori_Caramanian@ios.doi.gov;                  Heffernan, Beverley
                                                             Robert.Snow@sol.doi.gov;
                                                             AGold@usbr.gov;
                                                             sol@bridge1.iqgbcloud.local
  064257        24      005537.pdf    E‐Mail      2/3/2012   gknowles@usbr.gov;                            BHeffernan@usbr.gov on behalf of   GCT and GCI comments
                                                             Lori_Caramanian@ios.doi.gov;                  Heffernan, Beverley
                                                             Robert.Snow@sol.doi.gov;
                                                             AGold@usbr.gov;
                                                             sol@bridge1.iqgbcloud.local
                                                                                     1011 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1012 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From                               Description
   064281        4      005538.pdf    E‐Mail     2/3/2012   Lori_Caramanian@ios.doi.gov;       BHeffernan@usbr.gov on behalf of                    WAPA scoping comments
                                                            Robert.Snow@sol.doi.gov;           Heffernan, Beverley
                                                            gknowles@usbr.gov; AGold@usbr.gov;
                                                            sol@bridge1.iqgbcloud.local

  064285         4      005539.pdf    E‐Mail     2/3/2012   Lori_Caramanian@ios.doi.gov;       BHeffernan@usbr.gov on behalf of                    WAPA scoping comments
                                                            Robert.Snow@sol.doi.gov;           Heffernan, Beverley
                                                            gknowles@usbr.gov; AGold@usbr.gov;
                                                            sol@bridge1.iqgbcloud.local

  064289         1      005540.pdf    E‐Mail     2/3/2012   john.shields@wyo.gov;                         BHeffernan@usbr.gov on behalf of         RE: IEDA' LTEMP Scoping Comment Letter
                                                            bor@bridge1.iqgbcloud.local                   Heffernan, Beverley
  064290         9      005541.pdf    E‐Mail     2/2/2012   Karen.Kwon@state.co.us;                                                                Re: IEDA' LTEMP Scoping Comment Letter
                                                            bheffernan@usbr.gov; lagory@anl.gov;
                                                            cklane@azwater.gov;
                                                            safabritz@azwater.gov;
                                                            pfbenemelis@azwater.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            Ted.Kowalski@state.co.us;
                                                            Shanti.RossetODonovan@state.co.us;
                                                            skseaholm@gmail.com;
                                                            patrick.tyrrell@wyo.gov;
                                                            chris.brown@wyo.gov;
                                                            csharris@crb.ca.gov;
                                                            bart@fisherranch.com;
                                                            ZimmermanConsulting@verizon.net;
                                                            jharkins@crc.nv.gov;
                                                            john.entsminger@snwa.com;
                                                            Colby.Pellegrino@snwa.com;
                                                            SSnodgrass@hollandhart.com;
                                                            jcrandell@crc.nv.gov;
                                                            estevan.lopez@state.nm.us;
                                                            amy.haas@state.nm.us;
                                                            kevin.flanigan@state.nm.us;
                                                            dennisstrong@utah.gov;
                                                            RobertKing@utah.gov;                          john.shields@wyo.gov on behalf of john
                                                            dostler@ucrcommission.com;                    shields
  064299         2      005542.pdf    E‐Mail     2/1/2012   alicyn.gitlin@sierraclub.org;        Rob_P_Billerbeck@nps.gov                          Re: LTEMP Comments
                                                            BHeffernan@usbr.gov; lagory@anl.gov;
                                                            bor@bridge1.iqgbcloud.local




                                                                                        1012 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1013 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                    From                Description
   064301        1      005543.pdf    E‐Mail      2/1/2012   Rob_P_Billerbeck@nps.gov;            alicynsierra@gmail.com on behalf of   Re: LTEMP Comments
                                                             sandy.bahr@sierraclub.org;           Alicyn Gitlin
                                                             BHeffernan@usbr.gov; lagory@anl.gov; <alicyn.gitlin@sierraclub.org>
                                                             bor@bridge1.iqgbcloud.local

  064302        18      005544.pdf    E‐Mail      2/1/2012   sandy.bahr@sierraclub.org;           Rob_P_Billerbeck@nps.gov              Re: LTEMP Comments
                                                             alicyn.gitlin@sierraclub.org;
                                                             BHeffernan@usbr.gov; lagory@anl.gov;
                                                             bor@bridge1.iqgbcloud.local

  064320        11      005545.pdf     E‐mail     2/1/2012   John Bathke, THPO                             Steve Daron, NPS LAKE        Fort Yuma Quechan Tribe: Sent John Bathke
                                                                                                                                        information on website.
  064331        11      005546.pdf   Phone Call   2/1/2012   Salt River Maricopa Indian Community          Steve Daron, NPS LAKE        Salt River Pima‐Maricopa Indian Community:
                                      Record                                                                                            Steve Daron called the Salt River Maricopa Indian
                                                                                                                                        Community 3 times in February. Dates no
                                                                                                                                        provided.
  064342        11      005547.pdf   Phone Call   2/1/2012   Betsy Chapoose, Cultural Rights and           John Halliday, DOI/ASWS      Ute Indian Tribe: Betsy Chapoose called and said
                                      Record                 Protection Office                                                          they do no wish to participate, but would like to
                                                                                                                                        continue receiving mailed update information

  064353        11      005548.pdf   Phone Call   2/1/2012   Greg Glassco                                  Steve Daron, NPS LAKE        Yavapai‐Prescott Indian Tribe: Steve Daron called
                                      Record                                                                                            the tribe and was directed to Greg Glassco; Greg
                                                                                                                                        Glassco sent an email to Steve Daron indicating
                                                                                                                                        that the tribe does not need to be consulted for
                                                                                                                                        LTEMP
  064364        11      005549.pdf   Phone Call   2/1/2012   Ak Chin                                       Steve Daron, NPS LAKE        Ak Chin: Steven Daron attempted phone contact
                                      Record                                                                                            with the tribe 3 times. Dates not provided.

  064375        11      005550.pdf   Phone Call   2/1/2012   Chemehuevi Tribal Council                     Steve Daron, NPS LAKE        Chemehuevi Tribal Council: Steve Daron, NPS,
                                      Record                                                                                            attempted to call the tribe 3 times in February.
                                                                                                                                        No dates provided.
  064386        11      005551.pdf   Phone Call   2/1/2012   CRIT                                          Steve Daron, NPS LAKE        Colorado River Indian Tribes: Steve Daron, NPS
                                      Record                                                                                            attempted to call CRIT 3 times in February. Dates
                                                                                                                                        of attempted contact were not provided.

  064397        11      005552.pdf   Phone Call   2/1/2012   Linda Otero, Director Cultural Society        Steve Daron, NPS LAKE        Fort Mojave Tribal Council: In February, Linda
                                      Record                                                                                            Otero, Director, Aha Makav Cultural Society
                                                                                                                                        indicated that they are interested in participating
                                                                                                                                        in government to government consultation.

  064408        11      005553.pdf   Phone Call   2/1/2012   John Bathke, THPO                             Steve Daron, NPS LAKE        Fort Yuma Quechan Tribe: Spoke to John Bathke
                                      Record
  064419        11      005554.pdf   Phone Call   2/1/2012   GRIC                                          Steve Daron, NPS LAKE        Gila River Indian Community Council: Steve
                                      Record                                                                                            Daron attempted contact with the Tribe 3 times
                                                                                         1013 of 1060                                   in February. No dates or times given.
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1014 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                         From                   Description
   064430       17      005555.pdf    E‐Mail     1/31/2012 lagory@anl.gov;                                sandy.bahr@sierraclub.org on behalf of LTEMP Comments
                                                           Rob_P_Billerbeck@nps.gov;                      Sandy Bahr
                                                           BHeffernan@usbr.gov;
                                                           alicyn.gitlin@sierraclub.org;
                                                           bor@bridge1.iqgbcloud.local
  064447         9      005556.pdf    E‐Mail     1/31/2012 ltempeiswebmaster@anl.gov;                     RSLynch@rslynchaty.com on behalf of   IEDA Comments on the Scope of the LTEMP EIS
                                                           Anne_Castle@ios.doi.gov;                       Robert S. Lynch                       affecting Glen Canyon Dam
                                                           LOates@usbr.gov;
                                                           lwalkoviak@usbr.gov;
                                                           tmeeks@wapa.gov; KYRISS@wapa.gov;
                                                           creda@qwest.net;
                                                           bor@bridge1.iqgbcloud.local

  064456        27      005557.pdf    E‐Mail     1/31/2012 john@livingrivers.org;                         Rob_P_Billerbeck@nps.gov              Re: LTEMP EIS Scoping Comments: LR, CR, CBD &
                                                           BHeffernan@usbr.gov;                                                                 RRFW
                                                           john@livingrivers.org;
                                                           john.weisheit@gmail.com;
                                                           jojohnson@rrfw.org; lagory@anl.gov;
                                                           owen@livingrivers.org;
                                                           rsilver@biologicaldiversity.org;
                                                           tmckinnon@biologicaldiversity.org;
                                                           tommartin@rrfw.org;
                                                           bor@bridge1.iqgbcloud.local

  064483         2      005558.pdf    E‐Mail     1/31/2012 john@livingrivers.org; lagory@anl.gov; BHeffernan@usbr.gov on behalf of              RE: LTEMP EIS Scoping Comments: LR, CR, CBD &
                                                           rob_p_billerbeck@nps.gov;              Heffernan, Beverley                           RRFW
                                                           owen@livingrivers.org;
                                                           jojohnson@rrfw.org;
                                                           rsilver@biologicaldiversity.org;
                                                           tmckinnon@biologicaldiversity.org;
                                                           tommartin@rrfw.org;
                                                           bor@bridge1.iqgbcloud.local




                                                                                        1014 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1015 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                               From                                Description
   064485       11      005559.pdf    E‐Mail     1/31/2012 bheffernan@usbr.gov; lagory@anl.gov; Karen.Kwon@state.co.us on behalf of               Seven States' LTEMP Scoping Comment Letter
                                                           cklane@azwater.gov;                  Karen Kwon
                                                           safabritz@azwater.gov;
                                                           pfbenemelis@azwater.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           Ted.Kowalski@state.co.us;
                                                           Shanti.RossetODonovan@state.co.us;
                                                           skseaholm@gmail.com;
                                                           patrick.tyrrell@wyo.gov;
                                                           john.shields@wyo.gov;
                                                           chris.brown@wyo.gov;
                                                           csharris@crb.ca.gov;
                                                           bart@fisherranch.com;
                                                           ZimmermanConsulting@verizon.net;
                                                           jharkins@crc.nv.gov;
                                                           john.entsminger@snwa.com;
                                                           Colby.Pellegrino@snwa.com;
                                                           SSnodgrass@hollandhart.com;
                                                           jcrandell@crc.nv.gov;
                                                           'estevan.lopez@state.nm.us';
                                                           amy.haas@state.nm.us;
                                                           kevin.flanigan@state.nm.us;
                                                           'dennisstrong@utah.gov';
                                                           RobertKing@utah.gov;
                                                           dostler@ucrcommission.com;
  064496        27      005560.pdf    E‐Mail     1/31/2012 lagory@anl.gov;                                john.weisheit@gmail.com on behalf of LTEMP EIS Scoping Comments: LR, CR, CBD &
                                                           rob_p_billerbeck@nps.gov;                      John Weisheit <john@livingrivers.org> RRFW
                                                           BHeffernan@usbr.gov;
                                                           john@livingrivers.org;
                                                           owen@livingrivers.org;
                                                           jojohnson@rrfw.org;
                                                           rsilver@biologicaldiversity.org;
                                                           tmckinnon@biologicaldiversity.org;
                                                           tommartin@rrfw.org;
                                                           bor@bridge1 iqgbcloud local
  064523        16      005561.pdf    Other      1/31/2012                                                Bahr, Sandy ‐ Sierra Club, Grand Canyon DEIS Comment Submittal ‐ too many characters
                                                                                                          Chapter                                 to display in Excel. Submitted by mail. [Scoping
                                                                                                                                                  comments ‐ letter dated 1/31/2012. The letter
                                                                                                                                                  did not get entered into PEPC during the Scoping
                                                                                                                                                  process, so it was entered and responded to as
                                                                                                                                                  part of the DEIS comment/response process]


                                                                                        1015 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1016 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                      Description
   064539       20      005562.pdf    E‐Mail     1/31/2012 Walkoviak, Larry ‐ U.S. BOR, Upper              Sandy Bahr and Alicyn Gitlin, Sierra Club Scoping Comments ‐ Letter
                                                           Colorado Region
                                                           Wessels, John ‐ National Park Service,
                                                           Intermountain Region
                                                           Kirk LaGory, Argonne National
                                                           Laboratory
  064559         9      005563.pdf    E‐Mail     1/31/2012 Bureau of Land Management                       Grand Canyon Wildlands Council, Inc.      Scoping Comments ‐PEPC Comment Form and
                                                           National Park Service ‐ Grand Canyon                                                      attached letter. No name provided on the
                                                                                                                                                     comment form or the attached letter
  064568         9      005564.pdf    E‐Mail     1/31/2012 Argonne ‐ LTEMP EIS Scoping                     James, Leslie ‐ Colorado River Energy     Scoping Comments ‐ Letter
                                                                                                           Distributors Association (CREDA)

  064577        22      005565.pdf    E‐Mail     1/31/2012 no info                                         Kellett, Michael ‐ Glen Canyon Institute Scoping Comments ‐ Letter and PEPC Comment
                                                                                                                                                    Form. Per Kellettt ‐ An abridged version
                                                                                                                                                    (omitting App A) was submitted on the PEPC
                                                                                                                                                    website . This version includes Appendix A.

  064599        10      005566.pdf    E‐Mail     1/31/2012 Argonne ‐ LTEMP EIS Scoping                     Colorado River Basin State                Scoping Comments ‐ Letter via Email. Note:
                                                                                                           Representatives of Arizona, California,   Kwon was in the original file name; did not sign
                                                                                                           Colorado, Nevada, New Mexico, Utah,       the letter
                                                                                                           and Wyoming
                                                                                                           Fabritz‐Whitney, Sandra A. ‐ Arizona
                                                                                                           Dept of Water Resources;
                                                                                                           Gimbel, Jennifer ‐ Colorado Water
                                                                                                           Conservation Board;
                                                                                                           Lopez, Estevan ‐ New Mexico Interstate
                                                                                                           Stream Commission;
                                                                                                           Strong, Dennis J. ‐ Utah Department of
                                                                                                           Water Resources;
                                                                                                           Tyrrell, Patrick ‐ Wyoming State
                                                                                                           Engineer;
                                                                                                           Fisher, Dana B. ‐ Colorado River
                                                                                                           Commissioner;
                                                                                                           Mulroy, Patricia ‐ Southern Nevada
                                                                                                           Water Authority;
                                                                                                           Harkins, Jayne ‐ Colorado River
                                                                                                           Commission of Nevada;
                                                                                                           Ostler, Don. A. ‐ Upper Colorado River
  064609        13      005567.pdf    E‐Mail     1/31/2012 no info                                         B   i Nikolai ‐ Grand Canyon Trust
                                                                                                           Lash,                                      Scoping Comments ‐ Letter
                                                                                                           Nimkin, David ‐ National Parks
                                                                                                           Conservation Association
  064622         8      005568.pdf    E‐Mail     1/31/2012 Argonne ‐ LTEMP EIS Scoping                     Lynch, Robert S. ‐ Irrigation & Electrical Scoping Comments ‐ Letter via Email
                                                                                                           Districts Association of Arizona
                                                                                         1016 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1017 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                            From                   Description
   064630       26      005569.pdf    E‐Mail      1/31/2012 LaGory, Kirk ‐ Argonne                         Weisheit, John ‐ Living Rivers           Scoping ‐ Letter
                                                                                                           Johnson, Jo ‐ River Runners for
                                                                                                           Wilderness
                                                                                                           McKinnon, Taylor ‐ Center for Biological
                                                                                                           Diversity
                                                                                                           Martin, Tom, River Runners for
                                                                                                           Wilderness
  064656         2      005570.pdf    E‐Mail      1/30/2012 BHeffernan@usbr.gov;                           alicynsierra@gmail.com on behalf of      Re: Where to email LTEMP comments
                                                            ltempeiswebmaster@anl.gov;                     Alicyn Gitlin
                                                            gknowles@usbr.gov;                             <alicyn.gitlin@sierraclub.org>
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            lagory@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
  064658         1      005571.pdf    E‐Mail      1/30/2012 alicyn.gitlin@sierraclub.org;                  BHeffernan@usbr.gov on behalf of      RE: Where to email LTEMP comments
                                                            ltempeiswebmaster@anl.gov;                     Heffernan, Beverley
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            lagory@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
  064659         1      005572.pdf    E‐Mail      1/30/2012 ltempeiswebmaster@anl.gov;                     alicynsierra@gmail.com on behalf of   Where to email LTEMP comments
                                                            bheffernan@usbr.gov;                           Alicyn Gitlin
                                                            gknowles@usbr.gov;                             <alicyn.gitlin@sierraclub.org>
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            bor@bridge1.iqgbcloud.local
  064660         1      005573.pdf    E‐Mail      1/30/2012 kwaldron@usbr.gov;                             BHeffernan@usbr.gov on behalf of      FW: ltemp, tribal update
                                                            barger@ecentral.com;                           Heffernan, Beverley
                                                            NCoulam@usbr.gov;
                                                            John_Halliday@ios.doi.gov;
                                                            gknowles@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local
  064661         7      005574.pdf   Phone Call   1/30/2012 Don Watahomigie, Chair; Jaycee                 Janet Cohen, NPS                      The Havasupai Tribe: The Chairman said the tribe
                                      Record                Manakaja; dwhorseshoe@yahoo.com                                                      is interested in participating but did not specify
                                                                                                                                                 whether they wanted to be a CA or not. After e
                                                                                                                                                 call Janet resent the CA letter and asked that if
                                                                                                                                                 they did want to be a CA to submit the form.
                                                                                                                                                 Chairman identified the tribal secretary (Jaycee
                                                                                                                                                 Manakaja) as the point of contact to send
                                                                                                                                                 meeting information, etc.

  064668         1      005575.pdf     Letter     1/30/2012 Beverley Heffernan, Reclamation                Stephanie Skophammer, US EPA          Letter: Notice of Intent to prepare an
                                                                                                                                                 environmental impact statement. EPA review of
                                                                                         1017 of 1060                                            the NOI
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1018 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                            From              Description
   064669        3      005576.pdf     E‐mail     1/30/2012 Beverly Heffernan, REC                          John Halliday, DOI/ASWS            San Carlos Apache Tribe: Several communications
                                                                                                                                               between Beverly Heffernan and John Halliday
                                                                                                                                               looking for the correct email address to send the
                                                                                                                                               letter too. John contacted the San Carlos Apache
                                                                                                                                               and sent Bev a different email address to send
                                                                                                                                               the letter to.

  064672        23      005577.pdf    E‐Mail      1/29/2012 CSPALMER@wapa.gov;                    jcjordan1@cox.net on behalf of John          Trout Management Flows Draft Science Plan
                                                            LRiley@azgfd.gov; BStewart@azgfd.gov; and Carol Jordan                             Comments
                                                            SRogers@azgfd.gov;
                                                            sam_spiller@fws.gov;
                                                            ellsworth@wapa.gov;
                                                            capron@wapa.gov;
                                                            GMyers12@msn.com;
                                                            gknowles@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local

  064695         1      005578.pdf    E‐Mail      1/28/2012 ltempeiswebmaster@anl.gov                       Bedsworth, Gary                    Scoping Comments ‐ Email
  064696         4      005579.pdf    E‐Mail      1/27/2012 pak_knissin@hotmail.com;                        BHeffernan@usbr.gov on behalf of   Letter for Chairman Rambler
                                                            aecarr@anl.gov;                                 Heffernan, Beverley
                                                            John_Halliday@ios.doi.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            kwaldron@usbr.gov;
                                                            barger@ecentral.com;
                                                            bor@bridge1.iqgbcloud.local
  064700         1      005580.pdf    E‐Mail      1/27/2012 bheffernan@usbr.gov;                            interpret123@aol.com               comments re LTEMP EIS process
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            ltempeiswebmaster@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
  064701        11      005581.pdf     E‐mail     1/27/2012 Pak_knissin@hotmail.com                         Beverly Heffernan,REC              San Carlos Apache Tribe: Beverly Heffernan sent
                                                                                                                                               an email containing the pdf of the consultation
                                                                                                                                               letter to pak_knissin@hotmail.com. It was
                                                                                                                                               returned
  064712        11      005582.pdf   Phone Call   1/27/2012 Neil Cloud, Coordinator                         John Halliday, DOI/ASWS            Southern Ute Tribal Council: JH/DOI/ASWS called
                                      Record                                                                                                   and was informed that Mr. Neil Cloud resigned
                                                                                                                                               and was referred to Mr. Alden Naranjo who
                                                                                                                                               serves as the Acting Tribal NAGPRA
                                                                                                                                               representative. JH spoke to Mr. Naranjo
                                                                                                                                               regarding the LTEMP letter asking if the tribe
                                                                                                                                               wished to participate in the LTEMP process and
                                                                                                                                               he said No, they do not wish to participate.

                                                                                          1018 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1019 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                             From     Description
   064723       11      005583.pdf   Phone Call   1/27/2012 Ivan Smith, Chairman                            John Halliday, DOI/ASWS   Tonto Apache: JH/DOI/ASWS called and left a
                                       Record                                                                                         message for Ivan Smith regarding the LTEMP
                                                                                                                                      letter asking if the Tribe wished to participate in
                                                                                                                                      the LTEMP process.
  064734        11      005584.pdf   Phone Call   1/27/2012 Betsy Chapoose, Cultural Rights and             John Halliday, DOI/ASWS   Ute Indian Tribe: called and left a message for
                                      Record                Protection Office                                                         Betsy Chapose regarding the LTEMP letter asking
                                                                                                                                      if the Tribe wished to participate in the LTEMP
                                                                                                                                      process.
  064745        11      005585.pdf   Phone Call   1/27/2012 Vernon Lujan, THPO                              John Halliday, DOI/ASWS   The Pueblo of Pojoaque: JH/DOI/ASWS called
                                      Record                                                                                          and left message for Vernan Lujan regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.
  064756        11      005586.pdf   Phone Call   1/27/2012 Karen Ray                                       John Halliday, DOI/ASWS   Fort McDowell Yavapai Tribal Council:
                                      Record                                                                                          JH/DOI/ASWS called and left a message for Karen
                                                                                                                                      Ray regarding the LTEMP letter asking if the Tribe
                                                                                                                                      wished to participate in the LTEMP process.

  064767        11      005587.pdf   Phone Call   1/27/2012 Don Watahomigie, Chairman                       Janet Cohen, NPS          The Havasupai Tribe: Janet tried to reach Chair or
                                      Record                                                                                          Vice Chair. Unsuccessful.
  064778        11      005588.pdf   Phone Call   1/27/2012 Ned Norris, Jr.                                 John Halliday, DOI/ASWA   Tohono O’odham Nation: ‐JH/DOI/ASWS called
                                      Record                                                                                          and left a message for Dr. Ned Norris Jr.
                                                                                                                                      Regarding the LTEMP letter asking if the Tribe
                                                                                                                                      wished to participate in the LTEMP process.

  064789        11      005589.pdf   Phone Call   1/27/2012 Kenny Anderson                                  Janet Cohen, NPS          Las Vegas Tribe of Paiute Indians: Janet Cohen
                                      Record                                                                                          (NPS), called Kenny Anderson to follow‐up on an
                                                                                                                                      email containing copies of letters sent on
                                                                                                                                      01/23/2012. Kenny indicated they are likely
                                                                                                                                      interested in some level of consultation and
                                                                                                                                      would like to review the letters before saying for
                                                                                                                                      sure. He will let JC know. (letter may be with
                                                                                                                                      02/15/2012
  064800        11      005590.pdf   Phone Call   1/27/2012 William Anderson, Chairman                      Janet Cohen, NPS          Moapa Band of Paiute Indians: Janet Cohen, NPS,
                                      Record                                                                                          called Chairman Anderson to follow‐up on email
                                                                                                                                      containing copies of letters that was sent on
                                                                                                                                      01/23/2012. The chairman indicated he was very
                                                                                                                                      backed up on reviewing incoming email, etc. And
                                                                                                                                      he wasn't sure if he had seen the letters and or
                                                                                                                                      the email. JC asked him to look at the email and
                                                                                                                                      the letters and let the NPS know if they are
                                                                                                                                      interested in consultation or not.



                                                                                          1019 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1020 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                    To                                               From     Description
   064811       11      005591.pdf     Other      1/27/2012 Anthony Moquino                                 John Halliday, DOI/ASWS   Ohkay Owingeh: JH/DOI/ASWS spoke with
                                                                                                                                      Anthony Moquino regarding the LTEMP letter
                                                                                                                                      asking if the Tribe wished to participate in the
                                                                                                                                      LTEMP process. Mr. Moquino indicated the tribe
                                                                                                                                      did NOT wish to participate.
  064822        11      005592.pdf   Phone Call   1/27/2012 Peter Yucupicio, Chairperson                    John Halliday, DOI/ASWS   The Pascua Yaqui Tribe: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Peter Yucupicio regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  064833        11      005593.pdf   Phone Call   1/27/2012 Theresa Pasqual, THPO                           John Halliday, DOI/ASWS   The Pueblo of Acoma: JH/DOI/ASWS called and
                                      Record                                                                                          left a message @ 2:12 pm for Theresa Pasquai
                                                                                                                                      regarding the LTEMP letter asking if the Tribe
                                                                                                                                      wished to participate in the LTEMP process.

  064844        11      005594.pdf   Phone Call   1/27/2012 Jacob Pecos, Director, Dept. of NRC             John Halliday, DOI/ASWS   The Pueblo of Cochiti: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Jacob Pacos regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  064855        11      005595.pdf   Phone Call   1/27/2012 Christopher Toya, NRD                           John Halliday, DOI/ASWS   The Pueblo of Jemez: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Christopher Toya regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  064866        11      005596.pdf   Phone Call   1/27/2012 Peter Pino, Tribal Administrator                John Halliday, DOI/ASWS   Pueblo of Zia: JH/DOI/ASWS again called on 1‐27‐
                                      Record                                                                                          12 and left a message for Peter Pino regarding
                                                                                                                                      the LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  064877        11      005597.pdf   Phone Call   1/27/2012 Nichole Carnivale                               John Halliday, DOI/ASWS   The Pueblo of Nambe: JH/DOI/ASWS called and
                                      Record                                                                                          spoke with Ms. Nicol Carnevale. Ms. Carnevale
                                                                                                                                      informed JH that Mr. Romero is no longer
                                                                                                                                      employed with the tribe and that environmental
                                                                                                                                      correspondence can now go to her as the Tribal
                                                                                                                                      Environmental Officer. She indicated that they
                                                                                                                                      would like to schedule a consultation meeting.

  064888        11      005598.pdf   Phone Call   1/27/2012 Daryl Candelaria                                John Halliday, DOI/ASWS   The Pueblo of San Felipe: JH/DOI/ASWS called
                                      Record                                                                                          and left a message for Tribal Admin Daryl
                                                                                                                                      Canelaria regarding the LTEMP letter asking if the
                                                                                                                                      Tribe wished to participate in the LTEMP process.


                                                                                          1020 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1021 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                               From   Description
   064899        1      005599.pdf    E‐Mail      1/27/2012 bheffernan@usbr.gov;                            Palaci, Maria              Scoping Comments ‐ Email
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            ltempeiswebmaster@anl.gov
  064900        11      005600.pdf   Phone Call   1/26/2012 Neil Cloud, Coordinator                         John Halliday, DOI/ASWS    Southern Ute Tribal Council: JH/DOI/ASWS called
                                      Record                                                                                           and left a message for Neil Cloud regarding the
                                                                                                                                       LTEMP letter asking if the Tribe wished to
                                                                                                                                       participate in the LTEMP process.

  064911        11      005601.pdf   Phone Call   1/26/2012 Ivan Smith, Chairman                            John Halliday, DOI/ASWS    Tonto Apache: JH/DOI/ASWS called and left a
                                      Record                                                                                           message for Ivan Smith regarding the LTEMP
                                                                                                                                       letter asking if the Tribe wished to participate in
                                                                                                                                       the LTEMP process.
  064922        11      005602.pdf   Phone Call   1/26/2012 Betsy Chapoose, Cultural Rights and             John Halliday, DOI/ASWS    Ute Indian Tribe: called and left a message for
                                      Record                Protection Office                                                          Betsy Chapose regarding the LTEMP letter asking
                                                                                                                                       if the Tribe wished to participate in the LTEMP
                                                                                                                                       process.
  064933        11      005603.pdf   Phone Call   1/26/2012 Ronnie Lupe, Chairman                           John Halliday, DOI/ASWS    White Mountain Apache: JH/DOI/ASWS spoke
                                      Record                                                                                           with Rony Lupe regarding the LTEMP letter asking
                                                                                                                                       if the Tribe wished to participate in the LTEMP
                                                                                                                                       process. Mr. Lupe requested that the REC come
                                                                                                                                       out to the tribe and meet with them to talk about
                                                                                                                                       the project. He said they should coordinate with
                                                                                                                                       the tribal hydrologist Cheryl Pailzot.

  064944        11      005604.pdf   Phone Call   1/26/2012 Peter Pino, Tribal Administrator                John Halliday, DOI/ASWS    Pueblo of Zia: JH/DOI/ASWS again called on 1‐26‐
                                      Record                                                                                           12 and left a message for Peter Pino regarding
                                                                                                                                       the LTEMP letter asking if the Tribe wished to
                                                                                                                                       participate in the LTEMP process.

  064955        11      005605.pdf   Phone Call   1/26/2012 Vernon Lujan, THPO                              John Halliday, DOI/ASWS    The Pueblo of Pojoaque: JH/DOI/ASWS called and
                                      Record                                                                                           left message for Vernan Lujan regarding the
                                                                                                                                       LTEMP letter asking if the Tribe wished to
                                                                                                                                       participate in the LTEMP process.
  064966        11      005606.pdf   Phone Call   1/26/2012 Karen Ray                                       John Halliday, DOI/ASWS    Fort McDowell Yavapai Tribal Council:
                                      Record                                                                                           JH/DOI/ASWS called and left a message for Karen
                                                                                                                                       Ray regarding the LTEMP letter asking if the Tribe
                                                                                                                                       wished to participate in the LTEMP process.




                                                                                          1021 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1022 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                             From     Description
   064977       11      005607.pdf   Phone Call   1/26/2012 Ben Chavarria, NAGPRA Contact                   John Halliday, DOI/ASWS   The Pueblo of Santa Clara: JH/DOI/ASWS called
                                       Record                                                                                         and left a message for Ben Chavarria regarding
                                                                                                                                      the LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process. Mr. Chavarria
                                                                                                                                      called JH/DOI/ASWS and said that they do not
                                                                                                                                      wish to participate, but do wish to continue
                                                                                                                                      receiving mailings information just to be
                                                                                                                                      informed.
  064988        11      005608.pdf   Phone Call   1/26/2012 Jeffrey Blythe                                  John Halliday, DOI/ASWS   Jicarilla Apache Nation: JH/DOI/ASWS called
                                      Record                                                                                          Jeffrey Blythe regarding the LTEMP letter asking
                                                                                                                                      if the Tribe wished to participate in the LTEMP
                                                                                                                                      process. Mr. Blythe indicated that the Jicarilla
                                                                                                                                      Apache Nation did NOT wish to participate in the
                                                                                                                                      LTEMP process.
  064999        11      005609.pdf   Phone Call   1/26/2012 Ned Norris, Jr.                                 John Halliday, DOI/ASWA   Tohono O’odham Nation: JH/DOI/ASWS called
                                      Record                                                                                          and left a message for Dr. Ned Norris Jr.
                                                                                                                                      Regarding the LTEMP letter asking if the Tribe
                                                                                                                                      wished to participate in the LTEMP process

  065010        11      005610.pdf     Other      1/26/2012 Anthony Moquino                                 John Halliday, DOI/ASWS   Ohkay Owingeh: JH/DOI/ASWS called and left a
                                                                                                                                      message for Anthony Moquino regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065021        11      005611.pdf   Phone Call   1/26/2012 Peter Yucupicio, Chairperson                    John Halliday, DOI/ASWS   The Pascua Yaqui Tribe: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Peter Yucupicio regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065032        11      005612.pdf   Phone Call   1/26/2012 Theresa Pasqual, THPO                           John Halliday, DOI/ASWS   The Pueblo of Acoma: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Theresa Pasquai regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065043        11      005613.pdf   Phone Call   1/26/2012 Jacob Pecos, Director, Dept. of NRC             John Halliday, DOI/ASWS   The Pueblo of Cochiti: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Jacob Pacos regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065054        11      005614.pdf   Phone Call   1/26/2012 Christopher Toya, NRD                           John Halliday, DOI/ASWS   The Pueblo of Jemez: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Christopher Toya regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

                                                                                          1022 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1023 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                          To                                         From                   Description
   065065       11      005615.pdf   Phone Call   1/26/2012 Adam Ringa                                      John Halliday, DOI/ASWS                 The Pueblo of Laguna: H/DOI/ASWS called Adam
                                       Record                                                                                                       Ringa regarding the LTEMP letter asking if the
                                                                                                                                                    Tribe wished to participate in the LTEMP process.
                                                                                                                                                    Mr. Ringa indicated that the Pueblo of Laguna
                                                                                                                                                    does not wish to participate in the LTEMP
                                                                                                                                                    Process.
  065076        11      005616.pdf   Phone Call   1/26/2012 Daryl Candelaria                                John Halliday, DOI/ASWS                 The Pueblo of San Felipe: JH/DOI/ASWS called
                                      Record                                                                                                        and left a message Tribal Admin Daryl Candelaria
                                                                                                                                                    regarding the LTEMP letter asking if the Tribe
                                                                                                                                                    wished to participate in the LTEMP process.

  065087        11      005617.pdf   Phone Call   1/26/2012 Frank Chavez, Environmental Director            John Halliday, DOI/ASWS                 The Pueblo of Sandia: JH/DOI/ASWS called Frank
                                      Record                                                                                                        Chavez regarding the LTEMP letter asking if the
                                                                                                                                                    Tribe wished to participate in the LTEMP process.

                                                                                                                                                     Mr. Chavez indicated the Pueblo of Sandia did
                                                                                                                                                     not want to participate
  065098         3      005618.pdf     Letter     1/26/2012 Terry Rambler, Chairman                         Larry Walkoviak, REC; John Wessels,      San Carlos Apache Tribe: Letter from REC/NPS
                                                                                                            NPS                                      initiating G2G consultation.
  065101         2      005619.pdf    E‐Mail      1/26/2012 Argonne ‐ LTEMP EIS Scoping                     Youtz, Robert ‐ Trout Unlimited, Arizona Scoping Comments ‐ Letter via Email

  065103         3      005620.pdf     Letter     1/26/2012                                                                                         Consultation letter to the San Carlos Apache tribe
                                                                                                                                                    for the LTEMP EIS, with project map attachment.

  065106         4      005621.pdf    E‐Mail      1/25/2012 Bheffernan@uc.usbr.gov;                         jcjordan1@cox.net on behalf of John     Federation of Fly Fishers LTEMP Scoping
                                                            Martha_Hahn@nps.gov;                            and Carol Jordan                        Comments
                                                            gknowles@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local
  065110         2      005622.pdf    E‐Mail      1/25/2012 john@livingrivers.org; lagory@anl.gov;          BHeffernan@usbr.gov on behalf of        RE: Submitting LTEMP comments as a pdf
                                                            rob_p_billerbeck@nps.gov;                       Heffernan, Beverley
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065112         1      005623.pdf    E‐Mail      1/25/2012 lagory@anl.gov; BHeffernan@usbr.gov; john.weisheit@gmail.com on behalf of Re: Submitting LTEMP comments as a pdf
                                                            rob_p_billerbeck@nps.gov;            John Weisheit <john@livingrivers.org>
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local




                                                                                          1023 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1024 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                       To                                           From                   Description
   065113        1      005624.pdf    E‐Mail      1/25/2012 john@livingrivers.org;                          lagory@anl.gov on behalf of LaGory,    RE: Submitting LTEMP comments as a pdf
                                                            BHeffernan@usbr.gov;                            Kirk E.
                                                            rob_p_billerbeck@nps.gov;
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local
  065114         1      005625.pdf    E‐Mail      1/25/2012 BHeffernan@usbr.gov; lagory@anl.gov;            john.weisheit@gmail.com on behalf of Submitting LTEMP comments as a pdf
                                                            rob_p_billerbeck@nps.gov;                       John Weisheit <john@livingrivers.org>
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065115        11      005626.pdf   Phone Call   1/25/2012 John Halliday, DOI/ASWS                         Barbera Mathias                        Cocopah Indian Tribe: Tribal staff member
                                      Record                                                                                                       Barbera Mathias called JH and informed him that
                                                                                                                                                   the Cocopah did not wish to participate in the
                                                                                                                                                   LTEMP process
  065126        11      005627.pdf     E‐mail     1/25/2012 Ben Robbins, Tribal Liaison                     John Halliday                          The Pueblo of Santa Ana: John Halliday emailed
                                                                                                                                                   PDF of letter to Ben Robbins
  065137         2      005628.pdf    E‐Mail      1/25/2012 Argonne ‐ LTEMP EIS Scoping                     Slick, Dave ‐ Salt River project       Scoping Comments ‐ Letter
                                                                                                            Agricultural Improvement & Power
                                                                                                            District
  065139         2      005629.pdf    E‐Mail      1/25/2012 Argonne ‐ LTEMP EIS Scoping                     Smith, Michael A. ‐ White Mountain Fly Scoping Comments ‐ Letter
                                                                                                            Fishing Clut
  065141        11      005630.pdf   Phone Call   1/24/2012 Tribal Admin Staff                              John Halliday, DOI/ASWS                San Carlos Apache Tribe: JH/DOI/ASWS called the
                                      Record                                                                                                       tribal admin staff and they informed JH that they
                                                                                                                                                   need to send a new letter to the correct name
                                                                                                                                                   and address. JH informed BOR and they said
                                                                                                                                                   they would send them the corrected version by
                                                                                                                                                   both mail and email.

  065152        11      005631.pdf   Phone Call   1/24/2012 Ivan Smith, Chairman                            John Halliday, DOI/ASWS                Tonto Apache: JH/DOI/ASWS called and left a
                                      Record                                                                                                       message for Ivan Smith regarding the LTEMP
                                                                                                                                                   letter asking if the Tribe wished to participate in
                                                                                                                                                   the LTEMP process.
  065163        11      005632.pdf   Phone Call   1/24/2012 Ben Robbins, Tribal Liaison                     John Halliday, DOI/ASWS                The Pueblo of Santa Ana: JH/DOI/ASWS called
                                      Record                                                                                                       and spoke with Ben Robbins. Ben asked JH to
                                                                                                                                                   email him another copy of the LTEMP letter
                                                                                                                                                   asking if the tribe wished to participate in the
                                                                                                                                                   LTEMP process and he would ask the council and
                                                                                                                                                   get back to JH.
  065174        11      005633.pdf   Phone Call   1/24/2012 Vernon Lujan, THPO                              John Halliday, DOI/ASWS                The Pueblo of Pojoaque: JH/DOI/ASWS called and
                                      Record                                                                                                       left message for Vernan Lujan regarding the
                                                                                                                                                   LTEMP Letter asking if the Tribe wished to
                                                                                                                                                   participate in the LTEMP process
                                                                                          1024 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1025 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                             From     Description
   065185       11      005634.pdf   Phone Call   1/24/2012 Ben Chavarria, NAGPRA Contact                   John Halliday, DOI/ASWS   The Pueblo of Santa Clara: JH/DOI/ASWS called
                                       Record                                                                                         and left a message for Ben Chavarria regarding
                                                                                                                                      the LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065196        11      005635.pdf   Phone Call   1/24/2012 Ned Norris, Jr.                                 John Halliday DOI/ASWA    Tohono O’odham Nation: JH/DOI/ASWS called
                                      Record                                                                                          and left a message for Dr. Ned Norris Jr.
                                                                                                                                      regarding the LTEMP letter asking if the Tribe
                                                                                                                                      wished to participate in the LTEMP process.

  065207        11      005636.pdf   Phone Call   1/24/2012 Peter Yucupicio, Chairperson                    John Halliday, DOI/ASWS   The Pascua Yaqui Tribe: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Peter Yucupicio regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065218         8      005637.pdf     E‐mail     1/23/2012 Don Watahomigie, Chairman; Vice                 Janet Cohen, NPS          The Havasupai Tribe: Email from Janet Cohen,
                                                            Chair; Travis Hamidreek                                                   NPS to Chair and Vice Chair asking the Havasupai
                                                                                                                                      what their level of interest is in the project.
                                                                                                                                      Attached a copy of both letters and asked if they
                                                                                                                                      could get back to her by the end of the week
                                                                                                                                      regarding their involvement.

  065226         3      005638.pdf     E‐mail     1/23/2012 Kenny Anderson                                  Janet Cohen, NPS          Las Vegas Tribe of Paiute Indians: Janet Cohen,
                                                                                                                                      NPS, sent email to Kenny Anderson with copies of
                                                                                                                                      consultation initiation letter
  065229         8      005639.pdf     E‐mail     1/23/2012 William Anderson, Chairman                      Janet Cohen, NPS          Moapa Band of Paiute Indians: Janet sent an
                                                                                                                                      Email to Chairman Anderson containing copies of
                                                                                                                                      the initial consultation letter
  065237        11      005640.pdf   Phone Call   1/23/2012 Neil Cloud, Coordinator                         John Halliday, DOI/ASWS   Southern Ute Tribal Council: JH/DOI/ASWS called
                                      Record                                                                                          and left a message for Neil Cloud regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process

  065248        11      005641.pdf   Phone Call   1/23/2012 Betsy Chapoose, Cultural Rights and             John Halliday, DOI/ASWS   Ute Indian Tribe: called and left a message for
                                      Record                Protection Office                                                         Betsy Chapose regarding the LTEMP letter asking
                                                                                                                                      if the Tribe wished to participate in the LTEMP
                                                                                                                                      process.
  065259        11      005642.pdf   Phone Call   1/23/2012 Ronnie Lupe, Chairman                           John Halliday, DOI/ASWS   White Mountain Apache: JH/DOI/ASWS called
                                      Record                                                                                          and left a message for Rony Lupe regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.




                                                                                          1025 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1026 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                          To                                         From     Description
   065270       11      005643.pdf   Phone Call   1/23/2012 Jeffrey Blythe                                  John Halliday, DOI/ASWS   Jicarilla Apache Nation: JH/DOI/ASWS called and
                                       Record                                                                                         left a message for Jeffrey Blythe regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065281        11      005644.pdf   Phone Call   1/23/2012 Ben Chavarria, NAGPRA Contact                   John Halliday, DOI/ASWS   The Pueblo of Santa Clara: JH/DOI/ASWS called
                                      Record                                                                                          to speak with Mr. Chavarria and was informed
                                                                                                                                      that the tribe was closed for the day and to call
                                                                                                                                      back tomorrow.
  065292        11      005645.pdf   Phone Call   1/23/2012 Christopher Nunez, Tribal Administrator John Halliday, DOI/ASWS           Cocopah Indian Tribe: JH/DOI/ASWS called and
                                      Record                                                                                          was referred from the Chair Office to Tribal
                                                                                                                                      Admin Christopher Nunez. JH left him a message
                                                                                                                                      regarding the LTEMP letter asking if the Tribe
                                                                                                                                      wished to participate in the LTEMP process.

  065303        11      005646.pdf   Phone Call   1/23/2012 Karen Ray                                       John Halliday, DOI/ASWS   Fort McDowell Yavapai Tribal Council:
                                      Record                                                                                          JH/DOI/ASWS called and left a message for Karen
                                                                                                                                      Ray regarding the LTEMP letter asking if the Tribe
                                                                                                                                      wished to participate in the LTEMP process.

  065314        11      005647.pdf   Phone Call   1/23/2012 Mark Mitchell, Governor                         John Halliday, DOI/ASWS   The Pueblo of Tesuque: JH/DOI/ASWS called and
                                      Record                                                                                          spoke with Mark Mitchell regarding if the tribe
                                                                                                                                      would like to participate in the LTEMP process
                                                                                                                                      and he said he would ask the council and get
                                                                                                                                      back to JH.
  065325        11      005648.pdf     Other      1/23/2012 Anthony Moquino                                 John Halliday, DOI/ASWS   Ohkay Owingeh: JH/DOI/ASWS called and left a
                                                                                                                                      message for Anthony Moquino regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065336        11      005649.pdf   Phone Call   1/23/2012 Theresa Pasqual, THPO                           John Halliday, DOI/ASWS   The Pueblo of Acoma: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Theresa Pasquai regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065347        11      005650.pdf   Phone Call   1/23/2012 Peter Pino, Tribal Administrator                John Halliday, DOI/ASWS   Pueblo of Zia: JH/DOI/ASWS called on 1‐23‐12
                                      Record                                                                                          and left a message for Peter Pino regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.

  065358        11      005651.pdf   Phone Call   1/23/2012 Jacob Pecos, Director, Dept. of NRC             John Halliday, DOI/ASWS   The Pueblo of Cochiti: JH/DOI/ASWS called and
                                      Record                                                                                          left a message for Jacob Pacos regarding the
                                                                                                                                      LTEMP letter asking if the Tribe wished to
                                                                                                                                      participate in the LTEMP process.
                                                                                          1026 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1027 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type     Date                      To                                            From                  Description
   065369       11      005652.pdf   Phone Call   1/23/2012 Christopher Toya, NRD                          John Halliday, DOI/ASWS                The Pueblo of Jemez: JH/DOI/ASWS called and
                                       Record                                                                                                     left a message for Christopher Toya regarding the
                                                                                                                                                  LTEMP letter asking if the Tribe wished to
                                                                                                                                                  participate in the LTEMP process.

  065380        11      005653.pdf   Phone Call   1/23/2012 Adam Ringa                                     John Halliday, DOI/ASWS                The Pueblo of Laguna: JH/DOI/ASWS called and
                                      Record                                                                                                      was referred from Governors Office to Tribal
                                                                                                                                                  Staff Adam Ringia and left a message for
                                                                                                                                                  regarding the LTEMP letter asking if the Tribe
                                                                                                                                                  wished to participate in the LTEMP process.

  065391        11      005654.pdf   Phone Call   1/23/2012 Steve Romero                                   John Halliday, DOI/ASWS                The Pueblo of Nambe: JH/DOI/ASWS called and
                                      Record                                                                                                      left a message for Steve Romero regarding the
                                                                                                                                                  LTEMP letter asking if the Tribe wished to
                                                                                                                                                  participate in the LTEMP process.

  065402        11      005655.pdf   Phone Call   1/23/2012 Daryl Candelaria                               John Halliday, DOI/ASWS                The Pueblo of San Felipe: JH/DOI/ASWS called
                                      Record                                                                                                      and was referred from Governor's Office to Tribal
                                                                                                                                                  Admin Daryl Candelaria and left him a message
                                                                                                                                                  regarding the LTEMP letter asking if the Tribe
                                                                                                                                                  wished to participate in the LTEMP process.

  065413        11      005656.pdf   Phone Call   1/23/2012 Frank Chavez, Environmental Director           John Halliday, DOI/ASWS                The Pueblo of Sandia: JH/DOI/ASWS called and
                                      Record                                                                                                      left a message for Frank Chavez regarding the
                                                                                                                                                  LTEMP letter asking if the Tribe wished to
                                                                                                                                                  participate in the LTEMP process.

  065424         1      005657.pdf    E‐Mail      1/21/2012 To whom it may concern                         English, Jeff                          Scoping Comments ‐ Letter. Undated; envelope
                                                                                                                                                  not scanned
  065425         2      005658.pdf    E‐Mail      1/21/2012 Argonne ‐ LTEMP EIS Scoping                    Myers, Gerald E.                       Scoping Comments ‐ Letter
  065427         9      005659.pdf    E‐Mail      1/20/2012 LTEMP EIS Scoping Team                         Hamilton, Lynn ‐ Grand Canyon River    Scoping Comments ‐ Letter (PEPC ID = 94)
                                                                                                           Guides
                                                                                                           Carlos, Mari ‐ Grand Canyon River
                                                                                                           Runners Assoc
                                                                                                           Rist, Wally ‐ Grand Canyon Private
                                                                                                           Boaters Assoc
                                                                                                           Dillon, John ‐ Grand Canyon River
                                                                                                           Outfitters Assoc
                                                                                                           Colburn, Kevin ‐ American Whitewater

  065436         2      005660.pdf    E‐Mail      1/19/2012 Bheffernan@uc.usbr.gov;                        jcjordan1@cox.net on behalf of John    FW: Park Service & Colorado River Fishery
                                                            gknowles@usbr.gov;                             and Carol Jordan                       Management Plan
                                                            bor@bridge1.iqgbcloud.local

                                                                                         1027 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1028 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                 From                        Description
   065438        7      005661.pdf    E‐Mail      1/17/2012 wrrist@sbcglobal.net;                Rob_P_Billerbeck@nps.gov                    Re: Fw: LTEMP Joint Submission
                                                            bheffernan@usbr.gov; lagory@anl.gov;
                                                            Linda_Jalbert@nps.gov;
                                                            martha_hahn@NPS.gov;
                                                            Steve_Sullivan@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065445        13      005662.pdf    E‐Mail      1/17/2012                                      Grand Canyon River Guides, Inc.         Scoping Comments ‐ Letter
                                                                                                 Hamilton, Lynn; Jansen, Sam; Cox,
                                                                                                 Jerry; Cooley, Nikki; Smith, Latimer;
                                                                                                 Fawcett, Kim; Jenkins, Robert; Neill,
                                                                                                 Ariel; Patterson, Roger; Woodall, Greg;
                                                                                                 Wagner, Kelly
  065458         1      005663.pdf    E‐Mail      1/17/2012 Argonne ‐ LTEMP EIS Scoping          Rollo, Ford S.                          Scoping Comments ‐ Letter
  065459         5      005664.pdf    E‐Mail      1/16/2012 lagory@anl.gov; bheffernan@usbr.gov; wrrist@sbcglobal.net on behalf of Wally Fw: LTEMP Joint Submission
                                                            rob_p_billerbeck@nps.gov;            Rist
                                                            martha_hahn@NPS.gov;
                                                            Linda_Jalbert@nps.gov;
                                                            Steve_Sullivan@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065464         2      005665.pdf    E‐Mail      1/13/2012 gknowles@usbr.gov;                              LWhetton@usbr.gov on behalf of   FW: DFC AHC process
                                                            mary@maryorton.com;                             Whetton, Linda A
                                                            Lori_Caramanian@ios.doi.gov;
                                                            capron@wapa.gov;
                                                            bor@bridge1.iqgbcloud.local
  065466         1      005666.pdf   Phone Call   1/13/2012 Mike Yeatts, Tribal Archaeologist               Janet Cohen, NPS                 Hopi: Janet Cohen, NPS, spoke with Mike Yeatts,
                                      Record                                                                                                 who indicated that Hopi did want to be a
                                                                                                                                             cooperating agency. He stated that people have
                                                                                                                                             been away over the Holidays and the form has
                                                                                                                                             not reached everyone. He will follow up with
                                                                                                                                             everyone and submit it when he is found.
                                                                                                                                             02/15/12 Janet Cohen, NPS discussed with
                                                                                                                                             Mike Yeatts hat Argonne hasn't received the CA
                                                                                                                                             form. Mike submitted form through Hopi
                                                                                                                                             channels and will follow up with Leigh K. to see if
                                                                                                                                             the tribe sent it in. Janet emailed another copy of
                                                                                                                                             the letter and the form to Mike.




                                                                                          1028 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1029 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                     To                                                From            Description
   065467        2      005667.pdf     E‐mail    1/13/2012 Jason John, NDWP                               Janet Cohen, NPS                    The Navajo Nation: Janet Cohen (NPS) spoke with
                                                                                                                                              Jason John regarding the proper contact person
                                                                                                                                              for LTEMP. It was confirmed that The
                                                                                                                                              Department of Water Resources will represent
                                                                                                                                              the tribe in its Cooperating Agency status. Janet
                                                                                                                                              will follow up with the Historic Preservation
                                                                                                                                              Department in regards to Section 106 and
                                                                                                                                              cultural resources. Janet provided the web
                                                                                                                                              address for the LTEMP project.

  065469         2      005668.pdf    E‐mail     1/13/2012 Janet Cohen, NPS                               Jason John, NDWP                    The Navajo Nation: Jason responded that he
                                                                                                                                              received her e‐mail.
  065471         8      005669.pdf    E‐Mail     1/12/2012 Lori_Caramanian@ios.doi.gov;                   LWhetton@usbr.gov on behalf of      Conference Call Information ‐> Tomorrow
                                                           gknowles@usbr.gov;                             Whetton, Linda A
                                                           mary@maryorton.com;
                                                           jcschmidt@usgs.gov;
                                                           capron@wapa.gov;
                                                           bor@bridge1.iqgbcloud.local
  065479         1      005670.pdf    E‐Mail     1/11/2012 dostler@ucrcommission.com;                     aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency Letter
                                                           lagory@anl.gov;                                Adrianne E.
                                                           Rob_P_Billerbeck@nps.gov;
                                                           bheffernan@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  065480         1      005671.pdf    E‐Mail     1/11/2012 scasale@usbr.gov;                              MicrosoftExchange329e71ec88ae4615b Meeting Forward Notification: LTEMP Webex
                                                           bor@bridge1.iqgbcloud.local                    bc36ab6ce41109e@doi.net on behalf of
                                                                                                          Knowles, Glen W <gknowles@usbr.gov>

  065481         2      005672.pdf    E‐Mail     1/9/2012   badgerall@earthlink.net;                      BHeffernan@usbr.gov on behalf of    RE: Draft EIS Operation of Glen Canyon Dam
                                                            lagory@anl.gov;                               Heffernan, Beverley
                                                            Rob_P_Billerbeck@nps.gov;
                                                            aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
  065483         6      005673.pdf    E‐Mail     1/9/2012   Dave.Slick@srpnet.com;                        aecarr@anl.gov on behalf of Carr,   LTEMP Cooperating Agency letter
                                                            Rob_P_Billerbeck@nps.gov;                     Adrianne E.
                                                            bheffernan@usbr.gov; lagory@anl.gov;
                                                            bor@bridge1.iqgbcloud.local

  065489         5      005674.pdf    E‐mail     1/9/2012   Larry Benallie, Archaeology Compliance Janet Cohen, NPS                           Gila River Indian Community Council: Janet sent
                                                            Specialist                                                                        Larry an email letting him know that the NPS
                                                                                                                                              received their letter dated 3 January 2012 re:
                                                                                                                                              their interest in consultation. Larry responded,
                                                                                                                                              reminding her that the original copy is in the
                                                                                                                                              mail.

                                                                                        1029 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1030 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                         To                                        From                    Description
   065494        1      005675.pdf       Letter      1/9/2012   REC/NPS                                       John Leeper, NDWP                       The Navajo Nation: Cooperating Agency form
                                                                                                                                                      was submitted. The NN would like to participate
                                                                                                                                                      as a cooperating agency.
  065495         1      005676.pdf      Letter       1/9/2012   REC/NPS                                       Dorena Martineau                        Paiute Indian Tribe of Utah: Cooperating Agency
                                                                                                                                                      Interest Form. PITU is NOT interested in being
                                                                                                                                                      cooperating agency. Would like to be updated
                                                                                                                                                      on project.
  065496         1      005677.pdf      E‐mail       1/9/2012   Kurt Dongoske, THPO                           Janet Cohen, NPS                        The Pueblo of Zuni: Email from Janet Cohen to
                                                                                                                                                      Kurt Dongoske indicating NPS received the letter
                                                                                                                                                      dated December 22 expressing the Zuni's interest
                                                                                                                                                      to participate as a CA.
  065497         1      005678.pdf      E‐mail       1/9/2012   REC/NPS                                       Christopher Coder, Tribal Archaeologist Yavapai‐Apache Nation: Chris Coder returned the
                                                                                                                                                      CA form. The Yavapai‐Apache would like to be a
                                                                                                                                                      Cooperating Agency
  065498         1      005679.pdf      E‐Mail       1/8/2012   bheffernan@usbr.gov;                          badgerall@earthlink.net on behalf of    Draft EIS Operation of Glen Canyon Dam
                                                                bor@bridge1.iqgbcloud.local                   Rachel Thomas
  065499         2      005680.pdf   Press Release   1/8/2012                                                                                         News Release; Topic: Adaptive Management
                                                                                                                                                      Framework; track changes version
  065501         2      005681.pdf      E‐Mail       1/6/2012   Dave.Slick@srpnet.com;                        BHeffernan@usbr.gov on behalf of        RE: Status of SRP's LTEMP EIS Cooperating
                                                                Charlie.Duckworth@srpnet.com;                 Heffernan, Beverley                     Agency Request
                                                                Doug.Milligan@srpnet.com;
                                                                Karilee.Ramaley@srpnet.com;
                                                                bor@bridge1.iqgbcloud.local
  065503         1      005682.pdf      Letter       1/6/2012   REC/NPS                                       Loretta Jackson‐Kelly, THPO             The Hualapai Tribe: Loretta Jackson‐Kelly
                                                                                                                                                      returned the CA form via fax. The Hualapai
                                                                                                                                                      would like to be a Cooperating Agency.
  065504         1      005683.pdf      E‐Mail       1/5/2012   BHeffernan@usbr.gov;                          Dave.Slick@srpnet.com on behalf of      RE: LTEMP EIS
                                                                bor@bridge1.iqgbcloud.local                   Slick David P (Dave)
  065505         1      005684.pdf      E‐Mail       1/5/2012   Dave.Slick@srpnet.com;                        BHeffernan@usbr.gov on behalf of        RE: LTEMP EIS
                                                                bor@bridge1.iqgbcloud.local                   Heffernan, Beverley
  065506         1      005685.pdf      E‐Mail       1/5/2012   BHeffernan@usbr.gov;                          Dave.Slick@srpnet.com on behalf of      LTEMP EIS
                                                                bor@bridge1.iqgbcloud.local                   Slick David P (Dave)
  065507         6      005686.pdf      E‐Mail       1/5/2012   lorjac@frontiernet.net; aecarr@anl.gov;       BHeffernan@usbr.gov on behalf of        LTEMP Cooperating Agency Invitation Letter
                                                                Rob_P_Billerbeck@nps.gov;                     Heffernan, Beverley
                                                                Janet_Cohen@nps.gov;
                                                                kwaldron@usbr.gov;
                                                                gknowles@usbr.gov;
                                                                bor@bridge1.iqgbcloud.local

  065513         2      005687.pdf      E‐mail       1/5/2012   Janet Cohen, NPS                              Larry Benallie, Archaeology Compliance Gila River Indian Community Council: Email from
                                                                                                              Specialist                             Larry Benallie with letter from Barnaby Lewis
                                                                                                                                                     indicating the GRIC would like to be a consulting
                                                                                                                                                     tribe. Original letter is in the mail.

                                                                                            1030 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1031 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                           From                  Description
   065515        6      005688.pdf     Letter    1/5/2012   Loretta Jackson‐Kelly, THPO                   Beverly Heffernan, REC                 The Hualapai Tribe: The 11/30/11 invitation to
                                                                                                                                                 become a cooperating agency letter was
                                                                                                                                                 returned to ANL. Beverly resent the letter via
                                                                                                                                                 email to Loretta Jackson‐Kelly. Beverly informed
                                                                                                                                                 Loretta Jackson‐Kelly that the deadline for
                                                                                                                                                 informing the agencies if they wished to be a
                                                                                                                                                 cooperating agency was Friday 1/6/2012 and
                                                                                                                                                 asked Loretta Jackson‐Kelly to let her know if
                                                                                                                                                 they Hualapai needed more time.

  065521         1      005689.pdf    Letter     1/5/2012                                                                                        Consultation letter from the Gila River Indian
                                                                                                                                                 Community to John Wessels, NPS, for the LTEMP
                                                                                                                                                 EIS.
  065522         5      005690.pdf    E‐Mail     1/4/2012   LWalkoviak@usbr.gov;                          BStewart@azgfd.gov on behalf of Bill   AZGFD Scoping Comment Letter and Cooperator
                                                            John_Wessels@nps.gov;                         Stewart                                Interest
                                                            LRiley@azgfd.gov; KYoung@azgfd.gov;
                                                            SRogers@azgfd.gov; RSieg@azgfd.gov;
                                                            DWeedman@azgfd.gov;
                                                            JSorensen@azgfd.gov;
                                                            EGardner@azgfd.gov;
                                                            BCook@azgfd.gov;
                                                            sam_spiller@fws.gov;
                                                            bheffernan@usbr.gov;
                                                            gknowles@usbr.gov;
                                                            Rob_P_Billerbeck@nps.gov;
                                                            Martha_Hahn@nps.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            Todd_Brindle@nps.gov;
                                                            bor@bridge1.iqgbcloud.local


  065527         4      005691.pdf    E‐Mail     1/4/2012   BHeffernan@usbr.gov; lagory@anl.gov; john.weisheit@gmail.com on behalf of Re: LTEMP Comment Form is not working
                                                            rob_p_billerbeck@nps.gov;            John Weisheit <john@livingrivers.org>
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065531         4      005692.pdf    E‐Mail     1/4/2012   john@livingrivers.org; lagory@anl.gov; BHeffernan@usbr.gov on behalf of              RE: LTEMP Comment Form is not working
                                                            rob_p_billerbeck@nps.gov;              Heffernan, Beverley
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local


                                                                                        1031 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1032 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                   From                 Description
   065535        3      005693.pdf    E‐Mail     1/4/2012   BHeffernan@usbr.gov; lagory@anl.gov; john.weisheit@gmail.com on behalf of Re: LTEMP Comment Form is not working
                                                            rob_p_billerbeck@nps.gov;            John Weisheit <john@livingrivers.org>
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065538         3      005694.pdf    E‐Mail     1/4/2012   john@livingrivers.org; lagory@anl.gov; BHeffernan@usbr.gov on behalf of              RE: LTEMP Comment Form is not working
                                                            rob_p_billerbeck@nps.gov;              Heffernan, Beverley
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065541         3      005695.pdf    Letter     1/4/2012   Walkoviak, Larry ‐ U.S. BOR, Upper            Riley, Lawrence M. ‐ Arizona Game and Letter ‐ Accepting request to serve as a
                                                            Colorado Region                               Fish Dept                             Cooperating Agency.
                                                            Wessels, John ‐ National Park Service,
                                                            Intermountain Region
  065544         2      005696.pdf    E‐Mail     1/3/2012   BHeffernan@usbr.gov; lagory@anl.gov;          john.weisheit@gmail.com on behalf of Re: LTEMP Comment Form is not working
                                                            rob_p_billerbeck@nps.gov;                     John Weisheit <john@livingrivers.org>
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065546         1      005697.pdf    E‐Mail     1/3/2012   john@livingrivers.org;                        lagory@anl.gov on behalf of LaGory,    RE: LTEMP Comment Form is not working
                                                            BHeffernan@usbr.gov;                          Kirk E.
                                                            rob_p_billerbeck@nps.gov;
                                                            BWirth@usbr.gov;
                                                            maureen_oltrogge@nps.gov;
                                                            aecarr@anl.gov;
                                                            bor@bridge1.iqgbcloud.local
  065547         2      005698.pdf    E‐Mail     1/3/2012   john@livingrivers.org; lagory@anl.gov;        BHeffernan@usbr.gov on behalf of       RE: LTEMP Comment Form is not working
                                                            rob_p_billerbeck@nps.gov;                     Heffernan, Beverley
                                                            aecarr@anl.gov; BWirth@usbr.gov;
                                                            Maureen_Oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065549         1      005699.pdf    E‐Mail     1/3/2012   lagory@anl.gov; BHeffernan@usbr.gov; john.weisheit@gmail.com on behalf of LTEMP Comment Form is not working
                                                            rob_p_billerbeck@nps.gov;            John Weisheit <john@livingrivers.org>
                                                            BWirth@usbr.gov;
                                                            maureen_oltrogge@nps.gov;
                                                            bor@bridge1.iqgbcloud.local

  065550         1      005700.pdf    Letter     1/3/2012   John Wessels, NPS                             Barnaby Lewis, THPO                    Gila River Indian Community Council: Letter from
                                                                                                                                                 Barnaby Lewis to John Wessels indicating the
                                                                                                                                                 GRIC is interested in consultation.
                                                                                        1032 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1033 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type        Date                        To                                            From                Description
   065551        1      005701.pdf      Federal      12/30/2011                                                                                       Extension of Public Scoping Period for the Draft
                                     Register Notice                                                                                                  Environmental Impact Statement for Adoption of
                                                                                                                                                      a Long‐term Experimental and Management Plan
                                                                                                                                                      for the Operaton of Glen Canyon Dam, FR
                                                                                                                                                      76(251):82320 [Posted on the Public website]

  065552         2      005702.pdf       Letter     12/22/2011 Larry Walkoviak, Reclamation                   Kurt Dongoske, Pueblo of Zuni, Tribal   Letter: Government to Government Consultation
                                                               John Wessels, NPS                              Historic Preservation Officer           on Long Term Experimental and Management
                                                                                                                                                      Plan (LTEMP) for Glen Canyon Dam operations
                                                                                                                                                      under Section 106 of the National Historic
                                                                                                                                                      Preservation Act of 1966, as amended

  065554         2      005703.pdf       Letter     12/22/2011 Larry Walkoviak, REC; John Wessels,            Arlen P. Quetawki, Sr., Governor        The Pueblo of Zuni: Letter states the Zuni would
                                                               NPS                                                                                    like to be a cooperating agency. Mr. Quetawki
                                                                                                                                                      advised that Kurt Dongoske has been designated
                                                                                                                                                      the primary representative of the Zuni for the
                                                                                                                                                      LTEMP. CA form enclosed.

  065556         1      005704.pdf       E‐Mail     12/14/2011 aecarr@anl.gov; kwaldron@usbr.gov;             BHeffernan@usbr.gov on behalf of        Access to Argonne sharepoint site for LTEMP EIS
                                                               barger@ecentral.com;                           Heffernan, Beverley
                                                               Rob_P_Billerbeck@nps.gov;
                                                               bor@bridge1.iqgbcloud.local

  065557        11      005705.pdf Meeting Notes 12/13/2011 Kurt Dongoske, THPO                               Beverly Heffernan, REC                  The Pueblo of Zuni: Met with Zuni on another
                                                                                                                                                      matter and were advised by Kurt Dongoske that
                                                                                                                                                      Zuni will be a cooperating agency and he is
                                                                                                                                                      drafting a letter for Gov. Quetawki' s signature

  065568        97      005706.pdf       E‐Mail     12/9/2011 barger@ecentral.com;                            BHeffernan@usbr.gov on behalf of        LTEMP CA invitation letters
                                                              kwaldron@usbr.gov;                              Heffernan, Beverley
                                                              NCoulam@usbr.gov;
                                                              bor@bridge1.iqgbcloud.local
  065665         1      005707.pdf       E‐Mail     12/9/2011 BHeffernan@usbr.gov;                            dennisstrong@utah.gov on behalf of      Re: Quick question for you
                                                              ERICMILLIS@utah.gov;                            Dennis Strong
                                                              bor@bridge1.iqgbcloud.local
  065666         2      005708.pdf       E‐Mail     12/8/2011 BHeffernan@usbr.gov;                            kdongoske@cableone.net on behalf of     Re: Cooperating agency letter for LTEMP EIS
                                                              bor@bridge1.iqgbcloud.local                     Kurt Dongoske
  065668         1      005709.pdf       E‐Mail     12/8/2011 BHeffernan@usbr.gov;                            cuszhman@yahoo.com on behalf of         Re: Cooperating Agency Invitation
                                                              bor@bridge1.iqgbcloud.local                     Kerry Christensen
  065669         1      005710.pdf       E‐Mail     12/8/2011 kdongoske@cableone.net;                         BHeffernan@usbr.gov on behalf of        Cooperating agency letter for LTEMP EIS
                                                              bor@bridge1.iqgbcloud.local                     Heffernan, Beverley
  065670         1      005711.pdf       E‐Mail     12/8/2011 cuszhman@yahoo.com;                             BHeffernan@usbr.gov on behalf of        Cooperating Agency Invitation
                                                              bor@bridge1.iqgbcloud.local                     Heffernan, Beverley

                                                                                            1033 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1034 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                             From                 Description
   065671        4      005712.pdf     Letter    12/8/2011 Bernardine Jones, Chairwoman                    Larry Walkoviak, REC; John Wessels,   The Havasupai Tribe: Letter inviting Tribe to
                                                                                                           NPS                                   become a Cooperating Agency. Cooperating
                                                                                                                                                 Agency Form attached
  065675         4      005713.pdf    Letter     12/8/2011 Leroy Ned Shingoitewa, Chairman                 Larry Walkoviak, REC; John Wessels,   Hopi: Letter inviting Tribe to become a
                                                                                                           NPS                                   Cooperating Agency. Cooperating Agency Form
                                                                                                                                                 attached
  065679         5      005714.pdf    Letter     12/8/2011 Louise Benson, Chairwoman                       Larry Walkoviak, REC; John Wessels,   The Hualapai Tribe: Letter inviting Tribe to
                                                                                                           NPS                                   become a Cooperating Agency. Cooperating
                                                                                                                                                 Agency Form attached
  065684         4      005715.pdf    Letter     12/8/2011 Manuel Savala, Chairman                         Larry Walkoviak, REC; John Wessels,   Kaibab Band of Paiute Indians: Letter inviting
                                                                                                           NPS                                   Tribe to become a Cooperating Agency.
                                                                                                                                                 Cooperating Agency Form attached
  065688         4      005716.pdf    Letter     12/8/2011 Tonia Means, Chairperson                        Larry Walkoviak, REC; John Wessels,   Las Vegas Tribe of Paiute Indians: Letter inviting
                                                                                                           NPS                                   Tribe to become a Cooperating Agency.
                                                                                                                                                 Cooperating Agency Form attached
  065692         4      005717.pdf    Letter     12/8/2011 William Anderson, Chairman                      Larry Walkoviak, REC; John Wessels,   Moapa Band of Paiute Indians: Letter inviting
                                                                                                           NPS                                   Tribe to become a Cooperating Agency.
                                                                                                                                                 Cooperating Agency Form attached
  065696         4      005718.pdf    Letter     12/8/2011 Ben Shelly, President                           Larry Walkoviak, REC; John Wessels,   The Navajo Nation: Letter inviting Tribe to
                                                                                                           NPS                                   become a Cooperating Agency. Cooperating
                                                                                                                                                 Agency Form attached
  065700         4      005719.pdf    Letter     12/8/2011 Jeanine Borchardt, Chairperson                  John Wessels, NPS; Larry Walkoviak,   Paiute Indian Tribe of Utah: Letter inviting Tribe
                                                                                                           REC                                   to become a Cooperating Agency. Cooperating
                                                                                                                                                 Agency Form attached
  065704         4      005720.pdf    Letter     12/8/2011 Arlen Quetawki, Sr., Governor                   Larry Walkoviak, REC; John Wessels,   The Pueblo of Zuni: Letter inviting Tribe to
                                                                                                           NPS                                   become a Cooperating Agency. Cooperating
                                                                                                                                                 Agency Form attached
  065708         3      005721.pdf    Letter     12/8/2011 Lee Choe, Interim Chair                         Larry Walkoviak, REC; John Wessels,   San Juan Southern Paiute Tribe: Letter inviting
                                                                                                           NPS                                   Tribe to become a Cooperating Agency.
                                                                                                                                                 Cooperating Agency Form attached
  065711         4      005722.pdf    Letter     12/8/2011 David Kwail, Chairman                           Larry Walkoviak, REC; John Wessels,   Yavapai‐Apache Nation: Letter inviting Tribe to
                                                                                                           NPS                                   become a Cooperating Agency. Cooperating
                                                                                                                                                 Agency Form attached
  065715         2      005723.pdf    E‐Mail     12/7/2011 BHeffernan@usbr.gov;                            Dave.Slick@srpnet.com on behalf of    RE: Your request to be cooperating agency on the
                                                           Rob_P_Billerbeck@nps.gov;                       Slick David P (Dave)                  LTEMP EIS
                                                           Doug.Milligan@srpnet.com;
                                                           Karilee.Ramaley@srpnet.com;
                                                           Charlie.Duckworth@srpnet.com;
                                                           bor@bridge1.iqgbcloud.local
  065717         1      005724.pdf    E‐Mail     12/7/2011 dennisstrong@utah.gov;                          BHeffernan@usbr.gov on behalf of      Quick question for you
                                                           ericmillis@utah.gov;                            Heffernan, Beverley
                                                           bor@bridge1.iqgbcloud.local
  065718         2      005725.pdf    E‐Mail     12/7/2011 BHeffernan@usbr.gov;                            Ted.Rampton@uamps.com on behalf of RE: Cooperating Agency on the LTEMP EIS
                                                           bor@bridge1.iqgbcloud.local                     Ted Rampton
                                                                                         1034 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1035 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                     To                                             From                Description
   065720        1      005726.pdf      E‐Mail       12/7/2011 Ted.Rampton@uamps.com;                         BHeffernan@usbr.gov on behalf of     RE: Cooperating Agency on the LTEMP EIS
                                                               bor@bridge1.iqgbcloud.local                    Heffernan, Beverley
  065721         1      005727.pdf      E‐Mail       12/7/2011 BHeffernan@usbr.gov;                           Ted.Rampton@uamps.com on behalf of   Cooperating Agency on the LTEMP EIS
                                                               bor@bridge1.iqgbcloud.local                    Ted Rampton
  065722         1      005728.pdf      E‐Mail       12/7/2011 Dave.Slick@srpnet.com;                         BHeffernan@usbr.gov on behalf of     RE: Your request to be cooperating agency on the
                                                               Rob_P_Billerbeck@nps.gov;                      Heffernan, Beverley                  LTEMP EIS
                                                               bor@bridge1.iqgbcloud.local
  065723         1      005729.pdf      E‐Mail       12/7/2011 BHeffernan@usbr.gov;                           Dave.Slick@srpnet.com on behalf of   RE: Your request to be cooperating agency on the
                                                               Rob_P_Billerbeck@nps.gov;                      Slick David P (Dave)                 LTEMP EIS
                                                               bor@bridge1.iqgbcloud.local
  065724         1      005730.pdf      E‐Mail       12/5/2011 Dave.Slick@srpnet.com;                         BHeffernan@usbr.gov on behalf of     Your request to be cooperating agency on the
                                                               Rob_P_Billerbeck@nps.gov;                      Heffernan, Beverley                  LTEMP EIS
                                                               bor@bridge1.iqgbcloud.local
  065725         2      005731.pdf   Press Release   12/1/2011                                                Department of the Interior           Press Release: Comment Period Extended for
                                                                                                                                                   Scoping an EIS on Glen Canyon Dam Operations
                                                                                                                                                   [Posted on LTEMP Website]
  065727         1      005732.pdf      E‐Mail       11/30/2011 pfbenemelis@azwater.gov;            LWhetton@usbr.gov on behalf of                 Public Scoping for LTEMP EIS
                                                                Anne_Castle@ios.doi.gov;            Whetton, Linda A
                                                                cbulletts@kaibabpaiute‐nsn.gov;
                                                                jennifer.gimbel@state.co.us;
                                                                AGold@usbr.gov; hallidayjo@aol.com;
                                                                jharkins@crc.nv.gov;
                                                                Amy.Heuslein@bia.gov;
                                                                lorjac@frontiernet.net;
                                                                creda@qwest.net;
                                                                smdjansen@gmail.com;
                                                                jcjordan1@cox.net;
                                                                leanette@maryorton.com;
                                                                ardenkucate@yahoo.com;
                                                                lkuwanwisiwma@hopi.nsn.us;
                                                                kyriss@wapa.gov;
                                                                nlash@grandcanyontrust.org;
                                                                estevan.lopez@state.nm.us;
                                                                mary@maryorton.com;
                                                                ted@uamps.com; jshiel@seo.wyo.gov;
                                                                sam_spiller@fws.gov;
                                                                farvana@aol.com;
                                                                dennisstrong@utah.gov;
                                                                Dave_Uberuaga@nps.gov;
                                                                LWalkoviak@usbr.gov;
                                                                frederickhwhite@frontiernet.net;



                                                                                            1035 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1036 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From                             Description
   065728        1      005733.pdf    E‐Mail     11/30/2011 pfbenemelis@azwater.gov;            LWhetton@usbr.gov on behalf of                   Public Scoping for LTEMP EIS
                                                            Anne_Castle@ios.doi.gov;            Whetton, Linda A
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            AGold@usbr.gov; hallidayjo@aol.com;
                                                            jharkins@crc.nv.gov;
                                                            Amy.Heuslein@bia.gov;
                                                            lorjac@frontiernet.net;
                                                            creda@qwest.net;
                                                            smdjansen@gmail.com;
                                                            jcjordan1@cox.net;
                                                            leanette@maryorton.com;
                                                            ardenkucate@yahoo.com;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            kyriss@wapa.gov;
                                                            nlash@grandcanyontrust.org;
                                                            estevan.lopez@state.nm.us;
                                                            mary@maryorton.com;
                                                            ted@uamps.com; jshiel@seo.wyo.gov;
                                                            sam_spiller@fws.gov;
                                                            farvana@aol.com;
                                                            dennisstrong@utah.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            LWalkoviak@usbr.gov;
                                                            frederickhwhite@frontiernet.net;
  065729         3      005734.pdf    E‐Mail     11/30/2011 Rob_P_Billerbeck@nps.gov;            wrrist@sbcglobal.net on behalf of Wally Re: Request for extension of comment period for
                                                            bheffernan@usbr.gov;                 Rist                                    LTEMP
                                                            boardlistgcpba@yahoogroups.com;
                                                            dave_uberuaga@NPS.gov;
                                                            gcrg@infomagic.net; john@GCROA.org;
                                                            john_wessels@nps.gov;
                                                            lagory@anl.gov;
                                                            macgcra@sbcglobal.net;
                                                            martha_hahn@nps.gov; rich.p@att.net;
                                                            bor@bridge1.iqgbcloud.local


  065732         3      005735.pdf    Letter     11/30/2011 Louis Manuel Jr, chairman                      Larry Walkoviak, REC; John Wessels,   Ak Chin: Letter from REC/NPS initiating G2G
                                                                                                           NPS                                   consultation.
  065735        98      005736.pdf    Letter     11/30/2011 Various Tribes                                 L. Walkoviak and J. Wessels           Letters initiating government‐to‐government
                                                                                                                                                 consultation on the LTEMP under Section 106 of
                                                                                                                                                 the National Historic Preservation Act.
  065833         3      005737.pdf    Letter     11/30/2011 Charles Wood, Chairman                         Larry Walkoviak, REC; John Wessels,   Chemehuevi Tribal Council: Letter from REC/NPS
                                                                                         1036 of 1060      NPS                                   initiating G2G consultation
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1037 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                             From                 Description
   065836        3      005738.pdf     Letter    11/30/2011 Sherry Cordova, Chairperson                     Larry Walkoviak, REC; John Wessels,   Cocopah Indian Tribe: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065839         3      005739.pdf    Letter     11/30/2011 Eldred Enas, Chairman                           Larry Walkoviak, REC; John Wessels,   Colorado River Indian Tribes: Letter from
                                                                                                            NPS                                   NPS/REC initiating G2G consultation
  065842         3      005740.pdf    Letter     11/30/2011 Clinton Pattea, President                       Larry Walkoviak, REC; John Wessels,   Fort McDowell Yavapai Tribal Council: Letter from
                                                                                                            NPS                                   REC/NPS initiating G2G consultation
  065845         3      005741.pdf    Letter     11/30/2011 Timothy Williams, Chairperson                   Larry Walkoviak, REC; John Wessels,   Fort Mojave Tribal Council: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached
  065848         3      005742.pdf    Letter     11/30/2011 William Rhodes, Governor                        Larry Walkoviak, REC; John Wessels,   Gila River Indian Community Council: Letter
                                                                                                            NPS                                   initiating G2G consultation. Map attached.
  065851         3      005743.pdf    Letter     11/30/2011 Bernardine Jones, Chairwoman                    Larry Walkoviak, REC; John Wessels,   The Havasupai Tribe: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached.
  065854         3      005744.pdf    Letter     11/30/2011 Leroy Ned Shingoitewa, Chairman                 Larry Walkoviak, REC; John Wessels,   Hopi: Letter initiating G2G consultation. Map
                                                                                                            NPS                                   attached.
  065857         3      005745.pdf    Letter     11/30/2011 Louise Benson, Chairwoman                       Larry Walkoviak, REC; John Wessels,   The Hualapai Tribe: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached.
  065860         3      005746.pdf    Letter     11/30/2011 Loretta Jackson‐Kelly, THPO                     Larry Walkoviak, REC; John Wessels,   The Hualapai Tribe: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached.
  065863         3      005747.pdf    Letter     11/30/2011 Lee Pasta, President                            Larry Walkoviak, REC; John Wessels,   Jicarilla Apache Nation: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065866         3      005748.pdf    Letter     11/30/2011 Manuel Savala, Chairman                         Larry Walkoviak, REC; John Wessels,   Kaibab Band of Paiute Indians: Letter initiating
                                                                                                            NPS                                   G2G consultation.
  065869         3      005749.pdf    Letter     11/30/2011 Richard B. Luarkie, Governor                    Larry Walkoviak, REC; John Wessels,   The Pueblo of Laguna: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065872         3      005750.pdf    Letter     11/30/2011 Tonia Means, Chairperson                        Larry Walkoviak, REC; John Wessels,   Las Vegas Tribe of Paiute Indians: Letter from
                                                                                                            NPS                                   REC/NPS initiating G2G consultation
  065875         3      005751.pdf    Letter     11/30/2011 William Anderson, Chairman                      Larry Walkoviak, REC; John Wessels,   Moapa Band of Paiute Indians: Letter from
                                                                                                            NPS                                   REC/NPS initiating G2G consultation
  065878         3      005752.pdf    Letter     11/30/2011 Ben Shelly, President                           Larry Walkoviak, REC; John Wessels,   The Navajo Nation: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached
  065881         3      005753.pdf    Letter     11/30/2011 Alan Downer, THPO                               Larry Walkoviak, REC; John Wessels,   The Navajo Nation: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached
  065884         3      005754.pdf    Letter     11/30/2011 Ron Lovato, Governor                            Larry Walkoviak, REC; John Wessels,   Ohkay Owingeh: Letter from REC/NPS initiating
                                                                                                            NPS                                   G2G consultation
  065887         3      005755.pdf    Letter     11/30/2011 Peter Yucupicio, Chairperson                    Larry Walkoviak, REC; John Wessels,   The Pascua Yaqui Tribe: letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065890         3      005756.pdf    Letter     11/30/2011 Jeanine Borchardt, Chairperson                  Larry Walkoviak, REC; John Wessels,   Paiute Indian Tribe of Utah: Letter from REC/NPS‐
                                                                                                            NPS                                   Cooperating Agency Interest Form
  065893         3      005757.pdf    Letter     11/30/2011 Randall Vicente, Governor                       Larry Walkoviak, REC; John Wessels,   The Pueblo of Acoma: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation.
  065896         3      005758.pdf    Letter     11/30/2011 Robert B. Pecos, Governor                       Larry Walkoviak, REC; John Wessels,   The Pueblo of Cochiti: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065899         3      005759.pdf    Letter     11/30/2011 Micheal Toledo, Jr., Governor                   Larry Walkoviak, REC; John Wessels,   The Pueblo of Jemez: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
                                                                                          1037 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1038 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                             From                 Description
   065902        3      005760.pdf     Letter    11/30/2011 Ernest Mirabel, Governor                        Larry Walkoviak, REC; John Wessels,   The Pueblo of Nambe: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065905         3      005761.pdf    Letter     11/30/2011 George Rivera, Governor                         Larry Walkoviak, REC; John Wessels,   The Pueblo of Pojoaque: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065908         3      005762.pdf    Letter     11/30/2011 Raymond Sandoval, Jr., Governor                 Larry Walkoviak, REC; John Wessels,   The Pueblo of San Felipe: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065911         3      005763.pdf    Letter     11/30/2011 Malcom Montoya, Governor                        Larry Walkoviak, REC; John Wessels,   The Pueblo of Sandia: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065914         3      005764.pdf    Letter     11/30/2011 Lawrence Montoya, Governor                      Larry Walkoviak, REC; John Wessels,   The Pueblo of Santa Ana: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065917         3      005765.pdf    Letter     11/30/2011 Walter Dashend, Governor                        Larry Walkoviak, REC; John Wessels,   The Pueblo of Santa Clara: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065920         3      005766.pdf    Letter     11/30/2011 Mark Mitchell, Governor                         Larry Walkoviak, REC; John Wessels,   The Pueblo of Tesuque: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065923         3      005767.pdf    Letter     11/30/2011 Marcellus Medina                                Larry Walkoviak, REC; John Wessels,   Pueblo of Zia: Letter initiating G2G consultation.
                                                                                                            NPS
  065926         3      005768.pdf    Letter     11/30/2011 Arlen Quetawki, Sr., Governor                   Larry Walkoviak, REC; John Wessels,   The Pueblo of Zuni: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached.
  065929         3      005769.pdf    Letter     11/30/2011 Kurt Dongoske, THPO                             Larry Walkoviak, REC; John Wessels,   The Pueblo of Zuni:
                                                                                                            NPS
  065932         3      005770.pdf    Letter     11/30/2011 Mike Jackson, President                         Larry Walkoviak, REC; John Wessels,   Fort Yuma Quechan Tribe: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached.
  065935         3      005771.pdf    Letter     11/30/2011 Diane Enos, President                           Larry Walkoviak, REC; John Wessels,   Salt River Pima‐Maricopa Indian Community:
                                                                                                            NPS                                   Letter from REC/NPS initiating G2G consultation

  065938         3      005772.pdf    Letter     11/30/2011 Mary Kim Titla, Chairwoman                      Larry Walkoviak, REC; John Wessels,   San Carlos Apache Tribe: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065941         3      005773.pdf    Letter     11/30/2011 Lee Choe, Interim Chair                         Larry Walkoviak, REC; John Wessels,   San Juan Southern Paiute Tribe: Letter from
                                                                                                            NPS                                   REC/NPS initiating G2G consultation
  065944         3      005774.pdf    Letter     11/30/2011 Matthew J. Box, Chairman                        Larry Walkoviak, REC; John Wessels,   Southern Ute Tribal Council: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065947         3      005775.pdf    Letter     11/30/2011 Ned Norris, Jr.                                 Larry Walkoviak, REC; John Wessels,   Tohono O’odham Nation: Letter from REC/NPS
                                                                                                            NPS                                   initiating G2G consultation
  065950         3      005776.pdf    Letter     11/30/2011 Ivan Smith, Chairman                            Larry Walkoviak, REC; John Wessels,   Tonto Apache: Letter from REC/NPS initiating
                                                                                                            NPS                                   G2G consultation
  065953        100     005777.pdf    Letter     11/30/2011                                                                                       Consultation letters to 50 tribes for the LTEMP
                                                                                                                                                  EIS, without project map attachment.
  066053         3      005778.pdf    Letter     11/30/2011 Richard Jenks, Chairman                         Larry Walkoviak, REC; John Wessels,   Ute Indian Tribe: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached.
  066056         3      005779.pdf    Letter     11/30/2011 Betsy Chapoose, Cultural Rights and             Larry Walkoviak, REC; John Wessels,   Ute Indian Tribe: Letter initiating G2G
                                                            Protection Office                               NPS                                   consultation. Map attached.
  066059         3      005780.pdf    Letter     11/30/2011 Terry Knight, Sr., Preservation Officer         Larry Walkoviak, REC; John Wessels,   Ute Mountain Ute Tribe: Letter initiating G2G
                                                                                                            NPS                                   consultation. Map attached.
  066062         3      005781.pdf    Letter     11/30/2011 Gary Hayes, chairman                            Larry Walkoviak, REC; John Wessels,   Ute Mountain Ute Tribe: Letter initiating G2G
                                                                                          1038 of 1060      NPS                                   consultation. Map attached.
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1039 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                     To                                              From                  Description
   066065        3      005782.pdf     Letter    11/30/2011 Mark Altaha, THPO                               Larry Walkoviak, REC; John Wessels,    White Mountain Apache: Letter from REC/NPS
                                                                                                            NPS                                    initiating G2G consultation
  066068         3      005783.pdf    Letter     11/30/2011 Ronnie Lupe, Chairman                           Larry Walkoviak, REC; John Wessels,    White Mountain Apache: Letter from REC/NPS
                                                                                                            NPS                                    initiating G2G consultation
  066071         3      005784.pdf    Letter     11/30/2011 David Kwail, Chairman                           Larry Walkoviak, REC; John Wessels,    Yavapai‐Apache Nation: Letter initiating G2G
                                                                                                            NPS                                    consultation. Map attached
  066074         3      005785.pdf    Letter     11/30/2011 Ernest Jones, Sr., President                    Larry Walkoviak, REC; John Wessels,    Yavapai‐Prescott Indian Tribe: Letter from
                                                                                                            NPS                                    REC/NPS initiating G2G consultation
  066077         3      005786.pdf    E‐Mail     11/29/2011 Rob_P_Billerbeck@nps.gov;                       gcrg@infomagic.net on behalf of Lynn   Re: Request for extension of comment period for
                                                            wrrist@sbcglobal.net;                           Hamilton                               LTEMP
                                                            bheffernan@usbr.gov;
                                                            boardlistgcpba@yahoogroups.com;
                                                            dave_uberuaga@NPS.gov;
                                                            john@GCROA.org;
                                                            john_wessels@nps.gov;
                                                            lagory@anl.gov;
                                                            macgcra@sbcglobal.net;
                                                            martha_hahn@nps.gov; rich.p@att.net;
                                                            bor@bridge1.iqgbcloud.local

  066080         2      005787.pdf    E‐Mail     11/29/2011 wrrist@sbcglobal.net;                Rob_P_Billerbeck@nps.gov                          Re: Request for extension of comment period for
                                                            bheffernan@usbr.gov;                                                                   LTEMP
                                                            boardlistgcpba@yahoogroups.com;
                                                            dave_uberuaga@NPS.gov;
                                                            gcrg@infomagic.net; john@GCROA.org;
                                                            john_wessels@nps.gov;
                                                            lagory@anl.gov;
                                                            macgcra@sbcglobal.net;
                                                            martha_hahn@nps.gov; rich.p@att.net;
                                                            bor@bridge1.iqgbcloud.local


  066082         1      005788.pdf    E‐Mail     11/24/2011 Argonne ‐ LTEMP EIS Scoping         Portnoy, Dennis                         Scoping Comments ‐ Letter
  066083         1      005789.pdf    E‐Mail     11/23/2011 john_wessels@nps.gov;               wrrist@sbcglobal.net on behalf of Wally Request for extension of comment period for
                                                            dave_uberuaga@NPS.gov;              Rist                                    LTEMP
                                                            lagory@anl.gov;
                                                            rob_p_billerbeck@nps.gov;
                                                            martha_hahn@nps.gov;
                                                            bheffernan@usbr.gov;
                                                            macgcra@sbcglobal.net;
                                                            gcrg@infomagic.net; john@GCROA.org;
                                                            boardlistgcpba@yahoogroups.com;
                                                            rich.p@att.net;
                                                            bor@bridge1.iqgbcloud.local
                                                                                          1039 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1040 of 1060
                                                                 Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                       To                                           From                  Description
   066084        1      005790.pdf    E‐Mail      11/18/2011 BHeffernan@usbr.gov;                           jharkins@crc.nv.gov on behalf of Jayne Re: Cooperating Agency
                                                             Rob_P_Billerbeck@nps.gov;                      Harkins
                                                             bor@bridge1.iqgbcloud.local
  066085         1      005791.pdf    E‐Mail      11/18/2011 jharkins@crc.nv.gov;                           BHeffernan@usbr.gov on behalf of        Re: Cooperating Agency
                                                             Rob_P_Billerbeck@nps.gov;                      Heffernan, Beverley
                                                             bor@bridge1.iqgbcloud.local
  066086         2      005792.pdf    E‐Mail      11/18/2011 wrrist@sbcglobal.net;                          Rob_P_Billerbeck@nps.gov                Re: Scoping Meetings
                                                             bheffernan@usbr.gov;
                                                             boardlistgcpba@yahoogroups.com;
                                                             dave_uberuaga@NPS.gov;
                                                             lagory@anl.gov;
                                                             martha_hahn@nps.gov;
                                                             bor@bridge1.iqgbcloud.local
  066088         1      005793.pdf    E‐Mail      11/18/2011 BHeffernan@usbr.gov;                           jharkins@crc.nv.gov on behalf of Jayne Cooperating Agency
                                                             bor@bridge1.iqgbcloud.local                    Harkins
  066089        11      005794.pdf   Phone Call   11/16/2011 Kerry Christiansen                             Rob Billerbeck, NPS                    The Hualapai Tribe: Kerry expressed that they
                                      Record                                                                                                       may be interested in having us meet with the
                                                                                                                                                   Tribal council. They felt this has not happened
                                                                                                                                                   enough on past processes
  066100         2      005795.pdf    E‐Mail      11/15/2011 Walloviak, Larry ‐ BOR                         Pitt, Jennifer ‐ Environmental Defense Scoping Comments ‐ Letter via Email
                                                             Wessels, John ‐ NPS, Intermountain             Fund
                                                             Region
                                                             Argonne ‐ LTEMP EIS Scoping
  066102         4      005796.pdf    E‐Mail      11/15/2011 Argonne ‐ LTEMP EIS Scoping                    Rist, Wally ‐ Grand Canyon Private      Scoping Comments ‐ Letter
                                                                                                            Boaters Association
  066106        11      005797.pdf Meeting Notes 11/10/2011                                                                                         The Pueblo of Zuni: Janet Cohen presented
                                                                                                                                                    information about the LTEMP to Kurt Dongoske
                                                                                                                                                    and members of the ZCRAT.
  066117         7      005798.pdf    E‐Mail      11/9/2011 reporter@lakepowellchronicle.com;               Maureen_Oltrogge@nps.gov                Re: REMINDER: BOR & NPS to Host Open House
                                                            BWirth@usbr.gov;                                                                        Meeting on Plan for Glen Canyon Dam
                                                            Rob_P_Billerbeck@nps.gov;                                                               Operations Tonight in Page, AZ
                                                            Michael_Whiteman‐Jones@nps.gov;
                                                            Max_King@nps.gov;
                                                            bor@bridge1.iqgbcloud.local
  066124         2      005799.pdf    E‐Mail      11/8/2011 jharkins@crc.nv.gov;                            AGold@usbr.gov on behalf of Gold,       Fw: Update on the LTEMP EIS Process
                                                            BHeffernan@usbr.gov;                            Anamarie
                                                            gknowles@usbr.gov;
                                                            LWhetton@usbr.gov;
                                                            bor@bridge1.iqgbcloud.local
  066126         1      005800.pdf    E‐Mail      11/7/2011 bheffernan@usbr.gov;                            michael@glencanyon.org on behalf of     Glen Canyon Dam LTEMP EIS
                                                            bor@bridge1.iqgbcloud.local                     Michael Kellett
  066127         4      005801.pdf    E‐Mail      11/7/2011 no info                                         Benemelis, Perri ‐ Arizona Department   Scoping Comments ‐ Meeting comment form ‐
                                                                                                            of Water Resources                      undated; Arizona address; attended Phoenix
                                                                                                                                                    meeting, Nov 7, 2011
                                                                                          1040 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1041 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                         To                                            From               Description
   066131        2      005802.pdf     E‐Mail       11/7/2011 no info                                        Bosh, Joni                             Scoping Comments ‐ Meeting comment form ‐
                                                                                                                                                    undated; Arizona address; attended Phoenix
                                                                                                                                                    meeting, Nov 7, 2011
  066133         2      005803.pdf   Presentation   11/7/2011                                                                                       Scoping Meeting Information: Instructions on
                                                                                                                                                    how to submit scoping comments
  066135         2      005804.pdf   Presentation   11/7/2011                                                                                       Blank Scoping Comment form
  066137         3      005805.pdf   Presentation   11/7/2011                                                                                       Scoping meeting blank sign‐in sheet
  066140         2      005806.pdf      E‐Mail      11/4/2011 Rob_P_Billerbeck@nps.gov;                      BStewart@azgfd.gov on behalf of Bill   RE: Update on the LTEMP EIS Process
                                                              bheffernan@usbr.gov;                           Stewart
                                                              LRiley@azgfd.gov; ABunch@azgfd.gov;
                                                              bor@bridge1.iqgbcloud.local

  066142         3      005807.pdf      E‐Mail      11/4/2011 aquetawki@ashiwi.org;                          LWhetton@usbr.gov on behalf of         Update on LTEMP EIS
                                                              kdongoske@cableone.net;                        Whetton, Linda A
                                                              BHeffernan@usbr.gov;
                                                              bor@bridge1.iqgbcloud.local
  066145         2      005808.pdf      E‐Mail      11/4/2011 LWhetton@usbr.gov;                             BHeffernan@usbr.gov on behalf of       RE: Request for EM Address
                                                              kdongoske@cableone.net;                        Heffernan, Beverley
                                                              bor@bridge1.iqgbcloud.local
  066147         2      005809.pdf      E‐Mail      11/4/2011 kdongoske@cableone.net;                        LWhetton@usbr.gov on behalf of         RE: Request for EM Address
                                                              BHeffernan@usbr.gov;                           Whetton, Linda A
                                                              bor@bridge1.iqgbcloud.local




                                                                                           1041 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1042 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                          From             Description
   066149        2      005810.pdf    E‐Mail     11/4/2011 Jan_Balsom@nps.gov;                            LWhetton@usbr.gov on behalf of   Update on the LTEMP EIS Process
                                                           pfbenemelis@azwater.gov;                       Whetton, Linda A
                                                           rob_p_billerbeck@nps.gov;
                                                           debra_bills@fws.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           Garry.Cantley@bia.gov;
                                                           capron@wapa.gov;
                                                           Lori_Caramanian@ios.doi.gov;
                                                           Anne_Castle@ios.doi.gov;
                                                           cuszhman@yahoo.com;
                                                           lboone@ashiwi.org;
                                                           kdongoske@cableone.net;
                                                           alan.downer06@gmail.com;
                                                           hfairley@usgs.gov;
                                                           jennifer_gimbel@state.co.us;
                                                           AGold@usbr.gov; pgrams@usgs.gov;
                                                           Martha_Hahn@nps.gov;
                                                           John_Halliday@ios.doi.gov;
                                                           jharkins@crc.nv.gov;
                                                           BHeffernan@usbr.gov;
                                                           Amy.Heuslein@bia.gov;
                                                           bill_jackson@nps.gov;
                                                           lorjac@frontiernet.net;
                                                           tony@navajohistoricpreservation.org;
                                                           berna.jones@yahoo.com;




                                                                                        1042 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1043 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                          From                      Description
   066151        2      005811.pdf    E‐Mail     11/4/2011 htchair@havasupai‐nsn.gov;                      Janet_Cohen@nps.gov                     Update on the LTEMP EIS Process
                                                           htvchair@havasupai‐nsn.gov;
                                                           THAMIDREEK@yahoo.com;
                                                           LKuwanwisiwma@hopi.nsn.us;
                                                           michael.yeatts@nau.edu;
                                                           lorjac@frontiernet.net;
                                                           cuszhman@yahoo.com;
                                                           naturalresources1@citlink.net;
                                                           msavala@kaibabpaiute‐nsn.gov;
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           contact@lvpaiute.com;
                                                           rsalazar@lvpaiute.com;
                                                           Kennylvpt@msn.com;
                                                           wanderson@mvdsl.com;
                                                           d_daboda@yahoo.com;
                                                           ddomingo@mvdsl.com;
                                                           alan.downer06@gmail.com;
                                                           tony@navajohistoricpreservation.org;
                                                           timothy_begay@yahoo.com;
                                                           Jeanine.borchardt@ihs.gov;
                                                           Dorena.martineau@ihs.gov;
                                                           smellyE@q.com;
                                                           shayjaym@hotmail.com;
                                                           lchoesjsptvp@aol.com;
                                                           kdongoske@cableone.net;
  066153         2      005812.pdf    E‐mail     11/4/2011 Tony Joe, Supervisory Archaeologist             Rob Billerbeck, NPS; Beverly Heffernan, The Navajo Nation: Email with reminder that the
                                                                                                           REC                                     deadline for public scoping comments is Friday
                                                                                                                                                   December 30, 2011. Email stated that they
                                                                                                                                                   anticipate formal letters of invitation to become
                                                                                                                                                   a cooperating agency will be sent out in
                                                                                                                                                   December, and the first formal cooperating
                                                                                                                                                   agency meeting will be January 2012.

                                                                                                                                                   Indicated that several tribes and state, local, and
                                                                                                                                                   county entities have already indicated their
                                                                                                                                                   desire to participate as cooperating agencies and
                                                                                                                                                   they will soon be formally contacting all
                                                                                                                                                   potentially interested American Indian Tribes to
                                                                                                                                                   initiate consultation.




                                                                                         1043 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1044 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                           From                   Description
   066155        2      005813.pdf     E‐mail    11/4/2011 Charley Bulletts, CRD; LeAnn Skryzski           Rob Billerbeck, NPS; Beverly Heffernan, Kaibab Band of Paiute Indians: Forwarded email
                                                                                                           REC                                     from Rob and Beverly: Email with reminder that
                                                                                                                                                   the deadline for public scoping comments is
                                                                                                                                                   Friday December 30, 2011. Email stated that
                                                                                                                                                   they anticipate formal letters of invitation to
                                                                                                                                                   become a cooperating agency will be sent out in
                                                                                                                                                   December, and the first formal cooperating
                                                                                                                                                   agency meeting will be January 2012.

                                                                                                                                                   Indicated that several tribes and state, local, and
                                                                                                                                                   county entities have already indicated their
                                                                                                                                                   desire to participate as cooperating agencies and
                                                                                                                                                   they will soon be formally contacting all
                                                                                                                                                   potentially interested American Indian Tribes to
                                                                                                                                                   initiate consultation.
                                                                                                                                                   Contained dates, times, and location of upcoming
                                                                                                                                                   public scoping mee ngs"
                                                                                                                                                   11/30/2011 Le er ini a ng G2G consulta on.
                                                                                                                                                   Map attached.


  066157         2      005814.pdf    E‐mail     11/4/2011 Kurt Dongoske, THPO                             Rob Billerbeck, NPS; Beverly Heffernan, The Pueblo of Zuni: Email with reminder that the
                                                                                                           REC                                     deadline for public scoping comments is Friday
                                                                                                                                                   December 30, 2011. Email stated that they
                                                                                                                                                   anticipate formal letters of invitation to become
                                                                                                                                                   a cooperating agency will be sent out in
                                                                                                                                                   December, and the first formal cooperating
                                                                                                                                                   agency meeting will be January 2012.

                                                                                                                                                   Indicated that several tribes and state, local, and
                                                                                                                                                   county entities have already indicated their
                                                                                                                                                   desire to participate as cooperating agencies and
                                                                                                                                                   they will soon be formally contacting all
                                                                                                                                                   potentially interested American Indian Tribes to
                                                                                                                                                   initiate consultation.
                                                                                                                                                   Contained dates, times, and location of upcoming
                                                                                                                                                   public scoping meeting




                                                                                         1044 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1045 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                            From                     Description
   066159        2      005815.pdf     E‐mail    11/4/2011 Loretta Jackson‐Kelly, THPO; Wilfred            Linda Whetton, REC                       The Hualapai Tribe: Email with reminder that the
                                                           Whatoname                                                                                deadline for public scoping comments is Friday
                                                                                                                                                    December 30, 2011. Email stated that they
                                                                                                                                                    anticipate formal letters of invitation to become
                                                                                                                                                    a cooperating agency will be sent out in
                                                                                                                                                    December, and the first formal cooperating
                                                                                                                                                    agency meeting will be January 2012.

                                                                                                                                                    Indicated that several tribes and state, local, and
                                                                                                                                                    county entities have already indicated their
                                                                                                                                                    desire to participate as cooperating agencies and
                                                                                                                                                    they will soon be formally contacting all
                                                                                                                                                    potentially interested American Indian Tribes to
                                                                                                                                                    initiate consultation. Contained dates, times, and
                                                                                                                                                    location of upcoming public scoping meetings



  066161         2      005816.pdf    E‐mail     11/4/2011 Leigh Kuwanwisiwma,THPO; Michael                Rob Billerbeck, NPS; Beverly Heffernan, Hopi: Forwarded email from Rob and Beverly:
                                                           Yeatts, Tribal Archaeologist                    REC                                     Email with reminder that the deadline for public
                                                                                                                                                   scoping comments is Friday December 30, 2011.
                                                                                                                                                   Email stated that they anticipate formal letters of
                                                                                                                                                   invitation to become a cooperating agency will be
                                                                                                                                                   sent out in December, and the first formal
                                                                                                                                                   cooperating agency meeting will be January
                                                                                                                                                   2012.

                                                                                                                                                    Indicated that several tribes and state, local, and
                                                                                                                                                    county entities have already indicated their
                                                                                                                                                    desire to participate as cooperating agencies and
                                                                                                                                                    they will soon be formally contacting all
                                                                                                                                                    potentially interested American Indian Tribes to
                                                                                                                                                    initiate consultation.
                                                                                                                                                    Contained dates, times, and location of upcoming
                                                                                                                                                    public scoping meeting




                                                                                         1045 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1046 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                           From                   Description
   066163        2      005817.pdf     E‐mail    11/4/2011 Charley Bulletts, CRD; LeAnn Skryzski           Rob Billerbeck, NPS; Beverly Heffernan, Kaibab Band of Paiute Indians: Forwarded email
                                                                                                           REC                                     from Rob and Beverly: Email with reminder that
                                                                                                                                                   the deadline for public scoping comments is
                                                                                                                                                   Friday December 30, 2011. Email stated that
                                                                                                                                                   they anticipate formal letters of invitation to
                                                                                                                                                   become a cooperating agency will be sent out in
                                                                                                                                                   December, and the first formal cooperating
                                                                                                                                                   agency meeting will be January 2012.

                                                                                                                                                  Indicated that several tribes and state, local, and
                                                                                                                                                  county entities have already indicated their
                                                                                                                                                  desire to participate as cooperating agencies and
                                                                                                                                                  they will soon be formally contacting all
                                                                                                                                                  potentially interested American Indian Tribes to
                                                                                                                                                  initiate consultation.
                                                                                                                                                  Contained dates, times, and location of upcoming
                                                                                                                                                  public scoping mee ngs"
                                                                                                                                                  11/30/2011 Le er ini a ng G2G consulta on.
                                                                                                                                                  Map attached.


  066165         2      005818.pdf    Letter     11/4/2011 Don Watahomigie, Chairman; Jaycee               Janet Cohen, NPS                       The Havasupai Tribe: Email from REC/NPS‐
                                                           Manakaja, Tribal Secretary                                                             Update on EIS‐Invite to Public Scoping Meeting

  066167         2      005819.pdf    E‐mail     11/4/2011 Manuel Savala, Chairman; Charley                Janet Cohen, NPS                       Kaibab Band of Paiute Indians: Email from
                                                           Bulletts, CRD                                                                          REC/NPS‐Update on EIS‐Invite to Public Scoping
                                                                                                                                                  Meeting
  066169         2      005820.pdf    E‐mail     11/4/2011 Alan Downer, THPO; Tony Joe,                    Janet Cohen, NPS; Rob Billerbeck, NPS; The Navajo Nation: Email from REC/NPS‐Update
                                                           Supervisory Archaeologist                       Beverly Heffernan, REC                 on EIS‐Invite to Public Scoping Meeting

  066171         2      005821.pdf    E‐mail     11/4/2011 Romona Salazar, NAGPRA Contact;                 Janet Cohen, NPS                       Las Vegas Tribe of Paiute Indians: Email from
                                                           Kenny Anderson                                                                         REC/NPS‐Update on EIS‐Invite to Public Scoping
                                                                                                                                                  Meeting
  066173         2      005822.pdf    E‐mail     11/4/2011 William Anderson, Chairman; Deanna              Janet Cohen, NPS                       Moapa Band of Paiute Indians: Email from
                                                           Domingo, Cultural Committee                                                            REC/NPS‐Update on EIS‐Invite to Public Scoping
                                                                                                                                                  Meeting
  066175         2      005823.pdf    E‐mail     11/4/2011 Loretta Jackson‐Kelly, THPO                     Janet Cohen, NPS                       The Hualapai Tribe: Email from REC/NPS‐Update
                                                                                                                                                  on EIS‐Invite to Public Scoping Meeting

  066177         2      005824.pdf    E‐mail     11/4/2011 Mike Yeatts, Tribal Archaeologist               Janet Cohen, NPS                       Hopi: Email from REC/NPS‐Update on EIS‐Invite
                                                                                                                                                  to Public Scoping Meeting
  066179         2      005825.pdf    E‐mail     11/4/2011 Kurt Dongoske, THPO                             Janet Cohen, NPS                       The Pueblo of Zuni: Email from REC/NPS‐Update
                                                                                                                                                  on EIS‐Invite to Public Scoping Meeting

                                                                                         1046 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1047 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                     To                                                From               Description
   066181        2      005826.pdf      E‐mail      11/4/2011 Dorena Martineau                               Janet Cohen, NPS                       Paiute Indian Tribe of Utah: Email from REC/NPS‐
                                                                                                                                                    Update on EIS‐Invite to Public Scoping Meeting

  066183        11      005827.pdf    Phone Call    11/4/2011 Beverly Heffernan, REC                         Kurt Dongoske, THPO                    The Pueblo of Zuni: Kurt had some questions on
                                       Record                                                                                                       the general process. He asked why there was no
                                                                                                                                                    public meeting in NM and asked that Janet Cohen
                                                                                                                                                    provide info about the project. Zuni would want
                                                                                                                                                    a presentation sooner rather than later by both
                                                                                                                                                    John Wessels and Larry Walkoviak

  066194         2      005828.pdf   Presentation   11/4/2011                                                BOR                                    Webcast Instructions: LTEMP Webcast Scoping
                                                                                                                                                    Meeting, Instructions for Call Leaders (with
                                                                                                                                                    comments from A. Carr)
  066196         8      005829.pdf   Presentation   11/3/2011                                                Argonne                                Glen Canyon Dam Long‐Term Experimental and
                                                                                                                                                    Management Plan Environmental Impact
                                                                                                                                                    Statement (EIS) Public Scoping ‐ Frequently Asked
                                                                                                                                                    Questions (FAQs). This was posted on the LTEMP
                                                                                                                                                    public web site at the time of the scoping
                                                                                                                                                    meetings and was available as a hand out at the
                                                                                                                                                    meetings.
  066204         2      005830.pdf      E‐Mail      11/2/2011 LRiley@azgfd.gov; LWhetton@usbr.gov; BWirth@usbr.gov on behalf of Wirth,              RE: LTEMP Scoping Information ‐‐ POAHG
                                                              Michael.Yeatts@nau.edu;              Barry D                                          engagement
                                                              jeff_humphrey@fws.gov;
                                                              sam_spiller@fws.gov;
                                                              Jan_Balsom@nps.gov;
                                                              farvana@aol.com; RAikens@azgfd.gov;
                                                              gknowles@usbr.gov; LIams@usbr.gov;
                                                              BHeffernan@usbr.gov;
                                                              Maureen_Oltrogge@nps.gov;
                                                              bor@bridge1.iqgbcloud.local



  066206         1      005831.pdf      E‐Mail      11/2/2011 BHeffernan@usbr.gov;                           lfowler@coconino.az.gov on behalf of   Re: LTEMP Scoping Meetings
                                                              lscott@coconino.az.gov;                        Fowler, Lena
                                                              jkeene@coconino.az.gov;
                                                              bor@bridge1.iqgbcloud.local
  066207         1      005832.pdf      E‐Mail      11/2/2011 lfowler@coconino.az.gov;                       BHeffernan@usbr.gov on behalf of       LTEMP Scoping Meetings
                                                              bor@bridge1.iqgbcloud.local                    Heffernan, Beverley




                                                                                           1047 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1048 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type      Date                          To                                            From                  Description
   066208       13      005833.pdf   Presentation   11/1/2011                                                                                           Scoping Meeting Posters: Welcome; Project Area;
                                                                                                                                                        Purpose, Need, and Objectives; Important
                                                                                                                                                        Milestones; Schedule; Getting Involved;
                                                                                                                                                        Operations & Hydroelectric Production; Sediment
                                                                                                                                                        Resources; American Indian Tribes & Tribal
                                                                                                                                                        Reosurces; Historic Properties; Terrestrial
                                                                                                                                                        Ecology; Aquatic Ecology; Recreation (Posted on
                                                                                                                                                        public Web site)

  066221        22      005834.pdf   Presentation   11/1/2011                                                 Heffernan, Beverly ‐ Bureau of            Scoping Meeting Presentation, November 2011
                                                                                                              Reclamation                               (Powerpoint; posted on public Web site)
                                                                                                              Billerbeck, Rob ‐ National Park Service
                                                                                                              LaGory, Kirk, Argonne National
                                                                                                              Laboratory

  066243         2      005835.pdf      E‐Mail      10/31/2011 bheffernan@usbr.gov;                           seenviro@msn.com on behalf of Harold RE: NPS Mtg/GCNRA
                                                               bor@bridge1.iqgbcloud.local                    Sersland
  066245         1      005836.pdf      E‐Mail      10/31/2011 seenviro@msn.com;                              BHeffernan@usbr.gov on behalf of     RE: NPS Mtg/GCNRA
                                                               brian.d.liming@us.mwhglobal.com;               Heffernan, Beverley
                                                               jdagostino@usbr.gov;
                                                               bor@bridge1.iqgbcloud.local
  066246         2      005837.pdf      E‐Mail      10/28/2011 bdbeal@email.arizona.edu;                      gknowles@usbr.gov on behalf of            Information on Glen Canyon Dam
                                                               bor@bridge1.iqgbcloud.local                    Knowles, Glen W
  066248         2      005838.pdf   Presentation   10/28/2011                                                                                          Scoping Meeting Information: LTEMP EIS Public
                                                                                                                                                        Scoping ‐ Background information (2 pages)

  066250         2      005839.pdf      E‐Mail      10/26/2011 Dave.Slick@srpnet.com;                         BHeffernan@usbr.gov on behalf of          RE: LTEMP Scoping Information
                                                               bor@bridge1.iqgbcloud.local                    Heffernan, Beverley
  066252         2      005840.pdf      E‐Mail      10/26/2011 BHeffernan@usbr.gov;                           Dave.Slick@srpnet.com on behalf of        RE: LTEMP Scoping Information
                                                               LWhetton@usbr.gov;                             Slick David P (Dave)
                                                               gknowles@usbr.gov;
                                                               bor@bridge1.iqgbcloud.local
  066254         2      005841.pdf      E‐Mail      10/26/2011 LWhetton@usbr.gov;                             Dave.Slick@srpnet.com on behalf of        RE: LTEMP Scoping Information
                                                               BHeffernan@usbr.gov;                           Slick David P (Dave)
                                                               gknowles@usbr.gov;
                                                               bor@bridge1.iqgbcloud.local
  066256         2      005842.pdf      E‐Mail      10/26/2011 LWhetton@usbr.gov;                             BHeffernan@usbr.gov on behalf of          RE: LTEMP Scoping Information
                                                               Dave.Slick@srpnet.com;                         Heffernan, Beverley
                                                               gknowles@usbr.gov;
                                                               bor@bridge1.iqgbcloud.local
  066258         2      005843.pdf      E‐Mail      10/26/2011 Dave.Slick@srpnet.com;                         LWhetton@usbr.gov on behalf of            RE: LTEMP Scoping Information
                                                               BHeffernan@usbr.gov;                           Whetton, Linda A
                                                               gknowles@usbr.gov;
                                                               bor@bridge1.iqgbcloud.local
                                                                                            1048 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1049 of 1060
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                    Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type        Date                      To                                          From                     Description
   066260        2      005844.pdf      E‐Mail       10/25/2011 ERICMILLIS@utah.gov;                           CHarris@usbr.gov on behalf of Harris,   RE: Lake Powell Pipeline site tour
                                                                BHeffernan@usbr.gov;                           Courtney S
                                                                bor@bridge1.iqgbcloud.local
  066262         1      005845.pdf      E‐Mail       10/25/2011 BHeffernan@usbr.gov;                           ERICMILLIS@utah.gov on behalf of Eric Lake Powell Pipeline site tour
                                                                CHarris@usbr.gov;                              Millis
                                                                bor@bridge1.iqgbcloud.local
  066263         1      005846.pdf      E‐Mail       10/25/2011 BHeffernan@usbr.gov;                           ericmillis@utah.gov on behalf of Eric   Re: Glen Canyon Dam Contact
                                                                bor@bridge1.iqgbcloud.local                    Millis
  066264         1      005847.pdf      E‐Mail       10/25/2011 ericmillis@utah.gov; CHarris@usbr.gov;         BHeffernan@usbr.gov on behalf of        Re: Glen Canyon Dam Contact
                                                                bor@bridge1.iqgbcloud.local                    Heffernan, Beverley

  066265         1      005848.pdf      E‐Mail       10/18/2011 gknowles@usbr.gov;                  mary@maryorton.com on behalf of                    Re: LTEMP Scoping Information
                                                                LWhetton@usbr.gov; tmelis@usgs.gov; Mary Orton
                                                                bor@bridge1.iqgbcloud.local

  066266         1      005849.pdf      E‐Mail       10/18/2011 LWhetton@usbr.gov; farvana@aol.com; gknowles@usbr.gov on behalf of                     RE: LTEMP Scoping Information
                                                                mary@maryorton.com;                 Knowles, Glen W
                                                                tmelis@usgs.gov;
                                                                bor@bridge1.iqgbcloud.local

  066267         1      005850.pdf      E‐Mail       10/18/2011 farvana@aol.com;                    LWhetton@usbr.gov on behalf of                     RE: LTEMP Scoping Information
                                                                mary@maryorton.com;                 Whetton, Linda A
                                                                gknowles@usbr.gov; tmelis@usgs.gov;
                                                                bor@bridge1.iqgbcloud.local

  066268         5      005851.pdf      E‐Mail       10/18/2011 dan_hauser@lee.senate.gov;         BWirth@usbr.gov on behalf of Wirth,                 Reclamation/NPS News Release: Public Invited to
                                                                Ellen_schunk@lee.senate.gov;       Barry D                                             Open Houses on Plan for Glen Canyon Dam
                                                                mike.reberg@mail.house.gov;                                                            Operations
                                                                peter.jenks@mail.house.gov;
                                                                heather_barney@hatch.senate.gov;
                                                                marreen_casper@hatch.senate.gov;
                                                                dell.smith@mail.house.gov;
                                                                Jennifer.scott@mail.house.gov;
                                                                BHeffernan@usbr.gov;
                                                                gknowles@usbr.gov;
                                                                Maureen_Oltrogge@nps.gov;
                                                                LIams@usbr.gov; AGold@usbr.gov;
                                                                BRhees@usbr.gov; WPullan@usbr.gov;
                                                                JHock@usbr.gov;
                                                                bor@bridge1.iqgbcloud.local
  066273         3      005852.pdf   Press Release   10/18/2011                                                Bureau of Reclamation, Upper Colorado Press Release: Public Invited to Open Houses on
                                                                                                               Regon                                 Plan for Glen Canyon Dam Operations, beginning
                                                                                                               National Park Service, Intermountain  November 7, 2011 [Posted on LTEMP Website]
                                                                                             1049 of 1060      Region
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1050 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type      Date                      To                                From              Description
   066276        1      005853.pdf    E‐Mail     10/17/2011 pfbenemelis@azwater.gov;            LWhetton@usbr.gov on behalf of    LTEMP Scoping Information
                                                            Anne_Castle@ios.doi.gov;            Whetton, Linda A
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            AGold@usbr.gov; hallidayjo@aol.com;
                                                            jharkins@crc.nv.gov;
                                                            Amy.Heuslein@bia.gov;
                                                            lorjac@frontiernet.net;
                                                            creda@qwest.net;
                                                            smdjansen@gmail.com;
                                                            jcjordan1@cox.net;
                                                            leanette@maryorton.com;
                                                            ardenkucate@yahoo.com;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            kyriss@wapa.gov;
                                                            nlash@grandcanyontrust.org;
                                                            estevan.lopez@state.nm.us;
                                                            mary@maryorton.com;
                                                            ted@uamps.com; jshiel@seo.wyo.gov;
                                                            sam_spiller@fws.gov;
                                                            farvana@aol.com;
                                                            dennisstrong@utah.gov;
                                                            Dave_Uberuaga@nps.gov;
                                                            LWalkoviak@usbr.gov;
                                                            frederickhwhite@frontiernet.net;




                                                                                        1050 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1051 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename      File Type       Date                      To                                From              Description
   066277        1      005854.pdf      E‐Mail      10/17/2011 pfbenemelis@azwater.gov;            LWhetton@usbr.gov on behalf of    LTEMP Scoping Information
                                                               Anne_Castle@ios.doi.gov;            Whetton, Linda A
                                                               cbulletts@kaibabpaiute‐nsn.gov;
                                                               jennifer.gimbel@state.co.us;
                                                               AGold@usbr.gov; hallidayjo@aol.com;
                                                               jharkins@crc.nv.gov;
                                                               Amy.Heuslein@bia.gov;
                                                               lorjac@frontiernet.net;
                                                               creda@qwest.net;
                                                               smdjansen@gmail.com;
                                                               jcjordan1@cox.net;
                                                               leanette@maryorton.com;
                                                               ardenkucate@yahoo.com;
                                                               lkuwanwisiwma@hopi.nsn.us;
                                                               kyriss@wapa.gov;
                                                               nlash@grandcanyontrust.org;
                                                               estevan.lopez@state.nm.us;
                                                               mary@maryorton.com;
                                                               ted@uamps.com; jshiel@seo.wyo.gov;
                                                               sam_spiller@fws.gov;
                                                               farvana@aol.com;
                                                               dennisstrong@utah.gov;
                                                               Dave_Uberuaga@nps.gov;
                                                               LWalkoviak@usbr.gov;
                                                               frederickhwhite@frontiernet.net;
  066278         2      005855.pdf      Federal      10/17/2011                                                                      Notice to Solicit Comments and Hold Public
                                     Register Notice                                                                                 Scoping Meetings on the Adoption of a Long‐
                                                                                                                                     term Experimental and management Plan for
                                                                                                                                     theOperaton of Glen Canhyon Dam, FR
                                                                                                                                     76(200):64104‐64105. Signed copy of the NOI is
                                                                                                                                     also included [Posted on the Public website]

  066280         1      005856.pdf       E‐mail     10/17/2011 Alan Downer, THPO                             Linda Whetton, REC      The Navajo Nation: Email indicating that the
                                                                                                                                     Department published notice in the Federal
                                                                                                                                     Register on October 17, 2011, for upcoming
                                                                                                                                     public meetings and information on how to
                                                                                                                                     participate in the public scoping process which
                                                                                                                                     ends on December 30, 2011. Link to project
                                                                                                                                     website and project lead contact information was
                                                                                                                                     provided.



                                                                                           1051 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1052 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type        Date                     To                                            From             Description
   066281        1      005857.pdf      E‐mail      10/17/2011 Kurt Dongoske, THPO                            Linda Whetton, REC               The Pueblo of Zuni: Email indicating that the
                                                                                                                                               Department published notice in the Federal
                                                                                                                                               Register on October 17, 2011, for upcoming
                                                                                                                                               public meetings and information on how to
                                                                                                                                               participate in the public scoping process which
                                                                                                                                               ends on December 30, 2011. Link to project
                                                                                                                                               website and project lead contact information was
                                                                                                                                               provided.
  066282         1      005858.pdf      E‐mail      10/17/2011 Many recipients                                Linda Whetton, REC               San Juan Southern Paiute Tribe: Email from REC‐
                                                                                                                                               Federal Register Notice Publication
  066283         1      005859.pdf      E‐mail      10/17/2011 Leigh Kuwanwisiwma, THPO; Michael              Linda Whetton, REC               Hopi: Email indicating that the Department
                                                               Yeatts, Tribal Archaeologist                                                    published notice in the Federal Register on
                                                                                                                                               October 17, 2011, for upcoming public meetings
                                                                                                                                               and information on how to participate in the
                                                                                                                                               public scoping process which ends on December
                                                                                                                                               30, 2011. Link to project website and project
                                                                                                                                               lead contact information was provided.

  066284         1      005860.pdf      E‐mail      10/17/2011 Loretta Jackson‐Kelly, THPO                    Linda Whetton, REC               The Hualapai Tribe: Email indicating that the
                                                                                                                                               Department published notice in the Federal
                                                                                                                                               Register on October 17, 2011, for upcoming
                                                                                                                                               public meetings and information on how to
                                                                                                                                               participate in the public scoping process which
                                                                                                                                               ends on December 30, 2011. Link to project
                                                                                                                                               website and project lead contact information was
                                                                                                                                               provided.
  066285         1      005861.pdf      E‐mail      10/17/2011 Charley Bulletts, CRD                          Linda Whetton, REC               Kaibab Band of Paiute Indians: Email indicating
                                                                                                                                               that the Department published notice in the
                                                                                                                                               Federal Register on October 17, 2011, for
                                                                                                                                               upcoming public meetings and information on
                                                                                                                                               how to participate in the public scoping process
                                                                                                                                               which ends on December 30, 2011. Link to
                                                                                                                                               project website and project lead contact
                                                                                                                                               information was provided.

  066286         6      005862.pdf      E‐Mail      10/12/2011 mary@maryorton.com;                            LWhetton@usbr.gov on behalf of   RE: LTEMP
                                                               gknowles@usbr.gov;                             Whetton, Linda A
                                                               bor@bridge1.iqgbcloud.local
  066292         4      005863.pdf   Presentation    9/29/2011                                                                                 Retractable Panels displayed at the scoping
                                                                                                                                               meetings: Adaptive Management Process;
                                                                                                                                               Resources; Science; Balance




                                                                                            1052 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1053 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                               From                  Description
   066296        2      005864.pdf    E‐Mail     9/28/2011 alex.davis@state.co.us;               dostler@ucrcommission.com on behalf Technical Work Group Meeting on October 5,
                                                           wbruninga@usbr.gov;                   of Don Ostler                       2011
                                                           whasencamp@mwdh2o.com;
                                                           whswan@aol.com; bhenning@cap‐
                                                           az.com; bwilliams@usbr.gov;
                                                           bruce.moore@snwa.com;
                                                           cjerla@usbr.gov; csharris@crb.ca.gov;
                                                           RClayton@usbr.gov;
                                                           colby.pelligrino@snwa.com;
                                                           AZCunningham@usbr.gov;
                                                           dbunk@usbr.gov; dtrueman@usbr.gov;
                                                           David.Donnelly@lvvwd.com;
                                                           dkikeya@azwater.gov;
                                                           dgross@azwater.gov;
                                                           dostler@ucrcommission.com;
                                                           ekuhn@crwcd.org;
                                                           estevan.lopez@state.nm.us;
                                                           hrazak@sdcwa.org;
                                                           hhermansen@usbr.gov;
                                                           jmatusak@mwdh2o.com;
                                                           jharkins@crc.nv.gov;
                                                           jeff.johnson@snwa.com;
                                                           grzimmerman@crb.ca.gov;
                                                           jim.lochhead@denverwater.org;
                                                           jprairie@usbr.gov; jcarter@hkcf‐
  066298        52      005865.pdf    E‐Mail     9/10/2011 mary@maryorton.com;                            hfairley@usgs.gov                     Re: Follow‐up for NHPA meeting ‐ meeting notes
                                                           gknowles@usbr.gov;
                                                           jcschmidt@usgs.gov;
                                                           bor@bridge1.iqgbcloud.local
  066350         3      005866.pdf    E‐Mail     8/30/2011 jcjordan1@cox.net;                             BHeffernan@usbr.gov on behalf of      RE: Coconino County & LTEMP Long Term
                                                           lscott@coconino.az.gov;                        Heffernan, Beverley                   Experimental & Management Plan
                                                           gknowles@usbr.gov;
                                                           mcrawford@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local
  066353         2      005867.pdf    E‐Mail     8/29/2011 lscott@coconino.az.gov;                        jcjordan1@cox.net on behalf of John   Coconino County & LTEMP Long Term
                                                           Bheffernan@uc.usbr.gov;                        and Carol Jordan                      Experimental & Management Plan
                                                           gknowles@usbr.gov;
                                                           bor@bridge1.iqgbcloud.local




                                                                                        1053 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1054 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From               Description
   066355       33      005868.pdf    E‐Mail     8/19/2011 pfbenemelis@azwater.gov;            LWhetton@usbr.gov on behalf of     Message from Anne Castle Re: DFCs
                                                           Anne_Castle@ios.doi.gov;            Whetton, Linda A
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           AGold@usbr.gov; hallidayjo@aol.com;
                                                           jharkins@crc.nv.gov;
                                                           Amy.Heuslein@bia.gov;
                                                           lorjac@frontiernet.net;
                                                           creda@qwest.net;
                                                           smdjansen@gmail.com;
                                                           jcjordan1@cox.net;
                                                           leanette@maryorton.com;
                                                           ardenkucate@yahoo.com;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           kyriss@wapa.gov;
                                                           nlash@grandcanyontrust.org;
                                                           estevan.lopez@state.nm.us;
                                                           mary@maryorton.com;
                                                           ted@uamps.com; jshiel@seo.wyo.gov;
                                                           sam_spiller@fws.gov;
                                                           farvana@aol.com;
                                                           dennisstrong@utah.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           LWalkoviak@usbr.gov;
                                                           frederickhwhite@frontiernet.net;




                                                                                        1054 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1055 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                      To                                From               Description
   066388       33      005869.pdf    E‐Mail     8/19/2011 pfbenemelis@azwater.gov;            LWhetton@usbr.gov on behalf of     Message from Anne Castle Re: DFCs
                                                           Anne_Castle@ios.doi.gov;            Whetton, Linda A
                                                           cbulletts@kaibabpaiute‐nsn.gov;
                                                           jennifer.gimbel@state.co.us;
                                                           AGold@usbr.gov; hallidayjo@aol.com;
                                                           jharkins@crc.nv.gov;
                                                           Amy.Heuslein@bia.gov;
                                                           lorjac@frontiernet.net;
                                                           creda@qwest.net;
                                                           smdjansen@gmail.com;
                                                           jcjordan1@cox.net;
                                                           leanette@maryorton.com;
                                                           ardenkucate@yahoo.com;
                                                           lkuwanwisiwma@hopi.nsn.us;
                                                           kyriss@wapa.gov;
                                                           nlash@grandcanyontrust.org;
                                                           estevan.lopez@state.nm.us;
                                                           mary@maryorton.com;
                                                           ted@uamps.com; jshiel@seo.wyo.gov;
                                                           sam_spiller@fws.gov;
                                                           farvana@aol.com;
                                                           dennisstrong@utah.gov;
                                                           Dave_Uberuaga@nps.gov;
                                                           LWalkoviak@usbr.gov;
                                                           frederickhwhite@frontiernet.net;




                                                                                        1055 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1056 of 1060
                                                               Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                       To                                From              Description
   066421        7      005870.pdf    E‐Mail     8/8/2011   pfbenemelis@azwater.gov;            LWhetton@usbr.gov on behalf of    AMWG Meeting Materials
                                                            Anne_Castle@ios.doi.gov;            Whetton, Linda A
                                                            cbulletts@kaibabpaiute‐nsn.gov;
                                                            jennifer.gimbel@state.co.us;
                                                            AGold@usbr.gov; hallidayjo@aol.com;
                                                            Amy.Heuslein@bia.gov;
                                                            lorjac@frontiernet.net;
                                                            creda@qwest.net;
                                                            smdjansen@gmail.com;
                                                            jcjordan1@cox.net;
                                                            leanette@maryorton.com;
                                                            ardenkucate@yahoo.com;
                                                            lkuwanwisiwma@hopi.nsn.us;
                                                            kyriss@wapa.gov;
                                                            nlash@grandcanyontrust.org;
                                                            estevan.lopez@state.nm.us;
                                                            mary@maryorton.com;
                                                            ted@uamps.com; jshiel@seo.wyo.gov;
                                                            sam_spiller@fws.gov;
                                                            farvana@aol.com;
                                                            dennisstrong@utah.gov;
                                                            LWalkoviak@usbr.gov;
                                                            frederickhwhite@frontiernet.net;
                                                            Jan_Balsom@nps.gov; cibarre@q.com;
                                                            debra_bills@fws.gov;




                                                                                        1056 of 1060
                                        Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1057 of 1060
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                     Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename       File Type        Date                       To                                From                            Description
   066428        7      005871.pdf       E‐Mail        8/8/2011   pfbenemelis@azwater.gov;            LWhetton@usbr.gov on behalf of                  AMWG Meeting Materials
                                                                  Anne_Castle@ios.doi.gov;            Whetton, Linda A
                                                                  cbulletts@kaibabpaiute‐nsn.gov;
                                                                  jennifer.gimbel@state.co.us;
                                                                  AGold@usbr.gov; hallidayjo@aol.com;
                                                                  Amy.Heuslein@bia.gov;
                                                                  lorjac@frontiernet.net;
                                                                  creda@qwest.net;
                                                                  smdjansen@gmail.com;
                                                                  jcjordan1@cox.net;
                                                                  leanette@maryorton.com;
                                                                  ardenkucate@yahoo.com;
                                                                  lkuwanwisiwma@hopi.nsn.us;
                                                                  kyriss@wapa.gov;
                                                                  nlash@grandcanyontrust.org;
                                                                  estevan.lopez@state.nm.us;
                                                                  mary@maryorton.com;
                                                                  ted@uamps.com; jshiel@seo.wyo.gov;
                                                                  sam_spiller@fws.gov;
                                                                  farvana@aol.com;
                                                                  dennisstrong@utah.gov;
                                                                  LWalkoviak@usbr.gov;
                                                                  frederickhwhite@frontiernet.net;
                                                                  Jan_Balsom@nps.gov; cibarre@q.com;
                                                                  debra_bills@fws.gov;
  066435         1      005872.pdf       E‐Mail        8/1/2011   gknowles@usbr.gov;                            jcjordan1@cox.net on behalf of John   LTEMP Long Term Experimental & Management
                                                                  lscott@coconino.az.gov;                       and Carol Jordan                      Plan
                                                                  bor@bridge1.iqgbcloud.local
  066436         9      005873.pdf      Federal        7/6/2011                                                                                       Notice of Intent to prepare a Draft Environmental
                                     Register Notice                                                                                                  Impact Statement and Conduct Public Scoping on
                                                                                                                                                      the Adoption of a Long‐Term Experimental and
                                                                                                                                                      Management Plan for the Operation of Glen
                                                                                                                                                      Canyon Dam, FR 76(129): 39435‐39436 [Posted
                                                                                                                                                      on the Public website]

  066445         2      005874.pdf   Press Release     7/5/2011                                                 Department of the Interior            Press Release: Salazar Launches Development of
                                                                                                                                                      a Long‐Term Plan for Managing Glen Canyon
                                                                                                                                                      Dam and Water Flows throught the Grand
                                                                                                                                                      Canyon [Posted on LTEMP Website]

  066447         3      005875.pdf       E‐mail        3/1/2011   Beverly Heffernan, REC                        Tony Joe, Supervisory Archaeologist   The Navajo Nation: Email from Tony to Beverly
                                                                                                                                                      with the 02/28/2012 letter.

                                                                                              1057 of 1060
                                      Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1058 of 1060
                                                                  Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type       Date                          To                                        From                  Description
   066450        2      005876.pdf     Letter      2/28/2011 REC                                             Tony Joe, Supervisory Archaeologist   The Navajo Nation: Letter from Tony Joe of the
                                                                                                                                                   Navajo Nation with comments on the preliminary
                                                                                                                                                   draft outline. The letter advises that the NN is
                                                                                                                                                   support of Non‐Native fish removal from the
                                                                                                                                                   Grand Canyon and recommends the removal of
                                                                                                                                                   fish be down about a half mile from the
                                                                                                                                                   confluence of the Little Colorado River and
                                                                                                                                                   Colorado River, up and down stream. NN also
                                                                                                                                                   supports the lethal removal of Non‐native fish
                                                                                                                                                   outside half a mile buffer from the confluence.
                                                                                                                                                   The NN is concerned that the operations of the
                                                                                                                                                   Glen Canyon Dam negatively effect the
                                                                                                                                                   sacredness of the Grand Canyon and that local
                                                                                                                                                   Navajo families refuse to conduct ceremonies
                                                                                                                                                   near the ricer due to the Non‐Native American
                                                                                                                                                   use of river for recreation. The letter also stated
                                                                                                                                                   the concern that Navajo communities have no
                                                                                                                                                   access to the river because of recreational and
                                                                                                                                                   scientific river trips. Navajo tribal members
                                                                                                                                                   hesitate to conduct ceremonies near the river for
                                                                                                                                                   fear their prayers will not be answered. The
                                                                                                                                                   Navajo would be more than happy to consult
                                                                                                                                                   with REC and NPS on any of these concerns. NN
                                                                                                                                                   appreciates the opportunity to comments on the
                                                                                                                                                   LTEMP.
  066452         2      005877.pdf     Draft       2/28/2011 Reclamation, Environmental Resources Tony Joe (Navajo Nation)                         Comment letter on the LTEMP draft outline with
                                     Document                Division                                                                              Navajo Nation recommendations and concerns.

  066454         5      005878.pdf Meeting Notes   2/11/2011 Tony Joe, Supervisory Archaeologist                                                   The Navajo Nation: Kick‐off meeting held. Tony
                                                                                                                                                   Joe in attendance.
  066459         5      005879.pdf Meeting Notes   2/11/2011 Kurt Dongoske, THPO                                                                   The Pueblo of Zuni: Kick‐off Meeting held. Kurt
                                                                                                                                                   Dongoske in attendance
  066464         3      005880.pdf     E‐Mail      1/21/2011 Various agencies and organizations              B. Heffernan                          Email regarding LTEMP EIS Kickoff Meeting.




                                                                                           1058 of 1060
                                     Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1059 of 1060
                                                                Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename    File Type     Date                        To                                    From           Description
   066467        2      005881.pdf    E‐Mail     1/21/2011 senn@azgfd.gov;                          Heffernan, Beverly              Message form Assistant Secretary Castle ‐
                                                           'pfbenemelisr@azwater.gov'; Heuslein,                                    Invitation to attend LTEMP EIS kickoff meeting,
                                                           Amy; 'jennifer.gimbel@state.co.us';                                      response requested by January 28
                                                           'Loretta Jackson‐Kelly';
                                                           'cbullets@kaibabpaiute‐nsn.gov'; Lyder,
                                                           Jane; Hahn, Martha G.; Balsom, Janet R.;
                                                           'estevan.lopez@state.nm.us'; 'Kurt
                                                           Dongoske';
                                                           'lkuwanwisiwma@hopi.nsn.us'; Ostler,
                                                           Don; Spiller, Sam; Hamill, John F;
                                                           'ted@uamps.com';
                                                           'dennisstrong@utah.gov';
                                                           'robertking@utah.gov';
                                                           'tonyjoe@navajo.org';
                                                           'akucat@ashiwi.org';
                                                           michael.yeatts@nau.edu;
                                                           'gcaan@crc.nv.gov'; 'Laverne Kyriss';
                                                           'Clayton Palmer';
                                                           'gzimmerman@crb.ca.gov';
                                                           'jshiel@seo.wyo.gov';
                                                           'cuszhman@yahoo.com';
                                                           'alan.downer06@gmail.com'; Blair, Jane
                                                           C; Aaron, Patricia (Patti); Caramanian,
                                                           Lori; Knowles, Glen W; Coulam, Nancy J;
                                                           Gold, Anamarie; Walkoviak, Larry P.;
  066469         3      005882.pdf    Letter     1/21/2011 Charley Bulletts, CRD                           Beverly Heffernan, REC   Kaibab Band of Paiute Indians: Invitation to
                                                                                                                                    attend LTEMP kick‐off meeting
  066472         3      005883.pdf    Letter     1/21/2011 Tony Joe, Supervisory Archaeologist;     Beverly Heffernan, REC          The Navajo Nation: Invitation to attend LTEMP
                                                           Alan Downer, THPO                                                        kick‐off meeting
  066475         3      005884.pdf    Letter     1/21/2011 Mike Yeatts, Tribal Archaeologist; Leigh Beverly Heffernan, REC          Hopi: Invitation to attend LTEMP kick‐off meeting
                                                           Kuwanwisiwma, THPO
  066478         3      005885.pdf    Letter     1/21/2011 Loretta Jackson‐Kelly, THPO              Beverly Heffernan, REC          The Hualapai Tribe: Invitation to attend LTEMP
                                                                                                                                    kick‐off meeting
  066481         3      005886.pdf    Letter     1/21/2011 Kurt Dongoske, THPO                             Beverly Heffernan, REC   The Pueblo of Zuni: Invitation to attend LTEMP
                                                                                                                                    kick‐off meeting
  066484         2      005887.pdf    Other      6/23/2009                                                                          Describes the importance of the Grand Canyon to
                                                                                                                                    Zuni culture. By Jim Enote, part of the Native
                                                                                                                                    Voices on the Colorado River Tribal Series.




                                                                                         1059 of 1060
                                       Case 3:19-cv-08285-MTL Document 41-3 Filed 06/02/20 Page 1060 of 1060
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                   Administrative Record Index

 Bates No.     No. of
(First Page)   Pages     Filename     File Type       Date                          To                                            From   Description
   066486        2      005888.pdf      Other       5/21/2008                                                                            Title page and Table of Contents Pueblo of Zuni
                                                                                                                                         Long‐Term Monitoring Protocol for Culturally
                                                                                                                                         Significant Resources Within the Colorado River
                                                                                                                                         Corridor Through Glen and Grand Canyons, by
                                                                                                                                         Zuni Heritage and Historic Preservation Office,
                                                                                                                                         submitted by K. Dongoske.

  066488        21      005889.pdf   Presentation   6/26/2007                                                                            Reviews the participation of the Southern Paiute
                                                                                                                                         Consortium in the GCDAMP; reports on the past
                                                                                                                                         and current tasks of the consortium, findings,
                                                                                                                                         and recommendations.
  066509        31      005890.pdf      Final       3/30/2007                                                 DOI ‐ BOR                  Report: Scoping Report for the Glen Canyon Dam
                                      Document                                                                                           Long‐Term Experimental Plan Environmental
                                                                                                                                         Impact Statement
  066540        30      005891.pdf      Other       1/5/2007    BOR                                           Smurthwaite, Linda         Transcript Re: Environmental Impact Statement
                                                                                                                                         for the Adoption of a Long‐Term Experimental
                                                                                                                                         Plan for the Future Operation of Glen Canyon
                                                                                                                                         Dam. Public Scoping Meetingn, Salt Lake City,
                                                                                                                                         Utah
  066570        25      005892.pdf      Other       1/4/2007    DOI ‐ BOR                                     Borgmann, Doreen           Transcript Re: Adoption of a Long‐Term
                                                                                                                                         Experimental Plan for the Future Operations of
                                                                                                                                         Glen Canyon Dam and Other Associated
                                                                                                                                         Management Activites. Public Scoping Meeting,
                                                                                                                                         Phoeniz, AZ
  066595        16      005893.pdf   Presentation   1/3/2007                                                  DOI ‐ BOR                  PowerPoint Presentation: Environmental Impact
                                                                                                                                         Statement for the Adopting of a Long‐Term
                                                                                                                                         Experimental Plan for the Future Operation of
                                                                                                                                         Glen Canyon Dam and Other Associated
                                                                                                                                         Management Activities; Public Scoping Meetings ‐
                                                                                                                                         January 4‐5, 2007
  066611         1      005894.pdf      Other       12/5/2006                                                 AMWG                       Partial Public Comments: Glen Canyon Dam
                                                                                                                                         Adaptive Management Work Group, December 5‐
                                                                                                                                         6, 2006. Public comments presented on
                                                                                                                                         December 5, 2006.
  066612         2      005895.pdf      Other       8/11/2003                                                                            Describes terrestrial ecosystem monitoring along
                                                                                                                                         the Colorado River with NAU and others,
                                                                                                                                         observed by Gale Stanfield, a Southern Paiute
                                                                                                                                         Consortium member.




                                                                                            1060 of 1060
